Exhibit 10.2

FIRST AMENDED AND RESTATED GATHERING AGREEMENT

dated as of

December 1, 2016

by and between

CNX GAS COMPANY LLC,

as Shipper,

and

CONE MIDSTREAM OPERATING COMPANY LLC,

CONE MIDSTREAM DEVCO I LP,

CONE MIDSTREAM DEVCO II LP, and

CONE MIDSTREAM DEVCO III LP,

collectively,

as Gatherer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS

     2   

Section 1.1

 

Definitions

     16   

Section 1.2

 

Other Terms

     16   

Section 1.3

 

References and Rules of Construction

     16   

ARTICLE 2 DEDICATION OF PRODUCTION

     16   

Section 2.1

 

Shipper’s Dedication

     16   

Section 2.2

 

Shipper’s Additional Priority Two Dedication

     17   

Section 2.3

 

Third Party’s Dedication

     18   

Section 2.4

 

Conflicting Dedications

     18   

Section 2.5

 

Shipper’s Reservations

     18   

Section 2.6

 

Releases from Dedication

     19   

Section 2.7

 

Covenant Running with the Land

     20   

Section 2.8

 

Memorandum

     20   

ARTICLE 3 GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS

     21   

Section 3.1

 

Development Report; Gathering System Plan; Meetings and Review and Exchange of
Planning Information

     21   

Section 3.2

 

Expansion of Gathering System and Connection of Well Pads

     23   

Section 3.3

 

Cooperation

     24   

Section 3.4

 

Compression

     24   

Section 3.5

 

Right of Way and Access Rights

     25   

Section 3.6

 

Blending Rights

     25   

Section 3.7

 

Liquid Condensate

     26   

Section 3.8

 

Gatherer Reports

     26   

ARTICLE 4 TENDER, NOMINATION AND GATHERING OF PRODUCTION

     26   

Section 4.1

 

Priority of Service

     26   

Section 4.2

 

Governmental Action

     27   

Section 4.3

 

Tender of Dedicated Production and Additional Production

     28   

Section 4.4

 

Gathering Services; Service Standard

     28   

Section 4.5

 

Nominations, Scheduling, Balancing and Curtailment

     28   

Section 4.6

 

Suspension/Shutdown of Service

     28   

Section 4.7

 

Gas Marketing and Transportation

     29   

Section 4.8

 

Condensate Marketing

     29   

Section 4.9

 

No Prior Flow of Gas in Interstate Commerce

     30   

Section 4.10

 

Right of First Offer

     30   

 

i



--------------------------------------------------------------------------------

ARTICLE 5 FEES

     31   

Section 5.1

 

Fees

     31   

Section 5.2

 

Fee Adjustments

     32   

Section 5.3

 

Fee Reset

     33   

Section 5.4

 

Condensate

     33   

Section 5.5

 

Excess Gathering System L&U

     33   

Section 5.6

 

Excess Gathering System Fuel Usage

     33   

ARTICLE 6 QUALITY AND PRESSURE SPECIFICATIONS

     34   

Section 6.1

 

Quality Specifications

     34   

Section 6.2

 

Failure to Meet Specifications

     34   

Section 6.3

 

Pressure

     35   

ARTICLE 7 TERM

     35   

Section 7.1

 

Term

     35   

Section 7.2

 

Effect of Termination or Expiration of the Term

     35   

ARTICLE 8 TITLE AND CUSTODY

     36   

Section 8.1

 

Title

     36   

Section 8.2

 

Custody

     36   

ARTICLE 9 BILLING AND PAYMENT

     36   

Section 9.1

 

Statements

     36   

Section 9.2

 

Payments

     37   

Section 9.3

 

Audit

     37   

ARTICLE 10 REMEDIES

     37   

Section 10.1

 

Suspension of Performance; Release from Dedication

     37   

Section 10.2

 

No Election

     38   

ARTICLE 11 FORCE MAJEURE

     38   

Section 11.1

 

Force Majeure

     38   

Section 11.2

 

Force Majeure Definition

     38   

ARTICLE 12 REGULATORY STATUS

     39   

Section 12.1

 

Non-Jurisdictional Gathering System

     39   

Section 12.2

 

Government Authority Modification

     39   

ARTICLE 13 INDEMNIFICATION AND INSURANCE

     39   

Section 13.1

 

Custody and Control Indemnity

     39   

Section 13.2

 

Shipper Indemnification

     40   

Section 13.3

 

Gatherer Indemnification

     40   

Section 13.4

 

Actual Direct Damages

     40   

Section 13.5

 

Penalties

     40   

Section 13.6

 

Insurance

     41   

 

ii



--------------------------------------------------------------------------------

ARTICLE 14 ASSIGNMENT

     41   

Section 14.1

 

Assignment of Rights and Obligations under this Agreement

     41   

Section 14.2

 

Pre-Approved Assignment

     42   

Section 14.3

 

Change of Control

     42   

ARTICLE 15 MISCELLANEOUS

     42   

Section 15.1

 

Relationship of the Parties

     42   

Section 15.2

 

Notices

     42   

Section 15.3

 

Expenses

     42   

Section 15.4

 

Waivers; Rights Cumulative

     43   

Section 15.5

 

Entire Agreement; Conflicts

     43   

Section 15.6

 

Amendment

     43   

Section 15.7

 

Governing Law; Disputes

     43   

Section 15.8

 

Parties in Interest

     43   

Section 15.9

 

Preparation of Agreement

     43   

Section 15.10

 

Severability

     44   

Section 15.11

 

Counterparts

     44   

Section 15.12

 

Confidentiality

     44   

Section 15.13

 

Adequate Assurances

     44   

Section 15.14

 

Further Assurances

     45   

Section 15.15

 

Amendment and Restatement of Original Agreement

     45   

Section 15.16

 

Joint and Several Liability

     45   

ARTICLE 16 OPERATING TERMS AND CONDITIONS

     46   

Section 16.1

 

Terms and Conditions

     46   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

EXHIBIT A

  

OPERATING TERMS AND CONDITIONS

EXHIBIT B-1

  

PRIORITY ONE DEDICATED PROPERTIES

EXHIBIT B-2

  

PRIORITY TWO DEDICATED PROPERTIES AND FEES

EXHIBIT B-3(a)

  

DEDICATION AREA

EXHIBIT B-3(b)

  

DEVCO AREAS

EXHIBIT B-4

  

MAJORSVILLE AREA

EXHIBIT B-5

  

PIA AREA

EXHIBIT B-6

  

MARCELLUS FORMATION LOG

EXHIBIT C

  

PARTIES’ ADDRESSES FOR NOTICE PURPOSES

EXHIBIT D

  

FORM OF MEMORANDUM OF GATHERING AGREEMENT

EXHIBIT E

  

INSURANCE

EXHIBIT F

  

RECEIPT POINTS

EXHIBIT G

  

CONFLICTING DEDICATIONS

EXHIBIT H-1

  

ROFO PROPERTIES

EXHIBIT H-2

  

ROFO AREA

EXHIBIT I-1

  

DOWNTIME FEE REDUCTION

EXHIBIT I-2

  

OPERATING PRESSURE FEE REDUCTION

EXHIBIT J-1

  

VERTICAL MARCELLUS WELLS

EXHIBIT J-2

  

LEGACY WELLS

EXHIBIT J-3

  

THIRD PARTIES

EXHIBIT K

  

NET ACREAGE CATEGORIES

EXHIBIT L

  

NINEVEH PADS

 

iv



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED GATHERING AGREEMENT

This FIRST AMENDED AND RESTATED GATHERING AGREEMENT (as the same may be amended
from time to time in accordance herewith, this “Agreement”) is made as of this
1st Day of December, 2016 (the “Execution Date”), by and between CNX Gas Company
LLC, a Virginia limited liability company (“Shipper”), and Gatherer (defined
below). Shipper and Gatherer are sometimes together referred to in this
Agreement as the “Parties” and individually as a “Party.”

RECITALS:

A. Shipper and CONE Midstream Partners LP, a Delaware limited partnership
(“CNNX”), entered into that certain Gathering Agreement dated as of
September 30, 2014 (the “Original Effective Date”, and such agreement, as
amended, the “Original Agreement”), thereafter assigned on the Original
Effective Date from CNNX, (i) to CONE Midstream DevCo I LP, a Delaware limited
partnership (“DevCo I LP”), with respect to the DevCo I Area (defined below),
(ii) to CONE Midstream DevCo II LP, a Delaware limited partnership (“DevCo II
LP”), with respect to the DevCo II Area (defined below) and (iii) CONE Midstream
DevCo III LP, a Delaware limited partnership (“DevCo III LP”), with respect to
the DevCo III Area (defined below) (DevCo I LP, DevCo II LP and DevCo III LP,
the “DevCos”).

B. CONE Midstream Operating Company LLC, a Delaware limited liability company
(“OpCo”), owns an indirect interest in each DevCo.

C. As of the Execution Date, Gatherer owns and operates (either directly or
through an Affiliate) the Gathering System (defined below), which gathers Gas
(defined below) and certain Liquid Condensate (defined below) produced from
certain oil and gas leases and fee mineral interests.

D. Gatherer plans to expand the Gathering System and operate the Gathering
System for, among other things, gathering, compressing, dehydrating and treating
Gas within certain areas of Pennsylvania and West Virginia.

E. Shipper desires to dedicate certain Gas and Liquid Condensate attributable to
its right, title and interest in (a) certain oil and gas leases and mineral
interests located within the Dedication Area (defined below) to the Gathering
System and (b) the Legacy Wells (defined below).

F. Shipper desires to deliver such Gas and Liquid Condensate to Gatherer for the
purpose of gathering, blending, compressing, dehydrating, treating, stabilizing,
storing, loading and re-delivering such Gas and, subject to the provisions
hereof, Liquid Condensate to or for the account of Shipper, and Gatherer desires
to provide such services to Shipper on the terms and subject to the conditions
of this Agreement.

G. The Parties now desire to amend and restate the Original Agreement in its
entirety in accordance with the terms and conditions of this Agreement.

 

1



--------------------------------------------------------------------------------

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual agreements, covenants, and
conditions in this Agreement contained, Gatherer and Shipper hereby agree as
follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following capitalized
words and terms shall have the meaning ascribed to them below:

“Access ,Operation and Cooperation Agreements” has the meaning given to it in
Section 15.12.

“Additional/Accelerated Well” has the meaning given to it in Section 3.1(f).

“Adequate Assurances of Performance” has the meaning given to it in Section
15.13.

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is Under Common Control With, such Person; provided, however, that for
purposes of this Agreement, (a) Shipper and Gatherer shall be deemed not to be
“Affiliated” and (b) any Affiliate of Shipper that is primarily engaged in
operations other than the exploration and/or production of natural gas
(including for the avoidance of doubt, Leatherwood, Inc.) shall be deemed not to
be an “Affiliate” of Shipper. The term “Affiliated” shall have the correlative
meaning.

“Affiliate Gatherer” has the meaning given to it in Section 14.1(a)(ii).

“Affiliate Gatherer Dedicated Properties” has the meaning given to it in Section
14.1(a)(ii).

“Agreement” has the meaning given to it in the preamble hereof.

“Annual Escalation Factor” means 2.5%.

“Barrel” means a quantity consisting of forty-two Gallons.

“Blending Gas” has the meaning given to it in Section 3.6(b).

“Btu” means the amount of heat required to raise the temperature of one pound of
water by one degree Fahrenheit at a pressure of 14.73 Psia and determined on a
gross, dry basis.

“Business Day” means a Day (other than a Saturday or Sunday) on which commercial
banks in the State of Pennsylvania are generally open for business.

“Category A Net Acres” means Net Acres or Third Party Net Acres, as applicable,
that are located in the municipalities identified under the heading “Category A”
on Exhibit K.

“Category B Net Acres” means Net Acres or Third Party Net Acres, as applicable,
that are located in the municipalities identified under the heading “Category B”
on Exhibit K.

“Category C Net Acres” means Net Acres or Third Party Net Acres, as applicable,
that are located in the municipalities identified under the heading “Category C”
on Exhibit K.

“Claiming Party” has the meaning given to it in Section 11.2.

“CNNX” has the meaning given to it in the recitals hereof.

 

2



--------------------------------------------------------------------------------

“Compression Charge” means an amount equal to the product of (a) all out of
pocket costs incurred by Gatherer to obtain electricity sufficient for Gatherer
to utilize electrical compression at each Fuel Point that uses electrical
compression to compress Shipper’s Tendered Gas for the Month of Service for
which Shipper requests electricity as the fuel source for the Fuel Points, and
(b) the percentage determined by dividing (i) the volumes of owned or Controlled
Gas Tendered by Shipper to the Gathering System for such Month of Service, and
(ii) all volumes of Gas received by the Gathering System for such Month of
Service.

“Condensate” means Drip Condensate and Liquid Condensate.

“Condensate Gathering Fees” has the meaning given to it in Section 5.1(c)(ii).

“Condensate Services” means (a) the receipt of Shipper’s owned or Controlled
Liquid Condensate at the Receipt Points; (b) as applicable, the collection,
injection, gathering and stabilization (to sales specifications) of such Liquid
Condensate; (c) the handling, storage, loading, and, subject to Section 4.8,
marketing or re-delivery at the applicable Delivery Point of such Liquid
Condensate for Shipper’s account; and (d) the other services to be performed by
Gatherer in respect of such Liquid Condensate as set forth in this Agreement,
all in accordance with the terms of this Agreement.

“Conflicting Dedication” means any gathering agreement or any commitment or
arrangement (including any volume commitment) that would permit or require
Shipper’s owned and/or Controlled Gas to be gathered on any gathering system or
similar system other than the Gathering System, including any such agreement,
commitment or arrangement burdening properties hereinafter acquired by Shipper
in the Dedication Area or covering any of the ROFO Properties.

“Control” (including the terms “Controlling,” “Controlled” and “Under Common
Control With”) means (a) with respect to any Person, the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting shares, by
contract, or otherwise and (b) with respect to any Gas or Liquid Condensate,
such Gas or Liquid Condensate produced from the Dedication Area or the ROFO
Area, as applicable, and (i) owned by a Third Party set forth on Exhibit J-3 or
(ii) owned by a Third Party working interest owner in lands covered by the
Dedicated Properties with respect to which Shipper has the contractual right or
obligation (pursuant to a marketing, agency, operating, unit or similar
agreement) to market such Gas or Liquid Condensate and Shipper elects or is
obligated to market such Gas or Liquid Condensate on behalf of the applicable
Third Party.

“Creditworthy Person” means a Person with a senior unsecured and
credit-unenhanced long term debt rating equivalent to A- or better as determined
by at least two rating agencies, one of which must be either Standard & Poor’s
or Moody’s (or if either one or both are not available, equivalent ratings from
alternate rating sources reasonably acceptable to Gatherer).

“Day” means a period of time beginning at 9:00 a.m. Central Time on a calendar
day and ending at 9:00 a.m. Central Time on the succeeding calendar day. The
term “Daily” shall have the correlative meaning.

“Dedicated Production” means, collectively, the Priority One Dedicated
Production and the Priority Two Dedicated Production.

“Dedicated Properties” means the Priority One Dedicated Properties and the
Priority Two Dedicated Properties.

 

3



--------------------------------------------------------------------------------

“Dedicated ROFO Properties” has the meaning given to it in Section 4.10(d).

“Dedication Area” means the area identified as “Shipper’s Dedication Area” and
described on Exhibit B-3(a).

“Delayed Connection Days” means the number of Days (without duplication) from
the On-Line Deadline until such applicable facilities are completed by Gatherer
or (under Section 3.2(d)) by Shipper and/or such Gathering Services can be
provided by Gatherer.

“Delayed Planned Wells” means the Planned Wells at a Planned Well Pad that
Gatherer fails to connect to the Gathering System and/or is not ready or is
unable to provide Gathering Services for such Planned Wells, in each case, on or
before the applicable On-Line Deadline.

“Delivery Point” means, as applicable (a) each point of interconnection of the
Gathering System with the facilities of a Processing Plant, Downstream Pipeline
or Downstream Condensate Storage Tank not a part of the Gathering System,
(b) the outlet flange of any Downstream Condensate Storage Tank that is part of
the Gathering System and (c) such points as may be added from time to time by
Shipper pursuant to the applicable Development Report or otherwise and at which
points, subject to Section 3.6 and Section 4.8, Gatherer will re-deliver Gas
and/or Liquid Condensate to Shipper for its own account.

“DevCo I Area” means the area identified as the DevCo I Area on Exhibit B-3(b).

“DevCo I LP” has the meaning given to it in the recitals hereof.

“DevCo II Area” means the area identified as the DevCo II Area on Exhibit
B-3(b).

“DevCo II LP” has the meaning given to it in the recitals hereof.

“DevCo III Area” means the Dedication Area not identified as the DevCo I Area or
the DevCo II Area.

“DevCo III LP” has the meaning given to it in the recitals hereof.

“DevCos” has the meaning given to it in the recitals hereof.

“Development Report” has the meaning given to it in Section 3.1(a).

“Downstream Condensate Storage Tank” means any storage tank where Condensate
(stabilized as appropriate) is collected and stored prior to being sold and/or
delivered to market via trucks, rail or pipeline.

“Downstream Pipeline” means any pipeline downstream of any Delivery Point on the
Gathering System owned by a Third Party.

“Downtime Event” means a period during which all or a portion of the Gathering
System was unavailable to provide Gathering Services.

“Downtime Percentage” means (a) for purposes of determining the Downtime
Percentage for the Gathering System, an amount equal to the quotient of (i) the
sum of all daily losses (in MMBtu) for the Gathering System for the applicable
period divided by (ii) the sum of (y) the amount (in MMBtu) of the total
deliveries of Dedicated Production for the applicable period and (z) the sum of
all daily losses (in MMBtu) for the Gathering System for the applicable period
and (b) for purposes of determining the

 

4



--------------------------------------------------------------------------------

Downtime Percentage for an Individual System, an amount equal to the quotient of
(i) the sum of all daily losses (in MMBtu) for such Individual System for the
applicable period divided by (ii) the sum of (y) the amount (in MMBtu) of the
total deliveries of Dedicated Production for such Individual System for the
applicable period and (z) the sum of all daily losses (in MMBtu) for such
Individual System for the applicable period.

“Drilling Unit” means the area fixed for the drilling of one Well or Planned
Well by order or rule of any applicable Governmental Authority, or (if no such
order or rule is applicable) the area fixed for the drilling of a Well or
Planned Well reasonably established by the pattern of drilling in the applicable
area or otherwise established by Shipper in its reasonable discretion.

“Drip Condensate” means that portion of Shipper’s owned or Controlled Gas that
is received into the Gathering System (without manual separation or injection)
that condenses in, and is recovered from, the Gathering System as a liquid.

“Dry Gas” means Gas that is not Wet Gas.

“Dry Gas Gathering Fee” has the meaning given to it in Section 5.1(a).

“Execution Date” has the meaning given to it in the preamble of this Agreement.

“Facility Segment” means a physically separate segment of the Gathering System
constructed, owned (or leased) or acquired by Gatherer, whether now or in the
future, to connect certain of the Well Pads to a Delivery Point, including all
required Receipt Point interconnections, low-pressure gathering lines,
compression facilities (including associated dehydration and treatment
facilities), high-pressure gathering lines, meters and measurement facilities,
Condensate collection, gathering, stabilization, handling and storage
facilities, Delivery Point interconnections and all associated equipment and
facilities constructed, owned (or leased) and operated or otherwise provided by
Gatherer in connection therewith.

“Fee” or “Fees” means, collectively, the Dry Gas Gathering Fee, the Wet Gas
Gathering Fee, the Condensate Gathering Fees, the Priority Two Existing
Gathering Fees and, if applicable, any Priority Two Fee.

“Fee Model” means the economic model agreed upon by the Parties and CNNX in 2014
in connection with the Original Agreement for the purpose of computing the fees
payable by Shipper pursuant to the Original Agreement, as such Fee Model may be
updated from time to time pursuant to Section 5.3 and as applied to this
Agreement.

“Force Majeure” has the meaning given to it in Section 11.2.

“Fuel Point” has the meaning given to it in Section 1.8 of Exhibit A.

“Gallon” means one U.S. gallon.

“Gas” means any mixture of gaseous hydrocarbons, consisting essentially of
methane and heavier hydrocarbons, including (unless otherwise expressly provided
herein) liquefiable hydrocarbons and Drip Condensate, and including inert and
noncombustible gases, in each case, produced from beneath the surface of the
earth; provided, however, that the term “Gas” as used herein shall not include
Liquid Condensate.

 

5



--------------------------------------------------------------------------------

“Gas Services” means (a) with respect to Gas produced from the PIA Area: (i) the
receipt of Shipper’s owned or Controlled Gas (including Drip Condensate) at the
Receipt Points and (ii) the re-delivery of Gas that is thermally equivalent to
Shipper’s Gas that is delivered at the Delivery Points for Shipper’s account, in
each case, in accordance with the terms of this Agreement and (b) with respect
to Gas produced from the Dedication Area other than the PIA Area: (i) the
receipt of Shipper’s owned or Controlled Gas (including Drip Condensate) at the
Receipt Points; (ii) the gathering, dehydrating, compressing, treating and
blending to applicable tariff requirements (subject to any waivers in place) of
such Gas and the collection and gathering of any Drip Condensate; (iii) the
re-delivery of Gas that is thermally equivalent to Shipper’s Gas that is
delivered at the Delivery Points for Shipper’s account; and (iv) the other
services to be performed by Gatherer in respect of such Gas as set forth in this
Agreement, in each case, in accordance with the terms of this Agreement.

“Gatherer” means, (a) with respect to the DevCo I Area, DevCo I LP, (b) with
respect to the DevCo II Area, DevCo II LP, (c) with respect to the DevCo III
Area, DevCo III LP and (d) with respect to the ROFO Area, OpCo.

“Gatherer Group” has the meaning given to it in Section 13.2.

“Gatherer Reports” has the meaning given to it in Section 3.8.

“Gathering Services” means, collectively, the Gas Services and the Condensate
Services.

“Gathering System” means the Gas and Condensate gathering system, including
(a) pipelines; (b) compression, dehydration and treating facilities;
(c) controls, Delivery Points, meters and measurement facilities; (d) owned (or
leased) Condensate collection, gathering, stabilization, handling, and storage
facilities; (e) rights of way, fee parcels, surface rights and permits; and
(f) all appurtenant facilities, constructed, owned (or leased) and operated by
Gatherer to provide Gathering Services to Shipper or Third Parties, as such
gathering system and/or facilities are modified and/or extended from time to
time to provide Gathering Services to Shipper pursuant to the terms hereof or to
Third Parties, including the Facility Segments to be constructed and owned (or
leased) and operated by Gatherer under this Agreement to provide the Gathering
Services contemplated in this Agreement for Shipper.

“Gathering System Fuel” means all Gas and electric power measured and utilized
as fuel for the Gathering System, including Gas and electric power utilized as
fuel for compressor stations, stated in MMBtus or kilowatt hours (as
applicable).

“Gathering System L&U” means any Gas or Liquid Condensate received into the
Gathering System that is lost or otherwise not accounted for incident to, or
occasioned by, the gathering, treating, compressing, blending, stabilization and
re-delivery, as applicable, of Gas and Liquid Condensate, including Gas and/or
Liquid Condensate released through leaks, instrumentation, relief valves, flares
and blow downs of pipelines, vessels and equipment; provided, however that
“Gathering System L&U” shall not include any Gas or Liquid Condensate that is
lost as a result of Gatherer’s negligence, gross negligence or willful
misconduct.

“Gathering System Plan” has the meaning given to it in Section 3.1(c).

“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power; and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction.

 

6



--------------------------------------------------------------------------------

“Greenhill Delivered Production” has the meaning given to it in Section 5.2(e).

“Greenhill Facility” has the meaning given to it in Section 5.2(e).

“Gross Heating Value” means the number of Btus produced by the combustion, on a
dry basis and at a constant pressure, of the amount of Gas which would occupy a
volume of 1 cubic foot at a temperature of 60 degrees Fahrenheit and at a
pressure of 14.73 Psia, with air of the same temperature and pressure as the
Gas, when the products of combustion are cooled to the initial temperature of
the Gas and air and when the water formed by combustion is condensed to the
liquid state. Hydrogen sulfide shall be deemed to have no heating value.

“Group” means (a) with respect to Shipper, the Shipper Group and (b) with
respect to Gatherer, the Gatherer Group.

“Imbalance Account” has the meaning given to it in Section 1.3 of Exhibit A.

“Individual System” means a midstream gathering system as designated in any
Gathering System Plan.

“Industry Expert” means a major, independent accounting firm or other qualified
industry expert with at least 10 years relevant experience, which firm or expert
shall not be regularly engaged by or otherwise have a material relationship with
either Shipper or Gatherer or any of their Affiliates, and shall not otherwise
have a conflict of interest in relation to Shipper and Gatherer or any of their
Affiliates.

“Initial Bucket” has the meaning given to it in the definition of Total Initial
Shipper Permitted Transfer Acres.

“Initial Bucket Termination Date” means the date on which the Initial Bucket is
reduced to 0.00 Net Acres pursuant to divestitures by Initial Shipper pursuant
to clause (b) of the definition of Total Initial Shipper Permitted Transfer
Acres.

“Initial Priority Two Dedicated Properties” has the meaning given to it in the
definition of Priority Two Dedicated Properties.

“Initial Shipper” means CNX Gas Company LLC or any of its Affiliates, and not
any permitted assignee that is not CNX Gas Company LLC or any of its Affiliates
as Shipper under this Agreement.

“Initial Term” has the meaning given to it in Section 7.1.

“Interest Rate” means, on the applicable date of determination, the LIBOR Rate
plus an additional three percentage points (or, if such rate is contrary to any
applicable Law, the maximum rate permitted by such applicable Law).

“Intermediate Delivery Point” means an interconnection of a pipeline to the
Gathering System upstream of the applicable Delivery Point that allows Shipper
to take Gas previously Tendered by Shipper and deliver it back to the Gathering
System at a secondary Receipt Point on another portion of the Gathering System
in order to facilitate blending of such Gas by Shipper with other Gas to cause
the resultant combined Gas to meet tariffs of Downstream Pipelines as provided
in Section 3.6.

“Interruptible Service” means all obligations of Gatherer to receive, gather,
treat, stabilize, load, compress, store and re-deliver, as applicable, Gas or
Liquid Condensate, which obligations are designated as interruptible and as to
which obligations Gatherer may interrupt its performance thereof for any or no
reason.

 

7



--------------------------------------------------------------------------------

“Laws” means any applicable statute, law, rule, regulation, ordinance, order,
code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.

“Legacy Wells” certain existing wells described in Exhibit J-2 to this Agreement
to the extent such wells are in the Dedication Area.

“Legacy Well Dedicated Production” means (a) all of Shipper’s interest in Gas
produced from the Legacy Wells and (b) Third Party Gas produced from the Legacy
Wells under the Control of Shipper.

“LIBOR” means 3-month LIBOR, as reported in the Markets Data Center of The Wall
Street Journal.

“Liquid Condensate” means Shipper’s owned or Controlled liquid hydrocarbons
separated (mechanically or otherwise) from Shipper’s owned or Controlled Gas at
or near the Well Pad upstream of the Receipt Points and injected into the
Gathering System by Shipper at a Receipt Point.

“Loss” or “Losses” means any actions, claims, settlements, judgments, demands,
liens, losses, damages, fines, penalties, interest, costs, expenses (including
expenses attributable to the defense of any actions or claims), attorneys’ fees
and liabilities, including Losses for bodily injury, death, or property damage.

“Majorsville Area” means the area described in Exhibit B-4.

“Majorsville Condensate Gathering Fee” has the meaning given to it in Section
5.1(c)(i).

“Majorsville System” means the Individual System in the DevCo I Area that
delivers Wet Gas to the Delivery Point at the MarkWest Majorsville Processing
Plant as of the Execution Date.

“MAOP” means maximum allowable operating pressure.

“Marcellus Formation” means, (a) in central Pennsylvania, specifically from the
top of the Burkett in the DeArmitt #1 (API 37-129-27246) and 7000’MD through to
the top of the Onondaga at 7530’MD and illustrated in the log attached on
Exhibit B-6; (b) in southwest Pennsylvania, specifically from the top of the
Burkett in the GH-10C-CV (API 37-059-25397) at 7600’MD through to the top of the
Onondaga at 7900’MD and illustrated in the log attached on Exhibit B-6; and
(c) in West Virginia, specifically from the top of the Burkett in the DEPI
#14815 (API 47-001-02850) at 7350’MD through to the top of the Onondaga at
7710’MD and illustrated in the log attached on Exhibit B-6.

“McQuay Facility” has the meaning given to it in Section 5.2(e).

“McQuay System” means the Individual System in the DevCo I Area that services
Dry Gas as of the Execution Date other than the Mamont System, the Fallowfield
System and the Marshall System.

“Measurement Device” means the meter body (which may consist of an orifice meter
or ultrasonic meter), LACT unit or other Gas or Liquid Condensate metering
device, tube, orifice plate, connected pipe, tank strapping, and fittings used
in the measurement of Gas flow, Liquid Condensate flow and volume and/or Gas Btu
content.

 

8



--------------------------------------------------------------------------------

“Measurement Table” has the meaning given to it in Section 1.10 of Exhibit A.

“MMBtu” means one million Btus.

“Month” means a period of time beginning at 9:00 a.m. Central Time on the first
Day of a calendar month and ending at 9:00 a.m. Central Time on the first Day of
the next succeeding calendar month. The term “Monthly” shall have the
correlative meaning.

“Month of Service” has the meaning given to it in Section 5.2(d).

“Monthly Other Production” has the meaning given to it in Section 5.2(e).

“MSCF” means one thousand Standard Cubic Feet.

“NAESB” means North American Energy Standards Board, or its successors.

“Net Acres” means, with respect to the Marcellus Formation, (a) with respect to
any oil and gas lease in which Shipper has an interest, (i) the number of gross
acres in the lands covered by such oil and gas lease, multiplied by (ii) the
undivided percentage interest in oil, gas and other minerals covered by such oil
and gas lease, multiplied by (iii) Shipper’s working interest in such oil and
gas lease, and (b) with respect to any mineral fee interest of Shipper, (i) the
number of gross acres in the lands covered by such mineral fee interest,
multiplied by (ii) the undivided percentage interest of Shipper in oil, gas and
other minerals in such lands.

“Net Condensate Price” means, with respect to Condensate sold by Gatherer
pursuant to this Agreement in any Month, the weighted average gross proceeds per
Barrel received by Gatherer from the sale of such Condensate to a non-Affiliated
Third Party f.o.b. at the applicable Downstream Condensate Storage Tank(s)
during such Month or if Gatherer transports Shipper’s Condensate from the
applicable Downstream Condensate Storage Tank(s) and sells Shipper’s Condensate
at a location away from such Downstream Condensate Storage Tank, the weighted
average gross proceeds per Barrel received by Gatherer during such Month from
the sale of such Condensate to a non-Affiliated Third Party less Gatherer’s
non-Affiliated Third Party, verifiable out-of-pocket transportation expenses
with respect to such Condensate so sold.

“NGL” means natural gas liquids.

“Noble Gas Gathering Agreement” means that certain First Amended and Restated
Gathering Agreement by and between Gatherer and Noble Energy, Inc., dated as of
the Execution Date, as such agreement is in effect on the Execution Date without
giving effect to any amendment thereof.

“Notifying Party” has the meaning given to it in Section 5.6(b).

“OFO” means an operational flow order or similar order respecting operating
conditions issued by a Downstream Pipeline.

“On-Line Deadline” has the meaning given to it in Section 3.2(b).

“OpCo” has the meaning given to it in the recitals hereof.

“Operating Terms” means those additional terms and conditions applicable to
Gathering Services provided under this Agreement, as set forth in Exhibit A.

 

9



--------------------------------------------------------------------------------

“Original Agreement” has the meaning given to it in the recitals hereof.

“Original Effective Date” has the meaning given to it in the recitals hereof.

“Original Noble Gas Gathering Agreement” means that certain Gathering Agreement,
by and among CNNX, DevCo I, DevCo II, DevCo III and Noble Energy, Inc., dated as
of the Original Effective Date., as amended from time to time.

“Other Areas Wet Gas Gathering Fee” has the meaning given to it in Section
5.1(b)(ii).

“Other Production” has the meaning given to it in Section 5.2(e).

“Party” or “Parties” has the meaning given to it in the Preamble.

“PDA” means, with respect to a Receipt Point or Delivery Point, a predetermined
allocation directive from, or agreement with, Shipper.

“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority or
any other entity.

“PIA Area” means the area described in Exhibit B-5.

“PIA Condensate Gathering Fee” has the meaning given to it in
Section 5.1(c)(ii).

“PIA Wet Gas Gathering Fee” has the meaning given to it in Section 5.1(b)(i).

“Planned Well” has the meaning given to it in Section 3.1(b).

“Planned Well Pad” has the meaning given to it in Section 3.1(b).

“Pressure Overage Percentage” means an amount equal to the quotient of (a) the
difference between (i) the actual arithmetic average operating pressure of an
Individual System and (ii) the Target Pressure for such Individual System for
the calendar quarter divided by (b) the Target Pressure for such Individual
System for such calendar quarter.

“Priority One Dedicated Gas” means (a) Gas produced from the Priority One
Dedicated Properties and (b) Third Party Gas under the Control of Shipper
produced from the lands covered by the Priority One Dedicated Properties. For
the avoidance of doubt, once ROFO Properties are converted to Dedicated ROFO
Properties under this Agreement pursuant to Section 4.10, the Gas that is owned
or Controlled by Shipper and produced from such Dedicated ROFO Properties shall
constitute Priority One Dedicated Gas, unless otherwise agreed by the Parties.

“Priority One Dedicated Liquid Condensate” means (a) Liquid Condensate produced
from the Priority One Dedicated Properties and are located in the PIA Area
and/or the Majorsville Area and (b) Third Party Liquid Condensate under the
Control of Shipper produced from the lands located in the PIA Area and/or the
Majorsville Area. For the avoidance of doubt, once ROFO Properties are converted
to Dedicated ROFO Properties under this Agreement pursuant to Section 4.10, the
Liquid Condensate that is owned or Controlled by Shipper and produced from such
Dedicated ROFO Properties shall constitute Priority One Dedicated Liquid
Condensate, unless otherwise agreed by the Parties.

“Priority One Dedicated Production” means, collectively, Priority One Dedicated
Gas, Priority One Dedicated Liquid Condensate and the Legacy Well Dedicated
Production.

 

10



--------------------------------------------------------------------------------

“Priority One Dedicated Properties” means Shipper’s or its Affiliates’ interest
in the oil and/or gas leases, mineral interests and other similar interests that
as of the Execution Date are, or that after the Execution Date become, owned
directly or indirectly (including through the acquisition of Control of another
Person) by Shipper in the Dedication Area, including those certain oil and/or
gas leases, mineral interests and other similar interests described on Exhibit
B-1, in each case, to the extent and only to the extent that such oil and/or gas
leases, mineral interests and other similar interests cover and relate to the
Marcellus Formation. From and after the date ROFO Properties become Dedicated
ROFO Properties, such Dedicated ROFO Properties shall constitute Priority One
Dedicated Properties, unless otherwise agreed by the Parties.

“Priority One Service” means that type of service that has the highest priority
call on capacity of all or any relevant portion of the Gathering System, which
service shall not be subject to interruption or curtailment except by reason of
an event of Force Majeure, necessary Gathering System maintenance or as
otherwise expressly set forth in this Agreement and which service in any event
has a higher priority than Priority Two Service, Interruptible Service and any
other permissible level of service established by Gatherer pursuant to the terms
and conditions of this Agreement.

“Priority Two Dedicated Gas” means (a) Gas produced from Priority Two Dedicated
Properties and (b) Third Party Gas under the Control of Shipper produced from
the lands covered by the Priority Two Dedicated Properties.

“Priority Two Dedicated Liquid Condensate” means (a) Liquid Condensate produced
from the Priority Two Dedicated Properties and (b) Third Party Liquid Condensate
under the Control of Shipper produced from the lands covered by the Priority Two
Dedicated Properties.

“Priority Two Dedicated Production” means, collectively, Priority Two Dedicated
Gas and Priority Two Dedicated Liquid Condensate.

“Priority Two Dedicated Properties” means Shipper’s interest in oil and/or gas
leases, mineral interests and other similar interests that are not Priority One
Dedicated Properties or ROFO Properties and which (a) are described on Exhibit
B-2 as of the Execution Date (the “Initial Priority Two Dedicated Properties”)
or (b) Shipper elects to dedicate pursuant to Section 2.2(b) and Gatherer
accepts (or is deemed to have accepted) such dedication pursuant to
Section 2.2(b).

“Priority Two Existing Gathering Fees” has the meaning given to it in Section
5.1(d).

“Priority Two Fee” means the fee with respect to Priority Two Dedicated
Properties (other than the Initial Priority Two Dedicated Properties) agreed to
(or deemed agreed to) by Shipper and Gatherer pursuant to Section 2.2.

“Priority Two Notice” has the meaning given to it in Section 2.2(b).

“Priority Two Service” means that type of service that has the second highest
priority call on capacity of all or any relevant portion of the Gathering System
second only to Priority One Service, which service shall not be subject to
interruption or curtailment except by reason of an event of Force Majeure,
necessary Gathering System maintenance or as otherwise expressly set forth in
this Agreement and which service in any event has a higher priority than
Interruptible Service and any other permissible level of service established by
Gatherer pursuant to the terms and conditions of this Agreement (other than
Priority One Service).

 

11



--------------------------------------------------------------------------------

“Processing Plant” means a Gas processing facility downstream of any Delivery
Point on the Gathering System to which Shipper has dedicated, or in the future
elects to dedicate, Shipper’s owned or Controlled Gas for processing or at which
Shipper has arranged for such Gas to be processed prior to delivery to a
Downstream Pipeline.

“Proposed Fee” has the meaning given to it in Section 2.2(b).

“Proposed Gathering Services” has the meaning given to it in Section 2.2(b).

“Proposed Priority Two Properties” has the meaning given to it in Section
2.2(b).

“Psia” means pounds per square inch absolute.

“Rate Reset Trigger” means any of (a) the initiation of Gathering Services for
Priority Two Dedicated Production (other than Priority Two Dedicated Production
attributable to the Initial Priority Two Dedicated Properties) or (b) the
initiation of Gathering Services for a Third Party (other than a Third Party
that has elected for Shipper to Control such Third Party’s Gas or Liquid
Condensate).

“Receipt Point” means any of the connecting flanges on the Gathering System
located at or nearby or assigned to a Well Pad (which flanges, in some cases,
has a Measurement Device) where Shipper’s Facilities are connected to the
Gathering System and more particularly described on Exhibit F, which Exhibit may
be updated from time to time by Shipper pursuant to the applicable Development
Report or otherwise and with respect to any Gas delivered by Shipper for
blending, the Receipt Point for such blending Gas designated by Shipper from
time to time.

“Receiving Party” has the meaning given to it in Section 5.6(b).

“Reservation Amount” has the meaning given to it in Section 4.1(a).

“ROFO Area” means the area described on Exhibit H-2.

“ROFO Notice” has the meaning given to it in Section 4.10(a).

“ROFO Offer” has the meaning given to it in Section 4.10(b).

“ROFO Properties” means (a) with respect to Gas Services, Shipper’s interest in
the oil and/or gas leases, mineral interests and other similar interests that as
of the Execution Date are, or that after the Execution Date become, owned
directly or indirectly (including through the acquisition of Control of another
person) by Shipper in the ROFO Area, including those certain oil and/or gas
leases, mineral interests and other similar interests described on Exhibit H-1,
in each case, to the extent and only to the extent that such oil and/or gas
leases, mineral interests and other similar interests cover and relate to the
Marcellus Formation and (b) with respect to Condensate Services, Shipper’s
interest in the oil and/or gas leases, mineral interests and other similar
interests that as of the Execution Date are, or that after the Execution Date
become, owned directly or indirectly (including through the acquisition of
Control of another person) by Shipper in the ROFO Area, including those certain
oil and/or gas leases, mineral interests and other similar interests described
on Exhibit H-1, in each case, to the extent and only to the extent that such oil
and/or gas leases, mineral interests and other similar interests cover and
relate to the Marcellus Formation.

“Shared Priority Deadline” means the date that is two years from the Execution
Date.

 

12



--------------------------------------------------------------------------------

“Shipper” has the meaning given to it in the preamble of this Agreement.

“Shipper Group” has the meaning given to it in Section 13.3.

“Shipper Meters” has the meaning given to it in Section 1.4 of Exhibit A.

“Shipper’s Facilities” means the assets and properties of Shipper upstream of a
Receipt Point.

“Standard Cubic Foot” means that quantity of Gas that occupies one cubic foot of
space when held at a base temperature of 60 degrees Fahrenheit and a pressure of
14.73 Psia.

“Statement Deadline” has the meaning given to it in Section 9.1.

“Subject Expenses” has the meaning given to it in the definition of Target
Return.

“Subject ROFO Properties” has the meaning given to it in Section 4.10(b).

“System Receipt Point” has the meaning given to it in Section 1.8 of Exhibit A.

“Tap” means a point on the Gathering System downstream of all compression,
dehydration, treatment and other similar facilities but upstream of the
applicable Delivery Point.

“Target On-Line Date” has the meaning given to it in Section 3.1(b).

“Target Pressure” has the meaning given to it in Section 5.2(c).

“Target Return” means an unlevered 15% rate of return on incremental operating
expenses and incremental capital expenses anticipated, in Gatherer’s good faith
opinion, to be incurred by Gatherer in providing the Gathering Services
requested in a Priority Two Notice with respect to Proposed Priority Two
Properties (such expenses, the “Subject Expenses”).

“Tender” means (a) with respect to Gas, the act of Shipper’s making Gas
available or causing Gas to be made available to the Gathering System at a
Receipt Point and (b) with respect to Liquid Condensate, the act of Shipper’s
injection or causing the Liquid Condensate to be injected into the Gathering
System at a Receipt Point. “Tendered” shall have the correlative meaning.

“Term” has the meaning given to it in Section 7.1.

“Thermal Content” means, for Gas, the product of the measured volume in MSCFs
multiplied by the Gross Heating Value per MSCF, adjusted to the same pressure
base and expressed in MMBtus; and for a liquid, the product of the measured
volume in gallons multiplied by the Gross Heating Value per Gallon determined in
accordance with the GPA 2145-09 Table of Physical Properties for Hydrocarbons
and GPA 8173 Method for Converting Mass of Natural Gas Liquids and Vapors to
Equivalent Liquid Volumes, in each case as revised from time to time.

“Third Party” means any Person other than a Party to this Agreement or any
Affiliate of a Party to this Agreement.

“Third Party Gas” means Gas owned by a Third Party.

“Third Party Liquid Condensate” means Liquid Condensate owned by a Third Party.

 

13



--------------------------------------------------------------------------------

“Third Party Net Acres” means, with respect to the Marcellus Formation, (a) with
respect to any oil and gas lease in which any Third Party has an interest,
(i) the number of gross acres in the lands covered by such oil and gas lease,
multiplied by (ii) undivided percentage interest in oil, gas and other minerals
covered by such oil and gas lease, multiplied by (iii) such Third Party’s
working interest in such oil and gas lease, and (b) with respect to any mineral
fee interest of such Third Party, (i) the number of gross acres in the lands
covered by such mineral fee interest, multiplied by (ii) the undivided
percentage interest of such Third Party in oil, gas and other minerals in such
lands.

“Total Initial Shipper Permitted Transfer Acres” means an amount equal to:

(a) 25,000 Net Acres plus or minus the Total Shipper Permitted Transfer Acres
Adjustment (the quantity of Net Acres determined by this clause, the “Initial
Bucket”); less

(b) the amount of Net Acres (i) divested by Initial Shipper (by sale, farmout,
exchange or otherwise) from and after the Execution Date until the Initial
Bucket Termination Date free of the dedication hereunder and/or (ii) that
Initial Shipper does not operate and for which Initial Shipper has obtained a
release under this Agreement pursuant to Section 2.6(a)(v) from and after the
Execution Date until the Initial Bucket Termination Date; plus

(c) 200% multiplied by the amount of Category A Net Acres (i) acquired by the
Initial Shipper (by purchase, farmin, exchange or otherwise) from and after the
Execution Date through the tenth anniversary of the Execution Date that are
subject to the dedication under this Agreement, (ii) that are otherwise
dedicated by Initial Shipper under this Agreement from and after the Execution
Date through the tenth anniversary of the Execution Date and/or (iii) that are
included in a unit where the Initial Shipper is the operator of such unit and
the Initial Shipper’s interest in such unit is included in the Dedicated
Properties that are attributable to Third Parties (and such Initial Shipper
Controls such Gas) and the initial well in such unit was drilled from and after
the Execution Date through the tenth anniversary of the Execution Date; less

(d) 200% multiplied by the amount of Category A Net Acres (i) divested by
Initial Shipper (by sale, farmout, exchange or otherwise) from and after the
Initial Bucket Termination Date through the tenth anniversary of the Execution
Date free of the dedication hereunder and/or (ii) that Initial Shipper does not
operate and for which Initial Shipper has obtained a release under this
Agreement pursuant to Section 2.6(a)(v) from and after the Initial Bucket
Termination Date through the tenth anniversary of the Execution Date; plus

(e) the amount of Category B Net Acres (i) acquired by the Initial Shipper (by
purchase, farmin, exchange or otherwise) from and after the Execution Date
through the tenth anniversary of the Execution Date that are subject to the
dedication under this Agreement, (ii) that are otherwise dedicated by Initial
Shipper under this Agreement from and after the Execution Date through the tenth
anniversary of the Execution Date and/or (iii) that are included in a unit where
the Initial Shipper is the operator of such unit and the Initial Shipper’s
interest in such unit is included in the Dedicated Properties that are
attributable to Third Parties (and such Initial Shipper Controls such Gas) and
the initial well in such unit was drilled from and after the Execution Date
through the tenth anniversary of the Execution Date; less

(f) the amount of Category B Net Acres (i) divested by Initial Shipper (by sale,
farmout, exchange or otherwise) from and after the Initial Bucket Termination
Date through the tenth anniversary of the Execution Date free of the dedication
hereunder and/or (ii) that Initial Shipper does not operate and for which
Initial Shipper has obtained a release under this Agreement pursuant to
Section 2.6(a)(v) from and after the Initial Bucket Termination Date through the
tenth anniversary of the Execution Date; plus

 

14



--------------------------------------------------------------------------------

(g) 50% multiplied by the amount of Category C Net Acres (i) acquired by the
Initial Shipper (by purchase, farmin, exchange or otherwise) from and after the
Execution Date through the tenth anniversary of the Execution Date that are
subject to the dedication under this Agreement, (ii) that are otherwise
dedicated by Initial Shipper under this Agreement from and after the Execution
Date through the tenth anniversary of the Execution Date and/or (iii) that are
included in a unit where the Initial Shipper is the operator of such unit and
the Initial Shipper’s interest in such unit is included in the Dedicated
Properties that are attributable to Third Parties (and such Initial Shipper
Controls such Gas) and the initial well in such unit was drilled from and after
the Execution Date through the tenth anniversary of the Execution Date; less

(h) 50% multiplied by the amount of Category C Net Acres (i) divested by Initial
Shipper (by sale, farmout, exchange or otherwise) from and after the Initial
Bucket Termination Date through the tenth anniversary of the Execution Date free
of the dedication hereunder and/or (ii) that Initial Shipper does not operate
and for which Initial Shipper has obtained a release under this Agreement
pursuant to Section 2.6(a)(v) from and after the Initial Bucket Termination Date
through the tenth anniversary of the Execution Date; plus

(i) the amount of Net Acres (i) acquired by the Initial Shipper (by purchase,
farmin, exchange or otherwise) from and after the tenth anniversary of the
Execution Date that are subject to the dedication under this Agreement,
(ii) that are otherwise dedicated by Initial Shipper under this Agreement from
and after the tenth anniversary of the Execution Date and/or (iii) that are
included in a unit where the Initial Shipper is the operator of such unit and
the Initial Shipper’s interest in such unit is included in the Dedicated
Properties that are attributable to Third Parties (and such Initial Shipper
Controls such Gas) and the initial well in such unit was drilled from and after
the tenth anniversary of the Execution Date; less

(j) the amount of Net Acres (i) divested by Initial Shipper (by sale, farmout,
exchange or otherwise) from and after the tenth anniversary of the Execution
Date free of the dedication hereunder and/or (ii) that Initial Shipper does not
operate and for which Initial Shipper has obtained a release under this
Agreement pursuant to Section 2.6(a)(v) from and after the tenth anniversary of
the Execution Date.

With respect to any Net Acres that are not Category A Net Acres, Category B Net
Acres or Category C Net Acres, the dedication of such acreage hereunder or the
release of such acreage from this Agreement shall not impact the calculation of
Total Initial Shipper Permitted Transfer Acres. With respect to any Net Acres
acquired or divested through an exchange, the inbound Net Acres shall be
considered acreage acquired by Initial Shipper and the outbound Net Acres shall
be considered acreage divested by Initial Shipper for purposes of the above
calculation. With respect to any adjustment attributable to an acquisition by
the Initial Shipper by purchase or farmin (and not, for the avoidance of doubt,
by exchange), such adjustment shall be deemed not to increase the “Total Shipper
Permitted Transfer Acres” until the six month anniversary of the consummation of
such acquisition. For the avoidance of doubt, “Control” as used in each of
clause (c)(iii), (e)(iii), g(iii) and (i)(iii) above in this definition of Total
Initial Shipper Permitted Transfer Acres means Gatherer performs all Gathering
Services with respect to any Dedicated Production in the applicable unit.

“Total Shipper Permitted Transfer Acres Adjustment” means any adjustment to the
“Total Shipper Permitted Transfer Acres” that has occurred pursuant to the
Original Agreement prior to the Execution Date. For purposes of such
calculation, 50% of any acreage acquired, dedicated or divested by Shipper under
the Original Agreement or by Noble Energy, Inc. under the Original Noble
Agreement shall be considered to have been acquired, dedicated or divested by
Shipper. For the avoidance of doubt, the exchange transaction between Initial
Shipper and Noble Energy, Inc. that is being consummated on the Execution Date
shall not impact the calculation of “Total Shipper Permitted Transfer Acres”.

 

15



--------------------------------------------------------------------------------

“Well” means a well for the production of hydrocarbons in which Shipper owns an
interest that is either producing or is intended to produce Dedicated
Production.

“Well Pad” means the surface installation on which one or more Wells are
located.

“Wet Gas” means Gas Tendered by Shipper hereunder that is directly delivered or
will be delivered for NGL extraction.

“Wet Gas Gathering Fee” has the meaning given to it in Section 5.1(b)(ii).

“Year” means a period of time on and after January 1 of a calendar year through
and including December 31 of the same calendar year; provided that the last Year
shall commence on January 1 of the calendar year and end on the Day on which
this Agreement terminates.

Section 1.2 Other Terms. Other capitalized terms used in this Agreement and not
defined in Section 1.1 above have the meanings ascribed to them throughout this
Agreement.

Section 1.3 References and Rules of Construction. All references in this
Agreement to Exhibits, Articles, Sections, subsections and other subdivisions
refer to the corresponding Exhibits, Appendices, Articles, Sections, subsections
and other subdivisions of or to this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any Articles, Sections,
subsections and other subdivisions of this Agreement are for convenience only,
do not constitute any part of this Agreement, and shall be disregarded in
construing the language hereof. The words “this Agreement,” “herein,” “hereby,”
“hereunder” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular Article, Section, subsection or other
subdivision unless expressly so limited. The word “including” (in its various
forms) means “including without limitation.” All references to “$” or “dollars”
shall be deemed references to United States dollars. Each accounting term not
defined herein will have the meaning given to it under generally accepted
accounting principles. Pronouns in masculine, feminine or neuter genders shall
be construed to state and include any other gender, and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.
References to any Law means such Law as it may be amended from time to time.
Unless indicated otherwise, references to any contract or agreement means such
contract or agreement as amended from time to time.

ARTICLE 2

DEDICATION OF PRODUCTION

Section 2.1 Shipper’s Dedication. Subject to the provisions of Section 2.3
through Section 2.7 and Article 14, Shipper:

(a) exclusively dedicates the Dedicated Properties and commits to deliver to
Gatherer under this Agreement, as and when produced, all of the (i) Gas owned by
Shipper or its Affiliates produced during the Term from the Dedicated
Properties, (ii) Liquid Condensate owned by Shipper or its Affiliates produced
during the Term from the Dedicated Properties and that are located in the PIA
Area and/or the Majorsville Area (and not any other Dedicated Properties) and
(iii) Gas owned by Shipper produced during the Term from the Legacy Wells;

(b) commits to deliver to Gatherer under this Agreement, as and when produced
(i) all of the Third Party Gas under the Control of Shipper produced during the
Term from lands covered by the Dedicated Properties, (ii) all of the Third Party
Liquid Condensate under the Control of Shipper produced during the Term from
lands covered by the Dedicated Properties that are located in the PIA Area
and/or the Majorsville Area (and not any other Dedicated Properties) and
(iii) all of the Third Party Gas under the Control of Shipper produced during
the Term from the Legacy Wells; and

 

16



--------------------------------------------------------------------------------

(c) except as provided in Section 3.6, agrees not to deliver any Dedicated
Production to any other gatherer, purchaser or marketer or other Person prior to
delivery to Gatherer at the Receipt Points.

Section 2.2 Shipper’s Additional Priority Two Dedication.

(a) As of the Execution Date, the Initial Priority Two Dedicated Properties have
been dedicated by Shipper as Priority Two Dedicated Properties. From time to
time after the Execution Date, subject to Section 2.2(b), Shipper may designate
its interests in oil and/or gas leases, mineral interests and other similar
interests that are not ROFO Properties or Priority One Dedicated Properties as
Priority Two Dedicated Properties. If Gatherer accepts such dedication (or is
obligated to accept such designation pursuant to Section 2.2(b)), then subject
to the provisions of Section 2.3 through Section 2.7 and Article 14, Shipper
will be deemed to have (i) dedicated and committed to deliver to Gatherer under
this Agreement, as and when produced, all of the Gas owned by Shipper thereafter
produced during the Term from such Priority Two Dedicated Properties and
(ii) committed to deliver to Gatherer under this Agreement, as and when
produced, all of Third Party Gas under the Control of Shipper that is thereafter
produced during the Term from the lands covered by such Priority Two Dedicated
Properties.

(b) Without limiting the obligation of Shipper to offer ROFO Properties to
Gatherer, if Shipper wishes to dedicate to Gatherer hereunder its interests in
oil and/or gas leases, mineral interests and other similar interests that are
not ROFO Properties or Priority One Dedicated Properties as Priority Two
Dedicated Properties, then Shipper shall prepare in good faith and deliver to
Gatherer a notice (a “Priority Two Notice”) setting forth (i) the oil and/or gas
leases, mineral interests and other similar interests Shipper wishes to
designate as Priority Two Dedicated Properties (the “Proposed Priority Two
Properties”), (ii) the general location of such Proposed Priority Two
Properties, (iii) a current production forecast for such Proposed Priority Two
Properties, including the date on which production from such Proposed Priority
Two Properties is anticipated to come online, and the locations of the planned
wells on such Proposed Priority Two Properties, (iv) the proposed Gathering
Services to be provided by Gatherer (the “Proposed Gathering Services”) and
(v) proposed fees for such Services to be provided by Gatherer (collectively,
the “Proposed Fee”). As soon as reasonably practicable, but in any event within
30 Days following receipt of a Priority Two Notice, Gatherer shall provide a
written response to Shipper setting forth Gatherer’s election to accept or
reject the dedication of such Proposed Priority Two Properties; provided,
however, if the Proposed Fee would provide Gatherer at least the Target Return
with respect to the Proposed Gathering Services, then Gatherer shall be
obligated to accept the dedication of such Proposed Priority Two Properties and
provide the Proposed Gathering Services with respect to the applicable Proposed
Priority Two Properties at the applicable Proposed Fee. If Gatherer elects to
reject the dedication of such Proposed Priority Two Properties for the Proposed
Fee because the acceptance of such dedication would not provide Gatherer at
least the Target Return, then Gatherer shall provide in such notice of rejection
a calculation showing the anticipated return on the Subject Expenses Gatherer
anticipates it would earn based on the Subject Expenses associated with the
Proposed Gathering Services using the Proposed Fee and, within 30 Days following
the receipt by Shipper of Gatherer’s rejection of the dedication of such
Proposed Priority Two Properties, Shipper may deliver a revised Priority Two
Notice including a revised Proposed Fee. If such revised Proposed Fee would
provide Gatherer at least the Target Return, then Gatherer shall be obligated to
accept the dedication of such Proposed Priority Two Properties and provide the
Gathering Services set forth in the revised Priority Two Notice with respect to
such Proposed Priority Two Properties at the revised Proposed Fee. For the
avoidance of doubt, Gatherer shall not be obligated to accept any dedication of
Proposed Priority Two Properties pursuant to this Section 2.2(b) if the
provision of the Gathering Services set forth in a Priority Two Notice with
respect to such Proposed Priority Two Properties would materially and adversely
impact the provision of Gathering Services with respect to the Priority One
Dedicated Production and/or the development of the Gathering System provided for
in the then current Gathering System Plan.

 

17



--------------------------------------------------------------------------------

Section 2.3 Third Party’s Dedication. Gatherer and Shipper may from time to time
mutually agree to permit Third Parties to gather Dedicated Production; provided,
however, that such mutual agreement will not result in any release of such
Dedicated Production from dedication under this Agreement except to the extent
the Parties expressly so agree.

Section 2.4 Conflicting Dedications. Notwithstanding anything in this Agreement
to the contrary, Shipper shall have the right to comply with each of the
Conflicting Dedications set forth in Exhibit G and any other Conflicting
Dedication applicable as of the date of acquisition thereof to any oil and/or
gas leases, mineral interests and other similar interests (a) acquired by
Shipper after the Original Effective Date and (b) which have become subject to
dedication under this Agreement (but not any entered into in connection with
such acquisition); provided, however, that Shipper shall have the right to
comply with the applicable Conflicting Dedication only until the first Day of
the Month following the termination by Shipper of such Conflicting Dedication.
As of the Execution Date, Shipper represents that, except as set forth in
Exhibit G, Dedicated Production is not subject to any other Conflicting
Dedication.

Section 2.5 Shipper’s Reservations. Shipper reserves the following rights
respecting Dedicated Production for itself:

(a) to operate (or cause to be operated) Wells producing Dedicated Production in
its sole discretion, including the right (but not the obligation) to drill new
Wells, to repair and rework old Wells, temporarily shut in Wells, renew or
extend, in whole or in part, any oil and gas lease or term mineral interest, and
to cease production from or abandon any Well or surrender any such oil and gas
lease, in whole or in part, when no longer deemed by Shipper to be capable of
producing Gas or Liquid Condensate in paying quantities under normal methods of
operation;

(b) to use Dedicated Production for lease operations (including reservoir or
mine pressure maintenance), water treatment facility operations and mine
operations (other than running of mine equipment) relating to the lands within
the Dedication Area;

(c) to deliver or furnish to Shipper’s lessors and holders of other burdens on
production with respect to such Dedicated Production as is required to satisfy
the terms of the applicable oil and gas leases or other applicable instruments;

(d) the sole and exclusive right to process or arrange for the processing
(including for purposes of liquids extraction) of such Dedicated Production (for
the sake of clarity, Gatherer will have no right to process or arrange for
processing of the Dedicated Production);

(e) to deliver or furnish Dedicated Production to end users if such end users
receipt of such Dedicated Production is at a receipt point on Shipper’s
gathering system prior to or at a designated Receipt Point;

(f) to pool, communitize or unitize Shipper’s or its Affiliates’ interests with
respect to Dedicated Production; provided that Shipper’s share of Dedicated
Production produced from such pooled, communitized or unitized interests shall
be committed and dedicated pursuant to this Agreement;

(g) until the applicable Gathering System facilities are completed and ready for
service, to temporarily connect Wells or Planned Wells into other gathering
systems;

 

18



--------------------------------------------------------------------------------

(h) (i) all Priority One Dedicated Liquid Condensate that is in excess of amount
of Liquid Condensate with Priority One Service that is capable of being
gathered, collected, stored and/or stabilized in the facilities comprising the
Gathering System; (ii) all Priority One Dedicated Liquid Condensate and Priority
Two Dedicated Liquid Condensate that is caught during flowback operations with
respect to any Well or otherwise related to mechanical failures of liquid
separation on the Well Pad and (iii) all Priority One Dedicated Liquid
Condensate and Priority Two Dedicated Liquid Condensate that is extracted at the
Well Pad as a result of the inability of the Gathering System to provide
Condensate Services for such Priority One Dedicated Liquid Condensate and/or
Priority Two Dedicated Liquid Condensate;

(i) all Liquid Condensate produced from the Dedicated Properties that is not
Priority One Dedicated Liquid Condensate or Priority Two Dedicated Liquid
Condensate; and

(j) all Gas and Liquid Condensate produced from those wells set forth on Exhibit
J-1.

Section 2.6 Releases from Dedication.

(a) Dedicated Production from Wells or Planned Wells on one or more Well Pads or
Planned Well Pads, and the acreage in each Drilling Unit with respect to such
Wells or Planned Wells, shall be permanently released from dedication under this
Agreement, and Shipper (or Initial Shipper, as applicable, as indicated below)
may deliver and commit such Dedicated Production to such other gatherer or
gatherers as it shall determine:

(i) in the event of an unpermitted interruption as provided in Section 10.1(b);

(ii) except as provided in Section 3.1(f), upon written notice from Shipper, if
Gatherer has failed to complete the facilities necessary to connect each Planned
Well Pad and/or Planned Well to the Gathering System by On-Line Deadline as
provided in Section 3.2;

(iii) except as provided in Section 3.1(f), upon written notice from Shipper, if
Gatherer has failed to commence the Gathering Services with respect to any
Planned Well Pad and/or Planned Wells by the On-Line Deadline as provided in
Section 3.2;

(iv) upon written notice from Initial Shipper, if each of the following four
conditions are satisfied:

(A) the first production from any Well or Planned Well on a Well Pad or Planned
Well Pad has not occurred on or before the third (3rd) anniversary of the
Execution Date,

(B) at the time of such notice such Well Pad or Planned Well Pad is located more
than three miles from the nearest then-existing connection to the Gathering
System,

(C) a non-Affiliated Third Party gatherer offers a lower cost of service to
connect such Well Pad or Planned Well Pad and deliver such Dedicated Production
produced from such Wells or Planned Wells to the desired Delivery Point than
Gatherer offers under this Agreement (and following such notice does enter into
an agreement for the gathering of such Dedicated Production), and

(D) such Well Pads or Planned Well Pad and Wells or Planned Wells are located
outside of the area served or to be served by the then existing Gathering System
as reflected in the then-existing Gathering System Plan;

 

19



--------------------------------------------------------------------------------

(v) upon written notice from Shipper, with respect to such Dedicated Production
that is unitized or pooled with oil and gas leases or mineral interests of Third
Parties, if none of Shipper or its Affiliates is the operator of such unit or
pooled area at the time the applicable Well is drilled; or

(vi) if such Dedicated Properties are transferred by Initial Shipper free of the
dedication as provided in Section 14.1(b).

(b) Gatherer shall also consider in good faith any proposal by Initial Shipper
made from time to time to permanently release one or more of the Dedicated
Properties and the production therefrom from the dedication under this Agreement
if Initial Shipper reasonably believes that installing pipelines and equipment
necessary to connect such Dedicated Properties to the Gathering System would be
economically disadvantageous for Initial Shipper, considering all gathering
alternatives.

(c) Shipper shall also consider in good faith any proposal by Gatherer made in
its then-current Gathering System Plan to temporarily release one or more of the
Dedicated Properties (limited to the applicable Well or Well Pad indicated in
the applicable Gathering System Plan) and the production therefrom from the
dedication under this Agreement (and exercise no other remedy available to
Shipper under Section 3.2(d)) if Gatherer reasonably believes that installing
pipelines and equipment necessary to connect such Dedicated Properties to the
Gathering System would be economically disadvantageous for Gatherer. If, at any
time after such temporary release, Shipper proposes to dedicate such Dedicated
Properties and the production therefrom to another service provider based on a
development plan that is consistent with or substantially similar to the
Development Plan presented to Gatherer associated therewith, then such Dedicated
Properties and the production therefrom shall be permanently released from the
dedication under this Agreement. For the avoidance of doubt, any temporary or
permanent release of Dedicated Properties pursuant to this Section 2.6(c) would
not affect or reduce the Total Initial Shipper Permitted Transfer Acres.

(d) Dedicated Production may also be temporarily released from dedication under
this Agreement as expressly provided in this Agreement, including in the event
of (i) an unpermitted interruption as provided in Section 10.1(b) or (ii) an
interruption or curtailment of receipts and deliveries as provided in
Section 4.6(d).

(e) At the request of Shipper, the Parties shall execute a release reasonably
acceptable to Shipper (which, in the case of a permanent release, shall be in
recordable form) reflecting the release of particular Wells, Planned Wells
and/or Drilling Units and associated acreage included in the Dedicated
Properties from dedication under this Agreement in accordance with the
provisions hereof.

Section 2.7 Covenant Running with the Land. Subject to the provisions of
Section 2.3 through Section 2.6 and Article 14, the dedication and commitment
made by Shipper under this Agreement is a covenant running with the Dedicated
Properties. For the avoidance of doubt, except as set forth in Article 14,
(a) in the event Shipper sells, transfers, conveys, assigns, grants or otherwise
disposes of any or all of its interest in the Dedicated Properties, then any
such sale, transfer, conveyance, assignment, grant or other disposition shall be
expressly subject to this Agreement and (b) in the event Gatherer sells,
transfers, conveys, assigns, grants or otherwise disposes of any or all of its
interest in the Gathering System, then any such sale, transfer, conveyance,
assignment, grant or other disposition shall be expressly subject to this
Agreement.

Section 2.8 Memorandum. On the Execution Date, Shipper shall execute and deliver
to Gatherer a fully recordable memorandum of this Agreement, substantially in
the form of Exhibit D.

 

20



--------------------------------------------------------------------------------

ARTICLE 3

GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS

Section 3.1 Development Report; Gathering System Plan; Meetings and Review and
Exchange of Planning Information.

(a) In connection with the Original Agreement, Shipper provided Gatherer with a
Development Report describing in detail the planned development, drilling and
production activities and the plant location, delivery points and anticipated
peak volumes, in each case, relating to the Dedicated Properties through
December 31, 2018, and describing generally the long-term drilling and
production expectations for those project areas in which drilling activity is
expected to continue beyond such date. On or before each March 31, each June 30,
each September 30 and each December 31 of each Year following the Execution
Date, commencing December 31, 2016, Shipper shall provide to Gatherer an update
of the then current report describing (i) in detail the planned development,
drilling and production activities relating to (A) the Priority One Dedicated
Properties, (B) the Priority Two Dedicated Properties and (C) the ROFO
Properties (including any Dedicated ROFO Properties), in each case, for the
24-Month period commencing on the date of such update and (ii) generally the
long-term drilling and production expectations for those project areas in the
Dedication Area and in the ROFO Area, in each case, in which drilling activity
is expected to continue beyond such 24-Month period and which will cover at
least the ten Years following the date of such update (the report existing as of
the Execution Date, as updated in accordance with the foregoing and as the then
current report may be amended from time to time, the “Development Report”).

(b) The Development Report shall include information as to:

(i) the Wells that Shipper expects will be drilled during the period covered
thereby (each such Well reflected in such Development Report, a “Planned Well”);

(ii) each expected planned Well Pad (each such Well Pad reflected in such
Development Report, a “Planned Well Pad”) and the expected locations thereof;

(iii) the earliest date on which one or more Wells at each Well Pad are expected
to be completed and ready to be placed on-line, which date shall not be earlier
than (A) with respect to a Planned Well in the Development Report that is
effective as of the Execution Date, the date specified in such Development
Report for such Planned Well and (B) with respect to any Planned Well that is
not a Planned Well in the Development Report that is effective as of the
Execution Date, 24 Months after the date of the Development Report that
initially reflected such Planned Well Pad, unless Gatherer consents to a shorter
time period (with respect to each such Planned Well Pad, as adjusted pursuant to
Section 3.2(b), the “Target On-Line Date”);

(iv) the anticipated characteristics of the production from such Wells
(including gas and liquids composition and characteristics) and the projected
production volumes (for both Gas and Liquid Condensate) and requested production
pressures for each Well Pad Receipt Point included in the Development Report;

(v) the Delivery Point(s) at which Gas produced from such Wells is to be
re-delivered to Shipper;

(vi) any Priority Two Dedicated Properties or Dedicated ROFO Properties
dedicated by Shipper in accordance with Section 2.2 or Section 4.10, as
applicable; and

(vii) other information reasonably requested by Gatherer that is relevant to the
design, construction, and operation of the Gathering System, the relevant
Facility Segment, and the relevant Receipt Point facilities at such Well Pads,
including any treating, processing, or liquids handling facilities required for
such Gas to meet Delivery Point specifications.

 

21



--------------------------------------------------------------------------------

Subject to Section 3.1(f), Shipper may deliver to Gatherer, from time to time,
an amendment to any Development Report previously delivered to Gatherer in
accordance with Section 3.1(a).

(c) Based on the Development Report and such other information about the
expected development of the Dedicated Properties as shall be provided to
Gatherer by or on behalf of Shipper, including as a result of meetings between
representatives of Gatherer and Shipper, Gatherer shall develop and periodically
update a Gathering System plan describing and/or depicting the Gathering System
necessary to provide Gathering Services in accordance with the most recent
Development Report, including in connection with Shipper’s planned development,
drilling and production activities with respect to the Dedicated Properties.
Such Gathering System plan (each such plan, as updated in accordance with the
foregoing and as the then current plan may be amended from time to time, the
“Gathering System Plan”) shall include information as to:

(i) each Facility Segment then existing and operational, under construction, or
planned;

(ii) all Receipt Points and Delivery Points served or to be served by each such
Facility Segment;

(iii) estimated gathering pressures for the 12 Month period beginning on the
Target On-Line Date for each Planned Well Pad and existing producing Well Pad
included in the Development Report;

(iv) all compression and dehydration facilities and other major physical
facilities located or to be located on or within each such Facility Segment,
together with their sizes, operating parameters, capacities, system pressures
and other relevant specifications, which sizes, parameters, capacities and other
relevant specifications shall be sufficient to (A) connect the Gathering System
to the Receipt Points and Delivery Points for all Planned Well Pads and Planned
Wells set forth in the most recent Development Report and (B) perform the
Gathering Services for all Dedicated Production projected to be produced from
the Dedicated Properties as contemplated by the most recent Development Report;

(v) the schedule for completing the permitting, construction and installation of
the planned Facility Segments and all planned Receipt Points and Delivery Point
facilities, in each case, for all Planned Well Pads and Planned Wells included
in the most recent Development Report; and

(vi) the estimated budget amounts for the right of way acquisition and
acquisition and/or construction and operations and installation of the planned
Facility Segments and all planned Receipt Points and Delivery Point facilities,
in each case, for all Planned Well Pads and Planned Wells included in the most
recent Development Report.

Gatherer shall deliver the applicable Gathering System Plan (including any
updated Gathering System Plan) to Shipper for Shipper’s approval (not to be
unreasonably withheld or delayed) not later than 45 Days after Shipper’s
delivery to Gatherer of the applicable Development Report or amendment thereto.
The failure of Shipper to object by written notice to Gatherer, delivered within
30 Days of Shipper’s

 

22



--------------------------------------------------------------------------------

receipt of the applicable Gathering System Plan, to any portion of a Gathering
System Plan relating to (A) the installation and construction (or planned
installation or construction) of any Facility Segment or other Gathering System
facility or (B) the sizes, operating parameters, capacities and other relevant
specifications of such facilities shall be deemed to be an approval by Shipper
of such portion of such Gathering System Plan. Gatherer shall make
representatives of Gatherer available to discuss the most recent Gathering
System Plan from time to time with Shipper and its representatives at Shipper’s
request.

(d) Shipper shall make representatives of Shipper available to discuss the most
recent Development Report from time to time with Gatherer and its
representatives at Gatherer’s request. Gatherer and its representatives shall
have the right to meet not less frequently than Monthly with one or more
representatives of Shipper. At all such meetings, the Parties shall exchange
updated information about their respective plans for the development and
expansion of the Dedicated Properties (including amendments to the Development
Report) and the Gathering System (including amendments to the Gathering System
Plan for Shipper’s approval) and shall have the opportunity to discuss and
provide comments on the other Party’s plans.

(e) The Parties recognize that the plans for the development of the Dedicated
Properties and the Gathering System set forth in the Development Report and the
Gathering System Plan, as well as all information exchanged between the Parties
regarding their intentions with respect to the development of the Dedicated
Properties and the Gathering System, are subject to change and revision at any
time at the discretion of Shipper (in the case of plans for the Dedicated
Properties) or Gatherer (in the case of plans for the Gathering System, subject
to Shipper’s approval rights set forth above and the revised Gathering System
Plan reflecting the Gathering Services necessary to provide Gathering Services
in accordance with the then most recent Development Report), and that such
changes may impact the timing, configuration, and scope of the planned
activities of the other Party.

(f) From time to time, Shipper may provide written notice to Gatherer that
Shipper (i) has accelerated the Target On-Line Date for a Planned Well,
(ii) anticipates the Target On-Line Date for a Planned Well to be earlier than
24 Months following the delivery of the Development Report in which such Planned
Well was initially included or (iii) anticipates drilling a Well that has not
been included in a Development Report and that has a Target On-Line Date earlier
than 24 Months following the next delivery of a Development Report, other than
any Well that is to be drilled on a Planned Well Pad that has been previously
included in a Development Report (any such Well, an “Additional/Accelerated
Well”). Gatherer will use its commercially reasonable efforts to modify the
Gathering System Plan and to cause the necessary gathering facilities to be
constructed prior to the On-Line Deadline for such Additional/Accelerated Well;
provided that, for the avoidance of doubt, if Gatherer fails to complete the
facilities necessary to connect an Additional/Accelerated Well to the Gathering
System by the On-Line Deadline for such Additional/Accelerated Well, none of
Section 2.6(a)(ii), Section 2.6(a)(iii) or Section 3.2(d) shall apply to such
failure to connect such Additional/Accelerated Well to the Gathering System by
the On-Line Deadline and there shall be no penalty to Gatherer hereunder.

(g) Notwithstanding anything herein to the contrary, nothing shall give rise to
any liability of Shipper for any failure to develop or produce any hydrocarbons
from the Dedicated Properties or to pursue or complete any drilling or
development on the Dedicated Properties, whether or not envisioned in any
Development Report.

Section 3.2 Expansion of Gathering System and Connection of Well Pads.

(a) Gatherer shall, at its sole cost and expense, design, construct and operate
and use its commercially reasonable efforts to optimize the Gathering System for
the purpose of providing Gathering Services as and when needed to timely support
the upstream development of the Dedicated Properties, and production of the
Dedicated Production, all in accordance with this Section 3.2.

 

23



--------------------------------------------------------------------------------

(b) Subject to Section 3.3, Gatherer shall by the later of the applicable Target
On-Line Date and the date that the first Planned Well on a particular Planned
Well Pad is ready for connection to the Gathering System (as may be extended
pursuant to Section 3.2(c), the “On-Line Deadline”), (i) have completed or
caused the completion of the construction, in accordance with the then current
approved Gathering System Plan, of the necessary facilities (A) to connect each
Planned Well Pad and Planned Wells to the Gathering System and (B) to connect
the Gathering System to each planned Delivery Point for such Planned Well Pad
and Planned Wells and (ii) be ready and able to commence Gathering Services with
respect to Dedicated Production from each Planned Well on the Planned Well Pad.

(c) If and to the extent Gatherer is delayed in completing any such facilities
or providing such services by a Force Majeure event, then the On-Line Deadline
applicable thereto shall be extended for a period of time equal to that during
which such obligations of Gatherer was delayed by such events; provided,
however, that in the event of a Force Majeure described in sections (a) through
(l) of the definition of Force Majeure such adjustment shall not exceed 180
Days.

(d) Except as provided in Section 3.1(f), if Gatherer fails to connect any such
Planned Well or Planned Well Pad to the Gathering System and/or is not ready or
is unable to provide Gathering Services for such Planned Well Pad and Planned
Wells, in each case, on or before the applicable On-Line Deadline, then, subject
to Shipper’s rights under Section 2.6(a)(ii) and Section 2.6(a)(iii),
(i) Shipper shall have the right (but not the obligation) to complete those
uncompleted facilities and forward invoices such Person receives with respect to
such work to Gatherer for immediate payment and Gatherer will pay Shipper or
reimburse to Shipper, if already paid by such Person, such invoices within two
Business Days of Gatherer’s receipt of any such invoice and (ii) upon the
commencement of the Gathering Services by Gatherer with respect to the Delayed
Planned Wells the Fee for such Delayed Planned Wells will be zero for a number
of Days equal to the number of Delayed Connection Days. Shipper may elect either
(A) the reduction of the Fee and the right to complete those uncompleted
facilities as set forth in this Section 3.2(d) or (B) the release under
Section 2.6(a)(ii), Section 2.6(a)(iii), and Section 2.6(c) and no other remedy
with respect to such Delayed Planned Wells shall be available to Shipper.

Section 3.3 Cooperation. Because of the interrelated nature of the actions of
the Parties required to obtain the necessary permits and authorizations from the
appropriate Governmental Authorities and the necessary consents, rights of way
and other authorizations from other Persons necessary to drill and complete each
Planned Well and construct the required extensions of the Gathering System to
each Planned Well Pad, the Parties agree to work together in good faith to
obtain such permits, authorizations, consents and rights of way as expeditiously
as reasonably practicable, all as provided in this Agreement. The Parties
further agree to cooperate with each other and to communicate regularly
regarding their efforts to obtain such permits, authorizations, consents and
rights of way. Upon request by Shipper, Gatherer shall promptly provide to
Shipper copies of all state and federal permits and approvals obtained by
Gatherer in order to construct any Facility Segment of the Gathering System.

Section 3.4 Compression. The Gathering System Plan will describe the compression
facilities that will be constructed as part of the Gathering System as well as
the maximum operating pressures of the gathering lines, which shall be subject
to the approval of Shipper and no higher than the MAOP and other maximum
operating parameters.

 

24



--------------------------------------------------------------------------------

Section 3.5 Right of Way and Access Rights.

(a) Gatherer is responsible, at its sole cost, for the acquisition and
maintenance of rights of way, surface use and/or surface access agreements
necessary to construct, own and operate the Gathering System; provided that
Shipper hereby grants to Gatherer, without warranty of title, either express or
implied, to the extent that it may lawfully and is contractually permitted to do
so without the incurrence of additional expense, an easement and right of way
upon all lands covered by the Dedicated Properties for the purpose of
installing, using, maintaining, servicing, inspecting, repairing, operating,
replacing, disconnecting and removing all or any portion of the Gathering
System, including all pipelines, meters and other equipment necessary for the
performance by Gatherer of this Agreement.

(b) Shipper shall not have a duty to maintain in force and effect any underlying
agreements (such as any lease, easement, or surface use agreement) that the
grants of easements or rights of way by Shipper to Gatherer pursuant to
Section 3.5(a) are based upon, and such grants of easements or rights of way
will terminate if Shipper loses its rights to the applicable property,
regardless of the reason for such loss of rights.

(c) Gatherer hereby grants to Shipper, without warranty of title, either express
or implied, to the extent that it may lawfully and is contractually permitted to
do so without the incurrence of additional expense, an easement and right of way
upon all lands covered by the Gathering System. Gatherer shall not have a duty
to maintain in force and effect any underlying agreements that the grants of
easements or rights of way by Gatherer to Shipper pursuant to this
Section 3.5(c) are based upon, and such grants of easements or rights of way
will terminate if Gatherer loses its rights to the applicable property,
regardless of the reason for such loss of rights.

(d) The exercise of the rights granted to a Party by the other Party pursuant to
Section 3.5(a) and Section 3.5(c) shall not unreasonably interfere with such
other Party’s operations or with the rights of owners in fee with respect to the
applicable lands, and such rights will be exercise in material compliance with
all applicable Laws and the safety and other reasonable access requirements of
the granting Party.

(e) Each Party shall be responsible for any Losses caused by such Party’s use of
its access rights pursuant to this Section 3.5. Subject to Section 3.5(b) and
Section 3.5(c), each Party shall maintain all roads owned by that Party upon the
Dedicated Properties as reasonably necessary for the other Party to access the
Wells and its facilities located thereon; provided that the Party given access
to such roads shall bear its proportionate share (based on use) of the costs of
maintenance of such roads.

Section 3.6 Blending Rights.

(a) Notwithstanding anything herein to the contrary, Shipper shall be permitted
to blend Gas, subject to Section 3.6(d) below, by (i) changing the Receipt Point
for any Gas to be Tendered by Shipper to Gatherer hereunder to another Receipt
Point, (ii) taking Gas from the Gathering System at an Intermediate Delivery
Point selected by Shipper and re-Tendering such Gas at another Receipt Point
selected by Shipper or (iii) Tendering volumes of Third Party Gas (including
coal bed methane Gas or other Gas) at (or near) any Tap. All Gas Tendered by
Shipper to the Gathering System for blending shall be entitled to Priority One
Service. In the event that Shipper takes volumes of Gas at an Intermediate
Delivery Point and re-Tenders such volumes to the Gathering System at a
different Receipt Point in the exercise of its blending rights hereunder, only
one fee for such volumes will be due and owing (calculated based upon the
volumes of such Gas Tendered by Shipper at the original Receipt Point(s)).

(b) In the event that Shipper Tenders volumes of coal bed methane or other Gas
at (or near) any Tap under Section 3.6(a) (“Blending Gas”) and Gatherer is not
required to perform any additional services with respect to such Gas, no fee
will be due and owing by Shipper pursuant to Section 5.1 or otherwise for such
Blending Gas. For the avoidance of doubt, the Fee will apply to any Blending Gas
for which Gatherer performs Gathering Services.

 

25



--------------------------------------------------------------------------------

(c) Any pipeline or gathering system that may be necessary in order for Shipper
to Tender to the Gathering System Shipper owned or Controlled Gas solely for
blending purposes will be constructed by Shipper or by a Third Party on behalf
of Shipper at Shipper’s cost and expense and shall not constitute a portion of
the Gathering System; provided that the Parties may separately agree, by an
amendment to this Agreement, that Gatherer will build facilities to connect the
Gathering System to wells to provide Shipper’s owned or Controlled Gas for
blending purposes for a fee mutually agreeable by the Parties.

(d) For the avoidance of doubt, in the event that any blended Gas stream among
Shipper and other shippers on any portion of the Gathering System that services
Dry Gas does not meet the then current pipeline specifications of the Downstream
Pipeline due to the quality of Shipper’s Gas, Gatherer and Shipper shall use
commercially reasonable efforts to find a solution using existing infrastructure
to blend any Gas, including residue gas from another system; provided that
Gatherer will not be required to construct any new infrastructure or reduce
existing throughput capacity to satisfy this requirement. Shipper acknowledges
that any such new infrastructure or capacity reduction would comprise a new
service not originally contemplated under this Agreement, and would require a
mutually agreed-upon solution between the Parties.

Section 3.7 Liquid Condensate. Shipper shall be responsible for measuring and
injecting into the Gathering System any Priority One Dedicated Liquid Condensate
or Priority Two Dedicated Liquid Condensate at the applicable Receipt Point.

Section 3.8 Gatherer Reports. Gatherer shall provide Shipper with daily, monthly
and yearly operational and production reports relating to the Gathering System
and Dedicated Production Tendered by Shipper (such reports, “Gatherer Reports”).
The Gatherer Reports shall include any Downtime Event relevant to the applicable
time period covered by such Gatherer Report and shall also include a breakdown
of the throughput amounts of Dedicated Production Tendered by Shipper applicable
to (a) each Individual System and (b) each of the DevCo I Area, the DevCo II
Area, the DevCo III Area and any area operated by OpCo at the time of the
applicable Gatherer Report. The Gatherer Reports shall only include information
applicable to Dedicated Production Tendered by Shipper and not any information
related to other shippers on the Gathering System.

ARTICLE 4

TENDER, NOMINATION AND GATHERING OF PRODUCTION

Section 4.1 Priority of Service.

(a) All Priority One Dedicated Production Tendered by Shipper for delivery to
the Gathering System shall be entitled to Priority One Service; provided,
however, that with respect to Priority One Dedicated Production Tendered for
delivery by Shipper to the Majorsville System, on or before the Shared Priority
Deadline, only such Priority One Dedicated Production up to 122,000 MSCF on any
Day shall be entitled to Priority One Service (the “Reservation Amount”) and any
Priority One Dedicated Production delivered to the Majorsville System by Shipper
in excess of such amount shall be entitled to Priority Two Service.

(b) Every six months following the Execution Date until the Shared Priority
Deadline, Gatherer and Initial Shipper shall meet to discuss with “Initial
Shipper” under the Noble Gas Gathering Agreement, and cooperate in good faith to
determine, any changes to the Reservation Amount.

 

26



--------------------------------------------------------------------------------

(c) All Priority Two Dedicated Production Tendered by Shipper for delivery to
the Gathering System shall be entitled to Priority Two Service.

(d) In order to provide Third Party Gas or Third Party Liquid Condensate with
Priority One Service, Priority Two Service or such other levels of service
designated by Gatherer (so long as such service is not given higher priority
than Priority One Service) with respect to the McQuay System or the Majorsville
System, Gatherer shall make such a request in writing that shall include a
request for an updated current forecast of throughput of Dedicated Production
from Shipper. Shipper shall provide such updated current forecast in writing to
Gatherer within 14 Business Days of delivery of Gather’s initial request.
Gatherer shall deliver to Shipper an updated Gathering System Plan and related
model, based on Shipper’s updated current forecast of throughput of Dedicated
Production, that provides an average line pressure that is lower than the Target
Pressure for a 12 Month period beginning upon the in service date of the
modified system and permanently quarter to quarter thereafter. Within 14
Business Days of receipt of the updated Gathering System Plan and related model,
Shipper shall either approve or deny in writing such Gatherer’s initial request,
and in the case of denial, include an explanation in respect of such denial.
Within 14 Business Days of receipt of Shipper’s denial and explanation, Gatherer
may, but shall not be obligated to, modify and resubmit the Gathering System
Plan and related model in response to Shipper’s reasoning for its denial.
Shipper shall approve or deny in writing such Gatherer’s updated request within
14 Business Days, and in the case of a denial, Shipper shall include an
explanation in respect of for such second denial. Shipper shall be deemed to
have accepted any such request by Gatherer if Shipper fails to respond to any
such request by the deadlines and in such detail as set forth in this
Section 4.1(d).

(e) Other than with respect to the McQuay System or the Majorsville System,
Gatherer shall be permitted to provide Third Party Gas or Third Party Liquid
Condensate with Priority One Service, Priority Two Service or such other levels
of service designated by Gatherer (so long as such service is not given higher
priority than Priority One Service), in each case, in the Dedication Area;
provided that Gatherer (i) provides an updated Gathering System Plan and related
model, based on Shipper’s then-current forecasted throughput of Dedicated
Production and the forecasts set forth in Shipper’s then-current Development
Report, that provides an average line pressure that is lower than the Target
Pressure for a 12 Month period beginning upon the in-service date of the
modified system and permanently quarter to quarter thereafter and (ii) receives
the prior written consent of Shipper, which consent may be withheld in Shipper’s
sole discretion. Within 14 Business Days of receipt of the updated Gathering
System Plan and related model, Shipper shall either approve or deny in writing
such Gatherer’s initial request, and in the case of denial, include an
explanation in respect of such denial. Within 14 Business Days of receipt of
Shipper’s denial and explanation, Gatherer may, but shall not be obligated to,
modify and resubmit the Gathering System Plan and related model in response to
Shipper’s reasoning for its denial. Shipper shall approve or deny in writing
such Gatherer’s updated request within 14 Business Days, and in the case of a
denial, Shipper shall include an explanation in respect of for such second
denial.

(f) Gatherer shall use commercially reasonable efforts to transfer Ninevah well
pads set forth on Exhibit L from high pressure systems to low pressure systems
when operationally feasible in order to optimize flow for the Initial Shippers
and Gatherer. The order of the transfer shall be done in the order listed in
Exhibit L.

Section 4.2 Governmental Action. The Parties intend and agree that all Gathering
Services with respect to Dedicated Production provided to Shipper shall be
provided with the priority specified in Section 4.1, and that Shipper (pro rata,
based on volumes, with any other shipper on the Gathering System granted
Priority One Service and/or Priority Two Service, as applicable) has the first
priority call upon the capacity of the Gathering System for service to Shipper
for its Dedicated Production for the Term. Notwithstanding the foregoing, in the
event any Governmental Authority issues an order requiring

 

27



--------------------------------------------------------------------------------

Gatherer to allocate capacity to another shipper, Gatherer shall do so by
reducing Gas entitled to Interruptible Service first reducing Gas and Liquid
Condensate entitled to Priority Two Service second and shall only curtail
receipts of Gas and Liquid Condensate entitled to Priority One Service (which
curtailment shall be done in accordance with Section 4.6) to the extent
necessary to allocate such capacity to such other shipper, after complete
curtailment of Interruptible Service and Priority Two Service. In such event
Gatherer shall not be in breach or default of its obligations under this
Agreement and shall have no liability to Shipper in connection with or resulting
from any such curtailment; provided, however, that Gatherer shall, at Shipper’s
request, release from dedication under this Agreement all of Shipper’s volumes
interrupted or curtailed as the result of such allocation.

Section 4.3 Tender of Dedicated Production and Additional Production. Subject to
Article 11 and all applicable Laws, each Day during the Term, Shipper shall
Tender to the Gathering System at each applicable Receipt Point all of the
Dedicated Production available to Shipper at such Receipt Point. Shipper shall
have the right to Tender to Gatherer for Gathering Services under this Agreement
Gas and/or Condensate other than Dedicated Production; provided that any such
Gas and/or Condensate shall not be entitled to Priority One Service or Priority
Two Service.

Section 4.4 Gathering Services; Service Standard

(a) Subject to the provisions of this Agreement and rights of all applicable
Governmental Authorities, Gatherer shall (i) provide Gathering Services for all
Shipper owned or Controlled Gas and Liquid Condensate constituting Dedicated
Production that is Tendered to Gatherer at the applicable Receipt Point,
(ii) re-deliver to Shipper or for the benefit of Shipper at the relevant
Delivery Point (as designated by Shipper) such Gas (subject to Section 4.8 with
respect to Drip Condensate) with an equivalent Thermal Content and hydrocarbon
constituent composition, less the Thermal Content of Drip Condensate, such Gas
consumed as Gathering System Fuel and Gathering System L&U allocated to Shipper
in accordance with this Agreement, and (iii) cause the Gathering System to be
able to flow such Gas and Liquid Condensate at volumes not less than the current
capacity of the Gathering System.

(b) Gatherer agrees to construct, install, own and operate, at its sole cost,
risk and expense, the Gathering System, including facilities required to connect
to Receipt Points at each Well Pad as described in Section 3.2(b), and the
facilities necessary to provide the Gathering Services contemplated in this
Agreement in a good and workmanlike manner in accordance with standards
customary in the industry. Except through the Fees for applicable Gathering
Services pursuant to Section 5.1 or as otherwise expressly provided in this
Agreement, Shipper shall have no responsibility for the cost of the Gathering
System or any facilities constructed or to be constructed by Gatherer.

Section 4.5 Nominations, Scheduling, Balancing and Curtailment. Nominations,
scheduling and balancing of Gas and Liquid Condensate available for, and
interruptions and curtailment of, Gathering Services under this Agreement shall
be performed in accordance with the applicable Operating Terms and Conditions
set forth in Exhibit A.

Section 4.6 Suspension/Shutdown of Service.

(a) During any period when all or any portion of the Gathering System is shut
down because of necessary maintenance or repairs or Force Majeure or because
such shutdown is necessary to avoid injury or harm to Persons or property, to
the environment or to the integrity of the Gathering System, receipts of
Shipper’s Gas and/or Liquid Condensate and the Gas and/or Liquid Condensate of
other shippers may be curtailed as set forth in Section 1.7 of Exhibit A.
Subject to Section 5.2(b), in such cases Gatherer shall have no liability to
Shipper, except to the extent such shut down is caused by the negligence, gross
negligence or willful misconduct of Gatherer; provided that Gatherer shall have
no liability for any special, indirect, or consequential damages.

 

28



--------------------------------------------------------------------------------

(b) Gatherer shall have the right to curtail or interrupt receipts and
deliveries of Gas and Liquid Condensate for brief periods to perform necessary
maintenance of and repairs or modifications (including modifications required to
perform its obligations under this Agreement) to the Gathering System; provided,
however, that Gatherer shall coordinate its maintenance, repair and modification
operations with the operations of Shipper and, in any case, schedule
maintenance, repair and modification operations so as to avoid or minimize to
the greatest extent possible service curtailments or interruptions. Gatherer
shall provide Shipper (i) with 30 Days prior notice of any upcoming normal and
routine maintenance, repair and modification projects that Gatherer has planned
that would result in a curtailment or interruption of Shipper’s deliveries and
the estimated time period for such curtailment or interruption and (ii) with six
Months prior notice of any maintenance (A) of which Gatherer has knowledge at
least six Months in advance and (B) that is anticipated to result in a
curtailment or interruption of Shipper’s deliveries for five or more consecutive
Days.

(c) It is specifically understood by Shipper that operations and activities on
facilities upstream or downstream of the Gathering System beyond Gatherer’s
control may impact operations on the Gathering System, and the Parties agree
that Gatherer shall have no liability therefor.

(d) If at any time Gatherer interrupts or curtails receipts and deliveries of
Gas pursuant to this Section 4.6 for a period of 5 consecutive Days or for more
than 7 Days during any consecutive two week period, then at Shipper’s written
request, the affected volumes of Gas shall be temporarily released from
dedication to this Agreement for a period commencing as of the date of such
request and ending as of the first Day of the Month 30 Days following Shipper’s
receipt of notice from Gatherer that such receipts and deliveries are no longer
interrupted or curtailed.

Section 4.7 Gas Marketing and Transportation. As between the Parties, Shipper
shall be solely responsible, and shall make all necessary arrangements at and
downstream of the Delivery Points, for the receipt, further transportation,
processing and marketing of Shipper’s owned and Controlled Gas (subject,
however, to the provisions of Section 4.8 with respect to Condensate).

Section 4.8 Condensate Marketing. Gatherer shall market and sell Shipper’s
Priority One Dedicated Liquid Condensate and Priority Two Dedicated Liquid
Condensate delivered to a Receipt Point to a non-Affiliated Third Party f.o.b.
at the applicable Downstream Condensate Storage Tank(s) at the prevailing market
prices at such location; provided, however, upon prior notification to and
receipt of written consent by Shipper, Gatherer may elect to transport the
Priority One Dedicated Liquid Condensate and Priority Two Dedicated Liquid
Condensate from the applicable Downstream Condensate Storage Tank(s) and sell
such Priority One Dedicated Liquid Condensate and Priority Two Dedicated Liquid
Condensate to a non-Affiliated Third Party at a location away from such
Downstream Condensate Storage Tank(s) at the prevailing market prices at such
location. Upon prior notification to and receipt of written consent by Shipper,
Gatherer may deliver Shipper’s Priority One Dedicated Liquid Condensate and
Priority Two Dedicated Liquid Condensate into a NGL Y-grade pipeline or a crude
oil or condensate pipeline from any Downstream Condensate Storage Tank(s), and
in such case, Gatherer will re-deliver Shipper’s Priority One Dedicated Liquid
Condensate and Priority Two Dedicated Liquid Condensate to the respective
pipeline for Shipper’s account and Shipper will market and sell Shipper’s
Priority One Dedicated Liquid Condensate and Priority Two Dedicated Liquid
Condensate. No sale of Shipper’s Priority One Dedicated Liquid Condensate and
Priority Two Dedicated Liquid Condensate shall be made by Gatherer to any
Affiliate of Gatherer without Shipper’s prior written consent. Notwithstanding
the forgoing, upon 60 Days prior notice to Gatherer, Shipper may elect for
Gatherer to deliver Shipper’s Priority One Dedicated Liquid Condensate and
Priority Two Dedicated Liquid Condensate (after

 

29



--------------------------------------------------------------------------------

stabilization, if applicable) at the applicable Delivery Point(s) for the
account of Shipper and Shipper may market and sell such Priority One Dedicated
Liquid Condensate and Priority Two Dedicated Liquid Condensate itself.

Section 4.9 No Prior Flow of Gas in Interstate Commerce. Shipper covenants that
at the time of Tender, none of the Gas or Condensate delivered at a Receipt
Point hereunder has flowed in interstate commerce.

Section 4.10 Right of First Offer.

(a) Promptly after determining that Shipper expects to undertake or participate
in any development, drilling and production activities on the ROFO Properties
(unless such ROFO Properties are covered by a Conflicting Dedication) that has
not been included in a Development Report, Shipper must deliver a notice of such
planned development, drilling and production activities, including the
information required to be provided in a Development Report set forth in
Section 3.1(b)(i) through Section 3.1(b)(vi) (each, a “ROFO Notice”).

(b) Gatherer shall have 45 Days following receipt of a Development Report or a
ROFO Notice to make an offer to Shipper to provide Gathering Services with
respect to some or all of the ROFO Properties covered in such Development Report
or ROFO Notice (the “Subject ROFO Properties”). If Gatherer elects to make an
offer, Gatherer shall, on or before 45 days following Gatherer’s receipt of a
Development Report or a ROFO Notice, deliver to Shipper a notice (the “ROFO
Offer”) setting forth: (i) the proposed Fees for the Gathering Services to be
provided; (ii) the existing operations, under construction or planned Facility
Segments needed to provide Gathering Services to the Subject ROFO Properties;
(iii) the schedule for completing the construction and installation of the
planned Facility Segments and all planned Receipt Points and Delivery Point
facilities, in each case, for the planned well pads and wells included in the
ROFO Offer; and (iv) the estimated budget amounts for the construction and
installation of the planned Facility Segments and all planned Receipt Points and
Delivery Point facilities, in each case, for the planned well pads and wells
included in the ROFO Offer.

(c) Within 30 Days following receipt of Gatherer’s ROFO Offer, Shipper shall
notify Gatherer whether or not it accepts Gatherer’s ROFO Offer; provided that
the failure of Shipper to timely notify Gatherer of its acceptance of Gatherer’s
ROFO Offer shall be deemed a rejection by Shipper of such ROFO Offer. For the
avoidance of doubt, Shipper shall be under no obligation to accept any ROFO
Offer from Gatherer.

(d) If Shipper accepts a ROFO Offer (such ROFO Properties described in an
accepted ROFO Offer, the “Dedicated ROFO Properties”), then (i) Shipper will be
deemed to have (A) dedicated and committed to deliver to Gatherer under this
Agreement, as and when produced all of the Gas and/or Liquid Condensate, as
applicable, owned by Shipper thereafter produced during the Term from Dedicated
ROFO Properties and (B) committed to deliver to Gatherer under this Agreement,
as and when produced, all of Third Party Gas and/or Liquid Condensate, as
applicable, under the Control of Shipper that is thereafter produced during the
Term from the lands covered by such Dedicated ROFO Properties and (ii) the
Parties will amend this Agreement to incorporate the terms set forth in the
accepted ROFO Offer.

 

30



--------------------------------------------------------------------------------

ARTICLE 5

FEES

Section 5.1 Fees.

(a) With respect to Shipper’s Priority One Dedicated Gas, Shipper shall pay
Gatherer each Month in accordance with the terms of this Agreement, for all
Gathering Services provided by Gatherer with respect to Shipper’s owned or
Controlled Dry Gas received by Gatherer from Shipper or for Shipper’s account
during such Month, an amount equal to the product of (i) the aggregate quantity
of such Dry Gas (other than Gas used for Gathering System Fuel), stated in
MMBtus, received by Gatherer from Shipper or for Shipper’s account at the
applicable Receipt Points for such Dry Gas during such Month multiplied by
(ii) $0.41 (the “Dry Gas Gathering Fee”).

(b) With respect to Shipper’s Priority One Dedicated Gas, Shipper shall pay
Gatherer each Month in accordance with the terms of this Agreement, for all
Gathering Services provided by Gatherer with respect to Shipper’s owned or
Controlled Wet Gas received by Gatherer from Shipper or for Shipper’s account
during such Month, an amount equal to the product of the following:

(i) with respect to Shipper’s owned or Controlled Wet Gas produced from the PIA
Area: (A) the aggregate quantity of such Wet Gas (other than Gas used for
Gathering System Fuel), stated in MMBtus, received by Gatherer from Shipper or
for Shipper’s account at the applicable Receipt Points for such Wet Gas during
such Month multiplied by (B) $0.282 (the “PIA Wet Gas Gathering Fee”); and

(ii) with respect to Shipper’s owned or Controlled Wet Gas produced from the
Dedication Area other than PIA Area: (A) the aggregate quantity of such Wet Gas
(other than Gas used for Gathering System Fuel), stated in MMBtus, received by
Gatherer from Shipper or for Shipper’s account at the applicable Receipt Points
for such Wet Gas during such Month multiplied by (B) $0.564 (the “Other Areas
Wet Gas Gathering Fee” and together with the PIA Wet Gas Gathering Fee, the “Wet
Gas Gathering Fee”).

(c) Shipper shall pay Gatherer each Month in accordance with the terms of this
Agreement, for all Gathering Services provided by Gatherer with respect to
Shipper’s Priority One Dedicated Liquid Condensate Tendered by Shipper hereunder
and allocated to Shipper in accordance with this Agreement during such Month, an
amount equal to the following:

(i) with respect to Shipper’s Priority One Dedicated Liquid Condensate produced
from the Majorsville Area, the product of (A) the aggregate quantity of such
allocated Priority One Dedicated Liquid Condensate, stated in Barrels, received
by Gatherer from Shipper or for Shipper’s account at the applicable Receipt
Points for such Priority One Dedicated Liquid Condensate during such Month
multiplied by (B) $5.125 (the “Majorsville Condensate Gathering Fee”); and

(ii) with respect to Shipper’s Priority One Dedicated Liquid Condensate produced
from the PIA Area, the product of (A) the aggregate quantity of such allocated
Priority One Dedicated Liquid Condensate, stated in Barrels, received by
Gatherer from Shipper or for Shipper’s account at the applicable Receipt Points
for such Priority One Dedicated Liquid Condensate during such Month multiplied
by (B) $0.00 (the “PIA Condensate Gathering Fee” and, together with the
Majorsville Condensate Gathering Fee, the “Condensate Gathering Fees”).

(d) With respect to gas attributable to the Initial Priority Two Dedicated
Properties, the fees set forth on Exhibit B-2 (the “Priority Two Existing
Gathering Fees”).

(e) For the avoidance of doubt, the Parties acknowledge that there is no
separate fee chargeable by Gatherer hereunder for Gathering Services with
respect to Drip Condensate and that the fees chargeable by Gatherer hereunder
for Gas (including Dry Gas and Wet Gas) are sufficient to compensate Gatherer
for Gathering Services with respect to Drip Condensate.

 

31



--------------------------------------------------------------------------------

Section 5.2 Fee Adjustments.

(a) As of January 1 of each Year (commencing as of January 1, 2017), each of the
Fees will be increased by an amount equal to the sum of the then applicable fee
as of the preceding Month plus the product of the Annual Escalation Factor
multiplied by such fee.

(b) If there has been a Downtime Event, such Downtime Event was not a result of
Shipper’s production being in excess of the production forecast in the
Development Report on which the Gathering System or Individual System, as
applicable, was based, and such Downtime Event caused (i) the Downtime
Percentage for the Gathering System during any calendar quarter to be greater
than 4% during such calendar quarter; (ii) the Downtime Percentage for any
Individual System during any calendar quarter to be greater than 10% during such
calendar quarter or (iii) the Downtime Percentage for any Individual System
during any two consecutive calendar quarters to be greater than 6% during such
two consecutive calendar quarters, then in any such case, the Dry Gas Gathering
Fee and the Wet Gas Gathering Fee shall be reduced as set forth in Exhibit I-1.
For the avoidance of doubt, only the highest penalty set forth on Exhibit I-1
shall be applicable to a Downtime Event.

(c) Gatherer shall use its commercially reasonable efforts to maintain the Daily
arithmetic average operating pressure of the system pressures at the Target
Pressure without the use of pressure regulation of Shipper’s production or
without limiting Shipper’s flow below the production forecast in the applicable
Development Report, subject in each case to the curtailment procedures under
this Agreement, including Article VI of this Agreement and Section 1.7 of the
Operating Terms. Except in the event of Force Majeure, if, during any calendar
quarter, (i) the Daily arithmetic average operating pressure of an Individual
System exceeds the pressure set forth in the design documents for the applicable
Individual System in the applicable, approved Gathering System Plan (the “Target
Pressure”) for such Individual System, (ii) such increase is not a result of
Shipper’s production being in excess of the production forecast in the
applicable Development Report and (iii) Gatherer has sufficient production data
available to confirm that the increased pressure is not a result of Shipper’s
increased production, then the Dry Gas Gathering Fee and the Wet Gas Gathering
Fee with respect to such Individual System shall be reduced based on the
calculation of the Pressure Overage Percentage, as set forth in Exhibit I-2 for
each Month during such calendar quarter.

(d) Subject to Gatherer’s consent (such consent not to be unreasonably
withheld), to the extent that there is an option between fuel sources at any
Fuel Point, prior to the beginning of each Month (the “Month of Service”),
Shipper may request the fuel source for such Fuel Point with respect to the
Gathering Services to be provided to Shipper at such Fuel Point during such
Month of Service. If Shipper requests electricity as the fuel source for such
Fuel Point with respect to the Gathering Services being provided to Shipper at
such Fuel Point for such Month of Service, then each of the Dry Gas Gathering
Fee and the Wet Gas Gathering Fee for such Month of Service shall be increased
by the Compression Charge applicable to such Month of Service.

(e) The Parties acknowledge that (i) Shipper owns that certain facility in
Rogersville, Pennsylvania (the “Greenhill Facility”) that is located near
Gatherer’s facility in Rogersville, Pennsylvania (the “McQuay Facility”),
(ii) production being transported by Gatherer may flow through the Greenhill
Facility, and (iii) certain of Shipper’s production that is not Dedicated
Production may flow through the McQuay Facility (such production that is capable
of flowing through the McQuay Facility, the “Other Production”). For the
avoidance of doubt, Other Production is not Dedicated Production and shall not
be entitled to Priority One Service. Within 30 Days following the end of each
Month, Shipper

 

32



--------------------------------------------------------------------------------

shall provide to Gatherer a statement setting forth (A) the volumes, stated in
MMBtu, of Other Production produced during such Month (the “Monthly Other
Production”) and (B) the volumes, stated in MMBtu, of production that were
delivered at the tailgate of the Greenhill Facility during such Month (the
“Greenhill Delivered Production”). If the Greenhill Delivered Production exceeds
the Monthly Other Production, then Gatherer shall pay Shipper an amount equal to
the product of (1) the difference between the Greenhill Delivered Production and
the Monthly Other Production, stated in MMBtu, multiplied by (2) the applicable
Fee. If the Monthly Other Production exceeds the Greenhill Delivered Production,
then Shipper shall pay Gatherer an amount equal to the product of (x) such
volumes, stated in MMBtu, of the difference between the Monthly Other Production
and the Greenhill Delivered Production multiplied by (y) the applicable Fee.

Section 5.3 Fee Reset. As soon as practical following a Rate Reset Trigger,
Gatherer shall provide written notice to Shipper of such Rate Reset Trigger. On
or before September 1 of each Year (commencing with September 1, 2017) and/or
within 30 Days following receipt from Gatherer of notice of a Rate Reset
Trigger, Shipper shall provide to Gatherer an updated production forecast for
each Year for the following ten Years based on the good faith estimates of
Shipper based on the best information reasonably available at the time. Within
45 Days following receipt of Shipper’s updated production forecasts, Gatherer
shall prepare and deliver to Shipper (a) an updated Fee Model that replaces
projected costs, throughput, revenue and other data in the Fee Model with actual
data and includes projected costs and production forecasts for future Years
based on estimates developed by Gatherer and (b) revised Fees that have been
determined by Gatherer’s management team (taking into account, among other
things, the updated Fee Model, return on invested capital and recovery of
operating and overhead costs) and approved by Gatherer’s board of directors. For
the avoidance of doubt, Gatherer’s board of directors may take into account any
factors it deems relevant to determining the revised Fees, including Shipper’s
drilling economics to ensure drilling by Shipper on the Dedication Area. If
Shipper and Gatherer cannot agree on the revised Fees within 45 Days following
Gatherer’s delivery of the updated Fee Model and revised Fees, the Fees in
effect prior to the Rate Reset Trigger will remain in effect.

Section 5.4 Condensate. Except as provided for in Section 4.8, whereby Shipper
elects to market and sell all or any portion of Shipper’s Condensate, Gatherer
shall pay Shipper, each Month, an amount equal to product of the Net Condensate
Price for such Month multiplied by the number of allocated Barrels of Condensate
received by Gatherer from Shipper or for Shipper’s account at the Receipt
Points.

Section 5.5 Excess Gathering System L&U. If, during any Month, Gathering System
L&U allocated to Shipper in accordance with this Agreement exceeds 1.5% of the
total quantities of Shipper’s owned or Controlled Gas delivered to the Gathering
System in such Month by Shipper, then Gatherer will conduct a field-wide meter
balance (or recalibration, gas sampling, leak surveys, field-wide meter balance,
as appropriate). Gatherer shall provide Shipper with prior notice of, and
reasonable access to observe, any such field-wide meter balance. Commencing with
the fourth (4th) consecutive Month period, and continuing for each consecutive
Month thereafter, that the Gathering System L&U allocated to Shipper in
accordance with this Agreement exceeds 2.5% of the total quantities of Shipper’s
owned or Controlled Gas delivered to the Gathering System in such Month by
Shipper and such discrepancy cannot be corrected by a field-wide meter balance,
Gatherer shall pay Shipper in respect of such excess an amount equal to (a) the
volume of such excess multiplied by (b) the price received for Shipper’s Gas in
the prior Month.

Section 5.6 Excess Gathering System Fuel Usage.

(a) Gatherer shall measure the Gas used for Gathering System Fuel and shall only
use Gas as Gathering System Fuel for the operation of the Gathering System
consistent with a reasonably prudent

 

33



--------------------------------------------------------------------------------

operator’s use of Gas as Gathering System Fuel for the operation of the
Gathering System. If, during any Month, Gathering System Fuel exceeds the amount
a reasonably prudent operator would use as fuel for the Gathering System, then
Gatherer shall pay Shipper in respect of such excess that is allocated to
Shipper in accordance this Agreement an amount equal to (a) the volume of such
excess allocated to Shipper in accordance this Agreement multiplied by (b) the
prices received for Shipper’s Gas in the prior Month.

(b) If Shipper and Gatherer cannot agree on the amount a reasonably prudent
operator would use as fuel for the Gathering System, then either Party may
notify the other of its request to have an Industry Expert determine such amount
(the Party to give such a notice, the “Notifying Party”, and the recipient of
such a notice, the “Receiving Party”). Upon the receipt of such a request for an
Industry Expert determination from the Notifying Party, the Notifying Party and
Receiving Party shall confer in good faith for up to five Business Days to agree
on the selection of an Industry Expert to determine the amount a reasonably
prudent operator would use as fuel for the Gathering System. If the Parties are
unable to agree upon the selection of an Industry Expert within such five
Business Day period, then each of the Notifying Party and Receiving Party will
select an Industry Expert and the two Industry Experts so selected will select a
Person to serve as the Industry Expert. Following such selection of an Industry
Expert, each Party shall present to the Industry Expert a written statement of
its position on the amount a reasonably prudent operator would use as fuel for
the Gathering System (including its methodology for calculating such amount) not
later than 30 Days after the selection of such Industry Expert. The Industry
Expert may, within 30 Days after its receipt of such statements, request such
additional information from either or both Parties as the Industry Expert may
deem reasonably necessary or desirable for purposes of making its determination.
Each Party agrees to promptly provide the Industry Expert with all information
so requested of it. The Industry Expert shall be instructed to determine and
submit to the Parties its decision regarding the amount a reasonably prudent
operator would use as fuel for the Gathering System. The decision of the
Industry Expert shall be conclusive, binding upon, and non-appealable by the
Parties. The costs and expenses of the Industry Expert shall be shared equally
by the Parties.

ARTICLE 6

QUALITY AND PRESSURE SPECIFICATIONS

Section 6.1 Quality Specifications. Subject to Section 6.2 below, all Gas and
Liquid Condensate delivered at the Receipt Points by Shipper to Gatherer shall
meet the applicable quality specifications set forth in Section 1.1 of the
Operating Terms. Provided that Shipper’s Gas delivered to the Receipt Points
complies with such quality specifications or otherwise complies with the first
sentence of Section 6.2, all Gas and Condensate re-delivered at the Delivery
Points by Gatherer to Shipper shall meet the quality specifications applicable
at the relevant Delivery Points. The Parties recognize and agree that all Gas
gathered by Gatherer through the Gathering System will be commingled with other
Gas shipments (including in connection with Shipper’s exercise of its blending
rights hereunder) and, subject to Gatherer’s obligation to re-deliver to Shipper
at the Delivery Points Gas that satisfies the applicable quality specifications
of the Delivery Points, (a) such Gas shall be subject to such changes in
quality, composition and other characteristics as may result from such
commingling, and (b) Gatherer shall have no other obligation to Shipper
associated with changes in quality of Gas as the result of such commingling.
Gatherer will not receive any Gas on the Gathering System, other than Gas owned
or Controlled by Shipper, that does not meet applicable tariff requirements
(subject to any waivers in place) with respect to the Delivery Point for such
Gas.

Section 6.2 Failure to Meet Specifications. If any Gas (other than Gas used by
Shipper for blending or blended) Tendered by Shipper to the Gathering System
fails at any time to conform to the applicable specifications, then Gatherer
will have the right to immediately discontinue receipt of such non-conforming
Gas so long as such Gas continues to be non-conforming; provided that (a) the
applicable

 

34



--------------------------------------------------------------------------------

meter operator will seek quality waivers from Downstream Pipelines, (b) Gatherer
shall use commercially reasonable efforts to blend and commingle such Gas with
other Gas in the Gathering System so that it meets the applicable
specifications, and (c) if such Gas cannot be brought into compliance with such
blending, then Gatherer will continue to accept and re-deliver such Gas to the
Delivery Points that will accept such non-conforming Gas as long as (i) no harm
is done to the Gathering System, (ii) no harm is done to other shippers or their
Gas, and (iii) other shippers are not prevented from nominating Gas to their
preferred Delivery Point. In any event, Shipper will undertake commercially
reasonable measures to eliminate the cause of such non-conformance.

Section 6.3 Pressure. Shipper shall Tender or cause to be Tendered Gas and
Priority One Dedicated Liquid Condensate to each applicable Receipt Point at
sufficient pressure to enter the Gathering System against its operating
pressure, but not in excess of the maximum operating pressure set forth in the
design documents for the applicable Facility Segment contained in the
applicable, approved Gathering System Plan (which such maximum operating
pressure shall be sufficient to permit such Gas and Priority One Dedicated
Liquid Condensate to enter the Gathering System and the facilities of the
Processing Plants, Downstream Pipelines or Downstream Condensate Storage Tanks
(as applicable) but not higher than the MAOP of the Downstream Pipelines or
other facilities). Shipper shall have the obligation to ensure that Gas and
Priority One Dedicated Liquid Condensate is prevented from entering the
Gathering System at pressures in excess of such maximum operating pressure, and
Gatherer shall have the right to restrict or relieve the flow of Gas and
Priority One Dedicated Liquid Condensate into the Gathering System to protect
the Gathering System from over pressuring. Gatherer shall not change such
maximum operating pressures without prior written notification to Shipper.
Gatherer shall install, own, operate and maintain compression facilities
sufficient to deliver Shipper’s owned and Controlled Gas and Priority One
Dedicated Liquid Condensate into the applicable Delivery Points. Re-deliveries
of Gas and Priority One Dedicated Liquid Condensate by Gatherer to or for the
account of Shipper at the applicable Delivery Points shall be at such pressures
as may exist from time to time in the Gathering System at the applicable
Delivery Point. Gatherer’s obligation to re-deliver Gas and Priority One
Dedicated Liquid Condensate to a given Delivery Point shall be subject to the
operational limitations of the Processing Plant or Downstream Pipelines (as
applicable) receiving such Gas or Priority One Dedicated Liquid Condensate (as
applicable), including the Processing Plant’s or Downstream Pipeline’s capacity,
Gas measurement capability, operating pressures and any operational balancing
agreements as may be applicable.

ARTICLE 7

TERM

Section 7.1 Term. This Agreement shall remain in effect through September 30,
2034 (the “Initial Term”) and thereafter on a year to year basis until
terminated by Gatherer or Shipper effective upon the expiration of the Initial
Term or the expiration of any year thereafter upon written notice no less than
180 Days prior to the expiration of the Initial Term or the expiration of any
year thereafter (such period of time, the “Term”).

Section 7.2 Effect of Termination or Expiration of the Term. Upon the end of the
Term, this Agreement shall forthwith become void and the Parties shall have no
liability or obligation under this Agreement, except that (a) the termination of
this Agreement shall not relieve any Party from any expense, liability or other
obligation or remedy therefor which has accrued or attached prior to the date of
such termination, and (b) the provisions of Section 13.2 through Section 13.5
shall survive such termination and remain in full force and effect indefinitely.

 

35



--------------------------------------------------------------------------------

ARTICLE 8

TITLE AND CUSTODY

Section 8.1 Title. A nomination of Gas by Shipper shall be deemed a warranty of
title to such Gas (including any Drip Condensate attributable to such Gas) by
Shipper, or a warranty of the good right in Shipper to deliver such Gas for
gathering under this Agreement. Priority One Dedicated Liquid Condensate
injected by Shipper at the applicable Receipt Point(s) shall be deemed a
warranty of title to such injected Priority One Dedicated Liquid Condensate by
Shipper, or a warranty of the good right in Shipper to deliver such injected
Priority One Dedicated Liquid Condensate for gathering under this Agreement. By
nominating Gas (including any Drip Condensate attributable to such Gas) and/or
by injecting Priority One Dedicated Liquid Condensate at Receipt Point(s),
Shipper also agrees to indemnify, defend and hold Gatherer harmless from any and
all Losses resulting from any claims by a Third Party of title or rights to such
Gas or Priority One Dedicated Liquid Condensate, other than any claims arising
out of Gatherer’s breach of its warranty made in the succeeding sentence of this
Section 8.1. By receiving Gas from Shipper at the Receipt Points or receiving
Priority One Dedicated Liquid Condensate injected by Shipper at Receipt
Point(s), Gatherer (a) warrants to Shipper that Gatherer has the good right to
accept and re-deliver such Gas and/or Priority One Dedicated Liquid Condensate
received from Shipper under this Agreement free and clear of any title disputes,
liens or encumbrances arising by, through or under Gatherer, and (b) agrees to
indemnify, defend and hold Shipper harmless from any and all Losses resulting
from title disputes, liens or encumbrances arising by, through or under
Gatherer.

Section 8.2 Custody. From and after Shipper’s delivery of its owned or
Controlled Gas to Gatherer at the Receipt Point(s) or injection of its owned or
Controlled Liquid Condensate at the Receipt Point(s), and, subject to
Section 3.6 and Section 4.8, until Gatherer’s re-delivery of such Gas and/or
such Liquid Condensate to or for Shipper’s account at the applicable Delivery
Point(s), as between the Parties, Gatherer shall have custody and control of
such Gas and/or Liquid Condensate. In all other circumstances, as between the
Parties, Shipper shall be deemed to have custody and control of such Gas and/or
Liquid Condensate.

ARTICLE 9

BILLING AND PAYMENT

Section 9.1 Statements. As soon as practicable after the end of each Month but
in no event later than ten Business Days following the end of such Month (the
“Statement Deadline”), Gatherer will render to Shipper an invoice for all
amounts owed for Gathering Services and any other amounts as may be due under
this Agreement during the preceding Month, net of the amounts payable by
Gatherer in respect of (a) Condensate in accordance with Section 5.4, (b) excess
Gathering System L&U in accordance with Section 5.5, (c) the use of excess
Gathering System Fuel in accordance with Section 5.6 and (d) any other amounts
payable by Gatherer to Shipper under this Agreement. Such invoice will include
(i) for Gas, the product of (A) the measured volumes of Gas (other than Drip
Condensate) in MSCF multiplied by (B) the Gross Heating Value of such Gas and
expressed in MMBtus and (ii) for Liquid Condensate and Drip Condensate (if
applicable), the measured volumes stated in Barrels, in each case, received and
delivered by Gatherer and will be in detail sufficient for Shipper to identify
the particular services rendered and the basis for such charges. If actual
measurements of volumes of Gas and/or Liquid Condensate are not available by the
Statement Deadline, then, on or after such Statement Deadline, Gatherer may
prepare and submit its invoice based on Gatherer’s good faith estimate of the
volumes of Gas and/or Liquid Condensate received in such Month. If Gatherer
submits an invoice based on estimated volumes, Gatherer shall prepare and submit
to Shipper an invoice based on actual measurements on or before the close of
business of the 45th Day (or if such 45th Day is not a Business Day, on the
following Business Day) after the applicable Month of delivery of Gas and/or
Liquid Condensate. Gatherer’s invoices shall include information reasonably
sufficient to explain and support any estimates and charges reflected therein,
the reconciliation of any estimates made in a prior Month to any actual
measurements, and any adjustments to prior period volumes and quantities.

 

36



--------------------------------------------------------------------------------

Section 9.2 Payments.

(a) Unless otherwise agreed by the Parties, all invoices under this Agreement
shall be due and payable in accordance with each invoice’s instructions on or
before the later of the 25th Day of each Month and the 10th Day after receipt of
the invoice or, if such Day is not a Business Day, then on the next Business
Day. All payments by Shipper under this Agreement shall be made by electronic
funds transfer to the account designated by Gatherer. Any amounts not paid by
the due date that are not disputed in accordance with Section 9.2(b) will be
deemed delinquent and will accrue interest at the Interest Rate, such interest
to be calculated from and including the due date but excluding the date the
undisputed delinquent amount is paid in full. In addition to Section 9.2(b),
Shipper may, in good faith, dispute the correctness of any invoice or any
adjustment to an invoice rendered under this Agreement or request an adjustment
of any invoice for any arithmetic or computational error within 24 Months
following the end of the Year of the date the invoice, or adjustment to an
invoice, was rendered and previous payment of any such amounts shall not be
deemed to be a waiver of the payor’s right to later dispute the invoice in
accordance with this Section 9.2(a). Any invoice dispute or invoice adjustment
shall be in writing and shall state the basis for the dispute or adjustment.

(b) If Shipper, in good faith, disputes the amount of any invoice of Gatherer,
Shipper will pay Gatherer such amount, if any, that is not in dispute and shall
provide Gatherer notice, no later than within 30 Days after the date that
payment of such invoice would be due under Section 9.2(a), of the disputed
amount accompanied by documentation to support the disputed amount. If the
Parties are unable to resolve such dispute, such dispute may be resolved in
accordance with Section 15.7 of this Agreement. Upon resolution of the dispute,
any required payment shall be made within 15 Days of such resolution, along with
interest accrued at the Interest Rate from and including the due date but
excluding the date paid.

Section 9.3 Audit. Each Party or any Third Party representative of a Party has
the right, at its sole expense and during normal working hours, to examine the
records of the other Party to the extent reasonably necessary to verify the
accuracy of any statement, charge or computation made pursuant to the provisions
of this Agreement. The scope of such examination will be limited to the previous
24 Months following the end of the Year in which such notice of audit,
statement, charge or computation was presented. No more than one audit shall
take place during any Year. If any such examination reveals any inaccuracy in
any statement or charge, the necessary adjustments in such statement or charge
and the payments necessitated thereby shall be made within 60 Days of resolution
of the inaccuracy. This provision of this Agreement will survive any termination
of this Agreement for the later of (a) a period of 24 Months from the end of the
Year in which the date of such termination occurred or (b) until a dispute
initiated within the 24 Month period is finally resolved, in each case for the
purpose of such statement and payment objections.

ARTICLE 10

REMEDIES

Section 10.1 Suspension of Performance; Release from Dedication.

(a) If Shipper fails to pay any invoice rendered pursuant to Section 9.2 and
such failure is not remedied within 20 Business Days of written notice of such
failure to Shipper by Gatherer, Gatherer shall have the right to suspend
performance under this Agreement until such amount, including interest at the
Interest Rate, is paid.

 

37



--------------------------------------------------------------------------------

(b) In the event a Party fails to perform or comply with any material warranty,
covenant or obligation contained in this Agreement (other than as provided in
Section 10.1(a)), and such failure has not been remedied within 45 Days after
receipt of written notice from the other Party of such failure, then the
non-defaulting Party shall have the right to suspend its performance under this
Agreement. If Shipper elects to suspend performance as the result of Gatherer’s
uncured default, then (i) Shipper’s Dedicated Production shall be deemed to be
temporarily released from the terms of this Agreement during the period of such
suspension of performance and (ii) in the event of an interruption in the
receipt or delivery of Shipper’s owned or Controlled Gas or Liquid Condensate
and/or the provision by Gatherer of the Gathering Services hereunder, that lasts
for 45 Days or longer and such interruption is a result of Gatherer’s uncured
default, then Shipper may elect to permanently release from dedication under
this Agreement the Dedicated Production from Wells affected by such interruption
and their respective Drilling Units.

Section 10.2 No Election. In the event of a default by a Party under this
Agreement, the other Party shall be entitled in its sole discretion to pursue
one or more of the remedies set forth in this Agreement, or such other remedy as
may be available to it under this Agreement, at Law or in equity, subject,
however, to the limitations set forth in Article 13. No election of remedies
shall be required or implied as the result of a Party’s decision to avail itself
of a remedy under this Agreement.

ARTICLE 11

FORCE MAJEURE

Section 11.1 Force Majeure. If either Gatherer or Shipper is rendered unable by
an event of Force Majeure to carry out, in whole or part, its obligations under
this Agreement and such Party gives notice and reasonably full details of the
event to the other Party as soon as practicable after the occurrence of the
event, then, during the pendency of such Force Majeure, but only during that
period, the obligations of the Party affected by the event shall be canceled or
suspended, as applicable, to the extent required; provided, however, that
notwithstanding anything in the foregoing to the contrary, neither Party shall
be relieved from any indemnification obligation or any obligation to make
payments, as the result of Force Majeure, regardless of which Party is affected.
The Party affected by Force Majeure shall use commercially reasonable efforts to
remedy the Force Majeure condition with all reasonable dispatch, shall give
notice to the other Party of the termination of the Force Majeure, and shall
resume performance of any suspended obligation promptly after termination of
such Force Majeure.

Section 11.2 Force Majeure Definition. For purposes of this Agreement, “Force
Majeure” means an event that is not within the reasonable control of the Party
claiming suspension (the “Claiming Party”), and that by the exercise of due
diligence the Claiming Party is unable to avoid or overcome in a reasonable
manner. To the extent meeting the foregoing requirements, Force Majeure
includes, but is not restricted to: (a) acts of God; (b) wars (declared or
undeclared); (c) insurrections, hostilities, riots; (d) floods, fires, storms,
storm warnings, landslides, lightning, earthquakes, washouts; (e) industrial
disturbances, acts of a public enemy, acts of terror, sabotage, blockades,
epidemics; (f) arrests and restraints of rulers and peoples; (g) civil
disturbances; (h) explosions, breakage or accidents to machinery or lines of
pipe; (i) hydrate obstruction or blockages of any kind of lines of pipe;
(j) freezing of wells or delivery facilities, partial or entire failure of
wells, and other events beyond the reasonable control of Shipper that affect the
timing of production or production levels; (k) mining accidents, subsidence,
subsidence mitigation, cave-ins and fires; (l) action or restraint by court
order or public or Governmental Authority (so long as the Claiming Party has not
applied for or assisted in the application for, and has opposed where and to the
extent reasonable, such action or restraint); (m) delays or failures by a
Governmental Authority to grant permits, licenses or other similar consents
applicable to the Gathering System so long as Gatherer has used its commercially
reasonable efforts to make any required filings with such Governmental Authority
relating to such permits, licenses or other similar consents; and (n) delays

 

38



--------------------------------------------------------------------------------

or failures by Gatherer to obtain easements and rights of way, surface leases
and other real property interests related to the Gathering System from Third
Parties, so long as Gatherer has used its commercially reasonable efforts to
obtain such easements and rights of way, surface leases and other real property
interests. The failure of a Claiming Party to settle or prevent a strike or
other labor dispute with employees shall not be considered to be a matter within
such Claiming Party’s control.

ARTICLE 12

REGULATORY STATUS

Section 12.1 Non-Jurisdictional Gathering System. This Agreement is subject to
all valid present and future Laws, regulations, rules and orders of Governmental
Authorities now or hereafter having jurisdiction over the Parties, this
Agreement or the services performed or the facilities utilized under this
Agreement. Gatherer shall not permit the Gathering System to become subject to
the jurisdiction of any Governmental Authority that may at any time take any
action whereby the Gathering Services will be subject to terms, conditions,
restraints or regulations, including taxes, rate or price control, or ceilings
or open access requirements that materially differ from the terms and conditions
set forth in this Agreement. It is the intent of the Parties that the rates and
terms and conditions established by any Governmental Authority having
jurisdiction shall not alter the rates or terms and conditions set forth in this
Agreement, and the Parties agree to vigorously defend and support in good faith
the enforceability of the rates and terms and conditions of this Agreement.

Section 12.2 Government Authority Modification. Notwithstanding the provisions
of Section 12.1, if any Governmental Authority having jurisdiction modifies the
rates or terms and conditions set forth in this Agreement, then (in addition to
any other remedy available to Shipper at Law or in equity):

(a) the Parties hereby agree to negotiate in good faith to enter into such
amendments to this Agreement and/or a separate arrangement in order to give
effect, to the greatest extent possible, to the rates and other terms and
conditions set forth in this Agreement; and

(b) in the event that the Parties are not successful in accomplishing the
objectives set forth in (a) above such that Shipper is not in substantially the
same economic position as it was prior to any such regulation, then Shipper may
terminate this Agreement upon the delivery of written notice of termination to
Gatherer.

ARTICLE 13

INDEMNIFICATION AND INSURANCE

Section 13.1 Custody and Control Indemnity. EXCEPT FOR LOSSES COVERED BY THE
INDEMNITIES IN SECTION 8.1, THE PARTY HAVING CUSTODY AND CONTROL OF GAS AND
LIQUID CONDENSATE UNDER THE TERMS OF SECTION 8.2 SHALL BE RESPONSIBLE FOR AND
SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS THE OTHER PARTY AND SUCH
OTHER PARTY’S GROUP FROM AND AGAINST EACH OF THE FOLLOWING: (A) ANY LOSSES
ASSOCIATED WITH ANY PHYSICAL LOSS OF SUCH GAS AND LIQUID CONDENSATE (OTHER THAN,
SUBJECT TO SECTION 5.6 AND SECTION 5.7, GATHERING SYSTEM L&U AND GATHERING
SYSTEM FUEL), INCLUDING, THE VALUE OF SUCH LOST GAS AND LIQUID CONDENSATE, AND
(B) ANY DAMAGES RESULTING FROM THE RELEASE OF ANY SUCH GAS OR LIQUID CONDENSATE,
IN EACH CASE, EVEN IF SUCH LOSSES OR DAMAGES ARISE AS A RESULT OF THE STRICT
LIABILITY OR NEGLIGENCE (JOINT, SEVERAL, ACTIVE, PASSIVE, SOLE, OR CONCURRENT)
OF THE INDEMNIFIED PERSON OR A MEMBER OF SUCH INDEMNIFIED PERSON’S GROUP, EXCEPT
TO THE EXTENT THAT SUCH LOSSES OR DAMAGES ARE CAUSED BY THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE INDEMNIFIED PERSON OR A MEMBER OF SUCH INDEMNIFIED
PERSON’S GROUP.

 

39



--------------------------------------------------------------------------------

Section 13.2 Shipper Indemnification. SUBJECT TO SECTION 13.1, SHIPPER AGREES TO
AND SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS GATHERER, AND GATHERER’S
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, PARENT, AFFILIATES AND SUBSIDIARIES,
(ALL OF THE FOREGOING, THE “GATHERER GROUP”) FROM AND AGAINST ALL LOSSES WHICH
IN ANY WAY RESULT FROM ANY OF THE FOLLOWING: (A) THE OWNERSHIP, DESIGN,
CONSTRUCTION, MAINTENANCE OR OPERATION OF SHIPPER’S FACILITIES, EVEN IF SUCH
LOSSES ARISE AS A RESULT OF THE STRICT LIABILITY OR NEGLIGENCE (JOINT, SEVERAL,
ACTIVE, PASSIVE, SOLE, OR CONCURRENT) OF GATHERER OR A MEMBER OF GATHERER’S
GROUP, EXCEPT TO THE EXTENT THAT SUCH LOSSES OR DAMAGES ARE CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF GATHERER OR A MEMBER OF GATHERER’S GROUP OR
(B) ANY MATERIAL BREACH OF THIS AGREEMENT BY SHIPPER.

Section 13.3 Gatherer Indemnification. SUBJECT TO SECTION 13.1, GATHERER AGREES
TO AND SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS SHIPPER, AND SHIPPER’S
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, PARENT, AFFILIATES AND SUBSIDIARIES,
(ALL OF THE FOREGOING, THE “SHIPPER GROUP”) FROM AND AGAINST ALL LOSSES WHICH IN
ANY WAY RESULT FROM ANY OF THE FOLLOWING: (A) THE OWNERSHIP, DESIGN,
CONSTRUCTION, MAINTENANCE OR OPERATION OF THE GATHERING SYSTEM, EVEN IF SUCH
LOSSES ARISE AS A RESULT OF THE STRICT LIABILITY OR NEGLIGENCE (JOINT, SEVERAL,
ACTIVE, PASSIVE, SOLE, OR CONCURRENT) OF SHIPPER OR A MEMBER OF SHIPPER’S GROUP,
EXCEPT TO THE EXTENT THAT SUCH LOSSES OR DAMAGES ARE CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SHIPPER OR A MEMBER OF SHIPPER’S GROUP OR
(B) ANY MATERIAL BREACH OF THIS AGREEMENT BY GATHERER.

Section 13.4 Actual Direct Damages. A PARTY’S DAMAGES RESULTING FROM A BREACH OR
VIOLATION OF ANY REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR CONDITION
CONTAINED IN THIS AGREEMENT OR ANY ACT OR OMISSION ARISING FROM OR RELATED TO
THIS AGREEMENT SHALL BE LIMITED TO ACTUAL DIRECT DAMAGES AND SHALL NOT INCLUDE
ANY OTHER LOSS OR DAMAGE, INCLUDING INDIRECT, SPECIAL, CONSEQUENTIAL,
INCIDENTAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS, PRODUCTION,
OR REVENUES, AND EACH PARTY EXPRESSLY RELEASES THE OTHER PARTY FROM ALL SUCH
CLAIMS FOR LOSS OR DAMAGE OTHER THAN ACTUAL DIRECT DAMAGES; PROVIDED THAT
LIMITATION TO DIRECT DAMAGES ONLY SHALL NOT APPLY TO ANY DAMAGE, CLAIM OR LOSS
ASSERTED BY OR AWARDED TO THIRD PARTIES AGAINST A PARTY AND FOR WHICH THE OTHER
PARTY WOULD OTHERWISE BE RESPONSIBLE UNDER THIS ARTICLE 13.

Section 13.5 Penalties. Except for instances of negligence or willful misconduct
by Gatherer, Shipper shall release, indemnify, defend and hold Gatherer harmless
from any scheduling penalties or Monthly balancing provisions imposed by a
Processing Plant, Downstream Pipeline or Third Party Downstream Condensate
Storage Tank in any transportation contracts or service agreements associated
with, or related to, Shipper’s owned or Controlled Gas, including any penalties
imposed pursuant to the Downstream Pipeline’s tariff, or which may be caused by
OFO’s, or by PDA’s or other pipeline allocation methods, or by unscheduled
production, or by unauthorized production.

 

40



--------------------------------------------------------------------------------

Section 13.6 Insurance. The Parties shall carry and maintain no less than the
insurance coverage set forth in Exhibit E.

ARTICLE 14

ASSIGNMENT

Section 14.1 Assignment of Rights and Obligations under this Agreement.

(a) Except as specifically otherwise provided in this Agreement, neither Party
shall have the right to assign its rights and obligations under this Agreement
(in whole or in part) to another Person except with the prior written consent of
the other Party, which consent may be withheld at such Party’s sole discretion.
Notwithstanding the foregoing,

(i) Shipper may assign its rights and obligations under this Agreement to any
Person to whom Shipper assigns or transfers an interest in any of the Dedicated
Properties, insofar as this Agreement relates to such Dedicated Properties,
without the consent of Gatherer; provided that (A) such Person assumes the
obligations of Shipper under this Agreement insofar as it relates to such
Dedicated Properties, (B) if such assignment or transfer is made to an Affiliate
of Shipper, Shipper shall not be released from any of its obligations under this
Agreement, (C) if such transfer or assignment is to a Person that is not an
Affiliate of Shipper, Shipper shall be released from its obligations under this
Agreement with respect to the Dedicated Properties so assigned, and (D) except
in the case where original Shipper hereunder assigns or transfers all of its
interests in the Dedicated Properties to another Person, no assignee of
Shipper’s interest in any Dedicated Properties will be entitled to exercise the
original Shipper’s rights under Section 14.1(b) and such rights shall remain
with the original Shipper; and

(ii) Gatherer may assign its rights and obligations under this Agreement to any
Controlled Affiliate (an “Affiliate Gatherer”) insofar and only insofar as this
Agreement relates to the Dedicated Properties for which such Affiliate Gatherer
will be providing Gathering Services (such Dedicated Properties, the “Affiliate
Gatherer Dedicated Properties”); provided that if Gatherer assigns certain of
its rights and obligations under this Agreement to an Affiliate Gatherer,
Gatherer shall not be released from any of its obligations under this Agreement;
provided further, that in lieu of assigning this Agreement, Shipper and
Affiliate Gatherer may enter into a separate gathering agreement applicable to
the Affiliate Gatherer Dedicated Properties that is substantially similar to
this Agreement.

(b) Notwithstanding anything in this Agreement to the contrary, Initial Shipper
may assign Dedicated Properties free of the terms, conditions and obligations of
this Agreement in a transaction where such assignment, farmout or other transfer
of Dedicated Properties would not cause the amount of Dedicated Properties
assigned pursuant to this Section 14.1(b) during the Term of this Agreement, on
an aggregate basis, to exceed the then current Total Initial Shipper Permitted
Transfer Acres; provided that Initial Shipper may not assign any Dedicated
Properties free of the terms, conditions and obligations of this Agreement to a
Person who would be considered an Affiliate of Shipper but for clause (b) in the
definition of “Affiliate”.

(c) Notwithstanding anything in this Agreement to the contrary, Shipper may
assign ROFO Properties that are not Dedicated ROFO Properties free of the terms,
conditions and obligations of this Agreement.

(d) Shipper shall give Gatherer notice of any assignment of this Agreement
and/or Dedicated Properties within 30 Days after the date of execution of such
permitted assignment. This Agreement shall

 

41



--------------------------------------------------------------------------------

be binding upon and (except as otherwise provided in Section 14.1(a)(i)(D)),
inure to the benefit of the respective permitted successors and assigns of the
Parties. Any attempted assignment made without compliance with the provisions
set forth in this Section 14.1 shall be null and void ab initio.

(e) Any release of any of the Dedicated Properties from dedication under this
Agreement pursuant to Section 2.6 shall not constitute an assignment or transfer
of such Dedicated Properties for the purposes of this Article 14.

Section 14.2 Pre-Approved Assignment. Either Party shall have the right without
the prior consent of the other to (a) mortgage, pledge, encumber or otherwise
impress a lien or security interest upon its rights and interest in and to this
Agreement and (b) make a transfer pursuant to any security interest arrangement
described in (a) above, including any judicial or non-judicial foreclosure and
any assignment from the holder of such security interest to another Person.

Section 14.3 Change of Control. Except as expressly provided in Section 14.1,
nothing in this Article 14 shall prevent Shipper’s members or owners from
transferring their respective interests (whether equity or otherwise and whether
in whole or in part) in Shipper. It is agreed that each member or owner of
Shipper shall have the right to assign and transfer such member’s or owner’s
interests (whether equity or otherwise and whether in whole or in part) in
Shipper without restriction contained in this Agreement.

ARTICLE 15

MISCELLANEOUS

Section 15.1 Relationship of the Parties. The rights, duties, obligations and
liabilities of the Parties under this Agreement shall be individual, not joint
or collective. It is not the intention of the Parties to create, nor shall this
Agreement be deemed or construed to create, a partnership, joint venture or
association or a trust. This Agreement shall not be deemed or construed to
authorize any Party to act as an agent, servant or employee for any other Party
for any purpose whatsoever except as explicitly set forth in this Agreement. In
their relations with each other under this Agreement, the Parties shall not be
considered fiduciaries.

Section 15.2 Notices. All notices and communications required or permitted to be
given under this Agreement shall be sufficient in all respects if given in
writing and delivered personally, or sent by bonded overnight courier, or mailed
by U.S. Express Mail or by certified or registered United States Mail with all
postage fully prepaid or by electronic mail with a PDF of the notice or other
communication attached (provided that any such electronic mail is confirmed
either by written confirmation or U.S. Express Mail), in each case, addressed to
the appropriate Person at the address for such Person shown in Exhibit C. Any
notice given in accordance herewith shall be deemed to have been given when
(a) delivered to the addressee in person or by courier, (b) transmitted by
electronic communications during normal business hours, or if transmitted after
normal business hours, on the next Business Day, or (c) upon actual receipt by
the addressee after such notice has either been delivered to an overnight
courier or deposited in the United States Mail if received during normal
business hours, or if not received during normal business hours, then on the
next Business Day, as the case may be. Any Person may change their contact
information for notice by giving notice to the other Parties in the manner
provided in this Section 15.2.

Section 15.3 Expenses. Except as otherwise specifically provided, all fees,
costs and expenses incurred by the Parties in negotiating this Agreement shall
be paid by the Party incurring the same, including legal and accounting fees,
costs and expenses.

 

42



--------------------------------------------------------------------------------

Section 15.4 Waivers; Rights Cumulative. Any of the terms, covenants, or
conditions hereof may be waived only by a written instrument executed by or on
behalf of the Party waiving compliance. No course of dealing on the part of any
Party, or their respective officers, employees, agents, or representatives, nor
any failure by a Party to exercise any of its rights under this Agreement shall
operate as a waiver thereof or affect in any way the right of such Party at a
later time to enforce the performance of such provision. No waiver by any Party
of any condition, or any breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term or covenant. The rights of
the Parties under this Agreement shall be cumulative, and the exercise or
partial exercise of any such right shall not preclude the exercise of any other
right.

Section 15.5 Entire Agreement; Conflicts. THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT OF THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES
ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS, AND DISCUSSIONS, WHETHER
ORAL OR WRITTEN, OF THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF. THERE
ARE NO WARRANTIES, REPRESENTATIONS, OR OTHER AGREEMENTS AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT, INCLUDING THE EXHIBITS HERETO, AND NO PARTY SHALL BE BOUND BY OR
LIABLE FOR ANY ALLEGED REPRESENTATION, PROMISE, INDUCEMENT, OR STATEMENTS OF
INTENTION NOT SO SET FORTH.

Section 15.6 Amendment. This Agreement may be amended only by an instrument in
writing executed by the Parties and expressly identified as an amendment or
modification.

Section 15.7 Governing Law; Disputes. THIS AGREEMENT AND THE LEGAL RELATIONS
AMONG THE PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT
REFER CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION. ALL
OF THE PARTIES HERETO CONSENT TO THE EXERCISE OF JURISDICTION IN PERSONAM BY THE
UNITED STATES FEDERAL DISTRICT COURTS LOCATED IN THE STATE OF PENNSYLVANIA FOR
ANY ACTION ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO, ARISING DIRECTLY OR INDIRECTLY IN
CONNECTION WITH, OUT OF, RELATED TO, OR FROM THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY SHALL BE EXCLUSIVELY LITIGATED IN THE UNITED STATES FEDERAL
DISTRICT COURTS HAVING SITES IN PITTSBURGH, PENNSYLVANIA (AND ALL APPELLATE
COURTS HAVING JURISDICTION THERE OVER). EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

Section 15.8 Parties in Interest. Nothing in this Agreement shall entitle any
Person other than the Parties to any claim, cause of action, remedy or right of
any kind.

Section 15.9 Preparation of Agreement. Both Parties and their respective counsel
participated in the preparation of this Agreement. In the event of any ambiguity
in this Agreement, no presumption shall arise based on the identity of the
draftsman of this Agreement.

 

43



--------------------------------------------------------------------------------

Section 15.10 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

Section 15.11 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by electronic mail shall be
deemed an original signature hereto.

Section 15.12 Confidentiality. All geophysical, geological, production or
completion data (other than data routinely publicly disclosed by other oil and
gas producers) provided by Shipper to Gatherer in connection with this
Agreement, all information included in any Development Report, any other
information related to Shipper’s projected production volumes and all
information included in any Gatherer Report shall be kept confidential by
Gatherer unless the release of such information to a Third Party is agreed upon
by the Parties or is required by Law. Any permitted release of information must
have the prior written consent of Shipper hereto and said Third Party must agree
in writing to be bound by the provisions of this Section 15.12. Nothing in this
Agreement shall prohibit Gatherer from disclosing whatever information in such
manner as may be (i) permitted pursuant to (x) that certain Access, Observation
and Audit Agreement by and between Noble Energy, Inc. and CNNX, dated as of the
Execution Date, (y) that certain First Amended and Restated Operational Services
Agreement, by and between CNX Gas Company LLC and CNNX, dated as of the
Execution Date, and (z) that certain First Amended and Restated Master
Cooperation Agreement by and between CNX Gas Company LLC, Noble Energy, Inc.,
CNNX, OpCo, DevCo I LP, DevCo II LP, and DevCo III LP, dated as of the Execution
Date (collectively, the “Access, Operation and Cooperation Agreements”) and
(ii) required by statute, rule or regulation, including the rules or regulations
of any stock exchange on which any securities of Gatherer or any Affiliates are
traded; nor shall any Party be prohibited by the terms hereof from disclosing
information acquired under this Agreement to any financial institution or
investors providing or proposing financing to Gatherer. Notwithstanding the
foregoing, but subject to the Access, Operation and Cooperation Agreements, in
no event shall any information related to geophysical, geological, production or
completion data provided by Shipper to Gatherer in connection with this
Agreement, any information included in any Development Report, any other
information related to Shipper’s projected production volumes or any information
included in any Gatherer Report be used by any member of Gatherer Group (other
than Shipper, if Shipper is a member of Gatherer Group) for any other purpose
other than providing the Gathering Services to Shipper, developing the Gathering
System Plan and operating the Gathering System, in each case pursuant to and in
connection with this Agreement. Gatherer shall establish reasonable procedures
to ensure that such information is not disclosed or otherwise used in connection
with any other purpose pursuant to this Section 15.12, including for the
planning of any development, drilling or production activities or for the
acquisition, transfer, exchange or divestment of any interest in oil and/or gas
leases, mineral interests or other similar interests, in each case, by any
member of Gatherer Group (other than Shipper, if Shipper is a member of Gatherer
Group).

Section 15.13 Adequate Assurances. (a) If (i) Shipper fails to pay according to
the provisions hereof and such failure continues for a period of five Business
Days after written notice of such failure is provided to Shipper or
(ii) Gatherer has reasonable grounds for insecurity regarding the performance by
Shipper of any obligation under this Agreement, then Gatherer, by notice to
Shipper, may, singularly or in combination with any other rights it may have,
demand Adequate Assurance of Performance from

 

44



--------------------------------------------------------------------------------

Shipper. (b) If Shipper makes an assignment to a Third Party (herein, the
“Assignee”) pursuant to Section 14.1(a)(i)(C) and Gatherer has reasonable
grounds for insecurity regarding the performance by such Assignee (including but
not limited to insecurity arising from the credit rating of such Assignee), then
Gatherer may, singularly or in combination with any other rights it may have,
demand Adequate Assurance of Performance from such Assignee as a condition to
providing Gathering Services hereunder to such Assignee. “Adequate Assurance of
Performance” means, (x) with respect to any Shipper requested to provide
Adequate Assurance of Performance pursuant to Section 15.13(a): (i) advance
payment in cash by Shipper to Gatherer for the Gathering Services to be provided
under this Agreement in the following three (3) Months or (ii) delivery to
Gatherer by Shipper of an irrevocable standby letter of credit or a performance
bond, in form and substance reasonably acceptable to Gatherer, issued by a
Creditworthy Person, in an amount equal to not less than the aggregate proceeds
due from Shipper under Section 9.2 for the prior three-Month period and (y) with
respect to any Assignee requested to provide Adequate Assurance of Performance
pursuant to Section 15.13(b), the Assignee’s delivery to Gatherer of an advance
payment in cash, an irrevocable standby letter of credit or a performance bond,
in each case, in an amount determined to be commercially reasonable based on the
creditworthiness of the Assignee (such cash, letter of credit or bond to be
received substantially concurrently with the closing of the applicable
assignment). Promptly following the termination of the condition giving rise to
Gatherer’s reasonable grounds for insecurity or payment in full of amounts
outstanding, as applicable, Gatherer shall release to Shipper the cash, letter
of credit, bond or other assurance provided by Shipper (including any
accumulated interest, if applicable, and less any amounts actually applied to
cover Shipper’s obligations hereunder) (for the avoidance of doubt, this
sentence applies to both Persons who were Shippers at the time collateral was
requested and to Persons who were Assignees at the time collateral was
requested). Notwithstanding the foregoing, this Section 15.13 shall not apply if
Shipper is an Initial Shipper.

Section 15.14 Further Assurances. By December 30, 2016, and within 60 days of
the end of each successive calendar quarter during the Term, Shipper shall
provide its written calculation of Total Initial Shipper Transfer Acres to
Gatherer as of (i) the Execution Date, with respect to the first such
calculation and (ii) the end of such calendar quarter, with respect to each
successive calculation, which shall include sufficient detail as is reasonably
satisfactory to Gatherer to support such calculation. Notwithstanding anything
in Section 9.3 to the contrary, Gatherer has the right, at its sole expense and
during normal working hours, to examine (or to cause its representative to
examine) the records of Shipper to the extent reasonably necessary to verify the
accuracy of any such quarterly statement and calculation.

Section 15.15 Amendment and Restatement of Original Agreement. Shipper, Gatherer
and CNNX agree and acknowledge that the Original Agreement is hereby amended and
restated in its entirety and replaced and superseded by this Agreement effective
for all purposes as of the Execution Date. CNNX hereby agrees and acknowledges
that CNNX no longer has any interest in the Original Agreement and has no direct
interest in, or rights and obligations under, this Agreement.

Section 15.16 Joint and Several Liability. Each of the Persons comprising
Gatherer under this Agreement shall be severally and not jointly liable for all
obligations of Gatherer under and pursuant to this Agreement; provided that with
respect to obligations of Gatherer that are not specific to such Gatherer’s
geographic area (i.e., (a) with respect to the DevCo I Area, DevCo I LP,
(b) with respect to the DevCo II Area, DevCo II LP, (c) with respect to the
DevCo III Area, DevCo III LP and (d) with respect to (i) the ROFO Area, OpCo),
each of the Persons comprising Gatherer under this Agreement shall be shall be
jointly and severally liable for all such obligations of Gatherer under and
pursuant to this Agreement.

 

45



--------------------------------------------------------------------------------

ARTICLE 16

OPERATING TERMS AND CONDITIONS

Section 16.1 Terms and Conditions. Gatherer’s Operating Terms and Conditions, a
copy of which is attached hereto as Exhibit A, are for all purposes incorporated
in this Agreement.

[signature page follows]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Execution Date.

 

“Gatherer” CONE MIDSTREAM OPERATING COMPANY LLC By:  

/s/ John T. Lewis

Name:   John T. Lewis Title:   Chief Executive Officer

CONE MIDSTREAM DEVCO I LP

 

By: CONE MIDSTREAM DEVCO I GP LLC, its general partner

By:  

/s/ John T. Lewis

Name:   John T. Lewis Title:   Chief Executive Officer

CONE MIDSTREAM DEVCO II LP

 

By: CONE MIDSTREAM DEVCO II GP LLC, its general partner

By:  

/s/ John T. Lewis

Name:   John T. Lewis Title:   Chief Executive Officer

CONE MIDSTREAM DEVCO III LP

 

By: CONE MIDSTREAM DEVCO III GP LLC, its general partner

By:  

/s/ John T. Lewis

Name:   John T. Lewis Title:   Chief Executive Officer

 

S-1

Signature Page – CNX-CNNX

First Amended and Restated Gathering Agreement



--------------------------------------------------------------------------------

“Shipper” CNX GAS COMPANY LLC By:  

/s/ David M. Khani

Name:   David M. Khani Title:   Chief Financial Officer

 

S-2

Signature Page – CNX-CNNX

First Amended and Restated Gathering Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGMENT (for the purposes of Section 15.15):

 

CONE MIDSTREAM PARTNERS LP

 

By: CONE MIDSTREAM GP LLC, its general partner

By:  

/s/ David M. Khani

Name:   David M. Khani Title:   Chief Financial Officer

 

S-3

Signature Page – CNX-CNNX

First Amended and Restated Gathering Agreement



--------------------------------------------------------------------------------

EXHIBIT A

OPERATING TERMS AND CONDITIONS

1.1 Quality Specifications. It is the intent of the Parties that the Gathering
System will be operated as a field gathering system, and as such, Gas and Liquid
Condensate received from Shipper at the Receipt Points generally will be
commercially free from objectionable odor, dust, gum, dirt, sand, impurities and
other solid, (other than Liquid Condensate) free liquids or hazardous matter
which might interfere with the merchantability of the Gas or Condensate or cause
injury to or interference with proper operation of the lines, regulators,
meters, or other appliances through which the Gas and Condensate flows.

1.2 Gas Nominations and Scheduling.

(a) Gas shall be gathered only under a nomination submitted by Shipper. For
purposes of this Agreement, a nomination is an offer by Shipper to Gatherer of a
stated quantity of Gas for gathering from a specified Receipt Points to a
specified Delivery Points. The terms of such nomination shall comply with the
nominating procedures set forth below.

(b) If required by Gatherer, Shipper shall nominate according to the then
effective NAESB standards and any additional Downstream Pipeline’s requirements.
Nominations may be submitted by telephone or electronically transmitted
according to the same NAESB standards and any additional Downstream Pipeline’s
requirements. Should Shipper desire to change the nomination during such Month,
such change to the nomination shall be made in accordance with the nomination
procedures of the Downstream Pipeline. Gas shall be delivered by Gatherer in
accordance with confirmation by the Downstream Pipeline of the nomination and/or
changes to the nomination.

1.3 Gas Balancing.

(a) Volumes of Gas delivered by Shipper and received by Gatherer at the Receipt
Points shall conform as closely as possible to the volumes nominated by Shipper
at each Receipt Point and shall be delivered by Shipper to Gatherer at hourly
rates of flow that are, as nearly as practicable, uniform throughout the Day.
Subject to Gatherer’s operating conditions and contractual requirements, volumes
delivered by Gatherer to Shipper or for Shipper’s account at the Delivery Points
shall conform as closely as possible to the volumes nominated by Shipper for
delivery by Gatherer that Day at the Delivery Points, less any deductions
applicable to Shipper for Gathering System L&U, Gathering System Fuel and any
imbalance corrections, except that Gatherer may conform such volumes to the
volumes actually delivered by Shipper at Gatherer’s Receipt Points to the extent
possible. Upon prior notice to Shipper, Gatherer may temporarily interrupt or
curtail receipts and/or deliveries at any time, and from time to time in
accordance with operating conditions on the Gathering System in order to balance
receipt or deliveries on the Gathering System or to correct any current or
anticipated imbalances.

(b) Shipper and Gatherer agree that:

(i) It is the intent of Shipper and Gatherer that Gas be received and
re-delivered under this Agreement at the same rates, as nearly as practicable
and subject to changes mandated by the Downstream Pipeline, and Shipper shall
not in any manner utilize the Gathering System for storage or peaking purposes.

(ii) Gas delivered to Gatherer under this Agreement during any Day shall be
delivered at as nearly a constant rate as operating conditions and relevant
Downstream Pipelines will permit.

 

A-1



--------------------------------------------------------------------------------

(iii) In the event interruption or curtailment of service is required,
Gatherer’s dispatcher will advise (by telephone, following up by e-mail) Shipper
of an interruption or curtailment as soon as practicable or in any event within
four hours of the occurrence of such event.

(iv) Subject to its adherence to the priority of service and related obligations
imposed by this Agreement to which these Operating Terms and Conditions are
attached, nothing contained in this Agreement shall preclude Gatherer from
taking reasonable actions necessary to adjust receipts or deliveries under this
Agreement in order to maintain the operational integrity and safety of the
Gathering System.

(c) Gatherer shall maintain an imbalance account (the “Imbalance Account”) for
Shipper and each other shipper which reflects for each Month with respect to
each shipper (including Shipper) (i) the total volumes received, delivered, and
retained; (ii) the total imbalance for such Month, and the cumulative imbalance
through the end of such Month; (iii) previous and new imbalance positions; and
(iv) any other information deemed necessary and appropriate by Gatherer, all on
a total system basis. Gatherer shall provide Shipper reasonable access to
Shipper’s Imbalance Account and a statement of Shipper’s Imbalance Account
within five Business Days following the end of each Month. Gatherer may provide
Shipper with notices of imbalances and the Monthly statement of Shipper’s
Imbalance Account by electronic mail, United States Mail or other delivery
service, or any other means deemed reasonable by Gatherer under the
circumstances.

(d) Each Month, Gatherer and Shipper shall cooperate and use all reasonable
efforts to reduce any cumulative imbalance in the Imbalance Account to zero. At
any time such an imbalance exists, Gatherer shall advise Shipper to deliver
volumes of Gas in addition to its nominated volumes to address an imbalance in
favor of Shipper, or to deliver volumes of Gas that are less than its nominated
volumes to address an imbalance in favor of Gatherer. Gatherer may also require
Shipper to make appropriate adjustments to its nominations and deliveries to
correspond to adjustments that Gatherer is required to make by Downstream
Pipelines. Gatherer shall also have the right (acting in its reasonable
discretion) to adjust nominations or take other actions, including suspending
receipts and deliveries of Gas by Gatherer, necessary to correct an existing
imbalance or mitigate an anticipated imbalance. The Parties may also cash out
cumulative imbalances using the foregoing methodology for any period prior to
the end of the Term as the Parties mutually agree, in which case all Monthly
imbalances during such period shall be deemed reduced to zero for purposes of
the cash out price to be calculated at the end of the Term.

(e) As between the Parties, Shipper shall be responsible for and shall bear any
penalties imposed or assessed by Downstream Pipelines for imbalances in receipts
and/or deliveries with respect to and solely attributable to Shipper’s Gas. In
the event Gatherer incurs any costs and/or penalties from a Downstream Pipeline
as a result of and solely attributable to Shipper’s over-deliveries or
under-deliveries, Shipper shall also be responsible for and shall reimburse
Gatherer for such costs and/or penalties and indemnify and hold Gatherer
harmless and free from all such payments, charges, and/or penalties so long as
such imbalances and/or over/under deliveries are caused by and solely
attributable to Shipper and not by Gatherer or a Third Party.

(f) At the end of the Term, if any cumulative imbalance remains, the Parties
shall cash out such cumulative imbalance using the average first of the Month
price for Gas for the prior two production Months at the end of the term
reflected by the index price in Inside F.E.R.C., Gas Market Report of Spot
Prices Delivered to Pipelines as published by McGraw-Hill for the relevant
geographic area where the imbalance occurred. Should such index cease to be
published, then the Parties will mutually agree on a similar index or
publication for such index price for the relevant geographic area where the
imbalance occurred.

 

A-2



--------------------------------------------------------------------------------

1.4 Measurement Devices.

(a) Gatherer shall construct, install, own and operate the Measurement Devices
located at the Receipt Points other than the Shipper Meters. The Measurement
Devices installed by Gatherer shall be, subject to Shipper’s approval of such
location, as close as practicable to the applicable Well or Well Pad. Shipper
shall have the right, at its sole expense, to install, own and operate
Measurement Devices located at the Receipt Points (such Measurement Devices
installed, owned and operated by Shipper, the “Shipper Meters”); provided that
(i) such equipment is installed so as not to interfere with Gatherer’s
Measurement Devices (if any) and (ii) Shipper shall take steps that are
reasonable and customary in the industry to mitigate or prevent any Gas
pulsation problems or Gas quality problems (such as sand or water) that may
interfere with Gatherer’s Measurement Devices at the Receipt Points. Gatherer
may elect to use a Shipper Meter as the Measurement Device for a Receipt Point
in lieu of constructing, installing, owning and operating a Measurement Device
located at such Receipt Point by providing written notice to Shipper. If
Gatherer elects to use such Shipper Meter as the Measurement Device for a
Receipt Point, Shipper shall provide Gatherer reasonable access to such Shipper
Meter, including as set forth under Section 1.4(f) of this Exhibit A, and prior
advance written notice of, and the ability to witness, the calibration of such
Shipper Meter.

(b) Gatherer shall install, own and operate (or cause to be installed, owned,
and operated) the Measurement Devices located at the Delivery Points and any
check meters at the Delivery Points. The Measurement Devices must have the
capacity to compensate for Gas characteristics in real time and/or through
periodic spot sampling and, where applicable, shall also be capable of measuring
by component the volumes of NGLs contained in the Gas stream. Gatherer shall
provide reasonable access to Gatherer’s Measurement Devices.

(c) Gatherer’s Measurement Devices will be constructed, installed and operated
in accordance with the following depending on the type of meters used:

(i) Orifice Meters – in accordance with ANSI/API 2530 (American Gas Association
Report No. 3), Orifice Metering of Natural Gas and Other Hydrocarbon Fluids,
Second Edition, dated September 1985, and any subsequent amendments, revisions
or modifications thereof.

(ii) Electronic Transducers and Flow Computers (solar and otherwise) – in
accordance with the applicable American Gas Association standards, including
American Gas Association Measurement Committee Report Nos. 3, 5, 6 and 7 and any
subsequent amendments, revisions, or modifications thereof.

(iii) Ultrasonic Meters – in accordance with the American Gas Association
Measurement Committee Report No. 9 (American Gas Association Report No. 9),
dated June 1998, and any subsequent amendments, revisions or modifications
thereof.

(d) Gatherer may, but shall not be obligated to, replace or make any alterations
to the Measurement Devices necessary to comply any subsequent amendments,
revisions or modifications of the American Gas Association Reports cited above.

(e) The accuracy of all owned Measurement Devices will be verified by Gatherer
at the frequency provided in the Measurement Table and, if requested, in the
presence of a representative of

 

A-3



--------------------------------------------------------------------------------

Shipper. Gatherer shall verify the accuracy of any owned Measurement Device
before the next verification scheduled in the Measurement Table if Shipper
requests a special test as described below. If, upon any test, any Measurement
Device is found to be inaccurate by 2% or less, previous readings of such
Measurement Device will be considered correct in computing the deliveries of Gas
under this Agreement, but such Measurement Device will immediately be adjusted
to record accurately (within the manufacturer’s allowance for error). If, upon
any test, any Measurement Device is found to be inaccurate by more than 2% of a
recording corresponding to the average hourly flow rate for the period since the
last test, such Measurement Device will immediately be adjusted to record
accurately (within the manufacturer’s allowance for error) and any previous
recordings of such Measurement Device will be corrected to zero error for any
period which is known definitely or agreed upon. If such period is not known or
agreed upon, such correction will be made for a period covering one-half ( 1⁄2)
of the time elapsed since the date of the latest test, but not to exceed 45 Days
when the Measurement Device is tested quarterly and not to exceed 180 Days when
the Measurement Device is tested bi-annually. If Shipper desires a special test
of any Measurement Device, at least 72 hours’ advance notice will be given to
Gatherer by Shipper, and both Parties will cooperate to secure a prompt test of
the accuracy of such Measurement Device. If the Measurement Device so tested is
found to be inaccurate by 2% or less, Gatherer will have the right to bill
Shipper for the costs incurred due to such special test, including any labor and
transportation costs, and Shipper will pay such costs promptly upon invoice
therefor.

(f) If requested by Shipper the Measurement Devices shall include a sufficient
number of data ports, and Gatherer shall permit Shipper to connect to such data
ports, as shall be required to provide to Shipper on a real-time basis all
measurement data generated by such measurement equipment. Shipper shall be
responsible at its own cost for obtaining equipment and/or services to connect
to such data ports and receive and process such data. If requested by Gatherer
the Shipper Meters shall include a sufficient number of data ports, and Shipper
shall permit Gatherer to connect to such data ports, as shall be required to
provide to Gatherer on a real-time basis all measurement data generated by such
measurement equipment. Gatherer shall be responsible at its own cost for
obtaining equipment and/or services to connect to such data ports and receive
and process such data.

(g) The charts and records by which measurements are determined shall be
available for the use of both Parties in fulfilling the terms and conditions
thereof. Each Party shall, upon request of the other, mail or deliver for
checking and calculation all volume and temperature meter records in its
possession and used in the measurement of Gas delivered under this Agreement
within 30 Days after the last chart for each billing period is removed from the
meter. Such data shall be returned within 90 Days after the receipt thereof.

(h) Each Party shall preserve or cause to be preserved for mutual use all test
data, charts or other similar records in accordance with the applicable rules
and regulations of regulatory bodies having jurisdiction, if any, with respect
to the retention of such records, and, in any event, for at least 24 Months.

1.5 Measurement Procedures. The measurements of the quantity and quality of all
Gas delivered at the Receipt Points and Delivery Points will be conducted in
accordance with the following:

(a) The unit of volume for measurement will be one Standard Cubic Foot. Such
measured volumes, converted to MSCF, will be multiplied by their Gross Heating
Value per MSCF.

(b) The temperature of the Gas will be determined by a recording thermometer
installed so that it may record the temperature of the Gas flowing through the
meters, or such other means of recording temperature as may be mutually agreed
upon by the Parties. The average of the record to the nearest one degree
Fahrenheit, obtained while Gas is being delivered, will be the applicable
flowing Gas temperature for the period under consideration.

 

A-4



--------------------------------------------------------------------------------

(c) The specific gravity of the Gas will be determined by a recording
gravitometer or chromatographic device installed and located at a suitable point
determined by Shipper to record representative specific gravity of the Gas being
metered or, at Shipper’s or its designee’s option, by continuous sampling or
spot sampling using standard type gravity methods. If a recording gravitometer
or chromatographic device is used, the gravity to the nearest one-thousandth
(0.001) obtained while Gas is being delivered will be the specific gravity of
the Gas sampled for the recording period. The gravity to the nearest
one-thousandth (0.001) will be determined concurrently with the accuracy of the
Measurement Devices as provided in Section 1.4(e) of this Exhibit A.

(d) Adjustments to measured Gas volumes for the effects of supercompressibility
will be made in accordance with accepted American Gas Association standards.
Gatherer or its designee will obtain appropriate carbon dioxide and nitrogen
mole fraction values for the Gas delivered as may be required to compute such
adjustments in accordance with standard testing procedures. At Gatherer’s or its
designee’s option, equations for the calculation of supercompressibility may be
taken from the American Gas Association Report No. 8, 1992, Compressibility and
Supercompressibility for Natural Gas and Other Hydrocarbon Gases, latest
revision.

(e) For purposes of measurement and meter calibration, the atmospheric pressure
for each of the Receipt Points and Delivery Points will be assumed to be the
pressure value determined by Shipper for the county elevation in which such
point is located pursuant to generally accepted industry practices irrespective
of the actual atmospheric pressure at such points from time to time.

(f) The Gross Heating Value of the Gas delivered at the Receipt Points and
Delivery Points will be determined when each Well is placed on-line and at the
frequency and as set forth in the Measurement Table.

(g) Other tests to determine water content, sulfur and other impurities in the
Gas will be conducted whenever requested by either Party and will be conducted
in accordance with standard industry testing procedures. The Party requested to
perform such tests will bear the cost of such tests only if the Gas tested is
determined not to be within the quality specification set forth below. If the
Gas is within such quality specification, the requesting Party will bear the
cost of such tests.

(h) If, during the Term of this Agreement, a new method or technique is
developed with respect to Gas measurement or the determination of the factors
used in such Gas measurement, such new method or technique may be substituted
for the method set forth in this Agreement; provided that Gatherer receives
Shipper’s written consent, and that the new method or technique is in accordance
with accepted standards of the American Gas Association.

1.6 Gas Meter Adjustments. In the event a meter is out of service or registering
inaccurately, the quantities of Gas received or delivered during such period
shall be determined as follows:

(a) By using the registration of any check meter or meters, if installed and
accurately registering; or in the absence of such check meters,

(b) By using a meter operating in parallel with the estimated volume corrected
for any differences found when the meters are operating properly,

 

A-5



--------------------------------------------------------------------------------

(c) By correcting the error if the percentage of error is ascertainable by
calibration, tests or mathematical calculation; or in the absence of check
meters and the ability to make corrections under this subparagraph (b), then,

(d) By estimating the quantity received or delivered by receipts or deliveries
during periods under similar conditions when the meter was registering
accurately.

1.7 Curtailment of Gas. If capacity on the Gathering System, or any Facility
Segment, is interrupted, curtailed or reduced, or capacity is insufficient for
the needs of all shippers desiring to use such capacity, the holders of
Interruptible Service will be curtailed first, the holders of Priority Two
Service shall be curtailed second and the holders of Priority One Service shall
be curtailed last. As among the holders of Priority One Service, the capacity
available on each Facility Segment to Priority One Service under the preceding
sentence shall be allocated among the holders of Priority One Service on a pro
rata basis, based on the percentage derived by dividing the Daily average volume
of Gas actually Tendered by each holder of Priority One Service to Receipt
Points on the Gathering System during the prior 90 Day period by the total
volume of such Gas actually Tendered by all holders of Priority One Service
during such period. As among the holders of Priority Two Service, the capacity
available on each Facility Segment to Priority Two Service under the preceding
sentence shall be allocated among the holders of Priority Two Service on a pro
rata basis, based on the percentage derived by dividing the Daily average volume
of Gas actually Tendered by each holder of Priority Two Service to Receipt
Points on the Gathering System during the prior 90 Day period by the total
volume of such Gas actually Tendered by all holders of Priority One Service
during such period. As among holders of Interruptible Service, the capacity
available to such service, if any, shall be allocated pro rata among the holders
of such service based on the percentage derived by dividing the Daily average
volume of Gas actually Tendered by each holder of Interruptible Service to
Receipt Points on the Gathering System during the prior 60 Day period by the
total volume of such Gas actually Tendered by all holders of Interruptible
Service during such period. In the event only one or more non-integrated
Facility Segments are curtailed, in each case such pro ration shall be based
upon the volumes nominated on the Facility Segment in question.

1.8 Allocations. Allocations required for determining payments or fees due under
this Agreement shall be made by Gatherer. Gatherer shall provide an allocation
methodology to Shipper for its review and approval. This Section 1.8 and shall
be based upon the measurements taken and quantities determined for the
applicable Month.

(a) The following definitions shall be applicable:

(i) “Fuel Point” means a point on the Gathering System where Gathering System
Fuel is measured, sampled, calculated or consumed; and

(ii) “System Receipt Point” means all receipt points at which Gas is delivered
into the Gathering System, including the Receipt Points.

(b) Gathering System Fuel shall be allocated to each System Receipt Point
upstream of the applicable Fuel Point by multiplying the Gathering System Fuel
in MMBtus measured at the applicable Fuel Point during the applicable Month by a
fraction, the numerator of which is the volume of Gas in MSCFs received into the
Gathering System at such System Receipt Point during such Month, and the
denominator of which is the aggregate volume of Gas in MSCFs received into the
Gathering System at all System Receipt Points upstream of the applicable Fuel
Point during such Month.

(c) For Facility Segments where there is no injected Liquid Condensate, Drip
Condensate collected from a Facility Segment shall be allocated to each
Gathering System Receipt Point

 

A-6



--------------------------------------------------------------------------------

on such Facility Segment by (i) multiplying the total volume of Gas (in MSCFs)
received at each such Receipt Point on such Facility Segment during the
applicable Month by the Gallons per MSCF of pentanes and heavier components in
such Gas, determined at the relevant System Receipt Point, to determine the
theoretical quantity of Drip Condensate in such Gas and (ii) allocating the
volume of Drip Condensate measured at the Delivery Point on such Facility
Segment during such Month to each such System Receipt Point based on a fraction
the numerator of which is the theoretical volume of Drip Condensate attributable
to such System Receipt Point during such Month and the denominator of which is
the theoretical volume of Drip Condensate for all such System Receipt Points
during such Month.

(d) For Facility Segments where there is injected Liquid Condensate, the Liquid
Condensate collected from a Facility Segment and sold or delivered to Shipper in
accordance with Section 4.8 shall first be allocated to injected Liquid
Condensate at each System Receipt Point and then to Drip Condensate from Gas
received at System Receipt Points. If the total Condensate collected from the
Facility Segment is equal to, or less than, the sum of the injected Liquid
Condensate from each receipt point, then the Condensate allocated to each System
Receipt Point shall be allocated by (i) dividing the individual System Receipt
Point injected Liquid Condensate volume by the sum of the individual System
Receipt Point injected Liquid Condensate volumes, and (ii) multiplying the
resulting fraction by the total volume of Condensate received from the Facility
Segment and sold or delivered to Shipper in accordance with Section 4.8. If the
total Condensate volume collected from the Facility Segment and sold or
delivered to Shipper in accordance with Section 4.8 is greater than the sum of
the injected Liquid Condensate volumes from each System Receipt Point, the
allocation to each System Receipt Point first allocates injected Liquid
Condensate volumes to each System Receipt Point and then allocates Drip
Condensate volumes to each System Receipt Point. In the first allocation of
injected Liquid Condensate volumes, each System Receipt Point is credited with
100% of its injected Liquid Condensate volume. In the second allocation of Drip
Condensate to each System Receipt Point, the total Drip Condensate volume
collected from the Facility Segment is calculated by subtracting the sum of the
individual System Receipt Point injected Liquid Condensate volumes received in
the Facility Segment from the total Condensate volume received from the Facility
Segment and sold or delivered to Shipper in accordance with Section 4.8, and
then allocating the total Drip Condensate volume according to the preceding
paragraph.

(e) The Gathering System L&U in any Month shall be determined by subtracting
from the sum of the total Thermal Content of Gas received at all System Receipt
Points on the Gathering System during such Month the sum of (i) the Thermal
Content of Gas actually delivered to the Delivery Points on the Gathering System
during such Month, (ii) the Thermal Content of Gas consumed as Gathering System
Fuel measured at all Fuel Points on the Gathering System during such Month,
(iii) the Thermal Content of all Condensate recovered from the Gathering System
during such Month (other than Liquid Condensate vaporized and re-injected into
the Gas stream), and (iv) the Thermal Content of fuel, shrinkage, and lost and
unaccounted for Gas associated with any processing carried out by or on behalf
of Shipper and other shippers between the System Receipt Points and the Delivery
Points, as allocated to Shipper pursuant to its agreement with the processor.

1.9 Information to Third Parties. Shipper recognizes that quantities of Gas are
delivered through the Delivery Points to Third Parties and, therefore, the
measurement of Gas under this Agreement may involve the allocation of Gas
deliveries using standard industry methods for allocation purposes. Gatherer
shall determine the allocation for all Gas deliveries hereunder on a pro rata
basis using standard industry methods and shall provide such allocated
quantities of Gas to the applicable Third Party. Gatherer shall provide each
Processing Plant operator, interstate pipeline and Shipper with (a) daily volume
readings for Shipper’s Gas for each Delivery Point and (b) Gas quality
information for Shipper’s Gas for each Delivery Point. Following the Execution
Date, the Gathering System may be connected to multiple Processing Plants and
interstate pipelines operated by one or more operators. Prior to Gatherer
delivering a comingled gas stream including Shipper’s Gas to a Processing Plant
other than MarkWest’s

 

A-7



--------------------------------------------------------------------------------

Majorsville Plant, Gatherer shall enter into an NGL balancing agreement by and
among Gatherer and all plant operators to ensure that Shipper receives credit
for the constituent makeup of Shipper’s Gas received into the Gathering System.

1.10 Measurement Table. For purposes of this Agreement, “Measurement Table”
shall mean:

Receipt Point Volume (MSCF per Day)

 

     < 15,000    15,000 - 45,000
(w/ < 35 BTU
well range)    15,000 - 45,000
(w/ > 35 BTU
well range)    > 45,000 (w/
< 35 BTU
well range)    > 45,000 (w/
> 35 BTU
well range)    Alternate formation
w/ > 100 BTU D from
primary  formation

Quarterly bottle sample and meter calibration

   X    X            

Continuous composite sampling or monthly bottle sampling and meter calibration

         X    X      

Online gas chromatograph and monthly meter calibration

               X   

Installation of new alternate formation receipt point metering

                  X

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B-1

PRIORITY ONE DEDICATED PROPERTIES

With respect to the properties listed on this Exhibit B-1, all of Shipper’s
interest in the following oil and gas leases, fee properties and other similar
interests, to the extent the same cover and relate to the Marcellus Formation:

 

B-1-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I

   Q088196000    000       HARRY L RUTAN ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    10/12/1993    120    972    3297

DEVCO I

   Q088200000    000       ANTHONY J WARD    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    4/14/1992    99    1146    1181

DEVCO I

   Q088225000    000       DONALD W GASMIRE ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    4/14/1992    99    1150    1182

DEVCO I

   Q089647000    000    Q089647000    E J SANDERS    THE MANUFACTURERS LIGHT &
HEAT COMPANY    PENNSYLVANIA    GREENE    6/14/1960    511    50   

DEVCO I

   Q089687000    000    Q089687000    FRANK ROSS    THE MANUFACTURERS LIGHT &
HEAT COMPANY    PENNSYLVANIA    GREENE    6/26/1960    508    497   

DEVCO I

   Q089695000    000    Q089695000    EARL BISSETT ET UX    THE MANUFACTURERS
LIGHT & HEAT COMPANY    PENNSYLVANIA    GREENE    7/3/1960    511    30   

DEVCO I

   Q090112001    000    Q090112001    T ELSIE MCNEELY ET UX    THE MANUFACTURERS
LIGHT & HEAT COMPANY    PENNSYLVANIA    GREENE    4/19/1960    508    381   

DEVCO I

   Q100023001    000       PINEY HOLDINGS INC    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    9/1/2016         

DEVCO I

   Q088200000          ANTHONY J WARD    NOBLE ENERGY INC    Pennsylvania   
Greene    4/14/1992    99    1146    1181

DEVCO I

   Q088225000          DONALD W GASMIRE ET AL    NOBLE ENERGY INC   
Pennsylvania    Greene    4/14/1992    99    1150    1182

DEVCO I

   Q073421000    000       CONSOL - CNX GAS COMPANY LLC    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/28/2013    458    2374-2385    201300002011

DEVCO I

   Q089856030    000       BARBARA A MRAZ ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    8/1/2015    490    2809    201600003128

DEVCO I

   Q096238005    000       KENNETH E BALDWIN ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    10/9/2015    490    2162    201600002971

DEVCO I

   Q096238013    000       CHARLES D GORBY ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    3/17/2016    490    827    201600002673

DEVCO I

   Q097974003    000       HERMAN S CLUTTER JR    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/24/2016         

DEVCO I

   Q097974004    000       JANET BAUDUIN    NOBLE ENERGY INC    Pennsylvania   
GREENE    2/25/2016         

DEVCO I

   Q097974005    000       MARGARET LUELLEN DUNN    NOBLE ENERGY INC   
Pennsylvania    GREENE    3/1/2016         

DEVCO I

   Q097974006    000       NATASHA CLUTTER    NOBLE ENERGY INC    Pennsylvania
   GREENE    2/25/2016         

DEVCO I

   Q097974007    000       PATRICIA L BARNICKEL    NOBLE ENERGY INC   
Pennsylvania    GREENE    4/7/2016         

DEVCO I

   Q097974008    000       ROBERT S CALDWELL ET AL    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/29/2016         

DEVCO I

   Q088995000    000       MARGARET MORAN    CONSOL PENNSYLVANIA COAL COMPANY
LLC    WEST VIRGINIA    MARSHALL    4/30/2008    668    330    1252466

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q068678000    000    2389066000    SANDRA K SHRIVER    RANGE
RESOURCES APPALACHIA LLC    Pennsylvania    WASHINGTON    9/16/2009         
201004206 DEVCO I    Q089586002    000    255232002    WILLIAM A THOMAS   

CNX GAS

COMPANY LLC

   Pennsylvania    WASHINGTON    10/31/2011          201202962 DEVCO I   
Q089586003    000    255232001    JEFFREY P THOMAS    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    10/28/2011          201211264 DEVCO I   
Q092357006    000    2513920006    DEBORAH L CONDOS ET VIR    CNX GAS COMPANY
LLC    Pennsylvania    WASHINGTON    5/20/2013          201336267 DEVCO I   
Q081141000    000    255213000    FRED O RUSSELL ET UX    RANGE RESOURCES -
APPALACHIA LLC    PENNSYLVANIA    WASHINGTON    4/1/2010          201027065
DEVCO I    Q081901000    000    255196000    THOMAS E WARD JR    CNX GAS COMPANY
LLC    PENNSYLVANIA    WASHINGTON    2/16/2012          201205120 DEVCO I   
Q093727000    000    2563870000    CAROLYN S HARRIS ET VIR    CNX GAS COMPANY
LLC    Pennsylvania    WESTMORELAND    2/21/2014          2014032500083250 DEVCO
I    Q093770000    000    2574350000    MARGARET L JUART    CNX GAS COMPANY LLC
   Pennsylvania    WESTMORELAND    3/14/2014          201403250008251 DEVCO I   
Q093770000          MARGARET L JUART    CNX GAS COMPANY LLC    Pennsylvania   
Westmoreland    3/14/2014          ############## DEVCO I    DV022078    000   
112960000    LEECHBURG MINING COMPANY    CNG DEVELOPMENT COMPANY    PENNSYLVANIA
   ARMSTRONG    5/13/1985    672    114    DEVCO I    DV036247    000   
114554000    KOVALCHICK SALVAGE COMPANY    NOBLE ENERGY INC    PENNSYLVANIA   
ARMSTRONG    5/29/1990    1023    202    3478 DEVCO I    PNG06115    000   
125894000    T JOSEPH MILLER    A A BOTT    PENNSYLVANIA    ARMSTRONG   
8/3/1892    3    181    DEVCO I    PNG06131    000    125900000    IDA GERTRUDE
RUPERT ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG   
6/26/1941    79    201    DEVCO I    PNG06133    000    125902000    J H BITTNER
ET AL    JACKSON FARM GAS COMPANY    PENNSYLVANIA    ARMSTRONG    5/23/1896    5
   104    DEVCO I    PNG06498    000    125906000    MARY A MADISON    A M ORR
   PENNSYLVANIA    ARMSTRONG    4/9/1912    24    86    6498 DEVCO I    PNG17542
   000    126053000    N F ALTMAN ET AL    THE HYDE PARK NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    8/5/1901    15    30    DEVCO I    PNG17544    000
   126054000    HERMAN BIER    EQUITABLE GAS CO    PENNSYLVANIA    ARMSTRONG   
11/21/1893    2    110    DEVCO I    PNG17553    000    126056000    ANTHONY O
STITT    A W MCCULLOUGH    PENNSYLVANIA    ARMSTRONG    9/24/1892    14    249
   DEVCO I    PNG17599    000    126064000    J A BLACK    JAMES S GALLAGHER   
PENNSYLVANIA    ARMSTRONG    12/19/1910    25    8    17599 DEVCO I    PNG17619
   000    126067000    D L BRUNER    AMERICAN NATURAL GAS CO    PENNSYLVANIA   
ARMSTRONG    7/17/1915    31    130    17619 DEVCO I    PNG17640    000   
126071000    C E BLOSE ET UX    AMERICAN NATURAL GAS CO    PENNSYLVANIA   
ARMSTRONG    7/3/1918    55    118    17640 DEVCO I    PNG17703    000   
126084000    G B GOURLEY    F W KEINER    PENNSYLVANIA    ARMSTRONG    6/13/1910
   47    412    17703 DEVCO I    PNG17745    000    126091000    WINCHESTER HILL
ET AL    THE AMERICAN NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG   
11/15/1922    38    461   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    PNG17746    000    126092000    D ALTMAN    JAMES S GALLAGHER   
PENNSYLVANIA    ARMSTRONG    5/5/1909    25    415    DEVCO I    PNG17748    000
   126093000    DANIEL L HILTY ET AL    EQUITABLE GAS CO    PENNSYLVANIA   
ARMSTRONG    12/13/1893    2    114    DEVCO I    PNG17863    000    126113000
   SAVILLA GUFFEY ET AL    THE AMERICAN NATURAL GAS COMPANY    PENNSYLVANIA   
ARMSTRONG    11/24/1905    55    01    DEVCO I    PNG17868    000    126115000
   W J GUTHRIE TRUSTEE    AMERICAN NATURAL GAS COMPANY    PENNSYLVANIA   
ARMSTRONG    4/1/1908    48    20    DEVCO I    PNG17870    000    126116000   
WILLIAM GUTHRIE HEIRS    JAMES S GALLAGHER    PENNSYLVANIA    ARMSTRONG   
8/3/1916    37    13    17870 DEVCO I    PNG17925    000    126130000    SARAH
ASHBAUGH ET AL    THE PITTSBURGH PLATE GLASS COMPANY    PENNSYLVANIA   
ARMSTRONG    7/13/1899    15    31    DEVCO I    PNG17935    000    126132000   
R O HUNTER    THE APOLLO OIL AND GAS CO    PENNSYLVANIA    ARMSTRONG   
12/9/1895    14    355    17935 DEVCO I    PNG17951    000    126136000    J S
MCCARTNEY ET UX    APOLLO GAS COMPANY    PENNSYLVANIA    ARMSTRONG    6/1/1893
   2    84    17951 DEVCO I    PNG17954    000    126138000    THOMAS M MARSHALL
   AMERICAN NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    6/3/1905    21
   64    DEVCO I    PNG17962    000    126140000    SARAH A BRANTHOOVER ET AL   
AMERICAN NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    12/22/1905    47   
306    17962 DEVCO I    PNG17964    000    126141000    WM T KEPPLE ET UX   
AMERICAN NATURAL GAS CO    PENNSYLVANIA    ARMSTRONG    11/4/1914    38    219
   DEVCO I    PNG17965    000    126142000    MARIA MILLER    T F SCHALL   
PENNSYLVANIA    ARMSTRONG    8/11/1905    17    311    DEVCO I    PNG17966   
000    126143000    MARGARET D FOSTER ET AL    I F SCHALL    PENNSYLVANIA   
ARMSTRONG    8/12/1905    17    319    17966 DEVCO I    PNG18045    000   
126159000    THOMAS ROBERTSON    A W ORR    PENNSYLVANIA    ARMSTRONG   
10/18/1909    25    24    18045 DEVCO I    PNG18054    000    126160000    J H
RIGGLE    JAMES S GALLAGHER    PENNSYLVANIA    ARMSTRONG    5/5/1909    25    7
   DEVCO I    PNG18056    000    126161000    I REICHENBAUGH    STITSCOTY ALTA
CANADA    PENNSYLVANIA    ARMSTRONG    2/27/1909    25    417    DEVCO I   
PNG18057    000    126162000    FRANK KUBIK ET UX    AMERICAN NATURAL GAS
COMPANY    PENNSYLVANIA    ARMSTRONG    3/25/1925    44    79    DEVCO I   
PNG18060    000    126163000    D M STITT    JAMES S GALLAGHER    PENNSYLVANIA
   ARMSTRONG    10/11/1910    25    412    DEVCO I    PNG18061    000   
126164000    D M STITT    JAMES S GALLAGHER    PENNSYLVANIA    ARMSTRONG   
10/11/1910    25    410    DEVCO I    PNG18066    000    126165000    JOHN P
RIGGLE ET UX    AMERICAN NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG   
1/23/1911    25    397    18066 DEVCO I    PNG18089    000    126168000    F W
JACKSON ET AL    AMERICAN NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG   
7/23/1921    44    64    18089

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    PNG18094    000    126170000    J W PATTERSON ET AL    AMERICAN
NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    6/28/1912    28    11   
18091 DEVCO I    PNG18231    000    126187000    J F TOWNSEND    JAMES S
GALLAGHER    PENNSYLVANIA    ARMSTRONG    8/3/1916    39    144    DEVCO I   
PNG18253    000    126190000    SUSAN L KEPPLE    AMERICAN NATURAL GAS COMPANY
   PENNSYLVANIA    ARMSTRONG    3/17/1920    38    119    DEVCO I    PNG18255   
000    126191000    H R LAUFFER    JAMES S GALLAGHER    PENNSYLVANIA   
ARMSTRONG    6/19/1911    25    420    DEVCO I    PNG21530    000    126220000
   OLIVE LAFFERTY ET VIR    THE COLUMBIA NATIONAL GAS CO    PENNSYLVANIA   
ARMSTRONG    6/29/1929    58    247    DEVCO I    PNG21678    000    126225000
   ALBERT C KENNEDY ET UX    COLUMBIA NATURAL GAS COMPANY    PENNSYLVANIA   
ARMSTRONG    8/5/1930    59    296    DEVCO I    PNG21679    000    126226000   
HARRY WOLBERT ET UX    THE COLUMBIA NATURAL GAS COMPANY    PENNSYLVANIA   
ARMSTRONG    8/5/1930    59    299    DEVCO I    PNG21680    000    126227000   
W S LOOKABAUGH ET UX    THE COLUMBIA NATURAL GAS COMPANY    PENNSYLVANIA   
ARMSTRONG    8/9/1930    59    301    21680 DEVCO I    PNG21709    000   
126228000    W H HOUPT ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ARMSTRONG   
12/4/1929    262    425    DEVCO I    PNG40160    000    126300000    W H
ROSENSTEEL ET UX    THE COLUMBIA NATURAL GAS COMPANY    PENNSYLVANIA   
ARMSTRONG    6/29/1935    71    113    40160 DEVCO I    PNG46398    000   
126413000    MALINDA BLACKBURN ET AL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    3/5/1944    313    261    DEVCO I    PNG46900   
000    126423000    MAGDALENE K WHERRY ET VIR    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    ARMSTRONG    10/19/1944    313    279    DEVCO I    PNG47248
   000    126432000    CHARLES L BROWN ET UX    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    ARMSTRONG    8/28/1945    313    320    DEVCO I    PNG49962
   000    126504000    J V PARKS    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    6/7/1948    342    449    49962 DEVCO I    PNG51007
   000    126507000    ROBERT T KING ET UX ET AL    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    ARMSTRONG    6/5/1948    342    471    51007 DEVCO I
   PNG51797    000    126544000    EFFIE J HECKMAN ET VIR    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    ARMSTRONG    3/13/1950    353    409    51797
DEVCO I    PNG53550    000    126561000    A N LONG    JAMES S GALLAGHER   
PENNSYLVANIA    ARMSTRONG    12/30/1905    35    51    DEVCO I    PNG53555   
000    126562000    GEORGE KERRS HEIRS    JAMES S GALLAGHER    PENNSYLVANIA   
ARMSTRONG    9/20/1906    29    24    53555 DEVCO I    PNG53556    000   
126563000    SYL T HILDEBRAND    PHILADELPHIA COMPANY    PENNSYLVANIA   
ARMSTRONG    4/25/1916    29    405    53556

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    PNG53558    000    126565000    A W MOORE ET UX    THE PHILADELPHIA
COMPANY    PENNSYLVANIA    ARMSTRONG    6/5/1919    34    293    53558 DEVCO I
   PNG54745    000    126647000    VANDERGRIFT SAVINGS AND TRUST ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    ARMSTRONG    4/2/1953    384    556    DEVCO I   
PNG54805    000    126650000    WILLIS W DICKEY ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    ARMSTRONG    12/11/1953    385    340    DEVCO I   
PNG56035    000    126845000    LOTTIE S LORAIN    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    ARMSTRONG    6/26/1965    487    18    DEVCO I   
PNG58141    000    127016000    EARL M LANNING ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    ARMSTRONG    11/4/1958    431    71    58141 DEVCO I
   PNG58586    000    127045000    OLIVE LAFFERTY ET AL    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    ARMSTRONG    8/29/1959    439    556    DEVCO I
   PNG68094    000    127614000    CHARLES RIGGLE ET AL    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    ARMSTRONG    7/4/1958    433    582
   62194 DEVCO I    Q097837000    000    261042000    VERNA FENNELL    ACE GAS
AND OIL CO    PENNSYLVANIA    ARMSTRONG    1/2/1945    533    260    DEVCO III
   CNX286205    000    216543000    J H SOMERS ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    FAYETTE    10/1/1906    267    251    DEVCO I    072114    000
   209277000    THE FINLEY COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   6/27/1957    537    1    10183 DEVCO I    072115    000    209278000    THE
FINLEY COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    6/27/1957    537
   3    DEVCO I    072116    000    209279000    THE FINLEY COMPANY    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    6/27/1957    537    5    12185 DEVCO I
   072119    000    209282000    THE FINLEY COMPANY    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    6/27/1957    537    11    DEVCO I    072120    000   
209283000    THE FINLEY COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
7/30/1958    536    130    DEVCO I    072121    000    209284000    THE FINLEY
COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    12/10/1958    536   
128    DEVCO I    072122    002    209285000    MANOR REAL ESTATE COMPANY   
NOBLE ENERGY INC    PENNSYLVANIA    GREENE    7/25/1960    1267    121    DEVCO
I    072122    001    209285000    MANOR REAL ESTATE COMPANY    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    7/25/1960    1267    121    DEVCO I    072123   
000    209286000    MANOR REAL ESTATE COMPANY    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    7/25/1960    537    16    17190 DEVCO I    072124   
000    209287000    MANOR REAL ESTATE COMPANY    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    6/11/1962    537    19    DEVCO I    072222    001   
209371000    VERNON W SUPLER ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   6/1/1981    651    471    18 DEVCO I    072222    002    209371000    VERNON
W SUPLER ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    6/1/1981    651
   471    18 DEVCO I    072248    000    209394000    EWING B POLLOCK ET UX   
NOBLE ENERGY INC    PENNSYLVANIA    GREENE    12/16/1983    403    499-503   
200900000237

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    072253    000    209397000    KENNETH M HAMILTON ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    2/1/1983    665    727    DEVCO I   
072254    000    209398000    MILAN MOMCHILOVICH ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    6/10/1983    667    824    DEVCO I    072267    000   
209411000    ALLEN R MORRIS ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   12/6/1983    671    129    DEVCO I    072293    000    209433000    KENT P
BAUMGARDNER ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    8/13/1985   
20    202    1791 DEVCO I    072300000    000    153191000    HARRY E WEBSTER ET
UX    CONSOL PENNSYLVANIA COAL COMPANY AND RHEINBRAUN U S CORPORATION   
PENNSYLVANIA    GREENE    6/28/1986    43    139    DEVCO I    072323    000   
209455000    CATHERINE L JENKINS    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   5/6/1992    100    1208    1482 DEVCO I    072357    000    209477000   
VIRPI K MARTIN    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    9/8/1994    133
   626    2947 DEVCO I    072379    001    209495000    ADA LOU HOPKINS ET AL   
NOBLE ENERGY INC    PENNSYLVANIA    GREENE    1/5/1999    196    483-489   
9900000044 DEVCO I    072379    002    209495000    ADA LOU HOPKINS ET AL   
NOBLE ENERGY INC    PENNSYLVANIA    GREENE    1/5/1999    196    483-489   
9900000044 DEVCO I    072402    000    153204001    EWING B POLLOCK ET AL   
CONSOLIDATION COAL COMPANY    PENNSYLVANIA    GREENE    1/6/1978    149    0793
   DEVCO I    072664    000    209743000    MARTHA JANE MARTIN ESTATE ET AL   
NOBLE ENERGY INC    PENNSYLVANIA    GREENE    7/15/2008    393    378-382   
200800003403 DEVCO I    221172    000    214076000    ALIF STEPHENS SPRAGG   
NOBLE ENERGY INC    PENNSYLVANIA    GREENE    2/11/1965    530    447    65
DEVCO I    221235    000    214132000    RAYMOND M FOX ET AL    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    12/12/1972    582    439    83 DEVCO I    260015000
   000    156513000    JAMES M PHILLIPS    CNX GAS COMPANY LLC    PENNSYLVANIA
   GREENE    8/21/2009    428    675-677    201000001569 DEVCO I    260022000   
000    156520000    SANDRA L SMITH    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    8/12/2009    425    387-389    200900006537 DEVCO I    260041002   
000    156536002    LINDA LOU HICKMAN    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    7/9/2010    436    3575    DEVCO I    260043000    001    156539000   
JOHN HEATH MOONEY ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE   
11/10/2009    425    390    DEVCO I    260043000    002    156539000    JOHN
HEATH MOONEY ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE   
11/10/2009    425    390    DEVCO I    260069000    000    156565000    LOYD E
TOLAND ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    7/9/2009    419
   1050-1053    DEVCO I    260071000    000    156567000    DWIGHT W HEADLEY ET
UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    6/29/2009    419   
1058-1061    200900005923 DEVCO I    260072000    000    156568000    LEORNARD A
MATSCHERZ    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    6/17/2009    419
   542-545    DEVCO I    260077000    000    156573000    LINDA M HOPF    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/18/2009    419    1069-1071   
DEVCO I    260078000    000    156574000    GILBERT R STAINBROOK IV ET UX    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/18/2009    411    2107-2110   
201100004303 DEVCO I    260095001    000    156589001    WILLIAM E PORTER    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/31/2009    420    1048   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    260095002    000    156589002    RALPH E PORTER II    CNX GAS COMPANY
LLC    PENNSYLVANIA    GREENE    8/31/2009    420    1051    DEVCO I   
260104000    000    156598000    HAROLD D NEWMAN ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    8/4/2009    421    921-923    DEVCO I    260117000   
000    156610000    JAMES D HEWITT ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA
   GREENE    6/19/2009    420    1055-1058    200900005319 DEVCO I    260118001
   000    156611001    MARK A MORRIS ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    9/16/2009    423    931-933    200900006132 DEVCO I   
260120000    000    156612000    ROY WAYNE SOLES    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    8/12/2009    423    934    200900006133 DEVCO I   
260121000    000    156613000    LARRY STONEKING ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    8/12/2009    423    937    200900006134 DEVCO I   
260122000    000    156614000    GEORGE W GRIM    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    8/14/2009    422    610    200900005818 DEVCO I   
260123000    000    156615000    GERALDINE ETHEL GRIM    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    8/14/2009    423    940    200900006135 DEVCO I   
260128001    000    156618001    JAMES R VELLENOWETH    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    8/14/2009    430    1368-1370    201000002652 DEVCO I
   260132000    000    156621000    JAMES O MATSCHERZ ET UX    CNX GAS COMPANY
LLC    PENNSYLVANIA    GREENE    8/10/2009    423    943-945    200900006136
DEVCO I    260141000    000    156628000    ADAM STOKES ET UX    CNX GAS COMPANY
LLC    PENNSYLVANIA    GREENE    8/20/2009    423    946-948    200900006137
DEVCO I    260142000    000    156629000    PAUL STOKES ET UX    CNX GAS COMPANY
LLC    PENNSYLVANIA    GREENE    8/20/2009    423    949-951    200900006138
DEVCO I    260145000    000    156631000    ROBERT L MINTON ET UX    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    8/21/2009    423    1116-1118   
200900006180 DEVCO I    260147000    000    156632000    DAVID SZARELL ET UX   
CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/21/2009    423    1119   
200900006181 DEVCO I    260148000    000    156633000    DAVID SZARELL ET UX   
CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/21/2009    423    1122-1124
   200900006182 DEVCO I    260149000    000    156634000    DAVID SZARELL ET UX
   CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/21/2009    423    1125   
DEVCO I    260150000    000    156635000    DAVID SZARELL ET UX    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    5/27/2010    429    1415   
201000002255 DEVCO I    260157000    000    156638000    FRANK TUSTIN ET UX   
CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/17/2009    423    1128   
200900006184 DEVCO I    260165000    000    156643001    MICHAEL J SMITH    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/24/2009    429    1250    DEVCO I
   260172000    000    156649000    SAMUEL L KING ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    GREENE    8/24/2009    428    1489    201000001752 DEVCO I   
260256000    000    156667000    MICHAEL D CHAPMAN ET UX    WEST AUGUSTA
RESOURCES LLC    PENNSYLVANIA    GREENE    9/2/2009    423    588   
200900006070 DEVCO I    260260001    000    156674001    AUDREY K HAMPE    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    10/2/2009    429    1253-1255   
201000002220 DEVCO I    260260003    000    156674003    KAREN W ALLEN    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    10/13/2009    428    2108   
201000001856 DEVCO I    260260005    000    156674005    AMY L MCDERMAND    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    10/2/2009    428    2111   
201000001857 DEVCO I    260260009    000    156674009    CHARLEEN W HOFFMAN   
CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    9/23/2009    428    2117   
201000001859 DEVCO I    260260010    000    156674010    ANDREW W WORKMAN    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    9/25/2009    428    2120   
201000001860

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    260260011    000    156674011    MELODY J CONNOR    CNX GAS COMPANY
LLC    PENNSYLVANIA    GREENE    9/23/2009    428    2123    201000001861 DEVCO
I    260260012    000    156674012    KARL EDWARD GARY    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    9/28/2009    427    1966    201000001254 DEVCO I   
260260013    000    156674013    LISA M HENNICK    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    9/23/2009    428    2126    201000001862 DEVCO I   
260261000    000    156689000    HOSTETLER FAMILY TRUST    CNX GAS COMPANY LLC
   PENNSYLVANIA    GREENE    10/8/2009    427    1314    DEVCO I    260294000   
000    156723000    WILLIAM D SPARKLIN ET UX    WEST AUGUSTA RESOURCES   
PENNSYLVANIA    GREENE    8/27/2009    426    272-273    201000000228 DEVCO I   
260306001    000    156736001    RICKEY D ATKINSON    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    9/21/2009    428    1135    201000001674 DEVCO I   
260309    000    249459000    HARRIET M GRIM    J L DUNN    PENNSYLVANIA   
GREENE    4/1/1909    221    2    DEVCO I    260310    000    249460000    ANNIE
E CARPENTER AND HARRIET GRIM    DUN-MAR OIL & GAS    PENNSYLVANIA    GREENE   
5/16/1928          DEVCO I    260311    000    264642000    ANNIE E CARPENTER ET
VIR    J L DUNN    PENNSYLVANIA    GREENE    2/27/1909    216    456    DEVCO I
   260312    000    274863000    ANNIE E CARPENTER ET VIR    J L DUNN   
PENNSYLVANIA    GREENE    2/27/1909    216    454    DEVCO I    260324000    001
   156749000    MICHAEL G WHITE ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    1/18/2010    428    1378    201000001721 DEVCO I    260324000    002
   156749000    MICHAEL G WHITE ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    1/18/2010    428    1378    201000001721 DEVCO I    260325000    001
   156750000    MYRA J GIBSON    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE
   1/18/2010    429    312    201000002030 DEVCO I    260325000    002   
156750000    MYRA J GIBSON    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE   
1/18/2010    429    312    201000002030 DEVCO I    260325000    003    156750000
   MYRA J GIBSON    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    1/18/2010
   429    312    201000002030 DEVCO I    260340001    000    156764001   
PATRICIA ANN CUTSHALL    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE   
12/9/2009    429    1256-1258    201000002221 DEVCO I    260378001    000   
156796001    CONNIE L FIDLER    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE   
10/9/2009    429    853    20100002122 DEVCO I    260378002    000    156796002
   CAROLYN KAY MEINZER ET VIR    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE
   10/9/2009    429    1542-1544    DEVCO I    260394001    000    156808001   
J A RIFFLE ET UX    SOUTH PENN OIL COMPANY    PENNSYLVANIA    GREENE   
11/19/1894    9    259    DEVCO I    260395001    000    263280000    AMANDA A
MUNDELL    I H PLETCHER ET AL    PENNSYLVANIA    GREENE    3/23/1923    304   
525    DEVCO I    260396    000    259092000    SILAS BARNHART    J L DUNN   
PENNSYLVANIA    GREENE    6/2/1913    236    39    DEVCO I    260428001    000
   156838001    GARY L MOORE ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    10/24/2009    429    1539-1541    201000002281 DEVCO I    260436000   
000    156847000    JOSH P MOORE    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    10/24/2009    429    1536-1538    201000002280 DEVCO I    260439001   
000    156848001    GARY L VELTRE ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA
   GREENE    10/27/2009    430    1516-1519    201000002684 DEVCO I    260446000
   000    156852000    RANDY L CARROLL    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    10/27/2009    429    2385    201000002432 DEVCO I    260456000    000
   156854000    CLYDE DUANE MAIN JR ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA
   GREENE    11/23/2009    430    1520    201000002685 DEVCO I    260463    000
   273018000    WILLIAM H MAIN    J M GUFFEY & COMPANY    PENNSYLVANIA    GREENE
   12/14/1885         

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    260467000    000    156858000    DONNA JEAN SHUMAKER    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    9/10/2009    433    1557   
201000005058 DEVCO I    260468    000    249471000    ELIAS GRIM    J L DUNN   
PENNSYLVANIA    GREENE    12/9/1908    207    149    DEVCO I    260469001    000
   249492000    ABRAHAM KUHNS ET UX    SOUTH PENN OIL CO    PENNSYLVANIA   
GREENE    6/15/1894    9    65    DEVCO I    260470    000    125808000    MARY
J TUSTIN ET VIR    SOUTH PENN OIL CO    PENNSYLVANIA    GREENE    5/16/1894    9
   123    DEVCO I    260471    000    260354000    WILLIAM TUSTIN ET UX    SOUTH
PENN OIL COMPANY    PENNSYLVANIA    GREENE    5/16/1894    87    124    DEVCO I
   260472    000    249491000    W B MARTIN ET UX    SOUTH PENN OIL COMPANY   
PENNSYLVANIA    GREENE    6/19/1894    9    48    DEVCO I    260473    000   
260866000    D A SPRAGG ET UX    SOUTH PENN OIL COMPANY    PENNSYLVANIA   
GREENE    3/18/1897    93    250    DEVCO I    260480001    000    258833000   
PHILLIP GAREY    J W ELY    PENNSYLVANIA    GREENE    7/18/1897    149    175   
DEVCO I    260490000    000    156868000    LESLIE R DULANEY ET UX    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    2/16/2010    434    231    DEVCO I   
260491001    001    156869001    E SCOTT SOTLER ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    1/19/2010    433    39-42    201000026794 DEVCO I   
260491001    002    156869001    E SCOTT SOTLER ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    1/19/2010    433    39-42    201000026794 DEVCO I   
260508001    000    279583000    ROBERT SIMMS ET UX    MOUNTAIN ENERGY LTD   
PENNSYLVANIA    GREENE    2/27/2002    252    493    200200001151 DEVCO I   
260510000    000    156881000    DANIEL D GIBERSON    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    11/17/2009    433    837    201000006927 DEVCO I   
260533A    000    250431000    W A WHIPKEY ET UX    SNYDER BROTHERS   
PENNSYLVANIA    GREENE    12/9/1912    251    297    DEVCO I    260534000    000
   156887000    CARL W HILDRETH ET UX    PENNECO PIPELINE CORPORATION   
PENNSYLVANIA    GREENE    7/11/2002    266    909    200200005293 DEVCO I   
260572000    000    156898000    LOYD E TOLAND ET AL    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    3/2/2010    434    1098    201000005902 DEVCO I   
260574001    000    156899001    JAMES W LANG ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    5/9/2010    434    1435    DEVCO I    260594000    000
   156924000    TERRY L AMOS    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE   
6/1/2010    434    948    201000005865 DEVCO I    260596000    000    156925000
   GORDON P MCCRACKEN ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE   
3/20/2010    434    952    201000005866 DEVCO I    260597001    000    156926001
   LOIS EWING BARLOW    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE   
5/13/2010    434    1438    200100005976 DEVCO I    260597002    000   
156926002    ROBERT EWING RUTTENBERG ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    5/17/2010    0434    0944    201000005864 DEVCO I   
260602000    000    156945000    WILLIAM H BENNETT ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    GREENE    6/30/2010    434    1432    201000005974 DEVCO I   
260608001    000    156950001    SHIRL W JACOBS    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    5/10/2010    434    2301    201000006184 DEVCO I   
260608002    000    156950002    PATRICIA A JACOBS    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    5/10/2010    434    2305    201000006185 DEVCO I   
260608003    000    156950003    CECIL E JACOBS    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    5/10/2010    434    2309    201000006186 DEVCO I   
260608004    000    156950004    JUDY E MCMASTERS    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    5/10/2010    434    2313    201000006187

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    260608005    000    156950005    MARILYN PIETRAS   
CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    5/10/2010    434    2317   
201000006188 DEVCO I    260608006    000    156950006    FRANCIS G JACOBS    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    5/10/2010    434    2321   
201000006189 DEVCO I    260608007    000    156950007    MARY LOU HUGHES    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    5/10/2010    434    2134   
201000006137 DEVCO I    260608008    000    156950008    MERRILL JACOBS    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    5/10/2010    434    2138   
201000006138 DEVCO I    260608009    000    156950009    CLAUDIA A BLONTZ    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    5/10/2010    434    2142   
201000006139 DEVCO I    260608010    000    156950010    DENISE M HOGUE    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    5/10/2010    434    2146   
201000006140 DEVCO I    260608011    000    156950011    JENEVA LETHA SCHWAB   
CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    5/10/2010    434    2150   
201000006141 DEVCO I    260608012    000    156950012    JOHN C JACOBS    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    5/10/2010    434    2154   
201000006142 DEVCO I    260608013    000    156950013    ROBERT L JACOBS    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    5/10/2010    434    2158   
201000006143 DEVCO I    260608014    000    156950014    JEFFREY L JACOBS    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    5/10/2010    434    2162-2165   
DEVCO I    260612    000    249461000    J S HINERMAN ET UX    SOUTH PENN OIL CO
   PENNSYLVANIA    GREENE    8/16/1909          DEVCO I    260617001    000   
156970001    THOMAS R THARP ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    7/13/2010    436    3364-3367    DEVCO I    260617002    000   
156970002    NORMA V SIMMONS    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE   
7/15/2010          DEVCO I    260617003    000    156970003    DONNETTE REPEP ET
VIR    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    7/24/2010    436   
3372-3375    DEVCO I    260617004    000    156970004    VALERIE B DAGUE ET VIR
   CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/10/2010    436    3376   
201100000696 DEVCO I    260617005    000    156970005    KIMBERLY ANN SIMMONS   
CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/31/2010    437    2717   
201100000971 DEVCO I    260620001    000    156979001    JAMES D WISE    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    7/26/2010    436    3380-3383    DEVCO
I    260620002    001    156979002    CLARENCE W WISE JR    CNX GAS COMPANY LLC
   PENNSYLVANIA    GREENE    7/26/2010    436    3579-3582    DEVCO I   
260620002    002    156979002    CLARENCE W WISE JR    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    7/26/2010    436    3579-3582    DEVCO I    260620003
   000    156981001    KEITH L WISE ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA
   GREENE    7/26/2010    436    3384    201100000698 DEVCO I    260626000   
000    156986000    LARRY RAY STOCKDALE    CNX GAS COMPANY LLC    PENNSYLVANIA
   GREENE    10/5/2010    437    2596    DEVCO I    260629000    000   
156990000    WILDA W KNOWLSON    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE
   8/10/2010          DEVCO I    260630000    000    156991000    ROLLIN N SWANK
ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    9/1/2010    436   
1486    201100000415 DEVCO I    260631000    000    156992000    LAWRENCE S
REFOSCO ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    9/14/2010   
436    1490    201100000416 DEVCO I    260651000    000    157013000    L H
MCCLELLAN ET UX    BATTELLE OIL COMPANY    PENNSYLVANIA    GREENE    9/17/1895
   11    233    1641 DEVCO I    268019    000    216038000    ARTHUR HAROLD
BROWN ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    2/25/1993    111   
858    557

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    268026    001    216043000    STANLEY J STARON ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    3/19/1993    112    502    005767 DEVCO I   
268026    002    216043000    STANLEY J STARON ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    3/19/1993    112    502    005767 DEVCO I    268027   
000    216044000    WILLIAM A BARDELLA ET UX    NOBLE ENERGY INC    PENNSYLVANIA
   GREENE    3/12/1993    112    208    DEVCO I    268070    001    216077000   
DONALD D HARBERT ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
11/17/2006    357    1035-1039    200600005375 DEVCO I    268070    002   
216077000    DONALD D HARBERT ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    11/17/2006    357    1035-1039    200600005375 DEVCO I    3000651   
000    254922000    JAMES K SCOTT ET UX    THE OHIO VALLEY GAS COMPANY   
PENNSYLVANIA    GREENE    9/22/1904    155    243    DEVCO I    3000704    001
   249766000    MINA W HOSTETLER    COLUMBIA GAS TRANSMISSION CORPORATION   
PENNSYLVANIA    GREENE    5/1/1983    667    670    DEVCO I    3000704    002   
249766000    MINA W HOSTETLER    COLUMBIA GAS TRANSMISSION CORPORATION   
PENNSYLVANIA    GREENE    5/1/1983    667    670    DEVCO I    3000704    003   
249766000    MINA W HOSTETLER    COLUMBIA GAS TRANSMISSION CORPORATION   
PENNSYLVANIA    GREENE    5/1/1983    667    670    DEVCO I    3001596    000   
276002000    B L FRYE    THE MANUFACTURERS LIGHT AND HEAT COMPANY   
PENNSYLVANIA    GREENE    4/29/1947    69    228    DEVCO I    3001606    000   
249767000    ALBERT OWEN ET AL    W H ULLOM    PENNSYLVANIA    GREENE   
9/4/1899    69    258    DEVCO I    3001608    001    272371000    W J BRYAN ET
UX    J S LEWIS    PENNSYLVANIA    GREENE    10/16/1899    69    268    DEVCO I
   3001608    002    272371000    W J BRYAN ET UX    J S LEWIS    PENNSYLVANIA
   GREENE    10/16/1899    69    268    DEVCO I    3001608    003    272371000
   W J BRYAN ET UX    J S LEWIS    PENNSYLVANIA    GREENE    10/16/1899    69   
268    DEVCO I    3001608    004    272371000    W J BRYAN ET UX    J S LEWIS   
PENNSYLVANIA    GREENE    10/16/1899    69    268    DEVCO I    3005280    000
   249768000    ROBERT D DINSMORE ET UX    THE MANUFACTURERS LIGHT AND HEAT CO
   PENNSYLVANIA    GREENE    5/19/1915    240    85    DEVCO I    3020101    000
   252944000    WILLIAM T PHILLIPS ET AL    THE MANUFACTURERS LIGHT AND HEAT
COMPANY    PENNSYLVANIA    GREENE    7/2/1961    517    366    DEVCO I   
3020137    000    253318000    LUTIE HICKS    THE MANUFACTURERS LIGHT AND HEAT
COMPANY    PENNSYLVANIA    GREENE    7/15/1961    462    207    DEVCO I   
3021165    000    254770000    ETHEL R GORBY ET AL    THE MANUFACTURERS LIGHT
AND HEAT COMPANY    PENNSYLVANIA    GREENE    5/1/1970    410    585    DEVCO I
   3021246    001    272395000    GLADYS HEWITT ET AL    THE MANUFACTURERS LIGHT
AND HEAT COMPANY    PENNSYLVANIA    GREENE    7/7/1970    412    53   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    3021246    002    272395000    GLADYS HEWITT ET AL    THE
MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA    GREENE    7/7/1970   
412    53    DEVCO I    3021246    003    272395000    GLADYS HEWITT ET AL   
THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA    GREENE    7/7/1970
   412    53    DEVCO I    3021596    000    253139000    J E DINSMORE ET UX   
THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA    GREENE    6/21/1960
   458    53    DEVCO I    3021710    000    253316000    HAROLD C RAYMER ET UX
   THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA    GREENE   
11/15/1965    534    333    DEVCO I    3021917    000    275682000    FORNEY W
FORDYCE ET UX    THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA   
GREENE    2/10/1965    462    522    DEVCO I    3022442    000    275681000    W
W MCKERRIHAN ET UX    THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA
   GREENE    6/26/1960    453    238    DEVCO I    3023265    001    272373000
   EUGENE SCHERICH    THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA
   GREENE    6/2/1958    440    427    DEVCO I    3023582    000    275680000   
DORA A FRYE    THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA   
GREENE    12/10/1968    447    53    DEVCO I    3023824    001    272363000   
LOIS E BARLOW ET AL    THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA
   GREENE    6/22/1970    470    385    DEVCO I    3025825    000    267559000
   RALPH KILGORE    THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA   
GREENE    5/20/1968    469    27    DEVCO I    3025848    000    278166000   
KARL H HOFFMAN ET UX    THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA
   GREENE    3/15/1967    542    141    DEVCO I    3025866    000    275653000
   ERLE F MCKERRIHAN ET UX    THE MANUFACTURERS LIGHT AND HEAT COMPANY   
PENNSYLVANIA    GREENE    5/6/1965    532    54    DEVCO I    3025868    000   
275678000    CHARLES G BRADDOCK ET UX    THE MANUFACTURERS LIGHT AND HEAT
COMPANY    PENNSYLVANIA    GREENE    11/21/1961    464    430   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    3025938    000    253464000    J H RAYMER ET UX    THE VIRGINIA OIL &
GAS COMPANY OF WHEELING WV    PENNSYLVANIA    GREENE    1/31/1908    308    371
   DEVCO I    3025967    000    275677000    HENRY DINSMORE    NATURAL GAS
COMPANY OF WEST VIRGINIA    PENNSYLVANIA    GREENE    9/18/1939    388    527   
DEVCO I    3025968    000    275676000    HENRY DINSMORE    NATURAL GAS COMPANY
OF WEST VIRGINIA    PENNSYLVANIA    GREENE    8/15/1939    388    528    DEVCO I
   3025979    000    275670000    HARRIET FRAZIER ET AL    THE MANUFACTURERS
LIGHT AND HEAT COMPANY    PENNSYLVANIA    GREENE    5/29/1960    511    143   
DEVCO I    3026001    000    275672000    ERLE F MCKERRIHAN ET UX    THE
MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA    GREENE    6/1/1963   
474    240    DEVCO I    3026002    000    275674000    WALTER MCKERRIHAN ET UX
   THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA    GREENE   
9/21/1960    458    506    DEVCO I    3026011    000    275684000    VERNA
GOODWIN ET VIR    THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA   
GREENE    6/21/1960    456    557    DEVCO I    3026316    000    275687000   
EDWARD L RIGGS ET UX    THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA
   GREENE    12/28/1961    466    593    DEVCO I    3028040    000    271646000
   ELSIE BRADDOCK    THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA   
GREENE    4/7/1965    485    476    DEVCO I    3029515    000    275704000   
VICTOR E DOMAN ET UX    THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA
   GREENE    10/9/1957    393    203    DEVCO I    3029766    000    275705000
   ANNA L DURBIN    THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA   
GREENE    7/17/1958    496    574    DEVCO I    3029775    000    275707000   
FORREST R SCHERICH ET UX    THE MANUFACTURERS LIGHT AND HEAT COMPANY   
PENNSYLVANIA    GREENE    8/18/1958    500    242    DEVCO I    3031127    000
   278167000    ROLAND SWART ET UX    THE MANUFACTURERS LIGHT AND HEAT COMPANY
   PENNSYLVANIA    GREENE    4/5/1961    514    391   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    3031210    000    275714000    ALBERT M RHOME ET UX    THE
MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA    GREENE    7/28/1961   
516    288    DEVCO I    3031364    000    275719000    HALLIE R PHILLIPS    THE
MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA    GREENE    2/14/1962   
517    573    DEVCO I    3031579    000    275722000    HAROLD R BARNHART ET UX
   THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA    GREENE   
5/1/1963    523    153    DEVCO I    3031594    000    275723000    ESTHER V
SCHERICH    THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA    GREENE
   4/24/1963    522    456    DEVCO I    3031641    000    275725000    W
COLLIER BALDWIN ET UX    COLUMBIA GAS TRANSMISSION CORPORATION    PENNSYLVANIA
   GREENE    2/15/1972    574    447    DEVCO I    3031642    000    275726000
   ROGER G HOLMES ET UX    THE MANUFACTURERS LIGHT AND HEAT COMPANY   
PENNSYLVANIA    GREENE    2/15/1967    527    28    DEVCO I    3031644    000   
273840000    RICHARD A MOORE ET UX    THE MANUFACTURERS LIGHT AND HEAT COMPANY
   PENNSYLVANIA    GREENE    12/17/1963    525    301    DEVCO I    3031645   
001    272372000    CORA I WELLMAN ET VIR    THE MANUFACTURERS LIGHT AND HEAT
COMPANY    PENNSYLVANIA    GREENE    12/13/1963    525    311    DEVCO I   
3031645    002    272372000    CORA I WELLMAN ET VIR    THE MANUFACTURERS LIGHT
AND HEAT COMPANY    PENNSYLVANIA    GREENE    12/13/1963    525    311    DEVCO
I    3031645    003    272372000    CORA I WELLMAN ET VIR    THE MANUFACTURERS
LIGHT AND HEAT COMPANY    PENNSYLVANIA    GREENE    12/13/1963    525    311   
DEVCO I    3031646    000    275728000    C H CAMPSEY    THE MANUFACTURERS LIGHT
AND HEAT COMPANY    PENNSYLVANIA    GREENE    12/17/1963    525    342    DEVCO
I    3031647    000    275730000    VICTOR E DOMAN ET UX    THE MANUFACTURERS
LIGHT AND HEAT COMPANY    PENNSYLVANIA    GREENE    12/12/1963    525    317   
DEVCO I    3031671    000    275732000    G H HOWARD ET UX    THE MANUFACTURERS
LIGHT AND HEAT COMPANY    PENNSYLVANIA    GREENE    1/7/1964    525    591   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    3031774    001    275733000    GRACE M HART ET AL    THE
MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA    GREENE    7/29/1964   
530    193    DEVCO I    3031774    002    275733000    GRACE M HART ET AL   
THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA    GREENE    7/29/1964
   530    193    DEVCO I    3187247    000    275736000    CHARLES G PARSON ET
UX    COLUMBIA GAS TRANSMISSION CORPORATION    PENNSYLVANIA    GREENE   
12/14/1983    672    871    DEVCO I    389003    000    219742000    CHARLES M
SWART ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    3/16/1981    650   
191    79 DEVCO I    389016    000    219752000    HARLEY SWART    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    3/14/1981    650    357    139 DEVCO I   
389017    000    219753000    VADA M SCHADE ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    3/20/1981    650    361    140 DEVCO I    389018   
000    219754000    PATRICIA S ADDLEMAN ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    3/26/1981    650    353    138 DEVCO I    389019   
000    219755000    HERSCHEL SPROWLS    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    4/4/1981    650    385    146 DEVCO I    389020    000    219756000   
MABEL KILGORE ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    4/6/1981
   650    401    150 DEVCO I    389021    000    219757000    EARL SPROWLS ET UX
   NOBLE ENERGY INC    PENNSYLVANIA    GREENE    4/3/1981    650    393    148
DEVCO I    389022    000    219758000    RAY SPROWLS ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    4/7/1981    650    397    149 DEVCO I    389023   
000    219759000    RUTH STAGG    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
4/7/1981    650    405    151 DEVCO I    389024    000    219760000    JOHN T
MILLER ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    3/30/1981    650
   377    144 DEVCO I    389025    000    219761000    ROBERT G MILLER ET UX   
NOBLE ENERGY INC    PENNSYLVANIA    GREENE    3/30/1981    650    374    143
DEVCO I    389026    000    219762000    MARGARET B WILLISON    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    3/12/1981    650    349    137 DEVCO I    389027   
000    219763000    ESTHER E EALY    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   4/10/1981    650    479    180 DEVCO I    389028    000    219764000    JEAN
SHAW    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    4/8/1981    650    381   
145 DEVCO I    389029    000    219765000    HALLIE C HUFFMAN ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    4/1/1981    650    389    147 DEVCO I   
389030    000    219766000    BARBARA HAMMERS    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    4/14/1981    650    432    162 DEVCO I    389031   
000    219767000    FLOYD W SHAW EXECUTOR    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    4/2/1981    650    365    141 DEVCO I    389032    000    219768000   
ROLAND J SWART ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    4/1/1981
   650    370    142 DEVCO I    389033    000    219769000    GAYLORD COX ET UX
   NOBLE ENERGY INC    PENNSYLVANIA    GREENE    4/14/1981    650    436    163
DEVCO I    389034    000    219770000    WILBA EALY CLUTTER ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    4/15/1981    650    475    179

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    389035    000    219771000    CLEO C YODERS ET VIR    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    4/13/1981    650    417    154 DEVCO I   
389036    000    219772000    BLAINE W CHESS ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    4/14/1981    650    428    161 DEVCO I    389037   
000    219773000    ARTHUR R CHESS ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    4/8/1981    650    409    152 DEVCO I    389038    000    219774000   
FERN C MACK ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    4/10/1981   
650    413    153 DEVCO I    389039    000    219775000    GERTRUDE C KIMBERLAND
ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    4/15/1981    650    483
   181 DEVCO I    389040    000    219776000    RUTH HAMMERS    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    4/25/1981    650    662    260 DEVCO I    389041   
000    219777000    HERBERT SPROWLS ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    4/23/1981    650    633    245 DEVCO I    389042    000    219778000
   ROBERT W CHESS ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
4/21/1981    650    629    244 DEVCO I    389043    000    219779000    MARGARET
H PITCHFORD ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    4/7/1981   
650    735    19 DEVCO I    389044    000    219780000    CHARLES COX ET UX   
NOBLE ENERGY INC    PENNSYLVANIA    GREENE    4/29/1981    650    731    18
DEVCO I    389051    000    219785000    WILLIAM L BELL ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    5/12/1981    650    981    110 DEVCO I   
389052    000    219786000    RAY PHILLIPS    NOBLE ENERGY INC    PENNSYLVANIA
   GREENE    5/13/1981    650    1000    120 DEVCO I    389053    000   
219787000    FRANK PHILLIPS ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   5/18/1981    651    111    172 DEVCO I    389054    000    219788000   
DONALD COX ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    5/11/1981   
651    115    173 DEVCO I    389055    000    219789000    HENRY C PHILLIPS ET
UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    5/11/1981    651    119   
174 DEVCO I    389056    000    219790000    DELMA P MONINGER ET VIR    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    5/15/1981    651    230    220 DEVCO I
   389057    000    219791000    EUGENE COX ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    5/19/1981    651    234    221 DEVCO I    389058   
000    219792000    BETTY R DINSMORE ET VIR    NOBLE ENERGY INC    PENNSYLVANIA
   GREENE    6/3/1981    651    542    46 DEVCO I    389059    000    219793000
   VIOLET MURPHY ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
6/3/1981    651    538    45 DEVCO I    389066    000    219799000    RONALD M
BELL ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    6/23/1981    652   
99    275 DEVCO I    389067    000    219800000    MADELION SPROWLS ET AL   
NOBLE ENERGY INC    PENNSYLVANIA    GREENE    6/12/1981    652    220    317
DEVCO I    389068    000    219801000    RONALD L NICHOLS ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    6/22/1981    652    181    303 DEVCO I   
389069    000    219802000    CHARLES H HALL ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    6/23/1981    652    177    302 DEVCO I    389070   
000    219803000    RALPH R RIESER ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    6/23/1981    652    173    301 DEVCO I    389071    000    219804000
   GEORGE S HAMMERS ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
6/25/1981    652    165    299 DEVCO I    389072    000    219805000    LOIS
JEAN B SINCLAIR ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    7/6/1981
   652    369    40

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    389074    000    219807000    BETTY SPROWLS SHIVELY    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    6/29/1981    652    633    107 DEVCO I   
389078    000    219811000    RANDY HEWITT    NOBLE ENERGY INC    PENNSYLVANIA
   GREENE    7/20/1981    652    845    209 DEVCO I    389079    000   
219812000    EMMA ELIZABETH JONES ET VIR    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    8/18/1981    653    833    256 DEVCO I    389080    000    219813000
   MARY HELEN STAHL ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
8/18/1981    653    906    280 DEVCO I    389092    000    219825000    JENNEY
JONES HAAS ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    8/24/1981   
653    951    299 DEVCO I    389096    000    219829000    ELIZABETH BELL GOSLIN
   NOBLE ENERGY INC    PENNSYLVANIA    GREENE    8/10/1981    653    729    222
DEVCO I    389097    000    219830000    FLORENCE M BELL BUTCHER ET VIR    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    8/5/1981    653    735    224 DEVCO I   
389098    000    219831000    JAMES EDWARD BELL    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    8/4/1981    653    536    145 DEVCO I    389099    000
   219832000    ANNA MARSHALL COX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   7/27/1981    652    1082    302 DEVCO I    389101    000    219834000    EARL
SHULTZ    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    8/3/1981    653    383
   91 DEVCO I    389105    000    219838000    ETHEL WICKHORST ET VIR    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    9/7/1981    654    373    86 DEVCO I   
389126    000    219854000    ELEANOR BELL ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    11/3/1981    655    955    33 DEVCO I    389127    000
   219855000    MARTHA BEATTIE ET VIR    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    6/26/1981    655    507    217 DEVCO I    389128    000    219856000
   ANN J REDMOND ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
9/16/1981    654    953    43 DEVCO I    389129    000    219857000    LOUISE
PHILLIPS    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    10/30/1981    655   
842    6 DEVCO I    389139    000    219867000    DIANNA JONES WALLS ET VIR   
NOBLE ENERGY INC    PENNSYLVANIA    GREENE    11/18/1981    656    231    164
DEVCO I    389141    000    219869000    RICHARD L EALY ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    12/31/1981    657    272    27 DEVCO I   
389142    000    219870000    JAMES W EALY    NOBLE ENERGY INC    PENNSYLVANIA
   GREENE    12/4/1981    656    934    165 DEVCO I    389143    000   
219871000    JEAN STARINSKY ET AL    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   1/8/1982    657    720    195 DEVCO I    389155    000    219883000    DONNA
HOWARD ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    4/1/1982    659
   40    59 DEVCO I    389156    000    219884000    BURL PHILLIPS ET UX   
NOBLE ENERGY INC    PENNSYLVANIA    GREENE    4/14/1981    659    318    167
DEVCO I    389162    000    219890000    JOHN E WILLIAMS JR ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    7/21/1982    661    840    238 DEVCO I
   389165    000    219893000    SUSAN SPROWLS CARROLL ET VIR    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    7/29/1982    661    1030    48 DEVCO I   
389166    000    219894000    NORMAN COX ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    7/30/1982    661    1034    49 DEVCO I    389169   
000    219897000    MARY RUTH FAROANI ET VIR    NOBLE ENERGY INC    PENNSYLVANIA
   GREENE    8/13/1982    662    279    154 DEVCO I    389173    000   
219901000    KEITH E MILLER ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   8/31/1982    662    916    157

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    389174    000    219902000    THOMAS L MILLER ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    9/6/1982    662    919    158 DEVCO I    389177
   000    219904000    RAY CHESS    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   9/1/1982    662    923    159 DEVCO I    389193    000    219912000    PAUL R
COX ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    11/16/1982    664   
996    304 DEVCO I    389194    000    219913000    THOMAS COX ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    11/19/1982    664    992    303 DEVCO I
   389195    000    219914000    CAROL ANN SHARP ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    11/19/1982    664    988    302 DEVCO I    389196   
000    219915000    LUCY COX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
11/23/1982    664    984    301 DEVCO I    389224    000    219933000    J
HERBERT HAMMERS JR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    5/31/1983   
667    780    95 DEVCO I    389239    000    219941000    SHIRLEY CRAIG ET AL   
NOBLE ENERGY INC    PENNSYLVANIA    GREENE    9/30/1983    669    1169    335
DEVCO I    389294    000    219982000    LAWRENCE D MARALDO ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    1/31/1986    36    962    1010 DEVCO I
   389377    000    220054000    THOMAS MORRIS ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    3/14/1988    57    1020    901 DEVCO I    389378   
000    220055000    LILLIAN E MORRIS ET AL    NOBLE ENERGY INC    PENNSYLVANIA
   GREENE    1/21/1988    55    211    222 DEVCO I    389379    000    220056000
   SHIRLEY RUSH ET AL    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    1/27/1988
   55    206    221 DEVCO I    389380    000    220057000    PATRICIA HART
ARTHUR ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    1/20/1988    55
   28    161 DEVCO I    389381    000    220058000    HELEN E TAVELLI ET AL   
NOBLE ENERGY INC    PENNSYLVANIA    GREENE    1/21/1988    55    333    254
DEVCO I    389382    000    220059000    JOANN NORTON ET VIR    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    2/15/1988    55    738    349 DEVCO I    389383   
000    220060000    MARGORIE ANN VILLA ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    2/23/1988    55    1150    454 DEVCO I    389384   
000    220061000    LEE ISIMINGER ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    2/19/1988    55    773    359 DEVCO I    389390    000    220064000   
GEORGE L CONNERS ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
11/29/1988    64    411    3083 DEVCO I    389417    000    220085000    CHARLES
E WHITLATCH ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    1/10/1990   
74    705    82 DEVCO I    389432    000    220096000    WILLIAM F BOYER ET UX
   NOBLE ENERGY INC    PENNSYLVANIA    GREENE    5/14/1990    78    582    1348
DEVCO I    389437    000    220099000    RUTH G DAY    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    6/15/1990    79    668    1698 DEVCO I    389443   
000    220102000    BETTY CHAMBERS    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   6/8/1990    79    671    1699 DEVCO I    389457    000    220112000    MARY
LOUISE FRANZ ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    12/22/1990
   85    217    3607 DEVCO I    389478    000    279495000    BETTY MCKERRIHAN
CROW ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    10/9/1991    93   
771    2706 DEVCO I    389481    000    220130000    KEITH E BRUM ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    12/5/1991    95    423    3227 DEVCO I
   389482    000    220131000    GLENN E CHAMBERS ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    12/6/1991    95    697   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    389499    000    220142000    IRENE W BURNS    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    5/13/1992    101    599    1635 DEVCO I    389507   
000    220149000    MAYCEL HARRIS KIMMEL ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    10/16/1992    107    446    3366 DEVCO I    389515   
000    220153000    HARRY CARROLL ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    7/28/1992    104    799    DEVCO I    389610    000    220215000   
BETTY J RIGGLE ESTATE    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    2/17/1999
   198    883-887    9900000911 DEVCO I    389617    000    220220000   
CONCETTA CIAFFONI ESTATE    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
8/20/1998    190    772-781    9800003885 DEVCO I    389648    000    220240000
   EUGENE M VRABEL ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
3/27/2002    253    749-752    200200001560 DEVCO I    389657    000   
220247000    ROMAYNE BOOTH    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
10/17/2002    265    609-613    200200004988 DEVCO I    389671    000   
220256000    STEPHANIE ASTLEY FAMILY TRUST    NOBLE ENERGY INC    PENNSYLVANIA
   GREENE    2/26/2003    274    64-69    200300001171 DEVCO I    389675    000
   220258000    PAUL M BRADDOCK ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    1/15/2003    271    629-633    200300000389 DEVCO I    389676    000
   220259000    PAUL M BRADDOCK ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    1/15/2003    271    634-637    200300000390 DEVCO I    389704    000
   220285000    LEOTA HEWITT    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
11/1/2005    334    1246-1249    200500004797 DEVCO I    389752    000   
220329000    CAROL D BELL    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
12/8/2005    336    1188-1193    200500005335 DEVCO I    389770    000   
220344000    ARNOLD J BOTTINELLI ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    1/13/2006    338    1183-1186    200600000210 DEVCO I    389771    000
   220345000    ROBERT C BREEDLOVE    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   1/13/2006    338    1191-1194    200600000212 DEVCO I    389776    000   
220350000    ARNOLD G WILSON ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   6/7/2006    347    187-190    200600002468 DEVCO I    389844    000   
220398000    DORIS M MCCANN    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
6/7/2007    369    808-810    200700002661 DEVCO I    389872    000    220412000
   FERNE ALDINE WHYTE    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    8/6/2008
   394    545-548    200800003765 DEVCO I    389910    000    220441000   
DEBORAH L SHAWL ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
6/24/2008    392    1078-1081    200800003235 DEVCO I    389911    000   
220442000    RONALD L JONES    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
6/30/2008    392    1082-1085    200800003236 DEVCO I    389925    000   
220453000    EDWIN CAPENOS ET UX    CONSOL PENNSYLVANIA COAL COMPANY LLC   
PENNSYLVANIA    GREENE    6/12/2008    391    954    DEVCO I    389926    000   
220454000    REBECCA S LINDLEY ET VIR    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    6/25/2008    392    1086-1089    200800003237 DEVCO I    389927    000
   220455000    DUANE J JONES ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    6/27/2008    392    1074-1077    200800003234 DEVCO I    389928    000
   220456000    DOROTHY M HUGHES ET VIR    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    7/14/2008    393    731-734    200800003500 DEVCO I    389929    000
   220457000    OPAL M WATSON    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
7/15/2008    393    739-742    200800003502 DEVCO I    389930    000   
220458000    SANDRA K ANDERSON ET VIR    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    7/14/2008    393    735-738    200800003501

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    389931    000    220459000    DONNA PATCHIN ET VIR    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    8/12/2008    395    1043-1046    200800004139
DEVCO I    389937    000    220465000    MAUREEN OCONNOR    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    8/14/2008    395    1052-1055    200800004141 DEVCO I
   389939    000    220467000    DEBRA KEPPLER    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    9/19/2008    397    760-763    200800004698 DEVCO I   
389940    000    220468000    DUANE MILLER ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    8/28/2008    396    869-872    200800004401 DEVCO I   
389941    000    220469000    OLGA LEWIS ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    8/8/2008    395    1047-1051    200800004140 DEVCO I
   389942    000    220470000    CATHERINE R MATTHEWS ET VIR    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    11/13/2008    400    1-4    200800005482 DEVCO I   
389943    000    220471000    DONALD W ESTEL    NOBLE ENERGY INC    PENNSYLVANIA
   GREENE    11/3/2008    400    5-9    200800005483 DEVCO I    389944    000   
220472000    LOUIS GOWDIE    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
8/11/2008    395    1056-1059    200800004142 DEVCO I    389945    000   
220473000    CATHY MOSS ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
8/15/2008    396    873-876    200800004402 DEVCO I    389953    000   
220478000    LAWRENCE M SULLIVAN JR    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    12/11/2008    402    547-550    200800006200 DEVCO I    389954    000
   220479000    JERRY L REA ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   12/11/2008    402    551-554    200800006201 DEVCO I    389978    000   
220494000    MARIE KIMBRELL    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
7/13/2009    415    491-498    200900003832 DEVCO I    389981    000   
220496000    HARRIET J HOUGH ET VIR    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    7/3/2009    414    1051-1054    200900003663 DEVCO I    389982    000
   220497000    SAMARION MAGA ET VIR    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    7/2/2009    414    1055-1058    200900003664 DEVCO I    389985    000
   220498000    VICTOR MCCLELLAN ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    7/30/2009    415    757-760    200900003894 DEVCO I    389987    000
   220499000    TIMOTHY MCCLELLAN    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   9/22/2009    419    747-750    200900004953 DEVCO I    389989    000   
220501000    JOHN P MCCLELLAN ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    9/14/2009    419    113-116    200900004817 DEVCO I    389990    000
   220502000    RICHARD LOHR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
6/30/2009    414    1047-1050    200900003662 DEVCO I    390003    000   
220513000    DAVID TOLAND ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
11/19/2009    422    899-901    200900005874 DEVCO I    390004    000   
220514000    RONALD ALLMAN ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   3/16/2010    427    2199-2202    201000001299 DEVCO I    390007    000   
220516000    ROBERT W CARTER ET AL    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   11/11/2009    422    261-265    200900005734 DEVCO I    390008    000   
220517000    VEEANNE PETITTE ESTATE    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    7/22/2009    417    324-364    200900004244 DEVCO I    390014    000
   220521000    DONNA L JEFFREY    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
4/28/2010    430    1922-1925    201000002804 DEVCO I    390024    000   
220530000    RICHARD W FRYE ET AL    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   1/14/2010    426    133-136    201000000199 DEVCO I    390025    000   
220531000    CARMELIA LYNN SMITH    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   1/14/2010    426    130-132    201000000198 DEVCO I    390028    000   
220534000    HELMA RIGGS    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
11/18/2009    422    1044-1047    200900005915

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    390031    000    220537000    NANCY J CARPENTER ET AL    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    11/13/2009    422    1052-1062    200900005917
DEVCO I    390032    000    220538000    MILDRED V CARPENTER    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    11/13/2009    422    1048-1051    200900005916
DEVCO I    390034    000    220540000    STEVEN A LUKAS ET AL    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    12/23/2009    425    332-337    200900006514
DEVCO I    390035    000    220541000    ELSIE ARELLANES ET VIR    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    2/17/2010    427    540-543    201000000930
DEVCO I    390036    000    220542000    JOHN L RIGGS    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    2/19/2010    427    1872-1875    201000001229 DEVCO I
   390037    000    220543000    KIMBERLY GILL ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    2/17/2010    427    544-547    201000000931 DEVCO I   
390038    000    220544000    CHARLES RIGGS ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    2/17/2010    427    548-551    201000000932 DEVCO I   
390039    000    220545000    DEBORAH STURTRIDGE ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    2/23/2010    427    1867-1871    201000001228 DEVCO I
   390044    000    220550000    RAYMOND J GRIFFIN ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    3/15/2010    427    2087-2090    201000001282 DEVCO I
   390051    000    220556000    ROBERT E PUTHUFF ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    4/5/2010    428    1149-1152    201000001678 DEVCO I
   390055    000    220560000    LARRY L ANDERSON ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    2/18/2010    427    141-144    201000000847 DEVCO I   
390056    000    220561000    ANN B WARD ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    5/17/2010    430    1052-1055    201000002595 DEVCO I
   390073    000    220574000    DWIGHT W JEFFREY ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    4/12/2010    430    1926-1929    201000002805 DEVCO I
   390081    000    220581000    MARGARET L PATRICK ET VIR    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    4/29/2010    430    1930-1933    201000002806 DEVCO
I    390109    000    220607000    BRETT L WATSON    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    12/9/2010    435    1736-1738    201000006963 DEVCO I
   505003    000    178537000    ROBERT E COX ET UX    GLOBE NATURAL GAS COMPANY
   PENNSYLVANIA    GREENE    5/11/1976    608    572    DEVCO I    505004    000
   178538000    GEORGE A FINNEGAN    GLOBE NATURAL GAS COMPANY    PENNSYLVANIA
   GREENE    4/30/1976    608    316-319    DEVCO I    505005    000   
178539000    WALTER GRAY ESTATE    GLOBE NATURAL GAS COMPANY    PENNSYLVANIA   
GREENE    4/30/1976    610    852    DEVCO I    505006    000    178540000   
MELVIN S HOUSTON ET AL    GLOBE NATURAL GAS COMPANY    PENNSYLVANIA    GREENE   
4/30/1976    608    298    DEVCO I    505007    000    178541000    EDNA W MOOSE
   GLOBE NATURAL GAS COMPANY    PENNSYLVANIA    GREENE    4/30/1976    608   
287    DEVCO I    505008    000    178542000    ROBERT NEWMAN ET AL    GLOBE
NATURAL GAS INC    PENNSYLVANIA    GREENE    4/30/1976    608    304    DEVCO I
   505009    000    178543000    MARGARET ANNA MCCRACKEN REED ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    7/1/2011          DEVCO I    50501100   
000    178545000    DONALD D’AMICO ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    7/2/1996    158    19   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    505015    000    178549000    MARK A GRAY    THE NATURAL GAS COMPANY
OF WV    PENNSYLVANIA    GREENE    10/18/1919    279    232    DEVCO I    505016
   000    178550001    S S LESLIE ET UX    THE NATURAL GAS COMPANY OF WEST
VIRGINIA    PENNSYLVANIA    GREENE    1/22/1914    279    236    DEVCO I   
505021    000    178555000    J B ORNDOFF ET UX    CITY AND SURBURBAN GAS
COMPANY    PENNSYLVANIA    GREENE    8/1/1916          DEVCO I    505023    000
   178557000    W A WILSON STAVE COMPANY    PENNECO PIPELINE CORPORATION   
PENNSYLVANIA    GREENE    6/5/2002    170    394    DEVCO I    505024    000   
178558000    T J YOUNKEN ET UX    THE NATURAL GAS COMPANY OF WEST VIRGINIA   
PENNSYLVANIA    GREENE    10/2/1915    279    228    DEVCO I    505027    000   
178559000    S F BRADDOCK ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
10/30/1919    270    465    DEVCO I    505028    000    178560000    DEBBIE J
MASON    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    10/18/2004    312   
1091-1095    200400004711 DEVCO I    505132001    000    178497000    ANTONIO J
FERNANDES ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    11/19/2007
   383    703    DEVCO I    505132002    000    178498000    LINDA BEABOUT   
CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    11/20/2007    383    708   
200800000488 DEVCO I    505132003    000    178499000    LORALYN WALKER    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    11/26/2007    383    713   
200800000489 DEVCO I    505132004    000    178500000    MARILEE MARTIN    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    11/26/2007    383    718    DEVCO I
   505132005    000    178501000    LARRY L CLARK    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    12/17/2007    383    723    DEVCO I    505132006   
000    178502000    GEORGE DAVID THOMPSON ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    12/17/2007    383    728    DEVCO I    505132007   
000    178503000    ELLA MAE WATERS    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    2/16/2008    386    813    DEVCO I    505132008    000    178504000   
ARLIE WILLY ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    3/5/2008
   386    808    DEVCO I    505132009    000    178496000    JOHN CLARK ET UX   
CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    11/13/2007    384    51   
DEVCO I    505160    001    178527000    LAWRENCE E CROUSE ET UX    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    5/7/2008          DEVCO I    505160   
002    178527000    LAWRENCE E CROUSE ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    5/7/2008          DEVCO I    505166000    000   
178574000    DAVID P ROSBOROUGH ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    7/22/2008    417    795    200900004343 DEVCO I    505171000    000   
178578000    GRACE E MILLER    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE   
7/8/2008          DEVCO I    505172000    001    178579000    HAROLD A MOORE ET
UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    7/8/2008    40    470-473
   200900000533 DEVCO I    505172000    002    178579000    HAROLD A MOORE ET UX
   CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    7/8/2008    40    470-473   
200900000533

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    505174000    001    178580000    PECHIN LEASING INC    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    8/6/2008    396    1218    200800004484
DEVCO I    505174000    002    178580000    PECHIN LEASING INC    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    8/6/2008    396    1218    200800004484
DEVCO I    505174000    003    178580000    PECHIN LEASING INC    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    8/6/2008    396    1218    200800004484
DEVCO I    505174000    004    178580000    PECHIN LEASING INC    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    8/6/2008    396    1218    200800004484
DEVCO I    505176000    000    178581000    DONALD B GREENE ET UX    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    7/21/2008    400    683-686   
200800005629 DEVCO I    505183000    000    178584000    RICHARD E MARTIN ET UX
   CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    5/29/2008    392    677   
200800003123 DEVCO I    612224    000    223966000    ROY HOSKINS ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    10/16/1980    647    55    181 DEVCO I
   612230    000    223972000    NELLIE PHILLIPS TROTTER ET AL    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    12/13/1962    520    467    197 DEVCO I   
612235    000    223975000    STEWART JOHNSON ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    10/29/1985    32    249    2700 DEVCO I    613118   
000    224093000    GEORGE M HEINZL ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    9/27/1972    580    1118    52 DEVCO I    613134    000    224107000
   THOMAS ALLEN RUSH ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
8/5/1977    619    756    101 DEVCO I    613151    000    224121000    TRW INC
   NOBLE ENERGY INC    PENNSYLVANIA    GREENE    4/21/1983    666    1209    277
DEVCO I    613255    000    224216000    ROY LEE CARPENTER    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    2/26/1972    575    981    746 DEVCO I    613262   
000    224223000    CHARLES L BURNSIDE ET UX    NOBLE ENERGY INC    PENNSYLVANIA
   GREENE    12/9/1961    536    327    126 DEVCO I    613273    000   
224233000    FLORENCE EVELYN PARK    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   1/24/2002    249    1003-1006    200200000361 DEVCO I    613299    000   
224255000    LEROY C ARMSTRONG ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    6/7/2002    257    1167-1170    200200002871 DEVCO I    613337    000
   224292000    DAVID P COCCARI    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
11/6/2008    400    10-14    200800005484 DEVCO I    635002    000    227086000
   VADA THROCKMORTON ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
1/27/1969    553    377    157 DEVCO I    635017    000    227099000    CLARA
FOX ET AL    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    6/7/1969    555   
123    59 DEVCO I    635116    000    227151000    GOLDIE L HENKINS ET AL   
NOBLE ENERGY INC    PENNSYLVANIA    GREENE    3/26/1966    536    312    DEVCO I
   635118    000    227153000    CHARLES L BURNSIDE ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    7/3/1961    536    315    120 DEVCO I    635175    000
   227175000    E C ARKWRIGHT ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    9/5/1957    495    479    75 DEVCO I    635188    000    227177000   
SMITH F ROSE ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    10/5/1966   
538    333    DEVCO I    704001000    000    181079000    BERNARD F GLOS ET UX
   CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    5/2/2008    391    102-104
   200800002662 DEVCO I    704002000    001    181080000    HARRY L RUTAN ET UX
   CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    5/1/2008    391    86   
200800002659 DEVCO I    704002000    002    181080000    HARRY L RUTAN ET UX   
CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    5/1/2008    391    86   
200800002659

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    704002000    003    181080000    HARRY L RUTAN ET UX    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    5/1/2008    391    86    200800002659
DEVCO I    704002000    004    181080000    HARRY L RUTAN ET UX    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    5/1/2008    391    86    200800002659
DEVCO I    704003    000    181078003    R & J LUMBER COMPANY    CNX GAS COMPANY
LLC    PENNSYLVANIA    GREENE    5/5/2008          DEVCO I    704005000    001
   181081000    CHARLES W WILLIAMS ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA
   GREENE    5/19/2008    391    90    200800002660 DEVCO I    704005000    002
   181081000    CHARLES W WILLIAMS ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA
   GREENE    5/19/2008    391    90    200800002660 DEVCO I    704007001    000
   181083001    PETER ASHBY ET AL    NATURAL GAS COMPANY OF W VA    PENNSYLVANIA
   GREENE    3/6/1934    367    225    DEVCO I    704008001    000    181084001
   O E BURNS ET AL    NATURAL GAS COMPANY OF WEST VIRGINIA    PENNSYLVANIA   
GREENE    5/1/1944    412    150    DEVCO I    704009000    000    181085000   
S C CHESS ET AL    NATURAL GAS COMPANY OF WEST VIRGINIA    PENNSYLVANIA   
GREENE    4/3/1922    301    406    DEVCO I    704010000    000    181086000   
MARY B DURBIN ET AL    WASMUTH-CALLAHAN GAS COMPANY    PENNSYLVANIA    GREENE   
5/18/1929    364    197    DEVCO I    704013000    000    181088000    B H MCNAY
   THE NATURAL GAS COMPANY OF WEST VIRGINIA    PENNSYLVANIA    GREENE   
11/13/1917    263    270    DEVCO I    704014000    000    181089000    FRANCES
E MCNAY ET AL    THE PEOPLES NATURAL GAS COMPANY OF WEST VIRGINIA   
PENNSYLVANIA    GREENE    1/26/1917    259    494    DEVCO I    704015000    000
   181090000    FRANK P ROSS ET UX    ROSS COMPANY INC    PENNSYLVANIA    GREENE
   2/16/1928    370    309    DEVCO I    704017001    000    181092001    H T
STOUT    THE NATURAL GAS COMPANY OF WEST VIRGINIA    PENNSYLVANIA    GREENE   
6/18/1909    220    402    DEVCO I    704026001    000    181096001    HENRY
RUTTENBERG ET UX    CONSOL PENNSYLVANIA COAL COMPANY AND RHEINBRAUN U S
CORPORATION    PENNSYLVANIA    GREENE    2/3/1993    668    1058    DEVCO I   
704026002    000    181096002    JOHN W BARLOW ET UX    CONSOL PENNSYLVANIA COAL
COMPANY ET AL    PENNSYLVANIA    GREENE    2/3/1993    666    462    DEVCO I   
704500001    000    181101001    FRANK EXLER    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    5/6/2008    392    598    200800003085 DEVCO I   
704501001    000    181102001    KENNETH KINCAID ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    12/9/2008    0404    0387    200900000493

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    DNE    DNE    220427000    ALLEN, THOMAS E ET AL    CONSOL
PENNSYLVANIA COAL CO LLC    PENNSYLVANIA    Greene    4/5/2008          DEVCO I
   DNE    DNE    262396000    JOSEPH C HEADLEY ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    Greene    3/5/2014          DEVCO I    DNE    DNE    272305000
   ILENE M BARNES    CNX GAS COMPANY LLC    PENNSYLVANIA    Greene    7/1/2015
         DEVCO I    L205541    000    120554000    JAMES A STEPP    DOMINION
EXPLORATION AND PRODUCTION INC    PENNSYLVANIA    GREENE    4/5/2006    348   
145    DEVCO I    LW1255    000    255886000    JOHN HAROLD BLAIR ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    7/12/2005    327    198-206   
200500002815 DEVCO I    LW1274    000    265319000    LOUISA MOORE    J A
DARLING    PENNSYLVANIA    GREENE    1/28/1916    268    16    DEVCO I    LW1292
   000    264534000    LUCY MCCRACKEN ET AL    THE MANUFACTURER S LIGHT & HEAT
COMPANY    PENNSYLVANIA    GREENE    4/30/1922    301    220    DEVCO I   
LW1295    000    264447000    J W MILLIKEN ET UX    W P ELY    PENNSYLVANIA   
GREENE    2/11/1932    372    31    DEVCO I    LW1297    000    264157000    J H
ORNDOFF ET UX    W P ELY    PENNSYLVANIA    GREENE    4/14/1932    362    86   
DEVCO I    LW1319    000    166638000    DOWNEY KING ET UX    CARNEGIE NATURAL
GAS COMPANY    PENNSYLVANIA    GREENE    10/19/1921    293    411    DEVCO I   
LW1323    000    249193000    ESTELLA V HOSTUTLER ET AL    JOSEPH A PHILLIPS   
PENNSYLVANIA    GREENE    10/2/1919    284    327    DEVCO I    LW1324    000   
249252000    A M SNIDER ET AL    T M WADE    PENNSYLVANIA    GREENE    3/21/1927
   338    148    DEVCO I    LW1325    000    249430000    A R RENNER    C R
BROWN AND T J ALLEN    PENNSYLVANIA    GREENE    7/22/1947    437    293   
DEVCO I    LW1327    000    263448000    JOHN ESTEL ET UX    JOHN F SWISHER   
PENNSYLVANIA    GREENE    9/24/1923    310    151    DEVCO I    LW1334    000   
249181000    FREDERICK HARVEY ET AL    RUTAN OIL COMPANY    PENNSYLVANIA   
GREENE    2/1/1935    379    503    DEVCO I    LW1337    000    264517000   
ELISHA RINEHART ET UX    SOUTH PENN OIL COMPANY    PENNSYLVANIA    GREENE   
3/18/1897    93    236    DEVCO I    LW1354    000    LW1354    CHARLES J GUMP
ET AL    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    7/1/2011    445    785   
201100006576 DEVCO I    LW2145    000    248923000    DAVE FINCH ET UX    J L
DUNN & CO    PENNSYLVANIA    GREENE    3/21/1903    154    112    DEVCO I   
LW2146    000    249274000    JONAH WOOD ET UX    L T SMITH    PENNSYLVANIA   
GREENE    8/20/1900    104    416    DEVCO I    Q072639021    000    264914019
   CHARLES D LILLY ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
6/25/2013    462    3530    201300005666 DEVCO I    Q076659002    000   
156890001    RICHARD P BARTO ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    11/11/2009    433    43    201000004705 DEVCO I    Q076659003    000
   156890002    MARY U PHILLIPS    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE
   12/1/2009    0434    3284    201000006395 DEVCO I    Q077011001    000   
273108000    PINEY HOLDINGS INC    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
9/4/2013    462    1568    201300005218 DEVCO I    Q078173000    000   
Q078173000    SILVER FOX FARMS LLC    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   9/3/2013    463    1386    201300006102 DEVCO I    Q080364000    000   
276475000    HELEN L DOMAN    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
11/5/2013    465    1917    201400000318

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q080818001    000    276358001    WILDA M KIGER    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    11/13/2013    466    621    201400000850 DEVCO I   
Q080818002    000    276358002    SCOTT MCCRACKEN    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    11/1/2013    467    3710    201400002321 DEVCO I   
Q080818003    000    276358003    MICHAEL MCCRACKEN ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    11/30/2013    466    6331    201400000852 DEVCO I   
Q080818004    000    276358004    KENNETH CALIFANO ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    12/23/2013    466    636    201400000853 DEVCO I   
Q080818005    000    276358005    ANITA J MARTIN    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    12/12/2013    466    626    201400000851 DEVCO I   
Q080818006    000    276358017    CAROLE ANN SANCHEZ ET VIR    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    1/27/2014    467    3035    201400002188 DEVCO I   
Q080818007    000    276358018    ALBERT JOSEPH CALIFANO ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    1/8/2014    467    3032    201400002187 DEVCO I
   Q080818008    000    276358006    JEANETTE L PHILLIPS ET VIR    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    2/12/2014    467    3489    201400002270 DEVCO
I    Q080818009    000    276358007    PATRICIA A KRAMER ET VIR    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    2/11/2014    467    3493    201400002271 DEVCO
I    Q080818010    000    276358008    RICHARD A MCCRACKEN    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    1/27/2014    467    3497    201400002272 DEVCO I   
Q080818011    000    276358009    ROY D DAVIS    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    2/10/2014    468    3071    201400002990 DEVCO I   
Q080818012    000    276358010    CATHY SMITH ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    2/2/2014    467    3501    201400002273 DEVCO I   
Q080818013    000    276358011    PAM TOAL ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    2/14/2014    467    3505    201700002274 DEVCO I   
Q080818014    000    276358012    CHAD MCCRACKEN ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    10/30/2013    467    2270    201400002009 DEVCO I   
Q080818015    000    276358013    PHYLLIS ANN BAYHA    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    2/11/2014    468    3051    201400002985 DEVCO I   
Q080818016    000    276358014    CRAIG DAVIS ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    2/10/2014    468    3059    201400002987 DEVCO I   
Q080818017    000    276358015    JOHN EDWARD MCCRACKEN    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    2/5/2014    468    3055    201400002986 DEVCO I   
Q080818018    000    276358016    JAMES ARTHUR MCCRACKEN ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    1/21/2014    468    2838    201400002957 DEVCO
I    Q080818019    000    276358019    JASON A DAVIS    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    5/14/2014    831    134    201400004362 DEVCO I   
Q081258000    001    157037000    JOSEPH A WEBSTER ET AL    CNX GAS COMPANY LLC
   PENNSYLVANIA    GREENE    11/15/2011    447    3678    DEVCO I    Q081258000
   002    157037000    JOSEPH A WEBSTER ET AL    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    11/15/2011    447    3678    DEVCO I    Q081258000   
003    157037000    JOSEPH A WEBSTER ET AL    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    11/15/2011    447    3678    DEVCO I    Q081765000   
001    244841000    GERALD L ANDERSON ET UX    DALE PROPERTY SERVICES PENN LLC
   PENNSYLVANIA    GREENE    9/3/2008    396    1112    200800004460 DEVCO I   
Q081765000    002    244841000    GERALD L ANDERSON ET UX    DALE PROPERTY
SERVICES PENN LLC    PENNSYLVANIA    GREENE    9/3/2008    396    1112   
200800004460

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q081785000    000    244842000    CHARLES W GREENE ET UX    CHIEF
EXPLORATION & DEVELOPMENT LLC    PENNSYLVANIA    GREENE    9/30/2008    403   
901    200900000335 DEVCO I    Q081801000    000    250255000    TERRY J CAPOZZA
   CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/10/2012    453    3045   
DEVCO I    Q081849000    000    239412000    DENNIS S RUTAN ET UX    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    4/24/2012    0451    628    DEVCO I   
Q082356000    001    276626000    CHARLES J BEHM FAMILY LLP    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    2/20/2014    467    3072    201400002192 DEVCO I   
Q082356000    002    276626000    CHARLES J BEHM FAMILY LLP    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    2/20/2014    467    3072    201400002192 DEVCO I   
Q082356000    003    276626000    CHARLES J BEHM FAMILY LLP    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    2/20/2014    467    3072    201400002192 DEVCO I   
Q082527001    000    276669001    JAMES EDMUND ROBERTSON ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    2/12/2014    468    3067    201400002989 DEVCO
I    Q082527002    000    276669002    MELVIN FRANKLIN HOUSTON ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    3/27/2014    470    1397    201400004079
DEVCO I    Q082527003    000    276669003    MARIA L HOUSTON    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    3/25/2014    468    2832    201400002955 DEVCO I   
Q082527004    000    276669004    BARBARA LEE HOUSTON LITTEN    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    3/18/2014    468    2829    201400002954 DEVCO I   
Q082527005    000    276669005    DEBRA LOU WARLICK ET VIR    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    4/16/2014    470    1660    201400004145 DEVCO I   
Q082527006    000    276669006    LINDA LEVEILLE ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    4/11/2014    410    1671    201400004148 DEVCO I   
Q082527007    000    276669007    GERTRUDE ELSIE HOUSTON FERGUSON    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    4/7/2014    470    1668    201400004147
DEVCO I    Q082527008    000    276669008    GREGORY W MORGAN    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    3/28/2014    470    1664    201400004146 DEVCO
I    Q082527009    000    276669009    CANDACE M GOSSAGE ET VIR    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    5/13/2014    471    2501    201400005026 DEVCO
I    Q082527010    000    276669010    KATHERINE M HOUSTON    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    7/6/2014    471    2498    201400005025 DEVCO I   
Q082527011    000    276669011    PHYLLIS MAXWELL    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    5/14/2014    471    3667    201400005297 DEVCO I   
Q082527012    000    276669012    TERESA RAGLAND ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    5/31/2014    471    3671    201400005298 DEVCO I   
Q082527013    000    276669013    JAMES KENNETH DRIEHORST    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    6/20/2014    472    633    201400005544 DEVCO I   
Q082527014    000    276669014    PAUL S HOUSTON ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    7/30/2014    472    1952    201400005792 DEVCO I   
Q082527015    000    276669015    SAMUEL SCOTT POLEN ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    10/14/2014    474    3673    201400007837 DEVCO I
   Q082527016    000    276669016    GEORGE TRACY ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    10/3/2014    474    3677    201400007838 DEVCO I   
Q082527017    000    276669017    PEGGY DENICE HOELSCHER    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    8/12/2014    475    1022    201400008073 DEVCO I   
Q082527018    000    276669020    NINA MCCONNELL ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    11/19/2014    476    2837    201500000611 DEVCO I   
Q082527019    000    276669018    LUCINDA F PETERLE ET VIR    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    9/16/2014    479    1067    201500002611

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q082527020    000    276669019    MARY MARGARET HOUSTON SHAFFER ET
VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    12/29/2014    478    2368
   201500002090 DEVCO I    Q082527021    000    Q082527021    MARY H THERIOT   
NOBLE ENERGY INC    PENNSYLVANIA    GREENE    4/9/2015    479    3705   
201500003118 DEVCO I    Q082527022    000    Q082527022    CHRISTINA BRADLEY ET
VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    6/17/2015    483    1348   
201500005593 DEVCO I    Q082527023    000    Q082527023    JANET NELSON    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    6/22/2015    483    1352    201500005594
DEVCO I    Q085493000    000    262569000    JSSNS LLC    VANTAGE ENERGY
APPALACHIA II LLC    PENNSYLVANIA    GREENE    11/1/2013    463    3207   
20130006489 DEVCO I    Q085502000    001    262573000    DAVID M GOODWIN ET UX
   DALE PROPERTY SERVICES PENN LP    PENNSYLVANIA    GREENE    12/20/2010    436
   2692    201100000559 DEVCO I    Q085502000    002    262573000    DAVID M
GOODWIN ET UX    DALE PROPERTY SERVICES PENN LP    PENNSYLVANIA    GREENE   
12/20/2010    436    2692    201100000559 DEVCO I    Q085507000    000   
260836000    WILDA ROSS    DALE PROPERTY SERVICES PENN LLC    PENNSYLVANIA   
GREENE    6/23/2009    413    1325    200900003432 DEVCO I    Q085514000    000
   262593000    DENNIS HOUSEHOLDER ET UX    DALE PROPERTY SERVICES PENN LLC   
PENNSYLVANIA    GREENE    7/29/2008    394    0567    200800003769 DEVCO I   
Q085518000    000    262592000    SCOTT PETTIT    DALE PROPERTY SERVICES PENN
LLC    PENNSYLVANIA    GREENE    6/12/2008    392    337    DEVCO I   
Q085519001    000    262570001    GLEN JACOBS    SPARTAN WEST VIRGINIA LLC   
PENNSYLVANIA    GREENE    7/21/2007    400    557    200800005599 DEVCO I   
Q085519002    000    262570002    MARY M JACOBS    SPARTAN WEST VIRGINIA LLC   
PENNSYLVANIA    GREENE    5/7/2007    400    573    200800005603 DEVCO I   
Q085519003    000    262570003    JUDY MCMASTERS    SPARTAN WEST VIRGINIA LLC   
PENNSYLVANIA    GREENE    5/7/2007    400    653    DEVCO I    Q085522000    000
   262575000    JAMES R PETTIT ET UX    SPARTAN WEST VIRGINIA LLC   
PENNSYLVANIA    GREENE    4/20/2007    400    645    DEVCO I    Q086507000   
000    277472000    ANNA MAE WOOD ET VIR    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    7/23/2014    473    2118    201400006695 DEVCO I    Q086514000    001
   277473001    ROBERT W SHOUGH JR ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    8/21/2014    472    2875    201400006016 DEVCO I    Q086514000    002
   277473001    ROBERT W SHOUGH JR ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    8/21/2014    472    2875    201400006016 DEVCO I    Q086519000    001
   277474001    ROBERT SHOUGH ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    8/21/2014    472    2871    201400006015 DEVCO I    Q086519000    002
   277474001    ROBERT SHOUGH ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    8/21/2014    472    2871    201400006015 DEVCO I    Q086713000    000
   274282000    TERRY L YOCUM ET UX    DALE PROPERTY SERVICES PENN LP   
PENNSYLVANIA    GREENE    8/6/2009    417    1197    200900004429 DEVCO I   
Q086719000    000    274271000    MITCHELL J SWISHER ET UX    DALE PROPERTY
SERVICES PENN LP    PENNSYLVANIA    GREENE    6/29/2009    413    1143   
200900003386

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I

   Q086736004    001    277394003    GARY E SNODGRASS ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    10/3/2014    475    1010    201400008070

DEVCO I

   Q086736004    002    277394003    GARY E SNODGRASS ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    10/3/2014    475    1010    201400008070

DEVCO I

   Q086736004    003    277394003    GARY E SNODGRASS ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    10/3/2014    475    1010    201400008070

DEVCO I

   Q086736005    001    277394004    JMK IRREVOCABLE TRUST    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    10/29/2014    476    517    201500000250

DEVCO I

   Q086736005    002    277394004    JMK IRREVOCABLE TRUST    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    10/29/2014    476    517    201500000250

DEVCO I

   Q086736005    003    277394004    JMK IRREVOCABLE TRUST    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    10/29/2014    476    517    201500000250

DEVCO I

   Q086736006    001    277394002    MARCELLUS TX MINERAL PARTNERS LTD    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    9/29/2014    476    513    201500000249

DEVCO I

   Q086736006    002    277394002    MARCELLUS TX MINERAL PARTNERS LTD    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    9/29/2014    476    513    201500000249

DEVCO I

   Q086736006    003    277394002    MARCELLUS TX MINERAL PARTNERS LTD    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    9/29/2014    476    513    201500000249

DEVCO I

   Q086736007    001    Q086736007    PURPLEBURGH VENTURES LLC    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    8/11/2015    484    3918    201500006925

DEVCO I

   Q086736007    002    Q086736007    PURPLEBURGH VENTURES LLC    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    8/11/2015    484    3918    201500006925

DEVCO I

   Q086736007    003    Q086736007    PURPLEBURGH VENTURES LLC    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    8/11/2015    484    3918    201500006925

DEVCO I

   Q086738000    000    274285000    LEE ARTHUR TUCHOLSKI    DALE PROPERTY
SERVICES PENN LP    PENNSYLVANIA    GREENE    10/6/2009    420    129   
200900005101

DEVCO I

   Q086745000    001    274299001    J KENNETH WILLISON JR    DALE PROPERTY
SERVICES PENN LP    PENNSYLVANIA    GREENE    3/31/2010    428    1975   
201000001837

DEVCO I

   Q086745000    002    274299001    J KENNETH WILLISON JR    DALE PROPERTY
SERVICES PENN LP    PENNSYLVANIA    GREENE    3/31/2010    428    1975   
201000001837

DEVCO I

   Q086781000    001    265266000    THOS S GALLENTINE ET UX    OHIO VALLEY GAS
CO    PENNSYLVANIA    GREENE    8/26/1909    220    518   

DEVCO I

   Q086947000    000    277316000    SCOTT J CAMPBELL    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    8/29/2014    473    3407    201400006975

DEVCO I

   Q087178002    000    178638001    JOHN R BENNETT    CNX GAS COMPANY LLC   
PENNSYLVANIA    GREENE    6/1/2010    434    1446    201000005978

DEVCO I

   Q087381001    000    242850000    JAMES E PETTIT ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    GREENE    11/15/2012    459    198    201300002409

DEVCO I

   Q087975000    000    277389000    JOHN E SNYDER ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    9/12/2014    473    3983    201400007086

DEVCO I

   Q088199000    000    274233000    MARCIA D MCKELVEY ET AL    DALE PROPERTY
SERVICES PENN LLC    PENNSYLVANIA    GREENE    3/25/2009    408    726   
200900001847

DEVCO I

   Q088220000    000    274268000    PECHIN LEASING INC    DALE PROPERTY
SERVICES PENN LLC    PENNSYLVANIA    GREENE    4/23/2009    409    1001   
200900002194

DEVCO I

   Q088245000    000    274263000    PECHIN LEASING INC    DALE PROPERTY
SERVICES PENN LLC    PENNSYLVANIA    GREENE    4/23/2009    409    869   
200900002167

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I

   Q088261000    000    274242000    PECHIN LEASING INC    DALE PROPERTY
SERVICES PENN LLC    PENNSYLVANIA    GREENE    4/30/2009    409    1120   
200900002219

DEVCO I

   Q088263000    000    274260000    PECHIN LEASING INC    DALE PROPERTY
SERVICES PENN LLC    PENNSYLVANIA    GREENE    4/23/2009    410    106   
200900002301

DEVCO I

   Q088272000    000    274257000    PECHIN LEASING INC    DALE PROPERTY
SERVICES PENN LLC    PENNSYLVANIA    GREENE    4/23/2009    410    100   
200900002300

DEVCO I

   Q088283000    000    274256000    PECHIN LEASING INC    DALE PROPERTY
SERVICES PENN LLC    PENNSYLVANIA    GREENE    4/23/2009    409    899   
200900002172

DEVCO I

   Q088289000    000    274254000    PECHIN LEASING INC    DALE PROPERTY
SERVICES PENN LLC    PENNSYLVANIA    GREENE    4/23/2009    409    989   
200900002192

DEVCO I

   Q088299000    000    274251000    PECHIN LEASING INC    DALE PROPERTY
SERVICES PENN LLC    PENNSYLVANIA    GREENE    4/30/2009    409    971   
200900002189

DEVCO I

   Q089087000    000    275267000    ROBERT M FOX ET UX    CONSOL PENNSYLVANIA
COAL COMPANY    PENNSYLVANIA    GREENE    9/7/2005    331    106-110   
200500003757

DEVCO I

   Q089088000    000    275054000    DENNIS LASKEY ET UX    CONSOL PENNSYLVANIA
COAL COMPANY LLC    PENNSYLVANIA    GREENE    3/26/2008    386    493-496   
200800001333

DEVCO I

   Q089089000    000    220485000    EDWARD K FOX    CONSOL PENNSYLVANIA COAL
COMPANY LLC    PENNSYLVANIA    GREENE    5/15/2009    409    1383-1387   
200900002269

DEVCO I

   Q089724000    000    270123000    STACY S CARROLL    EQT PRODUCTION COMPANY
   PENNSYLVANIA    GREENE    3/28/2013    458    281    201300001591

DEVCO I

   Q089728000    000    270122000    FLOYD W PETTIT ET UX    EQT PRODUCTION
COMPANY    PENNSYLVANIA    GREENE    4/9/2013    458    2272    201300001977

DEVCO I

   Q089733000    000    247309000    PECHIN LEASING COMPANY    EQUITRANS INC   
PENNSYLVANIA    GREENE    3/22/1991    87    683   

DEVCO I

   Q089851000    000    277888000    RYERSON SOUTH WHEELING BAPTIST CHURCH   
NOBLE ENERGY INC    PENNSYLVANIA    GREENE    1/29/2015    478    2363   
201500002089

DEVCO I

   Q090099000    000    270121000    ANNA M ELY ET AL    THE MANUFACTURER S
LIGHT & HEAT COMPANY    PENNSYLVANIA    GREENE    6/27/1960    508    502   

DEVCO I

   Q090152000    000    261069000    GEORGE E HORR ET UX    DALE PROPERTY
SERVICES PENN LP    PENNSYLVANIA    GREENE    7/29/2009    415    689   
200900003877

DEVCO I

   Q090156000    000    261276000    RALPH F COLLINS ET UX    DALE PROPERTY
SERVICES PENN LP    PENNSYLVANIA    GREENE    11/18/2009    424    133   
200900006240

DEVCO I

   Q090226000    000    255394000    BETTIE B CARPENTER    EQT PRODUCTION
COMPANY    PENNSYLVANIA    GREENE    12/8/2009    426    1992    201000000683

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q090229000    000    246656000    GEORGE T SLIGAR JR    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    4/11/2013   

461

465

  

1790

3963

  

201300004441

201400000688

DEVCO I    Q090237000    001    246479000    PEGGY SUE BISSETT    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    4/19/2013    464    3749   
201300007273 DEVCO I    Q090237000    002    246479000    PEGGY SUE BISSETT   
CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    4/19/2013    464    3749   
201300007273 DEVCO I    Q090655001    000    270738002    ALFRED M SILVIA   
RICE DRILLING B LLC    PENNSYLVANIA    GREENE    1/9/2013    458    1299   
201300001762 DEVCO I    Q090655002    000    270738001    ANNA C SILVIA    RICE
DRILLING B LLC    PENNSYLVANIA    GREENE    1/8/2013    458    1301   
201300001763 DEVCO I    Q090655003    000    270738004    ELLA C MITCHELL   
RICE DRILLING B LLC    PENNSYLVANIA    GREENE    1/10/2013    458    1297   
201300001761 DEVCO I    Q090655004    000    270738003    NATALIE A BRADDOCK   
RICE DRILLING B LLC    PENNSYLVANIA    GREENE    3/7/2013    462    1833   
201300005285 DEVCO I    Q090983000    000    271312000    JAMES DENNIS CARROLL
ET UX    RICE DRILLING B LLC    PENNSYLVANIA    GREENE    9/13/2013    471   
1347    201400004822 DEVCO I    Q090993000    000    271313000    DOUGLAS E GRIM
   RICE DRILLING B LLC    PENNSYLVANIA    GREENE    7/30/2013    461    1338   
201300004321 DEVCO I    Q090998000    000    271316000    JACKSONVILLE CEMETERY
ASSOCIATION    RICE DRILLING B LLC    PENNSYLVANIA    GREENE    5/9/2014    469
   3902    201400003675 DEVCO I    Q091002000    000    271317000    PAUL LYON
ET UX    RICE DRILLING B LLC    PENNSYLVANIA    GREENE    6/3/2014    470    735
   201400003924 DEVCO I    Q091008000    000    271318000    PHILLIP R BURNS ET
UX    RICE DRILLING B LLC    PENNSYLVANIA    GREENE    8/11/2014    472    3260
   201400006104 DEVCO I    Q091020000    000    271320000    GARY M MURPHY   
RICE DRILLING B LLC    PENNSYLVANIA    GREENE    8/11/2014    472    3269   
201400006107 DEVCO I    Q091023000    000    271321000    THOMAS E MOORE ET UX
   RICE DRILLING B LLC    PENNSYLVANIA    GREENE    12/18/2013    467    116   
201400001571 DEVCO I    Q091025000    000    271323000    ROGER M TODD ET UX   
RICE DRILLING B LLC    PENNSYLVANIA    GREENE    8/26/2013    462    701   
201300005026 DEVCO I    Q091029000    000    271326000    JANET E WELLING   
RICE DRILLING B LLC    PENNSYLVANIA    GREENE    8/25/2014    473    2515   
201400006791 DEVCO I    Q091033000    000    271327000    RODNEY SCHERICH   
RICE DRILLING B LLC    PENNSYLVANIA    GREENE    3/12/2014    466    3411   
201400001386 DEVCO I    Q091047001    000    271330002    DONALD SCOTT RUSSELL
ET UX    CHESAPEAKE APPALACHIA LLC    PENNSYLVANIA    GREENE    12/28/2011   
449    1473    201200002129 DEVCO I    Q091047002    001    271330001    E
RICHARD KALSEY ET UX    RICE DRILLING B LLC    PENNSYLVANIA    GREENE   
3/6/2014    467    3518    201400002278 DEVCO I    Q091047002    002   
271330001    E RICHARD KALSEY ET UX    RICE DRILLING B LLC    PENNSYLVANIA   
GREENE    3/6/2014    467    3518    201400002278 DEVCO I    Q091126000    000
   270745000    C EUGENE JACOBS ET UX    RICE DRILLING B LLC    PENNSYLVANIA   
GREENE    12/20/2011    446    2871    201100007191 DEVCO I    Q091127000    000
   270744000    MARK R COPTIS ET UX    RICE DRILLING B LLC    PENNSYLVANIA   
GREENE    12/3/2012    456    301    201200007699 DEVCO I    Q091159000    001
   246480000    WALTER E BISSETT ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    4/19/2013    464    3754    201300007274 DEVCO I    Q091159000    002
   246480000    WALTER E BISSETT ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    4/19/2013    464    3754    201300007274 DEVCO I    Q091159000    003
   246480000    WALTER E BISSETT ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    4/19/2013    464    3754    201300007274

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q091170002    000    247627002    THE HUNTINGTON NATIONAL BANK    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    6/6/2013    462    62   
201300004884 DEVCO I    Q091202000    001    250239000    BYRON A HUGHES    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    5/16/2013    463    2915   
201300006451 DEVCO I    Q091202000    002    250239000    BYRON A HUGHES    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    5/16/2013    463    2915   
201300006451 DEVCO I    Q091209000    000    251236000    MICHAEL SHELLEBY JR ET
AL    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/7/2013   

464

473

  

3866

1458

   201300007296 201400006556 DEVCO I    Q091213000    000    250251000    CURTIS
L HUGHES ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    5/16/2013   
      DEVCO I    Q091453000    000    274857000    CASSIUS S DAY ET AL   
CARNEGIE NATURAL GAS CO    PENNSYLVANIA    GREENE    8/16/1920    279    157   
DEVCO I    Q091455000    000    274858000    GEO E PHILLIPS ET UX    W P ELY   
PENNSYLVANIA    GREENE    11/5/1924    317    216    DEVCO I    Q091459000   
000    274855000    C R KNIGHT ET UX    W P ELY    PENNSYLVANIA    GREENE   
11/3/1925    325    451    DEVCO I    Q091582000    000    246348000    JAMES L
WATSON JR ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    4/2/2013   
458    3735    201300002271 DEVCO I    Q091635000    001    246481000    GEORGE
V BISSETT JR ET AL    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    4/19/2013
  

461

465

466

466

   2087 2311 1727 1732    201300004498 201400000388 201400001061 201400001062
DEVCO I    Q091635000    002    246481000    GEORGE V BISSETT JR ET AL    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    4/19/2013   

461

465

466

466

   2087 2311 1727 1732    201300004498 201400000388 201400001061 201400001062
DEVCO I    Q091747000    000    276766000    JOHN R BRADDOCK ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    12/14/2013    466    3289   
201400001362 DEVCO I    Q091907002    000    245512002    DOUGLAS DUANE PETTIT
ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    2/25/2013   

458

468

  

198

1567

   201300001572 201400002692 DEVCO I    Q091928000    000    245630000    BECCI
LANELL WATSON    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    6/25/2013   
460    3977    201300004017 DEVCO I    Q091950003    000    156751001    GLENN E
CHAMBERS    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    10/8/2009    428   
997    201000001646 DEVCO I    Q092459001    000    Q092459001    KEVIN GUTHRIE
ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    5/27/2015    481    767
   201500004096 DEVCO I    Q092459002    000    Q092459002    ROSEMARY G ANDREW
   NOBLE ENERGY INC    PENNSYLVANIA    GREENE    5/27/2015    481    763   
201500004095 DEVCO I    Q092481000    000    254598000    THE WATSON REVOCABLE
TRUST    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    12/6/2013    465   
2316    201400000389 DEVCO I    Q092544001    000    255701000    MERRILL JACOBS
ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    4/15/2013    461   
3397    201300004736 DEVCO I    Q092573003    000    156765001    GLENN E
CHAMBERS    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    10/8/2009    428   
2129    201000001863 DEVCO I    Q093817000    000    247323000    JAMES E
PIERSON ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    4/20/2013   
461    3407    201300004738 DEVCO I    Q096716000    000    261067000    GEORGE
E HORR ET UX    DALE PROPERTY SERVICES PENN LP    PENNSYLVANIA    GREENE   
7/29/2009    415    693    200900003878 DEVCO I    Q097643000    000   
248606000    JOHN D CONAWAY ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    5/24/2013    467    668    201400001678

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q097955000    001    262593000    DENNIS HOUSEHOLDER ET UX    VANTAGE
ENERGY APPALACHIA II LLC    PENNSYLVANIA    GREENE    8/23/2013    461    3346
   201300004721 DEVCO I    Q097955000    002    262593000    DENNIS HOUSEHOLDER
ET UX    VANTAGE ENERGY APPALACHIA II LLC    PENNSYLVANIA    GREENE    8/23/2013
   461    3346    201300004721 DEVCO I    Q098129000    000    156866000   
JACOB A COURTWRIGHT ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE   
3/18/2010    433    35    DEVCO I    Q098132000    000    156867000    TIMOTHY B
COURTWRIGHT ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    3/18/2010
   433    833    DEVCO I    Q098401000    000    181103000    KENNETH BALDWIN ET
UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    6/27/2008    401    649
   200800005937 DEVCO I    Q098781000    000    262583000    GORDON C SCOTT III
ET AL    DALE PROPERTY SERVICES PENN LLC    PENNSYLVANIA    GREENE    12/20/2010
   436    2685    201100000558 DEVCO I    Q098782000    000    262584000   
GORDON C SCOTT III ET UX    DALE PROPERTY SERVICES PENN LP    PENNSYLVANIA   
GREENE    12/20/2010    436    2678    201100000557 DEVCO I    Q098783000    000
   262595000    GORDON C SCOTT III ET UX    DALE PROPERTY SERVICES PENN LLC   
PENNSYLVANIA    GREENE    12/20/2010    436    2671    201100000556 DEVCO I   
Q098784000    000    262596000    GORDON C SCOTT IV ET UX    DALE PROPERTY
SERVICES PENN LLC    PENNSYLVANIA    GREENE    12/21/2010    436    2664   
201100000555 DEVCO I    Q098795000    001    264483000    LAWRENCE E HEADLEY   
DALE PROPERTY SERVICES PENN LLC    PENNSYLVANIA    GREENE    7/7/2010    432   
3470    201000004530 DEVCO I    Q098795000    002    264483000    LAWRENCE E
HEADLEY    DALE PROPERTY SERVICES PENN LLC    PENNSYLVANIA    GREENE    7/7/2010
   432    3470    201000004530 DEVCO I    Q098795000    003    264483000   
LAWRENCE E HEADLEY    DALE PROPERTY SERVICES PENN LLC    PENNSYLVANIA    GREENE
   7/7/2010    432    3470    201000004530 DEVCO I    Q098797001    000   
264485001    JOSEPH C HEADLEY    DALE PROPERTY SERVICES PENN LP    PENNSYLVANIA
   GREENE    7/29/2010    434    630    201000005791 DEVCO I    Q098797002   
000    264485002    JANET L ISIMINGER    DALE PROPERTY SERVICES PENN LP   
PENNSYLVANIA    GREENE    7/29/2010    434    637    201000005792               
CHESAPEAKE                   DEVCO I    Q098799000    000    264486001   
MILDRED F WILSON    APPALACHIA LLC    PENNSYLVANIA    GREENE    2/8/2012    450
   325    201200002665                CHESAPEAKE                   DEVCO I   
Q098800000    000    264487001    PATRICIA DOBSCHA    APPALACHIA LLC   
PENNSYLVANIA    GREENE    12/12/2011    449    2929    201200002351 DEVCO I   
Q098801000    000    264487002    NORMA J WELSH    CHESAPEAKE APPALACHIA LLC   
PENNSYLVANIA    GREENE    12/12/2011    449    2939    201200002353

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q098802000    000    264487003    ROBERT WELSH III    CHESAPEAKE
APPALACHIA LLC    PENNSYLVANIA    GREENE    12/12/2011    449    2934   
201200002352 DEVCO I    Q098803000    000    264487004    ELIZABETH ANN WELSH   
CHESAPEAKE APPALACHIA LLC    PENNSYLVANIA    GREENE    12/20/2011    449    2919
   201200002349 DEVCO I    Q098804000    000    264487005    DEBORAH J WELSH   
CHESAPEAKE APPALACHIA LLC    PENNSYLVANIA    GREENE    12/20/2011    449    2924
   201200002350 DEVCO I    Q098805000    000    264489000    PECHIN LEASING
COMPANY    DALE PROPERTY SERVICES PENN LLC    PENNSYLVANIA    GREENE   
4/30/2009    409    1132    200900002221 DEVCO I    Q098821000    000   
264499000    GEORGE HORR ET UX    DALE PROPERTY SERVICES PENN LP    PENNSYLVANIA
   GREENE    8/7/2009    417    455    DEVCO I    Q098822000    000    264500000
   GEORGE HORR ET UX    DALE PROPERTY SERVICES PENN LP    PENNSYLVANIA    GREENE
   8/7/2009    417    447    DEVCO I    Q098913000    000    270323000    GERALD
L ANDERSON ET UX    DALE PROPERTY SERVICES PENN LP    PENNSYLVANIA    GREENE   
8/27/2011    444    2306    201100006294 DEVCO I    Q098922000    000   
270944000    RICKEY E BISSETT    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE
   12/11/2013    466    2638    201400001235 DEVCO I    TC168    000   
261365000    JOHN STROPE ET AL    THOMAS S GALLENTINE    PENNSYLVANIA    GREENE
   8/25/1911    240    228    DEVCO I    Q092317015    001    156993001    W
BRUCE FAIRCHILD    CNX GAS COMPANY    PENNSYLVANIA    GREENE    10/26/2010   
437    2599    201100000946 DEVCO I    Q092317016    001    156993002    DAVID A
GUEST    CNX GAS COMPANY    PENNSYLVANIA    GREENE    10/10/2010    437    2602
   201100000947 DEVCO I    Q092317018    001    156993004    DELILAH PAUL ESTATE
   CNX GAS COMPANY    PENNSYLVANIA    GREENE    10/30/2010    437    2728   
201100000974 DEVCO I    260617006    000    156970006    TAMI SUE SIMMONS    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/31/2010    437    2721   
201100000972 DEVCO I    260617007    000    156970007    NANCY A LITWIN ET VIR
   CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    9/1/2010    439    1615   
201100002562 DEVCO I    3007594    001    272367000    JOHN MCGINNIS ET AL   
THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA    GREENE    4/23/1919
   270    456    DEVCO I    3019967    001    272366000    S ELSWORTH ALLISON ET
UX    THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA    GREENE   
5/27/1961    514    359    DEVCO I    3021167    001    272369000    DELMAR W
SCHERICH ET UX    THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA   
GREENE    4/7/1964    527    463    DEVCO I    3025835    001    275234000    T
G WALKER ET AL    THE MANUFACTURERS LIGHT AND HEAT COMPANY    PENNSYLVANIA   
GREENE    10/15/1969    557    82    DEVCO I    Q083509000    002    277051000
   CULVER BRUCE CARMAN    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    4/3/2014
         201415755 DEVCO I    389441    000    220100000    PECHIN LEASING INC
   NOBLE ENERGY INC    PENNSYLVANIA    GREENE    9/12/1990    82    693    2663
DEVCO I    389393    000    220066000    GEORGE E WEEKLY ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    4/7/1989    67    522    912 DEVCO I    389936
   000    220464000    MYRTLE ELIZABETH JOHNSON ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    1/30/2009    405    706-709    200900000875 DEVCO I   
389172    000    219900000    DONALD A JONES    NOBLE ENERGY INC    PENNSYLVANIA
   GREENE    4/27/1982    659    514    249 DEVCO I    389171    000   
219899000    JOAN K SHEELEY ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   4/19/1982    659    382    192 DEVCO I    389170    000    219898000   
ALBERTA FAROANI ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
8/13/1982    662    282    160 DEVCO I    389168    000    219896000    DORIS
VINCENTI ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    8/12/1982   
662    276    158

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    389164    000    219892000    ROBERT WILLIAMS ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    7/29/1982    661    1038    50 DEVCO I   
389163    000    219891000    DONALD WILLIAMS ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    7/21/1982    661    837    237 DEVCO I    389140   
000    219868000    LARRY A MAIN ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    12/7/1981    656    704    92 DEVCO I    389125    000    219853000   
SHIRLEY H JONES ET AL    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    10/2/1981
   654    957    44 DEVCO I    389106    000    219839000    KAREN L MAIN
STOCKDALE ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    9/8/1981   
654    319    69 DEVCO I    389104    000    219837000    JOAN JONES ROBBINS ET
VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    8/25/1981    654    5   
341 DEVCO I    389431    000    220095000    VINCENT MOZINA ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    5/16/1990    78    1052    1479 DEVCO I
   LW1329    000    255015000    BISSETT    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    1/1/1900          DEVCO I    LW2144    000    240744000    MASON SCOTT
ET UX    SOUTH PENN OIL COMPANY    PENNSYLVANIA    GREENE    3/20/1897    93   
244    DEVCO I    LW1304    000    254929000    G T ANDERSON ET AL    THE
NATURAL GAS COMPANY OF WEST VIRGINIA    PENNSYLVANIA    GREENE    6/2/1922   
314    249    DEVCO I    072374    000    209490000    J KENNETH WILLISON JR   
NOBLE ENERGY INC    PENNSYLVANIA    GREENE    6/20/1983    667    1108    DEVCO
I    Q092317014    000    Q092317014    ELLIE DAMASCHKE    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    9/22/2015    484    2353    201500006611 DEVCO I   
Q093376000          RODNEY T BRISTOR    CNX GAS COMPANY    Pennsylvania   
Greene    7/10/2013    464    3794    201300007282 DEVCO I    Q092317001    000
   Q092317001    WILLIAM SCOTT CRAIN    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    5/21/2015    483    1948    201500005722 DEVCO I    Q092317002    000
   Q092317002    CAROL KOHNFELDER ET VIR    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    5/21/2015    483    1952    201500005723 DEVCO I    Q092317003    000
   Q092317003    RICHARD ALLEN CRAIN    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    5/22/2015    483    1944    201500005721 DEVCO I    Q092317004    000
   Q092317004    MARK HUTCHINSON    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   7/3/2015    482    975    201500004888 DEVCO I    Q092317005    000   
Q092317005    DAVID DAMASCHKE ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    6/23/2015    482    979    201500004889 DEVCO I    Q092317006    000
   Q092317006    VICTORIA LYNNE CRAIN    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    5/28/2015    482    971    201500004887 DEVCO I    Q092317007    000
   Q092317007    BAILEY CRAIN    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
7/16/2015    483    1364    201500005597 DEVCO I    Q092317008    000   
Q092317008    SUSAN BENNETT    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
7/18/2015    483    1368    201500005598 DEVCO I    Q092317009    000   
Q092317009    JANE H LEMMER    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
5/29/2015    483    1372    201500005599 DEVCO I    Q092317010    000   
Q092317010    MARY LYNN DAMASCHKE ET VIR    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    7/18/2015    483    1356    201500005595 DEVCO I    Q092317011    000
   Q092317011    WILLIAM T RIGGS ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    5/7/2015    480    1363    201500003456 DEVCO I    Q092317012    000
   Q092317012    JUDITH A SMITH ET VIR    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    7/25/2015    484    3458    201500006824 DEVCO I    Q092317013    000
   Q092317013    JORDAN ANDREW SMITH    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    7/25/2015    484    3462    201500006825 DEVCO I    Q092317019    000
   Q092317019    ERIN SMITH    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
9/3/2015    484    3454    201500006823 DEVCO I    389913    000    220443000   
HERMAN J ESTEL JR ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
4/15/2008    392    349-353    200800003028 DEVCO I    389908    000   
220439000    LEROY A MARRINER    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
7/22/2008    393    997-1001    200800003558 DEVCO I    389951    000   
220476000    MARCIA L CZUCHRAN ET VIR    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    9/19/2008    399    773-776    200800005365

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    389950    000    220475000    DIANNE MUNDELL    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    9/26/2008    399    769-772    200800005364 DEVCO I   
389934    000    220462000    GERALD M MUNDELL ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    2/6/2009    405    702-705    200900000874 DEVCO I   
389935    000    220463000    DONALD L MUNDELL ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    1/31/2009    405    698-701    200900000873 DEVCO I   
389921    000    220449000    DOROTHEA HEFFERNAN    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    5/31/2008    392    1090-1093    200800003238 DEVCO I
   389718    000    220299000    CLARICE I WRIGHT ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    2/12/2004    296    1214    200400000610 DEVCO I   
389920    000    220448000    SHANE PHILLIPS ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    7/24/2008    393    1002-1006    200800003559 DEVCO I
   389919    000    220447000    SHELBY PHILLIPS ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    7/24/2008    394    621-625    200800003778 DEVCO I   
389918    000    220446000    PERRY ROSCOE ESTEL ESTATE    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    7/17/2008    393    471-476    200800003436 DEVCO I   
389914    000    220444000    WILLIAM H ESTEL ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    4/15/2008    392    354-358    200800003029 DEVCO I   
389708    000    220289000    DAVID J CYGAN ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    11/7/2003    291    534-537    200300006206 DEVCO I   
260533B    000       W A WHIPKEY ET UX    SNYDER BROTHERS    PENNSYLVANIA   
GREENE    12/9/1912    251    298    DEVCO I    389933    000    220461000   
LOUISE HUSICK ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    7/23/2008
   393    992-996    200800003557 DEVCO I    635122    000    227155000   
CHARLES L BURNSIDE ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
5/20/1960    536    325    DEVCO I    LW1266    000    249188000    F P HEADLEY
   G G GOLFE    PENNSYLVANIA    GREENE    4/23/1900    103    191    DEVCO I   
LW1267    000    240218000    OTIS HEADLEY ET AL    J B ORNDOFF    PENNSYLVANIA
   GREENE    12/7/1915    263    342    DEVCO I    LW1270    000    249203000   
D A MCCRACKEN    NATURAL GAS COMPANY OF WEST VIRGINIA    PENNSYLVANIA    GREENE
   9/17/1901    123    258    DEVCO I    LW1271    000       EMMA MCCRACKEN ET
VIR    SOUTH PENN OIL COMPANY    PENNSYLVANIA    GREENE    1/9/1917    257   
112    DEVCO I    LW2147    000       W A CAMPBELL ET AL    P O M OIL & GAS CO
   PENNSYLVANIA    GREENE    9/7/1922    301    454    DEVCO I    LW2148    000
      JENNIE WISECARVER    A W DAULEY    PENNSYLVANIA    GREENE    1/26/1898   
94    466    DEVCO I    LW2149    000       AMANDA A MUNDELL    I H PLETCHER ET
AL    PENNSYLVANIA    GREENE    3/23/1923    304    525    DEVCO I    Q088186001
   000    274292001    RICHHILL AGRICULTURAL SOCIETY    DALE PROPERTY SERVICES
PENN LP    PENNSYLVANIA    GREENE    10/15/2010    435    561    201000006703
DEVCO I    Q088193000    000    274293000    CHARLES J BEHM III ET UX    DALE
PROPERTY SERVICES PENN LP    PENNSYLVANIA    GREENE    1/31/2011    437    3491
   201100001164 DEVCO I    3019451    001    255936000    CHARLES R MILLIKEN ET
UX    THE MANUFACTURERS LIGHT AND HEAT COMPANY    WEST VIRGINIA    MARSHALL   
5/20/1970    401    463   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    3019451    002    255936000    CHARLES R MILLIKEN ET UX    THE
MANUFACTURERS LIGHT AND HEAT COMPANY    WEST VIRGINIA    MARSHALL    5/20/1970
   401    463    DEVCO I    3022043    001    251968000    FLORA B RAYMER ET AL
   THE MANUFACTURERS LIGHT AND HEAT COMPANY    WEST VIRGINIA    MARSHALL   
4/7/1967    381    469    DEVCO I    3022043    002    251968000    FLORA B
RAYMER ET AL    THE MANUFACTURERS LIGHT AND HEAT COMPANY    WEST VIRGINIA   
MARSHALL    4/7/1967    381    469    DEVCO I    3022047    000    276000000   
IDA M STEELE ET AL    THE MANUFACTURERS LIGHT & HEAT CO    WEST VIRGINIA   
MARSHALL    4/7/1947    239    96    DEVCO I    3023145    000    272355000   
ALICE ATKINSON ET AL    THE MANUFACTURERS LIGHT AND HEAT COMPANY    WEST
VIRGINIA    MARSHALL    4/22/1948    239    194    23145 DEVCO I    3024913   
000    255892000    HAZEL ALLEY GITTINGS ET AL    THE MANUFACTURERS LIGHT AND
HEAT CO    WEST VIRGINIA    MARSHALL    11/11/1950    272    95    24913 DEVCO I
   3196438    000    276019000    RALPH BLACKWELL ET UX    COLUMBIA GAS
TRANSMISSION CORPORATION    WEST VIRGINIA    MARSHALL    1/27/1995         
DEVCO I    500409000    001    176167000    DUANE L WILSON ET UX    CNX GAS
COMPANY LLC    WEST VIRGINIA    MARSHALL    9/1/2009    697    308    1283409
DEVCO I    500409000    002    176167000    DUANE L WILSON ET UX    CNX GAS
COMPANY LLC    WEST VIRGINIA    MARSHALL    9/1/2009    697    308    1283409
DEVCO I    500653001    000    176472001    ALBERTA M GITTINGS    CNX GAS
COMPANY LLC    WEST VIRGINIA    MARSHALL    3/22/2010    710    293    1293368
DEVCO I    500653002    000    176472002    ROSELLA FLO STONE    CNX GAS COMPANY
LLC    WEST VIRGINIA    MARSHALL    3/12/2010    710    297    1293369 DEVCO I
   500653003    000    176472003    JOHN CHARLES DAY    CNX GAS COMPANY LLC   
WEST VIRGINIA    MARSHALL    3/22/2010    710    300    1293370 DEVCO I   
500653004    000    176472004    JERRY LEE NELSON    CNX GAS COMPANY LLC    WEST
VIRGINIA    MARSHALL    3/12/2010    710    304    1293371 DEVCO I    500653005
   000    176472005    CLARENCE REX NELSON    CNX GAS COMPANY LLC    WEST
VIRGINIA    MARSHALL    3/12/2010    710    307    1293372 DEVCO I    500653006
   000    176472006    JASON R RHODES    CNX GAS COMPANY LLC    WEST VIRGINIA   
MARSHALL    3/29/2010    720    454    1298541 DEVCO I    500653007    000   
176472007    HAROLD JUNIOR BARRETT    CNX GAS COMPANY LLC    WEST VIRGINIA   
MARSHALL    4/16/2010    709    503    1292700 DEVCO I    500654001    000   
176479001    ALBERTA M GITTINGS    CNX GAS COMPANY LLC    WEST VIRGINIA   
MARSHALL    3/22/2010    710    310    1293375 DEVCO I    500654002    000   
176479002    JASON R RHODES    CNX GAS COMPANY LLC    WEST VIRGINIA    MARSHALL
   3/29/2010    720    458    1298559 DEVCO I    500654003    000    176479003
   ROSELLA FLO STONE    CNX GAS COMPANY LLC    WEST VIRGINIA    MARSHALL   
3/12/2010    710    314    1293374

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    500654004    000    176479004    JOHN CHARLES DAY    CNX GAS COMPANY
LLC    WEST VIRGINIA    MARSHALL    3/22/2010    710    317    1293375 DEVCO I
   500654005    000    176479005    JERRY LEE NELSON    CNX GAS COMPANY LLC   
WEST VIRGINIA    MARSHALL    3/12/2010    710    321    1293376 DEVCO I   
500654006    000    176479006    CLARENCE REX NELSON    CNX GAS COMPANY LLC   
WEST VIRGINIA    MARSHALL    3/12/2010    710    324    1293377 DEVCO I   
500654007    000    176479007    HAROLD JUNIOR BARRETT    CNX GAS COMPANY LLC   
WEST VIRGINIA    MARSHALL    4/16/2010    707    282    1291218 DEVCO I   
500704001    001    176546001    STEPHEN W BURGE    CNX GAS COMPANY LLC    WEST
VIRGINIA    MARSHALL    1/6/2011    731    531    1304281 DEVCO I    500704001
   002    176546001    STEPHEN W BURGE    CNX GAS COMPANY LLC    WEST VIRGINIA
   MARSHALL    1/6/2011    731    531    1304281 DEVCO I    500704002    001   
176546002    ONWARD E BURGE TRUST    CNX GAS COMPANY LLC    WEST VIRGINIA   
MARSHALL    12/28/2010    731    538    1304282 DEVCO I    500704002    002   
176546002    ONWARD E BURGE TRUST    CNX GAS COMPANY LLC    WEST VIRGINIA   
MARSHALL    12/28/2010    731    538    1304282 DEVCO I    500704003    001   
176546003    SARAH L BURGE TRUST    CNX GAS COMPANY LLC    WEST VIRGINIA   
MARSHALL    12/28/2010    731    545    1304283 DEVCO I    500704003    002   
176546003    SARAH L BURGE TRUST    CNX GAS COMPANY LLC    WEST VIRGINIA   
MARSHALL    12/28/2010    731    545    1304283 DEVCO I    Q076921000    000   
273055000    MICHAEL S RIGGLE    NOBLE ENERGY INC    WEST VIRGINIA    MARSHALL
   7/16/2013    805    559    1350425 DEVCO I    3002440001    000    272389001
   AUGUST W CHAMBERS ET AL    S TRANSMISSION C    WEST VIRGINIA    MARSHALL   
3/6/1986    529    225    DEVCO I    3019480    001    240739000    MAUDE DAGUE
ET AL    URERS LIGHT AND    WEST VIRGINIA    MARSHALL    4/9/1960    342    331
   DEVCO I    3021023    001    254564000    ARTHUR D FISHER ET AL    URERS
LIGHT AND    WEST VIRGINIA    MARSHALL    8/5/1963    363    143    DEVCO I   
3024765    001    249724000    HARRY C DAGUE    URERS LIGHT AND    WEST VIRGINIA
   MARSHALL    12/1/1960    342    364    DEVCO I    3029206    000    251490000
   ORA B RAYMER ET UX CON ET    URERS LIGHT AND    WEST VIRGINIA    MARSHALL   
5/1/1967    381    395    DEVCO I    500387000    002    176153000    DALE E
CAMPBELL    CNX GAS COMPANY LLC    WEST VIRGINIA    MARSHALL    7/21/2009    687
   319    1276418 DEVCO I    500390000    002    176157000    DALE E CAMPBELL   
CNX GAS COMPANY LLC    WEST VIRGINIA    MARSHALL    7/21/2009    687    328   
1276420 DEVCO I    500632001    000    176452001    JACKIE L FRYE    CNX GAS
COMPANY LLC    WEST VIRGINIA    MARSHALL    11/24/2009    700    271    1285499
DEVCO I    Q077428000    000    273131000    MICHAEL S RIGGLE    NOBLE ENERGY
INC    WEST VIRGINIA    MARSHALL    7/24/2013    805    552    1350422 DEVCO I
   Q098195000    000    272389002    HAYHURST COMPANY    CHESAPEAKE APPALACHIA
LLC    WEST VIRGINIA    MARSHALL    5/5/2010    716    631    1296522 DEVCO I   
Q098415000    000    176201000    JOHN A GRAY ET UX    CNX GAS COMPANY LLC   
WEST VIRGINIA    MARSHALL    11/10/2009    697    237    1283271 DEVCO I   
Q077429001    000    273132000    RICHARD P BARTO ET UX    NOBLE ENERGY INC   
WEST VIRGINIA    MARSHALL    9/4/2013    805    554    1350423 DEVCO I   
Q098843000    000    266844000    CHRISTOPHER W LAMB ET UX    CNX GAS COMPANY
LLC    WEST VIRGINIA    MARSHALL    11/14/2014    869    258    1383028 DEVCO I
   500722-001    000    176571001    CHARLES E DAGUE    CNX GAS COMPANY LLC   
WEST VIRGINIA    MARSHALL    6/22/2011    747    150    1312398 DEVCO I   
500722-002    000    176571002    RONALD J HORR    CNX GAS COMPANY LLC    WEST
VIRGINIA    MARSHALL    6/22/2011    747    154    1312399 DEVCO I    Q098569000
   000    176577000    JAY A SEABRIGHT ET UX    CNX GAS COMPANY LLC    WEST
VIRGINIA    MARSHALL    8/17/2011    748    56    1312772 DEVCO I    3019440002
   000    255931000    MICHAEL CLUTTER    COLUMBIA GAS TRANSMISSION LLC    WEST
VIRGINIA    MARSHALL    12/17/2008          DEVCO I    Q081783000    001   
500769000    THE CARL W GROPPE JR TRUST    CNX GAS COMPANY LLC    WEST VIRGINIA
   MARSHALL    2/15/2012    0763    0459    1322325 DEVCO I    072113    000   
209276000    THE FINLEY COMPANY    NOBLE ENERGY INC    Pennsylvania    GREENE   
7/30/1957    536    132    DEVCO I    072117    000    209280000    THE FINLEY
COMPANY    NOBLE ENERGY INC    Pennsylvania    GREENE    6/27/1957    537    7
  

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    072118    000    209281000    THE FINLEY COMPANY    NOBLE ENERGY INC
   Pennsylvania    GREENE    6/27/1957    537    9    DEVCO I    072125    000
   209288000    MANOR REAL ESTATE COMPANY    NOBLE ENERGY INC    Pennsylvania   
GREENE    6/21/1965    536    134    19219 DEVCO I    072401    001    153203000
   MELVIN M MCCONNELL ET UX    CONSOLIDATION COAL COMPANY    Pennsylvania   
GREENE    12/14/1977    625    1055    DEVCO I    072401    002    153203000   
MELVIN M MCCONNELL ET UX    CONSOLIDATION COAL COMPANY    Pennsylvania    GREENE
   12/14/1977    625    1055    DEVCO I    072401    003    153203000    MELVIN
M MCCONNELL ET UX    CONSOLIDATION COAL COMPANY    Pennsylvania    GREENE   
12/14/1977    625    1055    DEVCO I    255185-000    002    156407000    CARLO
KRENZELAK    CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    7/7/2011      
   201126504 DEVCO I    255185-000    003    156407000    CARLO KRENZELAK    CNX
GAS COMPANY LLC    Pennsylvania    WASHINGTON    7/7/2011          201126504
DEVCO I    260535000    001    156888000    JAMES H MOONEY ET UX    PENNECO
PIPELINE CORPORATION    Pennsylvania    GREENE    2/14/2003    276    113   
200300001784 DEVCO I    260535000    003    156888000    JAMES H MOONEY ET UX   
PENNECO PIPELINE CORPORATION    Pennsylvania    GREENE    2/14/2003    276   
113    200300001784 DEVCO I    260628-002    001    156987002    RONALD R LOHR
   CNX GAS COMPANY LLC    Pennsylvania    GREENE    6/23/2011    443    655   
201100005490 DEVCO I    260628-002    002    156987002    RONALD R LOHR    CNX
GAS COMPANY LLC    Pennsylvania    GREENE    6/23/2011    443    655   
201100005490 DEVCO I    260628-003    001    156987003    CHARLES F MARTIN JR   
CNX GAS COMPANY LLC    Pennsylvania    GREENE    7/13/2011    443    658   
201100005491 DEVCO I    260628-003    002    156987003    CHARLES F MARTIN JR   
CNX GAS COMPANY LLC    Pennsylvania    GREENE    7/13/2011    443    658   
201100005491 DEVCO I    260665000    000    157027000    HAROLD A MOORE ET UX   
CNX GAS COMPANY LLC    Pennsylvania    GREENE    5/27/2011    441    3760   
201100004687 DEVCO I    390179    000    220669000    DENNIS R EDGELL ET UX   
NOBLE ENERGY INC    Pennsylvania    GREENE    5/23/2011    439    1394-1397   
201100002514 DEVCO I    390185    000    220674000    EVELYN HARRINGTON    NOBLE
ENERGY INC    Pennsylvania    GREENE    6/8/2011    439    2794-2796   
201100002783 DEVCO I    DNE    DNE    252996000    SPRINGDALE LAND LLC    CNX
GAS COMPANY LLC    Pennsylvania    Westmoreland    3/12/2015          DEVCO I   
DNE    DNE    252999000    JOHN S SMARRA ET UX    CNX GAS COMPANY LLC   
Pennsylvania    Westmoreland    11/21/2014          DEVCO I    DNE    DNE   
254769000    NORFOLK SOUTHERN RAILWAY COMPANY    CNX GAS COMPANY LLC   
Pennsylvania    Westmoreland    4/10/2014          DEVCO I    DNE    DNE   
256247002    WANDA CONRAD    CNX GAS COMPANY LLC    Pennsylvania    Westmoreland
   10/20/2014          DEVCO I    DNE    DNE    256247003    DAWN WIMER    CNX
GAS COMPANY LLC    Pennsylvania    Westmoreland    10/20/2014          DEVCO I
   DNE    DNE    256247004    BOBBIE HUGHES ET VIR    CNX GAS COMPANY LLC   
Pennsylvania    Westmoreland    10/20/2014          DEVCO I    DNE    DNE   
266839000    JOHN MICHAEL BLACK    CNX GAS COMPANY LLC    Pennsylvania   
Westmoreland    11/19/2014          DEVCO I    DNE    DNE    269138000   
WILLIAM S ROMAN ET UX    CNX GAS COMPANY LLC    Pennsylvania    Westmoreland   
1/16/2015          DEVCO I    DNE    DNE    272123000    JENNIFER PERFETTA ET
VIR    CNX GAS COMPANY LLC    Pennsylvania    Westmoreland    12/2/2014         

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    DNE    DNE    274440000    COMMONWEALTH OF PENNSYLVANIA    CNX GAS
COMPANY LLC    Pennsylvania    Armstrong    8/13/2014          DEVCO I    DNE   
DNE    258836000    JOYCE A DIETRICH    THE GAS & OIL COMPANY LLC   
Pennsylvania    Westmoreland    8/27/2008          DEVCO I    DNE    DNE   
257651000    W W SWANK    H D PALMER    Pennsylvania    Westmoreland   
10/25/1907          DEVCO I    DNE    DNE    266914001    LINDA W WHIPKEY    CNX
GAS COMPANY LLC    Pennsylvania    Greene    11/25/2014          DEVCO I    DNE
   DNE    266914002    MARY MAE WILEY    CNX GAS COMPANY LLC    Pennsylvania   
Greene    11/25/2014          DEVCO I    DNE    DNE    252830007    CHARLES
SHEEDY ET UX    CNX GAS COMPANY LLC    Pennsylvania    Washington    9/8/2014   
      DEVCO I    DNE    DNE    252830008    DONALD N PLANTS    CNX GAS COMPANY
LLC    Pennsylvania    Washington    9/24/2014          DEVCO I    DNE    DNE   
252830009    CAROLINE P ASHBROOK    CNX GAS COMPANY LLC    Pennsylvania   
Washington    9/24/2014          DEVCO I    DNE    DNE    252830010    SHARON A
POTTER ET VIR    CNX GAS COMPANY LLC    Pennsylvania    Washington    9/29/2014
         DEVCO I    DNE    DNE    252830011    RONALD W PLANTS ET UX    CNX GAS
COMPANY LLC    Pennsylvania    Washington    10/1/2014          DEVCO I    DNE
   DNE    252830012    ROBERT D PLANTS ET UX    CNX GAS COMPANY LLC   
Pennsylvania    Washington    10/15/2014          DEVCO I    DNE    DNE   
252998017    MARY ELLEN ALEXANDER    CNX GAS COMPANY LLC    Pennsylvania   
Washington    6/20/2015                         CNX GAS                   DEVCO
I    DNE    DNE    252998018    SUSAN L HUTCHERSON    COMPANY LLC   
Pennsylvania    Washington    8/14/2015          DEVCO I    DNE    DNE   
252998019    SHARON L LEPPARD    CNX GAS COMPANY LLC    Pennsylvania   
Washington    8/14/2015          DEVCO I    DNE    DNE    252998020    AMY J
MEYER    CNX GAS COMPANY LLC    Pennsylvania    Washington    8/14/2015         
DEVCO I    DNE    DNE    252998021    LISA L DEDRICK    CNX GAS COMPANY LLC   
Pennsylvania    Washington    8/12/2015                         CNX GAS         
         DEVCO I    DNE    DNE    252998022    LUCINDA LYNN BOJORQUEZ    COMPANY
LLC    Pennsylvania    Washington    8/19/2015                         CNX GAS
                  DEVCO I    DNE    DNE    252998023    JASON ERIC BUSHMIRE   
COMPANY LLC    Pennsylvania    Washington    10/9/2015          DEVCO I    DNE
   DNE    257332020    THE WHEELING SOCIETY FOR CRIPPLED CHILDREN    CNX GAS
COMPANY LLC    Pennsylvania    Greene    6/17/2015          DEVCO I    DNE   
DNE    272308001    NANCY S WILKS ET VIR    CNX GAS COMPANY LLC    Pennsylvania
   Greene    7/10/2015          DEVCO I    DNE    DNE    272308002    MOLLY M
DICKMANN ET VIR    CNX GAS COMPANY LLC    Pennsylvania    Greene    7/13/2015   
      DEVCO I    DNE    DNE    272308003    SUSAN M WITT ET VIR    CNX GAS
COMPANY LLC    Pennsylvania    Greene    7/14/2015          DEVCO I    DNE   
DNE    272308004    CONNISON A WILSON    CNX GAS COMPANY LLC    Pennsylvania   
Greene    7/16/2015          DEVCO I    DNE    DNE    272308005    RODNEY C
WILSON ET UX    CNX GAS COMPANY LLC    Pennsylvania    Greene    7/16/2015      
   DEVCO I    DNE    DNE    272308006    DANA A WILSON ET UX    CNX GAS COMPANY
LLC    Pennsylvania    Greene    7/22/2015          DEVCO I    DNE    DNE   
272308008    WILLIAM A WILSON JR ET UX    CNX GAS COMPANY LLC    Pennsylvania   
Greene    7/27/2015         

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    DNE    DNE    272308009    SUE W PORTER ET VIR    CNX GAS COMPANY LLC
   Pennsylvania    Greene    7/27/2015          DEVCO I    DNE    DNE   
250223001    RGGS LAND & MINERALS LTD LP    CNX GAS COMPANY LLC    Pennsylvania
   Washington    7/2/2014          DEVCO I    DNE    DNE    269564000    GEORGE
E HORR ET UX    CNX GAS COMPANY LLC    Pennsylvania    Greene    2/2/2015      
   DEVCO I    L210712    000    121981000    ROBERT M HORNSBY    H & H
PRODUCTION MANAGEMENT CORPORATION    Pennsylvania    WESTMORELAND    11/4/1996
   3467    52    DEVCO I    L210713    000    121982000    MARGARET J SWANK   
GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND    7/6/2004         
200407070040773 DEVCO I    L210714    001    121983000    DOUGLAS W IFFT ET UX
   GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND    5/12/2005         
200506030027624 DEVCO I    L210714    002    121983000    DOUGLAS W IFFT ET UX
   GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND    5/12/2005         
200506030027624 DEVCO I    L210715    000    121984000    BEVERLY BENNETT ET AL
   GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND    4/27/2006         
200605310025881 DEVCO I    L210716    000    121985000    JOHN RIAL TRUSTEE   
VIKING RESOURCES CORPORATION    Pennsylvania    WESTMORELAND    1/8/1991    2997
   558    DEVCO I    L210717-001    000    121986001    EUGENE J ZERBINI ET UX
   H & H PRODUCTION MANAGEMENT CORPORATION    Pennsylvania    WESTMORELAND   
3/18/1996    3400    283    DEVCO I    L210718-001    000    121987001    ISABEL
RUGH    GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND    7/16/2002      
   200207290048846 DEVCO I    L210718-002    000    121987002    RUGH A
HENDERSON    GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND    7/15/2002
         200207290048647 DEVCO I    L210718-003    000    121987003    THOMAS K
HENDERSON    GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND    7/18/2002
         200207290048648 DEVCO I    L210718-004    000    121987004    PAUL
BEECH RUGH    GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND    7/25/2002
         200207290048649 DEVCO I    L210718-005    000    121987005    GAIL
DURSO    GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND    7/26/2002      
   200208130052053 DEVCO I    L210718-006    000    121987006    GLEN SCHMIDT   
GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND    8/9/2002         
200208130052088 DEVCO I    L210718-007    000    121987007    J PALMER RUGH   
GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND    12/10/2002         
200301060001021 DEVCO I    L210718-008    000    121987008    TURNER FARMS INC
   GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND    10/27/2001         
200111010060521 DEVCO I    L210718-009    000    121987009    TURNER FARMS INC
   GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND    5/19/2006         
200606310025082 DEVCO I    L210719-001    000    121988001    RONALD E PIKULSKI
ET UX    H & H PRODUCTION MANAGEMENT CORPORATION    Pennsylvania    WESTMORELAND
   7/3/1996    3430    96    8385 DEVCO I    L210719-002    000    121988002   
JOAN J RUOFF ET VIR    H & H PRODUCTION MANAGEMENT CORPORATION    Pennsylvania
   WESTMORELAND    7/3/1996    3430    102    8386

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    L210719-003    000    121988003    WILLIAM F PIKULSKI ET UX    H & H
PRODUCTION MANAGEMENT CORPORATION    Pennsylvania    WESTMORELAND    7/3/1996   
3430    90    08384 DEVCO I    L210720    001    121989000    MUNICIPAL
AUTHORITY OF WESTMORELAND COUNTY    GREAT OAK ENERGY INC    Pennsylvania   
WESTMORELAND    7/11/2002          200207290048651 DEVCO I    L210720    002   
121989000    MUNICIPAL AUTHORITY OF WESTMORELAND COUNTY    GREAT OAK ENERGY INC
   Pennsylvania    WESTMORELAND    7/11/2002          200207290048651 DEVCO I   
L210721    001    121990000    MUNICIPAL AUTHORITY OF WESTMORELAND COUNTY   
GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND    4/10/2003         
200304290032722 DEVCO I    L210721    002    121990000    MUNICIPAL AUTHORITY OF
WESTMORELAND COUNTY    GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND   
4/10/2003          200304290032722 DEVCO I    L210721    003    121990000   
MUNICIPAL AUTHORITY OF WESTMORELAND COUNTY    GREAT OAK ENERGY INC   
Pennsylvania    WESTMORELAND    4/10/2003          200304290032722 DEVCO I   
L210722-001    000    121991001    HELEN MCKEE    H & H PRODUCTION MANAGEMENT
CORPORATION    Pennsylvania    WESTMORELAND    9/29/1998    3618    159    11912
DEVCO I    L210722-002    000    121991002    CLARK R MCKEE ET UX    H & H
PRODUCTION MANAGEMENT CORPORATION    Pennsylvania    WESTMORELAND    10/5/1998
   3618    147    11909 DEVCO I    L210722-003    000    121991003    LOUISE
ALLES    H & H PRODUCTION MANAGEMENT CORPORATION    Pennsylvania    WESTMORELAND
   10/5/1998    3618    151    11910 DEVCO I    L210723    000    121992000   
CURTIS B MCQUAIDE ET UX    H & H PRODUCTION MANAGEMENT CORPORATION   
Pennsylvania    WESTMORELAND    3/5/1996    3401    495    3317 DEVCO I   
L210724    000    121993000    ALAN W ZERBINI ET UX    H & H PRODUCTION
MANAGEMENT CORPORATION    Pennsylvania    WESTMORELAND    10/30/1998    3630   
153    14034 DEVCO I    L210725-001    000    121994001    MUNICIPAL AUTHORITY
OF WESTMORELAND COUNTY    H & H PRODUCTION MANAGEMENT CORPORATION   
Pennsylvania    WESTMORELAND    1/11/2000    3735    403    DEVCO I   
L210725-002    000    121994002    MUNICIPAL AUTHORITY OF WESTMORELAND COUNTY   
GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND    8/10/2000    3788    122
   DEVCO I    L210726    000    121995000    CLYDE JONES    GREAT OAK ENERGY INC
   Pennsylvania    WESTMORELAND    9/27/2001          200112050068584 DEVCO I   
L210727    000    121996000    MICHAEL T MOSS ET UX    GREAT OAK ENERGY INC   
Pennsylvania    WESTMORELAND    10/29/2001          200112050068586 DEVCO I   
L210728    000    121997000    DAVID BAILEY    GREAT OAK ENERGY INC   
Pennsylvania    WESTMORELAND    11/26/2001          200112050058588 DEVCO I   
L210729    000    121998000    JOSEPH KARAS    GREAT OAK ENERGY INC   
Pennsylvania    WESTMORELAND    5/28/2002          200205050037855 DEVCO I   
L210730    000    121999000    EXPORT FUEL CO INC    GREAT OAK ENERGY INC   
Pennsylvania    WESTMORELAND    7/14/2009          200907170028583 DEVCO I   
L210731    000    122000000    MARY ANN TAYLOR ET VIR    GREAT OAK ENERGY INC   
Pennsylvania    WESTMORELAND    9/9/2003          20030924077965

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    L210732-001    000    122001001    WILLIAM L MOROSINI JR ET UX   
GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND    6/11/2002         
200206240041332 DEVCO I    L210733    000    122002000    WILLIAM C BENSON JR ET
UX    GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND    8/13/2006         
200607180034483 DEVCO I    L210734    001    122003000    JOHN W BANKOSKE ET UX
   GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND    9/22/2006         
200611150056116 DEVCO I    L210734    002    122003000    JOHN W BANKOSKE ET UX
   GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND    9/22/2006         
200611150056116 DEVCO I    L210735    001    122004000    MUNICIPAL AUTHORITY OF
WESTMORELAND COUNTY    GREAT OAK ENERGY INC    Pennsylvania    WESTMORELAND   
2/21/2002          200203210019679 DEVCO I    L210735    002    122004000   
MUNICIPAL AUTHORITY OF WESTMORELAND COUNTY    GREAT OAK ENERGY INC   
Pennsylvania    WESTMORELAND    2/21/2002          200203210019679 DEVCO I   
L210737    001    122006000    ROSALIE R KRYSTON ET AL    GREAT OAK ENERGY INC
   Pennsylvania    WESTMORELAND    9/25/2010          20102160047147 DEVCO I   
L210737    002    122006000    ROSALIE R KRYSTON ET AL    GREAT OAK ENERGY INC
   Pennsylvania    WESTMORELAND    9/25/2010          20102160047147 DEVCO I   
L210741    000    122010000    THE BRUNOT COMPANY INC    GREAT OAK ENERGY INC   
Pennsylvania    WESTMORELAND    11/27/2002          200212030078316 DEVCO I   
Q068507000    000    247281000    ANTHONY F FELL III ET UX    RANGE RESOURCES
APPALACHIA LLC    Pennsylvania    GREENE    7/29/2010    434    1127   
201000005908 DEVCO I    Q068512000    000    247273000    TERESA SUE FOX ET VIR
   RANGE RESOURCES APPALACHIA LLC    Pennsylvania    GREENE    7/2/2010    434
   1676    201000006034 DEVCO I    Q068524000    000    247286000    REBECCA F
GARBER ET VIR    RANGE RESOURCES APPALACHIA LLC    Pennsylvania    GREENE   
7/23/2010          DEVCO I    Q068546000    000    247290000    JAMES K MOYER ET
UX    PENNECO PIPELINE CORPORATION    Pennsylvania    GREENE    3/15/2004    299
   217    200400001216 DEVCO I    Q068563000    000    247299000    BARBARA
ROBISON ET VIR    PENNECO PIPELINE CORPORATION    Pennsylvania    GREENE   
3/22/2002    254    565    200200001840 DEVCO I    Q068565000    001   
247291000    DONALD R PETTIT    PENNECO PIPELINE CORPORATION    Pennsylvania   
GREENE    5/2/2001    248    382    200100005978 DEVCO I    Q068565000    002   
247291000    DONALD R PETTIT    PENNECO PIPELINE CORPORATION    Pennsylvania   
GREENE    5/2/2001    248    382    200100005978 DEVCO I    Q068583000    001   
247294000    EDWARD F PORTER ET UX    PENNECO PIPELINE CORPORATION   
Pennsylvania    GREENE    3/23/2004    299    1157    200400001406 DEVCO I   
Q068583000    002    247294000    EDWARD F PORTER ET UX    PENNECO PIPELINE
CORPORATION    Pennsylvania    GREENE    3/23/2004    299    1157   
200400001406 DEVCO I    Q068584000    001    247298000    EDWARD F PORTER ET UX
   PENNECO PIPELINE CORPORATION    Pennsylvania    GREENE    3/25/2004    300   
130    200400001454

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q068584000    002    247298000    EDWARD F PORTER ET UX    PENNECO
PIPELINE CORPORATION    Pennsylvania    GREENE    3/25/2004    300    130   
200400001454 DEVCO I    Q068584000    003    247298000    EDWARD F PORTER ET UX
   PENNECO PIPELINE CORPORATION    Pennsylvania    GREENE    3/25/2004    300   
130    200400001454 DEVCO I    Q068597000    001    247288000    CHARLES LEE
WHIPKEY ET UX    PENNECO PIPELINE CORPORATION    Pennsylvania    GREENE   
2/18/2002    254    589    200200001845 DEVCO I    Q068597000    002   
247288000    CHARLES LEE WHIPKEY ET UX    PENNECO PIPELINE CORPORATION   
Pennsylvania    GREENE    2/18/2002    254    589    200200001845 DEVCO I   
Q068620000    001    239672000    WILLIAM L WHIPKEY    PENNECO PIPELINE
CORPORATION    Pennsylvania    GREENE    3/22/2002    254    555    200200001838
DEVCO I    Q068620000    002    239672000    WILLIAM L WHIPKEY    PENNECO
PIPELINE CORPORATION    Pennsylvania    GREENE    3/22/2002    254    555   
200200001838 DEVCO I    Q068620000    003    239672000    WILLIAM L WHIPKEY   
PENNECO PIPELINE CORPORATION    Pennsylvania    GREENE    3/22/2002    254   
555    200200001838 DEVCO I    Q068639000    000    247287000    MARANATHA
BAPTIST CHURCH INC    RANGE RESOURCES APPALACHIA LLC    Pennsylvania    GREENE
   8/2/2010    434    1129    201000005909 DEVCO I    Q068662000    001   
239201000    JOHN M ZOELLER ET UX    RANGE RESOURCES APPALACHIA LLC   
Pennsylvania    WASHINGTON    3/11/2008          200814478 DEVCO I    Q068662000
   002    239201000    JOHN M ZOELLER ET UX    RANGE RESOURCES APPALACHIA LLC   
Pennsylvania    WASHINGTON    3/11/2008          200814478 DEVCO I    Q068666000
   001    239205000    JOHN M ZOELLER ET UX    RANGE RESOURCES APPALACHIA LLC   
Pennsylvania    WASHINGTON    3/20/2008          200816813 DEVCO I    Q068666000
   002    239205000    JOHN M ZOELLER ET UX    RANGE RESOURCES APPALACHIA LLC   
Pennsylvania    WASHINGTON    3/20/2008          200816813 DEVCO I    Q068667000
   000    239202000    MICHAEL J SHYMCHYK    RANGE RESOURCES APPALACHIA LLC   
Pennsylvania    WASHINGTON    12/6/2008          200814479 DEVCO I    Q068668000
   000    239189000    ROBERT D SHERBURNE    DALE PROPERTY SERVICES PENN LLC   
Pennsylvania    WASHINGTON    6/16/2009          200918302 DEVCO I    Q068669000
   000    239192000    JAMES N ROBERTS ET UX    DALE PROPERTY SERVICES PENN LLC
   Pennsylvania    WASHINGTON    4/1/2009          200931737

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q068670000    000    239198000    SAMUEL R PRICE ET UX    DALE
PROPERTY SERVICES PENN LP    Pennsylvania    WASHINGTON    10/27/2009         
200937596 DEVCO I    Q068672000    000    239197000    JACK PIATT II ET AL    J
J OIL & GAS INCORPORATED    Pennsylvania    WASHINGTON    7/20/2008         
200824710 DEVCO I    Q068673000    000    239184000    LUCINDA M PARRY ET VIR   
DALE PROPERTY SERVICES PENN LLC    Pennsylvania    WASHINGTON    10/29/2008   
      200832274 DEVCO I    Q068676000    000    239171000    THOMAS WHITMER ET
UX    RANGE RESOURCES APPALACHIA LLC    Pennsylvania    WASHINGTON    4/1/2010
         201024166 DEVCO I    Q068681000    000    239173000    THOMAS A
SANTELLI ET UX    RANGE RESOURCES APPALACHIA LLC    Pennsylvania    WASHINGTON
   4/22/2009          200912656 DEVCO I    Q068689000    000    239187000    SUE
E CLUTTER ET AL    J J OIL & GAS INCORPORATED    Pennsylvania    WASHINGTON   
2/6/2009          200912958 DEVCO I    Q068691000    000    239196000    JAMES J
CRUM    DALE PROPERTY SERVICES PENN LLC    Pennsylvania    WASHINGTON   
7/7/2008          200817528 DEVCO I    Q068694000    000    239195000    RONALD
C FUEHRER ET UX    DALE PROPERTY SERVICES PENN LP    Pennsylvania    WASHINGTON
   8/3/2009          200926406 DEVCO I    Q068695000    000    239193000   
WILLIAM J GRASSER JR ET UX    DALE PROPERTY SERVICES PENN LLC    Pennsylvania   
WASHINGTON    5/18/2009          200914747 DEVCO I    Q068698000    000   
239207000    HOWARD E HILL ET UX    DALE PROPERTY SERVICES PENN LLC   
Pennsylvania    WASHINGTON    4/16/2009          200911035 DEVCO I    Q068699000
   001    239191000    DALE T LEECH ET UX    DALE PROPERTY SERVICES LLC   
Pennsylvania    WASHINGTON    3/27/2009          200909990 DEVCO I    Q068699000
   002    239191000    DALE T LEECH ET UX    DALE PROPERTY SERVICES LLC   
Pennsylvania    WASHINGTON    3/27/2009          200909990 DEVCO I    Q068699000
   003    239191000    DALE T LEECH ET UX    DALE PROPERTY SERVICES LLC   
Pennsylvania    WASHINGTON    3/27/2009          200909990 DEVCO I    Q068700000
   000    238963000    ELBERT E MINOR ET AL    RANGE RESOURCES APPALACHIA LLC   
Pennsylvania    WASHINGTON    9/11/2009          201003355 DEVCO I    Q068701000
   000    239134000    AMY MCWREATH ET AL    RANGE RESOURCES APPALACHIA LLC   
Pennsylvania    WASHINGTON    10/31/2009          201012792 DEVCO I   
Q068702000    000    239208000    RICHARD A LUCAS ET UX    RANGE RESOURCES
APPALACHIA LLC    Pennsylvania    WASHINGTON    7/9/2008          200827237
DEVCO I    Q068704000    000    239172000    DONNA L LOUGHMAN    RANGE RESOURCES
APPALACHIA LLC    Pennsylvania    WASHINGTON    4/20/2009          201004845

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q068705000    000    239175000    DENNIS J LOCY    RANGE RESOURCES
APPALACHIA LLC    Pennsylvania    WASHINGTON    4/27/2009          200913947
DEVCO I    Q068706000    000    239210000    C EDWARD COX JR ET UX    RANGE
RESOURCES APPALACHIA LLC    Pennsylvania    WASHINGTON    7/9/2008         
200827239 DEVCO I    Q069693000    001    244775000    RAYMOND L GOODWIN ET UX
   PENNECO PIPELINE CORPORATION    Pennsylvania    GREENE    4/2/2001    248   
401    200100005982 DEVCO I    Q069693000    002    244775000    RAYMOND L
GOODWIN ET UX    PENNECO PIPELINE CORPORATION    Pennsylvania    GREENE   
4/2/2001    248    401    200100005982 DEVCO I    Q069693000    003    244775000
   RAYMOND L GOODWIN ET UX    PENNECO PIPELINE CORPORATION    Pennsylvania   
GREENE    4/2/2001    248    401    200100005982 DEVCO I    Q069710000    000   
244774000    RONALD R RELOSKY ET AL    PENNECO PIPELINE CORPORATION   
Pennsylvania    GREENE    5/16/2002    258    809-812    200200003088 DEVCO I   
Q072639001    000    264914001    GLENN HOWARD DURBIN    NOBLE ENERGY INC   
Pennsylvania    GREENE    12/11/2012    456    3373    201300000474 DEVCO I   
Q072639002    000    264914002    LORIE DURBIN    NOBLE ENERGY INC   
Pennsylvania    GREENE    11/30/2012    456    3383    201300000476 DEVCO I   
Q072639003    000    264914003    STANLEY S MYERS II ET UX    NOBLE ENERGY INC
   Pennsylvania    GREENE    11/30/2012    456    3393    201300000478 DEVCO I
   Q072639004    000    264914004    JOHN F GASHER    NOBLE ENERGY INC   
Pennsylvania    GREENE    11/30/2012    456    3294    201300000457 DEVCO I   
Q072639005    000    264914005    HOWARD J BEATTY ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    11/30/2012    456    3284    201300000455 DEVCO I   
Q072639006    000    264914006    TWILA M GOTTSCHALK ET VIR    NOBLE ENERGY INC
   Pennsylvania    GREENE    11/30/2012    456    3304    201300000459 DEVCO I
   Q072639007    000    264914007    KEVIN D BEATTY    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/26/2013    457    3044    201300001280 DEVCO I   
Q072639008    000    264914008    DENNIS S DURBIN    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/14/2013    457    1861    201300001036 DEVCO I   
Q072639009    000    264914009    DWIGHT DURBIN ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/14/2013    457    1874    201300001039 DEVCO I   
Q072639010    000    264914010    BLAINE E DURBIN ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/8/2013    457    1865    201300001037 DEVCO I   
Q072639011    000    264914011    NELLIE A DURBIN    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/2/2013    457    3644    201300001391 DEVCO I   
Q072639012    000    264914012    THOMAS E IRWIN ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/4/2013    457    3639    201300001390 DEVCO I   
Q072639013    000    264914013    KAREN A WHITNEY    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/22/2013    457    3614    201300001385 DEVCO I   
Q072639014    000    264914014    LORETTA E CEFALU ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/31/2013    457    3654    201300001393 DEVCO I   
Q072639015    000    264914015    DRU ANN THOMAS    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/21/2013    457    3629    201300001388 DEVCO I   
Q072639016    000    264914016    JUDITH FITCH    NOBLE ENERGY INC   
Pennsylvania    GREENE    3/13/2013    458    1269    201300001757

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q072639017    000    264914017    THOMAS EDWARD DURBIN    NOBLE
ENERGY INC    Pennsylvania    GREENE    3/12/2013    458    2184    201300001956
DEVCO I    Q072639018    000    264914020    MARY L HOLLAND    NOBLE ENERGY INC
   Pennsylvania    GREENE    4/30/2013    460    1731    201300003512 DEVCO I   
Q072639019    000    264914018    JAMES D DURBIN ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/19/2013    459    1199    201300002610 DEVCO I   
Q072639020    000    Q072639020    JUNE G CLOUGH    NOBLE ENERGY INC   
Pennsylvania    GREENE    4/2/2013    462    1564    201300005217 DEVCO I   
Q072642001    000    264932001    GLENN HOWARD DURBIN    NOBLE ENERGY INC   
Pennsylvania    GREENE    12/11/2012    456    3378    201300000475 DEVCO I   
Q072642002    000    264932002    LORIE DURBIN    NOBLE ENERGY INC   
Pennsylvania    GREENE    11/30/2012    456    3388    201300000477 DEVCO I   
Q072642003    000    264932003    STANLEY S MYERS II ET UX    NOBLE ENERGY INC
   Pennsylvania    GREENE    11/30/2012    456    3398    201300000479 DEVCO I
   Q072642004    000    264932004    JOHN F GASHER    NOBLE ENERGY INC   
Pennsylvania    GREENE    11/30/2012    456    3299    201300000458 DEVCO I   
Q072642005    000    264932005    TWILA M GOTTSCHALK ET VIR    NOBLE ENERGY INC
   Pennsylvania    GREENE    11/30/2012    456    3309    201300000460 DEVCO I
   Q072642006    000    264932006    HOWARD J BEATTY ET UX    NOBLE ENERGY INC
   Pennsylvania    GREENE    11/30/2012    456    3289    201300000456 DEVCO I
   Q072642007    000    264932007    DENNIS S DURBIN    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/14/2013    457    1857    201300001035 DEVCO I   
Q072642008    000    264932008    DWIGHT DURBIN ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/14/2013    457    1878    201300001040 DEVCO I   
Q072642009    000    264932009    BLAINE E DURBIN ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/8/2013    457    1870    201300001038 DEVCO I   
Q072642010    000    264932010    KEVIN D BEATTY    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/26/2013    457    3039    201300001279 DEVCO I   
Q072642011    000    264932011    LORETTA E CEFALU ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/31/2013    457    3659    201300001394 DEVCO I   
Q072642012    000    264932012    THOMAS E IRWIN ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/4/2013    457    3634    201300001389 DEVCO I   
Q072642013    000    264932013    NELLIE A DURBIN    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/2/2013    457    3649    201300001392 DEVCO I   
Q072642014    000    264932014    KAREN A WHITNEY    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/22/2013    457    3619    201300001386 DEVCO I   
Q072642015    000    264932015    DRU ANN THOMAS    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/21/2013    457    3624    201300001387 DEVCO I   
Q072642016    000    264932016    JUDITH FITCH    NOBLE ENERGY INC   
Pennsylvania    GREENE    3/13/2013    458    1264    201300001756 DEVCO I   
Q072642017    000    264932017    JAMES D DURBIN ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    3/18/2013    458    2189    201300001957 DEVCO I   
Q072642018    000    264932018    THOMAS EDWARD DURBIN    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/19/2013    458    2194    201300001958 DEVCO I   
Q072642019    000    264932019    MARY L HOLLAND    NOBLE ENERGY INC   
Pennsylvania    GREENE    4/30/2013    460    1726    201300003511 DEVCO I   
Q072642020    000    264932020    CHARLES R BAILY ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    4/30/2013    459    2177    201300002794 DEVCO I   
Q072642021    000    Q072642021    JUNE G CLOUGH    NOBLE ENERGY INC   
Pennsylvania    GREENE    4/2/2013    462    1560    201300005216

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q073441000    001    245394000    LOUISE B MARTIN    PENNECO PIPELINE
CORPORATION    Pennsylvania    GREENE    5/29/2001    248    392    200100005980
DEVCO I    Q073441000    002    245394000    LOUISE B MARTIN    PENNECO PIPELINE
CORPORATION    Pennsylvania    GREENE    5/29/2001    248    392    200100005980
DEVCO I    Q073442000    001    245389000    SAMUEL MARTIN ET UX    PENNECO
PIPELINE CORPORATION    Pennsylvania    GREENE    4/9/2001    248    377   
200100005977 DEVCO I    Q073442000    002    245389000    SAMUEL MARTIN ET UX   
PENNECO PIPELINE CORPORATION    Pennsylvania    GREENE    4/9/2001    248    377
   200100005977 DEVCO I    Q073442000    003    245389000    SAMUEL MARTIN ET UX
   PENNECO PIPELINE CORPORATION    Pennsylvania    GREENE    4/9/2001    248   
377    200100005977 DEVCO I    Q073443000    000    245395000    JAMES
MONTGOMERY    PENNECO PIPELINE CORPORATION    Pennsylvania    GREENE   
9/25/2001    249    1061    200200000372 DEVCO I    Q073444000    000   
245390000    ARDEN E MELZER    PENNECO PIPELINE CORPORATION    Pennsylvania   
GREENE    4/26/2001    248    349    200100005971 DEVCO I    Q073446000    000
   245392000    DONALD R PETTIT ET AL    PENNECO PIPELINE CORPORATION   
Pennsylvania    GREENE    5/2/2001    248    362    200100005974 DEVCO I   
Q073447000    000    245391000    CHARLES R NELSON ET UX    PENNECO PIPELINE
CORPORATION    Pennsylvania    GREENE    4/20/2001    248    372    200100005976
DEVCO I    Q073448000    001    245396000    NORMAN EARL LEWIS ET AL    PENNECO
PIPELINE CORPORATION    Pennsylvania    GREENE    7/29/2003    285    225   
200300004357 DEVCO I    Q073448000    002    245396000    NORMAN EARL LEWIS ET
AL    PENNECO PIPELINE CORPORATION    Pennsylvania    GREENE    7/29/2003    285
   225    200300004357 DEVCO I    Q073449000    000    245397000    HARRY L
WATSON ET UX    PENNECO PIPELINE CORPORATION    Pennsylvania    GREENE   
5/5/2004    302    681    200400002136 DEVCO I    Q073450000    000    245388000
   JAMES L WATSON JR ET UX    PENNECO PIPELINE CORPORATION    Pennsylvania   
GREENE    4/10/2001    248    344    200100005970 DEVCO I    Q073451000    000
   245387000    HARRY L WATSON ET UX    PENNECO PIPELINE CORPORATION   
Pennsylvania    GREENE    4/10/2001    243    207    200100004396 DEVCO I   
Q075368000    000    245393000    ARLYN W PERKEY ET UX    PENNECO PIPELINE
CORPORATION    Pennsylvania    GREENE    10/23/2003    292    454   
200300006482 DEVCO I    Q075913000    000    276286000    NEBO UNITED METHODIST
CHURCH    NOBLE ENERGY INC    Pennsylvania    GREENE    6/24/2013    460    2274
   201300003627 DEVCO I    Q076038000    000    276306000    SHIRL W JACOBS   
NOBLE ENERGY INC    Pennsylvania    GREENE    6/10/2013    460    3038   
201300003808 DEVCO I    Q076039001    000    276307001    JOHN PATRICK SMIDER   
NOBLE ENERGY INC    Pennsylvania    GREENE    6/1/2013    460    3035   
201300003807

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q076039002    000    276307002    MEGAN E LAPCEVIC ET VIR    NOBLE
ENERGY INC    Pennsylvania    GREENE    6/7/2013    460    3032    201300003806
DEVCO I    Q076659001    000    273295000    SCOTT DOUGLAS REED    NOBLE ENERGY
INC    Pennsylvania    GREENE    6/6/2013    461    1920    201300004462 DEVCO I
   Q077363000    000    273125000    PATRICIA J HUSKEY    NOBLE ENERGY INC   
Pennsylvania    GREENE    9/16/2013    462    3527    201300005665 DEVCO I   
Q077908001    000    Q077908001    SCOTT DOUGLAS REED    NOBLE ENERGY INC   
Pennsylvania    WASHINGTON    8/31/2013          201401518 DEVCO I    Q077908002
   000    Q077908002    PERRY DUANE ANTILL    NOBLE ENERGY INC    Pennsylvania
   WASHINGTON    9/20/2013          201332154 DEVCO I    Q077908005    000   
Q077908005    MARTHA MCCRACKEN    NOBLE ENERGY INC    Pennsylvania    WASHINGTON
   10/17/2013          201401519 DEVCO I    Q077908012    000    276359007   
DEE FRAZEE JR    NOBLE ENERGY INC    Pennsylvania    WASHINGTON    11/22/2013   
      201406131 DEVCO I    Q077908025    000    276359020    BETTY J GOULDSBERRY
ESTATE ET AL    NOBLE ENERGY INC    Pennsylvania    WASHINGTON    8/28/2014   
      201433777 DEVCO I    Q078174000    000    276345000    DAVID W WHITLATCH
ET UX    NOBLE ENERGY INC    Pennsylvania    GREENE    2/7/2014    466    10   
201400000728 DEVCO I    Q081037000    000    276379000    BOBBY D ATKINSON   
NOBLE ENERGY INC    Pennsylvania    GREENE    12/6/2013    465    2869   
201400000492 DEVCO I    Q081860000    001    156419000    EARL CLUTTER ET UX   
CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    10/18/2011         
201129324 DEVCO I    Q081860000    002    156419000    EARL CLUTTER ET UX    CNX
GAS COMPANY LLC    Pennsylvania    WASHINGTON    10/18/2011          201129324
DEVCO I    Q082084000    000    276595000    SAMUEL HALL ET AL    NOBLE ENERGY
INC    Pennsylvania    GREENE    3/5/2014    467    3028    201400002186 DEVCO I
   Q082351001    000    276621001    KENNETH BALDWIN ET UX    NOBLE ENERGY INC
   Pennsylvania    GREENE    1/15/2014    466    2216    201400001150 DEVCO I   
Q082351002    000    276621002    SHIRLEY GRIM    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/4/2014    468    3063    201400002988 DEVCO I   
Q082351003    000    276621003    JOYCE COSS ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/6/2014    470    1401    201400004080 DEVCO I   
Q082351004    000    276621004    VIRGINIA RUTH MARTIN ET VIR    NOBLE ENERGY
INC    Pennsylvania    GREENE    3/12/2014    470    1393    201400004078 DEVCO
I    Q082351005    000    276621005    DEBORAH REED    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/7/2014    468    2825    201400002953 DEVCO I   
Q082351006    000    276621006    GURN DALE BALDWIN    NOBLE ENERGY INC   
Pennsylvania    GREENE    10/31/2014    475    884    201400008037 DEVCO I   
Q082351007    000    276621007    MICHAEL VINCENT GORBY ET UX    NOBLE ENERGY
INC    Pennsylvania    GREENE    11/5/2014    475    888    201400008038 DEVCO I
   Q082351008    000    276621008    LINDA KAY RICHMOND    NOBLE ENERGY INC   
Pennsylvania    GREENE    11/5/2014    475    892    201400008039 DEVCO I   
Q082351009    000    276621009    ANN MARIE HOLMES    NOBLE ENERGY INC   
Pennsylvania    GREENE    10/31/2014    475    880    201400008036 DEVCO I   
Q082351010    000    276621011    CHARLES D GORBY ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    11/24/2014    476    1501    201500000352 DEVCO I   
Q082351011    000    276621012    PATRICIA A BALDWIN    NOBLE ENERGY INC   
Pennsylvania    GREENE    11/28/2014    476    1497    201500000351 DEVCO I   
Q082351012    000    276621010    VICTORIA TODD MCELHINEY ET VIR    NOBLE ENERGY
INC    Pennsylvania    GREENE    12/19/2014    477    2373    201500001357 DEVCO
I    Q082526000    000    276668000    TOM SABELLA ET AL    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/18/2014    467    3295    201400002248

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q082740000    000    276685000    TIMOTHY A THARP    NOBLE ENERGY INC
   Pennsylvania    GREENE    1/29/2014    470    1405    201400004081 DEVCO I   
Q083106001    000    276716001    EMMA C FRYE    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/3/2014    468    2835    201400002956 DEVCO I   
Q083106002    000    276716002    BONNITA I CLUTTER    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/6/2014    468    2845    201400002959 DEVCO I   
Q083106003    000    276716003    JAMES A DINSMORE ET AL    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/12/2014    469    2765    201400003542 DEVCO I   
Q083108000    000    276718000    JAMES A DINSMORE ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/12/2014    468    2842    201400002958 DEVCO I   
Q084209005    000    Q084209005    JANET LEA HUTCHINSON ET VIR    NOBLE ENERGY
INC    Pennsylvania    WASHINGTON    5/12/2015          201516279 DEVCO I   
Q084386000    000    276925000    BOBBI J CHAMBERS ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    5/7/2014    469    2771    201400003543 DEVCO I   
Q085504000    000    277108000    JOHN A BROGLEY ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    4/30/2014    831    127    201400004361 DEVCO I   
Q085647001    000    277140001    SAMUEL WILSON BOOHER III ET UX    NOBLE ENERGY
INC    Pennsylvania    GREENE    6/13/2014    472    1167    201400005639 DEVCO
I    Q085647002    000    277140002    MARCIA HAMILTON CLARK ET VIR    NOBLE
ENERGY INC    Pennsylvania    GREENE    5/29/2014    472    1163    201400005638
DEVCO I    Q085647003    000    277140003    DAVID LEWIS BOOHER ET UX    NOBLE
ENERGY INC    Pennsylvania    GREENE    6/16/2014    472    1159    201400005637
DEVCO I    Q085647004    000    277140004    VIRGINIA LEE OGDEN DAVIES ET VIR   
NOBLE ENERGY INC    Pennsylvania    GREENE    5/31/2014    472    1244   
201400005656 DEVCO I    Q085647005    000    277140005    AUDRA MARY OGDEN
MINETTE    NOBLE ENERGY INC    Pennsylvania    GREENE    5/27/2014    472   
1195    201400005646 DEVCO I    Q085647006    000    277140006    ALFRED EARL
HAMILTON III    NOBLE ENERGY INC    Pennsylvania    GREENE    6/2/2014    472   
1187    201400005644 DEVCO I    Q085647007    000    277140007    STEVEN
HAMILTON    NOBLE ENERGY INC    Pennsylvania    GREENE    5/27/2014    472   
1191    201400005645 DEVCO I    Q085647008    000    277140008    PATRICIA
AILEEN GEORGE ET VIR    NOBLE ENERGY INC    Pennsylvania    GREENE    5/28/2014
   472    1183    201400005643 DEVCO I    Q085647009    000    277140009    JON
BOOHER ET UX    NOBLE ENERGY INC    Pennsylvania    GREENE    5/24/2014    472
   1179    201400005642 DEVCO I    Q085647010    000    277140010    HUGHES
BOOHER ET UX    NOBLE ENERGY INC    Pennsylvania    GREENE    5/24/2014    472
   1175    201400005641 DEVCO I    Q085647011    000    277140011    PATRICIA
SUE BOOHER MCALISTER ET VIR    NOBLE ENERGY INC    Pennsylvania    GREENE   
5/27/2014    472    1171    201400005640 DEVCO I    Q085647012    000   
277140012    ROBERT OGDEN    NOBLE ENERGY INC    Pennsylvania    GREENE   
5/28/2014    472    1248    201400005657 DEVCO I    Q085647013    000   
Q085647013    MURIEL E PARKER    NOBLE ENERGY INC    Pennsylvania    GREENE   
5/30/2014    473    3399    201400006973 DEVCO I    Q086736002    000   
277394001    ROGER C WEEKLY ET AL    NOBLE ENERGY INC    Pennsylvania    GREENE
   9/17/2014    475    3167    201400008427 DEVCO I    Q086944000    000   
277315000    DENNIS W FURMANEK ET UX    NOBLE ENERGY INC    Pennsylvania   
GREENE    8/27/2014    473    3404    201400006974 DEVCO I    Q087178001    000
   178638002    ROBERT E CROUSE ET UX    CNX GAS COMPANY LLC    Pennsylvania   
GREENE    10/5/2012    455    1193    201200007024 DEVCO I    Q087178003    000
   178638003    JEFFREY R BENNETT ET UX    CNX GAS COMPANY LLC    Pennsylvania
   GREENE    10/14/2013    466    1722    201400001060 DEVCO I    Q087213000   
000    238209000    SCOTT C DILLE ET UX    CNX GAS COMPANY LLC    Pennsylvania
   WASHINGTON    6/12/2012          201225475

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q087217000    000    238370000    LINDA SEIBERT    CNX GAS COMPANY
LLC    Pennsylvania    WASHINGTON    7/11/2012          201224090 DEVCO I   
Q087218000    000    238371000    WALTER W DURR ET UX    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    7/11/2012          201224812 DEVCO I    Q087225000
   000    238796000    MICHAEL P SALAI ET UX    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    7/12/2012    455    563    201200006898 DEVCO I   
Q087226000    000    238887000    JOHN M ZOELLER ET UX    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    7/26/2012          201226153 DEVCO I    Q087227000
   000    238888000    JAMES W CYPHERS    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    7/10/2012          201226151 DEVCO I    Q087232000    000   
239097000    ADAM K TROUTMAN ET UX    CNX GAS COMPANY LLC    Pennsylvania   
WESTMORELAND    7/5/2012          20130120005714 DEVCO I    Q087234000    000   
239169000    DAVID C DILLE ET UX    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    8/15/2012          201330217 DEVCO I    Q087252000    000   
239255000    BYRON CARNAHAN ET UX    CNX GAS COMPANY LLC    Pennsylvania   
WESTMORELAND    8/15/2012          201308300035934 DEVCO I    Q087253000    000
   239407000    NANCY ANN FERGUSON RAIRIGH ET VIR    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    8/23/2012          201208270035353 DEVCO I   
Q087254000    000    239408000    NANCY ANN FERGUSON RAIRIGH ET VIR    CNX GAS
COMPANY LLC    Pennsylvania    WESTMORELAND    8/23/2012         
201208270035354 DEVCO I    Q087272001    001    240165001    WINIFRED E SHANER
   CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    10/1/2012         
201302120005715 DEVCO I    Q087272001    002    240165001    WINIFRED E SHANER
   CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    10/1/2012         
201302120005715 DEVCO I    Q087272002    001    240165002    WILLIAM V SHANER   
CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    1/10/2013         
201302250007303 DEVCO I    Q087272002    002    240165002    WILLIAM V SHANER   
CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    1/10/2013         
201302250007303 DEVCO I    Q087272003    001    240165003    GEORGE E SHANER   
CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    12/28/2012         
201302250007302 DEVCO I    Q087272003    002    240165003    GEORGE E SHANER   
CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    12/28/2012         
201302250007302 DEVCO I    Q087320000    000    240799000    CHERYL A
KLINGENSMITH    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND   
12/12/2013          201305200019924 DEVCO I    Q087321000    000    240800000   
SHAWN A STEELE ET UX    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND   
12/12/2013          201305200019923 DEVCO I    Q087343000    000    242196000   
JOHN D TURACK    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND   
10/1/2012          201303070008932 DEVCO I    Q087344000    000    242197000   
CALVIN C CREIGHTON JR ET UX    CNX GAS COMPANY LLC    Pennsylvania   
WESTMORELAND    10/3/2012          201302120005710 DEVCO I    Q087345000    000
   242199000    DIANA L CREIGHTON    CNX GAS COMPANY LLC    Pennsylvania   
WESTMORELAND    10/1/2012          201302120005712 DEVCO I    Q087346000    000
   242200000    THE TURACK FAMILY REVOCABLE TRUST    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    10/4/2012          201302120005709 DEVCO I   
Q087347000    000    242201000    GILBERT LYONS JR ET UX    CNX GAS COMPANY LLC
   Pennsylvania    WESTMORELAND    10/3/2012          201202120005711 DEVCO I   
Q087378000    000    242723000    CARL A BEDILION ET UX    CNX GAS COMPANY LLC
   Pennsylvania    GREENE    11/1/2012    457    2006    201300001075 DEVCO I   
Q087461000    000    244135000    LEE FAUTH ET UX    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    12/6/2012          201302250007301 DEVCO I   
Q087471000    000    244418000    JOHN L LAMPE JR ET UX    CNX GAS COMPANY LLC
   Pennsylvania    GREENE    1/15/2013    459    208    201300002411

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q087484000    004    244755000    RICHARD C SLAUGENHAUPT ET UX    CNX
GAS COMPANY LLC    Pennsylvania    WESTMORELAND    1/16/2013         
201302250007300 DEVCO I    Q087485000    000    244756000    KENNETH NEAL GEORGE
ET UX    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    1/16/2013      
   201303070008931 DEVCO I    Q087504000    000    245364000    DENISE M. CRIBBS
ET VIR    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    2/4/2013      
   201303070008929 DEVCO I    Q087505000    000    245365000    CAROL JEAN
ROSCOSKY    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    2/4/2013   
      201303070008924 DEVCO I    Q087506000    000    245366000    HEIDI M LANGE
ET VIR    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    1/30/2013      
   201303070008930 DEVCO I    Q087507000    000    245367000    WILLIAM J
ROSCOSKY ET UX    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND   
2/6/2013          201303070008925 DEVCO I    Q087508000    000    245368000   
JAMES H SMITH AND JOANNE SMITH TRUSTEES OF THE JAM    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    1/28/2013          201303070008927 DEVCO I   
Q087509000    000    245369000    RAYMOND P WHALEN ET UX    CNX GAS COMPANY LLC
   Pennsylvania    WESTMORELAND    1/28/2013          201303070008928 DEVCO I   
Q087510000    000    245370000    REBECCA JANE LANGE ET AL    CNX GAS COMPANY
LLC    Pennsylvania    WESTMORELAND    1/24/2013          201303070008926 DEVCO
I    Q087516000    000    245616000    HARRY E JONES    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    12/15/2012          201308300035933 DEVCO I   
Q087517000    000    245617000    THERESA A PAVLOCK    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    1/16/2013          201308300035935 DEVCO I   
Q087519000    000    245619000    TAMMY J KELLEY ET AL    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    1/16/2013          201303070008922 DEVCO I   
Q087520000    000    245620000    SADA FAMILY TRUST ET AL    CNX GAS COMPANY LLC
   Pennsylvania    WESTMORELAND    2/20/2013          201303070008923 DEVCO I   
Q087565000    000    246098000    GRACE E CONKLIN    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    3/25/2013    458    1159    201100001720 DEVCO I   
Q087591000    000    247224000    RICHARD C PELLEGRINI ET AL    CNX GAS COMPANY
LLC    Pennsylvania    WASHINGTON    4/22/2013          201322048 DEVCO I   
Q087615000    000    247637000    FLOYD H ANDERSON    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    4/26/2013          201327344 DEVCO I    Q087691000
   000    251742000    COLVAN SANITARY LANDFILL AND DEVELOPMENT CO    CNX GAS
COMPANY LLC    Pennsylvania    WESTMORELAND    7/30/2013         
201310100041360 DEVCO I    Q087750001    000    277346001    WILLIAM L CORSON ET
UX    NOBLE ENERGY INC    Pennsylvania    GREENE    7/8/2014    473    2383   
201400006766 DEVCO I    Q087750002    000    277346002    MARK D WELLING ET UX
   NOBLE ENERGY INC    Pennsylvania    GREENE    5/22/2014    473    2378   
201400006756 DEVCO I    Q087750003    000    277346003    RONALD M LINDLEY ET UX
   NOBLE ENERGY INC    Pennsylvania    GREENE    6/6/2014    473    3542   
201400007002 DEVCO I    Q087750004    000    277346004    ENOD LAVERNE BARNHART
PUSATERI ET VIR    NOBLE ENERGY INC    Pennsylvania    GREENE    6/30/2014   
473    3537    201400007001 DEVCO I    Q087750005    000    277346005   
CONSTANCE J MCNEELY ET VIR    NOBLE ENERGY INC    Pennsylvania    GREENE   
6/19/2014    473    3532    201400007000 DEVCO I    Q087750006    000   
277346006    BRIAN KENT BARNHART ET UX    NOBLE ENERGY INC    Pennsylvania   
GREENE    6/16/2014    473    3527    201400006999 DEVCO I    Q087750007    000
   277346007    CAROL A DIXON    NOBLE ENERGY INC    Pennsylvania    GREENE   
6/6/2014    473    3557    201400007005 DEVCO I    Q087750008    000   
277346008    LINDA ARLENE BAYNES    NOBLE ENERGY INC    Pennsylvania    GREENE
   6/17/2014    473    3547    201400007003

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q087750009    000    277346009    MARK S BAYNES ET UX    NOBLE ENERGY
INC    Pennsylvania    GREENE    6/16/2014    473    3552    201400007004 DEVCO
I    Q087750010    000    277346012    WILLIAM M BARNEY ET UX    NOBLE ENERGY
INC    Pennsylvania    GREENE    5/29/2014    474    1350    201400007450 DEVCO
I    Q087750011    000    277346013    JJK MINERAL COMPANY LLC    NOBLE ENERGY
INC    Pennsylvania    GREENE    10/3/2014    474    1345    201400007449 DEVCO
I    Q087750012    000    277346010    KATHY MAHER ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    11/3/2014    475    876    201400008035 DEVCO I   
Q087750013    000    277346011    JUDY BITTE ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    11/3/2014    475    872    201400008034 DEVCO I   
Q087750014    000    277346014    GARY HENRY ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    11/2/2014    478    3935    201500002363 DEVCO I   
Q087750015    000    Q087750015    ROBERT LLOYD JR ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    3/21/2015    479    3132    201500003012 DEVCO I   
Q088151001    000    277685001    VIRGINIA LEE OGDEN DAVIES ET VIR    NOBLE
ENERGY INC    Pennsylvania    GREENE    9/6/2014    474    1360    201400007452
DEVCO I    Q088151002    000    277685002    STEVEN HAMILTON    NOBLE ENERGY INC
   Pennsylvania    GREENE    9/18/2014    474    1528    201400004780 DEVCO I   
Q088151003    000    Q088151003    SAMUEL WILSON BOOHER III ET UX    NOBLE
ENERGY INC    Pennsylvania    GREENE    9/9/2014    474    1380    201400007457
DEVCO I    Q088151004    000    277685003    PATRICIA SUE BOOHER MCALISTER ET
VIR    NOBLE ENERGY INC    Pennsylvania    GREENE    9/5/2014    474    1372   
201400007455 DEVCO I    Q088151005    000    277685004    MURIEL E PARKER   
NOBLE ENERGY INC    Pennsylvania    GREENE    9/9/2014    474    1355   
201400007451 DEVCO I    Q088151006    000    277685005    ALFRED EARL HAMILTON
III    NOBLE ENERGY INC    Pennsylvania    GREENE    8/21/2014    474    1532   
201400007481 DEVCO I    Q088151007    000    277685006    JON BOOHER ET UX   
NOBLE ENERGY INC    Pennsylvania    GREENE    9/8/2014    474    1516   
201400007477 DEVCO I    Q088151008    000    277685007    PATRICIA AILEEN GEORGE
ET VIR    NOBLE ENERGY INC    Pennsylvania    GREENE    9/8/2014    474    1520
   201400007478 DEVCO I    Q088151009    000    277685008    AUDRA MARY OGDEN
MINNETTE    NOBLE ENERGY INC    Pennsylvania    GREENE    8/26/2014    474   
1524    201400007479 DEVCO I    Q088151010    000    277685009    DAVID LEWIS
BOOHER ET UX    NOBLE ENERGY INC    Pennsylvania    GREENE    9/5/2014    474   
1368    201400007454 DEVCO I    Q088151011    000    277685010    MARCIA
HAMILTON CLARK ET VIR    NOBLE ENERGY INC    Pennsylvania    GREENE    8/8/2014
   474    1376    201400007456 DEVCO I    Q088151012    000    277685011   
ROBERT OGDEN    NOBLE ENERGY INC    Pennsylvania    GREENE    9/15/2014    474
   1364    201400007453 DEVCO I    Q088151013    000    277685012    HUGHES
BOOHER ET UX    NOBLE ENERGY INC    Pennsylvania    GREENE    9/8/2014    474   
1549    201400007485 DEVCO I    Q088284000    000    277750000    DOUGLAS E
THARP ET UX    NOBLE ENERGY INC    Pennsylvania    GREENE    8/19/2014    474   
1565    201400007489 DEVCO I    Q088312000    000    277758000    CORY THARP ET
UX    NOBLE ENERGY INC    Pennsylvania    GREENE    9/3/2014    474    1537   
201400007482 DEVCO I    Q088322001    000    277561003    BERNARD HALLAM JR ET
UX    NOBLE ENERGY INC    Pennsylvania    GREENE    9/11/2014    474    1561   
201400007488 DEVCO I    Q088322002    000    277561004    KEITH HALLAM ET UX   
NOBLE ENERGY INC    Pennsylvania    GREENE    9/27/2014    474    1557   
201400007487 DEVCO I    Q088322003    000    277561005    SCOTT HALLAM    NOBLE
ENERGY INC    Pennsylvania    GREENE    9/23/2014    474    1553    201400007486
DEVCO I    Q088322004    000    277561001    PEGGY MALEY ET VIR    NOBLE ENERGY
INC    Pennsylvania    GREENE    11/6/2014    475    1018    201400008072

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q088322005    000    277561002    BRADLEY HALLAM ET UX    NOBLE
ENERGY INC    Pennsylvania    GREENE    10/28/2014    475    1014   
201400008071 DEVCO I    Q088322006    000    277561006    STUART HALLAM ET UX   
NOBLE ENERGY INC    Pennsylvania    GREENE    11/4/2014    476    509   
201500000248 DEVCO I    Q088322007    000    277561007    KYLE HALLAM    NOBLE
ENERGY INC    Pennsylvania    GREENE    2/18/2015    479    921    201500002580
DEVCO I    Q088352000    000    277774000    AUTUMN GALLOWAY    NOBLE ENERGY INC
   Pennsylvania    GREENE    10/15/2014    474    1541    201400007483 DEVCO I
   Q088355000    000    277776000    CHARLES RILEY ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    10/15/2014    474    1545    201400007484 DEVCO I   
Q088515000    001    277579000    DALE E CAMPBELL    NOBLE ENERGY INC   
Pennsylvania    GREENE    7/30/2014    475    1029    201400008075 DEVCO I   
Q088515000    002    277579000    DALE E CAMPBELL    NOBLE ENERGY INC   
Pennsylvania    GREENE    7/30/2014    475    1029    201400008075 DEVCO I   
Q088520000    000    277580000    TIMOTHY A THARP    NOBLE ENERGY INC   
Pennsylvania    GREENE    9/30/2014    475    1026    201400008074 DEVCO I   
Q089236000    000    278015000    ROBERT K HILLBERRY    NOBLE ENERGY INC   
Pennsylvania    GREENE    12/10/2014    478    3940    201500002364 DEVCO I   
Q089239001    000    277796002    THE LINDA K POPPELL TRUST    NOBLE ENERGY INC
   Pennsylvania    GREENE    11/11/2014    476    1766    201500000399 DEVCO I
   Q089239002    000    277796001    MICHAEL L HORN ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    12/1/2014    476    2841    201500000612 DEVCO I   
Q089250000    000    278020000    LORETTA J CUNNINGHAM    NOBLE ENERGY INC   
Pennsylvania    GREENE    12/5/2014    479    1071    201500002612 DEVCO I   
Q089316000    000    278033000    KENNETH LEE GROESSER ET UX    NOBLE ENERGY INC
   Pennsylvania    GREENE    11/8/2014    478    3954    201500002367 DEVCO I   
Q089586001    000    156456003    JAMES R THOMAS    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    11/11/2011          201204581 DEVCO I   
Q089856001    000    277889001    MARCIA L FAIN ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/27/2015    477    3885    201500001651 DEVCO I   
Q089856002    000    277889002    JESSICA WOOD    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/28/2015    477    3889    201500001652 DEVCO I   
Q089856003    000    277889003    CAROL L MITCHELL ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/12/2015    477    3893    201500001653 DEVCO I   
Q089856004    000    277889004    KERMIT L STAGGERS JR ET UX    NOBLE ENERGY INC
   Pennsylvania    GREENE    1/29/2015    479    1248    201500002646 DEVCO I   
Q089856005    000    277889005    LAURA A SWISHER ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/3/2015    479    1252    201500002647 DEVCO I   
Q089856006    000    277889006    JOHN T LAZEAR    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/20/2015    479    925    201500002581 DEVCO I   
Q089856007    000    277889007    MARY W FLYNN ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    3/11/2015    479    10    201500002401 DEVCO I   
Q089856008    000    Q089856008    MICHELLE D HANEY    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/30/2015    479    1256    201500002648 DEVCO I   
Q089856009    000    Q089856009    PATTI M WILSON ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    3/10/2015    484    3914    201500006924 DEVCO I   
Q089856010    000    277889008    IVY PATRICIA CASSIDAY    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/12/2015    479    1264    201500002650 DEVCO I   
Q089856011    000    Q089856011    JAMES A LAZEAR    NOBLE ENERGY INC   
Pennsylvania    GREENE    1/27/2015    479    1113    201500002620 DEVCO I   
Q089856012    000    Q089856012    CYNTHIA D JONES ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    3/31/2015    479    2203    201500002839

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q089856013    000    Q089856013    MARY C SCHERICH    NOBLE ENERGY
INC    Pennsylvania    GREENE    3/23/2015    479    2237    201500002846 DEVCO
I    Q089856014    000    Q089856014    LORETTA L TOUHY ET VIR    NOBLE ENERGY
INC    Pennsylvania    GREENE    3/25/2015    479    2232    201500002845 DEVCO
I    Q089856015    000    Q089856015    DAVID P STAGGERS ET UX    NOBLE ENERGY
INC    Pennsylvania    GREENE    4/4/2015    479    2208    201500002840 DEVCO I
   Q089856016    000    Q089856016    FRANCIS D SCHERICH    NOBLE ENERGY INC   
Pennsylvania    GREENE    4/1/2015    479    2223    201500002843 DEVCO I   
Q089856017    000    Q089856017    WILMA M BAGG    NOBLE ENERGY INC   
Pennsylvania    GREENE    3/15/2015    479    3700    201500003117 DEVCO I   
Q089856018    000    Q089856018    BARBARA V PERRETT ET VIR    NOBLE ENERGY INC
   Pennsylvania    GREENE    4/4/2015    479    2193    201500002837 DEVCO I   
Q089856019    000    Q089856019    CHRISTY A HARTMAN ET UX    NOBLE ENERGY INC
   Pennsylvania    GREENE    3/30/2015    479    2198    201500002838 DEVCO I   
Q089856020    000    Q089856020    FRANK J JENKINS    NOBLE ENERGY INC   
Pennsylvania    GREENE    3/12/2015    481    3607    201500004618 DEVCO I   
Q089856021    000    Q089856021    JANET L ANDERSON    NOBLE ENERGY INC   
Pennsylvania    GREENE    5/13/2015    480    2126    201500003609 DEVCO I   
Q089856022    000    Q089856022    SANDRA E NEUTZLING ET VIR    NOBLE ENERGY INC
   Pennsylvania    GREENE    5/15/2015    480    2122    201500003608 DEVCO I   
Q089856023    000    Q089856023    RAYMOND J HOFF ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    5/19/2015    480    2853    201500003740 DEVCO I   
Q089856024    000    Q089856024    RICHARD C HOFF ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    5/16/2015    480    2827    201500003741 DEVCO I   
Q089856025    000    Q089856025    JOSEPH H WALLACE ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    5/27/2015    481    754    201500004093 DEVCO I   
Q089856026    000    Q089856026    JAMES M SHOATS ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    6/19/2015    482    963    201500004885 DEVCO I   
Q089856027    000    Q089856027    KAREN S ROACH ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    6/17/2015    482    959    201500004884 DEVCO I   
Q089856028    000    Q089856028    RAYMOND P SHOATS ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    7/9/2015    483    1940    201500005720 DEVCO I   
Q089856029    000    Q089856029    SHELLY M SZAFRANSKI    NOBLE ENERGY INC   
Pennsylvania    GREENE    7/23/2015    483    1360    201500005596 DEVCO I   
Q090064001    000    251803000    NANCY M CARNAHAN ET AL    A M COCHRAN   
Pennsylvania    WESTMORELAND    6/1/1925    823    51    DEVCO I    Q090067001
   000    251804000    A L WOLFORD ET UX    A M COCHRAN    Pennsylvania   
WESTMORELAND    7/15/1938    1029    532    DEVCO I    Q090084000    000   
251808000    JOANN BROWNLEE    RANGE RESOURCES - APPALACHIA LLC    Pennsylvania
   WASHINGTON    2/5/2010          201017261 DEVCO I    Q090234000    000   
250415000    HARRY BLACK ET UX    CNX GAS COMPANY LLC    Pennsylvania    GREENE
   7/18/2013    464    3871    201300007297 DEVCO I    Q090235000    000   
245907000    BOUNTY MINERALS LLC    CNX GAS COMPANY LLC    Pennsylvania   
GREENE    3/13/2013    461    3402    201300004737 DEVCO I    Q090348000    000
   278077000    TEXAS EASTERN TRANSMISSION LP    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/9/2015    479    1097    201500002616 DEVCO I   
Q090395001    000    278087000    KATHLEEN A BURDETTE    NOBLE ENERGY INC   
Pennsylvania    GREENE    2/12/2015    479    1101    201500002617 DEVCO I   
Q090395002    000    Q090395002    PATRICIA B EAGON    NOBLE ENERGY INC   
Pennsylvania    GREENE    3/6/2015    479    1105    201500002618

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q090395003    000    Q090395003    NANCY POLEN    NOBLE ENERGY INC   
Pennsylvania    GREENE    3/4/2015    479    1260    201500002649 DEVCO I   
Q090395004    000    Q090395004    DONALD EAGON JR ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    3/7/2015    479    1109    201500002619 DEVCO I   
Q090395005    000    Q090395005    LARRY EALY ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    3/3/2015    479    2228    201500002844 DEVCO I   
Q090395006    000    Q090395006    DIANA K BENNETT ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    3/3/2015    479    2213    201500002841 DEVCO I   
Q090395007    000    Q090395007    DONALD FORRET    NOBLE ENERGY INC   
Pennsylvania    GREENE    3/23/2015    479    2218    201500002842 DEVCO I   
Q090395008    000    Q090395008    KIM MARCONI    NOBLE ENERGY INC   
Pennsylvania    GREENE    4/20/2015    480    1375    201500003459 DEVCO I   
Q090395009    000    Q090395009    PENNY R KAUFFMAN    NOBLE ENERGY INC   
Pennsylvania    GREENE    4/29/2015    480    1379    201500003460 DEVCO I   
Q090395010    000    Q090395010    RONI EALY    NOBLE ENERGY INC    Pennsylvania
   GREENE    4/22/2015    480    1371    201500003458 DEVCO I    Q091077000   
000    126236000    SIMON P BORTZ ET UX    THE PEOPLES NATURAL GAS COMPANY   
Pennsylvania    WESTMORELAND    4/24/1930    910 915    495 140    DEVCO I   
Q091136000    001    245906000    BOUNTY MINERALS LLC    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    3/13/2013    461 464    296 3446    201300004091
201300007222 DEVCO I    Q091136000    002    245906000    BOUNTY MINERALS LLC   
CNX GAS COMPANY LLC    Pennsylvania    GREENE    3/13/2013    461 464    296
3446    201300004091 201300007222 DEVCO I    Q091136000    003    245906000   
BOUNTY MINERALS LLC    CNX GAS COMPANY LLC    Pennsylvania    GREENE   
3/13/2013    461 464    296 3446    201300004091 201300007222 DEVCO I   
Q091155000    000    246475000    CARTER PHILLIPS ET UX    CNX GAS COMPANY LLC
   Pennsylvania    GREENE    1/22/2013    459    3136    201300002964 DEVCO I   
Q091170001    000    247627001    BENJAMIN A ROBINSON    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    5/23/2013    459    3141    20130002965 DEVCO I   
Q091178000    000    243650000    MARCIA S BOYLE    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    12/4/2012    458    188    201300001570 DEVCO I   
Q091183000    000    247989000    R EUGENE HUGHES    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    5/2/2013    462    1743    201300005265 DEVCO I   
Q091198000    000    249314000    LESTER D HUTCHINSON ET UX    CNX GAS COMPANY
LLC    Pennsylvania    GREENE    6/12/2013    464    3764    201300007276 DEVCO
I    Q091217000    000    251952000    SHIRL W JACOBS    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    8/2/2013    464    3861    201300007295 DEVCO I   
Q091221000    000    251954000    ANDREW S WISE ET UX    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    7/30/2013    464    3856    20130007294 DEVCO I   
Q091473000    000    246894000    DONALD R JOBE ET UX    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    9/1/2013          201306070022681 DEVCO I   
Q091485001    000    Q091485001    WILLIAM J FREYLER    NOBLE ENERGY INC   
Pennsylvania    GREENE    4/28/2015    480    42    201500003222 DEVCO I   
Q091485002    000    Q091485002    DOLORES J PORTER    NOBLE ENERGY INC   
Pennsylvania    GREENE    4/28/2015    480    46    201500003223 DEVCO I   
Q091485003    000    Q091485003    PHYLLIS A NEAL REVOCABLE TRUST    NOBLE
ENERGY INC    Pennsylvania    GREENE    7/14/2015    483    1936    201500005719
DEVCO I    Q091516001    000    Q091516001    DAVID D DELP ET UX    NOBLE ENERGY
INC    Pennsylvania    GREENE    1/15/2015    479    3127    201500003011 DEVCO
I    Q091516002    000    Q091516002    SHIRLEY DEVOE GLENNEN    NOBLE ENERGY
INC    Pennsylvania    GREENE    1/28/2015    479    3122    201500003010

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q091577000    000    243145000    EUGENE W SCHERICH ET UX    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    12/18/2012    456    469   
201200007743 DEVCO I    Q091634000    000    238183000    WILLIAM L ANDERSON SR
   CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    6/26/2012         
201224088 DEVCO I    Q091656000    000    243412000    FRANK R JONES ET UX   
CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    12/4/2012          20130088
DEVCO I    Q091707000    000    Q091707000    SHIRLEY B GRIM    NOBLE ENERGY INC
   Pennsylvania    GREENE    3/26/2015    479    3138    201500003013 DEVCO I   
Q091720001    000    238759001    MARY K SHEPPARD    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    4/30/2012    455    349    201200006861 DEVCO I   
Q091720002    000    238759002    STEFANI C MINNEAR    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    4/26/2012    455    353    201200006862 DEVCO I   
Q091720003    000    238759003    KATHRYN C TROSKY    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    4/25/2012    455    357    201200006863 DEVCO I   
Q091746001    001    277828001    DONNA LEE LEWIS WINZ    NOBLE ENERGY INC   
Pennsylvania    GREENE    11/26/2014    476    3333    201500000728 DEVCO I   
Q091746001    002    277828001    DONNA LEE LEWIS WINZ    NOBLE ENERGY INC   
Pennsylvania    GREENE    11/26/2014    476    3333    201500000728 DEVCO I   
Q091746002    001    Q091746002    GEORGE ROBERT FINNEGAN    NOBLE ENERGY INC   
Pennsylvania    GREENE    4/2/2015    479    1371    201500002679 DEVCO I   
Q091746002    002    Q091746002    GEORGE ROBERT FINNEGAN    NOBLE ENERGY INC   
Pennsylvania    GREENE    4/2/2015    479    1371    201500002679 DEVCO I   
Q091746002    003    Q091746002    GEORGE ROBERT FINNEGAN    NOBLE ENERGY INC   
Pennsylvania    GREENE    4/2/2015    479    1371    201500002679 DEVCO I   
Q091746003    001    Q091746003    ARDEN M EMERY    NOBLE ENERGY INC   
Pennsylvania    GREENE    10/12/2015    488    2638    201600001464 DEVCO I   
Q091746003    002    Q091746003    ARDEN M EMERY    NOBLE ENERGY INC   
Pennsylvania    GREENE    10/12/2015    488    2638    201600001464 DEVCO I   
Q091746004    001    Q091746004    LIVING TRUST OF RAYMEN F EMERY DATED
8-10-2000    NOBLE ENERGY INC    Pennsylvania    GREENE    10/19/2015    488   
2642    201600001465 DEVCO I    Q091746004    002    Q091746004    LIVING TRUST
OF RAYMEN F EMERY DATED 8-10-2000    NOBLE ENERGY INC    Pennsylvania    GREENE
   10/19/2015    488    2642    201600001465 DEVCO I    Q091746005    001   
Q091746005    WILLIAM R EMERY ET UX    NOBLE ENERGY INC    Pennsylvania   
GREENE    10/20/2015    488    2646    201600001466 DEVCO I    Q091746005    002
   Q091746005    WILLIAM R EMERY ET UX    NOBLE ENERGY INC    Pennsylvania   
GREENE    10/20/2015    488    2646    201600001466 DEVCO I    Q091789000    000
   243571000    ANDREW R CLARKSON    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    12/20/2012          201310825 DEVCO I    Q091829001    000   
243648002    THOMAS H PARKINSON    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    11/3/2012          201307939 DEVCO I    Q091829002    000   
243648003    JOHN R CASTORR    CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON
   11/20/2012          201316528 DEVCO I    Q091829003    000    243648005   
CAROLYN B TONG    CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON   
11/20/2012          201316526 DEVCO I    Q091829004    000    243648007   
BARBARA MACDONALD    CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON   
12/3/2012          201312748 DEVCO I    Q091829005    000    243648010   
CAROLYN OBRIEN    CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    12/3/2012
         201312749 DEVCO I    Q091829006    000    243648011    FRED W CARPENTER
   CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    12/1/2012         
201312750 DEVCO I    Q091829007    000    243648012    P CLARKSON COLLINS JR   
CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    12/3/2012          20132751

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q091829008    000    243648014    SUSAN L CARPENTER    CNX GAS
COMPANY LLC    Pennsylvania    WASHINGTON    12/1/2012          201316519 DEVCO
I    Q091829009    000    243648013    THE RECHEL TRUST OF 1995    CNX GAS
COMPANY LLC    Pennsylvania    WASHINGTON    12/7/2012          201401521 DEVCO
I    Q091894001    000    245419002    KEITH A MAXWELL    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    1/30/2012          201227660 DEVCO I    Q091894002
   000    245419003    KEVIN M MAXWELL    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    3/15/2013          201331118 DEVCO I    Q091906000    000   
244140000    EAST FINLEY TOWNSHIP CEMETERY COMPANY FAIRVIEW CEM    CNX GAS
COMPANY LLC    Pennsylvania    WASHINGTON    12/18/2012          201310091
201319924 DEVCO I    Q091909001    000    Q091909001    MARY JO REYNOLDS   
NOBLE ENERGY INC    Pennsylvania    GREENE    5/4/2015    480    1383   
201500003461 DEVCO I    Q091909002    000    Q091909002    FRANCES DESANTIS   
NOBLE ENERGY INC    Pennsylvania    GREENE    5/4/2015    480    1389   
201500003462 DEVCO I    Q091909003    000    Q091909003    MWM RESOURCES LLC   
NOBLE ENERGY INC    Pennsylvania    GREENE    5/2/2015    480    2861   
201500003742 DEVCO I    Q091909004    000    Q091909004    RKM/KRM LLC    NOBLE
ENERGY INC    Pennsylvania    GREENE    5/4/2015    481    758    201500004094
DEVCO I    Q091946001    000    247065001    DEBORAH LINDSAY    CNX GAS COMPANY
LLC    Pennsylvania    WASHINGTON    4/10/2013          201400579 DEVCO I   
Q091946002    000    247065002    MICHAEL MCADAMS    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    4/10/2013          201400430 DEVCO I    Q091950001
   000    Q091950001    REBECCA L COLN ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    4/17/2015    480    2108    201500003605 DEVCO I   
Q091950002    000    Q091950002    BARBARA R HARTZ ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    5/6/2015    480    2113    201500003606 DEVCO I   
Q091958000    000    247064000    JERRY LASALVIA ET UX    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    4/9/2013          201400863 DEVCO I    Q091969000
   000    248902000    MELROSE F WEITZEL    CNX GAS COMPANY LLC    Pennsylvania
   WASHINGTON    5/24/2013          201402026 DEVCO I    Q092004000    000   
246718000    LARRY E BEDILLION ET UX    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    4/16/2013          201322042 DEVCO I    Q092021001    000   
248895001    MM - MARCELLUS HBP1 LP    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    5/16/2013          201337394 DEVCO I    Q092021002    000   
248895002    DAVID J WARHOLAK ET UX    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    5/21/2013          201337396 DEVCO I    Q092038000    000   
248908000    MARJORIE J CLUTTER    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    5/24/2013          201335499 DEVCO I    Q092044000    000   
248913000    ROBERT D SCHERICH ET UX    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    5/24/2013          201335502 DEVCO I    Q092051000    000   
249494000    ABNER JACKSON LIGGETT JR    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    5/30/2013          201337397 DEVCO I    Q092063000    000   
121129000    ROBERT J BOSCO ET UX    DOMINION EXPLORATION & PRODUCTION INC   
Pennsylvania    GREENE    4/16/2008    391    666    200800002796 DEVCO I   
Q092352001    000    251390011    CALLEN J EALY    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    7/21/2013          201400950 DEVCO I    Q092352002
   000    251390001    DOUGLAS BRADFORD EALY ET UX    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    5/24/2013          201335506 DEVCO I    Q092352003
   000    251390002    BARBARA A LEDLEY ET VIR    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    5/22/2013          201335510

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q092352004    000    251390003    LEONARD C BRYANT    CNX GAS COMPANY
LLC    Pennsylvania    WASHINGTON    5/31/2013          201335513 DEVCO I   
Q092352005    000    251390004    VIVIAN LORRAINE DODD    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    5/24/2013          201335518 DEVCO I    Q092352006
   000    251390004    DONNA MAE EALY    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    6/10/2013          201335517 DEVCO I    Q092352007    000   
251390006    DEBORAH L CONDOS ET VIR    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    5/20/2013          201336263 DEVCO I    Q092352008    000   
251390008    PHILIP M EALY ET UX    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    7/22/2013          201401662 DEVCO I    Q092352009    000   
251390009    SHARON M KIBBE ET VIR    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    7/21/2013          201400944 DEVCO I    Q092352010    000   
251390010    WILLIAM R EALY ET UX    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    7/19/2013          201401664 DEVCO I    Q092352011    000   
251390012    DANIEL B EALY ET UX    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    10/22/2013          201408676 DEVCO I    Q092352012    000   
251390013    VICKI J SCHROFF ET VIR    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    10/25/2013          201409322 DEVCO I    Q092357001    000   
251392010    CALLEN J EALY    CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON
   7/21/2013          201401106 DEVCO I    Q092357002    000    251392001   
DOUGLAS BRADFORD EALY ET UX    CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON
   5/24/2013          201336264 DEVCO I    Q092357003    000    251392002   
BARBARA A LEDLEY ET VIR    CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON   
5/22/2013          201335522 DEVCO I    Q092357004    000    251392004    DONNA
MAE EALY    CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    6/10/2013      
   201336266 DEVCO I    Q092357005    000    251392005    VIVIAN LORRAINE DODD
   CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    5/24/2013         
201335525 DEVCO I    Q092357007    000    251392007    PHILIP M EALY ET UX   
CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    7/22/2013         
201400951 DEVCO I    Q092357008    000    251392008    SHARON M KIBBE ET VIR   
CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    7/21/2013         
201400954 DEVCO I    Q092357009    000    251392009    WILLIAM R EALY ET UX   
CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    7/19/2013         
201401109 DEVCO I    Q092357010    000    251392011    DANIEL B EALY ET UX   
CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    10/22/2013         
201408678 DEVCO I    Q092357011    000    251392003    LEONARD C BRYANT    CNX
GAS COMPANY LLC    Pennsylvania    WASHINGTON    5/20/2013          201335524
DEVCO I    Q092357012    000    251392012    VICKI J SCHROFF ET VIR    CNX GAS
COMPANY LLC    Pennsylvania    WASHINGTON    10/25/2013          201409989 DEVCO
I    Q092378000    000    Q092378000    BRUCE W HENEVICH SR ET UX    NOBLE
ENERGY INC    Pennsylvania    GREENE    6/12/2015    482    675    201500004822
DEVCO I    Q092380000    000    247586000    JOSHUA B CUMPSTON ET UX    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    5/14/2013    462 465    1738 3968   
201300005264 201400000689 DEVCO I    Q092381000    001    251241000    JANET FAY
ELICHLER    ATLAS AMERICA LLC    Pennsylvania    WASHINGTON    8/19/2008      
   200824863 201200999 DEVCO I    Q092381000    002    251241000    JANET FAY
ELICHLER    ATLAS AMERICA LLC    Pennsylvania    WASHINGTON    8/19/2008      
   200824863 201200999 DEVCO I    Q092425001    000    251178001    DOROTHY DELL
THOMPSON    CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    5/29/2013      
   201401367 DEVCO I    Q092425002    000    251178002    MARGARET C GUY ET VIR
   CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    9/5/2013         
201400577

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q092440001    000    253708002    NORMA JEAN EALY    CNX GAS COMPANY
LLC    Pennsylvania    WASHINGTON    5/30/2013          201400716 DEVCO I   
Q092440002    000    253708001    MAP2009-OK    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    10/11/2013          201401100 DEVCO I   
Q092450001    000    254157003    NICHOLE L BEATTY    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    11/8/2013          201407535 DEVCO I    Q092450002
   000    254157004    COLT A BEATTY    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    11/18/2013          201409344 DEVCO I    Q092450003    000   
254157001    ROBERT D BEATTY ET UX    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    10/29/2013          201407148 201409339 DEVCO I    Q092450004   
000    254157005    ROBERT C BEATTY    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    12/2/2013          201410529 DEVCO I    Q092450005    000   
254157002    FRANK G GARRISON JR ET UX    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    10/29/2013          201407149 201409343 DEVCO I    Q092552000   
000    252155000    BARRY D GRECOE JR ET UX    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    12/3/2013    464    3990    201300007316 DEVCO I   
Q092556001    000    253601001    MICHAEL LEE HORN    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    10/14/2013    468    2245    201400002817 DEVCO I   
Q092556002    000    253601002    LINDA K POPPELL    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    10/16/2013    467    2564    201400002068 DEVCO I   
Q092573001    000    Q092573001    REBECCA L COLN ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    5/15/2015    480    2867    201500003743 DEVCO I   
Q092573002    000    Q092573002    BARBARA HARTZ ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    5/13/2015    480    2118    201500003607 DEVCO I   
Q092609000    000    240118000    GREGORY S BUCKLEY    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    8/29/2013          201402130004037 DEVCO I   
Q092621000    000    252832000    DAVID J MORGAN ET UX    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    9/4/2013          201403310008768 DEVCO I   
Q092627000    000    249615000    SHEILA D COOPER    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    6/4/2013          201306070022682 DEVCO I   
Q092669000    000    Q092669000    MERVIN E DETWEILER    NOBLE ENERGY INC   
Pennsylvania    GREENE    6/24/2015    488    1156    201600001139 DEVCO I   
Q092736000    000    252835000    SANDRA FRIESELL    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    8/27/2013          201403310008769 DEVCO I   
Q092743000    000    252838000    CANDACE M VARNER    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    8/14/2013          201403310008770 DEVCO I   
Q092747000    000    252994000    VINCENT P HAUCK    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    9/28/2013          201404160010788 DEVCO I   
Q092760001    000    253183001    SANDRA LEE DEEMER    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    6/17/2013          20140331008758 DEVCO I   
Q092760002    000    253183002    THELMA J DEEMER    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    7/3/2013          201403310008759 DEVCO I   
Q092760003    000    253183003    MARY KATHRYN DEEMER    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    8/1/2013          201403310008761 DEVCO I   
Q092760004    000    253183005    DEAN E CARNAHAN ET UX    CNX GAS COMPANY LLC
   Pennsylvania    WESTMORELAND    11/4/2013          201404160010793 DEVCO I   
Q092760005    000    253183006    DANIEL W DEEMER ET UX    CNX GAS COMPANY LLC
   Pennsylvania    WESTMORELAND    9/27/2013          201404160010794 DEVCO I   
Q092760006    000    253183007    BEVERLY J SAUNDERS ET VIR    CNX GAS COMPANY
LLC    Pennsylvania    WESTMORELAND    10/1/2013          201404160010795 DEVCO
I    Q092760007    000    253183009    ANNA MAE SOKOLOWSKI ET VIR    CNX GAS
COMPANY LLC    Pennsylvania    WESTMORELAND    9/26/2013         
201404160010796

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q092760008    000    253183004    WILLIAM L DEEMER ET UX    CNX GAS
COMPANY LLC    Pennsylvania    WESTMORELAND    11/4/2013         
201406160018010 DEVCO I    Q092785000    000    253245000    KENNETH A PASCUZZI
ET UX    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    9/20/2013      
   201404160010790 DEVCO I    Q092795000    000    253246000    RICHARD L COOLEY
SR ET UX    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    8/15/2013   
      201404160010791 DEVCO I    Q092809000    000    253311000    THE WILLIAM R
KING REVOCABLE TRUST    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND   
5/29/2013          201403310008760 DEVCO I    Q092810000    000    253324000   
KAREN URSINY ET VIR    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND   
7/23/2013          201403310008771 DEVCO I    Q092816000    000    253338000   
WILLIAM W KARP JR    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND   
9/20/2013          201404160010792 DEVCO I    Q092818000    000    253588000   
SALVATORE TRESCO ET UX    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND   
10/10/2013          201402060003294 DEVCO I    Q092824000    000    253839000   
WILMA F OSTERWISE    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND   
11/1/2013          201402060003293 DEVCO I    Q092827000    000    254034000   
SALLY J SCHULTZ    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND   
11/14/2013          201403310008766 DEVCO I    Q092831000    000    254035000   
LEROY T DETMAN JR ET UX    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND
   8/18/2013          201403310008764 DEVCO I    Q092854000    000    254146000
   TRESCO PAVING CORPORATION    CNX GAS COMPANY LLC    Pennsylvania   
WESTMORELAND    10/29/2013          201402060003295 DEVCO I    Q092859000    000
   254159000    STUART K LAMONT ET UX    CNX GAS COMPANY LLC    Pennsylvania   
WESTMORELAND    11/21/2013          201402130004038 DEVCO I    Q092870000    000
   254230000    HARRY F THOMAS JR ET UX    CNX GAS COMPANY LLC    Pennsylvania
   WESTMORELAND    11/19/2013          201403310008767 DEVCO I    Q092873000   
000    254450000    KATHERINE J SCHRECENGOST    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    11/1/2013          201407140021745 DEVCO I   
Q092879000    000    254452000    BARRY L HINES ET UX    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    10/25/2013          201407140021746 DEVCO I   
Q092882000    000    254766000    CHRISTINE L MOORE    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    11/6/2013          201403310008762 DEVCO I   
Q092886000    000    254767000    DONALD EUGENE REARICK ET UX    CNX GAS COMPANY
LLC    Pennsylvania    WESTMORELAND    11/15/2013          201404150010628 DEVCO
I    Q092894000    000    254768000    DAVID A NEELY ET UX    CNX GAS COMPANY
LLC    Pennsylvania    WESTMORELAND    11/14/2013          201407140021747 DEVCO
I    Q092910000    000    254797000    BYRON J CHERTIK ET UX    CNX GAS COMPANY
LLC    Pennsylvania    WESTMORELAND    8/26/2013          201404160010798 DEVCO
I    Q092918000    000    254798000    KAVIN L MOORHEAD ET UX    CNX GAS COMPANY
LLC    Pennsylvania    WESTMORELAND    8/6/2013          201403310008763 DEVCO I
   Q092934000    000    255056000    HENRY F PAULICH JR ET UX    CNX GAS COMPANY
LLC    Pennsylvania    WESTMORELAND    11/26/2013          201407140021748 DEVCO
I    Q092946000    000    249217000    STEVE E FONNER ET UX    CNX GAS COMPANY
LLC    Pennsylvania    GREENE    6/4/2013    464    2834    201300007072 DEVCO I
   Q092948000    000    255059000    KENNETH W SCHWARZEDL ET UX    CNX GAS
COMPANY LLC    Pennsylvania    WESTMORELAND    12/13/2013         
201407140021741 DEVCO I    Q092958000    000    255070000    JOSEPH C MCWILLIAMS
   CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    12/10/2013         
201402130004039 DEVCO I    Q092959000    000    Q092959000    LUKE D VANDYNE ET
UX    NOBLE ENERGY INC    Pennsylvania    GREENE    7/8/2015          DEVCO I   
Q092967000    000    255071000    PATTI BOWMAN    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    12/10/2013          201402130004042

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective
Date

  

Book

  

Page

  

Instrument

DEVCO I    Q092973000    000    255072000    RONALD W BOWMAN ET UX    CNX GAS
COMPANY LLC    Pennsylvania    WESTMORELAND    12/10/2013         
201402130004043 DEVCO I    Q092981000    000    255073000    RONALD W BOWMAN ET
UX    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    12/10/2013         
201402130004044 DEVCO I    Q092992000    000    255076000    BRIAN F GROSS ET UX
   CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    1/9/2014         
201402130004041 DEVCO I    Q092997000    000    255226000    JERRY YATES ET UX
   CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    1/9/2014         
201402130004040 DEVCO I    Q093259000    000    249921000    WELTON C ORNDOFF ET
UX    CNX GAS COMPANY LLC    Pennsylvania    GREENE    6/18/2013    464    3769
   201300007277 DEVCO I    Q093268000    000    249922000    RANDY L AMOS    CNX
GAS COMPANY LLC    Pennsylvania    GREENE    6/17/2013    464    3774   
201300007278 DEVCO I    Q093276000    000    249923000    SHIRL W JACOBS    CNX
GAS COMPANY LLC    Pennsylvania    GREENE    6/20/2013    464    3779   
201300007279 DEVCO I    Q093285000    000    250264000    SARAH MCCLELLAN    CNX
GAS COMPANY LLC    Pennsylvania    GREENE    7/10/2013    464    3784   
201300007280 DEVCO I    Q093310000    000    250265000    STEPHEN T CUBBERLEY ET
UX    CNX GAS COMPANY LLC    Pennsylvania    GREENE    7/1/2013    464    3789
   201300007281 DEVCO I    Q093469000    000    255632000    ARTHUR PRATI ET UX
   CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    1/18/2014         
201402030002989 DEVCO I    Q093471000    000    256249000    SHIRLEY B HILL   
CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    12/13/2013         
201407140021749 DEVCO I    Q093477000    000    256250000    WILLIAM EUGENE
MASTER ET UX    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND   
11/20/2013          201407140021750 DEVCO I    Q093489000    000    256309000   
THOMAS E PHILLIPS ET UX    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND
   8/15/2013          201404160010799 DEVCO I    Q093490000    000    258134000
   JOHN A MCCONNELL    CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON   
12/17/2013          201413811 DEVCO I    Q093722000    000    256385000    TERRY
L MARTIN ET UX    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND   
2/21/2014          201403250008249 DEVCO I    Q093723000    000    258659000   
REVOCABLE TRUST FOR ISSUE OF RALPH B ANDY 9/3/1997    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    4/28/2014          201421864 DEVCO I    Q093724000
   000    256386000    TERRY L MARTIN ET UX    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    2/21/2014          2014032500008248 DEVCO I   
Q093733000    000    256388000    JOHN R STARR ET UX    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    2/21/2014          201403250008253 DEVCO I   
Q093737000    000    256389000    MICHAEL O INSKO ET UX    CNX GAS COMPANY LLC
   Pennsylvania    WESTMORELAND    2/21/2014          201403250008252 DEVCO I   
Q093746000    000    256390000    ERNEST RICHARD STARR JR ET UX    CNX GAS
COMPANY LLC    Pennsylvania    WESTMORELAND    2/21/2014         
201403250008255 DEVCO I    Q093755000    000    256391000    4510 MELWOOD ROAD
LLC    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    2/21/2014         
201403250008254 DEVCO I    Q093763000    000    257434000    JULIA A MARTIN ET
VIR    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    3/19/2014         
201403250000247 DEVCO I    Q093772000    000    246209000    AL LANDER ET AL   
CNX GAS COMPANY LLC    Pennsylvania    ARMSTRONG    7/10/2013    4472    126   
201308034 DEVCO I    Q093869000    000    251963000    THE GRAYSVILLE VOLUNTEER
FIRE COMPANY    CNX GAS COMPANY LLC    Pennsylvania    GREENE    7/23/2013      
   20140000690 DEVCO I    Q093872000    000    252363000    JAMES G KOZEJ ET AL
   CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    8/29/2013         
201401108

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective
Date

  

Book

  

Page

  

Instrument

DEVCO I    Q093874000    000    252405000    FRED ANKROM JR ET UX    CNX GAS
COMPANY LLC    Pennsylvania    WASHINGTON    8/29/2013          201400712 DEVCO
I    Q095103000    000    253110000    HARRY R RINGER ET UX    CNX GAS
COMPANY LLC    Pennsylvania    WASHINGTON    9/26/2013          201410520 DEVCO
I    Q095107000    000    253833000    RONALD ALLUM ET UX    CNX GAS COMPANY LLC
   Pennsylvania    WASHINGTON    11/18/2013          201401528 DEVCO I   
Q095108000    000    254441000    ENON BAPTIST CHURCH    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    10/31/2013          201409345 DEVCO I   
Q095484000    000    Q095484000    TOWNSHIP OF RICHHILL    NOBLE ENERGY INC   
Pennsylvania    GREENE    9/2/2015    484    359    201500006205 DEVCO I   
Q096238001    000    Q096238001    SHIRLEY B GRIM    NOBLE ENERGY INC   
Pennsylvania    GREENE    10/14/2015    488    3243    201600001509 DEVCO I   
Q096238002    000    Q096238002    GURN DALE BALDWIN    NOBLE ENERGY INC   
Pennsylvania    GREENE    10/21/2015    488    3248    201600001510 DEVCO I   
Q096238003    000    Q096238003    JOYCE COSS ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    10/30/2015    488    3237    201600001508 DEVCO I   
Q096238004    000    Q096238004    ANN MARIE BALDWIN HOLMES    NOBLE ENERGY INC
   Pennsylvania    GREENE    10/21/2015    488    3253    201600001511 DEVCO I
   Q096238006    000    Q096238006    LINDA KAY RICHMOND    NOBLE ENERGY INC   
Pennsylvania    GREENE    10/28/2015    486    2293    201500008280 DEVCO I   
Q096238007    000    Q096238007    MICHAEL VINCENT GORBY ET UX    NOBLE ENERGY
INC    Pennsylvania    GREENE    10/30/2015    486    2288    201500008279 DEVCO
I    Q096238008    000    Q096238008    DEBBIE L BALDWIN    NOBLE ENERGY INC   
Pennsylvania    GREENE    11/16/2015    489    1453    201600001990 DEVCO I   
Q096238009    000    Q096238009    PATRICIA A BALDWIN    NOBLE ENERGY INC   
Pennsylvania    GREENE    12/14/2015    489    1463    201600001992 DEVCO I   
Q096238010    000    Q096238010    TAMMY A CESARIO ET VIR    NOBLE ENERGY INC   
Pennsylvania    GREENE    11/14/2015    489    1458    201600001991 DEVCO I   
Q096238011    000    Q096238011    BRENDA LYNN BALDWIN    NOBLE ENERGY INC   
Pennsylvania    GREENE    11/30/2015    489    1448    201600001989 DEVCO I   
Q096238012    000    Q096238012    DEBORAH REED    NOBLE ENERGY INC   
Pennsylvania    GREENE    11/16/2015    489    1433    201600001986 DEVCO I   
Q097425000    000    Q097425000    WILLIAM H MOATS ET UX    NOBLE ENERGY INC   
Pennsylvania    GREENE    11/3/2015    488    3232    201600001507 DEVCO I   
Q097553000    000    Q097553000    WESTHAWK MINERAL LLC    RICE DRILLING B LLC
   Pennsylvania    GREENE    7/28/2014    472    2928    201400006032 DEVCO I   
Q097609000    000    156950015    GREGORY G JACOBS    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    2/27/2014    473    2057    201400006685 DEVCO I   
Q097610000    000    156950016    MELINDA A TAYLOR    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    2/27/2014    473    2062    201400006686 DEVCO I   
Q097636000    000    241990000    SHIRL W JACOBS    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    7/4/2013    457    332    201300000704 DEVCO I   
Q097638000    000    244136000    JOSEPH E WEBSTER ET UX    CNX GAS COMPANY LLC
   Pennsylvania    GREENE    1/30/2013    464    961    201300006752 DEVCO I   
Q097641000    000    247593000    JOHN S SCOTT ET UX    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    7/30/2013    466    1737    201400001063 DEVCO I   
Q097648000    001    250412000    BRIAN K SMITH ET UX    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    7/18/2013    467    1797    201400001912 DEVCO I   
Q097648000    002    250412000    BRIAN K SMITH ET UX    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    7/18/2013    467    1797    201400001912 DEVCO I   
Q097657000    000    251939000    KOVALCHICK SALVAGE COMPANY    CNX GAS
COMPANY LLC    Pennsylvania    ARMSTRONG    9/24/2013    4632    139   
201408749

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q097675000    000    252830001    WBG GROUP LLC    CNX GAS
COMPANY LLC    Pennsylvania    WASHINGTON    6/5/2014          201433833 DEVCO I
   Q097676000    000    252830002    ROBERT W EGAN ET UX    CNX GAS COMPANY LLC
   Pennsylvania    WASHINGTON    3/27/2014          201500578 DEVCO I   
Q097677000    000    252830003    MAXINE G EGAN    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    3/27/2014          201500592 DEVCO I    Q097678000
   000    252830004    JOSHUA J HORNBERGER    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    3/27/2014          201500596 DEVCO I    Q097679000
   000    252830005    WILLIAM J EGAN ET UX    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    4/2/2014          201500598 DEVCO I    Q097680000
   000    252830006    GENEVIEVE R EGAN    CNX GAS COMPANY LLC    Pennsylvania
   WASHINGTON    5/30/2014          201500611 DEVCO I    Q097681000    000   
252943000    KISKI AREA SCHOOL DISTRICT    CNX GAS COMPANY LLC    Pennsylvania
   WESTMORELAND    10/7/2013          201407250023338 DEVCO I    Q097683000   
000    252997000   

PAMELA K GLUNT NKA

PAMELA K OSTERWISE

   CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    10/9/2013         
201407140021742 DEVCO I    Q097684000    000    252998001    DOUGLAS BRADFORD
EALY ET UX    CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    6/26/2014   
      201433272 DEVCO I    Q097685000    000    252998002    BARBARA A LEDLEY ET
VIR    CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    6/26/2014         
201433267 DEVCO I    Q097686000    000    252998003    LEONARD C BRYANT    CNX
GAS COMPANY LLC    Pennsylvania    WASHINGTON    6/30/2014          201525565
DEVCO I    Q097687000    000    252998004    LLOYD E KILGORE ET UX    CNX GAS
COMPANY LLC    Pennsylvania    WASHINGTON    7/3/2014          201436873 DEVCO I
   Q097688000    000    252998005    DOROTHY M EALY    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    7/2/2014          201436875 DEVCO I    Q097689000
   000    252998006    DORIS I RICHEY ET VIR    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    7/2/2014          201436877 DEVCO I    Q097690000
   000    252998007    DONNA MAE EALY    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    7/9/2014          201433834 DEVCO I    Q097691000    000   
252998008    DEBORAH L CONDOS ET VIR    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    7/7/2014          201433830 DEVCO I    Q097692000    000   
252998009    VIVIAN L DODD    CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON
   7/2/2014          201433835 DEVCO I    Q097693000    000    252998010   
MARJORIE JONES CLUTTER    CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON   
7/9/2014          201436878 DEVCO I    Q097694000    000    252998011    SHARON
M KIBBE ET VIR    CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    7/26/2014
         201436879 DEVCO I    Q097695000    000    252998012    PHILIP M EALY ET
UX    CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    7/25/2014         
201435434 DEVCO I    Q097696000    000    252998013    CALLEN J EALY ET UX   
CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    7/26/2014         
201435436 DEVCO I    Q097697000    000    252998014    WILLIAM R EALY ET UX   
CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    7/26/2014         
201435697 DEVCO I    Q097698000    000    252998015    VICKI J SCHROFF ET VIR   
CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    8/5/2014          201436880
DEVCO I    Q097699000    000    252998016    DANIEL B EALY ET UX    CNX GAS
COMPANY LLC    Pennsylvania    WASHINGTON    10/1/2014          201500556 DEVCO
I    Q097701000    001    253183008    ROBERT A DEEMER ET UX    CNX GAS
COMPANY LLC    Pennsylvania    WESTMORELAND    10/7/2013         
201407140021743 DEVCO I    Q097701000    003    253183008    ROBERT A DEEMER ET
UX    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    10/7/2013         
201407140021743

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q097702000    000    253465000    RALPH MCMILLAN ET UX    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    4/24/2014    473    3413   
201400006977 DEVCO I    Q097703000    000    253736000    CARLO LUCIANO    CNX
GAS COMPANY LLC    Pennsylvania    WESTMORELAND    10/11/2013         
201404150010627 DEVCO I    Q097704000    000    253737000    JAMES H GHRIST ET
UX    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    10/25/2013         
201407140021744 DEVCO I    Q097706000    000    254036001    FRANCES G COWDEN
TRUST FBO OF ADRIENE LANE COWDEN    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    10/29/2013          201407525 DEVCO I    Q097707000    000   
254036002    VANCE L COWDEN ET UX    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    10/29/2013          201407527 DEVCO I    Q097708000    000   
254036003    HARRIET A GRAHAM    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    11/19/2013          201407529 DEVCO I    Q097709001    001   
254069001    MARGARET S UPSHAW ET VIR    CNX GAS COMPANY LLC    Pennsylvania   
GREENE    11/7/2013    465    2873    201400000493 DEVCO I    Q097709001    002
   254069001    MARGARET S UPSHAW ET VIR    CNX GAS COMPANY LLC    Pennsylvania
   GREENE    11/7/2013    465    2873    201400000493 DEVCO I    Q097709002   
001    254069002    CHARLES B REED ET UX    CNX GAS COMPANY LLC    Pennsylvania
   GREENE    2/3/2014    466    1752    201400001066 DEVCO I    Q097709002   
002    254069002    CHARLES B REED ET UX    CNX GAS COMPANY LLC    Pennsylvania
   GREENE    2/3/2014    466    1752    201400001066 DEVCO I    Q097711000   
000    254102001    WAYNE LAUX SR ESTATE ET AL    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    5/27/2014    474    3866    201400007875 DEVCO I   
Q097712000    000    254102002    CINDY LEE LAUX    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    6/12/2014    474    575    DEVCO I    Q097715000   
000    254763000    DAVID L HOLCOMB ET UX    CNX GAS COMPANY LLC    Pennsylvania
   WESTMORELAND    11/25/2013          201411060036228 DEVCO I    Q097716000   
000    254772000    ILENE M BARNES    CNX GAS COMPANY LLC    Pennsylvania   
GREENE    11/21/2013    467    2568    201400002069 DEVCO I    Q097717000    000
   254891000    PENNSYLVANIA OIL AND GAS HOLDINGS LLC    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    12/13/2013    471    512    201400004649 DEVCO I   
Q097718000    000    254893000    PENNSYLVANIA OIL AND GAS HOLDINGS LLC    CNX
GAS COMPANY LLC    Pennsylvania    GREENE    12/13/2013    471    517   
201400004650 DEVCO I    Q097719001    000    255047001    R EUGENE HUGHES    CNX
GAS COMPANY LLC    Pennsylvania    GREENE    1/9/2014    467    2573   
201400002070 DEVCO I    Q097719002    001    255047002    DENISE MARIE HOGUE ET
VIR    CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/8/2013    467    2578
   201400002071 DEVCO I    Q097719002    002    255047002    DENISE MARIE HOGUE
ET VIR    CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/8/2013    467   
2578    201400002071 DEVCO I    Q097719003    001    255047003    RAYMOND JACOBS
   CNX GAS COMPANY LLC    Pennsylvania    GREENE    12/21/2013    468    808   
201400002541 DEVCO I    Q097719003    002    255047003    RAYMOND JACOBS    CNX
GAS COMPANY LLC    Pennsylvania    GREENE    12/21/2013    468    808   
201400002541 DEVCO I    Q097719004    001    255047004    JEFFREY LYNN JACOBS ET
UX    CNX GAS COMPANY LLC    Pennsylvania    GREENE    12/10/2013    467    2583
   201400002072 DEVCO I    Q097719004    002    255047004    JEFFREY LYNN JACOBS
ET UX    CNX GAS COMPANY LLC    Pennsylvania    GREENE    12/10/2013    467   
2583    201400002072 DEVCO I    Q097719005    001    255047005    PATRICIA A
JACOBS    CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/12/2013    467   
2588    201400002073 DEVCO I    Q097719005    002    255047005    PATRICIA A
JACOBS    CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/12/2013    467   
2588    201400002073

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q097719006    001    255047006    C EUGENE JACOBS ET UX    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    11/13/2013    467    2593   
201400002074 DEVCO I    Q097719006    002    255047006    C EUGENE JACOBS ET UX
   CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/13/2013    467    2593   
201400002074 DEVCO I    Q097719007    001    255047007    MARILYN PIETRAS ET VIR
   CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/5/2013    467    2598   
201400002075 DEVCO I    Q097719007    002    255047007    MARILYN PIETRAS ET VIR
   CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/5/2013    467    2598   
201400002075 DEVCO I    Q097719008    001    255047008    CLAUDIA BLONTZ ET VIR
   CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/8/2013    467    2603   
201400002076 DEVCO I    Q097719008    002    255047008    CLAUDIA BLONTZ ET VIR
   CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/8/2013    467    2603   
201400002076 DEVCO I    Q097719009    001    255047009    JUDY MCMASTERS ET VIR
   CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/5/2013    467    2688   
201400002093 DEVCO I    Q097719009    002    255047009    JUDY MCMASTERS ET VIR
   CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/5/2013    467    2688   
201400002093 DEVCO I    Q097719010    001    255047010    FRANCIS G JACOBS ET UX
   CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/11/2013    467    2693   
201400002094 DEVCO I    Q097719010    002    255047010    FRANCIS G JACOBS ET UX
   CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/11/2013    467    2693   
201400002094 DEVCO I    Q097719011    001    255047011    MERRILL JACOBS ET UX
   CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/5/2013    467    1047   
201400001766 DEVCO I    Q097719011    002    255047011    MERRILL JACOBS ET UX
   CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/5/2013    467    1047   
201400001766 DEVCO I    Q097719012    001    255047012    JENEVA LETHA SCHWAB   
CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/26/2013    467    2698   
201400002095 DEVCO I    Q097719012    002    255047012    JENEVA LETHA SCHWAB   
CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/26/2013    467    2698   
201400002095 DEVCO I    Q097719013    001    255047013    JOHN C JACOBS ET UX   
CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/15/2013    467    2703   
201400002096 DEVCO I    Q097719013    002    255047013    JOHN C JACOBS ET UX   
CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/15/2013    467    2703   
201400002096 DEVCO I    Q097719014    001    255047014    JOHNATHON JACOBS   
CNX GAS COMPANY LLC    Pennsylvania    GREENE    12/21/2013    468    813   
201400002542 DEVCO I    Q097719014    002    255047014    JOHNATHON JACOBS   
CNX GAS COMPANY LLC    Pennsylvania    GREENE    12/21/2013    468    813   
201400002542 DEVCO I    Q097719015    001    255047015    SHIRL JACOBS    CNX
GAS COMPANY LLC    Pennsylvania    GREENE    12/10/2013    467    2708   
201400002097 DEVCO I    Q097719015    002    255047015    SHIRL JACOBS    CNX
GAS COMPANY LLC    Pennsylvania    GREENE    12/10/2013    467    2708   
201400002097 DEVCO I    Q097719016    001    255047016    GREGORY G JACOBS   
CNX GAS COMPANY LLC    Pennsylvania    GREENE    2/27/2014    469    1737   
201400003334 DEVCO I    Q097719016    002    255047016    GREGORY G JACOBS   
CNX GAS COMPANY LLC    Pennsylvania    GREENE    2/27/2014    469    1737   
201400003334 DEVCO I    Q097719017    001    255047017    MELINDA A TAYLOR   
CNX GAS COMPANY LLC    Pennsylvania    GREENE    2/27/2014    469    1742   
201400003335 DEVCO I    Q097719017    002    255047017    MELINDA A TAYLOR   
CNX GAS COMPANY LLC    Pennsylvania    GREENE    2/27/2014    469    1742   
201400003335 DEVCO I    Q097735000    000    255055000    PENNSYLVANIA OIL AND
GAS HOLDINGS LLC    CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON   
12/13/2013          201424781 DEVCO I    Q097757000    000    255813000    ENON
BAPTIST CHURCH    CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON   
12/20/2013          201413805

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q097758000    000    255941000    ENON CEMETERY ASSOCIATION    CNX
GAS COMPANY LLC    Pennsylvania    GREENE    3/4/2014    470    522   
201400003881 DEVCO I    Q097759000    000    255949001    JOSEPH V PALMER ET UX
   CNX GAS COMPANY LLC    Pennsylvania    GREENE    2/1/2014    470    1948   
201400004209 DEVCO I    Q097760000    000    255949002    WALTER A LOHR ET UX   
CNX GAS COMPANY LLC    Pennsylvania    GREENE    2/1/2014    470    1953   
201400004210 DEVCO I    Q097761001    000    255949003    DIANE SMITH SHULTZ   
CNX GAS COMPANY LLC    Pennsylvania    GREENE    2/1/2014    471    867   
201400004737 DEVCO I    Q097762000    000    255949004    SYDNEY KAY SHULTZ   
CNX GAS COMPANY LLC    Pennsylvania    GREENE    4/9/2014    470    1958   
201400004211 DEVCO I    Q097763000    000    256252000    MICHAEL JOSEPH
HUSKULIAK ET UX    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND   
4/24/2014          201409020027967 DEVCO I    Q097765000    000    256466000   
GERALD L ANDERSON ET UX    CNX GAS COMPANY LLC    Pennsylvania    GREENE   
1/29/2014    470    1497    201400004099 DEVCO I    Q097786000    000   
257332001    JOSE F HERAUD ET UX    CNX GAS COMPANY LLC    Pennsylvania   
GREENE    4/16/2014    473    3261    201400006947 DEVCO I    Q097787001    000
   257332002    THE TRUSTEES OF THE WARWOOD UNITED METHODIST    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    4/19/2014    472    998    201400005606
DEVCO I    Q097788000    000    257332003    HOWARD A TOLLEY ET UX    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    5/6/2014    474    580    201400007258
DEVCO I    Q097789000    000    257332004    DR DAVID H PRIGG ET UX    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    6/9/2014    474    3873    201400007876
DEVCO I    Q097790000    000    257332005    KIM L GRESS ET VIR    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    6/6/2014    474    3878    201400007877
DEVCO I    Q097791000    000    257332006    DESIREE L BABCOCK    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    6/6/2014    474    3883    21400007878
DEVCO I    Q097792000    000    257332007    DENISE L TIMMONS    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    6/6/2014    474    3888    201400007879
DEVCO I    Q097793000    000    257332008    SUZANNE K VICKERS    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    5/5/2014    474    585    201400007259
DEVCO I    Q097794000    000    257332010    DOLORES J NASTAS    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    6/24/2014    475    644    201400008003
DEVCO I    Q097795000    000    257332011    OGLEBAY INSTITUTE    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    7/10/2014    474    590    201400007260
DEVCO I    Q097796000    000    257332012    MARGARET M ARCHER    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    7/8/2014    475    649    201400008004
DEVCO I    Q097797000    000    257332013    KENT H CARPENTER    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    7/30/2014    474    798    201400007317
DEVCO I    Q097798000    000    257332014    HARRY H GALBREATH ET UX    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    7/21/2014    474    595    201400007261
DEVCO I    Q097799000    000    257332015    TRUST AGREEMENT OF ROBERT H BRIGGS
& DOROTHY A BRI    CNX GAS COMPANY LLC    Pennsylvania    GREENE    7/24/2014   
475    654    201400008005 DEVCO I    Q097800000    000    257332016    THE
SEEING HAND ASSOCIATION INC    CNX GAS COMPANY LLC    Pennsylvania    GREENE   
7/21/2014    474    803    201400007318 DEVCO I    Q097805000    000   
257969000    DARRELL N TALPAS JR ET UX    CNX GAS COMPANY LLC    Pennsylvania   
GREENE    2/27/2014    470    527    201400003882 DEVCO I    Q097823000    000
   258660000    WILLIAM S MCCREADY JR ET UX    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    4/22/2014          201426904 DEVCO I    Q097825000
   000    259116000    BURGLY GAS AND OIL COMPANY INC    CNX GAS COMPANY LLC   
Pennsylvania    WESTMORELAND    4/24/2014          201407290023792

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q097826000    000    259118000    RAYMOND R MCINTYRE ET UX    CNX GAS
COMPANY LLC    Pennsylvania    WESTMORELAND    3/24/2014         
201407140021716 DEVCO I    Q097861000    000    264277000    KT- GRANT INC   
CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    9/18/2014         
201412120040537 DEVCO I    Q097867000    000    264839000    JOSEPH E WEBSTER ET
UX    CNX GAS COMPANY LLC    Pennsylvania    GREENE    10/13/2014    476    27
   201500000150 DEVCO I    Q097966001    000    Q097966001    BEVERLY LYON   
NOBLE ENERGY INC    Pennsylvania    GREENE    12/30/2015    489    1483   
201600001996 DEVCO I    Q097966002    000    Q097966002    STANLEY KRZEMIENSKI
   NOBLE ENERGY INC    Pennsylvania    GREENE    12/10/2015    489    1478   
201600001995 DEVCO I    Q097966003    000    Q097966003    PAULA L BLAZAK ET VIR
   NOBLE ENERGY INC    Pennsylvania    GREENE    11/13/2015    489    1443   
201600001988 DEVCO I    Q097974001    000    Q097974001    JOHN TIMOTHY WARD ET
UX    NOBLE ENERGY INC    Pennsylvania    GREENE    12/23/2015    489    1473   
201600001994 DEVCO I    Q097974002    000    Q097974002    ROBYN WARD    NOBLE
ENERGY INC    Pennsylvania    GREENE    12/23/2015    489    1468   
201600001993 DEVCO I    Q097988000    000    Q097988000    KAREN E PYERITZ   
NOBLE ENERGY INC    Pennsylvania    GREENE    11/13/2015    489    1438   
201600001987 DEVCO I    Q098549000    000    156870004    MARY ELIZABETH BIGGS
   CNX GAS COMPANY LLC    Pennsylvania    GREENE    8/18/2011    44    696   
201100006123 DEVCO I    Q098550000    000    156870005    HEIDI ANN HAMMER   
CNX GAS COMPANY LLC    Pennsylvania    GREENE    10/19/2011    449    1064   
201200002046 DEVCO I    Q098598000    000    178218016    LEILA FREDERICK ET AL
   CNX GAS COMPANY LLC    Pennsylvania    WASHINGTON    4/19/2012         
201229996 DEVCO I    Q098639000    000    239409000    CECIL HENNEN    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    2/16/2012    451    1186   
201200003667 DEVCO I    Q098652000    000    243569000    LINDA F SICKLES    CNX
GAS COMPANY LLC    Pennsylvania    WASHINGTON    11/13/2012          201301337
DEVCO I    Q098653000    000    243648001    SUSAN B PARKINSON    CNX GAS
COMPANY LLC    Pennsylvania    WASHINGTON    11/3/2012          201307938 DEVCO
I    Q098654000    000    243648004    KRISTINA T ADAMSON    CNX GAS COMPANY LLC
   Pennsylvania    WASHINGTON    10/30/2012          201308038 DEVCO I   
Q098655000    000    243648006    FRED W CARPENTER JR    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    12/1/2012          201308039 DEVCO I    Q098656000
   000    243648008    THOMAS P COLLINS    CNX GAS COMPANY LLC    Pennsylvania
   WASHINGTON    12/3/2012          201308045 DEVCO I    Q098657000    000   
243648009    JOHN L CARPENTER    CNX GAS COMPANY LLC    Pennsylvania   
WASHINGTON    12/1/2012          201308046 DEVCO I    Q098672000    000   
245089000    GOTTSCHALK FAMILY PARTNERS LP BY GOTTSCHALK ENERGY    CNX GAS
COMPANY LLC    Pennsylvania    WASHINGTON    11/30/2011          201223513 DEVCO
I    Q098673000    000    245132000    ANNA MOORHEAD ET AL    ANGERMAN
ASSOCIATES INC    Pennsylvania    WESTMORELAND    11/25/1986    2719    310   
DEVCO I    Q098681000    000    245615000    LAWRENCE T QUIGLEY    CNX GAS
COMPANY LLC    Pennsylvania    WESTMORELAND    8/28/2012         
201308300035932 DEVCO I    Q098683000    000    247303000    ALBERT J MOORHEAD
   CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    5/3/2013         
201306070022680 DEVCO I    Q098685000    000    250406000    MARK ANDREW POWELL
ET UX    RANGE RESOURCES APPALACHIA LLC    Pennsylvania    WASHINGTON   
1/23/2009          200912677

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q098702000    000    256247001    SCOTT L CONRAD ET UX    CNX GAS
COMPANY LLC    Pennsylvania    WESTMORELAND    10/20/2014         
201503110006947 DEVCO I    Q098703000    000    256247006    ELIZABETH FOSTER
CONRAD    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    10/23/2014   
      201503170007560 DEVCO I    Q098719000    003    256393001    PENNSYLVANIA
GAME COMMISSION    CNX GAS COMPANY LLC    Pennsylvania    GREENE    12/4/2013   
467    790    201400001703 DEVCO I    Q098719000    004    256393001   
PENNSYLVANIA GAME COMMISSION    CNX GAS COMPANY LLC    Pennsylvania    GREENE   
12/4/2013    467    790    201400001703 DEVCO I    Q098719000    005   
256393001    PENNSYLVANIA GAME COMMISSION    CNX GAS COMPANY LLC    Pennsylvania
   GREENE    12/4/2013    467    790    201400001703 DEVCO I    Q098719000   
006    256393001    PENNSYLVANIA GAME COMMISSION    CNX GAS COMPANY LLC   
Pennsylvania    GREENE    12/4/2013    467    790    201400001703 DEVCO I   
Q098719000    007    256393001    PENNSYLVANIA GAME COMMISSION    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    12/4/2013    467    790    201400001703
DEVCO I    Q098722000    000    257032000    ARTHUR J SCOTT JR ET UX    CNX GAS
COMPANY LLC    Pennsylvania    WASHINGTON    1/15/2014          201424065 DEVCO
I    Q098723000    000    257332009    SIGHART M JAKUBOWSKI    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    6/24/2014    475    639    201400008002
DEVCO I    Q098724000    000    257332017    BARBARA J CALHOUN ET AL    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    8/4/2014    476    3323    201500000726
DEVCO I    Q098727000    000    257938000    ROBERT T GEORGE ET UX    PITTSBURGH
PLATE GLASS COMPANY    Pennsylvania    WESTMORELAND    2/8/1955    1525    571
   DEVCO I    Q098729000    000    258103000    S FORD COULTER ET UX    IRA F
BITTINGER ET AL    Pennsylvania    WESTMORELAND    12/8/1951    1475    364   
DEVCO I    Q098763000    000    260862000    CHARLES W GREENE ET UX    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    5/15/2014    473    1463   
201400006557 DEVCO I    Q098768000    001    261347001    THE TRUSTEES OF THE
UNION VALLEY UNITED METHOD    CNX GAS COMPANY LLC    Pennsylvania    GREENE   
4/2/2014    471    2902    201400005120 DEVCO I    Q098768000    002   
261347001    THE TRUSTEES OF THE UNION VALLEY UNITED METHOD    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    4/2/2014    471    2902    201400005120
DEVCO I    Q098787000    000    263502000    THE EARNEST L BURNS & MARGIE H
BURNS REVOCAB    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND   
8/14/2014          201502050003414 DEVCO I    Q098788000    000    263503000   
EARNEST L BURNS ET UX    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND   
8/14/2014          201503100006835 DEVCO I    Q098789000    000    263504000   
BELL MEDICAL INC    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND   
8/14/2014          201501080000613 DEVCO I    Q098793000    000    263921000   
ALCOA INC    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND    12/30/2014
         201501220002020 DEVCO I    Q098844000    000    266914003    MINDY
MCCRACKEN    CNX GAS COMPANY LLC    Pennsylvania    GREENE    11/26/2014    481
   3747    201500004654 DEVCO I    Q098845000    000    266914004    LLOYD K
WORKMAN    CNX GAS COMPANY LLC    Pennsylvania    GREENE    12/9/2014    480   
1214    201500003414 DEVCO I    Q098846000    000    266914005    LARRY GENE
MCCRACKEN    CNX GAS COMPANY LLC    Pennsylvania    GREENE    12/10/2014    481
   3752    201500004655 DEVCO I    Q098847000    000    266914006    DONNA MAE
MCGLUMPHY    CNX GAS COMPANY LLC    Pennsylvania    GREENE    12/10/2014    481
   3757    201500004656 DEVCO I    Q098848000    000    266914007    KATHIE JO
MCCRACKEN    CNX GAS COMPANY LLC    Pennsylvania    GREENE    12/22/2014    481
   3762    201500004657 DEVCO I    Q087484000    001    244755000    RICHARD C
SLAUGENHAUPT ET UX    CNX GAS COMPANY LLC    Pennsylvania    WESTMORELAND   
1/16/2013          201302250007300

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective
Date

  

Book

  

Page

  

Instrument

DEVCO I    Q091894003    000    245419001    GEORGE R MAXWELL    CNX GAS
COMPANY LLC    Pennsylvania    WASHINGTON    1/30/2012          201227640 DEVCO
I    Q098619000    000    238800000    HAROLD M HARTER SR AND M    CNX GAS
COMPANY LLC    Pennsylvania    WASHINGTON    2/8/2012          201215791 DEVCO I
   Q098719000    002    256393001    PENNSYLVANIA GAME COMMISSION    CNX GAS
COMPANY LLC    Pennsylvania    GREENE    12/4/2013    467    790    201400001703
DEVCO I    Q098796000    000    264484000    PECHIN LEASING COMPANY   

DALE PROPERTY

SERVICES PENN

LLC

   Pennsylvania    GREENE    4/23/2009    410    112    200900002302 DEVCO I   
Q098806000    000    264490000    PECHIN LEASING COMPANY   

DALE PROPERTY

SERVICES PENN

LLC

   Pennsylvania    GREENE    4/23/2009    410    118    200900002303 DEVCO I   
3025845    000    275235000    MAYCEL B HARRIS KIMMEL ET VIR    THE
MANUFACTURERS LIGHT AND HEAT COMPANY    Pennsylvania    GREENE    8/20/1965   
421    1    DEVCO I    3025873    000    275660000    J B MCGLUMPHY    THE
NATURAL GAS COMPANY OF WEST VIRGINIA    Pennsylvania    GREENE    11/13/1900   
66    463    DEVCO I    3023264    000       EUGENE SCHERICH    THE
MANUFACTURERS LIGHT AND HEAT COMPANY    WEST VIRGINIA    MARSHALL    6/2/1958   
326    101    DEVCO I    Q068683000    000    238906000    GARY P MORGAN ET UX
   RANGE RESOURCES APPALACHIA LLC    Pennsylvania    WASHINGTON    3/11/2009   
      200908232 DEVCO I    Q081909000    001    255273000    DAY CLAN LLC    CNX
GAS COMPANY LLC    Pennsylvania    WASHINGTON    5/8/2012          201214453
DEVCO I    Q081909000    002    255273000    DAY CLAN LLC    CNX GAS COMPANY LLC
   Pennsylvania    WASHINGTON    5/8/2012          201214453 DEVCO I   
Q090590000    000    255272000    PETE F PIRILLO JR    CNX GAS COMPANY LLC   
Pennsylvania    WASHINGTON    2/27/2012          201213672 DEVCO I    255161004
   000    156378004    RICHARD SCOTT BALSLEY    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    3/29/2011          201118278 DEVCO I    770057   
000    232840000    ALBERT W COLE    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    1/18/2002          200202330 DEVCO I    072326    000    209458000
   CHARLES EDWIN LEMLEY ET AL    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON
   11/7/1991    2470    579    020832 DEVCO I    072341    000    209468000   
JANE A CRAIG ESTATE    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
4/22/1994    2577    390    DEVCO I    072342    000    153201000    LIZZIE A
PLANTS ET AL    W P ELY    PENNSYLVANIA    WASHINGTON    5/27/1926    542    653
   DEVCO I    072385    000    209500000    WILLIAM J MULLINS JR ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    WASHINGTON    9/3/1998    3396    858    DEVCO I
   072398    000    209512000    WILLIAM C EALY ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    2/12/2002          200205620 DEVCO I    072404   
000    209517000    ROBERT D WILSON ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    7/20/1999          199959796 DEVCO I    072414    000    209527000
   OPAL BEDILLION    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
12/12/2001          200138184 DEVCO I    072420    000    209532000    VIVIAN G
DIETRICH    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    4/30/2002         
200216330 DEVCO I    072444    000    209551000    OPAL BEDILLION ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    WASHINGTON    8/15/2002          200229378 DEVCO I
   072464    000    209569000    ANTHONY COLAVECCHIA ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    WASHINGTON    7/31/2003          200332251 DEVCO I    072489
   000    209592000    DANIEL DYE ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    11/11/2004          200437320

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    072490    000    209593000    JOSEPH LEE CAMP JR    NOBLE ENERGY INC
   PENNSYLVANIA    WASHINGTON    5/5/2005          200512942 DEVCO I    072523
   000    209613000    MARK A COURTNEY ET UX    NOBLE ENERGY INC    PENNSYLVANIA
   WASHINGTON    9/6/2005          200529660 DEVCO I    072525    000   
209615000    GARY L BEAVER ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    9/28/2005          200532674 DEVCO I    072527    000    209617000
   DONALD R WOOTTON JR ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON
   10/12/2005          200534479 DEVCO I    072529    000    209619000   
WILLIAM A JONES ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
12/14/2005          200541285 DEVCO I    072531    000    209621000    ALBERT J
ZALNER ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    12/22/2005   
      200542105 DEVCO I    072536    000    209626000    WILLIAM B WYLIE JR ET
UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    3/1/2006         
200605674 DEVCO I    072545    000    209633000    THOMAS R DORSEY   
NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    5/31/2006          200615657
DEVCO I    072548    000    209636000    RICHARD L MAXWELL ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    WASHINGTON    7/26/2006          200622186 DEVCO I   
072549    000    209637000    BRUCE W HENEVICH ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    7/7/2006          200619914 DEVCO I    072554   
000    209641000    HENRY L KELLER ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    8/2/2006          200623028 DEVCO I    072562    000    209648000
   CHRIS A CARTER ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
11/16/2006          200634379 DEVCO I    072583    000    209668000    S ROBERT
PRICE ET AL    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    7/26/2007      
   200723294 DEVCO I    072591    000    209675000    ROBERT POZEG   
NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    2/28/2007          200705458
DEVCO I    072605    000    209689000    NORA A CALVERT    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    7/9/2007          200718945 DEVCO I    072617   
000    209700000    GEORGE R SHIVAR ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    7/30/2007          200721048 DEVCO I    072618    000    209701000
   WALTER W DURR ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
8/30/2007          200724494 DEVCO I    072640    000    209720000    MICHAEL S
MILLER ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    7/11/2008   
      200818024 DEVCO I    072647    000    209727000    ROY E EALY SR ET UX   
NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    5/14/2009          200912780
DEVCO I    072650    000    209729000    STEPHEN D SMITH ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    WASHINGTON    3/20/2009          200906835 DEVCO I   
072658    000    209737000    RONALD L ALLUM ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    1/28/2009          200902094 DEVCO I    072670   
000    209748000    DAVID P PHILLIPS ET UX    NOBLE ENERGY INC    PENNSYLVANIA
   WASHINGTON    10/3/2008          200826194 DEVCO I    072682    000   
209757000    CURTIS H MARCASE ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    1/22/2009          200901617 DEVCO I    072691    000    209762000
   JOHN D SMITH    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    5/28/2009
         200914350 DEVCO I    072766    000    209830000    JASON A RHOADES   
NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    11/2/2010          201035018
DEVCO I    072774    000    209837000    DARLENE J BIGLER ET VIR    NOBLE ENERGY
INC    PENNSYLVANIA    WASHINGTON    12/7/2010          201039079

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I

   072782    000    209844000    DOUGLAS K JOHNSON ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    12/28/2010          201041456

DEVCO I

   130613    000    213053000    HARBISON-WALKER REFRACTORIES COMPANY    NOBLE
ENERGY INC    PENNSYLVANIA    WASHINGTON    1/23/1920    475    644   

DEVCO I

   255008000    000    156239000    ARCELORMITTAL PRISTINE RESOURCES INC    CNX
GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON    8/3/2009          200937573

DEVCO I

   255011000    000    156242000    MIKE YASKO ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    8/26/2009          200931449

DEVCO I

   255013001    000    156244001    DALE E CAMPBELL    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    7/21/2009          200935651

DEVCO I

   255013002    000    156244002    WILLIAM A CAMPBELL JR ESTATE    CNX GAS
COMPANY LLC    PENNSYLVANIA    WASHINGTON    7/27/2009         

DEVCO I

   255017000    000    156249000    DOROTHY J GILDOW    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    9/18/2009          200938755

DEVCO I

   255023000    000    156253000    GARY M HARRISON ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    10/15/2009          200942131

DEVCO I

   255024000    000    156254000    LINDA F SICKLES    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    10/19/2009          200942132

DEVCO I

   255025000    000    156255000    BARBARA M CLUTTER    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    10/20/2009          200942133

DEVCO I

   255026000    000    156256000    EDDIE W PRICE ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    8/18/2009          201009738

DEVCO I

   255031000    001    156261000    SAMUEL S LEONARDI ET UX    CNX GAS
COMPANY LLC    PENNSYLVANIA    WASHINGTON    10/23/2009          200942134

DEVCO I

   255031000    002    156261000    SAMUEL S LEONARDI ET UX    CNX GAS
COMPANY LLC    PENNSYLVANIA    WASHINGTON    10/23/2009          200942134

DEVCO I

   255033000    000    156263000    NICHOLAS L YURKOVICH JR    CNX GAS
COMPANY LLC    PENNSYLVANIA    WASHINGTON    9/1/2009          201011352

DEVCO I

   255057000    000    156271000    BERNICE M ANDERSON    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    9/17/2009          201009894

DEVCO I

   255074000    000    156290000    RICHARD M DORSEY JR ET UX    CNX GAS COMPANY
LLC    PENNSYLVANIA    WASHINGTON    10/23/2009          201011420

DEVCO I

   255076000    000    156292000    THOMAS F CROUSE ET AL    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    10/28/2009          201009740

DEVCO I

   255087000    000    156304000    JACOB J EVANSKY ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    1/27/2010          201009079

DEVCO I

   255089001    000    156309001    STEVEN W KOLODZIEJ JR    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    5/7/2009          201014280

DEVCO I

   255101000    001    156320000    PERRY S MANSBERRY ET UX    CNX GAS COMPANY
LLC    PENNSYLVANIA    WASHINGTON    1/27/2010          201027854

DEVCO I

   255101000    002    156320000    PERRY S MANSBERRY ET UX    CNX GAS COMPANY
LLC    PENNSYLVANIA    WASHINGTON    1/27/2010          201027854

DEVCO I

   255104000    000    156323000    ROY E EALY ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    1/26/2010          201036154

DEVCO I

   255112000    000    156333000    DALE L CROUSE ET AL    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    10/28/2009          201016498

DEVCO I

   255113000    001    156334000    ROY R ANDERSON ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    11/11/2009          201016641

DEVCO I

   255113000    002    156334000    ROY R ANDERSON ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    11/11/2009          201016641

DEVCO I

   255114000    001    156335000    LESLIE A PALOMBINE ET UX    CNX GAS COMPANY
LLC    PENNSYLVANIA    WASHINGTON    12/30/2009          201029333

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    255114000    002    156335000    LESLIE A PALOMBINE ET UX    CNX GAS
COMPANY LLC    PENNSYLVANIA    WASHINGTON    12/30/2009          201029333 DEVCO
I    255119000    001    156339000    WILLIAM W KIRSOPP    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    1/22/2010          201027866 DEVCO I   
255119000    002    156339000    WILLIAM W KIRSOPP    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    1/22/2010          201027866 DEVCO I    255142000
   000    156362000    STEVEN W KOLODZIEJ JR    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    5/31/2010          201029267 DEVCO I    255148000
   001    156365000    PETER A COSSU ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    6/9/2010          201102660 DEVCO I    255148000
   002    156365000    PETER A COSSU ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    6/9/2010          201102660 DEVCO I    255149000
   001    156366000    LEON JOSEPH GOLICK ET AL    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    6/7/2010          201102661 DEVCO I    255149000
   002    156366000    LEON JOSEPH GOLICK ET AL    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    6/7/2010          201102661 DEVCO I    255150000
   000    156367000    CLARENCE A HARRIS ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    6/9/2010          201102662 DEVCO I    255151000
   001    156368000    MARK D VALERIO ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    3/20/2010          201102663 DEVCO I    255151000
   002    156368000    MARK D VALERIO ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    3/20/2010          201102663 DEVCO I    255152000
   001    156369000    KEVIN E YOCUM    CNX GAS COMPANY LLC    PENNSYLVANIA   
WASHINGTON    6/22/2010          201102664 DEVCO I    255152000    002   
156369000    KEVIN E YOCUM    CNX GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON
   6/22/2010          201102664 DEVCO I    255154000    001    156371000    JOHN
S BUCHANAN ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON   
5/6/2010          201104611 DEVCO I    255154000    002    156371000    JOHN S
BUCHANAN ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON    5/6/2010
         201104611 DEVCO I    255154000    003    156371000    JOHN S BUCHANAN
ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON    5/6/2010         
201104611 DEVCO I    255161-007    000    156378007    TERRENCE W S WHITTEN   
CNX GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON    9/30/2011         
201127241 DEVCO I    255161008    000    156378008    RICHARD SCOTT BALSLEY   
CNX GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON    6/30/2011         
201120536 DEVCO I    255180-000    000    156401000    CLIFFORD M VANKIRK ET UX
   CNX GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON    5/11/2011         
201126768 DEVCO I    255185-000    001    156407000    CARLO KRENZELAK    CNX
GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON    7/7/2011          201126504
DEVCO I    268015    000    216034000    JOHN R WEAVER ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    WASHINGTON    12/11/1992    2517    425    030063 DEVCO I   
268016000    000    216035000    JOHN MILLER ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    12/17/1992    2518    374    030662 DEVCO I   
268017000    000    216036000    FRANK W STOCKER ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    3/31/1993    2528    577    006682 DEVCO I   
268020000    000    216039000    JOSEPH F BAYER ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    5/27/1993    2535    583    011676 DEVCO I   
268024    000    216041000    VAUGHN E HOUSTON ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    5/10/1993    2533    428    010029 DEVCO I   
268025000    000    216042000    W LELAND ARCHER ESTATE    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    11/17/1993    2559    245    028471

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    268028000    000    216045000    JAM PAVILIC ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    WASHINGTON    4/1/1993    2529    199    006882
DEVCO I    268031    000    216047000    RAYMOND W ANDERSON ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    WASHINGTON    5/20/1993    2534    626    011000
DEVCO I    268032    000    216048000    DARYL G DILLE    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    5/12/1993    2533    588    010273 DEVCO I   
268033000    000    216049000    ROBERT J MENCER ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    6/11/1993    2537    490    013122 DEVCO I   
268034    000    216050000    WAYNE M CHAPMAN    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    1/10/1994    2565    181    001059 DEVCO I   
268035000    000    216051000    MARJORIE DAY BRETH    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    8/5/1993    2545    49    018318 DEVCO I    268036
   000    216052000    JAMES G MEGYSEY ET AL    NOBLE ENERGY INC    PENNSYLVANIA
   WASHINGTON    1/12/1994    2564    478    000790 DEVCO I    268038000    000
   216054000    DWAYNE J KAUFMAN ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    11/3/1994    2612    219    26541 DEVCO I    268045000    000   
216056000    WAYNE L CIMINO ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    11/3/1994    2612    213    026540 DEVCO I    268046000    000   
216057000    THOMAS E SCHERICH ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    1/28/2004          200401884 DEVCO I    268048000    000   
216059000    DANIEL K PHILLIPS ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    3/22/2005          200507899 DEVCO I    268065000    000   
216074000    MAE M WOODS    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
10/25/2005          200535925 DEVCO I    268068    000    216075000    MARK R
KLEIN ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    4/28/2006      
   200611987 DEVCO I    268069    000    216076000    WARD IAMS DRAN ET UX   
NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    6/8/2006          200616735
DEVCO I    268071    000    216078000    JOSEPH E BROWNLEE ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    WASHINGTON    6/12/2006          200617080 DEVCO I   
3026014    000    275718000    G M FIELDS ET UX    CITY AND SUBURBAN GAS COMPANY
   PENNSYLVANIA    WASHINGTON    3/31/1923    508    285    DEVCO I   
3026024001    001    254890000    PEARL HAYES    COLUMBIA GAS TRANSMISSION
CORPORATION    PENNSYLVANIA    WASHINGTON    1/6/1986    2230    110    DEVCO I
   3026024001    002    254890000    PEARL HAYES    COLUMBIA GAS TRANSMISSION
CORPORATION    PENNSYLVANIA    WASHINGTON    1/6/1986    2230    110    DEVCO I
   3026028    000    261122000    J S BRADEN ET UX    OHIO VALLEY GAS CO   
PENNSYLVANIA    WASHINGTON    6/3/1903    149    91    DEVCO I    3026034001   
001    253452000    OPAL D WINNETT    COLUMBIA GAS TRANSMISSION CORPORATION   
PENNSYLVANIA    WASHINGTON    11/7/1988    2386    383    DEVCO I    3026034001
   002    253452000    OPAL D WINNETT    COLUMBIA GAS TRANSMISSION CORPORATION
   PENNSYLVANIA    WASHINGTON    11/7/1988    2386    383    DEVCO I   
3026034001    003    253452000    OPAL D WINNETT    COLUMBIA GAS TRANSMISSION
CORPORATION    PENNSYLVANIA    WASHINGTON    11/7/1988    2386    383    DEVCO I
   321041    000    219037000    ELIZABETH LLOYD ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    12/19/1899    225    534   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    321046    000    219038000    HARBISON-WALKER REFRACTORIES    NOBLE
ENERGY INC    PENNSYLVANIA    WASHINGTON    4/27/1942    656    468    DEVCO I
   389430    000    220094000    DAVID C BRUNNER ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    5/1/1990    2406    152    007025 DEVCO I   
389459    000    220113000    CLIFFORD E AMOS ADMINISTRATOR    NOBLE ENERGY INC
   PENNSYLVANIA    WASHINGTON    2/26/1991    2440    338    002899 DEVCO I   
389561    000    220190000    JOHN M CLUTTER ESTATE    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    8/2/1993    2544    372    017989 DEVCO I   
503085    000    177763000    CONSTANCE B JONES ESTATE    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    6/7/2007          200806089 DEVCO I    503200   
000    177848000    JAMES B CARROLL ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA
   WASHINGTON    5/6/2008          200815308 DEVCO I    503201    000   
177849201    NATHANIEL J OLSTEIN ET AL    CNX GAS COMPANY LLC    PENNSYLVANIA   
WASHINGTON    5/27/2008          200815309 DEVCO I    503202    000    177850000
   JAMES A COULTER ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON   
5/22/2008          200815307 DEVCO I    503208000    000    177929000    BOBBY L
PAULSO ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON    9/24/2008
         200906902 DEVCO I    503224002    000    177938002    ESTHER MAJOROS
CRISWELL    CNX GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON    5/26/2009      
   200919031 DEVCO I    503224003    000    177938003    NORMA MAJOROS DUBINSKY
   CNX GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON    5/27/2009         
200919032 DEVCO I    503224004    000    177938004    THELMA MAJOROS BLASKO ET
VIR    CNX GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON    5/26/2009         
200919033 DEVCO I    503224005    000    177938005    RICHARD MAJOROS ET UX   
CNX GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON    6/11/2009         
200924822 DEVCO I    503224006    000    177938006    RICHARD SHERNIT ET UX   
CNX GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON    6/12/2009         
200924823 DEVCO I    503224007    000    177938007    SUSAN MAJOROS SHERNIT   
CNX GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON    6/8/2009          201008472
DEVCO I    503233000    000    177953000    DENNIS D MELVIN ET UX    CNX GAS
COMPANY LLC    PENNSYLVANIA    WASHINGTON    6/27/2008          200824596 DEVCO
I    503285000    000    178010000    MATTHEW A SMITH ET AL    KIS OIL AND GAS
COMPANY INC    PENNSYLVANIA    WASHINGTON    6/21/2006          200700241 DEVCO
I    503374000    000    178117001    BETTY DRAGANAC ET AL    KIS OIL AND GAS
INC    PENNSYLVANIA    WASHINGTON    1/14/2008          200802820 DEVCO I   
503427000    000    178170000    ANTONIO B VARRONE ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    4/10/2009       4    200916786 DEVCO I   
503473011    000    178218011    RALPH W JONES ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    7/15/2009          200941682 DEVCO I    503473012
   000    178218012    DAVID E GIBSON    CNX GAS COMPANY LLC    PENNSYLVANIA   
WASHINGTON    10/23/2009          201016692 DEVCO I    617122    000   
224450000    MINGO COAL COMPANY    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    12/15/1939    632    314    DEVCO I    617182    000    224504000
   ROSE ARDESKY ET AL    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
4/26/1943    666    239    226 DEVCO I    617233    000    224526000    MINGO
VALLEY RAILROAD COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
9/7/1944    727    139    4481 DEVCO I    704022000    000    181094000   
RICHARD E SHAW ET AL    CNX GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON   
1/9/2009          200915764

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    DNE    DNE    209535000    ADDLEMAN, WILLIAM JAY, ET AL    CONSOL
PENNSYLVANIA COAL COMPANY    PENNSYLVANIA    Washington    6/11/2002         
DEVCO I    DNE    DNE    209536000    DIETRICH, DAVID WILLIAM & PAMELA DIANE   
CONSOL PENNSYLVANIA COAL COMPANY    PENNSYLVANIA    Washington    9/17/2002   
      DEVCO I    DNE    DNE    209541000    DORSEY, G. EDWARD & SANDRA    CONSOL
PENNSYLVANIA COAL COMPANY    PENNSYLVANIA    Washington    12/30/2002         
DEVCO I    DNE    DNE    209542000    EALY, ELAINE M & FRANCIS L    CONSOL
PENNSYLVANIA COAL COMPANY    PENNSYLVANIA    Washington    12/27/2002         
DEVCO I    DNE    DNE    209570000    TAYLOR, NICOLE & DANIEL P    CONSOL
PENNSYLVANIA COAL COMPANY    PENNSYLVANIA    Washington    7/31/2003         
DEVCO I    DNE    DNE    209575000    GUZZI, ANTHONY P & BARBARA J    CONSOL OF
PENNSYLVANIA COAL COMPANY    PENNSYLVANIA    Washington    1/12/2004         
DEVCO I    DNE    DNE    209595000    CHRIST, JOHN L JR & EDITH C    CONSOL
PENNSYLVANIA COAL COMPANY    PENNSYLVANIA    Washington    10/28/2004         
DEVCO I    DNE    DNE    209664000    CALHOUN, WILLIAM R & BEVERLY J    CONSOL
PENNSYLVANIA COAL COMPANY    PENNSYLVANIA    Washington    3/30/2007         
DEVCO I    DNE    DNE    209714000    WESTERN PA ANNUAL CONFERENCE    CONSOL
PENNSYLVANIA COAL CO LLC    PENNSYLVANIA    Washington    10/15/2007         
DEVCO I    DNE    DNE    209576000    BARTON, TREDD    CONSOL PENNSYLVANIA COAL
COMPANY    PENNSYLVANIA    Washington    1/22/2004          DEVCO I    DNE   
DNE    209596000    LAVERY, SHARON LEE    CONSOL PENNSYLVANIA COAL COMPANY   
PENNSYLVANIA    Washington    1/24/2005          DEVCO I    DNE    DNE   
156398000    CAROLE A ACKLEY    CNX GAS COMPANY LLC    PENNSYLVANIA   
Washington    4/27/2011          DEVCO I    DNE    DNE    156399001    STEVEN E
ROSEPINK ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    Washington    4/20/2011
         DEVCO I    LW1367A    000    241848000    CHARLES J GOTTSCHALK ET AL   
NORTH COAST ENERGY INC    PENNSYLVANIA    WASHINGTON    7/29/1993    2546    62
   DEVCO I    PNG12937    000    125994000    I S SPROWLS ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    WASHINGTON    9/2/1920    484    311   
12937 DEVCO I    PNG13287    000    126003000    R M CARSON ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    WASHINGTON    7/27/1921    493    3   
13287 DEVCO I    PNG44984    000    126384000    MARY BREHOVSKY    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    WASHINGTON    3/26/1943    666    251   
44984 DEVCO I    PNG44985    000    126385000    H J HENRY ET UX   

THE PEOPLES

NATURAL GAS CO

   PENNSYLVANIA    WASHINGTON    3/26/1943    666    253    44985

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    PNG44986    000    126386000    ANTHONY ZUKAUCKAS ET UX    THE
PEOPLES NATURAL GAS CO    PENNSYLVANIA    WASHINGTON    3/23/1943    666    250
   44986 DEVCO I    PNG44987    000    126387000    JOHN L COOPER ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WASHINGTON    6/1/1943    667   
323    236 DEVCO I    PNG44989    000    126389000    ARTHUR BOULANGER ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WASHINGTON    6/28/1943   
667    334    238 DEVCO I    PNG44995    000    126390000    STEPHEN E CARSON ET
UX    THE PEOPLES NATURAL GAS CO    PENNSYLVANIA    WASHINGTON    3/23/1943   
667    337    239 DEVCO I    PNG46003    000    126391000    LEO GYSEGEM ET AL
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WASHINGTON    7/7/1943   
666    339    46003 DEVCO I    PNG46014    000    126394000    JOHN R LYONS ET
AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WASHINGTON    4/5/1943
   669    278    46014 DEVCO I    PNG46015    000    126395000    J W DICKEY ET
AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WASHINGTON    4/5/1943
   669    281    DEVCO I    PNG46016    000    126396000    HUGH G COULTER ET AL
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WASHINGTON    4/5/1943   
669    285    DEVCO I    PNG46026    000    126397000    CARL A MILLER ET UX   
THE PEOPLES NATURAL GAS CO    PENNSYLVANIA    WASHINGTON    4/13/1943    669   
288    DEVCO I    PNG46224    000    126409000    R B MCMILLAN ET AL    THE
BELLEWOOD AND MONONGAHELA CITY NATURAL GAS CO    PENNSYLVANIA    WASHINGTON   
10/26/1906    666    545    DEVCO I    PNG46225    000    126410000    MOSES
CALHOUN ET UX    S J JONES    PENNSYLVANIA    WASHINGTON    11/26/1904    671   
327    DEVCO I    PNG49468    000    126481000    KARL LEINBERGER ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WASHINGTON    5/15/1947    725   
563    DEVCO I    PNG55516    000    126784000    PAUL CIAFFONI    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    WASHINGTON    3/27/1964    1173    404   
DEVCO I    PNG56103    000    126850000    ALDEN W SHANNON ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    WASHINGTON    4/29/1955    920    525   
DEVCO I    Q077908003    000    Q077908003    ANNA LUCY MCCRACKEN    NOBLE
ENERGY INC    PENNSYLVANIA    WASHINGTON    10/4/2013          201332731 DEVCO I
   Q077908004    000    Q077908004    WANDA MARIE FRAZEE    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    10/4/2013          201332732 DEVCO I    Q077908006
   000    276359001    DANIEL B MAXWELL ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    11/20/2013          201406132 DEVCO I   
Q077908007    000    276359002    TYLER MAXWELL    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    11/20/2013          201406136

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q077908008    000    276359003    CORY A MAXWELL    NOBLE ENERGY INC
   PENNSYLVANIA    WASHINGTON    11/20/2013          201406133 DEVCO I   
Q077908010    000    276359005    LINDA R MCCRACKEN    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    10/31/2013          201404021 DEVCO I   
Q077908011    000    276359006    ROBERT C MCCRACKEN    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    10/31/2013          201404016 DEVCO I   
Q077908013    000    276359008    CHRISTOPHER E REEVES    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    11/20/2013          201404015 DEVCO I   
Q077908014    000    276359009    ANN FRAZEE REEVES ET VIR    NOBLE ENERGY INC
   PENNSYLVANIA    WASHINGTON    11/20/2013          201406129 DEVCO I   
Q077908015    000    276359010    STEPHANIE L BITZ    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    11/18/2013          201404019 DEVCO I   
Q077908016    000    276359011    ERIN E (BITZ) SIMPSON    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    11/18/2013          201404018 DEVCO I   
Q077908017    000    276359012    MORGAN MAXWELL    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    12/30/2013          201405197 DEVCO I   
Q077908018    000    276359014    ROLLAND DEAN MCCRACKEN    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    1/11/2014          201412539 DEVCO I    Q077908019
   000    276359015    KEITH A MAXWELL, TRUSTEE FOR MIKALAH MAXWELL    NOBLE
ENERGY INC    PENNSYLVANIA    WASHINGTON    11/20/2013          201404020 DEVCO
I    Q077908020    000    276359016    KEITH A MAXWELL, TRUSTEE FOR TIMOTHY
MAXWELL    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    11/20/2013         
201404017 DEVCO I    Q077908021    000    276359017    KEITH A MAXWELL, TRUSTEE
FOR ZACHARY MAXWELL    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
11/20/2013          201406134 DEVCO I    Q077908022    000    276359013    DAVID
A SCOTT    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    2/19/2014         
201427481 DEVCO I    Q077908023    000    276359018    LINDA KAY TURNER    NOBLE
ENERGY INC    PENNSYLVANIA    WASHINGTON    2/25/2014          201415794 DEVCO I
   Q077908024    000    276359019    SUSAN ANTILL    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    11/15/2013          201419434 DEVCO I   
Q077908026    000    276359021    GARY R SCOTT    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    8/28/2014          201433753 DEVCO I    Q077908027
   000    276359022    DEBBIE J COLEMAN    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    8/24/2014          201433754 DEVCO I    Q077908028    000   
276359023    MARIE ANN MAXWELL    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON
   12/23/2014          201508151 DEVCO I    Q079179000    000    Q079179000   
THOMAS E SCHERICH ET AL    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
6/28/2013          201338263 DEVCO I    Q080999000    001    156448000    ROBERT
GENE CONKLIN ET UX    RANGE RESOURCES - APPALACHIA LLC    PENNSYLVANIA   
WASHINGTON    2/20/2008          200810475 DEVCO I    Q080999000    002   
156448000    ROBERT GENE CONKLIN ET UX    RANGE RESOURCES - APPALACHIA LLC   
PENNSYLVANIA    WASHINGTON    2/20/2008          200810475

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I

   Q080999000    003    156448000    ROBERT GENE CONKLIN ET UX    RANGE
RESOURCES - APPALACHIA LLC    PENNSYLVANIA    WASHINGTON    2/20/2008         
200810475

DEVCO I

   Q080999000    004    156448000    ROBERT GENE CONKLIN ET UX    RANGE
RESOURCES - APPALACHIA LLC    PENNSYLVANIA    WASHINGTON    2/20/2008         
200810475

DEVCO I

   Q081073000    000    156453000    ROBERT GAYLOR ET UX    RANGE RESOURCES -
APPALACHIA LLC    PENNSYLVANIA    WASHINGTON    7/22/2009          200934205

DEVCO I

   Q081857000    002    156418000    GEORGE E MURR ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    9/15/2011          201130741

DEVCO I

   Q081857000    001    156418000    GEORGE E MURR ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    9/15/2011          201130741

DEVCO I

   Q081863000    002    156441000    JEFFERY A PREM ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    9/16/2011          201130745

DEVCO I

   Q081863000    001    156441000    JEFFERY A PREM ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    9/16/2011          201130745

DEVCO I

   Q081902000    001    245326000    JAMIE L MARGARIA    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    2/27/2012          201213675

DEVCO I

   Q081902000    002    245326000    JAMIE L MARGARIA    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    2/27/2012          201213675

DEVCO I

   Q081903000    000    156482000    DANE R MCCORMICK ET UX    CNX GAS COMPANY
LLC    PENNSYLVANIA    WASHINGTON    2/2/2012          201211906

DEVCO I

   Q081904000    000    156492000    WAYNE D LEECH ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    2/3/2012          201210474

DEVCO I

   Q081906000    000    156445000    PATTY WYNN    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    10/5/2011          201132136

DEVCO I

   Q081907000    000    156486000    ALVA M EALY    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    2/14/2012          201211910

DEVCO I

   Q081908000    001    156490000    JEFFREY B FORDYCE ET UX    CNX GAS COMPANY
LLC    PENNSYLVANIA    WASHINGTON    2/22/2012          201211730

DEVCO I

   Q081908000    002    156490000    JEFFREY B FORDYCE ET UX    CNX GAS COMPANY
LLC    PENNSYLVANIA    WASHINGTON    2/22/2012          201211730

DEVCO I

   Q081910000    002    156485000    DUANE L KIGER ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    12/1/2011          201210977

DEVCO I

   Q081910000    001    156485000    DUANE L KIGER ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    12/1/2011          201210977

DEVCO I

   Q083184000    000    276992000    GRACE L LIVINGOOD    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    3/13/2014          201415805

DEVCO I

   Q088632000    000    216046000    LAWRENCE W DITTMAR ET UX    CONRHEIN COAL
COMPANY    PENNSYLVANIA    WASHINGTON    4/2/1993    2529    273    006960

DEVCO I

   Q088637000    000    216037000    ROBERT WISE ET UX    CONRHEIN COAL COMPANY
   PENNSYLVANIA    WASHINGTON    5/21/1993    2535    145    011133

DEVCO I

   Q088641000    000    216073000    JOEL R MCGUIER ET UX    CONSOL PENNSYLVANIA
COAL COMPANY    PENNSYLVANIA    WASHINGTON    5/19/2005          200514153

DEVCO I

   Q088646000    000    216058000    ALBERT M JESSE ET UX    CONSOL PENNSYLVANIA
COAL COMPANY    PENNSYLVANIA    WASHINGTON    3/11/2005          200506857

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I

   Q088656000    000    216053000    DOROTHY DUNN ET AL    CONRHEIN COAL COMPANY
   PENNSYLVANIA    WASHINGTON    9/3/1993    2550    163    021797

DEVCO I

   Q089833000    000    270107000    LAWRENCE W ARNOLD ET AL    RANGE RESOURCES
APPALACHIA LLC    PENNSYLVANIA    WASHINGTON    10/14/2009          201007892

DEVCO I

   Q091462000    000    274782000    DIANNA MYERS ET VIR    RANGE RESOURCES -
APPALACHIA LLC    PENNSYLVANIA    WASHINGTON    6/18/2013          201313218

DEVCO I

   Q091959000    001    246504000    DEBORAH L FERRARI    CHIEF EXPLORATION &
DEVELOPMENT LLC    PENNSYLVANIA    WASHINGTON    2/3/2009          200914577

DEVCO I

   Q091959000    002    246504000    DEBORAH L FERRARI    CHIEF EXPLORATION &
DEVELOPMENT LLC    PENNSYLVANIA    WASHINGTON    2/3/2009          200914577

DEVCO I

   255141000    000    156361000    DAVID M HAMILTON ET UX    CNX GAS COMPANY
LLC    PENNSYLVANIA    WASHINGTON    1/15/2010          2010036285

DEVCO I

   072562    000    209648000    CHRIS A CARTER ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    11/16/2006          200634379

DEVCO I

   LW1367A    000    241848000    CHARLES J GOTTSCHALK ET AL    NORTH COAST
ENERGY INC    PENNSYLVANIA    WASHINGTON    7/29/1993    2546    62   

DEVCO I

   Q081863000    002    156441000    JEFFERY A PREM ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    9/16/2011          201130745

DEVCO I

   389469    000    280743000    CLAIRE FITZPATRICK    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    7/2/1991    2454    338    011596

DEVCO I

   Q081878000    001    156443000    JAMES C HOLDEN    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    10/12/2011          201129783

DEVCO I

   072532    000    209622000    BETTY C BULL    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    2/23/2006          200605014

DEVCO I

   072596    000    209680000    RALPH W BARBISCH ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    4/30/2007          200711700

DEVCO I

   072677    000    209752000    JOHN C VAN ARSDALE JR ESTATE    NOBLE ENERGY
INC    PENNSYLVANIA    WASHINGTON    11/17/2008          200833415

DEVCO I

   255010000    000    156241000    DALE V NASER    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    8/26/2009          200935649

DEVCO I

   255020000    000    156251000    BERNICE L LOUGHMAN    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    9/29/2009          200938729

DEVCO I

   255159000    001    156376000    DOROTHY M CLUTTER    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    11/11/2010          201103843

DEVCO I

   268007    000    216030000    CONSOLIDATION COAL COMPANY    NOBLE ENERGY INC
   PENNSYLVANIA    WASHINGTON    2/18/1988    2313    387    002116

DEVCO I

   3019414    001    253560000    W M HARSH ET UX    THE MANUFACTURERS LIGHT AND
HEAT COMPANY    PENNSYLVANIA    WASHINGTON    6/14/1966    1245    737   

DEVCO I

   3021305    001    255225000    CHARLES R MILLIKEN ET UX    THE MANUFACTURERS
LIGHT AND HEAT COMPANY    PENNSYLVANIA    WASHINGTON    11/20/1964    1194   
141   

DEVCO I

   3022506    002    253563000    WILLIAM G MILLIKEN ET UX    THE MANUFACTURERS
LIGHT AND HEAT COMPANY    PENNSYLVANIA    WASHINGTON    8/15/1967    1269    325
  

DEVCO I

   3022507    000    255986000    LOTTIE J RAYMER    THE MANUFACTURERS LIGHT AND
HEAT COMPANY    PENNSYLVANIA    WASHINGTON    10/1/1967    1267    708   

DEVCO I

   3026004    001    253476000    RELLA V CUNNINGHAM ET VIR    THE MANUFACTURERS
LIGHT AND HEAT COMPANY    PENNSYLVANIA    WASHINGTON    2/1/1959          8414

DEVCO I

   LW1373    001    249257000    WILLIAM W HUNTER ET UX    D M GARRISON   
PENNSYLVANIA    WASHINGTON    4/19/1916    436    364   

DEVCO I

   LW1464    000    278215000    JOHN B ANDREW ET UX    THE MANUFACTURERS LIGHT
AND HEAT COMPANY    PENNSYLVANIA    WASHINGTON    10/1/1912    398    401   

DEVCO I

   Q080067000    001    156432000    WEST FORK FARM LP    RANGE RESOURCES -
APPALACHIA LLC    PENNSYLVANIA    WASHINGTON    4/25/2009          200915289

DEVCO I

   Q081059000    001    156449000    REED B DAY ET AL    RANGE RESOURCES -
APPALACHIA LLC    PENNSYLVANIA    WASHINGTON    12/15/2009          201011682

DEVCO I

   Q081226000    001    156452001    CYRIL N WALTHER ET UX    RANGE RESOURCES -
APPALACHIA LLC    PENNSYLVANIA    WASHINGTON    6/8/2011          201118752

DEVCO I

   Q081878000    002    156443000    JAMES C HOLDEN    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    10/12/2011          201129783

DEVCO I

   Q089037000    000    156236000    EARL E ANDERSON    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    10/9/2009          201004588

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I

   Q081860000    002    156419000    EARL CLUTTER ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    10/18/2011          201129324

DEVCO I

   Q091634000    000    238183000    WILLIAM L ANDERSON SR    CNX GAS COMPANY
LLC    PENNSYLVANIA    WASHINGTON    6/26/2012          201224088

DEVCO I

   Q091656000    000    243412000    FRANK R JONES ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    12/4/2012          20130088

DEVCO I

   Q091789000    000    243571000    ANDREW R CLARKSON    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    12/20/2012          201310825

DEVCO I

   Q091894001    000    245419002    KEITH A MAXWELL    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    1/30/2012          201227660

DEVCO I

   Q091894002    000    245419003    KEVIN M MAXWELL    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    3/15/2013          201331118

DEVCO I

   Q091894003    000    245419001    GEORGE R MAXWELL    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    1/30/2012          201227640

DEVCO I

   Q092004000    000    246718000    LARRY E BEDILLION ET UX    CNX GAS COMPANY
LLC    PENNSYLVANIA    WASHINGTON    4/16/2013          201322042

DEVCO I

   Q093872000    000    252363000    JAMES G KOZEJ ET AL    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    8/29/2013          201401108

DEVCO I

   Q084209001    000    276903001    MARY MARGARETTA KIGER    NOBLE ENERGY INC
   PENNSYLVANIA    WASHINGTON    5/7/2014          201420095

DEVCO I

   Q084209002    000    276903002    BELINDA R BRADEN    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    8/13/2014          201435091

DEVCO I

   Q084209003    000    276903003    B ELIZABETH MCDOLE ET VIR    NOBLE ENERGY
INC    PENNSYLVANIA    WASHINGTON    8/13/2014          201435089

DEVCO I

   Q084209004    000    276903004    BETTY GRAHAM    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    8/14/2014          201435090

DEVCO I

   Q092362001    000    252600001    JAMES A BURIG    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    6/28/2013          201400714

DEVCO I

   Q092362002    000    252600002    WILLIAM R BURIG    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    6/22/2013          201400715

DEVCO I

   Q092362003    000    252600003    DOUGLAS E BURIG    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    7/9/2013          201400956

DEVCO I

   Q068674000    000    239159000    WILA GOTTSCHALK REVOCABL    RANGE RESOURCES
APPALACHIA LLC    PENNSYLVANIA    WASHINGTON    10/26/2009          201005071

DEVCO I

   Q068682000    000    239204000    GEORGE R PRICE ET UX    RANGE RESOURCES
APPALACHIA LLC    PENNSYLVANIA    WASHINGTON    2/19/2008          200814992

DEVCO I

   Q068693000    001    239185000    JOHN P DIBBLE JR ET UX    DALE PROPERTY
SERVICES PENN    PENNSYLVANIA    WASHINGTON    1/13/2010          201006103

DEVCO I

   Q068707000    000    238956000    PHILIP R CONKLIN ET UX    RANGE RESOURCES
APPALACHIA LLC    PENNSYLVANIA    WASHINGTON    9/22/2010          201031694

DEVCO I

   Q091991000    000    249316000    CARL H FISHER ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    6/12/2013          201400437

DEVCO I

   Q092362002    000    252600002    WILLIAM R BURIG    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    6/22/2013          201400715

DEVCO I

   Q092362003    000    252600003    DOUGLAS E BURIG    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    7/9/2013          201400956

DEVCO I

   Q095102000    000    252896000    MARTHA SUZAN MILVET    CNX GAS COMPANY LLC
   PENNSYLVANIA    WASHINGTON    9/30/2013          201404605

DEVCO I

   Q098670000    000    244138000    HAYES TRUST DATED OCTOB    CNX GAS COMPANY
LLC    PENNSYLVANIA    WASHINGTON    12/7/2012          201307295

DEVCO I

   625182    000    225564000    JANE EARLIWINE ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    1/11/1999    3455    55    038308

DEVCO I

   625182    000    225564000    JANE EARLIWINE ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    1/11/1999    3455    55    038308

DEVCO I

   389475    000    220125000    GAIL SPROWLS CLUTTER ESTATE    NOBLE ENERGY INC
   PENNSYLVANIA    WASHINGTON    10/23/1991    2468    335    019449

DEVCO I

   389426    000    220090000    ENOCH S STUDLEY JR ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    3/15/1990    2400    553    004025

DEVCO I

   LW1375    000    278146000    HARVEY F TAYLOR ET UX    W P ELY   
PENNSYLVANIA    WASHINGTON    4/20/1926    542    263   

DEVCO I

   Q089797000    000    270108000    PATRICIA A COLVIN ET AL    CHESAPEAKE
APPALACHIA LLC    PENNSYLVANIA    WASHINGTON    1/13/2011         

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I

   Q089810001    000    270110000    PHILLIP M CLUTTER ET UX    DALE PROPERTY
SERVICES PENN LP    PENNSYLVANIA    WASHINGTON    6/10/2010          201023303

DEVCO I

   Q090083000    000    270109000    DREW A MADURA ET UX    DALE PROPERTY
SERVICES PENN LP    PENNSYLVANIA    WASHINGTON    12/10/2009          2010007223

DEVCO I

   Q081909000    003    255273000    DAY CLAN LLC    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    5/8/2012          201214453

DEVCO I

   500704004    002    241552001    JOHN CHARLES DAY    CNX GAS COMPANY LLC   
West Virginia    MARSHALL    12/15/2011    768    589    1325664

DEVCO I

   Q077429001    000    273132000    RICHARD P BARTO ET UX    NOBLE ENERGY INC
   West Virginia    MARSHALL    9/4/2013    805    554    1350423

DEVCO I

   Q077429002    000    Q077429002    SCOTT DOUGLAS REED    NOBLE ENERGY INC   
West Virginia    MARSHALL    8/6/2013    806    317    1350745

DEVCO I

   Q077429003    000    Q077429003    RICHARD E SCHERICH    NOBLE ENERGY INC   
West Virginia    MARSHALL    8/5/2013    806    314    1350744

DEVCO I

   Q077429004    000    Q077429004    JANET M SCHERICH    NOBLE ENERGY INC   
West Virginia    MARSHALL    8/5/2013    806    311    1350743

DEVCO I

   Q079519000    000    Q079519000    WILLIAM B CALDWELL ET UX    NOBLE ENERGY
INC    West Virginia    MARSHALL    10/21/2013    810    64    1352543

DEVCO I

   Q079520000    000    Q079520000    WILLIAM B CALDWELL ET UX    NOBLE ENERGY
INC    West Virginia    MARSHALL    10/21/2013    810    62    1352542

DEVCO I

   Q098843000    000    266844000    CHRISTOPHER W LAMB ET UX    CNX GAS COMPANY
LLC    West Virginia    MARSHALL    11/14/2014    869    258    1383028

DEVCO I

   Q081783000    002    500769000    THE CARL W GROPPE JR TRUST    CNX GAS
COMPANY LLC    West Virginia    MARSHALL    2/15/2012    0763    0459    1322325

DEVCO I

   CNX097843    000    133427000    LLOYD F STAMY ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORELAND    6/28/1984    2563    567    08005

DEVCO I

   CNXDV001696    000    110269000    STEPHEN BENZO ET AL    CNG DEVELOPMENT
COMPANY    PENNSYLVANIA    WESTMORELAND    6/25/1984    2555    162   

DEVCO I

   CNXDV001697    000    110270000    ADAM EIDEMILLER INC    CNG DEVELOPMENT
COMPANY    PENNSYLVANIA    WESTMORELAND    6/27/1984    2555    158   

DEVCO I

   CNXDV010115    001    110498000    SANDRA J CALIZZI ET AL    CNG DEVELOPMENT
COMPANY    PENNSYLVANIA    WESTMORELAND    4/15/1987    2741    612   

DEVCO I

   CNXDV010115    002    110498000    SANDRA J CALIZZI ET AL    CNG DEVELOPMENT
COMPANY    PENNSYLVANIA    WESTMORELAND    4/15/1987    2741    612   

DEVCO I

   CNXDV022243    001    112967000    SAMUEL E GALLAGHER ET AL    CNG
DEVELOPMENT COMPANY    PENNSYLVANIA    WESTMORELAND    6/5/1985    2650    527
   00866

DEVCO I

   CNXDV022243    002    112967000    SAMUEL E GALLAGHER ET AL    CNG
DEVELOPMENT COMPANY    PENNSYLVANIA    WESTMORELAND    6/5/1985    2650    527
   00866

DEVCO I

   CNXDV023001    000    112983000    JACOB H YOCKEY ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    WESTMORELAND    3/30/1885    134    217   

DEVCO I

   CNXDV023021    000    113003000    AVONMORE LAND AND IMPROVEMENT COMPANY   
NOBLE ENERGY INC    PENNSYLVANIA    WESTMORELAND    2/15/1901    308    108   

DEVCO I

   CNXDV023107    000    113080000    T J FREDERICK ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORELAND    9/27/1909    462    112   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    CNXDV023129    000    113102000    JOHN WEISTER ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    WESTMORELAND    6/29/1917    604    141    DEVCO I   
CNXDV023130    000    113103000    DANIEL EUWER ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORELAND    3/10/1888    156    450    DEVCO I   
CNXDV023131    000    113104000    EDWARD P GEORGE ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORELAND    11/17/1892    226    183    DEVCO I   
CNXDV023132    000    113105000    FRANKLIN KUNKLE ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORELAND    2/19/1887    156    264    DEVCO I   
CNXDV023133    000    113106000    ASA BLOSE ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORELAND    4/6/1888    160    13    DEVCO I    CNXDV023134
   000    113107000    JANE SCOTT    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORELAND    9/6/1988    167    416    18403 DEVCO I    CNXDV023135    000   
113108000    MICHAEL SILVIS ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORELAND    9/4/1888    168    257    18404 DEVCO I    CNXDV023137    000   
113110000    ELIZABETH WEISTER ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORELAND    4/6/1888    160    11    DEVCO I    CNXDV023138    000   
113111000    E M HUKILL ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORELAND    4/2/1988    160    169    DEVCO I    CNXDV023139    000   
113112000    WILLIAM J WEISTER ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORELAND    4/6/1888    162    6    DEVCO I    CNXDV023140    000   
113113000    ALEXANDER WHITTEN ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORELAND    4/25/1888    160    175    DEVCO I    CNXDV023141    000   
113114000    JOHN YOCKEY ESTATE    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORELAND    6/4/1986    145    248    DEVCO I    CNXDV023142    000   
113115000    JACOB H YOCKEY ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORELAND    2/2/1988    143    548    DEVCO I    CNXDV023143    000   
113116000    PETER MYERS ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORELAND    2/12/1885    168    255    DEVCO I    CNXDV023150    000   
113121000    PHILADELPHIA COMPANY ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORELAND    6/23/1930    911    90    DEVCO I    CNXDV023157    000   
113128000    V Q HICKMAN ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORELAND    9/3/1907    420    68    DEVCO I    CNXDV030634    000   
114352000    ORISON FAULK ET UX    CNG DEVELOPMENT COMPANY    PENNSYLVANIA   
WESTMORELAND    8/2/1988    2825    304    DEVCO I    CNXL025422    000   
119978000    CHRISTOPHER D TOWER ET UX    DOMINION EXPLORATION & PRODUCTION INC
   PENNSYLVANIA    WESTMORELAND    4/6/2005          200504220019426 DEVCO I   
CNXL206720    000    120817000    MARY ANNA MUKA ET AL    DOMINION EXPLORATION &
PRODUCTION INC    PENNSYLVANIA    WESTMORELAND    11/20/2006         
2007071000322708 DEVCO I    CNXL210149    000    121784000    FRANK D LOUGHNER
   CONSOL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    6/7/2010         
201011290043796 DEVCO I    CNXL210150    000    121785000    D HENRY LOUGHNER ET
UX    CONSOL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    6/11/2010         
201011290043797 DEVCO I    CNXL210151    000    121786000    JOYCE WEIS   
CONSOL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    6/5/2010         
201011290043798 DEVCO I    CNXL210238    001    121803000    LAURETTA M MUSSER
   CONSOL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    9/3/2010         
201103070008404 DEVCO I    CNXL210238    002    121803000    LAURETTA M MUSSER
   CONSOL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    9/3/2010         
201103070008404

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    CNXL210239    001    121804000    CHRIS TOWER UT UX    CONSOL GAS
COMPANY    PENNSYLVANIA    WESTMORELAND    9/15/2010          201103310011573
DEVCO I    CNXL210239    002    121804000    CHRIS TOWER UT UX    CONSOL GAS
COMPANY    PENNSYLVANIA    WESTMORELAND    9/15/2010          201103310011573
DEVCO I    CNXL210239    003    121804000    CHRIS TOWER UT UX    CONSOL GAS
COMPANY    PENNSYLVANIA    WESTMORELAND    9/15/2010          201103310011573
DEVCO I    CNXL210261    000    121810000    HOWARD S BERTA ET UX    CONSOL GAS
COMPANY    PENNSYLVANIA    WESTMORELAND    12/29/2010          201103310011567
DEVCO I    CNXL210262    001    121811000    ANTHONY S BUTCHER ET AL    CONSOL
GAS COMPANY    PENNSYLVANIA    WESTMORELAND    12/29/2010         
201103310011560 DEVCO I    CNXL210262    002    121811000    ANTHONY S BUTCHER
ET AL    CONSOL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    12/29/2010      
   201103310011560 DEVCO I    CNXL210263    001    121812000    DAVID A HOLM ET
UX    CONSOL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    12/29/2010         
201103310011568 DEVCO I    CNXL210263    002    121812000    DAVID A HOLM ET UX
   CONSOL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    12/29/2010         
201103310011568 DEVCO I    CNXL210264    000    121813000    PATRICIA A ONDISH
   CONSOL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    12/29/2010         
201103310011561 DEVCO I    CNXPNG00146    000    125751000    SAMUEL H WALKER   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    12/3/1892   
      DEVCO I    CNXPNG00661    000    125763000    DAVID DUFF    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    8/28/1899    289    351
   DEVCO I    CNXPNG03520    000    125851000    WILLIAM F CLAWSON ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    10/30/1906    413
   239    DEVCO I    CNXPNG03521    000    125852000    RACHAEL FULTON    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    10/31/1906    413
   241    DEVCO I    CNXPNG06252    001    125905000    P R LONG ET AL    JAMES
S GALLAGHER    PENNSYLVANIA    WESTMORELAND    12/14/1911    518    477    DEVCO
I    CNXPNG06252    002    125905000    P R LONG ET AL    JAMES S GALLAGHER   
PENNSYLVANIA    WESTMORELAND    12/14/1911    518    477    DEVCO I   
CNXPNG06741    000    125913000    G W RUBRIGHT    JAMES S GALLAGHER   
PENNSYLVANIA    WESTMORELAND    7/6/1912    517    512    DEVCO I    CNXPNG13275
   000    126002000    JOSEPH L KUHNS    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    WESTMORELAND    8/15/1921    709    587    13275 DEVCO I   
CNXPNG16008    000    126032000    CHRIST MOGLIA ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    WESTMORELAND    10/25/1926    855    425    16008
DEVCO I    CNXPNG16815    000    126041000    WILLIAM GAMERLINGO ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    6/20/1928    885
   190    DEVCO I    CNXPNG17549    000    126055000    WILLIAM CHAMBERS    THE
AMERICAN NATIONAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    2/16/1900   
371    263    DEVCO I    CNXPNG17561    000    126057000    HARRY F BERGMAN   
THOS J ANDERSON    PENNSYLVANIA    WESTMORELAND    7/31/1902    419    280   
17561

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    CNXPNG17725    000    126088000    MARY HALL ET AL    AMERICAN
NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    10/26/1911    587    417
   DEVCO I    CNXPNG17738    000    126090000    GEORGE V KIMBERLIN    AMERICAN
NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    1/3/1903          DEVCO I
   CNXPNG17885    000    126117000    SAMUEL J ELGIN    JAMES S GALLAGHER   
PENNSYLVANIA    WESTMORELAND    4/5/1913    529    562    DEVCO I    CNXPNG17893
   000    126121000    J S MCLAUGHLIN ET AL    THE APOLLO OIL AND GAS CO LIMITED
   PENNSYLVANIA    WESTMORELAND    4/21/1897    374    438    DEVCO I   
CNXPNG17900    000    126125000    HENRY SHEPARD    AMERICAN NATURAL GAS COMPANY
   PENNSYLVANIA    WESTMORELAND    5/20/1902    371    270    17900 DEVCO I   
CNXPNG17918    000    126129000    DANIEL LLOYD    J D ORR    PENNSYLVANIA   
WESTMORELAND    1/22/1898    859    459    17918 DEVCO I    CNXPNG17939    000
   126134000    HENRY KEPPLE    THE HYDE PARK NATURAL GAS CO    PENNSYLVANIA   
WESTMORELAND    4/1/1898    374    443    17939 DEVCO I    CNXPNG18173    000   
126179000    MARY J MCCUTCHEON    AMER NAT GAS CO    PENNSYLVANIA   
WESTMORELAND    2/2/1912    579    41    DEVCO I    CNXPNG18234    000   
126188000    W C SMITH    AMERICAN NATIONAL GAS CO    PENNSYLVANIA   
WESTMORELAND    2/24/1917    707    267    DEVCO I    CNXPNG18330    000   
126195000    LORENZA C STEWART ET UX    AMERICAN NATURAL GAS CO    PENNSYLVANIA
   WESTMORELAND    1/20/1922    793    342    DEVCO I    CNXPNG18405    000   
126203000    ISAAC TOWNSEND    NOBLE ENERGY INC    PENNSYLVANIA    WESTMORELAND
   4/27/1888    162    106    18405 DEVCO I    CNXPNG18406    000    126204000
   JOHN WYLIE    NOBLE ENERGY INC    PENNSYLVANIA    WESTMORELAND    9/1/1888   
167    414    1840 DEVCO I    CNXPNG18407    000    126205000    ROBERT M WATSON
ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WESTMORELAND    11/20/1885    145
   77    DEVCO I    CNXPNG25468    000    126234000    PETER SALTO ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    4/11/1930    915
   185    25468 DEVCO I    CNXPNG27365    000    126240000    A W BEATTY HEIRS
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    11/1/1931
   918    486    DEVCO I    CNXPNG27366    000    126241000    H C MCCULLOUGH   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    11/2/1931   
944    5    DEVCO I    CNXPNG27369    000    126242000    ABSOLOM SMELTZER   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    10/31/1931   
944    8    DEVCO I    CNXPNG27375    000    126243000    CHAS W MORGAN ET AL   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    12/22/1931   
944    11                   THE PEOPLES                   DEVCO I    CNXPNG39323
   000    126276000    EDNA CARNAHAN ET AL    NATURAL GAS COMPANY   
PENNSYLVANIA    WESTMORELAND    4/29/1934    959    75   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    CNXPNG39324    000    126277000    JULIA GORHAM    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    7/27/1934    959    77   
DEVCO I    CNXPNG39325    000    126278000    I C WOHLWEND    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    1/29/1935    959    80   
DEVCO I    CNXPNG39400    000    126282000    ADA CALLEN    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    WESTMORELAND    4/22/1935    960    130    DEVCO
I    CNXPNG39628    000    126289000    REBECCA HAFFEY    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    WESTMORELAND    1/27/1936    578    563    DEVCO
I    CNXPNG39802    000    126295000    VIOLA C RUGH ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    5/13/1936    963    168
   DEVCO I    CNXPNG40240    000    126304000    GLENN W ALTMAN ET UX    A F
HENRY    PENNSYLVANIA    WESTMORELAND    11/22/1934    899    158    40240 DEVCO
I    CNXPNG40242    000    126305000    HOWARD E WISE ET UX    A F HENRY   
PENNSYLVANIA    WESTMORELAND    11/22/1934    899    156    40242 DEVCO I   
CNXPNG41562    000    126319000    B D KELTZ ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    WESTMORELAND    3/20/1937    990    149    DEVCO I   
CNXPNG42495    000    126323000    FRANK MAILKI ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    WESTMORELAND    3/16/1938    1009    375    2428
DEVCO I    CNXPNG43342    000    126351000    JOHN HALEY ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    7/19/1940    1056    564
   43342 DEVCO I    CNXPNG43416    000    126353000    R S FITZGERALD ET AL   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    10/30/1940   
1076    331    6336 DEVCO I    CNXPNG43841    000    126357000    WILLIAM M
GLASS ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND
   7/8/1941    1100    96    DEVCO I    CNXPNG46376    000    126412000    FRANK
FEDAK ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND
   4/9/1944    1150    497    46376 DEVCO I    CNXPNG46562    000    126415000
   LAURA B SUMMERSGILL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
WESTMORELAND    11/10/1943    1156    59    DEVCO I    CNXPNG46584    000   
126416000    ANAIS M BURGLY    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA
   WESTMORELAND    1/27/1944    1153    162    1153 DEVCO I    CNXPNG48503   
000    126462000    R D YOUNG ET AL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    WESTMORELAND    9/26/1946    1211    290    DEVCO I   
CNXPNG48526    000    126463000    THOMAS J WATKINS ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    WESTMORELAND    11/3/1946    1211    315    DEVCO
I    CNXPNG49021    001    126474000    JOSEPH P MARCO ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    9/30/1946    1266    15
  

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    CNXPNG49021    002    126474000    JOSEPH P MARCO ET AL    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    9/30/1946    1266
   15    DEVCO I    CNXPNG49021    003    126474000    JOSEPH P MARCO ET AL   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    9/30/1946   
1266    15    DEVCO I    CNXPNG49175    000    126475000    MARY URBANEK ET VIR
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    6/22/1947
   1266    294    49175 DEVCO I    CNXPNG53471    000    126560000    L R SMAIL
ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND   
5/19/1950    1395    150    DEVCO I    CNXPNG54280    000    126607000   
WILLIAM H SEANOR ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
WESTMORELAND    2/17/1952    1443    386    DEVCO I    CNXPNG54283    000   
126608000    JOSEPH N ALKCORN III ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    WESTMORELAND    3/14/1972    2088    1125    DEVCO I   
CNXPNG55191    000    126711000    SARA E BEATTY    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    WESTMORELAND    8/2/1954    1491    40    DEVCO I   
CNXPNG57344    000    126970000    MARY E EARNEST ET AL    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    WESTMORELAND    8/2/1957    1648    451    DEVCO
I    CNXPNG61765    000    127251000    E PAUL LEMON ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    5/15/1964    1886    573
   DEVCO I    CNXPNG63904    001    127484000    TWILA N SAUL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    5/13/1981    2378    1035
   DEVCO I    CNXPNG63904    002    127484000    TWILA N SAUL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    5/13/1981    2378    1035
   DEVCO I    CNXPNG64390    000    127511000    FREDERICK M RYAN ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    4/22/1972    2098
   861    DEVCO I    CNXPNG64393    000    127514000    S PAUL LONG    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    4/22/1972    2098
   870    DEVCO I    CNXPNG67658    000    127599000    RUSSELL C SHANK ET UX   
THOMAS KAVOURAS    PENNSYLVANIA    WESTMORELAND    7/27/1978    2299    1145   
DEVCO I    DNE    DNE    268526000    MIRIAM E PAINTER    CNX GAS COMPANY LLC   
PENNSYLVANIA    Westmoreland    4/29/2015          DEVCO I    DNE    DNE   
270930000    WILLIAM R WEYEL & CATHERINE A WEYEL FAMILY TRUST    CNX GAS COMPANY
LLC    PENNSYLVANIA    Westmoreland    4/25/2015          DEVCO I    DNE    DNE
   270984000    RUTH A OCONNOR ET VIR    CNX GAS COMPANY LLC    PENNSYLVANIA   
Westmoreland    4/29/2015          DEVCO I    DNE    DNE    271438000    DANIEL
L BAZELLA ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    Westmoreland   
5/13/2015          DEVCO I    DNE    DNE    271440000    LORETTA M JACOBS    CNX
GAS COMPANY LLC    PENNSYLVANIA    Westmoreland    5/12/2015         

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    DNE    DNE    271441001    TIMOTHY E DAUGHERTY ET UX    CNX GAS
COMPANY LLC    PENNSYLVANIA    Westmoreland    5/7/2015          DEVCO I    DNE
   DNE    271447000    GRACE KIEBLER HENRY    CNX GAS COMPANY LLC   
PENNSYLVANIA    Westmoreland    5/6/2015          DEVCO I    DNE    DNE   
271643001    RONALD A GABRIEL ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA   
Westmoreland    5/20/2015          DEVCO I    DNE    DNE    272426001    GENE J
KAYLOR ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    Westmoreland    6/16/2015
         DEVCO I    DNE    DNE    272428000    RONALD K HENRY ET UX    CNX GAS
COMPANY LLC    PENNSYLVANIA    Westmoreland    6/12/2015          DEVCO I    DNE
   DNE    272430000    DONALD S KIEBLER ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    Westmoreland    5/28/2015          DEVCO I    DNE    DNE   
272436001    EDITH A MOUNTAIN ET AL    CNX GAS COMPANY LLC    PENNSYLVANIA   
Westmoreland    7/3/2015          DEVCO I    DV001109R    001    110242001   
ROBERT T KLINE ET UX    CNG DEVELOPMENT COMPANY    PENNSYLVANIA    WESTMORELAND
   1/2/1989    2876    520    DEVCO I    DV001109R    002    110242001    ROBERT
T KLINE ET UX    CNG DEVELOPMENT COMPANY    PENNSYLVANIA    WESTMORELAND   
1/2/1989    2876    520    DEVCO I    DV023022    000    113004000    JOSEPH
MCGEARY ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WESTMORELAND    3/26/1890
   179    426    DEVCO I    DV023098    000    113071000    J PHILIP
KLINGENSMITH ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WESTMORELAND   
7/1/1930    908    254    17928 DEVCO I    L021925    001    119270000    JAMES
KRALIK ET UX    DOMINION EXPLORATION & PRODUCTION INC    PENNSYLVANIA   
WESTMORELAND    12/1/2001          200201220005393 DEVCO I    L021925    002   
119270000    JAMES KRALIK ET UX    DOMINION EXPLORATION & PRODUCTION INC   
PENNSYLVANIA    WESTMORELAND    12/1/2001          200201220005393 DEVCO I   
L022195    000    119355000    MUNICIPAL AUTHORITY OF WESTMORELAND COUNTY STATE
   DOMINION EXPLORATION & PRODUCTION INC    PENNSYLVANIA    WESTMORELAND   
1/1/2002          200206130039309 DEVCO I    L022587    001    119399000   
DONALD D EVANS ET AL    DOMINION EXPLORATION & PRODUCTION INC    PENNSYLVANIA   
WESTMORELAND    9/29/2002          200209100057802 DEVCO I    L022587    002   
119399000    DONALD D EVANS ET AL    DOMINION EXPLORATION & PRODUCTION INC   
PENNSYLVANIA    WESTMORELAND    9/29/2002          200209100057802 DEVCO I   
L022587    003    119399000    DONALD D EVANS ET AL    DOMINION EXPLORATION &
PRODUCTION INC    PENNSYLVANIA    WESTMORELAND    9/29/2002         
200209100057802 DEVCO I    L022872    001    119464000    MUNICIPAL AUTHORITY OF
WESTMORELAND COUNTY    DOMINION EXPLORATION & PRODUCTION INC    PENNSYLVANIA   
WESTMORELAND    8/6/2002          DEVCO I    L022872    002    119464000   
MUNICIPAL AUTHORITY OF WESTMORELAND COUNTY    DOMINION EXPLORATION & PRODUCTION
INC    PENNSYLVANIA    WESTMORELAND    8/6/2002          DEVCO I    L022872   
003    119464000    MUNICIPAL AUTHORITY OF WESTMORELAND COUNTY    DOMINION
EXPLORATION & PRODUCTION INC    PENNSYLVANIA    WESTMORELAND    8/6/2002      
  

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    L022872    004    119464000    MUNICIPAL AUTHORITY OF WESTMORELAND
COUNTY    DOMINION EXPLORATION & PRODUCTION INC    PENNSYLVANIA    WESTMORELAND
   8/6/2002          DEVCO I    L024173    001    119822000    ROBERT C SHAW ET
AL    DOMINION EXPLORATION & PRODUCTION INC    PENNSYLVANIA    WESTMORELAND   
7/23/2003          200308210068213 DEVCO I    L024173    002    119822000   
ROBERT C SHAW ET AL    DOMINION EXPLORATION & PRODUCTION INC    PENNSYLVANIA   
WESTMORELAND    7/23/2003          200308210068213 DEVCO I    L024173    003   
119822000    ROBERT C SHAW ET AL    DOMINION EXPLORATION & PRODUCTION INC   
PENNSYLVANIA    WESTMORELAND    7/23/2003          200308210068213 DEVCO I   
L024173    004    119822000    ROBERT C SHAW ET AL    DOMINION EXPLORATION &
PRODUCTION INC    PENNSYLVANIA    WESTMORELAND    7/23/2003         
200308210068213 DEVCO I    L025421    001    119977000    STEPHEN N TOWER ET UX
   DOMINION EXPLORATION & PRODUCTION INC    PENNSYLVANIA    WESTMORELAND   
8/18/2003          200404140020979 DEVCO I    L025421    002    119977000   
STEPHEN N TOWER ET UX    DOMINION EXPLORATION & PRODUCTION INC    PENNSYLVANIA
   WESTMORELAND    8/18/2003          200404140020979 DEVCO I    L208319    001
   121106000    DEBORAH A DORSEY    DOMINION EXPLORATION & PRODUCTION INC   
PENNSYLVANIA    WESTMORELAND    11/14/2007          200805220021612 DEVCO I   
L208319    002    121106000    DEBORAH A DORSEY    DOMINION EXPLORATION &
PRODUCTION INC    PENNSYLVANIA    WESTMORELAND    11/14/2007         
200805220021612 DEVCO I    L208320    001    121107000    ROBERT P HOLTZ ET UX
   DOMINION EXPLORATION & PRODUCTION INC    PENNSYLVANIA    WESTMORELAND   
11/15/2007          200805220021613 DEVCO I    L208320    002    121107000   
ROBERT P HOLTZ ET UX    DOMINION EXPLORATION & PRODUCTION INC    PENNSYLVANIA   
WESTMORELAND    11/15/2007          200805220021613 DEVCO I    L210136    001   
121781000    EDWARD M KROKOSKY ET UX    CONSOL GAS COMPANY    PENNSYLVANIA   
WESTMORELAND    6/2/2010          201007060023196 DEVCO I    L210136    002   
121781000    EDWARD M KROKOSKY ET UX    CONSOL GAS COMPANY    PENNSYLVANIA   
WESTMORELAND    6/2/2010          201007060023196 DEVCO I    L210136    003   
121781000    EDWARD M KROKOSKY ET UX    CONSOL GAS COMPANY    PENNSYLVANIA   
WESTMORELAND    6/2/2010          201007060023196 DEVCO I    L210148    001   
121783000    ZEAL H BREWER ET UX    CONSOL GAS COMPANY    PENNSYLVANIA   
WESTMORELAND    5/29/2010          2010114796 DEVCO I    L210148    002   
121783000    ZEAL H BREWER ET UX    CONSOL GAS COMPANY    PENNSYLVANIA   
WESTMORELAND    5/29/2010          2010114796 DEVCO I    L210237    001   
121802000    WILLIAM JANKOVIK ET UX    CONSOL GAS COMPANY    PENNSYLVANIA   
WESTMORELAND    8/22/2010          20110307008403 DEVCO I    L210237    002   
121802000    WILLIAM JANKOVIK ET UX    CONSOL GAS COMPANY    PENNSYLVANIA   
WESTMORELAND    8/22/2010          20110307008403 DEVCO I    L210299001    000
   121832001    DAVID A MATSON    CONSOL GAS COMPANY    PENNSYLVANIA   
WESTMORELAND    12/7/2010          201103310011576 DEVCO I    L210464    001   
121905000    NANCY J SHANTA    CNX GAS COMPANY LLC    PENNSYLVANIA   
WESTMORELAND    4/15/2011         

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    L210464    002    121905000    NANCY J SHANTA    CNX GAS COMPANY LLC
   PENNSYLVANIA    WESTMORELAND    4/15/2011          DEVCO I    L210464    003
   121905000    NANCY J SHANTA    CNX GAS COMPANY LLC    PENNSYLVANIA   
WESTMORELAND    4/15/2011          DEVCO I    L210465    001    121906000    C
ROBERT SHANTA JR    CNX GAS COMPANY LLC    PENNSYLVANIA    WESTMORELAND   
4/15/2011          201108260030915 DEVCO I    L210465    002    121906000    C
ROBERT SHANTA JR    CNX GAS COMPANY LLC    PENNSYLVANIA    WESTMORELAND   
4/15/2011          201108260030915 DEVCO I    L210465    003    121906000    C
ROBERT SHANTA JR    CNX GAS COMPANY LLC    PENNSYLVANIA    WESTMORELAND   
4/15/2011          201108260030915 DEVCO I    L210498    000    121927000    2 S
VENTURES LLC    CNX GAS COMPANY LLC    PENNSYLVANIA    WESTMORELAND    6/23/2011
         201108110028890 DEVCO I    L210748    001    122014000    FRANCIS S
DEMARCO    CNX GAS COMPANY LLC    PENNSYLVANIA    WESTMORELAND    8/4/2011      
   201110200038318 DEVCO I    L210748    002    122014000    FRANCIS S DEMARCO
   CNX GAS COMPANY LLC    PENNSYLVANIA    WESTMORELAND    8/4/2011         
201110200038318 DEVCO I    L210755    000    122016000    JEFFERY C BURTON   
CNX GAS COMPANY LLC    PENNSYLVANIA    WESTMORELAND    9/26/2011         
2011020003820 DEVCO I    PNG08649    000    125937000    W F CROOKS ET AL    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    9/1/1915    578
   563    DEVCO I    PNG09197    000    125950000    J L WALKER    JAMES S
GALLAGHER    PENNSYLVANIA    WESTMORELAND    8/15/1906    517    342    9197
DEVCO I    PNG17783    000    126099000    SAMUEL H CROOKS ET AL    AMERICAN
NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    6/1/1916    604    125   
DEVCO I    PNG17902    000    126126000    GEORGE SOBER ET AL    W G HUNTER   
PENNSYLVANIA    WESTMORELAND    1/25/1990    472    325    DEVCO I    PNG27780
   000    126246000    WESTMORELAND MINING CO    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    WESTMORELAND    11/3/1931    919    366    DEVCO I   
PNG29067    001    126262000    MYRTIE M POTTS ET VIR    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    WESTMORELAND    6/4/1933    930    352    DEVCO I   
PNG29067    002    126262000    MYRTIE M POTTS ET VIR    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    WESTMORELAND    6/4/1933    930    352    DEVCO I   
PNG29067    003    126262000    MYRTIE M POTTS ET VIR    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    WESTMORELAND    6/4/1933    930    352    DEVCO I   
PNG29067    004    126262000    MYRTIE M POTTS ET VIR    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    WESTMORELAND    6/4/1933    930    352    DEVCO I   
PNG29565    000    126266000    JOHN B GLASS ET AL    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    WESTMORELAND    8/14/1933    947    28    DEVCO I   
PNG39348    000    126281000    EVA M ORR ET AL    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    WESTMORELAND    6/27/1934    957    276    DEVCO I   
PNG39575    000    126286000    WILLIAM WILLARD ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    WESTMORELAND    12/11/1934    899    143   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    PNG39998    000    126297000    HIRAM C BOWMAN    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    WESTMORELAND    9/23/1935    964    169    DEVCO
I    PNG41726    000    126320000    L MYRTLE WADDLE ET AL    D I SHEARER   
PENNSYLVANIA    WESTMORELAND    4/20/1937    1005    109    DEVCO I    PNG43910
   000    126359000    EDWARD L CHARLTON ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    WESTMORELAND    8/5/1941    1097    468    DEVCO I   
PNG44744    000    126377000    AMANDA FERGUSON    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    WESTMORELAND    10/16/1943    1128    255    DEVCO I
   PNG46774    000    126419000    HELEN S TRUXAL    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    WESTMORELAND    10/6/1944    1158    24    46774
DEVCO I    PNG56567    000    126903000    CLIFFORD K YOUNG ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    3/1/1956    1578    510
   56567 DEVCO I    PNG56665    000    126913000    NORA B RICHEY ET VIR    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    9/22/1976    2218
   1001    DEVCO I    PNG64391    000    127512000    MURRAY M LEVINE ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    4/22/1972   
2098    864    DEVCO I    PNG64392    000    127513000    MERL R SHETTER ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    4/22/1972
   2098    867    DEVCO I    Q067705000    001    122053000    ROBERT L ANDERSON
ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    WESTMORELAND    6/29/2011      
   DEVCO I    Q067705000    002    122053000    ROBERT L ANDERSON ET UX    CNX
GAS COMPANY LLC    PENNSYLVANIA    WESTMORELAND    6/29/2011          DEVCO I   
Q081721000    001    122035000    FREDERICK J SLACK ET UX    CNX GAS COMPANY LLC
   PENNSYLVANIA    WESTMORELAND    11/16/2011          DEVCO I    Q081721000   
002    122035000    FREDERICK J SLACK ET UX    CNX GAS COMPANY LLC   
PENNSYLVANIA    WESTMORELAND    11/16/2011          DEVCO I    Q081725000    001
   245131000    ARTHUR D HENDERSON    PENNECO OIL COMPANY INC    PENNSYLVANIA   
WESTMORELAND    5/3/1985    2606    632    DEVCO I    Q081725000    002   
245131000    ARTHUR D HENDERSON    PENNECO OIL COMPANY INC    PENNSYLVANIA   
WESTMORELAND    5/3/1985    2606    632    DEVCO I    Q081745000    000   
245915000    HOWARD A BORTZ ET UX    KYLE ENERGY CORPORATION    PENNSYLVANIA   
WESTMORELAND    10/30/1984    2832    364    DEVCO I    Q081758000    001   
245129000    CLAIR J RUBRIGHT ET AL    ANGERMAN ASSOCIATES INC    PENNSYLVANIA
   WESTMORELAND    4/20/1987    2735    272    DEVCO I    Q081758000    002   
245129000    CLAIR J RUBRIGHT ET AL    ANGERMAN ASSOCIATES INC    PENNSYLVANIA
   WESTMORELAND    4/20/1987    2735    272    DEVCO I    Q081758000    003   
245129000    CLAIR J RUBRIGHT ET AL    ANGERMAN ASSOCIATES INC    PENNSYLVANIA
   WESTMORELAND    4/20/1987    2735    272    DEVCO I    Q085565000    000   
257541000    GEORGE H DEFORNO ET UX    US ENERGY EXPL CORP    PENNSYLVANIA   
WESTMORELAND    4/20/2002          200407260045207

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    Q087192000    001    238039000    SPD FAMILY LIMITED PARTNERSHIP LP
   CNX GAS COMPANY LLC    PENNSYLVANIA    WESTMORELAND    6/9/2012         
201210230043844 DEVCO I    Q087192000    002    238039000    SPD FAMILY LIMITED
PARTNERSHIP LP    CNX GAS COMPANY LLC    PENNSYLVANIA    WESTMORELAND   
6/9/2012          201210230043844 DEVCO I    Q087674000    001    250284000   
SENATE COAL MINES INC    CNX GAS COMPANY LLC    PENNSYLVANIA    WESTMORELAND   
7/16/2013          201308260035230 DEVCO I    Q087674000    002    250284000   
SENATE COAL MINES INC    CNX GAS COMPANY LLC    PENNSYLVANIA    WESTMORELAND   
7/16/2013          201308260035230 DEVCO I    Q089526000    000    257515000   
DR COURTNEY C BISCHOFF ET AL    SNYDER BROTHERS INC    PENNSYLVANIA   
WESTMORELAND    7/18/1991    3038    313    DEVCO I    Q089532000    000   
257523000    KYLE ENERGY INC    VICTORY ENERGY COMPANY    PENNSYLVANIA   
WESTMORELAND    4/2/1990    2941    320    DEVCO I    Q089535000    000   
257518000    JEFFREY M TUMINELLA ET UX    SNYDER BROTHERS INC    PENNSYLVANIA   
WESTMORELAND    6/10/1991    3030    404    DEVCO I    Q089550000    000   
257521000    CHARLES L JORDAN ET UX    SNYDER BROTHERS INC    PENNSYLVANIA   
WESTMORELAND    7/23/1991    3038    319    DEVCO I    Q089569000    000   
257520000    GEORGE L SMITH ET UX    SNYDER BROTHERS INC    PENNSYLVANIA   
WESTMORELAND    7/23/1991    3038    323    DEVCO I    Q089579000    000   
257519000    CLIFFORD H SIMON ET UX    SNYDER BROTHERS INC    PENNSYLVANIA   
WESTMORELAND    7/23/1991    3038    321    DEVCO I    Q089583000    000   
257517000    JAMES A BRITTINGHAM ET UX    SNYDER BROTHERS INC    PENNSYLVANIA   
WESTMORELAND    9/25/1991    3050    384    DEVCO I    Q089603000    000   
257522000    JOHN C JORDAN ET UX    SNYDER BROTHERS INC    PENNSYLVANIA   
WESTMORELAND    2/10/1992    3076    415    DEVCO I    Q090015000    000   
275395000    ALBERTA MCCOWAN    THE APOLLO GAS CO    PENNSYLVANIA   
WESTMORELAND    4/6/1912    681    460    DEVCO I    Q090017000    000   
275380000    L M MCLAUGHLIN    THE APOLLO GAS CO    PENNSYLVANIA    WESTMORELAND
   4/6/1912    681    459    DEVCO I    Q090022000    000    275388000    DAVID
C BLAIR    APOLLO GAS COMPANY    PENNSYLVANIA    WESTMORELAND    3/6/1907    706
   146    DEVCO I    Q090023000    000    275372000    DAVID C BLAIR    APOLLO
GAS COMPANY    PENNSYLVANIA    WESTMORELAND    3/6/1907    706    144    DEVCO I
   Q090044000    000    267326000    WILLIAM MASTER    H D PALMER   
PENNSYLVANIA    WESTMORELAND    4/16/1910    706    178    DEVCO I    Q090045000
   000    274948000    J L KLINGENSMITH    PITTSBURG PLATE GLASS COMPANY   
PENNSYLVANIA    WESTMORELAND    9/11/1909    1900    982    DEVCO I   
Q090048000    000    275311000    U G WHITACRE    PITTSBURGH PLATE GLASS COMPANY
   PENNSYLVANIA    WESTMORELAND    8/24/1918    2063    314    DEVCO I   
Q091468000    000    251518000    WALTER H GROSSHEIM    JOHN E SAUL   
PENNSYLVANIA    WESTMORELAND    11/17/1976    2233    121    DEVCO I   
Q097807000    000    258466000    ALLEGHENY FIELDS LP    CNX GAS COMPANY LLC   
PENNSYLVANIA    WESTMORELAND    4/23/2014          201407140021715 DEVCO I   
CNXPNG18148    000    126175000    W W Wallace       PENNSYLVANIA   
WESTMORELAND       140    96    DEVCO I    CNXPNG18400    000    126202000   
Mccutcheon James Et Ux       PENNSYLVANIA    WESTMORELAND             DEVCO I   
CNXPNG18458    000    126209000    Israel Kunkle       PENNSYLVANIA   
WESTMORELAND             DEVCO I    M210242001    000    122359001    John
Sanford Kennedy0.       PENNSYLVANIA    WESTMORELAND             DEVCO I   
PNG18223    000    126186000    JOSIAH KLINGENSMITH    AMERICAN NATURAL GAS
COMPANY    PENNSYLVANIA    WESTMORELAND    5/28/1911         

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    CNXPNG56139    001    126856000    AUBREY KALP ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    2/18/1955    1553    27
   DEVCO I    CNXPNG56139    002    126856000    AUBREY KALP ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    2/18/1955    1553
   27    DEVCO I    CNXPNG58437    000    127033000    SKY RANCH INCORPORATED   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    7/23/1958   
1725    226    DEVCO I    CNXPNG59249    000    127075000    KNUPP TUNNEL CLUB
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    10/14/1959
   1895    629    DEVCO I    PNG67790    001    127605000    SOPHIA KORZEN ET AL
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND    2/5/1982
   2424    375    67790 DEVCO I    PNG67790    002    127605000    SOPHIA KORZEN
ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORELAND   
2/5/1982    2424    375    67790 DEVCO I    DNE    DNE    271449000    CHARLES F
SEIBEL ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    Westmoreland    5/7/2015
         DEVCO I    CNX286521    000    216619000    PITTSBURGH COAL LAND
COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    WESTMORELAND    12/31/1923    767
   383    1037 DEVCO I    Q067677000    000       MUNICIPAL AUTHORITY OF
WESTMORELAND COUNTY    CNG PRODUCING COMPANY    PENNSYLVANIA    WESTMORELAND   
1/11/2000    3743    115    DEVCO I    Q068031000    000       MUNICIPAL
AUTHORITY OF WESTMORELAND COUNTY    CNG PRODUCING COMPANY    PENNSYLVANIA   
WESTMORELAND    1/11/2000    3753    478    DEVCO I    Q068032000    000      
MUNICIPAL AUTHORITY OF WESTMORELAND COUNTY    CNG PRODUCING COMPANY   
PENNSYLVANIA    WESTMORELAND    1/11/2000    3743    187    DEVCO I   
Q093727000    000    2563870000    CAROLYN S HARRIS ET VIR    CNX GAS COMPANY   
PENNSYLVANIA    WESTMORELAND    2/21/2014          201403250008325 DEVCO II   
CNX068921    000    132383000    EDNA MCCOY    HOPE NATURAL GAS COMPANY    WEST
VIRGINIA    BARBOUR    8/26/1959    41    102    DEVCO II    Q091827000    000
      CSX TRANSPORTATION INC ET AL    CONSOLIDATION COAL COMPANY    WEST
VIRGINIA    MARSHALL    12/15/1987    538    375    DEVCO II    Q091827000   
000      

CSX TRANSPORTATION INC ET AL

   CONSOLIDATION COAL COMPANY    WEST VIRGINIA    MARSHALL    12/15/1987    538
   375    DEVCO I    CNX072673    000    209750000    MATTHEW H SMITH ET AL   
NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    7/19/1963    285    442   
72673 DEVCO III    686009    000    229051000    PITTSBURG COAL DOCK COMPANY   

NOBLE ENERGY

INC

   PENNSYLVANIA    ALLEGHENY    5/2/1901    1138    52    13428 DEVCO III   
686010    000    229052000    JOSEPH MAGLICH ET UX   

NOBLE ENRGY

INC

   PENNSYLVANIA    ALLEGHENY    3/23/1948    2994    416    19831 DEVCO III   
686018    000    229055000    WILLIAM S ARMOR   

NOBLE ENERGY

INC

   PENNSYLVANIA    ALLEGHENY    12/13/1928    2380    317    60290 DEVCO III   
686020    000    229057000    MONTOUR RAILROAD COMPANY   

NOBLE ENERGY

INC

   PENNSYLVANIA    ALLEGHENY    2/27/1918    1921    589    17052 DEVCO III   
686024    000    229061000    FERNAND A THOMASSY ET AL   

NOBLE ENERGY

INC

   PENNSYLVANIA    ALLEGHENY    4/4/1949    3092    61    DEVCO III    686080   
000    229090000    ALBERT E PHILLIPS ET AL    NOBLE ENERGY INC    PENNSYLVANIA
   ALLEGHENY    7/12/1927    2329    664    39610 DEVCO III    686084    000   
229092000    JOHN S MCCORMICK ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    7/12/1927    2326    252    39308 DEVCO III    686138    000   
229101000    MONTOUR RAILROAD COMPANY   

NOBLE ENERGY

INC

   PENNSYLVANIA    ALLEGHENY    12/23/1924    2251    108    1151 DEVCO III   
686191    000    229123000    ALWINE TRAUTMAN   

NOBLE ENERGY

INC

   PENNSYLVANIA    ALLEGHENY    5/4/1921    2043    432    20827

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    686197    001    229124000    NATALE PERONI ET UX   
NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    6/3/1926    2297    182   
DEVCO III    686197    002    229124000    NATALE PERONI ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    ALLEGHENY    6/3/1926    2297    182    DEVCO III   
686198    000    229125000    WILLIAM S ARMOR    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    10/24/1927    2349    23    58405 DEVCO III   
686209    000    229130000    F M WALLACE ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    4/24/1918    1923    500    DEVCO III    687012   
000    229133000    SARAH BLANCHE MCNALL ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    10/11/1943    2771    575    41093 DEVCO III   
687013    000    229134000    J E WHITE ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    11/4/1943    2779    554    43729 DEVCO III   
687014    000    229135000    JAY V STEWART ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    11/29/1943    2779    610    45387 DEVCO III   
687025    000    229139000    LEWIS C HAYS ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    11/14/1927    2331    367    DEVCO III    003390   
001    130462000    HARVEY SMITH ET UX    M G ZINN    WEST VIRGINIA    DODDRIDGE
   5/16/1898    14    418    DEVCO III    004783    000    130499000    G W FARR
ET UX    HOPE NATURAL GAS COMPANY    WEST VIRGINIA    DODDRIDGE    2/29/1904   
21    263    DEVCO III    011692    000    130587000    A E FITZWILLIAMS ET AL
   HOPE NATURAL GAS COMPANY    WEST VIRGINIA    DODDRIDGE    10/23/1900    18   
55    DEVCO III    013232    000    130603000    M C WILLIAMS ET UX    HOPE
NATURAL GAS COMPANY    WEST VIRGINIA    DODDRIDGE    9/30/1908    28    1   
DEVCO III    013253    000    130604001    W L DAVIS ET UX    THE FISHER OIL
COMPANY    WEST VIRGINIA    DODDRIDGE    3/4/1899    14    304    DEVCO III   
013415    000    130608000    J W MORRIS    J W STUCK    WEST VIRGINIA   
DODDRIDGE    8/28/1908    28    145    13415 DEVCO III    013767    002   
130617000    JAMES P GAINES ET UX    HOPE NATURAL GAS COMPANY    WEST VIRGINIA
   DODDRIDGE    1/6/1909    28    228    3767 DEVCO III    013767    003   
130617000    JAMES P GAINES ET UX    HOPE NATURAL GAS COMPANY    WEST VIRGINIA
   DODDRIDGE    1/6/1909    28    228    3767 DEVCO III    032441    001   
130895000    CHARLES C FLEMING    THE CARTER OIL COMPANY    WEST VIRGINIA   
DODDRIDGE    9/2/1916    34    348    DEVCO III    032441    002    130895000   
CHARLES C FLEMING    THE CARTER OIL COMPANY    WEST VIRGINIA    DODDRIDGE   
9/2/1916    34    348    DEVCO III    040632    000    131044000    ELIZABETH A
JONES    NOBLE ENERGY INC    WEST VIRGINIA    DODDRIDGE    5/5/1925    82    282
   DEVCO III    041980    001    131058000    D C STUART    THE CARTER OIL
COMPANY    WEST VIRGINIA    DODDRIDGE    2/28/1900    16    301    DEVCO III   
041980    002    131058000    D C STUART    THE CARTER OIL COMPANY   
WEST VIRGINIA    DODDRIDGE    2/28/1900    16    301    DEVCO III    041994   
001    131060000    L M STOUT ET AL    M G ZINN    WEST VIRGINIA    DODDRIDGE   
3/23/1898    11    458    DEVCO III    041994    002    131060000    L M STOUT
ET AL    M G ZINN    WEST VIRGINIA    DODDRIDGE    3/23/1898    11    458   
DEVCO III    041994    003    131060000    L M STOUT ET AL    M G ZINN   
WEST VIRGINIA    DODDRIDGE    3/23/1898    11    458    DEVCO III    041997   
002    131062000    W M STOUT ET AL    M G ZINN    WEST VIRGINIA    DODDRIDGE   
3/22/1898    11    457    DEVCO III    059123    000    131709000   
JOHN M L SMITH ET UX    NOBLE ENERGY INC    WEST VIRGINIA    DODDRIDGE   
2/27/1947         

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    063409    000    131928000    JOHN M L SMITH ET UX    NOBLE ENERGY
INC    WEST VIRGINIA    DODDRIDGE    2/5/1952          DEVCO III    DAD41136001
   001    109809001    WILLIAM Y MORRIS ET AL    DRILLING APPALACHIAN
CORPORATION    WEST VIRGINIA    DODDRIDGE    8/11/1987    269    394    DEVCO
III    DAD41136001    002    109809001    WILLIAM Y MORRIS ET AL    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE    8/11/1987    269    394
   DEVCO III    DAD41136002    001    109809002    JOHN W KERNS HEIRS   
DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE    8/11/1987   
269    397    DEVCO III    DAD41136002    002    109809002    JOHN W KERNS HEIRS
   DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE    8/11/1987
   269    397    DEVCO III    DAD41136003    001    109809003    S A SMITH ET AL
   DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE    8/11/1987
   269    453    DEVCO III    DAD41136003    002    109809003    S A SMITH ET AL
   DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE    8/11/1987
   269    453    DEVCO III    DAD41647    001    109887000    WANDA C BUCK ET
VIR    STONEWALL GAS COMPANY    WEST VIRGINIA    DODDRIDGE    10/11/1988    275
   432    DEVCO III    DAD41647    002    109887000    WANDA C BUCK ET VIR   
STONEWALL GAS COMPANY    WEST VIRGINIA    DODDRIDGE    10/11/1988    275    432
   DEVCO III    DAD62174002    000    110008002    MICHELLE R WELCH    CLARENCE
W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    5/14/1991    164    131   
DEVCO III    DAD62174003    000    110008003    JOHN W KERNS ESTATE    CLARENCE
W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    6/14/1991    164    135   
DEVCO III    DAD62174004    000    110008004    C BURKE MORRIS ESTATE ET AL   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    6/14/1991    164   
139    DEVCO III    DAD62174005    000    110008005    WILL E MORRIS ESTATE   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    6/14/1991    164   
141    DEVCO III    DAD62174006    000    110008006    BETSY M WILSON ET VIR   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    6/19/1991    164   
470    DEVCO III    DAD62174007    000    110008007    MARY ANNE POOLE ET VIR   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    6/19/1991    164   
535    DEVCO III    DAD62174008    000    110008008    PEGGY R ARMSTRONG ET VIR
   CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA   

DODDRIDGE

  

9/16/1992

  

167

   515    DEVCO III    DAD62174009    000    110008009    EMILY J WELCH   
CLARENCE W MUTSCHELKNAUS   

WEST VIRGINIA

   DODDRIDGE    9/16/1992    167    527    DEVCO III    DAD62174010    000   
110008010    DONALD R REYNOLDS ET UX    CLARENCE W MUTSCHELKNAUS    WEST
VIRGINIA    DODDRIDGE    9/16/1992    167    544   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    DAD62174011    000    110008011    MARGARET A RIPLEY ET AL   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    11/16/1992    168   
160    DEVCO III    DAD62174012    000    110008012    F EARL STRICKLING ET UX
   CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    11/16/1992    168
   162    DEVCO III    DAD62174013    000    110008013    JOSIE L STRICKLING ET
AL    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    11/16/1992   
166    164    DEVCO III    DAD62174014    000    110008014    LILLIAN F
STRICKLING    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE   
11/30/1992    168    166    62174CO14 DEVCO III    DAD62174015    000   
110008015    MARY MAXINE WELCH    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA   
DODDRIDGE    12/30/1992          DEVCO III    DAD65450001    000    110119001   
MARY MAXINE WELCH    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE   
5/16/1990    160    250-253    DEVCO III    DAD65450002    000    110119002   
BERTHA PIERSOL    MARY M WELCH    WEST VIRGINIA    DODDRIDGE    1/24/1990    159
   602    DEVCO III    DAD65450003    000    110119003    ARNOLD L STUART ET UX
   CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    9/8/1989    158   
640    DEVCO III    DAD65523    000    110121000    MARY MAXINE WELCH   
STONEWALL GAS COMPANY    WEST VIRGINIA    DODDRIDGE    9/27/1989    158    514
   DEVCO III    DNE    DNE    271933000    ANTERO RESOURCES CORPORATION    CNX
GAS COMPANY LLC ET AL    WEST VIRGINIA    Doddridge    5/1/2015          DEVCO
III    DV000017    000    110187000    APPALACHIAN ROYALTIES INC ET AL    CNG
DEVELOPMENT COMPANY    WEST VIRGINIA    DODDRIDGE    11/1/1984    137    35   
DEVCO III    DV000305    000    110204000    CURTIS B RUSSELL ET AL    CNG
DEVELOPMENT COMPANY    WEST VIRGINIA    DODDRIDGE    1/4/1984    130    643   
DEVCO III    DV000399001    000    110208001    KATHLEEN C SUMMERS    CNG
DEVELOPMENT COMPANY    WEST VIRGINIA    DODDRIDGE    4/14/1987    150    161   
DEVCO III    DV000399002    000    110208002    BESSIE G KNIGHT    CNG
DEVELOPMENT COMPANY    WEST VIRGINIA    DODDRIDGE    4/20/1987    150    169   
DEVCO III    DV000399003    000    110208003    DAVID G HANLON ET AL    CNG
DEVELOPMENT COMPANY    WEST VIRGINIA    DODDRIDGE    4/14/1987    150    173   
DEVCO III    DV000740    000    110220000    JAMES ANDERSON ET UX    NOBLE
ENERGY INC    WEST VIRGINIA    DODDRIDGE    7/9/1984    194    699    DEVCO III
   DV000794001    000    110227001    KATHLEEN SUMMERS    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    8/2/1985    142    40    DEVCO
III    DV000794002    000    110227002    WILLIAM G SUMMERS ET UX    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    8/2/1985    142    42   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    DV000794003    000    110227003    PAULINE SUMMERS    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    8/2/1985    142    28    DEVCO
III    DV000794004    000    110227004    EDITH C CASTO ET VIR    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    8/2/1985    142    456    DEVCO
III    DV000794005    000    110227005    EDITH B YONEY ET VIR    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    8/2/1985    142    458    DEVCO
III    DV000794006    000    110227006    SAM BEE ET AL    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    8/2/1985    142    454    DEVCO
III    DV000794007    000    110227007    MABLE BEE    CLARENCE W MUTSCHELKNAUS
   WEST VIRGINIA    DODDRIDGE    8/2/1985    142    450    DEVCO III   
DV000794008    000    110227008    GEORGE H BEE ET UX    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    8/2/1985    142    452    DEVCO
III    DV000794009    000    110227009    JOANNE BROSEY ET VIR    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    8/2/1985    144    428    DEVCO
III    DV000794010    000    110227010    G STANLEY BENNETT ET UX    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    8/2/1985    143    526    DEVCO
III    DV000794011    001    111644000    RICHARD W MINNIS ET AL    CONSOLIDATED
GAS SUPPLY CORPORATION    WEST VIRGINIA    DODDRIDGE    10/13/1972    95    706
   64660 DEVCO III    DV000794011    002    111644000    RICHARD W MINNIS ET AL
   CONSOLIDATED GAS SUPPLY CORPORATION    WEST VIRGINIA    DODDRIDGE   
10/13/1972    95    706    64660 DEVCO III    DV000794011    003    111644000   
RICHARD W MINNIS ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    WEST VIRGINIA
   DODDRIDGE    10/13/1972    95    706    64660 DEVCO III    DV000794012    000
   110229000    ORMA CORDER    CNG DEVELOPMENT COMPANY    WEST VIRGINIA   
DODDRIDGE    10/23/1984    140    101    DEVCO III    DV000794013    000   
113876000    FLOYD N COLLINS ET UX    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA
   DODDRIDGE    10/9/1985    143    528    DEVCO III    DV000794014    000   
112954000    C O DENNISON ESTATE    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA   
DODDRIDGE    11/8/1985    144    430    DEVCO III    DV000881001    000   
110230001    JAMES A GAIN ET AL    CNG DEVELOPMENT COMPANY    WEST VIRGINIA   
DODDRIDGE    4/30/1987    150    491    DEVCO III    DV000881002    000   
110230002    SUE ANN BOND GILLIES ET VIR    CNG DEVELOPMENT COMPANY    WEST
VIRGINIA    DODDRIDGE    9/10/1987    150    496    DEVCO III    DV000881003   
000    110230003    DAVID G HANLON ET UX    CNG DEVELOPMENT COMPANY    WEST
VIRGINIA    DODDRIDGE    4/23/1987    150    501   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    DV011202    000    110722000    S L CHAPMAN ET UX    J W STUCK   
WEST VIRGINIA    DODDRIDGE    8/28/1908    28    147    DEVCO III    DV011294001
   000    110809000    E M JACKSON ET UX    J W STUCK    WEST VIRGINIA   
DODDRIDGE    12/12/1910    30    28    DEVCO III    DV011294002    000   
110877000    A W DUTY ET UX    HOPE NATURAL GAS COMPANY    WEST VIRGINIA   
DODDRIDGE    10/2/1914    32    420    DEVCO III    DV011311    000    110826000
   JASPER N WOLVERTON ET UX    NOBLE ENERGY INC    WEST VIRGINIA    DODDRIDGE   
6/29/1891    6    118    23696 DEVCO III    DV011349    000    110863000    MARY
O DONNELL    J W STUCK    WEST VIRGINIA    DODDRIDGE    10/1/1913    30    426
   DEVCO III    DV011377    000    110891000    V OLIVE ELLIFRITT ET AL    HOPE
NATURAL GAS COMPANY    WEST VIRGINIA    DODDRIDGE    9/21/1915    31    50   
DEVCO III    DV011464    000    110969000    MARK SMITH ET UX    HOPE NATURAL
GAS COMPANY    WEST VIRGINIA    DODDRIDGE    3/28/1920    36    67    DEVCO III
   DV011545    000    111043000    JOHN C DOTSON ET UX    NOBLE ENERGY INC   
WEST VIRGINIA    DODDRIDGE    4/17/1909    52    15    45032 DEVCO III   
DV011565    000    111058000    J J GRAHAM ET UX    NOBLE ENERGY INC    WEST
VIRGINIA    DODDRIDGE    11/23/1933    92    314    46158 DEVCO III    DV011699
   000    111170000    CATHERINE CONOLLY ET AL    THE CARTER OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    3/22/1904    20    175    DEVCO III    DV011702    000
   111173000    JOHN WANSTREET ET UX    S W STOUT    WEST VIRGINIA    DODDRIDGE
   4/26/1900    17    197    DEVCO III    DV011706    000    111177000    LOUISA
FISHER ET VIR    D P STOUT    WEST VIRGINIA    DODDRIDGE    8/18/1898    11   
471    DEVCO III    DV011749    000    111220000    J J CHISLER ET AL    NOBLE
ENERGY INC    WEST VIRGINIA    DODDRIDGE    5/13/1902    36    58    DEVCO III
   DV014705    000    112045000    EDNA M BROWN    HOPE NATURAL GAS COMPANY   
WEST VIRGINIA    DODDRIDGE    4/8/1963    79    01    72232 DEVCO III   
DV017148    000    112504000    JOHN C WOOFTER ET AL    CONSOLIDATED GAS SUPPLY
CORPORATION    WEST VIRGINIA    DODDRIDGE    7/24/1969    94    367    80204
DEVCO III    DV017714    000    112566000    JOE HINTER ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    WEST VIRGINIA    DODDRIDGE    9/12/1972    96    254
   83408 DEVCO III    L028109001    000    120503001    CHARLES R MCCONNELL   
DOMINION EXPLORATION & PRODUCTION INC    WEST VIRGINIA    DODDRIDGE   

11/15/2005

  

205

  

357

   32917 DEVCO III    L028109002    000    120503002    TERRY L MCCONNELL   
DOMINION EXPLORATION & PRODUCTION INC    WEST VIRGINIA    DODDRIDGE   
11/15/2005    205    363    32918 DEVCO III    L028109003    000    120503003   
CAROL JEAN COTTRILL    DOMINION EXPLORATION & PRODUCTION INC    WEST VIRGINIA   
DODDRIDGE    11/15/2005    205    369    32919 DEVCO III    L028109004    000   
120503004    LOU ANNE FATORA    DOMINION EXPLORATION & PRODUCTION INC    WEST
VIRGINIA    DODDRIDGE    11/15/2005    205    375    32920 DEVCO III   
L028109005    000    120503005    THOMAS J MCCONNELL    DOMINION EXPLORATION &
PRODUCTION INC    WEST VIRGINIA    DODDRIDGE    11/15/2005    205    381   
32921 DEVCO III    M206838002    000    122295002    SYLVIA JEAN SOWDERS   
NOBLE ENERGY INC    WEST VIRGINIA    DODDRIDGE    9/15/2010    287    511   
148063

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    M207980    000    122308000    JOHN F THOMAS JR ET UX    NOBLE
ENERGY INC    WEST VIRGINIA    DODDRIDGE    9/19/2007    274    351    63056
DEVCO III    Q079998001    000    273145001    PAULINE V GREAVER    ANTERO
RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE    2/8/2013   
291    253    DEVCO III    Q079998002    000    273145002    ARNOLD L STUART ET
UX    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE   
1/31/2013    290    652    172562 DEVCO III    Q080260001    000    273159001   
DESSIE FLEMING    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE    7/3/1978   
108    405    DEVCO III    Q080260002    000    273159002    LACY V ROWE ET VIR
   KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE    3/29/1979    108    407   
DEVCO III    Q080260003    000    273159003    MOSES SMITH ET UX    KEY OIL
COMPANY    WEST VIRGINIA    DODDRIDGE    8/1/1978    104    436    DEVCO III   
Q080260004    000    273159004    ADA PEARL HEFLIN    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    8/25/1978    104    528    DEVCO III    Q080260005   
000    273159005    LACY V ROWE    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE
   7/10/1978    104    365    DEVCO III    Q080373001    000    273391001   
APPALACHIAN ROYALTIES INC    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE   
11/10/1978    105    677    DEVCO III    Q080373002    000    273391002   
BENJAMINE H PERINE ET AL    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE   
12/1/1978    110    115    DEVCO III    Q080373003    000    273391003   
KIMBERLY KEENE STOLL    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE   
8/11/1978    104    409    DEVCO III    Q080373004    000    273391004   
DELVERA K JOHNSON ET VIR    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE   
6/29/1979    109    304    DEVCO III    Q080373005    000    273391005   
GENEVIEVE STOUT SUMMERS ET VIR    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE
   12/15/1978    107    271    DEVCO III    Q080373006    000    273391006   
GEORGE C PERINE ET UX    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE   
12/1/1978    108    372    DEVCO III    Q080373007    000    273391007    HECTOR
KEITH SUMMERS    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE    2/26/1979   
107    759    DEVCO III    Q080373008    000    273391008   
WILLIAM Y MORRIS ET AL    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE   
7/23/1979    109    556    DEVCO III    Q080373009    000    273391009   
KATHLEEN CLARA SUMMERS    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE   
2/26/1979    107    503    DEVCO III    Q080373010    000    273391010    KEENE
GURNEE ET AL    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE    8/11/1978   
104    434    DEVCO III    Q080373011    000    273391011    PAULINE SUMMERS   
KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE    3/9/1979    108    397    DEVCO
III    Q080373012    000    273391012    C BURKE MORRIS ET AL    KEY OIL COMPANY
   WEST VIRGINIA    DODDRIDGE    10/9/1978    105    422    DEVCO III   
Q080373013    000    273391013    WALTER E BOETTCHER ET AL    KEY OIL COMPANY   

WEST VIRGINIA

   DODDRIDGE   

8/14/1979

  

110

   327    DEVCO III    Q080373014    000    273391014    WILLIAM G SUMMERS ET UX
   KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE    2/26/1979    107    757   
DEVCO III    Q080373016    000    273391015    OLGA PERRINE    KEY OIL COMPANY
   WEST VIRGINIA    DODDRIDGE    8/10/1979    110    125    DEVCO III   
Q080373017    000    273391016    BENJAMINE H PERINE ET AL    KEY OIL COMPANY   
WEST VIRGINIA    DODDRIDGE    12/1/1978    108    362   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q080419001    000    273407001    INA BEE    KEY OIL COMPANY   
WEST VIRGINIA    DODDRIDGE    12/15/1994    174    257    DEVCO III   
Q080419002    000    273407002    EASTERN AMERICAN ENERGY CORPORATION    KEY OIL
COMPANY    WEST VIRGINIA    DODDRIDGE    12/7/1994    174    260    DEVCO III   
Q080419003    000    273407003    CAROLYN S GASTON ET VIR    B & M ASSOCIATES   
WEST VIRGINIA    DODDRIDGE    7/31/1994    173    619    DEVCO III    Q080419004
   000    273407004    EASTERN AMERICAN ENERGY CORPORATION    KEY OIL COMPANY   
WEST VIRGINIA    DODDRIDGE    9/8/1994    173    247    DEVCO III    Q080419005
   000    273407005    INA BEE    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE
   9/17/1994    173    322    DEVCO III    Q080419006    000    273407006   
GEORGE H BEE ET UX    B & M ASSOCIATES    WEST VIRGINIA    DODDRIDGE   
7/31/1994    173    679    DEVCO III    Q080419007    000    273407007    MABEL
M BEE    B & M ASSOCIATES    WEST VIRGINIA    DODDRIDGE    7/31/1994    173   
681    DEVCO III    Q080419008    000    273407008    JO ANN BROSEY ET VIR    B
& M ASSOCIATES    WEST VIRGINIA    DODDRIDGE    7/31/1994    173    683    DEVCO
III    Q080419009    000    273407009    EDITH CASTO    B & M ASSOCIATES    WEST
VIRGINIA    DODDRIDGE    7/31/1994    173    685    DEVCO III    Q080419010   
000    273407010    GEORGE S CINCI    B & M ASSOCIATES    WEST VIRGINIA   
DODDRIDGE    7/31/1994    173    687    DEVCO III    Q080419011    000   
273407011    L DONALD CINCI ET UX    B & M ASSOCIATES    WEST VIRGINIA   
DODDRIDGE    7/31/1994    173    689    DEVCO III    Q080419012    000   
273407012    LOUIS D CINCI    B & M ASSOCIATES    WEST VIRGINIA    DODDRIDGE   
7/31/1994    173    691    DEVCO III    Q080419013    000    273407013    J C
DOTSON ET UX    B & M ASSOCIATES    WEST VIRGINIA    DODDRIDGE    7/31/1994   
173    693    DEVCO III    Q080419014    000    273407014    DENZIL L LEGGETT ET
UX    B & M ASSOCIATES    WEST VIRGINIA    DODDRIDGE    7/31/1994    173    695
   DEVCO III    Q080419015    000    273407015    DONALD F LEGGETT ET UX    B &
M ASSOCIATES    WEST VIRGINIA    DODDRIDGE    7/31/1994    173    697    DEVCO
III    Q080419016    000    273407016    DOROTHY M LEGGETT TRUST    B & M
ASSOCIATES   

WEST VIRGINIA

   DODDRIDGE   

7/31/1994

  

173

   699    DEVCO III    Q080419017    000    273407017    MARSHA LEGGETT    B & M
ASSOCIATES    WEST VIRGINIA    DODDRIDGE    7/31/1994    173    701    DEVCO III
   Q080419018    000    273407018    RANDALL LEGGETT ET UX    B & M ASSOCIATES
   WEST VIRGINIA    DODDRIDGE    7/31/1994    173    703    DEVCO III   
Q080419019    000    273407019    RALPH D LEGGETT ET UX    B & M ASSOCIATES   
WEST VIRGINIA    DODDRIDGE    7/31/1994    173    705    DEVCO III    Q080419020
   000    273407020    EDNA PEASE    B & M ASSOCIATES    WEST VIRGINIA   
DODDRIDGE    7/31/1994    173    707    DEVCO III    Q080419021    000   
273407021    ELEANOR ROTH ET VIR    B & M ASSOCIATES    WEST VIRGINIA   
DODDRIDGE    7/31/1994    173    709    DEVCO III    Q080419022    000   
273407022    JAMES B THOMAS ET UX    B & M ASSOCIATES    WEST VIRGINIA   
DODDRIDGE    7/31/1994    173    711    DEVCO III    Q080419023    000   
273407023    EDITH YONEY    B & M ASSOCIATES    WEST VIRGINIA    DODDRIDGE   
7/31/1994    173    713    DEVCO III    Q080419024    000    273407024    ILENE
R ANDERSON    B & M ASSOCIATES    WEST VIRGINIA    DODDRIDGE    7/31/1994    174
   30    DEVCO III    Q080419025    000    273407025    G STANLEY BENNETT    B &
M ASSOCIATES    WEST VIRGINIA    DODDRIDGE    7/31/1994    174    32    DEVCO
III    Q080419026    000    273407026    HELEN P BUFF ET AL    B & M ASSOCIATES
   WEST VIRGINIA    DODDRIDGE    7/31/1994    174    82   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q080419028    000    273407027    LIVINGSTON S BEE ET UX    KEY OIL
COMPANY    WEST VIRGINIA    DODDRIDGE    9/17/1994    173    325    DEVCO III   
Q080627001    000    273473000    VIRGINIA M ELLIOT    JUSTIN M HENDERSON   
WEST VIRGINIA    DODDRIDGE    7/15/1977    102    510    DEVCO III    Q080636001
   000    273475001    JOSEPH C STRICKLING ET UX    KEY OIL COMPANY   

WEST VIRGINIA

   DODDRIDGE   

12/13/1978

  

107

   529    DEVCO III    Q080636002    000    273475002    PAUL STRICKLING    KEY
OIL COMPANY    WEST VIRGINIA    DODDRIDGE    12/13/1978    106    693    DEVCO
III    Q080636003    000    273475003    EARL STRICKLING ET UX    KEY OIL
COMPANY    WEST VIRGINIA    DODDRIDGE    12/13/1978    106    691    DEVCO III
   Q080636004    000    273475004    JOHN B STRICKLING ET UX    KEY OIL COMPANY
   WEST VIRGINIA    DODDRIDGE    12/13/1978    107    355    DEVCO III   
Q080750000    000    273498000    LUTHER M PERINE    OLE COLONY DEVELOPMENT
COMPANY    WEST VIRGINIA    DODDRIDGE    9/4/1969    94    223    DEVCO III   
Q080763001    000    273499000    CHARTER D STINESPRING ET UX    J AND J
ENTERPRISES INC    WEST VIRGINIA    DODDRIDGE    5/20/1983    130    630   
DEVCO III    Q080772001    000    273501001    RITCHIE BRITTON ET UX    J & J
ENTERPRISES INC    WEST VIRGINIA    DODDRIDGE    12/4/1980    118    376   
DEVCO III    Q080772002    000    273501002    BARBARA BUNNER ET VIR    KEY OIL
CO    WEST VIRGINIA    DODDRIDGE    4/26/1979    108    383    DEVCO III   
Q080772003    000    273501003    FLORENCE DAVIS    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    6/14/1979    108    766    DEVCO III    Q080772004   
000    273501004    CLIFFORD V DOTSON ET UX    KEY OIL CO    WEST VIRGINIA   
DODDRIDGE    3/15/1979    107    751    DEVCO III    Q080772005    000   
273501005    HAZEL DOTSON ET VIR    KEY OIL CO    WEST VIRGINIA    DODDRIDGE   
3/15/1979    107    749    DEVCO III    Q080772006    000    273501006    HOMER
K DOTSON ET UX    KEY OIL CO    WEST VIRGINIA    DODDRIDGE    3/16/1979    107
   745    DEVCO III    Q080772007    000    273501007    CANDANCE L FERREBEE   
KEY OIL CO    WEST VIRGINIA    DODDRIDGE    4/27/1979    110    113    DEVCO III
   Q080772008    000    273501008    CHARLES FERREBEE ET UX    KEY OIL COMPANY
   WEST VIRGINIA    DODDRIDGE    4/19/1979    109    300    DEVCO III   
Q080772009    000    273501009    MAXINE FERREBEE    KEY OIL CO    WEST VIRGINIA
   DODDRIDGE    4/27/1979    110    111    DEVCO III    Q080772010    000   
273501010    PATRICIA LYNN FERREBEE    KEY OIL CO    WEST VIRGINIA    DODDRIDGE
   4/27/1979    110    107    DEVCO III    Q080772011    000    273501011   
BELVIA FLEMING ET VIR    KEY OIL CO    WEST VIRGINIA    DODDRIDGE    3/15/1979
   107    747    DEVCO III    Q080772012    000    273501012    VIRGIL FLEMING
ET UX    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE    4/19/1979    108   
554    DEVCO III    Q080772013    000    273501013    JAMES A GAIN    J & J
ENTERPRISES    WEST VIRGINIA    DODDRIDGE    3/6/1981    119    490    DEVCO III
   Q080772014    000    273501014    WANDA HURST    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    7/12/1978    104    335    DEVCO III    Q080772015   
000    273501015    CLIFF WILSON ET UX    WARREN HAUGHT    WEST VIRGINIA   
DODDRIDGE    11/3/1980    118    44    DEVCO III    Q080772016    000   
273501016    WANDA HURST    J & J ENTERPRISES INC    WEST VIRGINIA    DODDRIDGE
   2/23/1981    119    281   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q080772017    000    273501017    HAYWARD TAYLOR ET UX    KEY OIL
COMPANY    WEST VIRGINIA    DODDRIDGE    4/19/1979    108    764    DEVCO III   
Q080772018    000    273501018    ARKLE DENZIL TAYLOR ET UX    KEY OIL COMPANY
   WEST VIRGINIA    DODDRIDGE    4/19/1979    108    550    DEVCO III   
Q080772019    000    273501019    SHELBY JEAN RAMSDELL ET VIR    KEY OIL CO   
WEST VIRGINIA    DODDRIDGE    4/27/1979    108    552    DEVCO III    Q080864001
   000    273524001    RITCHIE BRITTON ET UX    KEY OIL COMPANY    WEST VIRGINIA
   DODDRIDGE    7/8/1978    104    339    DEVCO III    Q080864002    000   
273524002    WANDA HURST    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE   
7/12/1978    104    333    DEVCO III    Q080864003    000    273524003    CONNIE
MILLER    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE    7/6/1979    109   
302    DEVCO III    Q080864004    000    273524004    LACY V ROWE ET VIR    KEY
OIL COMPANY    WEST VIRGINIA    DODDRIDGE    5/22/1979    108    762    DEVCO
III    Q081238001    000    273533001    MOSES M SMITH ET UX    C O BOWERS ET AL
   WEST VIRGINIA    DODDRIDGE    3/22/1960    64    375    DEVCO III   
Q081238002    000    273533002    ADA PEARL SMITH HEFLIN    JUSTIN L HENDERSON
   WEST VIRGINIA    DODDRIDGE    2/8/1980    113    609    DEVCO III   
Q082264001    000    273535001    CHARLIE ROLLINS ET UX    KEY OIL COMPANY   
WEST VIRGINIA    DODDRIDGE    3/29/1979    108    389    DEVCO III    Q082264002
   000    273535002    CHRIS BABER ET AL    KEY OIL COMPANY    WEST VIRGINIA   
DODDRIDGE    3/29/1979    108    385    DEVCO III    Q082264003    000   
273535003    IVY COONTZ    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE   
7/13/1978    104    454    DEVCO III    Q082264004    000    273535004   
JUANITA L LOUGH ET VIR    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE   
3/12/1979    108    395    DEVCO III    Q082264005    000    273535005    KAREN
SUE SWISHER ET VIR    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE    3/20/1979
   108    391    DEVCO III    Q082264006    000    273535006    MARY E DAVIS ET
VIR    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE    3/19/1979    107    755
   DEVCO III    Q082264007    000    273535007    MELVIN L WILLIAMS ET UX    KEY
OIL COMPANY    WEST VIRGINIA    DODDRIDGE    3/12/1979    108    393    DEVCO
III    Q082264008    000    273535008    OLLIE RUSSELL    KEY OIL COMPANY   
WEST VIRGINIA    DODDRIDGE    3/19/1979    108    387    DEVCO III    Q082264009
   000    273535009    PATTI JO BROWN    KEY OIL COMPANY    WEST VIRGINIA   
DODDRIDGE    3/19/1979    107    753    DEVCO III    Q082264010    000   
273535010    RITCHIE BRITTON ET UX    KEY OIL COMPANY    WEST VIRGINIA   
DODDRIDGE    7/8/1978    104    345    DEVCO III    Q082264011    000   
273535011    WANDA HURST    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE   
7/12/1978    104    331    DEVCO III    Q082311001    001    273546001    RUTH
GAUGHAN ET VIR    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE   
1/28/2003    194    112    DEVCO III    Q082311001    002    273546001    RUTH
GAUGHAN ET VIR    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE   
1/28/2003    194    112    DEVCO III    Q082311002    001    273546002   
SHIRLEY JESSUP HILL ET AL    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA   
DODDRIDGE    1/23/2003    195    278    DEVCO III    Q082311002    002   
273546002    SHIRLEY JESSUP HILL ET AL    CLARENCE W MUTSCHELKNAUS    WEST
VIRGINIA    DODDRIDGE    1/23/2003    195    278   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q082311003    001    273546003    BETTY J KESSLER ET VIR   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    5/12/2003    195   
186    DEVCO III    Q082311003    002    273546003    BETTY J KESSLER ET VIR   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    5/12/2003    195   
186    DEVCO III    Q082311004    001    273546004    MARY F MUTSCHELKNAUS ET
VIR    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    5/5/2003    195
   184    DEVCO III    Q082311004    002    273546004    MARY F MUTSCHELKNAUS ET
VIR    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    5/5/2003    195
   184    DEVCO III    Q082311005    001    273546005    DONNA R PARISSE   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    3/25/2003    195   
190    19784 DEVCO III    Q082311005    002    273546005    DONNA R PARISSE   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    3/25/2003    195   
190    19784 DEVCO III    Q082311006    001    273546006    BETTY STANSBERRY ET
VIR    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    1/28/2003   
194    122    DEVCO III    Q082311006    002    273546006    BETTY STANSBERRY ET
VIR    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    1/28/2003   
194    122    DEVCO III    Q082311007    001    273546007    DENEEN WICK   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    3/28/2003    195   
188    DEVCO III    Q082311007    002    273546007    DENEEN WICK    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    3/28/2003    195    188    DEVCO
III    Q082311008    001    273546008    DONALD J WICK ET UX    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    2/11/2003    196    135    DEVCO
III    Q082311008    002    273546008    DONALD J WICK ET UX    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    2/11/2003    196    135    DEVCO
III    Q082311009    000    273546013    KEY OIL COMPANY    NOBLE ENERGY INC   
WEST VIRGINIA    DODDRIDGE    7/25/2014    379    280    216843 DEVCO III   
Q082311010    001    273546009    FRANKLIN L BUTLER    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    9/9/2003    195    445    DEVCO III    Q082311010   
002    273546009    FRANKLIN L BUTLER    KEY OIL COMPANY    WEST VIRGINIA   
DODDRIDGE    9/9/2003    195    445    DEVCO III    Q082311011    001   
273546010    GARY MORRIS    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE   
1/7/2004    196    205    21499 DEVCO III    Q082311011    002    273546010   
GARY MORRIS    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE    1/7/2004    196
   205    21499 DEVCO III    Q082311013    001    273546011    THOMAS M WICK ET
UX    CLARENCE M MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    2/4/2003    195
   206    19792 DEVCO III    Q082311013    002    273546011    THOMAS M WICK ET
UX    CLARENCE M MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    2/4/2003    195
   206    19792

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q082311014    001    273546012    CHARLES WICK ET UX    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    3/10/2003    195    208    1993
DEVCO III    Q082311014    002    273546012    CHARLES WICK ET UX    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    3/10/2003    195    208    1993
DEVCO III    Q082337101    000    Q082337101    ED BROOME INC    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    7/4/2013    310    555   
180567 DEVCO III    Q082337102    000    Q082337102    THE HAUGHT FAMILY TRUST
ET AL    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    7/24/2013
   316    519    182954 DEVCO III    Q082337103    000    Q082337103    DEBRA P
BONNELL    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE   
8/27/2013    317    174    183181 DEVCO III    Q082337104    000    Q082337104
   JOHN L CHANNELS    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE
   8/15/2013    317    357    183298 DEVCO III    Q082337105    000   
Q082337105    VIRGINIA M CHANNELS    ANTERO RESOURCES CORPORATION    WEST
VIRGINIA    DODDRIDGE    8/15/2013    317    362    DEVCO III    Q082337106   
000    Q082337106    ROWE FAMILY REVOCABLE LIVING TRUST    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    8/20/2013    317    346    183296
DEVCO III    Q082337107    000    Q082337107    ORMA M WILSON JOHNSON
DECLARATION OF TRUST    ANTERO RESOURCES CORPORATION    WEST VIRGINIA   
DODDRIDGE    8/26/2013          DEVCO III    Q082337108    000    Q082337108   
PATRICK HARVEY BONNELL    ANTERO RESOURCES CORPORATION    WEST VIRGINIA   
DODDRIDGE    8/26/2013    319    484    184115 DEVCO III    Q082337109    000   
Q082337109    GERTRUDE BETH AGOLIO    ANTERO RESOURCES CORPORATION    WEST
VIRGINIA    DODDRIDGE    10/15/2013    326    81    187761 DEVCO III   
Q082337110    000    Q082337110    DOUGLAS A HUTSON    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    10/22/2013    324    300    186689
DEVCO III    Q082337111    000    Q082337111    MICHAEL PAIGE BONNELL    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    10/22/2013    325    572
   187469 DEVCO III    Q082337112    000    Q082337112    RODNEY BONNELL   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    10/29/2013    326
   651    188126 DEVCO III    Q082337113    000    Q082337113    ROBERT O
BONNELL    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE   
10/29/2013    326    96    187764 DEVCO III    Q082337114    000    Q082337114
   SHELLY G BONNELL    ANTERO RESOURCES CORPORATION    WEST VIRGINIA   
DODDRIDGE    10/11/2013    325    656    188128 DEVCO III    Q082337115    000
   Q082337115    DIANA BONNELL    ANTERO RESOURCES CORPORATION    WEST VIRGINIA
   DODDRIDGE    10/29/2013    327    431    188626

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q082337116    000    Q082337116    BARBARA EPPLEY    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    10/29/2013    327    436
   188627 DEVCO III    Q082337117    000    Q082337117    LILLIAN SUE LEESON   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    11/14/2013    329
   123    189442 DEVCO III    Q082337118    000    Q082337118    ALFRED PERINE
   ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    11/14/2013   
329    118    189441 DEVCO III    Q082337119    000    Q082337119    EMERY
PERINE    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE   
11/14/2013    331    25    190694 DEVCO III    Q082337120    000    Q082337120
   FRANKLIN PERINE SR    ANTERO RESOURCES CORPORATION    WEST VIRGINIA   
DODDRIDGE    11/14/2013    329    93    189433 DEVCO III    Q082337121    000   
Q082337121    KATHRYN MAYLE    ANTERO RESOURCES CORPORATION    WEST VIRGINIA   
DODDRIDGE    11/14/2013    329    533    189690 DEVCO III    Q082337122    000
   Q082337122    MABEL SMITH    ANTERO RESOURCES CORPORATION    WEST VIRGINIA   
DODDRIDGE    11/18/2013    331    315    190983 DEVCO III    Q082337123    000
   Q082337123    CHRISTIAN TODD COX    ANTERO RESOURCES CORPORATION    WEST
VIRGINIA    DODDRIDGE    12/9/2013    331    344    190991 DEVCO III   
Q082337124    000    Q082337124    TASHA MICHELLE COX    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    12/6/2013    331    364    190995
DEVCO III    Q082337125    000    Q082337125    CHAD A SWIGER    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    12/11/2013    331    124
   190842 DEVCO III    Q082337126    000    Q082337126    RONALD PERINE   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    11/14/2013    333
   303    191880 DEVCO III    Q082337127    000    Q082337127    NANCY SHULTZ   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    12/4/2013    367
   615    210956 DEVCO III    Q082337128    000    Q082337128    JACQUELINE
MCBEE    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/2/2014
   333    544    192009 DEVCO III    Q082337129    000    Q082337129    JERRY
WALLS    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/2/2014
   333    539    192008 DEVCO III    Q082337130    000    Q082337130    TERRY
LYNN WALLS    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE   
1/2/2014    333    532    192005 DEVCO III    Q082337131    000    Q082337131   
DAVID WAYNE BELL    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE
   1/23/2014    335    262    192815 DEVCO III    Q082337132    000   
Q082337132    HOWARD JESSE BELL    ANTERO RESOURCES CORPORATION    WEST VIRGINIA
   DODDRIDGE    1/23/2014    335    267    192816

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q082337133    000    Q082337133    JAMES BRUCE BELL    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/23/2014    335    272
   192817 DEVCO III    Q082337134    000    Q082337134    MICHAEL PAUL BELL   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/23/2014    335
   257    192813 DEVCO III    Q082337135    000    Q082337135    ROBERT DALE
BELL    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/23/2014
   335    252    192811 DEVCO III    Q082337136    000    Q082337136    BRIAN
KEITH BELL    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE   
1/23/2014    338    97    194686 DEVCO III    Q082337137    000    Q082337137   
RAYMOND LYLE BELL    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE
   1/23/2014    339    499    195599 DEVCO III    Q082337138    000   
Q082337138    WILLIAM STONE SR    ANTERO RESOURCES CORPORATION    WEST VIRGINIA
   DODDRIDGE    12/9/2013    341    287    196845 DEVCO III    Q082337178    000
   Q082337178    NATHANIEL HENDRICKS    NOBLE ENERGY INC    WEST VIRGINIA   
DODDRIDGE    1/21/2015    400    433    230578 DEVCO III    Q082337257    000   
Q082337257    MIKE ROSS    NOBLE ENERGY INC    WEST VIRGINIA    DODDRIDGE   
10/31/2014    405    388    234603 DEVCO III    Q084740001    000    Q084740001
   CARL BARNETT ET UX    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE   
8/12/1994    173    318    DEVCO III    Q084740002    000    265464006    JO ANN
B WATERS ET VIR    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE    8/12/1994   
173    327    DEVCO III    Q084740003    000    265464007    UDELLA MAE
PROUDFOOT BARNETT    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE    7/5/1995
   175    432    DEVCO III    Q084740004    000    265464005    VADA BARNETT   
KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE    8/12/1994    173    320   
DEVCO III    Q084740005    000    265464004    BETTY J BARNETT    KEY OIL
COMPANY    WEST VIRGINIA    DODDRIDGE    8/12/1994    173    316    DEVCO III   
Q084740006    000    265464011    GENEVIEVE STOUT SUMMERS    MURVIN OIL COMPANY
   WEST VIRGINIA    DODDRIDGE    8/8/1995    177    623    DEVCO III   
Q084740007    000    265464009    KATHLEEN C SUMMERS    MURVIN OIL COMPANY   
WEST VIRGINIA    DODDRIDGE    8/8/1995    177    625    DEVCO III    Q084740008
   000    265464010    KATHRYN SUMMERS    MURVIN OIL COMPANY    WEST VIRGINIA   
DODDRIDGE    8/8/1995    177    627    DEVCO III    Q084740009    000   
265464008    PAULINE SUMMERS    MURVIN OIL COMPANY    WEST VIRGINIA    DODDRIDGE
   8/8/1995    177    629    DEVCO III    Q084740010    000    Q084740010    C
BURKE MORRIS TRUST ET AL    MURVIN OIL COMPANY    WEST VIRGINIA    DODDRIDGE   
2/28/1996    177    617    DEVCO III    Q085741001    000    273336001    EDNA
PEASE    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE    9/29/1995    175   
696    DEVCO III    Q085741002    000    273336002    GEORGE H BEE ET UX    KEY
OIL COMPANY    WEST VIRGINIA    DODDRIDGE    9/29/1995    175    694    DEVCO
III    Q085741003    000    273336003    EDITH CASTO    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    9/29/1995    175    698    DEVCO III    Q085741004   
000    273336004    INA BEE ET AL    KEY OIL COMPANY    WEST VIRGINIA   
DODDRIDGE    9/29/1995    175    692    DEVCO III    Q085741005    000   
273336005    MABEL M BEE    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE   
9/29/1995    175    700   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q085741006    000    273336006    EDITH YONEY    KEY OIL COMPANY   
WEST VIRGINIA    DODDRIDGE    9/29/1995    175    690    DEVCO III    Q085741007
   000    273336007    JO ANN BROSEY ET VIR    KEY OIL COMPANY    WEST VIRGINIA
   DODDRIDGE    9/29/1995    175    702    DEVCO III    Q085741008    000   
273336008    G STANLEY BENNETT    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE
   9/29/1995    175    688    DEVCO III    Q085741009    000    273336010   
MIKE ROSS    NOBLE ENERGY INC    WEST VIRGINIA    DODDRIDGE    12/13/2013    364
   502    209076 DEVCO III    Q085741010    000    273336009    WACO OIL & GAS
COMPANY INC    NOBLE ENERGY INC    WEST VIRGINIA    DODDRIDGE    4/4/2014    357
   541    205372 DEVCO III    Q085816002    000    273344001    EMORY ROLLINS ET
UX    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE    7/8/1978    104    359   
DEVCO III    Q085816003    000    273344002    LACY V ROWE ET VIR    KEY OIL
COMPANY    WEST VIRGINIA    DODDRIDGE    3/29/1979    108    709    DEVCO III   
Q085816004    000    273344003    MILDRED MCDONNELL    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    3/28/1979    108    556    DEVCO III    Q085816005   
000    273344004    PATRICK D MCDONNELL ET UX    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    2/19/1979    107    513    DEVCO III    Q085816006   
000    273344005    WILLIAM WAYNE CLINE ET AL    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    5/24/1979    108    768    DEVCO III    Q085816007   
000    Q085816007    LACY V ROWE    KEY OIL COMPANY    WEST VIRGINIA   
DODDRIDGE    7/7/1978    104    367    DEVCO III    Q085880000    000   
273349000    SHIRLEY W FLEMING    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE
   12/13/1978    107    313    DEVCO III    Q085881000    001    273350000   
WILMER ROLLINS ET UX    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE   
3/25/1922    31    431    DEVCO III    Q085881000    002    273350000    WILMER
ROLLINS ET UX    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE    3/25/1922   
31    431    DEVCO III    Q087594002    000    Q087594002    CHRISTINE A WAMPLER
   ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE   
2/12/2013    297    33    175467 DEVCO III    Q087594003    000    Q087594003   
JAMES L MARSH ET UX    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA
   DODDRIDGE    1/21/2013    293    634    174178 DEVCO III    Q087594004    000
   Q087594004    L WAYNE HINTER ET UX    ANTERO RESOURCES APPALACHIAN
CORPORATION    WEST VIRGINIA    DODDRIDGE    3/14/2013    297    35    175468
DEVCO III    Q087594005    000    Q087594005    JANE WHITE ET VIR    ANTERO
RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE    1/21/2013   
292    445    173357 DEVCO III    Q087594006    000    Q087594006    DONNA JEAN
MEANS GETSINGER    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA   
DODDRIDGE    1/21/2013    292    439    173354 DEVCO III    Q087594007    000   
Q087594007    CAROL ANN MEANS HENRY    ANTERO RESOURCES APPALACHIAN CORPORATION
   WEST VIRGINIA    DODDRIDGE    1/21/2013    292    451    173361

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q087594008    000    Q087594008    JAMES J HINTER    ANTERO
RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE    3/14/2013   
297    40    175470 DEVCO III    Q087606002    000    Q087606002    LINDA ARCHER
   CLARENCE W MUTSCHELKNAUS SR    WEST VIRGINIA    DODDRIDGE    7/19/2013    334
   180    192285 DEVCO III    Q087606003    000    Q087606003    BRIDGETTE
BAACKE    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    5/7/2013   
318    670    183781 DEVCO III    Q087606004    000    Q087606004    PATSEY M
BROOKS    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    12/13/2012
   303    647    178081 DEVCO III    Q087606005    000    Q087606005    DENNIS
WANSTREET JR    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE   
12/13/2012    334    208    192301 DEVCO III    Q087606006    000    Q087606006
   KARENE DUMMETT    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE   
12/13/2012    334    210    192302 DEVCO III    Q087606007    000    Q087606007
   KRISTINA MIRAMONTES    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE
   12/13/2012    334    213    192303 DEVCO III    Q087606008    000   
Q087606008    FRANCES E PATIK    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA   
DODDRIDGE    11/16/2012    298    374    176062 DEVCO III    Q087606009    000
   Q087606009    MARLENE PAYER    CLARENCE W MUTSCHELKNAUS SR    WEST VIRGINIA
   DODDRIDGE    7/19/2013    329    70    190078 DEVCO III    Q087606010    000
   Q087606010    JACYLY POPEK    CLARENCE W MUTSCHELKNAUS SR    WEST VIRGINIA   
DODDRIDGE    7/19/2013    334    182    192286 DEVCO III    Q087606011    000   
Q087606011    THE ESTATE OF ROSALEE WILSON    ANTERO RESOURCES APPALACHIAN
CORPORATION    WEST VIRGINIA    DODDRIDGE    4/4/2013    301    371    177092
DEVCO III    Q087606012    000    Q087606012    THE ESTATE OF ROSALEE WILSON   
ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE   
4/4/2013          DEVCO III    Q087606013    000    Q087606013    MARK WANSTREET
   CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    11/16/2012    334
   202    192297 DEVCO III    Q087606014    000    Q087606014    MICHAEL
WANSTREET    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE   
12/13/2012    334    206    192299 DEVCO III    Q087606015    000    Q087606015
   SANDRA W RILEY    ANTERO RESOURCES APPLACHIAN CORPORATION    WEST VIRGINIA   
DODDRIDGE    5/22/2013    309    442    180022 DEVCO III    Q087606016    000   
Q087606016    GEORGE A SIMOK SR    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA   
DODDRIDGE    12/16/2012    334    204    192298

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q087606017    000    Q087606017    TERRY LYNN STARCHER    ANTERO
RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE    4/10/2013   
301    367    177090 DEVCO III    Q087606019    000    Q087606019    SHANNON
THOMAS    CLARENCE W MUTSCHELKNAUS SR    WEST VIRGINIA    DODDRIDGE    7/19/2013
   329    698    190077 DEVCO III    Q087607002    000    Q087607002    LINDA
ARCHER ET VIR    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA   
DODDRIDGE    5/22/2013    309    414    180008 DEVCO III    Q087607003    000   
Q087607003    BRIDGET BAACKE    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST
VIRGINIA    DODDRIDGE    5/2/2013    309    432    180017 DEVCO III   
Q087607004    000    Q087607004    PATSEY M BROOKS    ANTERO RESOURCES
APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE    5/13/2013    310    669
   180614 DEVCO III    Q087607005    000    Q087607005    KARENE DUMMETT   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    9/16/2013    325
   193    187051 DEVCO III    Q087607006    000    Q087607006    KRISTINA
MIRAMONTES    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE   
10/8/2013    327    43    188247 DEVCO III    Q087607007    000    Q087607007   
FRANCES E PATIK    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE   
7/18/2013    318    305    183656 DEVCO III    Q087607008    000    Q087607008
   MARIENE PAYER    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE
   9/12/2013    327    47    188250 DEVCO III    Q087607009    000    Q087607009
   JACKLYN POPEK    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA   
DODDRIDGE    5/22/2013    309    412    180007 DEVCO III    Q087607010    000   
Q087607010    GEORGE SIMOK    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST
VIRGINIA    DODDRIDGE    5/22/2013    309    422    180012 DEVCO III   
Q087607011    000    Q087607011    TERRY LYNN STARCHER    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    8/21/2013    320    327    184408
DEVCO III    Q087607012    000    Q087607012    SANDRA W RILEY    ANTERO
RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE    5/22/2013   
309    430    180016 DEVCO III    Q087607013    000    Q087607013    JEAN A
TASILLO ET VIR    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA   
DODDRIDGE    5/13/2013    314    367    181938

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q087607014    000    Q087607014    SHANNON THOMAS    ANTERO
RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE    5/22/2013   
309    438    180020 DEVCO III    Q087607015    000    Q087607015    DENNIS
WANSTREET JR    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE   
10/7/2013    327    37    188243 DEVCO III    Q087607016    000    Q087607016   
MARK WANSTREET    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE   
7/27/2013    318    299    183653 DEVCO III    Q087607017    000    Q087607017
   MICHAEL WANSTREET    ANTERO RESOURCES CORPORATION    WEST VIRGINIA   
DODDRIDGE    7/27/2013    318    301    183654 DEVCO III    Q087607018    000   
Q087607018    LINDA ARCHER ET VIR    ANTERO RESOURCES APPALACHIAN CORPORATION   
WEST VIRGINIA    DODDRIDGE    5/22/2013    309    416    180009 DEVCO III   
Q087607019    000    Q087607019    BRIDGET BAACKE    ANTERO RESOURCES
APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE    5/22/2013    309    434
   180018 DEVCO III    Q087607020    000    Q087607020    PATSEY M BROOKS   
ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE   
5/13/2013    314    377    181943 DEVCO III    Q087607021    000    Q087607021
   KARENE DUMMETT    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE
   9/16/2013    325    197    187059 DEVCO III    Q087607022    000   
Q087607022    KRISTINA MIRAMONTES    ANTERO RESOURCES CORPORATION    WEST
VIRGINIA    DODDRIDGE    10/8/2013    327    49    188252 DEVCO III   
Q087607023    000    Q087607023    FRANCES E PATIK    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    7/18/2013    318    307    183657
DEVCO III    Q087607024    000    Q087607024    MARLENE PAYER    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    9/12/2013    327    35   
188242 DEVCO III    Q087607025    000    Q087607025    JACLYN POPEK    ANTERO
RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE    5/22/2013   
309    418    180010 DEVCO III    Q087607026    000    Q087607026    SANDRA W
RILEY    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    5/22/2013
   309    420    180011 DEVCO III    Q087607027    000    Q087607027    GEORGE
SIMOK    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE
   5/22/2013    309    428    180015 DEVCO III    Q087607028    000   
Q087607028    TERRY LYNN STARCHER    ANTERO RESOURCES CORPORATION    WEST
VIRGINIA    DODDRIDGE    8/21/2013    320    331    184410

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q087607029    000    Q087607029    JEAN A TASILLO ET VIR    ANTERO
RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE    5/13/2013   
310    667    180613 DEVCO III    Q087607030    000    Q087607030    SHANNON
THOMAS    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE
   5/22/2013    309    448    180025 DEVCO III    Q087607031    000   
Q087607031    DENNIS WANSTREET JR    ANTERO RESOURCES CORPORATION    WEST
VIRGINIA    DODDRIDGE    10/7/2013    327    45    188248 DEVCO III   
Q087607032    000    Q087607032    MARK WANSTREET    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    10/7/2013    318    303    183655
DEVCO III    Q087607033    000    Q087607033    MICHAEL WANSTREET    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    7/27/2013    318    313
   183660 DEVCO III    Q087607034    000    Q087607034    LINDA ARCHER ET VIR   
ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE   
5/22/2013    309    444    180023 DEVCO III    Q087607035    000    Q087607035
   BRIDGET BAACKE    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA
   DODDRIDGE    5/22/2013    309    424    180013 DEVCO III    Q087607036    000
   Q087607036    PATSEY M BROOKS    ANTERO RESOURCES APPALACHIAN CORPORATION   
WEST VIRGINIA    DODDRIDGE    5/13/2013    314    369    181939 DEVCO III   
Q087607037    000    Q087607037    KARENE DUMMETT    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    9/16/2013    325    195    187058
DEVCO III    Q087607038    000    Q087607038    DENNIS WANSTREET JR    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    10/7/2013    327    39   
188244 DEVCO III    Q087607039    000    Q087607039    MARK WANSTREET    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    8/25/2015    310    315
   183661 DEVCO III    Q087607040    000    Q087607040    MICHAEL WANSTREET   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    7/27/2013    318
   319    18663 DEVCO III    Q087607041    000    Q087607041    KRISTIN
MIRAMONTES    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE   
10/8/2013    327    41    188246 DEVCO III    Q087607042    000    Q087607042   
FRANCES E PATIK    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE   
7/18/2013    318    311    183659 DEVCO III    Q087607043    000    Q087607043
   MARLENE PAYER    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE
   9/12/2013    327    23    188234

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q087607044    000    Q087607044    JACLYN POPEK    ANTERO RESOURCES
APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE    5/22/2013    309    440
   180021 DEVCO III    Q087607045    000    Q087607045    SANDRA W RILEY   
ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE   
5/22/2013    309    442    180022 DEVCO III    Q087607046    000    Q087607046
   GEORGE SIMOK    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA   
DODDRIDGE    5/22/2013    309    426    180014 DEVCO III    Q087607047    000   
Q087607047    TERRY LYNN STARCHER    ANTERO RESOURCES CORPORATION    WEST
VIRGINIA    DODDRIDGE    8/21/2013    320    325    184407 DEVCO III   
Q087607048    000    Q087607048    JEAN A TASILLO ET VIR    ANTERO RESOURCES
APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE    8/25/2015    310    665
   180612 DEVCO III    Q087607049    000    Q087607049    SHANNON THOMAS   
ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE   
5/22/2013    309    436    180019 DEVCO III    Q088290000    000    267587000   
MICHAEL S FRANCIS ET AL    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE   
8/23/1978    106    273    DEVCO III    Q088360001    000    275654001    GLENN
D WHITEHAIR ET UX    EQT PRODUCTION COMPANY    WEST VIRGINIA    DODDRIDGE   
4/24/2012    269    254    163337 DEVCO III    Q088360002    000    Q088360002
   ED BROOME INC    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE
   8/21/2014    367    350    210806 DEVCO III    Q088435000    000    275762002
   LEWIS MAXWELL ET UX    D P STOUT    WEST VIRGINIA    DODDRIDGE    4/8/1905   
23    344    DEVCO III    Q088442000    000    275762001    JOSEPH FREEMAN ET UX
   J W DONALDSON    WEST VIRGINIA    DODDRIDGE    3/17/1905    22    430   
DEVCO III    Q090322000    000    273605000    DENZIL L LEGGETT ET AL    THOMAS
O NUTT JR    WEST VIRGINIA    DODDRIDGE    6/21/1989    158    152    DEVCO III
   Q091544002    000    252391002    MARY LOU GEISLER    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    3/22/2005    200    442    28190 DEVCO III   
Q091544003    000    252391004    RETA HINTER    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/5/2005    200    141    27697 DEVCO III    Q092118004
   000    Q092118004    ARNOLDS CREEK UNITED BRETHREN CHURCH    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    3/9/2015    392    48    224375
DEVCO III    Q093095000    000    Q093095000    HENRY KREYENBUHL ET UX    KEY
OIL COMPANY    WEST VIRGINIA    DODDRIDGE    10/13/1978    105    350    DEVCO
III    Q093113000    000    Q093113000    C W WELLINGS ET AL    J M L SMITH   
WEST VIRGINIA    DODDRIDGE    7/1/1958    61    220    DEVCO III    Q093147000
   000    Q093147000    DODDRIDGE LAND AND DEVELOPMENT CORPORATION    ANTERO
RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE    8/31/2012   
276    377    166371

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q093368001    000    Q093368001    STEPHEN L DANIELS ET UX   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    12/4/2013    344
   282    198913 DEVCO III    Q093368002    000    Q093368002    JAMES J HINTER
   ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/15/2014   
338    140    194722 DEVCO III    Q093368003    000    Q093368003    LEOPOLD
WAYNE HINTER ET UX    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE
   1/15/2014    338    150    194729 DEVCO III    Q093393001    000   
Q093393001    JANICE CIGANIK    ANTERO RESOURCES CORPORATION    WEST VIRGINIA   
DODDRIDGE    12/5/2013    332    618    191575 DEVCO III    Q093393002    000   
Q093393002    MARY F COMER    ANTERO RESOURCES CORPORATION    WEST VIRGINIA   
DODDRIDGE    12/5/2013    332    620    191576 DEVCO III    Q093393003    000   
Q093393003    PATRICIA A FREIMAN    ANTERO RESOURCES CORPORATION    WEST
VIRGINIA    DODDRIDGE    12/9/2013    334    268    192402 DEVCO III   
Q093393004    000    Q093393004    CLARA S GAY    ANTERO RESOURCES CORPORATION
   WEST VIRGINIA    DODDRIDGE    12/5/2013    334    272    192405 DEVCO III   
Q093393005    000    Q093393005    LEONORE H RETTIG    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    12/5/2013    334    270    192404
DEVCO III    Q093393006    000    Q093393006    MARGARET J RETTIG    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    12/5/2013    343    411
   198431 DEVCO III    Q093439001    000    Q093439001    EDWIN H CHAPMAN ET AL
   MORRIS OIL AND GAS COMPANY    WEST VIRGINIA    DODDRIDGE    5/3/1961    69   
72    DEVCO III    Q093439002    000    272778003    RELLA HICKMAN ET AL    W M
W CRUBER    WEST VIRGINIA    DODDRIDGE    8/7/1961    70    161    DEVCO III   
Q093439003    000    272778002    EDITH ROHRBOUGH ET AL    WMIW CRUBER    WEST
VIRGINIA    DODDRIDGE    8/7/1961    70    151    DEVCO III    Q093439004    000
   272778001    MAJORIE TOWNSEND ET VIR    WMW CRUBER    WEST VIRGINIA   
DODDRIDGE    8/7/1961    70    155    DEVCO III    Q093793001    000   
Q093793001    LEWIS LEWTHER ET UX    ROCKWELL PETROLEUM COMPANY    WEST VIRGINIA
   DODDRIDGE    6/27/1978    105    87    DEVCO III    Q093811001    000   
Q093811001    GEORGE W ADRIAN ET UX    TENMILE LAND LLC    WEST VIRGINIA   
DODDRIDGE    10/20/2010    250    633    146813 DEVCO III    Q093811002    000
   Q093811002    DUDLEY C EDGEMON ET UX    TENMILE LAND LLC    WEST VIRGINIA   
DODDRIDGE    10/20/2010    250    635    146814 DEVCO III    Q093827001    000
   Q093827001    GEORGE W ADRIAN ET UX    CARSON PETROLEUM CORPORATION    WEST
VIRGINIA    DODDRIDGE    1/10/1982    123    207    DEVCO III    Q093841000   
000    Q093841000    CARLOS P COLE ET AL    SUTTON’S EXPLORATION & PRODUCTION CO
LLC    WEST VIRGINIA    DODDRIDGE    10/18/2008    229    531    85524 DEVCO III
   Q093865001    000    Q093865001    FAYE RILEY ET VIR    ROCKWELL PETROLEUM
COMPANY    WEST VIRGINIA    DODDRIDGE    6/13/1979    108    705   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q095144002    000    Q095144002    CAROL BARKER ET VIR    CLARENCE
W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    6/28/2012    273    60   
164866 DEVCO III    Q095144003    000    Q095144003    BETTY BODE    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    2/18/2013    298    404    176073
DEVCO III    Q095144004    000    Q095144004    DANNY L BURBRIDGE ET UX   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    1/6/2012    264    269
   160741 DEVCO III    Q095144005    000    Q095144005    DOROTHY BODE   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    2/7/2013    298    424
   176080 DEVCO III    Q095144006    000    Q095144006    GORDON K DEPEW JR   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    2/7/2013    293    380
   173983 DEVCO III    Q095144007    000    Q095144007    REBECCA L COTTON   
CLARENCE W MUTSCHELKNAUS SR    WEST VIRGINIA    DODDRIDGE    10/18/2013    351
   563    202212 DEVCO III    Q095144008    000    Q095144008    LINDA K DONOHUE
   CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    2/7/2013    298   
408    176075 DEVCO III    Q095144009    000    Q095144009    SUSAN V DRENNAN ET
VIR    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE    10/29/2012    280    703
   1688481 DEVCO III    Q095144010    000    Q095144010    EVELYN S BURBRIDGE   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    1/6/2012    264    261
   160739 DEVCO III    Q095144011    000    Q095144011    DOROTHY GOODWIN   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    4/23/2012    273    72
   164870 DEVCO III    Q095144012    000    Q095144012    GARY S HAMON   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    2/12/2013    298   
428    176081 DEVCO III    Q095144013    000    Q095144013    PATRICIA A HARPER
   CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    5/14/2013    324   
95    186501 DEVCO III    Q095144014    000    Q095144014    PATRICIA A HOLLAND
   CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    2/7/2013    298   
400    176072 DEVCO III    Q095144015    000    Q095144015    TANA IMBODEN   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    2/7/2013    298    396
   176071 DEVCO III    Q095144016    000    Q095144016    DAVID J HESCH ET UX   
CLARENCE W MUTSCHELKNAUS SR    WEST VIRGINIA    DODDRIDGE    7/15/2013    315   
556    182531 DEVCO III    Q095144017    000    Q095144017    LORETTA M JACKSON
   CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    5/14/2013    303   
629    178067 DEVCO III    Q095144018    000    Q095144018    AMANDA JORDAN   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    2/7/2013    298    416
   176077

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q095144019    000    Q095144019    JANET L PHILLIPS ET VIR   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    6/28/2012    273    48
   164863 DEVCO III    Q095144020    000    Q095144020    CLARENCE W
MUTSCHELKNAUS ET UX    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA
   DODDRIDGE    1/23/2013    290    94    172034 DEVCO III    Q095144021    000
   Q095144021    NINA L JOHNSON    CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA   
DODDRIDGE    5/14/2013    308    131    179558 DEVCO III    Q095144022    000   
Q095144022    PHILLIP F BURBRIDGE ET UX    CLARENCE W MUTSCHELKNAUS    WEST
VIRGINIA    DODDRIDGE    1/6/2012    269    166    163296 DEVCO III   
Q095144023    000    Q095144023    KEVIN B BODE    CLARENCE W MUTSCHELKNAUS   
WEST VIRGINIA    DODDRIDGE    1/17/2014          DEVCO III    Q095144024    000
   Q095144024    PAUL V MORRISON II ET UX    CLARENCE W MUTSCHELKNAUS    WEST
VIRGINIA    DODDRIDGE    1/4/2013    293    360    173976 DEVCO III   
Q095144025    000    Q095144025    WILDA KNIGHT    CLARENCE W MUTSCHELKNAUS   
WEST VIRGINIA    DODDRIDGE    2/7/2013    329    674    190066 DEVCO III   
Q095144026    000    Q095144026    MILTON PLYMALE    CLARENCE W MUTSCHELKNAUS SR
   WEST VIRGINIA    DODDRIDGE    6/27/2014    356    131    204482 DEVCO III   
Q095144027    000    Q095144027    MAY TRUST    KEY OIL COMPANY    WEST VIRGINIA
   DODDRIDGE    10/29/2012    280    699    168479 DEVCO III    Q095144028   
000    Q095144028    SARAH B SAMONSKY    CLARENCE W MUTSCHELKNAUS    WEST
VIRGINIA    DODDRIDGE    2/7/2013    298    412    176076 DEVCO III   
Q095144029    000    Q095144029    JACK E STONEKING    CLARENCE W MUTSCHELKNAUS
SR    WEST VIRGINIA    DODDRIDGE    1/5/2012    264    257    160738 DEVCO III
   Q095144030    000    Q095144030    SUSAN L STORK    CLARENCE W MUTSCHELKNAUS
   WEST VIRGINIA    DODDRIDGE    7/10/2013    298    366    176059 DEVCO III   
Q095144031    000    Q095144031    JONATHAN W SUMMERS ET UX    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    3/19/2012    276    249    166306
DEVCO III    Q095144032    000    Q095144032    ANN E SVENSSON    CLARENCE W
MUTSCHELKNAUS SR    WEST VIRGINIA    DODDRIDGE    7/15/2013    315    558   
182532 DEVCO III    Q095144033    000    Q095144033    WILLIAM MICHAEL BODE   
CLARENCE W MUTSCHELKNAUS SR    WEST VIRGINIA    DODDRIDGE    1/17/2014    342   
115    DEVCO III    Q095144034    000    Q095144034    SUE VALENTINE    CLARENCE
W MUTSCHELKNAUS SR    WEST VIRGINIA    DODDRIDGE    12/19/2013    342    113   
197340 DEVCO III    Q095144035    000    Q095144035    TEMPLE UNIVERSITY   
CLARENCE W MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    1/16/2012    264   
232   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q095587001    000    Q095587001    WACO OIL AND GAS COMPANY INC   
NOBLE ENERGY INC    WEST VIRGINIA    DODDRIDGE    8/4/2015    412    464   
240818 DEVCO III    Q095587002    000    Q095587002    MICHAEL ROSS    NOBLE
ENERGY INC    WEST VIRGINIA    DODDRIDGE    8/6/2015    412    468    240819
DEVCO III    Q095859001    000    Q095859001    GARY J GRIFFIN    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    7/23/2013    311    490
   180803 DEVCO III    Q095859002    000    Q095859002    KATHY G FITTRO   
ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE   
7/23/2013    302    47    177348 DEVCO III    Q095859003    000    Q095859003   
LORETA M DELANEY    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA   
DODDRIDGE    5/13/2013    300    518    176847 DEVCO III    Q095859004    000   
Q095859004    BERLIN F BODE    ANTERO RESOURCES CORPORATION    WEST VIRGINIA   
DODDRIDGE    7/11/2013    309    543    180069 DEVCO III    Q095859005    000   
Q095859005    VIVIAN E BURTON    ANTERO RESOURCES APPALACHIAN CORPORATION   
WEST VIRGINIA    DODDRIDGE    5/13/2013    300    513    176846 DEVCO III   
Q095859006    000    Q095859006    GERTRUDE B AGOLIO    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    10/25/2013    324    415    186722
DEVCO III    Q095859007    000    Q095859007    CHARLES E MORRIS    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    11/26/2013    332    205
   121226 DEVCO III    Q095859008    000    Q095859008    PAULINE M COTTRILL   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    7/12/2013    309
   549    180070 DEVCO III    Q095859009    000    Q095859009    ALAN H CURRENCE
   ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE   
4/30/2013    299    128    176296 DEVCO III    Q095859010    000    Q095859010
   MICHAEL R MORRIS    ANTERO RESOURCES CORPORATION    WEST VIRGINIA   
DODDRIDGE    5/1/2013    299    724    17622 DEVCO III    Q095859011    000   
Q095859011    NOLAN CRAIG BODE    ANTERO RESOURCES CORPORATION    WEST VIRGINIA
   DODDRIDGE    2/24/2014    340    540    196549 DEVCO III    Q095859012    000
   Q095859012    REBECCA M SHAW NIELSEN    ANTERO RESOURCES APPALACHIAN
CORPORATION    WEST VIRGINIA    DODDRIDGE    4/25/2013    298    502    176112
DEVCO III    Q095859013    000    Q095859013    LOUIS PAUL MORRIS    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    11/19/2013    333    486
   191983 DEVCO III    Q095859014    000    Q095859014    MICHAEL TODD BODE   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    2/25/2014    340
   310    196210

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q095859015    000    Q095859015    ROENA G KELLEY    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    7/16/2013    310    604
   180598 DEVCO III    Q095859016    000    Q095859016    MARY K SUNDERLAND   
ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE   
4/19/2013    298    160    176002 DEVCO III    Q095859017    000    Q095859017
   KATRINKA M SCALISE    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST
VIRGINIA    DODDRIDGE    7/2/2013    308    526    179803 DEVCO III   
Q095859018    000    Q095859018    SERITA C PICKENS    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    7/16/2013    310    614    180600
DEVCO III    Q095859019    000    Q095859019    RAYMOND M BODE    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    7/16/2013    310    609
   180599 DEVCO III    Q095859020    000    Q095859020    ROBERT BODE    ANTERO
RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    DODDRIDGE    5/8/2013   
300    503    176844 DEVCO III    Q095985001    000    Q095985001    MAY
REVOCABLE TRUST    ANTERO RESOURCE CORPORATION    WEST VIRGINIA    DODDRIDGE   
8/19/2013    320    465    184609 DEVCO III    Q095985002    000    Q095985002
   SUSAN V DRENNAN ET VIR    ANTERO RESOURCES CORPORATION    WEST VIRGINIA   
DODDRIDGE    8/6/2013    321    595    185251 DEVCO III    Q095985003    000   
Q095985003    VIRGINIA BODE PRITCHARD    CLARENCE W MUTSCHELKNAUS SR    WEST
VIRGINIA    DODDRIDGE    3/20/2014    351    559    202210 DEVCO III   
Q095985004    000    Q095985004    JANET L CARROLL    CLARENCE W MUTSCHELKNAUS
   WEST VIRGINIA    DODDRIDGE    8/23/2011    258    267    156856 DEVCO III   
Q095985005    000    Q095985005    MARLENE VANFOSSAN    CLARENCE W MUTSCHELKNAUS
   WEST VIRGINIA    DODDRIDGE    8/23/2011    258    275    156858 DEVCO III   
Q095985006    000    Q095985006    MARY ANN MCNEAL    CLARENCE W MUTSCHELKNAUS
   WEST VIRGINIA    DODDRIDGE    8/23/2011    258    271    156857 DEVCO III   
Q095985007    000    Q095985007    ORMA M WILSON JOHNSON DECLARATION OF TRUST   
ANTERO RESOURCES    WEST VIRGINIA    DODDRIDGE    1/13/2015          DEVCO III
   Q095985008    000    Q095985008    SANDY K ADAMS    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    11/18/2014    390    728    223270
DEVCO III    Q095985009    000    Q095985009    CONNIE S ANGLES    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    11/18/2014    391    1   
223271 DEVCO III    Q095985010    000    Q095985010    JOY L SHARRETT    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    11/18/2014    391    3   
223272

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q096006001    000    Q096006001    GENEVIEVE SPESSERT    SUTTON’S
EXPLORATION & PRODUCTION CO LLC    WEST VIRGINIA    DODDRIDGE    4/19/2006   
207    431    35188 DEVCO III    Q096006002    000    Q096006002    GLENDA HIMES
   SUTTON’S EXPLORATION & PRODUCTION CO LLC    WEST VIRGINIA    DODDRIDGE   
4/19/2006    207    429    35187 DEVCO III    Q096498000    001    114516000   
LEWIS MAXWELL ET UX    P H GAFFNEY ET AL    WEST VIRGINIA    DODDRIDGE   
12/28/1898    11    479    DEVCO III    Q096503000    001    131061001    S W
STOUT ET AL    M G ZINN    WEST VIRGINIA    DODDRIDGE    3/22/1898    11    464
   DEVCO III    Q096503000    002    131061001    S W STOUT ET AL    M G ZINN   
WEST VIRGINIA    DODDRIDGE    3/22/1898    11    464    DEVCO III    Q096503000
   003    131061001    S W STOUT ET AL    M G ZINN    WEST VIRGINIA    DODDRIDGE
   3/22/1898    11    464    DEVCO III    Q096561000    000    Q096561000    B F
HEFLIN ET UX    C H PIGOTT    WEST VIRGINIA    DODDRIDGE    4/7/1925    42   
382    DEVCO III    Q096635000    001    114470000    LEWIS MAXWELL ET UX    D P
STOUT    WEST VIRGINIA    DODDRIDGE    8/17/1905    23    69    DEVCO III   
Q096912026    000    Q096912026    JANE ELLEN WILLIS-MERRITT    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    12/2/2014    381    290    217452
DEVCO III    Q096912027    000    Q096912027    LARRY ROBIN TRADER    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    12/1/2014          DEVCO
III    Q096912028    000    Q096912028    PAULINE SACCO    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    12/8/2014    384    134    218682
DEVCO III    Q096912029    000    Q096912029    JANICE L ALLEN    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    12/10/2014    384    130
   218681 DEVCO III    Q096912030    000    Q096912030    MARK ALAN WILLIS   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    12/2/2014    384
   490    218873 DEVCO III    Q096912031    000    Q096912031    JAMES H GAIN   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    12/15/2014    384
   514    218880 DEVCO III    Q096912032    000    Q096912032    ARNOLD LYLE
STUART ET UX    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE   
12/3/2014    386    714    220350 DEVCO III    Q096912033    000    Q096912033
   RICHARD LEWIS WILLIS    ANTERO RESOURCES CORPORATION    WEST VIRGINIA   
DODDRIDGE    12/30/2014    386    682    220343 DEVCO III    Q097010001    000
   Q097010001    ELENORE HENDERSON    KEY OIL COMPANY    WEST VIRGINIA   
DODDRIDGE    1/27/2007    217    584    50808 DEVCO III    Q097010002    000   
Q097010002    MATTHEW J AMATO ET UX    KEY OIL COMPANY    WEST VIRGINIA   
DODDRIDGE    8/16/2006    210    148    37467 DEVCO III    Q097010003    000   
Q097010003    APPALACHIAN ROYALTIES INC    KEY OIL COMPANY    WEST VIRGINIA   
DODDRIDGE    1/27/2007    217    522    50776 DEVCO III    Q097010004    000   
Q097010004    SARA LYNN BAILEY    KEY OIL COMPANY    WEST VIRGINIA    DODDRIDGE
   1/27/2007    217    528    50779

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q097010005    000    Q097010005    SUSAN J CHILDERS    KEY OIL
COMPANY    WEST VIRGINIA    DODDRIDGE    1/27/2007    217    540    DEVCO III   
Q097010006    000    Q097010006    MARYBELLE CROSS    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/27/2007    217    542    50786 DEVCO III   
Q097010007    000    Q097010007    MELISSA A CROSS    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/27/2007    217    538    50784 DEVCO III   
Q097010008    000    Q097010008    JOHN R DAVIES    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/27/2007    217    550    50790 DEVCO III   
Q097010009    000    Q097010009    MARGARET DOWLING    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/27/2007    217    548    50789 DEVCO III   
Q097010010    000    Q097010010    JAMES FELDMEIER    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/27/2007    217    562    50796 DEVCO III   
Q097010011    000    Q097010011    JOHN FELDMEIER    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/27/2007    217    560    50795 DEVCO III   
Q097010012    000    Q097010012    JOSEPH C FELDMEIER    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/27/2007    217    558    50794 DEVCO III   
Q097010013    000    Q097010013    THOMAS GERRARD    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/27/2007    217    566    50798 DEVCO III   
Q097010014    000    Q097010014    RICHARD M HALL    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/27/2007    217    582    50807 DEVCO III   
Q097010015    000    Q097010015    BRUCE P HALL    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/27/2007    217    594    50815 DEVCO III   
Q097010016    000    Q097010016    ROBERT D HALL    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/27/2007    217    586    50809 DEVCO III   
Q097010017    000    Q097010017    STEVEN HALL    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/27/2007    217    592    50814 DEVCO III   
Q097010018    000    Q097010018    SUSAN HAMBLET    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/27/2007    217    590    50812 DEVCO III   
Q097010019    000    Q097010019    M H HOLLAND IRREVOCABLE TRUST    KEY OIL
COMPANY    WEST VIRGINIA    DODDRIDGE    1/27/2007    217    608    50827 DEVCO
III    Q097010020    000    Q097010020    MARY H HOLLAND REVOCABLE TRUST    KEY
OIL COMPANY    WEST VIRGINIA    DODDRIDGE    1/27/2007    217    606    50825
DEVCO III    Q097010021    000    Q097010021    MARY ANN LYFORD    KEY OIL
COMPANY    WEST VIRGINIA    DODDRIDGE    1/27/2007    217    598    50818 DEVCO
III    Q097010022    000    Q097010022    ELEANOR M MEYER    KEY OIL COMPANY   
WEST VIRGINIA    DODDRIDGE    1/27/2007    217    610    50828 DEVCO III   
Q097010023    000    Q097010023    KATHY L NEWBERRY    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/27/2007    217    606    50825 DEVCO III   
Q097010024    000    Q097010024    MARY JANE OBRIEN    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/27/2007    217    622    50841 DEVCO III   
Q097010025    000    Q097010025    THE ELLIS CHILDREN’S FUND    KEY OIL COMPANY
   WEST VIRGINIA    DODDRIDGE    1/27/2007    217    620    50839 DEVCO III   
Q097010026    000    Q097010026    ROBERT S RIELEY    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/27/2007    217    626    50843 DEVCO III   
Q097010027    000    Q097010027    MARY FARR SECRIST    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/27/2007    217    636    50850 DEVCO III   
Q097010028    000    Q097010028    KATHERINE M SISLER    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/27/2007    217    634    50849 DEVCO III   
Q097010029    000    Q097010029    VIRGINIA H SUHEY    KEY OIL COMPANY    WEST
VIRGINIA    DODDRIDGE    1/27/2007    217    638    50852 DEVCO III   
Q097010030    000    Q097010030    CHARLES WEILLINGS JR    KEY OIL COMPANY   
WEST VIRGINIA    DODDRIDGE    1/27/2007    217    644    50855

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q097010031    000    Q097010031    MARY M WELCH    KEY OIL COMPANY
   WEST VIRGINIA    DODDRIDGE    1/27/2007    217    642    50854 DEVCO III   
Q097496001    000    Q097496001    MAYWOOD C ELLIFRITT    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    6/17/2014    356    325    204549
DEVCO III    Q097496002    000    Q097496002    LAURIE GIVENS    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    6/16/2014    355    27   
203843 DEVCO III    Q097496003    000    Q097496003    JAMES V ELLIFRITT   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    6/16/2014    357
   596    205400 DEVCO III    Q097496004    000    Q097496004    WILLIAM C
ELLIFRITT    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE   
6/16/2014    357    591    205399 DEVCO III    Q097496005    000    Q097496005
   SARAH MAURINE ASH    ANTERO RESOURCES CORPORATION    WEST VIRGINIA   
DODDRIDGE    6/17/2014    357    587    205398 DEVCO III    Q097496006    000   
Q097496006    BETTY J DOTSON    ANTERO RESOURCES CORPORATION    WEST VIRGINIA   
DODDRIDGE    6/16/2014    357    557    205392 DEVCO III    Q097496007    000   
Q097496007    DUANE S ELLIFRITT    ANTERO RESOURCES CORPORATION    WEST VIRGINIA
   DODDRIDGE    6/17/2014    359    441    206257 DEVCO III    Q097496008    000
   Q097496008    NANCY R HAVENER    ANTERO RESOURCES CORPORATION    WEST
VIRGINIA    DODDRIDGE    6/16/2014    361    318    207004 DEVCO III   
Q097496009    000    Q097496009    CATHERINE W FREED    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    7/3/2014    360    331    206454
DEVCO III    Q097496010    000    Q097496010    KAREN M HENDERSON    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    6/25/2014          DEVCO
III    Q097496011    000    Q097496011    WILLIAM H ORDERS    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    7/31/2014    368    25    211005
DEVCO III    Q097496012    000    Q097496012    CAROL W DARGAN    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    9/16/2014    371    557
   212971 DEVCO III    Q097496013    000    Q097496013    DOUGLAS MCRAE   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    9/17/2014    371
   582    212976 DEVCO III    Q097496014    000    Q097496014    ROBERT MCRAE   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    9/17/2014    371
   577    212971 DEVCO III    Q097496015    000    Q097496015    S J J LEGGETT
FAMILY LLC    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE   
8/21/2014    373    463    214087 DEVCO III    Q097496016    000    Q097496016
   WEST VIRGINIA MASONIC HOME    ANTERO RESOURCES CORPORATION    WEST VIRGINIA
   DODDRIDGE    10/1/2014    374    174    214518

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q097496017    000    Q097496017    ELLEN MCRAE RILEY    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    9/17/2014    376    346
   215658 DEVCO III    Q097496018    000    Q097496018    BRYAN H STARLING   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    9/30/2014    378
   431    216395 DEVCO III    Q097496019    000    Q097496019    BARTLETT G
BOWMAN    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE   
9/20/2014    378    398    216388 DEVCO III    Q097496020    000    Q097496020
   HEATHER SMITH FRIEDMAN    ANTERO RESOURCES CORPORATION    WEST VIRGINIA   
DODDRIDGE    9/20/2014    378    416    216392 DEVCO III    Q097496021    000   
Q097496021    ELIZABETH S ORDERS ET AL    ANTERO RESOURCES CORPORATION    WEST
VIRGINIA    DODDRIDGE    11/10/2014    375    340    215277 DEVCO III   
Q097496022    000    Q097496022    ST ANDREWS METHODIST CHURCH    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    9/30/2014    382    11   
217659 DEVCO III    Q097496023    000    Q097496023    MARION MCRAE    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    9/17/2014    373    94   
213726 DEVCO III    Q097496024    000    Q097496024    GARY R HUDKINS    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/17/2015    386    606
   220311 DEVCO III    Q097496025    000    Q097496025    ROBERT D HUDKINS JR   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/17/2015    386
   611    220312 DEVCO III    Q097496026    000    Q097496026    DAVID E HUDKINS
   ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/17/2015   
386    616    220313 DEVCO III    Q097496027    000    Q097496027    JEFFREY C
HUDKINS    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE   
1/17/2015    386    621    220314 DEVCO III    Q097496028    000    Q097496028
   PAUL C HUDKINS    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE
   1/17/2015    386    626    220315 DEVCO III    Q097496029    000   
Q097496029    THOMAS R HUDKINS    ANTERO RESOURCES CORPORATION    WEST VIRGINIA
   DODDRIDGE    1/17/2015    386    631    220316 DEVCO III    Q097496030    000
   Q097496030    WILLIAM F HUDKINS    ANTERO RESOURCES CORPORATION    WEST
VIRGINIA    DODDRIDGE    1/17/2015    386    636    220317 DEVCO III   
Q097496031    000    Q097496031    BYRON GUMMERUS    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    12/9/2014    387    688    221279
DEVCO III    Q097496032    000    Q097496032    CLAYTON J BOWMAN    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/17/2015    387    645
   221267 DEVCO III    Q097496033    000    Q097496033    ROBERT MCRAE    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/9/2015    388    529   
221700

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q097496034    000    Q097496034    SHAWN HUNNICUTT    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/10/2015    388    524
   221699 DEVCO III    Q097496035    000    Q097496035    CORY HUNNICUTT NEWTON
   ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/10/2015   
388    535    221701 DEVCO III    Q097496036    000    Q097496036    STEPHEN
HUNNICUTT    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE   
1/10/2015    388    540    221703 DEVCO III    Q097496037    000    Q097496037
   MICHAEL DEAN SPENCER    ANTERO RESOURCES CORPORATION    WEST VIRGINIA   
DODDRIDGE    1/14/2015    391    53    223302 DEVCO III    Q097496038    000   
Q097496038    REXALL NELSON SPENCER    ANTERO RESOURCES CORPORATION    WEST
VIRGINIA    DODDRIDGE    1/15/2015    389    352    222041 DEVCO III   
Q097496039    000    Q097496039    DEBORAH SPENCER PRESCOTT    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    1/14/2015    391    50    223301
DEVCO III    Q097496040    000    Q097496040    FREDERICK THOMAS    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/20/2015    389    441
   222072 DEVCO III    Q097496041    000    Q097496041    MARILYN THOMAS   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/20/2015    389
   436    222071 DEVCO III    Q097496042    000    Q097496042    ASHLEY SPENCER
ET AL    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/14/2015
   391    46    223299 DEVCO III    Q097496043    000    Q097496043    DWG OIL
AND GAS ACQUISITIONS LLC    ANTERO RESOURCES CORPORATION    WEST VIRGINIA   
DODDRIDGE    1/13/2015    390    22    222469 DEVCO III    Q097496044    000   
Q097496044    ELINOR A WALSH    ANTERO RESOURCES CORPORATION    WEST VIRGINIA   
DODDRIDGE    1/21/2015    389    588    222310 DEVCO III    Q097496045    000   
Q097496045    PETER M HUDKINS    ANTERO RESOURCES CORPORATION    WEST VIRGINIA
   DODDRIDGE    1/17/2015    390    641    223170 DEVCO III    Q097496046    000
   Q097496046    CHRISTOPHER D HUDKINS    ANTERO RESOURCES CORPORATION    WEST
VIRGINIA    DODDRIDGE    1/15/2015    390    624    223166 DEVCO III   
Q097496047    000    Q097496047    DANIEL F HUDKINS    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    1/17/2015    390    629    223168
DEVCO III    Q097496048    000    Q097496048    GRACE PERRY HUDKINS    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/17/2015    390    635
   223169 DEVCO III    Q097496049    000    Q097496049    STEVEN JAMES PURCELL
   ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    2/2/2015    390
   486    223051 DEVCO III    Q097496050    000    Q097496050    PAUL SHEA   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/12/2015    392
   53    224376

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q097496051    000    Q097496051    MAUREEN SHEA    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    1/12/2015    395    416    226557
DEVCO III    Q097496052    000    Q097496052    CASSIE LEE VAN ACKER    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/15/2015    395    432
   226565 DEVCO III    Q097496053    000    Q097496053    AMY LYNNE GUMMERUS   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/15/2015    395
   437    226568 DEVCO III    Q097496054    000    Q097496054    BRIAN SHEA   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    1/12/2015    397
   532    228373 DEVCO III    Q097496055    000    Q097496055    LEWIS MAXWELL
OIL & GAS LLC    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE   
9/19/2014    384    551    218969 DEVCO III    Q097496056    000    Q097496056
   LEWIS MAXWELL OIL & GAS LLC    ANTERO RESOURCES CORPORATION    WEST VIRGINIA
   DODDRIDGE    9/19/2014    384    555    218971 DEVCO III    Q097496057    000
   Q097496057    JOHN ED HUNNICUTT    ANTERO RESOURCES CORPORATION    WEST
VIRGINIA    DODDRIDGE    1/10/2015    387    631    221264 DEVCO III   
Q097496058    000    Q097496058    HELEN MARIE HOPKINS    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    DODDRIDGE    1/21/2015    390    127    222666
DEVCO III    Q097496059    000    Q097496059    SHARON JUNE DANKO    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    2/2/2015    390    122   
222665 DEVCO III    Q097876000    000    265739001    CHAD W JOHNSON    CNX GAS
COMPANY LLC    WEST VIRGINIA    DODDRIDGE    10/16/2014    393    728    225476
DEVCO III    Q097877000    000    265739002    CYNTHIA FAYE POWELL    CNX GAS
COMPANY LLC    WEST VIRGINIA    DODDRIDGE    12/12/2014    394    1    2255477
DEVCO III    Q098698000    000    252403000    SUSAN V DRENNAN ET AL   
INTERSTATE DRILLING INC    WEST VIRGINIA    DODDRIDGE    6/4/1996    178    75
   DEVCO III    Q098762000    000    260769002    EXEMPT TRUST UNDER MAY
REVOCABLE TRUST    CNX GAS COMPANY LLC    WEST VIRGINIA    DODDRIDGE    1/7/2015
   394    470    226010 DEVCO III    Q098920000    000    270567001    JAMES D
POWELL II    CNX GAS COMPANY LLC    WEST VIRGINIA    DODDRIDGE    4/6/2015   
406    244    DEVCO III    Q098921000    000    270567002    CYNTHIA FAYE POWELL
   CNX GAS COMPANY LLC    WEST VIRGINIA    DODDRIDGE    4/6/2015    406    247
   235472 DEVCO III    Q098924000    001    271011000    THE CAROLYN E FARR
TRUST    CLARENCE E SIGLEY SR    WEST VIRGINIA    DODDRIDGE   

6/21/2012

  

270

  

466

   163965 DEVCO III    Q099037000    000    Q099037000    WILLIAM J WOLFE   
JUSTIN M HENDERSON    WEST VIRGINIA    DODDRIDGE    7/1/1978    104    287   
DEVCO III    Q099044001    000    Q099044001    DONALD C BARKER ET AL    JUSTIN
M HENDERSON    WEST VIRGINIA    DODDRIDGE    5/1/1978    104    236    DEVCO III
   Q099524000    000    Q099524000    JAMES A GAIN    J AND J ENTERPRISES INC   
WEST VIRGINIA    DODDRIDGE    3/16/1982    123    802    DEVCO III    Q099558001
   000    Q099558001    AMERICAN ENERGY MARCELLUS MINERALS LLC    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    DODDRIDGE    4/16/2015    397    226
   227901

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q099558002    000    110497001    JAMES A GAIN    CNG DEVELOPMENT
COMPANY    WEST VIRGINIA    DODDRIDGE    1/22/1988    151    145    DEVCO III   
Q099780001    000    278701003    LUCILLE K DAVISSON ET VIR    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    5/24/2002    193    356    16927
DEVCO III    Q099780002    000    278701001    JON R KEMPER ET UX    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    5/24/2002    193    368    16933
DEVCO III    Q099780003    000    278701002    LEORA KEMPER    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    5/24/2002    193    370    16934
DEVCO III    Q099780004    000    278701004    JAMES H NOROSKI    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    5/24/2002    193    378    16939
DEVCO III    Q090890001    000    258861002    THERESA KRONENBITTER    CNX GAS
COMPANY    WEST VIRGINIA    DODDRIDGE    4/16/2014    358    675    206082 DEVCO
III    Q090890002    000    258861003    DONNA COWGILL ET VIR    CNX GAS COMPANY
   WEST VIRGINIA    DODDRIDGE    4/16/2014          DEVCO III    Q097878000   
      JAMES D POWELL II    CNX GAS COMPANY    West Virginia    Doddridge   
12/12/2014    394    5    225478 DEVCO III    Q090747001    000       GAYLE B
TESTA    NOBLE ENERGY INC    WEST VIRGINIA    DODDRIDGE    4/5/2014    335   
636    211859 DEVCO III    Q090747002    000       TERESA REITINGER    NOBLE
ENERGY INC    WEST VIRGINIA    DODDRIDGE    5/28/2014    335    634    211856
DEVCO III    Q090747003    000       JOHN P MARTIN III    NOBLE ENERGY INC   
WEST VIRGINIA    DODDRIDGE    4/4/2014    335    638    211861 DEVCO III   
Q099975001    000       DAVID E BOWYER    NOBLE ENERGY INC    WEST VIRGINIA   
DODDRIDGE    2/19/2015    357    534    231459 DEVCO III    Q099975002    000   
   DAVID E BOWYER ET AL    NOBLE ENERGY INC    WEST VIRGINIA    DODDRIDGE   
2/6/2015    357    528    231457 DEVCO III    Q099978000    000       DAVID E
BOWYER    NOBLE ENERGY INC    WEST VIRGINIA    DODDRIDGE    2/19/2015    357   
531    231458 DEVCO III    Q070276000    000       CONSOL - CNX GAS COMPANY   
NOBLE ENERGY INC    WEST VIRGINIA    DODDRIDGE    7/1/2011    295    1    158248
DEVCO III    Q095985011    000       VIRGINIA BODE PRITCHARD    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    3/20/2014    351    561    202211
DEVCO III    Q099780005    000       RAYMOND NOROSKI ET UX    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    5/24/2002    193    381    16940
DEVCO III    Q099780006    000       LOVELENE K TOOTHMAN    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    DODDRIDGE    5/24/2002    193    397    16947
DEVCO III    Q100083001    000       CHARLES G DENNISON ET UX    ANTERO
RESOURCES    WEST VIRGINIA    DODDRIDGE    11/13/2013    334    138    192239
DEVCO III    Q100083002    000       MARVIN I DENNISON ET UX    ANTERO RESOURCES
   WEST VIRGINIA    DODDRIDGE    11/13/2013    334    143    192242 DEVCO III   
Q100083003    000       ROBERT L MURPHY    ANTERO RESOURCES    WEST VIRGINIA   
DODDRIDGE    11/28/2013    331    193    190923 DEVCO III    Q100083004    000
      EVANGELINE C HIXSON ET VIR    ANTERO RESOURCES    WEST VIRGINIA   
DODDRIDGE    11/26/2013    339    723    195945 DEVCO III    Q100083005    000
      ERNEST F DEVERICKS    ANTERO RESOURCES    WEST VIRGINIA    DODDRIDGE   
1/23/2014    343    333    198182 DEVCO III    Q100083006    000       FRENCH H
COX    ANTERO RESOURCES    WEST VIRGINIA    DODDRIDGE    1/17/2014    339    726
   195947 DEVCO III    Q100083007    000       ANNA MAE BYRD    ANTERO RESOURCES
   WEST VIRGINIA    DODDRIDGE    1/17/2014    340    1    195948 DEVCO III   
Q100087000    000       MARTIN DWIGHT HALL    ANTERO RESOURCES    WEST VIRGINIA
   DODDRIDGE    10/24/2013    326    464    188050 DEVCO III    Q100091001   
000       C E LAWHEAD ET AL    A T CARR    WEST VIRGINIA    DODDRIDGE   
8/20/1959    61    379    DEVCO III    Q100095001    000       ERIC I BOYLE ET
AL    ANTERO RESOURCES    WEST VIRGINIA    DODDRIDGE    5/30/2014    356    604
   204671 DEVCO III    Q100095002    000       RICHARD H BECK    ANTERO
RESOURCES    WEST VIRGINIA    DODDRIDGE    2/5/2014    338    598    195249
DEVCO III    Q100098000    000       PHYLLIS MARIAN COTTRILL    ANTERO RESOURCES
   WEST VIRGINIA    DODDRIDGE    2/28/2013    297    509    175813

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q100099000    000       JOHN A BODE ET AL    SOUTH PENN OIL COMPANY
   WEST VIRGINIA    DODDRIDGE    9/29/1898    13    238    DEVCO III   
Q100100000    000       O C HAUGHT ET AL    ROCKWELL PETROLEUM COMPANY    WEST
VIRGINIA    DODDRIDGE    10/25/1977    193    365    DEVCO III    Q100102001   
000       H B GUM ET UX    CARSON PETROLEUM CORPORATION    WEST VIRGINIA   
DODDRIDGE    10/1/1980    117    300    DEVCO III    Q100103000    000       A J
SPRAY ET UX    J M L SMITH    WEST VIRGINIA    DODDRIDGE    6/18/1958    61   
272    DEVCO III    Q100104001    000       BOARD OF TRUSTEES OF DAV    ANTERO
RESOURCES    WEST VIRGINIA    DODDRIDGE    6/17/2014    358    334    205821
DEVCO III    Q100105001    000       PAULINE MAXWELL HALL    ANTERO RESOURCES   
WEST VIRGINIA    DODDRIDGE    2/28/2014    341    477    196959 DEVCO III   
Q100105002    000       JOSEPH E GUM    ANTERO RESOURCES    WEST VIRGINIA   
DODDRIDGE    10/18/2013    327    679    188809 DEVCO III    Q100114001    000
      SALEM BAPTIST CHURCH    TENMILE LAND LLC    WEST VIRGINIA    DODDRIDGE   
5/10/2012    269    283    163417 DEVCO III    Q100116001    000       JAMES J
HINTER    ANTERO RESOURCES    WEST VIRGINIA    DODDRIDGE    1/15/2014    338   
142    194724 DEVCO III    Q100116002    000       LEOPOLD WAYNE HINTER   
ANTERO RESOURCES    WEST VIRGINIA    DODDRIDGE    1/15/2014    338    146   
194727 DEVCO III    Q100121001    000       MARIE COLE ET VIR    J M L SMITH   
WEST VIRGINIA    DODDRIDGE    6/21/1958    61    230    DEVCO III    Q100125001
   000       LULU SCHMIDT ET AL    TRIANGLE OIL COM    WEST VIRGINIA   
DODDRIDGE    1/17/1962          DEVCO III    Q100125002    000       ST JOHANNES
LUTHERAN CHU    TRIANGLE OIL COM    WEST VIRGINIA    DODDRIDGE    1/21/1962   
      DEVCO III    CNX286197    000    216542000    GEORGE W MORGAN ET AL   
NOBLE ENERGY INC    PENNSYLVANIA    FAYETTE    4/12/1904    1405    196    DEVCO
III    Q090698004    000    275964000    S & R GAS VENTURES LTD    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    GILMER    6/16/2014    524    605   
36876 DEVCO III    Q090698005    000    275968000    S & R GAS VENTURES LTD   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    GILMER    7/16/2014    524   
613    36880 DEVCO III    3022585    001    253322000    CHAS E RAYMER ET UX   
GEORGE B BRAKE    PENNSYLVANIA    GREENE    11/23/1923    349    207    DEVCO
III    3022585    002    253322000    CHAS E RAYMER ET UX    GEORGE B BRAKE   
PENNSYLVANIA    GREENE    11/23/1923    349    207    DEVCO III    612206    000
   223955000    DRUSIE ELLEN SIMPSON    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    10/17/1969    557    252    134 DEVCO III    613110    000   
224087000    R KENT STAGGERS ET AL    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   6/20/1972    578    420    182 DEVCO III    613155    000    224125000   
FIRST UNITED METHODIST CHURCH    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
3/15/1984    672    1024    138 DEVCO III    613170    000    224138000   
GEORGE W WALLS ET AL    NOBLE ENRGY INC    PENNSYLVANIA    GREENE    4/12/1988
   57    708    857 DEVCO III    613179    000    224147000    RANDOLPH COLE ET
UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    8/29/1989    71    362   
2163 DEVCO III    613180    000    224148000    GLENN A MORRIS    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    10/18/1989    72    669    2604 DEVCO III   
613182    000    224150000    ENA M COLE    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    4/17/1990    77    1043    1162 DEVCO III    613252    000   
224213000    ROBERT C EDDY ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   3/5/1998    182    154-159    9800000795 DEVCO III    613341    000   
224294000    MICHAEL WAYNE WISE    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
5/27/2010    433    978-985    201000004959 DEVCO III    L208513013    000   
121171013    DOLORIS HATCHER    LEATHERWOOD INC    PENNSYLVANIA    GREENE   
11/28/2006    369    262    200700002573 DEVCO III    L208513014    000   
121171014    JOHN C HOLIMAN    LEATHERWOOD INC    PENNSYLVANIA    GREENE   
12/18/2006    369    268   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    LW1312    000    248930000    ANNA FORDYCE ET AL    PHILADELPHIA
COMPANY    PENNSYLVANIA    GREENE    11/15/1911    225    281    DEVCO III   
Q092930000    000    249192000    BARRY T AND SUSAN W HUFFMAN INCOME ONLY GAS
PROTEC    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    7/25/2013    464   
3759    201300007275 DEVCO III    Q096712000    001    214904000    FLOSSIE
KIMBLE ET AL    CONSOLIDATION COAL COMPANY    PENNSYLVANIA    GREENE    5/9/1970
   561    142    DEVCO III    Q096712000    002    214904000    FLOSSIE KIMBLE
ET AL    CONSOLIDATION COAL COMPANY    PENNSYLVANIA    GREENE    5/9/1970    561
   142    DEVCO III    TC151    000    TC151    J H LEMMONS ET AL    T J
HAMILTON    PENNSYLVANIA    GREENE    8/18/1941    408    274    DEVCO III   
TC153    000    264679000    ABRAHAM MCCRACKEN ET UX    WESTERN PENN GAS CO   
PENNSYLVANIA    GREENE    6/3/1910    227    6    DEVCO III    000676    000   
130426000    S H SHRIVER ET UX    SOUTH PENN OIL COMPANY    WEST VIRGINIA   
MONONGALIA    3/7/1900    52    400    DEVCO III    261002001    000   
157044001    CAROLYN JACOBS HAMPSON    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    12/23/2008    1393    478    337268 DEVCO III    261003001    000
   157045001    MICHAEL JOSEPH THOMAS ET AL    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    11/5/2008    1393    481    337269 DEVCO III   
261004001    000    157046001    ELIZABETH C KISER    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    7/30/2009    1399    360    347360 DEVCO III   
261006003    001    118923001    ARTHUR COWELL ET UX    CNG PRODUCING COMPANY   
WEST VIRGINIA    MONONGALIA    7/1/1998    1166    178    DEVCO III    261006003
   002    118923001    ARTHUR COWELL ET UX    CNG PRODUCING COMPANY    WEST
VIRGINIA    MONONGALIA    7/1/1998    1166    178    DEVCO III    261021002   
000    157058002    MARY K MARTINDALE    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    9/28/2009    1411    89    363624 DEVCO III    261021003    000   
157058003    RALPH B HENDERSON    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    9/24/2009    1409    246    360563 DEVCO III    261021004    000
   157058004    JEANNE BRYNER    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    9/25/2009    1414    891    370547 DEVCO III    261021005    000
   157058005    NANCY HENDERSON    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    9/25/2009    1409    249    360564 DEVCO III    261021006    000
   157058006    GARY ALLEN STILES    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    10/6/2009    1409    493    361267 DEVCO III    261048    000   
157076000    JAMES ROBBINS ET UX    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    10/22/2009    1406    252    DEVCO III    261050000    000   
157078000    LEONARD FRENCH AMMONS ET UX    CNX GAS COMPANY LLC    WEST VIRGINIA
   MONONGALIA    9/18/2009    1410    76    361803 DEVCO III    261054007    000
   178967001    PATRICIA A WHITE    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    8/31/2007    1353    4    256443 DEVCO III    261054008    000   
178963001    MARY R WISE    CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA
   8/20/2007    1351    511    255093 DEVCO III    261054009    001    178983001
   DAVID T WHITE ET UX    CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA   
7/20/2007    1356    678    261050 DEVCO III    261054009    002    178983001   
DAVID T WHITE ET UX    CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA   
7/20/2007    1356    678    261050 DEVCO III    261054010    001    178953001   
ELLIOT ROY HORTON    CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA   
7/30/2007    1351    492    255086 DEVCO III    261054010    002    178953001   
ELLIOT ROY HORTON    CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA   
7/30/2007    1351    492    255086 DEVCO III    261057001    000    157090001   
RICHARD W LOAR ET UX    CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA   
9/16/2009    1410    437    362319

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    261058000    000    157091000    RONALD LEON AMMONS    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    9/18/2009    1409    496    361268
DEVCO III    261060001    000    157093001    DONZEL E AMMONS ET UX    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    10/22/2009    1410    153   
361981 DEVCO III    261082    000    157116000    DEBORAH LYNN SIMPSON    CNX
GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    9/10/2009    1410    159   
361984 DEVCO III    261083000    000    157117000    WILLIAM HARRY CROSS    CNX
GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    9/23/2009    1410    162   
361985 DEVCO III    261084000    000    157118000    RICKY LEE CROSS ET UX   
CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    9/14/2009    1410    165
   361989 DEVCO III    261085000    000    157119000    THOMAS E BLACK    CNX
GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    11/3/2009    1410    156   
361983 DEVCO III    261105000    000    157142000    CHARLES W LONG    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    10/29/2009    1410    472   
362328 DEVCO III    261114001    000    157151001    GEORGE M SANDERS    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    10/2/2009    1411    195    363988
DEVCO III    261114002    000    157151002    JAMES H SANDERS    CNX GAS COMPANY
LLC    WEST VIRGINIA    MONONGALIA    9/14/2009    1411    202    364000 DEVCO
III    261114003    000    157151003    THOMAS W SANDERS    CNX GAS COMPANY LLC
   WEST VIRGINIA    MONONGALIA    10/2/2009    1411    205    364001 DEVCO III
   261115000    000    157154000    RICHARD A WADE ET UX    CNX GAS COMPANY LLC
   WEST VIRGINIA    MONONGALIA    11/8/2009    1141    208    364002 DEVCO III
   261145002    000    179009001    CHALLEN E TAYLOR    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    2/12/2008    1361    264    DEVCO III   
261145003    000    179009002    DIXIE TAYLOR-STURM    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    7/16/2008    1377    1    303703 DEVCO III   
261153002    000    179030001    NORMAN W BEAN    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    2/23/2008    1365    312    279428 DEVCO III   
261153003    000    179030002    LORRAINE B SHRIVER    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    2/23/2008    1365    315    279429 DEVCO III   
261153004    000    179030003    SAMUEL E BEAN    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    2/24/2008    1365    318    279431 DEVCO III   
261153005    000    179030004    ALMA LEE RUSSELL    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    2/24/2008    1366    501    281634 DEVCO III   
261153006    000    179030005    JOSEPH CLINTON BEAN    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    2/26/2008    1365    321    279432 DEVCO III   
261153007    000    179043001    TRINA TRICKETT    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    5/7/2008    1367    178    283041 DEVCO III   
261157001    000    157170001    JAMES A ROUPE ET AL    NOBLE ENERGY INC    WEST
VIRGINIA    MONONGALIA    5/26/2010    1416    266    373287 DEVCO III   
261158001    001    157171001    CECIL HENNEN    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    7/2/2010    1422    362    386431 DEVCO III   
261158001    002    157171001    CECIL HENNEN    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    7/2/2010    1422    362    386431 DEVCO III   
261158002    001    157171002    ANNE L PRATT    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    9/29/2010    1424    23    389741 DEVCO III   
261158002    002    157171002    ANNE L PRATT    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    9/29/2010    1424    23    389741 DEVCO III   
261158003    001    157171003    MARY V DAVIS    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    9/29/2010    1424    19    389740 DEVCO III   
261158003    002    157171003    MARY V DAVIS    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    9/29/2010    1424    19    389740

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    261158004    001    157171004    JAMES R HENNEN JR    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    9/29/2010    1424    11    389738
DEVCO III    261158004    002    157171004    JAMES R HENNEN JR    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    9/29/2010    1424    11    389738
DEVCO III    261158005    001    157171005    JUDY K HOWARD    CNX GAS COMPANY
LLC    WEST VIRGINIA    MONONGALIA    9/8/2010    1424    15    389739 DEVCO III
   261158005    002    157171005    JUDY K HOWARD    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    9/8/2010    1424    15    389739 DEVCO III   
261158006    001    157171006    HELENE M GODWIN    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    10/11/2010    1424    442    391233 DEVCO III   
261158006    002    157171006    HELENE M GODWIN    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    10/11/2010    1424    442    391233 DEVCO III   
261158007    001    157171007    KAREN GRAY    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    10/15/2010    1424    438    391232 DEVCO III   
261158007    002    157171007    KAREN GRAY    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    10/15/2010    1424    438    391232 DEVCO III   
261158008    001    157171008    CLARK H HENNEN    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    10/4/2010    1424    27    389743 DEVCO III   
261158008    002    157171008    CLARK H HENNEN    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    10/4/2010    1424    27    389743 DEVCO III   
261158009    001    157171009    DENZIL L HENNEN ET UX    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    1/13/2011    1430    454    405173 DEVCO III   
261158009    002    157171009    DENZIL L HENNEN ET UX    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    1/13/2011    1430    454    405173 DEVCO III   
261158010    001    157171010    EVELYN M HENNEN    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    1/13/2011    1430    475    405179 DEVCO III   
261158010    002    157171010    EVELYN M HENNEN    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    1/13/2011    1430    475    405179 DEVCO III   
261158011    001    157171011    ANNA P JONES    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    1/13/2011    1430    470    405178 DEVCO III   
261158011    002    157171011    ANNA P JONES    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    1/13/2011    1430    470    405178 DEVCO III   
261158012    001    157171012    NANCY K HADDIX    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    1/10/2011    1430    460    405174 DEVCO III   
261158012    002    157171012    NANCY K HADDIX    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    1/10/2011    1430    460    405174 DEVCO III   
261158013    001    157171013    EUGENE D HENNEN    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    1/16/2011    1430    465    405177 DEVCO III   
261158013    002    157171013    EUGENE D HENNEN    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    1/16/2011    1430    465    405177 DEVCO III   
261158014    001    157171014    IMOGENE MUTO    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    2/25/2011    1434    467    409479 DEVCO III   
261158014    002    157171014    IMOGENE MUTO    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    2/25/2011    1434    467    409479 DEVCO III   
261158015    001    157171015    MILDRED L WALTON    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    2/26/2011    1434    463    409474 DEVCO III   
261158015    002    157171015    MILDRED L WALTON    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    2/26/2011    1434    463    409474 DEVCO III   
261158016    001    157171016    JERRY L HENNEN ET UX    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    2/25/2011    1434    605    409783 DEVCO III   
261158016    002    157171016    JERRY L HENNEN ET UX    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    2/25/2011    1434    605    409783

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    261158017    001    157171017    LINDA S SANSONE ET VIR    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    2/26/2011    1434    600    409781
DEVCO III    261158017    002    157171017    LINDA S SANSONE ET VIR    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    2/26/2011    1434    600    409781
DEVCO III    261158032    000    178963001    MARY R WISE    CNX GAS COMPANY LLC
   WEST VIRGINIA    MONONGALIA    8/20/2007    1353    8    256444 DEVCO III   
261158033    000    178963002    NANCY LIMING    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    8/21/2007    1351    521    255095 DEVCO III   
261158034    001    178999001    MAUDE V FORDYCE    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    1/9/2008    1361    275    271437 DEVCO III   
261158034    002    178999001    MAUDE V FORDYCE    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    1/9/2008    1361    275    271437 DEVCO III   
261158034    003    178999001    MAUDE V FORDYCE    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    1/9/2008    1361    275    271437 DEVCO III   
261165001    000    157217001    ARTHUR M HAGAN JR    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    12/6/2010    1435    377    410861 DEVCO III   
261165002    000    157217002    HELEN PATRICK BOYD    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    12/6/2010    1435    373    410860 DEVCO III   
507051001    000    178840001    CATHERINE L SPRING ET UX    CNX GAS COMPANY LLC
   WEST VIRGINIA    MONONGALIA    3/16/2008    1365    465    279671 DEVCO III
   507051002    000    178840002    RALPH L KENNEDY ET UX    CNX GAS COMPANY LLC
   WEST VIRGINIA    MONONGALIA    3/16/2008    1365    468    279673 DEVCO III
   507051003    000    178840003    PATRICIA A WHITE    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    4/21/2008    1366    545    281731 DEVCO III   
507051004    000    178840004    HELEN LUCILLE KENNEDY    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    6/9/2008    1373    196    296283 DEVCO III   
507051005    000    178840005    GERALD W STILES ET UX    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    6/9/2008    1373    200    296284 DEVCO III   
507051006    000    178840006    HAROLD L STILES ET UX    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    6/9/2008    1369    215    287682 DEVCO III   
507051007    000    178840007    EDGAR K STILES ET UX    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    6/9/2008    1369    220    287683 DEVCO III   
507500001    000    178913001    KENNETH W EFAW ET UX    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    5/3/2007    1349    285    252261 DEVCO III   
507501001    001    178915001    GEORGE W CUMMINS JR ET AL    CNX GAS COMPANY
LLC    WEST VIRGINIA    MONONGALIA    5/10/2007    1349    32    252262 DEVCO
III    507501002    001    178918001    MARY JO LIVENGOOD ET VIR    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    5/18/2007    1349    44    252265
DEVCO III    507501002    002    178918001    MARY JO LIVENGOOD ET VIR    CNX
GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    5/18/2007    1349    44   
252265 DEVCO III    507501002    003    178918001    MARY JO LIVENGOOD ET VIR   
CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    5/18/2007    1349    44   
252265 DEVCO III    507501002    004    178918001    MARY JO LIVENGOOD ET VIR   
CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    5/18/2007    1349    44   
252265 DEVCO III    507501003    001    178918002    ELIZABETH L MARCH ET VIR   
CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    5/18/2007    1349    56   
252269 DEVCO III    507501003    002    178918002    ELIZABETH L MARCH ET VIR   
CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    5/18/2007    1349    56   
252269 DEVCO III    507501003    003    178918002    ELIZABETH L MARCH ET VIR   
CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    5/18/2007    1349    56   
252269 DEVCO III    507501003    004    178918002    ELIZABETH L MARCH ET VIR   
CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    5/18/2007    1349    56   
252269

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    507501004    001    178937001    DEBORA R MANNING ET VIR    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    5/28/2007    1349    96    DEVCO
III    507501005    001    178937002    KATHRYN BECKER ET VIR    CNX GAS COMPANY
LLC    WEST VIRGINIA    MONONGALIA    5/28/2007    1351    477    255083 DEVCO
III    507502001    000    178916001    DAVID HENDERSON ET UX    CNX GAS COMPANY
LLC    WEST VIRGINIA    MONONGALIA    5/17/2007    1349    36    252263 DEVCO
III    507503001    000    178917001    TROY L BECKNER ET UX    CNX GAS COMPANY
LLC    WEST VIRGINIA    MONONGALIA    5/20/2007    1344    40    252264 DEVCO
III    507505001    000    178920001    ELIZABETH L MARCH ET VIR    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    5/28/2007    1349    52    DEVCO
III    507506001    000    178922001    BERNICE B CRIHFIELD ET VIR    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    6/13/2007    1349    64    252271
DEVCO III    507509    000    178933001    SEYMOUR S BAILES    CNX GAS COMPANY
LLC    WEST VIRGINIA    MONONGALIA    5/5/2008    1349    80    252275 DEVCO III
   507510001    000    178936001    LEONARD E HALL ET UX    CNX GAS COMPANY LLC
   WEST VIRGINIA    MONONGALIA    6/19/2007    1349    92    DEVCO III   
507512001    000    178939001    KATHRYN K VAHL    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    7/9/2007    1350    165    DEVCO III    507512002   
000    178939002    MARC D PROCHAZKA    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    7/11/2007    1350    169    DEVCO III    507512003    000   
178939003    THELMA CHOWNING    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    8/8/2007    1351    486    255085 DEVCO III    507512004    000   
178939004    SHIRLEY WADSWORTH    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    8/15/2007    1351    507    255092 DEVCO III    507512005    000
   178939005    BETH YOUNCIAK    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    8/18/2007    1352    333    255865 DEVCO III    507512006    000
   178939006    CONNIE NORWOOD    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    8/18/2007    1352    330    255864 DEVCO III    507512007    000
   178939007    WILLIAM W BENNETT    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    8/18/2007    1351    526    255097 DEVCO III    507512008    000
   178939008    EWING ALBERT BENNETT    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    8/18/2007    1351    530    DEVCO III    507512009    000   
178939009    WILMA PATTERSON    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    8/27/2007    1353    1    DEVCO III    507514    001    178949001
   PAMELA J GASTON    CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA   
10/25/2007    1354    604    DEVCO III    507514    002    178949001    PAMELA J
GASTON    CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    10/25/2007   
1354    604    DEVCO III    507515001    001    178950001    RAYMOND P GASTON   
CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    10/25/2007    1354    595
   DEVCO III    507515001    002    178950001    RAYMOND P GASTON    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    10/25/2007    1354    595    DEVCO
III    507515001    003    178950001    RAYMOND P GASTON    CNX GAS COMPANY LLC
   WEST VIRGINIA    MONONGALIA    10/25/2007    1354    595    DEVCO III   
507518001    000    178955001    DONALD E NUNLEY ET UX    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    8/2/2007    1351    495    DEVCO III    507518002
   000    178955002    LINDA STAPP    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    12/4/2007    1359    110    DEVCO III    507518003    000   
178955003    FRED C WISE ET UX    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    8/2/2007    1372    46    DEVCO III    507518004    000   
178955004    PATRICIA J MUMAW ET VIR    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    8/2/2007    1365    299    279425

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    507518005    000    178955005    RICHARD A NUNLEY ET UX    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    8/2/2007    1365    304    279426
DEVCO III    507518006    000    178955006    MARY NUNLEY STEPELTON ET VIR   
CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    8/8/2007    1365    308   
279427 DEVCO III    507518007    000    178955007    JOHN M WISE ET AL    CNX
GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    3/26/2008    1366    492   
281630 DEVCO III    507527001    000    178971001    DANIEL L BOONE ET UX    CNX
GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    9/19/2007    1353    647   
DEVCO III    507528001    001    178972001    BRUCE CARPENTER    CNX GAS COMPANY
LLC    WEST VIRGINIA    MONONGALIA    8/31/2007    1353    636    257289 DEVCO
III    507528001    002    178972001    BRUCE CARPENTER    CNX GAS COMPANY LLC
   WEST VIRGINIA    MONONGALIA    8/31/2007    1353    636    257289 DEVCO III
   507528002    001    178972002    PATTI CARPENTER    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    8/31/2007    1353    635    257288 DEVCO III   
507528002    002    178972002    PATTI CARPENTER    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    8/31/2007    1353    635    257288 DEVCO III   
507528003    001    178972003    BRUCE S CARPENTER    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    8/31/2007    1353    628    257286 DEVCO III   
507528003    002    178972003    BRUCE S CARPENTER    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    8/31/2007    1353    628    257286 DEVCO III   
507528004    001    178972004    JEANNINE OSMANSKI    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    8/31/2007    1356    70    259476 DEVCO III   
507528004    002    178972004    JEANNINE OSMANSKI    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    8/31/2007    1356    70    259476 DEVCO III   
507528005    000    178968001    JUNE CLOVIS KERR    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    9/14/2007    1353    644    257291 DEVCO III   
507531001    000    178979001    MARTHA KENT JONES ET VIR    CNX GAS COMPANY LLC
   WEST VIRGINIA    MONONGALIA    10/19/2007    1356    064    259474 DEVCO III
   507531002    000    178979002    BONNIE K SUMMERS    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    10/19/2007    1356    61    259473 DEVCO III   
507531003    000    178979003    MARY KENT TORMAN ET VIR    CNX GAS COMPANY LLC
   WEST VIRGINIA    MONONGALIA    10/19/2007    1356    58    259472 DEVCO III
   507531004    000    178979004    KATHERN JEAN KENT    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    10/19/2007    1358    265    263601 DEVCO III   
507534001    000    178985001    CHARLES ALLEN TENNANT ET UX    CNX GAS COMPANY
LLC    WEST VIRGINIA    MONONGALIA    11/2/2007    1356    685    DEVCO III   
507535    000    178986001    LEONARD D MOORE ET UX    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    11/2/2007    1356    688    261055 DEVCO III   
507537000    000    178988001    MICHAEL L MOORE    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    11/2/2007    1358    271    DEVCO III    507538001   
000    178989001    RICHARD L FORDYCE ET UX    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    11/7/2007    1358    274    263604 DEVCO III   
507538002    000    178989002    ROBERT H FORDYCE ET UX    CNX GAS COMPANY LLC
   WEST VIRGINIA    MONONGALIA    11/7/2007    1358    277    263605 DEVCO III
   507539001    000    178991001    HUSKIE LUMBER CO INC    CNX GAS COMPANY LLC
   WEST VIRGINIA    MONONGALIA    12/12/2007    1359    492    266713 DEVCO III
   507541001    001    178994001    BONNIE KENT SUMMERS    CNX GAS COMPANY LLC
   WEST VIRGINIA    MONONGALIA    1/15/2008    1359    506    DEVCO III   
507541002    001    178994002    KATHERN JEAN KENT    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    12/3/2007    1359    500    DEVCO III   
507541003    001    178994003    MARTHA KENT JONES ET VIR    CNX GAS COMPANY LLC
   WEST VIRGINIA    MONONGALIA    12/3/2007    1359    503   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    507541004    001    178994004    MARY KENT TORMAN ET VIR    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    12/3/2007    1361    269    DEVCO
III    507542001    001    178998001    CUCUMBER TREE FARM INC    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    10/9/2007    1361    266    DEVCO
III    507542001    002    178998001    CUCUMBER TREE FARM INC    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    10/9/2007    1361    266    DEVCO
III    507548001    000    179012001    HUMBARD KIDD    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    1/20/2008    1363    241    274407 DEVCO III   
507548002    000    179012002    ZELLA M KENNEDY ET AL    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    1/20/2008    1363    244    274408 DEVCO III   
507548003    000    179012003    BARBARA JEAN NITZ ET VIR    CNX GAS COMPANY LLC
   WEST VIRGINIA    MONONGALIA    1/20/2008    1363    247    274409 DEVCO III
   507548004    000    179012004    JUANITA K HOFFMANN    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    1/20/2008    1363    250    274411 DEVCO III   
507548005    000    179012005    BEULAH M KENNEDY    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    1/20/2008    1363    253    274413 DEVCO III   
507548010    000    179012010    SANDRA J DULEY ET UX    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    1/20/2008    1363    268    274419 DEVCO III   
507548012    000    179012012    JEWELL A GLOVER ET AL    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    1/18/2008    1363    274    274421 DEVCO III   
507549001    001    179027001    IRENE H WRIGHT    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    1/21/2008    1363    283    274424 DEVCO III   
507549001    002    179027001    IRENE H WRIGHT    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    1/21/2008    1363    283    274424 DEVCO III   
507553001    000    179036001    NORMA ZUCHINSKI    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    4/14/2008    1366    498    281632 DEVCO III   
507553002    000    179036002    MARTHA ANASTASIADIS    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    4/18/2008    1366    489    281629 DEVCO III   
507553003    000    179036003    WAYNE HENDERSON    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    7/29/2008    1376    894    303701 DEVCO III   
507554001    000    179039001    MARY K MARTINDALE    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    4/12/2008    1367    175    283037 DEVCO III   
507554002    000    179039002    NANCY L HENDERSON    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    4/12/2008    1367    196    283050 DEVCO III   
507554003    000    179039003    RALPH B HENDERSON ET UX    CNX GAS COMPANY LLC
   WEST VIRGINIA    MONONGALIA    4/8/2008    1367    199    DEVCO III   
507554004    000    179039004    JEANNIE BRYNER    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    4/12/2008    1367    184    283046 DEVCO III   
507556001    000    179044001    GARY L NEELY ET UX    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    5/14/2008    1367    181    283043 DEVCO III   
507557001    000    179045001    JAMES MARK FABER    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    4/18/2008    1367    187    283047 DEVCO III   
507558001    000    179046001    JAMES MARK FABER    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    5/6/2008    1367    193    283049 DEVCO III   
507559001    000    179047001    ADDISVILLE REFORMED CHURCH INC    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    6/2/2008    1369    771    288936
DEVCO III    507561001    001    179050001    SANFORD EUGENE FETTY    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    6/9/2008    94    260    DEVCO III
   507561001    002    179050001    SANFORD EUGENE FETTY    CNX GAS COMPANY LLC
   WEST VIRGINIA    MONONGALIA    6/9/2008    94    260    DEVCO III   
507561001    003    179050001    SANFORD EUGENE FETTY    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    6/9/2008    94    260   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    507568001    000    179058001    ANNA KATHRYN BARRICKMAN    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    8/6/2008    1375    571    301689
DEVCO III    507573001    001    179067001    HAZEL RUTH ARNETT    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    5/19/2008    1376    891    303699
DEVCO III    507573001    002    179067001    HAZEL RUTH ARNETT    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    5/19/2008    1376    891    303699
DEVCO III    507574001    002    179068001    DARRELL L MOORE    CNX GAS COMPANY
LLC    WEST VIRGINIA    MONONGALIA    3/12/2008    1381    608    DEVCO III   
507574001    001    179068001    DARRELL L MOORE    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    3/12/2008    1381    608    DEVCO III    CNX549005   
000    223056000    TERRA FIRMA COMPANY    NOBLE ENERGY INC    WEST VIRGINIA   
MONONGALIA    6/30/2011    1444    478    426411 DEVCO III    CNX549027    000
   223077000    CONSOLIDATION COAL COMPANY    NOBLE ENERGY INC    WEST VIRGINIA
   MONONGALIA    6/30/2011    1444    468    426410 DEVCO III    CNX549028   
000    223078000    CONSOLIDATION COAL COMPANY    NOBLE ENERGY INC    WEST
VIRGINIA    MONONGALIA    6/30/2011    1444    468    426410 DEVCO III   
CNX549031    000    223081000    CONSOLIDATION COAL COMPANY    NOBLE ENERGY INC
   WEST VIRGINIA    MONONGALIA    6/30/2011    1444    468    426410 DEVCO III
   CNX549044    000    223094000    CONSOLIDATION COAL COMPANY    NOBLE ENERGY
INC    WEST VIRGINIA    MONONGALIA    6/30/2011    1444    468    426410 DEVCO
III    CNX549050    000    223099000    CONSOLIDATION COAL COMPANY    NOBLE
ENERGY INC    WEST VIRGINIA    MONONGALIA    6/30/2011    1444    468    426410
DEVCO III    CNX549053    000    223102000    CONSOLIDATION COAL COMPANY   
NOBLE ENERGY INC    WEST VIRGINIA    MONONGALIA    6/30/2011    1444    468   
426410 DEVCO III    CNX549077    000    223124000    WOLFPEN KNOB DEVELOPMENT
COMPANY    NOBLE ENERGY INC    WEST VIRGINIA    MONONGALIA    6/30/2011    1444
   488    426412 DEVCO III    CNX549078    000    223125000    WOLFPEN KNOB
DEVELOPMENT COMPANY    NOBLE ENERGY INC    WEST VIRGINIA    MONONGALIA   
6/30/2011    1444    488    426412 DEVCO III    CNX613327    000    224283000   
CONSOLIDATION COAL COMPANY    NOBLE ENERGY INC    WEST VIRGINIA    MONONGALIA   
6/30/2011    1444    468    426410 DEVCO III    CNXL013064    000    118836000
   WILLIAM B RICHARDSON    CNG PRODUCING COMPANY    WEST VIRGINIA    MONONGALIA
   9/25/1996    1134    620    DEVCO III    CNXL015462    000    118930000   
CAROL CURTIS ET AL    CNG PRODUCING COMPANY    WEST VIRGINIA    MONONGALIA   
11/13/1998    1173    656    DEVCO III    CNXL015466    000    118934000   
DOROTHY HICKMAN    CNG PRODUCING COMPANY    WEST VIRGINIA    MONONGALIA   
11/13/1998    1173    638    DEVCO III    CNXL015525    000    118945000   
JACKIE W MILLER JR ET UX    CNG PRODUCING COMPANY    WEST VIRGINIA    MONONGALIA
   1/15/1999    1175    144    DEVCO III    CNXL015538    000    118948000   
EDNA DOROTHY SIMPSON ET AL    CNG PRODUCING COMPANY    WEST VIRGINIA   
MONONGALIA    11/18/1998    1175    242    DEVCO III    CNXL024554    000   
119842000    WILLIAM B LEGAN ET AL    DOMINION EXPLORATION & PRODUCTION INC   
WEST VIRGINIA    MONONGALIA    1/14/2003    1259    214    147182 DEVCO III   
CNXL208567    000    121186000    W KEITH ROCKWELL ET UX    DOMINION EXPLORATION
& PRODUCTION INC    WEST VIRGINIA    MONONGALIA    9/15/2008    1376    702   
DEVCO III    CNXTC13    000    264254000    GEORGE SHRIVER ET AL    J P HAGAN   
WEST VIRGINIA    MONONGALIA    5/7/1906    118    190    DEVCO III    CNXTC18   
000    263328000    DAN L TENANT ET UX    W P ELY    WEST VIRGINIA    MONONGALIA
   7/26/1923    191    369    DEVCO III    CNXTC20    000    263335000    E C
CLOVIS ET UX    C E CLOVIS    WEST VIRGINIA    MONONGALIA    8/15/1925    210   
120   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    DV011104    000    110634000    ANNA HARVEY    SOUTH PENN OIL
COMPANY    WEST VIRGINIA    MONONGALIA    12/17/1895    43    134    DEVCO III
   L012997001    000    118833001    JESSE D HOWARD ET UX    CNG PRODUCING
COMPANY    WEST VIRGINIA    MONONGALIA    4/10/1996    1130    227    DEVCO III
   L013226002    000    118858002    WILLIAM B RICHARDSON    CNG PRODUCING
COMPANY    WEST VIRGINIA    MONONGALIA    3/26/1997    1142    547    DEVCO III
   L013226003    000    118858001    WEST WARREN BAPTIST CHURCH    CNG PRODUCING
COMPANY    WEST VIRGINIA    MONONGALIA    3/2/1997    1141    491    DEVCO III
   L015066001    000    118906001    DIANE TOLBERT    CNG PRODUCING COMPANY   
WEST VIRGINIA    MONONGALIA    2/9/1998    1161    316    DEVCO III   
L015066002    000    118906002    DOROTHY CROSS    CNG PRODUCING COMPANY    WEST
VIRGINIA    MONONGALIA    2/9/1998    1161    321    DEVCO III    L015066003   
000    118906003    JAMES TOLBERT ET UX    CNG PRODUCING COMPANY    WEST
VIRGINIA    MONONGALIA    2/19/1998    1161    326    DEVCO III    L015066004   
000    118906004    EMERSON CROSS ET UX    CNG PRODUCING COMPANY    WEST
VIRGINIA    MONONGALIA    2/9/1998    1161    331    DEVCO III    L015066005   
000    118906005    RICHARD CROSS ET UX    CNG PRODUCING COMPANY    WEST
VIRGINIA    MONONGALIA    3/5/1998    1161    336    DEVCO III    L015066009   
001    118906009    HAMPTON COTTRELL ET UX    CNG PRODUCING COMPANY    WEST
VIRGINIA    MONONGALIA    6/10/1997    1149    435    DEVCO III    L015066009   
002    118906009    HAMPTON COTTRELL ET UX    CNG PRODUCING COMPANY    WEST
VIRGINIA    MONONGALIA    6/10/1997    1149    435    DEVCO III    L015066010   
000    118906010    CLYDE J COTTRELL ET UX    CNG PRODUCING COMPANY    WEST
VIRGINIA    MONONGALIA    7/18/1997    1149    440    DEVCO III    L015066011   
000    118906011    L M COTTRELL ET UX    CNG PRODUCING COMPANY    WEST VIRGINIA
   MONONGALIA    7/18/1997    1149    430    DEVCO III    L015526001    001   
118946001    WILLIAM G CROSS ET UX    CNG PRODUCING COMPANY    WEST VIRGINIA   
MONONGALIA    1/14/1999    1175    134    DEVCO III    L015526001    002   
118946001    WILLIAM G CROSS ET UX    CNG PRODUCING COMPANY    WEST VIRGINIA   
MONONGALIA    1/14/1999    1175    134    DEVCO III    L015527    000   
118947000    DONZEL WALLS ET UX    CNG PRODUCING COMPANY    WEST VIRGINIA   
MONONGALIA    1/13/1999    1175    139    DEVCO III    L024317003    000   
119840003    JORETTA G PRITCHETT    DOMINION EXPLORATION & PRODUCTION INC   
WEST VIRGINIA    MONONGALIA    9/24/2008          DEVCO III    L024317004    000
   119840004    NANCY G FOSTER    DOMINION EXPLORATION & PRODUCTION INC    WEST
VIRGINIA    MONONGALIA    9/24/2008          DEVCO III    L024317005    000   
119840005    PATRICIA G FOSTER    DOMINION EXPLORATION & PRODUCTION INC    WEST
VIRGINIA    MONONGALIA    9/24/2008          DEVCO III    L024317006    000   
119840006    MARY G MILLER    DOMINION EXPLORATION & PRODUCTION INC    WEST
VIRGINIA    MONONGALIA    9/24/2008          DEVCO III    L024556002    000   
119844002    PATRICIA G FOSTER    DOMINION EXPLORATION & PRODUCTION INC    WEST
VIRGINIA    MONONGALIA    9/24/2008    1378    121    306180 DEVCO III   
L024556003    000    119844003    NANCY G FOSTER    DOMINION EXPLORATION &
PRODUCTION INC    WEST VIRGINIA    MONONGALIA    9/24/2008    1378    126   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    L024556004    000    119844004    MARY G MILLER    DOMINION
EXPLORATION & PRODUCTION INC    WEST VIRGINIA    MONONGALIA    9/24/2008    1378
   131    306182 DEVCO III    L024556005    000    119844005    JORETTA G
PRITCHETT    DOMINION EXPLORATION & PRODUCTION INC    WEST VIRGINIA   
MONONGALIA    9/24/2008    1378    355    306981 DEVCO III    L024734004    000
   119877004    INGE KOCH    DOMINION EXPLORATION & PRODUCTION INC    WEST
VIRGINIA    MONONGALIA    8/22/2008    1378    350    306977 DEVCO III   
L024734005    000    119877005    GARY L TRUCE    DOMINION EXPLORATION &
PRODUCTION INC    WEST VIRGINIA    MONONGALIA    8/22/2008          DEVCO III   
L024734006    000    119877006    PAUL V LEACH    DOMINION EXPLORATION &
PRODUCTION INC    WEST VIRGINIA    MONONGALIA    10/17/2008    1378    141   
DEVCO III    L206668001    000    120805001    BYRON J ROBISON ET UX    DOMINION
EXPLORATION & PRODUCTION INC    WEST VIRGINIA    MONONGALIA    10/16/2006   
1341    265    DEVCO III    L208273002    000    121068002    DAVID L WATKINS   
DOMINION EXPLORATION & PRODUCTION INC    WEST VIRGINIA    MONONGALIA   
12/13/2007    1363    88    DEVCO III    L208273003    000    121068003    JOHN
L LOTH    DOMINION EXPLORATION & PRODUCTION INC    WEST VIRGINIA    MONONGALIA
   12/14/2007    1363    93    DEVCO III    L208273004    000    121068004   
RAY PARRISH GASTON ET UX    DOMINION EXPLORATION & PRODUCTION INC    WEST
VIRGINIA    MONONGALIA    1/9/2008    1363    110    DEVCO III    L208273005   
000    121068005    PAULA LOUISE PEASLEE    DOMINION EXPLORATION & PRODUCTION
INC    WEST VIRGINIA    MONONGALIA    12/13/2007    1363    115    DEVCO III   
L208273006    000    121068006    MARY LOUISE PEASLEE    DOMINION EXPLORATION &
PRODUCTION INC    WEST VIRGINIA    MONONGALIA    12/13/2007    1363    120   
DEVCO III    L500232001    000    122205001    EDNA M BEAN ET AL    CNG
PRODUCING COMPANY    WEST VIRGINIA    MONONGALIA    5/17/1993    1068    694   
DEVCO III    L500232002    000    122205002    CARL S THOMAS ET AL    CNG
PRODUCING COMPANY    WEST VIRGINIA    MONONGALIA    6/1/1993    1068    689   
DEVCO III    L500234    000    122207000    MABEL G WILSON ET AL    CNG
PRODUCING COMPANY    WEST VIRGINIA    MONONGALIA    8/2/1993    1072    605   
DEVCO III    LW1214    000    264681000    A W WHISTLER ET UX    MAXTON OIL AND
GAS COMPANY    WEST VIRGINIA    MONONGALIA    5/25/1921    183    224    DEVCO
III    LW1314    000    272597000    SUSANNAH SHRIVER ET AL    SOUTH PENN OIL
COMPANY    WEST VIRGINIA    MONONGALIA    3/3/1908    98    158    DEVCO III   
LW1317    000    249323000    JOHN E SNIDER ET UX    COCHRAN & FUNK    WEST
VIRGINIA    MONONGALIA    4/25/1907    69    507    DEVCO III    Q087080000   
000    119925002    LOTTIE GERALDINE CROSS    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    4/15/2013    1482    7    511580 DEVCO III   
Q087179001    000    237900001    RONALD W WADE    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    2/5/2013    1478    783    503255 DEVCO III   
Q087185005    000    237933011    FRED C WISE ET UX    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    10/18/2012    1473    727    493119

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q087292003    000    240418006    KIM COEN    CNX GAS COMPANY LLC
   WEST VIRGINIA    MONONGALIA    9/21/2012    1474    510    495187 DEVCO III
   Q087292004    000    240418007    SETH LEMLEY ET UX    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    9/21/2012    1474    237    49376 DEVCO III   
Q087292005    000    240418008    GARY MARTIN ET UX    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    9/21/2012    1474    513    495189 DEVCO III   
Q087573000    000    246399000    RONALD W WADE    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    2/5/2013    1478    786    503257 DEVCO III   
Q091641002    000    178993001    RALPH SIX ET UX    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    12/12/2007    1359    495    266715 DEVCO III   
Q091641003    001    157169001    THOMAS SOLLARS    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    2/5/2010    1421    508    384593 DEVCO III   
Q091641003    002    157169001    THOMAS SOLLARS    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    2/5/2010    1421    508    384593 DEVCO III   
Q092483001    000    118950002    ROBERT CLARK WISE ET UX    DOMINION
EXPLORATION & PRODUCTION INC    WEST VIRGINIA    MONONGALIA    1/18/2009    1376
   61    302185 DEVCO III    Q092483002    000    253328001    MARYLON SMITH   
CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    1/25/2012    1457    842
   451209 DEVCO III    Q093867001    000    256065001    JAMES EDWARD TAYLOR ET
UX    CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    2/11/2014    1498   
690    547511 DEVCO III    Q093867002    000    256065002    EARL LYNN TAYLOR   
CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    2/11/2014    1498    684
   547510 DEVCO III    Q095428001    000    122204001    MARY E MCCLURE    CNG
PRODUCING COMPANY    WEST VIRGINIA    MONONGALIA    6/3/1993    1068    684   
DEVCO III    Q095428002    000    122204002    THOMAS STILES ET AL    CNG
PRODUCING COMPANY    WEST VIRGINIA    MONONGALIA    10/6/1993    1081    157   
DEVCO III    Q098640000    000    240337000    ALLEN THOMPSON STAGGERS ET UX   
CNX GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    1/27/2012    1460    611
   457711 DEVCO III    Q098675000    000    245385001    VERNON L SIMPSON    CNX
GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    7/5/2012    1471    696   
486318 DEVCO III    Q098676000    000    245385002    DORIS M SIMPSON    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    7/5/2012    1471    700    486320
DEVCO III    Q098677000    000    245385003    DAVID C SIMPSON    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    7/5/2012    1471    692    486317
DEVCO III    Q098678000    000    245385004    BARBARA SIMPSON    CNX GAS
COMPANY LLC    WEST VIRGINIA    MONONGALIA    12/12/2012    1473    248   
491435 DEVCO III    Q098679000    000    245386001    VERNON L SIMPSON    CNX
GAS COMPANY LLC    WEST VIRGINIA    MONONGALIA    7/5/2012    1472    36   
487180 DEVCO III    TC17    000    263325000    CLARK LEMLEY ET AL    W G WADE
   WEST VIRGINIA    MONONGALIA    3/27/1923    190    447    DEVCO III    TC21
   000    263153000    ALEX HENNEN ET UX    C H CLOVIS    WEST VIRGINIA   
MONONGALIA    1/19/1926    208    276    DEVCO III    TC44    000    263217000
   B F CLOVIS ET UX    C E CLOVIS    WEST VIRGINIA    MONONGALIA    10/7/1936   
285    69    DEVCO III    TC57    000    263229000    NOAH HENDERSON ET UX   
FISHER OIL COMPANY    WEST VIRGINIA    MONONGALIA    4/18/1900    52    276   
DEVCO III    507505002    000    178920002    MARY JO LIVENGOOD ET VIR    CNX
GAS COMPANY    WEST VIRGINIA    MONONGALIA    5/28/2007    1349    60    DEVCO
III    507506002    000    178922002    LINDA L TENNANT ET VIR    CNX GAS
COMPANY    WEST VIRGINIA    MONONGALIA    6/13/2007    1349    68    DEVCO III
   507506003    000    178922003    ROBERT W WHISLER ET UX    CNX GAS COMPANY   
WEST VIRGINIA    MONONGALIA    6/25/2007    1349    84    DEVCO III    507506004
   000    178922004    DENNIS L THOMAS ET UX    CNX GAS COMPANY    WEST VIRGINIA
   MONONGALIA    6/9/2007    1349    88   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    507506005    000    178922005    MELANIE THOMAS    CNX GAS COMPANY
LLC    WEST VIRGINIA    MONONGALIA    7/1/2007          DEVCO III    507506006
   000    178922006    FRANK D WHISLER ET UX    CNX GAS COMPANY LLC    WEST
VIRGINIA    MONONGALIA    6/25/2007    1353    313    DEVCO III    507506007   
000    178922007    WILLIAM JOE DAWSON    CNX GAS COMPANY LLC    WEST VIRGINIA
   MONONGALIA    7/1/2007          255091 DEVCO III    507506008    000   
178922008    GAROLD R THOMAS    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    6/25/2007    1353    650    257293 DEVCO III    507506009    000
   178922009    S JOYCE LUCAS ET VIR    CNX GAS COMPANY LLC    WEST VIRGINIA   
MONONGALIA    7/1/2007    1356    691    261058 DEVCO III    507536001    000   
178987001    REGIS & BONNIE PROVANCE       WEST VIRGINIA    MONONGALIA      
1358    268    DEVCO III    507547001    000    179011001    RODNEY H KUHN ET AL
      WEST VIRGINIA    MONONGALIA       1363    238    274406 DEVCO III   
507548013    000    179012013    ARTHUR BROOKS KENNEDY    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    1/14/2008    1363    277    274422 DEVCO III   
507548014    000    179012014    BRENT R KENNEDY ET UX    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    1/14/2008    1363    280    274423 DEVCO III   
507572001    000    179066001    SHAWN D HENDERSON    CNX GAS COMPANY LLC   
WEST VIRGINIA    MONONGALIA    8/1/2008    1376    885    303697 DEVCO III   
L207724002    000    120957002    Ray Parrish Gaston Et Ux       WEST VIRGINIA
   MONONGALIA             DEVCO III    Q080357000    000    245240000   
ALLEGHENY COUNTY AIRPORT AUTHORITY    CNX GAS COMPANY LLC    Pennsylvania   
ALLEGHENY    2/22/2013          DEVCO III    Q081036000    000    276378000   
SHERI L EVRAETS    NOBLE ENERGY INC    Pennsylvania    GREENE    1/22/2014   
466    3293    201400001363 DEVCO III    Q093411000    000    250753000    BRIAN
J GIBSON ET UX    CNX GAS COMPANY LLC    Pennsylvania    ALLEGHENY    7/18/2013
   15599    378    2014-12088 DEVCO III    Q093412000    000    257451000   
ROBERT J SHEFFLER ET UX    CNX GAS COMPANY LLC    Pennsylvania    ALLEGHENY   
2/24/2014          201413230 DEVCO III    Q093419000    000    250629000   
MARTHA JANE BLOOMQUIST ET AL    CNX GAS COMPANY LLC    Pennsylvania    ALLEGHENY
   6/10/2013                         CNX GAS                   DEVCO III   
Q093420000    000    257452000    ROBERT J GLORIOSO ET UX    COMPANY LLC   
Pennsylvania    ALLEGHENY    2/27/2014          201413231 DEVCO III   
Q093426000    000    250754000    LINDA A LATSHAW    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    7/16/2013    15696    297    201421990 DEVCO III   
Q093427000    000    257454000    EDWARD NOVAK JR    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    3/5/2014          201413222 DEVCO III    Q093428000
   000    253149000    ALLEN CHADISH ET UX    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    9/4/2013          201421260 DEVCO III    Q093435000
   000    251060000    TRI-STATE HOLINESS ASSOCIATION    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    7/23/2013    15676    26    201419956 DEVCO III   
Q093441000    000    257455000    JOSEPH VERZELLI    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    3/12/2014          201413221 DEVCO III   
Q093445000    000    251389000    ANTHONY J DIIANNI    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    8/24/2013    15599    372    201412087            
   CNX GAS                   DEVCO III    Q093449000    000    253151000    JOEY
LEE BERRETH    COMPANY LLC    Pennsylvania    ALLEGHENY    9/13/2013         
201421261 DEVCO III    Q093450000    000    251962000    ANNA MAE MILLER    CNX
GAS COMPANY LLC    Pennsylvania    ALLEGHENY    8/15/2013    15689    253   
201421262                CNX GAS                   DEVCO III    Q093452000   
000    257768000    NORMA GALE LITTELL    COMPANY LLC    Pennsylvania   
ALLEGHENY    3/21/2014          201413220 DEVCO III    Q093456000    000   
252045000    DEAN F ROMASCO ET UX    CNX GAS COMPANY LLC    Pennsylvania   
ALLEGHENY    8/20/2013    15690    116    201421338 DEVCO III    Q093457000   
000    253154000    BRAD E MCCARRELL ET UX    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    9/11/2013          201421344 DEVCO III   
Q093459000    000    252803000    ERNEST A LEOPOLD ET UX    CNX GAS COMPANY LLC
   Pennsylvania    ALLEGHENY    9/5/2013    15690    154    201421345 DEVCO III
   Q093463000    000    253146000    GEORGE R KOPKO    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    9/5/2013    15690    187    201421350

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q093464000    000    253312000    DAVID P KYLE ET UX    CNX GAS
COMPANY LLC    Pennsylvania    ALLEGHENY    9/20/2013          201421346 DEVCO
III    Q093473000    000    253314000    BARTHOLOMEW CERCIELLO    CNX GAS
COMPANY LLC    Pennsylvania    ALLEGHENY    10/7/2013          201426508 DEVCO
III    Q093474000    000    253147000    EDWARD R PUGH    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    9/5/2013    15676    40    201419958 DEVCO III   
Q093719000    000    253541000    AMBER J LAMOREAU ET VIR    CNX GAS COMPANY LLC
   Pennsylvania    ALLEGHENY    10/8/2013          201421348 DEVCO III   
Q093720000    000    253542000    MARK A DINDAK ET UX    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    10/7/2013          201421349 DEVCO III   
Q093721000    000    254226000    DIANNE E MAFFEI    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    11/1/2013          201421257 DEVCO III   
Q093726000    000    254227000    MARTIN W CASCIOLA ET VIR    CNX GAS COMPANY
LLC    Pennsylvania    ALLEGHENY    11/4/2013          201413219 DEVCO III   
Q093732000    000    254306000    JUNE M MCGARVEY    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    11/18/2013          201421258 DEVCO III   
Q093735000    000    254426000    STANLEY J REPOS JR    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    11/19/2013          201421259 DEVCO III   
Q093744000    000    254765000    DEWAYNE E HUGHES    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    10/3/2013          201426510 DEVCO III   
Q093747000    000    256253000    MICHAEL D LAMOREAU    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    1/8/2014          201426511 DEVCO III    Q093749000
   000    256255000    CLINTON WESLEYAN CHURCH    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    11/29/2013          201426509 DEVCO III   
Q093754000    000    256341000    MARLENE A CAIN ET AL    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    6/7/2013          201421910 DEVCO III    Q093801000
   000    253313000    RACEWAY CENTER PROPERTY LLC    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    9/20/2013          201421347 DEVCO III   
Q093803000    000    254224000    ANTHONY M MULLEN ET UX    CNX GAS COMPANY LLC
   Pennsylvania    ALLEGHENY    11/5/2013          201421991 DEVCO III   
Q097651000    000    250751000    PATRICIA A MEDLEN    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    7/14/2013    15599    366    2014-12086 DEVCO III
   Q097700000    000    253148000    HUSSEIN BITAR    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    9/6/2013    15676    33    2014-19957 DEVCO III   
Q097862000    000    264418000    RICHARD MARRONE    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    8/1/2014    15852    289    2015-669 DEVCO III   
Q098687000    000    250750000    ELIZABETH ANN MEDLEN    CNX GAS COMPANY LLC   
Pennsylvania    ALLEGHENY    7/14/2013    15761    123    2014-28712 DEVCO III
   Q098688000    000    250752000    DAVID F PULVER ET UX    CNX GAS COMPANY LLC
   Pennsylvania    ALLEGHENY    7/12/2013    15761    117    2014-28711 DEVCO
III    Q098689000    000    251391000    DANIEL SIMPSON ET UX    CNX GAS COMPANY
LLC    Pennsylvania    ALLEGHENY    8/2/2013    15761    129    2014-28713 DEVCO
III    Q098690000    000    251745000    WILLIAM J DEFORTE    CNX GAS COMPANY
LLC    Pennsylvania    ALLEGHENY    8/6/2013          20161333               
CNX GAS                   DEVCO III    Q098790000    000    263761000    JAMES B
HARVEY JR ET UX    COMPANY LLC    Pennsylvania    GREENE    8/25/2014    474   
605    201400007263 DEVCO III    Q098863000    000    267554000    MARK ALLEN
STICKLEY ET AL    CNX GAS COMPANY LLC    Pennsylvania    ALLEGHENY    12/11/2014
   15953    451    2015-11000 DEVCO III    Q093446000    000    257459000   
STEVEN SCHANTZ    CNX GAS COMPANY LLC    Pennsylvania    ALLEGHENY    3/12/2014
         201413229 DEVCO III    DAD34808001    000    109443001    MAURICE E
ADKINS JR ET AL    PARDEE GAS COMPANY    WEST VIRGINIA    PLEASANTS    7/19/1990
   220    267   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    DAD34808002    000    109443002    JAMES DARRELL BUMGARDNER ET AL
   PARDEE GAS COMPANY    WEST VIRGINIA    PLEASANTS    7/19/1990    221    176
   DEVCO III    DAD34808003    000    109443003    BILL D KERWOOD ET AL   
PARDEE GAS COMPANY    WEST VIRGINIA    PLEASANTS    7/19/1990    221    183   
DEVCO III    DAD34927    000    109471000    LAURA L WHALEY    CHESTERFIELD
ENERGY CORPORATION    WEST VIRGINIA    PLEASANTS    12/1/1990    220    608   
34927 DEVCO III    Q072461011    000    265197009    CLARK LIVING TRUST    TOP
DRILLING CORPORATION    WEST VIRGINIA    PLEASANTS    6/15/2012    287    55   
598133 DEVCO III    Q077774002    000    276923000    BRADLEY WILLIAM POCH   
NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS    3/4/2014    297    676   
610224 DEVCO III    Q080981002    000    276364002    BRADLEY WILLIAM POCH   
NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS    2/24/2014    297    672   
610222 DEVCO III    Q088166000    000    Q088166000    JOHN FREELAND ET UX    A
E BARRON    WEST VIRGINIA    PLEASANTS    12/20/1898    29    56    DEVCO III   
Q088169000    000    Q088169000    ADA WEEKLY ET AL    R T BROWN ET AL    WEST
VIRGINIA    PLEASANTS    7/2/1902    37    326    DEVCO III    Q088209000    001
   244866000    W H PYLES    SOUTH PENN OIL CO    WEST VIRGINIA    PLEASANTS   
10/3/1899    32    5    DEVCO III    Q088209000    002    244866000    W H PYLES
   SOUTH PENN OIL CO    WEST VIRGINIA    PLEASANTS    10/3/1899    32    5   
DEVCO III    Q089834001    000    277887000    REBECCA S EVERHART    NOBLE
ENERGY INC    WEST VIRGINIA    PLEASANTS    11/17/2014    302    143    614899
DEVCO III    Q089834002    000    Q089834002    JEFFERSON G SHINGLETON    NOBLE
ENERGY INC    WEST VIRGINIA    PLEASANTS    12/4/2014    303    680    616222
DEVCO III    Q089834003    000    Q089834003    NINI JEAN MARIE SHINGLETON   
NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS    1/14/2015    304    221   
616571 DEVCO III    Q089834004    000    Q089834004    JENNA GRACE SHINGLETON   
NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS    11/12/2014    303    682   
616223 DEVCO III    Q089834005    000    Q089834005    DAVIS HALL SHINGLETON ET
UX    NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS    12/13/2014    304    690
   617050 DEVCO III    Q090253001    000    Q090253001    COASTAL LUMBER COMPANY
   PARDEE GAS COMPANY    WEST VIRGINIA    PLEASANTS    11/5/1990          DEVCO
III    Q090491000    000    247628000    MARY ELIZABETH JONES    PARDEE GAS
COMPANY    WEST VIRGINIA    PLEASANTS    7/31/1990    219    616    DEVCO III   
Q090889000    000    110080000    EDNA V SMITH ET AL    DAUGHERTY OIL CO    WEST
VIRGINIA    PLEASANTS    9/25/1969    126    68    DEVCO III    Q074949001   
000    265243001    CLIFFORD W SMITH JR    NOBLE ENERGY INC    WEST VIRGINIA   
PLEASANTS    2/18/2013    291    293    603031 DEVCO III    Q074949002    000   
265243024    CHERYL A PATRICK ET VIR    NOBLE ENERGY INC    WEST VIRGINIA   
PLEASANTS    4/18/2013    291    486    603586 DEVCO III    Q074949003    000   
265243025    JO ANN SMITH    NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS   
3/14/2013    291    508    603948 DEVCO III    Q074949004    000    265243022   
MARY ROSE SMITH    NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS    4/14/2013
   291    604    603964 DEVCO III    Q074949005    000    265243023    TREVA M
BURRIS ET VIR    NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS    4/11/2013   
291    600    603962 DEVCO III    Q074949006    000    265243029    PATTY L COX
   NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS    4/11/2013    291    606   
603965 DEVCO III    Q074949007    000    265243030    CHESTER LEE SMITH ET UX   
NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS    4/11/2013    292    24   
604212 DEVCO III    Q074949008    000    265243003    BETTY J COTTLE ET VIR   
NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS    5/1/2013    292    692   
605285 DEVCO III    Q074949009    000    265243004    JAMES SMITH JR ET UX   
NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS    5/1/2013    292    698   
605288 DEVCO III    Q074949010    000    265243005    HELEN FRANCIS WESCOTT   
NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS    4/11/2013    293    50   
605382 DEVCO III    Q074949011    000    265243006    CHARLES J ELLIS    NOBLE
ENERGY INC    WEST VIRGINIA    PLEASANTS    5/17/2013    293    61    605395

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q074949012    000    265243007    OPAL SMITH ADAMS    NOBLE ENERGY
INC    WEST VIRGINIA    PLEASANTS    3/5/2013    292    35    604226 DEVCO III
   Q074949013    000    265243008    ERIK SCHEIDEGGER    NOBLE ENERGY INC   
WEST VIRGINIA    PLEASANTS    4/26/2013    293    42    605378 DEVCO III   
Q074949014    000    265243009    KATHRYN R MYERS ET VIR    NOBLE ENERGY INC   
WEST VIRGINIA    PLEASANTS    4/26/2013    293    32    605373 DEVCO III   
Q074949015    000    265243010    KENNETH D SMITH    NOBLE ENERGY INC    WEST
VIRGINIA    PLEASANTS    7/16/2013    293    272    605742 DEVCO III   
Q074949016    000    265243011    MILDRED R SMITH    NOBLE ENERGY INC    WEST
VIRGINIA    PLEASANTS    6/21/2013    293    275    605743 DEVCO III   
Q074949017    000    265243012    DEBRA ANN ROBERTS ET VIR    NOBLE ENERGY INC
   WEST VIRGINIA    PLEASANTS    8/2/2013    294    162    606770 DEVCO III   
Q074949018    000    265243013    PAMELA S BEAVER    NOBLE ENERGY INC    WEST
VIRGINIA    PLEASANTS    7/16/2013    293    277    605744 DEVCO III   
Q074949019    000    265243014    ROBERT WASHINGTON    NOBLE ENERGY INC    WEST
VIRGINIA    PLEASANTS    6/14/2013    293    264    605739 DEVCO III   
Q074949020    000    265243015    DARREL WAYNE SMITH    NOBLE ENERGY INC    WEST
VIRGINIA    PLEASANTS    8/2/2013    294    159    606769 DEVCO III   
Q074949021    000    265243016    DAVID E SMITH ET UX    NOBLE ENERGY INC   
WEST VIRGINIA    PLEASANTS    8/2/2013    293    404    606093 DEVCO III   
Q074949022    000    265243017    LORI J SMITH    NOBLE ENERGY INC    WEST
VIRGINIA    PLEASANTS    7/18/2013    294    37    606683 DEVCO III   
Q074949023    000    265243018    RYAN E SMITH    NOBLE ENERGY INC    WEST
VIRGINIA    PLEASANTS    9/2/2013    294    270    606924 DEVCO III   
Q074949024    000    265243002    CARL SMITH ET UX    NOBLE ENERGY INC    WEST
VIRGINIA    PLEASANTS    3/5/2013          DEVCO III    Q074949025    000   
265243021    NICOLE D BRITTON ET VIR    NOBLE ENERGY INC    WEST VIRGINIA   
PLEASANTS    9/2/2013    294    502    607262 DEVCO III    Q074949026    000   
265243026    ADAM K SMITH ET UX    NOBLE ENERGY INC    WEST VIRGINIA   
PLEASANTS    9/2/2013    294    510    607265 DEVCO III    Q074949027    000   
265243027    HOMER W SMITH    NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS   
3/11/2014    297    326    609489 DEVCO III    Q074949028    000    265243028   
SAMANTHA S SMITH    NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS    12/4/2014
   301    657    614570 DEVCO III    Q074949029    000    265243019    SCOTT A
SMITH    NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS    12/4/2014    303   
676    616220 DEVCO III    Q074949030    000    265243020    MICHAEL J SMITH JR
   NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS    12/4/2014    303    674   
616219 DEVCO III    Q076928001    000    273103001    SHELVAGEAN A RHODEN   
NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS    7/10/2013    293    136   
605504 DEVCO III    Q076928002    000    273103002    DONZEL E LOCKE SR    NOBLE
ENERGY INC    WEST VIRGINIA    PLEASANTS    7/10/2013    293    280    605745
DEVCO III    Q076928003    000    273103003    ERIN M NICHOLS    NOBLE ENERGY
INC    WEST VIRGINIA    PLEASANTS    7/12/2013    293    52    605383 DEVCO III
   Q076928004    000    273103004    PHYLLIS M HALL    NOBLE ENERGY INC    WEST
VIRGINIA    PLEASANTS    6/12/2013    293    282    605746 DEVCO III   
Q076928005    000    273103006    JANICE K PURSLOW    NOBLE ENERGY INC    WEST
VIRGINIA    PLEASANTS    7/11/2013    294    46    606686 DEVCO III   
Q076928006    000    273103005    RUTH M LOCKE    NOBLE ENERGY INC    WEST
VIRGINIA    PLEASANTS    10/24/2013    294    614    607557 DEVCO III   
Q090253001          COASTAL LUMBER COMPANY    PARDEE GAS COMPANY    West
Virginia    Pleasants    11/5/1990          DEVCO III    078421    001   
132928000    JAMES A HOGUE ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    WEST
VIRGINIA    RITCHIE    3/18/1974    117    356    DEVCO III    DAD34909001   
000    109466001    ROBERT P JACKSON ET UX    CHESTERFIELD ENERGY CORPORATION   
WEST VIRGINIA    RITCHIE    7/23/1990    207    795    DEVCO III    DAD34909002
   001    109466002    BETTY L SEMMELMAN ET AL    CHESTERFIELD ENERGY
CORPORATION    WEST VIRGINIA    RITCHIE    8/17/1989    204    359    DEVCO III
   DAD34909002    002    109466002    BETTY L SEMMELMAN ET AL    CHESTERFIELD
ENERGY CORPORATION    WEST VIRGINIA    RITCHIE    8/17/1989    204    359   
DEVCO III    DAD34909004    000    109466004    ALAH W REXROAD    CHESTERFIELD
ENERGY CORPORATION    WEST VIRGINIA    RITCHIE    8/8/1989    204    356   
DEVCO III    DAD34909006    000    109466006    ROSALEE WILSON ET VIR   
CHESTERFIELD ENERGY CORPORATION    WEST VIRGINIA    RITCHIE    8/29/1989    204
   481   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    DAD34909007    000    109466007    JOHN WILLIAM STATLER   
CHESTERFIELD ENERGY CORPORATION    WEST VIRGINIA    RITCHIE    8/31/1989    204
   475    DEVCO III    DAD34909008    000    109466008    GARY W CHILDERS ET UX
   CHESTERFIELD ENERGY CORPORATION    WEST VIRGINIA    RITCHIE    8/22/1990   
208    283    DEVCO III    DAD34909009    000    109466009    JEFF W CHILDERS ET
UX    CHESTERFIELD ENERGY CORPORATION    WEST VIRGINIA    RITCHIE    8/21/1990
   208    286    DEVCO III    DAD35526    000    109555000    GARY C DODD ET UX
   WILLIAM H BOWIE   

WEST VIRGINIA

  

RITCHIE

  

11/28/1983

  

165

   410    DEVCO III    DAD36815    000    109652000    WILLIAM SIMONTON ET UX   
J MURPHY    WEST VIRGINIA    RITCHIE    5/9/1899    12    273    DEVCO III   
DAD38056001    000    109728001    J RAYMOND ELLIOTT ET AL    TIARA INCORPORATED
   WEST VIRGINIA    RITCHIE    12/5/1984    178    464    DEVCO III   
DAD38056002    000    109728002    ELIZABETH STERNAMAN ET AL    TIARA
INCORPORATED    WEST VIRGINIA    RITCHIE    12/5/1984    178    461    DEVCO III
   DAD40403    000    109782000    C C WEEKLY ET AL    HANAGHAN & HANLON INC   
WEST VIRGINIA    RITCHIE    1/1/1930    57    129    DEVCO III    DV003242   
000    110292000    DALE L SEESE ET UX    CNG PRODUCING COMPANY    WEST VIRGINIA
   RITCHIE    11/5/1984    156    254    DEVCO III    DV005629    001   
110351000    LILLIE H MAPLE ET VIR    CNG PRODUCING COMPANY    WEST VIRGINIA   
RITCHIE    3/18/1984    156    839    DEVCO III    DV005629    002    110351000
   LILLIE H MAPLE ET VIR    CNG PRODUCING COMPANY    WEST VIRGINIA    RITCHIE   
3/18/1984    156    839    DEVCO III    DV005629    003    110351000    LILLIE H
MAPLE ET VIR    CNG PRODUCING COMPANY    WEST VIRGINIA    RITCHIE    3/18/1984
   156    839    DEVCO III    DV005630    001    110352000    LILLIE H MAPLE ET
VIR    CNG PRODUCING COMPANY    WEST VIRGINIA    RITCHIE    3/18/1984    156   
835    DEVCO III    DV005630    002    110352000    LILLIE H MAPLE ET VIR    CNG
PRODUCING COMPANY    WEST VIRGINIA    RITCHIE    3/18/1984    156    835   
DEVCO III    DV012920    000    111649000    LUCILLE DEBERRY ET VIR    THE HOPE
NATURAL GAS COMPANY    WEST VIRGINIA    RITCHIE    9/15/1952    81    474   
DEVCO III    DV016695    000    112443000    HARLAN B HOGUE ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    3/19/1969   
112    397    DEVCO III    DV016697    001    112444000    ALICE E MEREDITH   
CONSOLIDATED GAS SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    3/26/1969   
112    388    DEVCO III    DV016697    002    112444000    ALICE E MEREDITH   
CONSOLIDATED GAS SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    3/26/1969   
112    388    DEVCO III    DV016697    003    112444000    ALICE E MEREDITH   
CONSOLIDATED GAS SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    3/26/1969   
112    388    DEVCO III    DV016701    001    112447000    FLOYD M SMITH ET AL
   CONSOLIDATED GAS SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    4/1/1969
   112    485    DEVCO III    DV016701    002    112447000    FLOYD M SMITH ET
AL    CONSOLIDATED GAS SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE   
4/1/1969    112    485   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    DV016701    003    112447000    FLOYD M SMITH ET AL    CONSOLIDATED
GAS SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    4/1/1969    112    485   
DEVCO III    DV016701    004    112447000    FLOYD M SMITH ET AL    CONSOLIDATED
GAS SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    4/1/1969    112    485   
DEVCO III    DV016722    001    112453000    R E MARKLE ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    5/27/1969    112    556   
DEVCO III    DV016722    002    112453000    R E MARKLE ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    5/27/1969    112    556   
DEVCO III    DV016722    003    112453000    R E MARKLE ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    5/27/1969    112    556   
DEVCO III    DV016803    001    112466000    J A HOGUE ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    3/25/1969    113    122   
DEVCO III    DV016803    002    112466000    J A HOGUE ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    3/25/1969    113    122   
DEVCO III    DV016803    003    112466000    J A HOGUE ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    3/25/1969    113    122   
DEVCO III    DV016803    004    112466000    J A HOGUE ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    3/25/1969    113    122   
DEVCO III    DV016803    005    112466000    J A HOGUE ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    3/25/1969    113    122   
DEVCO III    DV016803    006    112466000    J A HOGUE ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    3/25/1969    113    122   
DEVCO III    DV016803    007    112466000    J A HOGUE ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    3/25/1969    113    122   
DEVCO III    DV016835    001    112469000    FRANKIE BACHELOR ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    3/25/1977   
123    38    DEVCO III    DV016915    001    112476000    MILDRED A MCDONNELL   
CONSOLIDATED GAS SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    11/4/1974   
115    525    79209 DEVCO III    DV016915    002    112476000    MILDRED A
MCDONNELL    CONSOLIDATED GAS SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE   
11/4/1974    115    525    79209 DEVCO III    DV016915    003    112476000   
MILDRED A MCDONNELL    CONSOLIDATED GAS SUPPLY CORPORATION    WEST VIRGINIA   
RITCHIE    11/4/1974    115    525    79209 DEVCO III    DV016915    004   
112476000    MILDRED A MCDONNELL    CONSOLIDATED GAS SUPPLY CORPORATION    WEST
VIRGINIA    RITCHIE    11/4/1974    115    525    79209

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    DV017049    001    112489000    RUTH G ADKINS ET AL    CONSOLIDATED
GAS SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    11/3/1969    114    143   
79779 DEVCO III    DV017049    002    112489000    RUTH G ADKINS ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE    11/3/1969   
114    143    79779 DEVCO III    DV017049    003    112489000    RUTH G ADKINS
ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    WEST VIRGINIA    RITCHIE   
11/3/1969    114    143    79779 DEVCO III    DV033180001    000    114492001   
TERRY KIESSLING ET AL    CNG DEVELOPMENT COMPANY    WEST VIRGINIA    RITCHIE   
1/10/1990    206    138    DEVCO III    DV033180002    000    114492002   
EVELYN DODD ET AL    CNG DEVELOPMENT COMPANY    WEST VIRGINIA    RITCHIE   
1/10/1990    206    126    DEVCO III    DV033180003    000    114492003    MARY
RUTH EVERHART    CNG DEVELOPMENT COMPANY    WEST VIRGINIA    RITCHIE   
1/16/1990    206    130    DEVCO III    DV033180004    000    114492004    LOUIS
WALKER ET UX    CNG DEVELOPMENT COMPANY    WEST VIRGINIA    RITCHIE    1/10/1990
   206    146    DEVCO III    DV033180005    000    114492005    MONICA SMITH ET
AL    CNG DEVELOPMENT COMPANY    WEST VIRGINIA    RITCHIE    1/10/1990    206   
122    DEVCO III    DV033180006    000    114492006    EDITH HAMMOND    CNG
DEVELOPMENT COMPANY    WEST VIRGINIA    RITCHIE    1/10/1990    206    134   
DEVCO III    DV033180007    000    114492007    JUDITH ANN BEARY ET VIR    CNG
DEVELOPMENT COMPANY    WEST VIRGINIA    RITCHIE    5/10/1990    207    48   
DEVCO III    L026887    000    120345000    HARLAN B HOGUE ET AL    DOMINION
EXPLORATION & PRODUCTION INC    WEST VIRGINIA    RITCHIE    1/18/2005    239   
25    DEVCO III    M210244001    000    122360001    NORMA M BETTS    NOBLE
ENERGY INC    WEST VIRGINIA    RITCHIE    9/27/2010    310    983-985   
201100000302 DEVCO III    Q074764001    001    273233003    JOHN A SMITH ET UX
   NOBLE ENERGY INC    WEST VIRGINIA    RITCHIE    4/8/2013    263    492   
201300001944 DEVCO III    Q074764008    001    273233001    CHARLES W CONKLIN JR
ET UX    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE   
3/12/2013    262    630    DEVCO III    Q074764008    002    273233001   
CHARLES W CONKLIN JR ET UX    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST
VIRGINIA    RITCHIE    3/12/2013    262    630    DEVCO III    Q074764008    003
   273233001    CHARLES W CONKLIN JR ET UX    ANTERO RESOURCES APPALACHIAN
CORPORATION    WEST VIRGINIA    RITCHIE    3/12/2013    262    630   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q074764008    004    273233001    CHARLES W CONKLIN JR ET UX   
ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE   
3/12/2013    262    630    DEVCO III    Q077411001    000    240270018    STEVE
HAMMOND    NOBLE ENERGY INC    WEST VIRGINIA    RITCHIE    6/18/2013    266   
931    201300004183 DEVCO III    Q077411002    000    240270019    SCOTT HAMMOND
ET UX    NOBLE ENERGY INC    WEST VIRGINIA    RITCHIE    6/18/2013    266    818
   201300004093 DEVCO III    Q077604029    000    273133001    JOHN COOL ET UX
   KEY OIL COMPANY    WEST VIRGINIA    RITCHIE    1/5/2006    240    138   
DEVCO III    Q077604030    000    273133002    EARL E SCHELLHAS ET UX    ANTERO
RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE    2/25/2013      
   DEVCO III    Q077604031    000    273133003    EARL E SCHELLHAS ET UX   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    RITCHIE    12/3/2013         
DEVCO III    Q077891005    001    Q077891005    TERRY L SMITH    NOBLE ENERGY
INC    WEST VIRGINIA    RITCHIE    10/2/2013    278    806    201400006490 DEVCO
III    Q077891005    002    Q077891005    TERRY L SMITH    NOBLE ENERGY INC   
WEST VIRGINIA    RITCHIE    10/2/2013    278    806    201400006490 DEVCO III   
Q077891005    003    Q077891005    TERRY L SMITH    NOBLE ENERGY INC    WEST
VIRGINIA    RITCHIE    10/2/2013    278    806    201400006490 DEVCO III   
Q077891006    001    Q077891006    RANDY SMITH    NOBLE ENERGY INC    WEST
VIRGINIA    RITCHIE    10/2/2013    278    804    201400006489 DEVCO III   
Q077891006    002    Q077891006    RANDY SMITH    NOBLE ENERGY INC    WEST
VIRGINIA    RITCHIE    10/2/2013    278    804    201400006489 DEVCO III   
Q077891006    003    Q077891006    RANDY SMITH    NOBLE ENERGY INC    WEST
VIRGINIA    RITCHIE    10/2/2013    278    804    201400006489 DEVCO III   
Q077891007    001    273138007    JACQUELINE R FREELAND    NOBLE ENERGY INC   
WEST VIRGINIA    RITCHIE    4/28/2014    274    541    201400003788 DEVCO III   
Q077891007    002    273138007    JACQUELINE R FREELAND    NOBLE ENERGY INC   
WEST VIRGINIA    RITCHIE    4/28/2014    274    541    201400003788 DEVCO III   
Q077891007    003    273138007    JACQUELINE R FREELAND    NOBLE ENERGY INC   
WEST VIRGINIA    RITCHIE    4/28/2014    274    541    201400003788 DEVCO III   
Q077891008    001    273138008    KATHY D GEISSLER ET VIR    NOBLE ENERGY INC   
WEST VIRGINIA    RITCHIE    4/29/2014    274    547    201400003791 DEVCO III   
Q077891008    002    273138008    KATHY D GEISSLER ET VIR    NOBLE ENERGY INC   
WEST VIRGINIA    RITCHIE    4/29/2014    274    547    201400003791 DEVCO III   
Q077891008    003    273138008    KATHY D GEISSLER ET VIR    NOBLE ENERGY INC   
WEST VIRGINIA    RITCHIE    4/29/2014    274    547    201400003791 DEVCO III   
Q077891009    001    273138009    ERIC SHAWN ALLENDER    NOBLE ENERGY INC   
WEST VIRGINIA    RITCHIE    4/25/2014    273    398    201400002957 DEVCO III   
Q077891009    002    273138009    ERIC SHAWN ALLENDER    NOBLE ENERGY INC   
WEST VIRGINIA    RITCHIE    4/25/2014    273    398    201400002957 DEVCO III   
Q077891009    003    273138009    ERIC SHAWN ALLENDER    NOBLE ENERGY INC   
WEST VIRGINIA    RITCHIE    4/25/2014    273    398    201400002957 DEVCO III   
Q077891010    001    273138010    TERESA DIANE HALL ET VIR    NOBLE ENERGY INC
   WEST VIRGINIA    RITCHIE    4/16/2014    273    400    201400002958 DEVCO III
   Q077891010    002    273138010    TERESA DIANE HALL ET VIR    NOBLE ENERGY
INC    WEST VIRGINIA    RITCHIE    4/16/2014    273    400    201400002958

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q077891010    003    273138010    TERESA DIANE HALL ET VIR    NOBLE
ENERGY INC    WEST VIRGINIA    RITCHIE    4/16/2014    273    400   
201400002958 DEVCO III    Q077891012    000    273138001    DONNA J KRUTILLA ET
VIR    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE   
11/30/2012    263    743    201300002122 DEVCO III    Q077891014    000   
273138003    HAUGHT FAMILY TRUST DATED APRIL 17 1989    WHITTLE CORPORATION   
WEST VIRGINIA    RITCHIE    9/26/2012    258    727    20120003385 DEVCO III   
Q077891022    000    273138004    DONNA J KRUTILLA ET VIR    ANTERO RESOURCES
APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE    11/30/2012    263    745
   201300002123 DEVCO III    Q077891023    000    273138005    IVALEEN ALYCE
FORREN    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE
   11/30/2012    263    735    201300002118 DEVCO III    Q077891024    000   
273138006    IVALEEN ALYCE FORREN    ANTERO RESOURCES APPALACHIAN CORPORATION   
WEST VIRGINIA    RITCHIE    11/30/2012    263    741    201300002121 DEVCO III
   Q077891025    000    243779002    LISA MICHELLE MCDONNELL    ANTERO RESOURCES
APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE    2/1/2013    263    737   
201300002119 DEVCO III    Q077891026    000    275610001    LISA MICHELLE
MCDONNELL    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA   
RITCHIE    2/1/2013    263    739    201300002120 DEVCO III    Q080521003    000
   273452001    MARY MYER    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST
VIRGINIA    RITCHIE    1/9/2013    272    790    201400002585 DEVCO III   
Q080521004    000    273452002    WILLIAM MARKLE    ANTERO RESOURCES APPALACHIAN
CORPORATION    WEST VIRGINIA    RITCHIE    1/9/2013    272    775   
201400002581 DEVCO III    Q080521005    000    273452003    SHIRLEY DEULLEY   
ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE    1/9/2013
   272    823    201400002593 DEVCO III    Q080521006    000    273452004   
DAVID COLVIN ET UX    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA
   RITCHIE    1/9/2013    272    827    201400002594 DEVCO III    Q080521007   
000    273452005    RONNIE KRAJCIK    ANTERO RESOURCES APPALACHIAN CORPORATION
   WEST VIRGINIA    RITCHIE    1/9/2013    272    815    201400002591 DEVCO III
   Q080521008    000    273452006    ROBERT BONNER    ANTERO RESOURCES
APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE    7/27/2012    278    774
   201400006457

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q080521009    000    273452007    JOHNNY METZ    ANTERO RESOURCES
APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE    1/9/2013    272    802   
201400002588 DEVCO III    Q080521010    000    273452008    SANDRA METZ   
ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE    1/9/2013
   272    794    201400002586 DEVCO III    Q080521011    000    273452009   
SCOTT COLVIN    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA   
RITCHIE    7/27/2012    278    770    201400006456 DEVCO III    Q080521012   
000    273452010    DONNA KEESECKER    ANTERO RESOURCES APPALACHIAN CORPORATION
   WEST VIRGINIA    RITCHIE    1/9/2013    272    786    201400002584 DEVCO III
   Q080521013    000    273452011    LINDA BUTLER    ANTERO RESOURCES
APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE    1/9/2013    263    1032
   201300002313 DEVCO III    Q080521014    000    273452012    DEBRAH MARKLE   
ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE    1/9/2013
   272    771    201400002580 DEVCO III    Q080521015    000    273452013   
LARRY METZ ET UX    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA   
RITCHIE    1/9/2013    272    782    201400002583 DEVCO III    Q080521016    000
   273452014    RONALD METZ    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST
VIRGINIA    RITCHIE    1/9/2013    272    798    201400002587 DEVCO III   
Q080521017    000    273452015    ROGER KRAJCIK    ANTERO RESOURCES APPALACHIAN
CORPORATION    WEST VIRGINIA    RITCHIE    1/9/2013    272    819   
201400002592 DEVCO III    Q080521018    000    273452016    JOELLA LAM    ANTERO
RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE    1/9/2013    272
   810    201400002590 DEVCO III    Q080521019    000    273452017    DAVID
MARKLE    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE
   1/9/2013    278    778    201400006458 DEVCO III    Q080521020    000   
273452018    ROSEANNA FINNEY    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST
VIRGINIA    RITCHIE    7/27/2012    276    581    201400005094 DEVCO III   
Q080521021    000    273452019    CARL METZ ET UX    ANTERO RESOURCES
APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE    1/9/2013    272    806   
201400002589

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q080521022    000    273452020    SUSAN MASTON    ANTERO RESOURCES
APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE    1/14/2013    261    1013
   201300000932 DEVCO III    Q080521023    000    273452021    RAY SOUSA   
ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE   
7/27/2012    272    779    201400002582 DEVCO III    Q081995001    001   
276811001    KIEDAISCH AND SUMMERS ENTERPRISES LLC    NOBLE ENERGY INC    WEST
VIRGINIA    RITCHIE    11/8/2013    270    926    201400001183 DEVCO III   
Q081995001    002    276811001    KIEDAISCH AND SUMMERS ENTERPRISES LLC    NOBLE
ENERGY INC    WEST VIRGINIA    RITCHIE    11/8/2013    270    926   
201400001183 DEVCO III    Q081995003    000    276811003    CLIFTON G VALENTINE
ET UX    NOBLE ENERGY INC    WEST VIRGINIA    RITCHIE    3/14/2014    272    903
   201400002655 DEVCO III    Q084547016    000    273321004    BETTY JEAN BAILEY
   ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE   
12/7/2012    265    762    201300003510 DEVCO III    Q084547017    000   
273321005    JOEL LYNN WEEKLEY    ANTERO RESOURCES APPALACHIAN CORPORATION   
WEST VIRGINIA    RITCHIE    1/7/2013    265    754    201300003506 DEVCO III   
Q084547018    000    273321006    ROBERT NEAL WEEKLEY    ANTERO RESOURCES
APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE    1/7/2013    265    758   
201300003508 DEVCO III    Q084547019    000    273321007    LESLEY JANE GORMAN
ET VIR    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE
   1/17/2013    270    56    201400000600 DEVCO III    Q084547020    000   
273321008    CAROLYN W YOUKILIS ET VIR    ANTERO RESOURCES APPALACHIAN
CORPORATION    WEST VIRGINIA    RITCHIE    12/27/2012    265    760   
201300003509 DEVCO III    Q084547021    000    273321009    IRENE LOUISE SELLERS
   ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE   
12/5/2012    265    752    201300003505 DEVCO III    Q084547022    000   
273321010    BARBARA E BERDINE ET VIR    ANTERO RESOURCES APPALACHIAN
CORPORATION    WEST VIRGINIA    RITCHIE    12/5/2012    265    750   
201300003504 DEVCO III    Q084547023    000    273321001    CARRELL WHALEY ET UX
   ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE   
11/30/2012    265    748    201300003503 DEVCO III    Q084547024    000   
273321002    CARROLL E COX ET UX    ANTERO RESOURCES CORPORATION    WEST
VIRGINIA    RITCHIE    10/7/2013    268    574    201300005314 DEVCO III   
Q084547025    000    273321003    RICHARD KENEN ET UX    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    RITCHIE    10/30/2013    268    569   
201300005313

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q084547026    000    Q084547026    DECLARATION OF TRUST DATED
9/26/1989    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    RITCHIE   
10/16/2014    278    829    201400006502 DEVCO III    Q085468004    000   
273334001    PHILLIP A LOFTY ET UX    FRONTIER LAND COMPANY    WEST VIRGINIA   
RITCHIE    12/9/2005    239    790    DEVCO III    Q085468005    000   
273334002    HERALD B MIDDLETON JR ET UX    KEY OIL COMPANY    WEST VIRGINIA   
RITCHIE    10/30/2005    239    473    DEVCO III    Q088145000    000   
Q088145000    M L GORRELL ET UX    J H ELLSWORTH ET AL    WEST VIRGINIA   
RITCHIE    1/4/1901    13    138    DEVCO III    Q088149000    000    Q088149000
   F P WEEKLEY ET AL    L J MURPHY    WEST VIRGINIA    RITCHIE    5/9/1899    12
   275    DEVCO III    Q088161000    000    Q088161000    E H MORGAN ET AL   
SOUTH PENN OIL COMPANY    WEST VIRGINIA    RITCHIE    5/1/1899    11    157   
DEVCO III    Q088163000    000    110115000    THEODORE BUTCHER ET UX    A E
BARRON    WEST VIRGINIA    RITCHIE    12/21/1898    10    245    DEVCO III   
Q088373001    000    273360001    ARTHUR D HALL    BLUESTONE ENERGY PARTNERS   
WEST VIRGINIA    RITCHIE    9/21/2007    245    251    DEVCO III    Q088373002
   000    273360006    DALE HALL    BLUESTONE ENERGY PARTNERS    WEST VIRGINIA
   RITCHIE    10/10/2007    245    385    2000700003032 DEVCO III    Q088373003
   000    273360002    GERALD S HALL    BLUESTONE ENERGY PARTNERS    WEST
VIRGINIA    RITCHIE    10/5/2007    245    394    200700003035 DEVCO III   
Q088373004    000    273360003    HAZE HALL    BLUESTONE ENERGY PARTNERS    WEST
VIRGINIA    RITCHIE    10/11/2007    245    388    200700003033 DEVCO III   
Q088373005    000    273360004    KENNETH L HALL    BLUESTONE ENERGY PARTNERS   
WEST VIRGINIA    RITCHIE    9/24/2007    245    254    DEVCO III    Q088373006
   000    273360005    BRYAN D HALL ET UX    BLUESTONE ENERGY PARTNERS    WEST
VIRGINIA    RITCHIE    10/5/2007    245    391    200700003034 DEVCO III   
Q088499001    000    273365000    WADE GOODWIN ET UX    THE COASTAL CORPORATION
   WEST VIRGINIA    RITCHIE    1/4/1990    205    714    DEVCO III    Q088516000
   000    273366000    DWIGHT HUFFORD ET UX    J & J ENTERPRISES INC    WEST
VIRGINIA    RITCHIE    4/12/1984    169    300    DEVCO III    Q088522000    000
   273367000    WILLIAM KENNETH HECKERT ET AL    J & J ENTERPRISES INC    WEST
VIRGINIA    RITCHIE    6/5/1984    173    344    DEVCO III    Q088527000    000
   264580000    RICHARD L GOFF ET UX    J & J ENTERPRISES INC    WEST VIRGINIA
   RITCHIE    11/22/1983    165    544    DEVCO III    Q088626000    001   
273369000    S T WEEKLY ET AL    J H WAGNER    WEST VIRGINIA    RITCHIE   
6/15/1929    56    385    DEVCO III    Q088626000    002    273369000    S T
WEEKLY ET AL    J H WAGNER    WEST VIRGINIA    RITCHIE    6/15/1929    56    385
   DEVCO III    Q088645000    000    Q088645000    W C BUTCHER ET AL    J H
WAGNER    WEST VIRGINIA    RITCHIE    6/15/1929    56    384    DEVCO III   
Q089441000    000    273374000    WILLIAM B MARKLE ET UX    J & J ENTERPRISES
INC    WEST VIRGINIA    RITCHIE    10/30/1983    169    308   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q089463001    000    278348001    EARL E SCHELLHAS ET UX    ANTERO
RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE    12/11/2012   
260    742    201300000152 DEVCO III    Q089463002    000    278422001    HOLMES
L LEMON ET UX    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA   
RITCHIE    3/29/2013    363    263    201300001767 DEVCO III    Q089481001   
000    273565000    EARL E SCHELLHAS ET UX    ANTERO RESOURCES APPALACHIAN
CORPORATION    WEST VIRGINIA    RITCHIE    12/11/2012    260    736   
201300000151 DEVCO III    Q089916000    000    273584000    LORI L WILSON    KEY
OIL COMPANY    WEST VIRGINIA    RITCHIE    9/27/2004    236    979    DEVCO III
   Q089920001    000    273587001    CHARLES L TALLMAN ET AL    KEY OIL COMPANY
   WEST VIRGINIA    RITCHIE    11/13/2001    232    201    DEVCO III   
Q089920002    000    273587002    EBER CALVIN TALLMAN    KEY OIL COMPANY    WEST
VIRGINIA    RITCHIE    11/13/2001    232    203    DEVCO III    Q089920003   
000    273587003    JENNINGS M TALLMAN    KEY OIL COMPANY    WEST VIRGINIA   
RITCHIE    11/13/2001    232    96    DEVCO III    Q090238000    000   
273590000    WALNUT INVESTMENT CO    KEY OIL COMPANY    WEST VIRGINIA    RITCHIE
   10/17/2001    232    98    DEVCO III    Q090378000    000    273606000   
DONZIL LEROY BAKER ET AL    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST
VIRGINIA    RITCHIE    12/21/2012    261    481    201300000582 DEVCO III   
Q073183000    000    265053000    THE WINSTON LOVE FAMILY TRUST    NOBLE ENERGY
INC   

WEST VIRGINIA

  

RITCHIE

  

11/29/2012

   261    1023    201300000940 DEVCO III    Q073200000    000    265054000   
THE WINSTON LOVE FAMILY TRUST    NOBLE ENERGY INC   

WEST VIRGINIA

  

RITCHIE

  

11/29/2012

   261    1021    201300000939 DEVCO III    Q073368001    000    265062000   
THE WINSTON LOVE FAMILY TRUST    NOBLE ENERGY INC   

WEST VIRGINIA

  

RITCHIE

  

11/29/2012

   261    1019    201300000938 DEVCO III    Q081922001    000    276785001   
DAVID W DOTSON    NOBLE ENERGY INC   

WEST VIRGINIA

  

RITCHIE

  

12/20/2013

   270    932    201400001186 DEVCO III    Q081922002    000    276785002   
SONJA M UPTON    NOBLE ENERGY INC   

WEST VIRGINIA

  

RITCHIE

  

2/28/2014

   272    278    201400002303 DEVCO III    Q081922003    000    276785003   
IOMA K CLARK ET AL    NOBLE ENERGY INC   

WEST VIRGINIA

  

RITCHIE

  

2/22/2014

   272    276    201400002302 DEVCO III    Q081922004    000    276785004   
DELORES P BUTCHER ET VIR    NOBLE ENERGY INC   

WEST VIRGINIA

  

RITCHIE

  

12/17/2013

   279    1020    201400007129 DEVCO III    Q072667003          GARY W BISHOP ET
UX    NOBLE ENERGY INC    West Virginia    Ritchie    8/31/2012    260    556   
201300000044 DEVCO III    Q092634001    000       DONZIL LEROY BAKER ET AL   
ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    RITCHIE   
12/21/2012    261    474    201300000581 DEVCO III    004060    000    130477000
   ANDREW SECKMAN    SOUTH PENN OIL CO    WEST VIRGINIA    TYLER    1/8/1894   
21    89    DEVCO III    033993    000    130909000    AMANDA GREGG ET AL   
HOPE NATURAL GAS COMPANY    WEST VIRGINIA    TYLER    6/9/1917    81    137   
DEVCO III    076150    000    132775000    LESLIE A MARTIN ET UX    NOBLE ENERGY
INC    WEST VIRGINIA    TYLER    7/8/1966    172    356    DEVCO III   
076329XXX    000    132777002    GEORGE HAYS GALE ET AL    NOBLE ENERGY INC   
WEST VIRGINIA    TYLER    8/29/1966    173    43    DEVCO III    079964WWW   
000    133010002    ELEANOR H CONGER ET VIR    NOBLE ENERGY INC    WEST VIRGINIA
   TYLER    12/1/1970    981    254   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    085805    001    133221000    LILLIE H MAPLE ET AL    CONSOLIDATED
GAS SUPPLY CORPORATION    WEST VIRGINIA    TYLER    4/26/1974    202    513   
DEVCO III    085805    002    133221000    LILLIE H MAPLE ET AL    CONSOLIDATED
GAS SUPPLY CORPORATION    WEST VIRGINIA    TYLER    4/26/1974    202    513   
DEVCO III    085805    003    133221000    LILLIE H MAPLE ET AL    CONSOLIDATED
GAS SUPPLY CORPORATION    WEST VIRGINIA    TYLER    4/26/1974    202    513   
DEVCO III    220500001    000    155998001    CHARLES SPENCER    CNX GAS COMPANY
LLC    WEST VIRGINIA    TYLER    7/18/2008    363    284    36880 DEVCO III   
DAD1998    000    109371000    RALPH J UNDERWOOD ET UX    CHESTERFIELD ENERGY
CORPORATION    WEST VIRGINIA    TYLER    1/14/1987    265    430    DEVCO III   
DAD2016001    000    109380001    ROY L ULLUM ET UX    CHESTERFIELD ENERGY
CORPORATION    WEST VIRGINIA    TYLER    1/20/1987    265    427    DEVCO III   
DAD2016002    000    109380002    AUDREY F ULLUM    CHESTERFIELD ENERGY
CORPORATION    WEST VIRGINIA    TYLER    1/20/1987    266    155    DEVCO III   
DAD2016003    000    109380003    CARL F MARSH ET UX    CHESTERFIELD ENERGY
CORPORATION    WEST VIRGINIA    TYLER    1/20/1987    266    149    DEVCO III   
DAD2016004    000    DAD2016004    DAVID E BOWYER    ANTERO RESOURCES
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    7/23/2012    399    371   
DEVCO III    DAD35371001    001    109547001    NAOMI GIEGEL    CHESTERFIELD
ENERGY CORPORATION    WEST VIRGINIA    TYLER    11/10/1989    282    525   
DEVCO III    DAD35371001    002    109547001    NAOMI GIEGEL    CHESTERFIELD
ENERGY CORPORATION    WEST VIRGINIA    TYLER    11/10/1989    282    525   
DEVCO III    DAD35371002    000    109547002    HUBERT M GREGG    CHESTERFIELD
ENERGY CORPORATION    WEST VIRGINIA    TYLER    12/5/1989    283    106    DEVCO
III    DAD35849    001    109569000    ROBERT H TENNANT ET AL    ANVIL OIL
COMPANY    WEST VIRGINIA    TYLER    3/31/1987    267    56    DEVCO III   
DAD36553001    000    109625001    TIMOTHY N INGOGLIA ET UX    ANVIL OIL COMPANY
   WEST VIRGINIA    TYLER    5/10/1989    279    184    DEVCO III    DAD36553002
   000    109625002    ANN JONES CASEY ET VIR    ANVIL OIL COMPANY    WEST
VIRGINIA    TYLER    4/28/1989    278    454    DEVCO III    DAD36573    000   
109627000    JACOB L DILLON ET UX    ROYAL RESOURCES CORPORATION    WEST
VIRGINIA    TYLER    12/12/1972    196    302    DEVCO III    DAD36576    001   
109629000    JAMES C FERRELL ET UX    ANVIL OIL COMPANY    WEST VIRGINIA   
TYLER    4/27/1987    267    428    DEVCO III    DAD36576    002    109629000   
JAMES C FERRELL ET UX    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER   
4/27/1987    267    428    DEVCO III    DAD36576    003    109629000    JAMES C
FERRELL ET UX    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    4/27/1987    267
   428   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    DAD36813    000    109651000    JAMES R ASH ET UX    ANVIL OIL
COMPANY    WEST VIRGINIA    TYLER    3/23/1988    271    712    DEVCO III   
DAD36958    000    109662000    VIOLET GREGG ET AL    JAMES F DOAN    WEST
VIRGINIA    TYLER    3/4/1985    254    245    DEVCO III    DAD36976    001   
109666000    JACK D SMITH    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER   
5/25/1987    267    524    DEVCO III    DAD36976    002    109666000    JACK D
SMITH    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    5/25/1987    267    524
   DEVCO III    DAD36993001    001    109669001    LILLIE SECKMAN    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    7/17/1987    268    475   
DEVCO III    DAD36993001    002    109669001    LILLIE SECKMAN    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    7/17/1987    268    475   
DEVCO III    DAD36993002    000    109669002    GEORGE V MYERS ET UX    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    6/2/1988    273    278   
DEVCO III    DAD38452    000    109746000    WILLIAM BASIL ET UX    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    4/22/1988    279    110   
DEVCO III    DAD38508001    001    109754001    CLESS H STEWART    ANVIL OIL
COMPANY    WEST VIRGINIA    TYLER    6/11/1987    268    238    DEVCO III   
DAD38508001    002    109754001    CLESS H STEWART    ANVIL OIL COMPANY    WEST
VIRGINIA    TYLER    6/11/1987    268    238    DEVCO III    DAD38508002    001
   109754002    PAUL CLELLAND    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER   
4/24/1987    267    383    DEVCO III    DAD38508002    002    109754002    PAUL
CLELLAND    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    4/24/1987    267   
383    DEVCO III    DAD38508003    001    109754003    DAVID R THOMAS ET UX   
ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    6/11/1987    268    232    DEVCO
III    DAD38508003    002    109754003    DAVID R THOMAS ET UX    ANVIL OIL
COMPANY    WEST VIRGINIA    TYLER    6/11/1987    268    232    DEVCO III   
DAD38508004    001    109754004    BLANCHE HEADLEY    ANVIL OIL COMPANY    WEST
VIRGINIA    TYLER    6/11/1987    268    136    DEVCO III    DAD38508004    002
   109754004    BLANCHE HEADLEY    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER
   6/11/1987    268    136    DEVCO III    DAD38508005    001    109754005   
PATRICK THOMAS ET UX    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    6/10/1987
   268    134    DEVCO III    DAD38508005    002    109754005    PATRICK THOMAS
ET UX    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    6/10/1987    268    134
   DEVCO III    DAD38629001    000    109768001    WILLIAM G BAGLEY ET UX   
STONEWALL GAS COMPANY    WEST VIRGINIA    TYLER    11/16/1987    270    30   
DEVCO III    DAD38629002    000    109768002    AUSTIN DONAL CUNNINGHAM ET UX   
STONEWALL GAS COMPANY    WEST VIRGINIA    TYLER    11/9/1987    270    310   
DEVCO III    DAD38629003    000    109768003    JERRY L MYER ET UX    STONEWALL
GAS COMPANY    WEST VIRGINIA    TYLER    11/18/1987    270    312    DEVCO III
   DAD38629004    000    109768004    FONDA O MYER    STONEWALL GAS COMPANY   
WEST VIRGINIA    TYLER    11/11/1987    270    306    DEVCO III    DAD38736001
   001    109773001    GALE V DAVISSON ET AL    DRILLING APPALACHIAN CORPORATION
   WEST VIRGINIA    TYLER    2/22/1988    271    726   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    DAD38736001    002    109773001    GALE V DAVISSON ET AL   
DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    2/22/1988    271
   726    DEVCO III    DAD38736002    001    109773002    ROSEMARY EAGLE   
DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    4/12/1988    272
   297    DEVCO III    DAD38736002    002    109773002    ROSEMARY EAGLE   
DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    4/12/1988    272
   297    DEVCO III    DAD38736003    001    109773003    J D AND RUTH FOLEY
HEIRS    DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    2/22/1988
   271    728    DEVCO III    DAD38736003    002    109773003    J D AND RUTH
FOLEY HEIRS    DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER   
2/22/1988    271    728    DEVCO III    DAD40737001    000    109793001    LEONA
W LORKOVICH ET VIR    STONEWALL GAS COMPANY    WEST VIRGINIA    TYLER   
9/8/1988    274    563    DEVCO III    DAD40737002    000    109793002    IMA W
MOLDOVAN    STONEWALL GAS COMPANY    WEST VIRGINIA    TYLER    9/8/1988    274
   561    DEVCO III    DAD40737003    000    109793003    FAY W SANDERBECK ET
VIR    STONEWALL GAS COMPANY    WEST VIRGINIA    TYLER    9/8/1988    274    565
   DEVCO III    DAD40737004    000    109793004    BONNIE L WEEKLY    STONEWALL
GAS COMPANY    WEST VIRGINIA    TYLER    9/8/1988    274    567    DEVCO III   
DAD40737005    000    109793005    BERT L WEEKLY    STONEWALL GAS COMPANY   
WEST VIRGINIA    TYLER    9/8/1988    274    560    DEVCO III    DAD40737006   
000    109793006    ANCIL WEEKLEY ET UX    STONEWALL GAS COMPANY    WEST
VIRGINIA    TYLER    9/8/1988    274    569    DEVCO III    DAD40964001    001
   109798001    EDNA DILLON    DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA
   TYLER    3/3/1988    271    604    DEVCO III    DAD40964001    002   
109798001    EDNA DILLON    DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA   
TYLER    3/3/1988    271    604    DEVCO III    DAD40964002    001    109798002
   SAMUEL DAVID DILLON ET UX    DRILLING APPALACHIAN CORPORATION    WEST
VIRGINIA    TYLER    5/31/1988    273    276    DEVCO III    DAD40964002    002
   109798002    SAMUEL DAVID DILLON ET UX    DRILLING APPALACHIAN CORPORATION   
WEST VIRGINIA    TYLER    5/31/1988    273    276    DEVCO III    DAD40964003   
001    109798003    HOWARD D SPURLOCK ET UX    DRILLING APPALACHIAN CORPORATION
   WEST VIRGINIA    TYLER    5/10/1988    273    97    DEVCO III    DAD40964003
   002    109798003    HOWARD D SPURLOCK ET UX    DRILLING APPALACHIAN
CORPORATION    WEST VIRGINIA    TYLER    5/10/1988    273    97    DEVCO III   
DAD40964004    001    109798004    EDITH M DOAK    DRILLING APPALACHIAN
CORPORATION    WEST VIRGINIA    TYLER    5/26/1988    273    93    DEVCO III   
DAD40964004    002    109798004    EDITH M DOAK    DRILLING APPALACHIAN
CORPORATION    WEST VIRGINIA    TYLER    5/26/1988    273    93   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    DAD40964005    001    109798005    PEARL G MCINTYRE    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    5/26/1988    273    95   
DEVCO III    DAD40964005    002    109798005    PEARL G MCINTYRE    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    5/26/1988    273    95   
DEVCO III    DAD40964006    001    109798006    PAUL MCINTYRE    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    5/26/1988    273    112   
DEVCO III    DAD40964006    002    109798006    PAUL MCINTYRE    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    5/26/1988    273    112   
DEVCO III    DAD40964007    001    109798007    KERMIT MCINTYRE ET UX   
DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    5/25/1988    273
   110    DEVCO III    DAD40964007    002    109798007    KERMIT MCINTYRE ET UX
   DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    5/25/1988   
273    110    DEVCO III    DAD40964008    001    109798008    SHEILA L GUY   
DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    6/14/1988    273
   274    DEVCO III    DAD40964008    002    109798008    SHEILA L GUY   
DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    6/14/1988    273
   274    DEVCO III    DAD40964009    001    109798009    EDITH W MCINTYRE    D
A C INC    WEST VIRGINIA    TYLER    3/6/1988    271    608    DEVCO III   
DAD40964009    002    109798009    EDITH W MCINTYRE    D A C INC    WEST
VIRGINIA    TYLER    3/6/1988    271    608    DEVCO III    DAD40964010    001
   109798010    STAR FURNITURE COMPANY OF    DRILLING APPALACHIAN CORPORATION   
WEST VIRGINIA    TYLER    3/3/1988    271    606    DEVCO III    DAD40964010   
002    109798010    STAR FURNITURE COMPANY OF    DRILLING APPALACHIAN
CORPORATION    WEST VIRGINIA    TYLER    3/3/1988    271    606    DEVCO III   
DAD41000001    000    109799001    ROSEMARY HAUGHT ET AL    ANVIL OIL COMPANY   
WEST VIRGINIA    TYLER    1/24/1989    278    209    DEVCO III    DAD41000002   
001    109799002    PAULINE BUCHANAN ET VIR    ANVIL OIL COMPANY    WEST
VIRGINIA    TYLER    1/23/1989    277    144    DEVCO III    DAD41000002    002
   109799002    PAULINE BUCHANAN ET VIR    ANVIL OIL COMPANY    WEST VIRGINIA   
TYLER    1/23/1989    277    144    DEVCO III    DAD41000003    000    109799003
   CECILE FLUHARTY    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    1/24/1989
   277    146    DEVCO III    DAD41000004    000    109799004    RUSSELL E SMITH
   ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    4/5/1989    278    265   
DEVCO III    DAD41000005    000    109799005    DONALD N KESTERSON ET UX   
ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    4/7/1989    2578    93    DEVCO
III    DAD41000006    000    109799006    LOIS KESTERSON    ANVIL OIL COMPANY   
WEST VIRGINIA    TYLER    4/7/1989    278    96    DEVCO III    DAD41000007   
000    109799007    RUTH WELLS    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER   
4/7/1989    278    203    DEVCO III    DAD41000008    000    109799008   
WILLIAM T PRATT JR ET UX    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER   
4/7/1989    278    250    DEVCO III    DAD41000009    000    109799009    MARY
ELLEN PRATT ET AL    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    1/24/1989   
278    457   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    DAD41000010    001    109799010    ALLEN E SMITH ET UX    ANVIL OIL
COMPANY    WEST VIRGINIA    TYLER    4/5/1989    278    543    DEVCO III   
DAD41000010    002    109799010    ALLEN E SMITH ET UX    ANVIL OIL COMPANY   
WEST VIRGINIA    TYLER    4/5/1989    278    543    DEVCO III    DAD41000011   
000    109799011    MAXIE M DOAK    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER
   1/19/1989    275    26    DEVCO III    DAD41094001    000    109806001    ROY
STEWART ET UX    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    12/29/1988   
275    618    DEVCO III    DAD41094002    000    109806002    HELEN MYER ET VIR
   ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    1/22/1989    277    150   
DEVCO III    DAD41094003    000    109806003    DALE STEWART ET UX    ANVIL OIL
COMPANY    WEST VIRGINIA    TYLER    12/30/1988    277    148    DEVCO III   
DAD41094004    000    109806004    MABEL B MOORE    ANVIL OIL COMPANY    WEST
VIRGINIA    TYLER    8/10/1989    282    372    DEVCO III    DAD41094005    000
   109806005    ELMER CECIL ET UX    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER
   4/3/1989    278    207    DEVCO III    DAD41094006    000    109806006   
LUCILLE S COTTRILL    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    1/22/1989
   277    193    DEVCO III    DAD41106001    000    109807001    GENE BOND   
DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    8/1/1992    296   
170    DEVCO III    DAD41106002    000    109807002    RALPH THACKER ET AL   
DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    7/23/1992    296
   176    DEVCO III    DAD41106003    000    109807003    MILDRED STEVENS   
DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    7/23/1992    296
   174    DEVCO III    DAD41106004    000    109807004    LESLIE MONTGOMERY ET
UX    DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    7/23/1992   
296    172    DEVCO III    DAD41106005    000    109807005    EDWARD MULLOOLEY
   DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    7/23/1992   
296    164    DEVCO III    DAD41106006    000    109807006    FRANK BUTLER ET UX
   DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    7/23/1992   
296    166    DEVCO III    DAD41106007    000    109807007    SAM HORTON ET UX
   DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    7/23/1992   
296    168    DEVCO III    DAD41142001    000    109810001    CLARENCE HADLEY ET
UX    JACK BURG    WEST VIRGINIA    TYLER    11/6/1986    264    637    DEVCO
III    DAD41142002    000    109810002    PAUL E JEMISON ET AL    JACK BURG   
WEST VIRGINIA    TYLER    11/6/1986    264    634    DEVCO III    DAD41200001   
000    109814001    GLEN D CURRY    ANVIL OIL & GAS COMPANY    WEST VIRGINIA   
TYLER    6/17/1987    288    299    DEVCO III    DAD41259001    000    109817001
   VERNA O ASH ET AL    DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA   
TYLER    8/13/1987    269    571    DEVCO III    DAD41259002    000    109817002
   RALPH E PHILLIPS ET UX    DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA
   TYLER    1/21/1988    271    103    DEVCO III    DAD41419    000    109826000
   S A SMITH ET AL    STONEWALL GAS COMPANY    WEST VIRGINIA    TYLER   
5/11/1990    292    130   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    DAD62347001    000    110020001    RALPH THACKER ET AL    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    3/22/1990    444      
DEVCO III    DAD62347002    000    110020002    MILDRED M STEVENS ET AL   
BOJACQUE INCORPORATED    WEST VIRGINIA    TYLER    6/20/1988          DEVCO III
   DAD62347003    000    110020003    LESLIE E MONTGOMERY ET UX    BOJACQUE
INCORPORATED    WEST VIRGINIA    TYLER    6/13/1988          DEVCO III   
DAD62347004    000    110020004    SAM HORTON ET AL    STONEWALL GAS COMPANY   
WEST VIRGINIA    TYLER    3/7/1990    287    352    DEVCO III    DAD64344001   
001    110084001    CARL W ASH ET UX    DOMINION APPALACHIAN DEVELOPMENT INC   
WEST VIRGINIA    TYLER    2/22/2000    330    15    7568 DEVCO III    DAD64443
   000    110086000    DANIEL E RUDY ET AL    ANVIL OIL COMPANY    WEST VIRGINIA
   TYLER    5/15/1989    280    40    DEVCO III    DAD64471001    000   
110087001    FRANKLIN L MERCER ET AL    ANVIL OIL COMPANY    WEST VIRGINIA   
TYLER    7/5/1988    273    506    DEVCO III    DAD64471002    000    110087002
   DELORES ROSSI    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    7/1/1988   
273    426    DEVCO III    DAD64471003    000    110087003    ANITA ROGERS ET
VIR    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    7/1/1988    273    424   
DEVCO III    DAD64471004    000    110087004    MARIE MERCER    ANVIL OIL
COMPANY    WEST VIRGINIA    TYLER    7/1/1988    273    422    DEVCO III   
DAD64471005    000    110087005    HARLEY EDWIN SPENCER ET UX    ANVIL OIL
COMPANY    WEST VIRGINIA    TYLER    3/21/1988    271    645    DEVCO III   
DAD64471006    000    110087006    FORREST JENKINS ET AL    ANVIL OIL COMPANY   
WEST VIRGINIA    TYLER    8/29/1988    274    244    DEVCO III    DAD64471007   
000    110087007    ZETTA F ASH    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER
   11/30/1988    275    331    DEVCO III    DAD64471008    000    110087008   
CARL JENKINS ET UX    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    12/1/1988
   275    488    DEVCO III    DAD64471009    000    110087009    STELLA DEAN
JENKINS    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    12/1/1988    275   
486    DEVCO III    DAD64471010    000    110087010    ALICE HAUGHT    ANVIL OIL
COMPANY    WEST VIRGINIA    TYLER    12/1/1988    275    484    DEVCO III   
DAD64471011    000    110087011    ESTA TURRILL    ANVIL OIL COMPANY    WEST
VIRGINIA    TYLER    8/29/1988    274    246    DEVCO III    DAD64471012    000
   110087012    ALFRED COTTRIL ET AL    ANVIL OIL COMPANY    WEST VIRGINIA   
TYLER    8/26/1988    234    242    DEVCO III    DAD64471013    000    110087013
   AUDRA DELOE    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    8/26/1988   
274    248    DEVCO III    DAD64471014    000    110087014    BETTY L
BRANDEMARTE ET UX    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    2/9/1989   
281    142    DEVCO III    DAD64471015    000    110087015    JOHN H PITTS ET UX
   ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    2/7/1989    281    144   
DEVCO III    DAD64471016    000    110087016    JAMES R PITTS    ANVIL OIL
COMPANY    WEST VIRGINIA    TYLER    2/12/1989    281    146    DEVCO III   
DAD64471017    000    110087017    CHARLES R PITTS ET UX    ANVIL OIL COMPANY   
WEST VIRGINIA    TYLER    2/7/1989    281    148    DEVCO III    DAD64471018   
000    110087018    LILLIAN PITTS STEINBERG ET VIR    ANVIL OIL COMPANY    WEST
VIRGINIA    TYLER    2/12/1989    281    150   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    DAD64471019    000    110087019    LILA JUNE PITTS    ANVIL OIL
COMPANY    WEST VIRGINIA    TYLER    2/7/1989    281    152    DEVCO III   
DAD64471020    000    110087020    CHRISTINA SHEEHAN ET VIR    ANVIL OIL COMPANY
   WEST VIRGINIA    TYLER    2/9/1989    281    154    DEVCO III    DAD64471021
   000    110087021    WILSIE PITTMAN ET VIR    ANVIL OIL COMPANY    WEST
VIRGINIA    TYLER    1/31/1989    281    156    DEVCO III    DAD64471022    000
   110087022    ELMA HINTON    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER   
2/6/1989    281    158    DEVCO III    DAD64471023    000    110087023    PEARL
MORRISON ET VIR    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    1/31/1989   
281    160    DEVCO III    DAD64471024    000    110087024    ALLINE PITTS   
ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    2/6/1989    281    162    DEVCO
III    DAD64471025    000    110087025    DELBERT PITTS ET UX    ANVIL OIL
COMPANY    WEST VIRGINIA    TYLER    2/6/1989    281    164    DEVCO III   
DAD64471026    000    110087026    ROSE E MILLER ET AL    ANVIL OIL COMPANY   
WEST VIRGINIA    TYLER    2/6/1989    281    166    DEVCO III    DAD64471027   
000    110087027    MARTHA MCBEE ET VIR    ANVIL OIL COMPANY    WEST VIRGINIA   
TYLER    2/7/1989    281    168    DEVCO III    DAD64471028    000    110087028
   BERNICE E LOWE    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    2/6/1989   
281    170    DEVCO III    DAD64471029    000    110087029    LESSEL V PITTS   
ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    2/7/1989    281    172    DEVCO
III    DAD64471030    000    110087030    FARA P EVANS    ANVIL OIL COMPANY   
WEST VIRGINIA    TYLER    2/15/1989    281    174    DEVCO III    DAD64471031   
000    110087031    LAWRENCE P WOODS ET UX    ANVIL OIL COMPANY    WEST VIRGINIA
   TYLER    1/31/1989    281    176    DEVCO III    DAD64471032    000   
110087032    LOIS W PITTS    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER   
3/7/1989    281    178    DEVCO III    DAD64471033    000    110087033   
CLARENCE J PITTS ET UX    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER   
1/30/1989    281    180    DEVCO III    DAD64471034    000    110087034    NANCY
PITTS    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    2/7/1989    281    182
   DEVCO III    DAD65783    000    110139000    NADINE WHITEMAN    ANVIL OIL
COMPANY    WEST VIRGINIA    TYLER    4/24/1989    278    460    DEVCO III   
DAD65786    000    110140000    NADINE WHITEMAN    ANVIL OIL COMPANY    WEST
VIRGINIA    TYLER    5/22/1989    279    77    DEVCO III    DAD65788002    000
   110141002    ROBERT L UNDERWOOD ET UX    DRILLING APPALACHIAN CORPORATION   
WEST VIRGINIA    TYLER    3/20/1989    2777    685    DEVCO III    DAD65851001
   000    110145001    MARY J MOORE    CHESTERFIELD ENERGY CORPORATION    WEST
VIRGINIA    TYLER    10/6/1987    270    27    DEVCO III    DAD65851002    000
   110145002    JAMES PAUL UNDERWOOD ET UX    ANVIL OIL COMPANY    WEST VIRGINIA
   TYLER    12/28/1988    275    594    DEVCO III    DAD65851003    000   
110145003    GEORGE A UNDERWOOD ET UX    ANVIL OIL COMPANY    WEST VIRGINIA   
TYLER    3/6/1989    278    533    DEVCO III    DAD65867    000    110146000   
ROSEMARY EAGLE GUSTAFSON ET VIR    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER
   4/24/1989    278    585    DEVCO III    DAD65913001    001    110150001   
WALTON SMITH ET UX    MANNA OIL & GAS COMPANY    WEST VIRGINIA    TYLER   
2/19/1987    266    258    DEVCO III    DAD65913001    002    110150001   
WALTON SMITH ET UX    MANNA OIL & GAS COMPANY    WEST VIRGINIA    TYLER   
2/19/1987    266    258   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    DAD65913002    000    110150002    HELEN W CARLSON    ANVIL OIL
COMPANY    WEST VIRGINIA    TYLER    9/22/1989    281    541    DEVCO III   
DAD65919    000    110152000    RALPH J WESTFALL ET UX    ROYAL RESOURCES
CORPORATION    WEST VIRGINIA    TYLER    3/7/1973    200    111    DEVCO III   
DV011152    000    110676000    VICTORIA KESTER ET AL    SOUTH PENN OIL COMPANY
   WEST VIRGINIA    TYLER    11/1/1906    62    436    DEVCO III    DV011183   
000    110707000    DANIEL UNDERWOOD ET UX    NOBLE ENERGY INC    WEST VIRGINIA
   TYLER    11/16/1907    66    632    11622 DEVCO III    DV011233    000   
110751000    CARRIE ROBINSON ET VIR    HOPE NATURAL GAS COMPANY    WEST VIRGINIA
   TYLER    3/9/1910    70    483    DEVCO III    DV011325    000    110840000
   GORRELL DOAK ET UX    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    3/17/1893
   21    393    DEVCO III    DV011334    000    110849000    JOSHUA BAKER   
HOPE NATURAL GAS COMPANY    WEST VIRGINIA    TYLER    2/5/1913    73    513   
DEVCO III    DV011757    000    111228000    T C HULINGS    THE CARTER OIL
COMPANY    WEST VIRGINIA    TYLER    4/30/1900          DEVCO III    DV032502   
001    114474000    DONALD E WILLIAMS ET AL    CNG DEVELOPMENT COMPANY    WEST
VIRGINIA    TYLER    6/1/1989    281    256    DEVCO III    DV032502    002   
114474000    DONALD E WILLIAMS ET AL    CNG DEVELOPMENT COMPANY    WEST VIRGINIA
   TYLER    6/1/1989    281    256    DEVCO III    L021866    000    119246000
   ASIA DELL CUMBERLEDGE ET AL    EQUITABLE GAS COMPANY    WEST VIRGINIA   
TYLER    1/28/1972    192    250    26157 DEVCO III    L022112    000   
119337000    LARRY HADLEY ET UX    APPALACHIAN ENERGY DEVELOPMENT INC    WEST
VIRGINIA    TYLER    3/23/1987    267    207    DEVCO III    M205619001    000
   122284001    JUDY CARTER    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
12/19/2005    351    239    27045 DEVCO III    M208275001    000    122314001   
DOROTHY COLE ESTATE    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    2/25/2008
   359    525    33350 DEVCO III    M208275002    000    122314002    ALLEN
PRATT    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    9/18/2009    370    91   
41859 DEVCO III    M209584    000    122333000    ORVAL J DAVIS ET UX    NOBLE
ENERGY INC    WEST VIRGINIA    TYLER    1/20/1988    279    1    DEVCO III   
Q070902002    000    109444000    JOHN R WILLIAMS ET UX    CHESTERFIELD ENERGY
CORPORATION    WEST VIRGINIA    TYLER    4/30/1991    290    307    DEVCO III   
Q072647059    000    264952064    HELEN ESTER SUMMERS    NOBLE ENERGY INC   
WEST VIRGINIA    TYLER    5/20/2013    425    460    77404 DEVCO III   
Q072647100    000    264952072    GLENN HARLAND PHILLIPS JR    NOBLE ENERGY INC
  

WEST VIRGINIA

  

TYLER

  

10/10/2013

  

435

  

72

   82218 DEVCO III    Q072647103    000    264952077    MARY JEANNE HARDMAN   
NOBLE ENERGY INC    WEST VIRGINIA    TYLER    8/3/2013    438    80    84026
DEVCO III    Q072647110    000    264952114    DEBORAH FAYE PHILLIPS    NOBLE
ENERGY INC    WEST VIRGINIA    TYLER    7/25/2013    438    170    84076 DEVCO
III    Q072647117    000    264952123    DONALD E HARDMAN II ET UX    NOBLE
ENERGY INC   

WEST VIRGINIA

  

TYLER

  

10/23/2013

  

438

  

190

   84086 DEVCO III    Q072647156    000    264952150    LINDA MARIE HARDMAN   
NOBLE ENERGY INC    WEST VIRGINIA    TYLER    8/3/2013    444    34    86720

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q076923012    001    273057027    ROY D HADLEY    NOBLE ENERGY INC
   WEST VIRGINIA    TYLER    10/7/2013    440    445    85287 DEVCO III   
Q076923012    002    273057027    ROY D HADLEY    NOBLE ENERGY INC    WEST
VIRGINIA    TYLER    10/7/2013    440    445    85287 DEVCO III    Q076923013   
001    278824001    ANNA SWEENEY    FOUR LEAF LAND COMPANY    WEST VIRGINIA   
TYLER    12/8/2009    370    635    DEVCO III    Q076923013    002    278824001
   ANNA SWEENEY    FOUR LEAF LAND COMPANY    WEST VIRGINIA    TYLER    12/8/2009
   370    635    DEVCO III    Q076923014    001    278824002    LAMOYNE SWEENEY
   FOUR LEAF LAND COMPANY    WEST VIRGINIA    TYLER    12/15/2009    370    617
   DEVCO III    Q076923014    002    278824002    LAMOYNE SWEENEY    FOUR LEAF
LAND COMPANY    WEST VIRGINIA    TYLER    12/15/2009    370    617    DEVCO III
   Q076923015    001    278824004    DONALD LEE SWEENEY   

FOUR LEAF

LAND COMPANY

   WEST VIRGINIA    TYLER    12/7/2009    370    605    DEVCO III    Q076923015
   002    278824004    DONALD LEE SWEENEY    FOUR LEAF LAND COMPANY    WEST
VIRGINIA    TYLER    12/7/2009    370    605    DEVCO III    Q076923016    001
   278824005    MARK DALE SWEENEY    FOUR LEAF LAND COMPANY    WEST VIRGINIA   
TYLER    12/6/2009    370    623    DEVCO III    Q076923016    002    278824005
   MARK DALE SWEENEY    FOUR LEAF LAND COMPANY    WEST VIRGINIA    TYLER   
12/6/2009    370    623    DEVCO III    Q076923017    001    278824006    DEVON
RUTH HORSLEY    FOUR LEAF LAND COMPANY    WEST VIRGINIA    TYLER    12/7/2009   
370    629    DEVCO III    Q076923017    002    278824006    DEVON RUTH HORSLEY
   FOUR LEAF LAND COMPANY    WEST VIRGINIA    TYLER    12/7/2009    370    629
   DEVCO III    Q076923018    001    278824007    RODGER A SWEENEY    FOUR LEAF
LAND COMPANY    WEST VIRGINIA    TYLER    12/7/2009    370    611    DEVCO III
   Q076923018    002    278824007    RODGER A SWEENEY    FOUR LEAF LAND COMPANY
   WEST VIRGINIA    TYLER    12/7/2009    370    611    DEVCO III    Q076923019
   001    278824003    GLORIA MORRIS    FOUR LEAF LAND COMPANY    WEST VIRGINIA
   TYLER    5/15/2012    268    592    DEVCO III    Q076923019    002   
278824003    GLORIA MORRIS    FOUR LEAF LAND COMPANY    WEST VIRGINIA    TYLER
   5/15/2012    268    592    DEVCO III    Q076923020    001    278824008   
RALPH SWEENEY    FOUR LEAF LAND COMPANY    WEST VIRGINIA    TYLER    12/8/2009
   240    50    DEVCO III    Q076923020    002    278824008    RALPH SWEENEY   
FOUR LEAF LAND COMPANY    WEST VIRGINIA    TYLER    12/8/2009    240    50   
DEVCO III    Q076923026    001    273057032    FOUR LEAF LAND COMPANY    NOBLE
ENERGY INC    WEST VIRGINIA    TYLER    4/3/2014    442    23    85819 DEVCO III
   Q076923026    002    273057032    FOUR LEAF LAND COMPANY    NOBLE ENERGY INC
   WEST VIRGINIA    TYLER    4/3/2014    442    23    85819 DEVCO III   
Q076923029    001    273057010    MARILYN SELF REVOCABLE TRUST OF 2001    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    TYLER    7/10/2013    437    588   
DEVCO III    Q076923029    002    273057010    MARILYN SELF REVOCABLE TRUST OF
2001    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    TYLER    7/10/2013   
437    588    DEVCO III    Q076923035    003    266444001    ESTELLA GOODFELLOW
   CUNNINGHAM ENERGY LLC    WEST VIRGINIA    TYLER    4/7/2011    383    779   
51824 DEVCO III    Q076923035    001    266444001    ESTELLA GOODFELLOW   
CUNNINGHAM ENERGY LLC    WEST VIRGINIA    TYLER    4/7/2011    383    779   
51824 DEVCO III    Q076923035    002    266444001    ESTELLA GOODFELLOW   
CUNNINGHAM ENERGY LLC    WEST VIRGINIA    TYLER    4/7/2011    383    779   
51824

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q076923035    004    266444001    ESTELLA GOODFELLOW    CUNNINGHAM
ENERGY LLC    WEST VIRGINIA    TYLER    4/7/2011    383    779    51824 DEVCO
III    Q076923036    000    241590001    JERRY BROWN    NOBLE ENERGY INC    WEST
VIRGINIA    TYLER    7/11/2013    424    156    76704 DEVCO III    Q076923042   
000    278824009    RALPH T SWEENEY ET UX    FOUR LEAF LAND COMPANY    WEST
VIRGINIA    TYLER    6/7/2012    397    675    61105 DEVCO III    Q076923079   
000    266503001    FOUR LEAF LAND COMPANY    ANTERO RESOURCES APPALACHIAN
CORPORATION    WEST VIRGINIA    TYLER    10/29/2012    403    561    64905 DEVCO
III    Q076923084    000    255700000    CLARENCE W MUTSCHELKNAUS SR ET AL   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    TYLER    7/29/2013    422   
824    76074 DEVCO III    Q076923086    000    Q076923086    ROSEMARY HAUGHT   
NOBLE ENERGY INC    WEST VIRGINIA    TYLER    2/27/2015    488    386    106696
DEVCO III    Q076923097    000    109780000    ROBERT P THOMAS ET UX    ANVIL
OIL COMPANY    WEST VIRGINIA    TYLER    3/14/1989    276    485    DEVCO III   
Q076923167    000    Q076923167    IZETTA B GARNER ET AL    PETROLEUM SERVICES
INC    WEST VIRGINIA    TYLER    3/28/1979          DEVCO III    Q076923172   
000    277259003    ROSEMARY HAUGHT    NOBLE ENERGY INC    WEST VIRGINIA   
TYLER    2/27/2015    488    392    106700 DEVCO III    Q076923174    000   
Q076923174    MARGARET ELIZABETH THOMAS    PETROLEUM SERVICES INC    WEST
VIRGINIA    TYLER    3/28/1979    219    59    DEVCO III    Q076923175    000   
Q076923175    IZETTA B GARNER ET AL    PETROLEUM SERVICES INC    WEST VIRGINIA
   TYLER    4/17/1980    225    339    DEVCO III    Q077775014    000   
242796002    JANE DAVIS ROSSER    CHESAPEAKE APPALACHIA LLC    WEST VIRGINIA   
TYLER    2/14/2010    374    751    45638 DEVCO III    Q077775015    000   
242796001    JOHN R DAVIS    CHESAPEAKE APPALACHIA LLC    WEST VIRGINIA    TYLER
   2/14/2010    374    742    45636 DEVCO III    Q077775016    000    242796003
   SALLY R DAVIS    CHESAPEAKE APPALACHIA LLC    WEST VIRGINIA    TYLER   
2/14/2010    374    140    45049 DEVCO III    Q079293045    000    276348002   
D CARNEY FAMILY REVOCABLE TRUSTDATED 4/15/2000    NOBLE ENERGY INC    WEST
VIRGINIA    TYLER    10/28/2013    438    74    84023 DEVCO III    Q079293058   
000    276348036    STANLEY M KOWALESKI JR    NOBLE ENERGY INC    WEST VIRGINIA
   TYLER    10/11/2013    442    345    86025 DEVCO III    Q079293059    000   
276348037    LEISA ANN CATON    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
10/11/2013    442    343    86024 DEVCO III    Q079293065    000    Q079293065
   HENRY MARKLE    SPARTAN EXPLORATION CO    WEST VIRGINIA    TYLER    5/18/2007
   357    80    DEVCO III    Q079293073    000    Q079293073    DEBORAH SUE
WILLIAMS ET VIR    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    10/11/2013   
499    701    111193 DEVCO III    Q079704001    001    265192002    MARY ELLEN
ADKINS    SPARTAN EXPLORATION CO    WEST VIRGINIA    TYLER    5/22/2007    361
   578    DEVCO III    Q079704001    002    265192002    MARY ELLEN ADKINS   
SPARTAN EXPLORATION CO    WEST VIRGINIA    TYLER    5/22/2007    361    578   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q079704001    003    265192002    MARY ELLEN ADKINS    SPARTAN
EXPLORATION CO    WEST VIRGINIA    TYLER    5/22/2007    361    578    DEVCO III
   Q079704002    001    265192003    ANNE ABINGTON    SPARTAN EXPLORATION CO   
WEST VIRGINIA    TYLER    5/25/2007    361    581    DEVCO III    Q079704002   
002    265192003    ANNE ABINGTON    SPARTAN EXPLORATION CO    WEST VIRGINIA   
TYLER    5/25/2007    361    581    DEVCO III    Q079704002    003    265192003
   ANNE ABINGTON    SPARTAN EXPLORATION CO    WEST VIRGINIA    TYLER   
5/25/2007    361    581    DEVCO III    Q079704003    001    265192004    FRANK
S GRASS ET UX    SPARTAN EXPLORATION CO    WEST VIRGINIA    TYLER    5/9/2007   
361    584    DEVCO III    Q079704003    002    265192004    FRANK S GRASS ET UX
   SPARTAN EXPLORATION CO    WEST VIRGINIA    TYLER    5/9/2007    361    584   
DEVCO III    Q079704003    003    265192004    FRANK S GRASS ET UX    SPARTAN
EXPLORATION CO    WEST VIRGINIA    TYLER    5/9/2007    361    584    DEVCO III
   Q080014001    000    Q080014001    ROBERT A DAVIS    ANTERO RESOURCES
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    4/10/2012    400    754   
DEVCO III    Q080014002    000    Q080014002    GARY A BARNARD ET UX    ANTERO
RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    9/26/2012    408
   373    DEVCO III    Q080014003    000    Q080014003    JOHN R HAMILTON   
ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    10/15/2012
   410    641    DEVCO III    Q080014004    000    Q080014004    MICKEY JOANN
HAMILTON AIF FOR GORDON R HAMILTON    ANTERO RESOURCES APPALACHIAN CORPORATION
   WEST VIRGINIA    TYLER    10/2/2012    415    139    DEVCO III    Q080014005
   000    Q080014005    RICHARD L BARNARD    ANTERO RESOURCES APPALACHIAN
CORPORATION    WEST VIRGINIA    TYLER    12/10/2012    408    345    DEVCO III
   Q080014006    000    Q080014006    ALMA A BARNARD    ANTERO RESOURCES
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    10/25/2012    409    319   
DEVCO III    Q080014007    000    Q080014007    PEGGY ELLEN WINCE    ANTERO
RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    9/25/2012    413
   722    DEVCO III    Q080014008    000    Q080014008    RICHARD HALL BARNARD
   ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER   
12/13/2012    408    341   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q080161001    000    273149001    GARY W DAVIS ET UX    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    3/29/1988    272    218   
DEVCO III    Q080161002    000    273149002    RUBY M SPENCER ET AL    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    3/29/1988    272    210   
DEVCO III    Q080161003    000    273149003    IRO NICHOLS    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    4/5/1988    272    208   
DEVCO III    Q080161004    000    273149004    MONA WRIGHT    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    3/29/1988    272    238   
DEVCO III    Q080161005    000    273149005    RALPH SHERWOOD    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    4/5/1988    272    236   
DEVCO III    Q080161006    000    273149006    WANDA SCHAUER    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    3/29/1988    272    295   
DEVCO III    Q080175000    001    273155001    CECIL H UNDERWOOD ET UX    KEY
OIL COMPANY    WEST VIRGINIA    TYLER    9/27/1993    300    667    DEVCO III   
Q080175000    002    273155001    CECIL H UNDERWOOD ET UX    KEY OIL COMPANY   
WEST VIRGINIA    TYLER    9/27/1993    300    667    DEVCO III    Q080245001   
000    273158000    JACOB C COTTRILL ET AL    J & J ENTERPRISES INC    WEST
VIRGINIA    TYLER    10/7/1985    258    222    DEVCO III    Q080293001    000
   273164001    CHARLES W HENDERSON ET AL    J & J ENTERPRISES INC    WEST
VIRGINIA    TYLER    12/16/1985    259    588    DEVCO III    Q080293002    000
   273164002    ROBERT LEE REED    EASTERN AMERICAN ENERGY CORPORATION    WEST
VIRGINIA    TYLER    7/25/1989    282    87    DEVCO III    Q080293003    000   
273164003    LEWIS H REED ET UX    EASTERN AMERICAN ENERGY CORPORATION    WEST
VIRGINIA    TYLER    7/25/1989    282    103    DEVCO III    Q080293004    000
   273164004    KATHY PRANGER    EASTERN AMERICAN ENERGY CORPORATION    WEST
VIRGINIA    TYLER    8/2/1989    282    91    DEVCO III    Q080293005    000   
273164005    VIRGINIA O’REAR ET VIR    EASTERN AMERICAN ENERGY CORPORATION   
WEST VIRGINIA    TYLER    7/28/1989    282    67    DEVCO III    Q080293006   
000    273164006    ROBERT H MELVIN    EASTERN AMERICAN ENERGY CORPORATION   
WEST VIRGINIA    TYLER    11/7/1989    282    399    DEVCO III    Q080293007   
000    273164007    BETTY L MELVIN    EASTERN AMERICAN ENERGY CORPORATION   
WEST VIRGINIA    TYLER    7/26/1989    282    79   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q080293008    000    273164008    MARY S LARTZ ET VIR    EASTERN
AMERICAN ENERGY CORPORATION    WEST VIRGINIA    TYLER    7/25/1989    282    83
   DEVCO III    Q080293009    000    273164009    LILLIAN CRABILL ET VIR   
EASTERN AMERICAN ENERGY CORPORATION    WEST VIRGINIA    TYLER    7/25/1989   
282    95    DEVCO III    Q080293010    000    273164010    JOHN A CONKLIN ET UX
   J & J ENTERPRISES INC    WEST VIRGINIA    TYLER    10/29/1985    259    586
   DEVCO III    Q080293011    000    273164011    GEORGE B CONKLIN ET UX    J &
J ENTERPRISES INC    WEST VIRGINIA    TYLER    10/29/1985    259    584    DEVCO
III    Q080293012    000    273164012    BETTY L CONKLIN    J & J ENTERPRISES
INC    WEST VIRGINIA    TYLER    10/29/1985    259    582    DEVCO III   
Q080293013    000    273164013    MELISSA COLL    EASTERN AMERICAN ENERGY
CORPORATION    WEST VIRGINIA    TYLER    7/26/1989    282    75    DEVCO III   
Q080293014    000    273164014    BARBARA BARTHOLOMEW ET VIR    EASTERN AMERICAN
ENERGY CORPORATION    WEST VIRGINIA    TYLER    7/26/1989    282    91    DEVCO
III    Q080293015    000    273164015    PHILIP L MELVIN    EASTERN AMERICAN
ENERGY CORPORATION    WEST VIRGINIA    TYLER    7/26/1989    396    498    DEVCO
III    Q080293016    000    273164016    JOANNE GREENMAN ET VIR    EASTERN
AMERICAN ENERGY CORPORATION    WEST VIRGINIA    TYLER    7/31/1989    282    99
   DEVCO III    Q080360001    000    273381001    NANCY P MCLAIN ET VIR    SEFCO
ENTERPRISES INC    WEST VIRGINIA    TYLER    2/2/1987    267    82    DEVCO III
   Q080360002    000    273381002    PURSIE E PIPES ET UX    SEFCO ENTERPRISES
INC    WEST VIRGINIA    TYLER    2/2/1987    267    88    DEVCO III   
Q080360003    000    273381003    BRADIE PIPES ET UX    SEFCO ENTERPRISES INC   
WEST VIRGINIA    TYLER    2/2/1987    267    86    DEVCO III    Q080360004   
000    273381004    GEORGIA P SNYDER    SEFCO ENTERPRISES INC    WEST VIRGINIA
   TYLER    2/2/1987    267    84    DEVCO III    Q080360005    000    273381005
   AGNES GODWIN    SEFCO ENTERPRISES INC    WEST VIRGINIA    TYLER    2/2/1987
   267    80    DEVCO III    Q080360006    000    273381006    LUELLA I
MCCONNELL    SEFCO ENTERPRISES INC    WEST VIRGINIA    TYLER    2/2/1987    267
   78   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q080360007    000    273381007    CLELLA BOICE    SEFCO ENTERPRISES
INC    WEST VIRGINIA    TYLER    2/2/1987    267    76    DEVCO III   
Q080360008    000    273381008    ELEANOR V EARNHEART ET VIR    SEFCO
ENTERPRISES INC    WEST VIRGINIA    TYLER    2/2/1987    267    74    DEVCO III
   Q080360009    000    273381009    DOROTHY BELLE WELLS ET VIR    SEFCO
ENTERPRISES INC    WEST VIRGINIA    TYLER    2/2/1987    267    90    DEVCO III
   Q080360010    000    273381010    MYRNA MORGAN ET VIR    SEFCO ENTERPRISES
INC    WEST VIRGINIA    TYLER    5/28/1987    267    640    DEVCO III   
Q080360011    000    Q080360011    WANDA WEEKLEY    SEFCO ENTERPRISES INC   
WEST VIRGINIA    TYLER    5/28/1987    267    581    DEVCO III    Q080416001   
001    276476001    GEORGE LEE DOLL    NOBLE ENERGY INC    WEST VIRGINIA   
TYLER    4/2/2013    417    110    72957 DEVCO III    Q080416001    002   
276476001    GEORGE LEE DOLL    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
4/2/2013    417    110    72957 DEVCO III    Q080416003    000    109818002   
JACK D SMITH    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    1/6/1989    275
   708    DEVCO III    Q080478010    000    273434010    WV MINERALS INC   
NOBLE ENERGY INC    WEST VIRGINIA    TYLER    8/15/2014    465    590    97352
DEVCO III    Q080478011    000    275667002    PATRICIA J CATARELLO    JB
EXPLORATION I LLC    WEST VIRGINIA    TYLER    1/17/2013    410    174    DEVCO
III    Q080478012    000    275667001    THOMAS J KILCOYNE    JB EXPLORATION I
LLC    WEST VIRGINIA    TYLER    10/10/2012    404    107    65175 DEVCO III   
Q080478013    000    273434000    EVERETT ROY WEESE ET UX    KEPCO INC    WEST
VIRGINIA    TYLER    11/24/1981    232    30    DEVCO III    Q080517001    000
   273435001    CAMELLA ASH    DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA
   TYLER    4/1/2000    330    575    8135 DEVCO III    Q080517002    000   
273435002    MARVIN G BOARD ET UX    DRILLING APPALACHIAN CORPORATION    WEST
VIRGINIA    TYLER    4/1/2000    330    426    7947 DEVCO III    Q080517003   
000    273435003    MICHAEL FISHER    DRILLING APPALACHIAN CORPORATION    WEST
VIRGINIA    TYLER    4/1/2000    330    503    8028 DEVCO III    Q080517004   
000    273435004    GLENDA GREGORY    DRILLING APPALACHIAN CORPORATION    WEST
VIRGINIA    TYLER    4/1/2000    546    330    8084 DEVCO III    Q080517005   
000    273435005    CREAL HOOVER    DRILLING APPALACHIAN CORPORATION    WEST
VIRGINIA    TYLER    4/1/2000    330    491    8014 DEVCO III    Q080517006   
000    273435006    EVA JEAN HOOVER    DRILLING APPALACHIAN CORPORATION    WEST
VIRGINIA    TYLER    4/1/2000    330    542    8083 DEVCO III    Q080517007   
000    273435007    LEOTA B MCKINNEY ET VIR    DRILLING APPALACHIAN CORPORATION
   WEST VIRGINIA    TYLER    4/1/2000    330    237    7820

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q080517008    000    273435008    JILL ROBINSON    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    4/1/2000    330    579   
8136 DEVCO III    Q080517009    000    273435009    JOE SECKMAN    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    4/1/2000    330    507   
8029 DEVCO III    Q080517010    000    273435010    WALTER SECKMAN ET UX   
DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    4/1/2000    330   
430    7948 DEVCO III    Q080517011    000    273435011    JENNIFER SEXSON   
DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    4/1/2000    330   
657    8231 DEVCO III    Q080517012    000    273435012    JOSEPHINE SPENCER ET
VIR    DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    4/1/2000   
330    233    7819 DEVCO III    Q080517013    000    273435013    HOWARD STUBBS
ET UX    DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    4/1/2000
   330    241    821 DEVCO III    Q080517014    000    273435014    JOSEPH
TRAVIS ET UX    DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER   
4/1/2000    330    511    8030 DEVCO III    Q080517015    000    273435015   
ROBERT TRAVIS ET UX    DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA   
TYLER    4/1/2000    330    487    8013 DEVCO III    Q080517016    000   
273435016    ANTONIA UNDERWOOD    DRILLING APPALACHIAN CORPORATION    WEST
VIRGINIA    TYLER    4/1/2000    330    550    8085 DEVCO III    Q080517017   
000    273435017    DONNA WOLTHER    DRILLING APPALACHIAN CORPORATION    WEST
VIRGINIA    TYLER    4/1/2000    330    742    8371 DEVCO III    Q080517025   
000    Q080517025    SCOTT SECKMAN    DRILLING APPALACHIAN CORPORATION    WEST
VIRGINIA    TYLER    4/4/2012    395    797    59708 DEVCO III    Q080517026   
000    Q080517026    JAMES F BONNELL ET UX    DRILLING APPALACHIAN CORPORATION
   WEST VIRGINIA    TYLER    4/4/2012    409    253    69121 DEVCO III   
Q080517027    000    Q080517027    KIMBERLY DAWN JACKSON    DRILLING APPALACHIAN
CORPORATION    WEST VIRGINIA    TYLER    4/4/2012    395    795    59707 DEVCO
III    Q080628000    000    273474000    PAUL W HYLBERT ET UX    KEPCO INC   
WEST VIRGINIA    TYLER    3/10/1983    242    513    DEVCO III    Q080647001   
000    273479001    MARY BELLE HOOVER    DRILLING APPALACHIAN CORPORATION   
WEST VIRGINIA    TYLER    12/22/2000    332    365    10063 DEVCO III   
Q080647002    000    273479002    MICHAEL D PRATT ET UX    DRILLING APPALACHIAN
CORPORATION    WEST VIRGINIA    TYLER    1/9/2003    337    336    15945 DEVCO
III    Q080647003    000    273479003    MICHAEL D PRATT ET UX    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    8/23/2005    348    325   
24412 DEVCO III    Q080668001    000    273482001    VIOLET SECKMAN    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    7/9/2000    331    783   
9450

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q080668002    000    273482002    SANDRA TREADWAY ET VIR   
DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    7/19/2000    331
   779    9449 DEVCO III    Q080668003    000    273482003    FLORENCE SECKMAN
   DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    7/19/2000   
331    479    9163 DEVCO III    Q080668004    000    273482004    ROBERT L
UNDERWOOD    DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER   
7/19/2000    331    406    9081 DEVCO III    Q080668005    000    273482005   
JIM SECKMAN ET UX    DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER
   7/19/2000    331    402    9080 DEVCO III    Q080668006    000    273482006
   KATHLEEN U BIRKLEIN    DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA   
TYLER    7/19/2000    331    348    9022 DEVCO III    Q080668007    000   
273482007    LAURA V GIBSON    DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA
   TYLER    7/19/2000    331    344    9021 DEVCO III    Q080668008    000   
273482008    FAYETTA J GRIFFIN    DRILLING APPALACHIAN CORPORATION    WEST
VIRGINIA    TYLER    7/19/2000    331    248    893 DEVCO III    Q080668009   
000    273482009    NINA KENNEDY ET VIR    DRILLING APPALACHIAN CORPORATION   
WEST VIRGINIA    TYLER    7/19/2000    331    244    8892 DEVCO III   
Q080668010    000    273482010    DOROTHY OWENS ET VIR    DRILLING APPALACHIAN
CORPORATION    WEST VIRGINIA    TYLER    7/19/2000    331    214    8826 DEVCO
III    Q080668011    000    273482011    MABEL SECKMAN    DRILLING APPALACHIAN
CORPORATION    WEST VIRGINIA    TYLER    7/20/2000    331    210    8825 DEVCO
III    Q080668012    000    273482012    ALICE SWIGER ET VIR    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    7/19/2000    331    206   
8824 DEVCO III    Q080668013    000    273482013    ROSEMARY HAUGHT    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    7/13/2000    331    102   
8703 DEVCO III    Q080769000    000    273500000    MARY KEYS ET AL    J M L
SMITH    WEST VIRGINIA    TYLER    12/19/1960    158    214    DEVCO III   
Q080839001    000    273520001    MATTIE DOTSON FLINT    J & J ENTERPRISES INC
   WEST VIRGINIA    TYLER    10/16/1985    259    283    DEVCO III    Q080839002
   000    273520002    COLEN C JACK    J & J ENTERPRISES INC    WEST VIRGINIA   
TYLER    10/16/1985    259    281    DEVCO III    Q080839003    000    273520003
   NATHAN JOSEPHS    CENTRAL DEVELOPMENT COMPANY    WEST VIRGINIA    TYLER   
5/19/1905    61    344    DEVCO III    Q080862000    000    273523000    SARAH E
DOAK ET AL    HOPE NATURAL GAS COMPANY    WEST VIRGINIA    TYLER    4/27/1912   
73    138    DEVCO III    Q080906001    000    273528000    JACOB C COTTRILL ET
AL    J & J ENTERPRISES INC    WEST VIRGINIA    TYLER    10/7/1985    258    220
   DEVCO III    Q080913000    000    273529000    A E DOAK ET UX    J E TRAINER
   WEST VIRGINIA    TYLER    7/20/1911    71    174   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q080943000    000    273530000    THELMA FERGUSON ET AL    KEPCO
INC    WEST VIRGINIA    TYLER    2/24/1984    249    171    DEVCO III   
Q081022001    000    273531001    ORA NELSON MOORE ET AL    CLARENCE W
MUTSCHELKNAUS    WEST VIRGINIA    TYLER    5/25/1987    267    637    DEVCO III
   Q086983002    000    Q086983002    STEVEN R CHIPPS ET UX    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    TYLER    9/18/2014    463    406    96387 DEVCO
III    Q087202002    000    109771001    MARVIN R LEGRANDE ET UX    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    6/27/1990    285    693   
DEVCO III    Q087202003    000    Q087202003    DONALD L SECKMAN ET UX    NOBLE
ENERGY INC    WEST VIRGINIA    TYLER    11/12/2014    480    833    103727 DEVCO
III    Q087944016    000    273351001    BRUCE MAGE WHITE    ANTERO RESOURCES
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    4/1/2013    417    408   
73147 DEVCO III    Q087944017    000    273351002    FRED RAY WHITE    ANTERO
RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    4/1/2013    417
   404    73145 DEVCO III    Q087944018    000    273351003    HOWARD H HARCHA
III    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER   
4/1/2013    417    398    73142 DEVCO III    Q087944019    000    273351004   
MICHELLE HARCHA    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA   
TYLER    4/1/2013    417    400    73143 DEVCO III    Q087944020    000   
273351005    JAMES DOUGLAS WHITE    ANTERO RESOURCES APPALACHIAN CORPORATION   
WEST VIRGINIA    TYLER    4/1/2013    417    406    73146 DEVCO III   
Q087944021    000    273351006    MAX HARRY WHITE    ANTERO RESOURCES
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    4/1/2013    417    402   
73144 DEVCO III    Q087944022    000    273351007    COMMONWEALTH ENERGY INC   
ANTERO RESOURCES CORPORATION    WEST VIRGINIA    TYLER    4/29/2014    444   
341    DEVCO III    Q087944028    000    273351008    DAVID M HARTLEY    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    TYLER    9/29/2014    458    34   
93745 DEVCO III    Q087944029    000    273351009    CHERYL MCELRATH    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    TYLER    6/9/2014    448    335   
89013 DEVCO III    Q088293000    000    275638000    WILLIAM H ASH ET AL   
EQUITABLE GAS COMPANY    WEST VIRGINIA    TYLER    12/23/1971    191    321   
DEVCO III    Q088295000    000    275616000    ORA E PRATT ET AL    EQUITABLE
GAS COMPANY    WEST VIRGINIA    TYLER    3/23/1973    196    360    DEVCO III   
Q088298000    000    251406000    WM BLAINE UNDERWOOD ET AL    EQUITABLE GAS
COMPANY    WEST VIRGINIA    TYLER    6/14/1970    186    86   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q088300001    000    275645000    CLARENCE W HYLBERT ET UX   
EQUITABLE GAS COMPANY    WEST VIRGINIA    TYLER    3/10/1973    196    153   
DEVCO III    Q088301001    000    240750003    ALFRED BRITTON ET AL    EQUITABLE
GAS COMPANY    WEST VIRGINIA    TYLER    4/28/1972    192    373    DEVCO III   
Q088301003    000    240750001    LINDA C BRITTON    EQUITRANS LP    WEST
VIRGINIA    TYLER    4/8/2014          DEVCO III    Q088734035    000   
Q088734035    ELLEN L WINCE ET VIR    NOBLE ENERGY INC    WEST VIRGINIA    TYLER
   12/3/2014    485    652    105584 DEVCO III    Q088734036    000   
Q088734036    JOSEPH R SMITH    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
12/3/2014    484    546    105196 DEVCO III    Q088734037    000    Q088734037
   ELISA L BARNHART    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    12/3/2014
   485    664    105588 DEVCO III    Q088734038    000    Q088734038    JAY R
SMITH ET UX    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    12/3/2014    484   
534    105191 DEVCO III    Q088734039    000    277587007    JOHN R SMITH   
NOBLE ENERGY INC    WEST VIRGINIA    TYLER    12/3/2014    473    171    100553
DEVCO III    Q088734040    000    277587008    EARLA L POWERS ET VIR    NOBLE
ENERGY INC    WEST VIRGINIA    TYLER    12/3/2014    473    168    100552 DEVCO
III    Q088734041    000    Q088734041    EVONNE L FURBY    NOBLE ENERGY INC   
WEST VIRGINIA    TYLER    12/9/2014    485    658    105586 DEVCO III   
Q088734042    000    Q088734042    JASON R SMITH    NOBLE ENERGY INC    WEST
VIRGINIA    TYLER    12/3/2014    485    655    105585 DEVCO III    Q088734044
   000    Q088734044    ETTA L SMITH    NOBLE ENERGY INC    WEST VIRGINIA   
TYLER    12/3/2014    484    524    105187 DEVCO III    Q088734045    000   
Q088734045    JEFFERY R SMITH    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
12/3/2014    484    537    105192 DEVCO III    Q088734046    000    Q088734046
   EVA L COLLINS ET VIR    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
12/3/2014    485    667    105589 DEVCO III    Q088734047    000    Q088734047
   JUSTIN R SMITH ET UX    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
12/3/2014    499    192    110982 DEVCO III    Q088734048    000    Q088734048
   JAMES R SMITH    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    12/3/2014   
485    661    105587 DEVCO III    Q088734049    000    Q088734049    EROSA L
CARR ET VIR    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    12/3/2014    485   
649    105583 DEVCO III    Q088734051    000    Q088734051    ERVALEEN L SHAFFER
ET VIR    NOBLE ENERGY INC   

WEST VIRGINIA

  

TYLER

  

12/9/2014

  

484

  

521

   105186 DEVCO III    Q088734062    000    Q088734062    RUTH A JARVIS ET VIR
   NOBLE ENERGY INC    WEST VIRGINIA    TYLER    1/17/2015    488    449   
106730 DEVCO III    Q088734064    000    Q088734064    CINDY L ROSS    NOBLE
ENERGY INC    WEST VIRGINIA    TYLER    1/17/2015    488    446    106729 DEVCO
III    Q088734067    000    Q088734067    LARRY R WILEY ET UX    NOBLE ENERGY
INC    WEST VIRGINIA    TYLER    1/21/2015    488    458    106733 DEVCO III   
Q088734069    000    Q088734069    DIXIE L CASEY ET VIR    NOBLE ENERGY INC   
WEST VIRGINIA    TYLER    1/17/2015    488    452    106731 DEVCO III   
Q088734072    000    Q088734072    LUCILLE B LOUGH    NOBLE ENERGY INC    WEST
VIRGINIA    TYLER    1/12/2015    488    467    106737 DEVCO III    Q088734073
   000    Q088734073    TINA M MCCAIN ET VIR    NOBLE ENERGY INC    WEST
VIRGINIA    TYLER    1/17/2015    488    464    106735 DEVCO III    Q088734074
   000    Q088734074    THELMA J EVERHART    NOBLE ENERGY INC    WEST VIRGINIA
   TYLER    3/9/2015    488    472    106739 DEVCO III    Q088734085    000   
Q088734085    JOHN E FISKE    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
4/17/2015    497    531    110287

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q088734087    000    Q088734087    TERESA L ATKINSON    NOBLE
ENERGY INC    WEST VIRGINIA    TYLER    4/22/2015    499    184    110980 DEVCO
III    Q088734088    000    Q088734088    MANDI R MARTIN    NOBLE ENERGY INC   
WEST VIRGINIA    TYLER    4/22/2015    499    188    110981 DEVCO III   
Q088734094    000    Q088734094    AMY ALTMAN    NOBLE ENERGY INC    WEST
VIRGINIA    TYLER    4/8/2015    482    663    104449 DEVCO III    Q088734097   
000    Q088734097    NICOLE ZACKARY    NOBLE ENERGY INC    WEST VIRGINIA   
TYLER    4/8/2015    481    697    104124 DEVCO III    Q088952001    000   
277983000    DONALD L SECKMAN ET UX    NOBLE ENERGY INC    WEST VIRGINIA   
TYLER    10/31/2014    471    686    99840 DEVCO III    Q089104008    000   
Q089104008    THOMAS R NUTTER ET UX    NOBLE ENERGY INC    WEST VIRGINIA   
TYLER    2/18/2015    488    400    106704 DEVCO III    Q089104010    000   
Q089104010    EDWIN D MULVAY ET UX    NOBLE ENERGY INC    WEST VIRGINIA    TYLER
   2/18/2015    488    396    106702 DEVCO III    Q089104011    000   
Q089104011    ROBERT C MASON ET UX    NOBLE ENERGY INC    WEST VIRGINIA    TYLER
   2/19/2015    488    404    106706 DEVCO III    Q089104012    000   
Q089104012    NANCY FOUT ET VIR    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
1/22/2015    492    296    108287 DEVCO III    Q089104013    000    Q089104013
   THOMAS R NUTTER ET UX    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
2/18/2015    486    540    105945 DEVCO III    Q089104015    000    Q089104015
   GEORGE BROOKS    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    3/20/2015   
482    754    104486 DEVCO III    Q089104017    000    277993003    STEVEN E
MALICKI JR    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    TYLER   
10/15/2014    462    382    95941 DEVCO III    Q089255000    000    273370000   
COLEN C JACK    J & J ENTERPRISES INC    WEST VIRGINIA    TYLER    9/13/1985   
257    620    DEVCO III    Q089410001    000    273371001    DAVID M HARTLEY ET
AL    ALLIANCE PETROLEUM CORP    WEST VIRGINIA    TYLER    6/10/2003    340   
322    17615 DEVCO III    Q089410002    000    273371002    RYAN J MORGAN   
ALLIANCE PETROLEUM CORP    WEST VIRGINIA    TYLER    2/15/2004    342    684   
19542 DEVCO III    Q089410003    000    273371003    PHYLLIS HALL    ALLIANCE
PETROLEUM CORP    WEST VIRGINIA    TYLER    7/15/2003    340    478    17785
DEVCO III    Q089410004    000    Q089410004    PHYLLIS M HALL    NOBLE ENERGY
INC    WEST VIRGINIA    TYLER    5/11/2015    497    538    110289 DEVCO III   
Q089456000    000    273375000    EUGENE R HILL ET AL    HARVEY K HAYMOND   
WEST VIRGINIA    TYLER    8/29/1983    247    68    DEVCO III    Q089650001   
000    273566001    ERNEST LANTZ    THE COASTAL CORPORATION    WEST VIRGINIA   
TYLER    6/2/1989    279    244    DEVCO III    Q089650002    000    273566002
   ROBERT A JOHNSON ET UX    THE COASTAL CORPORATION    WEST VIRGINIA    TYLER
   5/10/1989    278    719    DEVCO III    Q089650003    000    273566003    JOE
H LANTZ ET UX    THE COASTAL CORPORATION    WEST VIRGINIA    TYLER    5/10/1989
   278    721    DEVCO III    Q089650004    000    273566004    JACK EDWARD
LANTZ ET UX    THE COASTAL CORPORATION    WEST VIRGINIA    TYLER    5/10/1989   
278    723    DEVCO III    Q089650005    000    273566005    RONALD LEE ASH   
THE COASTAL CORPORATION    WEST VIRGINIA    TYLER    5/4/1989    278    554   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q089650006    000    273566006    RALPH ARNOLD ASH    THE COASTAL
CORPORATION    WEST VIRGINIA    TYLER    5/6/1989    278    556    DEVCO III   
Q089650007    000    273566007    RANDALL DALE ASH ET AL    THE COASTAL
CORPORATION    WEST VIRGINIA    TYLER    5/4/1989    278    558    DEVCO III   
Q089682000    000    273573000    D RALPH THACKER ET AL    ANTERO RESOURCES
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    6/5/2013    433    398   
81426 DEVCO III    Q089698000    001    273574000    GARY D DAWSON ET UX   
SPARTAN WEST VIRGINIA    WEST VIRGINIA    TYLER    9/18/2014          DEVCO III
   Q089734001    000    273575001    PATTY L BUTERBAUGH    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    TYLER    3/17/2014    444    337    86886 DEVCO
III    Q089734002    000    273575002    RICHARD B SMITH    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    TYLER    3/17/2014    444    339    86887 DEVCO
III    Q089734003    000    273575003    BARBARA J DRUCHNIAK    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    TYLER    3/17/2014    444    335    86885 DEVCO
III    Q089734004    000    273575004    SANDRA L SPENCE    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    TYLER    3/17/2014          DEVCO III   
Q089811001    000    273579001    JOHN BAKER ET AL    ANVIL OIL CO INC    WEST
VIRGINIA    TYLER    1/15/1987    265    413    DEVCO III    Q089811002    000
   273579002    SANDRA SUE CLARK ET AL    MANNA OIL AND GAS COMPANY    WEST
VIRGINIA    TYLER    1/6/1987    265    405    DEVCO III    Q089861001    000   
273581001    DAVID C GREGG    ANVIL OIL CO INC    WEST VIRGINIA    TYLER   
1/15/1987    265    407    DEVCO III    Q089861002    000    273581002    SANDRA
SUE CLARK ET AL    MANNA OIL AND GAS CO    WEST VIRGINIA    TYLER    1/6/1987   
279    90    DEVCO III    Q089861003    000    273581003    SANDRA SUE CLARK ET
VIR    MANNA OIL & GAS CO    WEST VIRGINIA    TYLER    1/6/1987    265    415   
DEVCO III    Q090208002    000    Q090208002    BARBARA ANN PARKER    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    TYLER    9/26/2014          DEVCO III
   Q090208003    000    Q090208003    BETTY SUE EAKLE ET VIR    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    TYLER    9/20/2014          DEVCO III   
Q090208004    000    Q090208004    PATRICIA ANN GORDON    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    TYLER    9/26/2014          DEVCO III   
Q090208005    000    Q090208005    HUGH EDWIN FERGUSON    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    TYLER    9/26/2014          DEVCO III   
Q090208006    000    Q090208006    DONALD L SECKMAN ET UX    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    TYLER    11/13/2014          DEVCO III   
Q090208007    000    Q090208007    MARY ELIZABETH DEARTH    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    TYLER    10/13/2014         

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q090208008    000    Q090208008    ROGER L FERGUSON    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    TYLER    9/10/2014          DEVCO III
   Q090208009    000    Q090208009    DONALD FERGUSON    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    TYLER    9/22/2014          DEVCO III   
Q090208010    000    Q090208010    VIRGINIA LYNN FERGUSON    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    TYLER    12/8/2014          DEVCO III   
Q090208011    000    Q090208011    MELVIN EUGENE FERGUSON ET UX    ANTERO
RESOURCES CORPORATION    WEST VIRGINIA    TYLER    9/10/2014          DEVCO III
   Q090208012    000    Q090208012    LEE ROY FERGUSON ET UX    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    TYLER    9/10/2014          DEVCO III   
Q090208013    000    Q090208013    ROSEMARY DAVIS    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    TYLER    9/22/2014          DEVCO III   
Q090208014    000    Q090208014    RICHARD O FERGUSON JR    ANTERO RESOURCES
CORPORATION    WEST VIRGINIA    TYLER    12/17/2014          DEVCO III   
Q090208015    000    Q090208015    RONALD H WOODBURN    SANCHO OIL AND GAS
CORPORATION    WEST VIRGINIA    TYLER    1/16/2014    435    414    82501 DEVCO
III    Q090208016    000    Q090208016    MARGARET E OLEXA    RONALD H WOODBURN
   WEST VIRGINIA    TYLER    8/28/2010    377    13    47669 DEVCO III   
Q090231000    000    239183000    DONALD J TURNER ET UX    ANVIL OIL COMPANY   
WEST VIRGINIA    TYLER    3/11/1987    266    322    DEVCO III    Q090232000   
000    239181000    JOHN M SMITH ET UX    PITTSBURGH & WEST VIRGINIA GAS CO   
WEST VIRGINIA    TYLER    6/12/1915    78    315    DEVCO III    Q090264001   
000    273593001    EDWIN DELMAR MULVAY ET UX    PETROLEUM SERVICES INC    WEST
VIRGINIA    TYLER    8/18/1979    221    609    DEVCO III    Q090264002    000
   273593002    MARTHA C PRICE    PETROLEUM SERVICES INC    WEST VIRGINIA   
TYLER    8/18/1979    222    533    DEVCO III    Q090281001    000    273596001
   A E PRATT HEIRS    PETROLEUM SERVICES INC    WEST VIRGINIA    TYLER   
4/17/1980    224    424    DEVCO III    Q090281002    000    273596002    A E
PRATT HEIRS    PETROLEUM SERVICES INC    WEST VIRGINIA    TYLER    4/17/1980   
224    468    DEVCO III    Q090281003    000    273596003    A E PRATT HEIRS   
PETROLEUM SERVICES INC    WEST VIRGINIA    TYLER    4/17/1980    224    470   
DEVCO III    Q090281004    000    273596004    A E PRATT HEIRS    PETROLEUM
SERVICES INC    WEST VIRGINIA    TYLER    4/17/1980    224    401    DEVCO III
   Q090281005    000    273596005    A E PRATT HEIRS    PETROLEUM SERVICES INC
   WEST VIRGINIA    TYLER    4/17/1980    224    428    DEVCO III    Q090281006
   000    273596006    A E PRATT HEIRS    PETROLEUM SERVICES INC    WEST
VIRGINIA    TYLER    4/17/1980    224    585    DEVCO III    Q090281007    000
   273596007    A E PRATT HEIRS    PETROLEUM SERVICES INC    WEST VIRGINIA   
TYLER    4/17/1980    224    426    DEVCO III    Q090281008    000    273596008
   A E PRATT HEIRS    PETROLEUM SERVICES INC    WEST VIRGINIA    TYLER   
4/17/1980    224    166    DEVCO III
   Q090320001    000    273604000    KENNETH R MASON ET UX    ACROPOLIS INC   
WEST VIRGINIA    TYLER    9/12/2000    331    475    9162

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q090320002    000    Q090320002    ACROPOLIS INC    DRILLING
APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    9/12/2000    331    483   
9164 DEVCO III    Q090881000    000    275532000    WILLIAM H UNDERWOOD   
JOSEPH SCHLESINGER    WEST VIRGINIA    TYLER    6/23/1894    23    426    DEVCO
III    Q095625001    000    Q095625001    FREDERICK R FONNER    NOBLE ENERGY INC
   WEST VIRGINIA    TYLER    6/9/2015    506    59    113664 DEVCO III   
Q095625002    000    Q095625002    THOMAS LEE FONNER    NOBLE ENERGY INC    WEST
VIRGINIA    TYLER    6/9/2015    506    57    113663 DEVCO III    Q095625003   
000    Q095625003    BETTY R FONNER    NOBLE ENERGY INC    WEST VIRGINIA   
TYLER    6/23/2015    508    659    114608 DEVCO III    Q095625004    000   
Q095625004    FRANCES F ALLOWAY    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
7/2/2015    508    657    114607 DEVCO III    Q095625005    001    110138001   
MILDRED GREGG    MANNA OIL & GAS CO    WEST VIRGINIA    TYLER    1/15/1987   
265    449    DEVCO III    Q095625005    002    110138001    MILDRED GREGG   
MANNA OIL & GAS CO    WEST VIRGINIA    TYLER    1/15/1987    265    449    DEVCO
III    Q095625006    000    110138002    EDNA DILLON    ANVIL OIL COMPANY   
WEST VIRGINIA    TYLER    6/28/1989    280    1    DEVCO III    Q095625007   
000    110138003    MARION E GEORGE    ANVIL OIL COMPANY    WEST VIRGINIA   
TYLER    5/31/1989    79    187    DEVCO III    Q095625008    000    110138004
   JOHN PIERSON ET UX    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER   
5/31/1989    229    242    DEVCO III    Q095625009    000    110138005    BAXTER
WORSTELL ET UX    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    5/31/1989   
279    191    DEVCO III    Q095625010    000    110138006    ELMER GRANT   
ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    5/30/1989    279    193    DEVCO
III    Q095625011    000    110138007    EARL GEORGE ET UX    ANVIL OIL COMPANY
   WEST VIRGINIA    TYLER    5/30/1989    179    189    DEVCO III    Q095625012
   000    Q095625012    JOHN E FONNER    NOBLE ENERGY INC    WEST VIRGINIA   
TYLER    7/16/2015    526    610    1156101 DEVCO III    Q095625013    000   
Q095625013    RICHARD A FONNER    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
5/29/2015    520    382    1153699 DEVCO III    Q095625014    000    Q095625014
   JAMES R FONNER    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    7/21/2015   
526    616    1156104 DEVCO III    Q095625015    000    Q095625015    LAURA LOU
MOORE ET VIR    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    7/24/2015    526
   612    1156102 DEVCO III    Q096494000    000    239182000    DONALD J TURNER
ET UX    ANVIL OIL COMPANY    WEST VIRGINIA    TYLER    3/11/1987    266    324
   DEVCO III    Q096584003    000    109803001    VIOLET GREGG ET AL    JAMES F
DOAN    WEST VIRGINIA    TYLER    3/4/1985    254    243    DEVCO III   
Q096584004    000    109803002    COLUMBIA I COLLINS    ANVIL OIL COMPANY INC   
WEST VIRGINIA    TYLER    7/9/1985    256    383    DEVCO III    Q097167000   
000    278493000    ROY A MEREDITH ET UX    J & J ENTERPRISES INC    WEST
VIRGINIA    TYLER    9/4/1985    257    527    DEVCO III    Q097174001    000   
278416001    GARNET I HESS    J & J ENTERPRISES INC    WEST VIRGINIA    TYLER   
6/26/1985    256    446    DEVCO III    Q097174002    000    Q097174002   
HATTIE H SCHAEFFER ET VIR    J & J ENTERPRISES INC    WEST VIRGINIA    TYLER   
5/28/1985         

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q097174003    000    278416003    HERMAN H HESS ET UX    J & J
ENTERPRISES INC    WEST VIRGINIA    TYLER    5/28/1985    256    442   
DEVCO III    Q097174004    000    Q097174004    IRMA G MCKELVEY    J & J
ENTERPRISES INC    WEST VIRGINIA    TYLER    5/28/1985          DEVCO III   
Q097174005    000    Q097174005    MARY E MICHAEL    J & J ENTERPRISES INC   
WEST VIRGINIA    TYLER    5/28/1985          DEVCO III    Q097174006    000   
278416006    KAY MEREDITH MOLNAR ET VIR    J & J ENTERPRISES INC    WEST
VIRGINIA    TYLER    5/28/1985    256    444    DEVCO III    Q097204001    000
   Q097204001    MARGARET E DOAK    DRILLING APPALACHIAN CORPORATION    WEST
VIRGINIA    TYLER    11/8/1996          DEVCO III    Q097204002    000   
Q097204002    ROBERT L DOAK ET UX    DRILLING APPALACHIAN CORPORATION    WEST
VIRGINIA    TYLER    8/1/1996          DEVCO III    Q097204003    000   
Q097204003    DONNA JEAN LONG    DRILLING APPALACHIAN CORPORATION    WEST
VIRGINIA    TYLER    8/1/1996    317    518    DEVCO III    Q097204004    000   
Q097204004    H H DOAK    DRILLING APPALACHIAN CORPORATION    WEST VIRGINIA   
TYLER    8/1/1996    317    486    DEVCO III    Q097236000    000    Q097236000
   VADA SUE KISSNER    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    TYLER   
4/4/2014    446    269    87984 DEVCO III    Q097243001    000    Q097243001   
ROY DEAN ASH    ANTERO RESOURCES CORPORATION    WEST VIRGINIA    TYLER   
6/13/2014    448    320    89010 DEVCO III    Q097243002    000    Q097243002   
MARY FRANCES CARPENTER ET VIR    ANTERO RESOURCES CORPORATION    WEST VIRGINIA
   TYLER    6/13/2014    449    638    89655 DEVCO III    Q098136001    001   
Q098136001    BRC APPALACHIAN MINERALS I LLC    BRC WORKING INTEREST COMPANY LLC
   WEST VIRGINIA    TYLER    8/27/2009    369    300    40958 DEVCO III   
Q098136001    002    Q098136001    BRC APPALACHIAN MINERALS I LLC    BRC WORKING
INTEREST COMPANY LLC    WEST VIRGINIA    TYLER    8/27/2009    369    300   
40958 DEVCO III    Q098136001    003    Q098136001    BRC APPALACHIAN MINERALS I
LLC    BRC WORKING INTEREST COMPANY LLC    WEST VIRGINIA    TYLER    8/27/2009
   369    300    40958 DEVCO III    Q098136001    004    Q098136001    BRC
APPALACHIAN MINERALS I LLC    BRC WORKING INTEREST COMPANY LLC    WEST VIRGINIA
   TYLER    8/27/2009    369    300    40958 DEVCO III    Q098136001    005   
Q098136001    BRC APPALACHIAN MINERALS I LLC    BRC WORKING INTEREST COMPANY LLC
   WEST VIRGINIA    TYLER    8/27/2009    369    300    40958 DEVCO III   
Q098136001    006    Q098136001    BRC APPALACHIAN MINERALS I LLC    BRC WORKING
INTEREST COMPANY LLC    WEST VIRGINIA    TYLER    8/27/2009    369    300   
40958

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q098136002    000    Q098136002    NANCY FOUT ET VIR    NOBLE
ENERGY INC    WEST VIRGINIA    TYLER    10/26/2015    524    344    1155211
DEVCO III    Q098136003    000    Q098136003    JOHN FOUT ET UX    ANTERO
RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER    11/27/2012    417
   441    73165 DEVCO III    Q098136015    000    280273000    REITA JANE HALL
   ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA    TYLER   
4/19/2013    428    31    78641 DEVCO III    Q098136016    000    276933001   
MARY ROSELYN LEE    ANTERO RESOURCES APPALACHIAN CORPORATION    WEST VIRGINIA   
TYLER    4/26/2013    428    29    78640 DEVCO III    Q098136018    001   
276933002    MARY ANNE KETELSEN ET AL    JB EXPLORATION I LLC    WEST VIRGINIA
   TYLER    5/1/2012    396    644    DEVCO III    Q098136018    002   
276933002    MARY ANNE KETELSEN ET AL    JB EXPLORATION I LLC    WEST VIRGINIA
   TYLER    5/1/2012    396    644    DEVCO III    Q076923034    000   
266152001    ROSEMARY HAUGHT    CUNNINGHAM ENERGY LLC    WEST VIRGINIA    TYLER
   5/12/2011    383    582    DEVCO III    Q072619001    000    264905001   
LORETTA R DOLL    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    10/31/2012   
406    334    66858 DEVCO III    Q072619002    000    264905002    ALICE ZEGREA
ET VIR    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    10/31/2012    408    48
   68138 DEVCO III    Q072619003    000    264905003    ALVA LEE DOLL ET UX   
NOBLE ENERGY INC    WEST VIRGINIA    TYLER    10/25/2012    406    330    66856
DEVCO III    Q072647077    000    264952046    DAVID WAYNE WOODS ET UX    NOBLE
ENERGY INC    WEST VIRGINIA    TYLER    3/6/2013    419    179    74099 DEVCO
III    Q072647186    000    265133001    ARLENE GOODRUM    NOBLE ENERGY INC   
WEST VIRGINIA    TYLER    2/8/2013    417    182    72982 DEVCO III   
Q072647187    000    265133002    GLADYS LLEWELLYN ET VIR    NOBLE ENERGY INC   
WEST VIRGINIA    TYLER    2/7/2013    417    170    72978 DEVCO III   
Q072647188    000    265133003    ROBERT WAYNE MORRIS    NOBLE ENERGY INC   
WEST VIRGINIA    TYLER    2/8/2013    417    190    72985 DEVCO III   
Q072647190    000    265133005    MARY LYNNE CROWE    NOBLE ENERGY INC    WEST
VIRGINIA    TYLER    2/7/2013    417    188    72984 DEVCO III    Q072647191   
000    265133006    SANDRA J LLOYD    NOBLE ENERGY INC    WEST VIRGINIA    TYLER
   2/8/2013    417    115    72989 DEVCO III    Q072647192    000    265133007
   SCOTT ALEXANDER GRAY    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
2/8/2013    417    151    72971 DEVCO III    Q072647195    000    265133010   
EMERSON LOUIS RICE ET UX    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
3/19/2013    417    130    72964 DEVCO III    Q072647196    000    265133011   
LENORE M WIMBROUGH    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    3/19/2013   
417    148    72970 DEVCO III    Q072647197    000    265055014    BELINDA J
ZEUGNER    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    4/9/2013    424    150
   76701 DEVCO III    Q072647198    000    265133013    BETTY STRAUGHN    NOBLE
ENERGY INC    WEST VIRGINIA    TYLER    3/22/2013    419    125    74067 DEVCO
III    Q072647199    000    265055013    BONITA J MOODY    NOBLE ENERGY INC   
WEST VIRGINIA    TYLER    4/9/2013    420    280    74678 DEVCO III   
Q072647200    000    265055012    JAMES PAUL IRWIN ET UX    NOBLE ENERGY INC   
WEST VIRGINIA    TYLER    4/3/2013    420    213    76427 DEVCO III   
Q072647201    000    264952066    DORA JANE PALMER    NOBLE ENERGY INC    WEST
VIRGINIA    TYLER    5/2/2013    429    327    79371 DEVCO III    Q072647203   
000    264952088    LOIS C BURKE ET VIR    NOBLE ENERGY INC    WEST VIRGINIA   
TYLER    8/5/2013    436    173    82812 DEVCO III    Q072647204    000   
264952073    BRENDA S BOGGS    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
10/25/2013    442    347    86026 DEVCO III    Q072647205    000    264952074   
JOHN W ROUNDS ET UX    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    12/4/2013
   440    460    85294 DEVCO III    Q072647206    000    264952121    DONALD LEE
IRWIN ET UX    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    12/5/2013    438   
116    84048 DEVCO III    Q072647207    000    264952122    TAMMIE COOPER ET VIR
   NOBLE ENERGY INC    WEST VIRGINIA    TYLER    10/9/2013    438    174   
84078 DEVCO III    Q072647208    000    264952124    PATRICIA HUSTED ET VIR   
NOBLE ENERGY INC    WEST VIRGINIA    TYLER    12/5/2013    439    538    84703

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q072647209    000    264952127    BARBARA A PIPPIN ET VIR    NOBLE
ENERGY INC    WEST VIRGINIA    TYLER    11/22/2013    439    552    84710 DEVCO
III    Q072647210    000    264952137    DAVID CAMPBELL ET UX    NOBLE ENERGY
INC    WEST VIRGINIA    TYLER    10/31/2013    438    112    84046 DEVCO III   
Q072647211    000    264952138    GERALDINE E HEMENWAY ET    NOBLE ENERGY INC   
WEST VIRGINIA    TYLER    11/19/2013    438    114    84047 DEVCO III   
Q072647212    000    264952139    RICHARD J MCCONNELL ET UX    NOBLE ENERGY INC
   WEST VIRGINIA    TYLER    11/29/2013    439    540    84704 DEVCO III   
Q072647213    000    264952140    VIRGINIA BUCKHOLTZ ET VIR    NOBLE ENERGY INC
   WEST VIRGINIA    TYLER    10/25/2013    438    184    84083 DEVCO III   
Q072647214    000    264952067    JOAN WYNNE ET VIR    NOBLE ENERGY INC    WEST
VIRGINIA    TYLER    11/29/2013    481    295    103907 DEVCO III    Q072647215
   000    264952099    KEVIN WARREN JOHNSON    NOBLE ENERGY INC    WEST VIRGINIA
   TYLER    1/16/2014    442    351    86028 DEVCO III    Q072647216    000   
264952100    BARBARA KAY JERIN ET VIR    NOBLE ENERGY INC    WEST VIRGINIA   
TYLER    11/12/2013    442    365    86035 DEVCO III    Q072647217    000   
264952101    GORDON MCCONNELL    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
11/29/2013    464    222    96796 DEVCO III    Q072647218    000    264952107   
JENNIFER SUE ROUNDS    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    1/10/2014
   445    824    87776 DEVCO III    Q072647219    000    264952108    PAUL
KENYON    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    11/5/2013    445    814
   87771 DEVCO III    Q072647221    000    264952109    EVELYN KENYON    NOBLE
ENERGY INC    WEST VIRGINIA    TYLER    11/5/2013    442    331    86018 DEVCO
III    Q072647222    000    264952110    SHIRLEY BYAM ET VIR    NOBLE ENERGY INC
   WEST VIRGINIA    TYLER    12/11/2013    442    335    86020 DEVCO III   
Q072647223    000    264952142    GERRITT DEXTER CAMPBELL    NOBLE ENERGY INC   
WEST VIRGINIA    TYLER    2/25/2014    445    64    87334 DEVCO III   
Q072647224    000    264952143    KELLY ANN PETTY ET VIR    NOBLE ENERGY INC   
WEST VIRGINIA    TYLER    11/29/2013    446    85    87845 DEVCO III   
Q072647225    000    264952144    TAMMY JO SMITH ET VIR    NOBLE ENERGY INC   
WEST VIRGINIA    TYLER    2/10/2014    446    79    87842 DEVCO III   
Q072647226    000    264952147    WAYNE R ROUNDS ET UX    NOBLE ENERGY INC   
WEST VIRGINIA    TYLER    11/13/2013    445    56    87330 DEVCO III   
Q072647227    000    264952148    BEVERLY RAUTENSTRACH ET    NOBLE ENERGY INC   
WEST VIRGINIA    TYLER    11/29/2013    442    363    86034 DEVCO III   
Q072647228    000    264952149    DAVID EUGENE MCCONNELL J    NOBLE ENERGY INC
   WEST VIRGINIA    TYLER    3/10/2014    446    87    87846 DEVCO III   
Q072647229    000    264952154    CHARLES W CAMPBELL ET UX    NOBLE ENERGY INC
   WEST VIRGINIA    TYLER    10/31/2013    445    58    87331 DEVCO III   
Q072647230    000    264952155    JOSEPH MCCONNELL    NOBLE ENERGY INC    WEST
VIRGINIA    TYLER    11/29/2013    439    560    84714 DEVCO III    Q072647231
   000    264952068    BETTY JANE BOZEMAN ET VIR    NOBLE ENERGY INC    WEST
VIRGINIA    TYLER    11/25/2013    481    293    103906 DEVCO III    Q072647232
   000    264952158    GERRITT KENYON ET UX    NOBLE ENERGY INC    WEST VIRGINIA
   TYLER    10/25/2013    445    812    87770 DEVCO III    Q072647233    000   
264952167    CYNTHIA WEBB ET VIR    NOBLE ENERGY INC    WEST VIRGINIA    TYLER
   2/6/2014    449    507    89609 DEVCO III    Q072647234    000    264952162
   JOAN G DYGERT    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    5/13/2014   
451    341    90479 DEVCO III    Q072647235    000    264952163    MARLENE K
FUDGE    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    5/13/2014    452    712
   91087 DEVCO III    Q072647236    000    264952164    LINDA J ABBEY    NOBLE
ENERGY INC    WEST VIRGINIA    TYLER    1/28/2014    451    343    90480 DEVCO
III    Q072647237    000    264952170    RICHARD CAMPBELL    NOBLE ENERGY INC   
WEST VIRGINIA    TYLER    6/11/2014    460    815    95241 DEVCO III   
Q072647238    000    264952168    WILLIAM G ORTON    NOBLE ENERGY INC    WEST
VIRGINIA    TYLER    7/10/2014    474    40    100932 DEVCO III    Q073361001   
000    265060001    PEGGY J TUCKER ET AL    NOBLE ENERGY INC    WEST VIRGINIA   
TYLER    12/4/2012    409    182    69062 DEVCO III    Q073361002    000   
265060002    THE PATRICIA S DOTSON LIVIN    NOBLE ENERGY INC    WEST VIRGINIA   
TYLER    12/4/2012    410    674    69922 DEVCO III    Q073971001    001   
276267001    MOLLIE L OWENS ET VIR    NOBLE ENERGY INC    WEST VIRGINIA    TYLER
   10/17/2012    409    655    69413 DEVCO III    Q073971002    001    265127001
   GEORGE N MOUNT    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    3/4/2013   
417    121    72961 DEVCO III    Q073971003    001    265127002    DINAH C
CELMIN    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    3/4/2013    417    127
   72963 DEVCO III    Q084933001    000    277144004    ERNIE L CARR ET UX   
NOBLE ENERGY INC    WEST VIRGINIA    TYLER    5/15/2014    449    547    59629
DEVCO III    Q084933002    000    277144005    MARY CARR    NOBLE ENERGY INC   
WEST VIRGINIA    TYLER    5/5/2014    449    519    89615 DEVCO III   
Q084933003    000    277144006    HARRY J WEST ET UX    NOBLE ENERGY INC    WEST
VIRGINIA    TYLER    5/12/2014    449    521    89616 DEVCO III    Q084933004   
000    277144007    ANNA MAE STARVAGGI    NOBLE ENERGY INC    WEST VIRGINIA   
TYLER    5/14/2014    449    515    89613 DEVCO III    Q084933005    000   
277144008    LENA B BARNHART ET VIR    NOBLE ENERGY INC    WEST VIRGINIA   
TYLER    5/6/2014    449    517    89614 DEVCO III    Q084933006    000   
277144009    DAVID A DODD ET UX    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
5/10/2014    449    511    89611

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q084933007    000    277144010    LARRY G DODD ET UX    NOBLE
ENERGY INC    WEST VIRGINIA    TYLER    5/10/2014    449    509    89610 DEVCO
III    Q084933008    000    277144011    DAVID E CARR ET UX    NOBLE ENERGY INC
   WEST VIRGINIA    TYLER    5/1/2014    449    513    89612 DEVCO III   
Q084933009    000    277144012    PEGGY SUE CARR    NOBLE ENERGY INC    WEST
VIRGINIA    TYLER    6/10/2014    452    704    91083 DEVCO III    Q084933010   
000    277144013    BETTY L DYE    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
5/28/2014    452    706    91084 DEVCO III    Q084933012    000    277144001   
HARRIETT A STURGES ET VIR    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
6/10/2014    458    78    93781 DEVCO III    Q084933013    000    277144002   
ELLA J LOUISE MCCULLOUGH    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
6/6/2014    458    80    93782 DEVCO III    Q084933014    000    277144003   
ELMER W PIERCE    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    7/3/2014    458
   82    93783 DEVCO III    Q084933015    000    277144014    WILLARD H MCCLOY
   NOBLE ENERGY INC    WEST VIRGINIA    TYLER    7/28/2014    474    56   
100940 DEVCO III    Q084933016    000    277144015    BRIAN L VINCENT ET UX   
NOBLE ENERGY INC    WEST VIRGINIA    TYLER    7/24/2014    474    48    100936
DEVCO III    Q084933017    000    277144016    PAMELA K WEEKLEY ET VIR    NOBLE
ENERGY INC    WEST VIRGINIA    TYLER    7/24/2014    474    54    100939 DEVCO
III    Q084933018    000    277144017    VIRGINIA D SMITH    NOBLE ENERGY INC   
WEST VIRGINIA    TYLER    7/14/2014    474    46    100935 DEVCO III   
Q084933019    000    277144018    PAULA D MILLER    NOBLE ENERGY INC    WEST
VIRGINIA    TYLER    9/17/2014    478    656    102846 DEVCO III    Q084933020
   000    277144019    JAMES D CARR ET UX    NOBLE ENERGY INC    WEST VIRGINIA
   TYLER    8/1/2014    482    645    104441 DEVCO III    Q084933021    000   
277144020    BRIAN K CARR ET UX    NOBLE ENERGY INC    WEST VIRGINIA    TYLER   
11/5/2014    485    280    105443 DEVCO III    Q084933022    000    277144021   
MARK A CARR ET UX    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    12/3/2014   
484    464    105157 DEVCO III    Q084933023    000    277144022    ROBERT R
CARR ET UX    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    12/11/2014    485   
689    105598 DEVCO III    Q084933024    000    277144023    YOKO D JOHNSON ET
VIR    NOBLE ENERGY INC    WEST VIRGINIA    TYLER    3/7/2015    482    691   
104458 DEVCO III    Q087275000    000    240268000    CARL W ASH ET UX    CNX
GAS COMPANY LLC    WEST VIRGINIA    TYLER    6/19/2012    405    274    65968
DEVCO III    Q098136025    000    276933009    DAVID PAUL LOCOCO    NOBLE ENERGY
INC    WEST VIRGINIA    TYLER    4/12/2014    449    497    89604 DEVCO III   
Q080416005          ROBERT H TENNANT    CNX GAS COMPANY LLC    West Virginia   
Tyler    9/17/2012    414    721    71637 DEVCO III    Q080416006    001   
245498003    EDWARD E UNDERWOOD ET UX    CNX GAS COMPANY LLC    WEST VIRGINIA   
TYLER    9/17/2012    414    731    71639 DEVCO III    Q080416006    002   
245498003    EDWARD E UNDERWOOD ET UX    CNX GAS COMPANY LLC    WEST VIRGINIA   
TYLER    9/17/2012    414    731    71639 DEVCO III    Q080416004          ALVA
L DOLL ET UX    CNX GAS COMPANY LLC    West Virginia    Tyler    9/13/2012   
414    726    71638 DEVCO III    Q080416006          EDWARD E UNDERWOOD ET UX   
CNX GAS COMPANY LLC    West Virginia    Tyler    9/17/2012    414    731   
71639 DEVCO III    Q069694000    002    265133004    THOMAS R DORSEY    ESOURCES
APPALA    PENNSYLVANIA    WASHINGTON    9/22/2010          201033854 DEVCO III
   261158035    001    157171018    MILAN W CIKOVICH SR    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    3/8/2013    1482    434    512391 DEVCO III   
261158035    002    157171018    MILAN W CIKOVICH SR    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    3/8/2013    1482    434    512391 DEVCO III   
507528006    000    239154001    KAREN L HAUGHT    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    6/2/2012    1466    277    472640 DEVCO III    DNE   
DNE    252134060    FLAVA L SHELLEY ET VIR    CNX GAS COMPANY LLC    West
Virginia    Doddridge    2/23/2015          DEVCO III    DNE    DNE    252134061
   SANDRA LEE SMITH PHILLIPS ET VIR    CNX GAS COMPANY LLC    West Virginia   
Doddridge    2/20/2015          DEVCO III    DNE    DNE    252134062    EARLENE
KRAFT REAVIS ET VIR    CNX GAS COMPANY LLC    West Virginia    Doddridge   
3/13/2015          DEVCO III    DNE    DNE    252134063    TAMARA S MAXSON
MCFETERS ET VIR    CNX GAS COMPANY LLC    West Virginia    Doddridge   
3/24/2015          DEVCO III    DNE    DNE    252134064    ROSS EDGAR MAXSON JR
ET UX    CNX GAS COMPANY LLC    West Virginia    Doddridge    5/25/2015         
DEVCO III    DNE    DNE    252134065    CARL LOUIS MAXSON    CNX GAS COMPANY LLC
   West Virginia    Doddridge    5/26/2015         

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    DNE    DNE    258609008    MILDRED NUTTER    CNX GAS COMPANY LLC   
West Virginia    Doddridge    5/16/2015          DEVCO III    DNE    DNE   
258609009    ELLEN JANE SLOVENSKI ET VIR    CNX GAS COMPANY LLC    West Virginia
   Doddridge    6/23/2015          DEVCO III    DNE    DNE    258609010   
TIERRA OIL COMPANY LLC    CNX GAS COMPANY LLC    West Virginia    Doddridge   
6/19/2015          DEVCO III    DNE    DNE    258609011    BRENDA L WILSON   
CNX GAS COMPANY LLC    West Virginia    Doddridge    7/3/2015          DEVCO III
   DNE    DNE    271602002    VIVIAN HINTER BURTON ET VIR    CNX GAS COMPANY LLC
   West Virginia    Doddridge    4/21/2015         

DEVCO III

  

DNE

  

DNE

  

271602004

  

LORETA HINTER DELANEY ET

VIR

  

CNX GAS

COMPANY LLC

  

West Virginia

  

Doddridge

  

4/21/2015

         DEVCO III    DNE    DNE    272853001    LAWRENCE ALAN KEMPER ET UX
(SIC)    CNX GAS COMPANY LLC    West Virginia    Doddridge    7/10/2015         
DEVCO III    DNE    DNE    265464001    EMANUEL LUTHERAN CHURCH    CNX GAS
COMPANY LLC    West Virginia    Doddridge    10/27/2014          DEVCO III   
DNE    DNE    265739004    S A SMITH AND C BURKE MORRIS TRUST    CNX GAS COMPANY
LLC    West Virginia    Doddridge    3/24/2015          DEVCO III    DNE    DNE
   265739005    WILL E MORRIS HEIRS TRUST    CNX GAS COMPANY LLC    West
Virginia    Doddridge    3/24/2015          DEVCO III    DNE    DNE    157219018
   ROBERT STEWART    CNX GAS COMPANY LLC    West Virginia    Monongalia   
11/5/2014          DEVCO III    DNE    DNE    157219026    MICHELLE L CURRENCE
   CNX GAS COMPANY LLC    West Virginia    Monongalia    10/14/2014         
DEVCO III    DNE    DNE    240795002    NANCY L CLENDENEN ET VIR    CNX GAS
COMPANY LLC    West Virginia    Monongalia    1/12/2015          DEVCO III   
DNE    DNE    258511007    JAMES D BRADY    CNX GAS COMPANY LLC    West Virginia
   Monongalia    7/17/2014          DEVCO III    DNE    DNE    258511008    RITA
JEAN STALLBERG    CNX GAS COMPANY LLC    West Virginia    Monongalia   
7/22/2014          DEVCO III    DNE    DNE    258511013    LINDA K BAKER    CNX
GAS COMPANY LLC    West Virginia    Monongalia    8/5/2014          DEVCO III   
DNE    DNE    258511031    DARI SULLIVAN    CNX GAS COMPANY LLC    West Virginia
   Monongalia    10/25/2014          DEVCO III    DNE    DNE    258511033   
GEORGE STEVEN BACHMAN    CNX GAS COMPANY LLC    West Virginia    Monongalia   
1/14/2015          DEVCO III    DNE    DNE    261484008    GINA LOU SMITH ET VIR
   CNX GAS COMPANY LLC    West Virginia    Monongalia    2/4/2015          DEVCO
III    DNE    DNE    268794001    SANDRA G BANIG    CNX GAS COMPANY LLC    West
Virginia    Monongalia    1/23/2015          DEVCO III    DNE    DNE   
268794002    DONNA M BANIG    CNX GAS COMPANY LLC    West Virginia    Monongalia
   1/23/2015          DEVCO III    DNE    DNE    268794004    KEVIN BANIG    CNX
GAS COMPANY LLC    West Virginia    Monongalia    1/23/2015          DEVCO III
   DNE    DNE    268794005    PATRICIA BANIG    CNX GAS COMPANY LLC    West
Virginia    Monongalia    1/23/2015          DEVCO III    DNE    DNE   
268794006    LAURA BANIG    CNX GAS COMPANY LLC    West Virginia    Monongalia
   1/23/2015          DEVCO III    DNE    DNE    268794008    IRENE E WALTERS ET
VIR    CNX GAS COMPANY LLC    West Virginia    Monongalia    1/14/2015         
DEVCO III    DNE    DNE    268794011    BARBARA C GUMP ET VIR    CNX GAS COMPANY
LLC    West Virginia    Monongalia    1/10/2015         

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    DNE    DNE    268794012    FRANCES LOUISE NEAL    CNX GAS COMOANY
LLC    West Virginia    Monongalia    2/6/2015          DEVCO III    DNE    DNE
   268794016    LAWRENCE DELBERT DUVALL ET UX    CNX GAS COMPANY LLC    West
Virginia    Monongalia    1/14/2015          DEVCO III    DNE    DNE   
268794017    PAUL ORVILLE DUVALL ET UX    CNX GAS COMPANY LLC    West Virginia
   Monongalia    2/3/2015          DEVCO III    DNE    DNE    268794019    NANCY
LUCILE CARVER ET VIR    CNX GAS COMPANY LLC    West Virginia    Monongalia   
2/3/2015          DEVCO III    DNE    DNE    268794020    GEORGE I DUVALL    CNX
GAS COMPANY LLC    West Virginia    Monongalia    2/6/2015          DEVCO III   
DNE    DNE    268794021    ALVIN DEAN VANFOSSEN    CNX GAS COMPANY LLC    West
Virginia    Monongalia    2/26/2015          DEVCO III    DNE    DNE   
268794022    ROBERTA R VANDIVER ET VIR    CNX GAS COMPANY LLC    West Virginia
   Monongalia    2/13/2015          DEVCO III    DNE    DNE    268794023   
DAVID R MILLER    CNX GAS COMPANY LLC    West Virginia    Monongalia   
2/13/2015          DEVCO III    DNE    DNE    268794024    GLENN DALE VANFOSSEN
JR ET UX    CNX GAS COMPANY LLC    West Virginia    Monongalia    3/3/2015      
   DEVCO III    DNE    DNE    268794026    CONNIE D TRUDICS ET VIR    CNX GAS
COMPANY LLC    West Virginia    Monongalia    3/3/2015          DEVCO III    DNE
   DNE    268794027    IRENE MARGARET MATSON    CNX GAS COMPANY LLC    West
Virginia    Monongalia    3/3/2015          DEVCO III    DNE    DNE    268794028
   CATHY L MERRITT ET VIR    CNX GAS COMPANY LLC    West Virginia    Monongalia
   3/3/2015          DEVCO III    DNE    DNE    268794032    WALTER E WALKER ET
UX    CNX GAS COMPANY LLC    West Virginia    Monongalia    2/13/2015         
DEVCO III    DNE    DNE    271339001    MARTHA CAROL GRIMES    CNX GAS COMPANY
LLC    West Virginia    Monongalia    5/5/2015          DEVCO III    DNE    DNE
   271339002    MARY FRANCES GRIMES YEATER    CNX GAS COMPANY LLC    West
Virginia    Monongalia    5/5/2015          DEVCO III    DNE    DNE    271339003
   MARGARET HARRIETT GRIMES BRYAN ET VIR    CNX GAS COMPANY LLC    West Virginia
   Monongalia    5/5/2015          DEVCO III    DNE    DNE    271339004    KAREN
S STEWART ET VIR    CNX GAS COMPANY LLC    West Virginia    Monongalia   
5/5/2015          DEVCO III    DNE    DNE    271339005    THOMAS BRADFORD GRIMES
   CNX GAS COMPANY LLC    West Virginia    Monongalia    5/5/2015          DEVCO
III    DNE    DNE    271339006    DIANA WILLIAMSON    CNX GAS COMPANY LLC   
West Virginia    Monongalia    5/5/2015          DEVCO III    DNE    DNE   
271339008    MARY ANN MCGLUMPHY    CNX GAS COMPANY LLC    West Virginia   
Monongalia    5/27/2015          DEVCO III    DNE    DNE    271339011    MYRA
LYNN FITZSIMMONS    CNX GAS COMPANY LLC    West Virginia    Monongalia   
6/8/2015          DEVCO III    DNE    DNE    271339012    SUSAN KAY FITZSIMMONS
   CNX GAS COMPANY LLC    West Virginia    Monongalia    6/8/2015          DEVCO
III    DNE    DNE    271339013    CYNTHIA KINDER    CNX GAS COMPANY LLC    West
Virginia    Monongalia    5/5/2015          DEVCO III    DNE    DNE    271476002
   FAYE ARNOLD BUCKLEY    CNX GAS COMPANY LLC    West Virginia    Monongalia   
5/13/2015          DEVCO III    DNE    DNE    271476003    SHERRY LEMONS    CNX
GAS COMPANY LLC    West Virginia    Monongalia    4/16/2015          DEVCO III
   DNE    DNE    271476004    JUNE FULTON    CNX GAS COMPANY LLC    West
Virginia    Monongalia    5/13/2015         

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    DNE    DNE    271476005    CATHERINE KIRKLAND    CNX GAS COMPANY
LLC    West Virginia    Monongalia    4/16/2015          DEVCO III    DNE    DNE
   271476006    PHILLIP RONALD LAWS    CNX GAS COMPANY LLC    West Virginia   
Monongalia    5/12/2015          DEVCO III    DNE    DNE    271476007    LARRY J
MILLER JR    CNX GAS COMPANY LLC    West Virginia    Monongalia    5/26/2015   
      DEVCO III    DNE    DNE    271476012    HUGH KIRKLAND    CNX GAS COMPANY
LLC    West Virginia    Monongalia    4/16/2015          DEVCO III    DNE    DNE
   271476014    MELISSA KUBISHKE    CNX GAS COMPANY LLC    West Virginia   
Monongalia    4/16/2015          DEVCO III    DNE    DNE    238819014    ROBERT
S ELLIOTT    CNX GAS COMPANY LLC    West Virginia    Monongalia    3/29/2015   
      DEVCO III    DNE    DNE    261479004    KEITH HAUGHT    CNX GAS COMPANY
LLC    West Virginia    Monongalia    10/10/2014          DEVCO III    DNE   
DNE    261479005    MICHAEL HAUGHT    CNX GAS COMPANY LLC    West Virginia   
Monongalia    10/10/2014          DEVCO III    DNE    DNE    253349001    DAVID
C WHITE ET UX    CNX GAS COMPANY LLC    West Virginia    Monongalia    2/4/2015
         DEVCO III    DNE    DNE    268410001    JOHN D LYNCH ET UX    CNX GAS
COMPANY LLC    West Virginia    Monongalia    2/25/2015          DEVCO III   
DNE    DNE    268410003    ROBERT E LYNCH JR ET UX    CNX GAS COMPANY LLC   
West Virginia    Monongalia    2/10/2015          DEVCO III    DNE    DNE   
268410002    WILLIAM R BORCHERT ET UX    CNX GAS COMPANY LLC    West Virginia   
Monongalia    2/25/2015          DEVCO III    L024557011    000    240418002   
ROBERT G PLATT JR    CNX GAS COMPANY LLC    West Virginia    MONONGALIA   
8/1/2012    1468    630    478204 DEVCO III    Q070718000    000    265195000   
ROGER WHALEY ET UX    NOBLE ENERGY INC    West Virginia    TYLER    10/9/2012   
404    219    65255 DEVCO III    Q070902001    000    265196000    RICHARD L
CLARK    NOBLE ENERGY INC    West Virginia    TYLER    10/15/2012    404    217
   65254 DEVCO III    Q072461001    000    265197001    SANDRA KAY GOODWIN ET
VIR    NOBLE ENERGY INC    West Virginia    PLEASANTS    10/30/2012    289   
575    601179 DEVCO III    Q072461002    001    265197002    PHYLLIS M HALL   
NOBLE ENERGY INC    West Virginia    PLEASANTS    10/18/2012    289    573   
601178 DEVCO III    Q072461002    002    265197002    PHYLLIS M HALL    NOBLE
ENERGY INC    West Virginia    PLEASANTS    10/18/2012    289    573    601178
DEVCO III    Q072461003    001    265197003    SHELVAGEAN A RHODEN    NOBLE
ENERGY INC    West Virginia    PLEASANTS    10/30/2012    289    571    601177
DEVCO III    Q072461003    002    265197003    SHELVAGEAN A RHODEN    NOBLE
ENERGY INC    West Virginia    PLEASANTS    10/30/2012    289    571    601177
DEVCO III    Q072461004    001    265197004    DONZEL E LOCKE SR    NOBLE ENERGY
INC    West Virginia    PLEASANTS    10/30/2012    289    569    601176 DEVCO
III    Q072461004    002    265197004    DONZEL E LOCKE SR    NOBLE ENERGY INC
   West Virginia    PLEASANTS    10/30/2012    289    569    601176 DEVCO III   
Q072461005    000    265197005    WALTER RAY LOCKE ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    11/14/2012    289    567    601175 DEVCO III   
Q072461006    001    265197006    ERIN M NICHOLS ET AL    NOBLE ENERGY INC   
West Virginia    PLEASANTS    10/22/2012    289    563    601173 DEVCO III   
Q072461006    002    265197006    ERIN M NICHOLS ET AL    NOBLE ENERGY INC   
West Virginia    PLEASANTS    10/22/2012    289    563    601173 DEVCO III   
Q072461007    000    265197007    JANICE K PURSLOW    NOBLE ENERGY INC    West
Virginia    PLEASANTS    10/30/2012    290    210    602075

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q072461008    001    265197008    RUTH M LOCKE    NOBLE ENERGY INC
   West Virginia    PLEASANTS    10/30/2012    289    647    601476 DEVCO III   
Q072461008    002    265197008    RUTH M LOCKE    NOBLE ENERGY INC    West
Virginia    PLEASANTS    10/30/2012    289    647    601476 DEVCO III   
Q072461009    000    Q072461009    ROBERT JAY LOCKE ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    11/26/2012    290    433    602665 DEVCO III   
Q072461010    000    265197010    JAMES M DYE ET UX    NOBLE ENERGY INC    West
Virginia    PLEASANTS    10/1/2013    294    608    607554 DEVCO III   
Q072631001    000    264908001    HELEN M DOTSON ET VIR    NOBLE ENERGY INC   
West Virginia    RITCHIE    11/21/2012    262    704    201300001397 DEVCO III
   Q072631002    000    264908002    PAUL O WILLIAMS ET UX    NOBLE ENERGY INC
   West Virginia    RITCHIE    11/7/2012    262    696    201300001393 DEVCO III
   Q072631003    000    264908003    KENNETH G GROSE    NOBLE ENERGY INC    West
Virginia    RITCHIE    11/7/2012    262    702    201300001396

DEVCO III

   Q072631004    000    264908004    LINDA LOU JONES    NOBLE ENERGY INC    West
Virginia    RITCHIE    11/7/2012    263    175    201300001724 DEVCO III   
Q072631005    000    264908005    PHILLIP O WILLIAMS ET UX    NOBLE ENERGY INC
   West Virginia    RITCHIE    10/24/2012    262    698    201300001394 DEVCO
III    Q072631006    000    264908006    JODY LEE BOONE ET VIR    NOBLE ENERGY
INC    West Virginia    RITCHIE    11/27/2012    262    700    201300001395
DEVCO III    Q072631007    000    Q072631007    DAVID RAY BOSLEY ET UX    NOBLE
ENERGY INC    West Virginia    RITCHIE    11/12/2012    268    339   
201300005160 DEVCO III    Q072631008    000    264908007    MICHAEL BRUCE MARKLE
ET UX    NOBLE ENERGY INC    West Virginia    RITCHIE    12/4/2013    270    474
   201400000901 DEVCO III    Q072631009    000    264908008    LINDA LOU WOOD ET
VIR    NOBLE ENERGY INC    West Virginia    RITCHIE    11/18/2013    270    498
   201400000910 DEVCO III    Q072647001    000    264952001    RUTH ANN MORRIS
SHAFFER ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    11/1/2012    408
   32    68132 DEVCO III    Q072647002    000    264952002    HELEN KAY MOORE   
NOBLE ENERGY INC    West Virginia    TYLER    11/8/2012    408    30    68131
DEVCO III    Q072647003    000    264952003    TIMOTHY PFOST    NOBLE ENERGY INC
   West Virginia    TYLER    11/21/2012    408    36    68134 DEVCO III   
Q072647004    000    264952004    BETTY JANE PATTERSON    NOBLE ENERGY INC   
West Virginia    TYLER    11/21/2012    408    39    68135 DEVCO III   
Q072647005    000    264952005    LEIGHTON M KELLEY ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    11/21/2012    408    50    68139 DEVCO III   
Q072647006    000    264952006    ARLIS GENE WESTBROOK    NOBLE ENERGY INC   
West Virginia    TYLER    11/5/2012    408    55    68141 DEVCO III   
Q072647007    000    264952007    PAULA IRENE MORRIS MCDANIEL ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    11/1/2012    408    55    68141 DEVCO
III    Q072647008    000    264952008    ALVIN LEROY KELLEY ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    11/21/2012    408    61    68144 DEVCO
III    Q072647009    000    264952009    ROY F MORRIS ET UX    NOBLE ENERGY INC
   West Virginia    TYLER    11/2/2012    408    26    68129 DEVCO III   
Q072647010    000    264952010    DAVID E MORRIS ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    11/27/2012    408    45    68137 DEVCO III   
Q072647011    000    264952011    BARBARA SHARON MORRIS MEADOWS ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    11/1/2012    408    42    68136 DEVCO
III    Q072647012    000    264952012    ROBERT V GRIFFIS    NOBLE ENERGY INC   
West Virginia    TYLER    10/31/2012    409    202    69071 DEVCO III   
Q072647013    000    264952013    CORNELIA PEARL MORRIS JENKINS    NOBLE ENERGY
INC    West Virginia    TYLER    11/7/2012    408    34    68133

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q072647014    000    264952014    NANCY J LEWIS    NOBLE ENERGY INC
   West Virginia    TYLER    11/13/2012    408    28    68130 DEVCO III   
Q072647015    000    Q072647015    F RICHARD HALL ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    12/4/2012    409    632    69403 DEVCO III   
Q072647016    000    264952015    MARY LYNNE CROWE    NOBLE ENERGY INC    West
Virginia    TYLER    11/28/2012    409    641    69407 DEVCO III    Q072647017
   000    264952016    SCOTT ALEXANDER GRAY    NOBLE ENERGY INC    West Virginia
   TYLER    12/18/2012    409    637    69405 DEVCO III    Q072647018    000   
264952026    ROBERT WAYNE MORRIS    NOBLE ENERGY INC    West Virginia    TYLER
   1/2/2013    409    635    69404 DEVCO III    Q072647019    000    264952017
   FLOYD E HERRICK ET UX    NOBLE ENERGY INC    West Virginia    TYLER   
12/28/2012    409    650    69411 DEVCO III    Q072647020    000    264952027   
MARIAN HUFFMAN ANDERSON ET VIR    NOBLE ENERGY INC    West Virginia    TYLER   
1/9/2013    409    645    69409 DEVCO III    Q072647021    000    264952028   
LARRY E LEWIS ET UX    NOBLE ENERGY INC    West Virginia    TYLER    12/20/2012
   409    647    69410 DEVCO III    Q072647022    000    264952018    GLADYS
LLEWELLYN ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    12/14/2012   
409    193    69067 DEVCO III    Q072647023    000    264952019    LARRY D
WESTBROOK    NOBLE ENERGY INC    West Virginia    TYLER    11/6/2012    406   
332    66857 DEVCO III    Q072647024    000    264952020    SANDRA J LLOYD   
NOBLE ENERGY INC    West Virginia    TYLER    12/18/2012    409    198    69069
DEVCO III    Q072647025    000    264952029    JANICE E MCPHERSON    NOBLE
ENERGY INC    West Virginia    TYLER    1/7/2013    409    200    69070 DEVCO
III    Q072647026    000    264952021    HAROLD O MORRIS JR ET UX    NOBLE
ENERGY INC   

West Virginia

  

TYLER

  

11/5/2012

  

409

  

189

   69065 DEVCO III    Q072647027    000    264952022    MARILYN KAY HOUSTON   
NOBLE ENERGY INC    West Virginia    TYLER    11/15/2012    408    57    68142
DEVCO III    Q072647028    000    264952030    ARLENE GOODRUM    NOBLE ENERGY
INC    West Virginia    TYLER    12/11/2012    417    185    72983 DEVCO III   
Q072647029    000    264952031    TIMOTHY DONALD BROWN ET UX    NOBLE ENERGY INC
   West Virginia    TYLER    3/2/2013    417    179    72981 DEVCO III   
Q072647030    000    264952032    LEAH KATHRYN ARMSTRONG    NOBLE ENERGY INC   

West Virginia

  

TYLER

  

2/12/2013

  

417

  

176

   72980 DEVCO III    Q072647031    000    264952033    NANCY SHALOM WILSON LUKE
ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    1/7/2013    417    112
   72958 DEVCO III    Q072647032    000    264952023    KAY LOUISE BUMGARNER   
NOBLE ENERGY INC    West Virginia    TYLER    10/24/2012    404    221    65256
DEVCO III    Q072647034    000    264952034    JOAN E MORRIS    NOBLE ENERGY INC
   West Virginia    TYLER    1/14/2013    417    201    72990 DEVCO III   
Q072647035    000    264952035    JAY LEE WALKER ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    1/29/2013    411    208    70188 DEVCO III   
Q072647036    000    264952036    WILLIAM L GRIMM ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    1/31/2013    410    682    69926 DEVCO III   
Q072647037    000    264952037    NORMA KING    NOBLE ENERGY INC    West
Virginia    TYLER    1/23/2013    410    676    69923 DEVCO III    Q072647038   
000    264952038    MARGARET M JOHNSON ET VIR    NOBLE ENERGY INC    West
Virginia    TYLER    1/31/2013    410    685    69927 DEVCO III    Q072647039   
000    264952039    ANNA HARTMAN    NOBLE ENERGY INC    West Virginia    TYLER
   1/23/2013    410    690    69929 DEVCO III    Q072647040    000    264952040
   MAXINE ELAINE BAYLISS    NOBLE ENERGY INC    West Virginia    TYLER   
1/14/2013    410    678    69924

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q072647041    000    264952041    KAY HUFFMAN LANE ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    1/14/2013    410    680    69925 DEVCO
III    Q072647042    000    264952042    LINDA BUSCH    NOBLE ENERGY INC    West
Virginia    TYLER    1/22/2013    410    692    69930 DEVCO III    Q072647043   
000    264952043    KAREN BETH HOFFMAN    NOBLE ENERGY INC    West Virginia   
TYLER    1/25/2013    410    694    69931 DEVCO III    Q072647044    000   
Q072647044    AMANDA JANE GRIMM MAXWELL    NOBLE ENERGY INC    West Virginia   
TYLER    1/29/2013    410    688    69928 DEVCO III    Q072647045    000   
264952089    KATHY MORRIS    NOBLE ENERGY INC    West Virginia    TYLER   
3/20/2013    419    210    74114 DEVCO III    Q072647046    000    264952090   
JOHN MALYAR JR    NOBLE ENERGY INC    West Virginia    TYLER    11/26/2012   
419    195    74107 DEVCO III    Q072647047    000    264952091    OR BOWYER ET
UX    NOBLE ENERGY INC    West Virginia    TYLER    2/8/2013    418    349   
73605 DEVCO III    Q072647048    000    264952044    LENORE M WIMBROUGH    NOBLE
ENERGY INC    West Virginia    TYLER    3/19/2013    419    204    74111 DEVCO
III    Q072647049    000    264952024    CAROLYN SUE ELMORE ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    11/8/2012    409    191    69066 DEVCO
III    Q072647050    000    264952025    TERRY ODELL ET VIR    NOBLE ENERGY INC
   West Virginia    TYLER    12/20/2012    409    204    69072 DEVCO III   
Q072647051    000    264952056    HEATHER JAMIE BESS    NOBLE ENERGY INC    West
Virginia    TYLER    1/29/2013    424    158    76705 DEVCO III    Q072647052   
000    264952057    ROBYN LYN STROUSE ET VIR    NOBLE ENERGY INC    West
Virginia    TYLER    4/17/2013    426    393    77822 DEVCO III    Q072647053   
000    264952058    LON PFOST    NOBLE ENERGY INC    West Virginia    TYLER   
11/21/2012    424    160    76706 DEVCO III    Q072647054    000    264952059   
BELINDA J ZEUGNER    NOBLE ENERGY INC    West Virginia    TYLER    4/9/2013   
424    163    76707 DEVCO III    Q072647055    000    264952060    SANDRA K
HOFFMAN    NOBLE ENERGY INC    West Virginia    TYLER    5/1/2013    422    728
   76006 DEVCO III    Q072647056    000    264952061    KACY WILSON    NOBLE
ENERGY INC    West Virginia    TYLER    5/7/2013    424    169    76709 DEVCO
III    Q072647057    000    264952062    LINDA S KIRKWOOD    NOBLE ENERGY INC   
West Virginia    TYLER    5/11/2013    424    171    76710 DEVCO III   
Q072647058    000    264952063    WILLIAM L HOFFMAN    NOBLE ENERGY INC    West
Virginia    TYLER    5/9/2013    424    166    76708 DEVCO III    Q072647060   
000    Q072647060    DEBRA A MAYER ET VIR    NOBLE ENERGY INC    West Virginia
   TYLER    8/12/2013    429    124    79226 DEVCO III    Q072647061    000   
Q072647061    BRUCE SHANHOLTZER ET UX    NOBLE ENERGY INC   

West Virginia

  

TYLER

  

8/14/2013

  

429

  

126

   79227 DEVCO III    Q072647062    000    Q072647062    TERRY ODELL ET VIR   
NOBLE ENERGY INC    West Virginia    TYLER    8/8/2013    429    128    79228
DEVCO III    Q072647063    000    Q072647063    THOMAS R MCGRATH ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    8/12/2013    429    130    79229 DEVCO
III    Q072647064    000    Q072647064    BRUNHILDE RODEHEAVER    NOBLE ENERGY
INC    West Virginia    TYLER    7/30/2013    429    138    79233 DEVCO III   
Q072647065    000    Q072647065    VALERIE J MCGRATH    NOBLE ENERGY INC    West
Virginia    TYLER    8/12/2013    429    136    79232 DEVCO III    Q072647066   
000    Q072647066    TIMOTHY J MCGRATH    NOBLE ENERGY INC    West Virginia   
TYLER    8/12/2013    429    134    79231 DEVCO III    Q072647067    000   
Q072647067    MARK L MCGRATH    NOBLE ENERGY INC    West Virginia    TYLER   
8/12/2013    429    132    79230

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q072647068    000    264952045    SARAH JANE GARTON ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    1/31/2013    414    811    71695 DEVCO
III    Q072647069    000    Q072647069    MARY GRIFFIN    NOBLE ENERGY INC   
West Virginia    TYLER    8/26/2013    432    844    81140 DEVCO III   
Q072647070    000    Q072647070    WILLIAM R RADER    NOBLE ENERGY INC    West
Virginia    TYLER    8/19/2013    432    830    81133 DEVCO III    Q072647071   
000    Q072647071    LINDA CAROL JAEB ET VIR    NOBLE ENERGY INC    West
Virginia    TYLER    8/20/2013    432    842    81139 DEVCO III    Q072647072   
000    Q072647072    KENNETH E GRIFFIN    NOBLE ENERGY INC    West Virginia   
TYLER    8/26/2013    432    838    81137 DEVCO III    Q072647073    000   
Q072647073    MAXINE ANDROCY KUZMA    NOBLE ENERGY INC    West Virginia    TYLER
   8/26/2013    432    836    81136 DEVCO III    Q072647074    000    Q072647074
   EDNA ANDROCY KOCHICK    NOBLE ENERGY INC    West Virginia    TYLER   
8/26/2013    432    834    81135 DEVCO III    Q072647075    000    Q072647075   
ALLAN R MCGRATH    NOBLE ENERGY INC    West Virginia    TYLER    8/12/2013   
432    832    81134 DEVCO III    Q072647076    000    Q072647076    PATRICIA
COYLE MARCINIAK ET VIR    NOBLE ENERGY INC    West Virginia    TYLER   
8/20/2013    432    828    81132 DEVCO III    Q072647078    000    264952047   
TAMMY THOMPSON    NOBLE ENERGY INC    West Virginia    TYLER    3/20/2013    419
   187    74103 DEVCO III    Q072647079    000    264952048    MICHAEL THOMAS
WOODS ET UX    NOBLE ENERGY INC    West Virginia    TYLER    2/22/2013    419   
183    74101 DEVCO III    Q072647080    000    264952049    PHYLLIS JEANETTE
ROBERTSON ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    2/27/2013   
438    141    84062 DEVCO III    Q072647081    000    264952050    MICHAEL
MORRIS ET UX    NOBLE ENERGY INC    West Virginia    TYLER    3/11/2013    419
   175    74097 DEVCO III    Q072647082    000    264952051    KAREN DORNON
STEVENS ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    3/14/2013    419
   118    74064 DEVCO III    Q072647083    000    264952052    KEVIN MORRIS   
NOBLE ENERGY INC    West Virginia    TYLER    3/14/2013    417    118    72960
DEVCO III    Q072647084    000    264952053    EMERSON LOUIS RICE ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    3/19/2013    417    139    72967 DEVCO
III    Q072647085    000    264952054    GREGORY A DAVIDSON    NOBLE ENERGY INC
   West Virginia    TYLER    2/18/2013    419    200    74109 DEVCO III   
Q072647086    000    264952055    DEBRA SUE CLENDENIN ET VIR    NOBLE ENERGY INC
   West Virginia    TYLER    2/22/2013    417    154    72972 DEVCO III   
Q072647087    000    Q072647087    BRIAN STANHOLTZER    NOBLE ENERGY INC    West
Virginia    TYLER    8/14/2013    438    144    84063 DEVCO III    Q072647088   
000    264952082    LINDA FARIES ET VIR    NOBLE ENERGY INC    West Virginia   
TYLER    8/26/2013    438    154    84068 DEVCO III    Q072647089    000   
264952083    LOIS C BURKE ET VIR    NOBLE ENERGY INC    West Virginia    TYLER
   8/5/2013    436    171    82811 DEVCO III    Q072647090    000    264952084
   JOHN J RADER ET UX    NOBLE ENERGY INC    West Virginia    TYLER    8/19/2013
   438    162    84072 DEVCO III    Q072647091    000    264952085    JACK R
RADER    NOBLE ENERGY INC    West Virginia    TYLER    8/19/2013    438    164
   84073 DEVCO III    Q072647092    000    264952086    JAMES L RADER ET UX   
NOBLE ENERGY INC    West Virginia    TYLER    8/19/2013    438    158    84070
DEVCO III    Q072647093    000    264952087    PATRICIA HANSON    NOBLE ENERGY
INC    West Virginia    TYLER    8/14/2013    438    148    84065 DEVCO III   
Q072647094    000    264952174    TAMMIE COOPER ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    9/4/2013    435    60    82212

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q072647095    000    264952175    PATRICK S MCGRATH ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    8/12/2013    435    54    82209 DEVCO
III    Q072647096    000    264952176    MARGARET J HALL    NOBLE ENERGY INC   
West Virginia    TYLER    8/19/2013    438    160    84071 DEVCO III   
Q072647097    000    264952069    STEPHEN ANDROCY JR    NOBLE ENERGY INC    West
Virginia    TYLER    8/26/2013    438    146    84064 DEVCO III    Q072647098   
000    264952070    DONALD HAMMOND ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    9/11/2013    435    64    82214 DEVCO III    Q072647099    000   
264952071    SHERRY ARNOLD    NOBLE ENERGY INC    West Virginia    TYLER   
9/4/2013    435    70    82217 DEVCO III    Q072647101    000    264952075   
CRYSTAL AKERS    NOBLE ENERGY INC    West Virginia    TYLER    10/22/2013    438
   72    84022 DEVCO III    Q072647102    000    264952076    VILMA KUCHAREK
GONTARZ    NOBLE ENERGY INC    West Virginia    TYLER    10/21/2013    438    82
   84027 DEVCO III    Q072647104    000    264952078    RAYMOND CHESTER BLINN ET
UX    NOBLE ENERGY INC    West Virginia    TYLER    11/12/2013    438    88   
84030 DEVCO III    Q072647105    000    264952079    FREDRIC MORRIS BLINN   
NOBLE ENERGY INC    West Virginia    TYLER    11/12/2013    438    90    84031
DEVCO III    Q072647106    000    264952080    VICTORIA KUCHAREK ABER    NOBLE
ENERGY INC    West Virginia    TYLER    10/21/2013    438    78    84025 DEVCO
III    Q072647107    000    264952111    TRACY STONE ET VIR    NOBLE ENERGY INC
   West Virginia    TYLER    10/15/2013    438    172    84077 DEVCO III   
Q072647108    000    264952112    BRETT D GARRISON    NOBLE ENERGY INC    West
Virginia    TYLER    9/24/2013    438    188    84085 DEVCO III    Q072647109   
000    264952113    JENISE HARTJE    NOBLE ENERGY INC    West Virginia    TYLER
   10/15/2013    473    151    100544 DEVCO III    Q072647111    000   
264952115    ROY C MALYAR ET UX    NOBLE ENERGY INC    West Virginia    TYLER   
8/14/2013    438    196    84089 DEVCO III    Q072647112    000    264952116   
MILDRED ELAINE FORTSON    NOBLE ENERGY INC    West Virginia    TYLER   
9/11/2013    438    166    84074 DEVCO III    Q072647113    000    264952117   
DANETTE CHIVINGTON    NOBLE ENERGY INC    West Virginia    TYLER    10/15/2013
   438    208    84094 DEVCO III    Q072647114    000    264952118    VIRGINIA
BUCKHOLTZ ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    10/25/2013   
438    182    84082 DEVCO III    Q072647115    000    264952119    BRENDA S
BOGGS    NOBLE ENERGY INC    West Virginia    TYLER    10/25/2013    478    690
   102859 DEVCO III    Q072647116    000    264952120    MARY LOU WODICKA   
NOBLE ENERGY INC    West Virginia    TYLER    12/9/2013    438    94    84033
DEVCO III    Q072647121    000    264952125    JOHN P KUCHAREK ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    10/21/2013    438    76    84024 DEVCO
III    Q072647122    000    264952126    GORDON MCCONNELL    NOBLE ENERGY INC   
West Virginia    TYLER    11/29/2013    439    542    84705 DEVCO III   
Q072647123    000    264952128    GERALDINE E HEMENWAY ET VIR    NOBLE ENERGY
INC    West Virginia    TYLER    11/19/2013    438    86    84029 DEVCO III   
Q072647124    000    264952129    BETTY JANE BOZEMAN ET VIR    NOBLE ENERGY INC
  

West Virginia

  

TYLER

  

11/25/2013

  

438

  

106

   84043 DEVCO III    Q072647125    000    264952130    JOAN WYNNE ET VIR   
NOBLE ENERGY INC    West Virginia    TYLER    11/29/2013    439    544    84706
DEVCO III    Q072647126    000    264952131    CHARLES W CAMPBELL ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    10/31/2013    438    168    84075 DEVCO
III    Q072647127    000    264952132    RICHARD JAMES GIDEON SR    NOBLE ENERGY
INC    West Virginia    TYLER    10/15/2013    438    199    84090

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q072647128    000    264952133    TAMMIE COOPER ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    10/9/2013    438    176    84079 DEVCO
III    Q072647129    000    264952134    TAMMIE COOPER ET VIR    NOBLE ENERGY
INC    West Virginia    TYLER    10/9/2013    438    178    84080 DEVCO III   
Q072647130    000    264952135    DANIEL MORRIS GIDEON    NOBLE ENERGY INC   
West Virginia    TYLER    10/15/2013    438    202    84091 DEVCO III   
Q072647131    000    264952136    DONNA CHAVEZ ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    10/15/2013    438    204    84092 DEVCO III   
Q072647132    000    Q072647132    NANCY DOUGLAS ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    11/12/2013    484    513    105182 DEVCO III   
Q072647133    000    Q072647133    STEPHEN D BLINN ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    11/12/2013    484    515    105183 DEVCO III   
Q072647134    000    Q072647134    DAVID CAMPBELL ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    10/31/2013    439    536    84702 DEVCO III   
Q072647135    000    Q072647135    RICHARD J MCCONNELL ET UX    NOBLE ENERGY INC
   West Virginia    TYLER    11/29/2013    439    550    84709 DEVCO III   
Q072647136    000    264952092    JOHN W ROUNDS ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    12/4/2013    439    556    84712 DEVCO III   
Q072647137    000    Q072647137    BARBARA A PIPPIN ET VIR    NOBLE ENERGY INC
   West Virginia    TYLER    11/22/2013    439    548    84708 DEVCO III   
Q072647138    000    264952093    GERRITT KENYON ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    10/25/2013    445    808    87768 DEVCO III   
Q072647139    000    264952094    SHERRY ARNOLD    NOBLE ENERGY INC    West
Virginia    TYLER    1/22/2014    442    353    86029 DEVCO III    Q072647140   
000    264952095    KEVIN WARREN JOHNSON    NOBLE ENERGY INC    West Virginia   
TYLER    1/16/2014    442    359    86032 DEVCO III    Q072647141    000   
264952096    GLEN ESTEP    NOBLE ENERGY INC    West Virginia    TYLER   
1/1/2014    442    355    86030 DEVCO III    Q072647142    000    264952097   
BEVERLY RAUTENSTRACH ET VIR    NOBLE ENERGY INC    West Virginia    TYLER   
11/29/2013    442    341    86023 DEVCO III    Q072647143    000    264952098   
JENNIFER SUE ROUNDS    NOBLE ENERGY INC    West Virginia    TYLER    1/10/2014
   462    361    86033 DEVCO III    Q072647144    000    264952102    BARBARA
KAY JERIN ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    11/12/2013   
442    369    86037 DEVCO III    Q072647145    000    264952103    JEANNIE SMITH
ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    1/1/2014    442    339
   86022 DEVCO III    Q072647146    000    Q072647146    BARBARA JOY MAY   
NOBLE ENERGY INC    West Virginia    TYLER    1/23/2013    417    145    72969
DEVCO III    Q072647147    000    Q072647147    JAMES PAUL IRWIN ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    4/3/2013    420    219    74629 DEVCO
III    Q072647148    000    Q072647148    BETTY STRAUGHN    NOBLE ENERGY INC   
West Virginia    TYLER    3/22/2013    419    127    74068 DEVCO III   
Q072647149    000    264952104    DIXIE L GOODWIN    NOBLE ENERGY INC    West
Virginia    TYLER    2/5/2013    420    216    74628 DEVCO III    Q072647150   
000    Q072647150    BONITA J MOODY    NOBLE ENERGY INC    West Virginia   
TYLER    4/9/2013    420    284    74680 DEVCO III    Q072647151    000   
264952105    EVELYN KENYON    NOBLE ENERGY INC    West Virginia    TYLER   
11/5/2013    442    333    86019 DEVCO III    Q072647152    000    264952106   
SHIRLEY BYAM ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    12/11/2013
   445    806    87766 DEVCO III    Q072647153    000    264952141    PATRICIA
HUSTED ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    12/5/2013    445
   52    87328

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q072647154    000    264952145    TAMMY JO SMITH ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    2/10/2014    446    73    87839 DEVCO
III    Q072647155    000    264952146    WAYNE R ROUNDS ET UX    NOBLE ENERGY
INC    West Virginia    TYLER    11/13/2013    445    54    87329 DEVCO III   
Q072647157    000    264952151    DAVID EUGENE MCCONNELL JR    NOBLE ENERGY INC
   West Virginia    TYLER    3/10/2014    446    83    87844 DEVCO III   
Q072647158    000    264952152    PAUL KENYON    NOBLE ENERGY INC    West
Virginia    TYLER    11/5/2013    445    822    87775 DEVCO III    Q072647159   
000    264952153    GERRITT DEXTER CAMPBELL JR ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    2/25/2014    445    62    87333 DEVCO III    Q072647160   
000    264952156    DONALD LEE IRWIN ET UX    NOBLE ENERGY INC    West Virginia
   TYLER    12/5/2013    439    554    84711 DEVCO III    Q072647161    000   
264952157    JOSEPH MCCONNELL    NOBLE ENERGY INC    West Virginia    TYLER   
11/29/2013    439    558    84713 DEVCO III    Q072647162    000    264952159   
KELLY ANN PETTY ET VIR    NOBLE ENERGY INC    West Virginia    TYLER   
11/29/2013    449    501    89606 DEVCO III    Q072647163    000    Q072647163
   CYNTHIA WEBB ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    2/6/2014
   449    505    89608 DEVCO III    Q072647164    000    264952160    LINDA J
ABBEY    NOBLE ENERGY INC    West Virginia    TYLER    1/28/2014    452    710
   91086 DEVCO III    Q072647165    000    264952161    JOAN G DYGERT    NOBLE
ENERGY INC    West Virginia    TYLER    5/13/2014    453    616    91653 DEVCO
III    Q072647166    000    264952165    MARLENE K FUDGE    NOBLE ENERGY INC   
West Virginia    TYLER    5/13/2014    453    620    91655 DEVCO III   
Q072647167    000    264952166    JAMES MADISON ARROWOOD    NOBLE ENERGY INC   
West Virginia    TYLER    6/6/2014    458    76    93780 DEVCO III    Q072647168
   000    264952169    RICHARD CAMPBELL    NOBLE ENERGY INC    West Virginia   
TYLER    6/11/2014    460    809    95238 DEVCO III    Q072647172    000   
264952171    WILLIAM G ORTON    NOBLE ENERGY INC    West Virginia    TYLER   
7/10/2014    474    44    100934 DEVCO III    Q072647173    000    264952172   
G DOUGLAS DAVIDSON ET UX    NOBLE ENERGY INC   

West Virginia

  

TYLER

  

9/1/2014

  

478

  

654

   102845 DEVCO III    Q072647174    000    Q072647174    MICHAEL R DURETT ET UX
   NOBLE ENERGY INC    West Virginia    TYLER    10/7/2014    485    324   
105466 DEVCO III    Q072647175    000    Q072647175    JEFFREY A DURETT    NOBLE
ENERGY INC    West Virginia    TYLER    11/11/2014    485    262    105433 DEVCO
III    Q072647176    000    Q072647176    KIM RENEE BERNARDO    NOBLE ENERGY INC
   West Virginia    TYLER    10/14/2014    485    328    105468 DEVCO III   
Q072647177    001    279310002    RICHARD J HITCHCOCK    NOBLE ENERGY INC   
West Virginia    TYLER    1/20/2015    488    420    106715 DEVCO III   
Q072647177    002    279310002    RICHARD J HITCHCOCK    NOBLE ENERGY INC   
West Virginia    TYLER    1/20/2015    488    420    106715 DEVCO III   
Q072647179    001    Q072647179    JULIA ARLENE MORRIS    NOBLE ENERGY INC   
West Virginia    TYLER    1/14/2015    482    616    104429 DEVCO III   
Q072647179    002    Q072647179    JULIA ARLENE MORRIS    NOBLE ENERGY INC   
West Virginia    TYLER    1/14/2015    482    616    104429 DEVCO III   
Q072647180    001    Q072647180    JOEL ROBERT MORRIS    NOBLE ENERGY INC   
West Virginia    TYLER    1/14/2015    482    619    104430 DEVCO III   
Q072647180    002    Q072647180    JOEL ROBERT MORRIS    NOBLE ENERGY INC   
West Virginia    TYLER    1/14/2015    482    619    104430 DEVCO III   
Q072647181    001    Q072647181    STEVEN HAROLD MORRIS    NOBLE ENERGY INC   
West Virginia    TYLER    1/14/2015    506    50    113660

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q072647181    002    Q072647181    STEVEN HAROLD MORRIS    NOBLE
ENERGY INC    West Virginia    TYLER    1/14/2015    506    50    113660 DEVCO
III    Q072647182    001    Q072647182    MARK C MCCONNELL ET UX    NOBLE ENERGY
INC    West Virginia    TYLER    1/14/2015    488    422    106716 DEVCO III   
Q072647183    000    Q072647183    JO ANN BALIS ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    2/25/2015    481    654    104110 DEVCO III   
Q072647184    000    Q072647184    ROBERT E APGAR ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    1/14/2015    488    485    106742 DEVCO III   
Q072647185    001    Q072647185    MARK A MORRIS    NOBLE ENERGY INC    West
Virginia    TYLER    1/14/2015    488    424    106717 DEVCO III    Q072647185
   002    Q072647185    MARK A MORRIS    NOBLE ENERGY INC    West Virginia   
TYLER    1/14/2015    488    424    106717 DEVCO III    Q072647243    001   
Q072647243    HUGH JOSEPH IRWIN JR    NOBLE ENERGY INC    West Virginia    TYLER
   6/15/2015    503    70    112462 DEVCO III    Q072647243    002    Q072647243
   HUGH JOSEPH IRWIN JR    NOBLE ENERGY INC    West Virginia    TYLER   
6/15/2015    503    70    112462 DEVCO III    Q072647244    000    Q072647244   
MARY ANN GARRISON    NOBLE ENERGY INC    West Virginia    TYLER    1/28/2016   
526    577    1156085 DEVCO III    Q072654000    000    265038000    COASTAL
FOREST RESOURCES COMPANY    NOBLE ENERGY INC    West Virginia    RITCHIE   
11/16/2012    261    1027    201300000942 DEVCO III    Q072667001    000   
265039001    VELDA M BISHOP    NOBLE ENERGY INC    West Virginia    RITCHIE   
9/12/2012    260    552    201300000042 DEVCO III    Q072667002    000   
265039002    TIMOTHY L BISHOP ET UX    NOBLE ENERGY INC    West Virginia   
RITCHIE    9/7/2012    260    554    201300000043 DEVCO III    Q072667004    000
   265039004    HELEN J FLUTY ET VIR    NOBLE ENERGY INC    West Virginia   
RITCHIE    9/5/2012    260    558    201300000045 DEVCO III    Q072675000    000
   265043000    JUSTIN R SMITH ET UX    NOBLE ENERGY INC    West Virginia   
RITCHIE    9/12/2012    260    560    201300000046 DEVCO III    Q072676000   
000    265044000    JUSTIN R SMITH ET UX    NOBLE ENERGY INC    West Virginia   
RITCHIE    9/12/2012    260    562    201300000047 DEVCO III    Q072703000   
000    265045000    VELMA J STULL ET VIR    NOBLE ENERGY INC    West Virginia   
PLEASANTS    11/19/2012    289    565    601174 DEVCO III    Q072719000    000
   265047000    WILLIAM B WILLIAMSON ET UX    NOBLE ENERGY INC   

West Virginia

  

PLEASANTS

  

11/5/2012

  

289

  

577

   601180 DEVCO III    Q072779000    000    265048000    RANDALL L REDMAN JR   
NOBLE ENERGY INC    West Virginia    TYLER    11/23/2012    408    59    68143
DEVCO III    Q072795000    000    265049000    HEBRON COMMUNITY EDUCATIONAL
OUTREACH SERVICES    NOBLE ENERGY INC    West Virginia    PLEASANTS   
10/30/2012    289    645    601475 DEVCO III    Q072797000    000    265050000
   JUSTIN R SMITH ET UX    NOBLE ENERGY INC    West Virginia    RITCHIE   
12/7/2012    262    706    201300001398 DEVCO III    Q073147000    000   
265051000    THE WINSTON LOVE FAMILY TRUST    NOBLE ENERGY INC    West Virginia
   RITCHIE    11/29/2012    261    1015    201300000937 DEVCO III    Q073344001
   000    265055001    GLADYS LLEWELLYN ET VIR    NOBLE ENERGY INC    West
Virginia    TYLER    12/14/2012    409    187    69064 DEVCO III    Q073344002
   000    265055002    MARY LYNNE CROWE    NOBLE ENERGY INC    West Virginia   
TYLER    11/28/2012    409    643    69408 DEVCO III    Q073344003    000   
265055003    SCOTT ALEXANDER GRAY    NOBLE ENERGY INC    West Virginia    TYLER
   12/18/2012    409    639    69406 DEVCO III    Q073344004    000    265055005
   ROBERT WAYNE MORRIS    NOBLE ENERGY INC    West Virginia    TYLER    1/2/2013
   409    653    69412

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q073344005    000    265055004    SANDRA J LLOYD    NOBLE ENERGY
INC    West Virginia    TYLER    12/18/2012    409    196    69068 DEVCO III   
Q073344006    000    265055006    LEAH KATHRYN ARMSTRONG    NOBLE ENERGY INC   
West Virginia    TYLER    2/12/2013    417    173    72979 DEVCO III   
Q073344007    000    265055007    JOAN E MORRIS    NOBLE ENERGY INC    West
Virginia    TYLER    1/14/2013    417    198    72989 DEVCO III    Q073344008   
000    265055017    ARLENE GOODRUM    NOBLE ENERGY INC    West Virginia    TYLER
   12/11/2012    419    198    74108 DEVCO III    Q073344009    000    265055011
   BETTY STRAUGHN    NOBLE ENERGY INC    West Virginia    TYLER    3/22/2013   
419    121    74065 DEVCO III    Q073344011    000    265055008    EMERSON LOUIS
RICE ET UX    NOBLE ENERGY INC    West Virginia    TYLER    3/19/2013    417   
133    72965 DEVCO III    Q073344012    000    265055009    LENORE M WIMBROUGH
   NOBLE ENERGY INC    West Virginia    TYLER    3/19/2013    417    136   
72966 DEVCO III    Q073344015    000    Q073344015    BRUNHILDE RODEHEAVER   
NOBLE ENERGY INC    West Virginia    TYLER    7/30/2013    429    291    79358
DEVCO III    Q073344016    000    265055010    BARBARA JOY MAY    NOBLE ENERGY
INC    West Virginia    TYLER    1/23/2013    417    142    72968 DEVCO III   
Q073344017    000    265055016    LOIS C BURKE ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    8/5/2013    436    175    82813 DEVCO III   
Q073344018    000    265055015    JOHN W ROUNDS ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    12/4/2013    437    765    83789 DEVCO III   
Q073344019    000    265055027    BRENDA S BOGGS    NOBLE ENERGY INC    West
Virginia    TYLER    10/25/2013    478    688    102858 DEVCO III    Q073344020
   000    265055028    VIRGINIA BUCKHOLTZ ET VIR    NOBLE ENERGY INC    West
Virginia    TYLER    10/25/2013    438    186    84084 DEVCO III    Q073344021
   000    265055029    GERALDINE E HEMENWAY ET VIR    NOBLE ENERGY INC    West
Virginia    TYLER    11/19/2013    438    84    84028 DEVCO III    Q073344023   
000    265055030    RICHARD J MCCONNELL ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    11/29/2013    438    104    84042 DEVCO III    Q073344024
   000    265055031    CHARLES W CAMPBELL ET UX    NOBLE ENERGY INC    West
Virginia    TYLER   

10/31/2013

  

438

  

108

   84044 DEVCO III    Q073344025    000    265055032    JOAN WYNNE ET VIR   
NOBLE ENERGY INC    West Virginia    TYLER    11/29/2013    438    110    84045
DEVCO III    Q073344026    000    265055033    BARBARA A PIPPIN ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    11/22/2013    439    645    84707 DEVCO
III    Q073344027    000    265055034    TAMMIE COOPER ET VIR    NOBLE ENERGY
INC    West Virginia    TYLER    10/9/2013    438    180    84081 DEVCO III   
Q073344028    000    265055018    DONALD LEE IRWIN ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    12/5/2013    464    224    96797 DEVCO III   
Q073344029    000    265055019    BETTY JANE BOZEMAN ET VIR    NOBLE ENERGY INC
   West Virginia    TYLER    11/25/2013    439    534    84701 DEVCO III   
Q073344030    000    Q073344030    GORDON MCCONNELL    NOBLE ENERGY INC    West
Virginia    TYLER    11/29/2013    484    517    105184 DEVCO III    Q073344031
   000    265055020    GERRITT KENYON ET UX    NOBLE ENERGY INC    West Virginia
   TYLER    10/25/2013    445    810    87769 DEVCO III    Q073344032    000   
265055021    KEVIN WARREN JOHNSON    NOBLE ENERGY INC    West Virginia    TYLER
   1/16/2014    442    349    86027 DEVCO III    Q073344033    000    265055022
   BEVERLY RAUTENSTRACH ET VIR    NOBLE ENERGY INC    West Virginia    TYLER   
11/29/2013    442    367    86036 DEVCO III    Q073344034    000    265055023   
JENNIFER SUE ROUNDS    NOBLE ENERGY INC    West Virginia    TYLER    1/10/2014
   442    357    86031

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q073344035    000    265055024    JOSEPH MCCONNELL    NOBLE ENERGY
INC    West Virginia    TYLER    11/29/2013    445    816    87772 DEVCO III   
Q073344036    000    265055025    SHIRLEY BYAM ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    12/11/2013    442    337    86021 DEVCO III   
Q073344037    000    265055026    EVELYN KENYON    NOBLE ENERGY INC    West
Virginia    TYLER    11/5/2013    445    820    87774 DEVCO III    Q073344038   
000    265055035    PATRICIA HUSTED ET VIR    NOBLE ENERGY INC    West Virginia
   TYLER    12/5/2013    446    68    87836 DEVCO III    Q073344039    000   
265055036    TAMMY JO SMITH ET VIR    NOBLE ENERGY INC    West Virginia    TYLER
   2/10/2014    446    77    87941 DEVCO III    Q073344040    000    265055037
   KELLY ANN PETTY ET VIR    NOBLE ENERGY INC    West Virginia    TYLER   
11/29/2013    446    91    87848 DEVCO III    Q073344041    000    265055038   
DAVID EUGENE MCCONNELL JR    NOBLE ENERGY INC    West Virginia    TYLER   
3/10/2014    446    89    87847 DEVCO III    Q073344042    000    265055039   
BARBARA KAY JERIN ET VIR    NOBLE ENERGY INC    West Virginia    TYLER   
11/12/2013    444    38    86722 DEVCO III    Q073344043    000    265055040   
WAYNE R ROUNDS ET UX    NOBLE ENERGY INC    West Virginia    TYLER    11/13/2013
   445    50    87327 DEVCO III    Q073344044    000    265055041    GERRITT
DEXTER CAMPBELL ET UX    NOBLE ENERGY INC    West Virginia    TYLER    2/25/2014
   445    60    87332 DEVCO III    Q073344045    000    265055042    PAUL KENYON
   NOBLE ENERGY INC    West Virginia    TYLER    11/5/2013    445    818   
87773 DEVCO III    Q073344046    000    265055043    DAVID CAMPBELL ET UX   
NOBLE ENERGY INC    West Virginia    TYLER    10/31/2013    445    48    87326
DEVCO III    Q073344047    000    265055046    CYNTHIA WEBB ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    2/6/2014    449    503    89607 DEVCO
III    Q073344048    000    265055047    MARLENE K FUDGE    NOBLE ENERGY INC   
West Virginia    TYLER    5/13/2014    451    345    90481 DEVCO III   
Q073344049    000    265055044    JOAN G DYGERT    NOBLE ENERGY INC    West
Virginia    TYLER    5/13/2014    452    714    91088 DEVCO III    Q073344050   
000    265055045    LINDA J ABBEY    NOBLE ENERGY INC    West Virginia    TYLER
   1/28/2014    453    618    91654 DEVCO III    Q073344051    000    265055048
   RICHARD CAMPBELL    NOBLE ENERGY INC    West Virginia    TYLER    6/11/2014
   460    807    95237 DEVCO III    Q073344052    000    265055049    WILLIAM G
ORTON    NOBLE ENERGY INC    West Virginia    TYLER    7/10/2014    474    42   
100933 DEVCO III    Q073344053    000    Q073344053    MICHAEL R DURETT ET UX   
NOBLE ENERGY INC    West Virginia    TYLER    10/7/2014    485    286    105448
DEVCO III    Q073344054    000    Q073344054    KIM RENEE BERNARDO    NOBLE
ENERGY INC    West Virginia    TYLER    10/14/2014    485    330    105469 DEVCO
III    Q073344055    000    Q073344055    JEFFREY A DURETT    NOBLE ENERGY INC
   West Virginia    TYLER    11/11/2014    485    260    105432 DEVCO III   
Q073344056    000    Q073344056    ROBERT E APGAR ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    1/14/2015    488    426    106718 DEVCO III   
Q073397001    000    265063001    ROBERT E WHALEY II    NOBLE ENERGY INC    West
Virginia    PLEASANTS    11/27/2012    290    200    602070 DEVCO III   
Q073397002    000    265063002    BLAINE SIMONTON ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    12/4/2012    290    206    602073 DEVCO III   
Q073397003    000    265063003    GEORGE A SIMONTON ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    12/4/2012    290    208    602074

DEVCO III

   Q073397004    000    265063004    HELEN L WHALEY    NOBLE ENERGY INC    West
Virginia    PLEASANTS    11/27/2012    290    202    602071

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q073397005    000    265063005    DEBRA F WEESE ET VIR    NOBLE
ENERGY INC    West Virginia    PLEASANTS    12/27/2012    290    198    602069
DEVCO III    Q073397006    000    265063006    CRYSTAL G BOLEY ET VIR    NOBLE
ENERGY INC    West Virginia    PLEASANTS    11/27/2012    290    204    602072
DEVCO III    Q073397007    000    265063007    DOROTHY E FLESHER    NOBLE ENERGY
INC    West Virginia    PLEASANTS    1/24/2013    290    429    602663 DEVCO III
   Q073397008    000    265063008    LINDA A ALLEN ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    12/27/2012    290    435    602666 DEVCO III   
Q073397010    000    265063009    JACK O WAUGH JR    NOBLE ENERGY INC    West
Virginia    PLEASANTS    1/4/2013    290    427    602662 DEVCO III   
Q073397011    000    265063010    JOYCE M SMITH ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    1/7/2013    290    441    602669 DEVCO III   
Q073397012    000    265063011    JUDITH M SNEED    NOBLE ENERGY INC    West
Virginia    PLEASANTS    1/15/2013    290    443    602670 DEVCO III   
Q073397013    000    265063012    STEPHANIE HIGGINS    NOBLE ENERGY INC    West
Virginia    PLEASANTS    1/4/2013    290    431    602664 DEVCO III   
Q073397014    000    Q073397014    DONALD R SIMONTON    NOBLE ENERGY INC    West
Virginia    PLEASANTS    1/7/2013    290    425    602661 DEVCO III   
Q073397015    000    265063013    VIRGIL OSCAR EVANS ET UX    NOBLE ENERGY INC
   West Virginia    PLEASANTS    12/4/2012    290    437    602667 DEVCO III   
Q073397016    000    265063014    STEVEN A NUTTER ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    1/15/2013    290    453    602660 DEVCO III   
Q073397017    000    265063015    RHIANNON R GULL ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    1/24/2013    290    445    602671 DEVCO III   
Q073397018    000    265063016    CLIFFORD W SMITH JR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    2/18/2013    291    297    603033 DEVCO III   
Q073397019    000    265063041    CHERYL A PATRICK ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    4/18/2013    291    488    603587 DEVCO III   
Q073397020    000    265063042    JO ANN SMITH    NOBLE ENERGY INC    West
Virginia    PLEASANTS    3/14/2013    291    590    603949 DEVCO III   
Q073397021    000    265063043    DAVID P MCINTYRE ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    12/27/2012    291    399    603357 DEVCO III   
Q073397023    000    265063030    FRANCES REPP    NOBLE ENERGY INC    West
Virginia    PLEASANTS    3/6/2013    292    45    604244 DEVCO III    Q073397024
   000    265063031    PATTY L COX    NOBLE ENERGY INC    West Virginia   
PLEASANTS    4/11/2013    291    610    603967 DEVCO III    Q073397025    000   
265063032    CHESTER LEE SMITH ET UX    NOBLE ENERGY INC    West Virginia   
PLEASANTS    4/11/2013    292    301    604222 DEVCO III    Q073397026    000   
265063017    CARL SMITH ET UX    NOBLE ENERGY INC    West Virginia    PLEASANTS
   3/5/2013    291    457    603574 DEVCO III    Q073397027    000    265063033
   BARBARA J FRAGISKATOS ET VIR    NOBLE ENERGY INC    West Virginia   
PLEASANTS    4/20/2013    292    43    604243 DEVCO III    Q073397028    000   
265063034    TREVA M BURRIS ET VIR    NOBLE ENERGY INC    West Virginia   
PLEASANTS    4/11/2013    291    602    603963 DEVCO III    Q073397029    000   
265063035    MARY ROSE SMITH    NOBLE ENERGY INC    West Virginia    PLEASANTS
   4/14/2013    291    598    603961 DEVCO III    Q073397030    000    265063036
   DON M WILSON    NOBLE ENERGY INC    West Virginia    PLEASANTS    3/20/2013
   291    608    603966 DEVCO III    Q073397031    000    265063020    BETTY J
COTTLE ET VIR    NOBLE ENERGY INC    West Virginia    PLEASANTS    5/1/2013   
292    690    605284 DEVCO III    Q073397032    000    265063021    JAMES SMITH
JR ET UX    NOBLE ENERGY INC    West Virginia    PLEASANTS    5/1/2013    292   
696    605287

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q073397033    000    265063022    CAROLYN S WILSON    NOBLE ENERGY
INC    West Virginia    PLEASANTS    1/30/2013    292    694    605286 DEVCO III
   Q073397034    000    265063023    CAROL WILSON    NOBLE ENERGY INC    West
Virginia    PLEASANTS    1/30/2013    293    063    605396 DEVCO III   
Q073397035    000    265063024    CHARLES J ELLIS    NOBLE ENERGY INC    West
Virginia    PLEASANTS    5/17/2013    293    65    605397 DEVCO III   
Q073397036    000    265063018    TAMMY O WILSON ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    2/19/2013    291    477    603582 DEVCO III   
Q073397037    000    265063025    HELEN FRANCIS WESCOTT    NOBLE ENERGY INC   
West Virginia    PLEASANTS    4/11/2013    293    28    605370 DEVCO III   
Q073397038    000    265063026    KATHRYN R MYERS ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    4/26/2013    293    46    605380 DEVCO III   
Q073397039    000    265063027    ERIK SCHEIDEGGER    NOBLE ENERGY INC    West
Virginia    PLEASANTS    4/26/2013    293    44    605379 DEVCO III   
Q073397040    000    265063028    LENA GRUBBS ET VIR    NOBLE ENERGY INC    West
Virginia    PLEASANTS    3/20/2013    293    034    605374 DEVCO III   
Q073397041    000    265063029    KENNETH D SMITH    NOBLE ENERGY INC    West
Virginia    PLEASANTS    7/16/2013    293    269    605741 DEVCO III   
Q073397042    000    Q073397042    BARBARA ABRAMS ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    1/24/2013    293    129    605502 DEVCO III   
Q073397043    000    Q073397043    MILDRED R SMITH    NOBLE ENERGY INC    West
Virginia    PLEASANTS    6/21/2013    293    54    605384 DEVCO III   
Q073397044    000    Q073397044    PAMELA S BEAVER    NOBLE ENERGY INC    West
Virginia    PLEASANTS    7/16/2013    293    266    605740 DEVCO III   
Q073397045    000    Q073397045    ROBERT WASHINGTON    NOBLE ENERGY INC    West
Virginia    PLEASANTS    6/14/2013    293    255    605735 DEVCO III   
Q073397046    000    Q073397046    LORI J SMITH    NOBLE ENERGY INC    West
Virginia    PLEASANTS    7/18/2013    294    144    606764 DEVCO III   
Q073397047    000    265063019    TONIA K HARPER    NOBLE ENERGY INC    West
Virginia    PLEASANTS    2/19/2013    291    483    603585 DEVCO III   
Q073397048    000    Q073397048    DEBRA ANN ROBERTS ET UX    NOBLE ENERGY INC
   West Virginia    PLEASANTS    8/2/2013    294    59    606691 DEVCO III   
Q073397049    000    Q073397049    DARREL WAYNE SMITH    NOBLE ENERGY INC   
West Virginia    PLEASANTS    8/2/2013    294    43    606685 DEVCO III   
Q073397050    000    Q073397050    DAVID E SMITH ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    8/2/2013    294    48    606687 DEVCO III   
Q073397051    000    Q073397051    RYAN E SMITH    NOBLE ENERGY INC    West
Virginia    PLEASANTS    9/2/2013    294    267    606923 DEVCO III   
Q073397052    000    Q073397052    DAVID L WILSON    NOBLE ENERGY INC    West
Virginia    PLEASANTS    2/19/2013    294    51    606688 DEVCO III   
Q073397053    000    265063040    JOHN B SIMONTON ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    8/15/2013    294    31    606681 DEVCO III   
Q073397054    000    265063037    LINDA J HOLLON ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    8/8/2013    295    106    607906 DEVCO III   
Q073397055    000    265063038    NICOLE D BRITTON ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    9/2/2013    295    109    607907 DEVCO III   
Q073397056    000    265063039    ADAM K SMITH ET UX    NOBLE ENERGY INC    West
Virginia    PLEASANTS    9/2/2013    295    88    607898 DEVCO III    Q073397057
   000    Q073397057    OPAL SMITH ADAMS    NOBLE ENERGY INC    West Virginia   
PLEASANTS    3/5/2013    292    33    604225 DEVCO III    Q073397058    000   
265063044    HOMER W SMITH    NOBLE ENERGY INC    West Virginia    PLEASANTS   
3/11/2014    296    681    609030

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q073397059    000    Q073397059    BRENNA NEVES    NOBLE ENERGY INC
   West Virginia    PLEASANTS    5/7/2014    303    687    616225 DEVCO III   
Q073397060    000    Q073397060    JOELY FLEGLER ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    7/3/2014    304    542    616973 DEVCO III   
Q073397061    000    265063045    GLORIA S FARMER    NOBLE ENERGY INC    West
Virginia    PLEASANTS    10/14/2014    301    661    614572 DEVCO III   
Q073397062    000    265063046    BARBARA J CHILDRESS ET VIR    NOBLE ENERGY INC
   West Virginia    PLEASANTS    9/30/2014    302    137    614892 DEVCO III   
Q073397063    000    Q073397063    JANICE L ROBERTS    NOBLE ENERGY INC    West
Virginia    PLEASANTS    7/15/2014    310    195    620897 DEVCO III   
Q073397064    000    Q073397064    MARTHA ANN RATLIFF    NOBLE ENERGY INC   
West Virginia    PLEASANTS    8/7/2014    303    689    616226 DEVCO III   
Q073397065    000    265063047    BARBARA SIMONTON    NOBLE ENERGY INC    West
Virginia    PLEASANTS    8/15/2014    301    642    614563 DEVCO III   
Q073397066    000    265063048    DEBORAH L HASH    NOBLE ENERGY INC    West
Virginia    PLEASANTS    9/30/2014    302    149    614902 DEVCO III   
Q073397067    000    Q073397067    MICHAEL J SMITH JR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    12/4/2014    303    691    616227 DEVCO III   
Q073397068    000    Q073397068    PAULA C DORMAN ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    12/16/2014    304    544    616974 DEVCO III   
Q073397069    000    Q073397069    SAMANTHA S SMITH    NOBLE ENERGY INC    West
Virginia    PLEASANTS    12/4/2014    303    642    616203 DEVCO III   
Q073397070    000    Q073397070    SCOTT A SMITH    NOBLE ENERGY INC    West
Virginia    PLEASANTS    12/4/2014    303    644    616204 DEVCO III   
Q073964001    000    264967033    THE JOELYNN FAMILY PRESERVATION TRUST    NOBLE
ENERGY INC    West Virginia    RITCHIE    1/17/2013    261    1025   
201300000941 DEVCO III    Q073964002    000    264967034    SAM HORTON    NOBLE
ENERGY INC    West Virginia    RITCHIE    2/22/2013    263    513   
201300001954 DEVCO III    Q073964003    000    264967035    FRANK BUTLER   
NOBLE ENERGY INC    West Virginia    RITCHIE    3/4/2013    263    517   
201300001956 DEVCO III    Q073964004    000    264967036    NANCY ANN KING   
NOBLE ENERGY INC    West Virginia    RITCHIE    3/6/2013    263    515   
201300001955 DEVCO III    Q073964005    000    264967037    SHERRY PINKERTON   
NOBLE ENERGY INC    West Virginia    RITCHIE    2/12/2013    262    586   
201300001315 DEVCO III    Q073964007    000    264967038    VIRGINIA FOSTER
STARR    NOBLE ENERGY INC    West Virginia    RITCHIE    2/12/2013    262    588
   201300001316 DEVCO III    Q073964008    000    264967001    BLAUSER ASSET
MANAGEMENT LIMITED PARTNERSHIP    NOBLE ENERGY INC    West Virginia    RITCHIE
   2/6/2013    262    580    201300001312 DEVCO III    Q073964009    000   
264967002    DAVID C ALLEN    NOBLE ENERGY INC    West Virginia    RITCHIE   
2/12/2013    262    576    201300001310 DEVCO III    Q073964010    000   
264967003    ELVA RUTH MCDOUGLE    NOBLE ENERGY INC    West Virginia    RITCHIE
   2/13/2013    262    584    201300001314 DEVCO III    Q073964011    000   
264967004    LAURA M VANDYKE    NOBLE ENERGY INC    West Virginia    RITCHIE   
2/19/2013    262    594    201300001319 DEVCO III    Q073964012    000   
264967005    CHARLES A VANDYKE   

NOBLE ENERGY INC

   West Virginia    RITCHIE    2/19/2013    262    592    201300001318 DEVCO III
   Q073964013    000    264967006    BONNIE S VALENTINE    NOBLE ENERGY INC   
West Virginia    RITCHIE    2/12/2013    262    590    201300001317 DEVCO III   
Q073964014    000    264967007    GARY ALLEN    NOBLE ENERGY INC    West
Virginia    RITCHIE    2/12/2013    262    578    201300001311

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q073964015    000    264967008    DENNIS R HALL SR    NOBLE ENERGY
INC    West Virginia    RITCHIE    2/7/2013    263    185    201300001732 DEVCO
III    Q073964016    000    264967009    LINDA D LABUTIS    NOBLE ENERGY INC   
West Virginia    RITCHIE    3/7/2013    263    499    201300001947 DEVCO III   
Q073964017    000    264967010    PATRICIA L HOLMES    NOBLE ENERGY INC    West
Virginia    RITCHIE    3/7/2013    263    507    201300001951 DEVCO III   
Q073964019    000    264967011    SUSAN M KING    NOBLE ENERGY INC    West
Virginia    RITCHIE    2/6/2013    263    195    201300001737 DEVCO III   
Q073964020    000    264967012    ANDREW V KING    NOBLE ENERGY INC    West
Virginia    RITCHIE    2/5/2013    263    191    201300001735 DEVCO III   
Q073964022    000    264967014    FRED L VANDYKE ET UX    NOBLE ENERGY INC   
West Virginia    RITCHIE    3/1/2013    263    205    201300001742 DEVCO III   
Q073964023    000    264967015    WENDELL VANDYKE    NOBLE ENERGY INC    West
Virginia    RITCHIE    3/6/2013    263    509    201300001952 DEVCO III   
Q073964024    000    264967016    THE THOMAS EDWARD MULLOOLY ESTATE    NOBLE
ENERGY INC    West Virginia    RITCHIE    3/7/2013    263    501    201300001948
DEVCO III    Q073964025    000    264967017    CASSANDRA A FLORY ET VIR    NOBLE
ENERGY INC    West Virginia    RITCHIE    2/26/2013    263    495   
201300001945 DEVCO III    Q073964026    000    264967018    EUGENE A VANDYKE ET
UX    NOBLE ENERGY INC    West Virginia    RITCHIE    3/3/2013    263    505   
201300001950 DEVCO III    Q073964027    000    264967019    JANET M MISSELWITZ
   NOBLE ENERGY INC    West Virginia    RITCHIE    3/4/2013    263    511   
201300001953 DEVCO III    Q073964028    000    264967020    KARRIE A SIPES   
NOBLE ENERGY INC    West Virginia    RITCHIE    2/7/2013    263    203   
201300001741 DEVCO III    Q073964029    000    264967021    PAMELA J HOLMES   
NOBLE ENERGY INC    West Virginia    RITCHIE    3/7/2013    263    503   
201300001949 DEVCO III    Q073964030    001    264967050    DOUGLAS E COMMINO   
NOBLE ENERGY INC    West Virginia    RITCHIE    4/16/2013    264    194   
201300002531 DEVCO III    Q073964030    002    264967050    DOUGLAS E COMMINO   
NOBLE ENERGY INC    West Virginia    RITCHIE    4/16/2013    264    194   
201300002531 DEVCO III    Q073964030    003    264967050    DOUGLAS E COMMINO   
NOBLE ENERGY INC    West Virginia    RITCHIE    4/16/2013    264    194   
201300002531 DEVCO III    Q073964031    001    264967051    ELIZABETH A COMMINO
   NOBLE ENERGY INC    West Virginia    RITCHIE    4/16/2013    264    190   
201300002529 DEVCO III    Q073964031    002    264967051    ELIZABETH A COMMINO
   NOBLE ENERGY INC    West Virginia    RITCHIE    4/16/2013    264    190   
201300002529 DEVCO III    Q073964031    003    264967051    ELIZABETH A COMMINO
   NOBLE ENERGY INC    West Virginia    RITCHIE    4/16/2013    264    190   
201300002529 DEVCO III    Q073964032    000    264967052    SAMMY L HOGUE   
NOBLE ENERGY INC    West Virginia    RITCHIE    5/14/2013    264    790   
201300002888 DEVCO III    Q073964033    000    264967053    RUSSELL D ADAMS ET
UX    NOBLE ENERGY INC    West Virginia    RITCHIE    5/14/2013    264    794   
201300002890 DEVCO III    Q073964034    000    264967054    EMMA V PORTER   
NOBLE ENERGY INC    West Virginia    RITCHIE    5/14/2013    264    788   
201300002887 DEVCO III    Q073964035    000    264967055    JOE A HOGUE    NOBLE
ENERGY INC    West Virginia    RITCHIE    5/14/2013    264    782   
201300002884 DEVCO III    Q073964036    000    264967056    DAVID A REASER ET UX
   NOBLE ENERGY INC    West Virginia    RITCHIE    5/15/2013    264    792   
201300002889 DEVCO III    Q073964037    001    264967057    SHAWNA ROTTINGHAUS
   NOBLE ENERGY INC    West Virginia    RITCHIE    4/16/2013    264    192   
201300002530 DEVCO III    Q073964037    002    264967057    SHAWNA ROTTINGHAUS
   NOBLE ENERGY INC    West Virginia    RITCHIE    4/16/2013    264    192   
201300002530

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q073964037    003    264967057    SHAWNA ROTTINGHAUS    NOBLE
ENERGY INC    West Virginia    RITCHIE    4/16/2013    264    192   
201300002530 DEVCO III    Q073964038    000    264967039    KENNETH D PARKER   
NOBLE ENERGY INC    West Virginia    RITCHIE    4/13/2013    284    587   
201500002773 DEVCO III    Q073964039    001    264967040    AUDRA D STIMPERT   
NOBLE ENERGY INC    West Virginia    RITCHIE    4/18/2013    270    924   
201400001178 DEVCO III    Q073964039    002    264967040    AUDRA D STIMPERT   
NOBLE ENERGY INC    West Virginia    RITCHIE    4/18/2013    270    924   
201400001178 DEVCO III    Q073964039    003    264967040    AUDRA D STIMPERT   
NOBLE ENERGY INC    West Virginia    RITCHIE    4/18/2013    270    924   
201400001178 DEVCO III    Q073964040    001    264967041    JAN S WILEY    NOBLE
ENERGY INC    West Virginia    RITCHIE    4/30/2013    265    557   
201300003384 DEVCO III    Q073964040    002    264967041    JAN S WILEY    NOBLE
ENERGY INC    West Virginia    RITCHIE    4/30/2013    265    557   
201300003384 DEVCO III    Q073964040    003    264967041    JAN S WILEY    NOBLE
ENERGY INC    West Virginia    RITCHIE    4/30/2013    265    557   
201300003384 DEVCO III    Q073964041    000    264967022    REGINA MARIE SEIBERT
   NOBLE ENERGY INC    West Virginia    RITCHIE    2/14/2013    263    201   
201300001740 DEVCO III    Q073964042    000    264967043    CHRISTOPHER A PORTER
ET UX    NOBLE ENERGY INC    West Virginia    RITCHIE    5/14/2013    264    786
   201300002886 DEVCO III    Q073964043    000    264967044    BRYAN D HOGUE   
NOBLE ENERGY INC    West Virginia    RITCHIE    5/15/2013    264    784   
201300002885 DEVCO III    Q073964044    000    264967023    SANDRA K HOLSINGER
   NOBLE ENERGY INC    West Virginia    RITCHIE    3/2/2013    263    992   
201300002293 DEVCO III    Q073964045    000    264967024    DANNY ALLEN    NOBLE
ENERGY INC    West Virginia    RITCHIE    2/27/2013    263    497   
201300001946 DEVCO III    Q073964046    000    264967025    TERESA N PORTER   
NOBLE ENERGY INC    West Virginia    RITCHIE    3/27/2013    263    990   
201300002292 DEVCO III    Q073964047    000    264967026    DAVID C DAVIS   
NOBLE ENERGY INC    West Virginia    RITCHIE    2/5/2013    263    181   
201300001730 DEVCO III    Q073964048    000    264967027    WILLIAM A HALL JR   
NOBLE ENERGY INC    West Virginia    RITCHIE    2/6/2013    263    189   
201300001734 DEVCO III    Q073964049    000    264967028    LINDA A HAGAN   
NOBLE ENERGY INC    West Virginia    RITCHIE    2/5/2013    263    183   
201300001731 DEVCO III    Q073964050    000    264967029    DEBRA K SCHENK ET
VIR    NOBLE ENERGY INC    West Virginia    RITCHIE    2/7/2013    263    199   
201300001739 DEVCO III    Q073964051    000    264967030    VICKI HALL    NOBLE
ENERGY INC    West Virginia    RITCHIE    2/19/2013    263    187   
201300001733 DEVCO III    Q073964052    000    264967031    DONALD SHELDON KING
   NOBLE ENERGY INC    West Virginia    RITCHIE    2/7/2013    263    193   
201300001736 DEVCO III    Q073964053    000    264967032    BRIAN P DAVIS   
NOBLE ENERGY INC    West Virginia    RITCHIE    2/8/2013    263    179   
201300001729 DEVCO III    Q073964054    000    Q073964054    BARBARA A KING   
NOBLE ENERGY INC    West Virginia    RITCHIE    2/18/2015    285    720   
201500003618 DEVCO III    Q074503001    000    265217000    FRANK W MCDONNELL ET
UX    NOBLE ENERGY INC    West Virginia    RITCHIE    2/26/2013    263    197   
201300001738 DEVCO III    Q074503002    000    265217004    JOE A HOGUE    NOBLE
ENERGY INC    West Virginia    RITCHIE    6/15/2013    271    484   
201400001623 DEVCO III    Q074503003    000    265217005    CHRISTOPHER A PORTER
ET UX    NOBLE ENERGY INC    West Virginia    RITCHIE    6/7/2013    265    569
   201300003390

DEVCO III

   Q074503004    000    265217006    RUSSELL D ADAMS    NOBLE ENERGY INC    West
Virginia    RITCHIE    6/12/2013    265    567    201300003389

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q074503005    000    265217007    EMMA V PORTER    NOBLE ENERGY INC
   West Virginia    RITCHIE    6/7/2013    265    565    201300003388 DEVCO III
   Q074503006    000    Q074503006    SAMMY L HOGUE    NOBLE ENERGY INC    West
Virginia    RITCHIE    6/8/2013    265    561    201300003386 DEVCO III   
Q074503007    000    Q074503007    BRYAN D HOGUE    NOBLE ENERGY INC    West
Virginia    RITCHIE    6/5/2013    265    563    201300003387 DEVCO III   
Q074503008    000    Q074503008    BRICE D REASER ET VIR    NOBLE ENERGY INC   
West Virginia    RITCHIE    6/10/2013    265    559    201300003385 DEVCO III   
Q074503009    000    265217001    KATHLEEN QUINN    NOBLE ENERGY INC    West
Virginia    RITCHIE    6/22/2013    266    816    201300004092 DEVCO III   
Q074503010    000    265217002    THOMAS EDWARD MULLOOLY ESTATE    NOBLE ENERGY
INC    West Virginia    RITCHIE    6/27/2013    266    812    201300004090 DEVCO
III    Q074503011    000    265217008    TERESA NELL PORTER    NOBLE ENERGY INC
   West Virginia    RITCHIE    7/31/2013    267    62    201300004328 DEVCO III
   Q074503012    000    265217003    MICHAEL D QUINN ET UX    NOBLE ENERGY INC
   West Virginia    RITCHIE    6/25/2013    266    927    201300004181 DEVCO III
   Q074503013    000    Q074503013    BLAUSER ASSET MANAGEMENT LIMITED
PARTNERSHIP    NOBLE ENERGY INC    West Virginia    RITCHIE    7/10/2013    266
   814    201300004091 DEVCO III    Q074503014    000    Q074503014    SUZANNE
QUINN    NOBLE ENERGY INC    West Virginia    RITCHIE    8/23/2013    267    512
   201300004739 DEVCO III    Q074503015    001    Q074503015    AMERICAN CANCER
SOCIETY INC    NOBLE ENERGY INC    West Virginia    RITCHIE    9/26/2013    270
   920    201400001176 DEVCO III    Q074503015    002    Q074503015    AMERICAN
CANCER SOCIETY INC   

NOBLE ENERGY INC

   West Virginia    RITCHIE    9/26/2013    270    920    201400001176 DEVCO III
   Q074503016    000    240120000    STEVEN C MCCLOY ET UX    CNX GAS COMPANY
LLC    West Virginia    RITCHIE    5/14/2012    259    957    201200004303 DEVCO
III    Q074503017    000    242359000    BLAUSER ASSET MANAGEMENT    CNX GAS
COMPANY LLC    West Virginia    RITCHIE    8/20/2012    260    849   
201300000209 DEVCO III    Q074572001    000    265218001    EMMA G RIGGS ET VIR
   NOBLE ENERGY INC    West Virginia    PLEASANTS    3/15/2013    291    287   
603028 DEVCO III    Q074572002    000    265218002    CAROLYN SUE BEARDEN ET VIR
   NOBLE ENERGY INC    West Virginia    PLEASANTS    3/15/2013    291    401   
603358 DEVCO III    Q074572003    000    265218003    ELDON W ROSS    NOBLE
ENERGY INC    West Virginia    PLEASANTS    3/15/2013    291    479    603583
DEVCO III    Q074572004    000    265218004    CHARLES R MCCULLOUGH ET UX   
NOBLE ENERGY INC    West Virginia    PLEASANTS    3/2/2013    291    461   
603576 DEVCO III    Q074572005    000    265218005    GARY L COX    NOBLE ENERGY
INC    West Virginia    PLEASANTS    3/5/2013    291    403    603359 DEVCO III
   Q074573001    000    265223001    HARRY H MORGAN JR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    3/5/2013    291    289    603029 DEVCO III   
Q074573002    000    265223002    AUDRY E GIBONEY ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    2/12/2013    291    299    603034 DEVCO III   
Q074573003    000    265223003    BETTY FRESHOUR    NOBLE ENERGY INC    West
Virginia    PLEASANTS    2/12/2013    291    291    603030 DEVCO III   
Q074573004    000    Q074573004    RONALD LEE WILSON ET UX    NOBLE ENERGY INC
   West Virginia    PLEASANTS    8/8/2013    294    177    606780 DEVCO III   
Q074573005    000    Q074573005    MARY L LOEHR    NOBLE ENERGY INC    West
Virginia    PLEASANTS    7/12/2013    294    149    606766 DEVCO III   
Q074573006    000    265223006    LORNA J COLLINS ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    8/8/2013    294    505    607263

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q074573007    000    265223004    PATRICK MOSES THOMAS ESTATE   
NOBLE ENERGY INC    West Virginia    PLEASANTS    10/30/2013    295    91   
607899 DEVCO III    Q074573008    000    265223005    DEBORAH D WEISENBURGER ET
VIR    NOBLE ENERGY INC    West Virginia    PLEASANTS    12/2/2013    295    255
   608079 DEVCO III    Q074573009    000    265223007    DOUG BENNETT ET UX   
NOBLE ENERGY INC    West Virginia    PLEASANTS    10/24/2013    294    612   
607556 DEVCO III    Q074573010    000    265223008    KIMBERLY D RIPPETH ET VIR
   NOBLE ENERGY INC    West Virginia    PLEASANTS    11/26/2013    296    463   
608789 DEVCO III    Q074573011    000    265223009    THE BY-PASS TRUST DATED
JUNE 17 1998    NOBLE ENERGY INC    West Virginia    PLEASANTS    7/12/2013   
293    257    605736 DEVCO III    Q074637000    000    265144000    FRIEDERIKE
DOHRMANN    NOBLE ENERGY INC    West Virginia    TYLER    1/31/2013    417   
194    72987 DEVCO III    Q074643001    000    265145000    ROBERT SMITH   
NOBLE ENERGY INC    West Virginia    TYLER    2/7/2013    417    196    72988
DEVCO III    Q074643002    000    241800001    ALVA L DOLL ET UX    CNX GAS
COMPANY LLC    West Virginia    TYLER    7/24/2012    414    665    71591 DEVCO
III    Q074643003    000    241800002    GEORGE L DOLL ET AL    CNX GAS COMPANY
LLC    West Virginia    TYLER    7/26/2012    405    259    65965 DEVCO III   
Q074643004    000    241800003    EDWARD E UNDERWOOD ET UX    CNX GAS COMPANY
LLC    West Virginia    TYLER    7/17/2012    405    264    65966 DEVCO III   
Q074643005    000    241800004    JAMES D TENNANT SR ET UX    CNX GAS COMPANY
LLC    West Virginia    TYLER    10/31/2012    429    687    79599 DEVCO III   
Q074643006    000    241800007    ROBERT DEAN GOFF    CNX GAS COMPANY LLC   
West Virginia    TYLER    10/16/2012    412    475    70873 DEVCO III   
Q074643007    000    241800008    MARTHA I KING    CNX GAS COMPANY LLC    West
Virginia    TYLER    11/8/2012    414    430    71430 DEVCO III    Q074646000   
000    265227000    DAVID L NAPIER ET UX    NOBLE ENERGY INC    West Virginia   
PLEASANTS    1/30/2013    290    439    602668 DEVCO III    Q074722001    001   
265146001    DONNA JEAN KRUTILLA ET VIR    NOBLE ENERGY INC    West Virginia   
TYLER    3/15/2013    417    167    72977 DEVCO III    Q074722001    002   
265146001    DONNA JEAN KRUTILLA ET VIR    NOBLE ENERGY INC    West Virginia   
TYLER    3/15/2013    417    167    72977 DEVCO III    Q074722002    001   
265146002    IVALEEN ALYCE FORREN    NOBLE ENERGY INC    West Virginia    TYLER
   3/15/2013    417    204    72991 DEVCO III    Q074722002    002    265146002
   IVALEEN ALYCE FORREN    NOBLE ENERGY INC    West Virginia    TYLER   
3/15/2013    417    204    72991 DEVCO III    Q074722004    002    Q074722004   
JULIAN WHALEY ET UX    NOBLE ENERGY INC    West Virginia    TYLER    4/25/2013
   418    351    73606 DEVCO III    Q074722004    003    Q074722004    JULIAN
WHALEY ET UX    NOBLE ENERGY INC    West Virginia    TYLER    4/25/2013    418
   351    73606 DEVCO III    Q074722005    000    265146027    SAMUEL J PATSY ET
UX    NOBLE ENERGY INC    West Virginia    TYLER    5/2/2013    418    346   
73604 DEVCO III    Q074722006    000    265146007    VICTORIA THOMPSON ET VIR   
NOBLE ENERGY INC    West Virginia    TYLER    5/13/2013    422    733    76008
DEVCO III    Q074722007    000    265146008    EDITH DOTTS    NOBLE ENERGY INC
   West Virginia    TYLER    5/15/2013    421    562    75421 DEVCO III   
Q074722008    001    265146009    JOHN MICHAEL LINVILLE    NOBLE ENERGY INC   
West Virginia    TYLER    3/26/2013    420    236    74635 DEVCO III   
Q074722008    002    265146009    JOHN MICHAEL LINVILLE    NOBLE ENERGY INC   
West Virginia    TYLER    3/26/2013    420    236    74635

DEVCO III

   Q074722009    000    265146010    MARK SAMMONS    NOBLE ENERGY INC    West
Virginia    TYLER    5/8/2013    420    234    74634

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q074722010    001    265146011    TONYA RENEE LINVILLE ET VIR   
NOBLE ENERGY INC    West Virginia    TYLER    4/29/2013    420    246    74640
DEVCO III    Q074722010    002    265146011    TONYA RENEE LINVILLE ET VIR   
NOBLE ENERGY INC    West Virginia    TYLER    4/29/2013    420    246    74640
DEVCO III    Q074722011    001    265146012    LISA DAWN SWISHER    NOBLE ENERGY
INC    West Virginia    TYLER    3/26/2013    420    242    74638 DEVCO III   
Q074722011    002    265146012    LISA DAWN SWISHER    NOBLE ENERGY INC    West
Virginia    TYLER    3/26/2013    420    242    74638 DEVCO III    Q074722012   
000    265146013    DONNA MARIE JUSTICE    NOBLE ENERGY INC    West Virginia   
TYLER    5/5/2013    420    225    74631 DEVCO III    Q074722013    000   
265146014    KAREN M BESTERMAN    NOBLE ENERGY INC    West Virginia    TYLER   
5/3/2013    420    228    74632 DEVCO III    Q074722014    000    265146015   
DEBBY COPELAND    NOBLE ENERGY INC    West Virginia    TYLER    5/7/2013    422
   735    76009 DEVCO III    Q074722015    000    265146016    FREDERICK
TOLLIVER DOTTS ET UX    NOBLE ENERGY INC    West Virginia    TYLER    5/7/2013
   421    553    75417 DEVCO III    Q074722016    000    265146017    SHEILA KAY
STROOP    NOBLE ENERGY INC    West Virginia    TYLER    5/11/2013    420    238
   74636 DEVCO III    Q074722017    000    265146003    MARTHA M WILSON    NOBLE
ENERGY INC    West Virginia    TYLER    3/14/2013    417    210    72993 DEVCO
III    Q074722018    002    Q074722018    THE RONALD W MEREDITH TRUST DATED
FEBRUARY 4 2000    NOBLE ENERGY INC    West Virginia    TYLER    4/9/2013    418
   353    73607 DEVCO III    Q074722018    005    Q074722018    THE RONALD W
MEREDITH TRUST DATED FEBRUARY 4 2000    NOBLE ENERGY INC    West Virginia   
TYLER    4/9/2013    418    353    73607 DEVCO III    Q074722019    000   
265146018    PAMELA JO HILL ET VIR    NOBLE ENERGY INC    West Virginia    TYLER
   5/6/2013    422    731    76007 DEVCO III    Q074722020    000    265146019
   MARTY GAIL PRICE ET UX    NOBLE ENERGY INC    West Virginia    TYLER   
5/5/2013    420    240    74637 DEVCO III    Q074722021    000    265146020   
MARC G HORNER ET UX    NOBLE ENERGY INC    West Virginia    TYLER    5/13/2013
   424    147    76700 DEVCO III    Q074722022    002    Q074722022    STEPHANIE
KAY KENNEDY    NOBLE ENERGY INC    West Virginia    TYLER    5/28/2013    420   
244    74639 DEVCO III    Q074722022    005    Q074722022    STEPHANIE KAY
KENNEDY    NOBLE ENERGY INC    West Virginia    TYLER    5/28/2013    420    244
   74639 DEVCO III    Q074722023    000    Q074722023    EDITH DOTTS    NOBLE
ENERGY INC    West Virginia    TYLER    4/25/2013    419    129    74069 DEVCO
III    Q074722024    000    Q074722024    REX TERRANCE DOTTS ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    5/9/2013    421    541    75411 DEVCO
III    Q074722025    000    265146021    VICTORIA THOMPSON ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    5/7/2013    421    557    75419 DEVCO
III    Q074722026    000    265146022    FREDERICK TOLLIVER DOTTS ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    5/11/2013    421    545    75413 DEVCO
III    Q074722027    000    265146023    MARC G HORNER ET UX    NOBLE ENERGY INC
   West Virginia    TYLER    5/7/2013    420    231    74633 DEVCO III   
Q074722028    000    265146024    SHEILA KAY STROOP    NOBLE ENERGY INC    West
Virginia    TYLER    5/3/2013    421    543    75412 DEVCO III    Q074722029   
000    Q074722029    BRUCE MARTIN DOTTS ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    5/11/2013    421    551    75416 DEVCO III    Q074722030   
000    Q074722030    REX TERRANCE DOTTS ET UX    NOBLE ENERGY INC   

West Virginia

  

TYLER

  

5/11/2013

  

421

  

547

   75414

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q074722031    000    265146025    PAMELA JO HILL ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    5/11/2013    424    152    76702 DEVCO
III    Q074722032    000    Q074722032    BRUCE MARTIN DOTTS ET UX    NOBLE
ENERGY INC   

West Virginia

  

TYLER

  

5/1/2013

  

419

  

123

   74066 DEVCO III    Q074722033    000    Q074722033    MARGIE CHISLER    NOBLE
ENERGY INC    West Virginia    TYLER    5/8/2013    421    555    75418 DEVCO
III    Q074722034    000    265146004    DANIEL B BROTHERS    NOBLE ENERGY INC
   West Virginia    TYLER    3/18/2013    419    177    74098 DEVCO III   
Q074722035    001    265146005    LISA MICHELLE MCDONNELL    NOBLE ENERGY INC   
West Virginia    TYLER    3/15/2013    419    191    74105 DEVCO III   
Q074722035    002    265146005    LISA MICHELLE MCDONNELL    NOBLE ENERGY INC   
West Virginia    TYLER    3/15/2013    419    191    74105 DEVCO III   
Q074722036    001    265146026    LANDO GLENN ROBINSON JR    NOBLE ENERGY INC   
West Virginia    TYLER    4/10/2013    419    185    74102 DEVCO III   
Q074722036    002    265146026    LANDO GLENN ROBINSON JR    NOBLE ENERGY INC   
West Virginia    TYLER    4/10/2013    419    185    74102 DEVCO III   
Q074722037    000    265146006    LARRY G BROTHERS    NOBLE ENERGY INC    West
Virginia    TYLER    3/18/2013    417    157    72973 DEVCO III    Q074722038   
000    Q074722038    MICHAEL SAMMONS    NOBLE ENERGY INC    West Virginia   
TYLER    5/7/2013    421    549    75415 DEVCO III    Q074722039    000   
Q074722039    BERNARD KENNEDY DOTTS    NOBLE ENERGY INC    West Virginia   
TYLER    1/13/2015    488    406    106707 DEVCO III    Q074722040    000   
Q074722040    STEVEN TYLER SKINNER    NOBLE ENERGY INC    West Virginia    TYLER
   2/4/2015    488    408    106708 DEVCO III    Q074722041    000    Q074722041
   REX MARTIN DOTTS    NOBLE ENERGY INC    West Virginia    TYLER    1/13/2015
   488    416    106712 DEVCO III    Q074722042    000    Q074722042    JOSEPH P
DOTTS    NOBLE ENERGY INC    West Virginia    TYLER    1/13/2015    488    414
   106711 DEVCO III    Q074722043    000    Q074722043    MARY JANE NIXON   
NOBLE ENERGY INC    West Virginia    TYLER    1/13/2015    488    410    106709
DEVCO III    Q074722044    000    Q074722044    JOHN KEVIN DOTTS    NOBLE ENERGY
INC    West Virginia    TYLER    1/13/2015    481    657    104111 DEVCO III   
Q074722045    000    Q074722045    JAMES EDWARD DOTTS    NOBLE ENERGY INC   
West Virginia    TYLER    1/13/2015    488    412    106710 DEVCO III   
Q074722046    000    Q074722046    RAY MARK CHISLER    NOBLE ENERGY INC    West
Virginia    TYLER    2/4/2015    487    88    106141 DEVCO III    Q074764002   
000    273233004    CLYDE HOPKINS ET UX    NOBLE ENERGY INC    West Virginia   
RITCHIE    6/19/2013    264    200    201300002534 DEVCO III    Q074764003   
000    273233005    RUTH HAYHURST MOSSBURG    NOBLE ENERGY INC    West Virginia
   RITCHIE    4/16/2013    264    202    201300002535 DEVCO III    Q074764004   
000    273233002    WILLIAM THOMAS MOSSBURG    NOBLE ENERGY INC    West Virginia
   RITCHIE    4/17/2013    279    955    201400007065 DEVCO III    Q074764005   
000    Q074764005    RUTH HAYHURST MOSSBURG    NOBLE ENERGY INC    West Virginia
   RITCHIE    7/31/2013    279    946    201400007063 DEVCO III    Q074764006   
000    Q074764006    WILLIAM THOMAS MOSSBURG    NOBLE ENERGY INC    West
Virginia    RITCHIE    8/12/2013    267    233    201300004486 DEVCO III   
Q074764007    000    Q074764007    CLYDE HOPKINS ET UX    NOBLE ENERGY INC   
West Virginia    RITCHIE    7/31/2013    279    941    201400007062 DEVCO III   
Q074926000    000    265238000    ELLERY DON WILSON ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    2/20/2013    291    295    603032 DEVCO III   
Q075403000    000    276578000    KEVIN DOTSON    NOBLE ENERGY INC    West
Virginia    TYLER    3/20/2013    419    206    74112

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q075447000    000    276587000    CONNIE M BEEN    NOBLE ENERGY INC
   West Virginia    RITCHIE    4/24/2013    264    198    201300002533 DEVCO III
   Q075454001    000    265158001    DINAH C CELMIN    NOBLE ENERGY INC    West
Virginia    TYLER    3/4/2013    417    213    72994 DEVCO III    Q075454002   
000    265158002    GEORGE N MOUNT    NOBLE ENERGY INC    West Virginia    TYLER
   3/4/2013    417    124    72962 DEVCO III    Q075455000    000    Q075455000
   DONALD L SECKMAN ET UX    NOBLE ENERGY INC    West Virginia    TYLER   
4/22/2013    417    162    72975 DEVCO III    Q075672000    000    265251000   
HELEN L WHALEY    NOBLE ENERGY INC    West Virginia    PLEASANTS    3/13/2013   
291    475    603581 DEVCO III    Q076189000    000    276315000    BLACKROCK
ENTERPRISES LLC    NOBLE ENERGY INC    West Virginia    TYLER    1/24/2013   
421    539    75410 DEVCO III    Q076194001    000    273260009    BARBARA JEAN
LEWIS    NOBLE ENERGY INC    West Virginia    PLEASANTS    5/3/2013    292    39
   604228 DEVCO III    Q076194002    000    273260010    PATRICIA M CARPENTER ET
VIR    NOBLE ENERGY INC    West Virginia    PLEASANTS    5/6/2013    292    37
   604227 DEVCO III    Q076194003    000    273260011    KAREN M DORNON ET VIR
   NOBLE ENERGY INC    West Virginia    PLEASANTS    5/20/2013    292    53   
604248 DEVCO III    Q076194004    000    273260012    SHAWN C SKINDELL    NOBLE
ENERGY INC    West Virginia    PLEASANTS    5/21/2013    292    22    604211
DEVCO III    Q076194005    000    273260001    MYRNA M DORNON ET VIR    NOBLE
ENERGY INC    West Virginia    PLEASANTS    5/21/2013    292    47    604245
DEVCO III    Q076194006    000    273260002    TIMOTHY G LEWIS ET UX    NOBLE
ENERGY INC    West Virginia    PLEASANTS    5/6/2013    292    57    604250
DEVCO III    Q076194007    000    273260003    TINA M EDDY ET VIR    NOBLE
ENERGY INC    West Virginia    PLEASANTS    5/20/2013    292    041    604242
DEVCO III    Q076194008    000    273260004    MARTIN H MCGEE    NOBLE ENERGY
INC    West Virginia    PLEASANTS    5/23/2013    292    55    604249 DEVCO III
   Q076194009    000    273260005    JILL F COLLINS ET VIR    NOBLE ENERGY INC
   West Virginia    PLEASANTS    5/22/2013    292    51    604247 DEVCO III   
Q076194010    000    273260006    DONNA L SHOOP    NOBLE ENERGY INC    West
Virginia    PLEASANTS    5/20/2013    292    49    604246 DEVCO III   
Q076194011    000    273260007    DEBRA K MEEKS ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    5/22/2013    293    1    605289 DEVCO III   
Q076194012    000    Q076194012    JAMES D PERKINS ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    6/1/2013    300    1    612665 DEVCO III   
Q076194013    000    273260008    THOMAS J WASILESKI ET UX    NOBLE ENERGY INC
   West Virginia    PLEASANTS    6/12/2013    293    30    605371 DEVCO III   
Q076194014    000    Q076194014    JAMES E HEILMAN JR ET AL    NOBLE ENERGY INC
   West Virginia    PLEASANTS    7/11/2013    294    165    606771 DEVCO III   
Q076194015    000    Q076194015    MATTHEW W HOWARD ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    7/13/2013    293    249    605733 DEVCO III   
Q076194016    000    Q076194016    NORMAN NEAL BRITTON ET UX    NOBLE ENERGY INC
   West Virginia    PLEASANTS    6/6/2013    293    48    605381 DEVCO III   
Q076194017    000    Q076194017    HEATHER L HOWELL-ROWE ET VIR    NOBLE ENERGY
INC    West Virginia    PLEASANTS    6/6/2013    293    38    605376 DEVCO III
   Q076194018    000    Q076194018    MICHAEL D PERKINS    NOBLE ENERGY INC   
West Virginia    PLEASANTS    6/1/2013    293    36    605375 DEVCO III   
Q076194019    000    Q076194019    PATRICIA A DESFORGES ET VIR    NOBLE ENERGY
INC    West Virginia    PLEASANTS    7/31/2013    293    252    605734 DEVCO III
   Q076194020    000    Q076194020    MICHAEL J LEWIS    NOBLE ENERGY INC   
West Virginia    PLEASANTS    5/3/2013    292    059    604251

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q076194021    000    Q076194021    NANCY L PARNESS    NOBLE ENERGY
INC    West Virginia    PLEASANTS    6/26/2013    294    142    606763 DEVCO III
   Q076194022    000    Q076194022    ROBERT E VELISEK    NOBLE ENERGY INC   
West Virginia    PLEASANTS    8/21/2013    294    151    606767 DEVCO III   
Q076194023    000    Q076194023    PAMELA J MAYHALL    NOBLE ENERGY INC    West
Virginia    PLEASANTS    7/31/2013    294    53    606689 DEVCO III   
Q076194024    000    Q076194024    JERRY L HOWARD ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    9/6/2013    294    40    606684 DEVCO III   
Q076194025    000    Q076194025    THOMAS M HANES ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    9/5/2013    294    62    606692 DEVCO III   
Q076194026    000    Q076194026    JOHN D HOWARD II    NOBLE ENERGY INC    West
Virginia    PLEASANTS    8/12/2013    294    34    606682 DEVCO III   
Q076194027    000    273260013    DANA J AUSHER    NOBLE ENERGY INC    West
Virginia    PLEASANTS    9/6/2013    295    100    607903 DEVCO III   
Q076194028    000    273260014    RONALD W HOWARD ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    9/6/2013    294    610    607555 DEVCO III   
Q076194029    000    273260015    SANDRA H MULLER ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    5/3/2014    297    680    610227 DEVCO III   
Q076473001    000    273269001    CAROLE ANN FABRIELE    NOBLE ENERGY INC   
West Virginia    TYLER    6/21/2013    424    179    76713 DEVCO III   
Q076473002    000    273269002    MARIE F MERCER    NOBLE ENERGY INC    West
Virginia    TYLER    6/21/2013    424    177    76712 DEVCO III    Q076473003   
000    Q076473003    JAMIE M ROSSI    NOBLE ENERGY INC    West Virginia    TYLER
   7/30/2013    429    316    79367 DEVCO III    Q076473004    000    Q076473004
   SALVATORE L ROSSI    NOBLE ENERGY INC    West Virginia    TYLER    7/30/2013
   429    314    79366 DEVCO III    Q076473005    000    Q076473005    JAMES V
ROSSI    NOBLE ENERGY INC    West Virginia    TYLER    7/30/2013    429    311
   79365 DEVCO III    Q076473006    000    Q076473006    THE KENNETH G WRIGHT
TRUST DATED DECEMBER 21 2010    NOBLE ENERGY INC    West Virginia    TYLER   
3/14/2015    492    304    108291 DEVCO III    Q076473007    000    Q076473007
   GARY W GEORGE SR    NOBLE ENERGY INC    West Virginia    TYLER    8/13/2015
   524    363    1155217 DEVCO III    Q076473008    000    Q076473008   
PATRICIA CIAFARDO ET VIR    NOBLE ENERGY INC    West Virginia    TYLER   
8/10/2015    524    358    1155215 DEVCO III    Q076473009    000    Q076473009
   PATRICIA LEMLEY ET VIR    NOBLE ENERGY INC    West Virginia    TYLER   
8/10/2015    524    367    1155219 DEVCO III    Q076473010    000    Q076473010
   SHELBY ROGERS GEORGE    NOBLE ENERGY INC    West Virginia    TYLER   
8/5/2015    524    360    1155216 DEVCO III    Q076473012    000    Q076473012
   CONRAD E COSTILOW    NOBLE ENERGY INC    West Virginia    TYLER    7/9/2015
   513    212    116407 DEVCO III    Q076562000    000    273277000    THE
JOELYNN FAMILY PRESERVATION TRUST    NOBLE ENERGY INC    West Virginia   
RITCHIE    6/27/2013    266    832    201300004100 DEVCO III    Q076896001   
000    273053000    MADELON L VENTERS    NOBLE ENERGY INC    West Virginia   
PLEASANTS    6/27/2013    295    361    608262 DEVCO III    Q076896002    000   
Q076896002    JAMES E HEILMAN JR ET AL    NOBLE ENERGY INC    West Virginia   
PLEASANTS    7/11/2013    293    262    605738 DEVCO III    Q076898000    000   
273054000    DENNIS M MARKWITH SR ET UX    NOBLE ENERGY INC    West Virginia   
RITCHIE    6/11/2013    266    834    201300004101

DEVCO III

   Q076923001    001    273057001    THOMAS KILCOYNE    NOBLE ENERGY INC    West
Virginia    TYLER    5/17/2013    424    181    76714

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q076923001    002    273057001    THOMAS KILCOYNE    NOBLE ENERGY
INC    West Virginia    TYLER    5/17/2013    424    181    76714 DEVCO III   
Q076923003    001    Q076923003    SANDRA L LEHMAN    NOBLE ENERGY INC    West
Virginia    TYLER    7/25/2013    429    295    79360 DEVCO III    Q076923003   
002    Q076923003    SANDRA L LEHMAN    NOBLE ENERGY INC    West Virginia   
TYLER    7/25/2013    429    295    79360 DEVCO III    Q076923003    003   
Q076923003    SANDRA L LEHMAN    NOBLE ENERGY INC    West Virginia    TYLER   
7/25/2013    429    295    79360 DEVCO III    Q076923003    004    Q076923003   
SANDRA L LEHMAN    NOBLE ENERGY INC    West Virginia    TYLER    7/25/2013   
429    295    79360 DEVCO III    Q076923003    005    Q076923003    SANDRA L
LEHMAN    NOBLE ENERGY INC    West Virginia    TYLER    7/25/2013    429    295
   79360 DEVCO III    Q076923004    001    Q076923004    DAVID W LASURE    NOBLE
ENERGY INC    West Virginia    TYLER    8/23/2013    429    298    79361 DEVCO
III    Q076923004    002    Q076923004    DAVID W LASURE    NOBLE ENERGY INC   
West Virginia    TYLER    8/23/2013    429    298    79361 DEVCO III   
Q076923005    001    Q076923005    CHARLOTTE D SPANG    NOBLE ENERGY INC    West
Virginia    TYLER    8/23/2013    429    301    79362 DEVCO III    Q076923005   
002    Q076923005    CHARLOTTE D SPANG    NOBLE ENERGY INC    West Virginia   
TYLER    8/23/2013    429    301    79362 DEVCO III    Q076923006    001   
Q076923006    CLARA ANN KERNS    NOBLE ENERGY INC    West Virginia    TYLER   
8/23/2013    429    304    79363 DEVCO III    Q076923006    002    Q076923006   
CLARA ANN KERNS    NOBLE ENERGY INC    West Virginia    TYLER    8/23/2013   
429    304    79363

DEVCO III

  

Q076923008

  

001

  

Q076923008

  

THOMAS VAL FURBEE ET UX

  

NOBLE ENERGY

INC

  

West Virginia

  

TYLER

  

10/30/2013

  

432

  

603

  

80990

DEVCO III    Q076923008    002    Q076923008    THOMAS VAL FURBEE ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    10/30/2013    432    603    80990 DEVCO
III    Q076923009    001    Q076923009    MARY SUE ZEBLEY    NOBLE ENERGY INC   
West Virginia    TYLER    10/31/2013    432    605    80991 DEVCO III   
Q076923009    002    Q076923009    MARY SUE ZEBLEY    NOBLE ENERGY INC    West
Virginia    TYLER    10/31/2013    432    605    80991 DEVCO III    Q076923011
   001    273057026    PATRICIA J CATARELLO    NOBLE ENERGY INC    West Virginia
   TYLER    10/29/2013    440    449    85289 DEVCO III    Q076923011    002   
273057026    PATRICIA J CATARELLO    NOBLE ENERGY INC    West Virginia    TYLER
   10/29/2013    440    449    85289 DEVCO III    Q076923021    001    273057024
   ALLISON MCKAY HARDIN    NOBLE ENERGY INC    West Virginia    TYLER   
11/9/2013    438    120    84050 DEVCO III    Q076923021    002    273057024   
ALLISON MCKAY HARDIN    NOBLE ENERGY INC    West Virginia    TYLER    11/9/2013
   438    120    84050 DEVCO III    Q076923022    001    273057025    DAVID
HAROLD DEAN ET UX    NOBLE ENERGY INC    West Virginia    TYLER    12/17/2013   
438    124    84052 DEVCO III    Q076923022    002    273057025    DAVID HAROLD
DEAN ET UX    NOBLE ENERGY INC    West Virginia    TYLER    12/17/2013    438   
124    84052 DEVCO III    Q076923023    001    273057028    RANI J BOYT    NOBLE
ENERGY INC    West Virginia    TYLER    1/6/2014    440    455    85292 DEVCO
III    Q076923023    002    273057028    RANI J BOYT    NOBLE ENERGY INC    West
Virginia    TYLER    1/6/2014    440    455    85292 DEVCO III    Q076923024   
001    273057029    THOMAS W FURBEE ESTATE ET AL    NOBLE ENERGY INC    West
Virginia    TYLER    1/8/2014    440    462    85295 DEVCO III    Q076923024   
002    273057029    THOMAS W FURBEE ESTATE ET AL    NOBLE ENERGY INC    West
Virginia    TYLER    1/8/2014    440    462    85295

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q076923025    000    273057030    KAREN LAMBERT    NOBLE ENERGY INC
   West Virginia    TYLER    3/7/2014    444    61    86731 DEVCO III   
Q076923027    001    273057033    COLUMBIA IRELAND COLLINS ESTATE    NOBLE
ENERGY INC    West Virginia    TYLER    6/11/2014    448    425    89051 DEVCO
III    Q076923027    002    273057033    COLUMBIA IRELAND COLLINS ESTATE   
NOBLE ENERGY INC    West Virginia    TYLER    6/11/2014    448    425    89051
DEVCO III    Q076923028    001    273057034    RALPH B RICHARDSON II ET UX   
NOBLE ENERGY INC    West Virginia    TYLER    6/7/2014    448    427    89052
DEVCO III    Q076923028    002    273057034    RALPH B RICHARDSON II ET UX   
NOBLE ENERGY INC    West Virginia    TYLER    6/7/2014    448    427    89052
DEVCO III    Q076923030    000    273057035    ALLEN E SMITH ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    5/12/2014    453    626    91658 DEVCO
III    Q076923031    001    254597001    DONALD C KESTERSON    NOBLE ENERGY INC
   West Virginia    TYLER    8/8/2013    426    395    77823 DEVCO III   
Q076923031    002    254597001    DONALD C KESTERSON    NOBLE ENERGY INC    West
Virginia    TYLER    8/8/2013    426    395    77823 DEVCO III    Q076923031   
003    254597001    DONALD C KESTERSON    NOBLE ENERGY INC    West Virginia   
TYLER    8/8/2013    426    395    77823 DEVCO III    Q076923032    000   
Q076923032    KENNETH R MASON ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    8/19/2013    429    322    79369 DEVCO III    Q076923033    000   
255810001    KENNETH R MASON ET UX    NOBLE ENERGY INC    West Virginia    TYLER
   8/19/2013    429    319    79368 DEVCO III    Q076923037    000    241590002
   ROSEMARY HAUGHT    NOBLE ENERGY INC    West Virginia    TYLER    7/10/2013   
424    154    76703 DEVCO III    Q076923038    000    241590003    ALLEN E SMITH
   NOBLE ENERGY INC    West Virginia    TYLER    8/8/2013    426    398    77824
DEVCO III    Q076923039    000    241590004    KENNETH R MASON ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    8/19/2013    426    400    77825 DEVCO
III    Q076923040    000    241590005    JAY-BEE PRODUCTION COMPANY    NOBLE
ENERGY INC    West Virginia    TYLER    7/19/2013    426    402    77826 DEVCO
III    Q076923041    000    273057031    ALLEN E SMITH    NOBLE ENERGY INC   
West Virginia    TYLER    5/12/2014    453    622    91656 DEVCO III   
Q076923043    000    273057037    LEWIS J PRATT ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    7/1/2014    458    749    94308 DEVCO III   
Q076923044    000    273057038    PATRICIA ANN SHAVER    NOBLE ENERGY INC   
West Virginia    TYLER    6/27/2014    458    751    94309

DEVCO III

  

Q076923045

  

000

  

273057039

  

DONALD GENE HOGUE ET UX

  

NOBLE ENERGY

INC

  

West Virginia

  

TYLER

  

6/30/2014

  

458

  

753

  

94310

DEVCO III    Q076923046    000    273057040    MICHELE ORR    NOBLE ENERGY INC
   West Virginia    TYLER    6/14/2014    458    656    94202 DEVCO III   
Q076923047    000    273057041    JOHN MICHAEL PRATT    NOBLE ENERGY INC    West
Virginia    TYLER    6/13/2014    458    660    94204 DEVCO III    Q076923048   
000    273057042    LARRY P PRATT ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    6/16/2014    458    658    94203 DEVCO III    Q076923049    000   
273057036    SHIRLEY L WARNER    NOBLE ENERGY INC    West Virginia    TYLER   
6/26/2014    458    654    94201 DEVCO III    Q076923050    000    273057044   
JOHN PAUL JENKINS    NOBLE ENERGY INC    West Virginia    TYLER    9/4/2014   
462    531    96015 DEVCO III    Q076923051    000    Q076923051    MAVIS V
DAVIS    NOBLE ENERGY INC    West Virginia    TYLER    8/25/2014    462    533
   96016 DEVCO III    Q076923052    000    273057045    MELINDA J WILKISON   
NOBLE ENERGY INC    West Virginia    TYLER    8/22/2014    462    535    96017

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q076923053    000    273057046    MONA D BUCKBEE    NOBLE ENERGY
INC    West Virginia    TYLER    8/4/2014    462    537    96018 DEVCO III   
Q076923054    000    273057047    CHERYL SUTTON ROBERTS    NOBLE ENERGY INC   
West Virginia    TYLER    8/8/2014    462    543    96021 DEVCO III   
Q076923055    000    273057048    REBECCA A LOUGH    NOBLE ENERGY INC    West
Virginia    TYLER    8/31/2014    462    541    96020 DEVCO III    Q076923056   
000    273057049    PHILIP ALLEN SUTTON    NOBLE ENERGY INC    West Virginia   
TYLER    8/11/2014    462    539    96019 DEVCO III    Q076923057    000   
273057050    STEPHEN PAUL SUTTON    NOBLE ENERGY INC    West Virginia    TYLER
   8/7/2014    462    545    96022 DEVCO III    Q076923058    000    273057051
   SANDRA LEE WINTERS ET VIR    NOBLE ENERGY INC   

West Virginia

  

TYLER

  

8/6/2014

  

462

  

547

   96023 DEVCO III    Q076923059    000    273057052    VERONICA KAY WILLIAMS ET
VIR    NOBLE ENERGY INC    West Virginia    TYLER    8/19/2014    462    549   
96024 DEVCO III    Q076923060    000    273057053    DORTHEA LEE STROUHAL ET VIR
   NOBLE ENERGY INC    West Virginia    TYLER    7/29/2014    462    529   
96014 DEVCO III    Q076923061    000    273057054    BEVERLY SANDY    NOBLE
ENERGY INC    West Virginia    TYLER    8/5/2014    465    612    97363 DEVCO
III    Q076923062    000    273057055    CHARLES THOMAS DAVIS    NOBLE ENERGY
INC    West Virginia    TYLER    7/24/2014    465    600    97357 DEVCO III   
Q076923063    000    273057056    MICHAEL D GAIN ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    8/4/2014    465    586    97350 DEVCO III   
Q076923064    000    273057057    DOROTHY J HOLBERT    NOBLE ENERGY INC    West
Virginia    TYLER    7/15/2014    465    596    97355 DEVCO III    Q076923065   
000    273057058    SHANNON D TAYLOR ET VIR    NOBLE ENERGY INC    West Virginia
   TYLER    3/13/2014    457    238    93346 DEVCO III    Q076923066    000   
273057043    DARLENE S CROSS    NOBLE ENERGY INC    West Virginia    TYLER   
7/11/2014    467    73    97864 DEVCO III    Q076923067    000    Q076923067   
SHARON L HOSTETLER ET VIR    NOBLE ENERGY INC    West Virginia    TYLER   
9/11/2014    485    170    105391 DEVCO III    Q076923068    000    Q076923068
   TERESA BOONE-STARK    NOBLE ENERGY INC    West Virginia    TYLER    9/18/2014
   485    166    105389 DEVCO III    Q076923069    000    Q076923069    WILMALEE
BOONE    NOBLE ENERGY INC    West Virginia    TYLER    9/16/2014    485    178
   105395 DEVCO III    Q076923070    000    273057059    URSULA HEIDI MCMILLIAN
   NOBLE ENERGY INC    West Virginia    TYLER    10/29/2014    471    682   
99838 DEVCO III    Q076923071    000    273057060    AMY R ROOT    NOBLE ENERGY
INC    West Virginia    TYLER    10/27/2014    471    680    99837 DEVCO III   
Q076923072    000    273057061    ROBERT DAVIS    NOBLE ENERGY INC    West
Virginia    TYLER    9/20/2014    465    618    97366 DEVCO III    Q076923073   
000    273057062    CHARLES RAY DAVIS    NOBLE ENERGY INC    West Virginia   
TYLER    9/16/2014    465    614    97364 DEVCO III    Q076923074    000   
273057063    LINDA ANNE PETERSON    NOBLE ENERGY INC    West Virginia    TYLER
   10/27/2014    471    671    99833 DEVCO III    Q076923075    000    273057064
   LEONARD DENNIS ASH    NOBLE ENERGY INC    West Virginia    TYLER   
10/30/2014    471    668    99832 DEVCO III    Q076923076    000    273057065   
PAMELA STARK    NOBLE ENERGY INC    West Virginia    TYLER    11/1/2014    477
   80    102244 DEVCO III    Q076923077    000    273057066    REBECCA L DAVIS
   NOBLE ENERGY INC    West Virginia    TYLER    11/4/2014    477    78   
102243 DEVCO III    Q076923078    000    273057067    PETER HERMAN ASH    NOBLE
ENERGY INC    West Virginia    TYLER    11/5/2014    477    82    102245

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q076923081    000    243952001    DIANA S THOMAS ET VIR    CNX GAS
COMPANY LLC    West Virginia    TYLER    11/16/2012    412    480    70874 DEVCO
III    Q076923082    000    243952004    KEVIN G HIGGINS ET UX    CNX GAS
COMPANY LLC    West Virginia    TYLER    12/11/2012    412    465    70871 DEVCO
III    Q076923083    000    243952005    BURTON L KNOWLTON ET UX    CNX GAS
COMPANY LLC    West Virginia    TYLER    11/23/2012    414    425    71429 DEVCO
III    Q076923085    000    Q076923085    ONA MARDELL SOMERVILLE    NOBLE ENERGY
INC    West Virginia    TYLER    12/29/2014    485    681    105595 DEVCO III   
Q076923087    000    Q076923087    DENNIS T ASH    NOBLE ENERGY INC    West
Virginia    TYLER    11/7/2014    491    340    107945 DEVCO III    Q076923088
   000    Q076923088    FERMEN LEE RHOADES    NOBLE ENERGY INC    West Virginia
   TYLER    3/12/2015    481    470    104013 DEVCO III    Q076923089    000   
Q076923089    VIRGINIA JEAN MAZZIE ET VIR    NOBLE ENERGY INC    West Virginia
   TYLER    4/25/2015    483    508    104768 DEVCO III    Q076923090    000   
Q076923090    ELMER SPONAUGLE III    NOBLE ENERGY INC    West Virginia    TYLER
   4/27/2015    485    673    105591 DEVCO III    Q076923091    000   
Q076923091    JAMES CARPENTER    NOBLE ENERGY INC    West Virginia    TYLER   
4/25/2015    483    511    104769 DEVCO III    Q076923092    000    Q076923092
   ALISHA CHURCH    NOBLE ENERGY INC    West Virginia    TYLER    4/25/2015   
483    513    104770 DEVCO III    Q076923093    000    Q076923093    BARBARA J
DAVIS    NOBLE ENERGY INC    West Virginia    TYLER    5/15/2015    487    16   
106105 DEVCO III    Q076923094    000    Q076923094    JAMES LEO WILLIAMS ET UX
   NOBLE ENERGY INC    West Virginia    TYLER    5/5/2015    498    627   
110761 DEVCO III    Q076923095    000    Q076923095    BOBBIE JO SPONAUGLE   
NOBLE ENERGY INC    West Virginia    TYLER    5/9/2015    487    19    106106
DEVCO III    Q076923096    000    Q076923096    LLOYD B DAVIS ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    5/26/2015    503    66    112460 DEVCO
III    Q076923098    000    Q076923098    DENISE E PERNELL    NOBLE ENERGY INC
   West Virginia    TYLER    6/10/2015    506    66    113667 DEVCO III   
Q076923099    000    Q076923099    RHONDA CUNNIGHAM ET VIR    NOBLE ENERGY INC
   West Virginia    TYLER    6/9/2015    506    64    113666 DEVCO III   
Q076923100    000    Q076923100    TERRY R WASHBURN ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    6/2/2015    506    53    113661 DEVCO III   
Q076923101    000    Q076923101    RUTH A DUNBAR ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    5/25/2015    506    55    113662 DEVCO III   
Q076923102    000    Q076923102    DEBORAH LYNNE MCCLAIN    NOBLE ENERGY INC   
West Virginia    TYLER    6/23/2015    513    220    116411 DEVCO III   
Q076923103    000    Q076923103    MARYLESS HAYMOND ET VIR    NOBLE ENERGY INC
   West Virginia    TYLER    6/25/2015    513    230    116416 DEVCO III   
Q076923104    000    Q076923104    SHIRLEY JEAN LOUDIN    NOBLE ENERGY INC   
West Virginia    TYLER    6/22/2015    513    216    116409 DEVCO III   
Q076923105    000    Q076923105    WILLIAM RAY PRATT ET UX    NOBLE ENERGY INC
   West Virginia    TYLER    8/24/2015    513    222    116412 DEVCO III   
Q076923106    000    Q076923106    JACKIE LYNN WEEKLEY ET VIR    NOBLE ENERGY
INC    West Virginia    TYLER    6/22/2015    513    218    116410 DEVCO III   
Q076923107    000    Q076923107    ANGELA KAY HAGLEY    NOBLE ENERGY INC    West
Virginia    TYLER    7/1/2015    508    669    114613 DEVCO III    Q076923108   
000    Q076923108    CLARA ANN PRATT    NOBLE ENERGY INC    West Virginia   
TYLER    7/1/2015    508    671    114614 DEVCO III    Q076923109    000   
Q076923109    WILLIAM CHRISTOPHER TAYLOR ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    6/24/2015    508    661    114609

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q076923110    000    Q076923110    LISA ANN COPPICK    NOBLE ENERGY
INC    West Virginia    TYLER    6/29/2015    508    667    114612 DEVCO III   
Q076923111    000    Q076923111    ROGER PERNELL    NOBLE ENERGY INC    West
Virginia    TYLER    6/29/2015    508    665    114611 DEVCO III    Q076923112
   000    Q076923112    GLADYS M PRATT    NOBLE ENERGY INC    West Virginia   
TYLER    7/6/2015    526    545    1156073 DEVCO III    Q076923113    000   
Q076923113    MARY KAY RUSSELL    NOBLE ENERGY INC    West Virginia    TYLER   
7/9/2015    526    592    1156092 DEVCO III    Q076923114    000    Q076923114
   CHERYL L TADSEN ET VIR    NOBLE ENERGY INC    West Virginia    TYLER   
7/15/2015    526    590    1156091 DEVCO III    Q076923115    000    Q076923115
   JEAN KUCHENBECKER ET VIR    NOBLE ENERGY INC    West Virginia    TYLER   
7/1/2015    526    602    1156097 DEVCO III    Q076923116    000    Q076923116
   BONNIE LEE SLINKOSKY    NOBLE ENERGY INC    West Virginia    TYLER   
7/22/2015    526    584    1156088 DEVCO III    Q076923117    000    Q076923117
   STEPHEN WILLIAMS    NOBLE ENERGY INC    West Virginia    TYLER    7/30/2015
   526    580    1156086 DEVCO III    Q076923118    000    Q076923118    TONYA
MEEKS    NOBLE ENERGY INC    West Virginia    TYLER    7/16/2015    526    594
   1156093 DEVCO III    Q076923119    000    Q076923119    VIOLA M TRENTON   
NOBLE ENERGY INC    West Virginia    TYLER    7/15/2015    526    586    1156089
DEVCO III    Q076923120    000    Q076923120    LINDA K BRIGHT    NOBLE ENERGY
INC    West Virginia    TYLER    7/9/2015    526    588    1156090 DEVCO III   
Q076923121    000    Q076923121    JUDY SCHILLACE ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    7/14/2015    526    582    1156087 DEVCO III   
Q076923122    000    Q076923122    GAYLA A BEECH    NOBLE ENERGY INC    West
Virginia    TYLER    6/30/2015    526    543    1156072 DEVCO III    Q076923123
   000    Q076923123    STEVEN BRITTON    NOBLE ENERGY INC    West Virginia   
TYLER    7/16/2015    520    368    1153692 DEVCO III    Q076923124    000   
Q076923124    WANDA WEEKLEY    NOBLE ENERGY INC    West Virginia    TYLER   
7/8/2015    520    376    1153696 DEVCO III    Q076923125    000    Q076923125
   HELEN L HICKMAN    NOBLE ENERGY INC    West Virginia    TYLER    7/9/2015   
520    378    1153697 DEVCO III    Q076923126    000    Q076923126    RUBY
NEWLON    NOBLE ENERGY INC    West Virginia    TYLER    7/30/2015    526    570
   1156083 DEVCO III    Q076923128    000    Q076923128    MICHAEL P DAVIS ET UX
   NOBLE ENERGY INC    West Virginia    TYLER    7/30/2015    526    551   
1156076 DEVCO III    Q076923130    000    Q076923130    ROBERT J DAVIS ET UX   
NOBLE ENERGY INC    West Virginia    TYLER    5/21/2015    520    399    1153707
DEVCO III    Q076923131    000    Q076923131    JAMES L DAVIS ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    5/26/2015    520    401    1153708 DEVCO
III    Q076923132    000    Q076923132    ANTONIO BERNARDINI ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    8/17/2015    520    505    1153743 DEVCO
III    Q076923133    000    Q076923133    NELLIE M ESSARY ET VIR    NOBLE ENERGY
INC    West Virginia    TYLER    5/26/2015    520    395    1153705 DEVCO III   
Q076923134    000    Q076923134    BRYAN BRITTON ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    7/16/2015    526    606    1156099 DEVCO III   
Q076923135    000    Q076923135    CINDY A GILL    NOBLE ENERGY INC    West
Virginia    TYLER    8/4/2015    520    354    1153686 DEVCO III    Q076923136
   000    Q076923136    CLEDITH H DAVIS    NOBLE ENERGY INC    West Virginia   
TYLER    8/11/2015    520    362    1153690 DEVCO III    Q076923137    000   
Q076923137    B PAULINE MURPHY    NOBLE ENERGY INC    West Virginia    TYLER   
6/8/2015    520    388    1153702

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q076923138    000    Q076923138    DAVID M GILL ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    8/8/2015    520    360    1153689 DEVCO
III    Q076923139    000    Q076923139    DONALD W FIELD    NOBLE ENERGY INC   
West Virginia    TYLER    6/8/2015    520    390    1153703 DEVCO III   
Q076923140    000    Q076923140    JUDY WEBB    NOBLE ENERGY INC    West
Virginia    TYLER    8/5/2015    520    405    1153710 DEVCO III    Q076923141
   000    Q076923141    LINDA L CATONA    NOBLE ENERGY INC    West Virginia   
TYLER    8/14/2015    520    370    1153693 DEVCO III    Q076923142    000   
Q076923142    COURTNEY BREESE    NOBLE ENERGY INC    West Virginia    TYLER   
9/3/2015    520    536    1153758 DEVCO III    Q076923143    000    Q076923143
   DEANNA RENEE ALTON    NOBLE ENERGY INC    West Virginia    TYLER    8/25/2015
   520    516    1153748 DEVCO III    Q076923144    000    Q076923144    HEIDI
ANNETT PONTIUS    NOBLE ENERGY INC    West Virginia    TYLER    10/2/2015    520
   526    1153753 DEVCO III    Q076923145    000    Q076923145    IDA LOU DEWITT
ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    9/22/2015    520    534
   1153757 DEVCO III    Q076923146    000    Q076923146    JOHN BERNARDINI JR   
NOBLE ENERGY INC    West Virginia    TYLER    8/21/2015    520    520    153750
DEVCO III    Q076923147    000    Q076923147    JUANITA BERNARDINI LINDGREN ET
VIR    NOBLE ENERGY INC    West Virginia    TYLER    8/17/2015    520    503   
1153742 DEVCO III    Q076923148    000    Q076923148    LARRY M MORRIS ET UX   
NOBLE ENERGY INC    West Virginia    TYLER    8/12/2015    520    522    1153751
DEVCO III    Q076923149    000    Q076923149    LISA HUNTINGTON ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    8/8/2015    520    518    1153749 DEVCO
III    Q076923150    000    Q076923150    NELDA HALL    NOBLE ENERGY INC    West
Virginia    TYLER    9/29/2015    520    524    1153752 DEVCO III    Q076923151
   000    Q076923151    PHILIP WINWOOD STRONG    NOBLE ENERGY INC    West
Virginia    TYLER    9/15/2015    520    528    1153754 DEVCO III    Q076923152
   000    Q076923152    ROGER LEE BROWN JR    NOBLE ENERGY INC    West Virginia
   TYLER    8/25/2015    520    510    1153745 DEVCO III    Q076923153    000   
Q076923153    ROSE M TAYLOR    NOBLE ENERGY INC    West Virginia    TYLER   
8/3/2015    520    532    1153756 DEVCO III    Q076923154    000    Q076923154
   SHAWNA HATHAWAY    NOBLE ENERGY INC    West Virginia    TYLER    8/23/2015   
520    514    1153747 DEVCO III    Q076923155    000    Q076923155    TINA
JEANNE TAYLOR    NOBLE ENERGY INC    West Virginia    TYLER    8/25/2015    520
   512    1153746 DEVCO III    Q076923156    000    Q076923156    TOBY WEEKLEY
ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    8/3/2015    520    530
   1153755 DEVCO III    Q076923157    000    Q076923157    VELMA M WILLIAMS
ESTATE ET AL    NOBLE ENERGY INC    West Virginia    TYLER    7/31/2015    520
   507    1153744 DEVCO III    Q076923158    000    Q076923158    CHERYL ANN
SQUIRES    NOBLE ENERGY INC    West Virginia    TYLER    9/9/2015    524    323
   1155204 DEVCO III    Q076923159    000    Q076923159    DIANNE M HAYNES   
NOBLE ENERGY INC    West Virginia    TYLER    8/30/2015    524    373    1155222
DEVCO III    Q076923160    000    Q076923160    GILBERT FOREST STRONG ET UX   
NOBLE ENERGY INC    West Virginia    TYLER    9/14/2015    524    326    1155205
DEVCO III    Q076923161    000    Q076923161    JAMES A TAYLOR ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    8/23/2015    524    305    1155197 DEVCO
III    Q076923162    000    Q076923162    JANET HELEN MERCER    NOBLE ENERGY INC
   West Virginia    TYLER    8/26/2015    524    375    1155223 DEVCO III   
Q076923163    000    Q076923163    LEONARD MORRIS ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    8/4/2015    524    365    1155218

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q076923165    000    Q076923165    MARY LOU MERCER    NOBLE ENERGY
INC    West Virginia    TYLER    8/11/2015    524    310    1155199 DEVCO III   
Q076923168    000    277259001    ALLEN E SMITH    NOBLE ENERGY INC    West
Virginia    TYLER    5/12/2014    453    639    91664 DEVCO III    Q076923169   
000    277259002    DONALD C KESTERSON    NOBLE ENERGY INC    West Virginia   
TYLER    4/24/2014    462    551    96025 DEVCO III    Q076923173    000   
277259004    KENNETH R MASON ET UX    NOBLE ENERGY INC    West Virginia    TYLER
   6/11/2015    497    498    110239 DEVCO III    Q076923177    000   
Q076923177    WAYNE R WILLIAMS ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    8/27/2015    527    480    1156416 DEVCO III    Q076923181    000   
Q076923181    RICK N MORRIS ET UX    NOBLE ENERGY INC    West Virginia    TYLER
   9/29/2015    527    518    1156427 DEVCO III    Q077007000    000   
273107000    GARY L COX    NOBLE ENERGY INC    West Virginia    PLEASANTS   
6/18/2013    293    40    605377 DEVCO III    Q077295001    000    273115001   
CHARLES E KNIGHT II ET UX    NOBLE ENERGY INC    West Virginia    RITCHIE   
7/18/2013    266    929    201300004182 DEVCO III    Q077295002    000   
273115002    PEGGY E WINCE    NOBLE ENERGY INC    West Virginia    RITCHIE   
7/18/2013    267    518    201300004741 DEVCO III    Q077295003    000   
Q077295003    SUSAN LYNN BAYLESS ET VIR    NOBLE ENERGY INC    West Virginia   
RITCHIE    7/18/2013    267    520    201300004742 DEVCO III    Q077411003   
000    Q077411003    CHAD L SKEELS    NOBLE ENERGY INC    West Virginia   
RITCHIE    9/24/2013    268    609    201300005357 DEVCO III    Q077411004   
000    Q077411004    STEVEN J SKEELS ET UX    NOBLE ENERGY INC    West Virginia
   RITCHIE    9/13/2013    268    615    201300005359 DEVCO III    Q077411005   
000    Q077411005    RAYMOND A SKEELS JR    NOBLE ENERGY INC    West Virginia   
RITCHIE    9/24/2013    268    612    201300005358 DEVCO III    Q077411006   
000    Q077411006    ALBERT SKEELS ET UX    NOBLE ENERGY INC    West Virginia   
RITCHIE    10/4/2013    279    951    201400007064 DEVCO III    Q077411007   
000    240270020    JACKIE LEE SKEELS    NOBLE ENERGY INC    West Virginia   
RITCHIE    9/30/2013    284    287    201500002576 DEVCO III    Q077411008   
000    240270021    CLARABELLE SKEELS    NOBLE ENERGY INC    West Virginia   
RITCHIE    12/30/2013    270    502    201400000918 DEVCO III    Q077411009   
000    240270022    LARRY C SKEELS    NOBLE ENERGY INC    West Virginia   
RITCHIE    9/7/2013    269    1021    201400000481 DEVCO III    Q077411010   
000    240270001    CONNIE S TAYLOR ET VIR    CNX GAS COMPANY LLC    West
Virginia    RITCHIE    5/27/2012    260    31    201200004452 DEVCO III   
Q077411011    000    240270002    MARY L BLOUIR ET VIR    CNX GAS COMPANY LLC   
West Virginia    RITCHIE    8/22/2012    259    963    201200004304 DEVCO III   
Q077411012    000    240270003    ROY A HAMMOND ET UX    CNX GAS COMPANY LLC   
West Virginia    RITCHIE    8/21/2012    259    969    201200004305 DEVCO III   
Q077411013    000    240270004    KENNETH W HAMMOND    CNX GAS COMPANY LLC   
West Virginia    RITCHIE    6/5/2012    260    37    201200004453 DEVCO III   
Q077411014    000    240270005    CARL C SKEELS    CNX GAS COMPANY LLC    West
Virginia    RITCHIE    8/7/2012    260    43    201200004454 DEVCO III   
Q077411015    000    240270006    ROLAND J BIXMAN II ET UX    CNX GAS COMPANY
LLC    West Virginia    RITCHIE    5/27/2012    260    49    201200004455 DEVCO
III    Q077411016    000    240270007    SCOTT A BIXMAN ET UX    CNX GAS COMPANY
LLC    West Virginia    RITCHIE    9/4/2012    259    975    201200004306 DEVCO
III    Q077411017    000    240270008    ROGER L HAMMOND    CNX GAS COMPANY LLC
   West Virginia    RITCHIE    6/6/2012    260    54    201200004456 DEVCO III
   Q077411018    000    240270009    GARY L WHITEHAIR    CNX GAS COMPANY LLC   
West Virginia    RITCHIE    5/27/2012    260    60    201200004457

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q077411019    000    240270010    DAVID J WHITEHAIR    CNX GAS
COMPANY LLC    West Virginia    RITCHIE    5/27/2012    260    66   
201200004458 DEVCO III    Q077411020    000    240270012    CHARLES G WHITEHAIR
ET UX    CNX GAS COMPANY LLC    West Virginia    RITCHIE    5/27/2012    260   
72    201200004459 DEVCO III    Q077411021    000    240270013    KATHY L
SELLERS    CNX GAS COMPANY LLC    West Virginia    RITCHIE    7/24/2012    260
   78    201200004460 DEVCO III    Q077411022    000    240270015    LISA K DODD
ET VIR    CNX GAS COMPANY LLC    West Virginia    RITCHIE    10/19/2012    262
   154    201300001051 DEVCO III    Q077411023    000    240270016    VERA N
DELANCY ET VIR    CNX GAS COMPANY LLC    West Virginia    RITCHIE    10/2/2012
   262    159    201300001052 DEVCO III    Q077604001    000    Q077604001   
MICHAEL NICHOLS ET UX    NOBLE ENERGY INC    West Virginia    RITCHIE   
7/23/2013    271    1018    201400002025 DEVCO III    Q077604002    000   
273133004    MARGARET REEP    NOBLE ENERGY INC    West Virginia    RITCHIE   
1/20/2014    272    911    201400002659 DEVCO III    Q077604003    000   
273133005    WILLIAM S WARD ET UX    NOBLE ENERGY INC    West Virginia   
RITCHIE    1/20/2014    274    274    201400002301 DEVCO III    Q077604004   
000    273133006    PAUL L WARD ET UX    NOBLE ENERGY INC    West Virginia   
RITCHIE    1/20/2014    272    280    201400002304 DEVCO III    Q077604005   
000    273133007    MICHAEL S WARD ET UX    NOBLE ENERGY INC    West Virginia   
RITCHIE    1/20/2014    272    282    201400002305 DEVCO III    Q077604006   
000    273133008    JANET BEYERS ET VIR    NOBLE ENERGY INC    West Virginia   
RITCHIE    1/16/2014    272    899    201400002653 DEVCO III    Q077604007   
000    273133009    JIMMY D THOMPSON JR ET UX    NOBLE ENERGY INC    West
Virginia    RITCHIE    2/14/2014    272    897    201400002652 DEVCO III   
Q077604008    000    273133010    JULIA WHITEHEAD    NOBLE ENERGY INC    West
Virginia    RITCHIE    1/20/2014    273    379    201400002948 DEVCO III   
Q077604009    000    273133011    CYNTHIA LYNN ROBINETTE ET VIR    NOBLE ENERGY
INC    West Virginia    RITCHIE    2/14/2014    274    549    201400003792 DEVCO
III    Q077604010    000    273133012    SANDRA WAGNER ET VIR    NOBLE ENERGY
INC    West Virginia    RITCHIE    3/10/2014    272    905    201400002656 DEVCO
III    Q077604011    000    273133013    JOHN DEAN TOBIAS ET UX    NOBLE ENERGY
INC    West Virginia    RITCHIE    1/20/2014    272    901    201400002654 DEVCO
III    Q077604012    000    273133020    ELLA LOUISE LAFAVE   

NOBLE ENERGY

INC

   West Virginia    RITCHIE    1/27/2014    275    40    201400004191 DEVCO III
   Q077604013    000    273133014    JOHN EARL LESTER   

NOBLE ENERGY

INC

   West Virginia    RITCHIE    1/20/2014    272    913    201400002660 DEVCO III
   Q077604014    000    273133015    DAVID EUGENE LESTER ET UX    NOBLE ENERGY
INC    West Virginia    RITCHIE    1/20/2014    272    909    201400002658

DEVCO III

   Q077604015    000    273133016    CHARLES EDGAR LESTER ET UX    NOBLE ENERGY
INC    West Virginia    RITCHIE    1/20/2014    272    907    201400002657 DEVCO
III    Q077604016    000    273133017    DON EASTERLY    NOBLE ENERGY INC   
West Virginia    RITCHIE    6/5/2014    277    280    201400005486 DEVCO III   
Q077604017    000    Q077604017    JUDY MARCUM    NOBLE ENERGY INC    West
Virginia    RITCHIE    6/5/2014    289    401    201500011507 DEVCO III   
Q077604018    000    273133018    MARY THOMPSON SEDLAK    NOBLE ENERGY INC   
West Virginia    RITCHIE    6/5/2014    277    272    201400005482 DEVCO III   
Q077604019    000    273133019    ELIZABETH ANN LESTER    NOBLE ENERGY INC   
West Virginia    RITCHIE    1/20/2014    277    276    201400005484 DEVCO III   
Q077604020    000    273133021    MARGARET JOAN BRUCE    NOBLE ENERGY INC   
West Virginia    RITCHIE    6/5/2014    279    939    201400007061 DEVCO III   
Q077604021    000    273133022    ELIZABETH RITOLI ET VIR    NOBLE ENERGY INC   
West Virginia    RITCHIE    7/14/2014    279    932    201400007058

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q077604022    000    273133023    NOELIE LARRIEU WRIGHT    NOBLE
ENERGY INC    West Virginia    RITCHIE    7/31/2014    278    192   
201400006073 DEVCO III    Q077604023    000    273133024    CHRISTOPHER E MORGAN
ET UX    NOBLE ENERGY INC    West Virginia    RITCHIE    6/16/2014    278    188
   201400006071 DEVCO III    Q077604024    000    273133025    ROBERT W WARD JR
ET UX    NOBLE ENERGY INC    West Virginia    RITCHIE    6/26/2014    278    196
   201400006075 DEVCO III    Q077604025    000    273133026    RUTH ARLINE
MORGAN RAFFAELI    NOBLE ENERGY INC    West Virginia    RITCHIE    6/25/2014   
278    198    201400006076 DEVCO III    Q077604026    000    273133027    JOHN C
CREGER ET UX    NOBLE ENERGY INC    West Virginia    RITCHIE    7/14/2014    278
   184    201400006069 DEVCO III    Q077604027    000    273133028    MICHAEL
FARAN MORGAN ET UX    NOBLE ENERGY INC    West Virginia    RITCHIE    6/16/2014
   278    190    201400006072 DEVCO III    Q077604028    000    273133029    SUE
E HEINISCH ET VIR    NOBLE ENERGY INC    West Virginia    RITCHIE    6/5/2014   
278    194    201400006074 DEVCO III    Q077690000    000    265260000   
WILLIAM B WILLIAMSON ET UX    NOBLE ENERGY INC    West Virginia    PLEASANTS   
3/28/2013    291    481    603584 DEVCO III    Q077774001    000    Q077774001
   DANNY J NAGLE ET UX    NOBLE ENERGY INC    West Virginia    PLEASANTS   
4/23/2013    294    147    606765 DEVCO III    Q077775001    000    273136003   
ALBERTA L CLEGG    NOBLE ENERGY INC    West Virginia    TYLER    6/22/2013   
429    325    79370 DEVCO III    Q077775002    000    273136001    JAMES HESS   
NOBLE ENERGY INC    West Virginia    TYLER    5/2/2013    419    132    74070
DEVCO III    Q077775003    000    273136002    TERRI EVANS    NOBLE ENERGY INC
   West Virginia    TYLER    5/2/2013    419    134    74071 DEVCO III   
Q077775004    000    273136004    BIRK S STATHERS JR    NOBLE ENERGY INC    West
Virginia    TYLER    4/25/2014    449    533    89622 DEVCO III    Q077775005   
000    273136005    JOSEPH C STRATON    NOBLE ENERGY INC    West Virginia   
TYLER    5/12/2014    453    539    91614 DEVCO III    Q077775006    000   
273136006    GARY M KEITH    NOBLE ENERGY INC    West Virginia    TYLER   
4/21/2014    453    543    91616 DEVCO III    Q077775007    000    273136007   
BRIAN T KEITH    NOBLE ENERGY INC    West Virginia    TYLER    4/21/2014    453
   529    91609 DEVCO III    Q077775008    000    273136008    EDNA M WOOD   
NOBLE ENERGY INC    West Virginia    TYLER    3/18/2014    453    531    91610
DEVCO III    Q077775009    000    273136009    KENNETH E KEITH ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    4/21/2014    453    525    91607 DEVCO
III    Q077775010    000    273136010    DANIEL D CRUMMETT ET AL    NOBLE ENERGY
INC    West Virginia    TYLER    5/23/2014    453    629    91659 DEVCO III   
Q077775011    000    273136012    ALLAN W CRUMMETT ET AL    NOBLE ENERGY INC   
West Virginia    TYLER    5/23/2014    455    557    92526 DEVCO III   
Q077775012    000    273136013    MELISSA K DUNSTAN    NOBLE ENERGY INC    West
Virginia    TYLER    4/21/2014    457    240    93347 DEVCO III    Q077775013   
000    273136011    JOHN W STRATON JR    NOBLE ENERGY INC    West Virginia   
TYLER    5/7/2014    457    236    93345 DEVCO III    Q077891001    000   
Q077891001    CHARLOTTE L MOSS    NOBLE ENERGY INC    West Virginia    RITCHIE
   9/9/2013    267    980    201300005010 DEVCO III    Q077891002    000   
Q077891002    JAMES W MARKS    NOBLE ENERGY INC    West Virginia    RITCHIE   
9/6/2013    267    976    201300005008 DEVCO III    Q077891003    000   
Q077891003    JOHN T WELCH    NOBLE ENERGY INC    West Virginia    RITCHIE   
8/31/2013    267    978    201300005009 DEVCO III    Q077891004    000   
Q077891004    THOMAS E MARKS ET UX    NOBLE ENERGY INC    West Virginia   
RITCHIE    9/9/2013    267    974    201300005007

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q077891011    000    273138011    PETER W OWINGS    NOBLE ENERGY
INC    West Virginia    RITCHIE    7/18/2014    278    179    201400006067 DEVCO
III    Q077891015    001    242176001    MARTHA H OWINGS    CNX GAS COMPANY LLC
   West Virginia    RITCHIE    6/4/2012    259    917    201200004286 DEVCO III
   Q077891015    002    242176001    MARTHA H OWINGS    CNX GAS COMPANY LLC   
West Virginia    RITCHIE    6/4/2012    259    917    201200004286 DEVCO III   
Q077891016    001    243274001    MARTHA H OWINGS    CNX GAS COMPANY LLC    West
Virginia    RITCHIE    10/31/2012    260    844    201300000208 DEVCO III   
Q077891016    002    243274001    MARTHA H OWINGS    CNX GAS COMPANY LLC    West
Virginia    RITCHIE    10/31/2012    260    844    201300000208 DEVCO III   
Q077891016    003    243274001    MARTHA H OWINGS    CNX GAS COMPANY LLC    West
Virginia    RITCHIE    10/31/2012    260    844    201300000208 DEVCO III   
Q077891017    001    243778001    DEWYTHA JANE MCDONNELL    CNX GAS COMPANY LLC
   West Virginia    RITCHIE    7/27/2012    262    786    201300001444 DEVCO III
   Q077891017    002    243778001    DEWYTHA JANE MCDONNELL    CNX GAS COMPANY
LLC    West Virginia    RITCHIE    7/27/2012    262    786    201300001444 DEVCO
III    Q077891017    003    243778001    DEWYTHA JANE MCDONNELL    CNX GAS
COMPANY LLC    West Virginia    RITCHIE    7/27/2012    262    786   
201300001444 DEVCO III    Q077891018    001    243778002    PATRICK DEWITT
MCDONNELL    CNX GAS COMPANY LLC    West Virginia    RITCHIE    7/27/2012    262
   792    201300001445 DEVCO III    Q077891018    002    243778002    PATRICK
DEWITT MCDONNELL    CNX GAS COMPANY LLC    West Virginia    RITCHIE    7/27/2012
   262    792    201300001445 DEVCO III    Q077891018    003    243778002   
PATRICK DEWITT MCDONNELL    CNX GAS COMPANY LLC    West Virginia    RITCHIE   
7/27/2012    262    792    201300001445 DEVCO III    Q077891019    001   
243778003    MAYNARD D MCDONNELL ET UX    CNX GAS COMPANY LLC    West Virginia
   RITCHIE    8/6/2012    262    798    201300001446 DEVCO III    Q077891019   
002    243778003    MAYNARD D MCDONNELL ET UX    CNX GAS COMPANY LLC    West
Virginia    RITCHIE    8/6/2012    262    798    201300001446 DEVCO III   
Q077891019    003    243778003    MAYNARD D MCDONNELL ET UX    CNX GAS COMPANY
LLC    West Virginia    RITCHIE    8/6/2012    262    798    201300001446 DEVCO
III    Q077891020    001    243778004    DOREN DEWIGHT MCDONNELL    CNX GAS
COMPANY LLC    West Virginia    RITCHIE    11/1/2012    262    804   
201300001447 DEVCO III    Q077891020    002    243778004    DOREN DEWIGHT
MCDONNELL    CNX GAS COMPANY LLC    West Virginia    RITCHIE    11/1/2012    262
   804    201300001447 DEVCO III    Q077891020    003    243778004    DOREN
DEWIGHT MCDONNELL    CNX GAS COMPANY LLC    West Virginia    RITCHIE   
11/1/2012    262    804    201300001447 DEVCO III    Q077891021    001   
243779001    BLAUSER ASSET MANAGEMENT LP    CNX GAS COMPANY LLC    West Virginia
   RITCHIE    8/7/2012    263    324    201300001812 DEVCO III    Q077891021   
002    243779001    BLAUSER ASSET MANAGEMENT LP    CNX GAS COMPANY LLC    West
Virginia    RITCHIE    8/7/2012    263    324    201300001812 DEVCO III   
Q077891021    003    243779001    BLAUSER ASSET MANAGEMENT LP    CNX GAS COMPANY
LLC    West Virginia    RITCHIE    8/7/2012    263    324    201300001812 DEVCO
III    Q077895001    000    Q077895001    DONZEL E LOCKE SR    NOBLE ENERGY INC
   West Virginia    PLEASANTS    8/2/2013    293    533    606359 DEVCO III   
Q077895002    000    Q077895002    SHELVAGEAN A RHODEN    NOBLE ENERGY INC   
West Virginia    PLEASANTS    8/2/2013    293    524    606356 DEVCO III   
Q077895003    000    Q077895003    SHIRLEY G GIBONEY ET AL    NOBLE ENERGY INC
   West Virginia    PLEASANTS    8/22/2013    293    527    606357 DEVCO III   
Q077895004    000    Q077895004    SHIRLEY G GIBONEY ET AL    NOBLE ENERGY INC
   West Virginia    PLEASANTS    8/22/2013    293    530    606358 DEVCO III   
Q077895005    000    Q077895005    SHIRLEY G GIBONEY ET AL    NOBLE ENERGY INC
   West Virginia    PLEASANTS    8/22/2013    294    273    606925

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q077895006    000    Q077895006    CLINTON G WILSON    NOBLE ENERGY
INC    West Virginia    PLEASANTS    7/25/2013    294    56    606690 DEVCO III
   Q077895007    000    Q077895007    LOUIS ROY ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    9/6/2013    294    264    606922 DEVCO III   
Q078147000    000    Q078147000    ANNE CECILIA COYNE FOSTER ET AL    NOBLE
ENERGY INC    West Virginia    RITCHIE    6/17/2013    266    826   
201300004097 DEVCO III    Q078166000    000    Q078166000    HEBRON CEMETERY
TRUSTEES    NOBLE ENERGY INC    West Virginia    PLEASANTS    1/2/2013    293   
259    605737 DEVCO III    Q079293001    000    Q079293001    BARBARA BUNNER ET
VIR    NOBLE ENERGY INC    West Virginia    TYLER    9/13/2013    432    181   
80741 DEVCO III    Q079293002    000    Q079293002    ELEANOR L STEWART    NOBLE
ENERGY INC    West Virginia    TYLER    9/12/2013    432    178    80740 DEVCO
III    Q079293003    000    Q079293003    GOOD SAMARITAN    NOBLE ENERGY INC   
West Virginia    TYLER    9/11/2013    432    175    80739 DEVCO III   
Q079293004    000    Q079293004    HELEN D MARKLE    NOBLE ENERGY INC    West
Virginia    TYLER    9/16/2013    432    172    80738 DEVCO III    Q079293005   
000    Q079293005    CANDANCE L FERREBEE    NOBLE ENERGY INC    West Virginia   
TYLER    9/16/2013    432    169    80737 DEVCO III    Q079293006    000   
Q079293006    JOANN BARKHURST ET VIR    NOBLE ENERGY INC    West Virginia   
TYLER    9/18/2013    432    166    80736 DEVCO III    Q079293007    000   
Q079293007    NAOMI NEELY ET VIR    NOBLE ENERGY INC    West Virginia    TYLER
   9/3/2013    433    24    81162 DEVCO III    Q079293008    000    Q079293008
   BEATRICE C PIERCE ET VIR    NOBLE ENERGY INC    West Virginia    TYLER   
9/3/2013    433    21    81161 DEVCO III    Q079293009    000    Q079293009   
CHARLENE A BRYANT    NOBLE ENERGY INC    West Virginia    TYLER    9/19/2013   
432    638    81003 DEVCO III    Q079293010    000    Q079293010    BRENDA G
HIGHLANDER ET UX    NOBLE ENERGY INC    West Virginia    TYLER    9/12/2013   
432    600    80989 DEVCO III    Q079293011    000    Q079293011    ST JOHN
UNITED METHODIST CHURCH    NOBLE ENERGY INC    West Virginia    TYLER   
9/11/2013    432    633    81001 DEVCO III    Q079293012    000    Q079293012   
SANDRA HILEY    NOBLE ENERGY INC    West Virginia    TYLER    9/12/2013    432
   630    81000 DEVCO III    Q079293013    000    Q079293013    RACHEL D
MORRISON    NOBLE ENERGY INC    West Virginia    TYLER    10/4/2013    432   
628    80999 DEVCO III    Q079293014    000    Q079293014    PATRICIA LYNN
BLACKWELL ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    9/16/2013   
432    625    80998 DEVCO III    Q079293015    000    Q079293015    MERLE LEE
HILEY    NOBLE ENERGY INC    West Virginia    TYLER    9/13/2013    462    622
   80997 DEVCO III    Q079293016    000    Q079293016    LINDA L STROSKY ET VIR
   NOBLE ENERGY INC    West Virginia    TYLER    9/19/2013    432    619   
80996 DEVCO III    Q079293017    000    Q079293017    KENNETH ALLEN MARKLE ET UX
   NOBLE ENERGY INC    West Virginia    TYLER    9/18/2013    432    616   
80995 DEVCO III    Q079293018    000    Q079293018    DOROTHY A REARDON ET VIR
   NOBLE ENERGY INC    West Virginia    TYLER    9/19/2013    432   

613

   80994 DEVCO III    Q079293019    000    Q079293019    DEBORAH D CONRAD   

NOBLE ENERGY

INC

   West Virginia    TYLER    9/13/2013    432    610    80993 DEVCO III   
Q079293020    000    Q079293020    BARBARA L VANEK ET VIR   

NOBLE ENERGY

INC

   West Virginia    TYLER    9/9/2013    432    607    80992 DEVCO III   
Q079293021    000    Q079293021    LINDA JEANNE MCCOY   

NOBLE ENERGY

INC

   West Virginia    TYLER    9/5/2013    432    840    81138 DEVCO III   
Q079293022    000    Q079293022    GEORGIA MAXINE FERREBEE   

NOBLE ENERGY

INC

   West Virginia    TYLER    9/3/2013    432    636    81002

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q079293023    000    276348008    KEITH CECIL HESS ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    9/6/2013    438    152    84067 DEVCO
III    Q079293024    000    276348009    VICTORIA ANN MCCRAY    NOBLE ENERGY INC
   West Virginia    TYLER    10/29/2013    437    744    83779 DEVCO III   
Q079293025    000    276348010    BETTY L BAKER    NOBLE ENERGY INC    West
Virginia    TYLER    9/30/2013    437    742    83778 DEVCO III    Q079293026   
000    276348011    DONALD LEE BURROWS    NOBLE ENERGY INC    West Virginia   
TYLER    10/18/2013    437    746    83780 DEVCO III    Q079293027    000   
276348012    JOHN MARKLE ET UX    NOBLE ENERGY INC    West Virginia    TYLER   
9/26/2013    438    128    84055 DEVCO III    Q079293028    000    276348013   
JEFFREY A BURROWS    NOBLE ENERGY INC    West Virginia    TYLER    10/17/2013   
438    130    84056 DEVCO III    Q079293029    000    276348014    SCOTTS RUN
SETTLEMENT HOUSE    NOBLE ENERGY INC    West Virginia    TYLER    9/10/2013   
437    748    83781 DEVCO III    Q079293030    000    276348015    ALICE MAY
WOOD ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    9/25/2013    437   
763    83788 DEVCO III    Q079293031    000    276348016    CYNDY FAYE WEEKS ET
VIR    NOBLE ENERGY INC    West Virginia    TYLER    10/9/2013    437    761   
83787 DEVCO III    Q079293032    000    276348017    DONALD R HILEY    NOBLE
ENERGY INC    West Virginia    TYLER    9/12/2013    437    758    83786 DEVCO
III    Q079293033    000    276348018    JONATHON BARNHART ET UX    NOBLE ENERGY
INC    West Virginia    TYLER    10/28/2013    437    756    83785 DEVCO III   
Q079293034    000    276348019    LOVIA MARIE SECKMAN    NOBLE ENERGY INC   
West Virginia    TYLER    10/29/2013    437    750    83782 DEVCO III   
Q079293035    000    276348020    NANCY MARIE WHITE    NOBLE ENERGY INC    West
Virginia    TYLER    10/29/2013    437    752    83783 DEVCO III    Q079293036
   000    276348021    VIKKI D UNDERWOOD    NOBLE ENERGY INC    West Virginia   
TYLER    9/27/2013    437    754    83784 DEVCO III    Q079293037    000   
276348022    CECIL LEROY LOWE    NOBLE ENERGY INC    West Virginia    TYLER   
9/19/2013    435    62    82213 DEVCO III    Q079293038    000    276348023   
SANDRA J HRITZ ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    9/9/2013
   435    58    82211 DEVCO III    Q079293039    000    276348024    JAMES CLAIR
CARNEY ET UX    NOBLE ENERGY INC    West Virginia    TYLER    9/4/2013    435   
56    82210 DEVCO III    Q079293040    000    276348025    HARRY CLIFFORD HESS
ET UX    NOBLE ENERGY INC    West Virginia    TYLER    9/6/2013    438    156   
84069 DEVCO III    Q079293041    000    276348026    CHARLES FREDERICK CARNEY ET
UX    NOBLE ENERGY INC    West Virginia    TYLER    8/30/2013    438    150   
84066 DEVCO III    Q079293042    000    276348027    DANIEL J HOWELL    NOBLE
ENERGY INC    West Virginia    TYLER    10/8/2013    435    52    82208 DEVCO
III    Q079293043    000    276348028    LORETTA PEARL FISHER    NOBLE ENERGY
INC    West Virginia    TYLER    10/16/2013    435    68    82216 DEVCO III   
Q079293044    000    276348001    YVONNE A SWORD    NOBLE ENERGY INC    West
Virginia    TYLER    9/19/2013    435    66    82215 DEVCO III    Q079293046   
000    276348003    SCOTT RANDOLPH    NOBLE ENERGY INC    West Virginia    TYLER
   9/25/2013    438    206    84093 DEVCO III    Q079293047    000    276348004
   HAROLD RAY CARNEY    NOBLE ENERGY INC    West Virginia    TYLER    11/14/2013
   438    192    84087 DEVCO III    Q079293048    000    276348005    RONALD A
CARNEY    NOBLE ENERGY INC    West Virginia    TYLER    11/7/2013    438    194
   84088 DEVCO III    Q079293049    000    276348006    IDA L BAISDEN    NOBLE
ENERGY INC    West Virginia    TYLER    10/29/2013    438    126    84053

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q079293050    000    276348007    DALE M BAKER    NOBLE ENERGY INC
   West Virginia    TYLER    12/17/2013    438    102    84041 DEVCO III   
Q079293051    000    276348030    MARIANNE POHOLEK ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    10/11/2013    438    92    84032 DEVCO III   
Q079293052    000    276348031    KARLA K MILLER ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    9/19/2013    435    48    82206 DEVCO III   
Q079293053    000    276348032    JANICE C NORTHCRAFT    NOBLE ENERGY INC   
West Virginia    TYLER    9/19/2013    435    50    82207 DEVCO III   
Q079293054    000    276348033    EUGENE E RANDOLPH    NOBLE ENERGY INC    West
Virginia    TYLER    9/25/2013    458    745    94306 DEVCO III    Q079293055   
000    276348029    BENJAMIN L BAKER    NOBLE ENERGY INC    West Virginia   
TYLER    10/29/2013    464    220    96795 DEVCO III    Q079293056    000   
276348034    COLLEEN M SHEPPARD    NOBLE ENERGY INC    West Virginia    TYLER   
4/1/2014    446    75    87840 DEVCO III    Q079293057    000    276348035   
TODD A SCHMIDT    NOBLE ENERGY INC    West Virginia    TYLER    12/6/2013    444
   59    86730 DEVCO III    Q079293060    000    276348038    JEFFREY BARNHART
   NOBLE ENERGY INC    West Virginia    TYLER    4/4/2014    449    776    89708
DEVCO III    Q079293061    000    276348039    DIANE CAMPBELL    NOBLE ENERGY
INC    West Virginia    TYLER    5/19/2014    449    549    89630 DEVCO III   
Q079293062    000    276348040    KAREN L DURHAM ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    5/14/2014    449    551    89631 DEVCO III   
Q079293063    000    276348041    DONALD B FOX    NOBLE ENERGY INC    West
Virginia    TYLER    5/29/2014    449    545    89628 DEVCO III    Q079293064   
000    276348042    JOYCE E JAMIESON ET VIR    NOBLE ENERGY INC    West Virginia
   TYLER    6/2/2014    452    708    91085 DEVCO III    Q079293066    000   
Q079293066    HANSEL JAMES PHILLIPS    NOBLE ENERGY INC    West Virginia   
TYLER    9/30/2014    482    653    104445 DEVCO III    Q079293067    000   
Q079293067    DOROTHY V CARNEY WISEMAN ET VIR    NOBLE ENERGY INC    West
Virginia    TYLER    10/17/2014    485    338    105473 DEVCO III    Q079293068
   000    276348043    JASON BARNHART    NOBLE ENERGY INC    West Virginia   
TYLER    7/15/2014    474    52    100938 DEVCO III    Q079293069    000   
Q079293069    ALEXANDER HILEY    NOBLE ENERGY INC    West Virginia    TYLER   
11/12/2013    485    353    105479 DEVCO III    Q079293070    000    Q079293070
   JUSTIN HILEY    NOBLE ENERGY INC    West Virginia    TYLER    11/12/2013   
485    348    105478 DEVCO III    Q079293071    000    Q079293071    JUDY GERTH
   NOBLE ENERGY INC    West Virginia    TYLER    4/6/2015    482    706   
104463 DEVCO III    Q079293072    000    Q079293072    CARL DAVID OSBORNE ET UX
   NOBLE ENERGY INC    West Virginia    TYLER    4/16/2015    483    505   
104767 DEVCO III    Q079704005    001    265192001    DAVID T MIHLBAUER ET UX   
NOBLE ENERGY INC    West Virginia    TYLER    8/9/2012    401    524    63773
DEVCO III    Q079704005    002    265192001    DAVID T MIHLBAUER ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    8/9/2012    401    524    63773 DEVCO
III    Q080161007    000    Q080161007    CONRAD COSTILOW    NOBLE ENERGY INC   
West Virginia    TYLER    9/17/2014    485    168    105390 DEVCO III   
Q080373015    000    273391017    DOROTHY D FALKE    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/10/2014    339    709    195936 DEVCO III   
Q080416002    001    276476002    ROBERT D GOFF    NOBLE ENERGY INC    West
Virginia    TYLER    4/2/2013    419    208    74113 DEVCO III    Q080416002   
002    276476002    ROBERT D GOFF    NOBLE ENERGY INC    West Virginia    TYLER
   4/2/2013    419    208    74113

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q080419027    000    273407028    HAUGHT FAMILY TRUST DATED
APRIL 17 1989    NOBLE ENERGY INC    West Virginia    DODDRIDGE    1/15/2014   
343    623    198607 DEVCO III    Q080419029    000    273407031    CATHERINE T
LEATHERMAN ET VIR    NOBLE ENERGY INC    West Virginia    DODDRIDGE    6/30/2014
   379    263    216835 DEVCO III    Q080419030    000    273407029    SUSAN
MARGARET INDERRIEDEN    NOBLE ENERGY INC    West Virginia    DODDRIDGE   
7/30/2014    379    285    216845 DEVCO III    Q080419031    000    273407030   
WILLIAM A FAUST    NOBLE ENERGY INC    West Virginia    DODDRIDGE    7/30/2014
   379    288    216846 DEVCO III    Q080459001    000    276495001    MELANIE R
BUNNER    NOBLE ENERGY INC    West Virginia    RITCHIE    10/16/2013    269   
522    201400000142 DEVCO III    Q080478001    001    273434002    MARY SUE
ZEBLEY    NOBLE ENERGY INC    West Virginia    TYLER    10/29/2013    440    447
   85288 DEVCO III    Q080478001    002    273434002    MARY SUE ZEBLEY    NOBLE
ENERGY INC    West Virginia    TYLER    10/29/2013    440    447    85288 DEVCO
III    Q080478002    001    273434003    THOMAS VAL FURBEE ET UX    NOBLE ENERGY
INC    West Virginia    TYLER    10/29/2013    440    443    85286 DEVCO III   
Q080478002    002    273434003    THOMAS VAL FURBEE ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    10/29/2013    440    443    85286 DEVCO III   
Q080478003    001    273434004    ALLISON MCKAY HARDIN    NOBLE ENERGY INC   
West Virginia    TYLER    10/29/2013    440    453    85291 DEVCO III   
Q080478003    002    273434004    ALLISON MCKAY HARDIN    NOBLE ENERGY INC   
West Virginia    TYLER    10/29/2013    440    453    85291 DEVCO III   
Q080478004    000    273434005    PATRICIA J CATARELLO    NOBLE ENERGY INC   
West Virginia    TYLER    10/29/2013    440    451    85290 DEVCO III   
Q080478005    001    273434001    RANI J BOYT    NOBLE ENERGY INC    West
Virginia    TYLER    11/7/2013    445    835    87780 DEVCO III    Q080478005   
002    273434001    RANI J BOYT    NOBLE ENERGY INC    West Virginia    TYLER   
11/7/2013    445    835    87780 DEVCO III    Q080478006    000    273434006   
THOMAS D SPENCER ET UX    NOBLE ENERGY INC    West Virginia    TYLER   
2/25/2014    449    553    89632 DEVCO III    Q080478007    000    273434007   
MARY CHIDESTER    NOBLE ENERGY INC    West Virginia    TYLER    3/5/2014    449
   523    89617 DEVCO III    Q080478008    000    273434008    CLARA CATHERINE
WELLS    NOBLE ENERGY INC    West Virginia    TYLER    2/27/2014    449    529
   89620 DEVCO III    Q080478009    000    273434009    DAVID HAROLD DEAN ET UX
   NOBLE ENERGY INC    West Virginia    TYLER    3/6/2014    448    749    89322
DEVCO III    Q080517018    000    273435018    CHARLES D RHEINHARDT ET UX   
NOBLE ENERGY INC    West Virginia    TYLER    4/14/2014    449    531    89621
DEVCO III    Q080517019    000    273435019    GARY A RHEINDARDT JR    NOBLE
ENERGY INC    West Virginia    TYLER    4/17/2014    449    527    89619 DEVCO
III    Q080517020    000    273435020    KEITH E RHEINHARDT    NOBLE ENERGY INC
   West Virginia    TYLER    4/4/2014    449    525    89618 DEVCO III   
Q080517021    000    273435021    RANDALL RHEINHARDT    NOBLE ENERGY INC    West
Virginia    TYLER    5/3/2014    453    535    91612 DEVCO III    Q080517022   
000    273435022    DAVID RHEINHARDT    NOBLE ENERGY INC    West Virginia   
TYLER    5/3/2014    453    633    91661 DEVCO III    Q080517023    000   
273435023    IRIS RHEINHARDT    NOBLE ENERGY INC    West Virginia    TYLER   
6/3/2014    458    642    94195 DEVCO III    Q080517024    000    273435024   
TAMI RHEINHART    NOBLE ENERGY INC    West Virginia    TYLER    9/5/2014    465
   270    97192 DEVCO III    Q080521001    000    273452022    RAYMOND H SOUSA
   NOBLE ENERGY INC    West Virginia    RITCHIE    7/11/2013    270    922   
201400001177

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q080521002    000    273452023    GARY A TOTH    NOBLE ENERGY INC
   West Virginia    RITCHIE    5/9/2014    274    565    201400003808 DEVCO III
   Q080647004    000    243809000    MICHAEL D PRATT ET UX    CNX GAS COMPANY
LLC    West Virginia    TYLER    7/3/2012    409    239    69102 DEVCO III   
Q080668014    000    273482014    JOHN DUDASH ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    3/10/2014    444    67    86734 DEVCO III    Q080668015   
000    273482015    HOLLY DUDASH    NOBLE ENERGY INC    West Virginia    TYLER
   3/3/2014    444    63    86732 DEVCO III    Q080668016    000    273482016   
GARY B SOLAK    NOBLE ENERGY INC    West Virginia    TYLER    3/6/2014    444   
65    86733 DEVCO III    Q080668017    000    273482017    JACK A SECKMAN ET UX
   NOBLE ENERGY INC    West Virginia    TYLER    4/3/2014    449    768    89704
DEVCO III    Q080668018    000    273482018    CLETA D SHOOK    NOBLE ENERGY INC
   West Virginia    TYLER    4/2/2014    449    766    89703 DEVCO III   
Q080668019    000    273482019    BERNICE COLLINS    NOBLE ENERGY INC    West
Virginia    TYLER    4/22/2014    449    764    89702 DEVCO III    Q080668020   
000    273482020    KAREN J SOLAK    NOBLE ENERGY INC    West Virginia    TYLER
   3/29/2014    449    762    89701 DEVCO III    Q080668021    000    273482021
   RAY B MOSSOR ET UX    NOBLE ENERGY INC    West Virginia    TYLER    4/22/2014
   449    760    89700 DEVCO III    Q080668022    000    273482022    LEWIS W
SECKMAN ET UX    NOBLE ENERGY INC    West Virginia    TYLER    4/3/2014    449
   758    89699 DEVCO III    Q080668023    000    273482023    ROSALEE SNYDER ET
VIR    NOBLE ENERGY INC    West Virginia    TYLER    4/23/2014    449    756   
89698 DEVCO III    Q080668024    000    273482024    DELORES CHURCH ET VIR   
NOBLE ENERGY INC    West Virginia    TYLER    2/27/2014    446    81    87843
DEVCO III    Q080668025    000    273482025    WILLIAM MOSSOR ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    4/23/2014    453    541    91615 DEVCO
III    Q080668026    000    273482026    LAWRENCE D MOSSOR ET UX    NOBLE ENERGY
INC    West Virginia    TYLER    4/23/2014    453    643    91666 DEVCO III   
Q080668027    000    273482027    STEVE POLING ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    5/10/2014    453    631    91660 DEVCO III    Q080668028   
000    273482028    DEBBIE SWORD    NOBLE ENERGY INC    West Virginia    TYLER
   4/22/2014    458    761    94314 DEVCO III    Q080668029    000    273482029
   JUDY BURDINE    NOBLE ENERGY INC    West Virginia    TYLER    6/26/2014   
458    769    94318 DEVCO III    Q080668030    000    273482030    LARRY R
HENTHORN ET UX    NOBLE ENERGY INC    West Virginia    TYLER    7/24/2014    465
   588    97351 DEVCO III    Q080839004    000    Q080839004    LINDA K BRIGHT
   NOBLE ENERGY INC    West Virginia    TYLER    6/22/2015    513    226   
116414 DEVCO III    Q080839005    000    Q080839005    VIOLA M TRENTON    NOBLE
ENERGY INC    West Virginia    TYLER    6/23/2015    513    228    116415 DEVCO
III    Q080839006    000    Q080839006    JUDY SCHILLACE ET VIR    NOBLE ENERGY
INC    West Virginia    TYLER    6/23/2015    513    224    116413 DEVCO III   
Q080839007    000    Q080839007    WILLIAM CHRISTOPHER TAYLOR ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    6/11/2015    513    214    116408 DEVCO
III    Q080839008    000    Q080839008    MARYLESS HAYMOND ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    6/25/2015    508    655    114606 DEVCO
III    Q080839009    000    Q080839009    GAYLA A BEECH    NOBLE ENERGY INC   
West Virginia    TYLER    6/30/2015    526    547    1156074 DEVCO III   
Q080839011    000    Q080839011    MICHAEL P DAVIS ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    7/30/2015    520    372    1153694

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q080839012    000    Q080839012    HELEN LOUISE HICKMAN    NOBLE
ENERGY INC    West Virginia    TYLER    7/9/2015    520    433    1153722 DEVCO
III    Q080839013    000    Q080839013    RUBY NEWLON    NOBLE ENERGY INC   
West Virginia    TYLER    7/30/2015    526    604    1156098 DEVCO III   
Q080839014    000    Q080839014    CHERYL L TADSEN ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    7/15/2015    526    600    1156096 DEVCO III   
Q080839015    000    Q080839015    BARBARA J DAVIS    NOBLE ENERGY INC    West
Virginia    TYLER    6/9/2015    250    384    1153700 DEVCO III    Q080839016
   000    Q080839016    CINDY A GILL    NOBLE ENERGY INC    West Virginia   
TYLER    8/4/2015    520    356    1153687 DEVCO III    Q080839017    000   
Q080839017    DAVID M GILL ET UX    NOBLE ENERGY INC    West Virginia    TYLER
   8/8/2015    520    358    1153688 DEVCO III    Q080839018    000   
Q080839018    TERRY R WASHBURN ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    6/9/2015    520    386    1153701 DEVCO III    Q080981001    000   
276364001    THE FISHER OIL COMPANY    NOBLE ENERGY INC    West Virginia   
PLEASANTS    9/23/2013    295    102    607904 DEVCO III    Q080981003    000   
Q080981003    DANNY J NAGLE ET UX    NOBLE ENERGY INC    West Virginia   
PLEASANTS    4/23/2013    293    67    605398 DEVCO III    Q080986002    000   
276369002    DIANA GOODPASTURE    NOBLE ENERGY INC    West Virginia    TYLER   
12/31/2013    438    122    84051 DEVCO III    Q080986003    000    276369007   
KIMBERLY RAPHAEL    NOBLE ENERGY INC    West Virginia    TYLER    1/9/2014   
445    829    87778 DEVCO III    Q080986004    000    276369008    CHRISTOPHER
TOOTHMAN    NOBLE ENERGY INC    West Virginia    TYLER    1/18/2014    445   
832    87779 DEVCO III    Q080986005    000    276369009    BRADLEY TOOTHMAN   
NOBLE ENERGY INC    West Virginia    TYLER    12/30/2013    445    826    87777
DEVCO III    Q080986006    000    276369003    SCOTT WHARTON    NOBLE ENERGY INC
   West Virginia    TYLER    5/15/2013    445    837    87781 DEVCO III   
Q080986007    000    276369004    MARION L WHARTON    NOBLE ENERGY INC    West
Virginia    TYLER    5/15/2013    445    839    87782 DEVCO III    Q080986008   
000    276369005    MILDRED A CATHEY    NOBLE ENERGY INC    West Virginia   
TYLER    2/13/2014    444    36    86721 DEVCO III    Q080986009    000   
276369006    JANETTE M PEKULA ET VIR    NOBLE ENERGY INC    West Virginia   
TYLER    3/8/2014    444    69    86735 DEVCO III    Q080986010    000   
276369011    LEE H PRATT REVOCABLE TRUST DATED 11/24/2004    NOBLE ENERGY INC   
West Virginia    TYLER    5/15/2014    452    690    91076 DEVCO III   
Q080986011    000    276369010    DEREK LEE BELL ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    2/25/2014    444    32    86719 DEVCO III   
Q080986012    000    276369012    JASON S HEFLIN ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    8/28/2014    457    675    93578 DEVCO III   
Q080986013    000    276369013    JEFFERY TODD HEFLIN    NOBLE ENERGY INC   
West Virginia    TYLER    9/16/2014    457    673    93577 DEVCO III   
Q080986014    000    242217001    LINDA L CAMPBELL    CNX GAS COMPANY LLC   
West Virginia    TYLER    9/21/2012    405    269    65967 DEVCO III   
Q080986015    000    242217002    WILMA L DEVINE ET VIR    CNX GAS COMPANY LLC
   West Virginia    TYLER    8/24/2012    406    99    66490 DEVCO III   
Q080986016    000    242217003    MELODY K LEMLEY ET VIR    CNX GAS COMPANY LLC
   West Virginia    TYLER    9/20/2012    406    104    66491 DEVCO III   
Q080986017    000    242217004    V RUTH UTTER    CNX GAS COMPANY LLC    West
Virginia    TYLER    8/15/2012    406    109    66492 DEVCO III    Q080986018   
000    242217005    STELLA C HICKMAN ET VIR    CNX GAS COMPANY LLC    West
Virginia    TYLER    8/24/2012    406    114    66493

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q080986019    000    242217006    CHARLES M PRATT JR ET UX    CNX
GAS COMPANY LLC    West Virginia    TYLER    8/15/2012    406    119    66494
DEVCO III    Q080986020    000    242217009    JUDITH R WIGAL ET VIR    CNX GAS
COMPANY LLC    West Virginia    TYLER    9/13/2012    416    609    72736 DEVCO
III    Q080986021    000    242217010    JAMES D MATTERN ET UX    CNX GAS
COMPANY LLC    West Virginia    TYLER    9/18/2012    416    614    72737 DEVCO
III    Q080986022    000    242217011    BERDINA ROSE ET VIR    CNX GAS COMPANY
LLC    West Virginia    TYLER    8/8/2012    416    619    72738 DEVCO III   
Q080986023    000    242217012    DONALD L HEADLEY    CNX GAS COMPANY LLC   
West Virginia    TYLER    9/13/2012    416    624    72739 DEVCO III   
Q080986024    000    242217013    KENNETH A TRACEWELL ET UX    CNX GAS COMPANY
LLC    West Virginia    TYLER    9/1/2012    416    629    72740 DEVCO III   
Q080986025    000    242217014    ABBY E KYLE    CNX GAS COMPANY LLC    West
Virginia    TYLER    9/22/2012    416    634    72741 DEVCO III    Q080986026   
000    242217015    BETH E HENDRIX ET VIR    CNX GAS COMPANY LLC    West
Virginia    TYLER    9/20/2012    416    639    72742 DEVCO III    Q080986027   
000    242217016    SUSAN M WILLIAMS ET VIR    CNX GAS COMPANY LLC    West
Virginia    TYLER    9/28/2012    409    234    69101 DEVCO III    Q080986028   
000    242217017    REBECCA L MEREDITH    CNX GAS COMPANY LLC    West Virginia
   TYLER    9/30/2012    414    460    71436 DEVCO III    Q080986029    000   
242217018    DEBORAH WHARTON ET VIR    CNX GAS COMPANY LLC    West Virginia   
TYLER    10/15/2012    416    644    72743 DEVCO III    Q080986030    000   
242217019    BETTY W EMBRY    CNX GAS COMPANY LLC    West Virginia    TYLER   
10/9/2012    414    445    71433 DEVCO III    Q080986031    000    242217020   
JAMES L SMITH    CNX GAS COMPANY LLC    West Virginia    TYLER    10/1/2012   
414    450    71434 DEVCO III    Q080986032    000    242217021    DAVID A BUCK
ET UX    CNX GAS COMPANY LLC    West Virginia    TYLER    10/18/2012    414   
440    71432 DEVCO III    Q080986033    000    242217022    MEREDITH MONROE   
CNX GAS COMPANY LLC    West Virginia    TYLER    11/13/2012    414    455   
71435 DEVCO III    Q080986034    000    242217023    ANNE B WEISS ET VIR    CNX
GAS COMPANY LLC    West Virginia    TYLER    11/13/2012    414    435    71431
DEVCO III    Q080986035    000    242217024    ROBERT L MONROE    CNX GAS
COMPANY LLC    West Virginia    TYLER    12/3/2012    412    460    70870 DEVCO
III    Q080988000    000    Q080988000    JAMES M DYE ET UX    NOBLE ENERGY INC
   West Virginia    PLEASANTS    10/1/2013    295    94    607900 DEVCO III   
Q080991001    000    276372001    RONALD L LOGAN ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    11/13/2013    295    104    607905 DEVCO III   
Q080991002    000    276372002    ROBERT W NICHOLS SR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    10/28/2013    295    98    607902 DEVCO III   
Q080991003    000    276372003    JOHN A LOGAN    NOBLE ENERGY INC    West
Virginia    PLEASANTS    11/25/2013    295    96    607901 DEVCO III   
Q080991004    000    276372004    KAREN L PIERCE ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    11/25/2013    295    257    608080 DEVCO III   
Q080991005    000    276372005    BRENDA SUE DAVIS ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    10/16/2013    294    508    607264 DEVCO III   
Q080991006    000    276372006    THELMA L MAY    NOBLE ENERGY INC    West
Virginia    PLEASANTS    10/18/2013    294    616    607558 DEVCO III   
Q080994001    000    276375001    DONALD R REYNOLDS ET UX    NOBLE ENERGY INC   
West Virginia    RITCHIE    11/12/2013    270    472    201400000900 DEVCO III
   Q080994002    000    276375004    NINA OGDIN ET VIR    NOBLE ENERGY INC   
West Virginia    RITCHIE    12/12/2013    270    509    201400000921

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q080994003    000    276375005    DONALD O TOOTHMAN ET UX    NOBLE
ENERGY INC    West Virginia    RITCHIE    12/9/2013    270    916   
201400001174 DEVCO III    Q080994004    000    276375006    CHARLES YONALEY ET
UX    NOBLE ENERGY INC    West Virginia    RITCHIE    12/9/2013    270    934   
201400001187 DEVCO III    Q080994005    000    276375007    MARY LOU ALLEN   
NOBLE ENERGY INC    West Virginia    RITCHIE    12/11/2013    271    94   
201400001373 DEVCO III    Q080994006    000    276375002    STEPHEN I CASALE   
NOBLE ENERGY INC    West Virginia    RITCHIE    2/10/2014    271    1014   
201400002023 DEVCO III    Q080994007    000    276375003    THEODORE H BUTCHER
ET UX    NOBLE ENERGY INC    West Virginia    RITCHIE    12/11/2013    278   
182    201400006068 DEVCO III    Q080994008    000    276375008    JAMES C
BUTCHER    NOBLE ENERGY INC    West Virginia    RITCHIE    2/10/2014    274   
158    201400003544 DEVCO III    Q080994009    000    276375009    BETTY LEE
OSBURN    NOBLE ENERGY INC    West Virginia    RITCHIE    12/11/2013    274   
555    201400003803 DEVCO III    Q080994010    000    276375010    JANICE Y
BUTCHER    NOBLE ENERGY INC    West Virginia    RITCHIE    2/10/2014    274   
160    201400003545 DEVCO III    Q080994011    000    276375011    FLOYD THOMAS
BUTCHER JR    NOBLE ENERGY INC    West Virginia    RITCHIE    12/11/2013    271
   90    201400001371 DEVCO III    Q081485001    000    276462001    CONNIE M
BRITTON    NOBLE ENERGY INC    West Virginia    PLEASANTS    12/10/2013    295
   249    608076 DEVCO III    Q081485002    000    276462002    ALICE L SMITH   
NOBLE ENERGY INC    West Virginia    PLEASANTS    12/10/2013    295    251   
608077 DEVCO III    Q081485003    000    276462003    EDDIE C WILSON ET UX   
NOBLE ENERGY INC    West Virginia    PLEASANTS    12/10/2013    295    253   
608078 DEVCO III    Q081485004    000    276462005    RALPH E WILSON ET UX   
NOBLE ENERGY INC    West Virginia    PLEASANTS    12/10/2013    295    359   
608261 DEVCO III    Q081485005    000    276462006    DOTTIE L HIGGINS    NOBLE
ENERGY INC    West Virginia    PLEASANTS    12/10/2013    295    243    608073
DEVCO III    Q081485006    000    276462007    LINDA K LAMBERT    NOBLE ENERGY
INC    West Virginia    PLEASANTS    12/10/2013    295    247    308075 DEVCO
III    Q081485007    000    276462008    ALFRED L WILSON ET UX    NOBLE ENERGY
INC    West Virginia    PLEASANTS    12/10/2013    295    245    608074 DEVCO
III    Q081485008    000    276462009    TONYA K COX-MILLER ET AL    NOBLE
ENERGY INC    West Virginia    PLEASANTS    1/21/2014    296    469    608792
DEVCO III    Q081485009    000    276462010    ROSS DANIEL COX ET UX    NOBLE
ENERGY INC    West Virginia    PLEASANTS    1/14/2014    296    467    608791
DEVCO III    Q081485010    000    276462011    DIANE C TEICHEN    NOBLE ENERGY
INC    West Virginia    PLEASANTS    1/8/2014    296    465    608790 DEVCO III
   Q081485011    000    276462004    MARGARET COX    NOBLE ENERGY INC    West
Virginia    PLEASANTS    1/6/2014    296    459    608787 DEVCO III   
Q081485012    000    276462012    THURMAN DAWSON ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    3/7/2014    296    677    609028 DEVCO III   
Q081485013    000    276462013    CAROYLN ANN BUCK    NOBLE ENERGY INC    West
Virginia    PLEASANTS    4/22/2014    298    198    610611 DEVCO III   
Q081485014    000    276462014    REX COX ET UX    NOBLE ENERGY INC    West
Virginia    PLEASANTS    7/3/2014    299    697    612663 DEVCO III   
Q081485015    000    Q081485015    LOUISE WEST    NOBLE ENERGY INC    West
Virginia    PLEASANTS    6/4/2014    306    453    618640 DEVCO III   
Q081485016    000    Q081485016    DENNIS RAY COX ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    7/16/2014    303    678    616221 DEVCO III   
Q081506001    000    276727000    ROCKLIN K BAKER ET UX    NOBLE ENERGY INC   
West Virginia    RITCHIE    10/21/2013    269    524    201400000142

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q081792000    000    276772000    GARY L MCCULLOUGH ET UX    NOBLE
ENERGY INC    West Virginia    RITCHIE    9/25/2013    270    918   
201400001175 DEVCO III    Q081995002    000    276811002    PDC MOUNTAINEER   
NOBLE ENERGY INC    West Virginia    RITCHIE    4/22/2014    273    381   
201400002949 DEVCO III    Q082005001    000    276819001    MACK P HAESSLY SR ET
UX    NOBLE ENERGY INC    West Virginia    PLEASANTS    11/5/2013    301    646
   614565 DEVCO III    Q082005002    000    276819002    NORMA J GORRELL   
NOBLE ENERGY INC    West Virginia    PLEASANTS    4/13/2013    292    26   
604213 DEVCO III    Q082264012    000    Q082264012    JAMES S DONLEY ET UX   
NOBLE ENERGY INC    West Virginia    DODDRIDGE    2/7/2014    346    728   
200375 DEVCO III    Q082264013    000    273535015    JULIE LYNNE POOLE ET VIR
   NOBLE ENERGY INC    West Virginia    DODDRIDGE    3/23/2014    364    505   
209077 DEVCO III    Q082264014    000    273535016    RUTH A SINNETT ET VIR   
NOBLE ENERGY INC    West Virginia    DODDRIDGE    4/5/2014    357    536   
205370 DEVCO III    Q082264015    000    273535017    ROBERT T JACKSON    NOBLE
ENERGY INC    West Virginia    DODDRIDGE    4/12/2014    357    544    205373
DEVCO III    Q082264016    000    273535012    ROBERT T JACKSON    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    12/27/2013    339    716    195940 DEVCO
III    Q082264017    000    273535013    SUSAN D O’NEILL ET VIR    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    12/18/2013    339    714    195939 DEVCO
III    Q082264018    000    273535014    RUTH A SINNETT ET VIR    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    11/21/2013    339    707    195394 DEVCO
III    Q082264019    000    273535018    JAMES S DONLEY ET UX    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    4/24/2014    362    269    207676 DEVCO III
   Q082264020    000    Q082264020    JULIE LYNN POOLE ET VIR    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    4/30/2014    357    533    205369 DEVCO III
   Q082264021    000    Q082264021    SUSAN D O’NEILL ET VIR    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    5/1/2014    379    269    216838 DEVCO III   
Q082337001    000    276611001    CONSTANCE K GRIFFITH ET VIR    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    11/4/2013    339    712    195937 DEVCO III
   Q082337002    000    276611002    CHAD A SWIGER    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/27/2014    343    620    198606 DEVCO III   
Q082337003    000    276611004    HELEN THOMAS    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/11/2014    357    530    205368 DEVCO III   
Q082337004    000    276611005    HOMER LEMASTERS    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/5/2014    357    358    205371 DEVCO III   
Q082337005    000    276611003    PHILIP D MCGILL JR    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/18/2014    339    718    195941 DEVCO III   
Q082337006    000    276611006    VIRGINA LENORE SMITH ET VIR    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    4/17/2014    374    481    214760 DEVCO III
   Q082337007    000    276611007    ERMA ISABELLE KNISLEY    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    5/2/2014    360    78    206375 DEVCO III   
Q082337008    000    276611008    SHIRLEY K LEMASTERS    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    5/21/2014    360    76    206374 DEVCO III   
Q082337009    000    276611009    JUDITH L VALOVCIK ET VIR    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    4/3/2014    362    261    207677 DEVCO III   
Q082337010    000    276611010    LINDA LOU STACKPOLE ET VIR    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    4/16/2014    364    507    209078 DEVCO III   
Q082337011    000    276611011    DAVID WESLEY LEMASTERS ET UX    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    4/16/2014    364    509    209079 DEVCO III
   Q082337012    000    276611012    RODNEY LEMASTERS ET UX    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    4/28/2014    362    255    207674

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q082337013    000    276611013    GERTRUDE B AGOLIO    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    3/27/2014    362    265    207679 DEVCO III
   Q082337014    000    276611014    SANDY PYLES ET VIR    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    4/3/2014    362    263    207678 DEVCO III   
Q082337015    000    276611025    JOHN MARK PERINE    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    6/19/2014    374    479    214759 DEVCO III   
Q082337016    000    276611026    GREGORY L ROBINSON ET UX    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    6/5/2014    374    476    214758 DEVCO III   
Q082337017    000    276611027    TERRANCE E ALLEN    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    5/28/2014    374    474    214757 DEVCO III   
Q082337018    000    276611028    VOIE PERINE    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    6/5/2014    374    471    214756 DEVCO III   
Q082337019    000    276611029    ROBERT MARTIN ALLEN    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    5/23/2014    374    469    214755 DEVCO III   
Q082337020    000    276611030    HELEN P SMITH    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    6/4/2014    374    467    214754 DEVCO III   
Q082337021    000    276611031    HAROLD J LEMASTERS ET UX    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    4/28/2014    374    541    214820 DEVCO III   
Q082337022    000    276611032    CONNIE MYERS ET VIR    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    6/11/2014    374    543    214822 DEVCO III   
Q082337023    000    276611033    MICHELE L STERLING    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    6/26/2014    374    551    214825 DEVCO III   
Q082337024    000    276611034    MARK D LEMASTERS    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    6/24/2014    374    554    214826 DEVCO III   
Q082337025    000    276611035    ROBIN L BOYD    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    6/26/2014    374    548    214824 DEVCO III   
Q082337026    000    276611036    JOHN F BORGSTROM    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    7/16/2014    374    545    214823 DEVCO III   
Q082337027    000    276611037    MARY JO KOONTZ ET VIR    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    5/2/2014    374    556    214828 DEVCO III   
Q082337028    000    276611038    MERLE EUGENE LEMASTERS ET UX    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    5/2/2014    374    558    214829 DEVCO III
   Q082337029    000    276611039    SHEILA D FRIEND ET VIR    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    4/28/2014    374    560    214832 DEVCO III   
Q082337030    000    276611015    CAROL WILCOX ET VIR    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    5/21/2014    374    535    214816 DEVCO III   
Q082337031    000    276611016    KENNETH B PERINE    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    6/19/2014    374    533    214813 DEVCO III   
Q082337032    000    276611017    DOLLY LOU PERINE    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    6/4/2014    374    537    214817 DEVCO III   
Q082337033    000    276611018    RICHARD RODNEY PERINE ET UX    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    6/4/2014    375    14    215009 DEVCO III
   Q082337034    000    276611019    DAVID JON PHILLIPS    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    7/13/2014    379    250    216826 DEVCO III   
Q082337035    000    276611020    CAMERON LYNN FORBUSH ET UX    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    8/4/2014    379    248    216825 DEVCO III   
Q082337036    000    276611021    RUBY ALCINDA WILLIAMS    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    7/15/2014    379    246    216824 DEVCO III   
Q082337037    000    276611022    JAMES D PHILLIPS ET UX    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    8/25/2014    379    254    216828 DEVCO III   
Q082337038    000    276611023    TALAMIAH DAWN BOYETT ET VIR    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    8/4/2014    379    256    216829

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q082337039    000    276611024    DARLA CLARISSA GRABER ET VIR   
NOBLE ENERGY INC    West Virginia    DODDRIDGE    8/4/2014    379    252   
216827 DEVCO III    Q082337040    000    276611049    MARGARET ANN CHRISTMAS ET
VIR    NOBLE ENERGY INC    West Virginia    DODDRIDGE    7/13/2014    374    528
   214805 DEVCO III    Q082337041    000    276611050    VIRGINIA W WALLAR ET AL
   NOBLE ENERGY INC    West Virginia    DODDRIDGE    7/17/2014    374    531   
214810 DEVCO III    Q082337042    000    276611051    RONALD SCOTT PHILLIPS   
NOBLE ENERGY INC    West Virginia    DODDRIDGE    7/13/2014    374    526   
214800 DEVCO III    Q082337043    000    276611052    TRANS ENERGY INC    NOBLE
ENERGY INC    West Virginia    DODDRIDGE    9/24/2014    379    275    216841
DEVCO III    Q082337044    000    276611053    MARY LEE KIMBALL    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    6/5/2014    379    260    216834 DEVCO III
   Q082337045    000    276611054    JANET LEIGH HARDBARGER    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    6/12/2014    379    267    216837 DEVCO III   
Q082337046    000    276611055    MICHAEL DRAGO    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    5/19/2014    379    258    216833 DEVCO III   
Q082337047    000    276611056    ANTHONY DRAGO    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    5/8/2014    379    265    216836 DEVCO III   
Q082337048    000    276611040    CONINE MYERS ET VIR    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    9/29/2014    381    93    217374 DEVCO III   
Q082337049    000    276611042    MARY LOU COX ET VIR    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    10/6/2014    381    91    217373 DEVCO III   
Q082337050    000    276611041    2010 CHESTER C YEATER JR AND LORENE M YEATER
FAM    NOBLE ENERGY INC    West Virginia    DODDRIDGE    9/18/2014    381    95
   217375 DEVCO III    Q082337051    000    Q082337051    PAUL R ROBINSON ET AL
   NOBLE ENERGY INC    West Virginia    DODDRIDGE    7/17/2014    381    37   
217352 DEVCO III    Q082337052    000    276611043    KIMBERLY S FINFROCK ET VIR
   NOBLE ENERGY INC    West Virginia    DODDRIDGE    7/13/2014    381    41   
217356 DEVCO III    Q082337053    000    276611044    JASON ERIC MCCONNELL   
NOBLE ENERGY INC    West Virginia    DODDRIDGE    7/7/2014    379    373   
216840 DEVCO III    Q082337054    000    276611045    C EDWIN PERINE    NOBLE
ENERGY INC    West Virginia    DODDRIDGE    8/20/2014    396    363    227488
DEVCO III    Q082337055    000    276611046    JAMES LYNN PERINE    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    8/4/2014    379    278    216842 DEVCO III
   Q082337056    000    276611047    MEREDITH LYNN MCCASKEY    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    6/14/2014    379    283    216844 DEVCO III   
Q082337057    000    276611048    JOE EDWIN MCCONNELL II ET UX    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    7/7/2014    381    39    217354 DEVCO III
   Q082337058    000    276611082    BETH A COBER    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/2/2014    387    224    220754 DEVCO III   
Q082337059    000    276611083    STACEY YVONNE HAWK    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    9/28/2014    387    222    220753 DEVCO III   
Q082337060    000    276611084    KELLY REEVES    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/8/2014    387    220    220752 DEVCO III   
Q082337061    000    276611085    JOHN JOSEPH ALLEN    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/14/2014    387    218    220751 DEVCO III   
Q082337062    000    276611086    GERALD ALLEN    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/14/2014    387    216    220750 DEVCO III   
Q082337063    000    276611087    APPALACHIAN ROYALTY COMPANY LLC    NOBLE
ENERGY INC    West Virginia    DODDRIDGE    9/8/2014    387    214    220749

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q082337064    000    276611088    ANTHONY KESSELL    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    10/7/2014    387    212    220748 DEVCO III
   Q082337065    000    276611089    KATHRYN SUMMERS    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    7/17/2014    387    194    220739 DEVCO III   
Q082337066    000    276611090    EDITH JEANETTE NELSON    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    8/20/2014    387    196    220740 DEVCO III   
Q082337067    000    276611091    TWYLA J PEACE ET VIR    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    8/18/2014    387    198    220741 DEVCO III   
Q082337068    000    276611092    CHARLES DALE KOCHER    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    5/24/2014    387    200    220742 DEVCO III   
Q082337069    000    276611093    JILL S ALBRITTON ET VIR    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    9/22/2014    387    202    220743 DEVCO III   
Q082337070    000    276611094    SHERRILL GARY WRIGHT    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    10/17/2014    387    206    220745 DEVCO III   
Q082337071    000    276611095    SANDRA NELSON TERRY ET VIR    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    10/15/2014    387    208    220746 DEVCO III   
Q082337072    000    276611096    SHIRLEY L PLAUGER ET VIR    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    9/9/2014    387    204    220744 DEVCO III   
Q082337073    000    276611097    MARY V RUBIO    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    7/26/2014    387    210    220747 DEVCO III   
Q082337074    000    276611098    ROBERT LEE PRICE    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/24/2014    393    172    225120 DEVCO III   
Q082337075    000    276611099    WANDA DELL INGRAM    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/29/2014    393    274    225161 DEVCO III   
Q082337076    000    276611100    EDWARD MOFFATT ET UX    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    10/29/2014    393    200    225126 DEVCO III   
Q082337077    000    276611057    RUSSELL DENNISON ET UX    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    10/14/2014    393    337    225188 DEVCO III   
Q082337078    000    276611058    SCARLETT C DENNISON    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    10/9/2014    393    339    225189 DEVCO III   
Q082337079    000    276611059    MAYSEL DELANCEY    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/16/2014    393    343    225191 DEVCO III   
Q082337080    000    276611060    PHYLLIS R MOLINA ET VIR    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    10/13/2014    393    341    225190 DEVCO III   
Q082337081    000    276611061    JOHN YUTZY    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/16/2014    393    327    225183 DEVCO III   
Q082337082    000    276611062    ROBERT YUTZY    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/16/2014    393    325    225182 DEVCO III   
Q082337083    000    276611063    HAZEL WILMOTH    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    9/30/2014    393    331    225185 DEVCO III   
Q082337084    000    276611064    ALCIE HART ET VIR    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    9/30/2014    393    329    225184 DEVCO III   
Q082337085    000    276611065    LOUISE HURST ET VIR    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    9/30/2014    393    333    225186 DEVCO III   
Q082337086    000    276611066    DEBRA KAY IMHOFF ET AL    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    6/6/2014    374    539    214819 DEVCO III   
Q082337087    000    276611067    WANEDA ILENE SHAFER    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    12/2/2014    393    204    225132 DEVCO III   
Q082337088    000    276611068    ERNEST DALE JONES ET UX    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    12/2/2014    393    202    225131 DEVCO III   
Q082337089    000    276611069    SUZETT ALLEN    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    11/24/2014    393    206    225133

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q082337090    000    276611070    SHIRLEY HOGUE ET VIR    NOBLE
ENERGY INC    West Virginia    DODDRIDGE    12/2/2014    393    208    225134
DEVCO III    Q082337091    000    276611071    JOHN F WILSON ET UX    NOBLE
ENERGY INC    West Virginia    DODDRIDGE    11/20/2014    393    210    225135
DEVCO III    Q082337092    000    276611072    EDNA KATHERINE SHAFER    NOBLE
ENERGY INC    West Virginia    DODDRIDGE    12/2/2014    393    212    225136
DEVCO III    Q082337093    000    276611073    WILLIAM ALLEN    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    10/8/2014    393    214    225137 DEVCO III   
Q082337094    000    276611074    JOHN M ALLEN    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/14/2014    393    216    225138 DEVCO III   
Q082337095    000    276611075    MARY H VANHOOK    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    11/25/2014    393    218    225139 DEVCO III   
Q082337096    000    276611076    DEBORAH L BAKER    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    11/25/2014    393    220    225140 DEVCO III   
Q082337097    000    276611077    MERIL L BOBO    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    11/25/2014    393    222    225141 DEVCO III   
Q082337098    000    276611078    LAURA P SCHOOLCRAFT    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    11/13/2014    393    224    225142 DEVCO III   
Q082337099    000    276611079    TRINATY COONTZ    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/16/2014    393    227    225143 DEVCO III   
Q082337100    000    276611080    NANCY NUZUM    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    12/2/2014    393    229    225144 DEVCO III   
Q082337139    000    276611081    MARION KING ET VIR    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    9/29/2014    393    335    225187 DEVCO III   
Q082337140    000    276611101    DINAH JEAN RHODEBACK ET VIR    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    10/24/2014    396    225    227329 DEVCO
III    Q082337141    000    276611102    MARTY COONTZ    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    10/16/2014    396    223    227328 DEVCO III   
Q082337142    000    276611103    JULIA H SORBO    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/9/2014    396    395    227510 DEVCO III   
Q082337143    000    Q082337143    WILLIAM W PRICE    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/24/2014    396    213    227323 DEVCO III   
Q082337144    000    276611104    MIKE COONTZ    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/16/2014    396    219    227326 DEVCO III   
Q082337145    000    276611105    ALICE GAIL LEACH ET VIR    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    10/24/2014    396    221    227327 DEVCO III   
Q082337146    000    276611106    ROBERT J LANGMEYER ET UX    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    10/10/2014    396    217    227325 DEVCO III   
Q082337147    000    276611107    SHEILA KAY ROSA ET VIR    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    10/24/2014    396    215    227324 DEVCO III   
Q082337148    000    276611108    ANGEL BROWN    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    11/21/2014    396    359    227485 DEVCO III   
Q082337149    000    276611109    ROBYN LAVEY    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    11/21/2014    396    361    227487 DEVCO III   
Q082337150    000    276611110    ROBERT E RUFF    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    12/17/2014    393    289    225165 DEVCO III   
Q082337151    000    276611111    JOYCE L CLIFTON    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    12/17/2014    393    291    225166 DEVCO III   
Q082337152    000    276611112    WILLIAM J RUFF    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    12/17/2014    396    227    227331 DEVCO III   
Q082337153    000    276611113    JOHN E RUFF    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    12/17/2014    393    237    225148

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q082337154    000    276611114    GARY E LEMASTERS    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    11/6/2014    396    357    227484 DEVCO III
   Q082337155    000    276611115    THOMAS M LAUTNER    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    11/18/2014    396    355    227482 DEVCO III   
Q082337156    000    276611116    SAMANTHA LEE GOULSTON    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    10/14/2014    396    352    227481 DEVCO III   
Q082337157    000    Q082337157    TERISSA KELLEY    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/12/2015    396    413    227524 DEVCO III   
Q082337158    000    Q082337158    MICHAEL D HERROD    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/12/2015    396    411    227523 DEVCO III   
Q082337159    000    Q082337159    FREDERICK E HERROD    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    1/12/2015    396    409    227521 DEVCO III   
Q082337160    000    Q082337160    ROBERT LEE HERROD    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/12/2015    396    407    227520 DEVCO III   
Q082337161    000    Q082337161    ELBERN NELSON PERRINE JR    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    2/9/2015    396    393    227509 DEVCO III   
Q082337162    000    Q082337162    GREGORY DEAN BONNELL ET UX    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    1/7/2015    396    403    227517 DEVCO III
   Q082337163    000    Q082337163    CHARLES LEE ALLEN II    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    1/15/2015    396    405    227518 DEVCO III   
Q082337164    000    Q082337164    MELVIN ROBERT HERROD    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    1/22/2015    396    401    227515 DEVCO III   
Q082337165    000    Q082337165    RONALD JEREMY HERROD    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    1/12/2015    396    399    227513 DEVCO III   
Q082337166    000    Q082337166    JUDY MARSHALL ET VIR    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    12/2/2014    396    397    227511 DEVCO III   
Q082337167    000    Q082337167    DEANA P JONES    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/30/2015    396    383    227503 DEVCO III   
Q082337168    000    Q082337168    DIANA JONES    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/30/2015    396    381    227501 DEVCO III   
Q082337169    000    Q082337169    GEORGE JEFFERSON PERRINE ET UX    NOBLE
ENERGY INC    West Virginia    DODDRIDGE    1/27/2015    405    251    234318
DEVCO III    Q082337170    000    Q082337170    BLACK GOLD GROUP LTD    NOBLE
ENERGY INC    West Virginia    DODDRIDGE    1/7/2015    396    389    227507
DEVCO III    Q082337171    000    Q082337171    VICKIE D HOWARD ET VIR    NOBLE
ENERGY INC    West Virginia    DODDRIDGE    1/24/2015    396    350    227479
DEVCO III    Q082337172    000    Q082337172    TINA MARIE SHEPLAK ET VIR   
NOBLE ENERGY INC    West Virginia    DODDRIDGE    1/27/2015    396    369   
227491 DEVCO III    Q082337173    000    Q082337173    MARY ANN GATES    NOBLE
ENERGY INC    West Virginia    DODDRIDGE    1/30/2015    396    385    227504
DEVCO III    Q082337174    000    Q082337174    LLOYD C CAIN ET UX    NOBLE
ENERGY INC    West Virginia    DODDRIDGE    1/28/2015    396    379    227500
DEVCO III    Q082337175    000    Q082337175    JAMES D BODE    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    1/27/2015    396    371    227493 DEVCO III   
Q082337176    000    Q082337176    JAIME LEE LANDRY    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/27/2015    396    375    227497 DEVCO III   
Q082337177    000    Q082337177    GEORGE WILLIAM ALLEN    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    11/6/2014    396    229    227332 DEVCO III   
Q082337179    000    Q082337179    ANGELA J LUECK    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/6/2014    400    435    230580 DEVCO III   
Q082337180    000    Q082337180    WILLARD W HERROD    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/22/2015    398    258    228959

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q082337181    000    Q082337181    CLOYETTA MOORE ET VIR    NOBLE
ENERGY INC    West Virginia    DODDRIDGE    1/12/2015    398    256    228957
DEVCO III    Q082337182    000    Q082337182    TYLER HERROD    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    1/12/2015    398    260    228960 DEVCO III   
Q082337183    000    Q082337183    PENNY L KNICELY    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/27/2015    396    377    227498 DEVCO III   
Q082337184    000    Q082337184    TAMMY L GRINDSTAFF    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    1/27/2015    396    391    227508 DEVCO III   
Q082337185    000    Q082337185    ROY O PERRINE ET UX    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    1/27/2015    396    367    227490 DEVCO III   
Q082337186    000    Q082337186    PATRICIA A PERINE    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/26/2015    396    373    227495 DEVCO III   
Q082337187    000    Q082337187    DONNA J WESTFALL    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/9/2015    400    453    230593 DEVCO III   
Q082337188    000    Q082337188    ANNA MARIE WOODRUFF    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    1/12/2015    400    427    230574 DEVCO III   
Q082337189    000    Q082337189    MARLA JEAN SPLITSTONE    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    1/30/2015    396    387    227506 DEVCO III   
Q082337190    000    Q082337190    DEBRA JANE CONKLE ET VIR    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    1/24/2015    400    431    230577 DEVCO III   
Q082337191    000    Q082337191    BEVERLY A DEDRICK    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/6/2015    400    439    230583 DEVCO III   
Q082337192    000    Q082337192    DONALD A ADAMS    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/4/2015    400    445    230587 DEVCO III   
Q082337193    000    Q082337193    ELBERN HARRISON PERRINE ET UX    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    1/24/2015    400    429    230575 DEVCO III
   Q082337194    000    Q082337194    DORENE A HART    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/16/2015    400    449    230590 DEVCO III   
Q082337195    000    Q082337195    DUSTIN HERROD    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/12/2015    400    425    250573 DEVCO III   
Q082337196    000    Q082337196    DONNA JEAN KELLY    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/30/2015    404    188    23357 DEVCO III   
Q082337197    000    Q082337197    MARK A ASH    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/4/2015    400    437    230581 DEVCO III   
Q082337198    000    Q082337198    MICHAEL L ASH    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/7/2015    400    451    230591 DEVCO III   
Q082337199    000    Q082337199    RANDY L ASH    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/7/2015    400    441    230584 DEVCO III   
Q082337200    000    Q082337200    PAMELA SUE SMITH    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/6/2015    400    447    230589 DEVCO III   
Q082337201    000    Q082337201    REBECCA S ASH - GILL    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    2/6/2015    400    457    230595 DEVCO III   
Q082337202    000    Q082337202    ROBERT MILTON ROTH II    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    2/6/2015    400    459    230597 DEVCO III   
Q082337203    000    Q082337203    SHARON K BURDETTE WILLIAMS    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    2/6/2015    400    461    230599 DEVCO III
   Q082337204    000    Q082337204    VICKI LYNN RUBLE    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    2/6/2015    400    443    230586 DEVCO III   
Q082337205    000    Q082337205    JERRY C ASH    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/4/2015    400    455    230594 DEVCO III   
Q082337206    000    Q082337206    JOANNE JONES ET VIR    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    2/1/2015    400    423    230572

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q082337207    000    Q082337207    LORA MAY ASH    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    2/4/2015    400    421    230570 DEVCO III   
Q082337208    000    Q082337208    SUSAN OLGA PRUTSMAN    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    2/4/2015    404    219    233367 DEVCO III   
Q082337209    000    Q082337209    CORA M SHETLER    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/27/2015    396    546    227608 DEVCO III   
Q082337210    000    Q082337210    DEBBIE CORDER ET VIR    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    1/31/2015    396    531    227603 DEVCO III   
Q082337211    000    Q082337211    HOWARD E FAWLEY    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/14/2015    404    160    233347 DEVCO III   
Q082337212    000    Q082337212    SCOTT A PERRINE    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/12/2015    396    553    227611 DEVCO III   
Q082337213    000    Q082337213    JOSEPH A PERINE    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/23/2015    398    252    228956 DEVCO III   
Q082337214    000    Q082337214    JEANETTE DAVIS    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/2/2015    396    534    227604 DEVCO III   
Q082337215    000    Q082337215    JOHN L PERRINE JR    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/12/2015    396    550    227609 DEVCO III   
Q082337216    000    Q082337216    LINDA S PERINE    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/23/2015    399    177    229615 DEVCO III   
Q082337217    000    Q082337217    GEORGE RAYMOND EDDY    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    1/30/2015    405    248    234317 DEVCO III   
Q082337218    000    Q082337218    ANDREA M SIBLEY    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/7/2015    404    163    233348 DEVCO III   
Q082337219    000    Q082337219    WILLARD T PERINE    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/16/2015    404    223    233369 DEVCO III   
Q082337220    000    Q082337220    SHARON OAKES    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/12/2015    396    537    227605 DEVCO III   
Q082337221    000    Q082337221    BRENDA S HERROD    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/27/2015    404    196    233360 DEVCO III   
Q082337222    000    Q082337222    SANDRA J COX    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/14/2015    404    166    233349 DEVCO III   
Q082337223    000    Q082337223    RHONDA L LOWERS    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/14/2015    404    174    233352 DEVCO III   
Q082337224    000    Q082337224    TROY DEAN FREY ET UX    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    2/16/2015    404    221    233368 DEVCO III   
Q082337225    000    Q082337225    SHAWN P PERRINE    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/30/2015    404    226    233370 DEVCO III   
Q082337226    000    Q082337226    SANDRA D SPENCER    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/11/2015    404    171    233351 DEVCO III   
Q082337227    000    Q082337227    JOHN M LANGMEYER    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/10/2014    404    177    233353 DEVCO III   
Q082337228    000    Q082337228    ROBERTA YOUNG    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/13/2015    404    209    233364 DEVCO III   
Q082337229    000    Q082337229    CHRISTINA S BELLAMY    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    4/8/2015    399    174    229613 DEVCO III   
Q082337230    000    Q082337230    FRANK SIMONS    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/2/2015    404    202    233362 DEVCO III   
Q082337231    000    Q082337231    JEROME DEXTER FREY ET UX    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    2/24/2015    404    229    233371 DEVCO III   
Q082337232    000    Q082337232    TINA MARIE CHRISTMAN ET VIR    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    1/30/2015    404    206    233363

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q082337233    000    Q082337233    MICHAEL DAVID FREY ET UX   
NOBLE ENERGY INC    West Virginia    DODDRIDGE    2/17/2015    404    216   
233366 DEVCO III    Q082337234    000    Q082337234    EVA GAWTHROP ET VIR   
NOBLE ENERGY INC    West Virginia    DODDRIDGE    2/4/2015    404    191   
233358 DEVCO III    Q082337235    000    Q082337235    DAVID DIANA    NOBLE
ENERGY INC    West Virginia    DODDRIDGE    1/2/2015    404    180    233354
DEVCO III    Q082337236    000    Q082337236    RICK CHEVALIER    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    1/28/2015    404    213    233365 DEVCO III
   Q082337237    000    Q082337237    ELIZABETH R MARCHESE    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    2/4/2015    404    168    233350 DEVCO III   
Q082337238    000    Q082337238    GERALD A PERINE    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/4/2015    404    183    233355 DEVCO III   
Q082337239    000    Q082337239    TERRI LEA HERROD    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/2/2015    396    540    227606 DEVCO III   
Q082337240    000    Q082337240    MICHAEL FRISOSKY    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/6/2015    396    543    227607 DEVCO III   
Q082337241    000    Q082337241    BRYAN T PERRINE    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/30/2015    404    196    233360 DEVCO III   
Q082337242    000    Q082337242    CHERYL ANN GARNER ET VIR    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    3/27/2015    398    246    228952 DEVCO III   
Q082337243    000    Q082337243    PAULA MICHELLE RIMMELE ET VIR    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    3/3/2015    397    521    228320 DEVCO III
   Q082337244    000    Q082337244    CHARLES RICHARD EDDY ET UX    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    3/11/2015    396    559    227613 DEVCO III
   Q082337245    000    Q082337245    PATRICIA KATHLEEN GOTSCHALL    NOBLE
ENERGY INC    West Virginia    DODDRIDGE    3/27/2015    398    249    228953
DEVCO III    Q082337246    000    Q082337246    GENEVA PERRINE    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    3/20/2015    396    556    227612 DEVCO III
   Q082337247    000    Q082337247    WESLEY ALLEN EDDY    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    3/27/2015    398    494    229181 DEVCO III   
Q082337248    000    Q082337248    ARGIL W NICHOLSON ET UX    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    3/2/2015    404    445    233964 DEVCO III   
Q082337249    000    Q082337249    SHIRLEY J KUNKEL ET VIR    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    3/4/2015    404    443    233963 DEVCO III   
Q082337250    000    Q082337250    JAMES ROBERT EDDY ET UX    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    3/27/2015    406    283    235552 DEVCO III   
Q082337251    000    Q082337251    VIRGINIA LEA JONES    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    2/14/2015    407    454    236193 DEVCO III   
Q082337252    000    Q082337252    MELISSA JOAN PERRINE    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    1/24/2015    412    702    240992 DEVCO III   
Q082337253    000    Q082337253    HOWARD VINCENT PERINE    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    1/23/2015    399    180    229616 DEVCO III   
Q082337254    000    Q082337254    CHRISTINA J RICHARDS ET VIR    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    10/10/2014    412    710    240994 DEVCO
III    Q082337255    000    Q082337255    GREGGA GIDLEY    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    6/11/2015    418    683    247769 DEVCO III   
Q082337256    000    Q082337256    MARILYN GIDLEY    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    6/11/2015    418    681    247768 DEVCO III   
Q082337258    000    Q082337258    XTO ENERGY INC    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    3/16/2015    405    255    234319 DEVCO III   
Q082337259    000    Q082337259    CIVIL ACTION NO 14-C-58    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    8/10/2015    421    575    250100

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q082337260    000    Q082337260    BERNARD L CHABOUDY    NOBLE
ENERGY INC    West Virginia    DODDRIDGE    9/17/2014    404    195    233356
DEVCO III    Q082423001    000    276628001    JUDITH M SNEED    NOBLE ENERGY
INC    West Virginia    PLEASANTS    2/5/2014    296    471    608793 DEVCO III
   Q082423002    000    276628002    CAROL WILSON    NOBLE ENERGY INC    West
Virginia    PLEASANTS    4/7/2014    298    208    610615 DEVCO III   
Q082423003    000    276628003    JO ANN SMITH    NOBLE ENERGY INC    West
Virginia    PLEASANTS    4/16/2014    298    206    610614 DEVCO III   
Q082423004    000    276628004    RHIANNON R GULL ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    4/16/2014    298    204    610613 DEVCO III   
Q082423005    000    276628005    TREVA M BURRIS ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    3/10/2014    897    322    609487 DEVCO III   
Q082423006    000    276628006    HOMER W SMITH    NOBLE ENERGY INC    West
Virginia    PLEASANTS    3/11/2014    297    320    609486 DEVCO III   
Q082423007    000    276628007    CARL SMITH ET UX    NOBLE ENERGY INC    West
Virginia    PLEASANTS    2/20/2014    297    668    610220 DEVCO III   
Q082423008    000    276628008    MARY ROSE SMITH    NOBLE ENERGY INC    West
Virginia    PLEASANTS    2/28/2014    297    324    609488 DEVCO III   
Q082423009    000    276628009    PATTY L COX    NOBLE ENERGY INC    West
Virginia    PLEASANTS    2/28/2014    296    675    609027 DEVCO III   
Q082423010    000    276628010    SUE SIMONTON    NOBLE ENERGY INC    West
Virginia    PLEASANTS    2/28/2014    296    279    609029 DEVCO III   
Q082423011    000    276628011    CHESTER LEE SMITH ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    5/3/2014    297    678    610226 DEVCO III   
Q082423012    000    276628012    DAVID E SMITH ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    5/1/2014    297    682    610228 DEVCO III   
Q082423013    000    276628018    BETTY J COTTLE ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    5/19/2014    298    218    610621 DEVCO III   
Q082423014    000    276628019    JAMES SMITH JR ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    5/19/2014    298    214    610619 DEVCO III   
Q082423015    000    276628020    CHERYL A PATRICK ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    5/15/2014    298    214    610620 DEVCO III   
Q082423016    000    276628021    DEBRA ANN ROBERTS ET VIR    NOBLE ENERGY INC
   West Virginia    PLEASANTS    5/23/2014    298    216    610617 DEVCO III   
Q082423017    000    276628013    HELEN FRANCIS WESCOTT    NOBLE ENERGY INC   
West Virginia    PLEASANTS    5/16/2014    298    212    610618 DEVCO III   
Q082423018    000    276628014    KATHRYN R MYERS ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    5/28/2014    299    180    611806 DEVCO III   
Q082423019    000    276628015    CLIFFORD W SMITH JR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    4/24/2014    299    182    611807 DEVCO III   
Q082423020    000    276628016    LINDA J HOLLON ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    5/14/2014    299    184    611808 DEVCO III   
Q082423021    000    276628017    DARREL WAYNE SMITH    NOBLE ENERGY INC    West
Virginia    PLEASANTS    6/12/2014    299    186    611809 DEVCO III   
Q082423023    000    276628023    LORI J SMITH    NOBLE ENERGY INC    West
Virginia    PLEASANTS    6/20/2014    299    693    612661 DEVCO III   
Q082423024    000    Q082423024    BRENNA NEVES    NOBLE ENERGY INC    West
Virginia    PLEASANTS    5/7/2014    303    656    616210 DEVCO III   
Q082423025    000    276628024    RYAN E SMITH    NOBLE ENERGY INC    West
Virginia    PLEASANTS    6/24/2014    299    695    612662 DEVCO III   
Q082423026    000    276628022    JANICE L ROBERTS    NOBLE ENERGY INC    West
Virginia    PLEASANTS    8/5/2014    303    670    616217

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q082423027    000    Q082423027    NICOLE D BRITTON ET VIR    NOBLE
ENERGY INC    West Virginia    PLEASANTS    7/7/2014    303    660    616212
DEVCO III    Q082423028    000    Q082423028    STEVEN A NUTTER ET UX    NOBLE
ENERGY INC    West Virginia    PLEASANTS    7/15/2014    303    654    616208
DEVCO III    Q082423029    000    Q082423029    JOELY FLEGLER ET VIR    NOBLE
ENERGY INC    West Virginia    PLEASANTS    7/3/2014    303    658    616211
DEVCO III    Q082423030    000    276628025    PAMELA S BEAVER    NOBLE ENERGY
INC    West Virginia    PLEASANTS    7/24/2014    299    699    612664 DEVCO III
   Q082423031    000    276628026    BARBARA SIMONTON    NOBLE ENERGY INC   
West Virginia    PLEASANTS    8/28/2014    301    644    614564 DEVCO III   
Q082423032    000    Q082423032    ADAM K SMITH ET UX    NOBLE ENERGY INC   
West Virginia    PLEASANTS    8/15/2014    303    668    616216 DEVCO III   
Q082423033    000    Q082423033    MARTHA ANN RATLIFF    NOBLE ENERGY INC   
West Virginia    PLEASANTS    8/26/2014    306    451    618639 DEVCO III   
Q082423034    000    276628029    GLORIA S FARMER    NOBLE ENERGY INC    West
Virginia    PLEASANTS    10/18/2014    302    153    614904 DEVCO III   
Q082423035    000    276628027    BARBARA J CHILDRESS ET VIR    NOBLE ENERGY INC
   West Virginia    PLEASANTS    11/4/2014    302    141    614898 DEVCO III   
Q082423036    000    276628028    DEBORAH L HASH    NOBLE ENERGY INC    West
Virginia    PLEASANTS    11/4/2014    302    139    614893 DEVCO III   
Q082423037    000    276628030    FRANCES REPP    NOBLE ENERGY INC    West
Virginia    PLEASANTS    11/21/2014    301    659    614571 DEVCO III   
Q082423038    000    Q082423038    PAULA C DORMAN ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    12/16/2014    303    672    616218 DEVCO III   
Q082423039    000    Q082423039    SCOTT A SMITH    NOBLE ENERGY INC    West
Virginia    PLEASANTS    12/4/2014    303    662    616213 DEVCO III   
Q082423040    000    Q082423040    MICHAEL J SMITH JR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    12/4/2014    303    666    616215 DEVCO III   
Q082423041    000    Q082423041    SAMANTHA S SMITH    NOBLE ENERGY INC    West
Virginia    PLEASANTS    12/4/2014    303    664    616214 DEVCO III   
Q082423042    000    Q082423042    BARBARA ABRAMS ET VIR    NOBLE ENERGY INC   
West Virginia    PLEASANTS    11/25/2014    304    688    617049 DEVCO III   
Q082435000    000    276638000    ROSS D COX ET UX    NOBLE ENERGY INC    West
Virginia    PLEASANTS    1/29/2014    296    461    608788 DEVCO III   
Q082543000    000    276675000    MARY L NESLER    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/22/2014    346    725    200374 DEVCO III   
Q083882001    000    276848000    CLIFFORD JAY LAMP IV ET UX    NOBLE ENERGY INC
   West Virginia    PLEASANTS    3/7/2014    297    670    610221 DEVCO III   
Q084070001    000    276894001    JOSIE L STRICKLING    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    2/6/2014    347    94    200457 DEVCO III    Q084070002
   000    276894002    JOHN B STRICKLING ET UX    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    5/10/2014    362    257    207675 DEVCO III   
Q084502000    000    276932000    WILLIAM N DANIELS ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    3/29/2014    449    537    89624 DEVCO III   
Q084537001    000    276948000    IOMA K CLARK ET AL    NOBLE ENERGY INC    West
Virginia    RITCHIE    2/24/2014    272    272    201400002300 DEVCO III   
Q084547001    000    273321011    RUBY LUCILLE MCCULLOUGH    NOBLE ENERGY INC   
West Virginia    RITCHIE    4/15/2014    274    543    201400003789 DEVCO III   
Q084547002    000    273321012    TEENA A RICHARDS    NOBLE ENERGY INC    West
Virginia    RITCHIE    4/23/2014    274    533    201400003784 DEVCO III   
Q084547003    000    273321013    LINDA E ALLEN    NOBLE ENERGY INC    West
Virginia    RITCHIE    4/23/2014    274    535    201400003785

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q084547004    000    273321014    PATRICIA F WATKINS    NOBLE
ENERGY INC    West Virginia    RITCHIE    4/23/2014    274    545   
201400003790 DEVCO III    Q084547005    000    273321015    FRANK M DAVIS   
NOBLE ENERGY INC    West Virginia    RITCHIE    4/23/2014    274    539   
201400003787 DEVCO III    Q084547006    000    273321016    THOMAS L DAVIS   
NOBLE ENERGY INC    West Virginia    RITCHIE    4/23/2014    274    537   
201400003786 DEVCO III    Q084547007    000    273321021    CHAD WEEKLEY   
NOBLE ENERGY INC    West Virginia    RITCHIE    4/25/2014    274    563   
201400003807 DEVCO III    Q084547008    000    273321022    LETITIA FIELDS ET
VIR    NOBLE ENERGY INC    West Virginia    RITCHIE    4/25/2014    274    561
   201400003806 DEVCO III    Q084547009    000    273321023    TERRI SPROUT ET
VIR    NOBLE ENERGY INC    West Virginia    RITCHIE    4/15/2014    274    559
   201400003805 DEVCO III    Q084547010    000    273321024    CLARK WEEKLEY   
NOBLE ENERGY INC    West Virginia    RITCHIE    4/25/2014    274    567   
201400003809 DEVCO III    Q084547011    000    273321017    CATHERINE N ARTMAN
   NOBLE ENERGY INC    West Virginia    RITCHIE    4/15/2014    275    38   
201400004184 DEVCO III    Q084547012    000    273321018    RONALD SHULTZ ET UX
   NOBLE ENERGY INC    West Virginia    RITCHIE    4/15/2014    277    278   
201400005485 DEVCO III    Q084547013    000    273321019    JERRY SHULTZ ET UX
   NOBLE ENERGY INC    West Virginia    RITCHIE    4/15/2014    277    274   
201400005483 DEVCO III    Q084547014    000    273321020    HERBERT RICHARD
MEREDITH JR    NOBLE ENERGY INC    West Virginia    RITCHIE    5/26/2014    277
   286    201400005489 DEVCO III    Q084547015    000    273321025    RICHARD
SHULTZ ET UX    NOBLE ENERGY INC    West Virginia    RITCHIE    4/15/2014    278
   186    201400006070 DEVCO III    Q084787001    000    277164001    JUDY S
WETZEL    NOBLE ENERGY INC    West Virginia    TYLER    4/24/2014    452    694
   91078 DEVCO III    Q084787002    000    277164002    MARY FRANCES CARPENTER
   NOBLE ENERGY INC    West Virginia    TYLER    4/18/2014    452    696   
91079 DEVCO III    Q084787003    000    277164003    JANICE J WAGENER    NOBLE
ENERGY INC    West Virginia    TYLER    4/22/2014    452    698    91080 DEVCO
III    Q084787004    000    277164004    ROY DEAN ASH    NOBLE ENERGY INC   
West Virginia    TYLER    4/16/2014    453    537    91613 DEVCO III   
Q084787005    000    277164005    LARRY J MCCAW ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    5/7/2014    453    533    91611 DEVCO III   
Q084787006    000    277164006    JAMES E BRAMHALL    NOBLE ENERGY INC    West
Virginia    TYLER    4/24/2014    453    515    91602 DEVCO III    Q084787007   
000    277164007    KITTY MIESIAK    NOBLE ENERGY INC    West Virginia    TYLER
   4/16/2014    453    517    91603 DEVCO III    Q084787008    000    277164008
   BETTY E MORRISON    NOBLE ENERGY INC    West Virginia    TYLER    4/25/2014
   453    641    91665 DEVCO III    Q085170001    000    277223001    RICHARD
KEITH HILAMAN    NOBLE ENERGY INC    West Virginia    RITCHIE    1/22/2014   
274    557    201400003804 DEVCO III    Q085170002    000    277223002   
MADOLYN H COOK ET VIR    NOBLE ENERGY INC    West Virginia    RITCHIE   
1/22/2014    283    773    201500002176 DEVCO III    Q085468001    000   
273334003    RANDOLPH J RIGGS ET UX    NOBLE ENERGY INC    West Virginia   
RITCHIE    5/30/2014    277    284    201400005488 DEVCO III    Q085468002   
000    273334004    DORA NAOMI HEFLIN    NOBLE ENERGY INC    West Virginia   
RITCHIE    5/30/2014    277    282    201400005487 DEVCO III    Q085468003   
000    273334005    G DREW ROLSTON ET UX    NOBLE ENERGY INC    West Virginia   
RITCHIE    5/30/2014    277    270    201400005481 DEVCO III    Q086638001   
000    277501000    GLENDA L HEDRICK    NOBLE ENERGY INC    West Virginia   
TYLER    6/23/2014    458    763    94315

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q086642001    000    277503000    MICHAEL T HEADLEY ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    7/1/2014    458    767    94317 DEVCO
III    Q086657001    000    277509001    DANIEL VINCENT LANTZ    NOBLE ENERGY
INC    West Virginia    TYLER    6/24/2014    458    650    94199 DEVCO III   
Q086657002    000    277509002    NINA MAE MOLNAR    NOBLE ENERGY INC    West
Virginia    TYLER    6/23/2014    458    652    94200 DEVCO III    Q086657003   
000    277509003    DELVERNA JUNE MCKITRICK    NOBLE ENERGY INC    West Virginia
   TYLER    6/30/2014    465    604    97359 DEVCO III    Q086657004    000   
277509004    JAY GLENN COLLINS    NOBLE ENERGY INC    West Virginia    TYLER   
7/15/2014    465    598    97356 DEVCO III    Q086657005    000    277509005   
DAVID CARL LANTZ    NOBLE ENERGY INC    West Virginia    TYLER    6/30/2014   
465    610    97362 DEVCO III    Q086982001    000    277325000    GLENDA L
HEDRICK    NOBLE ENERGY INC    West Virginia    TYLER    6/23/2014    458    644
   94196 DEVCO III    Q086983001    000    277326000    GLENDA L HEDRICK   
NOBLE ENERGY INC    West Virginia    TYLER    6/23/2014    458    646    94197
DEVCO III    Q086990001    000    277328000    MICHAEL T HEADLEY ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    7/1/2014    458    648    94198 DEVCO
III    Q087001001    000    277332001    LARRY ROBIN TRADER ET UX    NOBLE
ENERGY INC    West Virginia    DODDRIDGE    5/16/2014    360    74    206373
DEVCO III    Q087001003    000    277332003    APPALACHAIN ROYALTY COMPANY   
NOBLE ENERGY INC    West Virginia    DODDRIDGE    7/31/2014    379    271   
216839 DEVCO III    Q087179002    000    237900002    FREDERICK H BOHSE    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    5/1/2013    1483    438   
515017 DEVCO III    Q087179003    000    237900003    JOHN R STATLER    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    5/1/2013    1491    265    533093
DEVCO III    Q087185001    000    237933004    VICTOR E WISE ET UX    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    8/15/2012    1470    152    483218
DEVCO III    Q087185002    000    237933005    RICHARD A NUNLEY ET UX    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    5/10/2012    1468    553    477938
DEVCO III    Q087185003    000    237933006    MARY STEPELTON    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    8/15/2012    1469    768    482403 DEVCO
III    Q087185004    000    237933007    REGINIA WISE MYERS    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    8/27/2012    1469    757    482398 DEVCO
III    Q087185006    000    237933001    DONALD E NUNLEY ET UX    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    5/10/2012    1465    759    471082
DEVCO III    Q087185007    000    237933002    PATRICIA J MUMAW ET VIR    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    5/10/2012    1466    273   
472638 DEVCO III    Q087185008    000    237933003    LINDA STAPP    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    5/10/2012    1465    755    471081
DEVCO III    Q087202001    000    238179001    SAMUEL D DILLON    CNX GAS
COMPANY LLC    West Virginia    TYLER    5/15/2012    401    143    63528 DEVCO
III    Q087202004    000    238179002    SHIRLEY J LOUDIN    CNX GAS COMPANY LLC
   West Virginia    TYLER    5/15/2012    401    138    63527 DEVCO III   
Q087202005    000    238179003    JACKIE L WEEKLEY    CNX GAS COMPANY LLC   
West Virginia    TYLER    5/15/2012    437    555    83613 DEVCO III   
Q087202006    000    238179004    DAVID P DAVIS ET UX    CNX GAS COMPANY LLC   
West Virginia    TYLER    5/24/2012    405    541    66303 DEVCO III   
Q087202007    000    238179005    DANIEL O DAVIS    CNX GAS COMPANY LLC    West
Virginia    TYLER    7/6/2012    405    536    66302 DEVCO III    Q087202008   
000    238179007    MELITA E SCEE ET VIR    CNX GAS COMPANY LLC    West Virginia
   TYLER    6/14/2012    405    546    66304

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q087202009    000    238179008    OTTO D DAVIS ET UX    CNX GAS
COMPANY LLC    West Virginia    TYLER    6/8/2012    414    660    71590 DEVCO
III    Q087202010    000    238179009    JAMES W BARKER ET UX    CNX GAS COMPANY
LLC    West Virginia    TYLER    8/7/2012    406    79    66486 DEVCO III   
Q087202011    000    238179012    MARY FAITH ET VIR    CNX GAS COMPANY LLC   
West Virginia    TYLER    12/7/2012    412    470    70872 DEVCO III   
Q087202012    000    238179013    SARAH L DEGENNARO    CNX GAS COMPANY LLC   
West Virginia    TYLER    3/5/2013    419    669    74354 DEVCO III   
Q087202013    000    238179006    OTIS L DAVIS ET UX    CNX GAS COMPANY LLC   
West Virginia    TYLER    7/17/2012    405    531    66301 DEVCO III   
Q087221000    000    238539000    MARGUERITE K CARMAN    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    5/25/2012    1470    539    483497 DEVCO III   
Q087292001    000    240418003    LINDA K WALKER    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    8/1/2012    1469    138    479357 DEVCO III   
Q087292002    000    240418005    RICHARD VARKONYI ET UX    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    8/1/2012    1474    506    495185 DEVCO III   
Q087323000    000    241770000    PAUL E KEENER II ET UX    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    9/19/2012    1472    571    489390 DEVCO III
   Q087349000    001    242215000    JESSE E BUCKLEY    CNX GAS COMPANY LLC   
West Virginia    TYLER    10/11/2012    421    82    75151 DEVCO III   
Q087349000    002    242215000    JESSE E BUCKLEY    CNX GAS COMPANY LLC    West
Virginia    TYLER    10/11/2012    421    82    75151 DEVCO III    Q087377001   
000    242361001    SONJA UPTON ET VIR    CNX GAS COMPANY LLC    West Virginia
   RITCHIE    8/10/2012    260    856    201300000210 DEVCO III    Q087388001   
000    243146001    EVELYN MOORE    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    10/12/2012    1473    253    491437 DEVCO III    Q087388002    000
   243146002    MATHEW KIRBY    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    10/12/2012    1472    574    489392 DEVCO III    Q087388003    000
   243146003    DONNA DALLAM    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    10/15/2012    1474    240    494377 DEVCO III    Q087388004    000
   243146004    JACK L HOSE    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    10/18/2012    1474    243    494379 DEVCO III    Q087388005    000
   243146005    JANET MCCARTHY ET VIR    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    1/14/2013    1478    557    502509 DEVCO III    Q087388006    000
   243146006    PATRICIA NORWINE    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    1/14/2013    1478    548    502505 DEVCO III    Q087388007    000
   243146007    CATHERINE RIVAS    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    1/14/2013    1478    551    502506 DEVCO III    Q087388008    000
   243146008    AMY R NORWINE    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    1/14/2013    1478    554    502507 DEVCO III    Q087440000    000
   243887000    NELSON E BARR ET UX    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    12/17/2012    1474    517    495192 DEVCO III    Q087460000    000
   244064000    JAMES M HUFFMAN ET UX    CNX GAS COMPANY LLC    West Virginia   
TYLER    11/20/2012    412    455    70869 DEVCO III    Q087463001    000   
244141001    DAVID L LIMING ET UX    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    1/30/2013    1477    526    499293 DEVCO III    Q087464001    000
   244360001    DAVID W WOLFE JR ET UX    CNX GAS COMPANY LLC    West Virginia
   MONONGALIA    12/17/2012    1478    158    500714 DEVCO III    Q087553000   
000    245894000    MARGARET A STAGGERS    CNX GAS COMPANY LLC    West Virginia
   MONONGALIA    2/2/2013    1480    5    506265 DEVCO III    Q087592001    000
   247249001    DORIS MARGARET WHITE    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    1/16/2013    1484    348    516922

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q087592002    000    247249002    GEORGE STEPHEN KNIGHT    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    1/16/2013    1482    438    512395
DEVCO III    Q087594001    000    247267001    KAREN W GARDNER    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    3/28/2013    303    407    177963
DEVCO III    Q087606001    001    247566001    SAM MARANO JR    CNX GAS COMPANY
LLC    West Virginia    DODDRIDGE    4/9/2013    309    586    180093 DEVCO III
   Q087606018    000    Q087606018    JEAN A TASILLO    CLARENCE W MUTSCHELKNAU
S    West Virginia    DODDRIDGE    12/13/2012    303    651    178083 DEVCO III
   Q087606020    000    247566002    LARRY STARCHER    CNX GAS COMPANY LLC   
West Virginia    DODDRIDGE    4/29/2014          DEVCO III    Q087607001    001
   247568001    SAM MARANO JR    CNX GAS COMPANY LLC    West Virginia   
DODDRIDGE    4/9/2013    309    591    180094 DEVCO III    Q087608001    001   
247570001    CLAUDE FRANKLIN PATTERSON ET UX    CNX GAS COMPANY LLC    West
Virginia    DODDRIDGE    4/17/2013    309    596    180095 DEVCO III   
Q087610000    000    247624000    BETTY STEWART    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    5/13/2013    1486    335    521613 DEVCO III   
Q087699001    000    252134001    DANNY LYNN MCCONNELL ET UX    CNX GAS COMPANY
LLC    West Virginia    DODDRIDGE    7/17/2013    313    343    181521 DEVCO III
   Q087699002    000    252134002    ALICE ANN MCCONNELL FULTZ    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    7/24/2013    313    353    181523
DEVCO III    Q087699003    000    252134003    JOSEPH LANE MCCONNELL ET UX   
CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    7/17/2013    313    348   
181522 DEVCO III    Q087699004    000    252134004    LUCRETIA A SPARKS    CNX
GAS COMPANY LLC    West Virginia    DODDRIDGE    2/17/2014          DEVCO III   
Q087699005    000    252134005    RONDA K RASTLE    CNX GAS COMPANY LLC    West
Virginia    DODDRIDGE    2/18/2014          DEVCO III    Q087699006    000   
252134008    SYBLE RASTLE    CNX GAS COMPANY LLC    West Virginia    DODDRIDGE
   2/18/2014          DEVCO III    Q087699007    000    252134009    PHILIP A
BODE    CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    1/17/2014    349   
117    201428 DEVCO III    Q087699008    000    252134010    JACKQUELINE M SMITH
   CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    1/20/2014    349    122
   DEVCO III    Q087699009    000    252134011    DAVID Y KETTLEWELL    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    1/13/2014    349    127    201430
DEVCO III    Q087699010    000    252134012    C RAYMOND BODIE ET UX    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    2/6/2014    349    132    201431
DEVCO III    Q087699011    000    252134013    LEE LEWIS ASNIN ET UX    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    2/13/2014    349    127    201430
DEVCO III    Q087699012    000    252134014    ERNEST V SMITH    CNX GAS COMPANY
LLC    West Virginia    DODDRIDGE    2/3/2014    351    474    202169 DEVCO III
   Q087699013    000    252134015    SCOTT K ASNIN ET UX    CNX GAS COMPANY LLC
   West Virginia    DODDRIDGE    2/22/2014    349    137    201432 DEVCO III   
Q087699014    000    252134016    JEAN A NORTH ET VIR    CNX GAS COMPANY LLC   
West Virginia    DODDRIDGE    2/20/2014    349    142    201433 DEVCO III   
Q087699015    000    252134017    TERRY S KETTLEWELL ET UX    CNX GAS COMPANY
LLC    West Virginia    DODDRIDGE    1/10/2014    349    147    201434 DEVCO III
   Q087699016    000    252134018    LARRY R KETTLEWELL ET UX    CNX GAS COMPANY
LLC    West Virginia    DODDRIDGE    1/16/2014    349    152    201435 DEVCO III
   Q087699017    000    252134019    GARY R BODE ET UX    CNX GAS COMPANY LLC   
West Virginia    DODDRIDGE    3/22/2014    351    459    202162

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q087699018    000    252134020    DANIEL K RASTLE ET UX    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    3/5/2014    351    464    202163
DEVCO III    Q087699019    000    252134021    LINDA J RASTLE    CNX GAS COMPANY
LLC    West Virginia    DODDRIDGE    3/7/2014    349    157    201436 DEVCO III
   Q087699020    000    252134022    JEFF FISCHER ET UX    CNX GAS COMPANY LLC
   West Virginia    DODDRIDGE    3/19/2014    349    162    201437 DEVCO III   
Q087699021    000    252134034    SHIRLEY S QUEEN    CNX GAS COMPANY LLC    West
Virginia    DODDRIDGE    4/28/2014    357    629    205417 DEVCO III   
Q087699022    000    252134035    STEPHEN BODE ET UX    CNX GAS COMPANY LLC   
West Virginia    DODDRIDGE    3/1/2014    357    634    205420 DEVCO III   
Q087699023    000    252134023    JOHN A EHLERS ET UX    CNX GAS COMPANY LLC   
West Virginia    DODDRIDGE    3/27/2014    349    167    201438 DEVCO III   
Q087699024    000    252134024    ROXANE N JABLONSKI ET VIR    CNX GAS COMPANY
LLC    West Virginia    DODDRIDGE    2/18/2014    349    172    201439 DEVCO III
   Q087699025    000    252134026    DEBRA A CASTO    CNX GAS COMPANY LLC   
West Virginia    DODDRIDGE    4/7/2014    353    217    202887 DEVCO III   
Q087699026    000    252134027    JOHN CURTIS ASNIN    CNX GAS COMPANY LLC   
West Virginia    DODDRIDGE    3/17/2014    353    222    202889 DEVCO III   
Q087699027    000    252134028    JAMES C BONNETT    CNX GAS COMPANY LLC    West
Virginia    DODDRIDGE    4/4/2014    353    227    202890 DEVCO III   
Q087699028    000    252134029    ELIZABETH BARKER    CNX GAS COMPANY LLC   
West Virginia    DODDRIDGE    4/1/2014    353    232    202892 DEVCO III   
Q087699029    000    252134030    KAREN CAPLINGER    CNX GAS COMPANY LLC    West
Virginia    DODDRIDGE    4/9/2014    353    237    202893 DEVCO III   
Q087699030    000    252134033    GARY L LANGFITT ET UX    CNX GAS COMPANY LLC
   West Virginia    DODDRIDGE    3/16/2014    353    247    202895 DEVCO III   
Q087699031    000    252134006    WILLIAM PAUL RASTLE III ET UX    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    2/17/2014    363    153    207983
DEVCO III    Q087699032    000    252134007    DAVID E RASTLE ET UX    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    2/17/2014          DEVCO III   
Q087699033    000    252134025    LYNN VICTORIA ARNOLD SNYDER    CNX GAS COMPANY
LLC    West Virginia    DODDRIDGE    3/3/2014    349    177    201440 DEVCO III
   Q087699034    000    252134032    SANDRA ANN HELEY ET VIR    CNX GAS COMPANY
LLC    West Virginia    DODDRIDGE    3/25/2014    353    242    202894 DEVCO III
   Q087699035    000    252134036    ROBERT G ELLIOTT JR ET UX    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    4/29/2014    363    71    207918
DEVCO III    Q087699036    000    252134038    FLODENE R MARTENEY    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    5/23/2014    358    701    206092
DEVCO III    Q087699037    000    252134039    ROBERT E BONNETT JR    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    5/16/2014    358    706    206094
DEVCO III    Q087699038    000    252134040    TERRY S CRAMER KING    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    4/21/2014    358    711    206096
DEVCO III    Q087699039    000    252134041    LEON RASTLE    CNX GAS COMPANY
LLC    West Virginia    DODDRIDGE    5/24/2014    358    716    206097 DEVCO III
   Q087699040    000    252134042    SHELBY RASTLE    CNX GAS COMPANY LLC   
West Virginia    DODDRIDGE    5/2/2014    358    681    206084 DEVCO III   
Q087699041    000    252134043    PAMELA BRASHEAR MUCHA    CNX GAS COMPANY LLC
   West Virginia    DODDRIDGE    5/10/2014    358    686    206085 DEVCO III   
Q087699042    000    252134044    RONALD L DALTON    CNX GAS COMPANY LLC    West
Virginia    DODDRIDGE    5/2/2014    358    691    206087 DEVCO III   
Q087699043    000    252134045    SUZANNE M PFUNDT    CNX GAS COMPANY LLC   
West Virginia    DODDRIDGE    3/28/2014    358    696    206091

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q087699044    000    252134046    KATHY J BONNETT    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    5/4/2014    358    721    206098
DEVCO III    Q087699045    000    252134047    MICHAEL D QUEEN    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    6/16/2014    363    16    207903
DEVCO III    Q087699046    000    252134048    JULIE ANN STAELIN ET VIR    CNX
GAS COMPANY LLC    West Virginia    DODDRIDGE    5/23/2014    363    21   
207907 DEVCO III    Q087699047    000    252134049    LORI BRASHEAR RUSSELL ET
VIR    CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    5/27/2014    363   
26    207909 DEVCO III    Q087699048    000    252134050    LINDA SANDUSKY ET
VIR    CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    5/27/2014    363   
31    207911 DEVCO III    Q087699049    000    252134051    KENNETH D BONNETT   
CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    5/26/2014    363    36   
207912 DEVCO III    Q087936001    000    Q087936001    HELEN FRANCIS WESCOTT   
NOBLE ENERGY INC    West Virginia    TYLER    8/14/2014    482    622    104431
DEVCO III    Q087936002    000    Q087936002    DEBRA ANN ROBERTS ET VIR   
NOBLE ENERGY INC    West Virginia    TYLER    10/7/2014    485    342    105475
DEVCO III    Q087936003    000    Q087936003    NICOLE D BRITTON ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    10/3/2014    485    344    105476 DEVCO
III    Q087936004    000    Q087936004    DARREL WAYNE SMITH    NOBLE ENERGY INC
   West Virginia    TYLER    9/24/2014    482    658    104447 DEVCO III   
Q087936005    000    277921001    CHESTER LEE SMITH ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    8/30/2014    464    240    96805 DEVCO III   
Q087936006    000    277921002    TREVA M BURRIS ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    8/29/2014    464    238    96804 DEVCO III   
Q087936007    000    277921003    ADAM K SMITH ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    8/15/2014    464    236    96803 DEVCO III    Q087936008   
000    Q087936008    DAVID E SMITH ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    8/14/2014    482    639    104438 DEVCO III    Q087936009    000   
277921004    PAMELA S BEAVER    NOBLE ENERGY INC    West Virginia    TYLER   
7/24/2014    474    50    100937 DEVCO III    Q087936010    000    277921005   
MARY ROSE SMITH    NOBLE ENERGY INC    West Virginia    TYLER    7/30/2014   
464    218    96794 DEVCO III    Q087936011    000    Q087936011    JO ANN SMITH
   NOBLE ENERGY INC    West Virginia    TYLER    8/11/2014    482    643   
104440 DEVCO III    Q087936012    000    Q087936012    PATTY L COX    NOBLE
ENERGY INC    West Virginia    TYLER    7/30/2014    482    641    104439 DEVCO
III    Q087936013    000    Q087936013    RYAN E SMITH    NOBLE ENERGY INC   
West Virginia    TYLER    11/3/2014    485    278    105442 DEVCO III   
Q087936014    000    Q087936014    LORI J SMITH    NOBLE ENERGY INC    West
Virginia    TYLER    11/3/2014    485    274    105440 DEVCO III    Q087936015
   000    Q087936015    SCOTT A SMITH    NOBLE ENERGY INC    West Virginia   
TYLER    12/4/2014    484    470    105160 DEVCO III    Q087936016    000   
Q087936016    SAMANTHA S SMITH    NOBLE ENERGY INC    West Virginia    TYLER   
12/4/2014    484    468    105159 DEVCO III    Q087936017    000    Q087936017
   MICHAEL J SMITH JR    NOBLE ENERGY INC    West Virginia    TYLER    12/4/2014
   484    466    105158 DEVCO III    Q087944001    000    Q087944001    DAVID E
WILKINSON ET UX    NOBLE ENERGY INC    West Virginia    TYLER    9/9/2014    482
   651    104444 DEVCO III    Q087944002    000    273351010    ROBERT D MORGAN
ET UX    NOBLE ENERGY INC    West Virginia    TYLER    9/8/2014    464    228   
96799 DEVCO III    Q087944003    000    273351011    JANIE FAY GRASS    NOBLE
ENERGY INC    West Virginia    TYLER    9/8/2014    464    246    96808

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q087944004    000    273351012    ROBERT W POLING ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    9/22/2014    464    226    96798 DEVCO
III    Q087944005    000    273351013    JOHN EDWARD WILKINSON ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    9/26/2014    464    230    96800 DEVCO
III    Q087944006    000    273351014    JEANIE KAY SPELOCK    NOBLE ENERGY INC
   West Virginia    TYLER    9/8/2014    464    248    96809 DEVCO III   
Q087944007    000    273351015    ROBERT ALLEN GIVENS    NOBLE ENERGY INC   
West Virginia    TYLER    9/8/2014    464    234    96802 DEVCO III   
Q087944008    000    273351016    JAMES R WILKINSON ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    9/25/2014    464    252    96811 DEVCO III   
Q087944009    000    273351019    RODNEY POLING    NOBLE ENERGY INC    West
Virginia    TYLER    9/2/2014    460    819    95243 DEVCO III    Q087944010   
000    273351020    BETTY J BATTEN    NOBLE ENERGY INC    West Virginia    TYLER
   9/12/2014    464    216    96796 DEVCO III    Q087944011    000    273351021
   JEFF POLING ET UX    NOBLE ENERGY INC    West Virginia    TYLER    9/2/2014
   464    214    96792 DEVCO III    Q087944012    000    Q087944012    LORETTA
SHIRKEY    NOBLE ENERGY INC    West Virginia    TYLER    10/30/2014    485   
312    105460 DEVCO III    Q087944013    000    Q087944013    JANICE ROGERS ET
VIR    NOBLE ENERGY INC    West Virginia    TYLER    10/14/2014    485    314   
105461 DEVCO III    Q087944014    000    Q087944014    JOE ANN DOHM ET VIR   
NOBLE ENERGY INC    West Virginia    TYLER    10/21/2014    485    308    105458
DEVCO III    Q087944015    000    Q087944015    LOUISE GIVENS    NOBLE ENERGY
INC    West Virginia    TYLER    10/27/2014    485    318    105463 DEVCO III   
Q087944023    000    273351017    STEVE E GIVENS    NOBLE ENERGY INC    West
Virginia    TYLER    11/4/2014    473    157    100547 DEVCO III    Q087944024
   000    273351018    LARRY L MELTON    NOBLE ENERGY INC    West Virginia   
TYLER    11/6/2014    473    161    100549 DEVCO III    Q087944025    000   
Q087944025    RONDA LOU MORGAN    NOBLE ENERGY INC    West Virginia    TYLER   
11/24/2014    485    284    105445 DEVCO III    Q087944026    000    Q087944026
   LORI LYNN MILLER    NOBLE ENERGY INC    West Virginia    TYLER    11/24/2014
   485    256    105430 DEVCO III    Q087944027    000    Q087944027    PAUL R
MORGAN    NOBLE ENERGY INC    West Virginia    TYLER    11/12/2014    485    306
   105457 DEVCO III    Q087944030    000    Q087944030    LOVIE MARIE BUELL   
NOBLE ENERGY INC    West Virginia    TYLER    11/17/2014    485    268    105437
DEVCO III    Q087944031    000    Q087944031    NORMA L CASTO    NOBLE ENERGY
INC    West Virginia    TYLER    11/10/2014    485    294    105452 DEVCO III   
Q087944032    000    Q087944032    JERALD R GIVENS    NOBLE ENERGY INC    West
Virginia    TYLER    11/19/2014    485    276    105441 DEVCO III    Q087944033
   000    Q087944033    JANE A FLOR    NOBLE ENERGY INC    West Virginia   
TYLER    12/18/2014    484    488    105169 DEVCO III    Q087944034    000   
Q087944034    MORGAN LAWSON    NOBLE ENERGY INC    West Virginia    TYLER   
1/13/2015    488    356    106680 DEVCO III    Q087944035    000    Q087944035
   STEPHEN MORGAN BONNER ET UX    NOBLE ENERGY INC    West Virginia    TYLER   
12/19/2014    484    496    105173 DEVCO III    Q087944036    000    Q087944036
   JEANETTE E WHITED    NOBLE ENERGY INC    West Virginia    TYLER    1/31/2015
   488    358    106681 DEVCO III    Q087944037    000    Q087944037    DAVID
BRUCE BONNER ET UX    NOBLE ENERGY INC    West Virginia    TYLER    12/19/2014
   500 503   

15

51

  

111271

112453

DEVCO III    Q087944038    000    Q087944038    MARY E DRAIN ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    12/18/2014    484    492    105171

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q087944039    000    Q087944039    IDA MAE BONNER    NOBLE ENERGY
INC    West Virginia    TYLER    12/18/2014    484    486    105168 DEVCO III   
Q087944040    000    Q087944040    MARTHA J RICE    NOBLE ENERGY INC    West
Virginia    TYLER    12/16/2014    484    490    105170 DEVCO III    Q087944041
   000    Q087944041    RICHARD K GIVENS ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    12/18/2014    484    494    105172 DEVCO III    Q087944042
   000    Q087944042    JEANIE KAY SPELOCK    NOBLE ENERGY INC    West Virginia
   TYLER    1/13/2015    481    694    104123 DEVCO III    Q087944043    000   
Q087944043    JAMES R WILKINSON ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    2/6/2015    482    688    104457 DEVCO III    Q087944044    000   
Q087944044    MACKINZYE K LAWSON    NOBLE ENERGY INC    West Virginia    TYLER
   1/13/2015    488    368    106687 DEVCO III    Q087944045    000   
Q087944045    EDNA L GOBLE    NOBLE ENERGY INC    West Virginia    TYLER   
1/24/2015    485    695    105601 DEVCO III    Q087944046    000    Q087944046
   EUGENE C MORGAN    NOBLE ENERGY INC    West Virginia    TYLER    12/1/2014   
486    517    105934 DEVCO III    Q087944047    000    Q087944047    MARTIN
LARRY RIGGS    NOBLE ENERGY INC    West Virginia    TYLER    2/19/2015    488   
362    106684 DEVCO III    Q087944048    000    Q087944048    AILEEN LITTLEJOHN
ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    2/26/2015    488    360
   106682 DEVCO III    Q087944049    000    Q087944049    JOHN EDWARD WILKINSON
ET UX    NOBLE ENERGY INC    West Virginia    TYLER    2/6/2015    488    372   
106689 DEVCO III    Q087944050    000    Q087944050    DAVID E WILKINSON ET UX
   NOBLE ENERGY INC    West Virginia    TYLER    2/4/2015    488    370   
106688 DEVCO III    Q087944051    000    Q087944051    LUCILLE M HUNTINGTON   
NOBLE ENERGY INC    West Virginia    TYLER    1/20/2015    488    364    106685
DEVCO III    Q087944052    000    Q087944052    REBECCA THOMPSON ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    1/28/2015    488    366    106686 DEVCO
III    Q087944053    000    Q087944053    JANIE FAY GRASS    NOBLE ENERGY INC   
West Virginia    TYLER    1/13/2015    488    430    106721 DEVCO III   
Q087944054    000    Q087944054    ROBERT ALLEN GIVENS    NOBLE ENERGY INC   
West Virginia    TYLER    1/13/2015    488    374    106690 DEVCO III   
Q087944055    000    Q087944055    WILLIAM RAY MORGAN    NOBLE ENERGY INC   
West Virginia    TYLER    12/1/2014    492    280    108280 DEVCO III   
Q087944056    000    Q087944056    BETTY J BATTEN    NOBLE ENERGY INC    West
Virginia    TYLER    3/2/2015    492    673    108503 DEVCO III    Q087944057   
000    Q087944057    THOMAS M CURTIN ET UX    NOBLE ENERGY INC    West Virginia
   TYLER    3/11/2015    494    242    109079 DEVCO III    Q087944058    000   
Q087944058    RODNEY POLING    NOBLE ENERGY INC    West Virginia    TYLER   
3/10/2015    481    417    103996 DEVCO III    Q087944059    000    Q087944059
   SHANNON R LITTLE    NOBLE ENERGY INC    West Virginia    TYLER    3/23/2015
   482    682    104455 DEVCO III    Q087944060    000    Q087944060    LAURA C
LITTLE    NOBLE ENERGY INC    West Virginia    TYLER    3/23/2015    482    685
   104456 DEVCO III    Q087944061    000    Q087944061    MELODY A LITTLE   
NOBLE ENERGY INC    West Virginia    TYLER    3/23/2015    482    697    104460
DEVCO III    Q087944062    000    Q087944062    RONALD MCDONALD HOUSE OF DETROIT
   NOBLE ENERGY INC    West Virginia    TYLER    3/25/2015    481    423   
103998 DEVCO III    Q087944063    000    Q087944063    ADA JANE HOLDREN    NOBLE
ENERGY INC    West Virginia    TYLER    3/9/2015    481    667    104114 DEVCO
III    Q087944064    000    Q087944064    LORA LEE BLANKENSHIP ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    3/6/2015    481    670    104115

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q087944065    000    Q087944065    PATRICK J CURTIN ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    3/13/2015    494    245    109080 DEVCO
III    Q087944066    000    Q087944066    GORDON EUGENE HOOVER    NOBLE ENERGY
INC    West Virginia    TYLER    4/7/2015    482    694    104459 DEVCO III   
Q087944067    000    Q087944067    ROBERT D MORGAN ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    4/13/2015    483    502    104766 DEVCO III   
Q087944068    000    Q087944068    JEFF POLING ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    5/14/2015    503    46    112451 DEVCO III    Q087944069   
000    Q087944069    ROBERT W POLING ET UX    NOBLE ENERGY INC    West Virginia
   TYLER    5/12/2015    503    49    112452 DEVCO III    Q087944070    000   
Q087944070    ZAN CONSTANCE BEVILL    NOBLE ENERGY INC    West Virginia    TYLER
   4/30/2015    487    8    106101 DEVCO III    Q087945001    000    Q087945001
   BETTY J BATTEN    NOBLE ENERGY INC    West Virginia    TYLER    8/11/2014   
482    635    104436 DEVCO III    Q087945002    000    277598001    ROBERT D
MORGAN ET UX    NOBLE ENERGY INC    West Virginia    TYLER    8/18/2014    478
   683    102856 DEVCO III    Q087945003    000    277598002    ROBERT W POLING
ET UX    NOBLE ENERGY INC    West Virginia    TYLER    9/22/2014    464 482   
244 649   

96807

104443

DEVCO III    Q087945004    000    277598006    ROBERT ALLEN GIVENS    NOBLE
ENERGY INC    West Virginia    TYLER    9/8/2014    464    232    96801 DEVCO
III    Q087945005    000    Q087945005    JEFF POLING ET UX    NOBLE ENERGY INC
   West Virginia    TYLER    9/2/2014    482    647    104442 DEVCO III   
Q087945006    000    277598007    JANIE FAY GRASS    NOBLE ENERGY INC    West
Virginia    TYLER    9/8/2014    464    250    96810 DEVCO III    Q087945007   
000    277598008    JEANIE KAY SPELOCK    NOBLE ENERGY INC    West Virginia   
TYLER    9/8/2014    464    252    96806 DEVCO III    Q087945009    000   
Q087945009    JAMES R WILKINSON ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    7/21/2014    485    691    105599 DEVCO III    Q087945010    000   
Q087945010    JOHN EDWARD WILKINSON ET UX    NOBLE ENERGY INC    West Virginia
   TYLER    7/24/2014    482    633    104435 DEVCO III    Q087945011    000   
Q087945011    DAVID E WILKINSON ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    7/8/2014    482    710    104464 DEVCO III    Q087945012    000   
Q087945012    LORETTA SHIRKEY    NOBLE ENERGY INC    West Virginia    TYLER   
10/30/2014    485    310    105459 DEVCO III    Q087945013    000    Q087945013
   LOUISE GIVENS    NOBLE ENERGY INC    West Virginia    TYLER    10/27/2014   
485    320    105464 DEVCO III    Q087945014    000    Q087945014    JANICE
ROGERS ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    10/14/2014    485
   316    105462 DEVCO III    Q087945015    000    Q087945015    JOE ANN DOHM ET
VIR    NOBLE ENERGY INC    West Virginia    TYLER    10/21/2014    485    346   
105477 DEVCO III    Q087945016    000    277598003    LARRY L MELTON    NOBLE
ENERGY INC    West Virginia    TYLER    11/6/2014    473    155    100546 DEVCO
III    Q087945017    000    277598004    STEVE E GIVENS    NOBLE ENERGY INC   
West Virginia    TYLER    11/4/2014    473    153    100545 DEVCO III   
Q087945018    000    277598005    JERALD R GIVENS    NOBLE ENERGY INC    West
Virginia    TYLER    11/19/2014    473    159    100548 DEVCO III    Q087945019
   000    Q087945019    PAUL R MORGAN    NOBLE ENERGY INC    West Virginia   
TYLER    11/12/2014    485    266    105436 DEVCO III    Q087945020    000   
Q087945020    RONDA LOU MORGAN    NOBLE ENERGY INC    West Virginia    TYLER   
11/24/2014    485    282    105444 DEVCO III    Q087945021    000    Q087945021
   LORI LYNN MILLER    NOBLE ENERGY INC    West Virginia    TYLER    11/24/2014
   485    258    105431

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q087945022    000    Q087945022    LOVIE MARIE BUELL    NOBLE
ENERGY INC    West Virginia    TYLER    11/17/2014    485    270    105438 DEVCO
III    Q087945023    000    Q087945023    NORMA L CASTO    NOBLE ENERGY INC   
West Virginia    TYLER    11/10/2014    485    292    105451 DEVCO III   
Q087945024    000    Q087945024    RICHARD K GIVENS ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    12/18/2014    484    480    105165 DEVCO III   
Q087945025    000    Q087945025    MARTHA J RICE    NOBLE ENERGY INC    West
Virginia    TYLER    12/16/2014    484    476    105163 DEVCO III    Q087945026
   000    Q087945026    JANE A FLOR    NOBLE ENERGY INC    West Virginia   
TYLER    12/18/2014    484    474    105162 DEVCO III    Q087945027    000   
Q087945027    STEPHEN MORGAN BONNER ET UX    NOBLE ENERGY INC    West Virginia
   TYLER    12/19/2014    484    482    105166 DEVCO III    Q087945028    000   
Q087945028    MORGAN LAWSON    NOBLE ENERGY INC    West Virginia    TYLER   
1/13/2015    488    442    106727 DEVCO III    Q087945029    000    Q087945029
   LUCILLE M HUNTINGTON    NOBLE ENERGY INC    West Virginia    TYLER   
1/20/2015    488    432    106722 DEVCO III    Q087945030    000    Q087945030
   MACKINZYE K LAWSON    NOBLE ENERGY INC    West Virginia    TYLER    1/13/2015
   488    444    106728 DEVCO III    Q087945031    000    Q087945031    IDA MAE
BONNER    NOBLE ENERGY INC    West Virginia    TYLER    12/18/2014    485    693
   105600 DEVCO III    Q087945032    000    Q087945032    REBECCA THOMPSON ET
VIR    NOBLE ENERGY INC    West Virginia    TYLER    1/28/2015    488    434   
106723 DEVCO III    Q087945033    000    Q087945033    DAVID BRUCE BONNER ET UX
   NOBLE ENERGY INC    West Virginia    TYLER    12/19/2014    484    472   
105161 DEVCO III    Q087945034    000    Q087945034    MARY E DRAIN ET VIR   
NOBLE ENERGY INC    West Virginia    TYLER    12/18/2014    484    478    105164
DEVCO III    Q087945035    000    Q087945035    EDNA L GOBLE    NOBLE ENERGY INC
   West Virginia    TYLER    1/24/2015    488    438    106725 DEVCO III   
Q087945036    000    Q087945036    JEANETTE E WHITED    NOBLE ENERGY INC    West
Virginia    TYLER    1/31/2015    488    436    106724 DEVCO III    Q087945037
   000    Q087945037    MARTIN LARRY RIGGS    NOBLE ENERGY INC    West Virginia
   TYLER    2/19/2015    488    440    106726 DEVCO III    Q087945038    000   
Q087945038    AILEEN LITTLEJOHN ET VIR    NOBLE ENERGY INC    West Virginia   
TYLER    2/26/2015    481    679    104118 DEVCO III    Q087945039    000   
Q087945039    WILLIAM RAY MORGAN    NOBLE ENERGY INC    West Virginia    TYLER
   12/1/2014    484    484    105167 DEVCO III    Q087945040    000   
Q087945040    EUGENE C MORGAN    NOBLE ENERGY INC    West Virginia    TYLER   
12/1/2014    492    282    108281 DEVCO III    Q087945041    000    Q087945041
   THOMAS M CURTIN ET UX    NOBLE ENERGY INC    West Virginia    TYLER   
3/11/2015    481    676    104117 DEVCO III    Q087945042    000    Q087945042
   LORA LEE BLANKENSHIP ET VIR    NOBLE ENERGY INC    West Virginia    TYLER   
3/6/2015    481    411    103994 DEVCO III    Q087945043    000    Q087945043   
ADA JANE HOLDREN    NOBLE ENERGY INC    West Virginia    TYLER    3/9/2015   
481    414    103995 DEVCO III    Q087945044    000    Q087945044    RONALD
MCDONALD HOUSE OF DETROIT    NOBLE ENERGY INC    West Virginia    TYLER   
3/25/2015    481    420    103997 DEVCO III    Q087945045    000    Q087945045
   PATRICK J CURTIN ET UX    NOBLE ENERGY INC    West Virginia    TYLER   
3/13/2015    481    673    104116 DEVCO III    Q087945046    000    Q087945046
   MELODY A LITTLE    NOBLE ENERGY INC    West Virginia    TYLER    3/23/2015   
483    499    104765 DEVCO III    Q087945047    000    Q087945047    LAURA C
LITTLE    NOBLE ENERGY INC    West Virginia    TYLER    3/25/2015    482    703
   104462

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q087945048    000    Q087945048    SHANNON R LITTLE    NOBLE ENERGY
INC    West Virginia    TYLER    3/25/2015    482    679    104454 DEVCO III   
Q087945049    000    Q087945049    GORDON EUGENE HOOVER    NOBLE ENERGY INC   
West Virginia    TYLER    4/7/2015    482    700    104461 DEVCO III   
Q088002000    000    277395000    MAYSEL INGRAM DELANCEY ET AL    NOBLE ENERGY
INC    West Virginia    TYLER    8/1/2014    460    817    95242 DEVCO III   
Q088053001    000    277403001    SUSAN L SPENCER ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    7/18/2014    462    527    96013 DEVCO III   
Q088053002    000    277403002    MONA LEE WILLIAMS    NOBLE ENERGY INC    West
Virginia    TYLER    8/28/2014    465    258    97186 DEVCO III    Q088053003   
000    277403003    LLOYD W UNDERWOOD ET UX    NOBLE ENERGY INC    West Virginia
   TYLER    8/12/2014    465    256    97185 DEVCO III    Q088053004    000   
277403004    LEOLA FRANCES RAY ET VIR    NOBLE ENERGY INC    West Virginia   
TYLER    8/28/2014    465    245    97180 DEVCO III    Q088053005    000   
277403005    RAYMOND V UNDERWOOD ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    8/6/2014    465    274    97194 DEVCO III    Q088053006    000   
277403006    ROBERT ERROL MONROE ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    8/28/2014    465    272    97193 DEVCO III    Q088053007    000   
277403007    CHARLES GARY CARDER    NOBLE ENERGY INC    West Virginia    TYLER
   10/20/2014    471    692    99843 DEVCO III    Q088053008    000    277403008
   WAYNE ALLAN CARDER    NOBLE ENERGY INC    West Virginia    TYLER   
10/22/2014    471    688    99841 DEVCO III    Q088300002    000    240750004   
BRIAN BRITTON ET UX    NOBLE ENERGY INC    West Virginia    TYLER    2/25/2015
   488    384    106695 DEVCO III    Q088338000    000    277769000    ALLEN W
SECKMAN ET UX    NOBLE ENERGY INC    West Virginia    TYLER    8/20/2014    465
   594    97354 DEVCO III    Q088342001    000    277770000    JON M MONTGOMERY
   NOBLE ENERGY INC    West Virginia    TYLER    7/24/2014    465    608   
97361 DEVCO III    Q088704001    000    277633000    BRADLEY DEAN DAVIS    NOBLE
ENERGY INC    West Virginia    TYLER    9/10/2014    465    247    97181 DEVCO
III    Q088734001    000    277587004    DONALD R SIMONTON    NOBLE ENERGY INC
   West Virginia    TYLER    9/18/2014    478    677    102854 DEVCO III   
Q088734002    000    277587005    RANDALL K ROBERTSON    NOBLE ENERGY INC   
West Virginia    TYLER    9/18/2014    478    671    102852 DEVCO III   
Q088734003    000    277587006    HELEN SUE SIMONTON    NOBLE ENERGY INC    West
Virginia    TYLER    8/29/2014    478    662    102849 DEVCO III    Q088734004
   000    277587011    ELIZABETH MCYOUNG    NOBLE ENERGY INC    West Virginia   
TYLER    9/18/2014    478    668    102851 DEVCO III    Q088734005    000   
277587012    CHARLENE MCYOUNG    NOBLE ENERGY INC    West Virginia    TYLER   
9/18/2014    478    665    102850 DEVCO III    Q088734006    000    277587013   
JAMES FRESHWATER ET UX    NOBLE ENERGY INC    West Virginia    TYLER   
11/6/2014    478    680    102855 DEVCO III    Q088734007    000    277587014   
GARY W ROBERTSON    NOBLE ENERGY INC    West Virginia    TYLER    10/7/2014   
478    674    102853 DEVCO III    Q088734008    000    277587001    JANIE FAY
GRASS    NOBLE ENERGY INC    West Virginia    TYLER    10/22/2014    478    660
   102848 DEVCO III    Q088734009    000    277587003    ROBERT ALLEN GIVENS   
NOBLE ENERGY INC    West Virginia    TYLER    10/22/2014    478    652    102844
DEVCO III    Q088734010    000    277587002    JEANIE KAY SPELOCK    NOBLE
ENERGY INC    West Virginia    TYLER    10/22/2014    478    658    102847 DEVCO
III    Q088734011    000    Q088734011    LONNIE SMITH ET UX    NOBLE ENERGY INC
   West Virginia    TYLER    8/29/2014    482    629    104434

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q088734012    000    Q088734012    MICHAEL AUKAMP    NOBLE ENERGY
INC    West Virginia    TYLER    9/9/2014    482    660    104448 DEVCO III   
Q088734013    000    Q088734013    JOYCE SMITH    NOBLE ENERGY INC    West
Virginia    TYLER    9/9/2014    482    655    104446 DEVCO III    Q088734014   
000    Q088734014    MARY MCYOUNG    NOBLE ENERGY INC    West Virginia    TYLER
   8/28/2014    482    624    104432 DEVCO III    Q088734016    000   
Q088734016    RICHARD K GIVENS    NOBLE ENERGY INC    West Virginia    TYLER   
11/12/2014    485    296    105453 DEVCO III    Q088734017    000    277587015
   WILLIAM MCYOUNG    NOBLE ENERGY INC    West Virginia    TYLER    9/8/2014   
478    685    102857 DEVCO III    Q088734018    000    Q088734018    NORMA L
CASTO    NOBLE ENERGY INC    West Virginia    TYLER    11/14/2014    485    290
   105450 DEVCO III    Q088734019    000    Q088734019    DONALD R FIELDS   
NOBLE ENERGY INC    West Virginia    TYLER    10/14/2014    485    322    105465
DEVCO III    Q088734020    000    Q088734020    BRENDA MAE DEFRATUS    NOBLE
ENERGY INC    West Virginia    TYLER    11/4/2014    485    298    105454 DEVCO
III    Q088734021    000    Q088734021    DANETTE HORTON    NOBLE ENERGY INC   
West Virginia    TYLER    6/20/2014    482    627    104433 DEVCO III   
Q088734022    000    Q088734022    GORDON E HOOVER    NOBLE ENERGY INC    West
Virginia    TYLER    11/21/2014    485    288    105449 DEVCO III    Q088734023
   000    Q088734023    TRICIA M YORK    NOBLE ENERGY INC    West Virginia   
TYLER    10/4/2014    485    334    105471 DEVCO III    Q088734024    000   
Q088734024    DAWN AGAR    NOBLE ENERGY INC    West Virginia    TYLER   
10/4/2014    485    336    105472 DEVCO III    Q088734025    000    Q088734025
   JERALD R GIVENS    NOBLE ENERGY INC    West Virginia    TYLER    12/1/2014   
484    540    105913 DEVCO III    Q088734026    000    Q088734026    MISTI J
BROYLES    NOBLE ENERGY INC    West Virginia    TYLER    12/12/2014    484   
500    105176 DEVCO III    Q088734027    000    Q088734027    GREGORY R FIELDS
ET UX    NOBLE ENERGY INC    West Virginia    TYLER    12/13/2014    484    530
   105189 DEVCO III    Q088734028    000    Q088734028    LARRY H ROBERTSON   
NOBLE ENERGY INC    West Virginia    TYLER    11/5/2014    484    551    105198
DEVCO III    Q088734029    000    Q088734029    JUDITH F CORNELIUS    NOBLE
ENERGY INC    West Virginia    TYLER    11/11/2014    484    549    105197 DEVCO
III    Q088734030    000    Q088734030    MARTHA J RICE    NOBLE ENERGY INC   
West Virginia    TYLER    12/1/2014    484    498    105175 DEVCO III   
Q088734031    000    Q088734031    JEFFERY A ROBERTSON    NOBLE ENERGY INC   
West Virginia    TYLER    10/7/2014    485    340    105474 DEVCO III   
Q088734032    000    Q088734032    LARRY LAWRENCE MELTON    NOBLE ENERGY INC   
West Virginia    TYLER    11/6/2014    484    553    105199 DEVCO III   
Q088734033    000    277587009    RHIANNON GULL ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    12/9/2014    473    165    100551 DEVCO III   
Q088734034    000    Q088734034    RONALD GREEN    NOBLE ENERGY INC    West
Virginia    TYLER    12/9/2014    484    506    105179 DEVCO III    Q088734043
   000    277587010    JOANN M GREEN DAUBENSPECK    NOBLE ENERGY INC    West
Virginia    TYLER    12/9/2014    473    163    100550 DEVCO III    Q088734050
   000    Q088734050    FREDA F MAYNOR    NOBLE ENERGY INC    West Virginia   
TYLER    12/13/2014    494    236    109077 DEVCO III    Q088734052    000   
Q088734052    CHARLES GORDON MELTON    NOBLE ENERGY INC    West Virginia   
TYLER    11/18/2014    485    272    105439 DEVCO III    Q088734053    000   
Q088734053    GEORGE SIMONTON    NOBLE ENERGY INC    West Virginia    TYLER   
12/10/2014    484    527    105188

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q088734054    000    Q088734054    STEVE E GIVENS    NOBLE ENERGY
INC    West Virginia    TYLER    11/13/2014    484    508    105180 DEVCO III   
Q088734055    000    Q088734055    JANICE SUE ROGERS ET VIR    NOBLE ENERGY INC
   West Virginia    TYLER    11/18/2014    484    532    105190 DEVCO III   
Q088734056    000    Q088734056    JOE ANN DOHM ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    11/19/2014    484    542    105194 DEVCO III   
Q088734057    000    Q088734057    JOHN B SIMONTON ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    11/12/2014    484    544    105195 DEVCO III   
Q088734058    000    Q088734058    VIRGIL EVANS ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    12/20/2014    484    510    105181 DEVCO III   
Q088734059    000    Q088734059    LORETTA SHIRKEY    NOBLE ENERGY INC    West
Virginia    TYLER    11/17/2014    484    555    105200 DEVCO III    Q088734060
   000    Q088734060    LOUISE GIVENS    NOBLE ENERGY INC    West Virginia   
TYLER    11/24/2014    484    557    105201 DEVCO III    Q088734061    000   
Q088734061    FRANCES REPP    NOBLE ENERGY INC    West Virginia    TYLER   
1/9/2015    488    455    106732 DEVCO III    Q088734063    000    Q088734063   
EDWARD A DILLY    NOBLE ENERGY INC    West Virginia    TYLER    12/8/2014    484
   519    105185 DEVCO III    Q088734065    000    Q088734065    PAMELA J BAAD
   NOBLE ENERGY INC    West Virginia    TYLER    12/29/2014    484    502   
105177 DEVCO III    Q088734066    000    Q088734066    RANDALL S ASCHELMAN   
NOBLE ENERGY INC    West Virginia    TYLER    12/22/2014    484    504    105178
DEVCO III    Q088734068    000    Q088734068    DOROTHY E FLESHER    NOBLE
ENERGY INC    West Virginia    TYLER    1/7/2015    488    461    106734 DEVCO
III    Q088734070    000    Q088734070    LINDA SNYDER    NOBLE ENERGY INC   
West Virginia    TYLER    12/9/2014    492    284    108282 DEVCO III   
Q088734075    000    Q088734075    ANGELA MUMMA    NOBLE ENERGY INC    West
Virginia    TYLER    2/20/2015    481    685    104120 DEVCO III    Q088734076
   000    Q088734076    CAROL WILSON    NOBLE ENERGY INC    West Virginia   
TYLER    2/20/2015    488    470    106738 DEVCO III    Q088734077    000   
Q088734077    BARBARA ABRAMS ET VIR    NOBLE ENERGY INC    West Virginia   
TYLER    2/23/2015    488    479    106740 DEVCO III    Q088734078    000   
Q088734078    SCOTT A BROYLES    NOBLE ENERGY INC    West Virginia    TYLER   
2/6/2015    481    688    104121 DEVCO III    Q088734079    000    Q088734079   
BARBARA J FRAGISKATOS    NOBLE ENERGY INC    West Virginia    TYLER    3/6/2015
   481    660    104112 DEVCO III    Q088734080    000    Q088734080    CAROLYN
S WILSON    NOBLE ENERGY INC    West Virginia    TYLER    3/19/2015    481   
663    104113 DEVCO III    Q088734081    000    Q088734081    DON M WILSON   
NOBLE ENERGY INC    West Virginia    TYLER    4/9/2015    494    5    109010
DEVCO III    Q088734082    000    Q088734082    TAMMY O WILSON-SHARKEY    NOBLE
ENERGY INC    West Virginia    TYLER    4/15/2015    494    1    109009 DEVCO
III    Q088734083    000    Q088734083    TONIA HARPER    NOBLE ENERGY INC   
West Virginia    TYLER    4/29/2015    496    460    109891 DEVCO III   
Q088734084    000    Q088734084    DAVID P MCINTYRE    NOBLE ENERGY INC    West
Virginia    TYLER    4/22/2015    495    221    109463 DEVCO III    Q088734086
   000    Q088734086    AMANDA BOLLINGER    NOBLE ENERGY INC    West Virginia   
TYLER    5/1/2015    497    535    110288 DEVCO III    Q088734089    000   
Q088734089    GERALDINE DAVIS    NOBLE ENERGY INC    West Virginia    TYLER   
5/11/2015    503    54    112454 DEVCO III    Q088734090    000    Q088734090   
DAVID L WILSON    NOBLE ENERGY INC    West Virginia    TYLER    6/1/2015    543
   88    53608

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q088734091    000    Q088734091    DIANE L WILEY    NOBLE ENERGY
INC    West Virginia    TYLER    7/28/2015    503    72    112463 DEVCO III   
Q088734092    000    Q088734092    ALVIN DAUBENSPECK III    NOBLE ENERGY INC   
West Virginia    TYLER    7/21/2015    503    76    112464 DEVCO III   
Q088734093    000    Q088734093    ROSANNA BOWLBY TRUST 12/15/2008    NOBLE
ENERGY INC    West Virginia    TYLER    7/2/2015    503    80    112465 DEVCO
III    Q088734095    000    Q088734095    DEBRA F WEESE    NOBLE ENERGY INC   
West Virginia    TYLER    3/19/2015    481    691    104122 DEVCO III   
Q088734096    000    Q088734096    L ALLEN    NOBLE ENERGY INC    West Virginia
   TYLER    3/19/2015    481    682    104119 DEVCO III    Q088734098    000   
Q088734098    LEWIS E DAUBENSPECK JR    NOBLE ENERGY INC    West Virginia   
TYLER    7/28/2015          DEVCO III    Q088734099    000    Q088734099    JOHN
R NORTHCRAFT ET UX    NOBLE ENERGY INC    West Virginia    TYLER    3/26/2015   
495    217    109462 DEVCO III    Q088734100    000    Q088734100    JAMES R
KAPPER    NOBLE ENERGY INC    West Virginia    TYLER    3/25/2015    481    701
   104125 DEVCO III    Q088734101    000    Q088734101    GERALD D HUTCHISON   
NOBLE ENERGY INC    West Virginia    TYLER    7/28/2015          DEVCO III   
Q088734102    000    Q088734102    CRYSTAL GAIL BOLEY    NOBLE ENERGY INC   
West Virginia    TYLER    8/11/2015    520    338    1153682 DEVCO III   
Q088734103    000    Q088734103    LENA A GRUBBS ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    9/4/2015    520    350    1153685 DEVCO III   
Q088734104    000    Q088734104    HELEN LOUISE WHALEY    NOBLE ENERGY INC   
West Virginia    TYLER    8/21/2015    520    346    1153684 DEVCO III   
Q088734105    000    Q088734105    ROBERT E WHALEY II    NOBLE ENERGY INC   
West Virginia    TYLER    8/11/2015    250    342    1153683 DEVCO III   
Q088734106    000    Q088734106    BRENDA MCSMITH    NOBLE ENERGY INC    West
Virginia    TYLER    8/20/2015    524    328    1155206 DEVCO III    Q088754001
   000    277658001    DANIEL A WEEKLEY ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    10/9/2014    465    628    97371 DEVCO III    Q088754002   
000    277658002    DAVID H WEEKLEY ET UX    NOBLE ENERGY INC    West Virginia
   TYLER    10/2/2014    465    630    97372 DEVCO III    Q088887001    000   
Q088887001    CLIFFORD A WEEKLEY ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    9/16/2014    485    180    105396 DEVCO III    Q088896001    000   
Q088896001    FRED M DOTSON ET UX    NOBLE ENERGY INC    West Virginia    TYLER
   9/19/2014    485    182    105397 DEVCO III    Q088931001    000    277976000
   PATRCIA L WILLIAMS    NOBLE ENERGY INC    West Virginia    TYLER    8/4/2014
   465    260    97187 DEVCO III    Q088948001    000    277981000    JACOB MYER
   NOBLE ENERGY INC    West Virginia    TYLER    10/12/2014    471    684   
99839 DEVCO III    Q088949001    000    277982000    CAROLINE FLEMING MOORE
ADDIS    NOBLE ENERGY INC    West Virginia    TYLER    10/29/2014    467    62
   97859 DEVCO III    Q089075000    000    277987000    KAREN SUE POLING   
NOBLE ENERGY INC    West Virginia    PLEASANTS    10/9/2014    302    151   
614903 DEVCO III    Q089102000    000    277991000    RONALD ROWLAND ET UX   
NOBLE ENERGY INC    West Virginia    TYLER    9/24/2014    465    616    97365
DEVCO III    Q089103001    000    277992000    PAUL AUBREY ET UX    NOBLE ENERGY
INC    West Virginia    TYLER    9/5/2014    471    674    99834 DEVCO III   
Q089104001    000    277993001    KAREN SUE DOTSON    NOBLE ENERGY INC    West
Virginia    TYLER    9/26/2014    465    620    97367 DEVCO III   

Q089104002

   000    277993002    FRED M DOTSON ET UX    NOBLE ENERGY INC    West Virginia
   TYLER    9/19/2014    471    676    99835

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q089104003    000    Q089104003    THERESA MARIE SMITH    NOBLE
ENERGY INC    West Virginia    TYLER    1/7/2015    480    831    103726 DEVCO
III    Q089104004    000    Q089104004    CECILIA LOUISE BOOMER ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    12/10/2014    480    823    103722 DEVCO
III    Q089104005    000    Q089104005    JERRY D MYER ET UX    NOBLE ENERGY INC
   West Virginia    TYLER    7/2/2014    480    829    103725 DEVCO III   
Q089104006    000    Q089104006    EVERETT L CARMICHAEL    NOBLE ENERGY INC   
West Virginia    TYLER    1/26/2015    488    398    106703 DEVCO III   
Q089104007    000    Q089104007    MADLENE K DOLL    NOBLE ENERGY INC    West
Virginia    TYLER    2/12/2015    488    402    106705 DEVCO III    Q089104009
   000    Q089104009    JENNIFER L GOGAN    NOBLE ENERGY INC    West Virginia   
TYLER    1/29/2015    482    716    104467 DEVCO III    Q089104014    000   
Q089104014    WOODBERRY ROYALTY INC    NOBLE ENERGY INC    West Virginia   
TYLER    4/2/2015    482    760    104488 DEVCO III    Q089272001    000   
278025001    JUDITH CAROL RAYNES ET VIR    NOBLE ENERGY INC    West Virginia   
PLEASANTS    9/28/2014    301    648    614566 DEVCO III    Q089272002    000   
278025002    D P PHILLIPS ET UX    NOBLE ENERGY INC    West Virginia   
PLEASANTS    9/15/2014    299    689    612659 DEVCO III    Q089272003    000   
278025003    RICHARD WADE PHILLIPS ET UX    NOBLE ENERGY INC    West Virginia   
PLEASANTS    9/18/2014    301    651    614567 DEVCO III    Q089417001    000   
277811001    NORMA JEAN BURDETTE ET VIR    NOBLE ENERGY INC    West Virginia   
RITCHIE    12/4/2014    283    765    201500002170 DEVCO III    Q089417002   
000    277811002    CHARLES E CUMBLIDGE    NOBLE ENERGY INC    West Virginia   
RITCHIE    12/4/2014    283    763    201500002169 DEVCO III    Q089417003   
000    277811003    DONNA JEAN COSTA    NOBLE ENERGY INC    West Virginia   
RITCHIE    12/3/2014    283    767    201500002171 DEVCO III    Q089417004   
000    277811004    VICKI IRENE STONE    NOBLE ENERGY INC    West Virginia   
RITCHIE    12/3/2014    283    771    201500002173 DEVCO III    Q089417005   
000    277811005    JOHN R TICE    NOBLE ENERGY INC    West Virginia    RITCHIE
   12/4/2014    282    868    201500001411 DEVCO III    Q089417006    000   
277811006    CORA LOUISE ROSE    NOBLE ENERGY INC    West Virginia    RITCHIE   
12/3/2014    282    887    201500001420 DEVCO III    Q089417007    000   
277811007    JUDITH SARVER    NOBLE ENERGY INC    West Virginia    RITCHIE   
12/3/2014    282    893    201500001423 DEVCO III    Q089417008    000   
277811008    MARY K WADE    NOBLE ENERGY INC    West Virginia    RITCHIE   
12/3/2014    282    885    201500001419 DEVCO III    Q089417009    000   
277811009    BILLY J CORBIN    NOBLE ENERGY INC    West Virginia    RITCHIE   
11/19/2014    282    872    201500001413 DEVCO III    Q089417010    000   
277811010    SELESTA LUCILLE HAUSCH    NOBLE ENERGY INC    West Virginia   
RITCHIE    12/4/2014    282    876    201500001415 DEVCO III    Q089417011   
000    277811011    JEFFREY D BRAMMER    NOBLE ENERGY INC    West Virginia   
RITCHIE    12/17/2014    282    864    201500001409 DEVCO III    Q089417012   
000    277811012    SARAH BARTRUG    NOBLE ENERGY INC    West Virginia   
RITCHIE    12/4/2014    282    881    201500001417 DEVCO III    Q089417013   
000    277811013    PATRICIA L PICKEREL    NOBLE ENERGY INC    West Virginia   
RITCHIE    12/3/2014    282    895    201500001424 DEVCO III    Q089417014   
000    277811014    JOYCE ANN EPSILANTIS    NOBLE ENERGY INC    West Virginia   
RITCHIE    12/4/2014    282    866    201500001410 DEVCO III    Q089417015   
000    277811015    LARRY LANE BRAMMER    NOBLE ENERGY INC    West Virginia   
RITCHIE    12/4/2014    282    883    201500001418 DEVCO III    Q089417017   
000    277811016    RHONDA KAY GRAGG    NOBLE ENERGY INC    West Virginia   
RITCHIE    12/3/2014    282    891    201500001422

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q089417018    000    277811017    THELMA JOANN SANDERS    NOBLE
ENERGY INC    West Virginia    RITCHIE    12/4/2014    282    874   
201500001414 DEVCO III    Q089417019    000    277811018    ROBERTA SUE
ARMSTRONG    NOBLE ENERGY INC    West Virginia    RITCHIE    12/3/2014    282   
889    201500001421 DEVCO III    Q089417020    000    277811019    LEWIS M
CUMBLIDGE    NOBLE ENERGY INC    West Virginia    RITCHIE    12/4/2014    282   
878    201500001416 DEVCO III    Q089417021    000    277811020    GRANT E
WEEKLEY    NOBLE ENERGY INC    West Virginia    RITCHIE    12/17/2014    282   
870    201500001412 DEVCO III    Q089417022    000    277811021    BEULAH L
BRAMMER    NOBLE ENERGY INC    West Virginia    RITCHIE    12/4/2014    283   
781    201500002180 DEVCO III    Q089417023    000    277811022    CYNTHIA
ERICKSON    NOBLE ENERGY INC    West Virginia    RITCHIE    12/20/2014    284   
294    201500002579 DEVCO III    Q089417024    000    277811023    YVONNE VIRDEN
   NOBLE ENERGY INC    West Virginia    RITCHIE    12/12/2014    284    296   
201500002580 DEVCO III    Q089417025    000    277811024    LAVERNE OWENS   
NOBLE ENERGY INC    West Virginia    RITCHIE    12/12/2014    284    298   
201500002581 DEVCO III    Q089417026    000    277811025    BERNARD TICE   
NOBLE ENERGY INC    West Virginia    RITCHIE    12/4/2014    284    292   
201500002578 DEVCO III    Q089417027    000    Q089417027    JEFFERY D BRAMMER
   NOBLE ENERGY INC    West Virginia    RITCHIE    1/12/2015    285    19   
201500004833 DEVCO III    Q089417028    000    Q089417028    BRIAN JAMES GIBSON
   NOBLE ENERGY INC    West Virginia    RITCHIE    1/6/2015    285    716   
201500003616 DEVCO III    Q089417029    000    Q089417029    LARENA REED   
NOBLE ENERGY INC    West Virginia    RITCHIE    12/15/2014    286    4   
201500005083 DEVCO III    Q089417030    000    Q089417030    FRANCES CALDWELL   
NOBLE ENERGY INC    West Virginia    RITCHIE    1/13/2015    283    757   
201500002166 DEVCO III    Q089417031    000    Q089417031    CLARENCE R STARKEY
JR    NOBLE ENERGY INC    West Virginia    RITCHIE    12/4/2014    283    769   
201500002172 DEVCO III    Q089417032    000    Q089417032    JAMES L GIBSON   
NOBLE ENERGY INC    West Virginia    RITCHIE    1/6/2015    285    718   
201500003617 DEVCO III    Q089417033    000    Q089417033    DOUGLAS LEE BRAMMER
   NOBLE ENERGY INC    West Virginia    RITCHIE    1/12/2015    283    759   
201500002167 DEVCO III    Q089417034    000    Q089417034    DIANA LYNN SCHRAFFT
ET VIR    NOBLE ENERGY INC    West Virginia    RITCHIE    1/12/2015    284   
290    201500002577 DEVCO III    Q089417035    000    Q089417035    SUSAN
SHACKELFORD PIERCE    NOBLE ENERGY INC    West Virginia    RITCHIE    1/13/2015
   285    710    201500003613 DEVCO III    Q089417036    000    Q089417036   
LEOLA JEAN CARMANY    NOBLE ENERGY INC    West Virginia    RITCHIE    1/26/2015
   285    714    201500003615 DEVCO III    Q089417037    000    Q089417037   
LAWRENCE REDMOND BRAMMER    NOBLE ENERGY INC    West Virginia    RITCHIE   
1/26/2015    285    712    201500003614 DEVCO III    Q089417038    000   
Q089417038    LEE BALDWIN    NOBLE ENERGY INC    West Virginia    RITCHIE   
1/13/2015    284 285    575 706    201500002769 201500003611 DEVCO III   
Q089417039    000    Q089417039    PEGGY BRAMMER JOHNSON    NOBLE ENERGY INC   
West Virginia    RITCHIE    1/12/2015    285    708    201500003612 DEVCO III   
Q089417040    000    Q089417040    JOHN PETER SHACKELFORD    NOBLE ENERGY INC   
West Virginia    RITCHIE    1/13/2015    284    578    201500002770 DEVCO III   
Q089417041    000    Q089417041    AMBER REED CULPEPPER    NOBLE ENERGY INC   
West Virginia    RITCHIE    3/24/2015    284    581    201500002771 DEVCO III   
Q089417042    000    Q089417042    SARAH ANN ODOM    NOBLE ENERGY INC    West
Virginia    RITCHIE    3/24/2015    284    584    201500002772 DEVCO III   
Q089417043    000    Q089417043    MICHELLE ANN DAUGHERTY    NOBLE ENERGY INC   
West Virginia    RITCHIE    3/24/2015    285    246    201500003312

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q089417044    000    Q089417044    ANGELA HOLLAND-TANCOS    NOBLE
ENERGY INC    West Virginia    RITCHIE    3/24/2015    285    243   
201500003311 DEVCO III    Q089417045    000    Q089417045    RANDY J REED   
NOBLE ENERGY INC    West Virginia    RITCHIE    3/24/2015    285    249   
201500003313 DEVCO III    Q089734005    000    Q089734005    CHARLES ALAN
MCCULLOUGH ET UX    NOBLE ENERGY INC    West Virginia    TYLER    11/14/2014   
480    843    103731 DEVCO III    Q089734006    000    273575005    FRANK
MICHAEL DAVIS    NOBLE ENERGY INC    West Virginia    TYLER    11/26/2014    477
   88    102248 DEVCO III    Q089734007    000    273575006    THOMAS LEE DAVIS
ET UX    NOBLE ENERGY INC    West Virginia    TYLER    11/26/2014    477    90
   102249 DEVCO III    Q089734008    000    273575007    TEENA A RICHARDS ET VIR
   NOBLE ENERGY INC    West Virginia    TYLER    11/26/2014    477    92   
102250 DEVCO III    Q089734009    000    273575008    LINDA E ALLEN    NOBLE
ENERGY INC    West Virginia    TYLER    11/26/2014    477    94    102251 DEVCO
III    Q089734010    000    273575009    PATRICIA F WATKINS ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    11/26/2014    477    96    102252 DEVCO
III    Q089734011    000    Q089734011    EDWARD EARL UNDERWOOD    NOBLE ENERGY
INC    West Virginia    TYLER    1/16/2015    488    380    106693 DEVCO III   
Q089734012    000    Q089734012    DONALD LEE UNDERWOOD ET UX    NOBLE ENERGY
INC    West Virginia    TYLER    1/21/2015    488    376    106691 DEVCO III   
Q089734013    000    Q089734013    JAMES UNDERWOOD ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    1/8/2015    488    382    106694 DEVCO III   
Q089734014    000    Q089734014    TONI LIMBERS    NOBLE ENERGY INC    West
Virginia    TYLER    1/27/2015    481    476    104015 DEVCO III    Q089734015
   000    Q089734015    VICKI UNDERWOOD    NOBLE ENERGY INC    West Virginia   
TYLER    2/6/2015    481    433    104001 DEVCO III    Q089734016    000   
Q089734016    DOUGLAS UNDERWOOD ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    2/5/2015    481    430    104000 DEVCO III    Q089734017    000   
Q089734017    BEVERLY RUDBERG    NOBLE ENERGY INC    West Virginia    TYLER   
2/3/2015    481    436    104002 DEVCO III    Q089734018    000    Q089734018   
MARY A BASSARO    NOBLE ENERGY INC    West Virginia    TYLER    2/25/2015    481
   460    104010 DEVCO III    Q089734019    000    Q089734019    RICKY L
UNDERWOOD    NOBLE ENERGY INC    West Virginia    TYLER    2/4/2015    481   
457    104009 DEVCO III    Q089734020    000    Q089734020    RONALD UNDERWOOD
ET UX    NOBLE ENERGY INC    West Virginia    TYLER    3/4/2015    481    426   
103999 DEVCO III    Q089734021    000    Q089734021    RALPH JOHN UNDERWOOD JR
ET UX    NOBLE ENERGY INC    West Virginia    TYLER    1/8/2015    488    378   
106692 DEVCO III    Q089734022    000    Q089734022    KATHERINE SPAINHOWER ET
VIR    NOBLE ENERGY INC    West Virginia    TYLER    1/20/2015    485    670   
105590 DEVCO III    Q089734023    000    Q089734023    OPAL KUNZ    NOBLE ENERGY
INC    West Virginia    TYLER    3/17/2015    481    445    104005 DEVCO III   
Q089734024    000    Q089734024    CYNTHIA L GOODYEAR ET VIR    NOBLE ENERGY INC
   West Virginia    TYLER    3/13/2015    482    757    104487 DEVCO III   
Q089734025    000    Q089734025    KATIE ANN UNDERWOOD    NOBLE ENERGY INC   
West Virginia    TYLER    4/9/2015    482    779    104495 DEVCO III   
Q089734026    000    Q089734026    IVEY UNDERWOOD CASTLEBERRY ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    3/19/2015    481    466    104012 DEVCO
III    Q089734027    000    Q089734027    JENNIFER L PARFITT    NOBLE ENERGY INC
   West Virginia    TYLER    3/12/2015    481    463    104011 DEVCO III   
Q089734028    000    Q089734028    ROSEMARIE WHITNEY    NOBLE ENERGY INC    West
Virginia    TYLER    5/5/2015    486    528    105939

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q089734029    000    Q089734029    RALPH FREEMAN WILSON    NOBLE
ENERGY INC    West Virginia    TYLER    5/5/2015    486    532    105941 DEVCO
III    Q089734030    000    Q089734030    KATHRYN WILSON PHILLIPS    NOBLE
ENERGY INC    West Virginia    TYLER    5/5/2015    486    534    105942 DEVCO
III    Q089734031    000    Q089734031    JOYCE A WILSON    NOBLE ENERGY INC   
West Virginia    TYLER    5/5/2015    487    21    106107 DEVCO III   
Q089734032    000    Q089734032    TODD YEAGER ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    5/7/2015    486    524    105937 DEVCO III    Q089734033   
000    Q089734033    DENNIS WAYNE MANION ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    4/29/2015    486    526    105938 DEVCO III    Q089734034
   000    Q089734034    MARY KAY CAMPBELL ET VIR    NOBLE ENERGY INC    West
Virginia    TYLER    5/5/2015    486    530    105940 DEVCO III    Q089734035   
000    Q089734035    FRED LISLE ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    5/27/2015    503    62    112458 DEVCO III    Q089734036    000   
Q089734036    DEANNA BERYL KAUFFMAN ET VIR    NOBLE ENERGY INC    West Virginia
   TYLER    5/21/2015    503    60    112457 DEVCO III    Q089734037    000   
Q089734037    GARY DEAN MANION ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    5/26/2015    503    64    112459 DEVCO III    Q089734038    000   
Q089734038    ROBERT EARL TAYLOR    NOBLE ENERGY INC    West Virginia    TYLER
   6/19/2015    520    380    1153698 DEVCO III    Q089734039    000   
Q089734039    JAMES D TAYLOR ET UX    NOBLE ENERGY INC    West Virginia    TYLER
   7/10/2015    526    596    1156094 DEVCO III    Q089734040    000   
Q089734040    TERRY L TAYLOR ET UX    NOBLE ENERGY INC    West Virginia    TYLER
   7/13/2015    526    598    1156095 DEVCO III    Q089917002    000   
273585002    COLUMBIA NATURAL RESOURCES INC    KEY OIL COMPANY    West Virginia
   RITCHIE    2/22/2002    233    69    DEVCO III    Q089926001    000   
Q089926001    THE NORMA T LONG TRUST DATED NOVEMBER 8 2013    NOBLE ENERGY INC
   West Virginia    PLEASANTS    8/22/2014    306 306    225 447   

618382

618638

DEVCO III    Q089926002    000    Q089926002    GEORGE W HOFFMAN ET UX    NOBLE
ENERGY INC    West Virginia    PLEASANTS    2/2/2015    304    223    616572
DEVCO III    Q089926003    000    Q089926003    MAXINE LAVIERI ESTATE ET AL   
NOBLE ENERGY INC    West Virginia    PLEASANTS    1/20/2015    305    121   
617290 DEVCO III    Q090170001    000    Q090170001    RICHARD A GLOVER    NOBLE
ENERGY INC    West Virginia    TYLER    11/6/2014    480    835    103728 DEVCO
III    Q090174001    000    278053000    L JUANITA BAKER    NOBLE ENERGY INC   
West Virginia    TYLER    11/16/2014    477    86    102247 DEVCO III   
Q090203001    000    Q090203001    MARTHA V HOUGHTON    NOBLE ENERGY INC    West
Virginia    TYLER    11/10/2014    480    827    103724 DEVCO III    Q090203002
   000    Q090203002    MARY ANN GORBY    NOBLE ENERGY INC    West Virginia   
TYLER    11/12/2014    480    817    103719 DEVCO III    Q090203003    000   
Q090203003    TIMOTHY LYNN DOTSON    NOBLE ENERGY INC    West Virginia    TYLER
   12/13/2014    480    825    103723 DEVCO III    Q090203004    000   
Q090203004    M STEPHANIE PATRICK    NOBLE ENERGY INC    West Virginia    TYLER
   12/31/2014    492    289    108284 DEVCO III    Q090211001    000   
278066000    PHIL KOONTZ LEONARD    NOBLE ENERGY INC    West Virginia    TYLER
   11/12/2014    477    84    102246 DEVCO III    Q090560001    000   
Q090560001    GENEVA F DENNISON ET AL    NOBLE ENERGY INC    West Virginia   
TYLER    1/9/2015    480    819    103720 DEVCO III    Q090560002    000   
Q090560002    GENEVA F DENNISON ET AL    NOBLE ENERGY INC    West Virginia   
TYLER    1/9/2015    480    845    103732 DEVCO III    Q090560003    001   
Q090560003    F WILLIAM BASIL ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    6/8/2015    506    61    113665

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q090560003    002    Q090560003    F WILLIAM BASIL ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    6/8/2015    506    61    113665 DEVCO
III    Q090888001    000    Q090888001    DAVID E BOWYER    NOBLE ENERGY INC   
West Virginia    TYLER    12/22/2014    480    841    103730 DEVCO III   
Q090888002    000    Q090888002    ROCKFORD ENERGY LLC    NOBLE ENERGY INC   
West Virginia    TYLER    12/18/2014    492    292    108285 DEVCO III   
Q090888003    000    Q090888003    F WILLIAM BASIL ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    6/8/2015    520    392    1153704 DEVCO III   
Q090910001    001    261003001    KATHLEEN MARY MIKOWSKI    CNX GAS COMPANY LLC
   West Virginia    DODDRIDGE    5/29/2014    363    41    207913 DEVCO III   
Q090910002    001    261003002    WILLIAM J STAARMAN ET UX    CNX GAS COMPANY
LLC    West Virginia    DODDRIDGE    5/8/2014    372    594    213527 DEVCO III
   Q090910003    001    261003003    MARGARET A HOOK ET VIR    CNX GAS COMPANY
LLC    West Virginia    DODDRIDGE    5/29/2014    363    47    207914 DEVCO III
   Q090910004    001    261003005    PATRICIA ANN KECK LANZI ET VIR    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    5/29/2014    363    59    207916
DEVCO III    Q090910005    001    261003006    REGINA A PLOWDEN ET VIR    CNX
GAS COMPANY LLC    West Virginia    DODDRIDGE    5/29/2014    372    600   
213528 DEVCO III    Q090910006    001    261003004    ROBERT W AHOUSE ET UX   
CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    5/29/2014    363    53   
207915 DEVCO III    Q090910007    001    261003007    JOAN LOUISE LANCASTER   
CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    5/29/2014    372    606   
213529 DEVCO III    Q090910008    001    261003008    THOMAS EDWARD RUPPERT ET
UX    CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    5/29/2014         
DEVCO III    Q090910009    001    261003009    MICHAEL E AHOUSE    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    5/29/2014          DEVCO III   
Q090910010    001    261003010    MARTHA S MCLEOD ET VIR    CNX GAS COMPANY LLC
   West Virginia    DODDRIDGE    5/29/2014          DEVCO III    Q090910011   
001    261003011    JOAN L RUPPERT    CNX GAS COMPANY LLC    West Virginia   
DODDRIDGE    5/29/2014          DEVCO III    Q090910012    001    261003012   
LINDA LOUISE KECK ANDERSON    CNX GAS COMPANY LLC    West Virginia    DODDRIDGE
   5/29/2014          DEVCO III    Q090910013    001    261003013    MARY
THERESE MOHR ET VIR    CNX GAS COMPANY LLC    West Virginia    DODDRIDGE   
5/29/2014          DEVCO III    Q090910014    001    261003014    WILLIAM THOMAS
KECK ET UX    CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    5/29/2014   
      DEVCO III    Q090910015    001    261003015    FREDERICK J RUPPERT JR   
CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    5/29/2014          DEVCO
III    Q091007001    000    Q091007001    LINDA LOU MOORE    NOBLE ENERGY INC   
West Virginia    TYLER    1/8/2015    482    784    104497 DEVCO III   
Q091007002    000    Q091007002    GEORGE W MOORE ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    1/9/2015    482    786    104498 DEVCO III   
Q091007003    000    Q091007003    VADA SUE KISSNER    NOBLE ENERGY INC    West
Virginia    TYLER    1/16/2015    482    782    104496 DEVCO III    Q091007004
   000    Q091007004    PEGGY JO MOORE    NOBLE ENERGY INC    West Virginia   
TYLER    1/9/2015    494    248    109081 DEVCO III    Q091544001    000   
255041001    JONATHAN W SUMMERS ET UX    CNX GAS COMPANY LLC    West Virginia   
DODDRIDGE    9/20/2013    337    286    194048 DEVCO III    Q091551000    000   
255128000    RICKY D THOMPSON ET UX    CNX GAS COMPANY LLC    West Virginia   
DODDRIDGE    11/6/2013    337    281    194047 DEVCO III    Q091641001    000   
237898001    CLARK DONLEY STILES    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    2/1/2013    1479    497    505012

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q091641004    000    237898002    PHYLLIS ROBISON    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    5/14/2013    1489    888    528759
DEVCO III    Q091648000    000    243015000    MT TABOR METHODIST EPISCOPAL
CHURCH    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    2/13/2013   
1482    11    511581 DEVCO III    Q091717000    000    248699000    LENA DENICE
HOLMES ET AL    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    5/13/2013
   1489    891    528762 DEVCO III    Q091727001    000    249523001    EDWARD L
THOMAS    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    6/13/2013   
1490    334    529798 DEVCO III    Q091727002    000    249523002    DAVID WAYNE
THOMAS    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    6/13/2013   
1490    337    529799 DEVCO III    Q091727003    000    249523003    DOROTHY L
STEWART    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    6/13/2013   
1490    340    529801 DEVCO III    Q091748001    000    251900001    CLARA ANN
TOLKA    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    7/12/2013    1490
   343    529802 DEVCO III    Q091762001    000    Q091762001    BEVERLY ANN
UNDERWOOD    NOBLE ENERGY INC    West Virginia    TYLER    3/4/2015    488   
390    106698 DEVCO III    Q091762002    000    Q091762002    BARBARA MCCLAIN   
NOBLE ENERGY INC    West Virginia    TYLER    3/10/2015    488    388    106697
DEVCO III    Q092111001    000    Q092111001    STAR FURNITURE COMPANY OF WEST
UNION    NOBLE ENERGY INC    West Virginia    TYLER    2/20/2015    492    294
   108286 DEVCO III    Q092118001    000    Q092118001    LARRY ROBIN TRADER ET
UX    NOBLE ENERGY INC    West Virginia    DODDRIDGE    4/9/2015    404    198
   233361 DEVCO III    Q092118002    000    Q092118002    APPALACHIAN ROYALTY
COMPANY LLC    NOBLE ENERGY INC    West Virginia    DODDRIDGE    4/9/2015    407
   674    236436 DEVCO III    Q092118003    000    Q092118003    SYLVIA JEAN
SOWDERS    NOBLE ENERGY INC    West Virginia    DODDRIDGE    10/23/2015    420
   268    249404 DEVCO III    Q092161001    000    Q092161001    SALVADOR
TRUJILLO ET AL    NOBLE ENERGY INC    West Virginia    TYLER    3/16/2015    481
   454    104008 DEVCO III    Q092180001    000    Q092180001    THE KENNETH G
WRIGHT TRUST DATED DECEMBER 12, 2010    NOBLE ENERGY INC    West Virginia   
TYLER    3/14/2015    492    302    108290 DEVCO III    Q092389001    000   
249190001    FLUHARTY FAMILY LLC    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    5/3/2013    1491    272    533096 DEVCO III    Q092483003    000
   253328002    NOVEDA SCHERER    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    2/1/2012    1458    398    452358 DEVCO III    Q092677001    000
   Q092677001    HOLLY ELAINE JANESHEK    NOBLE ENERGY INC    West Virginia   
TYLER    4/13/2015    482    769    104491 DEVCO III    Q092677002    000   
Q092677002    BETTY E MORRISON    NOBLE ENERGY INC    West Virginia    TYLER   
5/11/2015    486    536    105943 DEVCO III    Q092677003    000    Q092677003
   LARRY J MCCAW ET UX    NOBLE ENERGY INC    West Virginia    TYLER   
5/13/2015    487    14    106104 DEVCO III    Q092677004    000    Q092677004   
KITTY MIESIAK    NOBLE ENERGY INC    West Virginia    TYLER    5/11/2015    498
   629    110762 DEVCO III    Q092677005    000    Q092677005    ROY DEAN ASH   
NOBLE ENERGY INC    West Virginia    TYLER    5/1/2015    486    538    105944
DEVCO III    Q092677006    000    Q092677006    JANICE J WAGENER    NOBLE ENERGY
INC    West Virginia    TYLER    5/4/2015    485    675    105592 DEVCO III   
Q092677007    000    Q092677007    MARY FRANCES CARPENTER    NOBLE ENERGY INC   
West Virginia    TYLER    4/17/2015    485    677    105593 DEVCO III   
Q092677008    000    Q092677008    JAMES E BRAMHALL    NOBLE ENERGY INC    West
Virginia    TYLER    5/9/2015    503    68    112461

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q092677009    000    Q092677009    JUDY S WETZEL    NOBLE ENERGY
INC    West Virginia    TYLER    4/21/2015    482    777    104494 DEVCO III   
Q092677010    000    Q092677010    BARBARA BALLOU BAKER    NOBLE ENERGY INC   
West Virginia    TYLER    8/21/2015    520    413    1153714 DEVCO III   
Q092677011    000    Q092677011    KAYVONNE PASULKA    NOBLE ENERGY INC    West
Virginia    TYLER    7/22/2015    520    409    1153712 DEVCO III    Q092677012
   000    Q092677012    CHARLES H BALLOU ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    10/2/2015    524    377    1155224 DEVCO III    Q092682001
   000    Q092682001    HOLLY ELAINE JANESHEK    NOBLE ENERGY INC    West
Virginia    TYLER    4/13/2015    482    771    104492 DEVCO III    Q092682002
   000    Q092682002    BARBARA BALLOU BAKER    NOBLE ENERGY INC    West
Virginia    TYLER    8/21/2015    250    415    1153715 DEVCO III    Q092682003
   000    Q092682003    KAYVONNE PASULKA    NOBLE ENERGY INC    West Virginia   
TYLER    7/22/2015    520    407    1153711 DEVCO III    Q092682004    000   
Q092682004    CHARLES H BALLOU ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    10/2/2015    524    371    1155221 DEVCO III    Q092712001    000   
Q092712001    HOLLY ELAINE JANESHEK    NOBLE ENERGY INC    West Virginia   
TYLER    4/13/2015    482    767    104490 DEVCO III    Q092712002    000   
Q092712002    BARBARA BALLOU BAKER    NOBLE ENERGY INC    West Virginia    TYLER
   8/21/2015    520    431    1153721 DEVCO III    Q092712003    000   
Q092712003    KAYVONNE PASULKA    NOBLE ENERGY INC    West Virginia    TYLER   
7/22/2015    520    411    1153713 DEVCO III    Q092806001    000    Q092806001
   EIGG LAND LIMITED    NOBLE ENERGY INC    West Virginia    TYLER    5/11/2015
   486    522    105936 DEVCO III    Q092806002    000    Q092806002    RONALD G
HURST ET UX    NOBLE ENERGY INC    West Virginia    TYLER    5/5/2015    485   
679    105594 DEVCO III    Q092806003    000    Q092806003    DONNA J GRIFFITH
ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    5/11/2015    486    520
   105935 DEVCO III    Q092806004    000    Q092806004    DEBBIE HILEMAN ET VIR
   NOBLE ENERGY INC    West Virginia    TYLER    5/27/2015    503    56   
112455 DEVCO III    Q092806005    000    Q092806005    JEFFREY A JAMES ET UX   
NOBLE ENERGY INC    West Virginia    TYLER    5/27/2015    503    58    112456
DEVCO III    Q092806006    000    Q092806006    JOSEPH D GARTRELL    NOBLE
ENERGY INC    West Virginia    TYLER    5/14/2015    487    12    106103 DEVCO
III    Q092806007    000    Q092806007    WILLIAM PATRICK JAMES ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    6/4/2015    506    68    113668 DEVCO
III    Q092806008    000    Q092806008    PEGGY A BUMPASS    NOBLE ENERGY INC   
West Virginia    TYLER    6/21/2015    508    663    114610 DEVCO III   
Q092806009    000    Q092806009    MICHAEL JAMES ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    6/15/2015    520    417    1153715 DEVCO III   
Q092806010    000    Q092806010    DORIS J BEE ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    5/27/2015    520    397    1153706 DEVCO III   
Q092806011    000    Q092806011    JANET CLIFF PITTS    NOBLE ENERGY INC    West
Virginia    TYLER    6/22/2015    526    608    1156100 DEVCO III    Q092806012
   000    Q092806012    PAUL CONGER ET UX    NOBLE ENERGY INC    West Virginia
   TYLER    8/5/2015    520    403    1153709 DEVCO III    Q092806013    000   
Q092806013    JILL ROBIN THOMPSON ET VIR    NOBLE ENERGY INC    West Virginia   
TYLER    9/28/2015    520    542    1153760 DEVCO III    Q092806014    000   
Q092806014    JILL ROBIN THOMPSON ET VIR    NOBLE ENERGY INC    West Virginia   
TYLER    9/28/2015    520    538    1153759 DEVCO III    Q092806015    000   
Q092806015    JOCK JEFFERY PITTS ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    9/26/2015    520    328    1153679

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q092806016    000    Q092806016    JOCK JEFFERY PITTS ET UX   
NOBLE ENERGY INC    West Virginia    TYLER    9/26/2015    520    324    1153678
DEVCO III    Q092806017    000    Q092806017    PAMELA FERN FRIEDMAN    NOBLE
ENERGY INC    West Virginia    TYLER    9/25/2015    520    546    1153761 DEVCO
III    Q092806018    000    Q092806018    PAMELA FERN FRIEDMAN    NOBLE ENERGY
INC    West Virginia    TYLER    9/25/2015    520    332    1153680 DEVCO III   
Q092806019    000    Q092806019    DWIGHT EUGENE STURM    NOBLE ENERGY INC   
West Virginia    TYLER    8/26/2015    524    317    1155202 DEVCO III   
Q092806020    000    Q092806020    ANNA COLLEEN PRESLEY    NOBLE ENERGY INC   
West Virginia    TYLER    8/31/2015    524    335    1155208 DEVCO III   
Q092806021    000    Q092806021    LAURA JEAN SUDDRETH    NOBLE ENERGY INC   
West Virginia    TYLER    8/10/2015    524    312    1155200 DEVCO III   
Q092806022    000    Q092806022    MADELINE K SANDY    NOBLE ENERGY INC    West
Virginia    TYLER    8/14/2015    524    314    1155201 DEVCO III    Q092806023
   000    Q092806023    PATRICIA G DOTY    NOBLE ENERGY INC    West Virginia   
TYLER    8/31/2015    524    332    1155207 DEVCO III    Q092806024    000   
Q092806024    PHILIP WAYNE STURM    NOBLE ENERGY INC    West Virginia    TYLER
   9/1/2015    524    320    1155203 DEVCO III    Q092806025    000   
Q092806025    LISA SCHAFER    NOBLE ENERGY INC    West Virginia    TYLER   
10/26/2015          DEVCO III    Q092806026    000    Q092806026    LISA SCHAFER
   NOBLE ENERGY INC    West Virginia    TYLER    10/26/2015    524    347   
1155212 DEVCO III    Q092806027    000    Q092806027    CAROL ELAINE HIGGINS ET
VIR    NOBLE ENERGY INC    West Virginia    TYLER    9/16/2015    527    482   
1156417 DEVCO III    Q092806028    000    Q092806028    CAROL ELAINE HIGGINS ET
VIR    NOBLE ENERGY INC    West Virginia    TYLER    9/16/2015    527    485   
1156418 DEVCO III    Q092806029    000    Q092806029    MICHAEL R BURK    NOBLE
ENERGY INC    West Virginia    TYLER    9/10/2015    527    478    1156415 DEVCO
III    Q092806030    000    Q092806030    DWIGHT EUGENE STURM    NOBLE ENERGY
INC    West Virginia    TYLER    9/15/2015    527    488    1156419 DEVCO III   
Q092806032    000    Q092806032    DAVID EUGENE BERSEBACH    NOBLE ENERGY INC   
West Virginia    TYLER    9/24/2015    527    472    1156413 DEVCO III   
Q092806033    000    Q092806033    PATRICIA G DOTY    NOBLE ENERGY INC    West
Virginia    TYLER    9/28/2015    527    469    1156412 DEVCO III    Q092806034
   000    Q092806034    PHILIP WAYNE STURM    NOBLE ENERGY INC    West Virginia
   TYLER    9/24/2015    527    475    1156414 DEVCO III    Q093397001    000   
256322003    NANCY SUE GILMORE    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    1/18/2014    1498    119    545892 DEVCO III    Q093397002    000
   256322001    BETTY JO RIGGLE    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    1/18/2014    1498    113    545890 DEVCO III    Q093397003    000
   256322002    MARTIN EDGAR BREEDLOVE JR    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    1/18/2014    1498    116    545891 DEVCO III   
Q093805001    000    157219005    EVALEE A EVERLY SHAHEEN    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    3/7/2014    1501    321    552592 DEVCO III   
Q093805002    000    157219006    ZELMA RUTH BRUMMAGE    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    3/7/2014    1500    762    551569 DEVCO III   
Q093805003    000    157219007    DEXTER MURLE STEWART    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    3/7/2014    1500    277    550645 DEVCO III   
Q093805004    000    157219008    WALTER C ORD    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    3/7/2014    1501    803    553767 DEVCO III   
Q093805005    000    157219009    JAMES FREEMAN STEWART    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    3/7/2014    1501    806    553768

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q093805007    000    157219012    VICTOR E WISE    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    4/25/2014    1501    813    553772 DEVCO
III    Q093815001    000    256723001    AMIR H MOHAMMADI    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    2/4/2014    500    290    550660 DEVCO III   
Q093815002    000    256723002    ALIAKBAR AFSHARI    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    2/4/2014    1501    327    552594 DEVCO III   
Q093820000    000    249169000    FLUHARTY FAMILY LLC    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    5/3/2013    1491    268    533094 DEVCO III   
Q093837001    000    256484006    PATRICIA A STENTZ    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    2/12/2014    1500    280    550649 DEVCO III   
Q093837002    000    256484007    ERNEST RAY CONNORS    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    3/12/2014    1500    283    550651 DEVCO III   
Q093837003    000    256484008    CAROL JEAN MENDICINO    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    3/3/2014    1500    316    550706 DEVCO III   
Q093837004    000    256484010    MARONEE GAIL JONES    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    3/21/2014    1500    286    550658 DEVCO III   
Q093837005    000    256484012    NANCY BERKHEISER    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    2/19/2014    1501    324    552593 DEVCO III   
Q093837006    000    256484002    RICHARD A HAYES ET UX    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    2/12/2014    1501    817    553773 DEVCO III
   Q093837007    000    256484003    JANET SUE BEVERIDGE    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    2/22/2014    1501    820    553774 DEVCO III
   Q093837008    000    256484004    DAN TOOTHMAN    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    2/13/2014    1501    823    553776 DEVCO III   
Q093837009    000    256484014    EDMOND J ROMANOWSKI ET UX    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    2/12/2014    1501    826    553778 DEVCO
III    Q095144001    000    258609001    SALEM INTERNATIONAL UNIVERSITY LLC   
CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    2/21/2014    353    252   
202896 DEVCO III    Q095176000    000    Q095176000    JOHN G KELLEY    NOBLE
ENERGY INC    West Virginia    TYLER    4/13/2015    486    543    105946 DEVCO
III    Q095838001    000    Q095838001    LEOPOLD WAYNE HINTER    ANTERO
RESOURCES CORPORATION    West Virginia    DODDRIDGE    1/15/2014    338    148
   194728 DEVCO III    Q095838002    000    Q095838002    JAMES J HINTER   
ANTERO RESOURCES CORPORATION    West Virginia    DODDRIDGE    1/15/2014    338
   144    194725 DEVCO III    Q096553000    000    Q096553000    CONNIE ANN
MOSSOR ET AL    NOBLE ENERGY INC    West Virginia    PLEASANTS    5/12/2013   
293    69    605399 DEVCO III    Q096584001    000    Q096584001    ANTHONY
STEPHANO    NOBLE ENERGY INC    West Virginia    TYLER    6/22/2015    520   
374    1153695 DEVCO III    Q096584002    000    Q096584002    ELIZABETH BRYCE
TROSCH ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    6/9/2015    520
   322    1153677 DEVCO III    Q096619000    000    Q096619000    JAY COLLINS ET
UX    EXXON CORPORATION    West Virginia    TYLER    8/22/1975    209    152   
DEVCO III    Q096912001    000    Q096912001    BECKY GROVE    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    10/12/2015    418    661    247762 DEVCO III   
Q096912002    000    Q096912002    DEBBIE ADAMS    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/20/2015    418    617    247745 DEVCO III   
Q096912003    000    Q096912003    HENRY HILEMAN    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    11/24/2015    418    688    247771 DEVCO III   
Q096912004    000    Q096912004    JOANN GLAZE    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/12/2015    418    620    247746

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q096912005    000    Q096912005    JOYCE A KEEN    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    10/14/2015    418    664    247763 DEVCO III   
Q096912006    000    Q096912006    MARK HILEMAN    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/14/2015    418    671    247765 DEVCO III   
Q096912007    000    Q096912007    MARY MORRIS    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    11/23/2015    418    629    247749 DEVCO III   
Q096912008    000    Q096912008    ALBERT A HILEMAN    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/20/2015    418    658    247761 DEVCO III   
Q096912009    000    Q096912009    NANCY HELLER    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/14/2015    418    667    247764 DEVCO III   
Q096912010    000    Q096912010    ORVAL HILEMAN    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/14/2015    418    623    247747 DEVCO III   
Q096912011    000    Q096912011    RUTH MARTIN    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    11/23/2015    418    685    247770 DEVCO III   
Q096912012    000    Q096912012    ROBERT L GEISELMAN ET UX    NOBLE ENERGY INC
   West Virginia    DODDRIDGE    10/28/2015    418    655    247760 DEVCO III   
Q096912013    000    Q096912013    ANGELIA DAWN HILEMAN    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    10/12/2015    421    559    250095 DEVCO III   
Q096912014    000    Q096912014    LINDA BARKER ET VIR    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    10/19/2015    418    626    247748 DEVCO III   
Q096912015    000    Q096912015    NAOMI JEAN BARNES    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/19/2015    421    553    250093 DEVCO III   
Q096912016    000    Q096912016    WALTER AARON HILEMAN    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    10/20/2015    421    550    250092 DEVCO III   
Q096912017    000    Q096912017    WANDA KRUS    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    10/20/2015    421    556    250094 DEVCO III   
Q096912018    000    Q096912018    APPALACHIAN ROYALTY COMPANY LLC    NOBLE
ENERGY INC    West Virginia    DODDRIDGE    10/22/2015    420    284    249407
DEVCO III    Q096912019    000    Q096912019    GINGER REBECCA ROWE HILEMAN   
NOBLE ENERGY INC    West Virginia    DODDRIDGE    10/1/2015    420    281   
249406 DEVCO III    Q096912020    000    Q096912020    BOBBIE SUE GALLO    NOBLE
ENERGY INC    West Virginia    DODDRIDGE    12/7/2015    421    587    250104
DEVCO III    Q096912021    000    Q096912021    JANET L MCNEIL    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    10/12/2015    421    581    250102 DEVCO
III    Q096912022    000    Q096912022    MARTHA KATHRYN JACKSON    NOBLE ENERGY
INC    West Virginia    DODDRIDGE    10/19/2015    421    578    250101 DEVCO
III    Q096912023    000    Q096912023    TAMMY L URBAN    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    12/7/2015    421    584    250103 DEVCO III   
Q096912024    000    Q096912024    HERSHEL HILEMAN JR    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    12/7/2015    421    590    250105 DEVCO III   
Q096912025    000    Q096912025    TIM HILEMAN    NOBLE ENERGY INC    West
Virginia    DODDRIDGE    1/6/2016    421    593    250106 DEVCO III   
Q096917000    000    274886001    CRAIG CHILDERS ET AL    JB EXPLORATION I LLC
   West Virginia    TYLER    9/4/2013    435    538    82589 DEVCO III   
Q097116000    000    Q097116000    A K ROLLINS ET UX    C H PIGOTT    West
Virginia    DODDRIDGE    4/29/1922    31    433    DEVCO III    Q097275000   
000    Q097275000    GENEVA DENNISON    ANTERO RESOURCES CORPORATION    West
Virginia    TYLER    2/13/2014          DEVCO III    Q097335001    000   
Q097335001    COLLEEN GRIFFIN ASH    NOBLE ENERGY INC    West Virginia    TYLER
   8/17/2015    524    338    1155209

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q097589001    000    Q097589001    BRYAN EDWARD FOSTER    NOBLE
ENERGY INC    West Virginia    TYLER    12/10/2015    527    491    1156420
DEVCO III    Q097589002    000    Q097589002    ERIC CARL FOSTER ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    12/10/2015    527    495    1156421
DEVCO III    Q097589003    000    Q097589003    RALPH M HILEY ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    12/28/2015    527    503    1156423
DEVCO III    Q097589004    000    Q097589004    ROGER HILEY ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    12/28/2015    527    511    1156425
DEVCO III    Q097611000    000    157167003    SAMATA TAYLOR-STURM ET VIR    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    7/21/2014    1511    142   
568934 DEVCO III    Q097612000    000    157167004    LINDA SUZANN MILLER ET AL
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    7/22/2014    1512   
752    571980 DEVCO III    Q097613000    000    157167005    CHRYSANTHE E TAYLOR
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    7/17/2014    1512   
756    571981 DEVCO III    Q097618000    000    157219015    PHYLLIS J PETROSKY
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    7/31/2014    1510   
203    567569 DEVCO III    Q097619000    000    157219016    ANNETTE E STEWART
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    7/16/2014    1510   
806    568604 DEVCO III    Q097620000    000    157219017    HAROLD M JONES JR
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    7/31/2014    1511   
101    568787 DEVCO III    Q097627000    000    237933012    JESSE D JONES   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    7/29/2014    1509    481
   566400 DEVCO III    Q097628000    000    237933013    JUSTIN P STEWART    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    7/16/2014    1509    485   
566401 DEVCO III    Q097629000    000    237933014    ZELMA RUTH BRUMMAGE    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    7/17/2014    1510    810   
568607 DEVCO III    Q097630000    000    237933015    ANNETTE E STEWART    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    7/16/2014    1510    819   
568609 DEVCO III    Q097631000    000    237933016    EVALEE A EVERLY SHAHEEN   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    7/1/2014    1509    489   
566402 DEVCO III    Q097632000    000    237933018    HAROLD M JONES JR    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    7/29/2014    1511    105   
568793 DEVCO III    Q097635000    000    241716004    DWG OIL & GAS ACQUISITIONS
LLC    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    8/15/2014    1506
   519    561834 DEVCO III    Q097637000    000    243146009    WILLIAM M
NORWINE    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    7/9/2014   
1509    178    565965 DEVCO III    Q097766000    000    256484001    THELMA F
KNIGHT    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    2/13/2014   
1506    523    561859 DEVCO III    Q097770000    000    256484009    CAROL
YVONNE JONES    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    3/21/2014
   1509    660    566671 DEVCO III    Q097771000    000    256484011    LISA
DAWN LUCAS ET VIR    CNX GAS COMPANY LLC    West Virginia    MONONGALIA   
3/20/2014    1507    421    563617 DEVCO III    Q097772000    000    256484013
   VIRGIL LEE CONNORS    CNX GAS COMPANY LLC    West Virginia    MONONGALIA   
3/2/2014    1504    90    557769 DEVCO III    Q097778001    000    256963001   
HAROLD N MCCLURE    CNX GAS COMPANY LLC    West Virginia    MONONGALIA   
3/6/2014    1501    639    553281 DEVCO III    Q097779000    000    257041000   
KENNETH W LYTLE    CNX GAS COMPANY LLC    West Virginia    MONONGALIA   
3/6/2014    1501    642    553283 DEVCO III    Q097808000    000    258511001   
EARL RUSSELL JR    CNX GAS COMPANY LLC    West Virginia    MONONGALIA   
4/22/2014    1509    664    566672 DEVCO III    Q097809000    000    258511002
   MARGIE RUSSELL    CNX GAS COMPANY LLC    West Virginia    MONONGALIA   
4/22/2014    1506    526    561860

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q097810000    000    258511003    MARY ANN RUSSEL ET VIR    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    4/22/2014    1506    529    561862
DEVCO III    Q097817000    000    258609002    SUZANNE BOWES    CNX GAS COMPANY
LLC    West Virginia    DODDRIDGE    6/26/2014    381    115    217390 DEVCO III
   Q097818000    000    258609003    DANIEL JAMES CRISPIN    CNX GAS COMPANY LLC
   West Virginia    DODDRIDGE    7/29/2014    381    120    217391 DEVCO III   
Q097819000    000    258609004    RICHARD VANSCOY    CNX GAS COMPANY LLC    West
Virginia    DODDRIDGE    6/26/2014    381    125    217393 DEVCO III   
Q097820000    000    258609005    JOAN BERZINS    CNX GAS COMPANY LLC    West
Virginia    DODDRIDGE    6/25/2014    381    130    217395 DEVCO III   
Q097821000    000    258609006    LUCILE DICKERSON    CNX GAS COMPANY LLC   
West Virginia    DODDRIDGE    6/25/2014    390    428    223006 DEVCO III   
Q097822000    000    258609007    WILLIAM D CRISPIN    CNX GAS COMPANY LLC   
West Virginia    DODDRIDGE    11/7/2014    390    424    223004 DEVCO III   
Q097824000    000    258854001    CLINTON ALAN CLOVIS    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    8/23/2014    1512    768    571988 DEVCO III   
Q097836000    000    261002002    BARBARA J WAGNER    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    6/25/2014    1506    533    561864 DEVCO III   
Q097838000    000    261484001    LUCILLE KENNEDY    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    6/13/2014    1507    850    564685 DEVCO III   
Q097839000    000    261634000    FRANKLIN MAXWELL HEIRS LIMITED PARTNERSHIP NO
1 LL    CNX GAS COMPANY    West Virginia    DODDRIDGE    6/23/2014    363    81
   207922 DEVCO III    Q097863000    000    264498001    BETTY LOU STRAIGHT   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    9/18/2014    1514    555
   575047 DEVCO III    Q097864000    000    264498002    JOYCE ANN HEBB    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    9/18/2014    1513    375   
572766 DEVCO III    Q097865000    000    264498003    SANDRA T MAIDENS WOOD   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    9/18/2014    1513    371
   572765 DEVCO III    Q097866000    000    264576001    RAYMOND P GASTON ET UX
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    7/22/2014    1509   
845    567007 DEVCO III    Q097870000    001    265464002    LINDA FREDERICK   
CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    10/3/2014    380    629   
217301 DEVCO III    Q097870000    002    265464002    LINDA FREDERICK    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    10/3/2014    380    629    217301
DEVCO III    Q097871000    001    265464003    LESLIE FREDERICK    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    10/3/2014    380    633    217302
DEVCO III    Q097871000    002    265464003    LESLIE FREDERICK    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    10/3/2014    380    633    217302
DEVCO III    Q097886000    001    266442001    OMAX CORPORATION    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    12/1/2014    1512    788    571998
DEVCO III    Q097886000    002    266442001    OMAX CORPORATION    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    12/1/2014    1512    788    571998
DEVCO III    Q097887000    000    266530001    PHILLIP B SHUMAN    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    12/2/2014    1513    227    572507
DEVCO III    Q097891000    000    266738001    DORIS J FLINT    CNX GAS COMPANY
LLC    West Virginia    DODDRIDGE    10/13/2014    394    9    225479 DEVCO III
   Q097892000    000    266738002    WILLIAM GREENLEAF ET UX    CNX GAS COMPANY
LLC    West Virginia    DODDRIDGE    10/23/2014    394    14    225480 DEVCO III
   Q097893000    000    266738003    RICHARD E RADER    CNX GAS COMPANY LLC   
West Virginia    DODDRIDGE    10/28/2014    394    19    225481

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q097894000    000    266738004    DENISE HOWARD ET VIR    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    10/29/2014    394    24    225482
DEVCO III    Q097895000    000    266738005    PAUL MANLEY    CNX GAS COMPANY
LLC    West Virginia    DODDRIDGE    11/3/2014    394    29    225483 DEVCO III
   Q097896000    000    266738006    THE ESTATE OF FREDA WYLENE SMITH ET AL   
CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    12/6/2014    394    34   
225484 DEVCO III    Q097897000    000    266738007    THE ESTATE OF FREDA WYLENE
SMITH ET AL    CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    12/6/2014   
394    34    225484 DEVCO III    Q097898000    000    266738008    WAYNE E RADER
ET UX    CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    10/23/2014    394
   44    225486 DEVCO III    Q097899000    000    266738009    BETTY BOOTH RADER
   CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    1/7/2015    394    49   
225487 DEVCO III    Q097900000    000    266738010    PAMELA K CORNELL    CNX
GAS COMPANY LLC    West Virginia    DODDRIDGE    10/20/2014    394    54   
225488 DEVCO III    Q097901000    000    266738011    STEVEN GERALD HORAK    CNX
GAS COMPANY LLC    West Virginia    DODDRIDGE    1/7/2015    394    59    225489
DEVCO III    Q097950001    000    Q097950001    VERNON C THOMAS ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    10/28/2015    524    302    1155196
DEVCO III    Q097950002    000    Q097950002    ROY A CAMPBELL    NOBLE ENERGY
INC    West Virginia    TYLER    2/6/2015    488    394    106701 DEVCO III   
Q098002003    000    Q098002003    RALPH M HILEY ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    12/28/2015    527    499    1156422 DEVCO III   
Q098002004    000    Q098002004    ROGER HILEY ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    12/28/2015    527    507    1156424 DEVCO III    Q098136004
   000    265059001    JULIAN WHALEY ET UX    NOBLE ENERGY INC    West Virginia
   TYLER    12/5/2012    409    184    69063 DEVCO III    Q098136005    000   
265059002    DONNA JEAN KRUTILLA ET VIR    NOBLE ENERGY INC    West Virginia   
TYLER    3/15/2013    417    164    DEVCO III    Q098136006    000    265059003
   IVALEEN ALYCE FORREN    NOBLE ENERGY INC    West Virginia    TYLER   
3/15/2013    417    207    72992 DEVCO III    Q098136007    000    265059004   
LISA DAWN SWISHER    NOBLE ENERGY INC    West Virginia    TYLER    3/26/2013   
420    278    74677 DEVCO III    Q098136008    000    Q098136008    JOHN MICHAEL
LINVILLE    NOBLE ENERGY INC    West Virginia    TYLER    3/26/2013    419   
212    74115 DEVCO III    Q098136009    000    Q098136009    TONYA RENEE
LINVILLE ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    4/29/2013   
421    560    75420 DEVCO III    Q098136010    000    Q098136010    LANDO GLENN
ROBINSON JR    NOBLE ENERGY INC    West Virginia    TYLER    4/10/2013    419   
189    74104 DEVCO III    Q098136011    000    265059006    STEPHANIE KAY
KENNEDY    NOBLE ENERGY INC    West Virginia    TYLER    5/28/2013    424    142
   76698 DEVCO III    Q098136012    000    265059007    LINDA DARLENE DAVIS   
NOBLE ENERGY INC    West Virginia    TYLER    2/18/2014    444    42    86724
DEVCO III    Q098136013    000    265059008    STAR FURNITURE COMPANY OF WEST
UNION    NOBLE ENERGY INC    West Virginia    TYLER    2/13/2014    444    40   
86723 DEVCO III    Q098136014    000    265059009    LISA MICHELLE MCDONNELL   
NOBLE ENERGY INC    West Virginia    TYLER    3/15/2013    419    193    74106
DEVCO III    Q098136017    000    Q098136017    RONALD W MEREDITH TRUST 2/4/2000
   NOBLE ENERGY INC    West Virginia    TYLER    4/6/2015    483    637   
104854 DEVCO III    Q098136019    000    276933001    MARION RAY BACHELOR ET UX
   NOBLE ENERGY INC    West Virginia    TYLER    4/8/2014    449    543    89627
DEVCO III    Q098136020    000    276933004    MARTHA SUE MUZIO    NOBLE ENERGY
INC    West Virginia    TYLER    4/15/2014    449    541    89626

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q098136021    000    276933003    RITA G JARVIS    NOBLE ENERGY INC
   West Virginia    TYLER    4/2/2014    449    539    89625 DEVCO III   
Q098136022    000    276933006    WILLIAM PAUL HARPER    NOBLE ENERGY INC   
West Virginia    TYLER    4/14/2014    449    535    89623 DEVCO III   
Q098136023    000    276933005    JO ELLEN HARPER DAY    NOBLE ENERGY INC   
West Virginia    TYLER    4/15/2014    452    692    91077 DEVCO III   
Q098136024    000    276933008    MARY LYNNE SLATTERY    NOBLE ENERGY INC   
West Virginia    TYLER    4/10/2014    452    702    91082 DEVCO III   
Q098136025    000    276933009    DAVID PAUL LOCOCO    NOBLE ENERGY INC    West
Virginia    TYLER    4/12/2014    449    497    89604 DEVCO III    Q098136026   
000    276933010    BAILEY ANN MILLS    NOBLE ENERGY INC    West Virginia   
TYLER    4/29/2014    453    527    91608 DEVCO III    Q098136027    000   
276933011    MICHELLE LOCOCO BUSHMIRE    NOBLE ENERGY INC    West Virginia   
TYLER    5/11/2014    453    523    91606 DEVCO III    Q098136028    000   
276933012    ELIZABETH FLORENCE LOCOCO    NOBLE ENERGY INC    West Virginia   
TYLER    5/20/2014    453    624    91657 DEVCO III    Q098136029    000   
276933013    DONALD VINCENT LOCOCO    NOBLE ENERGY INC    West Virginia    TYLER
   5/9/2014    453    635    91662 DEVCO III    Q098136030    000    276933014
   MARY LEE LILLY    NOBLE ENERGY INC    West Virginia    TYLER    5/9/2014   
458    755    94311 DEVCO III    Q098136031    000    276933015    JOHN FULTON
LEONIAN    NOBLE ENERGY INC    West Virginia    TYLER    7/2/2014    458    757
   94312 DEVCO III    Q098136032    000    276933016    ARMEN LEONIAN    NOBLE
ENERGY INC    West Virginia    TYLER    7/29/2014    465    249    97182 DEVCO
III    Q098136033    000    276933017    PHILIP LEONIAN    NOBLE ENERGY INC   
West Virginia    TYLER    8/18/2014    465    276    97195 DEVCO III   
Q098136034    000    276910001    NILA ASH SAYLOR REVOCABLE TRUST    NOBLE
ENERGY INC    West Virginia    TYLER    9/9/2014    465    266    97190 DEVCO
III    Q098136035    000    276910002    THERESA LEE ROBERTSON    NOBLE ENERGY
INC    West Virginia    TYLER    7/1/2014    471    678    99836 DEVCO III   
Q098136036    000    Q098136036    MIKE ROSS INC    NOBLE ENERGY INC    West
Virginia    TYLER    12/19/2014    480    849    103734 DEVCO III    Q098136037
   000    242216001    MARGO L KIEHL ET VIR    CNX GAS COMPANY LLC    West
Virginia    TYLER    7/23/2012    409    229    69100 DEVCO III    Q098136038   
000    242216002    JOHN MICHAEL LEONIAN    CNX GAS COMPANY LLC    West Virginia
   TYLER    7/15/2012    406    84    66487 DEVCO III    Q098136039    000   
242216003    JOSEPH ROBERT LEONIAN    CNX GAS COMPANY LLC    West Virginia   
TYLER    7/15/2012    406    89    66488 DEVCO III    Q098136040    000   
242216004    BERDINA ROSE ET VIR    CNX GAS COMPANY LLC    West Virginia   
TYLER    7/28/2012    406    94    66489 DEVCO III    Q098136041    000   
Q098136041    I L MORRIS    NOBLE ENERGY INC    West Virginia    TYLER   
11/14/2014    480    821    103721 DEVCO III    Q098136043    000    276910003
   MARTHA SUE MUZIO    NOBLE ENERGY INC    West Virginia    TYLER    4/15/2014
   449    754    89697 DEVCO III    Q098136044    000    276910004    MARY LYNNE
SLATTERY    NOBLE ENERGY INC    West Virginia    TYLER    4/10/2014    449   
752    89696 DEVCO III    Q098136045    000    276910005    RITA G JARVIS   
NOBLE ENERGY INC    West Virginia    TYLER    4/2/2014    449    750    89695
DEVCO III    Q098136046    000    276910006    JO ELLEN HARPER DAY    NOBLE
ENERGY INC    West Virginia    TYLER    4/15/2014    449    748    89694 DEVCO
III    Q098136047    000    276910007    WILLIAM PAUL HARPER    NOBLE ENERGY INC
   West Virginia    TYLER    4/14/2014    449    744    89692

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q098136050    000    276910008    DAVID PAUL LOCOCO    NOBLE ENERGY
INC    West Virginia    TYLER    4/12/2014    449    499    89605 DEVCO III   
Q098136051    000    276910009    ELIZABETH FLORENCE LOCOCO    NOBLE ENERGY INC
   West Virginia    TYLER    5/20/2014    453    545    91617 DEVCO III   
Q098136052    000    276910010    MARY LEE LILLY    NOBLE ENERGY INC    West
Virginia    TYLER    5/9/2014    453    519    91604 DEVCO III    Q098136053   
000    276910011    MICHELLE LOCOCO BUSHMIRE    NOBLE ENERGY INC    West
Virginia    TYLER    5/11/2014    453    521    91605 DEVCO III    Q098136054   
000    276910012    DONALD VINCENT LOCOCO    NOBLE ENERGY INC    West Virginia
   TYLER    5/9/2014    453    637    91663 DEVCO III    Q098136055    000   
276910013    MARGO KIEHL    NOBLE ENERGY INC    West Virginia    TYLER   
4/10/2014    458    759    94313 DEVCO III    Q098136056    000    276910014   
JOHN MICHAEL LEONIAN    NOBLE ENERGY INC    West Virginia    TYLER    6/13/2014
   458    765    94316 DEVCO III    Q098136057    000    276910015    JOHN
FULTON LEONIAN    NOBLE ENERGY INC    West Virginia    TYLER    7/2/2014    458
   747    94307 DEVCO III    Q098136058    000    276910020    JUDITH ROSANNE
WIGAL ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    7/20/2014    465
   592    97353 DEVCO III    Q098136059    000    276910021    ROBERT LEONIAN   
NOBLE ENERGY INC    West Virginia    TYLER    7/7/2014    465    606    97360
DEVCO III    Q098136060    000    276910022    BAILEY ANN MILLS    NOBLE ENERGY
INC    West Virginia    TYLER    4/29/2014    462    553    96026 DEVCO III   
Q098136061    000    276910023    ARMEN LEONIAN    NOBLE ENERGY INC    West
Virginia    TYLER    7/29/2014    465    583    97349 DEVCO III    Q098136062   
000    276910024    DONALD L HEADLEY    NOBLE ENERGY INC    West Virginia   
TYLER    7/28/2014    465    602    97358 DEVCO III    Q098136063    000   
276910016    JEFFERY TODD HEFLIN    NOBLE ENERGY INC    West Virginia    TYLER
   9/16/2014    465    252    97183 DEVCO III    Q098136064    000    276910017
   JASON S HEFLIN ET UX    NOBLE ENERGY INC    West Virginia    TYLER   
8/28/2014    465    254    97184 DEVCO III    Q098136065    000    276910018   
NILA ASH SAYLOR REVOCABLE TRUST    NOBLE ENERGY INC    West Virginia    TYLER   
9/9/2014    465    264    97189 DEVCO III    Q098136066    000    276910019   
PHILIP LEONIAN    NOBLE ENERGY INC    West Virginia    TYLER    8/18/2014    465
   581    97348 DEVCO III    Q098136067    000    Q098136067    JAMES MATTERN ET
UX    NOBLE ENERGY INC    West Virginia    TYLER    9/9/2014    485    172   
105392 DEVCO III    Q098136068    000    276910025    THERESA LEE ROBERTSON   
NOBLE ENERGY INC    West Virginia    TYLER    7/1/2014    471    696    99845
DEVCO III    Q098136069    000    Q098136069    COMMONWEALTH ENERGY INC    NOBLE
ENERGY INC    West Virginia    TYLER    1/30/2015    480    837    103729 DEVCO
III    Q098136071    000    Q098136071    ROSE MARIE VANHEUVELN    NOBLE ENERGY
INC    West Virginia    TYLER    4/2/2015    526    567    1156082 DEVCO III   
Q098551000    000    157167002    LARRY CHARLES TAYLOR ET AL    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    7/22/2014    1521    200    583801 DEVCO
III    Q098552000    000    157188018    FRANK A. HENNEN AND NANCY S. HENNEN   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    11/2/2011    1454    896
   446104 DEVCO III    Q098553000    000    157188019    BONNIE L. WINNEN AND
DONALD L. WINNEN    CNX GAS COMPANY LLC    West Virginia    MONONGALIA   
11/12/2011    1453    554    443335 DEVCO III    Q098556000    000    157188029
   LYDIA HENNEN, BY RICHARD P. HENNEN, ATTORNEY-IN-FA    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    11/12/2011    1453    558    443337

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q098557000    000    157219004    REGINA WISE MYERS AKA VIOLET
REGINA MYERS    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    7/25/2011
   1450    740    438013 DEVCO III    Q098558000    000    157219010    CLIFFORD
J WISE    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    4/23/2014   
1525    130    592007 DEVCO III    Q098559000    000    157219013    JESSE D
JONES    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    7/31/2014    1509
   468    566380 DEVCO III    Q098560000    000    157219020    RICHARD W WISE
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    10/29/2014    1516   
36    578246 DEVCO III    Q098561000    000    157219021    WALTER R CURRENCE   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    10/10/2014    1524    530
   590693 DEVCO III    Q098562000    000    157219022    DONALD D WISE    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    11/21/2014    1516    486   
579052 DEVCO III    Q098563000    000    157219023    MAUREEN S CURRENCE    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    10/10/2014    1520    781   
583216 DEVCO III    Q098564000    000    157219024    VICKI STULLENBARGER    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    1/9/2015    1522    61   
585509 DEVCO III    Q098565000    000    157219025    OPAL JANE WISE ET AL   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    2/6/2015    1520    481   
582516 DEVCO III    Q098566000    000    157219027    JUSTIN P STEWART    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    7/16/2014    1520    625   
582790 DEVCO III    Q098567000    000    157219028    DEBORA GOFF    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    2/9/2015    1529    256    599544
DEVCO III    Q098600000    000    237933008    THOMAS MCCAULEY    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    8/27/2012    1471    675    486308
DEVCO III    Q098601000    000    237933009    RICHARD MCCAULEY    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    8/27/2012    1470    543    483498
DEVCO III    Q098602000    000    237933010    JUDY ECKMAN    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    8/27/2012    1471    678    486311 DEVCO
III    Q098603000    000    237933017    PHYLLIS J PETROSKY    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    7/31/2014    1509    493    566405 DEVCO
III    Q098604000    000    237933019    ROBERT STEWART    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    11/5/2014    1520    785    583217 DEVCO III
   Q098605000    000    237933020    RICHARD W WISE    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    11/24/2014    1516    427    579019 DEVCO III   
Q098606000    000    237933021    WALTER R CURRENCE    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    10/10/2014    1527    231    596006 DEVCO III   
Q098607000    000    237933022    DEXTER MURLE STEWART    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    7/25/2014    1520    437    582223 DEVCO III   
Q098608000    000    237933023    DONALD D WISE    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    11/21/2014    1520    441    582224 DEVCO III   
Q098609000    000    237933024    WALTER C. ORD    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    1/14/2015    1520    486    582518 DEVCO III   
Q098610000    000    237933025    MAUREEN S CURRENCE    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    10/10/2014    1520    789    583218 DEVCO III   
Q098611000    000    237933026    VICKI STULLENBARGER    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    1/9/2015    1522    65    585510 DEVCO III   
Q098612000    000    237933027    OPAL JANE WISE    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    2/6/2015    1520    490    582519 DEVCO III   
Q098613000    000    237933028    TABITHA SUE MERRITT    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    1/6/2015    1524    534    590695 DEVCO III   
Q098614000    000    237933029    MICHELLE L CURRENCE    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    10/14/2014    1528    435    598552

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q098615000    000    237933030    CLIFFORD J WISE    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    4/1/2015    1529    260    599545
DEVCO III    Q098616000    000    237933031    DEBORA GOFF    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    2/9/2015    1529    264    599547 DEVCO
III    Q098617000    000    238034001    JOHN SAMUEL STEWART    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    3/28/2012    1465    392    470294 DEVCO
III    Q098618000    000    238034002    SAMUEL WILLIAM STEWART ET UX    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    3/28/2012    1466    180    472125
DEVCO III    Q098620000    000    238819001    RICHARD H BENSON II    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    11/10/2014    1520    494   
582521 DEVCO III    Q098621000    000    238819002    CAROL SUE DAVIS    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    11/10/2014    1517    242   
580231 DEVCO III    Q098622000    000    238819003    KAREN IMOGENE MEYERS   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    11/6/2014    1520    498
   582522 DEVCO III    Q098623000    000    238819004    EDWIN RAY WHITE II   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    11/10/2014    1520    502
   582523 DEVCO III    Q098624000    000    238819005    ANITA SUSAN TALBOTT   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    12/1/2014    1521    773
   585254 DEVCO III    Q098625000    000    238819006    ALVY SCOTT WHITE    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    11/6/2014    1521    777   
585259 DEVCO III    Q098626000    000    238819011    ROBERT L TATE JR    CNX
GAS COMPANY LLC BATTELLE    West Virginia    MONONGALIA    2/13/2015    1526   
591    594815 DEVCO III    Q098627000    000    238819012    FREDERICK C TATE   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    3/9/2015    1527    558   
596884 DEVCO III    Q098628000    000    238819015    LUCY MAE STICKLEY    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    3/30/2015    1529    675   
600103 DEVCO III    Q098629000    000    238819016    TIMOTHY J TATE    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    2/13/2015    1527    663    597310
DEVCO III    Q098630000    001    238819017    ALEX TATE    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    2/13/2015    1528    243    598000 DEVCO III
   Q098630000    002    238819017    ALEX TATE    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    2/13/2015    1528    243    598000 DEVCO III   
Q098630000    003    238819017    ALEX TATE    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    2/13/2015    1528    243    598000 DEVCO III   
Q098631000    000    238819018    JENNIFER MARIE CARRINGTON    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    2/13/2015    1529    272    599549 DEVCO
III    Q098632000    000    238819019    MARIAN REBECCA STONE GARRETT    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    3/12/2015    1527    235    596007
DEVCO III    Q098633000    000    238819021    PATRICIA KATHLEEN HOEKSTRA    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    3/12/2015    1527    239   
596021 DEVCO III    Q098634000    000    239265001    JUDY ANN PETHTEL    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    2/14/2012    1461    595   
460280 DEVCO III    Q098635000    000    239265002    JANICE SUE FLUHARTY    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    2/14/2012    1462    47   
461132 DEVCO III    Q098636000    000    239265003    RANDALL WILLIAM TENNANT   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    2/14/2012    1462    50   
461135 DEVCO III    Q098637000    000    239265004    LULA JONES    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    3/17/2012    1462    53    461137
DEVCO III    Q098638000    000    239265005    BETTY LOU FLUHARTY    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    2/14/2012    1466    434    472862

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q098641000    000    240418001    SANDRA K NEWBERRY    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    8/1/2012    1468    626    478201
DEVCO III    Q098642000    000    240418004    MM-MARCELLUS II LP    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    9/2/2012    1469    765    479357
DEVCO III    Q098643000    000    240795001    JACK M WISE    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    8/17/2012    1471    685    486314 DEVCO
III    Q098645000    000    241716001    THOMAS SOLLARS ET UX    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    3/10/2012    1463    192    463998 DEVCO
III    Q098646000    000    241716002    THOMAS SOLLARS    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    3/10/2012    1463    196    463999 DEVCO III
   Q098647000    000    241716003    CLARK DONLEY STILES    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    3/10/2012    1471    688    486315 DEVCO III
   Q098648000    000    241716005    DOUGLAS S SANDERS ET UX    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    11/6/2014    1517    708    581140 DEVCO
III    Q098649000    000    242179001    TIMOTHY W OWINGS    CNX GAS COMPANY LLC
   West Virginia    RITCHIE    6/7/2012    260    216    201200004565 DEVCO III
   Q098650000    000    243134001    CLARK DONLEY STILES    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    3/10/2012    1471    681    486312 DEVCO III
   Q098651000    000    243147001    MARK L OWINGS    CNX GAS COMPANY LLC   
West Virginia    RITCHIE    6/7/2012    260    204    201200004563 DEVCO III   
Q098658000    000    243919001    PATTY L MCDONNELL    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    1/27/2015    1528    255    598003 DEVCO III   
Q098659000    000    243919017    RODNEY L LOUGH    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    2/24/2015    1529    659    600077 DEVCO III   
Q098660000    000    243919018    DONNIE R MCDONALD ET UX    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    2/11/2015    1529    291    599555 DEVCO III
   Q098661000    000    243919019    MELISSA D MCDONALD    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    2/27/2015    1529    663    600083 DEVCO III
   Q098662000    000    243919020    PAUL E MCDONNELL    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    2/12/2015    1529    287    599553 DEVCO III   
Q098663000    000    243919021    BRENDA K MASTERS    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    2/5/2015    1529    281    599551 DEVCO III   
Q098664000    000    243919022    STEVE G MCDONNELL ET UX    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    2/9/2015    1529    276    599550 DEVCO III   
Q098665000    000    243919023    VIOLET M MCDONALD    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    2/27/2015    1532    201    604261 DEVCO III   
Q098666000    000    243919024    MARY R GAREN    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    2/16/2015    1529    667    600086 DEVCO III   
Q098667000    000    243919025    LORETTA M WATSON    CNX GAS COMPANY LLC:   
West Virginia    MONONGALIA    1/28/2015    1528    446    598557 DEVCO III   
Q098668000    000    243919027    MARY L REID    CNX GAS COMPANY LLC:    West
Virginia    MONONGALIA    1/27/2015    1528    247    598001 DEVCO III   
Q098669000    001    243954001    ROSE THOMAS    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    11/9/2012    1475 1526    33 588   

496705

594814

DEVCO III    Q098669000    002    243954001    ROSE THOMAS    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    11/9/2012    1475 1526    33 588   

496705

594814

DEVCO III    Q098669000    003    243954001    ROSE THOMAS    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    11/9/2012    1475 1526    33 588   

496705

594814

DEVCO III    Q098674000    000    245230001    DAVID W DEATON ET UX    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    2/3/2012    1459    36    453724
DEVCO III    Q098682000    000    246501000    CAROL A SENCAJ ET VIR    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    1/25/2012    1473    256    491439

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q098684000    000    249190004    MARY JANE BURKE    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    9/30/2014    1516    40    DEVCO
III    Q098691000    000    252134052    CARL KRAFT ET UX    CNX GAS COMPANY LLC
   West Virginia    DODDRIDGE    3/13/2015    404    232    233372 DEVCO III   
Q098692000    000    252134053    TRACY ANN MAXON OCKERT ET VIR    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    3/24/2015    404    235    233373
DEVCO III    Q098693000    000    252134054    CLYDE VAN EPPS ET UX    CNX GAS
COMPANY LLC    West Virginia    DODDRIDGE    3/17/2015    404    238    233374
DEVCO III    Q098694000    000    252134055    JENNIFER L MAXSON MARSHALL ET VIR
   CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    3/24/2015    404    241
   DEVCO III    Q098695000    000    252134056    RANDY LEE VAN EPPS ET UX   
CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    3/10/2015    404    244   
233376 DEVCO III    Q098696000    000    252134057    CHERYL VANEPPS TEEGARDIN
ET VIR    CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    3/17/2015    406
   238    DEVCO III    Q098697000    000    252134058    DOUGLAS D VANEPPS ET UX
   CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    3/4/2015    406    241
   235467 DEVCO III    Q098704000    000    256248001    CARL ERIC PUCHSTEIN   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    11/10/2014    1516    483
   579050 DEVCO III    Q098705000    000    256248002    RICHARD LESLIE
PUCHSTEIN    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    11/10/2014   
1516    478    579048 DEVCO III    Q098706000    000    256248003    VIOLET JEAN
PUCHSTEIN TRUSTEE    CNX GAS COMPANY LLC    West Virginia    MONONGALIA   
11/15/2014    1516    474    579047 DEVCO III    Q098707000    000    256248004
   KATHRYN DOTTERER VAHL    CNX GAS COMPANY LLC    West Virginia    MONONGALIA
   11/15/2014    1522    69    585512 DEVCO III    Q098708000    000   
256248005    THELMA DOTTERER CHOWNING    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    11/15/2014    1517    249    580235 DEVCO III    Q098709000    000
   256248006    SHIRLEY DOTTERER WADSWORTH    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    12/4/2014    1520    445    582231 DEVCO III   
Q098710000    000    256248007    CONNIE LEE NORWOOD    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    1/9/2015    1523    309    588303 DEVCO III   
Q098711000    000    256248008    BETH ELLEN YOUNCIAK A/K/A BETH ELLEN BENNETT
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    1/6/2015    1524    73
   589765 DEVCO III    Q098712000    000    256248009    EWING A BENNETT    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    1/5/2015    1523    313   
588304 DEVCO III    Q098713000    000    256248010    JENNIFER SUE CARPENTER   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    12/11/2014    1527    563
   596885 DEVCO III    Q098714000    000    256248011    MARC D PROCHAZKA    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    12/11/2014    1526    342   
593989 DEVCO III    Q098715000    000    256248012    CHERYL LYNN BENNETT
FRANKENFIELD    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    3/3/2015
   1527    667    597311 DEVCO III    Q098716000    000    256248013    WILMA
BENNETT PATTERSON    CNX GAS COMPANY LLC    West Virginia    MONONGALIA   
1/2/2015    1524    538    590696 DEVCO III    Q098717000    000    256248014   
EMILY B VALLIN    CNX GAS COMANY LLC    West Virginia    MONONGALIA    2/26/2015
   1527    243    596033 DEVCO III    Q098720000    000    256484005    VERNEDA
C KING    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    2/19/2014   
1506    745    562542 DEVCO III    Q098721000    000    256890001    FLUHARTY
FAMILY LLC    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    6/14/2013   
1491    276    533099 DEVCO III    Q098733000    000    258511005    LINDA S
BRADY    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    8/5/2014    1514
   796    575621 DEVCO III    Q098734000    000    258511009    NANCY K HOFFMAN
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    9/17/2014    1515   
758    577974

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q098735000    000    258511010    DONALD BRADY    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    7/16/2014    1517    712    581143 DEVCO
III    Q098736000    000    258511011    RONALD BRADY    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    10/12/2014    1516    52    578253 DEVCO III   
Q098737000    000    258511012    LINNIE M RUSSELL    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    10/8/2014    1515    762    577975 DEVCO III   
Q098738000    000    258511014    NATHAN DANE KYLE    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    9/14/2014    1516    56    578255 DEVCO III   
Q098739000    000    258511015    STEPHEN D RUSSELL    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    10/21/2014    1515    766    577977 DEVCO III   
Q098740000    000    258511016    PAUL E BRADY III    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    10/14/2014    1515    389    576815 DEVCO III   
Q098741000    000    258511017    ROBERT W RUSSELL JR    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    10/8/2014    1515    778    577991 DEVCO III   
Q098742000    000    258511018    JEFFREY LEWIS BRADY    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    10/31/2014    1516    60    578256 DEVCO III   
Q098743000    000    258511019    CHAD L HOFFMAN    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    10/8/2014    1516    64    578257 DEVCO III   
Q098744000    000    258511020    TINA R DAVIS    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    10/28/2014    1516    68    578259 DEVCO III   
Q098745000    000    258511021    CARLA K MOSER    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    9/16/2014    1516    72    578261 DEVCO III   
Q098746000    000    258511023    RANDY G MCDANIEL    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    11/17/2014    1517    253    580238 DEVCO III   
Q098747000    000    258511024    DAVID W ROBINSON    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    10/22/2014    1516    470    579046 DEVCO III   
Q098748000    000    258511025    MARY JANE KEYS    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    10/20/2014    1517    716    581144 DEVCO III   
Q098749000    000    258511026    WARD ROBIN BRUMFIELD    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    10/15/2014    1516    76    578262 DEVCO III   
Q098750000    000    258511027    KENYON G KYLE    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    9/16/2014          DEVCO III    Q098751000    000   
258511028    WILLIAM C POWELL    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    10/20/2014    1520    506    582525 DEVCO III    Q098752000    000
   258511029    JAMES E STIFFLER ET UX    CNX GAS COMPANY LLC    West Virginia
   MONONGALIA    10/6/2014    1522    73    585515 DEVCO III    Q098753000   
000    258511030    GREGORY L RUSSELL    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    10/29/2014    1522    78    585523 DEVCO III    Q098754000    000
   258511032    KIM KYLE    CNX GAS COMPANY LLC    West Virginia    MONONGALIA
   10/20/2014    1516    84    578266 DEVCO III    Q098755000    000   
258511034    RICHARD EUGENE BRADY    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    12/12/2014    1527    567    596887 DEVCO III    Q098756000    000
   258511035    THE KENNEDY REVOCABLE FAMILY TRUST NO. 1    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    11/4/2014    1525    266    592080 DEVCO III
   Q098758000    000    260745001    MARION L WHITE JR    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    2/17/2015    1522    82    585528 DEVCO III   
Q098759000    000    260745002    MARY LOU LECKEY    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    2/17/2015    1522    86    585532 DEVCO III   
Q098761000    001    260769001    SUSAN V DRENNAN ET VIR    CNX GAS COMPANY LLC
   West Virginia    DODDRIDG E    1/7/2015    394    475    226011 DEVCO III   
Q098764000    000    261002001    DONALD L WHITE ET AL    CNX GAS COMPANY LLC   
West Virginia    MONONGALIA    6/20/2014    1507    427    563618

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q098766000    000    261174000    MIKE J PRENDERGAST ET UX    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    6/13/2014    1507    432   
563621 DEVCO III    Q098767000    000    261175000    MIKE J PRENDERGAST ET UX
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    6/13/2014    1508   
850    565745 DEVCO III    Q098769000    000    261477000    CHARLES W LONG ET
AL    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    10/22/2014    1510
   802    568600 DEVCO III    Q098770000    001    261479001    GINGER L
BROOKOVER    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    5/28/2014   
1510    823    568614 DEVCO III    Q098770000    002    261479001    GINGER L
BROOKOVER    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    5/28/2014   
1510    823    568614 DEVCO III    Q098770000    003    261479001    GINGER L
BROOKOVER    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    5/28/2014   
1510    823    568614 DEVCO III    Q098771000    001    261479002    LOWELL A
COWELL    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    6/6/2014    1511
   150    568939 DEVCO III    Q098771000    002    261479002    LOWELL A COWELL
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    6/6/2014    1511    150
   568939 DEVCO III    Q098771000    003    261479002    LOWELL A COWELL    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    6/6/2014    1511    150   
568939 DEVCO III    Q098772000    000    261484002    GERALD W STILES ET UX   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    6/13/2014    1508    585
   565264 DEVCO III    Q098773000    000    261484003    JOSEPHINE S RUSH ET VIR
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    6/12/2014    1512   
776    571992 DEVCO III    Q098774000    000    261484004    JOHN D STILES ET UX
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    8/1/2014    1512    780
   571994 DEVCO III    Q098775000    000    261484005    EDGAR K STILES ET UX   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    6/13/2014    1515    385
   576814 DEVCO III    Q098776000    000    261484006    BETH ANN STILES ROUSE
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    1/29/2015    1527   
197    595869 DEVCO III    Q098777000    000    261484007    THOMAS DAVID STILES
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    1/29/2015    1527   
201    595871 DEVCO III    Q098778000    000    261485000    LARRY SULLIVAN ET
UX    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    4/24/2014    1506   
748    562548 DEVCO III    Q098779000    001    262391001    KEVIN HARTLEY ET UX
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    6/20/2014    1510    5
   567010 DEVCO III    Q098779000    002    262391001    KEVIN HARTLEY ET UX   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    6/20/2014    1510    5   
567010 DEVCO III    Q098780000    000    262516001    DAVID A DIERKES    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    7/1/2014    1507    791    564515
DEVCO III    Q098785000    000    262915001    CLINTON ALAN CLOVIS    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    6/26/2014    1509    186    565976
DEVCO III    Q098786000    000    262915002    CHRISTOPHER LANCE CLOVIS ET UX   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    6/28/2014    1509    506
   566413 DEVCO III    Q098791000    000    263785001    KIMBERLY A KEENER   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    8/14/2014    1509    198
   565991 DEVCO III    Q098792000    000    263785002    PAUL E KEENER II    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    8/14/2014    1509    174   
565954 DEVCO III    Q098808000    000    264498004    KATHY B CHESNEY    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    9/18/2014    1515    381    576813
DEVCO III    Q098809000    000    264498005    LORI MENDIOLA    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    9/18/2014    1516    434    579026 DEVCO
III    Q098810000    000    264498006    MARYJEAN HERRMANN    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    10/2/2014    1517    153    579999

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q098811000    000    264498007    BEVERLY T HOWARD    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    10/8/2014    1516    438    579029
DEVCO III    Q098812000    000    264498008    EUGENE HERRMANN JR ET UX    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    10/2/2014    1516    423   
579017 DEVCO III    Q098813000    001    264498009    DAVID A HERRMANN ET UX   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    10/1/2014    1517    157
   580005 DEVCO III    Q098813000    002    264498009    DAVID A HERRMANN ET UX
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    10/1/2014    1517   
157    580005 DEVCO III    Q098814000    000    264498010    PAUL J HERRMANN SR
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    9/18/2014    1516   
447    579033 DEVCO III    Q098815000    000    264498012    MARY FRANCES DEAN
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    10/7/2014    1516   
451    579040 DEVCO III    Q098816000    000    264498013    CAROL J PARSONS ET
VIR    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    9/18/2014    1516
   455    579042 DEVCO III    Q098817000    000    264498014    KENNETH WILLIAM
DEAN ET UX    CNX GAS COMPANY LLC BATTELLE DISTRICT    West Virginia   
MONONGALIA    10/7/2014    1520    453    582235 DEVCO III    Q098818000    000
   264498016    RODANA D GORMAN    CNX GAS COMPANY LLC BATTELLE DISTRICT    West
Virginia    MONONGALIA    10/1/2014    1522    90    585535 DEVCO III   
Q098819000    000    264498017    DOLORES JEAN HOCKENBERRY    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    8/13/2014    1509    182    565974 DEVCO
III    Q098820000    000    264498018    MARY LOUISE STILES ET VIR    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    8/11/2014    1511    146    568938
DEVCO III    Q098823000    000    264577001    RAYMOND P GASTON ET UX    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    7/22/2014    1510    1    567009
DEVCO III    Q098825000    000    265384001    PAUL DAVID DAUGHERTY    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    10/16/2014    1516    259   
578544 DEVCO III    Q098828000    000    265651001    ARNOLD D ANDERSON    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    10/24/2014    1515    794   
578014 DEVCO III    Q098831000    000    266397001    ANNE D COON ET VIR    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    10/9/2014    1515    377   
576812 DEVCO III    Q098832000    000    266397002    GEORGE HENRY SHRIVER ET UX
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    10/9/2014    1515   
373    576811 DEVCO III    Q098833000    000    266397003    HARRIETTE E
RODRIGUEZ ET VIR    CNX GAS COMPANY LLC    West Virginia    MONONGALIA   
10/9/2014    1515    369    576810 DEVCO III    Q098834000    000    266398004
   RALPH BENJAMIN HENDERSON    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    10/20/2014    1515    366    576808 DEVCO III    Q098835000    001
   266442002    NOUMENON INC    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    12/1/2014    1512    792    571999 DEVCO III    Q098835000    002
   266442002    NOUMENON INC    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    12/1/2014    1512    792    571999 DEVCO III    Q098836000    001
   266446001    SHUMAN INC    CNX GAS COMPANY LLC    West Virginia    MONONGALIA
   12/1/2014    1513    102    572217 DEVCO III    Q098836000    002   
266446001    SHUMAN INC    CNX GAS COMPANY LLC    West Virginia    MONONGALIA   
12/1/2014    1513    102    572217 DEVCO III    Q098836000    003    266446001
   SHUMAN INC    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    12/1/2014
   1513    102    572217 DEVCO III    Q098836000    004    266446001    SHUMAN
INC    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    12/1/2014    1513
   102    572217

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q098836000    005    266446001    SHUMAN INC    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    12/1/2014    1513    102    572217 DEVCO III
   Q098836000    006    266446001    SHUMAN INC    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    12/1/2014    1513    102    572217 DEVCO III   
Q098836000    007    266446001    SHUMAN INC    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    12/1/2014    1513    102    572217 DEVCO III   
Q098837000    000    266451001    JACK K LEMLEY    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    9/23/2014    1516    44    578248 DEVCO III   
Q098838000    000    266468001    THOMAS SANDERS    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    11/7/2014    1517    720    581145 DEVCO III   
Q098839000    000    266657001    CLYDE F HOSTUTLER ET UX    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    11/4/2014    1520    793    583219 DEVCO III
   Q098840000    000    266657002    JENNY LYNN CLARK ET VIR    CNX GAS COMPANY
LLC    West Virginia    MONONGALIA    11/5/2014    1520    457    582236 DEVCO
III    Q098841000    000    266738012    S A SMITH AND C BURKE MORRIS TRUST   
CNX GAS COMPANY LLC    West Virginia    DODDRIDGE    3/24/2015    393    664   
225457 DEVCO III    Q098842000    000    266738013    WILL E MORRIS TRUST    CNX
GAS COMPANY LLC    West Virginia    DODDRIDGE    3/24/2015    393    667   
225458 DEVCO III    Q098849000    000    267023001    TERRANCE W MASON ET UX   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    12/7/2014    1523    115
   587652 DEVCO III    Q098850000    000    267023002    DEBRA L FRAZIER ET VIR
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    12/7/2014    1523   
118    587653 DEVCO III    Q098851000    000    267104001    ELIZABETH A
MARTINEAU AKA ELIZABETH ADA SNYDER    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    12/8/2014    1521    781    585260 DEVCO III    Q098852000    000
   267104002    REBECCA SNYDER BROMLEY AKA ALICE REBECCA SNYDER    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    12/8/2014    1522    563    586593
DEVCO III    Q098853000    000    267104003    JAMES BRANT SNYDER    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    12/8/2014    1523    111    587651
DEVCO III    Q098854000    000    267104004    SHARON WHITE BARTHOLOMEW    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    12/8/2014    1529    268   
599548 DEVCO III    Q098855000    000    267162000    GENEVA P ANDERSON    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    12/12/2014    1526    595   
594816 DEVCO III    Q098856000    000    267254001    DAVID L MCGOWAN ET UX   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    10/3/2014    1522    557
   586591 DEVCO III    Q098857000    000    267254002    BARBARA A BERRY    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    10/2/2014    1523    121   
587654 DEVCO III    Q098858000    000    267254003    RAND L MARTIN ET UX    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    9/24/2014    1523    125   
587655 DEVCO III    Q098859000    000    267254004    SALVATORE VELTRI ET UX   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    10/2/2014    1523    129
   587656 DEVCO III    Q098861000    000    267351001    DAVID LIMING ET UX   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    1/5/2015    1520    797   
583221 DEVCO III    Q098862000    000    267383000    CURTIS L THOMAS ET UX   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    11/20/2014    1524    542
   590698 DEVCO III    Q098865000    000    268412001    MYRDITH N KENNEDY   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    1/30/2015    1524    546
   590699 DEVCO III    Q098866000    000    268412002    WILLIAM C KAHL ET UX   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    1/30/2015    1523    317
   588306 DEVCO III    Q098867000    000    268412003    WILMA M ANDERSON    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    2/4/2015    1524    550   
590700

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q098868000    000    268412004    BYRON ANDERSON ET UX    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    2/4/2015    1524    557    590702
DEVCO III    Q098869000    000    268538001    DORAN R SMITH    CNX GAS COMPANY
LLC    West Virginia    DODDRIDG E    2/5/2015    348    549    222376 DEVCO III
   Q098870000    000    268538002    DANNIE L SMITH ET UX    CNX GAS COMPANY LLC
   West Virginia    DODDRIDG E    2/5/2015    348    547    222373 DEVCO III   
Q098871000    000    268538003    JACQUELINE VINCENT GAINER ET AL    CNX GAS
COMPANY LLC    West Virginia    DODDRIDG E    2/13/2015    348    651    222604
DEVCO III    Q098872000    000    268538004    PETER C MILLER ET UX    CNX GAS
COMPANY LLC    West Virginia    DODDRIDG E    5/11/2015    357    323    230783
DEVCO III    Q098873000    000    268761001    STEVEN M MACYDA    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    1/5/2015    1520    461    582239
DEVCO III    Q098874000    000    268794013    GLEN ORAL DUVALL ET UX    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    2/3/2015    1527    14    595587
DEVCO III    Q098875000    000    268794014    KATHRYN MARIE FREEMAN ET VIR   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    2/3/2015    1527    23   
595590 DEVCO III    Q098876000    000    268794015    DEBRA C DUVALL    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    2/3/2015    1527    32    595594
DEVCO III    Q098877000    000    268794018    LURA ESTHER DUVALL ET VIR    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    2/3/2015    1528    182   
597978 DEVCO III    Q098878000    000    268794025    RHONDA G VANFOSSEN    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    3/3/2015    1527    256   
596052 DEVCO III    Q098879000    000    268794029    ELEANOR H MOORE ET VIR   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    1/23/2015    1527    575
   596889 DEVCO III    Q098880000    000    268794030    JAMES F MUMBOWER ET UX
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    2/26/2015    1527   
110    595611 DEVCO III    Q098881000    000    268794031    GEORGE FREDERICK
CROSS ET UX    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    3/3/2015   
1527    584    596897 DEVCO III    Q098898000    000    268895001    SAMUEL
WILLIAM STEWART ET UX    CNX GAS COMPANY LLC    West Virginia    MONONGALIA   
1/27/2015    1528    251    598002 DEVCO III    Q098899000    000    268895002
   JOHN SAMUEL STEWART    CNX GAS COMPANY LLC    West Virginia    MONONGALIA   
1/27/2015    1528    460    598562 DEVCO III    Q098905000    000    269843001
   BRUCE SCOTT CARPENTER    CNX GAS COMPANY LLC    West Virginia    MONONGALIA
   3/11/2015    1527    680    597313 DEVCO III    Q098906000    000   
269843002    PATTI CARPENTER    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    3/11/2015    1527    684    597314 DEVCO III    Q098907000    000
   269843003    BRUCE P CARPENTER    CNX GAS COMPANY LLC    West Virginia   
MONONGALIA    3/11/2015    1527    688    597315 DEVCO III    Q098908000    000
   269843004    JEANNINE OSMANSKI ET VIR    CNX GAS COMPANY LLC    West Virginia
   MONONGALIA    3/11/2015    1527    692    597316 DEVCO III    Q098909000   
000    269920001    RONALD LEE ANDERSON ET UX    CNX GAS COMPANY LLC    West
Virginia    MONONGALIA    12/30/2014    1526    346    593992 DEVCO III   
Q098910000    000    270145001    CAROLYN JACOBS HAMPSON    CNX GAS COMPANY LLC
   West Virginia    MONONGALIA    3/4/2015    1526    599    594817 DEVCO III   
Q098911000    000    270304001    NEIL M CANAN A/K/A NEIL M CANAN    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    3/31/2015    1528    464    598563
DEVCO III    Q098912000    000    270304002    BETTY CAROL CANAN    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    3/31/2015    1528    471    598565
DEVCO III    Q098914000    000    270450001    FRED PARK ET UX    CNX GAS
COMPANY    West Virginia    MONONGALIA    7/22/2014    1509    497    566408
DEVCO III    Q098915000    000    270450002    CLARENCE PARK ET UX    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    7/23/2014    1512    760    571983

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q098923000    000    270956001    STEPHEN K SHUMAN    CNX GAS
COMPANY LLLC    West Virginia    MONONGALIA    8/27/2014    1506    741   
562536 DEVCO III    Q098925000    000    271500001    LARRY J MCDANIEL    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    7/4/2014    1509    501   
566411 DEVCO III    Q098926000    000    271500002    TINA RUSSELL HAINBACH   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    7/22/2014    1514    547
   575042 DEVCO III    Q098927000    001    271757001    DOUGLAS HAUGHT    CNX
GAS COMPANY LLC    West Virginia    MONONGALIA    10/10/2014    1514    551   
575045 DEVCO III    Q098927000    002    271757001    DOUGLAS HAUGHT    CNX GAS
COMPANY LLC    West Virginia    MONONGALIA    10/10/2014    1514    551   
575045 DEVCO III    Q098929000    000    273006001    TIMOTHY STEELE CLOVIS ET
UX    CNX GAS COMPANY LLC    West Virginia    MONONGALIA    6/27/2014    1512   
784    571996 DEVCO III    Q098930000    000    273006002    ROBIN LYNN CLOVIS
   CNX GAS COMPANY LLC    West Virginia    MONONGALIA    6/26/2014    1509   
190    565981 DEVCO III    Q098931000    000    273006003    MARY JANE CLOVIS   
CNX GAS COMPANY LLC    West Virginia    MONONGALIA    6/27/2014    1510    209
   567574 DEVCO III    Q073964021    000    264967013    JAY-BEE OIL & GAS   
NOBLE ENERGY INC    West Virginia    RITCHIE    2/22/2013    263    177   
201300001728 DEVCO III    Q074722004    001    Q074722004    JULIAN WHALEY ET UX
   NOBLE ENERGY INC    West Virginia    TYLER    4/25/2013    418    351   
73606 DEVCO III    Q074722018    001    Q074722018    THE RONALD W MEREDITH TRU
   NOBLE ENERGY INC    West Virginia    TYLER    4/9/2013    418    353    73607
DEVCO III    Q074722022    001    Q074722022    STEPHANIE KAY KENNEDY    NOBLE
ENERGY INC    West Virginia    TYLER    5/28/2013    420    244    74639 DEVCO
III    Q081022002    000    273531002    ROSEMARY EAGLE ET AL    CLARENCE W MUT
   West Virginia    TYLER    6/2/1988          DEVCO III    Q085585001    000   
239676001    GARNER & GAWTHROP INC    KEY OIL COMPANY    West Virginia   
DODDRIDGE    4/25/1979    108    403    DEVCO III    Q087267000    000   
239880000    DAVID M AMMONS ET UX    CNX GAS COMPANY    West Virginia   
MONONGALIA    6/18/2012    1468    623    478198 DEVCO III    Q098761000    002
   260769001    SUSAN V DRENNAN ET VIR    CNX GAS COMPANY    West Virginia   
DODDRIDGE    1/7/2015    394    475    226011 DEVCO III    Q080416005    001   
245498001    ROBERT H TENNANT    CNX GAS COMPANY LLC    West Virginia    TYLER
   9/17/2012    414    721    71637 DEVCO III    Q080416005    002    245498001
   ROBERT H TENNANT    CNX GAS COMPANY LLC    West Virginia    TYLER   
9/17/2012    414    721    71637 DEVCO III    Q080416005    003    245498001   
ROBERT H TENNANT    CNX GAS COMPANY LLC    West Virginia    TYLER    9/17/2012
   414    721    71637 DEVCO III    Q080416004    000    245498002    ALVA L
DOLL ET UX    CNX GAS COMPANY LLC    West Virginia    TYLER    9/13/2012    414
   726    71638 DEVCO III    Q080416006    003    245498003    EDWARD E
UNDERWOOD ET UX    CNX GAS COMPANY LLC    West Virginia    TYLER    9/17/2012   
414    731    71639 DEVCO III    Q072647245    001       ARTHUR J PETCH    NOBLE
ENERGY INC    West Virginia    TYLER    12/8/2015    538    420    1160451 DEVCO
III    Q072647245    002       ARTHUR J PETCH    NOBLE ENERGY INC    West
Virginia    TYLER    12/8/2015    538    420    1160451 DEVCO III    Q072647246
   001       DICKERSON LIVING TRUST DATED 11/8/2000    NOBLE ENERGY INC    West
Virginia    TYLER    12/9/2015    524    355    1155214 DEVCO III    Q072647246
   002       DICKERSON LIVING TRUST DATED 11/8/2000    NOBLE ENERGY INC    West
Virginia    TYLER    12/9/2015    524    355    1155214 DEVCO III    Q073344010
   000       JAMES PAUL IRWIN ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    4/3/2013    420    282    74679 DEVCO III    Q073344013    000      
BONITA J MOODY    NOBLE ENERGY INC    West Virginia    TYLER    4/9/2013    420
   210    74626 DEVCO III    Q073344014    000       BELINDA J ZEUGNER    NOBLE
ENERGY INC    West Virginia    TYLER    4/9/2013    424    144    76699

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q076473011    000       BETH ANN MADDEN    NOBLE ENERGY INC   
West Virginia    TYLER    8/17/2015    531    118    1157543 DEVCO III   
Q076473013    000       BRADLEY EISIMINGER ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    2/5/2016    538    499    1160471 DEVCO III    Q076473014
   000       FRANCES M GEORGE    NOBLE ENERGY INC    West Virginia    TYLER   
2/5/2016          DEVCO III    Q076923129    000       LINDA C BRITTON ET AL   
NOBLE ENERGY INC    West Virginia    TYLER    7/16/2015    520    364    1153691
DEVCO III    Q076923176    000       CINDY LEIGH STRONG    NOBLE ENERGY INC   
West Virginia    TYLER    9/10/2015    531    139    1157550 DEVCO III   
Q076923178    000       GARY CUMBERLEDGE ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    8/10/2015    531    122    1157545 DEVCO III    Q076923179
   000       SHIRLEY L URBANOWICZ ET VIR    NOBLE ENERGY INC    West Virginia   
TYLER    9/8/2015    531    116    1157542 DEVCO III    Q076923180    000      
HOWARD W SMITH    NOBLE ENERGY INC    West Virginia    TYLER    8/13/2015    531
   120    1157544 DEVCO III    Q076923182    000       JERRY R MORRIS    NOBLE
ENERGY INC    West Virginia    TYLER    8/18/2015    538    418    1160450 DEVCO
III    Q076923183    000       APRIL D NADOLSON ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    12/21/2015    538    491    1160469 DEVCO III   
Q076923184    000       DANNY L LABERGE    NOBLE ENERGY INC    West Virginia   
TYLER    9/1/2015    535    539    1159308 DEVCO III    Q076923185    000      
BRIAN N JACKSON ET UX    NOBLE ENERGY INC    West Virginia    TYLER   
12/29/2015    538    555    1160489 DEVCO III    Q076923186    000       MARY
SUE SENOPOLE    NOBLE ENERGY INC    West Virginia    TYLER    12/13/2015    538
   553    1160488 DEVCO III    Q076923187    000       SHAWN P JACKSON    NOBLE
ENERGY INC    West Virginia    TYLER    12/22/2015    538    495    1160470
DEVCO III    Q076923188    000       ALEX C SMITH ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    1/12/2016    538    448    1160458 DEVCO III   
Q077604032    000       CUBA JEAN WRIGHT    NOBLE ENERGY INC    West Virginia   
RITCHIE    10/6/2015    295    550    201600007174 DEVCO III    Q079293074   
000       DAVID WHITE ET AL    NOBLE ENERGY INC    West Virginia    TYLER   
9/23/2015    535    527    1159305 DEVCO III    Q080839010    000       JEAN
KUCHENBECKER ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    7/1/2015   
535    532    1159306 DEVCO III    Q082337261    000       CHRISTY ANN PERINE   
NOBLE ENERGY INC    West Virginia    DODDRIDGE    1/3/2015    426    42   
254095 DEVCO III    Q089104016    000       STEVE E MALICKI JR ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    9/18/2014    485    184    105398 DEVCO
III    Q089734041    000       CHRISTOPHER LEE FLATTERY ET UX    NOBLE ENERGY
INC    West Virginia    TYLER    10/2/2015    531    108    1157539 DEVCO III   
Q089734042    000       RICHARD FLATTERY    NOBLE ENERGY INC    West Virginia   
TYLER    10/13/2015    535    537    1159307 DEVCO III    Q091762003    000   
   YALE UNIVERSITY    NOBLE ENERGY INC    West Virginia    TYLER    1/29/2016   
531    136    1157549 DEVCO III    Q092111002    000       TERESA RUSH ET VIR   
NOBLE ENERGY INC    West Virginia    TYLER    11/11/2015    534    295   
1158824 DEVCO III    Q092677013    000       STEVEN E BALLOU ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    1/27/2016    534    274    1159817 DEVCO
III    Q092682005    000       STEVEN E BALLOU ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    1/27/2016    534    276    1158818

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q092712004    000       CHARLES H BALLOU ET UX    NOBLE ENERGY INC
   West Virginia    TYLER    10/2/2015    524    369    1155220 DEVCO III   
Q092712005    000       STEVEN E BALLOU ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    1/27/2016    534    272    1158816 DEVCO III    Q092806031
   000       ANNA COLLEEN PRESLEY    NOBLE ENERGY INC    West Virginia    TYLER
   9/24/2015    531    133    1157548 DEVCO III    Q092806035    000       DAVID
EUGENE BERSEBACH    NOBLE ENERGY INC    West Virginia    TYLER    10/16/2015   
534    240    1158807 DEVCO III    Q092806036    000       DENISE GAMBILL   
NOBLE ENERGY INC    West Virginia    TYLER    10/16/2015    534    243   
1158808 DEVCO III    Q092806037    000       GREGORY R MERCER    NOBLE ENERGY
INC    West Virginia    TYLER    10/16/2015    534    237    1158806 DEVCO III
   Q092806038    000       JUDITH ADAMS ET VIR    NOBLE ENERGY INC    West
Virginia    TYLER    10/19/2015    534    229    1158804 DEVCO III    Q092806039
   000       JUDITH ADAMS ET VIR    NOBLE ENERGY INC    West Virginia    TYLER
   10/19/2015    534    233    1158805 DEVCO III    Q092806040    000       MARY
JANE SCHUMACHER    NOBLE ENERGY INC    West Virginia    TYLER    10/30/2015   
534    246    1158809 DEVCO III    Q092806041    000       BRYAN BUMGARNER ET UX
   NOBLE ENERGY INC    West Virginia    TYLER    10/29/2015    532    195   
1157993 DEVCO III    Q092806042    000       DENISE GAMBILL    NOBLE ENERGY INC
   West Virginia    TYLER    10/16/2015    534    265    1158814 DEVCO III   
Q092806043    000       GREGORY R MERCER    NOBLE ENERGY INC    West Virginia   
TYLER    10/16/2015    534    262    1158813 DEVCO III    Q092806044    000   
   JAMES W SCHUMACHER ET UX    NOBLE ENERGY INC    West Virginia    TYLER   
11/6/2015    532    191    1157992 DEVCO III    Q092806045    000       JAMES W
SCHUMACHER ET UX    NOBLE ENERGY INC    West Virginia    TYLER    11/6/2015   
532    207    1157996 DEVCO III    Q092806046    000       LARRY O SCHUMACHER ET
UX    NOBLE ENERGY INC    West Virginia    TYLER    11/6/2015    532    183   
1157990 DEVCO III    Q092806047    000       LARRY O SCHUMACHER ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    11/6/2015    532    187    1157991 DEVCO
III    Q092806048    000       LORI HUFSTEDLER    NOBLE ENERGY INC    West
Virginia    TYLER    11/7/2015    532    171    1157987 DEVCO III    Q092806049
   000       LORI HUFSTEDLER    NOBLE ENERGY INC    West Virginia    TYLER   
11/7/2015    532    175    1157988 DEVCO III    Q092806050    000       MARY
JANE SCHUMACHER    NOBLE ENERGY INC    West Virginia    TYLER    11/20/2015   
534    287    1158822 DEVCO III    Q092806051    000       BRYAN BUMGARNER ET UX
   NOBLE ENERGY INC    West Virginia    TYLER    10/29/2015    535    519   
1159303 DEVCO III    Q092806052    000       SHERYL GROVES    NOBLE ENERGY INC
   West Virginia    TYLER    11/3/2015    532    163    1157985 DEVCO III   
Q092806053    000       PATRICIA RUTH HEATER    NOBLE ENERGY INC    West
Virginia    TYLER    11/19/2015    534    281    1158820 DEVCO III    Q092806054
   000       PATRICIA RUTH HEATER    NOBLE ENERGY INC    West Virginia    TYLER
   11/19/2015    534    278    1158819 DEVCO III    Q092806055    000      
ROBERT GROVES ET UX    NOBLE ENERGY INC    West Virginia    TYLER    11/9/2015
   532    179    1157989 DEVCO III    Q092806056    000       SHERYL GROVES   
NOBLE ENERGY INC    West Virginia    TYLER    11/3/2015    532    167    1157986
DEVCO III    Q092806057    000       WACO OIL AND GAS COMPANY INC    NOBLE
ENERGY INC    West Virginia    TYLER    2/16/2016         

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q092806058    000       WACO OIL AND GAS COMPANY INC    NOBLE
ENERGY INC    West Virginia    TYLER    2/16/2016    534    305    1158827 DEVCO
III    Q092806059    000       GREGORY SELLERS ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    12/31/2015    538    533    1160483 DEVCO III    Q092806060
   000       GREGORY SELLERS ET UX    NOBLE ENERGY INC    West Virginia    TYLER
   12/31/2015    538    525    1160481 DEVCO III    Q092806061    000      
JAMES LINDSEY    NOBLE ENERGY INC    West Virginia    TYLER    12/24/2015    538
   537    1160484 DEVCO III    Q092806062    000       JAMES LINDSEY    NOBLE
ENERGY INC    West Virginia    TYLER    12/24/2015    538    541    1160485
DEVCO III    Q092806063    000       MADELINE K SANDY    NOBLE ENERGY INC   
West Virginia    TYLER    12/11/2015    538    559    1160490 DEVCO III   
Q092806064    000       KATHERINE SYDNOR    NOBLE ENERGY INC    West Virginia   
TYLER    1/15/2016          DEVCO III    Q092806065    000       SMITH FAMILY
FARMS    NOBLE ENERGY INC    West Virginia    TYLER    4/20/2016          DEVCO
III    Q092806066    000       SMITH FAMILY FARMS    NOBLE ENERGY INC    West
Virginia    TYLER    4/20/2016          DEVCO III    Q092806067    000      
BETTY LEWIS ET VIR    NOBLE ENERGY INC    West Virginia    TYLER    1/6/2016   
538    515    1160475 DEVCO III    Q092806068    000       BETTY LEWIS ET VIR   
NOBLE ENERGY INC    West Virginia    TYLER    1/6/2016    538    511    1160474
DEVCO III    Q092806069    000       ROBERT GROVES ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    11/9/2015          DEVCO III    Q092806070    000   
   C GLORIA ATKINSON ET VIR    NOBLE ENERGY INC    West Virginia    TYLER   
3/28/2016          DEVCO III    Q092806071    000       ANGELINA P AGER    NOBLE
ENERGY INC    West Virginia    TYLER    2/16/2016          DEVCO III   
Q092806072    000       ANGELINA P AGER    NOBLE ENERGY INC    West Virginia   
TYLER    2/16/2016          DEVCO III    Q092806073    000       ANN ADELE
GOSNEY    NOBLE ENERGY INC    West Virginia    TYLER    3/4/2016          DEVCO
III    Q092806074    000       ANN ADELE GOSNEY    NOBLE ENERGY INC    West
Virginia    TYLER    3/4/2016          DEVCO III    Q092806075    000      
CECILIA A KEYES    NOBLE ENERGY INC    West Virginia    TYLER    2/12/2016      
   DEVCO III    Q092806076    000       CECILIA A KEYES    NOBLE ENERGY INC   
West Virginia    TYLER    2/12/2016          DEVCO III    Q092806077    000   
   KIMBERLEY ABRECHT    NOBLE ENERGY INC    West Virginia    TYLER    2/19/2016
         DEVCO III    Q092806078    000       KIMBERLEY ABRECHT    NOBLE ENERGY
INC    West Virginia    TYLER    2/19/2016          DEVCO III    Q092806079   
000       MARY ANN REYNOLDS    NOBLE ENERGY INC    West Virginia    TYLER   
2/18/2016          DEVCO III    Q092806080    000       C GLORIA ATKINSON ET VIR
   NOBLE ENERGY INC    West Virginia    TYLER    3/28/2016          DEVCO III   
Q092806081    000       MARY ANN REYNOLDS    NOBLE ENERGY INC    West Virginia
   TYLER    2/18/2016          DEVCO III    Q092806082    000       CINDY
MANTYLA    NOBLE ENERGY INC    West Virginia    TYLER    2/22/2016         
DEVCO III    Q092806083    000       MATTHEW PITTS    NOBLE ENERGY INC    West
Virginia    TYLER    3/2/2016         

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q092806084    000       MATTHEW PITTS    NOBLE ENERGY INC    West
Virginia    TYLER    3/2/2016          DEVCO III    Q092806085    000      
NANCY H RUSSELL    NOBLE ENERGY INC    West Virginia    TYLER    2/24/2016      
   DEVCO III    Q092806086    000       NANCY H RUSSELL    NOBLE ENERGY INC   
West Virginia    TYLER    2/24/2016          DEVCO III    Q092806087    000   
   BODA FAMILY TRUST    NOBLE ENERGY INC    West Virginia    TYLER    1/6/2016
   541    510    1161800 DEVCO III    Q092806088    000       BODA FAMILY TRUST
   NOBLE ENERGY INC    West Virginia    TYLER    1/6/2016    541    506   
1161799 DEVCO III    Q092806089    000       KATHRYN STEPHENS    NOBLE ENERGY
INC    West Virginia    TYLER    3/16/2016          DEVCO III    Q092806090   
000       KATHRYN STEPHENS    NOBLE ENERGY INC    West Virginia    TYLER   
3/16/2016          DEVCO III    Q092806091    000       NICHOLAS R LUCAS   
NOBLE ENERGY INC    West Virginia    TYLER    3/15/2016          DEVCO III   
Q092806092    000       NICHOLAS R LUCAS    NOBLE ENERGY INC    West Virginia   
TYLER    3/15/2016          DEVCO III    Q092806093    000       CINDY MANTYLA
   NOBLE ENERGY INC    West Virginia    TYLER    4/18/2016          DEVCO III   
Q092806094    000       RONDA SANFORD    NOBLE ENERGY INC    West Virginia   
TYLER    4/18/2016          DEVCO III    Q092806095    000       RONDA SANFORD
   NOBLE ENERGY INC    West Virginia    TYLER    4/18/2016          DEVCO III   
Q092806096    000       TYLER PITTS    NOBLE ENERGY INC    West Virginia   
TYLER    4/16/2016          DEVCO III    Q092806097    000       TYLER PITTS   
NOBLE ENERGY INC    West Virginia    TYLER    4/16/2016          DEVCO III   
Q097335002    000       DEBORAH DOWLER    NOBLE ENERGY INC    West Virginia   
TYLER    12/14/2015    527    515    1156426 DEVCO III    Q097335003    000   
   EUGENE FOREST ARMSTRONG    NOBLE ENERGY INC    West Virginia    TYLER   
12/31/2015    538    529    1160482 DEVCO III    Q097335004    000       RONAL
RUSH ET UX    NOBLE ENERGY INC    West Virginia    TYLER    11/11/2015    534   
291    1158823 DEVCO III    Q097335005    000       ELIZABETH ANN GANDEE ET VIR
   NOBLE ENERGY INC    West Virginia    TYLER    1/11/2016    538    444   
1160457 DEVCO III    Q097335006    000       KATHRYN LUCILLE ARMSTRONG    NOBLE
ENERGY INC    West Virginia    TYLER    1/11/2016    538    519    1160476 DEVCO
III    Q097589005    000       LINDA COGAR    NOBLE ENERGY INC    West Virginia
   TYLER    12/21/2015    538    471    1160464 DEVCO III    Q097589006    000
      CAROL GENE COGAR ET UX    NOBLE ENERGY INC    West Virginia    TYLER   
12/14/2015    538    440    1160456 DEVCO III    Q097589007    000       GAIL
BRADLY COGAR ET UX    NOBLE ENERGY INC    West Virginia    TYLER    12/15/2015
   538    574    1160494 DEVCO III    Q097589008    000       LARRY COGAR ET UX
   NOBLE ENERGY INC    West Virginia    TYLER    12/23/2015    538    545   
1160486 DEVCO III    Q097589009    000       LINDA L KHUMNARK    NOBLE ENERGY
INC    West Virginia    TYLER    12/14/2015    538    463    1160462 DEVCO III
   Q097589010    000       PATRICIA MULVAY ET VIR    NOBLE ENERGY INC    West
Virginia    TYLER    12/22/2015    538    479    1160466 DEVCO III    Q097589011
   000       RAYMOND COGAR ET UX    NOBLE ENERGY INC    West Virginia    TYLER
   12/14/2015    538    428    1160453

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q097589012    000       VIRGINIA M ASH ET VIR    NOBLE ENERGY INC
   West Virginia    TYLER    12/10/2015    538    562    1160491 DEVCO III   
Q097589013    000       WILFORD LEYMOIN COGAR ET UX    NOBLE ENERGY INC   
West Virginia    TYLER    12/15/2015    538    566    1160492 DEVCO III   
Q097589014    000       DAVID LEROY COGAR    NOBLE ENERGY INC    West Virginia
   TYLER    2/2/2016          DEVCO III    Q097589015    000       ESTATE OF
BRENDA DILLON    NOBLE ENERGY INC    West Virginia    TYLER    12/16/2015      
   DEVCO III    Q097589016    000       REBECCA S COGAR    NOBLE ENERGY INC   
West Virginia    TYLER    1/31/2016          DEVCO III    Q097589017    000   
   ELEANOR R WILLIAMSON    NOBLE ENERGY INC    West Virginia    TYLER   
1/12/2016    538    507    1160473 DEVCO III    Q097589018    000       GOLDIE M
COGAR    NOBLE ENERGY INC    West Virginia    TYLER    12/18/2015    538    487
   1160468 DEVCO III    Q097589019    000       KENNETH W COGAR ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    1/12/2016    538    459    1160461 DEVCO
III    Q097589020    000       BRIAN W SHEPHERD    NOBLE ENERGY INC    West
Virginia    TYLER    3/1/2016          DEVCO III    Q097589021    000      
LAURA BOYER    NOBLE ENERGY INC    West Virginia    TYLER    3/15/2016         
DEVCO III    Q097589022    000       ROBERT A FLETCHER ET UX    NOBLE ENERGY INC
   West Virginia    TYLER    6/22/2016          DEVCO III    Q098002001    000
      BRYAN EDWARD FOSTER    NOBLE ENERGY INC    West Virginia    TYLER   
11/30/2015    531    125    1157546 DEVCO III    Q098002002    000       ERIC
CARL FOSTER ET UX    NOBLE ENERGY INC    West Virginia    TYLER    11/30/2015   
531    129    1157547 DEVCO III    Q098002005    000       BRENDA D DILLON   
NOBLE ENERGY INC    West Virginia    TYLER    10/16/2015    532    203   
1157995 DEVCO III    Q098002006    000       LINDA L KHUMNARK    NOBLE ENERGY
INC    West Virginia    TYLER    10/15/2015    532    199    1157994 DEVCO III
   Q098002007    000       VIRGINIA M ASH ET VIR    NOBLE ENERGY INC    West
Virginia    TYLER    11/12/2015    534 535    284 523   

1158821

1159304

DEVCO III    Q098002008    000       LINDA COGAR    NOBLE ENERGY INC    West
Virginia    TYLER    12/21/2015    538    467    1160463 DEVCO III    Q098002009
   000       CAROL GENE COGAR ET UX    NOBLE ENERGY INC    West Virginia   
TYLER    12/14/2015    538    436    1160455 DEVCO III    Q098002010    000   
   GAIL BRADLY COGAR ET UX    NOBLE ENERGY INC    West Virginia    TYLER   
12/15/2015    538    424    1160452 DEVCO III    Q098002011    000       WACO
OIL AND GAS COMPANY INC    NOBLE ENERGY INC    West Virginia    TYLER   
2/26/2016    534    299    1158825 DEVCO III    Q098002012    000       GOLDIE M
COGAR    NOBLE ENERGY INC    West Virginia    TYLER    12/18/2015    538    475
   1160465 DEVCO III    Q098002013    000       LARRY COGAR ET UX    NOBLE
ENERGY INC    West Virginia    TYLER    12/23/2015    538    549    1160487
DEVCO III    Q098002014    000       PATRICIA MULVAY ET VIR    NOBLE ENERGY INC
   West Virginia    TYLER    12/22/2015    538    483    1160457 DEVCO III   
Q098002015    000       RAYMOND COGAR ET UX    NOBLE ENERGY INC    West Virginia
   TYLER    12/14/2015    538    432    1160454 DEVCO III    Q098002016    000
      WILFORD LEYMOIN COGAR ET UX    NOBLE ENERGY INC    West Virginia    TYLER
   12/15/2015    538    570    1160493 DEVCO III    Q098002017    000      
DAVID LEROY COGAR    NOBLE ENERGY INC    West Virginia    TYLER    2/2/2016   
     

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q098002018    000       REBECCA S COGAR    NOBLE ENERGY INC   
West Virginia    TYLER    1/31/2016          DEVCO III    Q098002019    000   
   ELEANOR R WILLIAMSON    NOBLE ENERGY INC    West Virginia    TYLER   
1/12/2016    538    503    1160472 DEVCO III    Q098002020    000       KENNETH
W COGAR ET UX    NOBLE ENERGY INC    West Virginia    TYLER    1/12/2016    538
   454    1160460 DEVCO III    Q098002021    000       LAURA BOYER    NOBLE
ENERGY INC    West Virginia    TYLER    2/8/2016          DEVCO III   
Q098002022    000       BRIAN W SHEPHERD    NOBLE ENERGY INC    West Virginia   
TYLER    3/1/2016          DEVCO III    Q098002023    000       ROBERT A
FLETCHER ET UX    NOBLE ENERGY INC    West Virginia    TYLER    6/22/2016      
   DEVCO III    Q098011001    000       JANET CLIFF PITTS    NOBLE ENERGY INC   
West Virginia    DODDRIDGE    1/5/2016    426    44    254096 DEVCO III   
Q098091000    000       COASTAL FOREST RESOURCES COMPANY    NOBLE ENERGY INC   
West Virginia    TYLER    12/18/2015    534    250    1158810 DEVCO III   
Q098136048    000       MARION RAY BACHELOR ET UX    NOBLE ENERGY INC    West
Virginia    TYLER    4/8/2014    449    746    89693 DEVCO III    Q098136049   
000       BERDINA ROSE ET VIR    NOBLE ENERGY INC    West Virginia    TYLER   
4/22/2014    452    700    91081 DEVCO III    Q099071001    000       SHIRLEY A
LOHR    NOBLE ENERGY INC    West Virginia    TYLER    11/11/2015    534    268
   1158815 DEVCO III    Q099413001    000       ANN R MARTINELLI ET VIR    NOBLE
ENERGY INC    West Virginia    TYLER    1/19/2016          DEVCO III   
Q099413002    000       DANIEL E FULLER III    NOBLE ENERGY INC    West Virginia
   TYLER    1/27/2016          DEVCO III    Q099413003    000       DONALD
FRANKOVICH    NOBLE ENERGY INC    West Virginia    TYLER    1/19/2016         
DEVCO III    Q099413004    000       ERICA HICKEY ET VIR    NOBLE ENERGY INC   
West Virginia    TYLER    1/20/2016          DEVCO III    Q099413005    000   
   JENNIFER LEONARD ET VIR    NOBLE ENERGY INC    West Virginia    TYLER   
1/19/2016          DEVCO III    Q099413006    000       JOHN STEPHEN ULLUM   
NOBLE ENERGY INC    West Virginia    TYLER    1/25/2016          DEVCO III   
Q099413007    000       JOYCE WARWICK ET VIR    NOBLE ENERGY INC    West
Virginia    TYLER    1/19/2016          DEVCO III    Q099413008    000      
KENNETH FRANKOVICH    NOBLE ENERGY INC    West Virginia    TYLER    1/19/2016   
      DEVCO III    Q099413009    000       MONTE Y FULLER    NOBLE ENERGY INC   
West Virginia    TYLER    1/27/2016          DEVCO III    Q099413010    000   
   SALLY DAVIDSON    NOBLE ENERGY INC    West Virginia    TYLER    1/19/2016   
      DEVCO III    Q099413011    000       TIM ULLUM ET UX    NOBLE ENERGY INC
   West Virginia    TYLER    1/29/2016          DEVCO III    Q099413012    000
      SUSAN GLEASON    NOBLE ENERGY INC    West Virginia    TYLER    1/14/2016
   538    451    1160459 DEVCO III    Q099413013    000       JAMES B ULLUM ET
UX    NOBLE ENERGY INC    West Virginia    TYLER    3/14/2016          DEVCO III
   Q069994000    000       GARRY L BOLITHO ET AL    ARDMORE REAL E    West
Virginia    DODDRIDGE    7/12/2012    302    461    165810 DEVCO III   
Q087001002    000       SYLVIA JEAN SOWDERS    NOBLE ENERGY INC    West Virginia
   DODDRIDGE    7/2/2014    374    524    214796

 

 

 

 

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    484013    001    173078000    CBC HOLDINGS LLC    CNX GAS COMPANY
LLC    WEST VIRGINIA    WETZEL    5/15/2008    96A    776    86032 DEVCO III   
485048000    000    173233000    SAMUEL M SNYDER ET UX    CNX GAS COMPANY LLC   
WEST VIRGINIA    WETZEL    10/12/2009    109-A    464    101519 DEVCO III   
507522001    000    178966001    ELLIOTT RAY HORTON    CNX GAS COMPANY LLC   
WEST VIRGINIA    WETZEL    8/17/2007    89    702    DEVCO III    507561002   
000    179000001    JANET S TENNANT    CNX GAS COMPANY LLC    WEST VIRGINIA   
WETZEL    1/14/2008    1361    272    DEVCO III    507562001    000    179051001
   ROBERT LEEZER ET UX    CNX GAS COMPANY LLC    WEST VIRGINIA    WETZEL   
10/16/2008    98A    125    87167 DEVCO III    507563001    000    179052001   
ROBERT L LEMMON    CNX GAS COMPANY LLC    WEST VIRGINIA    WETZEL    4/11/2008
   94A    265    82538 DEVCO III    507569001    000    179059001    BETTY J
CROSS    CNX GAS COMPANY LLC    WEST VIRGINIA    WETZEL    5/16/2008    96   
121    DEVCO III    L208621002    000    121200002    DOROTHY JANE SEDELL ET VIR
   DOMINION EXPLORATION & PRODUCTION INC    WEST VIRGINIA    WETZEL    9/24/2010
   118A    57    111204 DEVCO III    LW1201    000    248905000    ALICE EDGELL
ET VIR    WALTER MYERS    WEST VIRGINIA    WETZEL    3/21/1916    12A    410   
DEVCO III    LW1205    000    264786000    JOHANNA KILCOYNE ET AL    CURTIS B
FLEMING    WEST VIRGINIA    WETZEL    12/20/1913          DEVCO III    LW1234   
000    264168000    J D BARTRUG ET UX    CARNEGIE GAS COMPANY    WEST VIRGINIA
   WETZEL    3/22/1917    12A    429    DEVCO III    TC01    000    249123000   
J S TAYLOR ET UX    SOUTH PENN OIL COMPANY    WEST VIRGINIA    WETZEL   
2/6/1913    3A    112    DEVCO III    TC114    000    263315000    C.K. SHRIVER,
ET AL.       WEST VIRGINIA    WETZEL       101    117    DEVCO III    TC115   
000    263332000    SUSANNAH SHRIVER       WEST VIRGINIA    WETZEL       73   
297    DEVCO III    TC27    000    264758000    WALTER S FURBEE    NOBLE ENERGY
INC    WEST VIRGINIA    WETZEL    5/11/1929    146    330    DEVCO III    TC32
   000    264765000    HOMER O RENNER ET AL    NULL & MOOREHEAD GAS COMPANY   
WEST VIRGINIA    WETZEL    6/29/1936          DEVCO III    TC34    000   
248963000    EMMA M KIRKHART ET AL    J B ORNDOFF    WEST VIRGINIA    WETZEL   
10/21/1924          DEVCO III    TC42    000    248938000    THOMAS L FREELAND
ET AL    DR C S FORTNEY & J B SNYDER    WEST VIRGINIA    WETZEL    3/17/1927   
      DEVCO III    TC45    000    248885000    F M CROSS ET AL    NULL &
MOORHEAD    WEST VIRGINIA    WETZEL    3/23/1929    24A    173    DEVCO III   
TC62    000    244670000    D W STEWART ET UX    THE WHEELING NATURAL GAS
COMPANY    WEST VIRGINIA    WETZEL    3/9/1910    2A    351    DEVCO III    TC66
   000    249115000    LIDA THOMPSON ET AL    W G WADE    WEST VIRGINIA   
WETZEL    4/28/1930    24A    179    DEVCO III    TC84    000    TC84    SIMON
HIGGINBOTHAM    WHEELING NATURAL GAS COMPANY    WEST VIRGINIA    WETZEL   
3/31/1914          DEVCO III    TC90    000    264104000    J MARTIN TEAGARDEN
ET UX    THE MANUFACTURER S LIGHT & HEAT COMPANY    WEST VIRGINIA    WETZEL   
11/15/1917    10A    392    DEVCO III    TC92    000    241988000    SALLIE
ASHCRAFT ET VIR    WHEELING NATURAL GAS COMPANY    WEST VIRGINIA    WETZEL   
8/11/1914    4A    117   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    TC89    000    242722000    SALLIE ASHCRAFT ET VIR    WHEELING
NATURAL GAS COMPANY    WEST VIRGINIA    WETZEL    6/25/1914    4A    99    DEVCO
III    TC36    000    243681000    HENRY CHURCH ET UX    W I STEWART    WEST
VIRGINIA    WETZEL    12/10/1903          DEVCO III    TC07    000    243124000
   HENRY HIMELRICK ET UX    DELMAR OIL COMPANY    WEST VIRGINIA    WETZEL   
6/28/1898    55    262    DEVCO III    TC39    000    244464000    I M RHOME ET
VIR    J B ORNDOFF    WEST VIRGINIA    WETZEL    11/12/1924    17A    460   
DEVCO III    TC98    000    243573000    ELIZABETH MCHENRY    THE MANUFACTURER S
LIGHT & HEAT COMPANY    WEST VIRGINIA    WETZEL    1/19/1929    22A    408   
DEVCO III    TC103    000    244343000    J D HORNER ET AL    P H GLOVER    WEST
VIRGINIA    WETZEL    6/27/1904    88    474    DEVCO III    TC16    000   
244564000    JACOB GARNER ET UX    PITTSBURG & WEST VIRGINIA GAS COMPANY    WEST
VIRGINIA    WETZEL    7/18/1915    7A    201    DEVCO III    TC69    000   
244172000    MOSES BARTRUG ET AL    THE PHILADELPHIA COMPANY    WEST VIRGINIA   
WETZEL    2/5/1912          DEVCO III    TC03    000    242775000    JAMES LEWIS
   THE PHILADELPHIA COMPANY OF WEST VIRGINIA    WEST VIRGINIA    WETZEL   
1/18/1896    47    487    DEVCO III    TC74    000    244176000    ELROY BUTCHER
ET AL    J A PHILLIPS    WEST VIRGINIA    WETZEL    6/27/1904    91    176   
DEVCO III    TC56    000    243362000    REBECCA J GIBLIN ET VIR    J A PHILLIPS
   WEST VIRGINIA    WETZEL    9/5/1901    73    290    DEVCO III    TC41    000
   244466000    C A SNODGRASS ET UX    D W NULL    WEST VIRGINIA    WETZEL   
1/16/1929    22A    356    DEVCO III    TC38    000    244245000    ARCHIE
CHURCH ET AL    NULL AND MOORHEAD GAS COMPANY    WEST VIRGINIA    WETZEL   
12/7/1935    30A    301    DEVCO III                DELMAR OIL                  
   TC47    000    244275000    AMOS GLOVER ET AL    COMPANY    WEST VIRGINIA   
WETZEL    6/29/1898          DEVCO III    TC55    000    244327000    MEDIE
MAPEL ET VIR    J A PHILLIPS    WEST VIRGINIA    WETZEL    8/8/1901    73    292
   DEVCO III    045892    000    131137000    PETER J SNYDER ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    8/18/1944    2822    355    46493
DEVCO III    045915    000    131139000    ANDY MAKATURA JR ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    10/16/1944    2829    1    46774
DEVCO III    055559    000    131441000    STEPHEN RAYBURN ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    ALLEGHENY    12/20/1950    3200    97    12194 DEVCO III
   075557    000    132746000    THE PEOPLES NATURAL GAS COMPANY    NOBLE ENERGY
INC    PENNSYLVANIA    ALLEGHENY    11/3/1965    4313    6    DEVCO III   
078548    000    132941000    JOSEPH EARL HUTCHINSON ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    ALLEGHENY    9/3/1969    4782    617    42934 DEVCO III   
092505    000    133344000    DOUCHERTY-WRIGHT ASSOCIATES    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    7/11/1989    8086    261    93517 DEVCO III   
098201A    000    133475001    PENN CENTRAL PROPERTIES ET       PENNSYLVANIA   
ALLEGHENY       3195    617    DEVCO III    098201B    000    133475002   
JOSEPH GOMBACH, JR.       PENNSYLVANIA    ALLEGHENY       3109    222    DEVCO
III    294289    001    279038000    YOUGHIOGHENY RIVER COAL COMPANY    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    11/10/1903    1322    1   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    294289    003    279038000    YOUGHIOGHENY RIVER COAL COMPANY   
NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    11/10/1903    1322    1   
DEVCO III    294289    002    279038000    YOUGHIOGHENY RIVER COAL COMPANY   
NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    11/10/1903    1322    1   
DEVCO III    294291    001    217975000    KATHARINE V H WYLIE    NOBLE ENERGY
INC    PENNSYLVANIA    ALLEGHENY    10/28/1925    2257    295    65293 DEVCO III
   294291    002    217975000    KATHARINE V H WYLIE    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    10/28/1925    2257    295    65293 DEVCO III   
294292    000    217976000    GEORGE NUTTALL ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    11/6/1935    2528    87    DEVCO III    294293   
000    217977000    ARTHUR STERNER ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    1/28/1929    2384    337    DEVCO III    294294    000    217978000
   DAVID HILL ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
5/25/1927    2314    585    4348 DEVCO III    294295    000    217979000   
JOSEPH SCHWIRIAN ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
9/11/1929    2430    438    DEVCO III    294296    002    217980000    SAMUEL S
BROWN    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    2/14/1900    1082   
159    DEVCO III    294296    001    217980000    SAMUEL S BROWN    NOBLE ENERGY
INC    PENNSYLVANIA    ALLEGHENY    2/14/1900    1082    159    DEVCO III   
294297    000    217981000    BELLE BRIDGE COAL COMPANY    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    3/16/1900    1082    214    DEVCO III    294313   
000    217995000    DAVID PIERCE ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    1/16/1926    2279    35    3472 DEVCO III    294314    000   
217996000    AMANDA MCPHERSON    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY
   5/27/1925    2240    704    38381 DEVCO III    294315    000    217997000   
PENNSYLVANIA TRUST COMPANY OF PITTSBURGH    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    6/15/1923    2173    494    38097 DEVCO III    294316    000   
217998000    JAMES W ELLSWORTH ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    5/20/1901    1162    401    DEVCO III    294318    000    217999000
   DAVID PIERCE ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
4/27/1925    2249    401    DEVCO III    294352    000    218030000    ZACCHEUS
SCOTT ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    6/2/1904    1342
   45    15668 DEVCO III    294353    000    218031000    JAMES E DOUGLASS ET UX
   NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    3/3/1913    1766    198   
5524 DEVCO III    294355    000    218033000    JAMES E DOUGLASS ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    11/16/1904    1370    51    32802
DEVCO III    294390    000    218063000    STANISLAO FERRETTI ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    7/3/1925    2266    81    43755 DEVCO
III    294391    000    218064000    DAVID PIERCE ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    7/21/1925    2260    278    47113 DEVCO III   
294392    000    218065000    LOUIS GEPHART    NOBLE ENERGY INC    PENNSYLVANIA
   ALLEGHENY    9/16/1925    2263    682    63179 DEVCO III    294393    000   
218066000    LOUIS GEPHART    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
7/31/1926    2319    48    1288 DEVCO III    294395    000    218068000    DAVID
PIERCE ESTATE    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    5/4/1929   
2467    257    DEVCO III    294396    000    218069000    DANIEL T MCCORMLEY ET
UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    7/25/1939    2625    519
   24022 DEVCO III    294403    000    218076000    WILLIAM Y PARKINSON ET AL   
NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    7/16/1914    1801    591   
17846

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    294404    000    218077000    J B FINLEY ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    ALLEGHENY    2/16/1903    1235    597    5301 DEVCO III   
294412    000    218085000    SADIE YOUNG ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    11/14/1899    1052    227    23749 DEVCO III   
294413    000    218086000    JOHN SHOUP ESTATE    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    11/14/1899    1052    229    23750 DEVCO III   
294414    000    218087000    ALONZO INSKEEP ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    9/30/1899    1052    223    23747 DEVCO III   
294415    000    218088000    JAMES J MALADY ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    1/19/1903    1253    26    2408 DEVCO III    294416
   000    218089000    STEPHEN BRYANT ET UX    NOBLE ENERGY INC    PENNSYLVANIA
   ALLEGHENY    11/8/1912    1749    457    26570 DEVCO III    294418    000   
218090000    WASHINGTON SIMMONS ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    7/22/1907    1559    154    25496 DEVCO III    294429    000   
218100000    JACOB S BROOKS TRUSTEE    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    9/18/1907    1557    319    30216 DEVCO III    294431    000   
218102000    JOHN T ELMER ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY
   1/22/1903    1245    174    5925 DEVCO III    294436    000    218107000   
ALONZO INSKEEP ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
11/24/1899    1043    395    23751 DEVCO III             BELLE BRIDGE COAL   
NOBLE ENERGY                      294441    000    218112000    COMPANY    INC
   PENNSYLVANIA    ALLEGHENY    4/23/1900    1074    336    12854 DEVCO III   
294442    000    218113000    SAMUEL S BROWN    NOBLE ENERGY INC    PENNSYLVANIA
   ALLEGHENY    8/11/1900    1087    346    23378 DEVCO III    294443    000   
218114000    MARY W BARNES ET VIR    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    8/3/1910    1677    307    19929 DEVCO III    294444    000   
218115000    SARAH B TUTTLE    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
11/19/1900    1100    458    2423 DEVCO III    294445    000    218116000   
ELIZABETH B LARGE ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
10/21/1902    1223    326    32895 DEVCO III    294446    000    218117000   
THE ELIZABETH MARINE WAYS COMPANY    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    12/28/1915    1824    385    36 DEVCO III    295001    000   
218315000    OLIVER TYRONE CORPORATION    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    5/27/1960    3890    84    DEVCO III    295003000    000   
158318000    JAMES E LEGGETT ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA   
ALLEGHENY    6/27/2008    13809    371    DEVCO III    295065    000   
218379000    TONY MONTURO ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY
   5/11/1970    4837    116    16932 DEVCO III    295068    000    218382000   
MARGARET PELCHARSKY ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
4/27/1970    4834    151    15371 DEVCO III    295074    000    218388000   
GLENN R JORDAN ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
8/4/1970    4865    469    30033 DEVCO III    295075    000    218389000   
RUSSEL R CAIN ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
9/26/1970    4895    253    40065 DEVCO III    295076    000    218390000   
ARCHIE LIDEY ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
10/10/1970    4898    381    41479 DEVCO III    295079    000    218393000   
ELI DAVIDOVICH ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
1/30/1971    4931    292    4408 DEVCO III    295080    000    218394000   
ANTONIO YARULIS ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
2/7/1971    4932    408    5317 DEVCO III    295081    000    218395000   
RAYMOND L BRANCOLINI ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
2/25/1971    4938    309    8354

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    295082    000    218396000    ALBERT BRUNI ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    ALLEGHENY    3/31/1971    4952    492    16565 DEVCO III
   295090    000    218404000    JOHN MELVILLE ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    5/10/1920    2046    218    DEVCO III    295093   
000    218407000    CHARLES WUNDERLICH ET AL    NOBLE ENERGY INC    PENNSYLVANIA
   ALLEGHENY    3/15/1927    2323    270    13927 DEVCO III    295096    000   
218410000    CLARENCE E STONER ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    11/16/1917    1892    593    37322 DEVCO III    295101    000   
218415000    H O GIBBONS ET AL    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY
   12/27/1904    1362    174    576 DEVCO III    295103    000    218417000   
FEDERAL SUPPLY COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
12/31/1927    2352    276    DEVCO III    295104    000    218418000    RONALD E
GLOS ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    6/30/1967    4478
   510    29425 DEVCO III    295105    000    218419000    GEORGE DORA JR ET AL
   NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    7/22/1967    4406    425   
33511 DEVCO III    295106    000    218420000    ISADORE J FRITZ ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    11/21/1967    4456    685    57095
DEVCO III    295107    000    218421000    FRANK W JARVIS JR ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    5/18/1960    3830    338    31733
DEVCO III    295108    000    218422000    NELLA MCDONALD ET VIR    NOBLE ENERGY
INC    PENNSYLVANIA    ALLEGHENY    8/12/1910    1661    559    21051 DEVCO III
   295110    000    218424000    FORWARD TOWNSHIP SCHOOL DISTRICT    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    6/25/1963    4077    137    32660
DEVCO III    295113    000    218427000    HERBERT A JOHNS ET AL    NOBLE ENERGY
INC    PENNSYLVANIA    ALLEGHENY    9/25/1899    1336    1    DEVCO III   
295116    000    218429000    JOHN MELVILLE ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    10/2/1916    1877    205    26670 DEVCO III   
295117    000    218430000    TIVIS TALBERT ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    11/9/1912    1764    96    36752 DEVCO III   
295119    000    218432000    ISAAC SIMMONS    NOBLE ENERGY INC    PENNSYLVANIA
   ALLEGHENY    4/23/1912    1736    334    13038 DEVCO III    295129    000   
218442000    JAMES H MANOWN    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
6/7/1909    1626    277    15863 DEVCO III    295130    000    218443000   
JAMES EVANS ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    9/30/1899
   1052    219    DEVCO III    295132    000    218445000    JOHN W MELVILLE ET
UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    6/5/1907    1547    275
   21372 DEVCO III    295141    000    218454000    ROBERT JENKINS    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    12/13/1899    1082    33    8566
DEVCO III    295147    000    218459000    CHRIST HANSEN ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    ALLEGHENY    10/13/1913    1782    519    DEVCO III   
295150    000    218462000    MARGARET GIBSON ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    7/14/1914    1792    184    DEVCO III    295153   
000    218465000    W HARRY BROWN ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    12/1/1899    1064    109    DEVCO III    295156    000    218468000
   ARCH LHORMER ET AL    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
12/21/1962    4008    347    87842 DEVCO III    295157    000    218469000   
HARVEY D O’NEIL    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    1/16/1900   
1060    283    3557 DEVCO III    295161    000    218472000    GEORGE W PETERSON
ET AL    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    1/11/1900    1066   
98    3555

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    295163    000    218474000    THE PEOPLES COAL COMPANY    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    10/22/1909    1659    134    29709
DEVCO III    295186    000    218495000    LHORMER REAL ESTATE AGENCY INC   
NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    6/29/1977    5800    979   
45129 DEVCO III    295209    000    218516000    ROCCO RONKI ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    3/25/1980    6247    70    22312
DEVCO III    295215    000    218522000    JOHN A MARKANICH ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    9/25/1980    6310    31    57922
DEVCO III    295216    000    218523000    JOHN A MARKANICH ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    9/25/1980    6310    35    57923
DEVCO III    321008    001    219015000    JOHN G HOLMES ET AL    NOBLE ENERGY
INC    PENNSYLVANIA    ALLEGHENY    3/31/1900    246    507    DEVCO III   
321008    002    219015000    JOHN G HOLMES ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    3/31/1900    246    507    DEVCO III    321023   
000    219026000    J C BOYER ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    4/15/1919    1975    21    DEVCO III    321026    000    219029000
   NICHOLAS DUBS ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
12/29/1927    2350    17    DEVCO III    321027    000    219030000    JOHN
TELBAN ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    12/29/1927   
2341    235    DEVCO III    321052    001    219042000    A DEMPSTER ET UX   
NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    3/4/1903    1278    23    DEVCO
III    321052    002    219042000    A DEMPSTER ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    3/4/1903    1278    23    DEVCO III    321078   
000    219064000    SAMUEL G PEPPARD    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    4/26/1921    2062    226    DEVCO III    321079    000    219065000
   ROBERT GUTHRIE ET AL    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
6/10/1921    2074    187    DEVCO III    347201    000    219247000    RENTON
INVESTMENT COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    3/27/1962
   4024    89    44892 DEVCO III    347202    000    219248000    WEIRTON COAL
COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    11/20/1952    3242
   545    DEVCO III    686001    001    229045000    SHAW COAL COMPANY    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    1/1/1910    1679    1    12832 DEVCO
III    686001    002    229045000    SHAW COAL COMPANY    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    1/1/1910    1679    1    12832 DEVCO III    686002
   000    229046000    AUGUST SCHLEGEL ET AL    NOBLE ENERGY INC    PENNSYLVANIA
   ALLEGHENY    1/26/1951    3134    352    17447 DEVCO III    686006    000   
229048000    AUGUST SCHLEGEL ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    6/2/1948    3016    5    36566 DEVCO III    686007    000   
229049000    VERA M FULLAYTAR SABOW ET VIR    NOBLE ENERGY INC    PENNSYLVANIA
   ALLEGHENY    8/6/1955    3402    673    56788 DEVCO III    686008    000   
229050000    R A PHILLIPS ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY
   12/2/1901    1201    229    21312 DEVCO III    686011    000    229053000   
PETER M HITCHCOCK ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
7/31/1902    1292    273    39911 DEVCO III    686016    000    229054000   
FRANCIS L ROBBINS ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
4/6/1904    1339    18    DEVCO III    686019    000    229056000    IMPERIAL
COAL COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    11/22/1901   
1174    470    34045 DEVCO III    686023    000    229060000    E W POWERS ET UX
   NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    10/7/1899    1363    497   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    686025    000    229062000    FEDERAL SUPPLY COMPANY    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    6/10/1927    2281    593    48945
DEVCO III    686026    000    229063000    CHARTIERS BLOCK COAL COMPANY    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    2/8/1902    1197    114    DEVCO III
   686027    000    229064000    JOSEPH A PORTMAN ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    7/12/1946    2901    671    50781 DEVCO III   
686028    000    229065000    WILLIAM M NOBLE ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    1/29/1921    2041    479    3139 DEVCO III   
686031    000    229067000    THOMAS H HARTLEY GUARDIAN    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    5/16/1901    1138    79    14788 DEVCO III   
686032    000    229068000    JOHN BLYTH ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    11/30/1899    1070    524    DEVCO III    686033   
000    229069000    JAMES J BOYLE ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    12/11/1899    1082    294    17221 DEVCO III    686035    000   
229070000    MILLERS RUN MINING COMPANY    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    6/5/1900    1070    493    14458 DEVCO III    686036    000   
229071000    VULCAN COAL COMPANY    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    10/22/1900    1115    6    DEVCO III    686037    000    229072000
   MARY B DITHRIDGE ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
2/4/1901    1166    130    33162 DEVCO III    686043    000    229073000    JOHN
W BOILEAU    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    11/11/1901    1154
   167    30950 DEVCO III    686048    000    229074000    LOUIS WEINMANN ET UX
   NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    7/11/1902    1196    212   
20012 DEVCO III    686050    000    229075000    J E CROUCH ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    3/25/1902    1182    183    8445
DEVCO III    686053    000    229076000    W H ROBERTS ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    ALLEGHENY    7/7/1902    1209    82    20526 DEVCO III   
686054    000    229077000    WILLIAM H ROBERTS ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    6/19/1902    1191    508    22887 DEVCO III   
686055    000    229078000    CHARLES PORTER    NOBLE ENERGY INC    PENNSYLVANIA
   ALLEGHENY    11/7/1901    1183    95    7450 DEVCO III    686056    000   
229079000    WILLIAM H ROBERTS ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    7/30/1902    1210    145    24641 DEVCO III    686057    000   
229080000    EDWARD T DRAVO ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    3/25/1902    1174    559    10186 DEVCO III    686059    000   
229081000    WILLIAM H ROBERTS ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    8/26/1902    1191    537    25331 DEVCO III    686062    000   
229082000    GEORGE HOWARD FORSYTHE ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    10/17/1902    1224    474    3292 DEVCO III    686063    000   
229083000    CHRISTOPHER AGERTER ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    1/22/1903    1232    169    4808 DEVCO III    686066    000   
229085000    ST PAULS ROMAN CATHOLIC ORPHAN ASYLUM OF PITT PA    NOBLE ENERGY
INC    PENNSYLVANIA    ALLEGHENY    2/23/1903    1227    332    6222 DEVCO III
   686069    000    229086000    ELIZABETH W FERREE ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    3/4/1903    1234    299    7495 DEVCO III    686071
   000    229087000    JOHAN MANDELL ET UX    NOBLE ENERGY INC    PENNSYLVANIA
   ALLEGHENY    7/18/1904    1326    563    19506 DEVCO III    686072    000   
229088000    WILLIAM J STEEN ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    5/4/1905    1450    311    20211

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    686082    000    229091000    SYLVESTER RIZZOTTO ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    8/1/1928    2367    226    38647
DEVCO III    686086    000    229093000    CHARLES H PHELPS ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    2/14/1900    1070    514    14463
DEVCO III    686087    000    229094000    OAK RIDGE COAL COMPANY LIMITED   
NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    5/25/1903    1263    393   
19295 DEVCO III    686092    000    229095000    JAMES A EDMUNDSON ET UX   
NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    6/9/1913    1781    565   
20358 DEVCO III    686112    000    229096000    JOHN LUTZ SR ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    3/15/1910    1641    583    7204
DEVCO III    686113    000    229097000    NANCY C MARSHALL ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    5/28/1984    1671    193    DEVCO III
   686132    000    229098000    N F SANFORD ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    9/27/1899    1849    83    27103 DEVCO III   
686134    000    229099000    MONTOUR RAILROAD COMPANY    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    2/27/1918    1921    591    17083 DEVCO III   
686135    000    229100000    MONTOUR RAILROAD COMPANY    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    2/27/1918    1921    598    170556 DEVCO III   
686140    000    229102000    FEDERAL SUPPLY COMPANY    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    1/7/1929    2374    413    1698 DEVCO III    686141
   000    229103000    DAVID F DUNBAR ET AL    NOBLE ENERGY INC    PENNSYLVANIA
   ALLEGHENY    3/29/1934    2495    325    8377 DEVCO III    686150    000   
229106000    WILLIAM J MORGAN ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    10/31/1899    1070    482    14456 DEVCO III    686155    000   
229107000    MARY BUSARELLO ET VIR    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    5/7/1903    1254    572    17499 DEVCO III    686157    000   
229108000    MARY MCCUE ET AL    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY
   10/20/1903    1287    462    33837 DEVCO III    686162    000    229109000   
VALLEY PRESBYTERIAN CHURCH    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
4/27/1909    1636    385    14031 DEVCO III    686168    000    229110000   
GEORGE H FORSYTHE ET AL    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
11/26/1909    1641    459    33914 DEVCO III    686169    000    229111000   
JOHN MANDEL ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    10/14/1908
   1584    627    26226 DEVCO III    686172    000    229112000    WILLIAM H
SCHAFER    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    5/15/1917    1888   
492    16980 DEVCO III    686178    000    229113000    EDWARD MCDONALD ET AL   
NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    8/24/1929    2397    494   
DEVCO III    686182    000    229115000    LAKE SUPERIOR COAL COMPANY    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    11/16/1899    1070    519    14464
DEVCO III    686183    000    229116000    FRANCIS L ROBBINS ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    3/4/1905    1399    223    DEVCO III
   686184    000    229117000    MANSFIELD COAL AND COKE COMPANY    NOBLE ENERGY
INC    PENNSYLVANIA    ALLEGHENY    1/7/1903    1239    78    2388 DEVCO III   
686185    000    229118000    MARY HENNESTOFIL ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    1/12/1903    1246    249    3680 DEVCO III   
686186    000    229119000    PARKER L BOICE ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    1/26/1903    1246    252    3681 DEVCO III   
686187    000    229120000    W H HUOT ET UX    NOBLE ENERGY INC    PENNSYLVANIA
   ALLEGHENY    2/20/1903    1258    19    6138 DEVCO III    686188    000   
229121000    OIL WELL SUPPLY COMPANY    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    1/17/1903    1299    443    2102

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    686207    000    229128000    WILLIAM AIKEN ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    ALLEGHENY    8/5/1908    1605    257    20122 DEVCO III
   686208    000    229129000    FRANK DEYAK ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    7/13/1921    2117    571    DEVCO III    692003   
000    229269000    JOHN JAMES NICHOLSON ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    7/5/1955    3532    317    47844 DEVCO III   
692005    000    229271000    BESSIE TARR    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    1/12/1955    3496    325    5363 DEVCO III    692007    000   
229272000    DIANA JONES BAKER ET VIR    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    12/17/1955    3560    53    91274 DEVCO III    692008    000   
229273000    EVAN H JONES ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY
   12/17/1955    3560    57    91275 DEVCO III    692009    000    229274000   
JOHN D JONES ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    1/24/1956
   3565    409    5897 DEVCO III    692010    000    229275000    JANE E PLANCE
ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    1/9/1928    2333   
526    DEVCO III    692012    000    229276000    PITTSBURGH COAL CARBONIZATION
COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    6/29/1946    2906   
125    45354 DEVCO III    692013    000    229277000    DAVID JONES ET UX   
NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    12/17/1955    3560    49   
91273 DEVCO III    692014    000    229278000    JENNIE NICHOLSON BOYD ET VIR   
NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    1/26/1956    3565    405   
5896 DEVCO III    CNX286406    000    216585000    FOREST HILL COAL MINING
COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    8/3/1901    1162   
387    DEVCO III    DAD66159    000    110172000    JOHN LESTER ET AL    A-S
ENERGY INC    PENNSYLVANIA    ALLEGHENY    10/19/1979    6180    959    DEVCO
III    DAD66161    000    110173000    AMERICAN STANDARD INC    A-S ENERGY INC
   PENNSYLVANIA    ALLEGHENY    4/20/1988    7847    257    DEVCO III   
DAD66163    000    110174000    AMERICAN STANDARD INC    A-8 ENERGY INC   
PENNSYLVANIA    ALLEGHENY    4/20/1988    7847    250    84714 DEVCO III   
DAD66165    000    110175000    MUNICIPAL AUTHORITY OF WESTMORELAND COUNTY   
A-S ENERGY INC    PENNSYLVANIA    ALLEGHENY    7/16/1979    6141    223    51063
DEVCO III    DAD66167    000    110176000    RESTLAND MEMORIAL PARK INC   
AMERICAN STANDARD INC    PENNSYLVANIA    ALLEGHENY    10/23/1978    6055    853
   DEVCO III    DAD66169    000    110177000    WACO EQUIPMENT CO    A-S ENERGY
INC    PENNSYLVANIA    ALLEGHENY    12/29/1983    6819    213    DEVCO III   
DAD66171    000    110178000    PITCAIRN-MONROEVILLE SPORTSMEN’S CLUB   
AMERICAN STANDARD INC    PENNSYLVANIA    ALLEGHENY    12/7/1978    6055    841
   91979 DEVCO III    DAD66173    000    110179000    CATHOLIC CEMETERIES
ASSOCIATION OF THE DIOCESE    AMERICAN STANDARD INC    PENNSYLVANIA    ALLEGHENY
   10/31/1978    6055    878    DEVCO III    DV002925    000    110278000   
JOHN A LIPP ET UX    CNG DEVELOPMENT COMPANY    PENNSYLVANIA    ALLEGHENY   
10/6/1988    7890    441    09976 DEVCO III    DV011807    000    111270000   
ROBERT N HALL    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    10/29/1952   
3362    365    66371 DEVCO III    DV023002    000    112984000    JAMES H MORRIS
ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    7/1/1892    11    219
   DEVCO III    DV023054    000    113029000    JOHN MEHAFFEY    NOBLE ENERGY
INC    PENNSYLVANIA    ALLEGHENY    6/27/1949    3051    209    38172 DEVCO III
   DV023171    000    113137000    JOHN J BEECH ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    4/7/1943    2765    108   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    DV023172    000    113138000    GEORGE G BEECH ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    8/25/1942    2754    244    3387
DEVCO III    DV023178    000    113141000    JOSEPH C HORNFECK ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    3/29/1943    2761    377    14349
DEVCO III    DV023206    000    113162000    THE PEOPLES CITY BANK    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    3/6/1947    2929    696    16054
DEVCO III    DV023867    000    113655000    RICO INC    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    7/6/1956    3525    157    45113 DEVCO III    HH008
   000    HH008    JOHN F BEIRNE ET UX    HUNTLEY & HUNTLEY INC    PENNSYLVANIA
   ALLEGHENY    12/30/2008    13856    595    DEVCO III    HH019    000    HH019
   RICHARD D BARNCORD ET UX    HUNTLEY & HUNTLEY INC    PENNSYLVANIA   
ALLEGHENY    9/15/2009    14083    472    DEVCO III    HH020    000    HH020   
HUNTLEY & HUNTLEY OPERATIONAL SERVICES INC    HUNTLEY & HUNTLEY INC   
PENNSYLVANIA    ALLEGHENY    2/23/2008    13678    502    DEVCO III    HH021   
000    HH021    MARGARET H BALL    HUNTLEY & HUNTLEY INC    PENNSYLVANIA   
ALLEGHENY    4/13/2007    13267    191    DEVCO III    HH022    000    HH022   
ANTHONY G BERARDI JR ET UX    HUNTLEY & HUNTLEY INC    PENNSYLVANIA    ALLEGHENY
   4/27/2007    13267    271    DEVCO III    HH052    000    HH052    ESTATE OF
ROBERT BROWN    HUNTLEY & HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    11/6/2007
   13436    11    DEVCO III    HH054    000    HH054    SISTERS OF THE DIVINE
REDEEMER    HUNTLEY & HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    11/16/2007   
13943    555    DEVCO III    HH057    000    HH057    CHARLES E FARKAS ET AL   
HUNTLEY & HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    6/1/2008    13640    532
   DEVCO III    HH058    000    HH058    ELIZABETH TOWNSHIP SPORTSMENS
ASSOCIATION    HUNTLEY & HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    11/10/2009
   14136    58    DEVCO III    HH059    000    HH059    NEW HOPE ASSEMBLY OF GOD
CHURCH    HUNTLEY & HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    11/10/2009   
14152    443    DEVCO III    HH060    000    HH060    SCOTT A MCCALL ET UX   
HUNTLEY & HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    12/10/2009    14187    29
   DEVCO III    HH061    000    HH061    JOHN KARLOVSKI ET UX    HUNTLEY &
HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    12/17/2009    14187    26    DEVCO
III    HH062    000    HH062    KATHY WESTBELD ET VIR    HUNTLEY & HUNTLEY INC
   PENNSYLVANIA    ALLEGHENY    12/27/2006    13267    252    DEVCO III    HH063
   000    HH063    DALE R HOFFMAN ET UX    HUNTLEY & HUNTLEY INC    PENNSYLVANIA
   ALLEGHENY    1/7/2010    14187    44    DEVCO III    HH064    000    HH064   
GEORGE T WAY ET UX    HUNTLEY & HUNTLEY INC    PENNSYLVANIA    ALLEGHENY   
1/15/2010    14187    35    DEVCO III    HH065    000    HH065    MARK MCCALL ET
UX    HUNTLEY & HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    1/22/2010    14187
   59    DEVCO III    HH066    000    HH066    JOHN P GOODRUM ET AL    HUNTLEY &
HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    2/18/2010    14208    230    DEVCO
III    HH067    000    HH067    JONATHAN P GOODRUM    HUNTLEY & HUNTLEY INC   
PENNSYLVANIA    ALLEGHENY    2/18/2010    14208    221    DEVCO III    HH068   
000    HH068    TRUE LINE CORPORATION    HUNTLEY & HUNTLEY INC    PENNSYLVANIA
   ALLEGHENY    3/3/2010    14320    83    DEVCO III    HH069    000    HH069   
SCOTT B BOYD ET UX    HUNTLEY & HUNTLEY INC    PENNSYLVANIA    ALLEGHENY   
3/11/2010    14320    103    DEVCO III    HH070    000    HH070    RICHARD L
CHESSON ET UX    HUNTLEY & HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    3/11/2010
   14320    55   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    HH071    000    HH071    THE MITCHELL R HOLLIDAY & MARY L HOLLIDAY
TRUST    HUNTLEY & HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    3/11/2010   
14320    61    DEVCO III    HH072    000    HH072    DEAN K MCHOLME ET UX   
HUNTLEY & HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    5/5/2010    14529    297
   DEVCO III    HH075    000    HH075    BUTLERS GOLF COURSE    HUNTLEY &
HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    5/9/2006    12989    19   
2006-20750 DEVCO III    HH077    000    156194001    1935 INC    HUNTLEY &
HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    11/16/2007    13449    440    DEVCO
III    HH078    000    HH078    PETER SUCHY ET UX    HUNTLEY & HUNTLEY INC   
PENNSYLVANIA    ALLEGHENY    7/20/2006    12970    402    DEVCO III    PNG04269
   000    125861000    MARTHA BROWN ET AL    THE OHIO VALLEY GAS CO   
PENNSYLVANIA    ALLEGHENY    4/12/1898    7480    234                   THE
PEOPLES                   DEVCO III    PNG04937    000    125879000    ANDREW J
BAUMGARTEN ET UX    NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    9/1/1909
   20    435    DEVCO III    PNG04938    000    125880000    PETER S DICE ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    9/1/1909   
20    436                   THE PEOPLES                   DEVCO III    PNG05303
   000    125886000    MARGARET E SHAW ET VIR    NATURAL GAS COMPANY   
PENNSYLVANIA    ALLEGHENY    6/23/1910    20    445    5303 DEVCO III   
PNG06682    000    125911000    JENNIE ALTER ET AL    J C TREES    PENNSYLVANIA
   ALLEGHENY    2/6/1912    1760    432    22879 DEVCO III    PNG06686    000   
125912000    WILLIAM BARNETT ET AL    J C TREES    PENNSYLVANIA    ALLEGHENY   
2/7/1912    1755    417    DEVCO III    PNG11072    000    125972000    J MCF
CARPENTER    JAS H DUFF    PENNSYLVANIA    ALLEGHENY    12/1/1915    71    103
   DEVCO III    PNG11348    000    125976000    GEORGE MILLER ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    5/29/1918    1914   
353    DEVCO III    PNG11493    000    125978000    MARGARET S MORRISON ET VIR
   M L RODGERS    PENNSYLVANIA    ALLEGHENY    7/12/1916    1889    516    DEVCO
III    PNG12552    000    125987000    SARAH C SNODGRASS ET AL    THOMAS S
BICKERTON    PENNSYLVANIA    ALLEGHENY    5/12/1900    17    287    DEVCO III   
PNG12555    000    125988000    JOHN L LIVINGSTON ET AL    ROCK RUN FUEL GAS
COMPANY    PENNSYLVANIA    ALLEGHENY    3/23/1903    20    28    DEVCO III   
PNG15937    000    126030000    J ALBERT MORROW ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    4/29/1926    2280    494    22493 DEVCO III   
PNG17540    000    126051000    MARY ALLISON ET AL       PENNSYLVANIA   
ALLEGHENY                            CARNEGIE                   DEVCO III   
PNG17604    000    126065000    ELIZABETH BRYAN ET AL    NATURAL GAS COMPANY   
PENNSYLVANIA    ALLEGHENY    4/16/1907    21    98    DEVCO III    PNG17623   
000    126068000    F E ATKINS ET UX    JAS H STIRLING    PENNSYLVANIA   
ALLEGHENY    9/21/1915    1830    640    DEVCO III    PNG17701    000   
126083000    JOSIAH PAINTER    THE AMERICAN NATURAL GAS COMPANY    PENNSYLVANIA
   ALLEGHENY    1/7/1908    21    100    DEVCO III    PNG17709    000   
126085000    J S GREER ET UX    AMERICAN NATURAL GAS CO    PENNSYLVANIA   
ALLEGHENY    4/24/1916    1854    178   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    PNG17795    000    126100000    PAUL M DAVIDSON ET AL    O F
CASHDOLLAR    PENNSYLVANIA    ALLEGHENY    4/7/1922    2244    743    DEVCO III
   PNG17840    000    126109000    GEORGE HAVERLINE    W E GRIFFITH   
PENNSYLVANIA    ALLEGHENY    10/2/1896    15    67    DEVCO III    PNG17898   
000    126124000    LEWIS JENEIWEINE    AMERICAN NATURAL GAS COMPANY   
PENNSYLVANIA    ALLEGHENY    1/6/1898    15    583    DEVCO III    PNG18078   
000    126166000    J N RITCHIE    AMERICAN NATURAL GAS COMPANY    PENNSYLVANIA
   ALLEGHENY    11/24/1911    1759    243    DEVCO III    PNG18092    000   
126169000    A M WOOD    AMERICAN NATURAL GAS COMPANY    PENNSYLVANIA   
ALLEGHENY    11/30/1912    1759    241    18092 DEVCO III    PNG18120    000   
126172000    DANIEL MACMASTER    AMERICAN NATURAL GAS COMPANY    PENNSYLVANIA   
ALLEGHENY    5/4/1914    1818    472    DEVCO III    PNG18238    000   
126189000    JULIUS P POSCHEN    AMERICAN NATURAL GAS COMPANY    PENNSYLVANIA   
ALLEGHENY    1/15/1920    2124    225    DEVCO III    PNG18461    000   
126210000    CHRISTIAN R WELLER ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    10/25/1923    2168    698    59105 DEVCO III    PNG21740    000   
126230000    H A WALKER ET UX    COLUMBIA NATURAL GAS COMPANY    PENNSYLVANIA   
ALLEGHENY    3/26/1930    2411    341    DEVCO III    PNG28550    000   
126253000    R A V MCCAUGHAN    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY   
4/11/1932    2463    505    9217 DEVCO III    PNG29488    000    126264000   
PETER POTOCHNIK ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
ALLEGHENY    4/6/1934          DEVCO III    PNG43033    000    126344000    J N
JARVIS ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY   
11/7/1939    2619    213    DEVCO III    PNG43072    000    126345000    M P
IRWIN ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY   
6/7/1939    2630    316    43072 DEVCO III    PNG43398    000    126352000   
KATE A HAYDEN ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
ALLEGHENY    10/17/1940          DEVCO III    PNG43583    000    126355000   
JOHN MARCONYAK ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
ALLEGHENY    3/3/1941    2685    260    DEVCO III    PNG44434    000   
126368000    ELMER W BJORKLAND ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    ALLEGHENY    6/11/1942    2981    323    DEVCO III    PNG44436
   000    126369000    W B WYLIE ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    ALLEGHENY    7/28/1942    2739    281    DEVCO III    PNG44438
   000    126370000    JOSEPH MUNKACY ET UX    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    ALLEGHENY    9/20/1942    2735    290   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    PNG44440    000    126371000    CHAS H CUNLIFFE ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    9/19/1942    2735   
295    DEVCO III    PNG44480    000    126372000    HERBERT DEAKINS ET UX ET AL
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    8/30/1942   
2740    328    DEVCO III    PNG44481    000    126373000    ANNA M WOODS ET AL
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    9/19/1942   
2734    524    DEVCO III    PNG44498    000    126374000    DI MYTRO BARNYK ET
AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    9/6/1942
   2744    300    43172 DEVCO III    PNG44739    000    126375000    W EDGAR
WOODS ET UX    FITZSTEPHENS & QUAILL    PENNSYLVANIA    ALLEGHENY    6/12/1929
         DEVCO III    PNG44796    000    126378000    JAMES A NESTA    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    2/25/1943    2756   
188    44796 DEVCO III    PNG46005    000    126393000    PAUL OMACHEL ET UX   
P A WITHERSPOON    PENNSYLVANIA    ALLEGHENY    5/13/1938    2630    69    DEVCO
III    PNG46041    000    126398000    WM M REYNOLDS ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    6/8/1943    2762    400   
DEVCO III    PNG46042    000    126399000    THOMAS FORSYTH ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    5/3/1944    2765    448   
DEVCO III    PNG46043    000    126400000    ELIZA DAVIES    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    ALLEGHENY    5/23/1944    2768    159    46043
DEVCO III    PNG46044    000    126401000    JACOB EVERLEY ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    5/22/1944    2762    407   
DEVCO III    PNG46045    000    126402000    W E EVERLEY JR    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    5/22/1944    2769    22   
DEVCO III    PNG46110    000    126406000    MARY C WERNER ET AL    A J WISE   
PENNSYLVANIA    ALLEGHENY    6/16/1943    2755    138    DEVCO III    PNG46182
   000    126408000    W EDGAR WOODS ET UX    R E CLARK    PENNSYLVANIA   
ALLEGHENY    10/8/1941    2705    643    DEVCO III    PNG46429    001   
126414000    EDWARD METZ    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
ALLEGHENY    3/15/1943    2780    262    45447 DEVCO III    PNG46429    002   
126414000    EDWARD METZ    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
ALLEGHENY    3/15/1943    2780    262    45447 DEVCO III    PNG46836    000   
126420000    HARRY P RAMBO ET AL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    ALLEGHENY    7/14/1944    2806    174    DEVCO III    PNG46895
   000    126422000    ROBERT K REITER    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    ALLEGHENY    10/6/1944    2822    177   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    PNG47062    000    126426000    CORA B MASTERS ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    10/29/1944    2813    228   
DEVCO III    PNG49223    000    126477000    J S ZIMMERMAN ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    6/7/1947    2936    598   
DEVCO III    PNG49235    000    126478000    W C HOUGH    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    ALLEGHENY    3/13/1947    2936    700    DEVCO
III    PNG49236    000    126479000    SOPHIE MULASZ    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    ALLEGHENY    3/11/1947    2939    382    DEVCO III   
PNG49237    000    126480000    LOUIS J ZIMMERMAN ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    ALLEGHENY    3/11/1947    2938    624    DEVCO
III    PNG49489    000    126482000    D NORMAN MCDOWELL ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    6/20/1947    2959    478   
49489 DEVCO III    PNG49511    000    126483000    RUTH E HINES ET VIR    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    7/2/1947    2969   
302    DEVCO III    PNG49529    000    126485000    MILTON M JARVIS ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    7/22/1947    2968   
205    DEVCO III    PNG49544    000    126487000    ELIZABETH S WYLIE    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    11/19/1947    2958
   564    DEVCO III    PNG49567    000    126488000    GEORGE H KNOX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    8/4/1947    2961   
536    DEVCO III    PNG49616    000    126489000    EPHRAIM C MOWER ET AL    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    8/19/1947    2960   
542    DEVCO III    PNG51110    000    126513000    W S BILLICK ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    6/18/1948    3017   
153    DEVCO III    PNG51606    000    126520000    ANNIE STRACELSKY    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    11/19/1949    3046
   182    DEVCO III    PNG51607    000    126521000    WILLIAM L RODABAUGH ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    11/19/1949   
3046    182    DEVCO III    PNG51622    000    126523000    LUCILLE M MCCONNELL
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    11/19/1949   
3047    322    DEVCO III    PNG51623    000    126524000    JOHN N JARVIS JR ET
UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    11/7/1949
   3039    684    DEVCO III    PNG51645    000    126525000    J WALTER SCOTT ET
UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    3/27/1949
   3037    631   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    PNG51646    000    126526000    J LAWRENCE SCOTT ET AL    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    3/27/1949    3038   
455    DEVCO III    PNG52855    000    126556000    JACOB E GUFFEY ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    3/1/1950    3086   
690    DEVCO III    PNG54111    000    126599000    MARGARET S VAN KIRK    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    12/26/1951    3147
   556    DEVCO III    PNG55006    000    126682000    W EDGAR WOODS ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    10/8/1953   
3272    294    DEVCO III    PNG57290    000    126966000    THOMAS E SMEAD ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    8/18/1957   
3590    678    DEVCO III    PNG57300    000    126968000    ANGELO A SCOTT ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    8/18/1957   
3611    153    DEVCO III    PNG57843    000    126996000    LELAND JARVIS ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    4/14/1958   
3672    129    DEVCO III    PNG58139    000    127015000    MARY T BURKE ET AL
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY    1/16/1958   
3735    509    58139 DEVCO III    Q078253000    000    156502000    MOOREHEAD
HEIRS    FORT PITT NATURAL GAS COMPANY    PENNSYLVANIA    ALLEGHENY   
10/10/1899    14150    166    DEVCO III    321020    001    219025000    JOHN
ALBERT ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    7/24/1956   
3639    89    50997 DEVCO III    321020    002    219025000    JOHN ALBERT ET UX
   NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    7/24/1956    3639    89   
50997 DEVCO III    294354    000    218032000    JOHN A WOOD ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    11/15/1899    1057    355    DEVCO
III    295152    000    218464000    R S SMITH ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    3/13/1900    1082    66    8568 DEVCO III    321049
   001    219041000    THE PITTSBURGH AND CHICAGO GAS COAL COMPANY    NOBLE
ENERGY INC    PENNSYLVANIA    ALLEGHENY    10/12/1901    1153    196    DEVCO
III    321049    002    219041000    THE PITTSBURGH AND CHICAGO GAS COAL COMPANY
   NOBLE ENERGY INC    PENNSYLVANIA    ALLEGHENY    10/12/1901    1153    196   
DEVCO III    295063    000    218377000    W H WEIGEL    NOBLE ENERGY INC   
PENNSYLVANIA    ALLEGHENY    4/24/1970    4834    189    15367 DEVCO III   
295020    000    218334000    JAMES H PITTS ET UX    NOBLE ENERY INC   
PENNSYLVANIA    ALLEGHENY    10/31/1967    4429    219-232    2828 DEVCO III   
HH007    000    156184001    MICHAEL J COTTONE    HUNTLEY & HUNTLEY INC   
PENNSYLVANIA    ALLEGHENY    10/25/2007    13436    43    2007-36121 DEVCO III
   HH009    000    156204001    WILLIAM J DRUM ET AL    HUNTLEY & HUNTLEY INC   
PENNSYLVANIA    ALLEGHENY    5/2/2008    13604    32    DEVCO III               
HUNTLEY &                      HH010    000    156195001    THOMAS J PICKFORD ET
UX    HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    7/8/2006    12970    357   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    HH011    000    156186001    JOHN M FIRDA ET UX    HUNTLEY &
HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    7/14/2006    12970    365   
2006-28553 DEVCO III    HH012    000    156192001    ARTHUR T KENNEDY ET AL   
HUNTLEY & HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    7/14/2006    12970    394
   DEVCO III    HH013    000    156182001    JERRY L CAVANAUGH ET UX    HUNTLEY
& HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    7/28/2006    12970    336    DEVCO
III    HH014    000    156196001    MARK RUSINKO ET UX    HUNTLEY & HUNTLEY INC
   PENNSYLVANIA    ALLEGHENY    7/28/2006    12970    352    DEVCO III    HH015
   000    156183001    DAVID COLLURA    HUNTLEY & HUNTLEY INC    PENNSYLVANIA   
ALLEGHENY    8/4/2006    12970    344    DEVCO III    HH016    000    156178001
   THOMAS W BELLAS ET UX    HUNTLEY & HUNTLEY INC    PENNSYLVANIA    ALLEGHENY
   8/23/2006    12991    125    DEVCO III    HH017    000    156188001    ALFRED
IANUALE ET UX    HUNTLEY & HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    8/23/2006
   12991    115    DEVCO III    HH018    000    156191001    PETER M KANSKI ET
UX    HUNTLEY & HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    8/26/2006    12991
   120    DEVCO III    HH023    000    156179001    ANTHONY G BERARDI ET UX   
HUNTLEY & HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    4/27/2007    13267    404
   DEVCO III    HH040    000    156193001    PATRICK D MANNION    HUNTLEY &
HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    8/31/2007    13412    448    DEVCO
III    HH046    000    156185001    FRANCIS W DRISCOLL ET UX    HUNTLEY &
HUNTLEY INC    PENNSYLVANIA    ALLEGHENY    9/27/2007    13412    412    DEVCO
III    HH055    000    156199001    GERALD TEDESCO    HUNTLEY & HUNTLEY INC   
PENNSYLVANIA    ALLEGHENY    12/4/2007    13470    256    DEVCO III    HH056   
000    156190001    ROBERT G JOHNSTON ET UX    HUNTLEY & HUNTLEY INC   
PENNSYLVANIA    ALLEGHENY    12/11/2007    13470    279    DEVCO III    055604
   000    131443000    ROBERT M MCILWAIN ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    ARMSTRONG    1/24/1951    366    219    DEVCO III    093990   
000    133379000    CRAIG L DINELEY SR ET UX    NOBLE ENERGY INC    PENNSYLVANIA
   ARMSTRONG    4/12/2001    2202    341-344    2001-003022 DEVCO III    479005
   000    221462000    THOMAS S BARBOR ET AL    NOBLE ENERGY INC    PENNSYLVANIA
   ARMSTRONG    12/5/1986    783    134    DEVCO III    479006    000   
221463000    W DALE DETWILER ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
ARMSTRONG    9/4/1985    690    106    2811 DEVCO III    481101    000   
221614000    A R BOARTS ESTATE    NOBLE ENERGY INC    PENNSYLVANIA    ARMSTRONG
   1/17/1984    635    810    0265 DEVCO III    481194    000    221654000   
GEORGE N MCLAUGHLIN    NOBLE ENERGY INC    PENNSYLVANIA    ARMSTRONG   
7/15/1966    499    325    2396 DEVCO III    481195    000    221655000    PAUL
D FRAILEY ET UX    NOBLE ENERGY INC    PENNSYLVANIA    ARMSTRONG    12/20/1978
   592    203    0413 DEVCO III    DV010260    000    110501000    RALPH E SMITH
ET UX    CNG DEVELOPMENT COMPANY    PENNSYLVANIA    ARMSTRONG    8/1/1987    823
   127    DEVCO III    DV023006    000    112988000    JAMES RUPERT EXECUTOR   
NOBLE ENERGY INC    PENNSYLVANIA    ARMSTRONG    6/27/1985    83    487    2603
DEVCO III    L023628    000    119626000    FLEMING LANDSCAPING CO INC   
DOMINION EXPLORATION & PRODUCTION INC    PENNSYLVANIA    ARMSTRONG    3/20/2003
   2617    234    6822 DEVCO III    L205365    000    120537000    SCOTT A
KALMAR ET UX    DOMINION EXPLORATION & PRODUCTION INC    PENNSYLVANIA   
ARMSTRONG    12/1/2005    3153    279    62155

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    L207894    000    120972000    RANDY W SPRANKLE ET UX    DOMINION
EXPLORATION & PRODUCTION INC    PENNSYLVANIA    ARMSTRONG    9/20/2007    3529
   0041    009168 DEVCO III    PNG00060    000    125746000    L C GIBSON    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    3/31/1896    2   
478    DEVCO III    PNG00092    000    125748000    GEORGE D PETERMAN    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    5/11/1896    4   
160    DEVCO III    PNG00102    000    125749000    CALVIN RAYBURN    CARNEGIE
NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    6/18/1894    4    133   
DEVCO III    PNG00261    000    125757000    W ADAM CESSNA    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    2/17/1897    4    491   
DEVCO III    PNG00578    000    125762000    ANNIE E BEER    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    ARMSTRONG    7/14/1899    517    568    407 DEVCO
III    PNG03108    000    125836000    NANCY MCCOMBS ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    6/9/1904    15    188   
DEVCO III    PNG03128    000    125838000    H H WOOD ET UX    HARRY W WILSON   
PENNSYLVANIA    ARMSTRONG    10/14/1899    9    31    DEVCO III    PNG03151   
000    125840000    INDIANA COUNTY GAS COMPANY    NOBLE ENERGY INC   
PENNSYLVANIA    ARMSTRONG    7/18/1904    B-84    484    DEVCO III    PNG04375
   000    125862000    R H GEORGE ET AL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    2/5/1909    21    118    DEVCO III    PNG04629   
000    125869000    S G DUNMIRE ET AL    M HECKMAN    PENNSYLVANIA    ARMSTRONG
   3/9/1909    21    343    DEVCO III    PNG04651    000    125870000    J B
KLINGENSMITH ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
ARMSTRONG    6/18/1909    23    20    4651 DEVCO III    PNG06121    000   
125898000    T M DICE    JOHN BOTT    PENNSYLVANIA    ARMSTRONG    6/23/1893   
3    167    DEVCO III    PNG12072    000    125984000    J H SCHALL    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    7/1/1919    33   
410    12072 DEVCO III    PNG15523    000    126026000    S D RUFFNER ET AL   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    12/8/1925    45
   12    DEVCO III    PNG16946    000    126045000    JEMIMA BOYER ET VIR   
NOBLE ENERGY INC    PENNSYLVANIA    ARMSTRONG    8/31/1928    247    486   
DEVCO III    PNG17501    000    126047000    MARGARET ANDERSON ET AL    GILPIN
NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    10/23/1909    21    399   
DEVCO III    PNG17502    000    126048000    CHARLES A EHRENFELD ET AL    THE
GILPIN OIL AND GAS COMPANY    PENNSYLVANIA    ARMSTRONG    7/14/1902    11   
446    DEVCO III    PNG17504    000    126049000    J KLINGENSMITH    S C BOLE
   PENNSYLVANIA    ARMSTRONG    10/5/1901    11    438    17504 DEVCO III   
PNG17574    000    126059000    JOHN BOYER    W H HURST    PENNSYLVANIA   
ARMSTRONG    10/7/1892    1    413   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    PNG17662    000    126074000    ANNIE M BEERS ET VIR    AMERICAN
NATURAL GAS CO    PENNSYLVANIA    ARMSTRONG    10/12/1922    39    487    17662
DEVCO III    PNG17688    000    126079000    GEORGE M ANDERSON ET UX    AMERICAN
NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    8/10/1925    48    4   
DEVCO III    PNG17696    000    126082000    HENRY GOLDSTROHM ET AL    THE
MANUFACTURER S NATURAL GAS CO    PENNSYLVANIA    ARMSTRONG    5/7/1896    5   
317    17696 DEVCO III    PNG17759    000    126096000    PETER REARICK ET AL   
W H HURST    PENNSYLVANIA    ARMSTRONG    10/8/1892    1    407    17759 DEVCO
III    PNG17936    000    126133000    H W IRWIN ET AL    AMERICAN NATURAL GAS
COMPANY    PENNSYLVANIA    ARMSTRONG    5/4/1903          DEVCO III    PNG17976
   000    126145000    MARY E SHELTON ET VIR    THE MANUFACTURES NATURAL GAS CO
   PENNSYLVANIA    ARMSTRONG    5/7/1896    5    352    DEVCO III    PNG18011   
000    126154000    CHRISTOPHER SHETLER    W H HURST    PENNSYLVANIA   
ARMSTRONG    12/2/1892    4068    93    DEVCO III    PNG18270    000   
126193000    W M THOMAS JR ET UX    AMERICAN NATURAL GAS CO    PENNSYLVANIA   
ARMSTRONG    3/1/1921    39    159    18270

DEVCO III

   PNG18391    000    126200000    H L LUKEHART ET UX    AMERICAN NATURAL GAS CO
   PENNSYLVANIA    ARMSTRONG    10/27/1923    44    308    18391 DEVCO III   
PNG18393    000    126201000    MARY A PETERS ET AL    AMERICAN NATURAL GAS CO
   PENNSYLVANIA    ARMSTRONG    1/14/1925    44    305    18393 DEVCO III   
PNG18425    000    126206000    A A SMELTZER ET UX    A F HENRY    PENNSYLVANIA
   ARMSTRONG    1/28/1919    44    475    18425 DEVCO III    PNG18428    000   
126208000    J F KIMMEL ET UX    AMERICAN NATURAL GAS COMPANY    PENNSYLVANIA   
ARMSTRONG    4/13/1925    48    37    18428

DEVCO III

  

PNG18925

  

000

  

126215000

  

W J BOYER ET UX

   AMERICAN NATURAL GAS CO   

PENNSYLVANIA

   ARMSTRONG   

10/25/1924

  

49

  

115

  

18925

DEVCO III    PNG18987    000    126217000    J E WATTERSON ET UX    AMERICAN
NATURAL GAS CO    PENNSYLVANIA    ARMSTRONG    1/13/1920    34    320    18987
DEVCO III    PNG21776    000    126231000    SARAH J KNEPSHIELD    THE COLUMBIA
NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    1/2/1931    54    498   
DEVCO III    PNG21807    000    126232000    CALVIN G CRAVENER ET UX    THE
COLUMBIA NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    4/3/1930    60   
196    21807 DEVCO III    PNG28410    000    126249000    J C MULBERGER ET UX   
COLUMBIA NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    11/4/1931       62
   464

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    PNG28531    000    126252000    MALISSA PATRICK ET AL    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    1/15/1933    63   
354    28531 DEVCO III    PNG29843    000    126270000    JOHN M GRIMM ET AL   
THE COLUMBIA NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    11/23/1933   
65    331    29843 DEVCO III    PNG39054    000    126273000    A N ST CLAIR ET
AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    6/30/1934
   65    433    39054 DEVCO III    PNG40200    000    126303000    E MARIE
KIMMEL    THE COLUMBIA NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG   
7/14/1935    71    129    DEVCO III    PNG40293    000    126309000    A C
LEIGHTNER ET UX    THE COLUMBIA NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG
   4/14/1936    71    188    40293 DEVCO III    PNG41785    000    126321000   
L A MEYRAN ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG
   7/6/1937    79    29    DEVCO III    PNG42718    000    126333000    MARY E
DUNMIRE ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG   
6/10/1938    79    89    DEVCO III    PNG42719    000    126334000    J M
CLAYPOOL ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG
   6/10/1938    79    85    42719 DEVCO III    PNG42910    000    126338000   
HARRY B BELL ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
ARMSTRONG    10/28/1938    79    103    DEVCO III    PNG43200    000   
126347000    ROBERT M MCILWAIN ET UX    THE PEOPLES NATRUAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    4/1/1940    79    163    43200 DEVCO III   
PNG43878    000    126358000    NATIONAL KITTANNING BANK ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    7/22/1941    79    202   
DEVCO III    PNG44111    000    126363000    R M SUTTER ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    11/29/1941    79    216   
DEVCO III    PNG51796    000    126543000    J N BLOSE    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    ARMSTRONG    2/7/1950    353    407    51796
DEVCO III    PNG54180    000    126604000    DANIEL P CLARKE    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    11/19/1951    363    381   
54180 DEVCO III    PNG54491    000    126628000    J C WILLIAMS ET UX ET AL   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    2/8/1953      
443    54491 DEVCO III    PNG54492    000    126629000    J C WILLIAMS ET AL   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    2/8/1953    363
   441    54492 DEVCO III    PNG54691    000    126638000    ROY F KAUFMAN ET UX
ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG   
12/4/1972    466    1   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    PNG55018    000    126683000    RACHEL T ROSENBERGER ET VIR    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    2/13/1954    387   
15    55018 DEVCO III    PNG55042    000    126686000    E PAUL KNEPSHIELD ET AL
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    3/22/1954   
387    24    2632 DEVCO III    PNG55947    000    126830000    CECIL G SMITH ET
UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    9/17/1954
   398    6    55947 DEVCO III    PNG56079    000    126849000    JOHN A
BLEAKNEY ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG
   7/8/1955    400    480    56079 DEVCO III    PNG56121    000    126851000   
C F BLEAKNEY ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
ARMSTRONG    11/26/1955    401    240    DEVCO III    PNG56141    000   
126857000    HOMER E REEFER ET AL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    9/8/1955    401    568    781 DEVCO III    PNG56403
   000    126884000    RUTH L KIMMEL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    11/13/1965    488    604    56403 DEVCO III   
PNG56404    000    126885000    RUTH L KIMMEL    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    ARMSTRONG    11/18/1965    488    606    56404 DEVCO III   
PNG57557    000    126978000    JOSEPH F GRAY ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    ARMSTRONG    6/16/1957    424    584    57557 DEVCO
III    PNG58203    000    127021000    J E KAUFMAN ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    ARMSTRONG    11/1/1958    432    23    58203
DEVCO III    PNG58432    000    127032000    FRED MUSSER ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    10/3/1958    437    406   
58432 DEVCO III    PNG58936    000    127056000    MYERS E KIMMEL ET AL    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    2/10/1960    442   
563    51029                THE PEOPLES                   DEVCO III    PNG59007
   000    127059000    ROBERT L CONN    NATURAL GAS COMPANY    PENNSYLVANIA   
ARMSTRONG    2/22/1970    523    480    DEVCO III    PNG59008    000   
127060000    C F BLEAKNEY ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    2/11/1960    443    322    59008 DEVCO III   
PNG59093    000    127063000    EMMA L WOOD    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    ARMSTRONG    1/11/1960    444    432    2385 DEVCO III   
PNG59094    000    127064000    EMMA L WOOD    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    ARMSTRONG    1/11/1960    444    434    DEVCO III    PNG59336
   000    127076000    RUTH L KIMMEL ET AL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    10/15/1959    447    568    3838

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    PNG59456    000    127079000    CHARLES H LONG ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    2/3/1970    524    264   
59456 DEVCO III    PNG61029    000    127184000    MYERS KIMMEL ET AL    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    3/21/1963    471   
690    DEVCO III    PNG61996    000    127264000    H M KIMMEL ET UX ET AL   
NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    ARMSTRONG    9/18/1956
   417    591    3441 DEVCO III    PNG63248    000    127406000    J VERNON
KIMMEL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG   
8/19/1968    514    387    63248 DEVCO III    PNG63647    000    127441000   
ROBERT J SMITH ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
ARMSTRONG    5/12/1980    525    310    DEVCO III    Q076628000    001   
251607000    PHILLIPS RESOURCES INC    CNX GAS COMPANY LLC ET AL    PENNSYLVANIA
   ARMSTRONG    6/27/2013    4472    179    201308075 DEVCO III    Q076628000   
002    251607000    PHILLIPS RESOURCES INC    CNX GAS COMPANY LLC ET AL   
PENNSYLVANIA    ARMSTRONG    6/27/2013    4472    179    201308075 DEVCO III   
PNG17582    000    126062000    JACOB BAKER    AMERICAN NATURAL GAS CO   
PENNSYLVANIA    ARMSTRONG    7/2/1907    25    345    DEVCO III    PNG18200   
000    126183000    JANE SHADLE ET AL    E E RICHEY    PENNSYLVANIA    ARMSTRONG
   2/12/1907    27    35    DEVCO III    PNG18257    000    126192000    ELLEN
JANE SOWERS ET AL    THE AMERICAN NATURAL GAS COMPANY    PENNSYLVANIA   
ARMSTRONG    7/5/1920    39    171    18257 DEVCO III    PNG18940    000   
126216000    G J WATTERSON    AMERICAN NATURAL GAS COMPANY    PENNSYLVANIA   
ARMSTRONG    1/13/1920    34    316    18940 DEVCO III    PNG21333    000   
126219000    PETER A STUBRICK ET UX    THE COLUMBIA NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    2/13/1929    56    184    DEVCO III    686022   
000    229059000    HELEN B SEMPLE ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
BEAVER    2/13/1934    417    175    DEVCO III    CNX190237    000    213886000
   THOMAS S LACKEY ET UX    NOBLE ENERGY INC    PENNSYLVANIA    FAYETTE   
3/31/1902    200    105    DEVCO III    CNX190238    000    213887000    CHARLES
W BOWEN ET AL    NOBLE ENERGY INC    PENNSYLVANIA    FAYETTE    10/1/1899    173
   388    DEVCO III    CNX190245    000    213890000    GEORGE W THOMAS ET AL   
NOBLE ENERGY INC    PENNSYLVANIA    FAYETTE    11/10/1899    176    357    DEVCO
III    CNX190250    000    213892000    ELIZABETH G HOGG    NOBLE ENERGY INC   
PENNSYLVANIA    FAYETTE    1/12/1900    173    390    DEVCO III    CNX190251   
000    213893000    CYRUS T HANNA ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
FAYETTE    11/18/1899    184    86    DEVCO III    CNX190288    000    213896000
   JOSEPH S ELLIOTT ET AL    NOBLE ENERGY INC    PENNSYLVANIA    FAYETTE   
9/30/1899    175    428    DEVCO III    CNX190296    000    213904000    MARY A
HOGG ET AL    NOBLE ENERGY INC    PENNSYLVANIA    FAYETTE    10/23/1899    182
   368   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNX190339    000    213912000    PITTSBURGH COAL LAND COMPANY   
NOBLE ENERGY INC    PENNSYLVANIA    FAYETTE    12/31/1923    446    391    DEVCO
III    CNX190343    000    213916000    ELIZABETH WALDRON ET VIR    NOBLE ENERGY
INC    PENNSYLVANIA    FAYETTE    9/5/1902    205    151    DEVCO III   
CNX190351    000    213921000    IRENE BAR ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    FAYETTE    3/14/1905    236    215    DEVCO III    CNX286143   
000    216522000    THE PITTSBURGH MCKEESPORT YOUGHIOGHENY RAILROAD CO    NOBLE
ENERGY INC    PENNSYLVANIA    FAYETTE    4/19/1929    494    306    DEVCO III   
CNX286145    000    216524000    MARGARET O’NEIL    NOBLE ENERGY INC   
PENNSYLVANIA    FAYETTE    11/23/1899    184    118    DEVCO III    CNX286152   
000    216526000    JOHN A WOOD ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
FAYETTE    11/15/1899    176    348    DEVCO III    CNX286190    000   
216538000    NATHANIEL BENTLEY STEPHENS ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    FAYETTE    2/14/1910    296    155    DEVCO III    CNX286303   
000    216569000    UNION REALTY COMPANY OF WASHINGTON    NOBLE ENERGY INC   
PENNSYLVANIA    FAYETTE    10/20/1949    693    1    950 DEVCO III    CNX286495
   000    216605000    FREDERICK K MOORE ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    FAYETTE    4/12/1904    1195    130    1848 DEVCO III   
CNX286691    000    216737000    JAMES E WHITSETT ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    FAYETTE    11/18/1901    207    71    DEVCO III    CNX286693   
000    216739000    BANNING-CONNELLSVILLE COKE COMPANY    NOBLE ENERGY INC   
PENNSYLVANIA    FAYETTE    2/4/1929    483    473    DEVCO III    CNX286694   
000    216740000    DAVID P LUCE ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
FAYETTE    8/24/1928    489    119    DEVCO III    CNX286695    000    216741000
   BRUNO FLORO ESTATE    NOBLE ENERGY INC    PENNSYLVANIA    FAYETTE   
6/10/1929    493    197    DEVCO III    CNX286696    000    216742000    ELNORA
B JAMES ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    FAYETTE    1/5/1929    490
   72    DEVCO III    CNX286697    000    216743000    GEORGE W LUTZ    NOBLE
ENERGY INC    PENNSYLVANIA    FAYETTE    11/1/1902    207    173    DEVCO III   
CNX286698    000    216744000    JOSEPH GLOTFELTY ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    FAYETTE    1/20/1903    215    56    DEVCO III    CNX286699   
000    216745000    LITTLE REDSTONE COAL COMPANY    NOBLE ENERGY INC   
PENNSYLVANIA    FAYETTE    2/14/1900    182    380    DEVCO III    CNX286700   
000    216746000    BRUNO FLORO ESTATE    NOBLE ENERGY INC    PENNSYLVANIA   
FAYETTE    7/7/1934    522    173    DEVCO III    CNX286701    000    216747000
   BRUNO FLORO ESTATE    NOBLE ENERGY INC    PENNSYLVANIA    FAYETTE   
7/23/1937    537    223    DEVCO III    CNX286702    000    216748000    BRUNO
FLORO ESTATE    NOBLE ENERGY INC    PENNSYLVANIA    FAYETTE    2/28/1941    1080
   203    DEVCO III    CNXDV030130    000    114200000    JOSEPH SINAL ET AL   
JOHN T STOLIKER    PENNSYLVANIA    FAYETTE    10/5/1971    1122    423    DEVCO
III    DV030136    000    114204000    WILLIAM A KING ET UX    JOHN T STOLIKER
   PENNSYLVANIA    FAYETTE    10/29/1971    1123    414    DEVCO III   
CNX190344    000    213917000    FRANK A BAILEY ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    FAYETTE    8/8/1900    189    41    DEVCO III    CNX190345   
000    213918000    HARVEY J STEELE ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
FAYETTE    3/30/1910    301    113    DEVCO III    CNX286703    000    216749000
   GEORGE WAMHOFF ET AL    NOBLE ENERGY INC    PENNSYLVANIA    FAYETTE   
12/14/1899    179    91   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    072271    000    266519000    EWING B POLLOCK ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    4/12/1984    403    495-498    200900000236
DEVCO III    072301    000    209439000    FRANK EUGENE WRIGHT ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    12/19/1986    44    133    3410 DEVCO
III                NOBLE ENERGY                      221161    000    214069000
   J ELLIS PITZER ET AL    INC    PENNSYLVANIA    GREENE    10/15/1965    534   
78    DEVCO III    221215    000    214112000    WENDELL R FOX ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    11/3/1972    581    798    92 DEVCO III
   221291    000    214183000    ETHEL A FOX ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    11/29/1978    633    496    36 DEVCO III    260016000
   000    156514000    ROBERT LIPOVICH    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    9/10/2009    430    1365-1367    201000002651 DEVCO III    260029000
   000    156525000    DAVID E PUSKARICH    CNX GAS COMPANY LLC    PENNSYLVANIA
   GREENE    9/11/2009    430    1644    201000002726 DEVCO III    260055001   
000    156551001    TRUDY ADAMS    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE
   9/28/2009    428    678    201000001570 DEVCO III    260059000    000   
156555000    DAVID F HARTLEY ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    9/12/2009    427    1338    201000001106 DEVCO III    260070000    000
   156566000    BRADLEY M PHILLIPS    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    6/2/2009    419    1054-1057    200900005022 DEVCO III    260093000   
000    156587000    JOYCE J BUTCHO    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    8/26/2009    422    595    DEVCO III    260094000    002    156588000
   LAVERNE J THISTLETHWAITE    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE   
8/11/2009    421    936    DEVCO III    260097000    000    156592000    ARNOLD
WADE ET AL    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    6/11/2009    419
   1062-1065    DEVCO III    260099000    000    156594000    JAMES JOHN RICKARD
JR ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/6/2009    423   
928-930    DEVCO III    260100000    000    156595000    CHRISTOPHER DEMIDOVICH
ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/6/2009    424   
545-547    DEVCO III    260105000    000    156599000    VIRGIL E SIMMONS ET UX
   CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    7/31/2009    421    948-951
   DEVCO III    260111000    000    156604000    LARRY L TAYLOR ET UX    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    8/25/2009    424    560-563   
200900006307 DEVCO III    260124000    000    156616000    WILLIAM R KURTZ ET UX
   CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    9/18/2009    424    564-567
   200900006308 DEVCO III    260130001    000    156620001    CONNIE J KELLER   
CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/12/2009    422    616-619   
200900005820 DEVCO III    260140000    000    156627000    ROSS E MAYHLE    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/22/2009    424    0946   
200900006371 DEVCO III    260151000    000    156636000    JAMES T CONNORS ET UX
   CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/18/2009    424    943-948
   DEVCO III    260164000    000    156642000    CHARLES J CRISS    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    8/26/2009    428    2473   
201000001948 DEVCO III    260166000    000    156644000    KRISTA A WILKINS   
CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/28/2009    426    1741   
201000000614 DEVCO III    260168000    000    156645000    J HAROLD RITENOUR ET
UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/24/2009    428    2470
   201000001947 DEVCO III    260170000    000    156647000    TAB F EDDY    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/25/2009    428    2476   
201000001949 DEVCO III    260173000    000    156650000    CARL E WILSON ET UX
   CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/26/2009    429    315   

201000002031

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    260252000    000    156663000    DAVID F HARTLEY ET UX    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    9/2/2009    427    1322    201000001102
DEVCO III    260253000    000    156664000    WILLIAM P THOMAS III ET UX    CNX
GAS COMPANY LLC    PENNSYLVANIA    GREENE    9/30/2009    426    1744   
201000000615 DEVCO III    260255000    000    156666000    KEVIN PUSKARICH   
CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    9/11/2009    429    46-48   
201000001977 DEVCO III    260271000    000    156699000    JOHN VINCENT ZEMBA ET
UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    9/25/2009    429    892
   201000002132 DEVCO III    260295000    000    156724000    ELLEN L PHILLIPS
TROUT    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    1/15/2010    429   
1259    201000002222 DEVCO III    260296001    000    156725001    JERRY LEE FOX
   CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    1/15/2010    429   
1263-1266    201000002223 DEVCO III    260296002    000    156725002    JANET E
BLACK    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    1/25/2010    429   
1267    201000002224 DEVCO III    260298000    000    156727000    JANE
ARMSTRONG LAMBETH ET AL    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE   
9/27/2009    428    1692    201000001795 DEVCO III    260302000    000   
156732000    DANIEL O HILLBERRY ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA   
GREENE    9/24/2009          DEVCO III    260305000    000    156735000    DAVID
A DIXON    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    9/22/2009    428   
1138    201000001675 DEVCO III    260431000    000    156840000    LAVERNE
HAINES ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    9/14/2009   
430    1502    201000002680 DEVCO III    260432001    000    156841001    WANDA
L MALEY    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    10/1/2009         
DEVCO III    260432002    000    156841002    DONALD R MAYHLE    CNX GAS COMPANY
LLC    PENNSYLVANIA    GREENE    10/1/2009    430    1496    20100002678 DEVCO
III    260432003    001    156841003    ROSS E MAYHLE ET UX    CNX GAS COMPANY
LLC    PENNSYLVANIA    GREENE    10/1/2009    433    661    20100004294 DEVCO
III    260432003    002    156841003    ROSS E MAYHLE ET UX    CNX GAS COMPANY
LLC    PENNSYLVANIA    GREENE    10/1/2009    433    661    20100004294 DEVCO
III    260444000    000    156850000    KATHRYN LYNN WILLIAMS ET AL    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    9/11/2009    430    1505   
201000002681 DEVCO III    612191    000    223948000    KENNETH BURDELL BROCK ET
UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    8/26/1974    594    706   
202 DEVCO III    635021    000    227103000    C E MONTGOMERY SR ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    4/2/1970    559    412    10 DEVCO III
   635056    000    227125000    BYRON DELANEY ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    9/22/1972    580    765    210 DEVCO III    635063   
000    227132000    ELIZABETH MARIE KIGER ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    11/4/1969    557    409    26 DEVCO III    635064   
000    227133000    WALTER R SEIP JR ET UX    NOBLE ENERGY INC    PENNSYLVANIA
   GREENE    1/31/1973    583    485    79 DEVCO III    635067    000   
227136000    ROBERT D ADAMS ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   2/14/1970    559    77    69 DEVCO III    635099    000    227148000    RAY
FOX ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    2/2/1965    530   
448    DEVCO III    635154    000    227165000    LLOYD E POLLOCK ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    5/16/1990    509    441    DEVCO III   
635317    000    227191000    GEORGE B FLEGAL ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    10/9/1957    498    184    DEVCO III    635454    000
   227197000    LULU W KNOTTS ET VIR    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    4/7/1964    525    530   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    635481    000    227207000    MAPEL LEMLEY ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    1/8/1980    641    643    70 DEVCO III   
635482    000    227208000    RUSSELL E HEADLEE ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    9/11/1979    638    974    101 DEVCO III    635483   
000    227209000    PAUL W MITCHELL ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    9/28/1979    639    335    284 DEVCO III    635484    000    227210000
   RAY W MITCHELL ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
2/27/1976    607    54    72 DEVCO III    635498    000    227217000    FRANCIS
MALCOLM SANKEY ET AL    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    1/18/1982
   657    611    151 DEVCO III    635512    000    227227000    JOHN E PORTER ET
UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    12/11/1984    677    897   
117 DEVCO III    635515    000    227230000    DANIEL DOWNEY ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    7/24/1985    26    245    2320 DEVCO III
   635517    000    227232000    CLARENCE PAUGH ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    10/23/1985    33    1043    86 DEVCO III    638104   
000    227717000    WILDA EARL PYLES ET UX    NOBLE ENERGY INC    PENNSYLVANIA
   GREENE    9/22/1983    669    1020    259 DEVCO III    707004    000   
229590000    THOMAS W TAYLOR ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE
   9/24/1984    676    644    191 DEVCO III    707006    000    229592000   
MEDA GUESMAN SHARPNACK    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
10/24/1984    2    216    148 DEVCO III    707007    000    229593000    JOHN
HERAK ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    11/19/1984    677
   596    196 DEVCO III    DNE    DNE    272790001    RGGS LAND & MINERALS LTD
LP    CNX GAS COMPANY LLC    PENNSYLVANIA    Greene    9/23/2015          DEVCO
III    072373    000    209489000    J K WILLISON TRUSTEE    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    6/20/1983    667    1103    DEVCO III    481104    000
   221616000    DANIEL A MCCRACKEN    NOBLE ENERGY INC    PENNSYLVANIA   
INDIANA    1/14/1983    827    450    57157 DEVCO III    CNX481100    000   
221613000    DAVID L KAUFMAN ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
INDIANA    10/28/1983    841    733    61251 DEVCO III    CNX481166    000   
221632000    LUVIGA L JOHNSTON ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
INDIANA    12/3/1981    807    412    50879 DEVCO III    CNX481178    000   
221639000    ALEX BENNETT ESTATE    NOBLE ENERGY INC    PENNSYLVANIA    INDIANA
   2/23/1973    649    745    6646 DEVCO III    CNX481316    000    221715000   
ORRIE LEROY BOWMAN JR    NOBLE ENERGY INC    PENNSYLVANIA    INDIANA   
1/11/1952    411    525    2137 DEVCO III    CNX481539    000    221913000   
ATLANTIC CITY ELECTRIC COMPANY ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
INDIANA    4/27/1987    887    305    1262 DEVCO III    CNX481804    000   
222177000    B M CLARK ET UX    NOBLE ENERGY INC    PENNSYLVANIA    INDIANA   
1/2/1928    245    451    DEVCO III    CNX481809    000    222182000    MIKE
KASCHAK ET UX    NOBLE ENERGY INC    PENNSYLVANIA    INDIANA    8/23/1941    316
   23    DEVCO III    CNX481842    000    222215000    LUCIUS W ROBINSON ET UX
   NOBLE ENERGY INC    PENNSYLVANIA    INDIANA    12/19/1930    257    271   
DEVCO III    CNX767049    000    182382000    GEORGE C HOOD    CNX GAS COMPANY
LLC    PENNSYLVANIA    INDIANA    7/12/2007          2008186211 DEVCO III   
CNX767078    000    182411000    EUGENE L CONDOR    CNX GAS COMPANY LLC   
PENNSYLVANIA    INDIANA    2/20/2008          2008184826 DEVCO III   
CNXDV023070    000    113043000    CLARA E FAUSNER    NOBLE ENERGY INC   
PENNSYLVANIA    INDIANA    7/17/1923         

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXDV023071    000    113044000    CLARA E FAUSNER    NOBLE ENERGY
INC    PENNSYLVANIA    INDIANA    10/16/1923    216    199    DEVCO III   
CNXDV023144    000    113117000    R M FRITZ    NOBLE ENERGY INC    PENNSYLVANIA
   INDIANA    8/15/1923    215    111    18445 DEVCO III    CNXDV023868    000
   113656000    LESTER C KENNEDY    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    12/26/1976    710    743    DEVCO III    CNXL208793
   000    121283000    DAVID J PARKS ET UX    DOMINION EXPLORATION & PRODUCTION
INC    PENNSYLVANIA    INDIANA    11/15/2008          2009194523 DEVCO III   
CNXL208794    000    121284000    CLARENCE R PAINTER ET UX    DOMINION
EXPLORATION & PRODUCTION INC    PENNSYLVANIA    INDIANA    10/31/2008         
2009194522 DEVCO III    CNXPNG01418    000    125783000    JOHN F JONES    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/28/1901    71   
597   

DEVCO III

  

CNXPNG01579

  

000

  

125784000

  

SARAH E SCHRECENGOST ET VIR

  

THE PEOPLES

NATURAL GAS COMPANY

  

PENNSYLVANIA

  

INDIANA

  

4/2/1902

  

76

  

110

   DEVCO III    CNXPNG17663    000    126075000    J D DICKIE ET UX    AMERICAN
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/28/1919    718    882   
DEVCO III    CNXPNG17668    000    126077000    JOHN M BYERS ET UX    AMERICAN
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    8/31/1922    225    588   
DEVCO III    CNXPNG17681    000    126078000    J D COUCH ET UX    AMERICAN
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    6/30/1922    223    33   
DEVCO III    CNXPNG17857    000    126112000    J H GEORGE ET UX    AMERICAN
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/3/1924    218    224   
DEVCO III    CNXPNG18387    000    126199000    PEARL WILKINSON ET VIR   
AMERICAN NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    6/29/1922    223   
61    DEVCO III    CNXPNG28520    000    126251000    WILLIAM O ANDERSON ET UX
   THE COLUMBIA NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    12/4/1932   
254    337    DEVCO III    CNXPNG40177    000    126301000    J C SMITH ET AL   
THE COLUMBIA NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    11/1/1934    258
   565    DEVCO III    CNXPNG46322    000    126411000    S IVAN GEORGE    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/24/1944    328   
444    DEVCO III    CNXPNG46617    000    126417000    KATHERINE D COLEMAN ET AL
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/10/1944   
332    256    DEVCO III    CNXPNG49217    000    126476000    MUSSER FORESTS INC
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    5/15/1947   
359    516    DEVCO III    CNXPNG49737    000    126493000    MARTHA M PODOLAN
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    12/15/1967   
562    555   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG49755    000    126495000    BLANCHE KENNEDY ET AL    W B
MCGINLEY    PENNSYLVANIA    INDIANA    12/26/1947    371    279    DEVCO III   
CNXPNG49852    000    126499000    THE ESTATE OF ANNIE F LAVEEN ET AL    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    12/15/1967    562   
559    DEVCO III    CNXPNG49854    000    126500000    T H STUCHELL    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/20/1978    733   
715    DEVCO III    CNXPNG49907    000    126502000    TERESA ALOISI    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/16/1978    733   
719    DEVCO III    CNXPNG49908    000    126503000    ELMER T LIBENGOOD ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/9/1968    570
   792    DEVCO III    CNXPNG51069    000    126508000    WELLS CUNNINGHAM ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    8/11/1948   
375    511    DEVCO III    CNXPNG51311    000    126516000    M B BOWMAN ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    6/26/1949   
379    567    DEVCO III    CNXPNG53781    000    126569000    FLORENCE B ANTHONY
ET VIR    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
10/13/1961    499    352    DEVCO III    CNXPNG53782    000    126570000    FRED
BOWMAN ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
10/13/1961    498    364    DEVCO III    CNXPNG53783    000    126571000   
MEADE DOTY ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA
   10/14/1961    498    518    DEVCO III    CNXPNG53785    000    126572000   
EDGAR D FITZGERALD ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    10/5/1971    627    708    DEVCO III    CNXPNG53787    000   
126573000    FRED GORAL ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA
   INDIANA    10/8/1971    627    712    DEVCO III    CNXPNG53791    000   
126574000    RAYMOND NICHOLAS ET AL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    10/5/1961    498    383    DEVCO III    CNXPNG53795
   000    126575000    WILLIAM V SPURLIN ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    10/5/1971    628    5    DEVCO III   
CNXPNG53807    000    126577000    LLOYD GIBSON TAYLOR ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/13/1976    708    845   
DEVCO III    CNXPNG53808    000    126578000    LLOYD GIBSON TAYLOR ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/13/1976    712   
88    DEVCO III    CNXPNG53818    000    126580000    W L WATSON ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/16/1951    404   
316    DEVCO III    CNXPNG53819    000    126581000    FOSTER M KINTER ET AL   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/16/1961    498
   456   

 

 

 

 

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG53820    000    126582000    ERNEST D WHITE ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/21/1961    498   
459    DEVCO III    CNXPNG53821    000    126583000    EDWARD S FABIN ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/5/1971    627
   422    DEVCO III    CNXPNG53825    000    126584000    ROBERT J FABIN ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/14/1971   
627    716    DEVCO III    CNXPNG53826    000    126585000    W L WATSON ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    4/30/1951   
404    337    DEVCO III    CNXPNG53876    000    126588000    C S WEYANDT ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/14/1961   
498    464    DEVCO III    CNXPNG53879    000    126589000    ERNEST M JOHNSTON
ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
10/14/1971    626    277    DEVCO III    CNXPNG53900    000    126591000    TODD
R CLAWSON ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
10/7/1973    658    861    DEVCO III    CNXPNG54322    000    126610000    VERNA
MCCULLOUGH    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
6/28/1972    637    403    DEVCO III    CNXPNG54380    000    126615000    ALVIN
GEORGE CLAWSON ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    8/9/1952    415    340    DEVCO III    CNXPNG54384    000   
126616000    W CLARK GEORGE ET AL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    10/6/1962    508    327    DEVCO III    CNXPNG54466
   000    126627000    MILTON NEAL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    10/28/1972    635    371    DEVCO III    CNXPNG54564
   000    126633000    MARGARET E BECK    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    10/6/1972    641    228    DEVCO III    CNXPNG54889
   000    126662000    BOYD CUNNINGHAM ET AL    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    INDIANA    4/14/1953    424    345    DEVCO III   
CNXPNG55040    000    126685000    MYRTLE KING BOWMAN ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    4/17/1954    425    462   
DEVCO III    CNXPNG55118    000    126695000    GEORGE K MCKITRICK ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    6/25/1954    427   
100    DEVCO III    CNXPNG55120    000    126697000    W PEARL WIGGINS ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    6/8/1954    427   
105    DEVCO III    CNXPNG55121    000    126698000    LAWRENCE F MCVITTY ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    6/30/1964   
533    21   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG55160    000    126701000    AILEEN SCHRECENGOST ET VIR   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    11/15/1968    586
   180    DEVCO III    CNXPNG55161    000    126702000    WAYNE A SCHRECENGOST
ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
11/15/1968    586    184    DEVCO III    CNXPNG55163    000    126703000   
GRACE A MCLAUGHLIN ET VIR    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    7/2/1954    428    197    DEVCO III    CNXPNG55165    000   
126704000    JULIA W POUND    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    9/23/1964    533    324    DEVCO III    CNXPNG55167    000   
126705000    KENNETH EMPFIELD ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    9/19/1964    533    334    DEVCO III    CNXPNG55169
   000    126707000    CLYDE M BEATTY    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    8/2/1964    533    340    DEVCO III    CNXPNG55176   
000    126708000    ADRIAN KING ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    9/29/1974    679    46    DEVCO III    CNXPNG55177   
000    126709000    R E CRIBBS ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    8/31/1954    428    231    DEVCO III    CNXPNG55180
   000    126710000    ERNEST L FARKAS ET UX    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    INDIANA    9/12/1964    534    451    DEVCO III   
CNXPNG55192    000    126712000    LEROY M GISTE    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    9/1/1954    429    115    DEVCO III   
CNXPNG55200    000    126713000    C L MAY ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    9/29/1954    429    120    DEVCO III   
CNXPNG55209    000    126715000    ELLA MAY CARNAHAN    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    7/23/1954    429    593    DEVCO III   
CNXPNG55295    000    126718000    M B CRAIG ET AL    D D GOOD    PENNSYLVANIA
   INDIANA    1/6/1954    430    293    DEVCO III    CNXPNG55296    000   
126719000    W A SCHROTH JR ET UX    D D GOOD    PENNSYLVANIA    INDIANA   
1/6/1954    430    297    DEVCO III    CNXPNG55298    000    126720000    THOMAS
M CAMPBELL ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA
   1/6/1954    430    299    DEVCO III    CNXPNG55300    000    126721000   
JOESPH C MILLER ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    1/2/1964    521    603    DEVCO III    CNXPNG55305    000   
126723000    RALPH E GREENE ET UX    D D GOOD    PENNSYLVANIA    INDIANA   
1/13/1954    431    38    DEVCO III    CNXPNG55306    000    126724000    JOHN
KOSIS ET UX    D D GOOD    PENNSYLVANIA    INDIANA    1/13/1954    431    40   
DEVCO III    CNXPNG55307    000    126725000    GRACE GIANNAKOPOULOS    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/13/1974    657   
520   

 

 

 

 

 

 

 

 

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG55308    000    126726000    HARRY E NEESE ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/12/1974    661   
158    DEVCO III    CNXPNG55309    000    126727000    J STUART MARSHALL ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    8/25/1954   
431    106    DEVCO III    CNXPNG55323    000    126729000    JAMES H THOMPSON
ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/2/1974
   679    50    DEVCO III    CNXPNG55324    000    126730000    STANLEY ROCKWELL
ET UX    D D GOOD    PENNSYLVANIA    INDIANA    1/19/1954    431    70    DEVCO
III    CNXPNG55326    000    126731000    V L JOHNS ET UX    D D GOOD   
PENNSYLVANIA    INDIANA    1/20/1954    431    72    DEVCO III    CNXPNG55327   
000    126732000    C W MCNAUGHTON ET UX    D D GOOD    PENNSYLVANIA    INDIANA
   1/20/1954    431    74    DEVCO III    CNXPNG55328    000    126733000    T K
FLEMING    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
1/19/1974    658    881    DEVCO III    CNXPNG55329    000    126734000    LEROY
SPON ET UX    D D GOOD    PENNSYLVANIA    INDIANA    1/20/1954    431    79   
DEVCO III    CNXPNG55330    000    126735000    HOWARD HENRY ET UX    D D GOOD
   PENNSYLVANIA    INDIANA    1/20/1954    431    85    DEVCO III    CNXPNG55393
   000    126741000    CECIL L ANDERSON ET UX    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    INDIANA    2/3/1964    523    606    DEVCO III    CNXPNG55396
   000    126742000    HENRY RECESKI ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    2/2/1964    524    545    DEVCO III    CNXPNG55397   
000    126743000    CHARLES E STRICKLAND ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    2/2/1964    524    548    DEVCO III   
CNXPNG55400    000    126745000    JOHN E GARMAN ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    2/2/1964    523    610    DEVCO III   
CNXPNG55404    000    126747000    QUINLEY SHAFFER ET UX    D D GOOD   
PENNSYLVANIA    INDIANA    1/28/1954    432    47    DEVCO III    CNXPNG55405   
000    126748000    FILBERT E JOBE SR ET UX    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    INDIANA    1/29/1974    661    162    DEVCO III   
CNXPNG55407    000    126749000    GLENN E CAMPBELL ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    1/29/1964    521    617    DEVCO III
   CNXPNG55412    000    126753000    MUSSER FORESTS INC    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    9/8/1954    432    19    DEVCO III   
CNXPNG55426    000    126755000    EUGENE TRIMARCHI ET UX    D D GOOD   
PENNSYLVANIA    INDIANA    1/19/1954    432    182    DEVCO III    CNXPNG55428
   000    126756000    LYLE BRANDON ET UX    D D GOOD    PENNSYLVANIA    INDIANA
   2/8/1954    432    77    DEVCO III    CNXPNG55433    000    126761000   
THOMAS J STRITTMATTER ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA
   INDIANA    2/9/1964    526    615    DEVCO III    CNXPNG55434    000   
126762000    MARY E STRITTMATTER ET VIR    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    2/9/1964    524    566    DEVCO III    CNXPNG55435   
000    126763000    NAZZARENO MORETTI    D D GOOD    PENNSYLVANIA    INDIANA   
2/9/1954    432    88    DEVCO III    CNXPNG55437    000    126764000    VADA E
FRECH    D D GOOD    PENNSYLVANIA    INDIANA    2/9/1954    432    93   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG55438    000    126765000    JOHN CEROVICH SR ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/9/1964    526    596
   DEVCO III    CNXPNG55439    000    126766000    ARTHUR J PETERMAN ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/10/1964    524
   569    DEVCO III    CNXPNG55475    000    126774000    MARY RUSSELL BISHOP   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/18/1964    526
   625    DEVCO III    CNXPNG55476    000    126775000    WALTER J BORK ET AL   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/19/1976    691
   587    DEVCO III    CNXPNG55478    000    126776000    NED B GLESSNER ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/19/1964   
523    469    DEVCO III    CNXPNG55480    000    126777000    JAMES MANDOLENE ET
UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/19/1964   
527    18    DEVCO III    CNXPNG55482    000    126778000    ARTHUR R GROVES   
D D GOOD    PENNSYLVANIA    INDIANA    2/23/1954    432    519    DEVCO III   
CNXPNG55483    000    126779000    FRED YARNICK ET UX    D D GOOD   
PENNSYLVANIA    INDIANA    2/24/1954    432    525    DEVCO III    CNXPNG55589
   000    126792000    ELEANOR E W KIMMEL    D D GOOD    PENNSYLVANIA    INDIANA
   3/2/1954    433    91    DEVCO III    CNXPNG55638    000    126795000   
ROBERT P CUNNINGHAM ET AL    D D GOOD    PENNSYLVANIA    INDIANA    3/1/1954   
433    524    DEVCO III    CNXPNG55723    000    126805000    THOMAS W PETERMAN
ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
11/10/1954    434    320    DEVCO III    CNXPNG55813    000    126814000    M O
SHUSTER ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
12/16/1974    685    393    DEVCO III    CNXPNG55899    000    126827000   
MARTHA MCLAIN STEWART    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    7/23/1964    531    312    DEVCO III    CNXPNG56040    000   
126847000    ROBERT H NEHRIG ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    7/2/1975    685    700    DEVCO III    CNXPNG56206   
000    126864000    L G DIXON ET UX    ALLEN R POOLE    PENNSYLVANIA    INDIANA
   4/16/1955    422    535    DEVCO III    CNXPNG56214    000    126865000   
DWIGHT E BARKLEY ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    5/25/1955    442    550    DEVCO III    CNXPNG56321    000   
126869000    HENRY P SADOSKY ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    7/29/1955    444    545    DEVCO III    CNXPNG56327
   000    126872000    MUSSER FORRESTS INC    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    8/5/1955    445    218    DEVCO III    CNXPNG56330   
000    126873000    JAMES W ARMBRUST ET AL    THE HOPE NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    7/25/1965    540    446    DEVCO III    CNXPNG56343
   000    126874000    CHARLES F SUNDBERG ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    9/13/1965    538    461   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG56369    000    126877000    INDIANA COUNTY DEVELOPMENT
CORPORATION    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
8/10/1975    693    6    DEVCO III    CNXPNG56371    000    126878000    ESTHER
B CAMPBELL ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA
   8/10/1975    688    120    DEVCO III    CNXPNG56395    000    126882000   
INDIANA COUNTY BEAGLE CLUB    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    10/28/1955    447    382    DEVCO III    CNXPNG56396    000   
126883000    DOROTHY MUSSER ANDERSON ET AL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    8/5/1965    541    256    DEVCO III    CNXPNG56663   
000    126912000    LOTTIE N FLENNIKEN    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    7/5/1956    451    196    DEVCO III    CNXPNG56666   
000    126914000    JOSEPH H CARLSON ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    7/5/1977    724    877    DEVCO III    CNXPNG56677   
000    126915000    MIKE RABICKOW ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    7/13/1966    547    477    DEVCO III    CNXPNG56700
   000    126917000    JAMES W RYAN ET UX    D D GOOD    PENNSYLVANIA    INDIANA
   11/3/1955    452    40    DEVCO III    CNXPNG56933    000    126936000   
MERCH A FULTON ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    9/2/1966    547    487    DEVCO III    CNXPNG57092    000   
126952000    J K NICELY    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    12/10/1976    706    307    DEVCO III    CNXPNG57102    000   
126954000    ERVIN H BAUGH ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    10/14/1971    629    22    DEVCO III    CNXPNG57107
   000    126955000    GUY D STUTZMAN ET AL    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    INDIANA    11/27/1966    553    534    DEVCO III   
CNXPNG57160    000    126959000    CATHARINE WINDOWS    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    2/4/1972    630    84    DEVCO III   
CNXPNG57166    000    126960000    ALEX BENNETT    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    10/15/1966    550    678    DEVCO III   
CNXPNG57234    000    126963000    JAMES M CAMPBELL ET AL    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    1/15/1967    552    674    DEVCO III
   CNXPNG57235    000    126964000    J ELWOOD THOMA ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/23/1967    553    174   
DEVCO III    CNXPNG57261    000    126965000    ROBERT P GINTER ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/6/1977    716    140
   DEVCO III    CNXPNG57382    000    126972000    J GLENN WINSHEIMER ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    4/11/1967    554
   666   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG57470    000    126975000    ROBERT J FABIN ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    4/16/1973    648    51
   DEVCO III    CNXPNG57649    000    126980000    FEDERAL LABORATORIES INC   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/10/1968    575
   286    DEVCO III    CNXPNG57778    000    126990000    ESTATE OF WALTER J
LYDA    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    8/8/1977
   725    689    DEVCO III    CNXPNG57779    000    126991000    ESTATE OF
WALTER J LYDA    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
8/8/1972    635    379    DEVCO III    CNXPNG58062    000    127008000    DONALD
L FERGUSON ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA
   9/11/1967    560    426    DEVCO III    CNXPNG58137    000    127014000   
HARRY J TAYLOR ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    9/27/1978    749    652    DEVCO III    CNXPNG58251    000   
127025000    TERESSA TATARKA ET VIR    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    10/20/1968    579    654    DEVCO III    CNXPNG58397
   000    127030000    ROY M EWING ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    9/4/1958    475    436    DEVCO III    CNXPNG58534   
000    127038000    J B LEAR ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    3/22/1969    587    193    DEVCO III    CNXPNG58590
   000    127046000    EDWARD L MYERS ET UX    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    INDIANA    8/19/1964    533    365    DEVCO III   
CNXPNG58868    000    127051000    J LESLIE FERGUSON ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    11/8/1969    602    429   
DEVCO III    CNXPNG58903    000    127053000    WILLIAM A SIGMUND ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    9/10/1979    759   
836    DEVCO III    CNXPNG58929    000    127054000    VERNON E HILL    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/2/1959    481   
407    DEVCO III    CNXPNG59208    000    127070000    MARY HART RINN    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/24/1974    668   
501    DEVCO III    CNXPNG59213    000    127071000    HOWARD C WHITE ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/14/1965    535
   137    DEVCO III    CNXPNG59760    000    127083000    GEORGE F SEBOLD   
ALLAN R POOLE    PENNSYLVANIA    INDIANA    1/23/1960    491    344    DEVCO III
   CNXPNG60164    000    127097000    H ROY MILLEN ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    10/22/1971    628    9    DEVCO III   
CNXPNG60191    000    127099000    SUSIE M GIBSON    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    10/16/1971    620    350   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG60192    000    127100000    LUCY P CARLIG    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/16/1971    619    523   
DEVCO III    CNXPNG60349    000    127108000    H GLENN MOOSE ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    6/27/1971    620   
354    DEVCO III    CNXPNG60350    000    127109000    FRED E LONG    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    6/27/1971    621   
183    DEVCO III    CNXPNG60526    000    127117000    JOHN RUDYK ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/2/1972    632    812
   DEVCO III    CNXPNG60591    000    127118000    LEWIS DUDASH ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    4/5/1965    535    141
   DEVCO III    CNXPNG60852    000    127131000    CLARENCE MARCUS ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    8/17/1972    635   
387    DEVCO III    CNXPNG61079    000    127192000    ALEX BENNETT    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/14/1963    518   
278    DEVCO III    CNXPNG61084    000    127193000    NOLA E MCINTIRE ET AL   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/16/1973    648
   55    DEVCO III    CNXPNG61085    000    127194000    THOMAS E HENRY ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/19/1973    654
   445    DEVCO III    CNXPNG61088    000    127195000    IRENE MOOT PARK    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/28/1973    648   
791    DEVCO III    CNXPNG61118    000    127201000    CHARLES L BEATTY ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/25/1963    519
   63    DEVCO III    CNXPNG61121    000    127203000    MARK W SIMPSON ET AL   
D D GOOD    PENNSYLVANIA    INDIANA    2/25/1963    519    90    DEVCO III   
CNXPNG61397    000    127214000    FRED MUSSER ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    4/1/1973    655    260    DEVCO III   
CNXPNG61400    000    127215000    VAL J ENDERLEIN ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    7/12/1973    652    139    DEVCO III
   CNXPNG61417    000    127221000    MARY K BOYER    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    1/28/1964    523    419    DEVCO III   
CNXPNG61668    000    127240000    DOROTHY E MUSSER ET AL    CHARLES R FRYE   
PENNSYLVANIA    INDIANA    3/17/1966    529    564    DEVCO III    CNXPNG61957
   000    127260000    BERTHA O SHEARER    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    11/17/1979    769    570    DEVCO III    CNXPNG62019
   000    127266000    SAMUEL E DIBLE ET UX    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    INDIANA    1/14/1969    579    662   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG62020    000    127267000    PERCIVAL N PERK ET UX    NEW
YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    4/8/1959    482
   43    DEVCO III    CNXPNG62031    000    127268000    RAYMOND E ANDERSON ET
UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/10/1972   
630    104    DEVCO III    CNXPNG62032    000    127269000    JENNIE E ANDERSON
   NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA   
3/10/1962    509    206    DEVCO III    CNXPNG62034    000    127270000   
WILLIAM C CORBIN ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    7/8/1972    640    433    DEVCO III    CNXPNG62126    000   
127310000    ROBERT C BROWN ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    7/10/1973    656    328    DEVCO III    CNXPNG62129
   000    127311000    THOMAS E MORROW ET AL    NEW YORK STATE NATURAL GAS
CORPORATION    PENNSYLVANIA    INDIANA    7/11/1962    513    561    DEVCO III
   CNXPNG62165    000    127318000    BOYD CUNNIGHAM ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    9/1/1974    674    237   
DEVCO III    CNXPNG62180    000    127321000    DANA N HAMILL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/4/1975    688    124   
DEVCO III    CNXPNG62186    000    127322000    HARRY C CHAPMAN ET UX    CHARLES
R FRYE    PENNSYLVANIA    INDIANA    3/9/1965    538    398    DEVCO III   
CNXPNG62187    000    127323000    MALVIN P WHITE ET UX    CHARLES R FRYE   
PENNSYLVANIA    INDIANA    3/9/1965    538    402    DEVCO III    CNXPNG62194   
000    127327000    NOLA E MCINTIRE    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    3/18/1965    539    80    DEVCO III    CNXPNG62227   
000    127331000    WASSEL PLESS ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    5/20/1975    682    312    DEVCO III    CNXPNG62251
   000    127335000    W H GEMMELL ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    6/2/1965    541    25    DEVCO III    CNXPNG62271   
000    127336000    THE NORTH AMERICAN COAL CORPORATION    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    6/22/1975    698    164    DEVCO III
   CNXPNG62294    000    127338000    JOHN F JOHNSTON ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    8/13/1965    543    182   
DEVCO III    CNXPNG62326    000    127340000    MARY DEMETRO HEGLAS    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    9/16/1965    543   
593    DEVCO III    CNXPNG62333    000    127342000    MONROE C FENTON ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/13/1965    544
   243   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG62344    000    127343000    MARY H GEORGE ET AL    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    11/12/1965    545   
286    DEVCO III    CNXPNG62345    000    127344000    HENRY D HILL    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    11/9/1975    685   
401    DEVCO III    CNXPNG62346    000    127345000    O FORD HILL ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    11/9/1965    545   
353    DEVCO III    CNXPNG62347    000    127346000    O FORD HILL ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    11/9/1965    545   
357    DEVCO III    CNXPNG62348    000    127347000    W L CRAMER ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    11/24/1965    545   
500    DEVCO III    CNXPNG62353    000    127349000    WILLIAM K LAWMAN    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    11/30/1975    685   
405    DEVCO III    CNXPNG62450    000    127355000    CHARLES R WRIGHT ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/19/1966    548
   219    DEVCO III    CNXPNG62691    000    127365000    KENNETH M STONEBRAKER
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    9/7/1966    555
   46    DEVCO III    CNXPNG62692    000    127366000    MUSSER FORESTS INC   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    9/7/1968    587   
581    DEVCO III    CNXPNG62697    000    127368000    HELEN L HOUSEHOLDER   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    9/14/1966    555
   354    DEVCO III    CNXPNG62774    000    127370000    CHRISTINA C YARCHAK ET
AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/24/1977   
714    133    DEVCO III    CNXPNG62778    000    127371000    JOHN P ZOLDAK ET
UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/26/1977   
714    149    DEVCO III    CNXPNG62817    000    127373000    MIKE PRYMAK ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    12/15/1967   
563    262    DEVCO III    CNXPNG62934    000    127398000    HARRY L GEORGE   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    12/7/1967    574
   549    DEVCO III    CNXPNG62935    000    127399000    HAROLD F WILLIAMS ET
UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    12/7/1967   
574    545    DEVCO III    CNXPNG62948    000    127401000    WILLIAM A TORRANCE
ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/7/1968
   576    350    DEVCO III    CNXPNG63268    000    127409000    HERMAN D BEATTY
ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
10/23/1968    595    380   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG63275    000    127410000    ERNEST E PIERCE ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/15/1974    659    1
   DEVCO III    CNXPNG63550    000    127430000    LEROY BRANDON ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/8/1970    604    324
   DEVCO III    CNXPNG63555    000    127432000    JAMES M REED ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/22/1975    682   
626    DEVCO III    CNXPNG63556    000    127433000    WILBUR BELL ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/28/1970    605   
300    DEVCO III    CNXPNG63568    000    127435000    J VERNON KIMMEL ESTATE   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/13/1970    605
   312    DEVCO III    CNXPNG63620    000    127438000    RALPH E CRIBBS ET AL
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    5/31/1970   
606    425    DEVCO III    CNXPNG63724    000    127448000    ALLEN P HOVIS ET
AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    8/14/1970   
612    606    DEVCO III    CNXPNG63738    000    127453000    SLOAN CORNELL ET
UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/28/1980
   790    628    DEVCO III    CNXPNG63761    000    127457000    DOROTHEA BOWMAN
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/17/1971   
619    564    DEVCO III    CNXPNG63823    000    127478000    FRANK J FIORI ET
AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    4/13/1971   
624    36    DEVCO III    CNXPNG63922    000    127493000    JOHN W FEULMER ET
UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    6/23/1973   
624    798    DEVCO III    CNXPNG63925    000    127494000    WILLIAM D DRYLIE
ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    6/30/1971
   625    250    DEVCO III    CNXPNG63972    000    127497000    JOSEPH D JOSEPH
ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
10/22/1971    628    17    DEVCO III    CNXPNG63980    000    127498000    HELEN
M LONG    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
10/22/1971    628    389    DEVCO III    CNXPNG64002    000    127500000   
STANLEY W LONG JR    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA
   10/22/1971    630    380    DEVCO III    CNXPNG64386    000    127509000   
QUINN NEAL ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA
   5/17/1972    637    607    DEVCO III    CNXPNG64394    000    127515000   
VINCENT B MORETTI ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    6/1/1972    637    827   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG64418    000    127516000    MARGARET E BECK    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    8/3/1972    641    220   
DEVCO III    CNXPNG64419    000    127517000    MARGARET E BECK    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    8/3/1972    641    224   
DEVCO III    CNXPNG65142    000    127532000    J CLYDE LITTLE ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    12/19/1973    668   
510    DEVCO III    CNXPNG65509    000    127540000    ROBERT F STRONG ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/14/1974    669
   741    DEVCO III    CNXPNG65510    000    127541000    ROBERT R STRONG ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/14/1974   
669    745    DEVCO III    CNXPNG65523    000    127542000    ALVIE E FISHER ET
UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/18/1974   
669    753    DEVCO III    CNXPNG65546    000    127544000    ROBERT J BELLA ET
UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/5/1974   
670    795    DEVCO III    CNXPNG65584    000    127545000    CLEARFIELD
BITUMINOUS COAL CORPORATION    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA
   INDIANA    3/12/1974    671    772    DEVCO III    CNXPNG65869    000   
127556000    DONALD F PALMER ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    11/4/1974    682    315    DEVCO III    CNXPNG65926
   000    127557000    C EARL STEEL ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    12/12/1974    685    712    DEVCO III    CNXPNG66024
   000    127558000    FRANK M LONG    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    3/21/1975    689    49    DEVCO III    CNXPNG66027   
000    127559000    JEAN E HILL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    3/26/1975    689    489    DEVCO III    CNXPNG66127
   000    127560000    DONALD J SMITH ET UX    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    INDIANA    5/2/1975    690    131    DEVCO III    CNXPNG66134
   000    127561000    JAMES E BROKETT ET UX    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    INDIANA    5/1/1975    690    308    DEVCO III    CNXPNG66154
   000    127562000    WILLIAM J KAHL ET UX    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    INDIANA    5/8/1975    691    615    DEVCO III    CNXPNG66155
   000    127563000    JOSEPH KANYAN    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    5/12/1975    691    619    DEVCO III    CNXPNG66845
   000    127576000    JOSEPH W KAHL ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    6/26/1977    714    321   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG66983    000    127581000    ROBERT W WATKINS ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/24/1977    722   
965    DEVCO III    CNXPNG67267    000    127589000    JOHN C CAMPBELL ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    5/10/1978    741
   923    DEVCO III    CNXPNG67388    000    127592000    JAMES G POLLOCK ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    5/8/1979    759
   840    DEVCO III    CNXPNG67389    000    127593000    MARGARET M CROWNOVER
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    5/8/1979    759
   844    DEVCO III    CNXPNG67770    000    127604000    ALBERT PRIBESH    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/8/1981    806   
790    DEVCO III    CNXPNG67838    000    127606000    W B CRAWFORD    CARNEGIE
NAT GAS CO    PENNSYLVANIA    INDIANA    4/28/1916    198    14    DEVCO III   
CNXPNG67839    000    127607000    MUSSER FORESTS INC    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    5/6/1982    816    473    DEVCO III   
CNXPNG68093    000    127613000    SARENA V ARMSTRONG ET VIR    APOLLO GAS CO   
PENNSYLVANIA    INDIANA    5/6/1922    202    162    DEVCO III    DV024241   
000    113732000    WALTER BORK ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    12/15/1976    706    311    DEVCO III    PNG49651   
000    126491000    MARGARET J STUCHELL ET VIR    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    10/1/1967    567    757    DEVCO III   
PNG49857    000    126501000    GEORGE A KONKOL ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    1/20/1978    737    11    DEVCO III   
PNG53813    000    126579000    T EARL STRONG ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    10/7/1971    619    519    DEVCO III   
PNG53874    000    126586000    CHARLES O SWASY    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    10/7/1961    498    536    DEVCO III   
PNG53875    000    126587000    JOHN L SWASY ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    10/7/1951    405    288    DEVCO III   
PNG55399    000    126744000    JOSEPH NUDGE ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    2/2/1964    526    592    DEVCO III   
PNG55401    000    126746000    D W BROWN    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    2/2/1974    657    532    DEVCO III    PNG55595   
000    126793000    JAMES W MACK JR ET AL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    2/16/1955    437    58    DEVCO III    PNG56047   
000    126848000    FRED A MUSSER ET AL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    1/23/1975    692    303   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    PNG57017    000    126941000    J A DIXON ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    12/15/1956    455    145   
DEVCO III    PNG57383    000    126973000    JOSEPH W SCHORK ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    4/10/1967    554   
669    DEVCO III    PNG57730    000    126988000    SLOAN CORNELL ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    7/19/1977    725   
685    DEVCO III    PNG57780    000    126992000    WALTER J LYDA ESTATE    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    8/8/1972    635    383
   DEVCO III    PNG57950    000    127005000    WILLIAM C WIDDOWSON    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/9/1967    567   
765    DEVCO III    PNG62124    000    127308000    GEORGE KALANAVICH    NEW
YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    4/26/1961   
501    448    DEVCO III    Q076625000    001    251606000    PHILLIPS RESOURCES
INC    CNX GAS COMPANY LLC ET AL    PENNSYLVANIA    INDIANA    6/27/2013      
   2013244520 DEVCO III    Q076625000    002    251606000    PHILLIPS RESOURCES
INC    CNX GAS COMPANY LLC ET AL    PENNSYLVANIA    INDIANA    6/27/2013      
   2013244520 DEVCO III    Q079506000    000    251605000    THOMAS J PALGUTA ET
UX    LINN ENERGY HOLDINGS LLC    PENNSYLVANIA    INDIANA    9/1/2006    1620   
311    DEVCO III    Q079538000    000    251604000    GENERAL COAL COMPANY    T
W PHILLIPS GAS AND OIL COMPANY    PENNSYLVANIA    INDIANA    7/2/1931    239   
386    DEVCO III    Q083488001    000    254897000    MAX T CRAIG ET AL    DON
DONALDSON AND ASSOCIATES    PENNSYLVANIA    INDIANA    5/30/1984    853    88   
DEVCO III    Q085551000    000    257540000    JOAN EHENGER    US ENERGY EXPL
CORP    PENNSYLVANIA    INDIANA    3/1/2002    1280    286    DEVCO III   
Q085558000    000    257539000    ROBERT T HENDERSON ET UX    US ENERGY EXPL
CORP    PENNSYLVANIA    INDIANA    1/14/1999    1149    522    DEVCO III   
Q089529000    000    257512000    SNYDER ENTERPRISES    SNYDER BROTHERS INC   
PENNSYLVANIA    INDIANA    12/31/2013          2014249559 DEVCO III   
Q089530000    000    257513000    THE BAUER COMPANY INC    SNYDER BROTHERS INC
   PENNSYLVANIA    INDIANA    12/31/2013          2014249560 DEVCO III   
Q089588000    000    257514000    EDWARD H DORR ET UX    SNYDER BROTHERS INC   
PENNSYLVANIA    INDIANA    11/19/1984    863    165    DEVCO III    CNX079149   
000    132970000    BERNARD H WEAKLAND ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    1/8/1980    773    683    DEVCO III   
CNXPNG54816    000    126651000    JOHN C MARLIN ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    3/19/1968    569    784   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG55429    000    126757000    NICK ERNICK ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/8/1974    657    536   
DEVCO III    CNXPNG55430    000    126758000    ESTATE OF KATHERINE BLAIR LEWIS
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    12/3/1981   
810    670    DEVCO III    CNXPNG55432    000    126760000    H A JAMISON ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/8/1964    524
   563    DEVCO III    CNXPNG55474    000    126773000    WILMER S PATTERSON ET
UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/18/1974   
657    540    DEVCO III    CNXPNG55724    000    126806000    BERTHA L PETERMAN
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    11/3/1954   
434    322    DEVCO III    CNXPNG55859    000    126823000    RAYMOND E
BENNINGER ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
3/20/1965    535    170    DEVCO III    CNXPNG55860    000    126824000    FRED
D JEWART ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
5/13/1969    595    165    DEVCO III    CNXPNG56020    000    126838000   
EDWARD V HARRIS ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    4/16/1965    536    377    DEVCO III    CNXPNG56033    000   
126844000    MATTHEW L ORR ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    4/9/1965    535    418    DEVCO III    CNXPNG56174   
000    126860000    W DALE SOURWINE ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    4/16/1965    535    125    DEVCO III    CNXPNG57078
   000    126947000    T LAWRENCE EDWARDS ET AL    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    10/4/1956    457    152    DEVCO III   
CNXPNG57082    000    126949000    W KENNETH PATTERSON ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/24/1966    551    236   
DEVCO III    CNXPNG57839    000    126995000    MARY M CAIN    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    8/14/1977    724    881   
DEVCO III    CNXPNG57930    000    127002000    L C MCMILLEN ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    8/6/1958    466    556
   DEVCO III    CNXPNG59229    000    127073000    CLAIR PARK ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    6/27/1970    604   
700    DEVCO III    CNXPNG60004    000    127091000    MUSSER FORESTS INC    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    11/1/1960    496   
243    DEVCO III    CNXPNG60200    000    127101000    VERA L KEPNER    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/1/1971    619   
212   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG61705    000    127243000    RAYMOND E BENNINGER ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    5/24/1971    618   
679    DEVCO III    CNXPNG61714    000    127247000    YULE PINE TREES COMPANY
   ANN OIL AND GAS INC    PENNSYLVANIA    INDIANA    6/8/1961    507    122   
DEVCO III    CNXPNG61947    000    127258000    HARRY F ORR    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/26/1972    637    599   
DEVCO III    CNXPNG62850    000    127375000    ARTHUR R POTTS ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    6/28/1967    566   
764    DEVCO III    CNXPNG62859    000    127376000    L A ROBIN ET VIR    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    7/21/1967    567   
568    DEVCO III    CNXPNG62873    000    127381000    CLAUDE E SHAFFER ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    8/16/1970    604
   712    DEVCO III    CNXPNG63515    000    127428000    NORMAN L BREWER ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/13/1970   
604    433    DEVCO III    CNXPNG63567    000    127434000    GLENN L CAMPBELL
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/4/1970    605
   308    DEVCO III    CNXPNG63606    000    127437000    HAROLD L STUCHELL ET
UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/10/1970   
606    20    DEVCO III    CNXPNG63621    000    127439000    CREST GARDEN CENTER
INC    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/20/1972
   634    365    DEVCO III    CNXPNG63971    000    127496000    HARRY A JEWART
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    8/30/1971   
628    21    DEVCO III    CNXPNG64810    000    127524000    JOHN C BURNS ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/27/1973   
650    730    DEVCO III    3019460    000    251098000    MAUDE ARCHER    THE
MANUFACTURER S LIGHT AND HEAT COMPANY    WEST VIRGINIA    MARSHALL    5/15/1960
   342    27    DEVCO III    3024854    000    275651000    MAUDE ARCHER    THE
MANUFACTURER S LIGHT AND HEAT COMPANY    WEST VIRGINIA    MARSHALL    11/22/1960
   342    23    DEVCO III    3024912    000    278165000    HAZEL ALLEY GITTINGS
ET AL    THE MANUFACTURER S LIGHT AND HEAT CO    WEST VIRGINIA    MARSHALL   
11/11/1950    272    93    DEVCO III    3019440001    000    251957000    FAIRY
HARSH CLUTTER    COLUMBIA GAS TR    WEST VIRGINIA    MARSHALL    5/20/1986   
515    571    DEVCO III    DV023087    000    152332000    DANIEL GOODMAN   
PHILADELPHIA COMPANY    Pennsylvania    WESTMORE LAND    11/17/1915    585    56
   DEVCO III    Q087589000    000    246975000    BRANDON L VENEZIANI ET UX   
CNX GAS COMPANY LLC    Pennsylvania    INDIANA    3/20/2013          2013246152

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q091460000    000    152344000    MARTHA J EARHART ET VIR    NEW
YORK STATE NATURAL GAS CORPORATION    Pennsylvania    WESTMORE LAND   
12/21/1959    1774    843    DEVCO III    Q093738000    000    252831000    J
TIMOTHY NIPPES    CNX GAS COMPANY LLC    Pennsylvania    INDIANA    2/10/2014   
      2014250188 DEVCO III    Q093750000    000    253244000    CATHERINE E
VITALE    CNX GAS COMPANY LLC    Pennsylvania    INDIANA    8/30/2013         
2014250543 DEVCO III    Q095433001    000    119956000    Ronald P. & Sandra L.
Pletcher       Pennsylvania    WESTMORELAND             DEVCO III    Q088301002
   000    240750002    STEVEN BRITTON    EQUITRANS LP    WEST VIRGINIA    TYLER
   4/8/2014          DEVCO III    130616    000    213056000    HARBISON-WALKER
REFRACTORIES COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
1/23/1920    475    642    18 DEVCO III    130620    000    213059000    ANNA
GEORGE    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    2/4/1921    487   
272    321 DEVCO III    130621    000    213060000    JOSEPHINE ROBERTS    NOBLE
ENERGY INC    PENNSYLVANIA    WASHINGTON    9/12/2008          200825611 DEVCO
III    130622    000    213061000    ANDREW GURRIEL ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    9/9/2008          200825609 DEVCO III    130625   
000    213062000    JAMES A MENSCH    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    8/10/1922    503    456    337 DEVCO III    130655    000   
213076000    ANNA YARASUNAS    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
9/9/1942    661    50    957 DEVCO III    130661    000    213079000    JOHN S
PLUMMER ESTATE    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    2/17/1943   
663    498    564 DEVCO III    130666    000    213082000    J E WHITE ET UX   
NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    9/8/1944    692    148   
DEVCO III    130670    000    213086000    LUIGI VIGLIOTTI ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    WASHINGTON    9/4/1946    716    471    8540 DEVCO III   
130671    000    213087000    JAMES E WHITE ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    8/23/1946    717    539    8901 DEVCO III   
130736    000    213128000    THE VESTA COAL COMPANY    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    9/29/1911    388    427    DEVCO III    255030000
   000    156260000    GERALD CONDIT ET UX    RICE DRILLING B LLC   
PENNSYLVANIA    WASHINGTON    1/13/2009          200826562 DEVCO III   
255059000    000    156273000    JOAN DONNA BEDDOW    CNX GAS COMPANY LLC   
PENNSYLVANIA    WASHINGTON    9/17/2009          201008500 DEVCO III    257007
   000    215784000    DYNAMET INCORPORATED    NOBLE ENERGY INC    PENNSYLVANIA
   WASHINGTON    7/3/1986    2274    604    4969 DEVCO III    321002    000   
219012000    AUGUST JUTTE ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    2/21/1900    237    434    DEVCO III    321005    000    219013000
   JOSEPH PRUVOST ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
5/27/1921    491    613    DEVCO III    321006    000    219014000    H C FRICK
COKE COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    7/5/1945   
695    66    586 DEVCO III    321010    000    219016000    AUGUST JUTTE ET AL
   NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    3/22/1900    237    430   
DEVCO III    321011    000    219017000    MARTHA B ALBREE ET AL    NOBLE ENERGY
INC    PENNSYLVANIA    WASHINGTON    3/28/1900    246    504    1860 DEVCO III
   321013    000    219018000    COURTNEY FIRE BRICK COMPANY    NOBLE ENERGY INC
   PENNSYLVANIA    WASHINGTON    12/12/1944    682    640   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    321024    000    219027000    SARAH HARRIET STEWART ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    WASHINGTON    11/24/1927    2349    12    DEVCO
III    321025    000    219028000    GEORGE BOYKA ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    1/25/1928    2347    470    4321 DEVCO III   
321030    000    219031000    PENNSYLVANIA TITLE AND TRUST COMPANY    NOBLE
ENERGY INC    PENNSYLVANIA    WASHINGTON    10/9/1899    264    193    DEVCO III
   321047    000    219039000    EVAN BEEDLE ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    5/1/1900    1792    151    DEVCO III    321063   
000    219050000    BESSIE E CROUCH    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    11/22/1948    751    90    9828 DEVCO III    321064    000   
219051000    ANTHONY BECK ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    5/4/1951    781    239    3648 DEVCO III    321065    000   
219052000    CHARLES PORTER    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
11/7/1901    264    514    DEVCO III    321066    000    219053000    EDWIN J
WILSON ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    7/10/1959   
1051    383    5560 DEVCO III    321067    000    219054000    THOMAS H WORLEY
ET AL    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    4/18/1907    347   
613    898 DEVCO III    321069    000    219056000    ELMAY PRICE ET VIR   
NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    12/31/1956    984    217   
DEVCO III    321070    000    219057000    WILLIAM D WILSON EXECUTOR ET AL   
NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    11/30/1959    1065    48   
DEVCO III    321071    000    219058000    PETRONA KRUOPIS ET AL    NOBLE ENERGY
INC    PENNSYLVANIA    WASHINGTON    11/30/1959    1063    526    DEVCO III   
321072    000    219059000    EDWARD ANTHONY YORKGITIS ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    WASHINGTON    12/17/1957    1010    353    9936 DEVCO III   
321073    000    219060000    ANNA BOVE    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    6/11/1963    1153    572    3851 DEVCO III    321074    000   
219061000    VICTOR P VILLERS ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    6/15/1960    1079    198    DEVCO III    321076    000   
219062000    ANDREW W MELLON ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    2/8/1904    308    157    DEVCO III    321077    000    219063000
   JOHN MALLI ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
4/1/1952    828    417    3516 DEVCO III    321080    000    219066000    BERTHA
LOWONICH ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    9/19/1913
   410    265    219 DEVCO III    321081    000    219067000    THOMAS W BAIRD
ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    5/13/1903    295   
259    1272 DEVCO III    321082    000    219068000    HENRY FLOERSHEIM ET UX   
NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    9/25/1899    252    250   
DEVCO III    321085    000    219069000    ELIZABETH A REESE ET VIR    NOBLE
ENERGY INC    PENNSYLVANIA    WASHINGTON    11/5/1907    351    580    339 DEVCO
III    323002    000    219071000    FRANCES E MILLER ET VIR    NOBLE ENERGY INC
   PENNSYLVANIA    WASHINGTON    8/10/1908    363    235    354 DEVCO III   
323003    000    219072000    JOSEPH A LITTLE ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    11/12/1908    357    234    581 DEVCO III   
323004    000    219073000    MARY E LITTLE ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    8/14/1908    357    237    582 DEVCO III    323005
   000    219074000    MARTHA MCBRIDE THOMPSON ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    12/13/1927    554    243    253 DEVCO III   
323006    000    219075000    DON M COWDEN ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    6/13/1930    568    621   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    323007    000    219076000    CHARLES PORTER    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    11/7/1901    264    510    DEVCO III    323009   
000    219078000    CHARLES PORTER    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    11/22/1901    265    433    DEVCO III    323010    000   
219079000    F M WALLACE ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON
   9/27/1916    445    25    DEVCO III    323011    000    219080000    F M
WALLACE ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    2/23/1916   
435    25    1696 DEVCO III    323012    000    219081000    JAMES H MCPHERSON
ESTATE    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    3/5/1904    310   
190    DEVCO III    323013    000    219082000    PITTSBURGH CINCINNATI CHICAGO
AND ST LOUIS RAILROA    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
3/8/1919    465    416    698 DEVCO III    323015    000    219083000    K NOBLE
MCDONALD    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    4/26/1917    447
   500    DEVCO III    323016    000    219084000    ALICE MCADAMS ET AL   
NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    4/30/1917    442    668   
DEVCO III    323017    000    219085000    STANLEY BARTINS    NOBLE ENERGY INC
   PENNSYLVANIA    WASHINGTON    1/10/1951    781    39    307 DEVCO III   
323020    000    219088000    JOHN W BOILEAU    NOBLE ENERGY INC    PENNSYLVANIA
   WASHINGTON    11/11/1901    257    484    DEVCO III    323021    000   
219089000    MONTOUR RAILROAD COMPANY    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    1/21/1929    560    388    DEVCO III    323024    000    219092000
   HENRY J CREPS ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
12/31/1928    555    293    DEVCO III    323025    000    219093000    JAMES
MURRAY CLARK ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
8/10/1900    244    247    DEVCO III    323026    000    219094000    DANIEL R
HANNA ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    11/20/1900   
317    274    DEVCO III    323027    000    219095000    JACOB E RIDGEWAY ET UX
   NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    1/7/1902    277    374   
DEVCO III    323029    000    219097000    F M WALLACE ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    WASHINGTON    2/2/1916    428    630    798 DEVCO III   
323030    000    219098000    LOUIS A DRUGMAND ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    10/22/1927    554    231    233 DEVCO III   
323031    000    219099000    WILLIAM R WILSON ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    11/6/1901    267    437    DEVCO III    323032   
000    219100000    FRANCIS MANKEDICK    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    5/12/1914    414    514    DEVCO III    323034    000    219101000
   JOHN G SMITH ESTATE    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
2/10/1900    241    143    DEVCO III    323036    000    219103000    JULIUS
LEMOYNE ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    6/8/1900   
240    573    DEVCO III    323037    000    219104000    DANIEL R HANNA ET UX   
NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    1/28/1905    323    40   
DEVCO III    323038    000    219105000    MONTOUR RAILROAD COMPANY    NOBLE
ENERGY INC    PENNSYLVANIA    WASHINGTON    4/22/1938    621    606    DEVCO III
   323039    000    219106000    OBED K PRICE    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    7/17/1912    399    99    DEVCO III    342003   
000    219165000    MATTHIAS H ARNOT ET AL    NOBLE ENERGY INC    PENNSYLVANIA
   WASHINGTON    10/27/1902    285    567   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    503398000    000    178133000    JAMES E BRYAN JR ET UX    CNX GAS
COMPANY LLC    PENNSYLVANIA    WASHINGTON    3/5/2009          200909432 DEVCO
III    617014    000    224343000    S B KENNEDY    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    10/12/1901    264    215    DEVCO III    617015   
000    224344000    JAMES H SCOTT    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    8/6/1903    298    589    586 DEVCO III    617082    000   
224410000    D M ANDERSON ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    10/9/1901    268    494    DEVCO III    617083    000    224411000
   JOHNETTA COAL COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
1/31/1910    384    443    DEVCO III    617167    000    224494000    JOSEPH E
CLARK ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    4/15/1969   
1298    686    3079 DEVCO III    617171    000    224496000    JOSEPH GRIGELIS
   NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    8/2/1962    1134    170   
DEVCO III    617172    000    224497000    WILLIAM C BEADLING ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    WASHINGTON    9/22/1961    1113    556    7380
DEVCO III    617183    000    224505000    F M WALLACE ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    WASHINGTON    6/9/1922    490    179    DEVCO III    617212
   000    224520000    HARRY BARNES ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    8/15/1952    840    74    7150 DEVCO III    617222    000   
224523000    JOHN S GEORGE ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    1/9/1943    662    412    209 DEVCO III    617246    000   
224527000    LOUISA CAMPBELL    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON
   12/4/1916    440    531    DEVCO III    620138    000    224616000    WILLIAM
J GROITSCH ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    2/23/1960
   1069    53    DEVCO III    620152    000    224628000    WILLIAM J GROITSCH
ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    6/2/1967    1258   
1014    3333 DEVCO III    620166    000    224631000    WILLIAM H WYLIE ET UX   
NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    2/8/1921    488    94    DEVCO
III    620238    000    224675000    W ALBERT BARNHART ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    WASHINGTON    9/14/1970    1324    882    5658 DEVCO III   
620243    000    224677000    DOMINIC J AVOLIA ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    8/7/1986    2246    371    12128 DEVCO III   
682012    000    228839000    SAMUEL W SHAW ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    1/7/1901    250    156    DEVCO III    682031   
000    228858000    JAMES A SKILES    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    1/21/1941    641    559    DEVCO III    682032    000    228859000
   JAMES A SKILES    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    11/6/1941
   651    301    DEVCO III    691005    000    278145000    HOWARD N THOMAS ET
UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    5/2/1901    256    300
   DEVCO III    692024    000    229282000    HARRY W BELL ET AL    NOBLE ENERGY
INC    PENNSYLVANIA    WASHINGTON    2/1/1944    677    160    793 DEVCO III   
770028    000    232816000    BETHLEHEM STEEL CORPORATION    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    12/30/1992    2520    21    000395 DEVCO III   
770051    000    232836000    CLARK A MITCHELL ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    4/26/2002          200215875 DEVCO III    770056
   000    232839000    BRUCE D HAINER ET UX    NOBLE ENERGY INC    PENNSYLVANIA
   WASHINGTON    1/11/2002          200201363 DEVCO III    770058    000   
232841000    WILBUR JUNIOR TOLAND ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    1/19/2002          200202851

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    770059    000    232842000    RONALD G MCGINNIS ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    WASHINGTON    2/1/2002          200204271 DEVCO
III    770060    000    232843000    DAVID C HILLBERRY ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    WASHINGTON    3/28/2002          200211914 DEVCO III   
770061    000    232844000    MADELINE C SMITH    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    2/25/2002          200207358 DEVCO III    770064
   000    232846000    ROBERT W MCKAHAN ESTATE    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    8/15/2002          200229282 DEVCO III    770065
   000    232847000    CHARLES HOMITZ ET UX    NOBLE ENERGY INC    PENNSYLVANIA
   WASHINGTON    5/29/2002          200219860 DEVCO III    770068    000   
232849000    JOHN W STAGE ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    3/28/2002          200211913 DEVCO III    770069    000   
232850000    LAWRENCE K TURNER ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    6/28/2002          200223583 DEVCO III    770070    000   
232851000    ROGER J CUCCARO ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    8/27/2002          200230618 DEVCO III    770071    000   
232852000    THOMAS M BRAUN JR    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON
   8/27/2002          200230617 DEVCO III    770072    000    232853000   
RACHEL ELLEN HERRON ET AL    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
6/14/2002          200222218 DEVCO III    770073    000    232854000    FRANK E
BRITKO ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    5/9/2002      
   200217542 DEVCO III    770074    000    232855000    WILLIAM G KNESTRICK ET
UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    7/30/2002         
200227051 DEVCO III    770075    000    232856000    EDWARD H MCKINNEY ET UX   
NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    6/17/2002          200222220
DEVCO III    770076    000    232857000    JEFFREY ALAN LESLIE ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    WASHINGTON    6/28/2002          200223584 DEVCO
III    770078    000    232858000    CHARLES A POLEN ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    WASHINGTON    8/1/2002          200227461 DEVCO III    770079
   000    232859000    DONALD LEE MORRIS ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    8/1/2002          200227460 DEVCO III    770080   
000    232860000    HARRY E COYLE ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    11/26/2002          200242468 DEVCO III    770086    000   
232863000    ROBERT F MCMAHON ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    2/25/2003          200307569 DEVCO III    770090    000   
232867000    JAMES K FRIEND ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    1/16/2004          200400908 DEVCO III    770094    000   
232871000    GEORGE F TIBBENS ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    9/14/2004          200431558 DEVCO III    770097    000   
232874000    KEVIN LEROY BLUM ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    10/21/2004          200434878 DEVCO III    770098    000   
232875000    DANIEL WILLIAM MINICK    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    10/13/2004          200434092 DEVCO III    770120    000   
232893000    VERN L CROSS ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    5/19/2006          200614523 DEVCO III    Q077908009    000   
276359004    SHANIA MAXWELL    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
11/20/2013          201406137 DEVCO III    Q087542000    000    245787000   
ARTHUR MOORE ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON   
3/17/2013          201322029 DEVCO III    Q087543000    000    245789000   
ARTHUR D MOORE JR ET AL    CNX GAS COMPANY LLC    PENNSYLVANIA    WASHINGTON   
3/7/2013          201322035

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    Q100013000    000    249277000    G L WALKER ET UX    RAYMOND
ORRILL    PENNSYLVANIA    WASHINGTON    5/14/1931          DEVCO III    TC186   
000    264594000    C H MILES ET UX    HARRY CONGER    PENNSYLVANIA   
WASHINGTON    2/11/1924    524    63    DEVCO III    TC191    000    156267000
   MARTHA H HAZLETT ET AL    RAYMOND ORRILL    PENNSYLVANIA    WASHINGTON   
6/1/1931    581    8    DEVCO III    321018    000    219023000    ETHEL MAE
MESSNER ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    1/11/1957   
983    645    347 DEVCO III    321017    000    219022000    TERESA VERCELLONE
   NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    4/13/1955    958    574   
3153 DEVCO III    321016    000    219021000    MINNIE JANE ALLOWAY    NOBLE
ENERGY INC    PENNSYLVANIA    WASHINGTON    4/13/1956    958    571    3152
DEVCO III    321015    000    219020000    WILBUR G SNEE ET AL    NOBLE ENERGY
INC    PENNSYLVANIA    WASHINGTON    9/25/1954    908    608    DEVCO III   
321014    000    219019000    ANNA M KERR    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    7/3/1917    444    531    DEVCO III    682011    000    228838000
   J V H COOK ET AL    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
7/10/1903    297    253    DEVCO III    691006    000    229255000    SAMUEL F
BOYER ET UX    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    9/16/1903   
308    8    DEVCO III    691016    000    229265000    JAMES D BIRMINGHAM ET UX
   NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    11/29/1919    474    239   
DEVCO III    691015    000    229264000    MARTHA B SHIPE ET VIR    NOBLE ENERGY
INC    PENNSYLVANIA    WASHINGTON    4/9/1920    478    462    382 DEVCO III   
691014    000    229263000    THOMAS J MALONEY ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    2/14/1944    677    638    DEVCO III    691013   
000    229262000    LEWIS Z BIRMINGHAM ET AL    NOBLE ENERGY INC    PENNSYLVANIA
   WASHINGTON    4/19/1945    692    236    DEVCO III    691011    000   
229260000    WILLIAM R SEMANS ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    6/1/1949    764    277    9003 DEVCO III    691010    000   
229259000    ROBERT HILL GAMBLE ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    11/8/1955    950    130    DEVCO III    691009    000    229258000
   J H HILLMAN & SONS COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON
   12/28/1956    1002    333    7044 DEVCO III    691008    000    229257000   
HANNAH M GAMBLE    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    3/19/1960
   1071    1    4845 DEVCO III    691007    000    229256000    PAULA I MYERS   
NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    3/19/1960    1071    7    4846
DEVCO III    691004    000    229253000    H R MYERS    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    6/25/1903    310    203    DEVCO III    691003   
000    229252000    VIRGIL MCDOWELL ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    3/29/1904    307    194    226 DEVCO III    321033    000   
219034000    ANNIE LEYDA ET AL    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON
   7/9/1913    407    202    186 DEVCO III    682010    000    228837000   
HELEN GILL ROBBINS    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON   
11/2/1931    582    646    646 DEVCO III    682028    000    228855000    FRANK
B WICKERHAM    NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    8/2/1916    437
   226    594 DEVCO III    321059    000    219046000    CHARLES HOUSEMAN   
NOBLE ENERGY INC    PENNSYLVANIA    WASHINGTON    2/21/1921    489    367   
DEVCO III    130673    000    213089000    MICHAEL KRISTON ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    WASHINGTON    10/22/1945    698    627    190

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    130672    000    213088000    JAMES E WHITE ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    WASHINGTON    8/23/1946    717    542    8902 DEVCO III
   321057    000    219044000    BENNETT BALLIARD ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WASHINGTON    5/31/1921    488    694    DEVCO III    130701   
000    213099000    COUNTY OF WASHINGTON    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    4/1/1971    1334    1124    2178 DEVCO III    130674    000   
213090000    THOMAS FELINAK ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    11/22/1945    700    60    990 DEVCO III    620141    000   
224618000    MARY HAMILTON LINN ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    9/2/1958    1036    75    9288 DEVCO III    321058    000   
219045000    ALBERT BARNATT ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    7/12/1921    493    136    319 DEVCO III    321032    000   
219033000    JOHN M FAWCETT ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WASHINGTON    7/12/1913    412    37    358 DEVCO III    CNXHH076    000   
CNXHH076    RICHARD ALLEN EYLER ET AL    HUNTLEY & HUNTLEY INC    PENNSYLVANIA
   WESTMORE LAND    5/15/2007          200706120027280 DEVCO III    CNXHH045   
000    CNXHH045    FREDERICK G CRACK ET AL    HUNTLEY & HUNTLEY INC   
PENNSYLVANIA    WESTMORE LAND    9/25/2008          200811140045694 DEVCO III   
CNXHH037    000    CNXHH037    HARRY L SHIELDS ET UX    HUNTLEY & HUNTLEY INC   
PENNSYLVANIA    WESTMORE LAND    8/3/2007          200710220049593 DEVCO III   
CNXHH035    000    CNXHH035    KIMBERLY A MOWRY    HUNTLEY & HUNTLEY INC   
PENNSYLVANIA    WESTMORE LAND    7/25/2007          200708130038093 DEVCO III   
CNXHH034    000    CNXHH034    TIMOTHY M YURICK ET UX    HUNTLEY & HUNTLEY INC
   PENNSYLVANIA    WESTMORE LAND    7/11/2007          200707240034629 DEVCO III
   CNXHH033    000    CNXHH033    JOHN C WALLEY ET UX    HUNTLEY & HUNTLEY INC
   PENNSYLVANIA    WESTMORE LAND    7/5/2007          200708130038091 DEVCO III
   CNXHH032    000    CNXHH032    THOMAS FOSTER ALTMAN    HUNTLEY & HUNTLEY INC
   PENNSYLVANIA    WESTMORE LAND    7/2/2007          200708130038087 DEVCO III
   CNXHH031    000    CNXHH031    JAMES A PATTERSON ET IX    HUNTLEY & HUNTLEY
INC    PENNSYLVANIA    WESTMORE LAND    6/20/2007          200707240034625 DEVCO
III    CNXHH030    000    CNXHH030    WILLIAM E STEVICK JR ET UX    HUNTLEY &
HUNTLEY INC    PENNSYLVANIA    WESTMORE LAND    6/14/2007         
200707240034631 DEVCO III    CNXHH029    000    CNXHH029    THOMAS R WOODSIDE   
HUNTLEY & HUNTLEY INC    PENNSYLVANIA    WESTMORE LAND    6/12/2007         
DEVCO III    CNXHH028    000    CNXHH028    FRANKLIN C THOMPSON ET UX    HUNTLEY
& HUNTLEY INC    PENNSYLVANIA    WESTMORE LAND    6/12/2007         
20070724034618 DEVCO III    CNXHH027    000    CNXHH027    EUGENE A JACKO JR ET
UX    HUNTLEY & HUNTLEY INC    PENNSYLVANIA    WESTMORE LAND    6/12/2007      
   200707240034624 DEVCO III    CNXHH026    000    CNXHH026    JAMES R BROWN ET
UX    HUNTLEY & HUNTLEY INC    PENNSYLVANIA    WESTMORE LAND    6/8/2007      
   DEVCO III    CNXHH025    000    CNXHH025    TERRY NAPONIC ET UX    HUNTLEY &
HUNTLEY INC    PENNSYLVANIA    WESTMORE LAND    5/5/2007         
200706120027279 DEVCO III    CNXHH024    000    CNXHH024    JOSEPH B HART ET UX
   HUNTLEY & HUNTLEY INC    PENNSYLVANIA    WESTMORE LAND    5/1/2007         
200706120027295 DEVCO III    CNXHH001    000    CNXHH001    PAUL J SAMIOS ET AL
   HUNTLEY & HUNTLEY INC    PENNSYLVANIA    WESTMORE LAND    6/1/2007         
200706120027277 DEVCO III    097857    000    133429001    PENN CENTRAL
PROPERTIES INC ET AL    NOBLE ENERGY INC    PENNSYLVANIA    WESTMORE LAND   
6/28/1984    2562    295    07714 DEVCO III    097857XXX    000    133429002   
PENN CENTRAL PROPERTIES INC ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORE LAND    6/28/1984    2562    295    07714 DEVCO III    097898XXX    000
   133432002    MABEL L STEWART ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORE LAND    11/16/1984    2577    376    10675

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    294153    000    217864000    HOWARD BUD THOMAS    NOBLE ENERGY INC
   PENNSYLVANIA    WESTMORE LAND    7/22/1959    1143    474    6246 DEVCO III
   294277    000    217961000    THE PENNSYLVANIA RAILROAD COMPANY    NOBLE
ENERGY INC    PENNSYLVANIA    WESTMORE LAND    5/24/1961    1813    463    3510
DEVCO III    CNX056601    000    131508000    ANTON BARTKUS ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    WESTMORE LAND    2/26/1953    1476    373    1528
DEVCO III    CNX097898    000    133432001    JOSEPH GOMBACH JR    NOBLE ENERGY
INC    PENNSYLVANIA    WESTMORE LAND    11/16/1984    2577    376    10675 DEVCO
III    CNX097904    000    133434000    FRED L COLLINET ET AL    NOBLE ENERGY
INC    PENNSYLVANIA    WESTMORE LAND    12/4/1984    2585    283    DEVCO III   
CNX286079    000    216492000    ELIZABETH S MOORE ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    10/11/1918    642    1    5717 DEVCO III   
CNX286083    000    216495000    THE PORT ROYAL COAL & COKE COMPANY    NOBLE
ENERGY INC    PENNSYLVANIA    WESTMORE LAND    12/27/1900    371    315    DEVCO
III    CNX286085    000    216497000    CHARLES PORTER    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    11/7/1901    338    49    922 DEVCO III   
CNX286095    000    216500000    HENRY SMITH ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    11/7/1902    339    386    5373 DEVCO III   
CNX286098    000    216503000    WEBSTER GAS COAL COMPANY`    NOBLE ENERGY INC
   PENNSYLVANIA    WESTMORE LAND    6/21/1901    308    285    DEVCO III   
CNX286099    000    216504000    THE SHEPLER GAS COAL COMPANY    NOBLE ENERGY
INC    PENNSYLVANIA    WESTMORE LAND    1/28/1905    356    317    2750 DEVCO
III    CNX286124    000    216509000    SARAH A FINLEY ET AL    NOBLE ENERGY INC
   PENNSYLVANIA    WESTMORE LAND    7/21/1937    1004    2    4150 DEVCO III   
CNX286128    000    216511000    FRANK M OSBORNE ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    1/3/1905    411    48    3024 DEVCO III   
CNX286129    000    216512000    WILLIAM J RANKIN ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    11/10/1930    911    295    5137 DEVCO III   
CNX286130    000    216513000    BERNARD W CONROY    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    2/25/1938    1010    48    832 DEVCO III   
CNX286131    000    216514000    SCHOOL DISTRICT OF ROSTRAVER TOWNSHIP    NOBLE
ENERGY INC    PENNSYLVANIA    WESTMORE LAND    4/10/1947    1336    204    299
DEVCO III    CNX286133    000    216515000    MARGARET S RAY ET VIR    NOBLE
ENERGY INC    PENNSYLVANIA    WESTMORE LAND    8/3/1918    631    6    4337
DEVCO III    CNX286134    000    216516000    PHILIP NETH ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    WESTMORE LAND    9/8/1902    339    217    4685 DEVCO III
   CNX286141    000    216521000    ELI B DAVISON ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    1/20/1902    330    184    DEVCO III   
CNX286144    000    216523000    WEST NEWTON MINES    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    1/10/1905    411    94    3031 DEVCO III   
CNX286156    000    216527000    F M OSBORNE ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    1/3/1905    411    74    DEVCO III    CNX286159
   000    216528000    THE COUNTY OF WESTMORELAND    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    9/22/1972    2107    1142    8889 DEVCO III   
CNX286169    000    216532000    E M FULTON ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    10/17/1899    289    213    DEVCO III   
CNX286170    000    216533000    RACHEL M HELTEBRAN ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    12/29/1906    415    192    1277 DEVCO III   
CNX286497    000    216607000    GEORGE W MORGAN ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    4/12/1904    1388    262    DEVCO III   
CNX286522    000    216620000    ANDY LAUER    NOBLE ENERGY INC    PENNSYLVANIA
   WESTMORE LAND    2/28/1941    1082    25    1098

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNX286524    000    216621000    ALLIE S ALLEN    NOBLE ENERGY INC
   PENNSYLVANIA    WESTMORE LAND    4/28/1933    946    270    1161 DEVCO III   
CNX286525    000    216622000    ROBERT F ALLEN ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    5/12/1927    864    374    3797 DEVCO III   
CNX286527    000    216624000    ELIZA JANE BEAZELL    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    6/8/1927    864    372    DEVCO III   
CNX286528    000    216625000    GEORGE M TODD ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    5/16/1923    720    210    DEVCO III   
CNX286529    000    216626000    OLIVER MCCLINTOCK ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    12/2/1899    309    370    2888 DEVCO III   
CNX286530    000    216627000    JOSEPH A KRAJNIK ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    8/25/1937    1006    163    4810 DEVCO III   
CNX286531    000    216628000    OLIVER MCCLINTOCK ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    7/31/1901    309    374    2889 DEVCO III   
CNX286532    000    216629000    MICHAEL BALAS JR ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    8/24/1937    992    492    4832 DEVCO III   
CNX286534    000    216630000    SARAH A FINLEY ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    8/26/1937    1006    164    4811 DEVCO III   
CNX286535    000    216631000    SARAH A FINLEY ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    2/4/1938    1007    573    578 DEVCO III   
CNX286536    000    216632000    GEORGE H CLARK ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    3/14/1906    410    128    1859 DEVCO III   
CNX286537    000    216633000    WILLIAM JONES ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    8/30/1900    306    166    3223 DEVCO III   
CNX286539    000    216634000    WALLACE H ROWE ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    2/23/1906    400    516    DEVCO III   
CNX286540    000    216635000    LUKE CREEVEY ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    9/8/1937    1004    47    DEVCO III   
CNX286585    000    216680000    AMANDA F DOUGLASS ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    8/9/1901    309    378    2898 DEVCO III   
CNX286631    000    216715000    JAMES JONES ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    9/30/1899    292    239    91 DEVCO III   
CNX286715    000    216761000    LEWIS S HOUGH ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    12/5/1901    310    274    4496 DEVCO III   
CNX286716    000    216762000    JAMES BAYLEY ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    4/26/1901    326    96    DEVCO III   
CNX286717    000    216763000    PORT ROYAL TRADING COMPANY LIMITED    NOBLE
ENERGY INC    PENNSYLVANIA    WESTMORE LAND    2/14/1901    307    309    DEVCO
III    CNX286720    000    216766000    GEORGE MEDSGER ET AL    NOBLE ENERGY INC
   PENNSYLVANIA    WESTMORE LAND    8/27/1907    419    437    5408 DEVCO III   
CNX286722    000    216768000    JOSEPH W HELTEBRAN    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    3/21/1929    882    517    1402 DEVCO III   
CNX286723    000    216769000    FRANCIS HOUGH    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    4/4/1929    882    568    1718 DEVCO III   
CNX286724    000    216770000    HENRY S SHERBONDY ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    2/8/1928    867    302    720 DEVCO III   
CNX286726    000    216772000    PAUL BRENDLE ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    2/13/1915    577    148    3245 DEVCO III   
CNX294112    000    217824000    JOHN L LAUBACH JR    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    4/20/1959    1768    302    6947 DEVCO III   
CNX294194    000    217900000    W S VAN DYKE ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    9/14/1900    206    168   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNX294204    000    217905000    AMERICAN TIN PLATE COMPANY   
NOBLE ENERGY INC    PENNSYLVANIA    WESTMORE LAND    8/3/1902    339    270   
5000 DEVCO III    CNX294208    000    217909000    ADA M DICK    NOBLE ENERGY
INC    PENNSYLVANIA    WESTMORE LAND    5/7/1904    376    266    2408 DEVCO III
   CNX294209    000    217910000    MARY C DICK    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    5/7/1904    376    276    2407 DEVCO III   
CNX294210    000    217911000    JOHN G THEMLER    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    6/14/1904    376    265    2407 DEVCO III   
CNX294211    000    217912000    MATHIAS DIMMER ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    6/14/1904    376    264    DEVCO III   
CNX294212    000    217913000    W S VAN DYKE ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    9/2/1904    386    527    3517 DEVCO III   
CNX294224    000    217922000    F M OSBORNE ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    1/3/1905    411    84    3029 DEVCO III   
CNX294243    000    217935000    FEDERAL SUPPLY COMPANY    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    9/27/1911    484    489    DEVCO III   
CNX294247    000    217938000    HARRY G HOUGH    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    2/13/1915    577    151    3246 DEVCO III   
CNX294258    000    217948000    FEDERAL SUPPLY COMPANY    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    10/12/1925    795    379    DEVCO III   
CNX294262    000    217950000    JACOB J SNYDER ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    4/4/1929    882    567    1717 DEVCO III   
CNX294272    000    217957000    JOHN KOSAR ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    2/7/1940    1052    551    579 DEVCO III   
CNX294274    000    217959000    UNION REALTY COMPANY OF WASHINGTON    NOBLE
ENERGY INC    PENNSYLVANIA    WESTMORE LAND    12/18/1952    1474    580    1155
DEVCO III    CNX294276    000    217960000    ALICE V HILDENBRAND ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    WESTMORE LAND    4/10/1957    1649    439    2774
DEVCO III    CNX294281    000    217965000    SIDNEY TAYLOR ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    WESTMORE LAND    9/6/1904    380    122    3518
DEVCO III    CNX294282    000    217966000    SOPHIA ZUMBRO ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    WESTMORE LAND    3/13/1907    417    146    3768
DEVCO III    CNX294284    000    217968000    RAYMOND R CASSIDY    NOBLE ENERGY
INC    PENNSYLVANIA    WESTMORE LAND    1/30/1970    2033    1058    747 DEVCO
III    CNX294285    000    217969000    MILDRED GRACE ET VIR    NOBLE ENERGY INC
   PENNSYLVANIA    WESTMORE LAND    1/30/1970    2033    1046    745 DEVCO III
   CNX294290    000    217974000    SHANER COAL COMPANY    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    4/8/1904    379    17    DEVCO III    CNX294332
   000    218012000    VERA SAM ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORE LAND    8/14/1977    2259    514    9294 DEVCO III    CNX294333    000
   218013000    JAMES E ROOK ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORE LAND    8/18/1977    2262    214    10403 DEVCO III    CNX294338    000
   218018000    LOREN E GUFFEY ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORE LAND    7/29/1977    2257    421    8487 DEVCO III    CNX294351    000
   218029000    SHANER GAS COAL COMPANY    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORE LAND    4/8/1904    379    15    DEVCO III    CNX294356    000   
218034000    THE WEST NEWTON MINES    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORE LAND    3/17/1906    411    106    3032 DEVCO III    CNX294456    000
   218125000    STANLEY J SKELOSKI ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORE LAND    1/31/1977    2239    648    1230 DEVCO III    CNX294481    000
   218147000    ALLIE MORRELL ET VIR    NOBLE ENERGY INC    PENNSYLVANIA   
WESTMORE LAND    12/15/1913    540    390    5929

 

B-1



--------------------------------------------------------------------------------

 

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNX294482    000    218148000    GEORGE MESSNER ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    WESTMORE LAND    2/14/1928    870    156    837
DEVCO III    CNX481122    000    221619000    MELLON BANK NA ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    WESTMORE LAND    10/12/1984    2574    322   
10082 DEVCO III    CNX681001    000    228803000    P E BROWNE ET VIR    NOBLE
ENERGY INC    PENNSYLVANIA    WESTMORE LAND    3/8/1917    597    31    1687
DEVCO III    CNX681002    000    228804000    EDNA P RILEY    NOBLE ENERGY INC
   PENNSYLVANIA    WESTMORE LAND    7/17/1944    1159    382    4448 DEVCO III
   CNX681032    000    228826000    WILLIS F MCCOOK ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    12/30/1905    359    438    479 DEVCO III   
CNX681033    000    228827000    MICHAEL J KELLY    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    9/15/1903    372    87    5109 DEVCO III   
CNXDV022219    000    112963000    Lewis S Harris       PENNSYLVANIA    WESTMORE
LAND             DEVCO III    CNXDV022367    000    112971000    HELEN F HILES
  

CNG

DEVELOPMENT COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/27/1986    2659    384    DEVCO III   
CNXDV022726    000    112979000    PHILIP G IRWIN ET UX    CNG DEVELOPMENT
COMPANY    PENNSYLVANIA    WESTMORE LAND    2/17/1987    2727    034    DEVCO
III    CNXDV023003    000    112985000    L M SERVICE ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    WESTMORE LAND    6/24/1887    154    382    DEVCO III   
CNXDV023004    000    112986000    JAMES A HILTY ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    2/8/1887    148    448    DEVCO III   
CNXDV023005    000    112987000    S B HENCH ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    6/3/1887    151    161    DEVCO III   
CNXDV023009    000    112991000    ANDREW BROWN ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    12/29/1898    294    260    DEVCO III   
CNXDV023013    000    112995000    SAMUEL REEVES ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    5/27/1890    184    197    DEVCO III   
CNXDV023034    000    113013000    HARRY W SHERWIN JR ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    WESTMORE LAND    7/2/1952    1475    158    DEVCO III   
CNXDV023036    000    113015000    FRANK WILLIAM GOLOBISH ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    WESTMORE LAND    11/14/1952    1474    280    DEVCO III
   CNXDV023060    000    113035000    KEYSTONE COAL & COKE COMPANY    NOBLE
ENERGY INC    PENNSYLVANIA    WESTMORE LAND    11/20/1945    1208    334   
DEVCO III    CNXDV023064    000    113039000    JOHN B BRUNOT ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    WESTMORE LAND    5/24/1917    604    123      
CNXDV023066    000    113040000    JAMES P MCMILLAN ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    WESTMORE LAND    2/6/1919    643    323    DEVCO
III                                  DEVCO III    CNXDV023088    000   
113061000    J W GOODMAN    JAMES S GALLAGHER    PENNSYLVANIA    WESTMORE LAND
   3/10/1919    681    191    DEVCO III    CNXDV023118    000    113091000    A
A RUFF    JAMES B GALLAGHER    PENNSYLVANIA    WESTMORE LAND    3/11/1919    681
   204    DEVCO III    CNXDV023122    000    113095000    S C RUFF ET UX   
NOBLE ENERGY INC    PENNSYLVANIA    WESTMORE LAND    3/18/1921    710    307   
DEVCO III    CNXDV023123    000    113096000    A H SANNER ET UX    AMERICAN
NATURAL GAS CO    PENNSYLVANIA    WESTMORE LAND    2/5/1919          DEVCO III
   CNXDV023126    000    113099000    WILLIAM T HENRY ET UX    JAMES S GALLAGHER
   PENNSYLVANIA    WESTMORE LAND    3/11/1919         

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXDV023147    000    113118000    LEVI BEAMER ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    WESTMORE LAND    10/13/1920    688    366    18463
DEVCO III    CNXDV023149    000    113120000    JOHN L HENGSTELLER    NOBLE
ENERGY INC    PENNSYLVANIA    WESTMORE LAND    3/17/1930    905    472    DEVCO
III    CNXDV023185    000    113143000    G M DICKSON ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORE LAND    9/2/1943    1127    573
   DEVCO III    CNXDV023187    000    113145000    ALICE GARDNER ET AL    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORE LAND    1/19/1943   
1130    302    DEVCO III    CNXDV023188    000    113146000    ALBERT A DELL ET
UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORE LAND   
6/12/1943    1147    48    DEVCO III    CNXDV023199    000    113156000    MARY
B KENNEDY    NOBLE ENERGY INC    PENNSYLVANIA    WESTMORE LAND    11/29/1944   
1198    2    DEVCO III    CNXDV023251    000    113204000    GLADYS S SHRUM   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORE LAND    6/17/1950   
1343    416    DEVCO III    CNXDV023452    000    113404000    JACOB H SNYDER ET
AL    NOBLE ENERGY INC    PENNSYLVANIA    WESTMORE LAND    2/16/1950    1368   
56    52834 DEVCO III    CNXDV023467    000    113419000    KEROTEST
MANUFACTURING COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    WESTMORE LAND   
5/12/1950    1385    84    DEVCO III    CNXDV023751    000    113644000    JULIA
ONORATO    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORE LAND   
6/6/1981    2378    1029    DEVCO III    CNXDV023800    000    113649000   
ANTONET MAKAR    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORE
LAND    5/3/1974    2166    713    DEVCO III    CNXDV023814    000    113651000
   LEVI B SILVIS ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
WESTMORE LAND    12/27/1975    2168    1040    DEVCO III    CNXDV024071    000
   113694000    ELIZABETH KUNKLE ET AL    NEW YORK STATE NATURAL GAS CORPORATION
   PENNSYLVANIA    WESTMORE LAND    1/13/1958    1686    431    DEVCO III   
CNXDV024085    000    113708000    OSCAR H CRAYCRAFT ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    WESTMORE LAND    1/26/1970    2024    1108
   DEVCO III    CNXDV024087    000    113710000    CHARLES W SHRUM ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    WESTMORE LAND   
1/11/1970    2024    1112    DEVCO III    CNXDV024089    000    113712000   
JOHN W WALKER ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
WESTMORE LAND    2/3/1960    1781    1153    DEVCO III    CNXDV024090    000   
113713000    GEORGE RICHARD SANNER ET UX    NEW YORK STATE NATURAL GAS
CORPORATION    PENNSYLVANIA    WESTMORE LAND    4/9/1960    1782    414   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXDV024092    000    113715000    SARA E EISAMAN    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    WESTMORE LAND    4/19/1960    1782   
426    DEVCO III    CNXDV024094    000    113717000    MARY A JOHNSTON ET AL   
NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    WESTMORE LAND   
3/20/1960    1785    1167    DEVCO III    CNXDV024095    000    113718000   
LESTER C THOMAS ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA
   WESTMORE LAND    4/15/1960    1785    1191    DEVCO III    CNXDV024096    000
   113719000    HARRY A CROSSLAND ET UX    NEW YORK STATE NATURAL GAS
CORPORATION    PENNSYLVANIA    WESTMORE LAND    4/15/1960    1785    1195   
DEVCO III             ROBERT WILLIAM STURTZ ET    NEW YORK STATE NATURAL GAS   
   WESTMORE                CNXDV024099    000    113721000    UX    CORPORATION
   PENNSYLVANIA    LAND    1/20/1961    1805    971    DEVCO III    CNXDV024100
   000    113722000    SARA EMMA RITENOUR    NEW YORK STATE NATURAL GAS
CORPORATION    PENNSYLVANIA    WESTMORE LAND    1/12/1960    1782    64    DEVCO
III    CNXDV024150    000    113727000    SERRO TRAVEL TRAILER CORPORATION   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    WESTMORE LAND    4/5/1975
   189    33    DEVCO III    CNXDV024359    000    113739000    WILLIAM FERGUSON
ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    WESTMORE LAND   
7/1/1969    2015    746    DEVCO III    CNXDV025141    000    113785000   
RICHARD T SALAI ET UX    WILLIAM E SNEE ET AL    PENNSYLVANIA    WESTMORE LAND
   9/25/1975    2194    418    DEVCO III    CNXDV025142    001    113786000    E
JAMES NAGY ET AL    WILLIAM E SNEE ET AL    PENNSYLVANIA    WESTMORE LAND   
10/14/1975    2195    1101    DEVCO III    CNXDV025142    002    113786000    E
JAMES NAGY ET AL    WILLIAM E SNEE ET AL    PENNSYLVANIA    WESTMORE LAND   
10/14/1975    2195    1101    DEVCO III    CNXDV030126    000    114196000   
GEORGE PAVICK    JOHN T STOLIKER    PENNSYLVANIA    WESTMORE LAND    1/4/1972   
2090    825    DEVCO III    CNXL011500    000    118355000    CHARLES DAVID
EVANS ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORE LAND
   2/17/1965    1903    1069    DEVCO III    CNXL020735    000    119090000   
SCOTT ROSS STATLER ET UX    DOMINION EXPLORATION & PRODUCTION INC   
PENNSYLVANIA    WESTMORE LAND    9/15/2000          200012010024514 DEVCO III   
CNXL020736    000    119091000    MARTIN ROBERT STATLER ET UX    DOMINION
EXPLORATION & PRODUCTION INC    PENNSYLVANIA    WESTMORE LAND    9/15/2000      
   200012010024513 DEVCO III    CNXL021640    000    119207000    VELMA B SHAW
ESTATE    DOMINION EXPLORATION & PRODUCTION INC    PENNSYLVANIA    WESTMORE LAND
   5/2/2001          2001050033048

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXL023626    000    119624000    ARTHUR R METZ SR ET UX   
DOMINION EXPLORATION & PRODUCTION INC    PENNSYLVANIA    WESTMORE LAND   
3/4/2003          200306120045980 DEVCO III    CNXL024726    000    119873000   
FRED S DAVOLI SR ET UX    DOMINION EXPLORATION & PRODUCTION INC    PENNSYLVANIA
   WESTMORE LAND    11/5/2003          200312310101516 DEVCO III    CNXL024736
   000    119879000    WADE P NOLAN ET UX    DOMINION EXPLORATION & PRODUCTION
INC    PENNSYLVANIA    WESTMORE LAND    6/3/2003          200401160003144 DEVCO
III    CNXL025185    000    119943000    MADELON L CUNNINGHAM ET AL    DOMINION
EXPLORATION & PRODUCTION INC    PENNSYLVANIA    WESTMORE LAND    2/17/2004      
   200403230016080 DEVCO III    CNXL025207    000    119952000    ROBERT M
STATLER ET UX    DOMINION EXPLORATION & PRODUCTION INC    PENNSYLVANIA   
WESTMORE LAND    2/27/2004          200403220015677 DEVCO III    CNXL025224   
000    119953000    JOHN E PAULIK ET UX    DOMINION EXPLORATION & PRODUCTION INC
   PENNSYLVANIA    WESTMORE LAND    3/15/2004          200404010018126 DEVCO III
   CNXL025542    000    119981000    ROBERT E CARRIG ESTATE    DOMINION
EXPLORATION & PRODUCTION INC    PENNSYLVANIA    WESTMORE LAND    4/1/2004      
   200405140028261 DEVCO III    CNXL025809    000    120037000    CHARLES A
CRAMER ET UX    CAPROCK OIL AND GAS COMPANY INC    PENNSYLVANIA    WESTMORE LAND
   6/23/2004          200406240038041 DEVCO III    CNXL025810    000   
120038000    CHARLES E CRAMER ET UX    CAPROCK OIL AND GAS COMPANY INC   
PENNSYLVANIA    WESTMORE LAND    6/23/2004          200406240038042 DEVCO III   
CNXL025811    000    120039000    RONALD D WISSINGER ET UX    CAPROCK OIL & GAS
COMPANY INC    PENNSYLVANIA    WESTMORE LAND    11/3/2003         
200312190099665 DEVCO III    CNXL025946    000    120057000    MARK A ULISHNEY
ET UX    CAPROCK OIL & GAS COMPANY INC    PENNSYLVANIA    WESTMORE LAND   
7/12/2004          200407160042901 DEVCO III    CNXL025947    000    120058000
   JAMES T MAESTROLE ET UX    CAPROCK OIL & GAS COMPANY INC    PENNSYLVANIA   
WESTMORE LAND    12/12/2003          200312190099664 DEVCO III    CNXL026500   
000    120302000    CLIFFORD R FELTON ET UX    DOMINION EXPLORATION & PRODUCTION
INC    PENNSYLVANIA    WESTMORE LAND    10/12/2004          200501130002237
DEVCO III    CNXL027060    000    120382000    DEMILL DEVELOPMENT LLC   
DOMINION EXPLORATION & PRODUCTION INC    PENNSYLVANIA    WESTMORE LAND   
4/14/2005          20506020027244 DEVCO III    CNXL209741    000    121637000   
JOHN SILAS HENRY ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
WESTMORE LAND    2/16/1974    2133    950    DEVCO III    CNXL210297    000   
121830000    CYRUS P CUNNINGHAM ET UX    CONSOL GAS COMPANY    PENNSYLVANIA   
WESTMORE LAND    11/5/2010          201103310011574 DEVCO III    CNXL210298   
000    121831000    JOSEPHINE KRASOVIC    CONSOL GAS COMPANY    PENNSYLVANIA   
WESTMORE LAND    12/1/2010          201103310011575 DEVCO III    CNXL210300   
000    121833000    DALE E MOORE ET UX    CONSOL GAS COMPANY    PENNSYLVANIA   
WESTMORE LAND    10/18/2010          201103310011577

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXL210301    000    121834000    KENNETH E MOORE ET UX    CONSOL
GAS COMPANY    PENNSYLVANIA    WESTMORE LAND    10/18/2010         
201103310011578 DEVCO III    CNXL210302    000    121835000    ROBERT L ROYER ET
UX    CONSOL GAS COMPANY    PENNSYLVANIA    WESTMORE LAND    10/20/2010         
201103310011579 DEVCO III    CNXL210303    000    121836000    ROBERT F SMITH   
CONSOL GAS COMPANY    PENNSYLVANIA    WESTMORE LAND    10/21/2010         
201103310011580 DEVCO III    CNXL210304    000    121837000    ROBERT J SWETTLEN
ET UX    CONSOL GAS COMPANY    PENNSYLVANIA    WESTMORE LAND    10/19/2010      
   201103310011581 DEVCO III    CNXPNG02600    000    125795000    JOSEPH N PEW
ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORE LAND   
9/15/1885    258    150    DEVCO III    CNXPNG02690    000    125803000   
NELSON B JOHNSTON ET AL    THE BELLE SIMON LIGHT AND HEAT COMPANY   
PENNSYLVANIA    WESTMORE LAND    7/12/1891    197    295    DEVCO III   
CNXPNG02720    000    125807000    R MAXWELL ET UX    THE BELLE VERNON LIGHT AND
HEAT COMPANY    PENNSYLVANIA    WESTMORE LAND    10/17/1898          DEVCO III
   CNXPNG03188    000    125841000    HENRY SWANK ET AL    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    WESTMORE LAND    5/26/1903    381    246    DEVCO
III    CNXPNG03218    000    125842000    LEVI BEAMER    J V IRWIN   
PENNSYLVANIA    WESTMORE LAND    5/15/1889    173    304    DEVCO III   
CNXPNG04110    000    125860000    MAGGIE B TOMER ET VIR    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    WESTMORE LAND    5/8/1908    465    275    DEVCO
III    CNXPNG04429    000    125864000    J H GALLAGHER    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    WESTMORE LAND    3/26/1909    471    296    DEVCO
III    CNXPNG04433    000    125866000    M W SAXMAN ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORE LAND    3/26/1909    471    293
   DEVCO III    CNXPNG04443    000    125867000    ANDY P JOHNSON ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORE LAND    3/23/1909    470
   273    DEVCO III    CNXPNG04448    000    125868000    ANTHONY P THOMAS ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORE LAND    3/17/1909
   470    340    DEVCO III    CNXPNG04791    000    125878000    JULIA A
CRISSINGER    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORE LAND
   6/15/1909    470    515    DEVCO III    CNXPNG04955    000    125881000   
HENRY C BUGHMAN ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
WESTMORE LAND    8/31/1909    473    358    DEVCO III    CNXPNG06556    000   
125909000    PETER RUSSELL ET AL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    WESTMORE LAND    5/13/1912    507    428    DEVCO III   
CNXPNG07545    000    125922000    SARA C FERGUSON ET AL    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    WESTMORE LAND    8/21/1913    532    92   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG09084    000    125945000    C E HELLER ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORE LAND    12/27/1915    587    73
   DEVCO III    CNXPNG10356    000    125958000    M M RIDENOUR ET UX   
PHILADELPHIA COMPANY    PENNSYLVANIA    WESTMORE LAND    7/7/1915    577    392
   DEVCO III    CNXPNG10357    000    125959000    ELIZABETH HUMMELL ET VIR   
PHILADELPHIA COMPANY    PENNSYLVANIA    WESTMORE LAND    7/1/1915    577    394
   DEVCO III    CNXPNG10358    000    125960000    ALBERT SILLAMAN ET AL   
PHILADELPHIA COMPANY    PENNSYLVANIA    WESTMORE LAND    6/25/1915    577    397
   DEVCO III    CNXPNG10379    000    125961000    HENRY B FOX ET UX   
PHILADELPHIA COMPANY    PENNSYLVANIA    WESTMORE LAND    4/7/1915    578    53
   DEVCO III    CNXPNG10403    000    125963000    JOHN F W KAMERER ET UX    THE
PHILADELPHIA COMPANY    PENNSYLVANIA    WESTMORE LAND    10/6/1915    578    415
   DEVCO III    CNXPNG10948    000    125971000    S W BIERER    WILLIAM MCCUNE
ET AL    PENNSYLVANIA    WESTMORE LAND    1/20/1916    587    91    DEVCO III   
CNXPNG14514    000    126017000    JESSE K WEAVER ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    4/24/1923    719    517    DEVCO III   
CNXPNG16224    000    126034000    CHARLES FRANTZ ET UX    WM MCCUNE ET AL   
PENNSYLVANIA    WESTMORE LAND    11/15/1915    587    84    DEVCO III   
CNXPNG17807    000    126103000    MARY J HILTY    AMERICAN NATURAL GAS COMPANY
   PENNSYLVANIA    WESTMORE LAND    2/25/1913    681    467    DEVCO III      
         JAMES S       WESTMORE                CNXPNG17891    000    126119000
   J B GAUT ET UX    GALLAGHER    PENNSYLVANIA    LAND    3/12/1919    681   
183    DEVCO III    CNXPNG18110    000    126171000    A W WALLACE ET AL   
AMERICAN NATURAL GAS CO    PENNSYLVANIA    WESTMORE LAND    4/8/1913    579   
74    DEVCO III    CNXPNG18383    000    126198000    CYRUS POOL ET UX   
AMERICAN NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORE LAND    10/6/1917   
681    325    DEVCO III    CNXPNG28771    000    126258000    S K KOCHAS ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORE LAND    9/21/1932
   930    125    DEVCO III    CNXPNG39342    000    126280000    FRANK P MARTIN
ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORE LAND   
8/16/1934    957    261    DEVCO III    CNXPNG39410    000    126283000    WM G
HILLIS ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    WESTMORE LAND
   4/1/1935    958    160    DEVCO III    CNXPNG40974    000    126314000   
NORMAN G ROSS ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
WESTMORE LAND    4/21/1939    1032    349    DEVCO III    CNXPNG43473    000   
126354000    CHARLES H TARR ET AL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    WESTMORE LAND    11/22/1940    1076    571    DEVCO III   
CNXPNG43949    000    126361000    CARL E MARTIN ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    WESTMORE LAND    8/1/1941    1090    466    DEVCO III   
CNXPNG44388    000    126367000    SAMUEL L ROSS SR ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    WESTMORE LAND    5/7/1942    1118    346   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG44908    000    126381000    J R HELLEIN ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/3/1943    1129    114    DEVCO III   
CNXPNG47191    000    126430000    GLENN W ROSS ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    6/10/1975    2176    587    DEVCO III   
CNXPNG47254    000    126434000    STANTON ALTON ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    2/9/1945    1202    18    DEVCO III   
CNXPNG47256    000    126435000    JOHN MATEY ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    2/13/1945    1202    15    DEVCO III   
CNXPNG47257    000    126436000    D L MOLISEE   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    2/13/1945    1202    11    DEVCO III   
CNXPNG47264    000    126438000    CLARA J HOPKINS   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    2/23/1945    1181    544    DEVCO III   
CNXPNG47299    000    126439000    E R COST ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    5/2/1945    1202    257    DEVCO III   
CNXPNG47451    000    126440000    SALEM BEAGLE CLUB OF DERRY   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    5/1/1945    1200    453    DEVCO III   
CNXPNG47496    000    126441000    D S SCHOLL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/18/1945    1204    97    DEVCO III   
CNXPNG47497    000    126442000    THOMAS J GILMER ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/10/1945    1204    100    DEVCO III   
CNXPNG47499    000    126444000    CHARLES C PATTERSON ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    8/4/1945    1204    111    DEVCO III   
CNXPNG47500    000    126445000    VICTORIA SMITH   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/1/1945    1204    104    DEVCO III   
CNXPNG47502    000    126447000    CHARLES W WILSON   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/13/1945    1204    120    DEVCO III   
CNXPNG47505    000    126448000    EDWARD A RINKHOFF ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    6/8/1945    1204    127    DEVCO III   
CNXPNG47536    000    126454000    CLARENCE E STUMP ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/10/1945    1200    589    DEVCO III   
CNXPNG47550    000    126455000    GUY PATTERSON ET UX   

GREENSBORO

GAS COMPANY

   PENNSYLVANIA   

WESTMORE

LAND

   8/31/1923    764    1    DEVCO III    CNXPNG47571    000    126456000   
HUBERT L ALLEN ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    7/9/1945    1203    333   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG47608    000    126458000    GEORGE R SWEENEY ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    7/25/1945    1204    586    DEVCO III   
CNXPNG47613    000    126459000    O ELLSWORTH FISHER ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    8/1/1945    1203    435    DEVCO III   
CNXPNG47614    000    126460000    W S NICHOLLS ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/22/1945    1206    79    DEVCO III   
CNXPNG47827    000    126461000    BERT LARSON ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    12/26/1945    1210    128    DEVCO III   
CNXPNG49524    000    126484000    GEORGE FRICH ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    7/18/1947          DEVCO III    CNXPNG49542
   000    126486000    GEORGE FRICH ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    7/22/1947    1316    129    DEVCO III   
CNXPNG49761    000    126497000    UNITY CEMETRY ASSOCIATION   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/17/1948    1320    515    DEVCO III   
CNXPNG49976    000    126505000    ALBERT COPPOLA ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/29/1948    1326    224    DEVCO III   
CNXPNG51073    000    126509000    WILLIAM T SELLMAN ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    5/12/1948    1327    487    DEVCO III   
CNXPNG51522    000    126519000    MARY BAZILEWICH   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/1/1949    1336    257    DEVCO III   
CNXPNG53998    000    126594000    HARLAND DEEDS   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/19/1971    2071    730    DEVCO III   
CNXPNG54082    000    126597000    JOHN H LENCOSKI ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    12/23/1951    1440    255    DEVCO III   
CNXPNG54102    000    126598000    JOSEPH KLOER   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    10/1/1951    1439    132    DEVCO III   
CNXPNG54124    000    126601000    ELMER T SCHANDEL ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    12/15/1951    1441    313    DEVCO III   
CNXPNG54125    000    126602000    FRANK WEYANDT ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    12/17/1951    1442    165    DEVCO III   
CNXPNG54355    000    126611000    HARRY C LAUGHLIN ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    6/17/1972    2097    937    DEVCO III   
CNXPNG54418    000    126621000    H R KINTIGH    THE PEOPLES NATURAL GAS CO   
PENNSYLVANIA    WESTMORE LAND    5/13/1952    1444    508   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG54444    000    126622000    RAYMOND J ACKERMAN ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/9/1972    2104    1109    DEVCO III   
CNXPNG54494    000    126630000    NORA A WILLIAMS ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    11/23/1952    1451    334    DEVCO III   
CNXPNG54631    000    126637000    RAYMOND R CASSIDY ET UX   

NOBLE ENERGY

INC

   PENNSYLVANIA   

WESTMORE

LAND

   9/23/1952    1463    422    DEVCO III    CNXPNG54695    000    126639000   
GRANT E MCINTIRE ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    8/15/1973    2122    654    DEVCO III   
CNXPNG54699    000    126642000    NEO J NAKLES ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    8/14/1973    2131    305    DEVCO III   
CNXPNG54703    000    126643000    B A BARCHESKY ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    8/13/1953    1476    259    DEVCO III   
CNXPNG54713    000    126644000    CHARLES E KOHL ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    8/13/1973    2137    261    DEVCO III   
CNXPNG55049    000    126688000    LAVERNE A LYNCH ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/12/1974    2146    535    DEVCO III   
CNXPNG55053    000    126690000    IRMA WEYANDT   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/13/1974    2142    495    DEVCO III   
CNXPNG55133    000    126699000    HELEN F GARRIGAN ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/1/1973    2128    601    DEVCO III   
CNXPNG55366    000    126739000    RONALD F RIGBY ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    5/1/1975    2172    534    DEVCO III   
CNXPNG55409    000    126751000    CATHARINE T FOLTZ   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    2/2/1964    1865    1026    DEVCO III   
CNXPNG55730    000    126807000    C WARD EICHER ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    5/13/1954    1520    279    55730 DEVCO III
   CNXPNG55746    000    126808000    WILLIAM K FOX ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/26/1974    2146    538    DEVCO III   
CNXPNG55810    000    126813000    EARL DAVIS ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/27/1965    1903    532    DEVCO III   
CNXPNG56135    000    126854000    EVANS W RIDENOUR ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    4/5/1975    2165    141    DEVCO III   
CNXPNG56137    000    126855000    DONALD F SWARTZ ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    4/15/1965    1901    637   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG56364    000    126876000    RAYMOND E KING ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/13/1955    1563    453    DEVCO III   
CNXPNG56547    000    126902000    AUGUST J HIRKO ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    5/29/1971    2055    1148    DEVCO III   
CNXPNG56591    000    126905000    T MAC GERHARD ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    6/28/1976    2199    677    DEVCO III   
CNXPNG56594    000    126906000    STANLEY K RITENOUR ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    6/27/1956    1580    179    DEVCO III   
CNXPNG56657    000    126911000    STELLA S THOMPSON   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    2/4/1956    1586    407    DEVCO III   
CNXPNG56800    000    126921000    EDWIN GEORGE ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    7/5/1976    2212    729    DEVCO III   
CNXPNG56804    000    126922000    DANIEL L BRIDGE ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    8/1/1956    1601    172    DEVCO III   
CNXPNG56829    000    126926000    MICHAEL PFAFF ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    7/3/1966    1935    978    DEVCO III   
CNXPNG56830    000    126927000    REV JOSEPH KOVALIK   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    7/5/1966    1937    1134    DEVCO III   
CNXPNG56832    000    126928000    WILLIAM E LEONARD ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    8/1/1956    1602    159    DEVCO III   
CNXPNG56836    000    126930000    HARRY E ALEXANDER ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/18/1956    1601    142    DEVCO III   
CNXPNG56927    000    126935000    ADAM SYLVESTER HEINNICKEL ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/18/1966    1932    597    DEVCO III   
CNXPNG57054    000    126945000    EDWARD A ULICNY ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    10/27/1966    1944    78    DEVCO III   
CNXPNG57122    000    126956000    JOS C NEWCOMER ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    11/6/1956    1633    595    DEVCO III   
CNXPNG57183    000    126961000    RICHARD K THOMAS ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/16/1957    1638    369    DEVCO III   
CNXPNG57196    000    126962000    C GIBSON SHAW ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    12/12/1961    1810    341    DEVCO III   
CNXPNG57318    000    126969000    ANDREW ROSKOVENSKY ET AL    ALLAN R POOLE   
PENNSYLVANIA   

WESTMORE

LAND

   2/23/1957    1645    381   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG57651    000    126981000    WILLIAM D GRIFFITH JR ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/22/1968    1974    335    DEVCO III   
CNXPNG57676    000    126985000    BERT F OBER ESTATE ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/28/1958    1668    48    DEVCO III   
CNXPNG57689    000    126987000    ELSIE M ELLIOTT   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/25/1958    1665    481    DEVCO III   
CNXPNG57784    000    126993000    DONALD E NAMA ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    6/30/1973    2127    701    DEVCO III   
CNXPNG57947    000    127004000    A C TRUXAL ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/14/1958    1679    484    DEVCO III   
CNXPNG58049    000    127007000    CURTIS ACKERMAN ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    6/13/1968    1974    338    DEVCO III   
CNXPNG58208    000    127023000    MIRIAM K MEARS ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    12/10/1968    1985    552    DEVCO III   
CNXPNG58412    000    127031000    ANDREW ROSKOVENSKY ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/15/1958    1721    439    DEVCO III   
CNXPNG58447    000    127034000    DOROTHY M AMMON ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/16/1968    1996    478    58447 DEVCO III
   CNXPNG58477    000    127036000    HENRY S HAJAS ET UX    ALLAN R POOLE   
PENNSYLVANIA   

WESTMORE

LAND

   10/29/1958    1728    492    DEVCO III    CNXPNG58527    000    127037000   
GOLDIE B SILLAMAN   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/31/1959    1733    574    DEVCO III   
CNXPNG58594    000    127047000    WILLIAM J SELEPCHAK ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    5/22/1969    1999    6    DEVCO III   
CNXPNG59118    000    127066000    A E DAVIS ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/12/1969    1999    9    DEVCO III   
CNXPNG59119    000    127067000    L J FEASEL ET UX   

T W PHILLIPS GAS

AND OIL COMPANY

   PENNSYLVANIA    WESTMORE LAND    7/9/1947    1315    74    59119 DEVCO III   
CNXPNG59164    000    127069000    WILMONT T HEIPLE ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    8/19/1974    2149    1084    59164 DEVCO III
   CNXPNG59389    000    127077000    GEORGE R TODD ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    6/22/1979    2308    408    DEVCO III   
CNXPNG59497    000    127080000    JOSEPH MAGYAR   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    4/28/1970    2034    143   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG59507    000    127081000    JOHN L BEATTY ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    2/22/1960    1780    575    DEVCO III   
CNXPNG59878    000    127087000    CARRIE SONDLES COLE ET VIR   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    1/25/1961    1796    479    DEVCO III   
CNXPNG60335    000    127107000    MARY YURCEVICH   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/19/1971    2077    650    DEVCO III   
CNXPNG60406    000    127114000    WILLIAM G SMAIL ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/8/1966    1934    595    DEVCO III   
CNXPNG60922    000    127142000    EVA MCDOWELL LIEBEL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    10/20/1962    1847    791    60922 DEVCO III
   CNXPNG60925    000    127143000    HAROLD F LENZ ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    10/25/1972    2111    1008    60925 DEVCO
III    CNXPNG60926    000    127144000    WILLIAM S DAVENPORT ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    10/20/1962    1847    794    60926 DEVCO III
   CNXPNG60939    000    127145000    REBECCA P SAXMAN ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    11/25/1962    1849    357    60939 DEVCO III
   CNXPNG60953    000    127149000    JOE PIGNOCCO ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    2/14/1973    2117    409    60953 DEVCO III
   CNXPNG60994    000    127165000    ROSE E WHITE   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    2/11/1963    1851    589    60994 DEVCO III
   CNXPNG60995    000    127166000    FLORENCE S MCMASTERS   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/27/1973    2127    707    60995 DEVCO III
   CNXPNG61033    000    127185000   

TRINITY EVANGELICAL

LUTHERAN CHURCH OF LATROBE

  

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    5/11/1973    2129    563    DEVCO III   
CNXPNG61052    000    127188000    ROBERT H WHITTAKER ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    8/15/1963    1852    776    DEVCO III   
CNXPNG61053    000    127189000    GEORGE E MORLET ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    8/15/1973    2127    710    61053 DEVCO III
   CNXPNG61109    000    127200000    ROBERT A ZINK ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    5/7/1973    2114    561    DEVCO III   
CNXPNG61363    000    127212000    JOSEPH J GUYON ET UX   

NEW YORK

STATE NATURAL GAS CORPORATION

   PENNSYLVANIA    WESTMORE LAND    12/10/1958    1733    289    DEVCO III   
CNXPNG61405    000    127216000    KATHRYN ROSS POTTS ET VIR   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    7/16/1963    1864    729   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG61415    000    127220000    CHARLES R FOX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/12/1974    2142    492    DEVCO III   
CNXPNG61518    000    127225000    EIDEMILLER ENTERPRISES INC   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    11/20/1966    1937    287    DEVCO III   
CNXPNG61551    000    127232000    MONESSEN AMUSEMENT COMPANY INC   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    1/6/1967    1949    623    DEVCO III   
CNXPNG61570    000    127234000    STANLEY A BEAKEN ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    1/28/1964    1877    1025    DEVCO III   
CNXPNG61695    000    127242000    SARAH A MULDOWNEY   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    4/8/1966    1932    874    DEVCO III   
CNXPNG62694    000    127367000    EDWARD E ROSS ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/9/1966    1944    1013    DEVCO III   
CNXPNG62864    000    127378000    PETER KUHN ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    7/5/1977    2243    177    DEVCO III   
CNXPNG62900    000    127386000    A W JACOBY ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/28/1967    1971    89    DEVCO III   
CNXPNG63307    000    127415000    YOUNGWOOD SPORTSMENS ASSOCIATION INC   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    4/1/1974    2142    483    DEVCO III   
CNXPNG63353    000    127424000    E E BARTON ET UX   

NOBLE ENERGY

INC

   PENNSYLVANIA   

WESTMORE

LAND

   5/19/1969    2013    1044    3832 DEVCO III    CNXPNG64211    000   
127505000    ROBERT W KAUFFMAN ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    2/23/1972    2092    140    DEVCO III   
CNXPNG64389    000    127510000    JANICE M FRYE ET VIR   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    4/22/1972    2098    858    64389 DEVCO III
   CNXPNG64666    000    127521000    ADAM M RESSLAR ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    6/8/1973    2117    403    64666 DEVCO III
   CNXPNG65502    000    127538000    LEE A BARNHART ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    8/15/1973    2149    1078    65502 DEVCO III
   CNXPNG66185    000    127564000    ELEANOR VOUGH PEARSON ET VIR   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    5/24/1975    2183    427    DEVCO III   
CNXPNG66893    000    127578000    MARGARET L BERKEY   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    10/5/1976    2232    294    66893 DEVCO III
   CNXPNG66964    000    127580000    CLARISSA I POUNDS ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    12/17/1976    2240    190   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG67077    000    127583000    AUGUST MAYER ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    6/15/1977    2257    968    67077 DEVCO III
   CNXPNG67089    000    127584000    EMIL V WILFORD ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    8/17/1977    2267    1089    67089 DEVCO III
   CNXPNG67194    000    127586000    PAUL B BRAUCHLER ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    1/16/1978    2277    785    67194 DEVCO III
   CNXPNG67195    000    127587000    LATROBE BREWING COMPANY   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    1/10/1978    2277    788    DEVCO III   
CNXPNG67647    000    127598000    MARTIN G RAMALEY ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    8/13/1980    2368    531    67647 DEVCO III
   CNXPNG67871    000    127608000    ROBERT H WHITTAKER ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    10/14/1982    2459    48    67871 DEVCO III
   CNXPNG67905    000    127610000    WILLIAM S RUFFNER JR ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    4/20/1983    2486    48    DEVCO III   
DV010227    000    110500000    MARY LA RUE FOX   

CNG

DEVELOPMENT COMPANY

   PENNSYLVANIA    WESTMORE LAND    7/16/1987    2751    644    DEVCO III   
DV023008    000    112990000    JANE BEADLING   

NOBLE ENERGY

INC

   PENNSYLVANIA   

WESTMORE

LAND

   11/22/1898    294    26    2769 DEVCO III    DV023010    000    112992000   
HUGH PRICE ET UX   

NOBLE ENERGY

INC

   PENNSYLVANIA   

WESTMORE

LAND

   1/29/1892    383    221    DEVCO III    DV023028    000    113008000    ANNA
M HARTZELL    F M SARVER    PENNSYLVANIA   

WESTMORE

LAND

   4/16/1912    507    434    DEVCO III    DV023038    000    113017000    J F
WAGNER ET UX    F M SARVER    PENNSYLVANIA   

WESTMORE

LAND

   8/20/1912    518    518    DEVCO III    DV023063    000    113038000    W E
MOORE ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    8/19/1917    604    30    DEVCO III   
DV023435    000    113388000    BERTHA DOPKOWSKI ET AL    MARY CAROLINE SHEARER
   PENNSYLVANIA    WESTMORE LAND    1/3/1950    1378    560    DEVCO III   
DV024086    000    113709000    JOHN SENCHUR ET AL   

CONSOLIDATED

GAS SUPPLY CORPORATION

   PENNSYLVANIA    WESTMORE LAND    3/22/1970    2027    610    DEVCO III   
DV025144    000    113787000    CHARLES F MCINTYRE   

WILLIAM E SNEE

ET AL

   PENNSYLVANIA   

WESTMORE

LAND

   11/4/1966    1949    296    DEVCO III    DV030125    000    114195000   
CHARLES N PERKEY ET UX    JOHN T STOLIKER    PENNSYLVANIA   

WESTMORE

LAND

   9/15/1971    2087    577    DEVCO III    DV030143    000    114211000    MARY
LAPOTOVSKY    JOHN T STOLIKER    PENNSYLVANIA   

WESTMORE

LAND

   9/18/1971    2087    532    DEVCO III    DV030157    000    114225000   
GEORGE E HIXSON SR ET UX    JOHN T STOLIKER    PENNSYLVANIA   

WESTMORE

LAND

   9/14/1971    2087    478    DEVCO III    L026110002    000    120101002   
THOMAS BOYD BROWN   

DOMINION

EXPLORATION & PRODUCTION INC

   PENNSYLVANIA    WESTMORE LAND    10/11/2004         

20041022006286

6

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    L209724    000    121621000    ROBERT M LENHART ET UX   

TEXAS EASTERN

TRANSMISSION CORPORATION ET AL

   PENNSYLVANIA    WESTMORE LAND    4/13/1980    2358    919    DEVCO III   
M205602001    000    122283001    CALVIN H TOPLIFF ET AL   

NOBLE ENERGY

INC

   PENNSYLVANIA   

WESTMORE

LAND

   7/16/2005         

20061020005179

3

DEVCO III    PNG06672    000    125910000    EDWIN E LUDWICK ET UX    W H YOUNG
   PENNSYLVANIA   

WESTMORE

LAND

   2/17/1912          DEVCO III    PNG07643    000    125924000    JOHN M STACY
  

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/20/1913    531    431    DEVCO III   
PNG08237    000    125929000    JOHN FLANAGAN   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    6/4/1945    553    424    DEVCO III   
PNG08372    000    125932000    JOHN FLANAGAN   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/3/1915    556    334    DEVCO III   
PNG10345    000    125957000    GEORGE B COUGHENOUR ET UX   

THE

PHILADELPHIA COMPANY

   PENNSYLVANIA    WESTMORE LAND    4/5/1915    577    351    DEVCO III   
PNG10386    000    125962000    W H EVANS   

THE

PHILADELPHIA COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/26/1915    577    429    DEVCO III   
PNG17616    000    126066000    LEVI BEAMER ET UX    J W CASHDOLLAR   
PENNSYLVANIA   

WESTMORE

LAND

   4/6/1912    604    130    DEVCO III    PNG17834    000    126107000    W J
ELWOOD ET UX    AMERICAN NATURAL GAS CO    PENNSYLVANIA    WESTMORE LAND   
1/23/1923    793    217    17834 DEVCO III    PNG29818    000    126269000   
ELLIS R FOX   

THE COLUMBIA

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/12/1934    933    336    DEVCO III   
PNG42934    000    126339000    WASKO POPOVICH ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/23/1938    1028    207    DEVCO III   
PNG47498    000    126443000    JOHN BYERS ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/18/1945    1204    108    DEVCO III   
PNG47501    000    126446000    PAUL M PIERSOL ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/12/1945    1204    116    DEVCO III   
PNG47508    000    126449000    JOHN K RANKIN ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    6/9/1945    1204    123    DEVCO III   
PNG48692    000    126467000    EDWARD METZ   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    6/4/1946    1233    57    48692 DEVCO III   
PNG49674    000    126492000    MARGARET LEWIS   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/16/1948    1318    438    DEVCO III   
PNG51284    000    126515000    NEIL E KING ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    2/12/1949    1334    93   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    PNG54715    000    126645000    THELMA SCHOTT ROBINSON ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    8/12/1973    2127    698    DEVCO III   
PNG54992    000    126680000    J DUNLAP LATIMER ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    2/12/1974    2140    654    DEVCO III   
PNG55046    000    126687000    J DUNLAP LATIMER ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    4/27/1974    2140    657    DEVCO III   
PNG55826    000    126815000    FLOYD I SHIREY ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/12/1955    1521    180    DEVCO III   
PNG56148    000    126858000    GERTRUDE E MECHLING ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    6/24/1955    1547    301    DEVCO III   
PNG56357    000    126875000    EUSTASHA MARKIEWICZ ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    9/12/1955    1563    522    DEVCO III   
PNG56392    000    126881000    LLOYD MOODY ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    10/9/1965    1919    851    DEVCO III   
PNG56834    000    126929000    LAWRENCE R RODGERS ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    8/1/1976    2218    966    DEVCO III   
PNG56880    000    126932000    ANDREW METZ ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    6/27/1976    2206    109    DEVCO III   
PNG57675    000    126984000    LUCY A MCCULLOUGH ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/11/1958    1665    445    DEVCO III   
PNG57687    000    126986000    EDWARD J MCDOWELL ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/17/1968    1973    456    DEVCO III   
PNG58081    000    127011000    JOHN R BRACKEN JR ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    3/25/1968    1973    459    DEVCO III   
PNG59390    000    127078000    STANLEY E BUTZ ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    6/22/1974    2135    664    DEVCO III   
PNG60608    000    127119000    CARMEN C PERNA ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    4/16/1962    1834    779    60808 DEVCO III
   PNG60913    000    127138000    NELLIE BARNHART FOSTER   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    10/12/1972    2104    1112    60913 DEVCO
III    PNG60940    000    127146000    JOHN J JOHNSTON ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    11/2/1962    1848    530    60940 DEVCO III
   PNG60942    000    127147000    M A OBRIEN ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    1/17/1963    1849    255    60942

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    PNG60954    000    127150000    JOHN R EBERT ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    2/14/1973    2117    412    DEVCO III   
PNG61038    000    127186000    VERNON M RESSLER ET UX   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    1/16/1963    1851    1013    61038 DEVCO III
   PNG61046    000    127187000    ODA A MYERS JR   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    8/29/1973    2128    604    61046 DEVCO III
   PNG61406    000    127217000    GEORGE A CONTI JR   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    8/29/1973    2140    666    61406 DEVCO III
   PNG62169    000    127319000    ELIZABETH S BRODAK   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    2/16/1965    1903    1075    DEVCO III   
PNG62366    000    127350000    FRANCIS P CASORIO ET AL   

CONSOLIDATED

GAS SUPPLY CORPORATION

   PENNSYLVANIA    WESTMORE LAND    3/11/1974    2145    339    DEVCO III   
PNG65609    000    127547000    NED J NAKLES ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    4/19/1974    2155    92    65609 DEVCO III
   PNG67898    000    127609000    PAUL E RUFFNER   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    1/14/1983    2471    413    DEVCO III   
Q085527000    000    257544000   

WARYANKA REVOCABLE

LIVING TRUST

  

FOUR STAR

RESOURCES LLC

   PENNSYLVANIA   

WESTMORE

LAND

   10/5/2010         

20110311000920

7

DEVCO III    Q085541000    000    257542000    ANTHONY D SMARRA ET UX   

FOUR STAR

RESOURCES LLC

   PENNSYLVANIA   

WESTMORE

LAND

   8/11/2010         

20100824002985

2

DEVCO III    Q085575000    000    257543000    ROBERT J WITTMAN ET UX    CHEVRON
APPALACHIA LLC    PENNSYLVANIA    WESTMORE LAND    9/25/2013         
T20140001825 DEVCO III    Q097634000    000    240678000    FRANK HORVAT   

ARK RESOURCES

LP

   PENNSYLVANIA   

WESTMORE

LAND

   2/6/2002         

20020214001123

0

DEVCO III    SL001897    000    152315001    ELIZABETH KEMERER   

THE WESTERN

PENNSYLVANIA NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    5/16/1914    1146    195    DEVCO III   
SL001903A    000    152317002    JAMES N WHITE ET UX   

NOBLE ENERGY

INC

   PENNSYLVANIA   

WESTMORE

LAND

   8/21/1953    1487    576    DEVCO III    SL002078B    000    152338003   

TEXAS EASTERN

TRANSMISSION CORPORATION

   NOBLE ENERGY INC    PENNSYLVANIA    WESTMORE LAND    4/16/1986    2682    98
   DEVCO III    CNXDV023033    000    113012000    Earl H Painter Et Ux      
PENNSYLVANIA    WESTMORELAND          DEVCO III    CNXDV023035    000   
113014000    WALTER G ERRETT ET UX    THE PEOPLES NAT    PENNSYLVANIA   
WESTMOREL    7/16/1952          DEVCO III    CNXL024735    000    119878000   
Keith B Enos Et Ux       PENNSYLVANIA    WESTMORELAND          DEVCO III   
CNXL209061    000    121444000    William H Fennell, Et Ux       PENNSYLVANIA   
WESTMORELAND          DEVCO III    CNXL209731    000    121628000    H Kenneth
Gehr, Et Ux.       PENNSYLVANIA    WESTMORELAND          DEVCO III    CNXL209738
   000    121634000    James E Brown, Et Ux.       PENNSYLVANIA    WESTMORELAND
         DEVCO III    CNXL209739    000    121635000    Dayton Glen Harris, Et
Ux.       PENNSYLVANIA    WESTMORELAND          DEVCO III    CNXPNG02597    000
   125793000    Joseph N Pew Et Al       PENNSYLVANIA    WESTMORELAND    151   
166   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO III    CNXPNG48692    000    126467000    Edward Metz       PENNSYLVANIA
   WESTMORELAND       1233    57    DEVCO III    CNXPNG56745    000    126920000
   Mitchell Farms Inc       PENNSYLVANIA    WESTMORELAND       2218    969   
DEVCO III    CNXPNG61414    000    127219000    E J Ebner       PENNSYLVANIA   
WESTMORELAND             DEVCO III    CNXM209847    000    122342000    DOROTHY
BAKER ET AL   

NOBLE ENERGY

INC

   PENNSYLVANIA   

WESTMORE

LAND

   10/9/1996    3451    28    12015 DEVCO III    CNXPNG43973    000    126362000
   GEORGE BOYTIM ET UX    THE PEOPLES NATURAL GAS CO    PENNSYLVANIA    WESTMORE
LAND    9/17/1941    1099    316    DEVCO III    Q091460000    000    152344000
   MARTHA J EARHART ET VIR    NEW YORK STATE    PENNSYLVANIA    WESTMOREL   
12/21/1959    1774    843    DEVCO III    CNX286167    000    216530000   
EUREKA COAL COMPANY   

NOBLE ENERGY

INC

   PENNSYLVANIA   

WESTMORE

LAND

   8/31/1901    308    275    DEVCO III    CNX286728    000    216774000   
WILLIAM FEIGHTNER   

NOBLE ENERGY

INC

   PENNSYLVANIA   

WESTMORE

LAND

   8/1/1927    614    74    5404 DEVCO III    CNX286168    000    216531000   
THE WAVERLY COAL AND COKE COMPANY   

NOBLE ENERGY

INC

   PENNSYLVANIA   

WESTMORE

LAND

   3/30/1900    306    3    2399 DEVCO III    CNX286729    000    216775000   
ANNIE SCHALLENBERGER ET VIR   

NOBLE ENERGY

INC

   PENNSYLVANIA   

WESTMORE

LAND

   1/24/1910    476    72    403 DEVCO III    CNX294283    000    217967000   
RAYMOND CASSIDY   

NOBLE ENERGY

INC

   PENNSYLVANIA   

WESTMORE

LAND

   8/3/1966    1940    1163    5812 DEVCO III    CNX294278    000    217962000
  

MANOR REAL ESTATE

COMPANY

  

NOBLE ENERGY

INC

   PENNSYLVANIA   

WESTMORE

LAND

   5/17/1961    1813    471    DEVCO III    CNX294286    000    217970000    R R
CASSIDY   

NOBLE ENERGY

INC

   PENNSYLVANIA   

WESTMORE

LAND

   5/21/1970    2041    242    3564 DEVCO III    CNXDV023192    000    113149000
   THOS B BROWN JR ET AL   

THE PEOPLES

NATURAL GAS COMPANY

   PENNSYLVANIA    WESTMORE LAND    10/2/1943    1155    109    DEVCO III   
CNXDV024080    000    113703000    EDWARD ALBERT SCHULTZ ET UX   

CONSOLIDATED

GAS SUPPLY CORPORATION

   PENNSYLVANIA    WESTMORE LAND    11/25/1969    2023    290    DEVCO III   
CNXL209060    000    121443000    Gerald F Smith, Et Ux.       PENNSYLVANIA   
WESTMORELAND             DEVCO III    485121000    000    173243000    JAMES
E NEWMAN   

CNX GAS

COMPANY LLC

   WEST VIRGINIA    WETZEL    10/21/2009    108-A    236    DEVCO III   
507052001    000    178847001    R & J LUMBER COMPANY   

CNX GAS

COMPANY LLC

   WEST VIRGINIA    WETZEL    7/1/2008    94A    B26    DEVCO III    TC50    000
   244596000    WILLIAM P HUBBARD ESTATE   

THE

MANUFACTURER S LIGHT & HEAT COMPANY

   WEST VIRGINIA    WETZEL    9/20/1932    28A    55    DEVCO III    TC09    000
   244338000    H T ROBERTS   

THE DELMAR OIL

COMPANY

   WEST VIRGINIA    WETZEL    6/28/1898    55    266    DEVCO III    TC46    000
      MARGARET NANCE ET AL   

THE HUNDRED

NATURAL GAS COMPANY

   WEST VIRGINIA    WETZEL    11/1/1969    52    119    DEVCO III    DV030159   
001    114226000    JOHN M GUZY ET UX    JOHN T STOLIKER    PENNSYLVANIA   

WESTMORE

LAND

   12/10/1971    1123    1005    DEVCO I    DNE*       209471000    HICKS, EDITH
L   

CONRHEIN COAL

COMPANY

   PENNSYLVANIA    GREENE    12/06/1993    2561    610    DEVCO I    DNE*      
209472000    RUSH, IVA L   

CONRHEIN COAL

COMPANY

   PENNSYLVANIA    GREENE    01/12/1994    2565    217    DEVCO I    DNE*      
209473000    SHAW, RALPH E & BETTY   

CONRHEIN COAL

COMPANY

   PENNSYLVANIA    GREENE    12/04/1993    2563    331   

 

B-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement

Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

DEVCO I    DNE*       209474000    SHAW, HAROLD E & MAE   

CONRHEIN COAL

COMPANY

   PENNSYLVANIA    GREENE    12/06/1993    2561    614    DEVCO I    DNE*      
209475000    SHAW, REED D & KAREN S   

CONRHEIN COAL

COMPANY

   PENNSYLVANIA    GREENE    12/06/1993    2561    606    DEVCO I    DNE*      
220323000    BARNHART, GEORGE E & NANCY L   

CONSOL

PENNSYLVANIA COAL COMPANY

   PENNSYLVANIA    GREENE    03/16/2005    319    1137    2.005E+11 DEVCO I   
Q084388000       242391000   

WHEELING CREEK

WATERSHED PROTECTION AND FLOOD PREV

   NPAR LLC    WEST VIRGINIA    Marshall    3/11/2010    701    215    1286527
DEVCO III    484013       173078000    CBC HOLDINGS LLC   

CNX GAS

COMPANY LLC

   WEST VIRGINIA   

Monongalia,

Wetzel

   5/15/2008    96A    776    86032 DEVCO III    484014       173079000    EARL
W KENNEDY   

CNX GAS

COMPANY LLC

   WEST VIRGINIA    Wetzel    5/15/2008    1040    298    DEVCO III    CNX484015
      173080000    EARL W KENNEDY ET AL   

CNX GAS

COMPANY LLC

   WEST VIRGINIA    Wetzel    5/15/2008    304    58    301738 DEVCO I    268021
      216040000   

BENTZ, ROBERT J, SR &

BETTY LOU

  

CONRHEIN COAL

COMPANY

   PENNSYLVANIA    WASHINGTON    2/24/1994    2569    516    DEVCO I    625182
      279646000    JANE EARLIWINE ET AL   

CONSOLIDATION

COAL COMPANY

   PENNSYLVANIA    WASHINGTON    1/11/1999    3455    55    DEVCO I    72486   
  

209589000 /

279365000

   DEEMER, LARRY & GRETCHEN   

CONSOL

PENNSYLVANIA COAL COMPANY

   PENNSYLVANIA    WASHINGTON    7/22/2004          200424509 DEVCO I    389471
   0    220122000    JONATHAN ALLISON   

NOBLE ENERGY

INC

   PENNSYLVANIA    WASHINGTON    1/20/1992    2478    157    001061 DEVCO I   
072596    0    275492000    RALPH W BARBISCH ET UX   

NOBLE ENERGY

INC

   PENNSYLVANIA    WASHINGTON             200711700 DEVCO I    Q081141000    0
  

255213000 /

156437000

   FRED O RUSSELL ET UX    RANGE RESOURCES —APPALACHIA LLC    PENNSYLVANIA   
WASHINGTON    Lease          201027065 DEVCO I    156407000       255185-000   
CARLO KRENZELAK   

CNX GAS

COMPANY LLC

   PENNSYLVANIA    WASHINGTON    7/7/2011          201126504 DEVCO I   
Q091995025       255146001   

COMMONWEALTH OF

PENNSYLVANIA

  

CNX GAS

COMPANY LLC

   PENNSYLVANIA    WASHINGTON    11/1/2013          201421862 DEVCO I   
Q077428000    000    273131000    MICHAEL S RIGGLE   

NOBLE ENERGY

INC

   WEST VIRGINIA    MARSHALL    7/24/2013    805    552    1350422 DEVCO I   
Q069694000    002    244782000    ACTIVE   

THOMAS R

DORSEY

   PENNSYLVANIA    WASHINGTON    9/22/2010          201033854

 

B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

PRIORITY TWO DEDICATED PROPERTIES AND FEES

Initial Priority Two Dedicated Properties:

Aikens 5 M&J

The following leases or agreements to the extent and only to the extent that
they are included in the unit known as “Aikens 5 MJ” a description of which will
be recorded in the Office of the Clerk of the County Commission of Westmoreland
County, Pennsylvania.

 

Tract

ID

  

Agreement

Number

   Document Date   

Grantee/Original Lessor

  

Township

  

Recorded Book/Page

  

TMP

   Acreage in Unit 1   

119355000

(L022195)

   1/1/2002    MAWC    Washington/Bell    Inst. # 200206130039309   

P/O 63-17-001;

P/O 43-11-001

   8.543 2   

272821-006

272821-005

272821-001

272821-003

272821-004

272821-002

   8/31/2015


8/31/2015

9/1/2015

9/1/2015

9/1/2015

9/9/2015

  

Raymond D. & Joyce Kowalewksi

Claudine C. & Ronald Kotomski

Doris L. Joy

Audrey G. Farah

H. Floyd & Laura J. Grosz

Lois Cyphert

  

Washington/Bell

  

Inst. # 201512170043695

Inst. # 201512170043694

Inst. # 201512170043690

Inst. # 201512170043692

Inst. # 201512170043686

Inst. # 201512170043691

  

P/O 63-17-001

  

22.901

3   

119355000

(L022915)

   1/1/2002    MAWC    Washington/Bell    Inst. # 200206130039309    P/O
63-17-001;    52.900 4    119822000    7/23/2003    Robert C. Shaw, et al.   
Washington/Bell    Inst. # 20030821006213    P/O 63-17-001    3.724 5    L025421
   4/6/2004    Stephen N. Tower, et ux.    Washington/Bell   
Inst. # 200404140020979    P/O 63-13-15    5.913 6   

121804000

(L210239)

   9/15/2010    Chris Tower, et ux.    Washington/Bell    Inst. #
201103310011573    P/O 63-13-15    7.267 7   

106163000

(DV02321)

   12/12/1984    CNX/NBL (Fee Owned)    Washington/Bell    DB. 2648, Pg. 202   

P/O 63-13-13;

P/O 63-17-1

   24.038 8   

11939900

(L022587)

   9/29/2002    Donald Evans, et ux., et al.    Washington/Bell    Inst. #
200209100057802   

P/O 63-13-26;

P/O 63-13-14

   18.308 9   

11939900

(L022587)

   9/29/2002    Donald Evans, et ux., et al.    Washington/Bell    Inst. #
200209100057802   

P/O 63-13-26;

P/O 63-13-14

   6.648 10   

125913000

(PNG06741)

   7/6/1912    G.W. Rubright    Washington/Bell    DB. 517, Pg. 512   
P/O 63-13-30, et al.    9.622

 

B-2-1



--------------------------------------------------------------------------------

Tract

ID

  

Agreement

Number

   Document Date   

Grantee/Original Lessor

  

Township

  

Recorded Book/Page

  

TMP

   Acreage in Unit 11   

125913000

(PNG06741)

   7/6/1912    G.W. Rubright    Washington/Bell    DB. 517, Pg. 512    P/O
63-13-30, et al.    0.768 12   

278708000

(Title)

   6/23/1930    CNX/NBL (Fee Owned)    Washington/Bell    DB. 911/90    P/O   
18.756 13   

119355000

(L022915)

   1/1/2002    MAWC    Washington/Bell    Inst. # 200206130039309    P/O
63-17-001;    12.738 14A   

119355000

(L022915)

   1/1/2002    MAWC    Washington/Bell    Inst. # 200206130039309    P/O
63-17-001;    33.419 14B   

119355000

(L022915)

   1/1/2002    MAWC    Washington/Bell    Inst. # 200206130039309    P/O
63-17-001;    15   

119355000

(L022915)

   1/1/2002    MAWC    Washington/Bell    Inst. # 200206130039309    P/O
63-17-001;    10.794 16   

119355000

(L022915)

   1/1/2002    MAWC    Washington/Bell    Inst. # 200206130039309    P/O
63-17-001; P/O 43-11-001    44.303 17   

119355000

(L022915)

   1/1/2002    MAWC    Washington/Bell    Inst. # 200206130039309    P/O
63-17-001; P/O 43-11-001    0.779 18   

119355000

(L022915)

   1/1/2002    MAWC    Washington/Bell    Inst. # 200206130039309    P/O
63-17-001; P/O 43-11-001    7.823 19   

119355000

(L022915)

   1/1/2002
  

MAWC

  

Washington/Bell

  

Inst. # 200206130039309

Inst. # 200306230048513

(Amended to Include this

Tract)

  

P/O 63-17-001;

P/O 43-11-001

   9.139

 

B-2-2



--------------------------------------------------------------------------------

GH9HSU

The following leases or agreements to the extent and only to the extent that
they are included in the unit known as “GH9HSU” a description of which is of
record in the Office of the Clerk of the County Commission of Greene County,
Pennsylvania, in Instrument # 201600000611, and Book No. 487, at Page 2739.

 

Tract

ID

   Agreement
Number   

Document
Date

  

Grantee/Original Lessor

  

Township

  

Recorded Book/Page

  

TMP

   Acreage in
Unit 1    273763000


271102000

  

9/30/2008

5/01/2015

  

Harold W. Thistle, Jr. and Gay E.

Thistle

   Center   

ORB 403/903

ORB 481/1723

   P/O 03-09-0103    1.000 2    072373


254764000

   6/20/1983    CNX Gas Company LLC    Center    DB 667/1103    P/O 03-10-0124
   25.037 3    072373


254764000

   6/20/1983    CNX Gas Company LLC    Center    DB 667/1103    P/O 03-10-0125
   32.279 4    072373


254764000

   6/20/1983    CNX Gas Company LLC    Center    DB 667/1103    P/O 03-10-0127-A
   19.214 5    072373


254764000

   6/20/1983    CNX Gas Company LLC    Center    DB 667/1103    P/O 03-10-0128-A
   19.219 6    072373


254764000

   6/20/1983    CNX Gas Company LLC    Center    DB 667/1103    P/O 03-10-0129
   20.484 7A    072373


254764000

   6/20/1983    CNX Gas Company LLC    Center    DB 667/1103    P/O 03-10-0133
   1.070 7B    072373


254764000

   6/20/1983    CNX Gas Company LLC    Center    DB 667/1103    P/O 03-10-0133
   13.843

 

B-2-3



--------------------------------------------------------------------------------

Gaut 4IHSU

The following leases or agreements to the extent and only to the extent that
they are included in the unit known as “GH9HSU” a description of which is of
record in the Office of the Clerk of the County Commission of Westmoreland
County, Pennsylvania, in Instrument # 201602180005395.

 

Tract

ID

   Agreement
Number    Effective/Document
Date   

Grantee/Original Lessor

  

Township

  

Recorded Book/Page

  

TMP

   Acreage in
Unit 1    L022195


119355000

   37257   

Municipal Authority of

Westmoreland County

   Washington    2.00206E+14    63-17 P/O 001    25.89 2    272821006


272821005

272821001

272821003

272821004

272821002

   8/31/2015


8/31/2015

9/1/2015

9/1/2015

9/1/2015

9/9/2015

  

Raymond D. & Joyce Kowalewski

Claudine C. & Ronald Kotomski

Doris L. Joy

Audrey G. Farah

H. Floyd & Laura J. Grosz

Lois Cyphert

   Washington   

201512170043695

201512170043694

201512170043690

201512170043692

201512170043693

201512170043691

   63-17 P/O 001    16.61 3    L022195


119355000

   37257   

Municipal Authority of

Westmoreland County

   Washington    2.00206E+14    63-17 P/O 001    22.43 4    L022195


119355000

   37257   

Municipal Authority of

Westmoreland County

   Washington    2.00206E+14    63-17 P/O 001    18.54 5    L022195


119355000

   37257   

Municipal Authority of

Westmoreland County

   Washington    2.00206E+14    63-17 P/O 001    38.93 6    L210465


121906000

   40648    C. Robert Shanta, Jr.    Bell    2.01108E+14    43-11 P/O 019   
14.88 7    L022195


119355000

   37257   

Municipal Authority of

Westmoreland County

   Washington    2.00206E+14    63-17 P/O 001    0.3

 

B-2-4



--------------------------------------------------------------------------------

The “Priority Two Existing Gathering Fee(s)” are as follows:

with respect to Shipper’s Priority Two Dedicated Gas produced from the Initial
Priority Two Dedicated Properties denoted as “Aikens 5 M&J” or “GH9HSU” and
received by Gatherer each Month in accordance with the terms of this Agreement,
Shipper shall pay Gatherer each Month in accordance with the terms of this
Agreement, for all Gathering Services provided by Gatherer, an amount equal to
the product of (i) the aggregate quantity of such Dry Gas (other than Gas used
for Gathering System Fuel), stated in MMBtus, received by Gatherer from Shipper
or for Shipper’s account at the applicable Receipt Points for such Dry Gas
during such Month, multiplied by (ii) $0.10 (the “Aikens/GH9 Priority Two
Existing Gathering Fee”); and

with respect to Shipper’s Priority Two Dedicated Gas produced from the Initial
Priority Two Dedicated Properties denoted as “Gaut 4IHSU” and received by
Gatherer each Month in accordance with the terms of this Agreement, Shipper
shall pay Gatherer each Month in accordance with the terms of this Agreement,
for all Gathering Services provided by Gatherer, an amount equal to the product
of (i) the aggregate quantity of such Dry Gas (other than Gas used for Gathering
System Fuel), stated in MMBtus, received by Gatherer from Shipper or for
Shipper’s account at the applicable Receipt Points for such Dry Gas during such
Month, multiplied by (ii) $0.29 (the “Gaut4 Priority Two Existing Gathering
Fee”).

 

B-2-5



--------------------------------------------------------------------------------

EXHIBIT B-3(a)

DEDICATION AREA

The “Dedication Area” consists of the following municipalities and districts
outlined in the map attached below:

 

State

  

County

  

Municipality

  

Municipality Type

    

Pennsylvania

   Allegheny    Aleppo    Township   

Pennsylvania

   Allegheny    Aspinwall    Borough   

Pennsylvania

   Allegheny    Avalon    Borough   

Pennsylvania

   Allegheny    Baldwin    Borough   

Pennsylvania

   Allegheny    Baldwin    Township   

Pennsylvania

   Allegheny    Baldwin    Borough   

Pennsylvania

   Allegheny    Bell Acres    Borough   

Pennsylvania

   Allegheny    Bellevue    Borough   

Pennsylvania

   Allegheny    Ben Avon    Borough   

Pennsylvania

   Allegheny    Ben Avon Heights    Borough   

Pennsylvania

   Allegheny    Bethel Park    Borough   

Pennsylvania

   Allegheny    Blawnox    Borough   

Pennsylvania

   Allegheny    Brackenridge    Borough   

Pennsylvania

   Allegheny    Braddock    Borough   

Pennsylvania

   Allegheny    Braddock Hills    Borough   

Pennsylvania

   Allegheny    Brentwood    Borough   

Pennsylvania

   Allegheny    Bridgeville    Borough   

Pennsylvania

   Allegheny    Carnegie    Borough   

Pennsylvania

   Allegheny    Castle Shannon    Borough   

Pennsylvania

   Allegheny    Chalfant    Borough   

Pennsylvania

   Allegheny    Cheswick    Borough   

Pennsylvania

   Allegheny    Churchill    Borough   

Pennsylvania

   Allegheny    Clairton    City   

Pennsylvania

   Allegheny    Collier    Township   

Pennsylvania

   Allegheny    Coraopolis    Borough   

Pennsylvania

   Allegheny    Crafton    Borough   

Pennsylvania

   Allegheny    Crescent    Township   

Pennsylvania

   Allegheny    Dormont    Borough   

Pennsylvania

   Allegheny    Dravosburg    Borough   

Pennsylvania

   Allegheny    Duquesne    City   

Pennsylvania

   Allegheny    East Deer    Township   

Pennsylvania

   Allegheny    East McKeesport    Borough   

Pennsylvania

   Allegheny    East Pittsburgh    Borough   

Pennsylvania

   Allegheny    Edgewood    Borough   

Pennsylvania

   Allegheny    Edgeworth    Borough               

 

B-3(a)-1



--------------------------------------------------------------------------------

State

  

County

  

Municipality

  

Municipality Type

    

Pennsylvania

   Allegheny    Elizabeth    Township   

Pennsylvania

   Allegheny    Elizabeth    Borough   

Pennsylvania

   Allegheny    Emsworth    Borough   

Pennsylvania

   Allegheny    Etna    Borough   

Pennsylvania

   Allegheny    Findlay    Township   

Pennsylvania

   Allegheny    Forest Hills    Borough   

Pennsylvania

   Allegheny    Forward    Township   

Pennsylvania

   Allegheny    Fox Chapel    Borough   

Pennsylvania

   Allegheny    Franklin Park    Borough   

Pennsylvania

   Allegheny    Frazer    Township   

Pennsylvania

   Allegheny    Glassport    Borough   

Pennsylvania

   Allegheny    Glenfield    Borough   

Pennsylvania

   Allegheny    Green Tree    Borough   

Pennsylvania

   Allegheny    Hampton    Township   

Pennsylvania

   Allegheny    Harmar    Township   

Pennsylvania

   Allegheny    Harrison    Township   

Pennsylvania

   Allegheny    Haysville    Borough   

Pennsylvania

   Allegheny    Heidelberg    Borough   

Pennsylvania

   Allegheny    Homestead    Borough   

Pennsylvania

   Allegheny    Indiana    Township   

Pennsylvania

   Allegheny    Ingram    Borough   

Pennsylvania

   Allegheny    Jefferson Hills    Borough   

Pennsylvania

   Allegheny    Kennedy    Township   

Pennsylvania

   Allegheny    Kilbuck    Township   

Pennsylvania

   Allegheny    Leet    Township   

Pennsylvania

   Allegheny    Leetsdale    Borough   

Pennsylvania

   Allegheny    Liberty    Borough   

Pennsylvania

   Allegheny    Lincoln    Borough   

Pennsylvania

   Allegheny    McCandless    Township   

Pennsylvania

   Allegheny    McDonald    Borough   

Pennsylvania

   Allegheny    McKees Rocks    Borough   

Pennsylvania

   Allegheny    McKeesport    City   

Pennsylvania

   Allegheny    Millvale    Borough   

Pennsylvania

   Allegheny    Moon    Township   

Pennsylvania

   Allegheny    Mount Lebanon    Township   

Pennsylvania

   Allegheny    Mount Oliver    Borough   

Pennsylvania

   Allegheny    Munhall    Borough   

Pennsylvania

   Allegheny    Municipality of


Monroeville

   Borough   

Pennsylvania

   Allegheny    Neville    Township   

Pennsylvania

   Allegheny    North Braddock    Borough               

 

B-3(a)-2



--------------------------------------------------------------------------------

State

  

County

  

Municipality

  

Municipality Type

    

Pennsylvania

   Allegheny    North Fayette    Township   

Pennsylvania

   Allegheny    North Versailles    Township   

Pennsylvania

   Allegheny    Oakdale    Borough   

Pennsylvania

   Allegheny    Oakmont    Borough   

Pennsylvania

   Allegheny    O’Hara    Township   

Pennsylvania

   Allegheny    O’Hara    Township   

Pennsylvania

   Allegheny    O’Hara    Township   

Pennsylvania

   Allegheny    O’Hara    Township   

Pennsylvania

   Allegheny    Ohio    Township   

Pennsylvania

   Allegheny    Osborne    Borough   

Pennsylvania

   Allegheny    Penn Hills    Township   

Pennsylvania

   Allegheny    Pennsbury Village    Borough   

Pennsylvania

   Allegheny    Pitcairn    Borough   

Pennsylvania

   Allegheny    Pittsburgh    City   

Pennsylvania

   Allegheny    Pleasant Hills    Borough   

Pennsylvania

   Allegheny    Plum    Borough   

Pennsylvania

   Allegheny    Port Vue    Borough   

Pennsylvania

   Allegheny    Rankin    Borough   

Pennsylvania

   Allegheny    Reserve    Township   

Pennsylvania

   Allegheny    Robinson    Township   

Pennsylvania

   Allegheny    Ross    Township   

Pennsylvania

   Allegheny    Rosslyn Farms    Borough   

Pennsylvania

   Allegheny    Scott    Township   

Pennsylvania

   Allegheny    Sewickley    Borough   

Pennsylvania

   Allegheny    Sewickley Heights    Borough   

Pennsylvania

   Allegheny    Sewickley Hills    Borough   

Pennsylvania

   Allegheny    Shaler    Township   

Pennsylvania

   Allegheny    Sharpsburg    Borough   

Pennsylvania

   Allegheny    South Fayette    Township   

Pennsylvania

   Allegheny    South Park    Township   

Pennsylvania

   Allegheny    South Versailles    Township   

Pennsylvania

   Allegheny    Springdale    Borough   

Pennsylvania

   Allegheny    Springdale    Township   

Pennsylvania

   Allegheny    Stowe    Township   

Pennsylvania

   Allegheny    Swissvale    Borough   

Pennsylvania

   Allegheny    Swissvale    Borough   

Pennsylvania

   Allegheny    Tarentum    Borough   

Pennsylvania

   Allegheny    Thornburg    Borough   

Pennsylvania

   Allegheny    Trafford    Borough   

Pennsylvania

   Allegheny    Turtle Creek    Borough               

 

B-3(a)-3



--------------------------------------------------------------------------------

State

  

County

  

Municipality

  

Municipality Type

    

Pennsylvania

   Allegheny    Upper St. Clair    Township   

Pennsylvania

   Allegheny    Verona    Borough   

Pennsylvania

   Allegheny    Versailles    Borough   

Pennsylvania

   Allegheny    Wall    Borough   

Pennsylvania

   Allegheny    West Deer    Township   

Pennsylvania

   Allegheny    West Elizabeth    Borough   

Pennsylvania

   Allegheny    West Homestead    Borough   

Pennsylvania

   Allegheny    West Mifflin    Borough   

Pennsylvania

   Allegheny    West View    Borough   

Pennsylvania

   Allegheny    Whitaker    Borough   

Pennsylvania

   Allegheny    White Oak    Borough   

Pennsylvania

   Allegheny    White Oak    Borough   

Pennsylvania

   Allegheny    Whitehall    Borough   

Pennsylvania

   Allegheny    Wilkins    Township   

Pennsylvania

   Allegheny    Wilkinsburg    Borough   

Pennsylvania

   Allegheny    Wilmerding    Borough   

Pennsylvania

   Armstrong    Apollo    Borough   

Pennsylvania

   Armstrong    Burrell    Township   

Pennsylvania

   Armstrong    Elderton    Borough   

Pennsylvania

   Armstrong    Freeport    Borough   

Pennsylvania

   Armstrong    Gilpin    Township   

Pennsylvania

   Armstrong    Kiskiminetas    Township   

Pennsylvania

   Armstrong    Kittanning    Township   

Pennsylvania

   Armstrong    Leechburg    Borough   

Pennsylvania

   Armstrong    North Apollo    Borough   

Pennsylvania

   Armstrong    Parks    Township   

Pennsylvania

   Armstrong    Plumcreek    Township   

Pennsylvania

   Armstrong    South Bend    Township   

Pennsylvania

   Beaver    Aliquippa    City   

Pennsylvania

   Beaver    Ambridge    Borough   

Pennsylvania

   Beaver    Frankfort Springs    Borough   

Pennsylvania

   Beaver    Greene    Township   

Pennsylvania

   Beaver    Hanover    Township   

Pennsylvania

   Beaver    Harmony    Township   

Pennsylvania

   Beaver    Hookstown    Borough   

Pennsylvania

   Beaver    Hopewell    Township   

Pennsylvania

   Beaver    Independence    Township   

Pennsylvania

   Beaver    Raccoon    Township   

Pennsylvania

   Beaver    Shippingport    Borough   

Pennsylvania

   Beaver    South Heights    Borough               

 

B-3(a)-4



--------------------------------------------------------------------------------

State

  

County

  

Municipality

  

Municipality Type

    

Pennsylvania

   Fayette    Belle Vernon    Borough   

Pennsylvania

   Fayette    Brownsville    Borough   

Pennsylvania

   Fayette    Brownsville    Township   

Pennsylvania

   Fayette    Fayette City    Borough   

Pennsylvania

   Fayette    Jefferson    Township   

Pennsylvania

   Fayette    Luzerne    Township   

Pennsylvania

   Fayette    Newell    Borough   

Pennsylvania

   Fayette    Perry    Township   

Pennsylvania

   Fayette    Perryopolis    Borough   

Pennsylvania

   Fayette    Washington    Township   

Pennsylvania

   Greene    Aleppo    Township   

Pennsylvania

   Greene    Center    Township   

Pennsylvania

   Greene    Clarksville    Borough   

Pennsylvania

   Greene    Franklin    Township   

Pennsylvania

   Greene    Freeport    Township   

Pennsylvania

   Greene    Gilmore    Township   

Pennsylvania

   Greene    Gray    Township   

Pennsylvania

   Greene    Jackson    Township   

Pennsylvania

   Greene    Jefferson    Township   

Pennsylvania

   Greene    Jefferson    Borough   

Pennsylvania

   Greene    Morgan    Township   

Pennsylvania

   Greene    Morris    Township   

Pennsylvania

   Greene    Perry    Township   

Pennsylvania

   Greene    Rices Landing    Borough   

Pennsylvania

   Greene    Richhill    Township   

Pennsylvania

   Greene    Springhill    Township   

Pennsylvania

   Greene    Washington    Township   

Pennsylvania

   Greene    Wayne    Township   

Pennsylvania

   Greene    Waynesburg    Borough   

Pennsylvania

   Greene    Whiteley    Township   

Pennsylvania

   Indiana    Armstrong    Township   

Pennsylvania

   Indiana    Black Lick    Township   

Pennsylvania

   Indiana    Blairsville    Borough   

Pennsylvania

   Indiana    Brush Valley    Township   

Pennsylvania

   Indiana    Burrell    Township   

Pennsylvania

   Indiana    Center    Township   

Pennsylvania

   Indiana    Conemaugh    Township   

Pennsylvania

   Indiana    Homer City    Borough   

Pennsylvania

   Indiana    Indiana    Borough   

Pennsylvania

   Indiana    Saltsburg    Borough               

 

B-3(a)-5



--------------------------------------------------------------------------------

State

  

County

  

Municipality

  

Municipality Type

    

Pennsylvania

   Indiana    Shelocta    Borough   

Pennsylvania

   Indiana    White    Township   

Pennsylvania

   Indiana    Young    Township   

Pennsylvania

   Washington    Allenport    Borough   

Pennsylvania

   Washington    Amwell    Township   

Pennsylvania

   Washington    Beallsville    Borough   

Pennsylvania

   Washington    Bentleyville    Borough   

Pennsylvania

   Washington    Blaine    Township   

Pennsylvania

   Washington    Buffalo    Township   

Pennsylvania

   Washington    Burgettstown    Borough   

Pennsylvania

   Washington    California    Borough   

Pennsylvania

   Washington    Canonsburg    Borough   

Pennsylvania

   Washington    Canton    Township   

Pennsylvania

   Washington    Carroll    Township   

Pennsylvania

   Washington    Cecil    Township   

Pennsylvania

   Washington    Centerville    Borough   

Pennsylvania

   Washington    Charleroi    Borough   

Pennsylvania

   Washington    Chartiers    Township   

Pennsylvania

   Washington    Claysville    Borough   

Pennsylvania

   Washington    Coal Center    Borough   

Pennsylvania

   Washington    Cokeburg    Borough   

Pennsylvania

   Washington    Cross Creek    Township   

Pennsylvania

   Washington    Deemston    Borough   

Pennsylvania

   Washington    Donegal    Township   

Pennsylvania

   Washington    Donora    Borough   

Pennsylvania

   Washington    Dunlevy    Borough   

Pennsylvania

   Washington    East Bethlehem    Township   

Pennsylvania

   Washington    East Washington    Borough   

Pennsylvania

   Washington    Elco    Borough   

Pennsylvania

   Washington    Ellsworth    Borough   

Pennsylvania

   Washington    Fallowfield    Township   

Pennsylvania

   Washington    Finleyville    Borough   

Pennsylvania

   Washington    Hanover    Township   

Pennsylvania

   Washington    Hopewell    Township   

Pennsylvania

   Washington    Houston    Borough   

Pennsylvania

   Washington    Independence    Township   

Pennsylvania

   Washington    Jefferson    Township   

Pennsylvania

   Washington    Long Branch    Borough   

Pennsylvania

   Washington    Marianna    Borough   

Pennsylvania

   Washington    McDonald    Borough               

 

B-3(a)-6



--------------------------------------------------------------------------------

State

  

County

  

Municipality

  

Municipality Type

    

Pennsylvania

   Washington    Midway    Borough   

Pennsylvania

   Washington    Monongahela    City   

Pennsylvania

   Washington    Mount Pleasant    Township   

Pennsylvania

   Washington    New Eagle    Borough   

Pennsylvania

   Washington    North Bethlehem    Township   

Pennsylvania

   Washington    North Charleroi    Borough   

Pennsylvania

   Washington    North Franklin    Township   

Pennsylvania

   Washington    North Strabane    Township   

Pennsylvania

   Washington    Nottingham    Township   

Pennsylvania

   Washington    Peters    Township   

Pennsylvania

   Washington    Robinson    Township   

Pennsylvania

   Washington    Roscoe    Borough   

Pennsylvania

   Washington    Smith    Township   

Pennsylvania

   Washington    Somerset    Township   

Pennsylvania

   Washington    South Strabane    Township   

Pennsylvania

   Washington    Speers    Borough   

Pennsylvania

   Washington    Stockdale    Borough   

Pennsylvania

   Washington    Twilight    Borough   

Pennsylvania

   Washington    Union    Township   

Pennsylvania

   Washington    Washington    City   

Pennsylvania

   Washington    West Alexander    Borough   

Pennsylvania

   Washington    West Bethlehem    Township   

Pennsylvania

   Washington    West Brownsville    Borough   

Pennsylvania

   Washington    West Middletown    Borough   

Pennsylvania

   Washington    West Pike Run    Township   

Pennsylvania

   Washington    West Pike Run    Township   

Pennsylvania

   Westmoreland    Adamsburg    Borough   

Pennsylvania

   Westmoreland    Allegheny    Township   

Pennsylvania

   Westmoreland    Arnold    City   

Pennsylvania

   Westmoreland    Arona    Borough   

Pennsylvania

   Westmoreland    Avonmore    Borough   

Pennsylvania

   Westmoreland    Bell    Township   

Pennsylvania

   Westmoreland    Delmont    Borough   

Pennsylvania

   Westmoreland    Derry    Borough   

Pennsylvania

   Westmoreland    Derry    Township   

Pennsylvania

   Westmoreland    East Huntingdon    Township   

Pennsylvania

   Westmoreland    East Vandergrift    Borough   

Pennsylvania

   Westmoreland    Export    Borough   

Pennsylvania

   Westmoreland    Greensburg    City   

Pennsylvania

   Westmoreland    Hempfield    Township               

 

B-3(a)-7



--------------------------------------------------------------------------------

State

  

County

  

Municipality

  

Municipality Type

    

Pennsylvania

   Westmoreland    Hempfield    Township   

Pennsylvania

   Westmoreland    Hunker    Borough   

Pennsylvania

   Westmoreland    Hyde Park    Borough   

Pennsylvania

   Westmoreland    Irwin    Borough   

Pennsylvania

   Westmoreland    Jeannette    City   

Pennsylvania

   Westmoreland    Latrobe    City   

Pennsylvania

   Westmoreland    Lower Burrell    City   

Pennsylvania

   Westmoreland    Loyalhanna    Township   

Pennsylvania

   Westmoreland    Madison    Borough   

Pennsylvania

   Westmoreland    Manor    Borough   

Pennsylvania

   Westmoreland    Monessen    City   

Pennsylvania

   Westmoreland    Mount Pleasant    Borough   

Pennsylvania

   Westmoreland    Municipality of


Murrysville

   Borough   

Pennsylvania

   Westmoreland    New Alexandria    Borough   

Pennsylvania

   Westmoreland    New Kensington    City   

Pennsylvania

   Westmoreland    New Kensington    City   

Pennsylvania

   Westmoreland    New Stanton    Borough   

Pennsylvania

   Westmoreland    North Belle Vernon    Borough   

Pennsylvania

   Westmoreland    North Huntingdon    Township   

Pennsylvania

   Westmoreland    North Irwin    Borough   

Pennsylvania

   Westmoreland    Oklahoma    Borough   

Pennsylvania

   Westmoreland    Penn    Borough   

Pennsylvania

   Westmoreland    Penn    Township   

Pennsylvania

   Westmoreland    Rostraver    Township   

Pennsylvania

   Westmoreland    Salem    Township   

Pennsylvania

   Westmoreland    Sewickley    Township   

Pennsylvania

   Westmoreland    Smithton    Borough   

Pennsylvania

   Westmoreland    South Greensburg    Borough   

Pennsylvania

   Westmoreland    South Huntingdon    Township   

Pennsylvania

   Westmoreland    Southwest Greensburg    Borough   

Pennsylvania

   Westmoreland    Sutersville    Borough   

Pennsylvania

   Westmoreland    Trafford    Borough   

Pennsylvania

   Westmoreland    Unity    Township   

Pennsylvania

   Westmoreland    Upper Burrell    Township   

Pennsylvania

   Westmoreland    Vandergrift    Borough   

Pennsylvania

   Westmoreland    Washington    Township   

Pennsylvania

   Westmoreland    West Leechburg    Borough   

Pennsylvania

   Westmoreland    West Newton    Borough   

Pennsylvania

   Westmoreland    Youngstown    Borough   

Pennsylvania

   Westmoreland    Youngwood    Borough               

 

B-3(a)-8



--------------------------------------------------------------------------------

State

  

County

  

Municipality

  

Municipality Type

    

West Virginia

   Doddridge    Central    District   

West Virginia

   Doddridge    Southwest    District   

West Virginia

   Doddridge    West Union    District   

West Virginia

   Monongalia    Battelle    District   

West Virginia

   Pleasants    Lafayette    District   

West Virginia

   Pleasants    Union    District   

West Virginia

   Ritchie    Clay    District   

West Virginia

   Tyler    Centerville    District   

West Virginia

   Tyler    Ellsworth    District   

West Virginia

   Tyler    Lincoln    District   

West Virginia

   Tyler    McElroy    District   

West Virginia

   Tyler    Meade    District   

West Virginia

   Tyler    Union    District   

West Virginia

   Wetzel    Church    District   

West Virginia

   Wetzel    Clay    District               

[See map of Dedication Area attached on next page]

 

B-3(a)-9



--------------------------------------------------------------------------------

LOGO [g304707g40r36.jpg]



--------------------------------------------------------------------------------

EXHIBIT B-3(b)

DEVCO AREAS

DEVCO I AREA

 

State

  

County

  

Municipality

Pennsylvania

  

Greene

  

Aleppo

Pennsylvania

  

Westmoreland

  

Allegheny

Pennsylvania

  

Armstrong

  

Apollo

Pennsylvania

  

Westmoreland

  

Arnold

Pennsylvania

  

Westmoreland

  

Avonmore

Pennsylvania

  

Westmoreland

  

Bell

West Virginia

  

Marshall

  

Cameron

Pennsylvania

  

Washington

  

Carroll

Pennsylvania

  

Greene

  

Center

Pennsylvania

  

Westmoreland

  

Delmont

Pennsylvania

  

Washington

  

Donora

Pennsylvania

  

Washington

  

East Finley

Pennsylvania

  

Westmoreland

  

East Vandergrift

Pennsylvania

  

Westmoreland

  

Export

Pennsylvania

  

Washington

  

Fallowfield

Pennsylvania

  

Greene

  

Freeport

Pennsylvania

  

Greene

  

Gray

Pennsylvania

  

Washington

  

Green Hills

Pennsylvania

  

Greene

  

Jackson

Pennsylvania

  

Armstrong

  

Kiskiminetas

West Virginia

  

Marshall

  

Liberty

Pennsylvania

  

Westmoreland

  

Lower Burrell

Pennsylvania

  

Westmoreland

  

Loyalhanna

Pennsylvania

  

Washington

  

Monongahela

Pennsylvania

  

Washington

  

Morris

Pennsylvania

  

Greene

  

Morris

Pennsylvania

  

Westmoreland

  

Municipality of Murrysville

Pennsylvania

  

Washington

  

New Eagle

Pennsylvania

  

Westmoreland

  

New Kensington

Pennsylvania

  

Armstrong

  

North Apollo

Pennsylvania

  

Westmoreland

  

Oklahoma

Pennsylvania

  

Armstrong

  

Parks

Pennsylvania

  

Greene

  

Richhill

Pennsylvania

  

Westmoreland

  

Salem

West Virginia

  

Marshall

  

Sand Hill

Pennsylvania

  

Washington

  

South Franklin

Pennsylvania

  

Greene

  

Springhill

Pennsylvania

  

Westmoreland

  

Upper Burrell

Pennsylvania

  

Westmoreland

  

Vandergrift

Pennsylvania

  

Westmoreland

  

Washington

Pennsylvania

  

Greene

  

Wayne

West Virginia

  

Marshall

  

Webster

Pennsylvania

  

Washington

  

West Finley

 

B-3(b)-1



--------------------------------------------------------------------------------

DEVCO II AREA

 

State

  

County

  

Municipality

West Virginia    Upshur    Banks West Virginia    Upshur    Buckhannon West
Virginia    Lewis    Collins Settlement West Virginia    Lewis    Court House
West Virginia    Barbour    Cove West Virginia    Barbour    Elk West Virginia
   Harrison    Elk West Virginia    Lewis    Freemans Creek West Virginia   
Barbour    Glade West Virginia    Harrison    Grant West Virginia    Lewis   
Hackers Creek West Virginia    Taylor    Knottsville West Virginia    Upshur   
Meade West Virginia    Barbour    Philippi West Virginia    Barbour    Pleasant
West Virginia    Lewis    Skin Creek West Virginia    Barbour    Union West
Virginia    Upshur    Union West Virginia    Harrison    Union West Virginia   
Upshur    Warren West Virginia    Upshur    Washington

 

B-3(b)-2



--------------------------------------------------------------------------------

EXHIBIT B-4

MAJORSVILLE AREA

The “Majorsville Area” consists of the following municipalities and districts:

 

State

  

County

  

Municipality

PA

   Greene    Richhill

PA

   Washington    West Finley

WV

   Marshall    Sand Hill and Webster

 

B-4-1



--------------------------------------------------------------------------------

EXHIBIT B-5

PIA AREA

The “PIA Area” consists of the following municipalities and districts:

 

State

  

County

  

Municipality

PA

   Allegheny    Findlay and Moon

 

B-5-1



--------------------------------------------------------------------------------

EXHIBIT B-6

MARCELLUS FORMATION LOG

CPA- Marcellus Type Log

DeArmitt (37-129-27246)

 

LOGO [g304707g02g60.jpg]

 

B-6-1



--------------------------------------------------------------------------------

SWPA- Marcellus Type Log

GH-10C-CV (37-059-25397)

 

LOGO [g304707g98v92.jpg]

 

B-6-2



--------------------------------------------------------------------------------

NWV – Marcellus Type Log

DEPI #14815 (47-001-02850) Shale Montage

 

LOGO [g304707g32e18.jpg]

 

B-6-3



--------------------------------------------------------------------------------

EXHIBIT C

PARTIES’ ADDRESSES FOR NOTICE PURPOSES

 

Shipper:

  

NOTICES & CORRESPONDENCE

   PAYMENTS BY ELECTRONIC FUNDS TRANSFER

CNX Gas Company LLC

   ABA/Routing Number:

1000 CONSOL Energy Drive

   Account Number:

Canonsburg, PA 15317

   Account Name: CNX Gas Corporation

Attention:        Chad Griffith

   For Credit to: CONE Gathering Fee

Telephone:      724-485-3117

  

Fax:                  724-485-4750

  

Email: ChadGriffith@consolenergy.com

      INVOICES    1000 CONSOL Energy Drive    Canonsburg, PA 15317    Attn:
Jason Mumford    Telephone: 724-485-4116    Email: JasonMumford@consolenergy.com
           

Gatherer:

  

NOTICES & CORRESPONDENCE

   PAYMENTS BY ELECTRONIC FUNDS TRANSFER

CONE Midstream Operating Company LLC

   ABA/Routing Number:

CONE Midstream DevCo I LP

   Account Number:

CONE Midstream DevCo II LP

   Account Name: CONE Midstream Partners LP

CONE Midstream DevCo III LP

   Bank: PNC Bank, N.A., Pittsburgh PA

1000 CONSOL Energy Drive

  

Canonsburg, PA 15317

  

Attention:        Joe Fink, COO

  

Telephone:      724-485-3254

  

Email: joefink@consolenergy.com

      INVOICES    1000 CONSOL Energy Drive    Canonsburg, PA 15317    Attention:
Treasury Director         

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF MEMORANDUM OF GATHERING AGREEMENT

MEMORANDUM OF GATHERING AGREEMENT

THIS MEMORANDUM OF GATHERING AGREEMENT (this “Memorandum”) is entered into by
and between CNX Gas Company LLC, a Virginia limited liability company
(“Shipper”) and Gatherer (defined below). Shipper and Gatherer are individually
referred to in this Memorandum as a “Party” and collectively as “Parties.”

WHEREAS, Shipper and CONE Midstream Partners LP, a Delaware limited partnership
(“CNNX”), entered into that certain Gathering Agreement dated as of September
30, 2014 (as amended, the “Original Agreement”), thereafter assigned on
September 30, 2014 from CNNX, (i) to CONE Midstream DevCo I LP, a Delaware
limited partnership (“DevCo I LP”), with respect to the DevCo I Area (defined
below), (ii) to CONE Midstream DevCo II LP, a Delaware limited partnership
(“DevCo II LP”), with respect to the DevCo II Area (defined below) and (iii)
CONE Midstream DevCo III LP, a Delaware limited partnership (“DevCo III LP”),
with respect to the DevCo III Area (defined below) (DevCo I LP, DevCo II LP and
DevCo III LP, the “DevCos”);

WHEREAS, CONE Midstream Operating Company LLC, a Delaware limited liability
company (“OpCo”), owns an indirect interest in each DevCo;

WHEREAS, Shipper, OpCo and the DevCos now desire to amend and restate the
Original Agreement in its entirety and have executed that certain First Amended
and Restated Gathering Agreement dated December 1, 2016 (as may be amended from
time to time, the “Gathering Agreement”);

WHEREAS, Gatherer plans to construct and operate the Gathering System for
gathering, dehydrating, treating, and re-delivering Gas and certain Liquid
Condensate produced within the certain counties in Pennsylvania and West
Virginia;

WHEREAS, Shipper desires to dedicate certain Gas and Liquid Condensate
attributable to its right, title and interests in certain leases and/or wells
located within a designated area to the Gathering System to be constructed by
Gatherer;

WHEREAS, Shipper desires to deliver such Gas and Liquid Condensate to Gatherer
for the purpose of gathering, blending, dehydrating, treating, stabilizing,
storing, loading and re-delivering of such Gas and Liquid Condensate, and
Gatherer desires to provide such services to Shipper on the terms and subject to
the conditions in the Gathering Agreement;

WHEREAS, the Parties have executed this Memorandum for the purpose of imparting
notice to all persons of Shipper’s dedication and commitment of its interests in
oil and gas leases and/or oil and gas interests and Shipper’s production from or
attributable to such interests to the Gathering Agreement.

NOW, THEREFORE, the Parties agree as follows:

1. The Gathering Agreement is incorporated in its entirety in this Memorandum by
reference, and all capitalized terms used but not defined in this Memorandum and
defined in the Gathering Agreement shall have the meaning ascribed to them in
the Gathering Agreement.

 

D-1



--------------------------------------------------------------------------------

2. The Parties have entered into the Gathering Agreement, to provide for, among
other things, the commitment and dedication by Shipper its Dedicated Properties
and the Gas and (to the extent provided from the PIA Area or the Majorsville
Area) the Dedicated Liquid Condensate therefrom or attributable thereto (subject
to any conflicting dedications as of the date hereof). The Dedicated Properties
are Shipper’s interests in the oil and/or gas leases, mineral interests and
other similar interests owned by Shipper in the Dedication Area as of the date
hereof, including those certain oil and/or gas leases, mineral interests and
other similar interests described on Exhibit A, that are owned by Shipper, to
the extent and only to the extent that such oil and/or gas leases, mineral
interests and other similar interests cover and relate to the Marcellus
Formation. The Dedication Area is more particularly described in Exhibit
B. “Marcellus Formation” means, (a) in central Pennsylvania, specifically from
the top of the Burkett in the DeArmitt #1 (API 37-129-27246) and 7000’MD through
to the top of the Onondaga at 7530’MD and illustrated in the log attached on
Exhibit C; (b) in southwest Pennsylvania, specifically from the top of the
Burkett in the GH-10C-CV (API 37-059-25397) at 7600’MD through to the top of the
Onondaga at 7900’MD and illustrated in the log attached on Exhibit C; and (c) in
West Virginia, specifically from the top of the Burkett in the DEPI #14815 (API
47-001-02850) at 7350’MD through to the top of the Onondaga at 7710’MD and
illustrated in the log attached on Exhibit C.

3. The dedication and commitment made by Shipper under the Gathering Agreement
is a covenant running with the land subject to the terms of the Gathering
Agreement. Any transfer by Shipper of any of Shipper’s interests in the
Dedicated Properties shall comply with Article 14 of the Gathering Agreement,
which, among other matters, requires that, except in certain circumstances, the
transfer be expressly made subject to the Gathering Agreement.

4. Shipper hereby grants to Gatherer, without warranty of title, either express
or implied, to the extent that it may lawfully and is contractually permitted to
do so without the incurrence of additional expense, an easement and right of way
upon all lands covered by the Dedicated Properties for the purpose of
installing, using, maintaining, servicing, inspecting, repairing, operating,
replacing, disconnecting and removing all or any portion of the Gathering
System, including all pipelines, meters and other equipment necessary for the
performance by Gatherer of the Gathering Agreement.

5. Should any person or firm desire additional information, said person or firm
should contact:

CONE Operating Company LLC

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Attention: Chief Operating Officer

Telephone: 724-485-3254

Fax: 724-485-4817

and, subject to an appropriate confidentiality agreement, any person may receive
a copy of the Gathering Agreement upon written request to such person at such
address.

6. Upon termination of the Gathering Agreement, Shipper and Gatherer shall file
of record a release and termination of the Gathering Agreement and this
Memorandum.

7. This Memorandum shall be binding upon and shall inure to the benefit of the
Parties hereto, and to their respective heirs, devises, legal representatives,
successors and permitted assigns.

[Signature page follows]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Memorandum shall be effective as of the          Day of
                , 2016.

 

“Shipper”

     “Gatherer”

CNX GAS COMPANY LLC

    

CONE MIDSTREAM OPERATING

COMPANY LLC

By:

 

 

     By:  

 

Name:

 

 

     Name:  

 

Title:

 

 

     Title:  

 

       CONE MIDSTREAM DEVCO I LP        By: CONE MIDSTREAM DEVCO I GP LLC,     
  its general partner        By:  

 

       Name:  

 

       Title:  

 

       CONE MIDSTREAM DEVCO II LP        By: CONE MIDSTREAM DEVCO II GP LLC,  
     its general partner        By:  

 

       Name:  

 

       Title:  

 

       CONE MIDSTREAM DEVCO III LP        By: CONE MIDSTREAM DEVCO III GP LLC,  
     its general partner        By:  

 

       Name:  

 

       Title:  

 

 

D-3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT:

 

CONE MIDSTREAM PARTNERS LP

By: CONE MIDSTREAM GP LLC, its general

partner

 

By:    

Name:  

 

Title:

 

 

[ACKNOWLEDGEMENTS AND EXHIBITS TO BE ADDED]

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

INSURANCE

Each of Gatherer and Shipper shall purchase and maintain in full force and
effect at all times during the Term of this Agreement, at such Party’s sole cost
and expense and from reliable insurance companies, policies providing the types
and limits of insurance indicated below, which insurance shall be regarded as
a minimum and, to the extent of the obligations undertaken by such Party in this
Agreement, shall be primary (with the exception of the Excess Liability
Insurance and Workers’ Compensation) as to any other existing, valid, and
collectable insurance. Each Party’s deductibles shall be borne by that Party and
shall be in amounts standard for the industry.

 

  A. Where applicable, Workers’ Compensation and Employers’ Liability Insurance,
in accordance with the statutory requirements of the state in which the work is
to be performed, and endorsed specifically to include the following:

 

  1. Employers’ Liability, subject to a limit of liability of not less than
$1,000,000 per accident, $1,000,000 for each employee/disease, and a 1,000,000
policy limit.

The Workers’ Compensation and Employers’ Liability Insurance policy(ies) shall
contain an alternate employer endorsement.

 

  B. Commercial General Liability Insurance, with limits of liability of not
less than the following:

$1,000,000 general aggregate

$1,000,000 each occurrence, Bodily Injury and/or Property Damage Combined Single
Limit

Such insurance shall include the following:

1. Premises and Operations coverage.

2. Contractual Liability covering the liabilities assumed under this Agreement.

3. Broad Form Property Damage Liability endorsement, unless policy is written on
November 1988 or later ISO form.

4. Products and Completed Operations.

5. Time Element Limited Pollution coverage.

 

  C. Automobile Liability Insurance, with limits of liability of not less than
the following:

$1,000,000 Bodily Injury and/or Property Damage Combined Single Limit, for each
occurrence.

Such coverage shall include hired and non-owned vehicles and owned vehicles
where applicable.

 

  D. Aircraft Liability Insurance. In any operation requiring the use or charter
of aircraft and/or helicopters by Gatherer or Shipper, combined single limit
insurance shall be carried or cause to be carried for public liability,
passenger liability and property damage liability in an amount of not less than
$1,000,000 each occurrence; this insurance shall cover all owned and non-owned
aircraft, including helicopters, used by Gatherer in connection with the
performance of the work set forth in this Agreement.

 

E-1



--------------------------------------------------------------------------------

  E. Excess Liability Insurance, with limits of liability not less than the
following:

Limits of Liability - $25,000,000 Occurrence/Aggregate for Bodily Injury and
Property Damage in excess of the coverage outlined in Paragraphs A, B, C and D.

The limits of coverage required in this Agreement may be met with any
combination of policies as long as the minimum required limits are met.

Each Party to this Agreement shall have the right to acquire, at its own
expense, such additional insurance coverage as it desires to further protect
itself against any risk or liability with respect to this Agreement and
operations and activities under this Agreement or related thereto. All insurance
maintained by either Party, where applicable, shall contain a waiver by the
insurance company of all rights of subrogation in favor of all of the other
Parties.

Neither the minimum policy limits of insurance required of the Parties
nor the actual amounts of insurance maintained by the Parties under their
insurance program shall operate to modify the Parties’ liability or indemnity
obligations in this Agreement.

A Party may self-insure the requirements in this Exhibit E if its parent is
considered investment grade (S&P BBB- or equivalent or higher); provided that
the Parties agree that each of the initial Parties to this Agreement shall be
permitted to self-insure notwithstanding the foregoing required investment grade
rating.

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

RECEIPT POINTS

Parties to set forth current Receipt Points by separate letter agreement.

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

CONFLICTING DEDICATIONS

None.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H-1

ROFO PROPERTIES

[See attached]

 

H-1-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    055544    000    131439000    EUGENE F BUELL ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    ALLEGHENY    12/6/1950    3193    653    7982 ROFO    092522
   000    133347000    ALLEGHENY COUNTY    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    2/5/1990    8211    336    28968 ROFO    PNG18086    000   
126167000    JOHN THEODORE WILLIAMS ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
ALLEGHENY    5/10/1894    879    54    8264 ROFO    PNG00062    000    125747000
   J G KIRKLAND    JOHN BOTT    PENNSYLVANIA    ARMSTRONG    6/23/1893       161
   ROFO    PNG04748    000    125877000    HARRIET M CRAVNER ET VIR    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    6/25/1909    21   
326    ROFO    PNG06132    000    125901000    ISABELLA C MCMEANS ET AL   

CONEWAUGH GAS

COMPANY

   PENNSYLVANIA    ARMSTRONG    3/11/1904    324    457    ROFO    PNG51852   
000    126549000    MARY A MAUCHER ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    4/29/1950    363    1    51852 ROFO    PNG56683
   000    126916000    C E YOCKEY ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    5/15/1956    413    490    56683 ROFO   
PNG59003    000    127058000    KEYSTONE COMPANIES   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    2/2/1970    530    128    ROFO    077995    000
   132891000    SAMUEL W JACK ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
ARMSTRONG    9/19/1968    518    166    ROFO    DV023094    000    113067000   
RUFUS S FRICK ET AL    NOBLE ENERGY INC    PENNSYLVANIA    ARMSTRONG    8/1/1942
   303    370    ROFO    DV023116    000    113089000    MANUFACTURER S NATURAL
GAS COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    ARMSTRONG    11/12/1907    52
   359    18123 ROFO    DV023808    000    113650000    MURRAY R REARICK ET UX
  

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    12/21/1975    403    507    ROFO    DV024160   
000    113730000    STANLEY S KIME   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    12/28/1975    562    190    62620 ROFO   
DV024164    000    113731000    MAURICE M WEST   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    2/11/1976    565    996    ROFO    DV024674   
000    113751000    RUSSELL L BARRETT JR ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    ARMSTRONG    12/5/1974    559    424    ROFO   
L011492    000    118347000    JOHN R WHITE   

HUMPHREY STONE

MCCOLL CORPORATION

   PENNSYLVANIA    ARMSTRONG    7/27/1968    515    09    ROFO    L011494    000
   118349000    NELLIE C MARTIN ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    3/23/1970    525    34    ROFO    L011495    000
   118350000    HARRY W SNYDER ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    1/21/1970    524    287    ROFO    L020471   
000    119056000    SHIRLEY R DOVERSPIKE   

DOMINION EXPLORATION

& PRODUCTION

   PENNSYLVANIA    ARMSTRONG    6/13/2000    2108    0171    006412 ROFO   
L208001    000    120979000    PITTS LIVING TRUST   

DOMINION EXPLORATION

& PRODUCTION INC

   PENNSYLVANIA    ARMSTRONG    12/11/2007    3559    0172    010890 ROFO   
PNG00523    000    125759000    J M DILL   

THE PEOPLES NATURAL

GAS CO

   PENNSYLVANIA    ARMSTRONG    5/1/1899    6    416    523 ROFO    PNG00525   
000    125760000    JAMES MOSGROVE   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    6/1/1899    6    440    ROFO    PNG00554    000
   125761000    JOHN P MCELWAIN   

THE PEOPLES NATURAL

GAS COMPANY OF PITTSBURG

   PENNSYLVANIA    ARMSTRONG    6/20/1899    6    446    ROFO    PNG00704    000
   125765000    WILLIAM MOORE    JOHN H RABOLD    PENNSYLVANIA    ARMSTRONG   
5/25/1899    8    3   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    PNG00707    000    125766000    JOHN SECRIST ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    12/7/1899    11    86    ROFO    PNG00730    000
   125767000    JOHN MARTIN    JOHN H RIEBOLD ET AL    PENNSYLVANIA    ARMSTRONG
   1/16/1899    8    23    ROFO    PNG00733    000    125768000    ROBERT MARTIN
   J H RIEBOLD    PENNSYLVANIA    ARMSTRONG    10/28/1898    8    27    733 ROFO
   PNG00734    000    125769000    ELIZA J MARSHALL ET VIR    HARRY WEYLMAN ET
AL    PENNSYLVANIA    ARMSTRONG    6/26/1899    8    162    734 ROFO    PNG00750
   000    125770000    GEORGE W SOWERS ET UX   

J H REBOLD AND C E

BUTLER

   PENNSYLVANIA    ARMSTRONG    1/5/1899    08    54    ROFO    PNG00756    000
   125772000    P M ZIMMERMAN   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    12/15/1899    15    16    ROFO    PNG00797   
000    125773000    W J BARGERSTOCK   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    1/31/1900    8    168    ROFO    PNG01184    000
   125778000    JACOB DARR   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    6/30/1900    8    447    ROFO    PNG01273    000
   125779000    EMMETT C MCILWAIN ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    4/3/1901    9    312    ROFO    PNG01274    000
   125780000    EMMET MCILWAIN ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    3/29/1901    09    311    ROFO    PNG01291   
000    125781000    J J MCAFEE ET AL    SAMUEL RUNYAN    PENNSYLVANIA   
ARMSTRONG    4/2/1900    9    489    ROFO    PNG01348    000    125782000   
JAMES D POWERS ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    8/27/1901    10    339    ROFO    PNG03113   
000    125837000    J A BLANEY ET UX ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    6/7/1904    18    46    ROFO    PNG03535    000
   125853000    W P MOWRY ET AL    C B SMITH    PENNSYLVANIA    ARMSTRONG   
9/1/1906    20    186    ROFO    PNG04661    000    125871000    NANNIE D MOORE
ET VIR   

THE PEOPLES NATURAL

GAS CO

   PENNSYLVANIA    ARMSTRONG    6/3/1909    21    316    ROFO    PNG05664    000
   125889000    LOUISA M WALLACE ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    3/11/1911    23    31    ROFO    PNG08324    000
   125931000    ROBERT J MOORE ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    1/11/1915    27    278    ROFO    PNG14227   
000    126015000    HENRY BUSSARD ET AL    J H CHEESEMAN    PENNSYLVANIA   
ARMSTRONG    8/17/1922    40    183    ROFO    PNG15329    000    126022000    I
F FISHER ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    4/19/1925    43    434    ROFO    PNG16317   
000    126035000    J M BOWSER ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    1/11/1927    51    293    ROFO    PNG16448   
000    126037000    FRED F MANSFIELD ET AL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    3/30/1927    51    332    ROFO    PNG16820    000
   126042000    G S NEALE ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    8/24/1928    55    437    ROFO    PNG17535   
000    126050000    MINNIE BROWN ET AL    P A SMELTZER    PENNSYLVANIA   
ARMSTRONG    10/17/1916    35    49    17535 ROFO    PNG17571    000   
126058000    J N SOUTHWORTH    M S WILSON    PENNSYLVANIA    ARMSTRONG   
4/3/1894    3    60    ROFO    PNG17578    000    126060000    WM BELL    W H
HURST    PENNSYLVANIA    ARMSTRONG    10/14/1892    1    396    17578 ROFO   
PNG17579    000    126061000    A W BEER    W H HURST    PENNSYLVANIA   
ARMSTRONG    11/4/1892          ROFO    PNG17625    000    126069000   

DELLA BECK ET

VIR

   F W KIMER    PENNSYLVANIA    ARMSTRONG    2/12/1914    31    148    17625

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    PNG17652    000    126073000    ISABELLE P BROWN ET AL   

AMERICAN NATURAL GAS

CO

   PENNSYLVANIA    ARMSTRONG    9/9/1920    39    126    17652 ROFO    PNG17691
   000    126080000    H C BOWSER ET UX    APOLLO GAS COMPANY    PENNSYLVANIA   
ARMSTRONG    5/5/1925    48    6    ROFO    PNG17695    000    126081000   
HENRY GOLDSTROHM    W H HURST    PENNSYLVANIA    ARMSTRONG    8/23/1892    1   
170    17695 ROFO    PNG17756    000    126094000    FRED ROSENBERGER    JOSEPH
BLAIR    PENNSYLVANIA    ARMSTRONG    2/19/1920    44    303    ROFO    PNG17758
   000    126095000    JAMES HAWKINS ET AL   

AMERICAN NATURAL GAS

COMPANY

   PENNSYLVANIA    ARMSTRONG    11/24/1922    42    271    17758 ROFO   
PNG17805    000    126102000    J M PETTIGREW HEIRS   

AMERICAN NATURAL GAS

COMPANY

   PENNSYLVANIA    ARMSTRONG    10/3/1907    21    81    17805 ROFO    PNG17831
   000    126105000    R C ELLENBERGER ET UX    THE AMERICAN NATURAL GAS COMPANY
   PENNSYLVANIA    ARMSTRONG    2/26/1920    42    237    ROFO    PNG17832   
000    126106000    R C ELLENBERGER ET UX    AMERICAN NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    2/26/1920    40    480    ROFO    PNG17835    000
   126108000    J ESPEY    W H HNOT    PENNSYLVANIA    ARMSTRONG    10/8/1892   
1    405    ROFO    PNG17851    000    126110000    DAVID FOSTER ET UX   

AMERICAN NATURAL GAS

CO

   PENNSYLVANIA    ARMSTRONG    2/27/1920    39    133    17851 ROFO    PNG17852
   000    126111000    AUGUSTUS GEIDEL   

THE MANUFACTURERS

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    5/7/1896    5    447    ROFO    PNG17867    000
   126114000    J I GUTHRIE    B F REESE    PENNSYLVANIA    ARMSTRONG   
7/3/1902    11    79    ROFO    PNG17973    000    126144000    HANNAH BISHOFF
ET AL    BUTLER KING AND CO    PENNSYLVANIA    ARMSTRONG    2/18/1898    5   
411    ROFO    PNG17982    000    126146000    D J ZIMMERMAN    EASTERN OIL
COMPANY    PENNSYLVANIA    ARMSTRONG    1/7/1897    4    435    ROFO    PNG17983
   000    126147000    H K MCAFOOS   

KITTANNING CON NAT

GAS CO

   PENNSYLVANIA    ARMSTRONG    8/12/1899    7    230    ROFO    PNG17986    000
   126148000    CHARLES MOORE   

KITTANNING NATURAL

GAS CO

   PENNSYLVANIA    ARMSTRONG    10/14/1898    6    232    ROFO    PNG18001   
000    126150000    B U SCHRECENGOST    W H HUOT    PENNSYLVANIA    ARMSTRONG   
8/4/1892    1    173    ROFO    PNG18002    000    126151000    A J MCINTOSH   
W H HUOT    PENNSYLVANIA    ARMSTRONG    5/17/1892    1    375    18002 ROFO   
PNG18003    000    126152000    REBECCA MCKILVEY ET VIR    ARMSTRONG NATURAL GAS
CO    PENNSYLVANIA    ARMSTRONG    9/6/1899    8    304    18003 ROFO   
PNG18007    000    126153000    LUDOLPH SMITH    W H HOUT    PENNSYLVANIA   
ARMSTRONG    10/5/1892    1    428    18007 ROFO    PNG18015    000    126155000
   W E FITLEY   

LIMESTONE NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    8/26/1897    6    360    18015 ROFO    PNG18021
   000    126157000    J A PATTERSON   

THE AMERICAN NATURAL

GAS CO

   PENNSYLVANIA    ARMSTRONG    9/7/1907    20    134    ROFO    PNG18145    000
   126173000    J H HUSTON   

B F REESE AND R A

MCCULLOUGH

   PENNSYLVANIA    ARMSTRONG    2/1/1902    29    441    ROFO    PNG18147    000
   126174000    W H ISEMAN ET AL    THE AMERICAN NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    9/15/1921    44    300    ROFO    PNG18155    000
   126177000    S P SCHALL HEIRS   

AMERICAN NATURAL GAS

COMPANY

   PENNSYLVANIA    ARMSTRONG    8/7/1912    25    199    18155 ROFO    PNG18170
   000    126178000    CHRIST SHETLER    F W KEINER    PENNSYLVANIA    ARMSTRONG
   4/6/1914    31    397    ROFO    PNG18198    000    126181000    EVA RICHEY
   M B OSWALD    PENNSYLVANIA    ARMSTRONG    2/18/1907    27    29    ROFO   
PNG18202    000    126184000    J C RUPP ET AL    M A SMELTZER ET AL   
PENNSYLVANIA    ARMSTRONG    9/10/1917    32    279   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    PNG18706    000    126212000    PAUL W GRESS ET UX   

AMERICAN NATURAL GAS

COMPANY

   PENNSYLVANIA    ARMSTRONG    10/25/1924    48    230    18706 ROFO   
PNG18864    000    126214000    D L SHOEMAKER    D L GATHERS    PENNSYLVANIA   
ARMSTRONG    11/12/1919    48    480    18864 ROFO    PNG21639    000   
126223000    EARL BROCIOUS ET UX    THE COLUMBIA NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    11/12/1929    59    214    ROFO    PNG27525    000
   126245000    J A MILLIRON ET UX    THE COLUMBIA NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    6/13/1932    63    18    27525 ROFO    PNG28318   
000    126248000    JOHN M SCHRECENGOST ET UX    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    ARMSTRONG    5/27/1932    68    129    28318 ROFO    PNG28414
   000    126250000    C W GEIST ET UX    THE COLUMBIA NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    7/13/1932    62    476    ROFO    PNG28562    000
   126254000    W E BRICE ET UX    THE COLUMBIA NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    2/21/1933    64    45    28562 ROFO    PNG29009   
000    126260000    G B DOVERSPIKE ET UX    THE COLUMBIA NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    5/21/1933    64    106    29009 ROFO    PNG29760   
000    126268000    O C MEREDITH ET AL    THE COLUMBIA NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    5/2/1933    68    48    ROFO    PNG39140    000   
126274000    J P YARGER ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    5/14/1934    67    17    ROFO    PNG39734    000
   126291000    J H HARKLEROAD ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    6/5/1935    71    169    39734 ROFO    PNG39735   
000    126292000    W J SMAIL ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    6/5/1935    71    170    39735 ROFO    PNG39738
   000    126293000    MARION HARKLEROAD   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    6/5/1935    71    172    39738 ROFO    PNG40092
   000    126298000    J L ENGLE ET UX    THE COLUMBIA NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    1/26/1935          ROFO    PNG40093    000   
126299000    J F MCHENRY ET UX    THE COLUMBIA NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    3/2/1935    71    104    ROFO    PNG40253    000   
126307000    EMMA ELLENBERGER    THE COLUMBIA NATURAL GAS COMPANY   
PENNSYLVANIA    ARMSTRONG    11/16/1935    71    155    ROFO    PNG41391    000
   126318000    W J ELKIN ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    7/28/1936    71    233    ROFO    PNG42562   
000    126325000    CECIL WELSER ET UX   

THE PEOPLES NATURAL

GAS CO

   PENNSYLVANIA    ARMSTRONG    4/12/1938    79    58    ROFO    PNG42591    000
   126328000    SAMUEL BEERS ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    4/18/1938    79    54    ROFO    PNG42594    000
   126329000    MARTHA M HARMON ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    4/13/1938       50    42594 ROFO    PNG42638   
000    126331000    W P NEESE   

THE PEOPLES NATURAL

GAS CO

   PENNSYLVANIA    ARMSTRONG    5/18/1938    179    70    42638 ROFO    PNG43020
   000    126342000    ROBERT J MCAULEY ET UX   

THE PEOPLES NATURAL

GAS CO

   PENNSYLVANIA    ARMSTRONG    12/8/1938    78    121    43020

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    PNG48652    000    126466000    M B MCGREGOR   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    5/8/1946    329    457    48652 ROFO    PNG49630
   000    126490000    L B MCGREGOR   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    9/12/1947    342    413    49630 ROFO   
PNG54004    000    126595000    GERTRUDE P MILLIRON   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    8/21/1971    533    167    54004 ROFO   
PNG54367    000    126612000    TWILA M HAUPT ESTATE ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    7/18/1974    363    399    54367 ROFO   
PNG54375    000    126613000    ROCHESTER & PITTSBURGH COAL CO    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    6/25/1952    376    215   
54375 ROFO    PNG54455    000    126625000    CHARLES W ELLENBERGER ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    6/13/1952    363   
433    54455 ROFO    PNG54457    000    126626000    EMMA F SMITH ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    8/1/1952    376    306    ROFO    PNG54578   
000    126635000    ANNA YARROS ET VIR   

THE PEOPLES NATRUAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    5/10/1963    469    148    2468 ROFO    PNG54900
   000    126663000    JANET L MILLER ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    1/17/1974    548    143    ROFO    PNG56128   
000    126853000    PHILIP MERVIS ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    3/1/1955    401    405    56128 ROFO    PNG56163
   000    126859000    STANLEY C PATTERSON ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    ARMSTRONG    11/7/1975    402    562    ROFO   
PNG56424    000    126886000    CARL W SMITH ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    1/8/1956    409    438    56424 ROFO    PNG56810
   000    126924000    HELEN E PLAISTED ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    7/27/1956    415    469    56810 ROFO   
PNG57157    000    126958000    JAMES CLARK WYLIE   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    3/20/1957    419    522    ROFO    PNG58381   
000    127029000    ANGELO H SGRO ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    8/26/1974    554    195    58381 ROFO   
PNG58831    000    127049000    MELVIN PETTIGREW   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    4/6/1969    518    246    58831 ROFO    PNG59071
   000    127061000    MELVIN C WILSON ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    1/26/1970    523    49    ROFO    PNG60650   
000    127121000    DOROTHY P SCHALLES   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    5/8/1982    623    267    60650 ROFO    PNG60840
   000    127129000    ALBERT GOTTSCHALK ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    ARMSTRONG    5/10/1963    469    145    ROFO   
PNG60841    000    127130000    JANE M STRICKLER ET VIR    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    ARMSTRONG    5/10/1963    469    150    ROFO   
PNG60856    000    127132000    DONALD R MCCAUSLAND ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    ARMSTRONG    5/10/1963    469    344    ROFO   
PNG60857    000    127133000    SANTO MATTILIO ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    5/10/1963    469    346    ROFO    PNG60858   
000    127134000    WILLIAM M HILL ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    5/10/1963    469    349    ROFO    PNG61158   
000    127206000    DALE S LIAS ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    5/24/1973    547    791   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    PNG61170    000    127207000    M A SMELTZER   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    5/29/1973    548    145    ROFO    PNG61623   
000    127239000    F R EAKMAN ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    2/27/1974    549    236    ROFO    PNG61849   
000    127252000    CHARLES G HAWKINS ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    7/15/1964    483    387    ROFO    PNG61984   
000    127262000    STANLEY C PATTERSON ET UX    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    ARMSTRONG    3/21/1971    528    755    61984 ROFO   
PNG61998    000    127265000    HAZEL G WEAVER    NEW YORK STATE NATURAL GAS
COMPANY    PENNSYLVANIA    ARMSTRONG    4/27/1964    482    14    ROFO   
PNG62327    000    127341000    GEORGE E HOGAN JR ET AL    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    ARMSTRONG    8/30/1965    493    145    62327
ROFO    PNG62425    000    127351000    ELIZABETH M HARMON   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    1/6/1976    564    862    3592 ROFO    PNG62454
   000    127357000    R N MOORE ETUX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    2/23/1974    550    104    62454 ROFO   
PNG62676    000    127364000    AMANDA E BOARTS ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    8/10/1966    502    103    62676 ROFO   
PNG63665    000    127442000    ROSE M SCHRECENGOST ET VIR ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    ARMSTRONG    4/22/1970    525    675   
ROFO    PNG63905    000    127485000    DOM FRACCHIA ET UX   

VICTORY DEVELOPMENT

COMPANY

   PENNSYLVANIA    ARMSTRONG    11/26/1960    456    348    ROFO    PNG63906   
000    127486000    DAVID WHITE ET AL    JOHN H REBOLD    PENNSYLVANIA   
ARMSTRONG    5/26/1899    9    117    ROFO    PNG63907    000    127487000    J
W HALDERMAN    APOLLO GAS COMPANY    PENNSYLVANIA    ARMSTRONG    4/5/1912    36
   406    ROFO    PNG63908    000    127488000    ELIZABETH FOSTER   

PITTSBURGH PLATE

GLASS COMPANY

   PENNSYLVANIA    ARMSTRONG    2/15/1962    465    429    ROFO    PNG64019   
000    127501000    SAMUEL R SHIREY ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    6/13/1977    574    362    ROFO    PNG64020   
000    127502000    SAMUEL R SHIREY ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    6/13/1977    574    365    ROFO    PNG64441   
000    127518000    WILLIAM J RAUGHT ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    9/22/1972    543    197    64441 ROFO   
PNG67355    000    127590000    JAMES SNYDER ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    1/4/1979    592    530    ROFO    PNG67764   
000    127603000    CLEO BROCIOUS   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    9/16/1981    616    403    ROFO    PNG68150   
000    127617000    JUDITH M HARTMAN ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    ARMSTRONG    4/6/1995    1484    136    ROFO    055202    000
   131420000    VIRGIL F BOWYER ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
BEAVER    10/7/1950    615    342    ROFO    056409    000    131494000   
EUGENE LEBOWITZ ET UX    NOBLE ENERGY INC    PENNSYLVANIA    BEAVER    3/4/1952
   636    204    ROFO    077302    000    132830000    JAMES M CARNES ET UX   
NOBLE ENERGY INC    PENNSYLVANIA    BEAVER    8/14/1967    934    889    ROFO   
077654    000    132847000    CHARLES H YOUNG ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    BEAVER    4/23/1968    936    16    ROFO    078405    000   
132927000    FRED M STRUTT SR ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
BEAVER    6/23/1969    955    418-421   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    092617    000    133348000    EDNA A CARNES    NOBLE ENERGY INC   
PENNSYLVANIA    BEAVER    12/20/1991    1466    266    00274 ROFO    092660   
000    133349000    ROBERT LEE CARROLL ET UX    NOBLE ENERGY INC    PENNSYLVANIA
   BEAVER    11/6/1991    1460    805    ROFO    096065    000    133407000    R
DUANE DOUGLAS ET UX    NOBLE ENERGY INC    PENNSYLVANIA    BEAVER    2/19/1980
   1141    875    ROFO    686021    000    229058000    ALVIN J GOEHRING   
NOBLE ENERGY INC    PENNSYLVANIA    BEAVER    1/28/1944    513    453    ROFO   
056412    000    131495000    JAMES M STULL JR ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    BUTLER    5/27/1952    628    287    ROFO    092664    000   
133350000    LORETTA M SNYDER    NOBLE ENERGY INC    PENNSYLVANIA    BUTLER   
2/14/1992    1957    47    2906 ROFO    092669    000    133351000    JANE R
HINTERLANG    NOBLE ENERGY INC    PENNSYLVANIA    BUTLER    3/24/1992    1989   
50    5923 ROFO    092670    000    133352000    CHARLES B HERMAN ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    BUTLER    5/29/1992    2049    293    11601 ROFO
   DV023096    000    113069000    JOHN WOOD ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    BUTLER    8/30/1904    229    103    ROFO    DV023127    000   
113100000    AMERICAN NATURAL GAS COMPANY    NOBLE ENERGY INC    PENNSYLVANIA   
BUTLER    4/13/1923    404    313    ROFO    M209355    000    122327000   
WALTER ZEBRUN ET UX    NOBLE ENERGY INC    PENNSYLVANIA    BUTLER    11/8/1972
   959    312    ROFO    M209356    000    122328000    GODFREY L CABOT    NOBLE
ENERGY INC    PENNSYLVANIA    BUTLER    1/17/1922    464    440    ROFO   
PNG17778    000    126098000    H H GOUCHER ET AL   

PITTSBURGH PLATE

GLASS COMPANY

   PENNSYLVANIA    BUTLER    1/31/1912    294    301    17778 ROFO    PNG17892
   000    126120000    MELISSA P MCKEE ET VIR   

AMERICAN NATURAL GAS

COMPANY

   PENNSYLVANIA    BUTLER    3/16/1899    228    213    ROFO    PNG18299    000
   126194000    I M WISE       PENNSYLVANIA    BUTLER             ROFO   
PNG60251    000    127102000    THE UNION HEAT AND LIGHT COMPANY    NOBLE ENERGY
INC    PENNSYLVANIA    BUTLER    1/10/1961    749    455    106 ROFO    PNG60252
   000    127103000    THE UNION HEAT AND LIGHT COMPANY    NOBLE ENERGY INC   
PENNSYLVANIA    BUTLER    1/10/1961    749    455    60251 ROFO    DV011461   
002    110966000    TELL MCDONALD ET AL    HOPE NATURAL GAS COMPANY    WEST
VIRGINIA    CALHOUN    7/1/1919    2    233    ROFO    066606    000   
132151000    WILLIAM D WILSON ET AL   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CAMBRIA    1/10/1973    935    619    ROFO    CNX064867   
000    131981000    ROY D LEAMER ET AL   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CAMBRIA    3/29/1981    1069    783    4428 ROFO    CNX064869
   000    131982000    ROY D LEAMER   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CAMBRIA    3/29/1981    1069    791    4430 ROFO    CNX065040
   000    132009000    ROY D LEAMER   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CAMBRIA    5/5/1971    900    63    4609 ROFO    CNX067545   
000    132207000    JOHN P BAKER ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CAMBRIA    4/13/1978    1033    733    3160 ROFO    CNX067601
   000    132217000    SARA G TONKIN   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CAMBRIA    5/1/1974    960    553    6864 ROFO    CNX067783
   000    132231000    WILLIAM BUTERBAUGH ET AL    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    CAMBRIA    10/13/1976    1004    788    5475

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX079355    001    132983000    ANDY SLODYCZKA ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CAMBRIA    2/6/1970    891    100   
1334 ROFO    CNX079355    002    132983000    ANDY SLODYCZKA ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CAMBRIA    2/6/1970   
891    100    1334 ROFO    CNX085937    000    133223000    RAY MILLER ET AL   
NOBLE ENERGY INC    PENNSYLVANIA    CAMBRIA    9/4/1974    980    351    ROFO   
CNX092028    000    133296000    DAVID R BORING ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CAMBRIA    7/9/1976    1090    856    8145 ROFO    CNX097680
   000    133414000    LORETTA PAWLOWSKI ET VIR    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    CAMBRIA    3/7/1974    969    341    ROFO   
CNXDV001012    000    110237000    STEVE A BUBLINEC ET UX   

CNG DEVELOPMENT

COMPANY

   PENNSYLVANIA    CAMBRIA    6/13/1983    1111    824    ROFO    CNXDV001029   
000    110239000    ANDREW J STAHURA ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CAMBRIA    6/12/1973    950    29    66819 ROFO   
CNXDV001127    000    110244000    ROBERT L HARIG ET UX   

CNG DEVELOPMENT

COMPANY

   PENNSYLVANIA    CAMBRIA    6/23/1983    1115    134    ROFO    CNXDV001152   
000    110245000    GERTRUDE W WILLIAMS ET AL   

CNG DEVELOPMENT

COMPANY

   PENNSYLVANIA    CAMBRIA    7/25/1983    1119    362    ROFO    CNXDV005940   
000    110359000    LUCILE EALY SCHAEFER   

CNG PRODUCING

COMPANY

   PENNSYLVANIA    CAMBRIA    7/29/1982    1097    17    ROFO    CNXDV007053   
000    110365001    PAUL SHEA ET UX   

CNG PRODUCING

COMPANY

   PENNSYLVANIA    CAMBRIA    1/18/1983    1107    812    ROFO    CNXDV007082   
000    110366000    WESLEY WHITED ET UX   

CNG PRODUCING

COMPANY

   PENNSYLVANIA    CAMBRIA    5/11/1983    1109    813    ROFO    CNXDV007100   
000    110370000    ANZEL GRYBOSKY   

CNG PRODUCING

COMPANY

   PENNSYLVANIA    CAMBRIA    3/6/1984    1111    310    ROFO    CNXDV007101   
000    110371000    ANN WATSO   

CNG PRODUCING

COMPANY

   PENNSYLVANIA    CAMBRIA    5/16/1984    1111    299    ROFO    CNXDV007506   
000    110391000    ELLA LEIDEN ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CAMBRIA    11/6/1976    1006    544    ROFO    CNXDV007522   
000    110392000    HERMAN LEIDEN ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CAMBRIA    11/6/1971    906    565    ROFO    CNXDV007528   
000    110393000    JACOB LEIDEN ESTATE INC   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CAMBRIA    11/6/1976    1008    385    ROFO    CNXDV007570   
000    110397000    RICHARD A KUTRUFF ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CAMBRIA    11/17/1975    984    499    ROFO    CNXDV008218   
000    110452000    NICK CARPINELLO ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    CAMBRIA    2/22/1974    967    597    ROFO    CNXDV008219    000
   110453000    NICK CARPINELLO ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    CAMBRIA    2/22/1974    967    593    ROFO    CNXDV012499    000
   111528000    AARON C LEAMER ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CAMBRIA    7/15/1978    1034    925    ROFO    CNXDV012502   
000    111530000    JOHN P LANTZY ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CAMBRIA    7/14/1978    1037    839    ROFO    CNXDV012551   
000    111546000    GERTRUDE W WILLIAMS ET VIR   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CAMBRIA    10/30/1978    1031    535    ROFO    CNXDV012926
   000    111651000    ROY D LEAMER ET AL   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CAMBRIA    3/29/1981    1069    787   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXDV013884    000    111858000    DORIS JOANNE FOWLER ET VIR   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CAMBRIA    4/10/1974   
970    956    ROFO    CNXDV013886    000    111859000    JOHN BABIAK ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CAMBRIA    4/9/1974    967    530    ROFO    CNXDV013887   
000    111860000    DALLAS S LEAMER ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CAMBRIA    4/27/1974    958    169    ROFO    CNXDV013888   
001    111861000    PETER BOBBY ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CAMBRIA    7/25/1975    973    124    ROFO    CNXDV013888   
002    111861000    PETER BOBBY ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CAMBRIA    7/25/1975    973    124    ROFO    CNXDV016938   
000    112478000    ARTHUR H BORING ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CAMBRIA    2/26/1980    1055    590    ROFO    CNXDV020585   
000    112909000    CHERRY TREE BOROUGH MUNICIPAL AUTHORITY    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    CAMBRIA    5/23/1977    1020    253   
ROFO    CNXPNG62992    000    127403000    GEORGE LOWMASTER ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    CAMBRIA    4/2/1968    855    564    ROFO
   DV007053002    000    110365002    JOHN P LANTZY ET UX   

CNG DEVELOPMENT

COMPANY

   PENNSYLVANIA    CAMBRIA    5/6/1985    1150    536    ROFO    DV007529    000
   110394000    HERMAN LEIDEN ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CAMBRIA    11/6/1971    913    334    57106 ROFO    DV007572
   000    110398000    CLEMENT B HOLTZ ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CAMBRIA    11/17/1960    666    762    ROFO    DV020545   
000    112907000    MYRTLE BAKER ET AL   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CAMBRIA    3/15/1976    1012    670    ROFO    DV025991001   
000    113903001    JOHN H RORAPAUGH ET UX    FELMONT OIL CORPORATION   
PENNSYLVANIA    CAMBRIA    12/30/1981    1091    956    ROFO    DV025991002   
000    113903002    PHILLIP L BAILEY ET UX   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    12/30/1981    1091    960    ROFO    DV025991003
   000    113903003    WILLIAM DUNLAP ET UX   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    11/30/1981    1091    964    ROFO    DV025991004
   000    113903004    IRMA M CRAWFORD   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    12/30/1981    1091    964    ROFO    DV025991005
   000    113903005    JOE FALGER ET UX   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    12/30/1981    1092    775    ROFO    DV025991006
   000    113903006    HELEN SMITH   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    12/30/1981    1092    779    ROFO    DV025991007
   000    113903007    WILMA G KEIRN   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    2/5/1982    1093    426    ROFO    DV025991008   
000    113903008    JEAN POUTRAIN ET UX   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    8/28/1982    1101    922    ROFO    DV025991009   
000    113903009    MYRTLE KEIRN KENNEDY   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    9/30/1982    1102    727    ROFO    DV025991010   
000    113903010    LENDORA L KEIRN WITT   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    9/24/1982    1102    721    ROFO    DV025991011   
000    113903011    ALICE KEIRN JANEWAY   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/23/1982    1104    75    ROFO    DV025991012   
000    113903012    PAUL K HOFFER   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/6/1982    1104    55    ROFO    DV025991013   
000    113903013    IDA MARY MILLER   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/6/1982    1104    61   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    DV025991014    000    113903014    FRANKLIN C HOFFER   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/6/1982    1104    67    ROFO    DV025991015   
000    113903015    GORDON KRITZER ET UX   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    1/3/1983    1106    564    ROFO    DV025991016   
000    113903016    ROBERT N YOUNG ET UX   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    1/3/1983    1106    558    ROFO    DV025991017   
000    113903017    HELEN M MULHOLLEN   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    1/3/1983    1106    824    ROFO    DV025991018   
000    113903018    GEORGE M YOUNG JR ET UX    FELMONT OIL CORPORATION   
PENNSYLVANIA    CAMBRIA    1/3/1983    1106    830    ROFO    DV025991019    000
   113903019    EVELYN HOFFER FLOYD   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    12/23/1982    1106    808    ROFO    DV025991020
   000    113903020    MRS RICHARD KEIRN   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    1/31/1983    1108    83    ROFO    DV025991021   
000    113903021    THEODORE S KEIRN   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    1/31/1983    1108    77    ROFO    DV025991022   
000    113903022    ALTA KEIRN   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    1/31/1983    1108    293    ROFO    DV025991023   
000    113903023    FRANCES E KEIRN   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/14/1981    1088    97    ROFO    DV025991024   
000    113903024    MARCIA K SPICKARD   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    8/5/1985    1154    146    ROFO    DV025991025   
000    113903025    GLORIA K BUTLER   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    8/5/1985    1154    140    ROFO    DV025991026   
000    113903026    MARGARET L CRAMER ET VIR   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/14/1981    1088    101    ROFO    DV025991027
   000    113903027    EDGAR K SHANER ET UX   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/14/1981    1088    105    ROFO    DV025991028
   000    113903028    JOSEPH D YOUNG ET UX   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/16/1981    1088    109    ROFO    DV025991029
   000    113903029    GLENN J STEPHENS   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/16/1981    1088    113    ROFO    DV025991030
   000    113903030    ELNORA E LLOYD   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/16/1981    1088    117    ROFO    DV025991031
   000    113903031    ETHEL B SIDES   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/16/1981    1088    121    ROFO    DV025991032
   000    113903032    RUTH KEIRN KRUG   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/14/1981    1088    125    ROFO    DV025991033
   000    113903033    CLYDE BUTERBAUGH ET UX    FELMONT OIL CORPORATION   
PENNSYLVANIA    CAMBRIA    10/14/1981    1088    736    ROFO    DV025991034   
000    113903034    WALTER J CRESSLEY   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/18/1981    1088    740    ROFO    DV025991035
   000    113903035    CARL KEIRN ET UX   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/14/1981    1088    744    ROFO    DV025991036
   000    113903036    PAUL E KEIRN ET UX   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/22/1981    1088    748    ROFO    DV025991037
   000    113903037    RUSSEL J KEIRN ET UX   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/14/1981    1088    752    ROFO    DV025991038
   000    113903038    LETHA V SHERWIN   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/18/1981    1088    756    ROFO    DV025991039
   000    113903039    ALLENE T STOYKA   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/22/1981    1088    760   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    DV025991040    000    113903040    LAURA MECHLING CAMP   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/16/1981    1089    636    ROFO    DV025991041
   000    113903041    HULDA GILSON ET VIR   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/11/1981    1089    632    ROFO    DV025991042
   000    113903042    ESTER HOARE ET VIR   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/14/1981    1089    628    ROFO    DV025991043
   000    113903043    DEAN KEIRN   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/14/1981    1089    624    ROFO    DV025991044
   000    113903044    BOB SUTTON   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/16/1981    1089    620    ROFO    DV025991045
   000    113903045    DAVID P NEEPER ET UX   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/28/1981    1090    17    ROFO    DV025991046   
000    113903046    CARL CONRAD ET UX   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    10/18/1981    1091    130    ROFO    DV025991047
   000    113903047    HAZEL R JOHNSON   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    11/30/1981    1091    138    ROFO    DV025991048
   000    113903048    DAVID SHANKLE   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    12/30/1981    1091    948    ROFO    DV025991049
   000    113903049    DONNA HIDINGER   

FELMONT OIL

CORPORATION

   PENNSYLVANIA    CAMBRIA    12/30/1981    1091    952    ROFO    DV025991050
   000    110238000    JEAN BEE SHUMAN ET AL   

CNG DEVELOPMENT

COMPANY

   PENNSYLVANIA    CAMBRIA    4/6/1983    1113    637    ROFO    DV025991051   
000    110372000    LAURENA STROLL ET AL   

CNG PRODUCING

COMPANY

   PENNSYLVANIA    CAMBRIA    3/17/1983    1111    294    ROFO    M206274001   
000    122289001    DAVID P KEIRN ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
CAMBRIA    3/15/2006          ROFO    M206274002    000    122289002    PAUL D
WEARSTLER    NOBLE ENERGY INC    PENNSYLVANIA    CAMBRIA    4/12/2006         
ROFO    Q095431001    000    111466000    BEULAH L KLINE ET VIR   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CAMBRIA    7/2/1977    1009    419    ROFO    CNX045739   
000    131134000    C J HOWARD    NOBLE ENERGY INC    PENNSYLVANIA    CAMERON   
6/10/1940    39    540    ROFO    056690    000    131514000   
MILFORD H ESHBAUGH ET UX    NOBLE ENERGY INC    PENNSYLVANIA    CLARION   
5/19/1953    162    199    ROFO    DV023055    000    113030000   
O H CULBERTSON ET UX    NOBLE ENERGY INC    PENNSYLVANIA    CLARION    2/18/1915
   102    491    8425 ROFO    DV023056    000    113031000    ANNIE HENRY ET VIR
   NOBLE ENERGY INC    PENNSYLVANIA    CLARION    3/2/1915    102    498    8426
ROFO    DV023058    000    113033000    JOHN K LEWIS ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    CLARION    7/2/1915    104    170    8597 ROFO    DV023059   
000    113034000    JOHN F CRAIG ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
CLARION    5/15/1916    105    169    ROFO    DV023073    000    113046000   
O H CULBERTSON ET UX    NOBLE ENERGY INC    PENNSYLVANIA    CLARION    2/27/1925
   122    152    ROFO    DV023249    000    113202000   
OWENS ILLINOIS GAS COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    CLARION   
6/6/1949    155    427    51775 ROFO    PNG01050    000    125774000    W N
HUMPHREY ET AL    A D BROWN & CO    PENNSYLVANIA    CLARION    10/20/1899    14
   50    ROFO    PNG01084    000    125775000    V A RUFFNER    A D BROWN & CO
   PENNSYLVANIA    CLARION    10/17/1899    14    84    ROFO    PNG01090    000
   125776000    W A SMITH    A D BROWN & CO    PENNSYLVANIA    CLARION   
10/5/1899    13    377   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    PNG02282    000    125789000    JOHN SHINGLEDECKER    M M FAIRMAN   
PENNSYLVANIA    CLARION    11/15/1902    20    342    ROFO    PNG04665    000   
125872000    A E AMSLER ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    6/10/1909    23    463    ROFO    PNG04672    000
   125873000    IDA ASHBAUGH THOMPSON   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    5/24/1909    24    6    4672 ROFO    PNG04693   
000    125875000    PENNINAH J SLOAN   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    5/6/1909    23    503    ROFO    PNG05014    000
   125883000    J H REINSEL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    10/10/1909    34    85    ROFO    PNG05049    000
   125884000    D A STAHLMAN    M M FAIRMAN    PENNSYLVANIA    CLARION   
12/4/1902    20    346    ROFO    PNG05075    000    125885000    D W GRUBER ET
UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    1/10/1910    24    184    ROFO    PNG05333    000
   125888000    NANNIE DOWNS ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    6/14/1910    24    368    ROFO    PNG05681    000
   125890000    FRANCIS J MCMAHON ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    CLARION    4/1/1911    26    430    ROFO    PNG05820    000   
125891000    W W SHICK    D C GATHERS    PENNSYLVANIA    CLARION    4/24/1911   
26    417    ROFO    PNG06019    000    125892000    J H DAVIS ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    9/13/1911    26    122    ROFO    PNG07032    000
   125916000    LEVI STAUFFER    C C FOX    PENNSYLVANIA    CLARION    9/21/1912
   28    757    ROFO    PNG07647    000    125925000    D O KERR ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    10/12/1913    29    140    ROFO    PNG11790    000
   125982000    G E BOWERSOX ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    2/11/1919    34    415    ROFO    PNG13906    000
   126010000    A M KETNER ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    5/2/1922    39    68    ROFO    PNG15390    000   
126024000    H B TRUITT ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    5/6/1925    41    456    ROFO    PNG18379    000
   126197000    R B HUMES ET UX    APOLLO GAS COMPANY    PENNSYLVANIA    CLARION
   2/2/1922    38    342    ROFO    PNG39595    000    126287000    S N CONNOR
ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    8/7/1935    51    339    ROFO    PNG49978    000
   126506000    IVA L RHODES   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    3/27/1948    63    174    ROFO    PNG51074    000
   126510000    ROBERT M ALGOE   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    5/12/1948    63    219    ROFO    PNG51076    000
   126511000    ALBERT J DEAN ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    5/13/1948    63    223    ROFO    PNG51447    000
   126517000    FOSTER W DRAYER ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    11/19/1948    63    447    ROFO    PNG51448    000
   126518000    WILLIAM R MCANINCH ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    CLARION    11/19/1948    63    445    ROFO    PNG51609    000   
126522000    EZRA G MINICH ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    2/23/1949    64    216    ROFO    PNG51658    000
   126527000    ARTHUR E ANTHONY ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    3/23/1949    64    59    ROFO    PNG51664    000
   126529000    FLOY E TRUITT   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    3/23/1949    64    5    ROFO    PNG51674    000   
126530000    T R BROWN ET UX    W H HOUPT    PENNSYLVANIA    CLARION   
12/21/1925    43    67   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    PNG51681    000    126531000    D B SIVERLING ET UX    ED E HESS   
PENNSYLVANIA    CLARION    10/15/1947    64    122    ROFO    PNG51683    000   
126532000    J D BRAUGHLER ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    4/19/1949    64    106    ROFO    PNG51686    000
   126533000    J H GRUBER ET UX    LEE MILLER    PENNSYLVANIA    CLARION   
4/24/1925    42    65    ROFO    PNG51693    000    126534000   
GEORGE B HIMES ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    5/3/1949    64    113    ROFO    PNG51699    000
   126535000    ROBERT M ALGOE ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    5/3/1949    64    115    ROFO    PNG51713    000
   126536000    MILDRED S HIWILLER ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    5/4/1949    64    177    ROFO    PNG51728    000
   126537000    FRANK HILLIARD ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    8/12/1949    64    106    ROFO    PNG51745    000
   126538000    RALPH A HIMES ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    6/2/1949    64    170    ROFO    PNG51759    000
   126539000    JAMES W BAYNHAM ET UX       PENNSYLVANIA    CLARION       64   
343    51767 ROFO    PNG51767    000    126540000    LESLIE HILLIARD ET AL   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    5/9/1949    64    343    ROFO    PNG51776    000
   126541000    L M KLEPFER ET UX   

OWENS-ILLINOIS GLASS

COMPANY

   PENNSYLVANIA    CLARION    11/24/1937    54    67    ROFO    PNG51802    000
   126545000    U C MILES ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    6/17/1949    64    218    ROFO    PNG51808    000
   126546000    H B TRUITT ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    6/29/1949    64    255    ROFO    PNG51833    000
   126547000    R M MINICH ET UX    J S KING    PENNSYLVANIA    CLARION   
10/5/1917    33    298    ROFO    PNG51836    000    126548000   
TRUITTSBURG EVANGELICAL UNITED BRETHREN CHURCH    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    CLARION    8/4/1949    64    349    ROFO    PNG51933
   000    126552000    HARRY I RAYBUCK ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    10/6/1949    64    478    ROFO    PNG56191    000
   126863000    J W BOWERSOX ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    4/15/1955    68    581    ROFO    PNG56322    000
   126870000    RAY A KLEPFER ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    7/22/1965    189    948    ROFO    PNG56323    000
   126871000    RAY A KLEPFER ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    7/22/1965    189    951    ROFO    PNG58550    000
   127041000    GEORGE B HIMES ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    6/7/1959    72    7    ROFO    PNG62229    000   
127332000    JAMES E GOURLEY ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    5/20/1965    187    594    ROFO    PNG62230    000
   127333000    JAMES E GOURLEY ET UX   

THE PEOPLES NATURAL

GAS COMPANY

   PENNSYLVANIA    CLARION    5/20/1965    187    607    ROFO    Q090587000   
000    126528000    HARRY B KUNSELMAN ET UX    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    CLARION    3/24/1949    64    57    ROFO    057361    000   
131572000    WILLIAM F MOORE   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    3/3/1954    92    47   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    058009    000    131619000    MILTON H HARTZFELD SR ET AL   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    12/28/1954    95    65    ROFO    058529    000
   131667000    EFFIE GRAPE   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    10/12/1975    194    445    ROFO    065766   
000    132095000    ESTATE OF ESTELLE MCGEE CRANMER ET AL   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    3/15/1962    130    73    ROFO    068955    000
   132396000    HILDA BROWN ET AL   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    3/12/1974    194    560    ROFO    077134   
000    132816000    HELEN T MCGEE ET AL   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    8/15/1967    144    560    ROFO    080537   
000    133036000    JAMES MITCHELL ESTATE    CONSOLIDATED GAS SUPPLY CORPORATION
   PENNSYLVANIA    CLEARFIELD    5/20/1971    157    334    ROFO    081073   
000    133065000    CLIFFORD P HARRIS ET AL   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    9/21/1976    202    483    ROFO    081272   
000    133071000    WESLEY F HIXON ET AL   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    9/16/1981    236    072    ROFO    088621   
000    133253000    KEWANEE OIL COMPANY   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    4/28/1976    203    136    ROFO    CNX057168   
000    131536000    ARMAND D ELLINGER ET UX   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    12/2/1953    91    135    ROFO    CNX057170   
000    131538000    BERT M DELARME ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    12/2/1969    151    550    ROFO    CNX057190   
000    131542000    VERNON H BECK   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    12/10/1953    91    114    ROFO    CNX057192   
000    131544000    THOMAS B WACHOB ET UX   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    12/9/1953    91    109    ROFO    CNX057249   
000    131561000    LEE B MEHRWEIN ET UX   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    10/23/1968    91    381    ROFO    CNX057314   
000    131569000    ALVIN J THOMAS ET UX   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    2/4/1954    148    462    ROFO    CNX057427   
000    131580000    IVAN E JOHNSTON ET UX    CONSOLIDATED GAS SUPPLY CORPORATION
   PENNSYLVANIA    CLEARFIELD    4/14/1974    181    269    ROFO    CNX057610   
000    131593000    LILLIAN L MARLEY   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    4/23/1964    135    13    ROFO    CNX057671   
000    131596000    JOHN T MAHLON ET AL   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    5/6/1974    180    220    ROFO    CNX058088   
000    131623000    SAINT BONAVENTURES CHURCH   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    1/27/1965    137    271    ROFO    CNX058327   
000    131632000    JOEL A HORN ET UX   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    7/22/1955    98    259   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX058334    000    131634000    NORMAN C UTZINGER ET UX   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    7/20/1955    98    283    ROFO    CNX058362   
000    131641000    ARTHUR L FRANTZ ET UX   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    8/1/1955    98    342    ROFO    CNX058370   
000    131644000    WILLIAM T HARVEY ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    8/4/1965    138    127    ROFO    CNX058373   
000    131647000    WILLIAM C KRACH ET UX   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    8/2/1955    98    418    ROFO    CNX058420   
000    131655000    DENNIS E KNARR ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    8/11/1965    138    131    ROFO    CNX058443   
000    131659000    HENRY B CAMPBELL ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    CLEARFIELD    8/31/1965    138    143    ROFO   
CNX058469    000    131662000    NORBERT G SMOLUKAS   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    9/8/1955    99    514    ROFO    CNX059071   
000    131703000    ROBERT W GRAY ET UX    HANLEY AND BIRD    PENNSYLVANIA   
CLEARFIELD    11/10/1955    99    511    ROFO    CNX059073    000    131704000
   ALPHEUS S KORB ET UX    NOBLE ENERGY INC    PENNSYLVANIA    CLEARFIELD   
4/12/1956    449    466    59073 ROFO    CNX059075    000    131705000   
WILLIAM F MOORE ET AL    NOBLE ENERGY INC    PENNSYLVANIA    CLEARFIELD   
4/12/1956    449    502    59075 ROFO    CNX059182    000    131721000   
GROVER B KRAMER ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    5/8/1976    199    265    ROFO    CNX060202   
000    131779000    CHARLES W LINES ET UX   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    7/11/1957    107    347    ROFO    CNX060203   
000    131780000    J FRED LINES ET UX   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    7/11/1957    107    343    ROFO    CNX060603   
000    131799000    JOSEPH D TONKIN ET AL   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    7/2/1977    204    592    ROFO    CNX062097   
000    131881000    WAYNE A LEAMER   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    1/28/1979    216    488    ROFO    CNX062646   
000    131899000    O M MANGES ET UX   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    8/19/1959    117    205    ROFO    CNX063728   
000    131933000    FREDERICK W ANTES ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    9/26/1969    151    451    ROFO    CNX064056   
000    131955000    WILLIAM BARR ET AL   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    8/24/1960    122    568    ROFO    CNX064057   
000    131956000    WILLIAM BARR ET AL   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    8/24/1960    122    572    ROFO    CNX064058   
000    131957000    JOHN I ZARTMAN ET UX   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    8/24/1960    122    576    ROFO    CNX064386   
000    131962000    L EUGENE SMITH ET AL   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    11/17/1975    199    335   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX064388    000    131963000    RALPH A SHIVELY ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    11/15/1970    152    108    ROFO    CNX064650
   000    131967000    JOSEPH S CLINCHOC JR ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    CLEARFIELD    3/8/1971    155    185    ROFO   
CNX064651    000    131968000    VICTOR D SCHINDLEY ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    9/18/1968    148    467   

ROFO

   CNX064870    000    131983000    ALDEN W BECK ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    3/29/1971    155    061    ROFO    CNX064911   
000    131986000    JAMES J DUMM ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    4/26/1971    155    056    ROFO    CNX064915   
000    131987000    ARTHUR BUTERBAUGH ET AL    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    CLEARFIELD    4/21/1981    232    042    ROFO   
CNX064917    000    131988000    MILLIE FULTON   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    4/6/1981    231    362    ROFO    CNX064918   
000    131989000    ADAM M BECK ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    4/4/1981    229    220    ROFO    CNX064919   
000    131990000    JAMES J DUMM ET AL   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    4/11/1971    156    197    ROFO    CNX064921   
000    131991000    PAUL L BOWDEN ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    4/4/1971    155    164    ROFO    CNX064924   
000    131992000    LILLIE C LEAMER ET AL   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    4/4/1971    155    609    ROFO    CNX065559   
000    132074000    ARTHUR M STEWART ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    12/7/1971    155    096    ROFO    CNX065560   
000    132075000    HORACE D SOMERVILLE   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    12/7/1971    155    091    ROFO    CNX065574   
000    132079000    WILLIAM B ROSS ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    12/20/1981    231    032    ROFO    CNX065575
   000    132080000    CLAIR V BROWN ET AL   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    12/19/1981    231    036    ROFO    CNX065576
   000    132081000    EUGENIA SEBRING ET VIR   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    12/19/1981    231    40    ROFO    CNX065677   
000    132086000    CORTES L KEISER ET AL   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    2/14/1972    158    700    ROFO    CNX065720   
000    132091000    CHARLES MAHLON ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    3/1/1972    158    708    ROFO    CNX066424   
000    132135000    BENJAMIN F GEARHART   

NEW YORK STATE

NATURAL GAS CORPORATION

   PENNSYLVANIA    CLEARFIELD    10/31/1962    131    99    ROFO    CNX066582   
000    132150000    W R HEVNER ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    1/23/1973    170    245    ROFO    CNX066665   
000    132152000    THELMA E STEWART ET AL   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    3/1/1973    177    122    ROFO    CNX066687   
000    132154000    EDWARD WALLS ET UX   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    3/14/1973    171    172    ROFO    CNX066855   
000    132165000    NORMAN C UTZINGER ET UX    NOBLE ENERGY INC    PENNSYLVANIA
   CLEARFIELD    9/4/1963    504    272    66855 ROFO    CNX067145    000   
132169000    THE CHETREMON INCORPORATED   

CONSOLIDATED GAS

SUPPLY CORPORATION

   PENNSYLVANIA    CLEARFIELD    10/9/1973    179    216   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX067333    000    132180000    PAUL C DUFF ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    CLEARFIELD    2/12/1964    134    346
   ROFO    CNX067549    000    132208000    WOODROW DUNLAP ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    4/3/1974    194    329
   ROFO    CNX067590    000    132213000    CHARLES I STYERS ET UX    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    CLEARFIELD    5/1/1964    135
   469    ROFO    CNX067592    000    132214000    PAUL A YINGLING ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    4/22/1972
   160    26    ROFO    CNX067594    000    132215000    LEWIS P GREENE JR ET UX
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    5/6/1974
   183    292    ROFO    CNX067595    000    132216000    HARL T WORK ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    5/7/1979   
218    48    ROFO    CNX075305    000    132733000    MELISSA J HAAG   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    9/16/1971
   158    716    ROFO    CNX076919    000    132803000    FRANK A KNARR ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    7/12/1977
   206    001    ROFO    CNX077997    000    132893000    FRED C FRANTZ ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    10/30/1968
   148    527    ROFO    CNX078085    000    132898000    MARY C HALL ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    9/17/1968
   150    266    ROFO    CNX078178    000    132905000    CHESTER C WOODS   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    1/8/1969   
149    254    ROFO    CNX078180    000    132906000    CHESTER C WOODS   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    1/8/1969   
149    262    ROFO    CNX078181    000    132907000    C ARTHUR WOODS ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    1/14/1969
   149    266    ROFO    CNX078287    000    132919000    FRANK A KNARR ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    3/25/1969
   149    517    ROFO    CNX078288    000    132920000    JOHN BARABAS ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    3/13/1969
   149    595    ROFO    CNX078290    000    132921000    HENRY CHERNESKY ET AL
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD   
3/19/1969    149    525    ROFO    CNX078291    000    132922000    HENRY
CHERNESKY ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
CLEARFIELD    3/19/1969    149    529    ROFO    CNX078536    000    132937000
   LUELLA C KNARR ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA
   CLEARFIELD    8/22/1968    150    188    ROFO    CNX078584    000   
132942000    STANLEY MALEWICZ ET AL    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    CLEARFIELD    10/21/1968    151    259    ROFO    CNX079292   
000    132977000    HOMER C FAUDIE ET UX    CONSOLIDATED GAS SUPPLY CORPORATION
   PENNSYLVANIA    CLEARFIELD    3/5/1970    152    620    ROFO    CNX079293   
000    132978000    RICHARD A SROCK ET UX    CONSOLIDATED GAS SUPPLY CORPORATION
   PENNSYLVANIA    CLEARFIELD    3/3/1970    152    161    ROFO    CNX079309   
000    132979000    JOHN F WINGERT ESTATE    CONSOLIDATED GAS SUPPLY CORPORATION
   PENNSYLVANIA    CLEARFIELD    3/11/1970    152    654    ROFO    CNX079354   
000    132982000    FRANCIS J KRACH ET UX    CONSOLIDATED GAS SUPPLY CORPORATION
   PENNSYLVANIA    CLEARFIELD    3/25/1970    152    719    ROFO    CNX079389   
000    132985000    WILLIAM A NELSON ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    CLEARFIELD    4/21/1970    153    190   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX079428    000    132988000    FRANCIS A CLARK ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    5/5/1970    153    283
   ROFO    CNX079433    000    132989000    PIRL DUSH ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    5/6/1970    153    308   
ROFO    CNX079858    000    132998000    LEVI A LEAMER    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    4/5/1981    228    407   
ROFO    CNX081023    000    133060000    MELVIN E KING ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    8/25/1981    235    562   
ROFO    CNX081051    000    133063000    ARTHUR L HAAG ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    9/16/1971    158    712   
ROFO    CNX081080    000    133066000    RICHARD W COUSINS ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    9/16/1971    158    668
   ROFO    CNX081081    000    133067000    RICHARD H CONAWAY ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    9/16/1971
   158    672    ROFO    CNX081082    000    133068000    HELEN DOUGLAS   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    9/16/1971
   158    676    ROFO    CNX081125    000    133070000    HELEN Y HARTZFELD ET
VIR    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD   
10/7/1971    159    39    ROFO    CNX081280    000    133072000    JOHN E
SUGHRUE ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
CLEARFIELD    7/12/1971    159    184    ROFO    CNX081299    000    133073000
   ALBERT W SELNER ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA
   CLEARFIELD    11/10/1981    243    2    ROFO    CNX081361    000    133074000
   WILLIAM L PIFER ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA
   CLEARFIELD    11/22/1971    159    488    ROFO    CNX081393    000   
133076000    THOMAS E H REITZ ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    CLEARFIELD    12/8/1971    160    84    ROFO    CNX081394    000
   133077000    JAMES O CONRAD ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    CLEARFIELD    12/8/1971    160    88    ROFO    CNX081965    000
   133087000    BIG VALLEY FARMS INCORPORATED    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    CLEARFIELD    11/11/1971    165    297    ROFO   
CNX082066    000    133091000    RAYMOND KRACH ET AL    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    CLEARFIELD    4/4/1972    167    75    ROFO   
CNX082070    000    133092000    FREDERICK R GILMORE ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    3/23/1972    166    6   
ROFO    CNX082922    000    133101000    ANSEL B THOMAS ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    5/3/1972    169    54   
ROFO    CNX083991    000    133159000    WILLIAM E BURGHART ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    1/3/1973   
178    192    ROFO    CNX084250    000    133179000    BUTTERBAUGH BROTHERS LAND
AND TIMBER CORPORATION    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
CLEARFIELD    4/16/1973    180    54    ROFO    CNX084306    000    133184000   
EARL O SMITH ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
CLEARFIELD    10/5/1972    175    192    ROFO    CNX085690    000    133218000
   EMMA M WATTS ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
CLEARFIELD    3/26/1974    191    278    ROFO    CNX087359    000    133232000
   ROBERT SPENCER ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA
   CLEARFIELD    9/5/1974    195    145   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX087360    000    133233000    ROBERT SPENCER ET AL    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    9/10/1974    195    149
   ROFO    CNX087362    000    133234000    ROBERT SPENCER ET AL    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    9/10/1974    195    157
   ROFO    CNX092013    000    133294000    ROBERT N BAKER ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    4/8/1976    202    368
   ROFO    CNX092024    000    133295000    ROBERT A MILLS ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    6/29/1976    204    98
   ROFO    CNX092085    000    133297000    PAUL FULTON JR ET AL    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    5/26/1977    209    234
   ROFO    CNX092365    000    133303000    BERNARD BIRCHALL ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    10/3/1980
   229    584    ROFO    CNX092410    000    133343000    HAROLD J HENRY ET UX
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD   
7/24/1981    237    557    ROFO    CNX098148    000    133459000    FREDERICK K
ARNOLD ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
CLEARFIELD    10/27/1955    99    241    ROFO    CNX77822    000    132857000   
CHARLES A SCHOLL ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
CLEARFIELD    9/5/1968    148    191    ROFO    CNXDV001113    000    110243000
   THEODORE S GARMAN ET AL    CNG DEVELOPMENT COMPANY    PENNSYLVANIA   
CLEARFIELD    10/2/1983    897    471    ROFO    CNXDV001217    000    110246000
   BERNARD FLYNN ET AL    CNG DEVELOPMENT COMPANY    PENNSYLVANIA    CLEARFIELD
   4/22/1984    908    286    ROFO    CNXDV001218    000    110247000    BERNARD
FLYNN ET AL    CNG DEVELOPMENT COMPANY    PENNSYLVANIA    CLEARFIELD   
4/30/1984    908    290    ROFO    CNXDV001219    000    110248000    MARTIN D
FLYNN ET AL    CNG DEVELOPMENT COMPANY    PENNSYLVANIA    CLEARFIELD   
4/30/1984    912    236    ROFO    CNXDV001422    000    110253000    HELEN M
POLITES ET AL    CNG DEVELOPMENT COMPANY    PENNSYLVANIA    CLEARFIELD   
4/22/1985    1012    561    ROFO    CNXDV005722    000    110356000    MONROE A
MCKENRICK ET AL    CNG PRODUCING COMPANY    PENNSYLVANIA    CLEARFIELD   
7/20/1981    238    563    ROFO    CNXDV006025    000    110360000    COLETTE G
CLAPSADDLE    CNG PRODUCING COMPANY    PENNSYLVANIA    CLEARFIELD    5/8/1983   
853    220    ROFO    CNXDV009257    000    110469000    MARY I WALL    DELTA
DRILLING COMPANY    PENNSYLVANIA    CLEARFIELD    3/10/1983    866    296   
ROFO    CNXDV009745    000    110485000    MICHAEL C STRAW ET UX    CABOT
CORPORATION    PENNSYLVANIA    CLEARFIELD    1/27/1976    201    304    ROFO   
CNXDV009747    000    110486000    MICHAEL C STRAW ET UX    CABOT CORPORATION   
PENNSYLVANIA    CLEARFIELD    1/27/1976    201    306    ROFO    CNXDV009979   
000    110491000    DARRELL G SPENCER ET AL    DELTA DRILLING COMPANY   
PENNSYLVANIA    CLEARFIELD    4/6/1984    942    269    ROFO    CNXDV009981   
000    110492000    RICHARD L HUMPREYS ET UX    DELTA DRILLING COMPANY   
PENNSYLVANIA    CLEARFIELD    6/16/1984    951    424    ROFO    CNXDV009986   
000    110493000    HARRY W BLOOM ET UX    COLUMBIA GAS TRANSMISSION CORPORATION
   PENNSYLVANIA    CLEARFIELD    4/20/1983    962    185    ROFO    CNXDV009989
   000    110494000    SUSQUEHANNA RECREATION CORPORATION    DELTA US
CORPORATION    PENNSYLVANIA    CLEARFIELD    7/26/1984    976    441    ROFO   
CNXDV009991    000    110496000    HAROLD P SHAW ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    8/12/1979    219    504   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXDV011501    000    111002000    MARTHA E GOULD ET AL    NOBLE ENERGY
INC    PENNSYLVANIA    CLEARFIELD    12/12/1938    324    294    42386 ROFO   
CNXDV011819    000    111278000    JAMES BLAINE BYERS SR ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    9/2/1973    179    31   
ROFO    CNXDV011858    000    111310000    FRANK M YARNAL ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    4/13/1974    184    205
   ROFO    CNXDV011859    000    111311000    THEODORE L SOLLEY ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    4/13/1974
   181    155    ROFO    CNXDV011861    000    111313000    BLAIR S BEATTY ET UX
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD   
4/22/1974    184    210    ROFO    CNXDV011862    000    111314000    MARIE G
MITCHELL ET AL    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
CLEARFIELD    4/14/1964    134    377    ROFO    CNXDV011863    000    111315000
   L ELIZABETH BRETH    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA
   CLEARFIELD    4/26/1964    135    343    ROFO    CNXDV011865    000   
111317000    JOSEPH R HUTTON ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    CLEARFIELD    4/26/1974    184    149    ROFO    CNXDV011866   
000    111318000    JOSEPH R HUTTON ET UX    CONSOLIDATED GAS SUPPLY CORPORATION
   PENNSYLVANIA    CLEARFIELD    5/15/1974    184    215    ROFO    CNXDV011869
   000    111319000    HARRIET L MAHAFFEY ET AL    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    CLEARFIELD    4/14/1974    181    180    ROFO   
CNXDV011870    000    111320000    HARRIET L MAHAFFEY ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    4/22/1974    181    175   
ROFO    CNXDV011871    000    111321000    HARRIET L MAHAFFEY ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    4/22/1974
   181    170    ROFO    CNXDV011876    000    111323000    KATHERYN R MAHAFFREY
ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD   
5/6/1974    182    188    ROFO    CNXDV011879    000    111325000    VIOLA
SHADLE ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
CLEARFIELD    3/1/1974    181    145    ROFO    CNXDV011880    000    111326000
   KOOPER KARP ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA
   CLEARFIELD    3/1/1964    133    605    ROFO    CNXDV011966    000   
111337000    BUTERBAUGH BROTHERS LAND AND TIMBER CORPORATION    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    9/21/1965    138    393   
ROFO    CNXDV012489    000    111525000    J THOMAS WEAVER ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    6/25/1968    146    685
   ROFO    CNXDV012561    000    111552000    IVAN W LEAMER ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    1/28/1979
   216    496    ROFO    CNXDV012576    000    111555000    LAURETTA E SILVIS   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    4/21/1974
   181    018    ROFO    CNXDV012577    000    111556000    HARRY N BUSH ET AL
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD   
4/16/1969    148    409    ROFO    CNXDV012578    000    111557000    HARRY N
BUSH ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD
   4/16/1969    148    413    ROFO    CNXDV012687    000    111576000    Weaver
J Thomas       PENNSYLVANIA    CLEARFIELD            

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXDV012714    000    111589000    RUTH MAHAFFEY ESTATE    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    9/15/1980    227    540
   ROFO    CNXDV012767    000    111600000    MAE SPAFFORD ET VIR   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    7/12/1970
   151    666    ROFO    CNXDV012768    000    111601000    THOMAS H JOHNSON ET
AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD   
7/12/1970    151    658    ROFO    CNXDV012769    000    111602000    THOMAS H
JOHNSON ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
CLEARFIELD    7/12/1970    151    654    ROFO    CNXDV012781    000    111606000
   MINNIE G REASINGER ESTATE    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    CLEARFIELD    7/26/1970    154    241    ROFO    CNXDV012785   
000    111607000    RAYMOND PIERCE ET UX    CONSOLIDATED GAS SUPPLY CORPORATION
   PENNSYLVANIA    CLEARFIELD    8/16/1970    152    88    ROFO    CNXDV012789
   000    111608000    KENNETH HOLLOPETER    CONSOLIDATED GAS SUPPLY CORPORATION
   PENNSYLVANIA    CLEARFIELD    8/30/1970    151    670    ROFO    CNXDV012790
   000    111609000    FRANK HOLLOPETER ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    CLEARFIELD    8/30/1970    151    674    ROFO   
CNXDV012791    000    111610000    WILLIAM L BUSH ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    8/31/1970    151    678   
ROFO    CNXDV012804    000    111613000    BESSIE B PEARCE    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    4/6/1970    151    156   
ROFO    CNXDV012933    000    111655000    HILDA BROWN    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    4/26/1981    231    028   
ROFO    CNXDV012935    000    111656000    ALFRED KLINE ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    4/18/1961    126    349
   ROFO    CNXDV012936    000    111657000    WILLIAM S SOMERVILLE ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    4/12/1981
   235    515    ROFO    CNXDV013156    000    111738000    HENRY L MCGEE ESTATE
   NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    CLEARFIELD   
3/15/1962    129    417    ROFO    CNXDV013165    000    111741000    NORMAN L
LENTZ ET AL    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
CLEARFIELD    5/15/1962    129    682    ROFO    CNXDV013178    000    111743000
   CLIFTON A SMITH ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA
   CLEARFIELD    5/16/1962    130    69    ROFO    CNXDV016168    000   
112358000    MARY MCKEAGE ZOLD ET VIR    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    CLEARFIELD    8/21/1977    206    230    ROFO    CNXDV016317   
000    112364000    WILLIAM E RORABAUGH ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    CLEARFIELD    9/20/1977    207    560    ROFO   
CNXDV016318    000    112365000    WILLIAM E RORABAUGH ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    9/20/1977    207    556   
ROFO    CNXDV016338    000    112367000    SANOR F BENNETT ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    9/26/1977    207    279
   ROFO    CNXDV016566    000    112405000    JOHN FENCHAK ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    7/9/1968    147    389
   ROFO    CNXDV016567    000    112406000    PHILLIP LEE ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    7/9/1978    215    165
  

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXDV016568    000    112407000    REBECCA MAHAFFEY BARRETT ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    7/10/1978
   215    169    ROFO    CNXDV016698    000    112445000    ELIZABETH M MECKLEY
ESTATE    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD   
4/17/1969    150    37    ROFO    CNXDV017011    000    112483000    CLAIR J
SHAFFER ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
CLEARFIELD    5/13/1970    153    664    ROFO    CNXDV017041    000    112487000
   RICHARD W BUSH ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA
   CLEARFIELD    6/25/1970    154    216    ROFO    CNXDV017042    000   
112488000    MARY M HARRIS    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    CLEARFIELD    6/25/1980    226    220    ROFO    CNXDV017053   
000    112492000    LULU E SEYLER ET AL    CONSOLIDATED GAS SUPPLY CORPORATION
   PENNSYLVANIA    CLEARFIELD    6/4/1970    154    393    ROFO    CNXDV017054
   000    112493000    BRIAN A HOLLOPETER ET AL    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    CLEARFIELD    6/30/1970    155    046    ROFO   
CNXDV017186    000    112507000    CLYDE I HAAG ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    CLEARFIELD    4/29/1976    202    160    ROFO   
CNXDV017187    000    112508000    BERNICE KUNSMAN    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    CLEARFIELD    4/28/1971    157    110    ROFO   
CNXDV017188    000    112509000    PEARL RORABAUGH    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    CLEARFIELD    4/27/1971    157    106    ROFO   
CNXDV017190    000    112510000    ROBERT R RORABAUGH ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    5/4/1971    157    222   
ROFO    CNXDV017191    000    112511000    ROBERT R RORABAUGH ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    5/4/1971   
157    226    ROFO    CNXDV017192    000    112512000    ROBERT R RORABAUGH ET
UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD   
5/4/1971    157    230    ROFO    CNXDV017194    000    112513000    EDWARD C
GRESH    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD   
5/12/1971    157    238    ROFO    CNXDV017375    000    112520000    MARGARET
JOHNSON    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD   
9/16/1981    229    216    ROFO    CNXDV017667    000    112550000    EDWIN M
SUNDERLIN ESTATE ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
CLEARFIELD    12/29/1976    205    406    ROFO    CNXDV017874    000   
112591000    CLOYANN FREAS RIEG    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    CLEARFIELD    1/10/1973    178    139    ROFO    CNXDV017879   
000    112593000    THOMAS L BOCHERT ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    CLEARFIELD    3/5/1973    178    242    ROFO   
CNXDV017880    000    112594000    JOSEPH M WALLS ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    3/6/1973    178    247   
ROFO    CNXDV017950    000    112612000    BRUCE BRUNETT ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    4/16/1973    180    049
   ROFO    CNXDV018265    000    112718000    SANAR F BENNETT ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    10/31/1973
   187    006    ROFO    CNXDV018266    000    112719000    ORAN R MCMANUS ET UX
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD   
10/30/1976    201    524    ROFO    CNXDV020553    000    112908000    RUTH I
WOOD    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD   
6/16/1976    203    519   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXDV020639    000    112910000    LESLIE MAYS ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    10/11/1977    211    298   
ROFO    CNXDV020652    000    112911000    FLOYD S BLOOM ET AL    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    10/24/1977    212    337
   ROFO    CNXDV020654    000    112912000    DENNIS F LIEGEY ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    11/11/1977
   212    341    ROFO    CNXDV020655    000    112913000    GEORGE C COVALLA ET
UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD   
12/8/1977    212    333    ROFO    CNXDV020658    000    112914000    JOHN F
JOHNSTON ESTATE ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
CLEARFIELD    11/15/1977    215    184    ROFO    CNXDV020715    000   
112915000    WAYNE ROSS ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    CLEARFIELD    7/10/1978    216    432    ROFO    CNXDV020741   
000    112916000    JAMES K HARRIS ET AL    CONSOLIDATED GAS SUPPLY CORPORATION
   PENNSYLVANIA    CLEARFIELD    6/1/1979    221    278    ROFO    CNXDV020743
   000    112917000    FRANK E SHUSTER ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    CLEARFIELD    7/12/1979    221    504    ROFO   
CNXDV020744    000    112918000    BLAINE A SHAFFER ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    7/19/1979    221    584   
ROFO    CNXDV020757    000    112919000    AVERY COAL CO INC    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    CLEARFIELD    9/24/1980    229    177   
ROFO    CNXDV021850    000    112952000    SPENCER LAND COMPANY    DELTA U S
CORPORATION    PENNSYLVANIA    CLEARFIELD    11/30/1984    985    290    ROFO   
CNXDV021851    000    112953000    SPENCER LAND COMPANY    DELTAUS CORPORATION
   PENNSYLVANIA    CLEARFIELD    10/1/1984    977    349    ROFO    CNXDV025631
   000    113883000    GEORGE DUCKETT JR ET UX    DELTA US    PENNSYLVANIA   
CLEARFIELD    11/2/1985    976    451    ROFO    CNXDV025636    000    113885000
   SPENCER LAND COMPANY    DELTAUS CORPORATION    PENNSYLVANIA    CLEARFIELD   
6/18/1985    1028    03    ROFO    CNXDV025640    000    113886000    ROBERT
WILLIAMS ET UX    DELTA US CORPORATION    PENNSYLVANIA    CLEARFIELD   
2/26/1986    1028    10    ROFO    CNXDV025695    000    113894000    HARRIET L
MAHAFFEY ET AL   

CABOT

CORPORATION

   PENNSYLVANIA    CLEARFIELD    3/10/1977          ROFO    CNXDV036286    000
   114557000    WILLIAM W ROGERS ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
CLEARFIELD    12/14/1984    1008    305    ROFO    DV012720    000    111590000
   CARTER J SMITH ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA
   CLEARFIELD    3/8/1970    151    38    ROFO    DV013195    000    111746000
   HARRIET L MAHAFFEY ET AL    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    CLEARFIELD    6/25/1972    158    161    ROFO    DV016319    000
   112366000    DALE J REISING ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    CLEARFIELD    9/20/1977    207    564    ROFO    DV021919    000
   112958000    ANDERSON HEREFORD FARMS    DELTAUS CORPORATION    PENNSYLVANIA
   CLEARFIELD    4/22/1985    1014    334    ROFO    CNXM207618    000   
122303000    THE EMANUEL F VENTURA LIVING TRUST DTD 6/22/1996    NOBLE ENERGY
INC    PENNSYLVANIA    CLINTON    7/10/2007    2007    04352    ROFO   
CNXDV011500    000    111001000    GUY WELLMAN EXECUTOR    NOBLE ENERGY INC   
PENNSYLVANIA    ELK    8/13/1937    97    376    42163

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX190342    000    213915000    H C FRICK COKE COMPANY    NOBLE ENERGY
INC    PENNSYLVANIA    FAYETTE    7/2/1934    522    200    ROFO    CNX190346   
000    213919000    SAMUEL SMOCK ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
FAYETTE    6/28/1900    184    267    ROFO    CNX190347    000    213920000   

JAMES S

HITCHMAN ET AL

   NOBLE ENERGY INC    PENNSYLVANIA    FAYETTE    6/20/1900    184    268   
ROFO    CNXDV023151    000    113122000    FRANK W MEIGHEN ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    FAYETTE    11/8/1944    612    265    ROFO    CNXDV025035
   000    113758000    HARVEY H THOMPSON ET UX    ORVILLE EBERLY    PENNSYLVANIA
   FAYETTE    2/27/1960    927    842    ROFO    CNXDV026002    000    113907000
   DONALD COTTOM ET UX    ASHTOLA PRODUCTION COMPANY    PENNSYLVANIA    FAYETTE
   9/22/1981          ROFO    CNXDV026011    000    113914000    BEST FOOD
PRODUCTS INC    ASHTOLA PRODUCTION COMPANY    PENNSYLVANIA    FAYETTE   
10/1/1981    1296    298    ROFO    CNXDV026210    000    113950000    THOMAS A
GUYER ET UX    ASHTOLA PRODUCTION COMPANY    PENNSYLVANIA    FAYETTE   
10/10/1984    1339    550    ROFO    CNXDV027055    002    113975000    SANDRA
LYNN EVANS    ASHTOLA PRODUCTION COMPANY    PENNSYLVANIA    FAYETTE    7/14/1984
   97    223    ROFO    CNXDV027055    003    113975000    SANDRA LYNN EVANS   
ASHTOLA PRODUCTION COMPANY    PENNSYLVANIA    FAYETTE    7/14/1984    97    223
   ROFO    CNXDV029654    001    114029000    SARAH G SHUPE    ASHTOLA
PRODUCTION COMPANY    PENNSYLVANIA    FAYETTE    2/8/1984    1334    629    ROFO
   CNXDV029654    002    114029000    SARAH G SHUPE    ASHTOLA PRODUCTION
COMPANY    PENNSYLVANIA    FAYETTE    2/8/1984    1334    629    ROFO   
CNXDV029655    001    114030000    ANSON L BIGHAM ET UX    ASHTOLA PRODUCTION
COMPANY    PENNSYLVANIA    FAYETTE    2/25/1984    1334    620    ROFO   
CNXDV029655    002    114030000    ANSON L BIGHAM ET UX    ASHTOLA PRODUCTION
COMPANY    PENNSYLVANIA    FAYETTE    2/25/1984    1334    620    ROFO   
CNXDV029656    001    114031000    ROBERT E EVANS ET UX    ASHTOLA PRODUCTION
COMPANY    PENNSYLVANIA    FAYETTE    2/25/1984    1334    623    ROFO   
CNXDV029656    002    114031000    ROBERT E EVANS ET UX    ASHTOLA PRODUCTION
COMPANY    PENNSYLVANIA    FAYETTE    2/25/1984    1334    623    ROFO   
CNXDV030138    000    114206000    WENDELL N HUSTEAD ET UX    JOHN T STOLIKER   
PENNSYLVANIA    FAYETTE    11/22/1971    1123    999    ROFO    CNXDV030168   
000    114231000    DENNIS T REED ET UX    C E BECK    PENNSYLVANIA    FAYETTE
   9/3/1979    1262    336    ROFO    CNXDV030169    000    114232000    CARRIE
D SHELLY ET AL    JOHN T STOLIKER    PENNSYLVANIA    FAYETTE    2/3/1973    1142
   914    ROFO    CNXDV030170    000    114233000    GLENN R REED    JOHN T
STOLIKER    PENNSYLVANIA    FAYETTE    1/31/1973    1142    932    ROFO   
CNXDV030171    000    114234000    ANSON L BIGHAM ET UX    C E BECK   
PENNSYLVANIA    FAYETTE    6/28/1978    1246    677    ROFO    CNXDV030172   
000    114235000    HOWARD P MONSOUR ET AL    C E BECK    PENNSYLVANIA   
FAYETTE    6/14/1978    1246    673    ROFO    CNXDV030174    000    114237000
   JOANNE L BENEDICT ET VIR    C E BECK    PENNSYLVANIA    FAYETTE    3/28/1979
   1254    422    ROFO    CNXDV030177    000    114240000    HAROLD A DONALDSON
ET UX    C E BECK    PENNSYLVANIA    FAYETTE    4/29/1978    1247    443    ROFO
   CNXDV030178    000    114241000    EARL S REED ET UX    C E BECK   
PENNSYLVANIA    FAYETTE    3/28/1979    1253    1061    ROFO    CNXDV030179   
000    114242000    ARLEN E JONES ET UX    C E BECK    PENNSYLVANIA    FAYETTE
   3/28/1979    1253    1063   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXDV030180    000    114243000    ROBERT W REED ET UX    C E BECK   
PENNSYLVANIA    FAYETTE    3/28/1979    1253    1065    ROFO    CNXDV030181   
000    114244000    HARRY W FOREST ET UX    C E BECK    PENNSYLVANIA    FAYETTE
   3/28/1979    1253    1067    ROFO    CNXDV030182    000    114245000   
HAROLD D HYATT ET UX    C E BECK    PENNSYLVANIA    FAYETTE    4/24/1979    1255
   37    ROFO    CNXDV030184    000    114247000    MT PLEASANT OIL & GAS
COMPANY    C E BECK    PENNSYLVANIA    FAYETTE    5/22/1979    1255    599   
ROFO    CNXDV031790    000    114442000    ALLAN F PAUL ET UX    CNG DEVELOPMENT
COMPANY    PENNSYLVANIA    FAYETTE    5/18/1989    568    278    ROFO   
CNXPNG43914    000    126360000    MARY L STRONG    NOBLE ENERGY INC   
PENNSYLVANIA    FAYETTE    9/8/1941    574    6    ROFO    DV025159    000   
113796000    LESLIE N WISE ET AL    WILLIAM E SNEE & ORVILLE EBERLY   
PENNSYLVANIA    FAYETTE    7/14/1970    1096    357    ROFO    DV026001    000
   113906000    CHARLES L SWENGLISH ET AL    ASHTOLA PRODUCTION COMPANY   
PENNSYLVANIA    FAYETTE    11/20/1981    1287    1055    ROFO    DV026008    000
   113911000    LELAND B COLDREN ET UX    ASHTOLA PRODUCTION COMPANY   
PENNSYLVANIA    FAYETTE    10/5/1981    1292    420    ROFO    DV030163    000
   114229000    WALTER O HANSON    JOHN T STOLIKER    PENNSYLVANIA    FAYETTE   
11/15/1971    1123    1001    ROFO    DV030176    000    114239000    WARREN H
CANNON ET UX    AMOCO PRODUCTION COMPANY    PENNSYLVANIA    FAYETTE    4/25/1978
   1247    453    ROFO    260036000    000    156530000    JACK W MASKIL JR ET
UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    10/14/2009    426    1941
   201000000670 ROFO    260047001    000    156543001    GARY L RUSH AND LOUISE
M RUSH REV LIVING TRUST    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE   
9/24/2009    428    108    201000001414 ROFO    260057000    000    156553000   
KAREN L STEVENSON    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    9/2/2009
   426    1763    201000000620 ROFO    260066000    000    156562000    LEONARD
J RUSE ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    9/24/2009   
426    1846    201000000640 ROFO    260108000    000    156601000    ROBIN E
WATSON    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/25/2009    424   
548    200900006304 ROFO    260109000    000    156602000    KENNETH KIGER   
CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    8/26/2009    424    552-555   
200900006305 ROFO    260135000    000    156624000    HAROLD R WEAVER ET UX   
CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    9/10/2009    424    953   
200900006373 ROFO    260136000    000    156625000    RALPH SCOTT    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    9/1/2009    424    957-960   
200900006374 ROFO    260179000    000    156656000    RUDOLPH JOSEPH KAZIMER JR
ET UX    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    9/16/2009    427   
1318    201000001101 ROFO    260317000    000    156742000    PAUL DAVID
MARKIEWICH    CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    10/5/2009    429
   1008-1011    ROFO    260321000    000    156746000    FRANK BALOG JR ET UX   
CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    10/5/2009    429    342   
201000002038 ROFO    260355000    000    156778000    MAXINE MAE CELLI ET VIR   
CNX GAS COMPANY LLC    PENNSYLVANIA    GREENE    10/6/2009    429    338   
201000002037

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    260356001    000    156779001    KAREN L STEVENSON ET AL    CNX GAS
COMPANY LLC    PENNSYLVANIA    GREENE    9/2/2009    428    2132-2135    ROFO   
706006    000    229582000    SALLY A LUCI ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    8/16/1990    81    795    2357 ROFO    707016    000
   229599000    WALTER R ARIGONI ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    8/15/1989    70    908    1997 ROFO    707033    000    229605000   
ROBERT D WHETZEL ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
7/19/1994    131    544    ROFO    LW1277    000    248762000    J L BARCLAY ET
UX    CONKLIN AND ROSS    PENNSYLVANIA    GREENE    4/11/1925    351    22   
ROFO    LW1280    000    264768000    T V MOUNT JOY ET UX    W P ELY   
PENNSYLVANIA    GREENE    10/28/1940    394    300    ROFO    389103    000   
219836000    RALPH W KERNS    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
8/17/1981    654    99    372 ROFO    389102    000    219835000    NORMA S
PAWLOSKY ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    9/4/1981    654
   296    61 ROFO    389100    000    219833000    RUTH KERNS BEELER ET VIR   
NOBLE ENERGY INC    PENNSYLVANIA    GREENE    8/10/1981    653    726    221
ROFO    389095    000    219828000    FREDDIE L JONES ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    GREENE    8/11/1981    653    723    220 ROFO    389094   
000    219827000    SHIRLEY JONES TALBERT ET VIR    NOBLE ENERGY INC   
PENNSYLVANIA    GREENE    8/17/1981    653    720    219 ROFO    389093    000
   219826000    MELVIN P JONES ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    8/10/1981    653    542    147 ROFO    389091    000    219824000   
AUBREY B JONES ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    8/3/1981
   653    368    86 ROFO    389090    000    219823000    HERBERT ELDEN ROACH ET
UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    8/4/1981    653    738   
225 ROFO    389089    000    219822000    HERBERT E ROACH ET AL    NOBLE ENERGY
INC    PENNSYLVANIA    GREENE    8/3/1981    653    371    87 ROFO    389081   
000    219814000    JESSE O JONES ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
GREENE    8/3/1981    653    380    90 ROFO    389088    000    219821000   
OPAL MARIE JONES TANNER ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
7/27/1981    652    1079    301 ROFO    389087    000    219820000    CLARKE
JONES ET UX    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    8/18/1981    653   
909    281 ROFO    389086    000    219819000    ALVA L JONES ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    GREENE    8/8/1981    653    571    156 ROFO   
389082    000    219815000    WAYNE W JONES    NOBLE ENERGY INC    PENNSYLVANIA
   GREENE    8/6/1981    653    539    146 ROFO    389085    000    219818000   
BERTHA A JONES PHILLIPS ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE   
8/17/1981    653    732    223 ROFO    389084    000    219817000    MARY E
JONES HEADLEE ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    GREENE    8/3/1981
   653    374    88 ROFO    389083    000    219816000    ALBERT A JONES ET UX
   NOBLE ENERGY INC    PENNSYLVANIA    GREENE    8/3/1981    653    377    89
ROFO    065571    000    132077000    GRETTA MCKEE NEAL ET AL    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    12/5/1961    508    303   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    065774    000    132097000    H C BONNER ET AL    NEW YORK STATE NATURAL
GAS CORPORATION    PENNSYLVANIA    INDIANA    4/24/1962    511    361    ROFO   
067532    000    132205000    WILLIAM H JONES    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    5/19/1971    615    328    ROFO   
068464    000    132325000    RALPH N BLOOM ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    3/10/1963    517    367    ROFO   
CNX058565    000    131677000    HARRY E SHERRY ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    11/4/1965    545    145    ROFO   
CNX059451    000    131733000    BLAIR P BECK ET UX    NEW YORK STATE NATURAL
GAS CORPORATION    PENNSYLVANIA    INDIANA    9/27/1956    456    273    ROFO   
CNX059452    000    131734000    MAX W HICKS ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    9/26/1966    511    100    ROFO   
CNX059521    000    131738000    M BENNETT & SONS INCORPORATED    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    10/2/1966    555    471   
ROFO    CNX059522    000    131739000    SUTTON W STAHL ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    10/4/1966    549    651   
ROFO    CNX059720    000    131749000    H W FLEMING ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    2/21/1967    555    665    ROFO
   CNX061679    000    131865000    GERTRUDE W WILLIAMS ET AL    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    7/24/1978    738    759   
ROFO    CNX062116    000    131883000    WILLIAM F POHTS    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    12/9/1973    669    727    ROFO
   CNX062207    000    131889000    EUGENE E ELBEL ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/8/1974    669    722    ROFO
   CNX062472    000    131894000    LULU M KUNTZ ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    INDIANA    10/13/1959    487    89    61588 ROFO    CNX064663   
000    131969000    FARMERS & MINERS TRUST COMPANY    NEW YORK STATE NATURAL GAS
CORPORATION    PENNSYLVANIA    INDIANA    3/1/1961    499    365    ROFO   
CNX064875    000    131985000    PRESTON L LIPPERT ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    3/29/1961    500    89   
ROFO    CNX064929    000    131993000    LOY R VITE ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    4/14/1961    501    323   
ROFO    CNX064934    000    131994000    JUNE ZEMLIN ET VIR    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/20/1971    612    456    ROFO
   CNX064938    000    131995000    MERLE CAMERON ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    4/13/1961    501    218   
ROFO    CNX064941    000    131996000    WILLIAM T KEMMERER ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/19/1971   
613    99    ROFO    CNX064950    000    131997000    JENNIE M RICHARDSON    NEW
YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    4/26/1961   
501    233    ROFO    CNX064953    000    131998000    C M HESS    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    4/24/1961    501   
244   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX064954    000    131999000    RALPH T CALDERWOOD ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/11/1971   
614    498    ROFO    CNX064957    000    132000000    J LON WINEBARK ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/20/1971   
617    630    ROFO    CNX064959    000    132002000    W C MCFARLAND    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    4/25/1961    501   
224    ROFO    CNX065063    000    132014000    L E STARTZELL ET UX    NEW YORK
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    4/7/1961    502    167   
ROFO    CNX065064    000    132015000    L E STARTZELL ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    4/7/1961    502    171   
ROFO    CNX065069    000    132017000    FOSTER J WHITE ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    5/2/1961    502    191   
ROFO    CNX065076    000    132018000    GENO J CRIVELLI ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    5/19/1971    615    492   
ROFO    CNX065081    000    132021000    P AND N COAL COMPANY    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    5/2/1966    549    939   
ROFO    CNX065108    000    132025000    GRACE S LYNCH ET VIR    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    5/9/1981    794    693   
ROFO    CNX065127    000    132028000    RHUEL STIFFLER ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    5/19/1971    613    74   
ROFO    CNX065129    000    132029000    ROBERT J SMITH ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    5/17/1961    502    395   
ROFO    CNX065131    000    132030000    ONETA M KING    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    5/17/1971    617    640    ROFO   
CNX065135    000    132033000    HARRY T PARSON ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    5/22/1971    615    617    ROFO   
CNX065147    000    132034000    ELVA F FLEMING ET UX    NEW YORK STATE NATURAL
GAS CORPORATION    PENNSYLVANIA    INDIANA    5/31/1961    502    197    ROFO   
CNX065190    000    132037000    JACK R HENRY    NEW YORK STATE NATURAL GAS
CORPORATION    PENNSYLVANIA    INDIANA    6/20/1961    503    547    ROFO   
CNX065229    000    132038000    CLYDE BAKER ET UX    NEW YORK STATE NATURAL GAS
CORPORATION    PENNSYLVANIA    INDIANA    7/6/1961    504    249    ROFO   
CNX065495    000    132058000    ROBERT D HIMES ET UX    NEW YORK STATE NATURAL
GAS CORPORATION    PENNSYLVANIA    INDIANA    10/25/1961    508    49    ROFO   
CNX065496    000    132059000    MYRTLE A WEEKS ET VIR    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    10/24/1971    619    116   
ROFO    CNX065511    000    132060000    GERALD I KIME ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    11/1/1961    508    81   
ROFO    CNX065532    000    132062000    H RAY PIFER ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    11/28/1971    618    205   
ROFO    CNX065533    000    132063000    ANNA KREDE ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    11/29/1971    619    121   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX065534    000    132064000    GEORGE KREDE    NEW YORK STATE NATURAL
GAS CORPORATION    PENNSYLVANIA    INDIANA    11/29/1961    508    129    ROFO
   CNX065535    000    132065000    WILLIAM S MCCULLOUGH ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    11/28/1961    508    133
   ROFO    CNX065540    000    132066000    CLAY L NEAL ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    11/22/1961    508    153
   ROFO    CNX065541    000    132067000    L B BENDER    NEW YORK STATE NATURAL
GAS CORPORATION    PENNSYLVANIA    INDIANA    11/21/1961    508    157    ROFO
   CNX065542    000    132068000    CARLTON DUNMIRE ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    11/21/1961    508    161
   ROFO    CNX065552    000    132070000    MICHAEL OLEXY    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    11/28/1961    508    181
   ROFO    CNX065554    000    132071000    HARRY F GRIFFITH ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    12/7/1971   
630    296    ROFO    CNX065556    000    132072000    EUGENE MCFARLAND ET UX   
NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    12/5/1961
   508    275    ROFO    CNX065558    000    132073000    JAMES L NIEL ET UX   
NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    12/5/1961
   508    283    ROFO    CNX065569    000    132076000    LEONA PASSMORE ET AL
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    9/21/1971
   623    511    ROFO    CNX065572    000    132078000    ANNA SMITH    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    12/15/1961    508   
307    ROFO    CNX065619    000    132083000    GLENNAVEE P HOLLIDAY ET AL   
NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    1/19/1962
   508    631    ROFO    CNX065620    000    132084000    FRANK MAST ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/25/1972   
623    507    ROFO    CNX066359    000    132126000    EDWARD E GOSS ET UX   
NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    10/23/1962
   515    359    ROFO    CNX066376    000    132129000    CLAYTON SUNDERLAND ET
UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA   
10/30/1962    515    404    ROFO    CNX066484    000    132141000    WALTER
PHILIPPI ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
INDIANA    12/27/1962    517    385    ROFO    CNX066488    000    132142000   
HARRY R HAWK ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
INDIANA    12/19/1962    517    401    ROFO    CNX066521    000    132146000   
LAYARD GASTON ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
INDIANA    3/5/1963    517    485   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX066537    000    132149000    MERLE L BARTHOLOMEW ET UX    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    1/14/1963    517   
489    ROFO    CNX066669    000    132153000    JOSEPH BRESKIN ET UX    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    3/12/1963    519   
203    ROFO    CNX066688    000    132155000    J MONROE MABON ET UX    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    3/12/1963    519   
208    ROFO    CNX066783    000    132157000    MAE BELLE STATES    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    4/30/1963    520   
415    ROFO    CNX067497    000    132192000    FIRST NATIONAL BANK IN INDIANA
ET AL    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA   
3/23/1964    530    307    ROFO    CNX067499    000    132193000    IDA HEDRICK
ET VIR    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA   
3/13/1964    530    298    ROFO    CNX067501    000    132195000    ERMOND L
STEAR ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA
   3/12/1964    530    292    ROFO    CNX067502    000    132196000    DAVID J
SWANSON ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
INDIANA    3/13/1964    530    286    ROFO    CNX067505    000    132197000   
PERRY LEE STRANGE    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
INDIANA    3/20/1964    530    281    ROFO    CNX067529    000    132203000   
CARL NOERR ET UX    ANN OIL & GAS INC    PENNSYLVANIA    INDIANA    5/9/1961   
504    299    ROFO    CNX067531    000    132204000    BLANCHE REED    ANN OIL &
GAS INC    PENNSYLVANIA    INDIANA    5/17/1961    504    325    ROFO   
CNX067536    000    132206000    BLAIR PAUL BECK ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    7/27/1966    550    685    ROFO
   CNX067554    000    132209000    GENEVIEVE HERGENROTHER    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/3/1974    666    756    ROFO
   CNX067707    000    132221000    JOHN GEORGE    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    6/10/1974    655    606    ROFO   
CNX067747    000    132226000    JACOB P MOTTORN ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    1/20/1956    448    494    ROFO   
CNX067787    000    132232000    THEO DYMOND ET AL    NEW YORK STATE NATURAL GAS
CORPORATION    PENNSYLVANIA    INDIANA    7/23/1964    533    470    ROFO   
CNX067811    000    132236000    ROBERT J SHIELDS ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    7/29/1974    670    107    ROFO
   CNX067841    000    132239000    JOHN L TARASKIEWICZ    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    8/6/1964    534    70   
ROFO    CNX067872    000    132243000    DAWN HUNTING AND FISHING CLUB INC   
NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    8/10/1964
   534    53    ROFO    CNX067905    000    132245000    RUELBA L STEEL    NEW
YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    8/18/1964   
534    296   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX068151    000    132279000    CHARLES M GORDON ET UX    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    4/19/1965    537   
373    ROFO    CNX068407    000    132301000    JAMES L STUBY ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/18/1966   
546    484    ROFO    CNX068410    000    132303000    ARTHUR L LINHART    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/6/1958    470    363
   ROFO    CNX068412    000    132305000    JOHN J KACHMAR ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/5/1959    479    164    ROFO
   CNX068413    000    132306000    HARRY N MAUK ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    5/5/1959    482    132    ROFO   
CNX068417    000    132308000    HAZEL M GRUBE ET VIR    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    1/1/1963    516    622    ROFO   
CNX068418    000    132309000    HOWARD M PEFFER    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    3/4/1963    516    625    ROFO   
CNX068420    000    132311000    W PAUL MILLER    CNX GAS COMPANY LLC   
PENNSYLVANIA    INDIANA    7/28/2008          ROFO    CNX068432    001   
132313000    SAMUEL B IRWIN ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    3/9/1963    516    667    ROFO    CNX068432    002   
132313000    SAMUEL B IRWIN ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    3/9/1963    516    667    ROFO    CNX068435    001   
132314000    FLOYD E SHROCK ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    3/10/1963    516    676    ROFO    CNX068435    002
   132314000    FLOYD E SHROCK ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    3/10/1963    516    676    ROFO    CNX068445    000
   132317000    CLARA N HAMILL    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    INDIANA    2/6/1973    646    244    ROFO    CNX068451    000   
132318000    ELMER PEFFER ET AL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    1/1/1963    517    49    ROFO    CNX068453    000   
132319000    JUDY L STUCHELL ET AL    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    INDIANA    3/1/1973    640    463    ROFO    CNX068454    000   
132320000    LILLIAN M SUTTER    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA
   INDIANA    3/1/1963    517    58    ROFO    CNX068455    000    132321000   
VERNER M WACHOB ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    3/1/1963    517    61    ROFO    CNX068459    000    132322000   
DONALD G GOURLEY ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    3/5/1963    517    364    ROFO    CNX068460    000    132323000   
MARY Z DUFFY    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA
   8/14/1968    584    629    ROFO    CNX068465    000    132326000    G A
LUNGER ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
3/1/1963    517    370    ROFO    CNX068466    000    132327000    D P CAYLOR ET
UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/1/1963   
517    373    ROFO    CNX068470    000    132328000    ELLA HUGUS ET AL    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/1/1963    518    275
   ROFO    CNX068471    000    132329000    DOLLIE M WHITE ET AL    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    7/1/1973    656    767   
ROFO    CNX068830    000    132365000    JAY HAMILTON ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    2/2/1965    537    589   
ROFO    CNX069002    000    132407000    ANGELO FERRARA ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    5/25/1965    541    443   
ROFO    CNX069017    000    132411000    PERRY L STRANGE    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    6/24/1965    542    279   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX075052    000    132723000    FLOYD E SHROCK ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    INDIANA    10/26/1965    544    653    80187 ROFO   
CNX075441    000    132743000    JOHN STAMLER ET AL    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    10/21/1965    545    187    ROFO   
CNX075530    000    132744000    CHARLES W FREYER    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    11/24/1965    546    104    ROFO   
CNX075533    000    132745000    K A NEAL ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    11/19/1965    546    92    ROFO   
CNX075571    000    132747000    EDITH M SMITH ET VIR    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    11/1/1965    546    453    ROFO   
CNX075592    000    132749000    CARL D NEAL ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    6/17/1970    609    750    ROFO   
CNX075748    000    132756000    W CLYDE SMITH ET AL    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    11/23/1965    548    180    ROFO   
CNX075974    000    132768001    VERNER MCKEE WACHOB ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    INDIANA    6/29/1966    552    417    82470 ROFO    CNX076442
   001    132783000    WILLIAM G MCFARLAND ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    11/16/1966    558    182    ROFO   
CNX076442    002    132783000    WILLIAM G MCFARLAND ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    11/16/1966    558    182   
ROFO    CNX076501    000    132788000    GEORGE C BROOKS ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    2/3/1967    560    496   
ROFO    CNX076514    000    132789000    BEATTY WRIGHT ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    7/18/1961    503    450   
ROFO    CNX076679    000    132793000    LAIRD W MCCULLOUGH ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/11/1967   
563    153    ROFO    CNX076974    000    132809000    CLEARFIELD BITUMINOUS
COAL CORPORATION    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA
   1/8/1964    526    327    ROFO    CNX076975    000    132810000    ROBERT J
CALHOUN ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA
   2/1/1974    659    693    ROFO    CNX076977    000    132811000    FRANK
MOCEK ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
1/29/1963    517    361    ROFO    CNX077324    001    132832000    DOUGLAS P
MACMILLAN ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
INDIANA    1/4/1968    575    36    ROFO    CNX077324    002    132832000   
DOUGLAS P MACMILLAN ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA
   INDIANA    1/4/1968    575    36    ROFO    CNX077436    000    132836000   
BLAIR C MAUK ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
INDIANA    2/14/1968    576    423    ROFO    CNX077475    000    132838000   
LEWIS N BLOSE ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
INDIANA    3/14/1968    577    812    ROFO    CNX077496    000    132840000   
JOHN L TARASKIEWICZ    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
INDIANA    3/27/1968    578    748    ROFO    CNX077714    000    132849000   
KENNETH L BECK ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
INDIANA    6/25/1968    582    585    ROFO    CNX078439    000    132930000   
LESTER C TIMBLIN ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
INDIANA    4/30/1969    594    765   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX078455    000    132932000    LAWRENCE J NEAL ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    5/14/1969    595    67   
ROFO    CNX078456    000    132933000    MCKINLEY L RISHELL ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    5/14/1969   
595    72    ROFO    CNX078475    000    132935000    BUDD S WINEBERG ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    5/27/1971   
615    432    ROFO    CNX078496    000    132936000    L GLENN ELBEL ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    6/6/1969   
595    635    ROFO    CNX078543    000    132939000    JACOB S CASADAY ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    6/26/1969   
596    653    ROFO    CNX078608    000    132948000    HARRY L PEARCE ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    6/20/1969   
598    62    ROFO    CNX078654    000    132950000    JOHN PISANO ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    8/5/1969   
599    1    ROFO    CNX078655    000    132951000    CHARLES W FLEMING ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    8/6/1969   
599    6    ROFO    CNX078656    000    132952000    EMERY F VADASZY ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    8/6/1969   
598    11    ROFO    CNX078707    000    132961000    ADAM WASICKI ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    7/29/1969   
599    399    ROFO    CNX079245    000    132974000    SCHOOL DISTRICT OF NORTH
MAHONING TOWNSHIP ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA
   INDIANA    1/20/1970    605    61    ROFO    CNX079878    000    132999000   
LINDSEY COAL MINING COMPANY    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    INDIANA    9/21/1970    613    627    ROFO    CNX079879    000
   133000000    LINDSEY COAL MINING COMPANY    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    9/21/1970    613    632    ROFO   
CNX079930    000    133004000    AUDREY S TANNER ET VIR    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/11/1971    615    368    ROFO
   CNX079943    000    133005000    MICHAEL HARRICK ET UX    COLUMBIAN CARRON
COMPANY    PENNSYLVANIA    INDIANA    2/1/1961    502    488    ROFO   
CNX080312    000    133034000    MERLE J CONRAD ET AL    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    2/17/1971    622    468    ROFO   
CNX080617    000    133041000    ALVIN M CAIN ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    6/4/1981    791    107    ROFO   
CNX082796    000    133095000    EARLIE D GOSS ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    4/14/1972    636    164    ROFO   
CNX083411    000    133129000    JOHN A JOHNSTON ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    3/1/1973    643    837    ROFO
   CNX083537    000    133132000    CLAIR MOCK ET AL    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    10/10/1972    644    807    ROFO   
CNX083538    000    133133000    JAMES B WISSINGER ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    10/12/1972    644    812   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX083539    000    133134000    RUSSELL JOHNS    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    10/10/1972    644    817   
ROFO    CNX083684    000    133137000    IONA HUDSON    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    10/25/1972    645    460    ROFO   
CNX083685    000    133138000    HOWARD LEAMER ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    10/25/1972    645    455    ROFO   
CNX083705    000    133139000    HOWARD P ROBBINS ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    10/17/1972    645    733   
ROFO    CNX083706    000    133140000    LEWIS J CASSIDY ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    10/18/1972    645    738   
ROFO    CNX083707    000    133141000    OPAL FEDEROFF ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    10/28/1972    645    743   
ROFO    CNX083708    000    133142000    LESTER C TIMBLIN ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    10/10/1972    645    748   
ROFO    CNX083709    000    133143000    AUDREY A GASTON    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    10/10/1972    645    753   
ROFO    CNX083710    000    133144000    HARVEY G CASADAY ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    10/11/1972    645    758   
ROFO    CNX083737    000    133146000    RICHARD CUNNINGHAM ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    11/2/1972   
646    415    ROFO    CNX083749    000    133147000    ELIZABETH JEAN MCCOMBIES
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    11/16/1972
   646    617    ROFO    CNX083810    000    133152000    JOHN H MCCOY ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    11/1/1972   
647    749    ROFO    CNX083849    000    133153000    PHILIP R HIPPLE ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    11/2/1972   
648    609    ROFO    CNX083852    000    133154000    THOMAS D KING ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/3/1973   
648    614    ROFO    CNX083994    000    133160000    CHARLES E HILEMAN   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/10/1978   
729    657    ROFO    CNX083995    000    133161000    CHARLES HILEMAN ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/10/1973   
729    653    ROFO    CNX083996    000    133162000    ELIZABETH G HILEMAN   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/10/1978   
729    661    ROFO    CNX083997    000    133163000    WILLIAM B BROOKS ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/10/1973   
650    502    ROFO    CNX083998    000    133164000    FRANK TRIMBLE ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/16/1973   
650    507    ROFO    CNX083999    000    133165000    SAMUEL H POWELL SR ET AL
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/16/1973
   650    514    ROFO    CNX084112    000    133170000    ALMA C BUTERBAUGH ET
AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA   
10/9/1972    651    585    ROFO    CNX084123    000    133171000    TWO LICK
VALLEY ROD AND GUN CLUB INCORPORATED    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    INDIANA    3/21/1973    651    833    ROFO    CNX085153    001
   133200000    CHARLES H MILLER ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    INDIANA    12/5/1973    671    830    ROFO    CNX085153    002
   133200000    CHARLES H MILLER ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    INDIANA    12/5/1973    671    830   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX085622    000    133214000    SCOTT M VARNER ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    3/14/1974    670    592   
ROFO    CNX085865    000    133222000    KATHRYN O NEAL ET AL    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    6/18/1974    676    491   
ROFO    CNX087081    000    133224000    R WADE ECELBARGER ET AL    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    3/20/1976    677    697   
ROFO    CNX087782    000    133240000    NORTH AMERICAN COAL CORPORATION   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    12/20/1974   
686    489    ROFO    CNX088744    000    133258000    THERMAN BRICKELL ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    10/30/1975   
702    342    ROFO    CNX092333    000    133302000    BARBARA A ANDERSON ET VIR
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    2/10/1975
   765    571    ROFO    CNX092400    000    133335000    THOMAS S KING ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    3/26/1981   
794    49    ROFO    CNX092401    000    133336000    THOMAS E KING ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    3/26/1981   
794    53    ROFO    CNX092402    000    133337000    NANCY BECK ET VIR   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    3/26/1981   
794    57    ROFO    CNX092403    000    133338000    JOHN A KING ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    3/30/1981   
794    61    ROFO    CNX092406    000    133340000    JOHN KING    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/11/1981    797    283   
ROFO    CNX092407    000    133341000    RONALD LEFEBURE ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    5/8/1981    796    629   
ROFO    CNX098028    000    133448000    DAVID G PIPER SR ET AL    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    8/4/1971    619    131   
ROFO    CNX098177    000    133462000    P & N COAL COMPANY    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    5/3/1971    616    461    ROFO
   CNX098181    000    133463000    LUCY JANE CALIGUIRE    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    2/1/1963    516    551    ROFO   
CNX098182    000    133464000    NORMANT LUNGER ET UX    NEW YORK STATE NATURAL
GAS CORPORATION    PENNSYLVANIA    INDIANA    12/17/1964    537    378    ROFO
   CNX098203    000    133477000    GLENN GASTON ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    2/20/1967    553    406    ROFO
   CNX098213    000    133485000    ROBERT N MILLER ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    4/26/1961    501    270   
ROFO    CNX481016    000    221562000    LAIRD T ORR ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    INDIANA    12/22/1992    1016    680    24622 ROFO   
CNX767322    000    182678000    SAMUEL A STOLTZFUS ET UX    WILLIAM MCINTIRE
COAL OIL & GAS    PENNSYLVANIA    INDIANA    3/24/2006    1587    151    ROFO   
CNXDV001065    000    110240000    FRANK SCHATKO    CNG DEVELOPMENT COMPANY   
PENNSYLVANIA    INDIANA    12/10/1983    834    260    ROFO    CNXDV001066   
000    110241000    FRANK SCHATKO ET AL    CNG DEVELOPMENT COMPANY   
PENNSYLVANIA    INDIANA    1/15/1984    834    264    ROFO    CNXDV001262    000
   110251000    KENNETH E HARTMAN ET UX    CNG DEVELOPMENT COMPANY   
PENNSYLVANIA    INDIANA    10/22/1983    840    882   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXDV001476    000    110255000    LARRY D SOMERVILLE ET UX    CNG
DEVELOPMENT COMPANY    PENNSYLVANIA    INDIANA    2/27/1984    849    381   
ROFO    CNXDV001477    000    110256000    RHUELL J COBLE ET UX    CNG
DEVELOPMENT COMPANY    PENNSYLVANIA    INDIANA    2/27/1984    849    385   
ROFO    CNXDV001848    000    110272000    MARTHA D STIFFLER ET AL    CNG
DEVELOPMENT COMPANY    PENNSYLVANIA    INDIANA    10/23/1984    869    328   
ROFO    CNXDV001934    000    110275000    DANIEL D KURTZ ET UX    CNG
DEVELOPMENT COMPANY    PENNSYLVANIA    INDIANA    6/23/1985    868    328   
ROFO    CNXDV001984    000    110276000    FRANK YARNAL ET AL    CNG DEVELOPMENT
COMPANY    PENNSYLVANIA    INDIANA    3/23/1985    870    775    ROFO   
CNXDV005760    000    110357000    ROBERT E BERRINGER ET UX    CNG PRODUCING
COMPANY    PENNSYLVANIA    INDIANA    1/11/1982    808    241    ROFO   
CNXDV011816    000    111275000    M LUTHER ELBELL ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    5/14/1973    640    453    ROFO
   CNXDV011822    000    111281000    OREN W STIVER ET AL    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    12/7/1963    525    343   
ROFO    CNXDV011823    000    111282000    CARL BAUN ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    12/8/1963    524    8   
ROFO    CNXDV011843    000    111298000    GRACE OLP ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    2/9/1974    656    677    ROFO
   CNXDV011850    000    111304000    WALTER E GARDNER ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    3/2/1964    528    84   
ROFO    CNXDV011852    000    111306000    LOUIS B ARCHKAVAGE ET UX    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    3/13/1964    527   
410    ROFO    CNXDV012003    000    111339000    Gardner Walter E      
PENNSYLVANIA    INDIANA       544    136    ROFO    CNXDV012133    000   
111379000    IRVIN M BEHM ET UX    NEW YORK STATE NATURAL GAS CORPORATION   
PENNSYLVANIA    INDIANA    10/2/1956    456    48    ROFO    CNXDV012157    000
   111382000    HARRY B DUFF ET AL    NEW YORK STATE NATURAL GAS CORPORATION   
PENNSYLVANIA    INDIANA    10/15/1956    459    279    ROFO    CNXDV012319   
000    111467000    JOSEPH D TONKIN ET UX    CONSOLIDATED GAS SUPPLY CORPORATION
   PENNSYLVANIA    INDIANA    7/2/1977    714    689    ROFO    CNXDV012412   
000    111505000    MARY S MISNER ET AL    CONSOLIDATED GAS SUPPLY CORPORATION
   PENNSYLVANIA    INDIANA    3/22/1978    728    239    ROFO    CNXDV012419   
000    111507000    JOHN W SHULTZ ET UX    CONSOLIDATED GAS SUPPLY CORPORATION
   PENNSYLVANIA    INDIANA    3/19/1978    728    227    ROFO    CNXDV012476   
000    111521000    RHUELL J COBLE ET AL    CONSOLIDATED GAS SUPPLY CORPORATION
   PENNSYLVANIA    INDIANA    6/17/1978    741    346    ROFO    CNXDV012488   
000    111524000    A C SPICHER ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    INDIANA    6/23/1978    729    601    ROFO    CNXDV012527    000
   111535000    FRANK KISH    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    INDIANA    12/9/1968    588    615    ROFO    CNXDV012546    000
   111541000    AMOS W HAINES ET UX    I H HOGUE    PENNSYLVANIA    INDIANA   
11/8/1958    478    234    ROFO    CNXDV012927    000    111652000    WINFIELD
STIVER ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
INDIANA    3/30/1961    500    73   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXDV012928    000    111653000    RALPH OBERLIN ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    3/30/1961    500    79   
ROFO    CNXDV012939    000    111659000    HARRY A MCCALL    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/26/1971    612    460    ROFO
   CNXDV012940    000    111660000    CARLTON A STATES ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/26/1971    612    445    ROFO
   CNXDV012941    000    111661000    MINNIE M RISHEL    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    4/19/1971    612    450    ROFO   
CNXDV012942    000    111662000    ERNEST W OHARA SR ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/11/1971    613    94    ROFO
   CNXDV012943    000    111663000    GRANT C PORTERFIELD ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/12/1971    619    66   
ROFO    CNXDV012944    000    111664000    HOWARD E BRICKELL ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/18/1971   
613    104    ROFO    CNXDV012945    000    111665000    LEWIS N SHIELDS ET UX
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/4/1971   
613    114    ROFO    CNXDV012947    000    111667000    CHARLES A SPRITZ ET UX
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/3/1971   
618    180    ROFO    CNXDV012948    000    111668000    JOHN I HAWK   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/13/1971   
614    503    ROFO    CNXDV012950    000    111670000    ANNIE J HAMILTON   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/25/1971   
615    338    ROFO    CNXDV012951    000    111671000    EUGENE W WHITE ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/11/1971   
620    441    ROFO    CNXDV012952    000    111672000    WILLIAM V YOUNG ET UX
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/12/1971
   614    493    ROFO    CNXDV012954    000    111674000    PAUL E RYEN ET UX   
NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    4/12/1961
   501    282    ROFO    CNXDV012955    000    111675000    WILLIAM R GRAYSON ET
AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA   
3/29/1971    611    255    ROFO    CNXDV012956    000    111676000    STELLA
TEMCHULLA    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA   
4/10/1971    615    273    ROFO    CNXDV012957    000    111677000    JAMES E
STEWART ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
INDIANA    4/4/1961    501    310    ROFO    CNXDV012958    000    111678000   
WILLIAM H MILLER JR ET UX    NEW YORK STATE NATURAL GAS CORPORATION   
PENNSYLVANIA    INDIANA    4/25/1961    501    314    ROFO    CNXDV012961    000
   111681000    LOY R VITE ET AL    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    INDIANA    4/14/1971    616    445    ROFO    CNXDV012962    000
   111682000    NANNIE M BROWN    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    INDIANA    4/4/1971    618    250    ROFO    CNXDV012963    000
   111683000    KATHLEEN J YANITY    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    INDIANA    4/10/1971    615    263    ROFO    CNXDV012972    000
   111689000    GEORGE TEMCHULLA ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    INDIANA    5/9/1971    619    71    ROFO    CNXDV012973    000
   111690000    KATHRYN H BUCHANAN    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    INDIANA    4/28/1971    612    45   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXDV012976    000    111692000    CLAIR FETTERMAN ET AL    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/28/1971    615    477   
ROFO    CNXDV012977    000    111693000    J C SUNDERLAND ET UX    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    5/16/1964    531   
154    ROFO    CNXDV012978    000    111694000    CAROL M LEASURE ET VIR   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    5/11/1971   
615    482    ROFO    CNXDV012979    000    111695000    CHARLES W FREYER ET AL
   NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA   
5/11/1961    502    247    ROFO    CNXDV012982    000    111698000    RALPH W
NEAL ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA   
5/2/1971    616    816    ROFO    CNXDV012985    000    111700000    LEROY
CONNER ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA
   5/10/1971    616    471    ROFO    CNXDV012993    000    111704000    GEORGE
A VOYTUS ET AL    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
INDIANA    6/6/1961    503    213    ROFO    CNXDV012994    000    111705000   
JAMES M HAMILTON    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
INDIANA    6/6/1961    503    225    ROFO    CNXDV012998    000    111707000   
VIRGIL CONNER ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
INDIANA    6/19/1961    503    552    ROFO    CNXDV012999    000    111708000   
FRANCES PEIFFER ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
INDIANA    4/18/1971    615    461    ROFO    CNXDV013012    000    111710000   
JANE CAROL MILLER    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
INDIANA    8/29/1981    786    906    ROFO    CNXDV013013    000    111711000   
IRVIN T GROVE ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
INDIANA    5/18/1971    616    821    ROFO    CNXDV013017    000    111715000   
IRVIN D FETTERMAN ET UX    NEW YORK STATE NATURAL GAS CORPORATION   
PENNSYLVANIA    INDIANA    9/20/1961    505    633    ROFO    CNXDV013020    000
   111717000    ALTA WATSON    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    INDIANA    10/20/1971    618    220    ROFO    CNXDV013024   
000    111720000    MARY GRAHAM MULLEN ET VIR    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    11/1/1971    631    81    ROFO   
CNXDV013025    000    111721000    HAZEL TYGER    NEW YORK STATE NATURAL GAS
CORPORATION    PENNSYLVANIA    INDIANA    11/2/1961    508    77    ROFO   
CNXDV013026    000    111722000    THE ESTATE OF ALICE M BOWERS ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    7/7/1971   
629    391    ROFO    CNXDV013027    000    111723000    NANCY E WHITE   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    11/16/1971   
618    215    ROFO    CNXDV013028    000    111724000    FRANK KOPAS ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    10/31/1971   
620    436    ROFO    CNXDV013030    000    111725000    JOHN WALTER LONG   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    11/22/1971   
619    259    ROFO    CNXDV013031    000    111726000    BESSIE A GOSS ET VIR   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    11/24/1971   
630    771    ROFO    CNXDV013032    000    111727000    D WILLIAM OBERLIN ET UX
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    11/16/1971
   619    254   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXDV013037    000    111728000    BENJAMIN E NELSON ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    12/7/1971   
618    190    ROFO    CNXDV013073    000    111730000    GLENNAVEE P HOLLIDAY ET
AL    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA   
1/19/1962    508    596    ROFO    CNXDV013076    000    111731000    GLENNAVEE
P HOLLIDAY ET AL    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
INDIANA    1/19/1962    508    606    ROFO    CNXDV013080    000    111732000   
GLENNAVEE P HOLLIDAY ET AL    NEW YORK STATE NATURAL GAS CORPORATION   
PENNSYLVANIA    INDIANA    1/19/1962    508    621    ROFO    CNXDV013082    000
   111733000    GLENNAVEE P HOLLIDAY ET AL    NEW YORK STATE NATURAL GAS
CORPORATION    PENNSYLVANIA    INDIANA    1/19/1962    508    626    ROFO   
CNXDV013106    000    111734000    EDNA TYGER    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    2/2/1972    621    407    ROFO   
CNXDV013126    000    111735000    P & N COAL COMPANY INC    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    2/13/1975    678    707    ROFO
   CNXDV013149    000    111737000    ARVEDA LEASURE    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    3/8/1972    629    398    ROFO   
CNXDV013158    000    111739000    LOIS B WENGER ET VIR    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    3/28/1969    592    663    ROFO
   CNXDV013177    000    111742000    LAYARD GASTON ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    5/9/1972    629    403    ROFO
   CNXDV013179    000    111744000    PAUL E HICKS ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    5/7/1964    530    222   
ROFO    CNXDV013241    000    111750000    THE ARCADIA COMPANY INC   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    10/12/1967   
570    314    ROFO    CNXDV013267    000    111761000    RAYMOND P WINEBARK ET
UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA   
12/14/1972    630    786    ROFO    CNXDV013274    001    111762000    WALTER
SCHROTH ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
INDIANA    12/13/1962    517    445    ROFO    CNXDV013274    002    111762000
   WALTER SCHROTH ET UX    NEW YORK STATE NATURAL GAS CORPORATION   
PENNSYLVANIA    INDIANA    12/13/1962    517    445    ROFO    CNXDV013278   
000    111763000    A E DOUGHERTY ET AL    NEW YORK STATE NATURAL GAS
CORPORATION    PENNSYLVANIA    INDIANA    3/4/1963    517    465    ROFO   
CNXDV013279    000    111764000    PAUL H BEATTY ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    3/7/1973    639    600    ROFO
   CNXDV013280    000    111765000    R CARL BAUN ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/4/1973    639    605    ROFO
   CNXDV013285    000    111767000    J LON WINEBARK ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    1/4/1963    517    147   
ROFO    CNXDV013286    000    111768000    MURREL A STATES ET UX    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    1/3/1963    517   
134    ROFO    CNXDV013291    001    111770000    ROY B DECKER ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/17/1973   
639    610   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXDV013291    002    111770000    ROY B DECKER ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/17/1973    639    610   
ROFO    CNXDV013314    001    111777000    STELLA M RAY ET VIR    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/15/1973    640    101   
ROFO    CNXDV013314    002    111777000    STELLA M RAY ET VIR    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/15/1973    640    101   
ROFO    CNXDV013315    001    111778000    MONA C SMITH ET VIR    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/22/1973    636    169   
ROFO    CNXDV013315    002    111778000    MONA C SMITH ET VIR    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/22/1973    636    169   
ROFO    CNXDV013316    001    111779000    ERNEST C FOWLER ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/22/1973    636    174   
ROFO    CNXDV013316    002    111779000    ERNEST C FOWLER ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/22/1973    636    174   
ROFO    CNXDV013317    000    111780000    ZENE M HENRY    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/22/1973    648    14    ROFO
   CNXDV013334    001    111781000    HARRY L RHODES ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/29/1973    639    690    ROFO
   CNXDV013334    002    111781000    HARRY L RHODES ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/29/1973    639    690    ROFO
   CNXDV013416    000    111802000    THE FIRST NATIONAL BANK IN INDIANA    NEW
YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    8/7/1963    524
   24    ROFO    CNXDV013418    000    111803000    MERLE W WULFERT ET AL    NEW
YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    8/13/1963   
523    436    ROFO    CNXDV013433    000    111805000    RALPH R ROTH ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    10/25/1973   
664    430    ROFO    CNXDV013442    000    111808000    CECILE HENRY SMITH ET
AL    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA   
1/18/1964    527    434    ROFO    CNXDV013506    000    111818000    RONALD M
STATES ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA
   5/13/1971    615    497    ROFO    CNXDV013510    000    111819000    BETTY
JANE CLONTZ ET VIR    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
INDIANA    5/18/1971    615    333    ROFO    CNXDV013513    000    111820000   
CARL E KLEIN ET UX    ANN OIL & GAS INC    PENNSYLVANIA    INDIANA    5/9/1961
   505    515    ROFO    CNXDV013515    000    111821000    KENNETH E BUSH ET UX
   SOCONY MOBIL OIL COMPANY INC    PENNSYLVANIA    INDIANA    8/9/1961    505   
525    ROFO    CNXDV013531    000    111823000    JOHN HAVRILLA ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/9/1966   
548    250    ROFO    CNXDV013551    001    111824000    EMMA R DORN ET AL   
NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    3/17/1964
   531    668    ROFO    CNXDV013551    002    111824000    EMMA R DORN ET AL   
NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    3/17/1964
   531    668    ROFO    CNXDV013582    000    111826000    CHARLES M KNOX ET UX
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/21/1974
   669    712    ROFO    CNXDV013587    000    111827000    G STEPHENS EDWARDS
ET UX    WARD DENMAN    PENNSYLVANIA    INDIANA   

7/31/1953

  

430

   58    ROFO    CNXDV013588    000    111828000    Mottorn Agnes C      
PENNSYLVANIA    INDIANA            

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXDV013589    000    111829000    WALTER WINEBERG ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    3/17/1959    479    18   
ROFO    CNXDV013590    000    111830000    BELLE S LEWIS    WARD DENMAN   
PENNSYLVANIA    INDIANA    4/17/1954    435    13    ROFO    CNXDV013592    000
   111831000    C M WINGERT ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    3/2/1954    433    54    ROFO    CNXDV013909    000
   111871000    T N MARSHALL ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    3/6/1954    433    47    ROFO    CNXDV013910    000
   111872000    BINNIE MCCONAUGHEY    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    3/3/1954    433    56    ROFO    CNXDV013911    000
   111873000    IRVIN M BEHM ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    3/12/1954    433    527    ROFO    CNXDV013912    000
   111874000    HANNAH J MCISSAAC ET AL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    3/24/1954    434    127    ROFO    CNXDV013914    000
   111876000    MARK A ANTHONY ET UX    WARD DENMAN    PENNSYLVANIA    INDIANA
   3/1/1954    435    15    ROFO    CNXDV013915    000    111877000    HARRY C
PEFFER ET UX    WARD DENMAN    PENNSYLVANIA    INDIANA    3/1/1954    435    16
   ROFO    CNXDV013916    000    111878000    CHARLES H HUDSON ET UX    WARD
DENMAN    PENNSYLVANIA    INDIANA    5/5/1954    434    26    ROFO   
CNXDV013918    000    111879000    CLARENCE WILKINS ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    3/11/1959    478    412    ROFO   
CNXDV013920    000    111880000    HARRY B HADDEN ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    3/10/1963    516    643    ROFO   
CNXDV013923    000    111881000    NANCY J LAUGHNER ET VIR    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    3/11/1973    639    635    ROFO
   CNXDV013925    000    111882000    HARRY E JORDAN    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    3/9/1963    516    664    ROFO   
CNXDV013928    000    111883000    CLARK L PLYLER ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    3/10/1973    639    640    ROFO
   CNXDV013930    000    111884000    JAMES HEITZENRATER JR    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/10/1963    516    673   
ROFO    CNXDV013932    000    111885000    JOHN C RHEA ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/10/1963    517    1    ROFO
   CNXDV013935    000    111887000    WILLIAM J BYLER ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/1/1963    517    16    ROFO
   CNXDV013937    000    111888000    TRACY T POLLOCK ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/3/1963    517    34    ROFO
   CNXDV013938    000    111889000    IRVIN M BEHM ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    3/5/1963    517    37    ROFO   
CNXDV013939    000    111890000    EMMA W ELKIN    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    3/4/1963    517    40    ROFO   
CNXDV013940    000    111891000    GEORGE LECKVARCIK ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/2/1963    517    43    ROFO
   CNXDV013941    001    111892000    WILLIAM R PEFFER    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    3/19/1963    517    46    ROFO   
CNXDV013941    002    111892000    WILLIAM R PEFFER    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    3/19/1963    517    46    ROFO   
CNXDV013942    001    111893000    LEROY HALL ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    1/24/1963    517    70   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXDV013942    002    111893000    LEROY HALL ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/24/1963    517    70    ROFO
   CNXDV013943    000    111894000    WILSON BEHM    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    3/5/1963    516    517    ROFO   
CNXDV013946    000    111895000    GEORGE MOOT ET AL    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    3/10/1963    571    609    ROFO   
CNXDV013948    000    111896000    THE ESTATE OF D B ALLISON ET AL    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    4/1/1963    518    64
   ROFO    CNXDV013956    000    111898000    BEULAH ELIZA TYGER    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/1/1964    523    332    ROFO
   CNXDV013958    000    111899000    PHILLIP R HIPPLE ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    2/1/1974    663    169    ROFO
   CNXDV013959    000    111900000    JOSEPHINE TYGER ET VIR    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/1/1964    523    395    ROFO
   CNXDV013960    000    111901000    HENRY L WISNIEWSKI ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    3/21/1971    611    245   
ROFO    CNXDV013966    000    111903000    WILLIAM N DOTY ET AL    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    7/24/1972    633    847   
ROFO    CNXDV013971    000    111905000    EARL A RICKARD ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    8/27/1974    661    433   
ROFO    CNXDV013973    000    111907000    MUSSER FORESTS INC    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    6/2/1966    549    460   
ROFO    CNXDV013974    000    111908000    EMMA J MCCORMICK    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    6/4/1974    656    682    ROFO
   CNXDV013975    000    111909000    W W SCHROCK ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    6/4/1973    641    136    ROFO
   CNXDV013976    000    111910000    MURRAY E BROWN ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/20/1969    586    479    ROFO
   CNXDV013977    000    111911000    CLARA M SCHADE ET VIR    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    2/14/1969    591    103    ROFO
   CNXDV013978    000    111912000    WILSON W ZIMMERMAN ET AL    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    3/29/1974    675    173   
ROFO    CNXDV013980    000    111913000    PETE JULOCK    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    6/22/1969    595    655    ROFO
   CNXDV013981    000    111914000    MINNIE GASTON ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    7/31/1969    598    54    ROFO
   CNXDV013982    000    111915000    WILLIAM E WILLIAMS ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    1/21/1974    654    647   
ROFO    CNXDV013985    000    111916000    EFFIE A BERRINGER    CNG DEVELOPMENT
COMPANY    PENNSYLVANIA    INDIANA    8/9/1985    808    847    ROFO   
CNXDV014108    000    111928000    ANDREW STAHURA ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    2/2/1965    538    253   
ROFO    CNXDV014176    000    111944000    GLENN D SPENCER ET AL    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    2/16/1965    539   
428    ROFO    CNXDV016261    000    112362000    JAY L WHITE ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/29/1963    516   
619    ROFO    CNXDV016374    000    112371000    GARMAN G BUTERBAUGH ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    10/26/1977   
716    534   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXDV016700    000    112446000    Clark Joe       PENNSYLVANIA   
INDIANA       594    745    ROFO    CNXDV016717    000    112449000    NICK
JULOCK ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA
   6/5/1969    595    645    ROFO    CNXDV016718    000    112450000    JOHN
JULOCK    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA   
6/3/1969    595    650    ROFO    CNXDV016748    000    112457000    EDWARD C
ELBEL ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA   
7/26/1969    598    67    ROFO    CNXDV016758    000    112458000    ANN GONOS
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    8/7/1969   
599    26    ROFO    CNXDV016759    000    112459000    AARON GASTON ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    8/7/1969   
599    31    ROFO    CNXDV016761    000    112460000    WILLIAM T LOWMASTER ET
UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA   
8/15/1969    599    36    ROFO    CNXDV016773    000    112462000    VANE H
LOWMASTER    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA   
8/21/1969    599    394    ROFO    CNXDV016774    000    112463000    DICKEY
LUMBER COMPANY    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA
   9/3/1972    629    728    ROFO    CNXDV016775    000    112464000    MEADE M
SPENCER ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA
   9/2/1974    675    184    ROFO    CNXDV017723    000    112568000   
BUTERBAUGH BROTHERS LAND AND TIMBER COMPANY INC    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    INDIANA    10/2/1972    644    354    ROFO   
CNXDV018320    000    112725000    SARAH FLEMING BAKER ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/7/1970    667    811    ROFO
   CNXDV019445    000    112817000    SCOTT W LAMER ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    4/9/1975    689    501    ROFO   
CNXDV022075    000    112959000    MILDRED E FLEMING    CNG DEVELOPMENT COMPANY
   PENNSYLVANIA    INDIANA    8/9/1985    874    733    ROFO    CNXDV022187   
000    112962000    ROBERT C COOPER ET UX    CNG DEVELOPMENT COMPANY   
PENNSYLVANIA    INDIANA    2/2/1986    880    791    ROFO    CNXDV022223    000
   112964000    ROBERT C COOPER ET AL    CNG DEVELOPMENT COMPANY    PENNSYLVANIA
   INDIANA    2/2/1986    882    928    ROFO    CNXDV022224    000    112965000
   ROBERT J KESTER ET UX    CNG DEVELOPMENT COMPANY    PENNSYLVANIA    INDIANA
   10/4/1985    882    932    ROFO    CNXDV023106    000    113079000    JOHN
BLYSTONE ET UX    NOBLE ENERGY INC    PENNSYLVANIA    INDIANA    7/26/1900   
112    355    ROFO    CNXDV023815    000    113652000    EVELYN B STOUFFER   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/19/1975    682
   618    ROFO    CNXDV024582    000    113750000    FRED S FOWLES ET UX   
NOBLE ENERGY INC    PENNSYLVANIA    INDIANA    1/30/1974    669    11    65503
ROFO    CNXDV025598    000    113877000    HOWARD G ABRAHAM SR ET AL    GLENN
AND LYNN DOVERSPIKE    PENNSYLVANIA    INDIANA    10/8/1979    773    519   
ROFO    CNXL012949    000    118818000    JAMES LOWE JR ET UX    DORAN AND
ASSOCIATES INC    PENNSYLVANIA    INDIANA    11/25/1982    824    617    ROFO   
CNXL500228    000    122201000    ETHEL CAMERON    CNG PRODUCING COMPANY   

PENNSYLVANIA

  

INDIANA

  

11/11/1991

  

1006

   184    ROFO    CNXPNG09698    000    125952000    W H BRACKEN ET UX    D E
MONTGOMERY    PENNSYLVANIA    INDIANA    3/29/1916    159    47   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXPNG17719    000    126087000    PERRY WALLACE    A W MCCULLOUGH   
PENNSYLVANIA    INDIANA    1/8/1901    112    428    ROFO    CNXPNG18041    000
   126158000    HENRY SEANOR    A W MCCULLOUGH    PENNSYLVANIA    INDIANA   
1/31/1901    236    511    ROFO    CNXPNG29989    000    126271000    JENNIE E
WALLACE    THE COLUMBIA NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
4/13/1934    150    565    ROFO    CNXPNG40193    000    126302000    J C ELKIN
ET UX    THE COLUMBIA NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
10/10/1934    254    597    ROFO    CNXPNG40640    000    126311000    NANCY
YEOMANS ET AL    THE COLUMBIA NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
7/25/1937    289    128    ROFO    CNXPNG46101    000    126404000    BERYL L
SEANOR ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
7/23/1943    324    544    ROFO    CNXPNG46109    000    126405000    JOHN J
HENDERSON ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
5/27/1943    327    524    ROFO    CNXPNG46123    000    126407000    C W
GRIFFITH ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
2/23/1944    324    583    ROFO    CNXPNG47520    000    126450000    ROY A ORR
ET UX    THE PEOPLES NATURAL GAS COMPANY   

PENNSYLVANIA

  

INDIANA

  

8/10/1945

  

332

   143    ROFO    CNXPNG47534    000    126453000    GEORGE M BROWN ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    11/4/1945    332   
142    ROFO    CNXPNG54297    000    126609000    GARY E PEARCE    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    12/16/1961    502    498   
ROFO    CNXPNG54723    000    126646000    GEORGE E FOOSE ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    9/27/1973    664    649   
ROFO    CNXPNG54824    000    126652000    A F DEEMER    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    1/14/1973    646    731    ROFO   
CNXPNG54825    000    126653000    FRED B HAER ET AL    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    1/13/1973    650    736    ROFO   
CNXPNG54826    000    126654000    A F DEEMER    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    INDIANA    1/14/1973    646    735    ROFO    CNXPNG54827   
000    126655000    SAMUEL C HAER ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    1/13/1973    646    739    ROFO    CNXPNG54828    000
   126656000    HOWARD B WETZEL ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    1/13/1963    509    459    ROFO    CNXPNG54829    000
   126657000    EARL C BENCE ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    1/14/1973    646    743    ROFO    CNXPNG54844    000
   126658000    R E BARRETT ET AL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    2/26/1973    658    865    ROFO    CNXPNG54882    000
   126660000    HARRY W HAZELETT ET UX    THE PEOPLES NATURAL GAS COMPANY   

PENNSYLVANIA

  

INDIANA

  

8/11/1963

  

518

   214    ROFO    CNXPNG54886    000    126661000    CHARLES W WALLACE ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/31/1973    646
   334    ROFO    CNXPNG54905    000    126664000    PAUL H FISHER    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/22/1964    523    37
   ROFO    CNXPNG54906    000    126665000    VELMA A SKINNER    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/23/1964    523    314   
ROFO    CNXPNG54907    000    126666000    RUTH BERESNYAK ET VIR    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/11/1964    523    317   
ROFO    CNXPNG54908    000    126667000    MELLON LESTER THOMAS ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    12/15/1973    667   
387   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXPNG54909    000    126668000    ELSIE I EDWARDS ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/22/1964    527    446   
ROFO    CNXPNG54910    000    126669000    R A LUTZ ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    6/4/1963    514    25    ROFO   
CNXPNG54912    000    126670000    WILLIAM H JOHNSTON ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    12/15/1963   

521

   576    ROFO    CNXPNG54934    000    126671000    ELSIE I EDWARDS ET VIR   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/22/1964    523
   320    ROFO    CNXPNG54942    000    126672000    WILLIAM DONALDSON ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    4/13/1963    513
   496    ROFO    CNXPNG55052    000    126689000    WILSON J MARSHALL ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    4/7/1964    528   
388    ROFO    CNXPNG55054    000    126691000    RUTH L KERR ET VIR    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/9/1964    523    583
   ROFO    CNXPNG55056    000    126692000    WADE R MARSHALL ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/9/1964    525    182
   ROFO    CNXPNG55301    000    126722000    SUTTON SMITH    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/6/1964    526    611    ROFO
   CNXPNG55313    000    126728000    GEORGE T LONGWELL ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/12/1974    655    777   
ROFO    CNXPNG55334    000    126736000    DARRELL F TERPE ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/22/1964    527    459   
ROFO    CNXPNG55379    000    126740000    MARGARET E WILLIAMS ET AL    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/6/1964    523    350
   ROFO    CNXPNG55411    000    126752000    N DEWITT RAY ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/9/1964    526    20    ROFO
   CNXPNG55418    000    126754000    WILLIAM E LIGHTCAP ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/13/1964    523    356   
ROFO    CNXPNG55431    000    126759000    HOWARD T SANFORD ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/8/1964    524    560    ROFO
   CNXPNG55450    000    126769000    PHILIP R FORRESTER ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/19/1974    669    555   
ROFO    CNXPNG55452    000    126770000    LLOYD B BENCE ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/18/1964    523    461   
ROFO    CNXPNG55467    000    126772000    CLARENCE D BENCE ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/17/1964    523    374   
ROFO    CNXPNG55490    000    126780000    SARA JANE FAIRMAN ET VIR    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/16/1964    523   
380    ROFO    CNXPNG55494    000    126781000    EDWARD BAKER ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/17/1964    523   
386    ROFO    CNXPNG55512    000    126782000    MABEL STIVER    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/25/1974    656    32    ROFO
   CNXPNG55515    000    126783000    MARGUERITE PFEIFFER    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    2/25/1977    714    121    ROFO   
CNXPNG55565    000    126786000    THOMAS S BARBOR ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    3/5/1964    525    194   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXPNG55585    000    126790000    EMMA W ELKINS ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/18/1964    523    389   
ROFO    CNXPNG55586    000    126791000    EMMA W ELKIN    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    2/25/1974    661    186    ROFO   
CNXPNG55633    000    126794000    FLOSSIE WHITACRE ET AL    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    2/20/1964    523    398    ROFO   
CNXPNG55652    000    126797000    HANNAH J MCISAAC ET AL    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    3/24/1954    434    127    ROFO   
CNXPNG55653    000    126798000    ANDY E WEAVER ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    3/17/1964    526    643    ROFO   
CNXPNG55654    000    126799000    WILLIAM GUY SHIELDS ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/25/1964    524    590   
ROFO    CNXPNG55694    000    126802000    DIXON S LIGHTCAP ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/12/1964    529    561   
ROFO    CNXPNG55801    000    126810000    NORRIS BROWN ET UX    WARD DENMAN   
PENNSYLVANIA    INDIANA    12/14/1953    435    37    ROFO    CNXPNG55802    000
   126811000    EDNA I HENRY    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA
   INDIANA    2/1/1974    661    210    ROFO    CNXPNG55804    000    126812000
   EDWARD P AVEY ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    1/21/1974    666    143    ROFO    CNXPNG55839    000    126819000   
ELMIRA J HOPKINS ET VIR    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    6/11/1964    526    655    ROFO    CNXPNG55843    000    126820000   
CLARENCE G WISE ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    1/23/1970    603    198    ROFO    CNXPNG55851    000    126822000   
WENDELL J GRIFFITH ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    11/17/1964    535    76    ROFO    CNXPNG55932    000    126828000   
EMMA W ELKIN ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA
   8/10/1954    437    234    ROFO    CNXPNG55980    000    126832000    EDWIN D
CLOWSER    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
10/10/1964    535    84    ROFO    CNXPNG56016    000    126835000    JACK R
STEFFY ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
4/9/1965    535    96    ROFO    CNXPNG56017    000    126836000    EDWARD A
HEBERLING ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
4/16/1965    536    296    ROFO    CNXPNG56018    000    126837000    WAYNE E
STEAR ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
4/9/1965    535    100    ROFO    CNXPNG56027    000    126841000    EARL L
BEATTY ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
4/8/1965    535    108    ROFO    CNXPNG56386    000    126879000    MURRAY L
MARTIN ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
9/30/1975    687    661    ROFO    CNXPNG56476    000    126891000    KARL M
CRAIG ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
6/3/1966    544    227    ROFO    CNXPNG56478    000    126892000    CHARLES R
GLASSER ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
6/3/1969    544    247    ROFO    CNXPNG56479    000    126893000    M R
SCHLESINGER ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA
   6/3/1966    448    453    ROFO    CNXPNG56480    000    126894000    CHARLES
S BOTSFORD    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
6/3/1966    546    243    ROFO    CNXPNG56497    000    126896000    GERTRUDE M
BOTSFORD ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
6/3/1971    615    743   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXPNG56498    000    126897000    S G HARBRIGE ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/3/1965    538    481   
ROFO    CNXPNG56501    000    126898000    THOMAS S BARBOR ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/20/1956    448    506   
ROFO    CNXPNG56511    000    126899000    ELMO M TRAVIS ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/26/1976    692    212   
ROFO    CNXPNG56515    000    126900000    PHILIP J MARSHALL ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/16/1966    539   
144    ROFO    CNXPNG56518    000    126901000    WILMER M REEFER ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    1/16/1966    539   
149    ROFO    CNXPNG56575    000    126904000    NINA M LEWIS    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/19/1965    538    483   
ROFO    CNXPNG56633    000    126908000    JOHN M MCMILLEN ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/13/1976    694    621   
ROFO    CNXPNG56636    000    126909000    ROBERT M HERMANN ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/9/1966    544    237    ROFO
   CNXPNG56727    000    126919000    PAUL STEWART ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    6/8/1966    544    280    ROFO   
CNXPNG56986    000    126939000    GEORGE J DUNEGAN ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    5/12/1966    549    207    ROFO   
CNXPNG57039    000    126944000    RANDALL WINGARD ET AL    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    3/1/1967    555    198    ROFO   
CNXPNG57079    000    126948000    MIKE SOKASKI ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    10/23/1966    554    657    ROFO   
CNXPNG57942    000    127003000    SAM DALESSIO ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    7/20/1958    467    118    ROFO   
CNXPNG58144    000    127017000    MARY O WAGNER    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    11/22/1968    579    646    ROFO   
CNXPNG58205    000    127022000    OLIN M BOYER ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    12/2/1958    470    478    ROFO   
CNXPNG58215    000    127024000    CALVIN L STEVENS ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    1/3/1968    574    648    ROFO   
CNXPNG58468    000    127035000    WILLIAM K WEITZEL ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/23/1978    749    656   
ROFO    CNXPNG58543    000    127040000    VERNON KIRKLAND ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/12/1965    535    132   
ROFO    CNXPNG58579    000    127044000    JOHN J KACHMAR ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/5/1959    479    164    ROFO
   CNXPNG58672    000    127048000    THE INDIANA INVESTMENT COMPANY    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/17/1959    479   
517    ROFO    CNXPNG59869    000    127086000    FRED MUSSER ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    7/13/1960    494    2
   ROFO    CNXPNG59999    000    127090000    JOHN O DANKMYER ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/14/1970    605   
487    ROFO    CNXPNG60969    000    127156000    CLARENCE C CARR ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/4/1963    516    631
   ROFO    CNXPNG61011    000    127175000    RICHARD KINTER    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    12/27/1962    517    67   
ROFO    CNXPNG61173    000    127208000    HARRY E BEATTY ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    5/16/1963    521    325   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXPNG61395    000    127213000    FRED MUSSER ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/28/1963    522    83    ROFO
   CNXPNG61592    000    127235000    MAX WHITESELL ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    2/12/1969    587    201    ROFO   
CNXPNG61594    000    127236000    NANNIE W MCMILLEN ET VIR    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/12/1964    529    141   
ROFO    CNXPNG61595    000    127237000    DAVID W SIMPSON ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/12/1974    668    808   
ROFO    CNXPNG61694    000    127241000    FRED J TOST ET UX    CHARLES R FRYE
   PENNSYLVANIA    INDIANA    3/20/1964    530    446    ROFO    CNXPNG61706   
000    127244000    OLIVE K SIMPSON    ANN OIL AND GAS INC    PENNSYLVANIA   
INDIANA    5/17/1961    504    369    ROFO    CNXPNG61708    000    127245000   
SHEFFIELD OIL AND GAS COMPANY    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA
   INDIANA    5/26/1971    623    467    ROFO    CNXPNG61710    000    127246000
   WILLIAM H LOCKHART ET UX    ANN OIL & GAS INC    PENNSYLVANIA    INDIANA   
5/20/1961    504    112    ROFO    CNXPNG61716    000    127248000    WILEY K
SMITH ET UX    SOCONY MOBIL OIL COMPANY INC    PENNSYLVANIA    INDIANA   
11/14/1962    516    322    ROFO    CNXPNG61925    000    127254000    MUSSER
FORESTS INCORPORATED    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
INDIANA    10/1/1974    674    501    ROFO    CNXPNG61938    000    127256000   
HARRY F ORR ET UX    CHARLES R FRYE    PENNSYLVANIA    INDIANA    10/22/1964   
535    64    ROFO    CNXPNG61940    000    127257000    HARRIET C MCCLURE    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/23/1974    668   
812    ROFO    CNXPNG61952    000    127259000    HERBERT FREDERICK MILLER ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    11/5/1964   
536    82    ROFO    CNXPNG62036    000    127271000    JAMES B HASTINGS ET AL
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    4/26/1971   
614    735    ROFO    CNXPNG62037    000    127272000    PAUL H WALRATH ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    4/25/1971    614
   731    ROFO    CNXPNG62038    000    127273000    L WAYNE ELDER ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    4/26/1971    614    82
   ROFO    CNXPNG62039    000    127274000    AIDA MARY SIMPSON    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    4/18/1971    618    101   
ROFO    CNXPNG62041    000    127276000    FREDERICK E ALLEN ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    5/11/1971    620   
358    ROFO    CNXPNG62042    000    127277000    HELEN B BAUN    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    5/8/1971    614    86    ROFO
   CNXPNG62043    000    127278000    DONALD W MCTIGUE ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    5/5/1971    615    747    ROFO
   CNXPNG62048    000    127279000    EDWIN L SNYDER JR ET AL    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    11/21/1961    508    165
   ROFO    CNXPNG62050    000    127280000    CARL E WALKER ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    12/13/1971    622    448   
ROFO    CNXPNG62051    000    127281000    RICHARD D BLACK ET UX    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    2/27/1962    509   
192   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXPNG62057    000    127282000    BLAINE W HAMILTON ET UX    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    10/26/1964    534   
609    ROFO    CNXPNG62064    000    127284000    WILLIAM B OBERLIN ET UX    NEW
YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    12/18/1962   
517    429    ROFO    CNXPNG62067    000    127285000    EDITH M ANDERSON ET VIR
   NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    1/8/1963
   517    141    ROFO    CNXPNG62069    000    127286000    BRYAN B CARPENTER ET
UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA   
4/26/1963    520    189    ROFO    CNXPNG62077    000    127290000    CLARENCE H
GROFT    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    4/19/1971
   615    751    ROFO    CNXPNG62087    000    127293000    WILLIAM L DONALD ET
UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA   
10/18/1961    506    427    ROFO    CNXPNG62088    000    127294000    JAMES P
CONDRON ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA   
10/25/1971    508    45    ROFO    CNXPNG62089    000    127295000    PAUL M
BLACK ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA
   12/5/1961    508    287    ROFO    CNXPNG62094    000    127296000    CLAIR M
BOTHEL    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA   
4/11/1961    501    424    ROFO    CNXPNG62099    000    127299000    D M
STITELER ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
INDIANA    3/17/1964    528    92    ROFO    CNXPNG62100    000    127300000   
JOSEPH M KAZAR ET AL    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA
   INDIANA    3/17/1964    526    119    ROFO    CNXPNG62101    000    127301000
   LORETTA V BRADSTREET    NEW YORK STATE NATURAL GAS CORPORATION   
PENNSYLVANIA    INDIANA    3/19/1964    527    418    ROFO    CNXPNG62102    000
   127302000    MELVIN B TROYER ET UX    NEW YORK STATE NATURAL GAS CORPORATION
   PENNSYLVANIA    INDIANA    3/18/1964    527    422    ROFO    CNXPNG62106   
000    127304000    C K CONDRON ET AL    SCOTT E FREEMAN    PENNSYLVANIA   
INDIANA    4/9/1954    434    263    ROFO    CNXPNG62117    000    127306000   
DAVID R WELLS ET AL    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
INDIANA    9/8/1960    495    622    ROFO    CNXPNG62118    000    127307000   
J ROBERT LOCKHART ET UX    NEW YORK STATE NATURAL GAS CORPORATION   
PENNSYLVANIA    INDIANA    10/20/1960    496    553    ROFO    CNXPNG62153   
000    127317000    CHARLES E KENNEDY ET UX    THE PEOPLES NATURAL GAS COMPANY
   PENNSYLVANIA    INDIANA    1/19/1965    537    458    ROFO    CNXPNG62192   
000    127325000    CARL L WARREN ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    3/16/1965    538    621    ROFO    CNXPNG62193    000
   127326000    RALPH MCHENRY ET AL    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    3/12/1965    552    187    ROFO    CNXPNG62198    000
   127328000    CARL L WARREN ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    3/24/1965    539    169   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXPNG62238    000    127334000    BERT ORR ET AL    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    9/6/1965    540    461    ROFO   
CNXPNG62320    000    127339000    THE NORTH AMERICAN COAL CORPORATION    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    8/24/1975    696   
741    ROFO    CNXPNG62349    000    127348000    HAROLD RAY BROCIOUS    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    11/16/1965    545   
425    ROFO    CNXPNG62441    000    127352000    W R BRINK ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/11/1966    548    215   
ROFO    CNXPNG62626    000    127363000    VIONA ROWE ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    6/26/1976    698    780   
ROFO    CNXPNG62848    000    127374000    WILLIAM K MCCAULEY ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    6/29/1977    724   
889    ROFO    CNXPNG62863    000    127377000    JAMES G SHELLHAMMER ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    7/19/1967    567
   584    ROFO    CNXPNG62865    000    127379000    LESLIE BERESNYAK JR ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    7/28/1973   
660    339    ROFO    CNXPNG62884    000    127382000    FLOYD L SMITH ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    8/29/1967    569
   788    ROFO    CNXPNG62885    000    127383000    ELMER L STREAMS ET UX   
THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    8/29/1967    569
   792    ROFO    CNXPNG62896    000    127385000    LEWIS L GRESS ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    9/20/1977    724   
893    ROFO    CNXPNG62906    000    127387000    DOVIE HILL ET AL    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/3/1967    572    63
   ROFO    CNXPNG62909    000    127388000    EDWARD R SIMPSON ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/20/1967    571   
567    ROFO    CNXPNG62910    000    127389000    THOMAS R SIMPSON ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/20/1972    641   
216    ROFO    CNXPNG62911    000    127390000    WILLIAM H SIMPSON ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/18/1967    571   
575    ROFO    CNXPNG62913    000    127391000    CARL C WALLACE ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/27/1967    572   
67    ROFO    CNXPNG62914    000    127392000    JOHN C GRIFFITH ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/26/1967    572   
71    ROFO    CNXPNG62915    000    127393000    ROBERT M HERMANN ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/26/1967    572   
75    ROFO    CNXPNG62916    000    127394000    JOHN E WALKER ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/26/1967    572   
79    ROFO    CNXPNG62922    000    127395000    KENNETH E DICK ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    11/3/1977    724   
897    ROFO    CNXPNG62923    000    127396000    LYLE D DE HAVEN ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    11/3/1967    572   
247    ROFO    CNXPNG63258    000    127407000    WILLIAM P FRECH ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    10/8/1968    587   
205    ROFO    CNXPNG63288    000    127413000    KATHIA DEABENDERFER    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/26/1969    591   
669    ROFO    CNXPNG63539    000    127429000    HARRY E BEATTY ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/19/1970    603   
277   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXPNG63821    000    127477000    LUSTER C JOHNSTON ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    4/7/1971    622    456
   ROFO    CNXPNG63826    000    127479000    JENNIE B LAPSLEY    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    4/20/1971    622    464   
ROFO    CNXPNG63901    000    127482000    CLIFFORD W LYDIC ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    5/4/1971    623    471    ROFO
   CNXPNG63903    000    127483000    WILLIAM LEROY BENCE ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    5/6/1971    624    40    ROFO
   CNXPNG63914    000    127490000    MARTHA LEE BLACK    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    12/13/1971    624    790    ROFO   
CNXPNG63915    000    127491000    RICHARD D BLACK ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    12/13/1971    624    794    ROFO   
CNXPNG63920    000    127492000    MAX C ALTMAN ET AL    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    12/5/1971    624    240    ROFO   
CNXPNG63942    000    127495000    ANDREW REBOVICH    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    7/30/1971    627    328    ROFO   
CNXPNG63995    000    127499000    BERYL LYDIC ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    10/8/1971    630    96    ROFO   
CNXPNG64056    000    127503000    GARY L MUMAU ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    1/13/1972    633    120    ROFO   
CNXPNG64067    000    127504000    ERNEST MCKEE ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    1/27/1972    633    124    ROFO   
CNXPNG64290    000    127507000    MARION H PEIFFER ET VIR    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/30/1977    714    169   
ROFO    CNXPNG64777    000    127523000    CHARLES J CRAMER    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/9/1973    650    246    ROFO
   CNXPNG64838    000    127525000    FORD BERINGER ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    3/15/1973    652    287    ROFO   
CNXPNG64839    000    127526000    FORD BERINGER ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    3/15/1973    652    291    ROFO   
CNXPNG64852    000    127527000    DOYLE F SENSABAUGH    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    3/21/1973    652    299    ROFO   
CNXPNG65112    000    127530000    E S BROWN ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    7/13/1977    719    905    ROFO   
CNXPNG65113    000    127531000    E S BROWN ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    INDIANA    7/13/1977    719    909    ROFO   
CNXPNG65319    000    127534000    ROBERT DONALD HENRY ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    5/31/1973    666    696   
ROFO    CNXPNG65320    000    127535000    ROBERT DONALD HENRY ET AL    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    5/31/1973    666   
700    ROFO    CNXPNG65321    000    127536000    EARL C BENCE ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/26/1974    667   
408    ROFO    CNXPNG65426    000    127537000    WAYNE R RHEA ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    3/17/1974    668    38
   ROFO    CNXPNG65525    000    127543000    ROBERT J CRAIG ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    2/19/1974    669   
757    ROFO    CNXPNG65671    000    127548000    THOMAS H JACKSON ET UX    THE
PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    6/29/1974    675   
611    ROFO    CNXPNG65699    000    127550000    HARRY E JAMES    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    8/17/1974    679    62   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXPNG65700    000    127551000    HARRY E JAMES ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    7/17/1979    754    217   
ROFO    CNXPNG65721    000    127553000    EUGENE THOMPSON ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    7/24/1974    679    78   

ROFO

   CNXPNG65740    000    127554000    FRED MUSSER ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    8/1/1974    680    765    ROFO   
CNXPNG66186    000    127565000    ELMO M TRAVIS ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    6/22/1975    691    623    ROFO   
CNXPNG66484    000    127567000    GLENN R SMYERS ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    3/18/1964    528    88   
ROFO    CNXPNG66486    000    127569000    ALFRED A COUGHANOUR ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    2/18/1974   
657    118    ROFO    CNXPNG66489    000    127571000    INDIANA WHOLESALE
CHRISTMAS TREE CO    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
INDIANA    12/17/1973    654    383    ROFO    CNXPNG66492    000    127573000
   SARA ELIZABETH LEMMON ET VIR    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    INDIANA    3/31/1968    571    324    ROFO    CNXPNG66493    000
   127574000    JOHN E STITT ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    INDIANA    10/15/1972    626    614    ROFO    CNXPNG67486   
000    127595000    MABEL K WISSINGER    COLUMBIA GAS TRANSMISSION CORPORATION
   PENNSYLVANIA    INDIANA    1/30/1974    668    5    ROFO    DV001749    000
   110271000    JOHN E BERRINGER ET UX    CNG DEVELOPMENT COMPANY   
PENNSYLVANIA    INDIANA    8/4/1984    857    906    ROFO    DV005653001    000
   110353002    CLIFFORD E MCMILLEN ET UX    K & K MINERAL RESOURCES COMPANY   
PENNSYLVANIA    INDIANA    4/12/1984    850    387    ROFO    DV005653002    000
   110353001    LAVADA M WALBECK ET VIR    CNG PRODUCING COMPANY    PENNSYLVANIA
   INDIANA    4/7/1981    792    807    ROFO    DV007113001    000    110373002
   EARLE D GOSS ET UX    SPIKER ENERGY COMPANY    PENNSYLVANIA    INDIANA   
2/20/1983    846    940    ROFO    DV007113002    000    110373001    CLAIR MOCK
ET AL    CNG PRODUCING COMPANY    PENNSYLVANIA    INDIANA    3/9/1983    832   
61    ROFO    DV012938    000    111658000    CHRISTIAN BEACON PRESS   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    4/14/1971   
626    579    ROFO    DV013014    000    111712000    EARL G PIFER ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    8/29/1971   
617    700    ROFO    DV013429    000    111804000    STEPHEN G MACKO ET UX   
NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    INDIANA    8/1/1963   
524    36    ROFO    DV013988    000    111917000    ANTHONY PAUL TATE JR ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    INDIANA    12/17/1963   
527    6    ROFO    DV017698    000    112560000    LINNIE V GROMLEY ET VIR   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    8/29/1972   
642    776    ROFO    DV022102001    000    112961001    PAUL PENTZ ET UX    CNG
DEVELOPMENT COMPANY    PENNSYLVANIA    INDIANA    5/29/1985    874    920   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    DV022102002    000    112961002    SHARON PENTZ READ ET VIR    CNG
DEVELOPMENT COMPANY    PENNSYLVANIA    INDIANA    6/27/1985    877    746   
ROFO    DV022102003    000    112961003    RONALD PENTZ ET UX    CNG DEVELOPMENT
COMPANY    PENNSYLVANIA    INDIANA    6/22/1985    877    742   

ROFO

   DV022102004    000    112961004    GLEN L PENTZ    CNG DEVELOPMENT COMPANY   
PENNSYLVANIA    INDIANA    9/13/1985    887    944    ROFO    DV025599001    000
   113878001    EDITH P MACKENDRICK ET AL    VICTORY DEVELOPMENT COMPANY   
PENNSYLVANIA    INDIANA    1/20/1981    790    681    ROFO    DV025599002    000
   113878002    HELEN GERTRUDE HENSLEIGH NEUDORFER    VICTORY LAND COMPANY   
PENNSYLVANIA    INDIANA    5/4/1984    877    47    ROFO    DV025599003    000
   113878003    ELIZABETH MAE HENSLEIGH FIMON    VICTORY LAND COMPANY   
PENNSYLVANIA    INDIANA    4/25/1984    877    53    ROFO    DV025599004    000
   113878004    KATHRYN HENSLEIGH DAWSON    VICTORY LAND COMPANY    PENNSYLVANIA
   INDIANA    4/19/1984    877    59    ROFO    DV025599005    000    113878005
   LYLE FRANK HENSLEIGH    VICTORY LAND COMPANY    PENNSYLVANIA    INDIANA   
4/9/1984    877    65    ROFO    DV025599006    000    113878006    MARION ROSE
HENSLEIGH SHELTON    VICTORY LAND COMPANY    PENNSYLVANIA    INDIANA   
3/30/1984    877    71    ROFO    DV025599007    000    113878007    PAUL JOHN
HENSLEIGH    VICTORY LAND COMPANY    PENNSYLVANIA    INDIANA    3/21/1984    877
   77    ROFO    DV025599008    000    113878008    GEORGE ALFRED HENSLEIGH   
VICTORY LAND COMPANY    PENNSYLVANIA    INDIANA    3/15/1984    877    83   
ROFO    DV025599009    000    113878009    TOM BODENHORN    VICTORY LAND COMPANY
   PENNSYLVANIA    INDIANA    4/6/1984    877    89    ROFO    DV025599010   
000    113878010    EILENE BODENHORN    VICTORY LAND COMPANY    PENNSYLVANIA   
INDIANA    3/15/1984    877    95    ROFO    DV025599011    000    113878011   
EARL D BODENHORN    VICTORY LAND COMPANY    PENNSYLVANIA    INDIANA    3/19/1984
   877    101    ROFO    DV025599012    000    113878012    GLEN BODENHORN   
VICTORY LAND COMPANY    PENNSYLVANIA    INDIANA    3/22/1984    877    107   
ROFO    DV025599013    000    113878013    MARY LOUISE SHEPHERD    VICTORY LAND
COMPANY    PENNSYLVANIA    INDIANA    3/16/1984    877    113    ROFO   
DV025599014    000    113878014    LUCILLE ELINOR PARKS CARTER    VICTORY LAND
COMPANY    PENNSYLVANIA    INDIANA    3/20/1984    877    119    ROFO   
DV025599015    000    113878015    MARY ADELINE PARKS ICENOGLE    VICTORY LAND
COMPANY    PENNSYLVANIA    INDIANA    4/10/1984    877    126    ROFO   
DV025599016    000    113878016    HELEN MARJORIE PARKS BRYAN    VICTORY LAND
COMPANY    PENNSYLVANIA    INDIANA    3/17/1984    877    131    ROFO   
DV025599017    000    113878017    W CARL JOHNSON    VICTORY LAND COMPANY   
PENNSYLVANIA    INDIANA    3/26/1985    870    226    ROFO    DV025599018    000
   113878018    SUSAN HENSLEIGH    VICTORY LAND COMPANY    PENNSYLVANIA   
INDIANA    8/26/1985    881    253    ROFO    DV025599019    000    113878019   
THERESA HENSLEIGH MORAN    VICTORY LAND COMPANY    PENNSYLVANIA    INDIANA   
9/9/1985    881    257   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    DV025599020    000    113878020    WILLIAM CLAIR BROWN ET AL    VICTORY
LAND COMPANY    PENNSYLVANIA    INDIANA    5/29/1985    877    691    ROFO   
M208274001    000    122313001    JACOB H FROELICH ESTATE    NOBLE ENERGY INC   
PENNSYLVANIA    INDIANA    12/17/2007          ROFO    PNG54846    000   
126659000    C RAYMOND GLASSER ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    INDIANA    3/25/1973    651    395    ROFO    PNG62040    000   
127275000    WALTER J WORK ET UX    NEW YORK STATE NATURAL GAS CORPORATION   
PENNSYLVANIA    INDIANA    4/20/1961    501    120    ROFO    PNG62060    000   
127283000    MINNIE E BROTHERS ET AL    NEW YORK STATE NATURAL GAS CORPORATION
   PENNSYLVANIA    INDIANA    12/19/1962    517    413    ROFO    PNG62079   
000    127291000    WALTER B FOX ET UX    NEW YORK STATE NATURAL GAS CORPORATION
   PENNSYLVANIA    INDIANA    4/4/1961    501    414    ROFO    PNG62082    000
   127292000    HARVEY O EDWARDS ET AL    NEW YORK STATE NATURAL GAS CORPORATION
   PENNSYLVANIA    INDIANA    5/5/1961    502    351    ROFO    PNG62096    000
   127297000    JOSEPH F NESBIT ET UX    NEW YORK STATE NATURAL GAS CORPORATION
   PENNSYLVANIA    INDIANA    4/11/1961    501    435    ROFO    PNG62098    000
   127298000    MARLIN C FERRINGER ET UX    NEW YORK STATE NATURAL GAS
CORPORATION    PENNSYLVANIA    INDIANA    3/17/1964    527    414    ROFO   
PNG62105    000    127303000    CLARA G DICKEY ET AL    NEW YORK STATE NATURAL
GAS CORPORATION    PENNSYLVANIA    INDIANA    4/9/1964    434    256    ROFO   
PNG62108    000    127305000    WILLIAM G MILLER ET UX    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    INDIANA    4/9/1977    714    125    ROFO   
Q084866000    000    259456000    ETHEL E WHEELER    W G SHANER    PENNSYLVANIA
   INDIANA    7/9/1968    601    235    ROFO    CNX920282    000    133296000   
DAVID R BORING E    CONSOLIDATED GAS SUPP    PENNSYLVANIA    INDIANA    7/9/1976
   712    515    ROFO    057233    001    131557000    CLYDE E MCKEE ET UX   
NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON   
12/18/1953    295    295    ROFO    057233    002    131557000    CLYDE E MCKEE
ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON   
12/18/1953    295    295    ROFO    057302    001    131567000    NED C BOWERS
ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON   
1/20/1954    296    247    ROFO    057302    002    131567000    NED C BOWERS ET
UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON   
1/20/1954    296    247    ROFO    058280    001    131631000    ROBERT V MAINE
ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON   
5/18/1955    306    32    ROFO    058280    002    131631000    ROBERT V MAINE
ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON   
5/18/1955    306    32    ROFO    058280    003    131631000    ROBERT V MAINE
ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON   
5/18/1955    306    32   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    058280    004    131631000    ROBERT V MAINE ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    5/18/1955    306    32
   ROFO    058631    000    131679000    JAMES R DILTS ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    11/28/1975    424    987   
ROFO    060561    000    131798000    IDILO CATIVERA ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    10/8/1977    437    965   
ROFO    063652    000    131929000    EDWARD B MEANS ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    5/3/1960    344    280
   ROFO    067527    000    132201000    S MEIGS BEYER    SOCONY MOBIL OIL
COMPANY INC    PENNSYLVANIA    JEFFERSON    11/16/1961    355    208    ROFO   
068147    001    132278000    DAVID F NICHOLS    NEW YORK STATE NATURAL GAS
CORPORATION    PENNSYLVANIA    JEFFERSON    12/9/1964    372    552    68147
ROFO    068147    002    132278000    DAVID F NICHOLS    NEW YORK STATE NATURAL
GAS CORPORATION    PENNSYLVANIA    JEFFERSON    12/9/1964    372    552    68147
ROFO    068157    000    132280000    ROCHESTER & PITTSBURGH COAL COMPANY    NEW
YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    12/1/1964   
372    304    ROFO    CNX057148    000    131531000    MYRTLE BOWSER ET AL   
NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    12/4/1963
   367    560    ROFO    CNX057160    000    131533000    HARRY M MANNERS ET UX
   NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON   
12/2/1963    365    367    ROFO    CNX057161    000    131534000    CLYDE H
WALLS ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
JEFFERSON    12/3/1963    365    588    ROFO    CNX057179    000    131539000   
GROVER C RHOADES ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA
   JEFFERSON    12/11/1953    295    244    ROFO    CNX057185    000   
131540000    JOHN C KANN ET UX    NEW YORK STATE NATURAL GAS CORPORATION   
PENNSYLVANIA    JEFFERSON    12/9/1953    295    262    ROFO    CNX057207    000
   131551000    NANCY R MCCLURE ET AL    NEW YORK STATE NATURAL GAS CORPORATION
   PENNSYLVANIA    JEFFERSON    12/10/1963    371    759    ROFO    CNX057209   
000    131552000    EDNA M ECELBARGER ET VIR    NEW YORK STATE NATURAL GAS
CORPORATION    PENNSYLVANIA    JEFFERSON    12/10/1953    295    280    ROFO   
CNX057230    000    131556000    PUNXSUTAWNEY BEEF AND PROVISION CORPORATION   
NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON   
12/10/1953    295    286    ROFO    CNX057234    000    131558000    CLYDE R
MCKEE ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
JEFFERSON    12/16/1953    295    298    ROFO    CNX057238    000    131559000
   GEORGE F KELLER ET UX    NEW YORK STATE NATURAL GAS CORPORATION   
PENNSYLVANIA    JEFFERSON    12/16/1953    295    310   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX057242    000    131560000    REED C REITER ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    12/22/1963    366    122
   ROFO    CNX057491    000    131587000    BESS J WILLIAMS ET UX    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    4/20/1964    367
   281    ROFO    CNX057492    000    131588000    SAMUEL A KENNEDY ET UX    NEW
YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    4/21/1964   
367    285    ROFO    CNX057640    000    131594000    JOHN N LINGENFELTER ET UX
   NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON   
4/26/1964    368    58    ROFO    CNX057682    000    131598000    LINUS E
KENNEDY ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
JEFFERSON    4/30/1964    368    62    ROFO    CNX057955    000    131612000   
ROBERT J DEWAR ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA
   JEFFERSON    9/30/1954    301    598    ROFO    CNX058116    000    131624000
   JACKSON H SHELPER ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    JEFFERSON    2/23/1971    397    978    ROFO    CNX058605    001
   131678000    JEANNE CRIDER NARDELL ET VIR    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    JEFFERSON    11/22/1965    376    187    ROFO   
CNX058605    002    131678000    JEANNE CRIDER NARDELL ET VIR    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    11/22/1965    376    187
   ROFO    CNX058651    000    131681000    GEORGE G SPRAGUE ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    12/7/1975   
426    833    ROFO    CNX058840    000    131684000    ROY DICKEY ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    1/11/1976   
428    306    ROFO    CNX058908    000    131686000    R J NORRIS ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    1/17/1966   
374    1080    ROFO    CNX058933    000    131689000    MELISSA E MOORE ET VIR
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    2/9/1966
   374    1088    ROFO    CNX059030    000    131693000    CLAIR O LONDON ET UX
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    3/8/1966
   377    683    ROFO    CNX059082    000    131706000    THE ALEXANDER M
MCCLURE REAL ESTATE TRUST    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA
   JEFFERSON    3/14/1966    377    855    ROFO    CNX059096    000    131707000
   MEADE L BOWERS ET UX    NEW YORK STATE NATURAL GAS CORPORATION   
PENNSYLVANIA    JEFFERSON    3/21/1956    313    257    ROFO    CNX059138    000
   131714000    ROBY GROSE ET UX    NEW YORK STATE NATURAL GAS CORPORATION   
PENNSYLVANIA    JEFFERSON    4/3/1956    313    417    ROFO    CNX059157    000
   131717000    JOSEPH MALONE ET AL    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    JEFFERSON    12/6/1965    377    480    ROFO    CNX059183    000
   131722000    RUSSELL R HAAG ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    JEFFERSON    5/10/1966    378    406    ROFO    CNX059404    000
   131728000    ELSIE FERRINGER ET AL    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    JEFFERSON    1/31/1966    378    73    ROFO    CNX061640    000
   131864000    HERBERT J HIXSON ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    JEFFERSON    7/22/1978    440    931   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX061897    000    131872000    HELEN G RHINES ET VIR    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    9/16/1968    388    109
   ROFO    CNX061910    000    131874000    GEORGE G SPRAGUE ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    10/16/1968
   388    492    ROFO    CNX061917    000    131875000    ABRAM GOOSEN ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    10/15/1968
   388    246    ROFO    CNX062087    000    131879000    ANTHONY T ADAMCZYK ET
AL    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON   
1/14/1959    335    1    ROFO    CNX062105    000    131882000    MARGARET C
DEEMER    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON   
2/2/1969    389    466    ROFO    CNX062181    000    131885000    HARRY G
MCMILLEN    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON
   4/30/1964    368    66    ROFO    CNX062199    000    131888000    DAVID F
NICHOLS    NOBLE ENERGY INC    PENNSYLVANIA    JEFFERSON    6/23/1959    337   
314    1272 ROFO    CNX062687    000    131903000    CLIFFORD A WACHOB ET UX   
NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    9/3/1959
   339    394    ROFO    CNX062688    000    131904000    OLLIE MORRIS    NEW
YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    9/3/1959   
339    398    ROFO    CNX062689    000    131905000    HARRY E MCGEE ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    9/2/1969   
392    827    ROFO    CNX062748    000    131907000    G W PHILLIPS    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    9/15/1959    340
   189    ROFO    CNX063677    000    131931000    MAX WILLIAMS ET AL    NEW
YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    5/12/1960   
345    58    ROFO    CNX063796    000    131935000    BLAINE DINGER ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    9/2/1972   
404    1078    ROFO    CNX063979    000    131951000    EARL H POWELL    NEW
YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    7/21/1960   
346    268    ROFO    CNX064062    000    131958000    WILLIAM B DRUMMOND ET UX
   NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON   
8/10/1960    347    105    ROFO    CNX064230    000    131960000    BURTON L
HEITZENRATER ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    11/20/1970    394    797    ROFO    CNX065763    000    132094000
   JOHN T ZEEDICK ET UX    NEW YORK STATE NATURAL GAS CORPORATION   
PENNSYLVANIA    JEFFERSON    4/26/1962    356    418    ROFO    CNX066357    000
   132125000    LEE C STAHLMAN ET UX    NEW YORK STATE NATURAL GAS CORPORATION
   PENNSYLVANIA    JEFFERSON    10/26/1962    360    187    ROFO    CNX066386   
000    132130000    CLINTON W BISH ET UX    NEW YORK STATE NATURAL GAS
CORPORATION    PENNSYLVANIA    JEFFERSON    11/14/1962    360    325    ROFO   
CNX066390    000    132131000    BYRON J ISHMAN ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    JEFFERSON    11/1/1972          ROFO    CNX066499
   000    132144000    MARY G GALBRAITH    CONSOLIDATED GAS SUPPLY CORPORATION
   PENNSYLVANIA    JEFFERSON    10/25/1972    404    1070   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX066512    000    132145000    F P NEORR ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    12/12/1962    361    58
   ROFO    CNX066528    000    132147000    INEZ SWEENEY JOHNSON ET AL    NEW
YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    12/28/1962   
361    70    ROFO    CNX067332    000    132179000    CARL MCGEE ET UX    NEW
YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    2/12/1964   
367    144    ROFO    CNX067360    000    132182000    JAMES A BURKETT ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    2/26/1970   
395    709    ROFO    CNX067518    000    132198000    WALTER G DAUGHENBAUGH ET
UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON   
5/1/1974    416    25    ROFO    CNX067519    000    132199000    BLAIR MILLER
ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON   
4/16/1964    368    74    ROFO    CNX067520    000    132200000    ANNIE M
FRANTZ ET AL    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
JEFFERSON    4/16/1964    368    78    ROFO    CNX067528    000    132202000   
FRANK J BASILE ET UX    SOCONY MOBIL OIL COMPANY INC    PENNSYLVANIA   
JEFFERSON    12/13/1961    356    94    ROFO    CNX067556    000    132210000   
MINNIE SHETLER ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    3/25/1974    416    337    ROFO    CNX067557    000    132211000   
WALTER DAUGHENBAUGH ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA
   JEFFERSON    4/21/1977    437    961    ROFO    CNX067673    000    132219000
   ALLEN L SIVERLING ET UX    NEW YORK STATE NATURAL GAS CORPORATION   
PENNSYLVANIA    JEFFERSON    5/19/1964    368    680    ROFO    CNX067789    000
   132233000    PAUL E GREENAWALT ET UX    NEW YORK STATE NATURAL GAS
CORPORATION    PENNSYLVANIA    JEFFERSON    7/21/1964    369    520    ROFO   
CNX067790    000    132234000    JOHN A RENTSCHLER    NEW YORK STATE NATURAL GAS
CORPORATION    PENNSYLVANIA    JEFFERSON    7/24/1964    369    524    ROFO   
CNX067791    000    132235000    HARRY PAINTER ET UX    NEW YORK STATE NATURAL
GAS CORPORATION    PENNSYLVANIA    JEFFERSON    7/22/1964    369    528    ROFO
   CNX067814    000    132237000    JOSEPH J ROGOZINSKI    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    7/29/1964    370    132
   ROFO    CNX067844    000    132242000    FRANK CHUCANNO    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    8/6/1964    370    136
   ROFO    CNX067906    000    132246000    WILMER L MCQUOWN ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    8/21/1972   
404    1094    ROFO    CNX067916    000    132248000    LORRAINE B WINEBERG ET
AL    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON   
9/1/1964    370    546    ROFO    CNX067918    000    132249000    DELMONT H LEE
   NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON   
9/3/1964    370    423   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX067919    000    132250000    FLOYD E BOWSER ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    9/2/1964    370    469
   ROFO    CNX067920    000    132251000    FLOYD HOOVER    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    9/2/1964    370    477
   ROFO    CNX067921    000    132252000    JESSE J TRAVIS ET UX    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    9/3/1964    371   
31    ROFO    CNX067922    000    132253000    BLANCHE E RAMSEY    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    9/4/1964    371   
35    ROFO    CNX067928    000    132255000    BROOKS GOULD ET UX    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    12/3/1963    371
   39    ROFO    CNX067931    000    132257000    HESTOR B KELLER ET UX    NEW
YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    12/8/1963   
371    43    ROFO    CNX067932    000    132258000    MARY M ORR    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    12/9/1963    371
   47    ROFO    CNX067934    000    132259000    MICHAEL SULICK    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    9/23/1964    371
   238    ROFO    CNX067936    000    132260000    MARY L GALBRAITH    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    9/30/1964    371
   246    ROFO    CNX067940    000    132261000    FRANK G RHOADES ET UX    NEW
YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    12/12/1963   
371    250    ROFO    CNX067943    000    132262000    JOHN A PAPE SR ET UX   
NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    9/16/1964
   371    316    ROFO    CNX067987    000    132264000    BLANCHE WINEBERG ET AL
   NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON   
9/11/1964    371    656    ROFO    CNX067995    000    132266000    J MCCLURE
TYSON ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
JEFFERSON    10/6/1964    371    671    ROFO    CNX068025    000    132274000   
MAXINE B SAWYER    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    11/4/1969    394    357    ROFO    CNX068140    000    132276000   
EDWARD THORHAUER ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA
   JEFFERSON    11/25/1964    372    465    ROFO    CNX068146    000   
132277000    MARTHA E GRAY    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    JEFFERSON    12/8/1975    424    121    ROFO    CNX068169    000
   132281000    J RONALD LELLOCK ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    JEFFERSON    12/15/1966    379    383    ROFO    CNX068171   
000    132282000    JOHN C MILLER ET UX    CONSOLIDATED GAS SUPPLY CORPORATION
   PENNSYLVANIA    JEFFERSON    12/16/1974    372    572    ROFO    CNX068419   
000    132310000    CLARENCE C CARR ET UX    THE PEOPLES NATURAL GAS COMPANY   
PENNSYLVANIA    JEFFERSON    3/4/1963    516    628   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX068891    000    132372000    FRED A BLUMAN    NEW YORK STATE NATURAL
GAS CORPORATION    PENNSYLVANIA    JEFFERSON    2/9/1965    372    1105    ROFO
   CNX068940    000    132390000    HOMER A ZUFALL ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    3/24/1965    373    897
   ROFO    CNX068942    000    132392000    JOHN SHENOSKY ET AL    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    3/24/1965    373
   905    ROFO    CNX068943    000    132393000    ANNA GRABANY ET AL    NEW
YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    3/24/1965   
373    309    ROFO    CNX068954    000    132395000    FLOYD PLATT ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    3/4/1975   
421    1124    ROFO    CNX068956    000    132397000    CHARLES J SEITZ ET UX   
NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    3/31/1965
   373    839    ROFO    CNX068990    000    132402000    KURT ROBINS ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    5/20/1965   
374    613    ROFO    CNX069003    000    132408000    HARRY A YOUNT ET UX   
NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    5/26/1965
   374    609    ROFO    CNX069029    000    132415000    JOSEPH MALONE ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    7/1/1965   
374    1105    ROFO    CNX075247    000    132729000    JOSEPHINE A PARISE ET AL
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    8/5/1965
   375    982    ROFO    CNX075302    000    132731000    ARDEN D KEPHART ET UX
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    9/22/1975
   424    105    ROFO    CNX075304    000    132732000    ALICE M SHERRY   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    9/22/1975   
421    1027    ROFO    CNX075325    000    132735000    JOHN SAPSAY ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    9/29/1965   
376    119    ROFO    CNX075326    000    132736000    MAXINE SAWYER   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    9/29/1975   
420    587    ROFO    CNX075397    000    132740000    C H STRAITIFF ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    10/21/1965
   376    431    ROFO    CNX075588    000    132748000    WOODROW W SCHROCK ET
UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON   
12/15/1966    380    1208    ROFO    CNX075899    000    132763000    CORA O
MILLER SCHAFFER    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    4/19/1976    429    29    ROFO    CNX075973    000    132767000   
ROBERT S PHILLIBER ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA
   JEFFERSON    4/25/1966    378    878    ROFO    CNX076021    000    132769000
   ROBERT A HAAG ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    5/10/1976    429    69    ROFO    CNX076022    000    132770000   
ARTHUR J HAWK ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    6/1/1966    378    1112    ROFO    CNX076120    000    132772000   
LOUIS O REITER ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    5/23/1976    433    172    ROFO    CNX076121    000    132773000   
GEORGE HARPER    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    6/23/1966    379    357    ROFO    CNX076381    000    132780000   
W A CARLISLE ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    11/6/1966    380    851    ROFO    CNX076474    000    132786000   
CLIFFORD F GABRIELSON    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    1/10/1967    381    1064   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement

Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX076667    000    132791000    Frank A. Reed Et Al       PENNSYLVANIA
   JEFFERSON             ROFO    CNX077261    000    132827000    HAROLD
HARTZFELD ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    11/16/1967    385    958    ROFO    CNX077713    000    132848000
   JOHN F OSWALD ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    6/28/1968    388    520    ROFO    CNX078372    000    132925000   
A LEROY KEATON ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    4/7/1969    391    1067    ROFO    CNX078458    000    132934000   
JOHN E FRAMPTON ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    4/17/1981    469    160    ROFO    CNX078541    000    132938000   
HARRY E MCGEE ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    6/25/1969    392    823    ROFO    CNX078599    000    132944000   
ELMER M LEWIS ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    7/16/1969    393    304    ROFO    CNX078600    000    132945000   
ROBERT G DINGEE ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    7/16/1969    393    308    ROFO    CNX078601    000    132946000   
BOYD M HIMES ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    7/16/1974    420    625    ROFO    CNX078604    000    132947000   
JOE B LONDON ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    7/24/1969    393    324    ROFO    CNX078619    000    132949000   
HAZEL HARROLD ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    7/18/1969    393    344    ROFO    CNX078659    000    132953000   
J CARL NEAL ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    8/4/1969    393    740    ROFO    CNX078665    000    132954000   
AUGUST WERNER ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    8/6/1969    393    744    ROFO    CNX078666    000    132955000   
ANITA COAL MINING COMPANY    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA
   JEFFERSON    8/7/1974    421    1010    ROFO    CNX078669    000    132956000
   RUTH E SHERRY ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    7/1/1969    393    762    ROFO    CNX078670    000    132957000   
RUTH E SHERRY ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    7/1/1969    393    756    ROFO    CNX078701    000    132960000   
WILLIAM DUNMIRE ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    7/24/1969    405    391    ROFO    CNX079215    000    132973000   
ROBERT E FYE ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    1/16/1970    395    488    ROFO    CNX080538    000    133037000   
GOURLEY S BAIR ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    5/25/1971    402    67    ROFO    CNX080775    000    133054000   
STEVEN L HANZELY ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    8/4/1971    403    908    ROFO    CNX083672    000    133135000   
GUY BLISS ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    10/18/1972    410    649    ROFO    CNX083679    000    133136000
   ROBERT M HANAK ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA
   JEFFERSON    10/17/1972    410    633    ROFO    CNX085155    000   
133201000    CHARLES H MILLER ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    JEFFERSON    12/5/1975    431    211    ROFO    CNX085575    000
   133211000    WARD B KOUGHER ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    JEFFERSON    2/27/1974    418    948    ROFO    CNX085576    000
   133212000    LLOYD L KOUGHER ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    JEFFERSON    2/27/1974    418    953   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX087378    000    133235000    LEROY MOWREY ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    2/26/1976    423    982   
ROFO    CNX087463    000    133238000    ROBERT V MAINE ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    JEFFERSON    2/18/1975    424    724    295 ROFO   
CNX088391    000    133251000    RALPH R HARVEY ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    JEFFERSON    12/7/1975    427    871    ROFO   
CNX088392    000    133252000    ROBERT H FOLTZ ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    JEFFERSON    12/7/1975    427    867    ROFO   
CNX092003    000    133293000    PEARL L SIVERLING    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    JEFFERSON    2/4/1976    431    1148    ROFO   
CNX096041    000    133405000    OLIVE A RANDOLPH    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    JEFFERSON    1/2/1977    461    318    ROFO   
CNX096042    000    133406000    HARRY LEVERE SELNER ET AL    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    1/2/1977    461    322   
ROFO    CNX098139    000    133455000    BRUCE W POOLE ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    6/30/1974    416    19   
ROFO    CNX098195    000    133471000    EUGENE CATALANO ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    3/2/1970    393    816   
ROFO    CNX098198    000    133472000    JOHN R MASLOWSKI ET UX    CONSOLIDATED
GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    1/15/1975    420    617
   ROFO    CNX098202    000    133476000    WARREN STIVER    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    3/23/1965    373    901
   ROFO    CNX098206    000    133480000    HARLEN W RHOADES ET UX    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    3/23/1965    373
   893    ROFO    CNX098208    000    133481000    CHARLES M YOUNT ET UX    NEW
YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    11/20/1962   
360    353    ROFO    CNX098225    000    133490000    GRACE A POTRAS ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    3/18/1969   
390    683    ROFO    CNX099125    000    133517000    MICHAEL HARRICK ET UX   
COLUMBIAN CARBON COMPANY    PENNSYLVANIA    JEFFERSON    2/1/1961    351    548
   ROFO    CNX481021    000    221565000    ALVIN G EMERY ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    JEFFERSON    4/22/1992    554    121    2380 ROFO   
CNXDV009167    000    110466000    EDWARD SUMMERVILLE ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    JEFFERSON    11/8/1979    462    13   
ROFO    CNXDV011820    000    111279000    Humm D L       PENNSYLVANIA   
JEFFERSON       295    190    ROFO    CNXDV012560    000    111551000    ARTHUR
P PEDEN ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    1/21/1969    389    65    ROFO    CNXDV012563    000    111553000
   J CLAY BARNETT ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA
   JEFFERSON    2/2/1969    389    253    ROFO    CNXDV012713    000   
111588000    WALTER W PIFER ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    JEFFERSON    2/11/1975    420    621    ROFO    CNXDV012735   
000    111594000    RICHARD C PERRY ET UX    NEW YORK STATE NATURAL GAS
CORPORATION    PENNSYLVANIA    JEFFERSON    5/19/1960    344    578    ROFO   
CNXDV012874    000    111637000    KATHRYN MOTTEY    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    JEFFERSON    6/21/1976    429    73   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXDV013337    000    111782000    FRANK SCHIMIZZI JR ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    2/5/1973   
411    55    ROFO    CNXDV013500    000    111817000    DONALD J BARNETT ET AL
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    11/9/1971
   398    294    ROFO    CNXDV013689    000    111837000    THOMAS M HORNER   
NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    9/29/1964
   371    242    ROFO    CNXDV013695    000    111838000    JOHN R THOMAS ET UX
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    10/1/1974
   418    762    ROFO    CNXDV014110    000    111929000    EDWARD G MANNERS ET
AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON   
1/21/1975    420    605    ROFO    CNXDV014184    000    111946000    MICHAEL
FIRMENT ET AL    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA   
JEFFERSON    4/30/1965    374    71    ROFO    CNXDV014186    000    111948000
   JOHN B MILLIRON ET UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA
   JEFFERSON    4/28/1965    374    79    ROFO    CNXDV015326    000   
112286000    WESLEY L CRAMER ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    JEFFERSON    7/14/1975    421    1031    ROFO    CNXDV015327   
000    112287000    ROBERT J MELZER ET UX    CONSOLIDATED GAS SUPPLY CORPORATION
   PENNSYLVANIA    JEFFERSON    7/14/1975    420    613    ROFO    CNXDV015334
   000    112288000    ALBERTA L SNYDER ET AL    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    JEFFERSON    8/3/1975    421    974    ROFO   
CNXDV015335    000    112289000    EARL G PIFER ET UX    CONSOLIDATED GAS SUPPLY
CORPORATION    PENNSYLVANIA    JEFFERSON    7/22/1975    421    998    ROFO   
CNXDV015523    000    112326000    J BLAIR POSTLEWAITE ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    9/22/1965    376    131   
ROFO    CNXDV015527    000    112327000    ELMER E WILLIAMS ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    9/30/1965   
376    159    ROFO    CNXDV015551    000    112332000    A T PATTERSON ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    10/20/1975
   424    117    ROFO    CNXDV015720    000    112343000    L DEAN HAAG ET AL   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    1/20/1966   
377    942    ROFO    CNXDV016740    000    112456000    HAZEL BERKEY   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON    7/14/1969   
393    316    ROFO    CNXDV017771    000    112575000    CHARLES R SHEESLEY ET
UX    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    JEFFERSON   
11/3/1972    410    1014    ROFO    CNXL021734    000    119225000    LUTHER P
BUHITE ET AL    DOMINION EXPLORATION & PRODUCTION INC    PENNSYLVANIA   
JEFFERSON    5/31/2001    203    604    ROFO    CNXL021735    000    119226000
   JOHN S ROBERTSON SR ET AL    DOMINION EXPLORATION & PRODUCTION INC   
PENNSYLVANIA    JEFFERSON    7/31/2001    203    610    ROFO    CNXPNG01156   
000    125777000    T M ELDEN    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA
   JEFFERSON    5/1/1900    83    398    ROFO    CNXPNG02550    000    125790000
   WESLEY COLEMAN ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
JEFFERSON    1/15/1903    106    622    ROFO    CNXPNG02660    000    125799000
   D W MCGREGOR    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    JEFFERSON
   6/30/1903    102    181    ROFO    CNXPNG02661    000    125800000    A C
MCGREGOR ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    JEFFERSON
   6/30/1903    131    439    ROFO    CNXPNG17301    000    126046000    J E
YEANY ET UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    JEFFERSON   
11/28/1929         

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNXPNG28757    000    126257000    DANIEL A FRY ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    JEFFERSON    3/27/1933          ROFO   
CNXPNG28856    000    126259000    H H BROSIUS ET UX    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    JEFFERSON    2/24/1933          ROFO    CNXPNG48564
   000    126464000    CHARLES C CHANDLER ET AL    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    JEFFERSON    9/9/1946    236    433    ROFO   
CNXPNG48572    000    126465000    RHOLLA OXENREITER    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    JEFFERSON    9/27/1946    236    438    ROFO   
CNXPNG51965    000    126553000    GEORGE A STOCKDALE    THE PEOPLES NATURAL GAS
COMPANY    PENNSYLVANIA    JEFFERSON    5/4/1950    267    405    ROFO   
CNXPNG54500    000    126631000    WELLINGTON B CRAFT ET UX    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    JEFFERSON    6/25/1952    285    245   
ROFO    CNXPNG62137    000    127312000    BLAIR E GAHAGAN ET AL    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    4/23/1964    368
   46    ROFO    CNXPNG62140    000    127313000    CHRIST W HIMES    NEW YORK
STATE NATURAL GAS CORPORATION   

PENNSYLVANIA

  

JEFFERSON

  

4/27/1964

  

368

  

299

   ROFO    CNXPNG62141    000    127314000    CHARLES I POWELL ET UX    NEW YORK
STATE NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    4/29/1964    368
   303    ROFO    CNXPNG62147    000    127316000    LAVERN H MATHEWS ET UX   
THOMAS H BINGHAM JR    PENNSYLVANIA    JEFFERSON    5/1/1954    299    60   
ROFO    CNXPNG62466    000    127359000    THE NYE BRANCH COMPANY    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    JEFFERSON    3/4/1966    377    1118   
ROFO    CNXPNG62471    000    127360000    MARGARET ELKIN ET AL    THE PEOPLES
NATURAL GAS COMPANY    PENNSYLVANIA    JEFFERSON    2/28/1966    378    414   
ROFO    DV011877    000    111324000    CLARK D SMITH ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    5/1/1964    368    315
   ROFO    DV012967    000    111686000    HOWARD HAWK ET UX    NEW YORK STATE
NATURAL GAS CORPORATION    PENNSYLVANIA    JEFFERSON    4/18/1961    351    214
   ROFO    PNG62798    000    127372000    HARRY GEARHART    THE PEOPLES NATURAL
GAS COMPANY    PENNSYLVANIA    JEFFERSON    3/7/1978    443    224    ROFO   
Q081430000    001    122121000    CSX TRANSPORTATION INC    CNX GAS COMPANY LLC
   PENNSYLVANIA    JEFFERSON    12/1/2011    609    910    ROFO    Q081430000   
002    122121000    CSX TRANSPORTATION INC    CNX GAS COMPANY LLC   
PENNSYLVANIA    JEFFERSON    12/1/2011    609    910    ROFO    Q089528000   
000    257359000    JOHN LELLOCK SR ET UX    ROBERT L KELLY    PENNSYLVANIA   
JEFFERSON    9/1/1978    451    1082    ROFO    Q089531000    000    257360000
   ELLSWORTH C PIFER ET UX    SNYDER BROTHERS INC    PENNSYLVANIA    JEFFERSON
   6/11/1984    495    1027    ROFO    Q089542001    000    257361000    THOMAS
W TAYLOR    JAMES G FLEMING    PENNSYLVANIA    JEFFERSON    1/27/1983    486   
809    ROFO    Q089590000    000    257357000    WILLIAM T MARUCA ET UX   
SNYDER BROTHERS INC    PENNSYLVANIA    JEFFERSON    3/10/1984    493    969   
ROFO    Q089597000    000    257362000    JAMES E DEAN    SNYDER BROTHERS INC   
PENNSYLVANIA    JEFFERSON    4/30/1984    494    810    ROFO    Q089609000   
000    257364000    WILBUR H NORTH ET UX    SNYDER BROTHERS INC    PENNSYLVANIA
   JEFFERSON    3/26/2004    299    621   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    Q090026000    000    275366000    HAROLD F HARTZFELD ET UX    COLUMBIAN
CARBON COMPANY    PENNSYLVANIA    JEFFERSON    1/24/1956    313    516    ROFO
   Q090029000    000    275398000    CAMDEN F WEISS ET UX    BENJAMIN H MILLS   
PENNSYLVANIA    JEFFERSON    12/28/1957    297    257    ROFO    Q090046000   
000    275336000    H W WEISS ET AL    COLUMBIAN FUEL CORPORATION   
PENNSYLVANIA    JEFFERSON    12/15/1963    364    52    ROFO    Q090137000   
000    132779000    LAURA STIVER    COLUMBIAN FUEL CORPORATION    PENNSYLVANIA
   JEFFERSON    7/29/1965    375    465    ROFO    Q089618000    000   
250684000    COMMONWEALTH OF PENNSYLVANIA    B G BARTLEY INC    PENNSYLVANIA   
JEFFERSON    2/27/1964    367    486    ROFO    481877    000    222250000   
TRILLI & DUNBAR COMPANY    NOBLE ENERGY INC    PENNSYLVANIA    LAWRENCE   
8/5/2010          ROFO    DV008440    000    110457000    WILLIAM H SHANNON ET
UX    CNG DEVELOPMENT COMPANY    PENNSYLVANIA    MERCER    3/26/1985    85   
0355    ROFO    DV008487    000    110459000    LILLIAN JUNE GODLESKI ET VIR   
CNG DEVELOPMENT COMPANY    PENNSYLVANIA    MERCER    4/28/1985    85    1108   
ROFO    DV024019    000    113659000    VIRGIL L JOHNSON ET UX    NOBLE ENERGY
INC    PENNSYLVANIA    MERCER    3/27/1914    Z-9    379    60258 ROFO   
DV024020    000    113660000    W A BONE    NOBLE ENERGY INC    PENNSYLVANIA   
MERCER    10/21/1927    S-12    276    60260 ROFO    DV024021    000   
113661000    W N HOVIS TRUSTEE    NOBLE ENERGY INC    PENNSYLVANIA    MERCER   
9/12/1921    I-12    21    60261 ROFO    L011472    000    118327000    ALBERT R
LENGEL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    MERCER    4/25/1972
   1972 ART R    655    ROFO    L011473    000    118328000    ROBERT LENGEL ET
UX    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    MERCER    4/13/1972   
1972 ART    599    ROFO    L011474    000    118329000    PAUL R MCCAUSLIN ET UX
   THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA    MERCER    3/15/1972   
1972 ART R    519    ROFO    057302    003    131567000    NED C BOWERS ET UX   
NEW YORK STATE NATURAL GAS CORPORATION    Pennsylvania    JEFFERSON    1/20/1954
   296    247    ROFO    DNE    DNE    249771011    CHARLES W GREENE ET UX   
CNX GAS COMPANY LLC    Pennsylvania    Jefferson    4/26/2013          ROFO   
DNE    DNE    249771012    DARLENE E HUMM ET VIR    CNX GAS COMPANY LLC   
Pennsylvania    Jefferson    4/25/2013          ROFO    DNE    DNE    249771013
   LARRY JOE GREENE ET UX    CNX GAS COMPANY LLC    Pennsylvania    Jefferson   
4/26/2013          ROFO    DNE    DNE    249771014    PAUL L GREENE ET UX    CNX
GAS COMPANY LLC    Pennsylvania    Jefferson    4/26/2013          ROFO    DNE
   DNE    249771034    KATHLEEN M ANTONELLI ET VIR    CNX GAS COMPANY LLC   
Pennsylvania    Jefferson    6/11/2013          ROFO    DNE    DNE    249771036
   EUGENE E PYNE ET UX    CNX GAS COMPANY LLC    Pennsylvania    Jefferson   
6/25/2013          ROFO    DNE    DNE    249771038    JOSEPH O CAMUSO ET UX   
CNX GAS COMPANY LLC    Pennsylvania    Jefferson    6/25/2013          ROFO   
DNE    DNE    249771039    JOSEPH CLARK GREENE JR ET UX    CNX GAS COMPANY LLC
   Pennsylvania    Jefferson    4/25/2013         

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    DNE    DNE    249771040    DARLENE J FREEL ET VIR    CNX GAS COMPANY LLC
   Pennsylvania    Jefferson    7/8/2013          ROFO    DNE    DNE   
249771041    STEVEN CAMUSO ET UX    CNX GAS COMPANY LLC    Pennsylvania   
Jefferson    7/1/2013          ROFO    DNE    DNE    249771042    DIANA REID
BUMP ET VIR    CNX GAS COMPANY LLC    Pennsylvania    Jefferson    6/25/2013   
      ROFO    DNE    DNE    249771043    CHARLES CURTIS GREENE    CNX GAS
COMPANY LLC    Pennsylvania    Jefferson    6/25/2013          ROFO    DNE   
DNE    249771044    LAVERNE W PERRY    CNX GAS COMPANY LLC    Pennsylvania   
Jefferson    6/24/2013          ROFO    DNE    DNE    249771045    RONALD E
MINER ET UX    CNX GAS COMPANY LLC    Pennsylvania    Jefferson    6/21/2013   
      ROFO    DNE    DNE    249771046    DOREEN R TOWNER    CNX GAS COMPANY LLC
   Pennsylvania    Jefferson    7/8/2013          ROFO    DNE    DNE   
249771047    ROBERT D REYNOLDS ET UX   

CNX GAS COMPANY LLC

  

Pennsylvania

  

Jefferson

   5/18/2013          ROFO    DNE    DNE    249771048    RODNEY C GREENE ET UX
   CNX GAS COMPANY LLC    Pennsylvania    Jefferson    8/5/2013          ROFO   
DNE    DNE    249771049    MARILYN A GREENE    CNX GAS COMPANY LLC   
Pennsylvania    Jefferson    8/5/2013          ROFO    DNE    DNE    249771050
   CLARA ANN GLASER ET VIR    CNX GAS COMPANY LLC    Pennsylvania    Jefferson
   6/3/2013          ROFO    DNE    DNE    249771051    FRANK D PHILLIPS ET UX
   CNX GAS COMPANY LLC    Pennsylvania    Jefferson    8/5/2013          ROFO   
DNE    DNE    249771052    ALLEN L GREENE ET UX    CNX GAS COMPANY LLC   
Pennsylvania    Jefferson    8/5/2013          ROFO    DNE    DNE    249771053
   DENEE K BRECKENRIDGE ET VIR    CNX GAS COMPANY LLC    Pennsylvania   
Jefferson    7/8/2013          ROFO    DNE    DNE    249771055    MARY HELEN
GREENE    CNX GAS COMPANY LLC    Pennsylvania    Jefferson    8/8/2013         
ROFO    DNE    DNE    249771056    ALVIN G GREENE   

CNX GAS COMPANY LLC

  

Pennsylvania

  

Jefferson

   8/5/2013          ROFO    DNE    DNE    249771057    DORIS M WAPP ET VIR   
CNX GAS COMPANY LLC    Pennsylvania    Jefferson    8/5/2013          ROFO   
DNE    DNE    249771058    SUSAN MARIE HOCKMAN ET VIR    CNX GAS COMPANY LLC   
Pennsylvania    Jefferson    8/1/2013          ROFO    DNE    DNE    249771059
   SHARON M DAVIS    CNX GAS COMPANY LLC    Pennsylvania    Jefferson   
8/1/2013          ROFO    DNE    DNE    249771060    LARRY R GREENE JR ET UX   
CNX GAS COMPANY LLC    Pennsylvania    Jefferson    8/8/2013          ROFO   
DNE    DNE    249771061    DUANE R GREENE ET UX    CNX GAS COMPANY LLC   
Pennsylvania    Jefferson    8/5/2013          ROFO    DNE    DNE    249771062
   RANDY C GREENE ET UX    CNX GAS COMPANY LLC    Pennsylvania    Jefferson   
8/5/2013          ROFO    DNE    DNE    249771063    KENNETH E DOUGHERTY ET UX
   CNX GAS COMPANY LLC    Pennsylvania    Jefferson    8/12/2013          ROFO
   DNE    DNE    249771065    CATHY A CAMPBELL ET VIR    CNX GAS COMPANY LLC   
Pennsylvania    Jefferson    6/26/2013         

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX

Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    DNE    DNE    249771066    JERRY MERRELL ET UX    CNX GAS COMPANY LLC   
Pennsylvania    Jefferson    8/1/2013          ROFO    DNE    DNE    249771068
   JODY WRIGHT    CNX GAS COMPANY LLC    Pennsylvania    Jefferson    8/20/2013
         ROFO    DNE    DNE    249771069    FLEDABELLE J COHICK ET VIR    CNX
GAS COMPANY LLC    Pennsylvania    Jefferson    8/12/2013          ROFO    DNE
   DNE    249771070    VALERIE A GUISWITE ET VIR    CNX GAS COMPANY LLC   
Pennsylvania    Jefferson    8/8/2013          ROFO    DNE    DNE    249771071
   DONALD L GREENE ET UX    CNX GAS COMPANY LLC    Pennsylvania    Jefferson   
8/5/2013          ROFO    DNE    DNE    249771076    ELERY NEWTON DOUGHERTY ET
UX    CNX GAS COMPANY LLC    Pennsylvania    Jefferson    8/12/2013         
ROFO    DNE    DNE    249771077    TYRONE C PERRY ET UX    CNX GAS COMPANY LLC
   Pennsylvania    Jefferson    8/5/2013          ROFO    DNE    DNE   
249771078    MARJORIE G KALICICKI ET VIR    CNX GAS COMPANY LLC    Pennsylvania
   Jefferson    8/5/2013          ROFO    DNE    DNE    249771079    MARY ESTHER
G SMITH    CNX GAS COMPANY LLC    Pennsylvania    Jefferson    8/21/2013      
   ROFO    DNE    DNE    249771080    SUSAN ELIZABETH WILLIAMS    CNX GAS
COMPANY LLC    Pennsylvania    Jefferson    8/19/2013          ROFO    DNE   
DNE    249771082    JOHN F KEENE SR    CNX GAS COMPANY LLC    Pennsylvania   
Jefferson    8/19/2013          ROFO    DNE    DNE    249771083    GARY LEE
WELSHANS    CNX GAS COMPANY LLC    Pennsylvania    Jefferson    8/23/2013      
   ROFO    DNE    DNE    249771084    DAVID J WELSHANS ET UX    CNX GAS
COMPANY LLC    Pennsylvania    Jefferson    8/23/2013          ROFO    DNE   
DNE    249771085    DEBORAH A HEMSLEY ET VIR    CNX GAS COMPANY LLC   
Pennsylvania    Jefferson    8/23/2013          ROFO    DNE    DNE    249771086
   TINA L HAGUE ET VIR    CNX GAS COMPANY LLC    Pennsylvania    Jefferson   
8/23/2013          ROFO    DNE    DNE    257018000    COMMONW OF PA DEPT OF
CONSERV/NATURAL RESOURCES    CNX GAS COMPANY LLC    Pennsylvania    Jefferson   
8/13/2014          ROFO    DV022102005    000    112961005    MARTHA WILLIAMSON
ET VIR    CNG DEVELOPMENT COMPANY    Pennsylvania    INDIANA    12/2/1985    887
   948    ROFO    Q087486000    000    245203000    GERALD PEFFER ET AL    CNX
GAS COMPANY LLC    Pennsylvania    INDIANA    2/5/2013          2013-242334 ROFO
   Q087661000    000    249285000    REMINGTON L ROSE ET UX    CNX GAS
COMPANY LLC    Pennsylvania    INDIANA    1/30/2013          2013-247019 ROFO   
Q092055000    000    249814000    DOUGLAS P LEMMON ET UX    CNX GAS COMPANY LLC
   Pennsylvania    INDIANA    1/12/2013          2014250536 ROFO    Q092059000
   000    249815000    STEPHEN AQUILINO ET UX    CNX GAS COMPANY LLC   
Pennsylvania    INDIANA    5/31/2013          2014250537 ROFO    Q092062000   
000    249816000    THE JOSEPH PROKAY & MARGARET F. PROKAY REVOCABLE L    CNX
GAS COMPANY LLC    Pennsylvania    INDIANA    6/4/2013          2014250539

 

H-1



--------------------------------------------------------------------------------

 

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX

Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    Q092068000    000    249818000    HAROLD L SWARTZ ET UX    CNX GAS
COMPANY LLC    Pennsylvania    INDIANA    1/31/2013          2014250540 ROFO   
Q092591000    000    249817000    DELPHIS L WEAVER ET UX    CNX GAS COMPANY LLC
   Pennsylvania    INDIANA    2/16/2013          2014-249036 ROFO    Q092600001
   000    249769001    ELEANOR KENNIS    CNX GAS COMPANY LLC    Pennsylvania   
JEFFERSON    9/27/2013    680    881    ROFO    Q092600002    000    249769002
   ORA MAE KENNIS    CNX GAS COMPANY LLC    Pennsylvania    JEFFERSON   
9/27/2013    676    66    ROFO    Q092612000    000    252821000    TRIBRO
VENTURES LTD    CNX GAS COMPANY LLC    Pennsylvania    JEFFERSON    9/9/2013   
676    26    ROFO    Q092624001    000    249771003    MICHAEL A CAMUSO    CNX
GAS COMPANY LLC    Pennsylvania    JEFFERSON    5/18/2013    680    121    ROFO
   Q092624002    000    249771054    LORNE GREENE ET UX    CNX GAS COMPANY LLC
   Pennsylvania    JEFFERSON    8/8/2013    688    211    ROFO    Q092624003   
000    249771067    BEATRICE KROH ET VIR    CNX GAS COMPANY LLC    Pennsylvania
   JEFFERSON    8/1/2013    688    204    ROFO    Q092624004    000    249771129
   NANCY ANN CHRISMAN    CNX GAS COMPANY LLC    Pennsylvania    JEFFERSON   
1/3/2014    680    897    ROFO    Q092838001    000    254063001    LORI J
ANGELO ET VIR    CNX GAS COMPANY LLC    Pennsylvania    JEFFERSON    10/4/2013
   676    14    ROFO    Q092838002    000    254063003    GARY C KENNIS    CNX
GAS COMPANY LLC    Pennsylvania    JEFFERSON    10/4/2013    676    36    ROFO
   Q092838003    000    254063004    CONNIE MAE LIGHTNER    CNX GAS COMPANY LLC
   Pennsylvania    JEFFERSON    10/4/2013    677    724    ROFO    Q092838004   
000    254063002    WILLIAM A KENNIS ET UX    CNX GAS COMPANY LLC   
Pennsylvania    JEFFERSON    10/4/2013          ROFO    Q093756000    000   
253339000    SHANE R WEAVER ET AL    CNX GAS COMPANY LLC    Pennsylvania   
INDIANA    2/16/2013          2014251034 ROFO    Q093761000    000    253738000
   EMOGENE DEFELICE TRUST    CNX GAS COMPANY LLC    Pennsylvania    INDIANA   
10/28/2013          2014251036 ROFO    Q093762000    000    256246000    ELEANOR
KENNIS    CNX GAS COMPANY LLC    Pennsylvania    JEFFERSON    10/17/2013    681
   899    ROFO    Q093764000    000    254799000    JOSEPH R YOUNG    CNX GAS
COMPANY LLC    Pennsylvania    INDIANA    1/18/2013          2014250541 ROFO   
Q093774000    000    250481000    JERRY WYMER JR ET UX    CNX GAS COMPANY LLC   
Pennsylvania    JEFFERSON    6/27/2013    676    56    ROFO    Q093776000    000
   251061000    ALBERT E SCHLABACH ET UX    CNX GAS COMPANY LLC    Pennsylvania
   JEFFERSON    7/19/2013    676    46    ROFO    Q093784000    000    251062000
   KATIE W SCHLABACH    CNX GAS COMPANY LLC    Pennsylvania    JEFFERSON   
7/19/2013          ROFO    Q093794000    000    251396000    CARL E REAGLE ET UX
   CNX GAS COMPANY LLC    Pennsylvania    JEFFERSON    6/27/2013    676    16   
ROFO    Q095114000    000    254068000    WILLIAM A KENNIS ET UX    CNX GAS
COMPANY LLC    Pennsylvania    JEFFERSON    10/10/2013          ROFO   
Q095171001    000    256400001    SARA CATHERINE LONG ET AL    CNX GAS COMPANY
LLC    Pennsylvania    JEFFERSON    9/27/2013    680    886    ROFO   
Q095171002    000    256400002    ELEANOR KENNIS    CNX GAS COMPANY LLC   
Pennsylvania    JEFFERSON    9/27/2013    681    894    ROFO    Q095244000   
000    252934000    BRENDA KAY LONDON    CNX GAS COMPANY LLC    Pennsylvania   
JEFFERSON    9/23/2013    664    447    ROFO    Q097646000    000    250196000
   BRIDGET A HARRIGER    CNX GAS COMPANY LLC    Pennsylvania    JEFFERSON   
6/10/2013    616    6   

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX

Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    Q098599000    000    237747000    CHARLES CLARENCE CARR    CNX GAS
COMPANY LLC    Pennsylvania    INDIANA    9/18/2013          2013-246320 ROFO   
Q095434001    000    127620000    G. H. White       Pennsylvania    WESTMORELAND
      2365       ROFO    Q095432001    000    113920000    JOHN HENRY JR E   
ASHTOLA PRODUCTION COMPANY    Pennsylvania    FAYETTE    5/20/1983    1320   
553    ROFO    Q095432002    000    113921000    LESTER E HENRY    ASHTOLA
PRODUCTION COMPANY    Pennsylvania    FAYETTE    5/20/1983    1320    555   
ROFO    Q095432003    000    113922000    ROBERT HENRY E    ASHTOLA PRODUCTION
COMPANY    Pennsylvania    FAYETTE    5/20/1983    1320    1017    ROFO   
767182000    000    182522000    JOHN B KING ET UX    WILLIAM MCINTIRE COAL OIL
& GAS    PENNSYLVANIA    INDIANA    2/12/2005    1468    564    ROFO   
CNXPNG66485    000    127568000    RONALD E MCCOY ET UX    CONSOLIDATED GAS
SUPPLY CORPORATION    PENNSYLVANIA    INDIANA    12/14/1973    652    824   
ROFO    DV011753    000    111224000    G W WHALEY ET UX    NOBLE ENERGY INC   
WEST VIRGINIA    PLEASANTS    5/17/1901    35    335    ROFO    DV011754    000
   111225000    SAMUEL WILEY    NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS
   9/4/1901    36    175    ROFO    DV011755    000    111226000    MARY WILEY
ET VIR    NOBLE ENERGY INC    WEST VIRGINIA    PLEASANTS    9/4/1901    36   
176    ROFO    DV011756    000    111227000    KENNER R SECKMAN ET UX    NOBLE
ENERGY INC    WEST VIRGINIA    PLEASANTS    6/11/1901    36    214    ROFO   
CNX284079    000    216418000    ALVIN E FRITZ ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    SOMERSET    12/5/1900    112    25    ROFO    CNX284100    000
   216419000    SARAH J HOFFMAN ET AL    NOBLE ENERGY INC    PENNSYLVANIA   
SOMERSET    8/29/1902    125    330    7841 ROFO    CNX284103    000   
216420000    CHAMBERS H KAUTZ    NOBLE ENERGY INC    PENNSYLVANIA    SOMERSET   
4/27/1906    143    130    703 ROFO    CNX284169    000    216422000    HENRY M
SHAFFER    NOBLE ENERGY INC    PENNSYLVANIA    SOMERSET    8/10/1906    147   
46    1280 ROFO    CNX284170    000    216423000    CHARLES BELL ET UX    NOBLE
ENERGY INC    PENNSYLVANIA    SOMERSET    8/30/1915    195    517    ROFO   
CNX284181    000    216425000    PETER SIPE ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    SOMERSET    9/18/1902    121    633    ROFO    CNX284192    000
   216426000    JEROME STUFFT ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
SOMERSET    12/20/1904    139    62    ROFO    CNX284200    000    216427000   
MARY R D TORRANCE ET VIR    NOBLE ENERGY INC    PENNSYLVANIA    SOMERSET   
11/1/1905    141    233    6847 ROFO    CNX284211    000    216428000    GEORGE
WECHTENHEISER ET UX    NOBLE ENERGY INC    PENNSYLVANIA    SOMERSET    10/7/1905
         ROFO    CNX284283    000    216430000    JOHN C WILLIAMS ET AL    NOBLE
ENERGY INC    PENNSYLVANIA    SOMERSET    6/30/1977    808    201    32841 ROFO
   CNX284290    000    216432000    ROBERT B LANGLEY ET UX    NOBLE ENERGY INC
   PENNSYLVANIA    SOMERSET    10/11/1977    812    955    34977 ROFO   
CNX284291    000    216433000    JAMES J TINKEY ET AL    NOBLE ENERGY INC   
PENNSYLVANIA    SOMERSET    11/23/1977    814    879    35857 ROFO    CNX284315
   000    216437000    JOSEPH BURBA ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
SOMERSET    11/22/1977    814    485    35680 ROFO    CNX284317    000   
216438000    RUSSELL G BEAM ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
SOMERSET    8/12/1977    809    1043    33646 ROFO    CNX284318    000   
216439000    DWIGHT S SHAFFER    NOBLE ENERGY INC    PENNSYLVANIA    SOMERSET   
6/15/1978    822    51    39131 ROFO    CNX284322    000    216441000    HENRY
DONALD ET UX    NOBLE ENERGY INC    PENNSYLVANIA    SOMERSET    8/27/1977    812
   595    34831

 

H-1



--------------------------------------------------------------------------------

DEVCO

  

Noble Agreement
Number

  

Tract

  

CNX

Agreement
Number

  

Lessor

  

Lessee

  

State

  

County

  

Effective Date

  

Book

  

Page

  

Instrument

ROFO    CNX284324    000    216442000    RUBY J MCCUSKER ET VIR    NOBLE ENERGY
INC    PENNSYLVANIA    SOMERSET    12/30/1979    855    870    52277 ROFO   
CNX284326    000    216443000    HARVEY G BLAIR ET UX    NOBLE ENERGY INC   
PENNSYLVANIA    SOMERSET    11/22/1977    814    507    35694 ROFO    CNX284334
   000    216446000    ROBERT THOMAS ET UX    NOBLE ENERGY INC    PENNSYLVANIA
   SOMERSET    1/23/1978    816    662    36643 ROFO    CNX284337    000   
216448000    RICHARD OGLINE ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
SOMERSET    1/12/1978    816    315    36496 ROFO    CNX284339    000   
216449000    WILLIAM THOMAS ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
SOMERSET    1/31/1978    817    334    36948 ROFO    CNX284352    000   
216453000    TERRY S OKINSKY ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
SOMERSET    10/16/1979    848    776    49832 ROFO    CNX284353    000   
216454000    JACOB B FRIEDLINE ET UX    NOBLE ENERGY INC    PENNSYLVANIA   
SOMERSET    9/19/1914    192    32    ROFO    CNX284362    000    216457000   
GEORGE WECHTENHEISER ET UX    NOBLE ENERGY INC    PENNSYLVANIA    SOMERSET   
5/15/1906    148    306    850 ROFO    CNX284363    000    216458000    GEORGE
WECHTENHEISER ET UX    NOBLE ENERGY INC    PENNSYLVANIA    SOMERSET    9/4/1915
   194    25    ROFO    Q078165000    000    Q078165000    DONALD E NICHOLS   
NOBLE ENERGY INC    West Virginia    RITCHIE    6/12/2013    266    820   
201300004094 ROFO    CNXL209732    000    121629000    PAUL J BROWN ET UX   
CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    WESTMORELAND    3/30/1972
   2064    161    ROFO    CNXL209733    000    121630000    MARVIN W EXTON ET AL
   CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA    WESTMORELAND   
6/18/1972    2091    266    ROFO    CNXL209734    000    121631000    ROBERT B
KAYLOR ET UX    NEW YORK STATE NATURAL GAS CORPORATION    PENNSYLVANIA   
WESTMORELAND    10/23/1962    1848    231    ROFO    CNXL209735    000   
121632000    NELLIE BAUM    CONSOLIDATED GAS SUPPLY CORPORATION    PENNSYLVANIA
   WESTMORELAND    5/12/1972    2069    863    ROFO    CNXL209736    000   
121633000    CLARENCE D BROWN ET UX    CONSOLIDATED GAS SUPPLY CORPORATION   
PENNSYLVANIA    WESTMORELAND    5/5/1972    2069    859    ROFO    L209730   
000    121627000    J E J A F A M TRUST    CONSOLIDATED GAS SUPPLY CORPORATION
ET AL    PENNSYLVANIA    WESTMORELAND    6/26/1978    2295    1030    ROFO   
DV025129    000    113779000    JOHN E BECK ET UX    WILLIAM E SNEE   
PENNSYLVANIA    WESTMORELAND    12/12/1956    1637    117    ROFO    DV025130   
000    113780000    FRANK W ZISCHKAU ET AL    WILLIAM E SNEE    PENNSYLVANIA   
WESTMORELAND    1/23/1957    1639    491    ROFO    PNG53888    000    126590000
   J S BLAIR ET AL    THE PEOPLES NATURAL GAS COMPANY    PENNSYLVANIA   
WESTMORELAND    6/12/1951    432    520    ROFO    456817       168250001    H3
LLC    CNX GAS COMPANY LLC    WEST VIRGINIA    Tyler    9/23/2008    362    474
   ROFO    456817       168250001    H3 LLC    CNX GAS COMPANY LLC    WEST
VIRGINIA    Wetzel    9/23/2008    95    770    ROFO    456817       168250001
   H3 LLC    CNX GAS COMPANY LLC    WEST VIRGINIA    Monongalia    9/23/2008   
1373    630   

 

H-1



--------------------------------------------------------------------------------

EXHIBIT H-2

ROFO AREA

The “ROFO Area” consists of the following municipalities, which are outlined in
the map attached below:

 

State

 

County

 

Municipality Name

 

Municipality Type

Pennsylvania   Allegheny   Bradfordwoods   Borough Pennsylvania   Allegheny  
Fawn   Township Pennsylvania   Allegheny   Marshall   Township Pennsylvania  
Allegheny   Pine   Township Pennsylvania   Allegheny   Richland   Township
Pennsylvania   Armstrong   Applewold   Borough Pennsylvania   Armstrong   Atwood
  Borough Pennsylvania   Armstrong   Bethel   Township Pennsylvania   Armstrong
  Boggs   Township Pennsylvania   Armstrong   Bradys Bend   Township
Pennsylvania   Armstrong   Cadogan   Township Pennsylvania   Armstrong  
Cowanshannock   Township Pennsylvania   Armstrong   Cowanshannock   Township
Pennsylvania   Armstrong   Dayton   Borough Pennsylvania   Armstrong   East
Franklin   Township Pennsylvania   Armstrong   Ford City   Borough Pennsylvania
  Armstrong   Ford Cliff   Borough Pennsylvania   Armstrong   Hovey   Township
Pennsylvania   Armstrong   Kittanning   Borough Pennsylvania   Armstrong  
Madison   Township Pennsylvania   Armstrong   Mahoning   Township Pennsylvania  
Armstrong   Manor   Township Pennsylvania   Armstrong   Manorville   Borough
Pennsylvania   Armstrong   North Buffalo   Township Pennsylvania   Armstrong  
Parker   City Pennsylvania   Armstrong   Perry   Township Pennsylvania  
Armstrong   Pine   Township Pennsylvania   Armstrong   Rayburn   Township
Pennsylvania   Armstrong   Redbank   Township Pennsylvania   Armstrong   Rural
Valley   Borough Pennsylvania   Armstrong   South Bethlehem   Borough
Pennsylvania   Armstrong   South Buffalo   Township Pennsylvania   Armstrong  
Sugarcreek   Township Pennsylvania   Armstrong   Valley   Township Pennsylvania
  Armstrong   Washington   Township Pennsylvania   Armstrong   Wayne   Township

 

H-2-1



--------------------------------------------------------------------------------

State

 

County

 

Municipality Name

 

Municipality Type

Pennsylvania   Armstrong   West Franklin   Township Pennsylvania   Armstrong  
West Kittanning   Borough Pennsylvania   Armstrong   Worthington   Borough
Pennsylvania   Beaver   Baden   Borough Pennsylvania   Beaver   Beaver   Borough
Pennsylvania   Beaver   Beaver Falls   City Pennsylvania   Beaver   Big Beaver  
Borough Pennsylvania   Beaver   Bridgewater   Borough Pennsylvania   Beaver  
Brighton   Township Pennsylvania   Beaver   Center   Township Pennsylvania  
Beaver   Chippewa   Township Pennsylvania   Beaver   Conway   Borough
Pennsylvania   Beaver   Darlington   Borough Pennsylvania   Beaver   Darlington
  Township Pennsylvania   Beaver   Daugherty   Township Pennsylvania   Beaver  
East Rochester   Borough Pennsylvania   Beaver   Eastvale   Borough Pennsylvania
  Beaver   Economy   Borough Pennsylvania   Beaver   Ellwood City   Borough
Pennsylvania   Beaver   Fallston   Borough Pennsylvania   Beaver   Franklin  
Township Pennsylvania   Beaver   Freedom   Borough Pennsylvania   Beaver  
Georgetown   Borough Pennsylvania   Beaver   Glasgow   Borough Pennsylvania  
Beaver   Homewood   Borough Pennsylvania   Beaver   Industry   Borough
Pennsylvania   Beaver   Koppel   Borough Pennsylvania   Beaver   Marion  
Township Pennsylvania   Beaver   Midland   Borough Pennsylvania   Beaver  
Monaca   Borough Pennsylvania   Beaver   New Brighton   Borough Pennsylvania  
Beaver   New Galilee   Borough Pennsylvania   Beaver   New Sewickley   Township
Pennsylvania   Beaver   North Sewickley   Township Pennsylvania   Beaver  
Ohioville   Borough Pennsylvania   Beaver   Patterson   Township Pennsylvania  
Beaver   Patterson Heights   Borough Pennsylvania   Beaver   Potter   Township
Pennsylvania   Beaver   Pulaski   Township Pennsylvania   Beaver   Rochester  
Borough

 

H-2-2



--------------------------------------------------------------------------------

State

 

County

 

Municipality Name

 

Municipality Type

Pennsylvania   Beaver   Rochester   Township Pennsylvania   Beaver   South
Beaver   Township Pennsylvania   Beaver   Vanport   Township Pennsylvania  
Beaver   West Mayfield   Borough Pennsylvania   Beaver   White   Township
Pennsylvania   Butler   Adams   Township Pennsylvania   Butler   Allegheny  
Township Pennsylvania   Butler   Brady   Township Pennsylvania   Butler   Brady
  Township Pennsylvania   Butler   Bruin   Borough Pennsylvania   Butler  
Buffalo   Township Pennsylvania   Butler   Butler   Township Pennsylvania  
Butler   Butler   City Pennsylvania   Butler   Callery   Borough Pennsylvania  
Butler   Center   Township Pennsylvania   Butler   Cherry   Township
Pennsylvania   Butler   Cherry Valley   Borough Pennsylvania   Butler   Chicora
  Borough Pennsylvania   Butler   Clay   Township Pennsylvania   Butler  
Clearfield   Township Pennsylvania   Butler   Clinton   Township Pennsylvania  
Butler   Concord   Township Pennsylvania   Butler   Connoquenessing   Borough
Pennsylvania   Butler   Connoquenessing   Township Pennsylvania   Butler  
Cranberry   Township Pennsylvania   Butler   Cranberry   Township Pennsylvania  
Butler   Donegal   Township Pennsylvania   Butler   East Butler   Borough
Pennsylvania   Butler   Eau Claire   Borough Pennsylvania   Butler   Evans City
  Borough Pennsylvania   Butler   Fairview   Township Pennsylvania   Butler  
Fairview   Borough Pennsylvania   Butler   Forward   Township Pennsylvania  
Butler   Franklin   Township Pennsylvania   Butler   Franklin   Township
Pennsylvania   Butler   Franklin   Township Pennsylvania   Butler   Harmony  
Borough Pennsylvania   Butler   Harrisville   Borough Pennsylvania   Butler  
Jackson   Township Pennsylvania   Butler   Jefferson   Township

 

H-2-3



--------------------------------------------------------------------------------

State

 

County

 

Municipality Name

 

Municipality Type

Pennsylvania   Butler   Karns City   Borough Pennsylvania   Butler   Lancaster  
Township Pennsylvania   Butler   Marion   Township Pennsylvania   Butler   Mars
  Borough Pennsylvania   Butler   Mercer   Township Pennsylvania   Butler  
Middlesex   Township Pennsylvania   Butler   Muddy Creek   Township Pennsylvania
  Butler   Oakland   Township Pennsylvania   Butler   Parker   Township
Pennsylvania   Butler   Penn   Township Pennsylvania   Butler   Petrolia  
Borough Pennsylvania   Butler   Portersville   Borough Pennsylvania   Butler  
Prospect   Borough Pennsylvania   Butler   Saxonburg   Borough Pennsylvania  
Butler   Seven Fields   Borough Pennsylvania   Butler   Slippery Rock   Township
Pennsylvania   Butler   Slippery Rock   Borough Pennsylvania   Butler   Summit  
Township Pennsylvania   Butler   Valencia   Borough Pennsylvania   Butler  
Venango   Township Pennsylvania   Butler   Washington   Township Pennsylvania  
Butler   West Liberty   Borough Pennsylvania   Butler   West Sunbury   Borough
Pennsylvania   Butler   Winfield   Township Pennsylvania   Butler   Worth  
Township Pennsylvania   Butler   Zelienople   Borough Pennsylvania   Cambria  
Adams   Township Pennsylvania   Cambria   Allegheny   Township Pennsylvania  
Cambria   Ashville   Borough Pennsylvania   Cambria   Barr   Township
Pennsylvania   Cambria   Blacklick   Township Pennsylvania   Cambria  
Brownstown   Borough Pennsylvania   Cambria   Cambria   Township Pennsylvania  
Cambria   Carrolltown   Borough Pennsylvania   Cambria   Cassandra   Borough
Pennsylvania   Cambria   Chest   Township Pennsylvania   Cambria   Chest Springs
  Borough Pennsylvania   Cambria   Clearfield   Township Pennsylvania   Cambria
  Conemaugh   Township Pennsylvania   Cambria   Cresson   Township

 

H-2-4



--------------------------------------------------------------------------------

State

 

County

 

Municipality Name

 

Municipality Type

Pennsylvania   Cambria   Cresson   Borough Pennsylvania   Cambria   Croyle  
Township Pennsylvania   Cambria   Daisytown   Borough Pennsylvania   Cambria  
Dale   Borough Pennsylvania   Cambria   Dean   Township Pennsylvania   Cambria  
East Carroll   Township Pennsylvania   Cambria   East Conemaugh   Borough
Pennsylvania   Cambria   East Taylor   Township Pennsylvania   Cambria  
Ebensburg   Borough Pennsylvania   Cambria   Ehrenfeld   Borough Pennsylvania  
Cambria   Elder   Township Pennsylvania   Cambria   Ferndale   Borough
Pennsylvania   Cambria   Franklin   Borough Pennsylvania   Cambria   Gallitzin  
Borough Pennsylvania   Cambria   Gallitzin   Township Pennsylvania   Cambria  
Geistown   Borough Pennsylvania   Cambria   Hastings   Borough Pennsylvania  
Cambria   Jackson   Township Pennsylvania   Cambria   Johnstown   City
Pennsylvania   Cambria   Lilly   Borough Pennsylvania   Cambria   Lorain  
Borough Pennsylvania   Cambria   Loretto   Borough Pennsylvania   Cambria  
Lower Yoder   Township Pennsylvania   Cambria   Middle Taylor   Township
Pennsylvania   Cambria   Munster   Township Pennsylvania   Cambria   Nanty-Glo  
Borough Pennsylvania   Cambria   Northern Cambria   Borough Pennsylvania  
Cambria   Patton   Borough Pennsylvania   Cambria   Portage   Township
Pennsylvania   Cambria   Portage   Borough Pennsylvania   Cambria   Reade  
Township Pennsylvania   Cambria   Richland   Township Pennsylvania   Cambria  
Sankertown   Borough Pennsylvania   Cambria   Scalp Level   Borough Pennsylvania
  Cambria   South Fork   Borough Pennsylvania   Cambria   Southmont   Borough
Pennsylvania   Cambria   Stonycreek   Township Pennsylvania   Cambria  
Summerhill   Township Pennsylvania   Cambria   Summerhill   Borough Pennsylvania
  Cambria   Susquehanna   Township

 

H-2-5



--------------------------------------------------------------------------------

State

 

County

 

Municipality Name

 

Municipality Type

Pennsylvania   Cambria   Tunnelhill   Borough Pennsylvania   Cambria   Upper
Yoder   Township Pennsylvania   Cambria   Vintondale   Borough Pennsylvania  
Cambria   Washington   Township Pennsylvania   Cambria   West Carroll   Township
Pennsylvania   Cambria   West Taylor   Township Pennsylvania   Cambria  
Westmont   Borough Pennsylvania   Cambria   White   Township Pennsylvania  
Cambria   Wilmore   Borough Pennsylvania   Cameron   Driftwood   Borough
Pennsylvania   Cameron   Emporium   Borough Pennsylvania   Cameron   Gibson  
Township Pennsylvania   Cameron   Grove   Township Pennsylvania   Cameron  
Lumber   Township Pennsylvania   Cameron   Portage   Township Pennsylvania  
Cameron   Shippen   Township Pennsylvania   Clarion   Ashland   Township
Pennsylvania   Clarion   Beaver   Township Pennsylvania   Clarion   Brady  
Township Pennsylvania   Clarion   Callensburg   Borough Pennsylvania   Clarion  
Clarion   Township Pennsylvania   Clarion   Clarion   Borough Pennsylvania  
Clarion   East Brady   Borough Pennsylvania   Clarion   Elk   Township
Pennsylvania   Clarion   Emlenton   Borough Pennsylvania   Clarion   Farmington
  Township Pennsylvania   Clarion   Foxburg   Borough Pennsylvania   Clarion  
Hawthorn   Borough Pennsylvania   Clarion   Highland   Township Pennsylvania  
Clarion   Knox   Borough Pennsylvania   Clarion   Knox   Township Pennsylvania  
Clarion   Licking   Township Pennsylvania   Clarion   Limestone   Township
Pennsylvania   Clarion   Madison   Township Pennsylvania   Clarion   Millcreek  
Township Pennsylvania   Clarion   Monroe   Township Pennsylvania   Clarion   New
Bethlehem   Borough Pennsylvania   Clarion   Paint   Township Pennsylvania  
Clarion   Perry   Township Pennsylvania   Clarion   Piney   Township

 

H-2-6



--------------------------------------------------------------------------------

State

 

County

 

Municipality Name

 

Municipality Type

Pennsylvania   Clarion   Porter   Township Pennsylvania   Clarion   Redbank  
Township Pennsylvania   Clarion   Richland   Township Pennsylvania   Clarion  
Rimersburg   Borough Pennsylvania   Clarion   Salem   Township Pennsylvania  
Clarion   Shippenville   Borough Pennsylvania   Clarion   Sligo   Borough
Pennsylvania   Clarion   St. Petersburg   Borough Pennsylvania   Clarion  
Strattanville   Borough Pennsylvania   Clarion   Toby   Township Pennsylvania  
Clarion   Washington   Township Pennsylvania   Clearfield   Beccaria   Township
Pennsylvania   Clearfield   Bell   Township Pennsylvania   Clearfield   Bigler  
Township Pennsylvania   Clearfield   Bloom   Township Pennsylvania   Clearfield
  Boggs   Township Pennsylvania   Clearfield   Bradford   Township Pennsylvania
  Clearfield   Brady   Township Pennsylvania   Clearfield   Brisbin   Borough
Pennsylvania   Clearfield   Burnside   Township Pennsylvania   Clearfield  
Burnside   Borough Pennsylvania   Clearfield   Chest   Township Pennsylvania  
Clearfield   Chester Hill   Borough Pennsylvania   Clearfield   Clearfield  
Borough Pennsylvania   Clearfield   Coalport   Borough Pennsylvania   Clearfield
  Cooper   Township Pennsylvania   Clearfield   Covington   Township
Pennsylvania   Clearfield   Curwensville   Borough Pennsylvania   Clearfield  
Decatur   Township Pennsylvania   Clearfield   DuBois   City Pennsylvania  
Clearfield   Falls Creek   Borough Pennsylvania   Clearfield   Ferguson  
Township Pennsylvania   Clearfield   Girard   Township Pennsylvania   Clearfield
  Glen Hope   Borough Pennsylvania   Clearfield   Goshen   Township Pennsylvania
  Clearfield   Graham   Township Pennsylvania   Clearfield   Grampian   Borough
Pennsylvania   Clearfield   Greenwood   Township Pennsylvania   Clearfield  
Gulich   Township Pennsylvania   Clearfield   Houtzdale   Borough

 

H-2-7



--------------------------------------------------------------------------------

State

 

County

 

Municipality Name

 

Municipality Type

Pennsylvania   Clearfield   Huston   Township Pennsylvania   Clearfield   Irvona
  Borough Pennsylvania   Clearfield   Jordan   Township Pennsylvania  
Clearfield   Karthaus   Township Pennsylvania   Clearfield   Knox   Township
Pennsylvania   Clearfield   Lawrence   Township Pennsylvania   Clearfield  
Lumber City   Borough Pennsylvania   Clearfield   Mahaffey   Borough
Pennsylvania   Clearfield   Morris   Township Pennsylvania   Clearfield   New
Washington   Borough Pennsylvania   Clearfield   Newburg   Borough Pennsylvania
  Clearfield   Osceola Mills   Borough Pennsylvania   Clearfield   Penn  
Township Pennsylvania   Clearfield   Pike   Township Pennsylvania   Clearfield  
Pine   Township Pennsylvania   Clearfield   Ramey   Borough Pennsylvania  
Clearfield   Sandy   Township Pennsylvania   Clearfield   Troutville   Borough
Pennsylvania   Clearfield   Union   Township Pennsylvania   Clearfield  
Wallaceton   Borough Pennsylvania   Clearfield   Westover   Borough Pennsylvania
  Clearfield   Woodward   Township Pennsylvania   Clinton   Allison   Township
Pennsylvania   Clinton   Avis   Borough Pennsylvania   Clinton   Bald Eagle  
Township Pennsylvania   Clinton   Beech Creek   Borough Pennsylvania   Clinton  
Beech Creek   Township Pennsylvania   Clinton   Castanea   Township Pennsylvania
  Clinton   Chapman   Township Pennsylvania   Clinton   Colebrook   Township
Pennsylvania   Clinton   Crawford   Township Pennsylvania   Clinton   Dunnstable
  Township Pennsylvania   Clinton   East Keating   Township Pennsylvania  
Clinton   Flemington   Borough Pennsylvania   Clinton   Gallagher   Township
Pennsylvania   Clinton   Greene   Township Pennsylvania   Clinton   Grugan  
Township Pennsylvania   Clinton   Lamar   Township Pennsylvania   Clinton  
Leidy   Township Pennsylvania   Clinton   Lock Haven   City

 

H-2-8



--------------------------------------------------------------------------------

State

 

County

 

Municipality Name

 

Municipality Type

Pennsylvania   Clinton   Logan   Township Pennsylvania   Clinton   Loganton  
Borough Pennsylvania   Clinton   Mill Hall   Borough Pennsylvania   Clinton  
Noyes   Township Pennsylvania   Clinton   Pine Creek   Township Pennsylvania  
Clinton   Porter   Township Pennsylvania   Clinton   Renovo   Borough
Pennsylvania   Clinton   South Renovo   Borough Pennsylvania   Clinton   Wayne  
Township Pennsylvania   Clinton   West Keating   Township Pennsylvania   Clinton
  Woodward   Township Pennsylvania   Elk   Benezette   Township Pennsylvania  
Elk   Fox   Township Pennsylvania   Elk   Highland   Township Pennsylvania   Elk
  Horton   Township Pennsylvania   Elk   Jay   Township Pennsylvania   Elk  
Johnsonburg   Borough Pennsylvania   Elk   Jones   Township Pennsylvania   Elk  
Millstone   Township Pennsylvania   Elk   Ridgway   Township Pennsylvania   Elk
  Ridgway   Borough Pennsylvania   Elk   Spring Creek   Township Pennsylvania  
Elk   St. Marys   City Pennsylvania   Fayette   Bullskin   Township Pennsylvania
  Fayette   Connellsville   Township Pennsylvania   Fayette   Connellsville  
City Pennsylvania   Fayette   Dawson   Borough Pennsylvania   Fayette   Dunbar  
Township Pennsylvania   Fayette   Dunbar   Borough Pennsylvania   Fayette  
Everson   Borough Pennsylvania   Fayette   Fairchance   Borough Pennsylvania  
Fayette   Franklin   Township Pennsylvania   Fayette   Georges   Township
Pennsylvania   Fayette   German   Township Pennsylvania   Fayette   Henry Clay  
Township Pennsylvania   Fayette   Lower Tyrone   Township Pennsylvania   Fayette
  Markleysburg   Borough Pennsylvania   Fayette   Masontown   Borough
Pennsylvania   Fayette   Menallen   Township Pennsylvania   Fayette   Nicholson
  Township

 

H-2-9



--------------------------------------------------------------------------------

State

 

County

 

Municipality Name

 

Municipality Type

Pennsylvania   Fayette   North Union   Township Pennsylvania   Fayette  
Ohiopyle   Borough Pennsylvania   Fayette   Point Marion   Borough Pennsylvania
  Fayette   Redstone   Township Pennsylvania   Fayette   Saltlick   Township
Pennsylvania   Fayette   Seven Springs   Borough Pennsylvania   Fayette  
Smithfield   Borough Pennsylvania   Fayette   South Connellsville   Borough
Pennsylvania   Fayette   South Union   Township Pennsylvania   Fayette  
Springfield   Township Pennsylvania   Fayette   Springhill   Township
Pennsylvania   Fayette   Stewart   Township Pennsylvania   Fayette   Uniontown  
City Pennsylvania   Fayette   Upper Tyrone   Township Pennsylvania   Fayette  
Vanderbilt   Borough Pennsylvania   Fayette   Wharton   Township Pennsylvania  
Forest   Barnett   Township Pennsylvania   Forest   Green   Township
Pennsylvania   Forest   Harmony   Township Pennsylvania   Forest   Hickory  
Township Pennsylvania   Forest   Howe   Township Pennsylvania   Forest   Jenks  
Township Pennsylvania   Forest   Kingsley   Township Pennsylvania   Forest  
Tionesta   Township Pennsylvania   Forest   Tionesta   Borough Pennsylvania  
Greene   Carmichaels   Borough Pennsylvania   Greene   Cumberland   Township
Pennsylvania   Greene   Dunkard   Township Pennsylvania   Greene   Greene  
Township Pennsylvania   Greene   Greensboro   Borough Pennsylvania   Greene  
Monongahela   Township Pennsylvania   Indiana   Armagh   Borough Pennsylvania  
Indiana   Banks   Township Pennsylvania   Indiana   Buffington   Township
Pennsylvania   Indiana   Canoe   Township Pennsylvania   Indiana   Cherry Tree  
Borough Pennsylvania   Indiana   Cherryhill   Township Pennsylvania   Indiana  
Clymer   Borough Pennsylvania   Indiana   Creekside   Borough Pennsylvania  
Indiana   East Mahoning   Township

 

H-2-10



--------------------------------------------------------------------------------

State

 

County

 

Municipality Name

 

Municipality Type

Pennsylvania   Indiana   East Wheatfield   Township Pennsylvania   Indiana  
Ernest   Borough Pennsylvania   Indiana   Glen Campbell   Borough Pennsylvania  
Indiana   Grant   Township Pennsylvania   Indiana   Green   Township
Pennsylvania   Indiana   Marion Center   Borough Pennsylvania   Indiana  
Montgomery   Township Pennsylvania   Indiana   North Mahoning   Township
Pennsylvania   Indiana   Pine   Township Pennsylvania   Indiana   Plumville  
Borough Pennsylvania   Indiana   Rayne   Township Pennsylvania   Indiana  
Smicksburg   Borough Pennsylvania   Indiana   South Mahoning   Township
Pennsylvania   Indiana   Washington   Township Pennsylvania   Indiana   West
Mahoning   Township Pennsylvania   Indiana   West Wheatfield   Township
Pennsylvania   Jefferson   Barnett   Township Pennsylvania   Jefferson   Beaver
  Township Pennsylvania   Jefferson   Bell   Township Pennsylvania   Jefferson  
Big Run   Borough Pennsylvania   Jefferson   Brockway   Borough Pennsylvania  
Jefferson   Brookville   Borough Pennsylvania   Jefferson   Clover   Township
Pennsylvania   Jefferson   Corsica   Borough Pennsylvania   Jefferson   Eldred  
Township Pennsylvania   Jefferson   Falls Creek   Borough Pennsylvania  
Jefferson   Gaskill   Township Pennsylvania   Jefferson   Heath   Township
Pennsylvania   Jefferson   Henderson   Township Pennsylvania   Jefferson   Knox
  Township Pennsylvania   Jefferson   McCalmont   Township Pennsylvania  
Jefferson   Oliver   Township Pennsylvania   Jefferson   Perry   Township
Pennsylvania   Jefferson   Pine Creek   Township Pennsylvania   Jefferson   Polk
  Township Pennsylvania   Jefferson   Porter   Township Pennsylvania   Jefferson
  Punxsutawney   Borough Pennsylvania   Jefferson   Reynoldsville   Borough
Pennsylvania   Jefferson   Ringgold   Township Pennsylvania   Jefferson   Rose  
Township

 

H-2-11



--------------------------------------------------------------------------------

State

 

County

 

Municipality Name

 

Municipality Type

Pennsylvania   Jefferson   Snyder   Township Pennsylvania   Jefferson  
Summerville   Borough Pennsylvania   Jefferson   Sykesville   Borough
Pennsylvania   Jefferson   Timblin   Borough Pennsylvania   Jefferson   Union  
Township Pennsylvania   Jefferson   Warsaw   Township Pennsylvania   Jefferson  
Washington   Township Pennsylvania   Jefferson   Winslow   Township Pennsylvania
  Jefferson   Worthville   Borough Pennsylvania   Jefferson   Young   Township
Pennsylvania   Lawrence   Bessemer   Borough Pennsylvania   Lawrence   Ellport  
Borough Pennsylvania   Lawrence   Ellwood City   Borough Pennsylvania   Lawrence
  Enon Valley   Borough Pennsylvania   Lawrence   Hickory   Township
Pennsylvania   Lawrence   Little Beaver   Township Pennsylvania   Lawrence  
Mahoning   Township Pennsylvania   Lawrence   Neshannock   Township Pennsylvania
  Lawrence   New Beaver   Borough Pennsylvania   Lawrence   New Castle   City
Pennsylvania   Lawrence   New Wilmington   Borough Pennsylvania   Lawrence  
North Beaver   Township Pennsylvania   Lawrence   Perry   Township Pennsylvania
  Lawrence   Plain Grove   Township Pennsylvania   Lawrence   Pulaski   Township
Pennsylvania   Lawrence   S.N.P.J.   Borough Pennsylvania   Lawrence   Scott  
Township Pennsylvania   Lawrence   Shenango   Township Pennsylvania   Lawrence  
Slippery Rock   Township Pennsylvania   Lawrence   South New Castle   Borough
Pennsylvania   Lawrence   Taylor   Township Pennsylvania   Lawrence   Taylor  
Township Pennsylvania   Lawrence   Taylor   Township Pennsylvania   Lawrence  
Union   Township Pennsylvania   Lawrence   Volant   Borough Pennsylvania  
Lawrence   Wampum   Borough Pennsylvania   Lawrence   Washington   Township
Pennsylvania   Lawrence   Wayne   Township Pennsylvania   Lawrence   Wilmington
  Township Pennsylvania   Mercer   Clark   Borough

 

H-2-12



--------------------------------------------------------------------------------

State

 

County

 

Municipality Name

 

Municipality Type

Pennsylvania   Mercer   Coolspring   Township Pennsylvania   Mercer   Deer Creek
  Township Pennsylvania   Mercer   Delaware   Township Pennsylvania   Mercer  
East Lackawannock   Township Pennsylvania   Mercer   Fairview   Township
Pennsylvania   Mercer   Farrell   City Pennsylvania   Mercer   Findley  
Township Pennsylvania   Mercer   Fredonia   Borough Pennsylvania   Mercer  
French Creek   Township Pennsylvania   Mercer   Greene   Township Pennsylvania  
Mercer   Greenville   Borough Pennsylvania   Mercer   Greenville   Borough
Pennsylvania   Mercer   Grove City   Borough Pennsylvania   Mercer   Hempfield  
Township Pennsylvania   Mercer   Hermitage   City Pennsylvania   Mercer  
Hermitage   City Pennsylvania   Mercer   Jackson   Township Pennsylvania  
Mercer   Jackson Center   Borough Pennsylvania   Mercer   Jamestown   Borough
Pennsylvania   Mercer   Jefferson   Township Pennsylvania   Mercer  
Lackawannock   Township Pennsylvania   Mercer   Lake   Township Pennsylvania  
Mercer   Liberty   Township Pennsylvania   Mercer   Mercer   Borough
Pennsylvania   Mercer   Mill Creek   Township Pennsylvania   Mercer   New
Lebanon   Borough Pennsylvania   Mercer   New Vernon   Township Pennsylvania  
Mercer   Otter Creek   Township Pennsylvania   Mercer   Perry   Township
Pennsylvania   Mercer   Pine   Township Pennsylvania   Mercer   Pine   Township
Pennsylvania   Mercer   Pine   Township Pennsylvania   Mercer   Pymatuning  
Township Pennsylvania   Mercer   Salem   Township Pennsylvania   Mercer   Sandy
Creek   Township Pennsylvania   Mercer   Sandy Lake   Township Pennsylvania  
Mercer   Sandy Lake   Borough Pennsylvania   Mercer   Sharon   City Pennsylvania
  Mercer   Sharpsville   Borough Pennsylvania   Mercer   Sheakleyville   Borough

 

H-2-13



--------------------------------------------------------------------------------

State

 

County

 

Municipality Name

 

Municipality Type

Pennsylvania   Mercer   Shenango   Township Pennsylvania   Mercer   South
Pymatuning   Township Pennsylvania   Mercer   Springfield   Township
Pennsylvania   Mercer   Stoneboro   Borough Pennsylvania   Mercer   Sugar Grove
  Township Pennsylvania   Mercer   West Middlesex   Borough Pennsylvania  
Mercer   West Salem   Township Pennsylvania   Mercer   Wheatland   Borough
Pennsylvania   Mercer   Wilmington   Township Pennsylvania   Mercer   Wolf Creek
  Township Pennsylvania   Mercer   Worth   Township Pennsylvania   Somerset  
Addison   Borough Pennsylvania   Somerset   Addison   Township Pennsylvania  
Somerset   Allegheny   Township Pennsylvania   Somerset   Benson   Borough
Pennsylvania   Somerset   Berlin   Borough Pennsylvania   Somerset   Black  
Township Pennsylvania   Somerset   Boswell   Borough Pennsylvania   Somerset  
Brothersvalley   Township Pennsylvania   Somerset   Callimont   Borough
Pennsylvania   Somerset   Casselman   Borough Pennsylvania   Somerset   Central
City   Borough Pennsylvania   Somerset   Conemaugh   Township Pennsylvania  
Somerset   Confluence   Borough Pennsylvania   Somerset   Elk Lick   Township
Pennsylvania   Somerset   Fairhope   Township Pennsylvania   Somerset   Garrett
  Borough Pennsylvania   Somerset   Greenville   Township Pennsylvania  
Somerset   Hooversville   Borough Pennsylvania   Somerset   Indian Lake  
Borough Pennsylvania   Somerset   Jefferson   Township Pennsylvania   Somerset  
Jenner   Township Pennsylvania   Somerset   Jennerstown   Borough Pennsylvania  
Somerset   Larimer   Township Pennsylvania   Somerset   Lincoln   Township
Pennsylvania   Somerset   Lower Turkeyfoot   Township Pennsylvania   Somerset  
Meyersdale   Borough Pennsylvania   Somerset   Middlecreek   Township
Pennsylvania   Somerset   Middlecreek   Township Pennsylvania   Somerset  
Milford   Township

 

H-2-14



--------------------------------------------------------------------------------

State

 

County

 

Municipality Name

 

Municipality Type

Pennsylvania   Somerset   New Baltimore   Borough Pennsylvania   Somerset   New
Centerville   Borough Pennsylvania   Somerset   Northampton   Township
Pennsylvania   Somerset   Ogle   Township Pennsylvania   Somerset   Paint  
Township Pennsylvania   Somerset   Paint   Borough Pennsylvania   Somerset  
Quemahoning   Township Pennsylvania   Somerset   Rockwood   Borough Pennsylvania
  Somerset   Salisbury   Borough Pennsylvania   Somerset   Seven Springs  
Borough Pennsylvania   Somerset   Shade   Township Pennsylvania   Somerset  
Shanksville   Borough Pennsylvania   Somerset   Somerset   Borough Pennsylvania
  Somerset   Somerset   Township Pennsylvania   Somerset   Southampton  
Township Pennsylvania   Somerset   Stonycreek   Township Pennsylvania   Somerset
  Stoystown   Borough Pennsylvania   Somerset   Summit   Township Pennsylvania  
Somerset   Upper Turkeyfoot   Township Pennsylvania   Somerset   Ursina  
Borough Pennsylvania   Somerset   Wellersburg   Borough Pennsylvania   Somerset
  Windber   Borough Pennsylvania   Venango   Allegheny   Township Pennsylvania  
Venango   Barkeyville   Borough Pennsylvania   Venango   Canal   Township
Pennsylvania   Venango   Cherrytree   Township Pennsylvania   Venango   Clinton
  Township Pennsylvania   Venango   Clintonville   Borough Pennsylvania  
Venango   Cooperstown   Borough Pennsylvania   Venango   Cornplanter   Township
Pennsylvania   Venango   Cranberry   Township Pennsylvania   Venango   Emlenton
  Borough Pennsylvania   Venango   Franklin   City Pennsylvania   Venango  
Frenchcreek   Township Pennsylvania   Venango   Irwin   Township Pennsylvania  
Venango   Jackson   Township Pennsylvania   Venango   Mineral   Township
Pennsylvania   Venango   Oakland   Township Pennsylvania   Venango   Oil City  
City Pennsylvania   Venango   Oilcreek   Township

 

H-2-15



--------------------------------------------------------------------------------

State

 

County

 

Municipality Name

 

Municipality Type

Pennsylvania   Venango   Pinegrove   Township Pennsylvania   Venango  
Pleasantville   Borough Pennsylvania   Venango   Plum   Township Pennsylvania  
Venango   Polk   Borough Pennsylvania   Venango   President   Township
Pennsylvania   Venango   Richland   Township Pennsylvania   Venango   Rockland  
Township Pennsylvania   Venango   Rouseville   Borough Pennsylvania   Venango  
Sandycreek   Township Pennsylvania   Venango   Sandycreek   Township
Pennsylvania   Venango   Scrubgrass   Township Pennsylvania   Venango  
Sugarcreek   Borough Pennsylvania   Venango   Utica   Borough Pennsylvania  
Venango   Victory   Township Pennsylvania   Westmoreland   Bolivar   Borough
Pennsylvania   Westmoreland   Cook   Township Pennsylvania   Westmoreland  
Donegal   Township Pennsylvania   Westmoreland   Donegal   Borough Pennsylvania
  Westmoreland   Fairfield   Township Pennsylvania   Westmoreland   Laurel
Mountain   Borough Pennsylvania   Westmoreland   Ligonier   Township
Pennsylvania   Westmoreland   Ligonier   Borough Pennsylvania   Westmoreland  
Mount Pleasant   Township Pennsylvania   Westmoreland   New Florence   Borough
Pennsylvania   Westmoreland   Scottdale   Borough Pennsylvania   Westmoreland  
Seward   Borough Pennsylvania   Westmoreland   St. Clair   Township

[See map of ROFO Area attached on next page]

 

H-2-16



--------------------------------------------------------------------------------

LOGO [g304707stamp615.jpg]



--------------------------------------------------------------------------------

EXHIBIT I-1

DOWNTIME FEE REDUCTION

 

Gathering System Downtime Percentage

(per calendar quarter)

  Percentage Reduction of Dry Gas
and Wet Gas Fee  

Greater than 4% and up to and including 5%

    5 % 

Greater than 5% and up to and including 6%

    10 % 

Greater than 6% and up to and including 7%

    15 % 

Greater than 7%

    20 % 

Individual System Downtime Percentage

(per calendar quarter)

  Percentage Reduction of Dry Gas
and Wet Gas Fee with respect to
such Individual System  

Greater than 10% and up to and including 12%

    5 % 

Greater than 12% and up to and including 14%

    10 % 

Greater than 14% and up to and including 16%

    15 % 

Greater than 16%

    20 % 

Individual System Downtime Percentage

(per two consecutive calendar quarters)

  Percentage Reduction of Dry Gas
and Wet Gas Fee with respect to
such Individual System  

Greater than 6% and up to and including 7%

    5 % 

Greater than 7% and up to and including 8%

    10 % 

Greater than 8% and up to and including 9%

    15 % 

Greater than 9%

    20 % 

 

I-1-1



--------------------------------------------------------------------------------

EXHIBIT I-2

OPERATING PRESSURE FEE REDUCTION

 

Pressure Overage Percentage

  Percentage Reduction of Dry Gas
and Wet Gas Fee with respect to
such Individual System  

Less than 5%

    None   

Greater than 5% and up to and including 15%

    5 % 

Greater than 15% and up to and including 25%

    10 % 

Greater than 25% and up to and including 35%

    15 % 

Greater than 35% and up to and including 45%

    20 % 

Greater than 45%

    25 % 

 

I-2-1



--------------------------------------------------------------------------------

EXHIBIT J-1

VERTICAL MARCELLUS WELLS

 

Well Name

  

Well Type

  

API Well Number

CNX4    Vertical Marcellus    3705924719 GH6CV Shale    Vertical Marcellus   
3705924928 GH2CV Shale    Vertical Marcellus    3705924921 GH14CV    Vertical
Marcellus    3705925052 GH19CV    Vertical Marcellus    3705925034

 

J-1



--------------------------------------------------------------------------------

EXHIBIT J-2

LEGACY WELLS

Marshall County Wells

 

MC43    MC58    MC3    MH4 MC44    MC59    MC4    MH5 MC45    MC68    MC5   
MH11 MC46    MC102    MC6    MH12 MC47    MC110    MC10    4NAC MC50    MC111   
MC12    Hieronimus #1 MC51    MC114    MC21    Torns Run MC52    MC144    MC17
   12N MC53    MC122    MC19    Moundsville AC MC56    MC1    MC28    1N-DGAS 4N
   MC2    MH3    5A1 MC57         

Fallowfield Wells

 

F23    FF72CV    F2D    F69 F25    FF78CV    F2J    Myers #1 F29MK    FF79CV   
F2B    Myers #2 F29UF    FF80CV    S. RIDER #2    WLERR #1 F45MK    FF83CV    S.
RIDER #1    F17 F45UF    FF84CV    F41    F18 F44    FF50CV    F42    F19 F43   
FF52CV    ELLEN WINNETT #1    F24 M. Smith #1    Skokut #2    S RIDER #3    F26
Skakut #1    Skokut #5    S RIDER #4    F27 D. Denning #1    Dury #1    F60   
F30 R. Smith #1    Mudrick #1    F62    F32 Hostovich #1    Van Voorist #1   
F63    F33 Sacred Heart #1    Sacred Heart #3    F64    F37 Sacred Heart #2   
J. Galdos #1    F65    F38 Cox #1    S. Zmiljowski #1    F115    F77MK/UF Cox #2
        

 

J-2



--------------------------------------------------------------------------------

EXHIBIT J-3

THIRD PARTIES

 

1. DORSO LP

 

J-3



--------------------------------------------------------------------------------

EXHIBIT K

NET ACREAGE CATEGORIES

Category A

 

State

  

County

  

Municipality

Pennsylvania    Greene    All Pennsylvania    Washington    All West Virginia   
Brooke    All West Virginia    Marshall    All West Virginia    Monongalia   
Battelle; Clay; Clinton; Grant West Virginia    Ohio    All West Virginia   
Wetzel    All Category B

State

  

County

  

Municipality

Pennsylvania    Allegheny    All Pennsylvania    Westmoreland    All West
Virginia    Doddridge    All West Virginia    Hancock    All West Virginia   
Harrison    All West Virginia    Lewis    Freemont Creek; Hackers Creek - Skin
Creek West Virginia    Marion    All West Virginia    Tyler    All Category C

State

  

County

  

Municipality

Pennsylvania    Armstong    Apollo Borough; Burrell; Elderton Borough; Freeport
Borough; Gilpin; Kiskiminetas; Kittanning; Leechburg Borough; North Apollo
Borough; Parks; Plumcreek; South Bend Pennsylvania    Beaver    Aliquippa City;
Ambridge Borough; Frankfort Springs Borough; Greene; Hanover; Harmony;
Hookstown; Hopewell; Independence; Raccoon; Shippingport Borough; South Heights
Borough Pennsylvania    Fayette    Belle Vernon Borough; Brownsville;
Brownsville Borough; Fayette City Borough; Jefferson; Luzerne; Newell; Perry;
Perryopolis Borough; Washington Pennsylvania    Indiana    Armstrong; Black
Lick; Blairsville Borough; Brush Valley; Burrell; Center; Conemaugh; Homer City
Borough; Indiana Borough; Saltsburg; Shelocta Borough; White; Young West
Virginia    Barbour    Cove; Elk; Glade; Philippi; Pleasant; Union West Virginia
   Gilmer    DeKalb; Glenville; Troy West Virginia    Lewis   
Courthouse-Collins Settlement West Virginia    Pleasants    Lafayette; Union
West Virginia    Ritchie    Clay; Murphy; Union West Virginia    Taylor    All
West Virginia    Upshur    All

 

K



--------------------------------------------------------------------------------

EXHIBIT L

NINEVEH PADS

 

1. NV38

 

2. NV34 & NV58 *

 

3. NV55, NV56 & NV57 *

 

4. NV60 & NV61 *

 

* signifies a system that requires more than one well to be transferred at a
time.

 

L